        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 1 of 571



                    IN THE SUPERIOR COURT OF FULTON COUNTY

                                STATE OF GEORGIA



DONALD J. TRUMP, in his capacity as a         )
Candidate for President, DONALD J.            )
TRUMP FOR PRESIDENT, INC., and                )
DAVID SHAFER, in his capacity as a            )
Registered Voter and Presidential Elector     )
pledged to Donald Trump for President,        )
                                              )
     Petitioners,                             )
                                              ) CIVIL ACTION FILE NO.
v.                                            )
                                              )
RICHARD L. BARRON, in his official            )
capacity as Director of Registration and      )
Elections for Fulton County, JANINE           )
EVELER, in her official capacity as           )
Director of Registration and Elections for    )
Cobb County, ERICA HAMILTON, in her           )
official capacity as Director of Voter        )
Registration and Elections for DeKalb         )
County, KRISTI ROYSTON, in her                )
official capacity as Elections Supervisor     )
for Gwinnett County, RUSSELL                  )
BRIDGES, in his official capacity as          )
Elections Supervisor for Chatham County,      )
KIM STANCIL, in her official capacity as      )
Director of Elections and Voter               )
Registration for Cherokee County,             )
SHAUNA DOZIER, in her official capacity       )
as Elections Director for Clayton County,     )
MANDI SMITH, in her official capacity as      )
Director of Voter Registration and            )
Elections for Forsyth County, AMEIKA          )
PITTS, in her official capacity as Director   )
of the Board of Elections & Registration      )
for Henry County, LYNN BAILEY, in her         )
official capacity as Executive Director of    )
Elections for Richmond County, DEBRA          )
PRESSWOOD, in her official capacity as        )
Registration and Election Supervisor for      )
Houston County, VANESSA WADDELL,              )
in her capacity as Chief Clerk of Elections   )



                                   Ex. 3 to Petition:
                                      Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 2 of 571



for Floyd County, JULIANNE ROBERTS, )
in her official capacity as Supervisor of   )
Elections and Voter Registration for        )
Pickins County, JOSEPH KIRK, in his         )
official capacity as Elections Supervisor   )
for Bartow County, GERALD MCCOWN, )
in his official capacity as Elections       )
Supervisor for Hancock County, BRAD         )
RAFFENSPERGER, in his official              )
capacity as Secretary of State of Georgia,  )
REBECCA N. SULLIVAN, in her official        )
capacity as Vice Chair of the Georgia State )
Election Board, DAVID J. WORLEY, in         )
his official capacity as a Member of the    )
Georgia State Election Board,               )
MATTHEW MASHBURN, in his official           )
capacity as a Member of the Georgia State )
Election Board, and ANH LE, in her          )
official capacity as a Member of the        )
Georgia State Election Board,               )
                                            )
   Respondents.                             )


                                AFFIDAVIT OF BRYAN GEELS

      Personally appeared before the undersigned officer, duly authorized to administer oaths,
Bryan Geels, who, after being sworn, testifies and states as follows:

                                                   1.

       I am an expert witness on behalf of Petitioner in the above captioned proceeding. I expect

to testify on the following subject matters: (i) analysis of the database for the November 3, 2020

election for the selection of Presidential Electors in the State of Georgia ("State"); (ii) opinions

regarding whether individuals identified in the State's voter database were actually qualified to

vote on Election Day; (iii) opinions regarding the quality of the data that the Georgia Secretary

of State and county elections officials relied upon to administer the November 3, 2020 election.


                                                   2.




                                        Ex. 3 to Petition:
                                           Geels Aff.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 3 of 571



   This is a statement of my relevant opinions and an outline of the factual basis for these

opinions. The opinions and facts contained herein are based on the infonnation made available to

me in this case prior to preparation of this report, as well as my professional experience as an

established data analytics and risk assessment expert. I reserve the right to supplement or amend

this statement on the basis of further information obtained prior to the time of trial or in order to

clarify or correct the information contained herein.


                                                   3.


    I reviewed the following documents and data in arriving at my opinions:


        a. The Absentee Early Voting File, as maintained by Georgia's Secretary of State, which

        contains records of all voters in the State who voted absentee, either by mail or early in

       person, in the 2020 General Election. The data constitute official records which are

       public and publicly available online.

        b. The Voter Registration File, as maintained by Georgia's Secretary of State, which

        contains the full record of all voters who were registered to vote in the 2020 General
                                                         ·,


        Election.

        c. The Voter Registration File, as maintained by Georgia's Secretary of State, which

        contains the full record of all voters who were registered to vote in the 2016 General

        Election.

        d. Voter History 2020 General Election File, as maintained by, Georgia's Secretary of

        State, which contains the full record voters who cast a vote in the 2020 General Election.

        e. An official list containing information from death certificates for individuals who died

        in the State of Georgia in the calendar year 2020 (the "Deceased Individuals File"). This




                                         Ex. 3 to Petition:
                                            Geels Aff.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 4 of 571



       file was obtained through an open records request with the Georgia Department of Public

       Health (GDPH). Nicole Medrozo, Associate General Counsel, Privacy Officer from the

        Georgia Department of Public Health, produced the file on behalf of GDPH.

        f. An official list of felons in the State of Georgia (the '"Inmate File"). This file was

        obtained through a request with the Georgia Department of Corrections (GDOC).

        Kenneth Mantle, Director Offender Administration at GDOC, provided the file.

                                                   4.


        The data files above constitute official records which are public and publicly available

online on the Georgia Secretary of State's website. Once downloaded, I loaded the data into

Power BI, a widely-used business software tool for conducting statistical analysis, and created a

data model for analysis in order to assess the potential for fraudulent or invalid voter records

contained in the State's files.


                                                    5.

        In addition, I discussed the facts of this matter with Petitioner's attorney, Ray S. Smith

III, and members of his legal team.


                                                    6.


        I am a licensed CPA, and I own a data analytics consultancy firm, Geels Consulting,

based in Seattle, WA. Before starting Geels Consulting, l worked for 9 years in public

accounting at a large CPA firm. Based on my experience as an auditor working as a Senior

Manager at a large CPA firm, I am an established data analytics and risk assessment expert.




                                         Ex. 3 to Petition:
                                            Geels Aff.
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 5 of 571



                                                   7.

         While I did not create or compile the source of the data-the State of Georgia's Elections

Division did-I am familiar with accessing files on the internet generally, including those

provided by state and federal governments. I am also an expert working with zip files, Microsoft

Excel spreadsheets, Power Query, and Power Bl.


                                                   8.

    With respect to publications I have authored in the last 10 years, I have not authored any

publications in the last ten years.


                                                   9.


    I have been retained as an expert witness for Petitioner. I am being compensated for a flat fee

of $15,000.00


                                                   10.


    I have not provided testimony as an expert either at trial or in deposition in the last four

years.


                                                   11.


    As set forth above, I have been engaged to provide expert opinions regarding analysis in the

November 3, 2020, election of Presidential electors. Based on my review of the documents and

data described above my discussions with statisticians and analysts working with me and at my

direction, my discussions with the attorneys representing Petitioner, I make the following

observations:




                                        Ex. 3 to Petition:
                                           Geels Aff.
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 6 of 571



                                                  12.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 4,502 individuals whom the State's database identifies as

having cast a ballot show no record of having been registered to vote in the November 3, 2020

election.


                                                  13.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 305,701 individuals have records indicating that they applied

for absentee ballots more than 180 days prior to the general election (i.e., prior to May 6, 2020),

exceeding the statutory maximum according to state law.


                                                  14.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 92 individuals whom the State's database identifies as having

cast a ballot show that they returned their absentee ballots before the ballot was issued to the

voter.

                                                  15.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 29 individuals whom the State's database identifies as having

cast a ballot show that the absentee ballot was issued before the voter applied for the ballot.




                                        Ex. 3 to Petition:
                                           Geels Aff.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 7 of 571



                                                    16.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 10 individuals have records indicating that the early in-person

ballot was accepted either prior to the start or after the end of early in-person voting in the state

of Georgia (i.e., prior to October 12 or after November 3).


                                                    17.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 50 individuals have records indicating that the mail-in ballot

was accepted before the earliest possible date that ballots could have been mailed per Georgia

voting rules (i.e., September 15, 2020).


                                                    18.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 2,664 individuals have records indicating that they were issued

mailed absentee ballots prior to the earliest possible date that ballots could have been mailed per

Georgia voting rules (i.e., September 15 , 2020).


                                                    19.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 98 individuals whom the State's database identifies as having

cast a ballot show that they were registered after the last day a person could register to vote per

Georgia voting rules (i.e., October 5, 2020).




                                         Ex. 3 to Petition:
                                            Geels Aff.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 8 of 571



                                                  20.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 217 individuals who voted by mail-in ballot have records

indicating that they applied for the absentee ballot, were issued the absentee ballot, and the ballot

was returned all on the same day which seems like an impossible occurrence for a mail-in ballot

to be applied for, accepted, ballot mailed to the voter, ballot received by the voter, and to have

been returned all on the same day.


                                                   21.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 2 individuals have records indicating that the ballot

applications were rejected but whose vote was accepted and counted.


                                                   22.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 13 individuals have records indicating that the ballot

application date precedes the voters' registration date. The normal expected fact pattern is that an

individual should be registered to vote before they apply for an absentee ballot.


                                                   23.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 4 accepted votes whose matching record in the

registration file has a name that is completely different from the name of the voter in the

Absentee Early Voter file. Due to the simple method used to identify matching names, there are




                                        Ex. 3 to Petition:
                                           Geels Aff.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 9 of 571



likely more individuals whose vote was matched up to the wrong registration record, including

the improper matching of similar names. These records are highlighted to show that Georgia's

voter system allows a person to vote under another person's registration.


                                                   24.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 66,247 individuals whom the State's database

identifies as having cast a ballot whose records indicate that they were registered to vote prior to

their 17th birthday.


                                                   25.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 6,635 individuals whom the State's database identifies

as having cast a ballot whose records indicate that they were added to the voter registration file

subsequent to the 2016 general election (since they weren't listed in the 2016 Voter Registration

File) but whose voter registration date precedes the 2016 election. This is a significant

recordkeeping and data integrity issue as the fact pattern indicates that voters were added to the

registration file after the 2016 election, but the registration date was manipulated and is

unreliable.


                                                   26.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 2,024 individuals whom the State's database identifies

as having cast a ballot whose birth dates was changed when comparing the 2020 Voter

Registration file birthdate to the related 2016 Registration file bitthdate. This is a significant




                                         Ex. 3 to Petition:
                                            Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 10 of 571



recordkeeping issue as the fact pattern indicates that state's recordkeeping of voter birthdates is

unreliable, at best, or were manipulated intentionally. I called one of the voters in this list,

Nancy Doushann, at 229-251-8408, and discov~red that Nancy voted in-person and showed her

ID at the early voting location. Her birthdate as shown in the 2016 registration file was

confirmed to be correct as 197 L Her birthdate as shown in the 2020 registration file was

changed to 1941. This fact pattern does not appear to be a case that can be explained by a

clerical error, as the birthdate should not change, unless there was valid proof that the birthdate

in the Registration records was recorded incorrectly. The questions that follow this fact pattern

could cause a reasonable person to conclude that the birthdate in the Voter Registration File is

not reliable and may have been manipulated.


                                                   27.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 134 individuals whom the State's database identifies

as having cast a ballot whose recorded birthdate is on or before 1915. I researched the

individuals in this list and discovered that there were 10 individuals in this list who appeared to

match up to an individual who was deceased prior to the election time period, I individual who

matched to a felon, and 30 individuals who could not be identified.


                                                    28.


    From the Deceased Individuals File and the State's voter database for the November 3, 2020

election, it is my opinion to a reasonable degree of scientific certainty that there were as many as

10,315 individuals who cast ballots in the November 3, 2020 election that were accepted and

counted but who were deceased prior to Election Day. 8,718 of these individuals are recorded as




                                         Ex. 3 to Petition:
                                            Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 11 of 571



having perished prior to the date the State records as accepting their ballot. These matches are for

individuals who appear in the 2020 Death files whose First Name, Last Name, and Birth Year

match exactly to a record of a Georgia voter in the Voter History File. It should be noted that the

death file obtained through the open records request contains death certificates only for

individuals who died in calendar year 2020. In all likelihood, there would be significantly more

matches if the population of deceased individuals was expanded to include persons who perished

prior to calendar year 2020. It should also be noted that only the Birth Year is available for

records of voters in the State's database. Because only a Birth Year is provided, there may

indeed be false positives in the population-for example, due to the match of multiple people

with a common name who were also born in the same year or to the omission of a suffix. The

reliability of these matches could be improved and a full analysis conducted (i.e., for all

individuals who perished prior to calendar year 2020) only by the State of Georgia, which alone

has access to the full birth date records of its voters and the death certificates for each county for

all calendar years prior to 2020.


                                                   29.


    From the Inmates File and the State's voter database for the November 3, 2020 election, it is

my opinion to a reasonable degree of scientific certainty that there could have been up to 2,560

individuals who cast ballots that were accepted and counted but who were inmates. 2,560

represents the number of individuals in the Active Inmate file whose First Name, Last Name, and

Birth Year matched exactly to the Voter History File. It should be noted that, similar to the

analysis in #17 for deceased individuals, only the Birth Year is available in the State's voter

record files. This analysis therefore may also contain false positives due to the imperfect nature




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 12 of 571



of the match. The reliability of these matches could be improved and a full analysis conducted

only by the State of Georgia, which alone has access to the full birth date records of its voters.


                                                  30.


   The findings summarized above demonstrate that the state of Georgia's voting system which

the state relies upon to produce accurate election results has numerous control deficiencies

including unreliable data governance policies to help ensure that votes cast and counted are valid

votes that comply with national and state election rules. Without a proper controls structures and

data governance policies in place to govern the election, there is an increased risk of invalid or

fraudulent votes being counted without detection. It is my opinion that the data relied upon by

the Georgia Secretary of State and county election officials is either not trustworthy and cannot

have been relied upon to conduct an election without serious risk of fraud; or, alternatively, if it

is good data, indicates a significant number of fraudulent or invalid votes of a magnitude which

calls into question the outcome of the Presidential general election.


                                                   31.


    First, the State of Georgia maintains a database for the November 3, 2020 election,

obtainable through the Georgia Secretary of State's website, which list records on voters who

applied for an absentee or early voter status for the November 3, 2020 election, voters who are

registered to vote in the State of Georgia for the November 3, 2020 election, and voters who are

registered to vote in the State of Georgia for the November 8, 2016 election. I received these

files in a table format with columns and rows which can be searched, sorted, and filtered. Each

row sets forth data on an individual voter. The data for each file was loaded into a Power Bl data

model. The Tables were related together using the common key in each file:




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 13 of 571



- GA_ABEV_STW ("Absentee Early Voting File"): Voter Registration#


- GA_VF_20GCOB_ STW ("Voter Registration File" or "Voter File"):

REGISTRATION NUMBER


- GA_VF_16GCOB_STW ("Voter Registration File" or "Voter File"):

REGISTRATION NUMBER


- Voter History 11 3 2020 ("Voter History File"): Registration Number


                                                  32.


       Each of the observations summarized above where performed using the following filters

and rationale:


General filter used to calculate vote counts across all observations:


( GA_ABEV_STW [ Ballot Status]= A or GA_ABEV_STW [ Ballot Status]= Blank()) AND

GA_ABEV_STW [ Ballot Return Date] is not Blank()


                                                  33.


    Records outside of these filters that are included in the Absentee Early Voting File should not

be counted in vote totals because they do not represent accepted votes that were counted.

Filtering the Absentee Early Voting File as described above counts only the Absentee Early

Votes that were accepted and counted.


                                                  34.

    Voted Absentee Not in Voter File: There are 4,502 votes in this population. This is a list of

early and absentee voters and election day voters whose ballots were accepted but whose voter



                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 14 of 571



registration number in the Voter History File does not match up to a record in the Voter

Registration File. In addition to the general filter, a filter was used to show records with a

GA_VF_20GCOB_STW [REGISTRATION_NUMBER]                      = Blank() and Voter History 11 3 2020

[Registration Number] is not Blank().


                                                  35.


   Voted Absentee, Applied Earlier than 180 Days Before the Election: There are 305,701 votes

in this population. This is a list of Absentee Early Votes that were counted that had an

Application Date before May 6, which is more than 180 days before the election. In addition to

the general filter, a filter was used to show records with GA_ABEV_STW [Application Date]<

5/6/2020. Votes in this risk bucket are questionable because Absentee Ballots can only be

requested up to 180 days before the election per the Georgia state rules found here:

https://sos.ga.gov/ index.php/Elections/absentee voting in georgia. May 6, 2020 is 181 days

from November 3, 2020. Votes in this population appear to be tell a story that does not comply

with voter laws in Georgia.


                                                   36.


    Ballots Returned Before They Were Issued: There are 92 votes in this population. This is a

list of Absentee Early Votes that were counted that had a Ballot Return Date before the Ballot

Issued Date. A calculated field was create using the following fo1mula: Ballots returned before

issue date= If(GA_ABEV_STW[Ballot Return Date]< GA_ABEV_STW[Ballot Issued Date],

1, 0). This creates a field that displays a 1 for each record that had a Ballot Return Date before

the Ballot Issued Date. Tn addition to the general filter, a filter was used to show records with

[Ballots returned before issue date]= 1. Votes in this risk bucket are questionable because




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 15 of 571



Ba11ots, as a matter-of-fact, cannot be returned before they were issued. The logical fact pattern

for an Absentee ballot is ( 1) voter applies for a ballot, (2) application is approved and ballot is

issued to the voter, (3) ballot is filled out by the voter and the ballot is returned and accepted.

Ballots cannot be returned before they are issued. Votes in this bucket should be investigated to

understand why the data in the Absentee Early Voter file tells a story that does not follow the

logical and expected chain of events.


                                                    37.


    Ballots Issued Before Application: There are 29 votes in this population. This is a list of

Absentee Early Votes that were counted that had a Ballot Issued Date before the Ballot

Application Date. A calculated field was created using the following formula: Ballots issued

before Application date= If(GA_ABEV_STW[Ballot Issued Date]<

GA_ABEY_STW[Application Date], 1, 0). This creates a field that displays a 1 for each record

that had Ballot Issued Date before Application Date. In addition to the general filter, a filter was

used to show records with [Ballots issued before Application date] = 1. Votes in this risk bucket

are questionable because Ballots, as a matter of fact, cannot be issued before the ballot was

applied for by the voter. The logical fact pattern for an Absentee ballot is ( 1) voter applies for a

ballot, (2) application is approved and ballot is issued to the voter, (3) ballot is filled out by the

voter and the ballot is returned and accepted. Ballots cannot be issued before the ballot was

applied for by the voter. Votes in this appear to tell a story that does not follow the logical and

expected chain of events.


                                                    38.




                                         Ex. 3 to Petition:
                                            Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 16 of 571



   Early Voter Accepted before October 12, 2020 or after November 3, 2020: There are 10

votes in this population. This is a list of Early Votes that were counted that had a Ballot Return

Date before October 12 or after November 3. In addition to the general filter, a filter was used to

show records with GA_ABEV_STW [Ballot Style]= "IN PERSON" and (GA_ABEV_STW

[Ballot Return Date]< 10/12/2020 or GA_ABEV_STW [Ballot Return Date]> 11/3/2020).

Early Votes are records with the "IN PERSON" code in the Ballot Style field in the Absentee

Early Voting data. Votes in this risk bucket are questionable because the period for Early Voting

is October 12, 2020- November 3, 2020 per the Georgia state rules found here:

https://sos.ga.gov/admin/files/2020%?0Revised%20S hort%20Calendar.pdf. Votes in this risk

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  39.


    Mailed Voter Received before they were Eligible to be Sent Out on September 15, 2020:

There are 50 votes in this population. This is a list of Absentee Votes that were counted that had

a Ballot Return Date before the earliest day for a registrar to mail an absentee ballot of

September 15, 2020. In addition to the general filter, a filter was used to show records with

GA_ABEV_STW [Ballot Style]= MAILED and GA_ABEV _STW [Ballot Returned Date]<

9/15/2020. Absentee Votes are records with the "MAILED" code in the Ballot Style field in the

Absentee Early Voting data. Votes in this risk bucket are questionable because Absentee Ballots

were not to be mailed until September 15, 2020 per the Georgia state rules found here:

https://sos.ga.gov/adm in/files/2020%20Revised%20Short%20Calendar.pdf. A ballot cannot be

returned before they were eligible to be mailed out to voters. Votes in this bucket appear to tell

a story that does not comply with Georgia voter rules.


                                                  40.



                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 17 of 571



   Active Mailed Voter Issued Before They Were Eligible to be Sent Out on September 15,

2020: There are 2,664 votes in this population. This is a list of Absentee votes that were issued

before the earliest day for a registrar to mail an absentee ballot of September 15, 2020. In

addition to the general filter, a filter was used to show records with GA_ABEY_STW[Ballot

Style]= MAILED and GA_ABEV_STW[Ballot Issued Date]< 9/15/2020. Absentee Votes are

records with the "MAILED" code in the Ballot Style field in the Absentee Early Voting data.

Votes in this risk bucket are questionable because Absentee Ballots should not to be mailed to

voters until September 15, 2020 per the Georgia state rules found here:

https ://sos.ga.gov/ admin/fi les/2020%20Revised%20S hort%20Calendar.pdf. A ballot should not

have been issued before the date the ballots were eligible to be sent out to voters. Votes in this

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  41.


    Voters who both registered after the deadline of October 5, 2020: There are 98 votes in this

population. This is a list of Absentee and Early Voters who both registered after the deadline of

October 5, 2020. In addition to the general filter, a filter was used to show records with

GA_VF_20GCOB_STW [REGISTRATION_DATE] > 10/5/2020. Votes in this risk bucket are

questionable because October 5, 2020 was the last day a person could register and be eligible to

vote in the November General Election per the Georgia state rules found here:

https://sos .ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf. A person voting in

this election should not have registered to vote after the deadline of October 5. Votes in this

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  42.




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 18 of 571



   Absentee Votes Accepted with Same Application Date, Issue Date, and Return date: There

are 217 votes in this population. This is a list of Absentee votes that were accepted that had the

same Application Date, Issue Date, and Ballot Returned Date. A calculated field was create

using the following fmmula: Same day (app, issue, return) flag= If(

AND(GA_ABEV_STW{Application Date]=GA_ABEV_STW[Ballot Issued Date],

GA_ABEV_STW[Ballot Return Date]= GA_ABEV_STW[Ballot Issued Date]), 1, 0). This

creates a field that displays a 1 for each record that had the same Application Date, Ballot Issued

Date, and Ballot Return Date. In addition to the general filter, a filter was used to show records

with GA_ABEV_STW [Ballot Style]= "MAILED" and [Same day (app, issue, return) flag]= 1.

Absentee-Votes are records with the "Mailed" code in the Ballot Style field in the Absentee

Early Voting data. Votes in this risk bucket are questionable because it would be strange to

expect an absentee ballot to be applied for by the voter, application accepted by the registrar,

ballot mailed to the voter, ballot received by the voter in the mail, and returned and accepted all

on the same day.    Votes in this bucket appear to.tell a story that does not follow a reasonable

fact pattern for mail-in ballots.


                                                  43.


    Rejected Application Status with Accepted ABEV Status: There are 2 votes in this

population. This is a list of accepted Absentee and Early Votes that were Accepted with a

Rejected Application Status. In addition to the general filter, a filter was used to show records

with GA_ABEV_STW [Application Status]= "R". There are 2 votes in this population. Votes

in this risk bucket are questionable because if the application was rejected, the vote should not

have been counted. Votes in this bucket appear to tell a story that does not follow the expected

fact pattern.




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 19 of 571




                                                  44.


   Ballot Application Date before Registration Date: There are 13 votes in this population.

This is a list of accepted Absentee and Early Votes that were accepted with a Ballot Application

Date before the Voter Registration Date. A calculated field was create using the following

formula: Application Date before Registration Date= If(GA_ABEV_STW[Application Date]<

RELATED(GA_VF_20GCOB_ STW[DATE_ADDED]), 1, 0). This creates a field that displays

a 1 for each record that had a Application Date before the DATE_ADDED. Per discussion with

an employee in the Georgia Secretary of State office, the Date Added is the right field to be

using for the registration date, because it will show the date the voter was added to the list. In

addition to the general filter, a filter was used to show records with [Application Date before

Registration Date] = 1. Votes in this risk bucket are questionable because the normal fact pattern

one would expect when requesting an absentee ballot is to first get the voter registered and then,

once registered, the voter can apply for an absentee ballot. Votes in this bucket appear to tell a

story that does not follow the expected fact pattern.


                                                   45.


    Non-matching Records - Voter Registry to Absentee Early Voter Record Name Match: This

is a list of accepted Absentee and Early Votes that were accepted that matched up to an incorrect

voter record in the Voter File. Two calculated fields were created: First Name match=

left(GA_ABEV_STW[First Name],3) =

left(RELATED(GA_VF_20GCOB_ STW[FIRST_NAME]), 3) and Last Name match =

left(GA_ABEV_STW[Last Name],3) =




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 20 of 571



left(RELATED(GA_VF_20GCOB_ STW[LAST_ NAME]), 3). These calculated fields display

True if the first three characters of the Name field in the Absentee Early Voter file matches the

first three characters of the related Name in the Voter Registration File. In addition to the

general filter, a filter was used to show records with [First Name Match] = False and [Last Name

Match]= False and GA_VF_20GCOB_STW [REGJSTRATION_NUMBER] is not Blank().

There were 367 votes in this population. Scanning through the list, we picked out 4 records with

a Name in the Absentee Early Voter file that was completely opposite of the Voter Registration

File. As described earlier in the document, the common key between the Absentee Early Voter

file and the Voter Registration File is the Registration Number. The Registration Number in the

Voter File that matches to the Registration Number in the Absentee Early Voter file for these 4

records do not appear to be a valid match, because the name in the Voter File is completely

different than the name in the Absentee Early Voter file. These records are highlighted to show

that Georgia's voter system allows a person to vote under another person's registration.


                                                  46.


    Voters Who Were Underage When Registered: There are 66,247 votes in this population.

This is a list of accepted Absentee Early Votes that were accepted whose related Registration

Date and Birthdate in the Voter Registration File are less than 17 years apart, meaning, according

to the data, the voter was registered before they were 18. A calculated field was created Age

when registered= DATEDIFF(Date(GA_VF_16COB_STW[BIRTHDATE], 1,1),

GA_VF_16COB_STW[DATE_ADDED], YEAR). Per discussion with an employee in the

Georgia Secretary of State office, the Date Added is the right field to be using for the registration

date, because it will show the date the voter was added to the list. Tn addition to the general

filter, a filter was used to show records with [Age when registered] < 17. Votes in this risk




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 21 of 571



bucket are questionable because citizens are not eligible to vote until they are 18 year of age or

older. In Georgia, we recognize that 17-year-old might have registered to vote in this election

before they turned 18, so we excluded them from our population. Misinformation such as this

cause a reasonable person to question the accuracy and credibility of the DATE_ADDED and

BIRTHDATE field. Votes in this risk bucket appear to tell a story that does not comply with US

voter regulations.


                                                    47.


    Additions to the 2020 Voter File (when compared to the 2016 Voter File) with Registration

Dates prior to the previous election date: There are 6,635 votes in this population. This is a list

of accepted Absentee Early Votes that were accepted but did not match up to a record in the

2016 Voter Registration File, meaning, they were added to the registration list after the 2016

election yet display a registration date before the previous election. Voter on 2016 List =

LOOKUPVALUE(GA_VF_16COB_STW[REGISTRATTON_NUMBER],

GA_VF_16COB_STW[REGISTRATION_NUMBER],

GA_VF_20GCOB_STW[REGISTRATION_NUMBER]). This field looks at the related record

in the 2016 Voter Registration File (matching REGISTRATION_NUMBER) and displays the

REGISTRATION_NUMBER if there is a matching record found in the 2016 Voter Registration

File. If the [Voter on 2016 List] field returns a blank value, this means that record did not match

up to a record in the 2016 registration file. In addition to the general filter, a filter was used to

show records with GA_VF_20GCOB_STW [DATE_ADDEDJ <> 2020 and [Voter on 2016 list]

is Blank(). Per discussion with an employee in the Georgia Secretary of State office, the Date

Added is the right field to be using for the registration date, because it will show the date the

voter was added to the list. Votes in this risk bucket are extremely questionable because if a




                                         Ex. 3 to Petition:
                                            Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 22 of 571



voter was added to the registration list after the 2016 election, they should not have a

DATE_ADDED (registration date) that was before the 2016 election. If these individuals were

truly added to the registration list before the 2016 election, they should have been included in the

2016 Voter Registration File. The questions that follow this type of issues may cause a

reasonable person to conclude that the DATE_ADDED in the Voter Registration File is

unreliable or that data within the Registration file has been manipulated. Votes in this risk

bucket appear to tell a story that does not follow a logical and expected fact pattern and point to

serious data integrity issues.


                                                   48.


   Inconsistent birthdates in the Voter Registration File: There are 2,024 votes in this

population. This is a list of accepted Absentee Early Votes whose related record in the 2020

Voter Registration File shows a BIRTHDATE that does not match the related BIRTHDATE in

the 2016 Voter Registration File. A calculated field was created: Change DOB Flag=

if(GA_VF_20GCOB_STW[BIRTHDATE] - GA_VF_20GCOB_STW[DOB 2016 List]<> 0,

1,0). This calculated field displays a 1 if the difference between the BIRTHDATE in the 2020

Voter Registration File and the BIRTHDATE in the 2016 Voter Registration File is not zero,

meaning the Birthdate changed from 2016 to 2020. In addition to the general filter, a filter was

used to show records where GA_ VF_20GCOB__STW (BIRTHDATE] is not 1800 and [DOB

2016 List] is not Blank, 1881, 1891, or 1900 and Change DOB Flag is 1. This filter removes

some of the noise of obviously incorrect birthdates from the 2016 Voter File. There are 2,024

voters whose birthdate changed from the 2016 Voter Registration File to the 2020 Voter

Registration File. To understand the fact patterns describing an issue identified in this list better,

we called a voter on this list: NANCY DOUSHARM at 229-251-8408. We learned that this




                                        Ex. 3 to Petition:
                                           Geels Aff.
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 23 of 571



citizen voted early in-person and presented her ID when she voted. Her BIRTHDATE in the

2016 Voter Registration File was confinned to be correct as 1971. Her BIRTHDATE in the

2020 Voter Registration File was changed to 1941, which is the incorrect BIRTHDATE. This

tssue cannot be explained by a data entry error, as there would be no reason to change the

birthdate for an individual if the birthdate was already correct. Votes in this risk bucket appear

to tell a story that does not follow a reasonable fact pattern and point to significant data integrity

issues.


                                                   49.


    Absentee Votes with Birthdate On or Before 1915: There are 13 4 votes in this population. In

exhibit 16, you will notice that there are only 132 votes in the population. The reason for the

difference is because the research on the old voters was already done on an old version of the

file, and was retained, to keep the documentation of the research. In the exhibit, columns A

through M are Georgia Secretary of State columns. Columns N through T include my

documentation and notes from my research. The additional two votes included in the vote total

for this population came through when the analysis was updated to the latest version of the

Georgia Absentee Early Voter file which added records as the votes tallied later came in. The

population of voters included in this list are voters in the Absentee Early Voter File with

birthdates on or before the year 1915. In addition to the general filter, a filter was used to show

records with GA_VF_20GCOB_STW [BIRTHDATE] <= 1915 and GA_VF_20GCOB_STW

[REGlSTRATION_NUMBER] is not Blank.Q. Voters in this population were deemed to be

extremely risky as many of the votes match up to records that have obvious inaccurate birthdates

in the voter file or people who may not be living. I researched and identified 10 individuals from

this risk population that appear to match up to a deceased individual and 1 person from this list




                                         Ex. 3 to Petition:
                                            Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 24 of 571



who appears to have voted as a felon. 30 voters from this list were unable to be identified. and

many of the people who were identified have obvious inconsistencies with the listed Date of

Birth, so they may not be accurate matches. Details for the investigation performed can be found

in the attached exhibit file. Many of these cases identified and researched present clear certain

matches due to secondary address match confirming that the property listed as the residence of

the individual voter was transferred to someone else around the time of dead or to the state in the

case of the felon. Votes in this risk bucket highlight the issues that exist within the Georgia voter

system detecting and preventing invalid and illegal votes .and properly tracking registered voters

date of birth and date of death. With the deceased and felons recorded as voting, a reasonable

person might question if there were large batches of votes that were dumped into the pile which

included a few dead people. The dead people voting by themselves won't overturn the election

result, but if they are not claimed by an individual voter, they cause a reasonable person to

question the integrity of an election. Especially in a state whose voting system does not appear

to enforce compliance with election rules and regulations.


                                                  50.


    Death Matches: There were up to 10,315 votes in this population of matches. This is a list of

individuals who appear in the Voter History file as having voted in the November 3, 2020

election whose First Name, Last Name, and Birth Year in the Voter Registration match exactly

to the First Name, Last Name, and Birth Year of an individual in the 2020 Deceased Individuals

file who is recorded as having perished prior to November 3, 2020. Of these, 8,718 are recorded

as having perished prior to the date which the State records accepting their ballots. Calculated

fields were created but have been omitted from this description to not overwhelm the testimony.

Additional details behind the calculated fields can be provided upon request. The Voter




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 25 of 571



Registration File was related to the Voter History 11 3 2020 File using the

REGISTRATJON_NUMBER as the common key between the two tables. The Voter

Registration file was related to the Absentee Early Voting file using the

REGTSTRATION_NUMBER as the common key between the two tables. The Voter

Registration File was related to the 2020 Deceased Individuals file using a calculated field in

each table that displays the First Name, Last Name, and Year of Birth in each file. The

following filters were enabled: [2020 Voter Flag]   = 1, lDeath Flagl = 1, [Date of Death] <
11/3/2020. In simple language, the filters were used to display only the Registered Voters who

appear in the Voter History file and in the Death file and who date of death was at least one

calendar day before Election Day. Because the Voter Registration file only contains the Birth

Year for each registered voter, a more exact match cannot be made and there may indeed be false

positives included in the population. Only the State possesses the full birth date records for its

voters and could conduct the full analysis with certainty.


                                                  51.


   Inmate matches: There were up to 2,560 votes in this population of matches. This is a list of

Registered Voters who appear in the Inmate file whose related record whose First Name, Last

Name, and Birth Year in the Voter Registration match exactly to the First Name, Last Name, and

Birth Year of an individual in the Inmate file. Calculated fields were created but have been

omitted from this description to not overwhelm the testimony. Additional details behind the

calculated fields can be provided upon request. The Voter Registration File was related to the

Voter History 11 3 2020 File using the REG ISTRATION_NUMBER as the common key

between the two tables. The Voter Registration file was related to the Absentee Early Voting file

using the REGISTRATION_NUMBER as the common key between the two tables. The Voter




                                        Ex. 3 to Petition:
                                           Geels Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 26 of 571



Registration File was related to the Inmate file using a calculated field in each table that displays

the First Name, Last Name, and Year of Birth in each file. The following filters were enabled:

[2020 Voter Flag] = 1, [Inmate Flag] = 1, [Count of Name Match - Inmate] = 1. In simple

language, the filters were used to display only the Registered Voters who appear in the Voter

History file and in the Inmate file. Because the Voter Registration file only contains the Birth

Year for each registered voter, a more reliable match technique could not be used and there may

be false positives included in the population.


                                                  52.


   At the present time, I intend to rely on the documents produced set forth above as possible

exhibits.


        EXHIBIT 1: Voted Absentee Not in Voter File List


        EXHIBIT 2: Voted Absentee, Applied Earlier than 180 Days Before the Election List


        EXHIBIT 3: Ballots Returned Before They Were Issued List


        EXHIBIT 4: Ballots Issued Before Application List


        EXHIBIT 5: Early Voter Accepted before October 12, 2020 or after November 3, 2020

        List


        EXHIBIT 6: Mailed Voter Received before they were Eligible to be Sent Out on

        September 15, 2020 List


        EXHIBIT 7: Mailed Voter Issued Before They Were Eligible to be Sent Out on

        September 15, 2020 List




                                        Ex. 3 to Petition:
                                           Geels Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 27 of 571



EXHIBIT 8: Voters who both registered after the deadline of October 5, 2020 List


EXHIBIT 9: Absentee Votes Accepted with Same Application Date, Issue Date, and

Return date List


EXHIBIT 10: Rejected Application Status with Accepted ABEV Status List


EXHIBIT 11: Ballot Application Date before Registration Date List


EXHIBIT 12: Non-matching Records - Voter Registry to Absentee Early Voter Record

Name Match List


EXHIBIT 13: Voters Who Were Underage When Registered List


EXHIBIT 14: Additions to the 2020 Voter File (when compared to the 2016 Voter File)

with Registration Dates prior to the previous election date List


EXHIBIT 15: Inconsistent birthdates in the Voter Registration File List


EXHIBIT 16: Absentee Votes with Birthdate On or Before 1915 List


EXHIBIT 17: Deceased Individuals Match


EXHIBIT 18: Inmate Match


EXHIBIT 19: Bryan Geels Resume




                          [Signature on following page.] .




                                Ex. 3 to Petition:
                                   Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 28 of 571



       This 1s1 day of December, 2020.



                                      FURTHER AFFIANT SAYETH NOT


                                      Bryan Geels


Sworn to and subscribed before me
this  / SI-- day of December, 2020.                              VIRGINIA ROCHFORD
                                                                    Notary Publtc
                                                                 State of Washington
                                                                Commission# 208720
N{)fublic                                                   My tomm.   E)(plres Jun 14, 202l
My commission expires:    l ~ IL/ - 2 {) Z 3




                                       Ex. 3 to Petition:
                                          Geels Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 29Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 4 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 4 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585354. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 30 of 571




                     AFFIDAVIT OF MARK ALAN DAVIS

        Comes now, MARK ALAN DAVIS, and after being duly sworn makes the

  following statement under oath

        1.    My name is MARK ALAN DAVIS.

        2.    I am over the age of 21 years, and I am under no legal disability

  which would prevent me from giving this declaration. If called to testify, I

  would testify under oath to these facts.

        3.    I am a resident of the State of Georgia

        4.    I am the President of Data Productions, Inc. I have been working

  with Georgia voter data for more than thirty (30) years.

        5.    I created an enhanced version of the Georgia Voter Database

  which has been used by numerous campaigns and other organizations over the

  years, primarily for demographic analysis and voter contact efforts.

        6.    Because of that experience, I have become aware of numerous

  issues regarding residency and redistricting, among other concerns relating to

  absentee balloting. That awareness has caused me to become an advocate for

  election integrity for the past twenty (20) years.

        7.    I have been brought in as an expert witness in a total of five (5)

  election disputes. New elections were ordered in four (4) of those cases, and

  thus far there has been no judgment issued in the fifth (5 th) case, which was a




                                Ex. 4 to Petition:
                                   Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 31 of 571




  recent dispute in a Long County case where I discovered double voting in the

  primary election. That double voting resulted in an investigation conducted

  by the Secretary of State's offices, that revealed approximately one thousand

  (1,000) double votes in approximately 120 counties.

        8.     When l processed an update to my copy of the Georgia Vote1·

  Database I received in August, I saw hundreds of thousands of voters who have

  name and address records which matched against USPS National Change of

  Address (NCOA) records. I have been seeing similar numbers for many years.

        9.     My understanding of tho core issue is that every Secretary of State

  in the union is required to addi-ess those issues in accordance with provisions

  of the 1993 National Voter Registration Act.

        10.    For more infot·mation regarding the provisions of the act,

  specifically regarding NCOA and changes of address please visit the DOJ

  website for a summary wbich can be found at: h~tps://w~11s1 1cc,J.to, /c11/i1n1illl1al-



        11.    The act permits a Secx·etary of State to mail a vote1· with an NCOA

  match at both their old and new addresses to obtain confirmation of the change

  of address, but as a practical matter, when that happens that request is often

  ignored.




                                  Ex. 4 to Petition:
                                     Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 32 of 571




        12.   The only other remedy available to a Secretary of State is to allow

  the voter's registration to age out of the system for inactivity, also as a

  proscribed by the act, which can often take years.

        13.   The relevant state laws governing residency requirements m

  Georgia can be found in OCGA 21-2-217 and 21-2-218.

        14.   Although our state laws on residency appear to be clear, there is

  obvious conflict between the effective implementation and administration of

  those laws and the 1993 National Voter Registration Act, as well as some

  existing Georgia case law which has only made the situation worse.

        15.   It is often argued in Georgia cases that evidence indicating a voter

  has in fact moved, even many years ago, is insufficient to prove that they

  intended to establish a new residence.

        16.   I have only seen judges act on those residency issues when we have

  succeeded in bringing people into court, have them put on the witness stand

  under oath, and they have admitted that they did in fact move with the

  intention of establishing a new residence.

        17.   The net effect of all that is our Georgia database always contains

  hundreds of thousands of people who have filed changes of address with the

  USPS, stating they have moved away from the addresses shown on their voter

  reg·istration records, and that opens up a "Pandora's box" of potential issues.




                                Ex. 4 to Petition:
                                   Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 33 of 571




        18.       I have just completed the NCOA processing on another copy of the

  voter database I obtained just this week.

        19.       It shows two hundred sixty-seven thousand two hundred and fifty-

  five (267,255) voters who have told the USPS they were moving to an address

  out of state.

        20.       Some of those no doubt will be students and people serving in the

  military who intend to return to Georgia, and they are of course lawfully

  permitted to vote.

        21.       I show fourteen thousand nine hundred and eighty (14,980) of

  those out of state movers voted in our November 3, 2020 General election.

        22.       The NCOA processing also revealed three hundred twelve

  thousand nine hundred and seventy-one voters (312,971) who moved within

  the state of Georgia.

        23.       Those who moved within a county can still vote in the county and

  update their registration as required.

        24.       However, of those who moved within the state, I am showing one

  hundred twenty-two thousand two hundred and thirty-one (122,231) voters

  who moved across county lines.




                                  Ex. 4 to Petition:
                                     Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 34 of 571




        25.    Of those I show forty thousand two hundred and seventy-nine

  (40,279) who moved across county lines more than thirty (30) days before the

  election but then cast a ballot in their old county of residence.

        26.    Again, if those were all temporary relocations, they are eligible,

  but I think it highly likely the vast majority are not temporary.

        27.    Georgia law says if these voters moved within thirty (30) days of

  the election, they were still eligible to vote in their previous county, so I am not

  counting any records with "Move Effective Dates" provided to the USPS past

  September 2020.

        28.    The law also states that if a voter moves more than thirty (30) days

  before the election, he or she may not lawfully cast a ballot in the county they

  previously resided in, which makes a great deal of sense.

        29.    If we think objectively about the reason for the law, a person who

  moves from county A to county B, but returns to county A to vote will then

  receive a ballot with election contests on it they have no lawful reason to cast

  a vote in.

        30.    So, outside of that thirty day grace period, or a temporary change

  of address, a person who does not permanently live in a county they cast vote

  in has no legal or moral right to cast a vote for sheriff, district attorney, county




                                 Ex. 4 to Petition:
                                    Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 35 of 571




  commission, school board, or in a legislative, congressional, or other districts

  they no longer reside in.

        31.    In other words, it does not matter if the statewide races are the

  same, because the others are not, so a person who moves across county lines

  more than thirty (30) days from the election, and fails to update their

  registration as required by law, finds themselves in a very untenable position

  of their own making.

        32.    They are no longer legally allowed to cast a vote in their previous

  county, and at the same time are not properly registered to vote in their new

  county.

        33.    This unfortunately leaves them in a position where they cannot

  lawfully cast a ballot at all.

        34.    It appears to me we probably had tens of thousands of illegal votes

  cast in our last election. Worse, that has probably been happening for many,

  many years. I can only imagine how many close election contests have been

  affected by these issues

        35.    It is my hope that, if nothing else comes from the uproar

  surrounding our recent general election, we might all agree there is an obvious

  need for reform




                                   Ex. 4 to Petition:
                                      Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 36 of 571




          36.   First, the antiquated 1993 Voter Registration Act should be

  amended to create a National Voter Data Clearinghouse, which all states are

  required to participate in.

          37.   If a person is a New York snowbird, who spends their winters in

  Florida, they should still be permitted to vote in their home state.

          38.   However, the moment they declare Florida as their residence, and

  register to vote there, they should immediately be removed as a voter in New

  York.

          39.   Second, that Clearinghouse should be used to identify voters who

  are registered or voting in more than one state.

          40.   Third, I would also suggest we change the way the USPS gathers

  National Change of Address data and how that is used. If we simply allow

  them to ask people filing those notices to indicate if their address change is

  temporary or permanent, and then allow a Secretary of State to act on that

  information, it would go a long way towards keeping our voter rolls clean

          41.   Finally, I suggest we take steps before each election to notify voters

  with potential residency issues of the need to address any they legitimately

  may have so all eligible voters are casting lawful ballots for the elected officials

  who seek to represent them as public servants.




                                 Ex. 4 to Petition:
                                    Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 37 of 571




       I declare under penalty of perjury that the foregoing is true and conect.

  Executed this _   day of November, 2020.


                                                 Mark Alan Davis




                              Ex. 4 to Petition:
                                 Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 38 of 571




  State of Georgia
  County of µ>1~11• --H-


  Appeared before me :Kev•;.!7(\ l \~\I II ' 1 'this ~ ~aay of November 2020 and
  after being duly sworn, stated the forgbing statements are true and correct to
  the best of his knowledge and belief.




                                                  Mark Alan Davis



        Notary Public

        My commission expires




                               Ex. 4 to Petition:
                                  Davis Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 39Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 5 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 5 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585355. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 40 of 571




                        AFFIDAVIT OF LISA HOLST

        Comes now, Lisa Holst, and after being duly sworn makes the following

statement under oath

        1.   My name is Lisa Holst.

        2.   I a m over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath t o these facts .

        3.   Ir~sideat-· ---- ■[-·.
        4.   I am the daughter-in-law of Walter T. Holst who died May 13,

2010.

        5.   At the time of his death, Walter T. Holst resided at 3607 Santa Fe

Trail, Doraville, GA 30340.

        6.    For the Georgia 2020 general election Walter T. Holst received three

absentee mail-in ballots.

        7.    A review of Walter T. Holst's voting record shows him voting in ~'ilN

2017 and 2020.




                               Ex. 5 to Petition:
                                  Holst Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 41 of 571




       I declare under penaJty ofperjury that the foregoing is true and correct.
  Executed this ~3 _ day of November, 2020.



                                                        Lisa Holst


State of Ge~
County of,•fl/l e:f
                         +
Appeared before me     J&:y 1:, /),., ~a a this 2-)_ c(, day of November
2020 and after being duly sworn, stated the forgoing statements are true and
correct to the best of his knowledge and belief.




                                                      Lisa Holst


     Notary Public

    My commission expires ~ "' ,e l    ~ /,,i) 2-i/




                                Ex. 5 to Petition:
                                   Holst Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 42Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 6 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 6 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585356. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 43 of 571




                     AFFIDAVIT OF SANDY RUMPH

      Comes now, Sandy Rumph, and after being duly sworn makes the

following statement under oath

      1.    My name i.s Sandy Rumph.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at 433 Bakers Bridge Road1 Douglasville, GA 3013-1

      4.    1 am the daughter-in-law of John Clent Rumph who died

September 9, 2019.

      5.    John Clent Rumph died as a resident of 433 Bakers Bridge Road,

Douglasville, GA 30134 in Pau]ding County, GA and on September 17, 2019

his registration was changed from "deceased" to "active" with address changed

to 9] 7 Carriage Place Court, Decatur GA 30033 in Dekalb County, GA




                               Ex. 6 to Petition:
                                 Rumph Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 44 of 571




       I declai·e under penalty of pe1·jury that the foregoing is true and correct.

Executed this 17th day of November, 2020.




State of Georgia
County of -:P~ '-{l rJ ; D:3

Appeared before me .jl\t')CL        (K1<14?D               .
                                               this 17th day of November 2020
and after being duly sworn, sta ed the forgoing statements ai·e true and correct
to the best of his knowledge and belief.




                               /-                               Brenda Ou!I
                                                   Notary PUblk:, Paulding County, Georgia
                                                     My Commission Expires 08/10/2022
       My commission expires        :'3[ l o ).:10._2,;2




                                    Ex. 6 to Petition:
                                      Rumph Aff.
                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 45 of 571



                                                                                              GEORGIA DEATH CERTIFICATE
                                                                                                                                                                           State Fie Number             2019GA000056326
 1. DECEDENr S LEGAL FULL NAME (First, Mlddlo, L>st)                                           , ,,. IF FEMALE, ENTER LAST NAME AT BIRTH                                             I 2a DATE OF DEATH (Mo., Day, Yea/)
                                                                                                                                                               I 2.SEX
 JOHN CLENT RUMPH
                                                                                                                                                                 MALE                   ACTUAL DAlE OF DEATH 09/09/2019
i i i i i ilTY NUMBER                                                (Y•arsJ              I   4b. UNDER 1 YEAR                4c. UNDER 1 DAY             I   5. DATE OF BIRTH (Mo., Day, Y••~
                                                     r •- AGE
                                                                                                Mos.                                           I
                                                                                                                                                           I
                                                                                                                    Days           Hours

 tl.Bltt l t"ll-'L.At,;1;;
                                                         I'"·
                                                                         85

                                                              RESIDENCE . STATE
                                                                                          I                  I              I               Min,
                                                                                                                                                                  -            934
                                                                                                                                                                      7e. CITY, TO"""
                                                                                                            I7b. COUNTY
 GEORGIA                                                    GEORGIA                                          PAULDING                                                 DOUGLASVILLE
 7d, STREET AND NUMBER                                                                                               j 7e. ZIP CODE
                                                                                                                                  171. INSIDE Cl f Y UMITS?                             18. ARMED FORCES?
 433 BAKERS BRIDGE ROAD                                                                                             3013 4          UNKNOWN                                              YES
 Ba USUAL OCCUPATION
                                                                    ,,
                                                                                                        I   81) KIND OF INDUSTRY OR BUSINESS
 SERGEANT FIRST CLASS                                                                                       MILITARY
 9. MARITIAL STATUS                                            110. SPOUSE NAME                                                                                           111. FATHER'S FULL NAME (First. Middle, Lasl)
 MARRIED                                                         BOBBIE LEE MURPHY                                                                                          WEBSlER JEROME RUMPH
 12.MOTHER'S MAIDEN NAME (Fll'St, Middle, lost)                      I130. INFORMANrs NAME (First, Mld<te, Las\)                                                               113b. RELATIONSHIP TO DECEDENT
 LAURA SELL BUICE                                                         BOBSIE LEE RUMPH                                                                                      WIFE
                                                                                                                                         .
 13". MAILING ADDRESS
 433 SAKERS B RIDGE ROAD DOUGLASVILLE GEORGIA 30134
                                                                                                                                                              114.     DECEDENrs EDUCATION
                                                                                                                                                                HIGH SCHOOL GRADUATE OR GED COMPLETED
 15. ORIGIN OF DECEDENT /ltallan, Mex.,Fn:nch, English, etc.)                                         · 116. DECEDENT S RACE (W/Jire, Black, American /n<iian, etc.) (Spec/I;)
 NO, NOT SPANISH/HISPANIC/LATINO                                              WHITE
 17a. IF DEATH OOCURRED IN HOSPITAL                                            1170, If DEATH OCCURRED OTI·IER 1HAN HOSPITAL (Specify)
                                                                                OECEDENr S HOME
 18. HOSPITAL OR OTHER INSTITUTION NAME /lr()()f in eithergive stmet atld oo.)                                         119.
                                                                                          CITY, TOIA'N or LOCATION OF DEATH                                                                     I 20. COUNTY OS DEA1H
 433 BAKERS BRIDGE ROAD                                                                DOUGLASVILLE                                                                                               PAULDING
 21 . METHOD OF DISPOSITION (specify)                                    122. Pl.ACE OF DISPOSITION                                                                                      1 23. DISPOSITION DATE (Mo., Day, Year)
 BURIAL                                                                   MEL ROSE HILLS MEMORIAL PARI( CEMETERY HIGHWAY 61 VIL LA RICA GEORGIA
                                                                         30180                                                                                                            09/12/2019
 24a. EMBALMER'S NAME                                                          124b.EMBALMER LICENSE NO. 125. FUNERAL HOME NAME
 KENNETH A FIELDS                                                                004445                                            CLARK FUNERAL HOME HIRAM
 25a. FUNERAL HOME ADDRESS
 4373 ATlANTA HIGHWAY HIRAM GEORGIA 30141
 :!Ga. SIGNATURE OF FUNERAL DIRECTOR                                                                                       126b. FUN. DIR. LICENSE NO AMENDME.NTS
 JACK 6 STROUD JR                                                                                                           3934
 27. DATE PRONOUNCED DEAD (Mo., Day, Y••~                                128.HOUR PRONCUNCED DEAO
 09/09/2019                                                                08;3SAM
 29a. PRONCUNCER'S NAME                                                                                                129b. LICENSE NUMBER                                    , 29c. DATE SIGNED
 David WAYNE Humphries                                                                                                   RN137806                          09/09/2019
 30. TIME OF DEATH                                                                                               131. WAS <'.ASE REFERRED TO MEDICAL EXAMINER
 08:35 AM                                                                                                         NO
 32. Part!. Eilts 1hr. i.h;,-1 or evcn~asM, lnjuriM. or ooq>.lleat:IQl'ls. ihatQrKUy caui.eottie de-alt!. DO NOT cnl.cr Wfminol everm%1cfl as eard'tic ;1tTcst.                      Approxirrratc inh..,.,,.al between oo,et and death
 ~10.y tml!!;f, Or V(:n~u llbrtlll'llon wftnotn: al'IOY.ing N etiology. 00 NOT A88RBI\ATE.

                                                         CARDIAC ARREST                                                                                                                         UNKNOWN
  IMMEDIATE CAUSi; (Final                           A.
 -disease or oonditiM resulling in                                            Due 10. or as., consequence of
 <ICOl/l)                                                 CONGESTIVE HEART FAILURE                                                                                                              UNKNOWN
                                                    8.                                                                                                                     -
                                                                              Oul'.J lo, or as a ccn,gequence of

                                                    c.
                                                                              D1,e to. or a:. <1 ocn:;t!Quence of
                                                    D.
 Part II. Enter signiliau,t w nditions contributing to deaTh b1Jt not related to cause
 gtven ln Part 1A. If female, indkxltc ifptegmmt er tilrth occurred within 90 days cl deat.h.
                                                                                                                              I    33. WAS AUTOPSY PERFORMED?                   134.WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                                                                 OOM PLETE THE CAUSE OF DEATH?
 DIABETES                                                                                                                         NO

 35. TOBACCO USE CONTRIBUTED TO DEATH                                         136.IF FEMAI.E (raa!)8 10-54) PREGNANT                                              37. ACCIDENT, SUICIDE. HOMICIDE. UNDETERMINED (Specify)
 UNK NOWN                                                                       ~OT APPLICABLE                                                                    ~ATURAL
 38. DATE OF INJURY (MO., o,y, Year)                     139. TIME OF INJURY 140. PLAC!a Of INJURY (Home, Fam,, S"""'- Fad°"/, Offi<e, El<;.) (Specify)                                     1 41. INJURY AT WORK? (Yes or No)

 42. LOCATION OF INJURY (Strw!. A~t,r,~r,t Number, City or rown, State, Zip-, countyl


 43. DESCRIBE HOWINJURY OCCURRED
                                                                          -                                                                               l"-     IF i A:ANSPORTATJO N INJURY
                                                                                                                                                                                                                 -

 45. To the best of my knowlcdgo death occurred et the time, date ana place                                         46, on tl''lt:! basis of eX31Tlin.ation and/or tnvcstig<ltion. I n my opinion death occurred s t the time, date
 3nd due to the cau~c(s) slatod. Medical Certifier (Namft Titfe, License No.)                                       aM ptace and due to the C.SU$e(s) st ated. Medical l:Xilmi1Hff/Conmtt1· (Namit, Tille, l.icenw No.)

 ALANA W ILLIAMS, MD, 061376
 •lSa. DATE SIGNED (Mo,, Oay, Year)                         1- - HOUR OF DEATH                                      4ee. DATE SIGNED (Mo., Day, Year)                     1460. HOUR OF DEATI1
 09/1312019                                                   08:JSAM
 47, NAME. ADDRESS. ANI.) ZIP CODE OF PERSON COMPLETING CAUSE OF DEATH
 ALANA WILLIAMS 216 W WEST WILSON ST. STREET VILLA RICA GEORGIA 30180
 •a.REGISTRAR
 (SiQMM•)                    /SI CHRISTOPHER JP HARRISON                                                                                                          149    DATE FILED - REGISTRAR (Mo., Day, Year}
                                                                                                                                                                      0911612019
FO<m 3903 (Rev. 04/2012), GEORGIA DEPARTMENT OF PUBLIC HEALTH




                                                                                                    Ex. 6 to Petition:
                                                                                                      Rumph Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 46Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 7 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 7 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585357. }
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 47 of 571

        Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 1 of 6




      COMPROMISE SETTLEMENT AGREEMENT AND RELEASE

       This Compromise Settlement Agreement and Release (“Agreement”) is
made and entered into by and between the Democratic Party of Georgia, Inc.
(“DPG”), the DSCC, and the DCCC (collectively, the “Political Party Committees”),
on one side, and Brad Raffensperger, Rebecca N. Sullivan, David J. Worley, Seth
Harp, and Anh Le (collectively, “State Defendants”), on the other side. The parties
to this Agreement may be referred to individually as a “Party” or collectively as the
“Parties.” The Agreement will take effect when each and every Party has signed it,
as of the date of the last signature (the “Effective Date”).

        WHEREAS, in the lawsuit styled as Democratic Party of Georgia, et al. v.
Raffensperger, et al., Civil Action File No. 1:19-cv-5028-WMR (the “Lawsuit”), the
Political Party Committees have asserted claims in their Amended Complaint [Doc.
30] that the State Defendants’ (i) absentee ballot signature matching procedure, (ii)
notification process when an absentee ballot is rejected for any reason, and
(iii) procedure for curing a rejected absentee ballot, violate the First and Fourteenth
Amendments to the United States Constitution by unduly burdening the right to vote,
subjecting similarly situated voters to disparate treatment, and failing to afford
Georgia voters due process (the “Claims”), which the State Defendants deny;

       WHEREAS, the State Defendants, in their capacity as members of the State
Election Board, adopted on February 28, 2020 Rule 183-1-14-.13, which sets forth
specific and standard notification procedures that all counties must follow after
rejection of a timely mail-in absentee ballot;

      WHEREAS, the State Defendants have a Motion to Dismiss [Doc. 45]
pending before the Court, which sets forth various grounds for dismissal of the
Amended Complaint, including mootness in light of the State Election Board’s
promulgation subsequent to adoption on February 28, 2020 of Rule 183-1-14-.13,
which Motion the Political Party Committees deny is meritorious;

      WHEREAS, all Parties desire to compromise and settle all disputed issues
and claims arising from the Lawsuit, finally and fully, without admission of liability,
having agreed on the procedures and guidance set forth below with respect to the
signature matching and absentee ballot rejection notification and cure procedures;
and

     WHEREAS, by entering into this Agreement, the Political Party Committees
do not concede that the challenged laws and procedures are constitutional, and


                                 Ex. A to Amended Complaint:
                                     Litigation Settlement



                                 Ex. 7 to Petition:
                                 Consent Decree
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 48 of 571

        Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 2 of 6




similarly, the State Defendants do not concede that the challenged laws and
procedures are unconstitutional.

       NOW THEREFORE, for and in consideration of the promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as follows:

       1.    Dismissal. Within five (5) business days of March 22, 2020, the
effective date of the Prompt Notification of Absentee Ballot Rejection rule specified
in paragraph 2(a), the Political Party Committees shall dismiss the Lawsuit with
prejudice as to the State Defendants.

      2.     Prompt Notification of Absentee Ballot Rejection.

      (a) The State Defendants, in their capacity as members of the State Election
Board, agree to promulgate and enforce, in accordance with the Georgia
Administrative Procedures Act and State Election Board policy, the following State
Election Board Rule 183-1-14-.13 of the Georgia Rules and Regulations:

      When a timely submitted absentee ballot is rejected, the board of
      registrars or absentee ballot clerk shall send the elector notice of such
      rejection and opportunity to cure, as provided by O.C.G.A. § 21-2-386,
      by mailing written notice, and attempt to notify the elector by telephone
      and email if a telephone number or email is on the elector’s voter
      registration record, no later than the close of business on the third
      business day after receiving the absentee ballot. However, for any
      timely submitted absentee ballot that is rejected on or after the second
      Friday prior to Election Day, the board of registrars or absentee ballot
      clerk shall send the elector notice of such rejection and opportunity to
      cure, as provided by O.C.G.A. § 21-2-386, by mailing written notice,
      and attempt to notify the elector by telephone and email if a telephone
      number or email is on the elector’s voter registration record, no later
      than close of business on the next business day.

      Ga. R. & Reg. § 183-1-14-.13 Prompt Notification of Absentee Ballot
      Rejection

       (b) Unless otherwise required by law, State Defendants agree that any
amendments to Rule 183-1-14-.13 will be made in good faith in the spirit of ensuring
that voters are notified of rejection of their absentee ballots with ample time to cure

                                             2
                                 Ex. A to Amended Complaint:
                                     Litigation Settlement



                                 Ex. 7 to Petition:
                                 Consent Decree
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 49 of 571

       Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 3 of 6




their ballots. The Political Party Committees agree that the State Election Board’s
proposed amendment to Rule 183-1-14-.13 to use contact information on absentee
ballot applications to notify the voter fits within that spirit.

      3.     Signature Match.

       (a) Secretary of State Raffensperger, in his official capacity as Secretary of
State, agrees to issue an Official Election Bulletin containing the following
procedure applicable to the review of signatures on absentee ballot envelopes by
county elections officials and to incorporate the procedure below in training
materials regarding the review of absentee ballot signatures for county registrars:

      County registrars and absentee ballot clerks are required, upon receipt
      of each mail-in absentee ballot, to compare the signature or mark of the
      elector on the mail-in absentee ballot envelope with the signatures or
      marks in eNet and on the application for the mail-in absentee ballot. If
      the signature does not appear to be valid, registrars and clerks are
      required to follow the procedure set forth in O.C.G.A. § 21-2-
      386(a)(1)(C). When reviewing an elector’s signature on the mail-in
      absentee ballot envelope, the registrar or clerk must compare the
      signature on the mail-in absentee ballot envelope to each signature
      contained in such elector’s voter registration record in eNet and the
      elector’s signature on the application for the mail-in absentee ballot. If
      the registrar or absentee ballot clerk determines that the voter’s
      signature on the mail-in absentee ballot envelope does not match any
      of the voter’s signatures on file in eNet or on the absentee ballot
      application, the registrar or absentee ballot clerk must seek review from
      two other registrars, deputy registrars, or absentee ballot clerks. A mail-
      in absentee ballot shall not be rejected unless a majority of the
      registrars, deputy registrars, or absentee ballot clerks reviewing the
      signature agree that the signature does not match any of the voter’s
      signatures on file in eNet or on the absentee ballot application. If a
      determination is made that the elector’s signature on the mail-in
      absentee ballot envelope does not match any of the voter’s signatures
      on file in eNet or on the absentee ballot application, the registrar or
      absentee ballot clerk shall write the names of the three elections
      officials who conducted the signature review across the face of the
      absentee ballot envelope, which shall be in addition to writing
      “Rejected” and the reason for the rejection as required under OCGA
      21-2-386(a)(1)(C). Then, the registrar or absentee ballot clerk shall

                                             3
                                 Ex. A to Amended Complaint:
                                     Litigation Settlement



                                 Ex. 7 to Petition:
                                 Consent Decree
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 50 of 571

        Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 4 of 6




      commence the notification procedure set forth in O.C.G.A. § 21-2-
      386(a)(1)(C) and State Election Board Rule 183-1-14-.13.

      (b) The Parties agree that the guidance in paragraph 3(a) shall be issued in
advance of all statewide elections in 2020, including the March 24, 2020 Presidential
Primary Elections and the November 3, 2020 General Election.

      4.      Consideration of Additional Guidance for Signature Matching.
The State Defendants agree to consider in good faith providing county registrars and
absentee ballot clerks with additional guidance and training materials to follow when
comparing voters’ signatures that will be drafted by the Political Party Committees’
handwriting and signature review expert.

       5.     Attorneys’ Fees and Expenses. The Parties to this Agreement shall
bear their own attorney’s fees and costs incurred in bringing or defending this action,
and no party shall be considered to be a prevailing party for the purpose of any law,
statute, or regulation providing for the award or recovery of attorney’s fees and/or
costs.

       6.    Release by The Political Party Committees. The Political Party
Committees, on behalf of themselves and their successors, affiliates, and
representatives, release and forever discharge the State Defendants, and each of their
successors and representatives, from the prompt notification of absentee ballot
rejection and signature match claims and causes of action, whether legal or equitable,
in the Lawsuit.

       7.    No Admission of Liability. It is understood and agreed by the Parties
that this Agreement is a compromise and is being executed to settle a dispute.
Nothing contained herein may be construed as an admission of liability on the part
of any of the Parties.

       8.    Authority to Bind; No Prior Assignment of Released Claims. The
Parties represent and warrant that they have full authority to enter into this
Agreement and bind themselves to its terms.

       9.     No Presumptions. The Parties acknowledge that they have had input
into the drafting of this Agreement or, alternatively, have had an opportunity to have
input into the drafting of this Agreement. The Parties agree that this Agreement is
and shall be deemed jointly drafted and written by all Parties to it, and it shall be
interpreted fairly, reasonably, and not more strongly against one Party than the other.

                                             4
                                 Ex. A to Amended Complaint:
                                     Litigation Settlement



                                 Ex. 7 to Petition:
                                 Consent Decree
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 51 of 571

        Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 5 of 6




Accordingly, if a dispute arises about the meaning, construction, or interpretation of
this Agreement, no presumption will apply to construe the language of this
Agreement for or against any Party.

       10. Knowing and Voluntary Agreement. Each Party to this Agreement
acknowledges that it is entering into this Agreement voluntarily and of its own free
will and accord, and seeks to be bound hereunder. The Parties further acknowledge
that they have retained their own legal counsel in this matter or have had the
opportunity to retain legal counsel to review this Agreement.

      11. Choice of Law, Jurisdiction and Venue. This Agreement will be
construed in accordance with the laws of the State of Georgia. In the event of any
dispute arising out of or in any way related to this Agreement, the Parties consent to
the sole and exclusive jurisdiction of the state courts located in Fulton County,
Georgia. The Parties waive any objection to jurisdiction and venue of those courts.

       12. Entire Agreement; Modification. This Agreement sets forth the entire
agreement between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties. The Parties acknowledge that they have not
relied on any representations, promises, or agreements of any kind made to them in
connection with their decision to accept this Agreement, except for those set forth in
this Agreement.

       13. Counterparts. This Agreement may be executed in counterparts which,
taken together, will constitute one and the same Agreement and will be effective as
of the date last set forth below, and signatures by facsimile and electronic mail will
have the same effect as the originals.

       IN WITNESS WHEREOF, the Parties have set their hands and seals to
this instrument on the date set forth below.




                                             5
                                 Ex. A to Amended Complaint:
                                     Litigation Settlement



                                 Ex. 7 to Petition:
                                 Consent Decree
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 52 of 571

       Case 1:20-cv-04651-SDG Document 5-1 Filed 11/16/20 Page 6 of 6




Dated: March 6, 2020

/s/ Bruce V. Spiva                         /s/ Vincent R. Russo

Marc E. Elias*                             Christopher M. Carr 112505
Bruce V. Spiva*                            Attorney General
John Devaney*                              Bryan K. Webb 743580
Amanda R. Callais*                         Deputy Attorney General
K’Shaani Smith*                            Russell D. Willard 760280
Emily R. Brailey*                          Senior Assistant Attorney General
PERKINS COIE LLP                           Charlene S. McGowan 697316
700 Thirteenth Street, N.W., Suite 800     Assistant Attorney General
Washington, D.C. 20005-3960                Office of the Georgia Attorney
Telephone: (202) 654-6200                  General
Facsimile: (202) 654-6211                  40 Capitol Square S.W.
MElias@perkinscoie.com                     Atlanta, GA 30334
BSpiva@perkinscoie.com                     cmcgowan@law.ga.gov
ACallais@perkinscoie.com                   Telephone: (404) 656-3389
KShaaniSmith@perkinscoie.com               Facsimile: (404) 651-9325
EBrailey@perkinscoie.com
                                      Vincent R. Russo
*Admitted Pro Hac Vice                Georgia Bar No. 242628
                                      vrusso@robbinsfirm.com
Halsey G. Knapp, Jr.                  Josh Belinfante
Georgia Bar No. 425320                Georgia Bar No. 047399
Joyce Gist Lewis                      jbelinfante@robbinsfirm.com
Georgia Bar No. 296261                ROBBINS ROSS ALLOY
Adam M. Sparks                        BELINFANTE LITTLEFIELD
Georgia Bar No. 341578                LLC
KREVOLIN & HORST, LLC                 500 14th Street, N.W.
One Atlantic Center                   Atlanta, Georgia 30318
1201 W. Peachtree St., NW, Suite 3250 Telephone: (678) 701-9381
Atlanta, GA 30309                     Facsimile: (404) 856-3250
Telephone: (404) 888-9700
Facsimile: (404) 888-9577             Counsel for State Defendants
hknapp@khlawfirm.com
sparks@khlawfirm.com

Counsel for Plaintiffs



                                           6
                               Ex. A to Amended Complaint:
                                   Litigation Settlement



                               Ex. 7 to Petition:
                               Consent Decree
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 53Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 8 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 8 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585358. }
             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 54 of 571

                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

DONALD J. TRUMP, in his capacity                )
as Candidate for President,                     )
DONALD J. TRUMP FOR                             )
PRESIDENT, INC., and                            )
DAVID SHAFER, in his capacity as a              )
Registered Voter and                            )
Presidential Elector pledged to                 )
Donald Trump for President,                     )
                                                )
        Petitioners,                            )
                                                )       CIVIL ACTION FILE NO.__________
                                                )
v.                                              )
                                                )
BRAD RAFFENSPERGER,                             )
in his official capacity as Secretary of        )
State of Georgia, et al.,                       )
                                                )
        Respondents.                            )
                                                )




                           STATEMENT OF J. CHRISTIAN ADAMS


        1.      I am an election attorney. I have been retained to offer my opinion on various
     matters regarding litigation and concerted efforts by allied plaintiffs to affect the integrity of
     elections nationwide. I have personal knowledge of the facts stated herein.
        2.      I am engaged by the Petitioners at the rate of $250 per hour.
        Summary of Opinion
        3.      2020 was not only characterized by a COVID-19 pandemic, it was also
     characterized by well-funded and coordinated nationwide efforts to dismantle and nullify
     state laws designed to ensure the integrity of elections. These efforts were deliberate and
     funded by hundreds of millions of dollars from ideologically-motivated philanthropic
     sources. Instead of aiming efforts to dismantle and nullify state election laws and procedures
     at the proper forum – the state legislatures who enacted them – these efforts were instead




                                             Ex. 8 to Petition:
                                            Adams Declaration
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 55 of 571

targeted at forum-specific courts and ideologically-allied state and local electoral boards.
These efforts went so far as to involve direct cash payments to targeted election officials to
administer elections in a manner aligned with the philanthropic purposes of the effort, even
in circumstances when those administrative changes conflicted with state law. In sum, 2020
witnessed the wholesale disregard of election procedures enacted by state legislatures as part
of the same nationwide effort to alter the process by which Americans elect their leaders.


   Biographical Information
   4.       I received a Juris Doctorate from the University of South Carolina School of Law
in 1993. I am a member of the bar in both Virginia and South Carolina. I am also a member
of the bar of the United States Supreme Court and the United States District Court for the
Eastern District of Virginia.
   5.       My practice is confined to election law and civil rights matters associated with
elections such as the Voting Rights Act and various Constitutional rights touching on
elections. I formerly served in the Voting Section of the Civil Rights Division of the United
States Department of Justice. There, I received the Department’s Special Commendation for
Outstanding Service on October 23, 2008 for work on voting rights cases. Below, I have
detailed a sampling of cases and matters that I worked on in this position. Since leaving the
Justice Department, I have confined my practice to election law and civil rights matters. I
have also detailed below a sampling of cases and matters that I have worked on in that
capacity.
   6.       I have managed my own firm, Election Law Center, PLLC. In that role, I have
brought multiple election law cases and have represented the Presidential campaigns of three
different candidates for President of the United States. I have represented and advised state
election officials and consulted with various state officials about the conduct of their
elections. I also now manage a team of lawyers dedicated exclusively to litigating election
law cases through a non-profit charity, Public Interest Legal Foundation.
   7.       I have appeared on panels before the National Association of Secretaries of State
and the National Conference of State Legislatures to speak about election law matters. I have
addressed the student bodies by invitation of (at least) 65 law schools about the Voting
Rights Act, Constitutional voting rights or similar civil rights matters, including law schools




                                       Ex. 8 to Petition:
                                      Adams Declaration
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 56 of 571

   at Columbia University, William and Mary, Wake Forest University, University of Michigan,
   University of Virginia, Duke University, Boston College, University of Nebraska, Boston
   University, University of Chicago, the University of Southern California as well as scores of
   other law schools. I have appeared at academic symposiums on the Voting Rights Act. I
   have presented programs on the Voting Rights Act for the National Advocacy Center of the
   United States Department of Justice to all United States Attorney District Election Officials
   and designed FBI election agents in charge in preparation for federal elections.
       8.     I have testified to Congress on multiple occasions about election law.
       9.     From 2010 to 2015, I annually taught a class on 15th Amendment and the Voting
   Rights Act at the Antonin Scalia Law School at George Mason University in Virginia as a
   guest lecturer.
       10.    I am a Presidentially appointed commissioner on the United States Commission
   on Civil Rights with my term extending through 2025. (The President serving from January
   20, 2021 through January 20, 2025 can neither reappoint nor terminate my position on the
   United States Commission for Civil Rights).


       Representative Election Cases and Matters
Below is a sampling of other cases and matters which I have participated in touching on election
law, voting rights and Constitutional issues surrounding elections:

United States v. Ike Brown, 494 F.Supp.2d 440 (S.D. Miss. 2007).
United States v. Ike Brown, 561 F.3d 420 (5th Cir. 2009) (work on successful appeal of USDC).
United States v. Georgetown County School District, et al, (D.S.C., Case No: 2:08-889).
United States v. Town of Lake Park (S.D.Fl., Case No. 9-80505).
United States v. Alabama, et al. (M.D. Ala., Case No. 2:08-920).
United States v. Vermont, et al., (D. Vermont, Case No.:2:08-217)
United States v. Post Independent School District, (N.D. Tex, Case No.: 5:07-146).
United States v. City of Segraves ISD, (N.D. Tex., Case No.: 5:07-147).
United States v. Smyer ISD, (N.D. Tex., Case No.: 5:07-148).
United States v. City of Earth, (N.D. Tex., Case No.: 5:07-144).
United States v. Littlefield ISD, (N.D. Tex., Case No.: 5:07-145).
Bartlett v. Strickland, 556 U.S. 1 (2009)
Perry v. Judd, (E.D.Va., Civ. Case No. 3:11-856) (represented three campaigns for President in
14th Amendment challenge to Virginia ballot access laws).
United States v. State of Texas, (S.D. Tex., Case No. 2:13-193).
True the Vote v. Stewart, (D. Col., Case No. 1:13-3369).
True the Vote v. Wintz, (D. Col., Case No. 1:13-3368).
Judicial Watch v. King, (S.D. Indiana, Case No. 12-800).




                                       Ex. 8 to Petition:
                                      Adams Declaration
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 57 of 571

Judicial Watch, et al v. Husted, (S.D. Ohio, Case No. 2:12-792).
True the Vote v. Walker, (S.D. Fl., Case No. 2:13-14046).
ACRU v. Walthall County Election Commission, (S.D. Miss., Case No. 2:13-86).
ACRU v. Jefferson Davis County Election Commission, (S.D. Miss., Case No. 2:13-87).
ACRU v. Clarke County Election Commission, (S.D. Miss., Case No. 2:15-101).
ACRU v. Noxubee County Election Commission, (S.D. Miss., Case No 3:15-815).
ACRU v. McDonald, (W.D. Tex., Case No. 2:14-12).
ACRU v. Rivera, (W.D. Tex., Case No. 2:14-26).
ACRU v. Election Administrator Montalvo, (S.D. Tex., Case No. 7:16-103).
Public Interest Legal Foundation v. Haake, (E.D. Va., Case No. 3:16-836).
Public Interest Legal Foundation v. Reed, (E.D. Va., Case No. 1:16-1375).
Voter Integrity Project v. Wake County Board of Elections, (E.D.N.C., Case No. 5:16-683).
ACRU v. Snipes, (S.D.Fl., Case No. 16-61474).
League of Women Voters v. Newby, (D.C.D.C., Case No. 16-236).
Reed et al v. Va. Dept. of Elections, et al. (Virginia Circuit Court, Frederick County, No. 20-622)
Davis v. Guam,785 F.3d 1311 (9th Cir. 2015)
Davis v. Guam, 932 F.3d 822 (9th Cir. 2019)
Davis v. Guam, No. CV 11-00035, 2017 WL 930825, at *1 (D. Guam 2017).


Selected Amicus
Evenwell v. Abbott, 578 U.S. ____ (2016).
Crowmwell v. Kobach, (D. Kansas, Case No. 2:15-9300).
League of Women Voters, et al. v. Ritche (Minn. 2012; Case No. 12-920).
Democratic Party of Virginia v. Virginia State Board of Elections (E.D.Va., Case No. 1:13-
1218).
Lee v. Virginia State Board of Elections, (E.D. Va., Case No. 3:15-357).


Selected Publications
“Transformation: Turning Section 2 of the Voting Rights Act into Something It Is Not,” Touro
Law Review: Vol. 31: No. 2, Article 8.



       The COVID Litigation Avalanche
       11.     No sooner had COVID-19 arrived on the scene before ideologically motivated
   activists and philanthropic sources sought to collapse existing norms and statutory structures
   which govern our elections. As early as March 2020, I watched a discussion involving
   various activists including Vanita Gupta of the Leadership Conference and Michigan
   Secretary of State Jocelyn Benson discussing plans to pour private money directly into state
   and local election offices in order to transform how elections were conducted.
       12.     Tax exempt organizations such as the Center for Technology and Civic Life did




                                        Ex. 8 to Petition:
                                       Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 58 of 571

just what was suggested in those discussions. A tax-exempt organization that prior to 2020
had a budget well under $800,000, was suddenly making multi-million dollar grants directly
to city and county election offices in key battleground states such as Pennsylvania, Michigan,
Wisconsin and Georgia. Philadelphia, for example, received $10,000,000 in cash to
implement election administration changes desired by the donors of the Center for
Technology and Civil Life. This more than doubled the entire budge of the Philadelphia City
elections office. Similar grants were made in other heavily Democratic areas of
Pennsylvania. There were no similar grants made in areas of Pennsylvania where
Republicans outnumber Democrats in registration.
   13.     The effect of the hundreds of millions of dollars expended by the Center for
Technology and Civil Life and allied philanthropies in 2020 was to create a hyper-funded
turnout machine in urban and other reliably Democratic Party strongholds. These efforts
extended even to scores of newly hired city employees (hired in some cases straight from the
roster of local activist groups) going door to door to solicit votes from those most likely to be
reliably partisan. These efforts were cloaked with good government purposes such as
increasing voter turnout, never mind that the targeted areas were the most reliably
Democratic.
   14.     Other philanthropic streams hyper-funded a national litigation campaign to
dismantle state election integrity laws that were passed by legislatures.
   15.     This litigation campaign extended to at least 30 of the 50 states. States largely
immune to this nationwide litigation campaign were reliably Democratic states such as
Hawaii, Maryland, Illinois and Massachusetts. Places that there was a remote chance of
President Donald Trump winning or a senate seat flipping from Republican to Democrat,
litigation was filed to dismantle state election integrity processes that were passed by
legislatures. Plaintiffs had different names, but a shared a similar objective: dismantle state
election integrity statutes and procedures through court order or administrative action. In
very rare cases did the legislatures of each state act as the Nevada Legislature did in passing
AB 4 in August 2020 after conducting a primary election in contravention of Nevada law by
emergency edict. Follow is a sampling of this nationwide litigation campaign:
   16.     Alabama: People First of Alabama and the Alabama State Conference of the
NAACP sought to nullify Alabama’s voter ID requirement, procedures on curbside voting




                                       Ex. 8 to Petition:
                                      Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 59 of 571

and requirements for casting an absentee ballot.
   17.     Alaska: Groups sought to nullify Alaska’s absentee ballot witness requirement.
   18.     Arkansas: The League of Women Voters challenged the state’s absentee ballot
witness safeguard, sought to cancel the signature matching examination protection and
sought to change the state law regarding the ability to fix (or “cure”) absentee ballot defects.
   19.     Arizona: The Arizona Democratic Party sought to nullify Arizona law regarding
absentee ballots that are missing entirely any signature. Mi Familia Vota brought litigation to
nullify the legislatively enacted voter registration deadline. Other challenges included an
effort to nullify Arizona’s ballot deadline for election officials to receive absentee ballots.
   20.     Connecticut: The Connecticut State Conference of NAACP Branches brought a
lawsuit to challenge state law detailing circumstances when a mail ballot may be used.
   21.     Florida: Plaintiffs brought a lawsuit to allow ballot harvesting, ballots to be
received 10 days after election day and to mandate pre-paid postage on all mail ballots, in
contravention of state statutory law.
   22.     Georgia: The New Georgia Project sued the Secretary of State to dismantle the
state’s legislatively enacted absentee ballot requirements. The plaintiffs sought to nullify the
state’s absentee ballot receipt deadline and allow extra days after the election for mail ballots
to be cast. The plaintiffs sought to add requirements that the Georgia Legislature did not
require such as notifying absentee ballot applicants of any defects in their application and to
pay for all postage in the mail voting process.
   23.     Indiana: Common Cause brought a lawsuit to nullify Indiana’s legislatively
enacted grant of power to county election boards alone to seek extensions of polling place
hours. Common Cause and the NAACP brought a second lawsuit that sought to challenge
the state deadline to receive ballots and to force Indiana to adopt mail voting procedures
which the state legislature never enacted.
   24.     Iowa: The Democratic Senatorial Campaign Committee brought a lawsuit to
nullify rules that banned election officials from sending and accepting pre-completed
absentee ballot applications. The League of United Latin American Citizens filed a separate
lawsuit seeking to nullify limits on mail ballot dropbox locations.
   25.     Louisiana: Plaintiffs challenge state statutes detailing who may cast a mail ballot,
the statutory witness requirement and also the statutory prohibition on curing defective mail




                                         Ex. 8 to Petition:
                                        Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 60 of 571

ballots.
    26.    Maine: The Alliance for Retired Americans, a labor-union sponsored advocacy
group, sought to force online voter registration, prevent first time voter registrants by mail
from showing photo identification (which is flatly required under the federal Help America
Vote Act of 2002), force Maine to provide pre-paid postage for mail ballots, allow third
parties to handle mail ballots, allow mail ballots to arrive late, and to allow defective
absentee ballots to be cured later.
    27.    Michigan: The Michigan Alliance for Retired Americans filed a lawsuit to
dismantle state laws relating to the deadline for receiving mail ballots. The lawsuit sought to
mandate prepaid postage and sought to allow ballot harvesting by third parties.
    28.    Minnesota: The Democratic Senatorial Campaign Committee and Democratic
Congressional Campaign Committee sought to dismantle Minnesota’s laws pertaining to
third parties helping voters mark ballots. A separate lawsuit filed in Ramsey County (La
Rose v. Simon; No. 62-CV-20-3149) sought to nullify the state’s witness requirement for
absentee ballots and to nullify state law requiring ballots to arrive before election day. The
League of Women Voters filed a lawsuit seeking to dismantle state law as to who may server
as a mail ballot witness and other portions of the state law. The NAACP even filed a lawsuit
seeking to require absentee ballots to be sent to every single registered voter address and to
cancel all absentee ballot signature requirements passed by the legislature.
    29.    Missouri: The Missouri State Conference of the NAACP sued to nullify
Missouri’s law detailing who may case an absentee ballot. The lawsuit also sought to
prevent enforcement of absentee ballot laws requiring a notary. American Women filed a
separate lawsuit seeking to dismantle state law relating to signature matching of mail ballots
and mail return deadlines.
    30.    Montana: Western Native Voice sued to block a statute to ban inference with
casting a ballot. Another lawsuit challenged Montana’s ballot harvesting bans and sought to
cancel statutory deadlines for receiving mail ballots.
    31.    Nevada: State officials, through emergency edict, moved the entire state primary
election from in-person voting to universal vote by mail. No legislation was passed. This
resulted in over 230,000 mail ballots being returned as undeliverable in Clark County (Las
Vegas) alone. Approximately 310,000 ballots were actually returned in Clark County out of




                                       Ex. 8 to Petition:
                                      Adams Declaration
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 61 of 571

over 1.3 million sent. Of those, approximately 7,000 were cancelled as defective. This edict
came after DNC attorneys filed a lawsuit on behalf of a plaintiff named “Corona” seeking to
mandate vote by mail in Nevada.
    32.     New Hampshire: The American Federation of Teachers filed a lawsuit seeking to
dismantle state deadlines for the return of mail ballots and the statutory prohibition on ballot
harvesting. The teacher’s union also sought to mandate pre-paid postage on all mail ballots.
    33.     New Mexico: Twenty-seven county election officials and the Secretary of State
filed a petition with original jurisdiction in the New Mexico Supreme Court seeking to
rewrite the entire election process and move the state to all mail balloting.
    34.     New York: The League of Women Voters sued to undo statutory law and create a
notice and cure period for absentee ballots through court order. The LWV also sought to
cancel signature verification statutes.
    35.     North Carolina: Advance North Carolina sued to cancel state statute that made it
illegal for anyone other than the voter, relative or election official to fill out a request for a
mail ballot or deliver it to the board of election. Another lawsuit saw a challenge to state
laws related to deadlines for the delivery of completed mail ballots and witness requirements
for mail ballots. The plaintiffs also sought to mandate prepaid postage on all mail ballots.
Democracy North Carolina also brought a lawsuit challenging the state statute requiring
witness signatures on ballots, state laws banning ballot harvesting, statutory voter registration
deadlines, and sought to mandate judicially enacted election procedures related to drop boxes
and new ways to request mail ballots. Three other lawsuit sought similar judicial relief
including cases brought by the Democratic Senatorial Campaign Committee and Democratic
Congressional Campaign Committee.
    36.     North Dakota: Self Advocacy Solutions filed a lawsuit to nullify state laws
related to requirements related to absentee ballots and seeking a judicial order to circumvent
those laws and allow voters to fix errors they made.
    37.     Ohio: The League of Women voters sought to nullify Ohio laws requiring
signature matches for mail ballots. The Ohio Democratic Party brought a lawsuit to force
election officials to accept email absentee ballot requests. The Ohio Democratic Party
brought a second lawsuit seeking to expand mail ballot drop boxes beyond what the state
statute allowed. The A. Philip Randolph Institute brought a separate lawsuit seeking similar




                                           Ex. 8 to Petition:
                                          Adams Declaration
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 62 of 571

judicial relief.
    38.     Oklahoma: The Democratic Congressional Campaign Committee filed a lawsuit
to nullify state laws related to witness signature requirements, deadlines to receive mail
ballots, and to allow ballots to arrive late in contravention of state statute. The plaintiffs also
sought to seek a judicial mandate that required all mail ballots to have postage prepaid.
    39.     Pennsylvania: A swarm of lawsuits sought to nullify and cancel state election
statutes. The NAACP sought to force all registered voters to receive a mail ballot in
contravention of state statute. The lawsuit also sought to mandate election drop boxes. The
Pennsylvania Democratic Party filed a lawsuit to challenge the deadline under state code by
when absentee ballots must be received. The party sought to extend the deadline past election
day and to eliminate the need for postmarks as outlined in state law. The League of Women
Voters filed a lawsuit to nullify state statutes requiring absentee ballot verification
procedures. Other lawsuits sought to allow mail ballots to be emailed back to election
officials in contravention of state code.
    40.     South Carolina: Plaintiffs filed a challenge to South Carolina’s statutes detailing
who is entitled to vote by mail as well as statutory witness requirements.
    41.     Tennessee: Three separate lawsuits were filed seeking to nullify state statutes
related to absentee and mail voting and third parties conducting voter registration, including
one by the Memphis A. Phillip Randolph Institute.
    42.     Texas: Texas saw lawsuits by the Texas Democratic Party and others including a
challenge to Texas absentee ballot qualifications, seeking a judge to find that “fear” of
COVID-19 is a disability entitling a voter to cast a mail ballot. Other provisions of Texas
law that were challenged include ballot receipt deadlines and statutory requirements that
voters actually sign absentee ballot applications.
    43.     Virginia: The League of Women Voters brought an action to nullify Virginia’s
requirement that a witness sign an absentee or mail ballot.
    44.     Wisconsin: At least three separate lawsuits sought to nullify state statutes related
to mail ballots. The requested relief sought a complete judicial overhaul of the legislatively
enacted election process, ultimately requiring vote by mail.
    45.     This is sampling of over 100 cases brought to rewrite election statutes in the
courts in 2020, all in the name of Covid. Not all of the cases are listed in this declaration.




                                        Ex. 8 to Petition:
                                       Adams Declaration
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 63 of 571

   Based on my experience, this sort of litigation effort requires many millions of dollars. It is
   part of a national strategy to rewrite election laws in the middle of a pandemic outside of the
   normal democratic process conducted by state legislatures.
       46.    In several states, plaintiffs reached collusive settlements with defendants. In
   Virginia, in a case I was an attorney of record representing an amicus curiae, United States
   District Judge Norman K. Moon even asked the lawyer for the defendant Commonwealth of
   Virginia in one hearing if the defendants even intended to file a responsive pleading. The
   attorney for Virginia did not have an answer when the answer should have been an easy
   “yes.” In states such as Minnesota and Michigan, plaintiffs and defendants reach settlements
   that appeared collusive to a reasonable observer, where the defendants surrendered and
   agreed to the relief sought by the plaintiffs.
       47.    Thus, instead of legislatures rewriting election laws in 2020, they were rewritten
   by state and federal judges, secretaries of state, state attorneys general and bureaucrats.
       48.    Basic election integrity statutes such as signature verification and bans on ballot
   harvesting were suspended by these entities, but largely not by the bodies who actually
   should be making any changes to election laws – the state legislatures.
I declare under penalty of perjury pursuant to 28 U.S.C Section 1746 that the above statement is
true:




November 30, 2020
                                              ___________________________
                                              J. CHRISTIAN ADAMS
                                              1555 King Street
                                              Suite 200
                                              Alexandria, VA 22314
                                              Tel: (703) 963-8611




                                         Ex. 8 to Petition:
                                        Adams Declaration
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 64Fulton
                                                                          of 571County Superior Court
                                                                                                  ***EFILED***QW
                                                                                          Date: 12/4/2020 6:26 PM
                                                                                         Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

       PETITIONERS’ NOTICE OF FILING OF EXHIBIT 9 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 9 to their Verified Petition to Contest Georgia’s Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585359. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 65 of 571




                      AFFIDAVIT OF MORGAN WHI TE

        Comes now, Morgan White, and after being duly sworn makes the

  following statement under oath

        1.    My name is Morgan White.

        2.    I am over the age of 21 years, and I am under no legal disability

  which would prevent me from giving this declaration. If called to testify, I

  would testify under oath to these facts.

        3.    I reside at

        4.    I worked m Cobb County for the Parks and Recreation

  Department.

        5.    In April and into May, 2020, I was assigned to help process

  absentee ballot applications in Cobb County.

        6.    There were thxee rooms of people working to pt·ocess the absentee

  ballot applications. There were 30 or more people in each room.

        7.    I worked this pr ocess for approximately five days.

        8.    1 personally processed hundreds of applications a day.

        9.    During the work processing absentee ba llot applications there

  were people assigned to separate ballot applications into stacks for Democratic

  and Republican applications.

        10.   I was given stacks of either Democratic or Republican ballot

  applications.

                                                                        Page I of3




                                 Ex. 9 to Petition:
                                   White Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 66 of 571




      11.    My job was to continue processing the absentee ballot applications.

Part of the process involved checking· the signatures. For each application, I

would scan a barcode. The signature would be brought up on my computer. The

signature on the computer would be from a driver's license or other documents.

      12.      If the signatures matched, I would continue processing the

application.

      13.      I was told to put to the side any absentee ballot applications where

the signature did not match.

      14.      There were some applica-tions I could tell the signatures did not

match what was on the screen. There were some I thought there was no way

the same person who signed the applic:ation signed the signature on the screen.

I put any applications where the signatures did not match in a separate stack.

       15.     I called the supervisor to ask what to do with the stack of

 signatures that did not match. I showed the supervisor the signature from the

 computer and the signatlll'e on the application.

       16.     The supervisor, who was a roan, said it is ok, go ahead and go forth

 with processing the application. In other words, go ahead and process the

 application in the same manner as the applications where the signatures

 matched.

       17.      1 asked why we were putting applications to the side when the

 signatures did not match if we were going to process them in the same manner.

                                                                         Page 2 of3




                                 Ex. 9 to Petition:
                                   White Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 67 of 571




      18.   The supervisor said that the people who process the ballots when

the actual vote comes in would catch the mismatched signatures.

      19.   The environment to process absentee ballot applications was

unsecure, and phones and bags were allowed.

      20.   It was possible for fraud to occur because of these lax security
measures.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 22nd day of November, 2020.




State of Georgia
County of Cobb


Appeared before me         /.;;Jc/a JI
                                 ~~lthisi4tday of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of her know ledge and belief.


                         OldaHParkar
                      NOTARY PUBLIC
                  Cherok~ Counlr. GEORGIA
             My Commlssicn E,p.rcs January 12, 2024




      Notary Public

      My commission expires {)/-If                    -JI)!/,;/-



                                                                     Page 3 of 3




                                             Ex. 9 to Petition:
                                               White Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 68Fulton
                                                                          of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 10 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 10 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585360. }
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 69 of 571




                    IN THE SUPERIOR COURT OF FULTON COUNTY

                                 STATE OF GEORGIA



DONALD J. TRUMP, in his capacity as a          )
Candidate for President, DONALD J.             )
TRUMP FOR PRESIDENT, INC., and                 )
DAVID SHAFER, in his capacity as a             )
Registered Voter and Presidential Elector      )
pledged to Donald Trump for President,         )
                                               )
     Petitioners,                              )
                                               ) CIVIL ACTION FILE NO.
v.                                             )
                                               )
RICHARD L. BARRON, in his official             )
capacity as Director of Registration and       )
Elections for Fulton County, JANINE            )
EVELER, in her official capacity as            )
Director of Registration and Elections for     )
Cobb County, ERICA HAMILTON, in her            )
official capacity as Director of Voter         )
Registration and Elections for DeKalb          )
County, KRISTI ROYSTON, in her                 )
official capacity as Elections Supervisor      )
for Gwinnett County, RUSSELL                   )
BRIDGES, in his official capacity as           )
Elections Supervisor for Chatham County,       )
KIM STANCIL, in her official capacity as       )
Director of Elections and Voter                )
Registration for Cherokee County,              )
SHAUNA DOZIER, in her official capacity        )
as Elections Director for Clayton County,      )
MANDI SMITH, in her official capacity as       )
Director of Voter Registration and             )
Elections for Forsyth County, AMEIKA           )
PITTS, in h er official capacity as Director   )
of the Board of Elections & Registration       )
for Henry County, LYNN BAILEY, in her          )
official capacity as Executive Director of     )
Elections for Richmond County, DEBRA           )
PRESSWOOD, in her official capacity as         )
Registration and Election Supervisor for       )
Houston County, VANESSA WADDELL,               )
in her capacity as Chief Clerk of Elections    )




                                  Ex. 10 to Petition:
                                      Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 70 of 571




 for Floyd County, JULIANNE ROBERTS, )
 in her official capacity as Supervisor of   )
 Elections and Voter Registration for        )
 Pickins County, JOSEPH KIRK, in his         )
 official capacity as Elections Supervisor   )
 for Bartow County, GERALD MCCOWN, )
 in his official capacity as Elections       )
 Supervisor for Hancock County, BRAD         )
 RAFFENSPERGER, in his official              )
 capacity as Secretary of State of Georgia,  )
 REBECCA N. SULLIVAN, in her official        )
 capacity as Vice Chair of the Georgia State )
 Election Board, DAVID J. WORLEY, in         )
 his official capacity as a Member of the    )
 Georgia State Election Board,               )
 MATTHEW MASHBURN, in his official           )
 capacity as a Member of the Georgia State )
 Election Board, and ANH LE, in her          )
 official capacity as a Member of the        )
 Georgia State Election Board,               )
                                             )
    Respondents.                             )


                               AFFIDAVIT OF BRYAN GEELS

       Personally appeared before the undersigned officer, duly authorized to administer oaths,

Bryan Geels, who, after being sworn, testifies and states as follows:



                                                  1.


       I am an expert in data analysis and statistics. l have been retained by Petitioner to conduct

analysis ofthe publicly available database of voters who voted in the November 3, 2020 general

election for the selection of Presidential Electors in the State of Georgia and to offer opinions on

the same.




                                      Ex. 10 to Petition:
                                          Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 71 of 571




                                                  2.


       I have personal knowledge of the following matters identified in this declaration and if

requested by the Court, can testify to the substance contained in this declaration.


                                                  3.


       The purpose of this declaration is to provide a summary of election data compiled by the

State of Georgia concerning mail in ballots and rejection rates of mail in ballots.


                                                  4.


       The data itself was derived online from the Elections Division webpage contained in

Georgia's Secretary of State's website. The data constitute official records which are publicly

available online.


                                                  5.


       While I did not create or compile the source of the data-the State of Georgia's Elections

Division is the source-I am familiar with accessing and analyzing files on the internet

generally, including those provided by state and federal governments. I am also proficient with

zip files, Microsoft Excel spreadsheets, and the advanced analytics software known as Microsoft

Power BI.


                                                  6.

        On or about November 29, 2020, l downloaded zipped files containing state compiled

mail-in ballot data for years 2016 through 2020. These zipped files contain excel spreadsheet

reports which are easily accessible at htlps://elections.sos.ga.gov/Elections/voterabsenteefile.do.




                                      Ex. 10 to Petition:
                                          Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 72 of 571




                                                     7.

          After downloading the zipped files, I extracted the excel spreadsheets and, using

Microsoft Power BI, compiled a summary of the data contained in the files for years 2016, 2018,

and 2020. I also examined those files which are fairly simple to comprehend. The Court or

opposing counsel can easily repeat this process.


                                                     8.


          This declaration is a summary of Georgia's publicly available data. This summary is

extremely helpful because the data files are voluminous and cannot be conveniently examined in

or by the Court.


                                                     9.

   A summary of the data files for various years which I downloaded is represented in Table 1

and summarizes various election data contained in the State of Georgia's Elections Division.



   Table I: Mail-In Ballot Rejection rates by Election.

     Row Ballot Status                           2016 General   2018 General   2020 Primary   2020 General
      1     Not returned (NULL)                       25,948         36,074        333,608        133,886
      2     Canceled                                  12,053         20,601        116,424        318,086
      3     Spoiled                                       69             98          1,794          4,082
      4     Rejected                                   6,059          7,889         11,772          4,471
      5     Accepted                                 202,492        219,731      1,150,478      1,308,447
      6     Total ballots (returned) (3+4+5)         208,620        227,718      1,164,044      1,317,000
      7     Total ballots (mailed) (1+2+3+4+5)       246,621        284,393      1,614,076      1,768,972

      8     Rejection rate (4 + 6)                     2.90%          3.46%          1.01%          0.34%




                                          Ex. 10 to Petition:
                                              Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 73 of 571




                                                  10.


   As Table 1 shows, Georgia's rate of rejection for mail-in ballots averaged 2.90% and 3.46%

respectively for the 2016 and 2018 general elections.


                                                  11.


   Concerning the 2020 primary election, however, the mail-in ballot rejection rate decreased to

1.01%.


                                                  12.


   In stark contrast even to the 2020 primary, the 2020 general election rejection rate decreased

even further to just 0.34%.


                                                  13.


   The 0.34% rejection rate represents an approximate 90% decrease in the rate of mail-in

ballot rejections compared to the 2016 and 2018 general elections.


                                                  14.


   The 0.34% rejection rate appears to be the lowest mail-in ballot rejection rate in the history

of the state of Georgia while the number of mail-in ballots is at an historic high.


                                                  15.


   Excluding canceled ballots, the data tables show that the number of mail-in ballots cast in

Georgia exploded from just over 200,000 in the 2016 and 2018 elections to more than 1.3 million

in the 2020 general election-an increase of well over 500%.




                                      Ex. 10 to Petition:
                                          Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 74 of 571




                                                   16.


   If Georgia's historical mail-in ballot rejection rate of 2.90-3.46% is applied to the current

mail in ballot numbers, there would have been between 38,250 and 45,626 ballots rejected in the

2020 general election, rather than the number actually rejected.


                                                   17.


   Instead,just 4,471 ballots (0.34%) were rejected-33,779 to 41,155 fewer than what

historical rates would have predicted, using the same methodologies as in previous elections.


                                                   18.


   As of November 29, the number of votes separating the top two candidates for President of

the United States is 12,670.


                                                   19.


   The additional absentee ballots one would have expected to be rejected is significant as it

easily exceeds the current margin of separation.


                                                   20.


   Statewide, Democrat Party candidate Joseph R. Biden won 65% of Georgia's mail-in

absentee vote, compared to Republican Party candidate Donald J. Trump's 34%. In some of

Georgia's largest counties like DeKalb and Fulton, Mr. Biden's margin over Mr. Trump from

absentee ballots is even larger-86% to 13% and 79% to 20%, respectively. Applied to the 2020

General Election, therefore, the application of the historical and anticipated rejection rate for

improper or illegal ballots could definitely have changed the outcome.




                                      Ex. 10 to Petition:
                                          Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 75 of 571




                                                   21.


    Even using the 2020 Primary Election's lower rejection rate of 1.01 %, one would have

expected to see 13,319 ballots rejected, or 8,848 more than were actually rejected. Depending on

the voter preferences in this universe of hypothetically should-have-been-rejected ballots, this

margin could also have proved decisive in the election contest.


                                                   22.


   Upon extracting the Excel files from their zip folders, I note that they do not contain

consistent or complete information showing the reasons why ballots may have been rejected. The

inconsistent and incomplete data for ballot rejection reasons contained in these files is either due

to a failure in Georgia's management to reliably collect that information, or the Secretary of State

has never disaggregated this data clearly and made such additional data available to the public.


                                                   23.


    My analysis is based on the total rejection data, as that is the data available currently from the

Secretary of State.


                                                   24.


    The Secretary of State now contends that the rejection rate for signatures has not changed

since 2018; however, the Secretary of State's analysis does not consider all types of rejected

ballots and their analysis did not provide detail describing how they arrived at the numbers

quoted in their article.




                                       Ex. 10 to Petition:
                                           Geels Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 76 of 571




                                                  25.


   The fact remains that in the 2018 general election the rejection rate for absentee ballots was

3.46% and in the 2020 General Election the rejection rate was 0.34%. The discrepancy in the

Secretary of State's public statements is not tied to any publicly available data.


                                                  26.

       The above and foregoing is true and correct to the best of my knowledge and belief.



       This 1st day of December, 2020.



                                       FURTHER AFFIANT SAYETH NOT



                                       Bryan Geels


Sworn to and subscribed before me
this  rr   day of December, 2020.
                                                                     VIROIMIA ROCHFORD
~Ad        ~ (Koa,fu-y}.                                                Notary Pwblic
                                                                     State of Washln11ton
Not~ Public     '                                                   Commission # 208720
                                                               M.y Comm. Eicplr.s Jun 14, 2023
My commission expires: & · l't ·2-DZ.3




                                      Ex. 10 to Petition:
                                          Geels Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 77Fulton
                                                                          of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 11 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 11 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585361. }
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 78 of 571




                 IN THE SUPERIOR COURT OF FULTON COUNTY
                            STATE OF GEORGIA

DONALD J. TRUMP, in his capacity as a         )
Candidate for President, DONALD J.            )
TRUMP FOR PRESIDENT, INC., and                )
DAVID SHAFER, in his capacity as a          )
Registered Voter and Presidential Elector   )
pledged to Donald Trump for President,      )
                                            )
    Petitioners,                            )
                                            ) CIVIL ACTION FILE NO.
v.                                          )
                                            )
RICHARD L. BARRON, in his official          )
capacity as Director of Registration and    )
Elections for Fulton County, JANINE         )
EVELER, in her official capacity as         )
Director of Registration and Elections for  )
Cobb County, ERICA HAMILTON, in her )
official capacity as Director of Voter      )
Registration and Elections for DeKalb       )
County, KRISTI ROYSTON, in her              )
official capacity as Elections Supervisor   )
for Gwinnett County, RUSSELL                )
BRIDGES, in his official capacity as        )
Elections Supervisor for Chatham County, )
ANNE DOVER, in her official capacity as     )
Acting Director of Elections and Voter      )
Registration for Cherokee County,           )
SHAUNA DOZIER, in her official capacity )
as Elections Director for Clayton County,   )
MANDI SMITH, in her official capacity as )
Director of Voter Registration and          )
Elections for Forsyth County, AMEIKA        )
PITTS, in her official capacity as Director )
of the Board of Elections & Registration    )
for Henry County, LYNN BAILEY, in her )
official capacity as Executive Director of  )
Elections for Richmond County, DEBRA        )
PRESSWOOD, in her official capacity as        )
Registration and Election Supervisor for      )
Houston County, VANESSA WADDELL,              )
in her capacity as Chief Clerk of Elections   )
for Floyd County, JULIANNE ROBERTS,           )




                                  Ex. 11 to Petition:
                                     Walter Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 79 of 571




 in her official capacity as Supervisor of        )
 Elections and Voter Registration for             )
 Pickens County, JOSEPH KIRK, in his              )
 official capacity as Elections Supervisor        )
 for Bartow County, GERALD MCCOWN,                )
 in his official capacity as Elections            )
 Supervisor for Hancock County, BRAD              )
 RAFFENSPERGER, in his official                   )
 capacity as Secretary of State of Georgia,       )
 REBECCA N. SULLIVAN, in her official             )
 capacity as Vice Chair of the Georgia State      )
 Election Board, DAVID J. WORLEY, in              )
 his official capacity as a Member of the         )
 Georgia State Election Board,                    )
 MATTHEW MASHBURN, in his official                )
 capacity as a Member of the Georgia State        )
 Election Board, and ANH LE, in her
 official capacity as a Member of the
 Georgia State Election Board,
                                                  )
    Respondents.                                  )

 AFFIDAVIT OF SCOTT WALTER IN SUPPORT OF VERIFIED PETITION TO CONTEST
                         ELECTION RESULTS
   AND REQUEST FOR EMERGENCY DECLARATORY AND INJUNCTIVE RELIEF


Comes now, Scott Walter, of 1511 :                                                  having

personal knowledge of the facts herein, to declare under penalty of perjury that the following is

true and accurate.

1. I am President of the Capital Research Center in Washington, D.C., a think tank founded in

1984 that specializes in the study of persons and institutions that influence public policy. We are

known as a "watchdog" of the nonprofit world, and our research has been cited in countless

publications, including the New York Times, the Wall Street Journal, the Washington Post, and

the Chronicle of Philanthropy. I have personally studied the nonprofit world for decades,

including five years as Vice President for Publications and Research at the Philanthropy




                                      Ex. 11 to Petition:
                                         Walter Aff.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 80 of 571




Roundtable, before serving in a previous presidential administration as Special Assistant to the

President for Domestic Policy.



2. My most recent research report studied the results of millions of dollars of grants made to

Georgia election officials in dozens of counties by the Center for Tech and Civic Life, a

50l(c)(3) nonprofit, which used monies the Center received from Mark Zuckerberg and his wife

Priscilla Chan. This report is attached as "Exhibit A" and is also available online at our website

at https ://capitalresearch. org/article/center-for-tech-ci vie-life/. "The Report"



3. After The Report was published, I was asked by Petitioners' Counsel, as the author of The

Report and as an expert in the field of nonprofits, to submit this affidavit and the accompanying

Report regarding the Center for Tech and Civic Life's grants in Georgia.



4. The Report was prepared as part of the charitable mission of the Capital Research Center to

educate the public. Neither I nor the Capital Research Center have received any compensation

from Petitioners or Petitioners' Counsel, and we would not accept it if offered. Capital Research

Center has a public charitable mission to conduct and publish research on matters such as the

topic of the article.



5. Further, as a 50l(c)(3) tax-exempt public charity, the Capital Research Center does not

engage in partisan campaign intervention. The Report referenced herein does not favor or

oppose any candidate for public office; rather, it examines the receipt and expenditure by

government agencies and political subdivisions in the State of Georgia of substantial sums of




                                        Ex. 11 to Petition:
                                           Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 81 of 571




money from a private interest group and a single donor and the potential impact of those funds

on the outcome of the November 3, 2020 General Election.



                                                   ,/4~k60(
                                                    Scott Walter
State of  Vi rg{llA'C{
County of UJ\J do UV/

                                                - ~1)s
Appeared before m e , ~          LvaC\.. ~~ i5t Day of December 2020 and after being duly
sworn, stated the forgoing statements are true and correct to the best of his knowledge and

belief.




.                   ~--=------- =
    Notary Public

    My commission expires    /'.){)I 2OZ6
                            QY




                                     Ex. 11 to Petition:
                                        Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 82 of 571




                                           Exhibit A


                                         SPECIAL REPORT



  Georgia Election Officials, a Billionaire, and the
   ''Nonpartisan" Center for Tech & Civic Life



                                             by Scott Walter
                                             NOVEMBER 27, 2020




The first in an occasional series on the Zuckerberg election grants.


This year, left-leaning donors Mark Zuckerberg and wife Priscilla Chan gave $350
million to an allegedly "nonpartisan" nonprofit, the Center for Tech and Civic Life
(CTCL), which in turn re-granted the funds to thousands of governmental election
officials around the country to "help" them conduct the 2020 election.


The Capital Research Center is beginning state-by-state investigations of these
unusual grants in order to educate the public on the ways these grants may have
influenced the election. This, our first report, will focus on Georgia, where the election
results were unexpected and very close, and where two more runoff elections are still
to be held, with the Center for Tech and Civic Life now offering additional funding to
election officials for those contests.


Even before the 2020 election, the New York Times and the Associated Press ran
articles on these grants. The stories expressed great sympathy for local election
officials scrambling to conduct balloting under difficult circumstances, but even these
two left-leaning media outlets noted how odd and suspicious the operation was. The
New York Times' respected reporter, Ken Vogel, observed,




                                    Ex. 11 to Petition:
                                       Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 83 of 571




   The prospect of election administrators tapping large pools of private money
   has raised new legal and political questions. That is partly because it is unusual
   for elections to be subsidized by nongovernment funding at this level, but also
   because most of the cash is coming from nonprofit groups that have liberal ties,
   and the biggest source of the cash, Mr. Zuckerberg, has drawn fire from across
   the political spectrum.



Similarly, writing on September 16 for the Associated Press, Nicholas Riccardi reP-orted,
"The cash comes with a new set of questions about donor transparency, motivations
and the influence of groups and figures that are not democratically accountable." He
also reported without objection that conservatives were concerned because of "the
Democratic origins of CTCL and that its donations have predominantly been in areas
where Democrats depend on votes." Riccardi even quoted my skepticism: "I cannot
believe people of such partisanship will put their partisanship aside while taking
hundreds of millions of dollars and distributing it to election offices."


For this present report, we will analyze election results and compare what is known
about CTCL's grants in Georgia. The picture is notably partisan, even though we have
only incomplete data on where CTCL's money went. As the AP's Riccardi reported, "The
CTCL declined to disclose its other donors" besides the Zuckerbergs, who made their
donation public, or to "itemize all its contributions to local offices."


The CTCL's website lists only the counties in Georgia that received grants, but not the
level of funding, though that would hardly be difficult to include. CTCL, as a 501(c)(3)
nonprofit, is legally obligated to report on its IRS filings when it grants or provides
other assistance of $5,000 or more to "domestic organizations and domestic
governments" (see Schedule I of IRS Form 990). It is notable that CTCL has not, in
something as public and controversial as the 2020 election, made these grant numbers
public. Were its operatives and massive funding from the opposite end of the
spectrum, one doubts the cosmos would have enough electrons to power the outrage
vented on NYTimes.com and CNN.com, much less to post the objections by left-wing
critics of "dark money" like Sens. Sheldon Whitehouse (D-RI) and Chuck Schumer (D-
NV).




                                    Ex. 11 to Petition:
                                       Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 84 of 571




For this preliminary report, in lieu of self-reporting from CTCL, we will rely on
Ballotpediats tracking of these grants based on news reports, as well as our own
additional research in news databases. This accounts for grant amounts in 18 out of
the 43 Georgia counties that received funds. If CTCL ever provides more information,
we will update our reporting.


Major Data Points for CTCL Funding in the Georgia Election

■ CTCL did fund more counties won by Republican presidential candidate Donald
    Trump than by Democratic candidate Joe Biden: 27 Trump counties vs. 17 Biden
    counties.


■   But thafs a function of how many more Georgia counties went for Trump. A better
    comparison: CTCL funded 21 percent of Trump counties vs. 55 percent of Bi den
    counties. So a Bi den county was over two-and-a-half times more likely to receive
    funding.


■   Nine out of ten of CTci_ts largest known grants in Georgia went to Bi den counties.


■   Even more ominous, CTCL gave grants to nine of the ten counties with the greatest
    Democratic shifts in their 2020 voting. Those nine grantees averaged a 13.7 percent
    shift blue-ward, and two of those counties (Cobb and Gwinnett) were in the four
    counties that delivered Biden the most votes.


■   Of the four counties won by Bi den that delivered him votes in six-figures, CTCL
    funded all four.


■   Of the 29 counties won by Bi den that delivered him votes in five-figures, CTCL
    funded 19, or 66 percent. (No counties delivered either candidate more than six-
    figure vote totals.)


■   So Biden carried 33 counties that delivered him votes in five- and six-figures, and 70
    percent received CTCL grants.




                                    Ex. 11 to Petition:
                                       Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 85 of 571




■   By contrast, 46 counties carried by Donald Trump delivered him votes in five-figures
    (no county supplied the president a six-figure vote). CTCL funded only nine such
    counties, or 20 percent.


■   So the most vote-rich counties for Bid en were three-and-a-half times more likely to
    be funded than the most vote-rich counties for Trump.


■   Nine counties were both top vote-producers for Trump and also received CTCL
    funds. Five of these counties were among the top ten most blue-shifting counties in
    the state.

This pattern of grant-making by a 501(c)(3) nonprofit may or may not be illegal, given
the murky laws governing nonprofits. The IRS states:



     Under the Internal Revenue Code, all section 501(c)(3) organizations are
     absolutely prohibited from directly or indirectly participating in, or intervening
     in, any political campaign on behalf of (or in opposition to) any candidate for
     elective public office ....


     Certain activities or expenditures may not be prohibited depending on the facts
     and circumstances .... [A]ctivities intended to encourage people to participate
     in the electoral process, such as voter registration and get-out-the-vote drives,
     would not be prohibited political campaign activity if conducted in a non-
     partisan manner.


     On the other hand, voter education or registration activities with evidence of
     bias that (a) would favor one candidate over another; (b) oppose a candidate in
     some manner; or (c) have the effect of favoring a candidate or group of
     candidates, will constitute prohibited participation or intervention.


Whether or not CTCL has crossed a legal line, the starkly partisan outcomes from its
giving in the Peach State should lead the appropriate authorities in Georgia and
Washington, DC, to determine just what has happened. Not only should CTCL be




                                    Ex. 11 to Petition:
                                       Walter Aff.
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 86 of 571




investigated for its adherence to nonprofit law, but the local election officials should
also be asked many questions on their role, such as,


■ How were temporary election staff hired? Where were they recruited from? What
    were the interview questions, who served on the interview panels, and what
    percentage were hired?


■ What training did new and old staff receive? Were there written training manuals?
    What other training curricula exist? Are they publicly available?


■   Who did the training? How were they selected? Did CTCL or other nonprofits assist in
    any way with the training or curricula?


■   Were state and local laws governing the receipt of private funds followed? Was all
    spending in accord with state and local laws and budget procedures?


■ What precisely was the amount of money received, and what exactly was it spent
    on?


■   Is the contract between the government and CTCL publicly available?


■   Did the government spend any of the money on tasks that would help prevent voter
    fraud, such as how properly to match signatures?


Some states prohibit outside funding of governmental functions like elections, and
such a law seems ripe for consideration at all levels of government and by all citizens,
regardless of political affiliation.




Appendix: The Partisan Ties of the Center for Tech and Civic Life


The Center for Technolo~ and Civic Life (CTCL) was founded in 2012 by Tiana Epps-
Johnson, Whitney May, and Donny Bridges. All three remain the group's leaders, and all
three worked together for years at the New Organizing Institute, a 501(c)(4) or "dark


                                       Ex. 11 to Petition:
                                          Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 87 of 571




money" nonprofit whose partisanship is beyond dispute. The institute was described
by the Washington Post as "the Democratic Party's Hogwarts for digital wizardry:' It
trained activists, campaign staffers, and nonprofit employees so they could conduct
voter outreach via email lists and social media ads, spread online video content, and
produce eye-catching online messaging.


The Post reported that the institute was created because Democratic Party operatives
wanted their field workers to be trained in the digital techniques perfected by the 2012
Obama presidential campaign, in hopes of giving a lasting advantage to Democrats.
"Graduates of NOl's boot camp;' the Post wrote, are "subtly influencing the tone and
the strategy of hundreds of campaigns and nonprofits at every scale." While "political
technology tends to make the most difference on the margins;' still, "in the aggregate,
all that nudging can add up:'


The institute was co-founded by Judith Freeman, a long-time strategist for the
Democratic Party and allied organizations. In 2004, Freeman worked for M+R Strategic
Services and on then-Senator John Kerry's (D-MA) presidential campaign. In 2005,
Freeman began serving as a senior political strategist for the AFL-CIO labor union
federation and co-founded New Organizing Institute. In 2008, Freeman worked as a
digital field director for Barack Obama's presidential campaign. From 2004 to 2015,
Freeman served as president of New Organizing Institute.


In 2013, Ethan Roeder became the executive director of New Organizing Institute.
Roeder had served as a voter file manager and the national data manager for Barack
Obama's 2008 campaign. He then worked at New Organizing Institute as director of
data, technology, and election administration for three years until he returned to
President Obama's re-election campaign as director of data.


While the Center for Tech and Civic Life today may have a few members of its
governing and advisory boards with Republican affiliations, its leading donors and
partner organizations lean exclusively to the left. No conservative-leaning donor,
individual or institutional, is ever known to have supported its work, but it has
received grants from the left-of-center Rockefeller Brothers Fund, a significant
supporter of the Iranian nuclear deal brokered by President Obama and ended by




                                  Ex. 11 to Petition:
                                     Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 88 of 571




President Trump, and it has received at least $690,000 from the Democraq( Fund, a
foundation controlled by eBay founder Pierre OmidY.ar, who is a primary funder of
numerous NeverTrump political efforts.


On its "Key Funders and Partners" web page, the Center for Tech and Civic Life credits
these organizations as having "supported" its work:




■   Facebook


■   Rock the Vote


■   Center for Civic Design


■   Women Donors Network


■   Center for DemocracY. and Technolo~


■ The Voting Information Project (project of Democracy Works)


Capital Research Center has documented the left-wing ideology and sometime-
partisanship of these groups. For instance, Rock the Vote in 2014, ahead of the
midterm elections, released an advertisement featuring celebrities encouraging young
people to vote for left-progressive agenda items like abortion rights, and in 2019 it
circulated a petition in support of abolishing the Electoral College. Its president,
Carolyn DeWitt, formerly served as a project manager at the 2012 Democratic National
Convention. Its board co-chair Amanda Brown Lierman is the former political and
organizing director of the Democratic National Committee. Board co-chair Frank Smith
is a senior political advisor to the George Soros-founded donor group Democraq~
Alliance, a political consultant for the Blue Impact Network, and has been involved
with multiple political campaigns, including two presidential candidacies.




                                   Ex. 11 to Petition:
                                      Walter Aff.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 89 of 571




Similarly, the Women Donors Network directs money only to left-of-center
organizations. Working with other left-wing donor networks, it launched the Emergent
Fund project as a response to President Trump's election in 2016. The fund's grantee
ltTakesRoots say~ it "organized direct actions within the first 100 days of the Trump
presidency. This included the Women's March and Climate March." The Women's
Donors Network has been a client of the left-wing political consultancy DemocracY.
Partners, a highly controversial firm best known for firing Bob Creamer and Scott Foval
shortly before the 2016 election, when videos surfaced that suggested their work for
the Hillary Clinton presidential campaign included improperly coordinating between
the campaign and multiple supposedly "independent" activist groups, and also
training persons, sometimes mentally ill, to produce chaos at Trump rallies.


The Voting Information Project, like CTCL itself, is funded by NeverTrump stalwart
Pierre Omidyar. The Project's parent organization, Democraq~ Works, also receives
funding from the Rockefeller Brothers Fund (itself a CTCL funder) and George Soros's
OP-en Society_P-hilanthroP-ies. It is best known for increasing voter registration among
Democratic-leaning constituencies like college students. In this work, it partners with
universities as well as with left-leaning companies like Google, Facebook, Twitter, and
Amazon.




Much of the material in this appendix derives from information on lnfluenceWatch.org_.




                                         Scott Walter
          Walter is president of the Capital Research Center. He served in the George W. Bush
               administration as Special Assistant to the President for Domestic Policy.




                                       Ex. 11 to Petition:
                                          Walter Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 90Fulton
                                                                          of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 12 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 12 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585362. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 91 of 571




                                                      AFFIDAVIT



       STATE OF GEORGIA

       COUNTY OF CHEROKEE



       Personally appeared before the undersigned attesting officer, duly authorized to administer oaths in
       said State and County, Mitchell Harrison, who after being duly sworn, deposes and says upon oath:

               1. My name is Mitchell Harrison, and I am aresident of Cherokee County Georgia. I am acollege
               student, but also work for the Georgia Republican party as a Field Organizer. I am over the age
               of 18 and make these statements based on my personal knowledge of the facts, matters and
               events described herein.

               2.   As part of my assignment with the Georgia Republican party, I was to monitor ballot

               counting and processing in Fulton County. On the evening of election night, November 3, 2020 I
               reported to the Fulton elections office located at 1365 English Street in Atlanta. There I met with
               Brandon Moye, the Regional Field Director. Brandon assigned Michelle Branton and I to go
               observe the counting of absentee and military ballots at the State Farm arena location in
               downtown Atlanta. I understood that Michelle and I were to be involved in closely monitoring
               the ballot counting process.

               3. After arrival at State Farm Arena, Michelle and I were taken to an observation area located
               on Level S. Besides Michelle and myself, there was also a news crew from Fox News and I
               believe 11 Alive. For Fox News this included their broadcaster, photographer, and producer.
               The observation area itself was roped off, leaving us very far away from the ballot counting
               activity we were assigned to monitor. Also, there were certain areas of the large counting room
               that we could not see at all due to angles, doors, and walls. We were specifically instructed by
               Fulton officials that we could not leave that area to observe from any other location or vantage
              point.

              4. The room where the ballot processing took place is avery large room and there were at least
              25 employees working there, I am not sure of the exact number. Michelle and I noted that Robb
              Pitts, the Chairman of the Fulton County Commission was in the counting room and stayed there




                                                                                                                1




                                              Ex. 12 to Petition:
                                                Harrison Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 92 of 571




           for much of the night. Also, Joe cam, another Fulton Commission member was in the counting
           room area, and he actuallv spoke with us briefly.

           5. 11 was frustrating during the time Michelle and Iwere there because we were kept so Isolated
           from where the ballot proce~lng and countl!l activity was actually taking place. The location
          and layout of the observation area, ironlcally, made it dlfficull to observe much that was going
          on In the ballot counting area.
                                                                                             ,I

           6. For example, the maclline that copied the UOCAVA electronlcaltv received ballots (sometimes
          called military ballots) onto paper copies could only be viewed from tile side and the doors to
           that area were positioned in a way that prevented us from any viewing of this process.
          Additionally, lhe scanners that scaMed the absentee ballots were not visible to us al all.

          7. The only way we knew that the scanners were located across this large room and was that
           Regina Waller, Public Affairs Manager for Elections spoke to us at one point and she described
           the procw to Michelle and to me. There were several different news crews that came and
          went that evening from this same observation area.

          8. Sometime alter 10 o'clock p.m., the counting activity slowed. Shortly afterward, a younger
          lady with long brakled but blond halr yelled out to all of them Uley should stop working and
          come back tomorrow (the next day, Wednesday November 4th) at 8:30 A.M.. Thereafter, all but

          4 election employees left State Farm, leaving Just the blond haired lady (who Michelle and I
          assumed was the Sllpervisor), two older ladies and Regina Waller at the 10(.ation. Thislady had
          appeared through the night and Michelle and Ibelieved her to be the supervisor.

          9. Another task we had been given by Brandon was to inquire how many ballots had been

          proceued and how many were still left to go. We posed these questions to Regina Waller, the
          Public Affairs Manager for Elections. She seemed uncomfortable at times answering us, and she
          called someone which we interpreted as asking for help on how to respond to us. Ultimately,
          she refused to answer our questions and told us we had to •took lt up on the website•. In au, we
          asked Regina Waller for this Information at least three separate times and she would not give us
          an answer.

          10. Alter concluding th.at Regina Waller would not give us this information on the number

          processed versus the ones still left to be processed, we along with the Fox News aew left the



                                                                                                        2




                                        Ex. 12 to Petition:
                                          Harrison Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 93 of 571




             State Farrn Are!la shortly after 10:30 p.m. When we left, Regina, the ~supervisor" and only two
             other people remained In the area of the scanners.

             11. We were then told to return to the Fulton CQunty Board of Elections Warehouse on English
             Street. Shortly after we arrived at the Warehouse Facility, Regina Waller entered the iacility
             within 15-20 minutes of When we arrived. The English Street facllity is ahuge warehouse storing
             election machines, scanners and other election eqvipment.

             12. Sometime thereafter while stlll al English Street, we heard from new5 crews that ballot
              counting was still going on at State Farm Arena, even though we were told it had ceased for the
              night and would not resume until Wednesday morning. So, Brandon Moye asked Trevin McKoy
              and I to go back to State Farm arena. This was just before 1:00AM. on Wednesday mornrng.

              13. When Trevin McKoy and I arrived at State Farm, we were told that counting had been going
              on, but had just ended in the last few minutes. We asked the security representatiVe to take us
              to the ballot (()unting area, initially he was hesitant and called his supervisor for instruction.
              That second person arrived and he agreed to take us in. He told us his name was Phillip. When
              we arrived at t!Je same observation area, there was no one counting ballots. Again we were told
              that those counting the ballots had "just finished" and that there had been about 5 people
              there. Trevin and I thought that was odd because at 10:30 P.M., Regina Waller and the
              supervisor lady hod sakt they were done counting for the nigh\, 9nd would not resume until8:30
              A.M. the ne,ct morning.

              FURTHER THE AFFIANT SAVETH NOT.




                                                       Mitchell Harrison

       Sworn to and subsetibed before me




                                           Ex. 12 to Petition:
                                             Harrison Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 94Fulton
                                                                          of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 13 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 13 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585363. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 95 of 571




                                                Jl),FFIDAVIT



STATE OF GEORGIA

COUNTY OF COBB



   Personally appeared before the undersigned attesting officer, duly authorized to administer oaths in

said State and County, Michelle Branton, who after being duly sworn, deposes and says upon oath:

        1. My name is Michelle Branton, and I :am a resident of Cobb County Georgia. I am employed by
       Georgia Republican party as a        Fieldl Organizer.   I am over the age of 18 and make these

       statements based on my personal knowledge of the facts, matters and events described herein.

        2.   As I stated, I am employed by the Gieorgia Republican Party and so for the November 3, 2020

        General Election, I was to be involved iin monitoring the ballot counting process. On the night of

        the November 3 rd election, I was assigned by Regional Field Director Brandon Moye to be a Poll

        Watcher and to report to the Fulton County Board of Elections Warehouse, located at 1365

        English Street NW, Atlanta, Georgia, at 6:30 p.m ..

        3. After arrival, I was then reassigned to the State Farm Arena in downtown Atlanta to watch

        the processing of Absentee Ballots and arrived at around 8:15 p.m. At State Farm arena, I joined

        Mitchell Harrison, Field Organizer for the GAGOP. Mitchell and I entered the State Farm Arena at

        the same time as the news crew from Fox News which included their broadcaster, photographer,

        and producer.

        4. Upon arrival in the processing ro,om located on Level S of State Farm Arena, we were

        supposed to watch the processing of tlhe Absentee Ballots from the observation area which was

        delineated by a fenced area of roping secured by posts. This observation area we were put in

        was very distant from the staff actu.ally processing the ballots. The room where the ballot

        processing took place is a very large room, and this distance effectively prevented our actual

        observation of the process. In additio,n, other areas of this -- again very large -- room were not

        visible at all from our observation area.

        s. For example, the machine that copi1?d the UOCAVA electronically received ballots (sometimes
        called military ballots) onto a paper c,opy of same could only be viewed from the side and the



                                                                                                        1




                                        Ex. 13 to Petition:
                                          Branton Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 96 of 571




     doors to that area were positioned in a way that prevented us from any viewing of this process.

     Additionally, the scanners that scanned the absentee ballots were not visible to us at all.

     6. The only way we knew that the scanners were located across this large room and was that
     Regina Waller, Public Affairs Manager f,or Elections was onsite and she described the process to

     Mitchell and me. There were several different news crews that came and went that evening

     from this same observation area. The Chairman of the Fulton County Commission, Robb Pitts,
     was there most of the night along with his personal assistant, another lady, and his security

     guard. At the time, I thought it was un,usual that the Commission Chairman would be personally

     involved in the processing of ballots. Chairman Pitts left before the processing stopped later that
     evening. Additionally, Joe Carn, another Fulton County Commissioner was also onsite. Mr. Carn

     stayed until right before the processing; stopped and spoke with Mitchell and me. Regina Waller,
     Public Affairs Manager for Elections fair Fulton County was also onsite for the entire time and

     was still onsite when we departed.

     7. As the night progressed, most of thEi staff processing the removal of the inner envelopes and
     ballots from the outer envelope of th•~ Absentee Ballots stopped working; however, there was

     one employee that continued working when the others had stopped. That last employee to
     finish was a younger woman. After that last employee completed her stack at approximately

     10:30 p.m., a woman across the roe>m where the scanners were allegedly located yelled to

     everyone to stop working and to return the next day at 8:30 a.m. This lady had appeared
     through the night and Mitchell and I lbelieved her to be the supervisor. The supervisor was an

     approximately 35-35 year old female, with hair that was blonde and braided which came at least
     to the middle of her back in length.

     8. After the "supervisor" gave her instruction, nearly all of the staff workers left, except the
     supervisor described above, another much older lady that had a shirt on that said "Ruby" on it,

     and one other lady that I cannot reca1II her appearance, and Regina Waller, the Public Affairs
     Manager for Elections. so, at the time that work stopped at about 10:30 I recall those four

     employees remaining.

     9. At this same time,, we along with the Fox News crew were the only other persons as I recall
     left in the room. We had been instwcted by Brandon Moye to obtain the number of ballots
     processed and the number that were still remaining to be processed We attempted to obtain



                                                                                                       2




                                     Ex. 13 to Petition:
                                       Branton Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 97 of 571




       this information three separate times from Regina Waller and she would not give an answer and

       she also appeared to be calling someone asking them for advice on how to respond to our

       request. Afterwards, Regina Waller would only say "it could be obtained on the website".

       10. After concluding that Regina Waller would not give us this information on the number

       processed versus the ones still left to be processed,, we along with the Fox News crew left the

       State Farm Arena shortly after 10:30 p.m. When we left, Regina, the "supervisor" and only two

       other people remained in the area of the scanners, the lady with the "Ruby" on her shirt was

       sanit izing the tables and tablecloths, aind the third lady was further across the room and I could

       not tell what she was doing. Regina Waller was sending an email, as she relayed to us, when we

       left.

       11. We were then told to return to the Fulton County Board of Elections Warehouse on English

       Avenue. Shortly after we arrived at the Warehouse Facility, Regina Waller entered the facility

       within 15-20 minutes of when we arrived. The English Avenue facility is a huge warehouse

       storing election machines, scanners and other election equipment.

       12. Sometime thereafter while still at English Avenue, Mitchell Harrison and Brandon Moye

       advised they heard counting was still going on at State Farm Arena and Mitchell Harrison and

       Trevin McKoy, field organizers, were seint to confirm the ballots were again being counted at the

       State Farm Arena. I did not go with them on the return to State Farm.

       FURTHER THE AFFIANT SAYETH NOT.




                                               ()P/~~w:J
                                                 Michelle Branton

Swog   ~nd subscribed before me
this       day of November, 2020.




Notary Public




                                                                                                         3




                                      Ex. 13 to Petition:
                                        Branton Aff.
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 98Fulton
                                                                          of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 14 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 14 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585364. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 99 of 571




                 Exhibit 14

      Fulton County
     State Farm Arena
           Video
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 100Fulton
                                                                      of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 15 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 15 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585365. }
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 101 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                                               ~epnrtment of                  1finw
                                                ~btte of ®eorgin
                                                                                                       40 CAPITOL SQ!JAIU SW
            Tl1URIIERT      E. BAX.ER                                                                  ATLANTA. GA 30334-1300
              ATTO!ll\'1 vral'IIIR,\I




            Official Opinion 2005-3
            APRIL 15, 2005




            To: Secretary of State

            Re: Georgia law anticipates a symbiotic relationship between the Office
                    of the Secretary of State and the State Election Board, but does not
                    provide either entity with authority over the day-to-day operations
                    of or the ability to exercise direct control over the substantive or
                    policy-making role of the other agency.


            You have asked for my official opinion on how the powers and duties of your office
            in relation to enforcing the State’s Election Code are affected by the creation and
            operation of the State Election Board, which you also chair. It is my official opinion
            that Georgia law anticipates a symbiotic relationship between the Office of the
            Secretary of State and the State Election Board, but does not provide either entity
            with authority over the day-to-day operations of or the ability to exercise direct
            control over the substantive or policy-making role of the other agency.

            The Office of the Secretary of State

            The Office of the Secretary of State is created by the Georgia Constitution. GA.
            CONST. art. V, § III, I.1 The Office is filled in the same manner as that of the



https://law.georgia.gov/opinions/2005-3                                                                                         1/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 102 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            Governor, i.e., by statewide election, and the incumbent serves a four-year term of
            office. GA. CONST. art. V, § I, I. A person seeking to hold that office must have
            been both a citizen of the United States for ten years and a legal resident of the
            state for four years immediately preceding his or her election or appointment. GA.
            CONST. art. V, § III, II(a). Additionally, a person seeking to hold that office must
            have attained the age of 25 by the date he or she assumes the office. Id.

            The Constitution does not directly prescribe specific duties for the Secretary of
            State, but instead provides that the powers and duties of the Secretary and other
            statewide elected constitutional officers shall be defined by the General Assembly.
            GA. CONST. art. V, § III, III.2 The Constitution does, though, in other areas
            provide for specific duties of the Secretary of State which relate either directly or
            indirectly to the area of “election’s laws.”3 For example, in Article II of the
            Constitution dealing with Voting and Elections, the General Assembly is required
            to, “provide by law for a procedure whereby returns of all elections by the people
            shall be made to the Secretary of State.” GA. CONST. art. II, § II, I. The Secretary
            has the duty to certify referendum results for amendments to or repeals of local
            laws, ordinances, resolutions, or regulations and to accept for filing and publish
            information related to such referendums. GA. CONST. art. IX, § II, (b)(2) and (g).
            The Secretary is also charged with helping to prepare and publish summaries of
            proposed amendments to the State Constitution prior to their being submitted for
            approval in statewide referendums. GA. CONST. art. X, § I, II. These provisions
            provide a constitutional dimension to the Secretary of State’s responsibility in the
            area of the elections.

            In carrying out its constitutional duty to define further the powers and duties of the
            Secretary, the General Assembly has enacted a multitude of statutes specifically
            defining the authority of that office, many of them in areas dealing with the state’s
            election laws. These are, of course, primarily identified in Title 21 of the Code of
            Georgia, but are also recognized in other provisions of the Code.4

            The State Election Code provides in O.C.G.A. § 21 2 50(a) that the Secretary of
            State is empowered as follows:




https://law.georgia.gov/opinions/2005-3                                                                      2/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 103 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            (1) To determine the forms of nomination petitions, ballots, and other forms the
            Secretary of State is required to determine under this chapter;

            (2) To receive registration statements from political parties and bodies and to
            determine their sufficiency prior to filing, in accordance with this chapter, and to
            settle any disputes concerning such statements;

            (3) To receive and determine the sufficiency of nomination petitions of candidates
            filing notice of their candidacy with the Secretary of State in accordance with this
            chapter;

            (4) To certify to the proper superintendent official lists of all the political party
            candidates who have been certified to the Secretary of State as qualified candidates
            for the succeeding primary and to certify to the proper superintendent official lists
            of all the candidates who have filed their notices of candidacy with the Secretary of
            State, both such certifications to be in substantially the form of the ballots to be
            used in the primary or election. The Secretary of State shall add to such form the
            language to be used in submitting any proposed constitutional amendment or
            other question to be voted upon at such election;

            (5) To furnish to the proper superintendent all blank forms, including tally and
            return sheets, numbered lists of voters, cards of instructions, notices of penalties,
            instructions for marking ballots, tally sheets, precinct returns, recap sheets,
            consolidated returns, oaths of managers and clerks, oaths of assisted electors,
            voters certificates and binders, applications for absentee ballots, envelopes and
            instruction sheets for absentee ballots, and such other supplies as the Secretary of
            State shall deem necessary and advisable from time to time, for use in all elections
            and primaries. Such forms shall have printed thereon appropriate instructions for
            their use;

            (6) To receive from the superintendent the returns of primaries and elections and
            to canvass and compute the votes cast for candidates and upon questions, as
            required by this chapter;




https://law.georgia.gov/opinions/2005-3                                                                      3/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 104 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            (7) To furnish upon request a certified copy of any document in the Secretary of
            State's custody by virtue of this chapter and to fix and charge a fee to cover the cost
            of furnishing same;

            (8) To perform such other duties as may be prescribed by law;

            (9) To determine and approve the form of ballots for use in special elections;

            (10) To prepare and provide a notice to all candidates for federal or state office
            advising such candidates of such information, to include requirements of this
            chapter, as may, in the discretion of the Secretary of State, be conducive to the fair,
            legal, and orderly conduct of primaries and elections. A copy of such notice shall be
            provided to each superintendent for further distribution to candidates for county
            and militia district offices;

            (11) To conduct training sessions at such places as the Secretary of State deems
            appropriate in each year, for the training of registrars and superintendents of
            elections;

            (12) To prepare and publish, in the manner provided in this chapter, all notices and
            advertisements in connection with the conduct of elections which may be required
            by law;

            (13) To prepare and furnish information for citizens on voter registration and
            voting;

            (14) To maintain the official list of registered voters for this state and the list of
            inactive voters required by this chapter; and

            (15) To develop, program, and build ballots for use by counties and municipalities
            on direct recording electronic (DRE) voting systems in use in the state.

            Other prominent assignments of powers and responsibilities to the Secretary in
            relation to the implementation of the state’s election laws include authorizing the
            Secretary to accept or challenge the qualifications of candidates for state or federal
            office (O.C.G.A. § 21 2 5), designating the Secretary as the chief state election



https://law.georgia.gov/opinions/2005-3                                                                      4/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 105 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            official under the Help America Vote Act of 2002 (HAVA) and under the National
            Voter Registration Act of 1993 (NVRA) (O.C.G.A. §§ 21 2 50.2 and 21 2 210),
            authorizing the Secretary to train the state’s local elections officials (O.C.G.A. § 21 2
            100), maintaining the statewide voter registration system (O.C.G.A. §§ 21 2 219
            through 21 2 225) and designing and implementing the statewide electronic voting
            system (O.C.G.A. § 21 2 300).

            As demonstrated by Appendix B to this opinion, these provisions barely touch
            upon the myriad of powers, duties, and responsibilities assigned to the Secretary by
            the General Assembly. Just as a matter of sheer volume and scope, it is clear that
            under both the Constitution and the laws of the State the Secretary is the state
            official with the power, duty, and authority to manage the state’s electoral system.
            No other state official or entity is assigned the range of responsibilities given to the
            Secretary of State in the area of elections.

            The State Election Board

            Consistent with the Secretary’s responsibilities in the area of elections, the General
            Assembly has also designated the Secretary as the chairperson of the State Election
            Board (Board or SEB). The immediate predecessor to the State Elections Board was
            the State Election Commission, which was originally created in 1959. 1959 Ga.
            Laws 59. That Commission was originally composed of the Governor, the Secretary
            of State, and the Attorney General, with the Secretary of State being designated as
            the chairperson. Id. Its duties were not enumerated in great detail by the General
            Assembly, but were to be particularly focused on absentee voting by members of
            the military, the selection of presidential electors, the qualifications and
            registration of voters, and the election of United States Senators. 1959 Ga. Laws at
            60.5 Administrative staff for the Commission was provided by the Secretary of
            State. Id.

            In 1964, Georgia adopted its first unified State Election Code.6 As a part of this
            legislation, the State Election Board was created as a three member body, chaired
            by the Secretary of State and further composed of two electors, one each to be
            selected by a majority vote of the House of Representatives and the Senate. 1964




https://law.georgia.gov/opinions/2005-3                                                                      5/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 106 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            Ga. Laws Ex. Sess. 26, 33-34. These two members of the Board served two year
            terms which were concurrent with the terms of the members of the legislative body
            which chose them. Id. Additionally, the executive committee of each of the state’s
            political parties had the “privilege of from time to time appointing a member of its
            party to act as an advisor to the Board.”7 1964 Ga. Laws Ex. Sess. 34. The Board
            was authorized to consult with and receive advice from these political party
            advisors. Id.

            In relation to the office of the Secretary of State, this three-member Election Board
            was charged with the duty

            [t]o so coordinate the work of the Secretary of State, the ordinaries, the poll
            officers, and other officials, as to obtain uniformity in their practices and
            proceedings and legality and honesty in all elections.

            1964 Ga. Laws Ex. Sess. 35 (former Ga. Code Ann. § 34 202(a)).8 The Board was
            authorized to adopt rules and regulations consistent with the law “as will be
            conducive to the fair, legal and orderly conduct of elections” and to file those rules
            with the Secretary of State. Id. (Former Ga. Code Ann. § 34 202(b)). These Board
            rules were then to be published and distributed to election officials across the state.
            Id. (Former Ga. Code Ann. § 34 202(c)). The Board could also investigate the
            administration of election laws and report violations for prosecution, move to file
            or intervene in court cases involving the state’s election law, or conduct its own
            investigations into alleged election frauds or irregularities. 1964 Ga. Laws Ex. Sess.
            35-38, 84-86 (former Ga. Code Ann. §§ 34 202, 34 203, 34 204, 34 904).

            In 1968, the composition of the SEB was altered so that the nominees of the
            political parties were made actual members of the Board rather than just advisors,
            bringing the composition of the Board to five members and still chaired by the
            Secretary of State. 1968 Ga. Laws 862, 862 64. The role of the Board was then
            described as supervising and coordinating the work of the Secretary and local
            election officials so “as to obtain uniformity in their practices and proceedings and
            legality and purity in all primaries and elections.” 1968 Ga. Laws 865. The Board
            also was given the authority to formulate, adopt, and promulgate rules and




https://law.georgia.gov/opinions/2005-3                                                                      6/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 107 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            regulations “as will be conducive to the fair, legal and orderly conduct of primaries
            and elections” and to publish and furnish copies of the state’s election laws and
            pertinent rules and regulations for election officials and the public. Id. The Board
            retained its ability to investigate the administration of election laws and alleged
            frauds and irregularities and report any violations for prosecution. Id. As to
            matters of policy, the SEB was authorized to make recommendations on legislation
            to the General Assembly and to take such other action, consistent with the law, as
            would be conducive to fair, legal, and orderly elections. 1968 Ga. Laws 867-68.

            In 1969, members of the SEB other than the Secretary were prohibited from
            qualifying for any elected office. 1969 Ga. Laws 329, 332. The Board was given the
            ability to go into court to enforce the state’s election laws in 1991, and the authority
            to hold administrative proceedings and impose civil fines for the violation of the
            state’s election laws in 1993. 1991 Ga. Laws 608; 1993 Ga. Laws 1670, 1671 72. The
            Attorney General was also given the authority in 1993 to investigate violations of
            election laws, either independently or upon referral from the Board. Id. The
            current version of the statute took shape under revisions in 1998 (which otherwise
            eliminated the state’s separate municipal election code), 2001 (permitting private
            parties to proceed with remedies to election-related complaints without waiting for
            SEB action), and 2003 (providing the SEB with authority to promulgate rules and
            regulations defining uniform and nondiscriminatory standards for counting votes).
            1998 Ga. Laws 295, 307 34; 2001 Ga. Laws 230, 231; 2003 Ga. Laws 517, 519.

            The SEB remains a five person board today, chaired by the Secretary of State. The
            remaining four members, who must be electors,9 are selected respectively by a
            majority of the House, a majority of the Senate, and nominated by each party for
            appointment by the Governor as representatives of the state’s two recognized
            political parties, the Democratic and Republican Parties of Georgia. See O.C.G.A. §
            21 2 30. Three members of the Board constitute a quorum and can exercise the
            powers and duties of the SEB as an entity. O.C.G.A. § 21 2 30(d). The law provides
            no authority for members of the Board to act individually and separately from this
            quorum of the Board. Id. The powers and duties assigned to the Board include:




https://law.georgia.gov/opinions/2005-3                                                                      7/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 108 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            (1) To supervise and coordinate the work of the office of the Secretary of State,
            superintendents, registrars, deputy registrars, poll officers, and other officials so as
            to obtain uniformity in their practices and proceedings and legality and purity in all
            primaries and elections;

            (2) To formulate, adopt, and promulgate such rules and regulations, consistent
            with law, as will be conducive to the fair, legal, and orderly conduct of primaries
            and elections; and, upon the adoption of each rule and regulation, the board shall
            promptly file certified copies thereof with the Secretary of State and each
            superintendent;

            (3) To publish and furnish to primary and election officials, from time to time, a
            sufficient number of indexed copies of all primary and election laws and pertinent
            rules and regulations then in force;

            (4) To publish and distribute such explanatory pamphlets regarding the
            interpretation and application of primary and election laws as in the opinion of the
            board should be distributed to the electorate;

            (5) To investigate, or authorize the Secretary of State to investigate, when necessary
            or advisable the administration of primary and election laws and frauds and
            irregularities in primaries and elections and to report violations of the primary and
            election laws either to the Attorney General or the appropriate district attorney
            who shall be responsible for further investigation and prosecution. Nothing in this
            paragraph shall be so construed as to require any complaining party to request an
            investigation by the board before such party might proceed to seek any other
            remedy available to that party under this chapter or any other provision of law;

            (6) To make such recommendations to the General Assembly as it may deem
            advisable relative to the conduct and administration of primaries and elections;

            (7) To promulgate rules and regulations to define uniform and nondiscriminatory
            standards concerning what constitutes a vote and what will be counted as a vote for
            each category of voting system used in this state;

            (8) To employ such assistants as may be necessary; and


https://law.georgia.gov/opinions/2005-3                                                                      8/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 109 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            (9) To take such other action, consistent with law, as the board may determine to
            be conducive to the fair, legal, and orderly conduct of primaries and elections.

            O.C.G.A. § 21 2 31.10

            The SEB retains its ability to intervene or institute legal actions in the courts and to
            enforce the state’s election laws through administrative enforcement actions.
            O.C.G.A. § 21 2 32, 21 2 33, 21 2 33.1. The Election Code further clarifies the scope
            of the SEB’s administrative authority by providing that it may hear complaints and
            levy civil penalties for the failure of local election officials to attend training, obtain
            necessary certifications, or for failing to properly maintain the registered voters list
            or for failing to provide access for provisional ballots. See O.C.G.A. §§ 21 2 100, 21 2
            101, 21 2 231, 21 2 408. Additionally, the SEB may by rule or regulation determine
            the appropriate wording for the directions on how to vote on the state’s voting
            equipment and may provide rules and regulations for assuring ballot secrecy for
            write-in votes. O.C.G.A. §§ 21 2 284, 21 2 373. The Board also may impose a
            $100,000 penalty for the sale of voting equipment in Georgia which has not been
            certified for use by the Secretary of State. O.C.G.A. §§ 21 2 324, 21 2 368, 21 2
            379.2. Under O.C.G.A. § 21 2 408, the Board is authorized to accept the written
            designation of political party poll watchers and the Secretary of State, as
            chairperson of the Board, may then officially designate those poll watchers. Finally,
            the SEB is required to receive notice of and copies of election contest petitions.
            O.C.G.A. § 21 2 524.

            Relationship of the Agencies

            Given this legal framework, then, Georgia law provides for a symbiotic relationship
            between the Office of the Secretary of State and the State Election Board but it does
            not provide either entity with authority over the day-to-day operations of or the
            ability to exercise direct control over the substantive or policy-making role of the
            other. The Secretary of State is a constitutional officer elected statewide. The
            constitutional status of the Secretary includes a responsibility in the area of
            elections. The General Assembly has recognized this assignment of authority to the
            Secretary through the Official Code of Georgia and has not otherwise called into




https://law.georgia.gov/opinions/2005-3                                                                      9/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 110 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            question the power and responsibility of the Secretary through its delineation of
            additional responsibilities to the State Election Board.11

            Georgia’s Constitution and Election Code make it amply clear that the Secretary is
            charged with the primary responsibilities required to enforce the state’s election
            laws. There is no indication in the law that the constitutional and statutory
            authority of this officer should be limited or substantively controlled by a board of
            political appointees who are not answerable to the electorate for their actions.

            The role of the State Election Board is more limited in the area of implementing
            and enforcing the state’s election laws than that of the Secretary. Its duties and
            responsibilities relate not just to the Office of the Secretary of State, but also to
            local election officials such as voter registrars and election superintendents, and
            are directed to the broader policy considerations of providing for technical
            uniformity in the operation of election practices and procedures and in providing a
            due process mechanism for determining whether violations of laws, rules, or
            regulations have occurred. A review of O.C.G.A. § 21 2 31 shows that the Board’s
            role is to educate and coordinate across the lines of state and local governmental
            authority to assure that there is consistent and uniform guidance on interpretation
            and implementation of the Election Code. This is done through the adoption of
            rules and regulations which are then published and distributed to all election
            officials, and through the administrative enforcement powers that the SEB has to
            enforce those rules and regulations. Should the Board believe that there are
            additional requirements that should be advanced in the area of election law, but
            which are beyond its abilities to provide through rule or regulation or which exceed
            the scope of its authority, the Board is authorized to make legislative
            recommendations to the General Assembly.

            The use of the term “supervise” in O.C.G.A. § 21 2 31(1) does not mean that the
            State Election Board, however, becomes the director of or has authority over the
            actual operation of the Office of the Secretary of State or of any local election
            official, whose offices are also separately created by either the Constitution or state
            law. There is no indication that the use of the term “supervise” is intended to
            provide the Board with the authority to run the day-to-day operations of these



https://law.georgia.gov/opinions/2005-3                                                                      10/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 111 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            offices. Neither the Board nor any single member of the Board has any power or
            authority to make employment or operational decisions for any of these state or
            local officials or to engage in any policy making or operational oversight of their
            general activities.

            The term “supervise” is not defined in the Code itself and is not a “term of art”
            related to a particular area of the law or profession, so the rules of statutory
            construction provide that it be given its ordinary and common meaning. O.C.G.A. §
            1 3 1(b); 1997 Op. Att’y Gen. 97 18; 1995 Op. Att’y Gen. 95 42. Generally, the term
            “supervise” means to give direction, to inspect or to look over the performance of
            others. See THE AMERICAN HERITAGE DICTIONARY 1221 (2d ed. 1985). In the
            context of O.C.G.A. § 21 2 31 and the other limited statutory provisions regarding
            the Board, this means the Board is given the authority to provide policy direction
            and oversight to the Office of the Secretary of State and local election officials in
            the area of elections to the extent that such policy direction and oversight is in
            accordance with the Board’s statutory purpose of assuring “uniformity in their
            practices and proceedings and legality and purity in all primaries and elections.”
            The Board’s “supervisory” authority can extend no further than that statutorily
            authorized purpose. “As an administrative body created by the legislature, [a state
            agency] ‘has only such powers as the legislature has expressly, or by necessary
            implication, conferred upon it.’ Bentley v. State Bd. of Med. Examiners, 152 Ga.
            836, 838 (1922).” 2000 Op. Att’y Gen. 2000-2.

            The fact that the Board is chaired by the Secretary of State further indicates a
            statutory goal that the Board’s actions are to be influenced and directed by the
            Secretary of State, presumably with the “good government” result that these two
            entities will coordinate consistently in providing guidance on the appropriate
            enforcement of Georgia’s electoral statutes.12 To the extent that the Board finds
            that the state’s election laws or underlying rules and regulations are not being
            complied with, the Board may act through its counsel, the Attorney General, either
            to institute or intervene in legal actions in any court in the state or to conduct
            administrative proceedings to enforce compliance with the law or its own rules and
            regulations. The Office of the Secretary of State is a part of that process and may




https://law.georgia.gov/opinions/2005-3                                                                      11/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 112 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            provide administrative and logistical support to the Board in carrying out these
            responsibilities.

            To interpret more broadly the Board’s authority so as to permit the Board to
            interfere in the substantive operation of the Secretary of State’s office would
            directly contravene the authority given to the Secretary of State both under the
            Constitution and the laws of this state. The Secretary, as a statewide elected
            constitutional officer, enjoys a status in our republican form of government which
            transcends that of other appointed officials who may head executive agencies. The
            power and authority of that office runs directly from a grant by the people through
            the State Constitution itself and through the acts of the General Assembly.13 In the
            case of the Secretary, that constitutional authority is further buttressed in the area
            of election law by the very history and laws of the state.

            Additionally, the General Assembly could not confer upon the Board the power or
            the authority to direct the Secretary of State in the performance of the duties of
            office without doing violence to the concept of the “separation of powers” in
            relation to this statewide elected constitutional officer. The Georgia Constitution
            provides that “[t]he legislative, judicial, and executive powers shall forever remain
            separate and distinct.” GA. CONST. art. I, § II, III. The General Assembly could not
            have intended, through its appointment of two members of the Board, to provide
            operational control over an executive branch elected constitutional officer or the
            constitutional office. Given that two of the appointees to the Board are nominated
            by political parties, although they are actually appointed by the Governor, it would
            certainly seem to be an improper delegation of state authority to such appointees to
            permit them to direct or “supervise” the operations of a state constitutional officer
            or department. See 1993 Op. Att’y Gen. 93 21 (discussion on improper delegation of
            authority to private entities).

            Conclusion

            Therefore, it is my official opinion that Georgia law anticipates a symbiotic
            relationship between the Office of the Secretary of State and the State Election
            Board, but does not provide either entity with authority over the day-to-day




https://law.georgia.gov/opinions/2005-3                                                                      12/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 113 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            operations of or the ability to exercise direct control over the substantive or policy-
            making role of the other agency. The State Election Board fulfills its responsibilities
            in providing direction and oversight to the Secretary of State and other election
            officials when such direction is necessary to assure uniformity in their practices
            and procedures or the “legality and purity” of the electoral process. However, the
            Board has no authority, beyond this defined statutory scope, to direct the policy
            and activities of the Secretary of State as a statewide elected constitutional officer.

            Prepared by:

            DENNIS R. DUNN
            Deputy Attorney General

            1 The Office of the Secretary of State is a venerable one dating from the earliest
            days of the United States and of the State of Georgia. See GA. CONST. (1789), art.
            II, § XI; GA. CONST. (1798), art. II, §§ XII and XIII; GA. CONST. (1861), art. III, §
            II, VIII and IX; GA. CONST. (1865), art. III, § II, VIII and IX; GA. CONST. (1868),
            art. II, § IX; art. IV, §§ VIII and IX; GA. CONST. (1877), art. II, § VI, I; art. V, § I, I,
            IV; art. V, § II, I, VI and VII, art. V, § III, I; GA. CONST. (1945), art. II, § VI, I; art.
            V, § I, III; art. V, § II, I and IV; art. V, § III, I; GA. CONST. (1976), art. II, § III, IV;
            art. V, § I, III; art. V, § III, I, IV, and VI.

            2 See Appendix A for a listing of the current constitutional provisions dealing with
            the Office of the Secretary of State.

            3 Some of the Secretary’s election-related responsibilities provided for in the State
            Constitutions date from at least the Constitution of 1868. See infra note 1.

            4 See Appendix B for a listing of the statutory provisions addressing the Office of
            the Secretary of State in the context of the state’s election laws.

            5 The Secretary of State at that time already had a prominent role in the
            enforcement of these elections statutes addressed in the Election Commission’s
            legislation. See 1953 Ga. Laws (Jan.-Feb. Sess.) 244; 1958 Ga. Laws 208, 1958 Ga.
            Laws 269.




https://law.georgia.gov/opinions/2005-3                                                                      13/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 114 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            6 For a more complete discussion of the adoption of the 1964 State Election Code
            see Brooks v. Miller, 158 F.3d 1230, 1233-34 (11th Cir. 1998), cert. denied sub nom.
            Brooks v. Barnes, 526 U.S. 1131 (1999).

            7 The term “political party” was at that time and is now a term of art meaning a
            political organization which at the preceding gubernatorial election had nominated
            a candidate who had received at least 20% of the total statewide vote or which had
            nominated a candidate for President of the United States whose presidential
            electors had received at least 20% of the total vote cast nationwide. 1964 Ga. Laws
            Ex. Sess. 28, 30 (former Ga. Code Ann. § 34 103(u); current version O.C.G.A. § 21 2
            2(25)).

            8 The role of the Secretary of State in the enforcement of the state’s election laws
            was also addressed throughout the 1964 legislation. 1964 Ga. Laws Ex. Sess. 38-39,
            63-66, 73, 81-82, 86, 95, 106-07, 119-20, 123, 171-74, 185.

            9 “‛Elector’ means any person who shall possess all of the qualifications for voting
            now or hereafter prescribed by the laws of this state . . . and shall have registered in
            accordance with this chapter.” O.C.G.A. § 21 2 2(7).

            10 Appendix C to this opinion contains a further listing of statutes addressing the
            powers and duties of the SEB. Additionally, H.B. 244, passed in the recently
            concluded session of the General Assembly but not yet signed by the Governor,
            transfers the rule-making authority for absentee voting, contained in O.C.G.A. § 21
            2 381(e), from the Office of the Secretary of State to the State Election Board. H.B.
            244, 2005 Gen. Assem., Reg. Sess. (Ga. 2005).

            11 If the General Assembly specifically includes language in one section of a statute
            and fails to include that language in a provision dealing with the same subject
            matter, it is assumed that the exclusion is intentional. See Department of Human
            Resources v. Hutchinson, 217 Ga. App. 70, 72 (1995) (“The omission of [specific
            statutory language] ‘invites the application of the venerable principle of statutory
            construction expressio unius est exclusio alterius: the express mention of one thing
            implies the exclusion of another; or the similar maxim more usually applied to
            statutes, expressum facit cessare tacitum, which means that if some things (of



https://law.georgia.gov/opinions/2005-3                                                                      14/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 115 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




            many) are expressly mentioned, the inference is stronger that those omitted are
            intended to be excluded than if none at all had been mentioned.’”). 2000 Op. Att’y
            Gen. 2000-2, at 2.

            12 In interpreting the application of a statutory exception and determining the
            General Assembly’s intent in enacting different statutory provisions, the law
            requires that statutes be read in pari materia (i.e., together) and with an intent to
            harmonize the purposes of both statutes. 2003 Op. Att’y Gen. 2003-5. See also,
            e.g., 2002 Op. Att’y Gen. 2002 6, 2001 Op. Att’y Gen. 2001 8. “It is also[] ‘a basic
            tenet of statutory construction that the General Assembly is presumed to enact
            legislation with full knowledge of the existing conditions of the law and statutes are
            to be construed in connection and in harmony with existing law.’” 1997 Op. Att’y
            Gen. 97-18, at 50, quoting Poteat v. Butler, 231 Ga. 187, 188 (1973).

            13 See generally Perdue v. Baker, 277 Ga. 1, 7 (2003), and 2001 Op. Att’y Gen.
            2001 08 for discussion of the authority of constitutional officers.

            APPENDIX A

            Provisions in the Georgia Constitution addressing the Office of the Secretary of
            State




https://law.georgia.gov/opinions/2005-3                                                                      15/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 116 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: Art. II, § II, I
                 DESCRIPTION:
                           Election returns shall be made to the Secretary of State


                 CITATION: Art. V, § III, I
                 DESCRIPTION:
                           Election of other executive officers, includes SOS


                 CITATION: Art. V, § II, VII
                 DESCRIPTION:
                           Call of special session by General Assembly requires copy to SOS


                 CITATION: Art. IX, § II, I
                 DESCRIPTION:
                           Local amendments must be filed with the SOS


                 CITATION: Art. X, § I, II
                 DESCRIPTION:
                           SOS participation in the preparation of constitutional amendments


            APPENDIX B

            Official Code of Georgia provisions addressing elections and election related
            responsibilities of the Office of the Secretary of State




https://law.georgia.gov/opinions/2005-3                                                                      16/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 117 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 3-3-7
                 DESCRIPTION:
                           Local elections superintendent required to certify local authorization of Sunday
                           alcohol sales to the SOS.


                 CITATION: 3-4-44
                 DESCRIPTION:
                           Local elections superintendent required to certify local authorization of the
                           manufacturing, packaging, and distribution of alcohol sales to the SOS.


                 CITATION: 3-4-91
                 DESCRIPTION:
                           Local elections superintendent required to certify local authorization of sales by
                           the drink to the SOS.


                 CITATION: 3-4-92
                 DESCRIPTION:
                           Local elections superintendent required to certify local authorization of sales by
                           the drink, where package sales are not already approved, to the SOS.


                 CITATION: 3-12-3
                 DESCRIPTION:
                           Local elections superintendent required to certify local authorization of sales by
                           the drink in certain residential communities to the SOS


                 CITATION: 20-2-53
                 DESCRIPTION:
                           Local elections superintendents are required to certify the election results of their
                           respective boards of education to the SOS.


                 CITATION: 20-2-260
                 DESCRIPTION:
                           Local elections superintendents are required to certify the election results of
                           special elections regarding the closing of schools to the SOS.


                 CITATION: 21-2-4
                 DESCRIPTION:
                           SOS assists in the preparation of constitutional amendments summaries for the
                           general elections and is responsible for the printing, distribution and
                           dissemination of those summaries.


                 CITATION: 21-2-5
                 DESCRIPTION:
                           SOS vested with the authority to challenge qualifications of federal and state
                           candidates.




https://law.georgia.gov/opinions/2005-3                                                                            17/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 118 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-30
                 DESCRIPTION:
                           SOS serves as the chairperson of the State Election Board


                 CITATION: 21-2-50
                 DESCRIPTION:
                           Powers and duties of the SOS


                 CITATION: 21-2-50.1
                 DESCRIPTION:
                           SOS authorized to postpone or extend qualifying periods in the event the
                           Governor declares a state of emergency or disaster.


                 CITATION: 21-2-50.2
                 DESCRIPTION:
                           SOS coordinates responsibilities of state under HAVA.


                 CITATION: 21-2-50.1
                 DESCRIPTION:
                           SOS authorized to postpone or extend qualifying periods in the event the
                           Governor declares a state of emergency or disaster.


                 CITATION: 21-2-70 (3, 14)
                 DESCRIPTION:
                           Local superintendents required to file election calls with the SOS; SOS approves
                           a program for certifying election superintendents.


                 CITATION: 21-2-70.1
                 DESCRIPTION:
                           SOS approves of a program for certifying municipal elections superintendents, or
                           municipal boards of elections or boards of elections and registration.


                 CITATION: 21-2-77
                 DESCRIPTION:
                           SOS authorized to accept electronic returns and prescribe rules for formatting
                           electronic of election returns.


                 CITATION: 21-2-99
                 DESCRIPTION:
                           Local elections officials are required to notify the SOS of poll worker training
                           completed.


                 CITATION: 21-2-50.1
                 DESCRIPTION:
                           SOS authorized to postpone or extend qualifying periods in the event the
                           Governor declares a state of emergency or disaster.




https://law.georgia.gov/opinions/2005-3                                                                       18/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 119 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-100
                 DESCRIPTION:
                           SOS authorized to select and require training for local election officials.


                 CITATION: 21-2-101
                 DESCRIPTION:
                           SOS authorized to require election superintendents, or a member of each board
                           of elections, boards of elections and registration to attend a certification program
                           by the SOS.


                 CITATION: 21-2-110
                 DESCRIPTION:
                           SOS authorized to accept the registration papers of political parties or bodies and
                           receive filing fees.


                 CITATION: 21-2-111
                           Political parties must file rules and regulations governing their conventions and
                 DESCRIPTION:
                           party affairs with the SOS.


                 CITATION: 21-2-113
                 DESCRIPTION:
                           Political bodies must file rules and regulations governing their conventions and
                           body affairs with the SOS.


                 CITATION: 21-2-131
                 DESCRIPTION:
                           SOS is authorized to fix and establish a qualifying fee for federal and state offices.


                 CITATION: 21-2-132
                 DESCRIPTION:
                           SOS is authorized to qualify nonpartisan candidates for federal and state offices,
                           political bodies; independent and nonpartisan state judicial offices.


                 CITATION: 21-2-133
                 DESCRIPTION:
                           SOS authorized to certify write-in candidates for federal and state offices.


                 CITATION: 21-2-134
                 DESCRIPTION:
                           SOS authorized to accept candidate withdrawals for federal and state office.


                 CITATION: 21-2-134(b)(1)(B)
                 DESCRIPTION:
                           SOS to be notified by state executive committee of decision to make a substitute
                           nomination.




https://law.georgia.gov/opinions/2005-3                                                                             19/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 120 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-135(a)(1)
                 DESCRIPTION:
                           SOS may require appropriate designation of specific office sought where the
                           office has multiple officeholders with same title for federal or state office.


                 CITATION: 21-2-138
                 DESCRIPTION:
                           SOS is authorized to print non-partisan ballots for judicial elections.


                 CITATION: 21-2-153
                 DESCRIPTION:
                           SOS is authorized to prescribe rules and regulations, as well as require
                           information, for the qualifying of candidates in political parties for primary races.


                 CITATION: 21-2-154
                 DESCRIPTION:
                           SOS is authorized and required to accept the certification of qualified candidates
                           by their state executive committee.


                 CITATION: 21-2-170 and 171
                 DESCRIPTION:
                           SOS is authorized to register the candidacy of an Independent or political body
                           candidate and assure compliance with the petition requirements of the law.


                 CITATION: 21-2-172(b)(1)(B)
                 DESCRIPTION:
                           SOS has the authority to accept or reject rules filed by political parties or bodies
                           seeking to nominate presidential electors or candidates of political bodies by
                           convention.


                 CITATION: 21-2-181
                 DESCRIPTION:
                           SOS authorized to accept petitions to qualify political bodies to nominate
                           candidates for state-wide public office by convention.


                 CITATION: 21-2-191
                 DESCRIPTION:
                           Political parties must certify to the Secretary of State the names of candidates to
                           be elected in the presidential preference primary.


                 CITATION: 21-2-192
                 DESCRIPTION:
                           SOS authorized to forward proclamations of the governor to the county election
                           superintendents.


                 CITATION: 21-2-193




https://law.georgia.gov/opinions/2005-3                                                                            20/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 121 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 DESCRIPTION:
                           SOS authorized to publish names of candidates in the presidential preference
                           primary in a newspaper of general circulation.


                 CITATION: 21-2-195
                 DESCRIPTION:
                           SOS authorized to accept and maintain copies of political party and body rules
                           regarding the selection of delegates and alternates to national nominating
                           conventions.


                 CITATION: 21-2-196
                 DESCRIPTION:
                           SOS shall accept the qualification oath of delegates and alternates to national
                           convention.


                 CITATION: 21-2-200
                 DESCRIPTION:
                           SOS shall provide for designating the name of the candidate to whom a candidate
                           for delegate or delegate alternate is pledged, if any on the presidential preference
                           primary ballot.


                 CITATION: 21-2-210
                 DESCRIPTION:
                           SOS designated chief state election official to coordinate state responsibilities
                           under National Voter Registration Act of 1993.


                 CITATION: 21-2-211
                 DESCRIPTION:
                           SOS to establish and maintain the statewide registered voters list.


                 CITATION: 21-2-212(a)
                 DESCRIPTION:
                           SOS shall receive from clerk of superior court, certified appointments and
                           designations of county registrars within 30 days of appointments and
                           designations, and shall issue commissions as for county officers.


                 CITATION: 21-2-215(i)
                 DESCRIPTION:
                           County board of registrars shall enter into the state-wide voter registration
                           system credit for voting by qualified electors to the Secretary of State within 60
                           days of a primary or election.


                 CITATION: 21-2-218(a)(b)
                 DESCRIPTION:
                           SOS to specify information to be sent to an elector’s former voting jurisdiction in
                           order to cancel such person’s registration in the former place of residence.


                 CITATION: 21-2-218(d)



https://law.georgia.gov/opinions/2005-3                                                                           21/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 122 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 DESCRIPTION:
                           SOS to furnish forms which shall be completed by electors to reflect such
                           elector’s present legal residence or to notify the board of registrars of a change in
                           an elector’s name.


                 CITATION: 21-2-219(a, b)
                 DESCRIPTION:
                           Authority to specify the form of the voter registration card; - designated as office
                           under HAVA responsible for reporting registration and absentee ballot
                           procedures for UOCAVA voters.


                 CITATION: 21-2-221
                 DESCRIPTION:
                           SOS and commissioner of DMV determine the format of voter registration
                           applications used at the DMV and the authority to promulgate rules related to
                           the transmission of applications and signatures electronically.


                 CITATION: 21-2-221.1
                 DESCRIPTION:
                           SOS and the Commissioner of DNR shall determine the format of voter
                           registration applications used in conjunction with DNR hunting and fishing
                           license applications.


                 CITATION: 21-2-222
                 DESCRIPTION:
                           SOS is authorized to promulgate rules related to the electronic transmission of
                           election registration data from designated voter registration agencies.


                 CITATION: 21-2-223
                 DESCRIPTION:
                           SOS is authorized to design, publish, and distribute voter registration
                           applications.


                 CITATION: 21-2-225
                 DESCRIPTION:
                           SOS is required to provide and publish certain voter registration information in
                           the form of voter’s lists.


                 CITATION: 21-2-226
                 DESCRIPTION:
                           SOS prescribes the format of the voter registration card.


                 CITATION: 21-2-226(f)
                 DESCRIPTION:
                           SOS to receive applications from county registrars for reimbursement to counties
                           for costs of postage to issue new precinct cards, if funds are available.


                 CITATION: 21-2-231



https://law.georgia.gov/opinions/2005-3                                                                            22/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 123 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 DESCRIPTION:
                           SOS prescribes the format of the list of felons received from the clerk of superior
                           court and the list of declared incompetents from the probate court to county
                           election superintendents and deceased electors from vital statistics from each
                           county.


                 CITATION: 21-2-232
                 DESCRIPTION:
                           SOS has authority to remove names from electors’ list.


                 CITATION: 21-2-233
                 DESCRIPTION:
                           SOS is authorized to compare of change of address information supplied by
                           United States Postal Service with the electors list.


                 CITATION: 21-2-234
                           SOS required to conduct voter registration list maintenance activities within the
                 DESCRIPTION:
                           first 6 months of each odd numbered year.


                 CITATION: 21-2-235
                 DESCRIPTION:
                           SOS shall maintain an active and inactive list of electors.


                 CITATION: 21-2-261.1
                 DESCRIPTION:
                           SOS shall maintain information regarding the location of every precinct in
                           Georgia.


                 CITATION: 21-2-264
                 DESCRIPTION:
                           SOS shall administer the release of funds to counties for the purpose of creating
                           new precincts or changing boundary lines.


                 CITATION: 21-2-284.1
                 DESCRIPTION:
                           SOS shall prescribe the form of non-partisan run-off ballots.


                 CITATION: 21-2-285
                 DESCRIPTION:
                           SOS is authorized to prescribe the form of constitutional amendments and
                           statewide questions, absence direction from the General Assembly.


                 CITATION: 21-2-286
                 DESCRIPTION:
                           SOS determines type of ballots for DREs.




https://law.georgia.gov/opinions/2005-3                                                                          23/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 124 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-288
                 DESCRIPTION:
                           SOS authorized to determine whether two candidates for the same office have the
                           same name and may ameliorate such situation by printing the residence of the
                           candidates under their names.


                 CITATION: 21-2-300
                 DESCRIPTION:
                           SOS determines type of voting equipment to be used by counties.


                 CITATION: 21-2-300(d)
                 DESCRIPTION:
                           SOS shall be responsible for the development, implementation, and provision of
                           a continuing program to educate voters, election officials, and poll workers in the
                           proper use of voting equipment.


                 CITATION: 21-2-324
                 DESCRIPTION:
                           SOS is required to examine and approve of voting machines used in the State of
                           Georgia.


                 CITATION: 21-2-325
                 DESCRIPTION:
                           SOS is authorized to prescribe the form of ballot labels for constitutional
                           amendments and statewide questions, absence direction from the General
                           Assembly.


                 CITATION: 21-2-325.1
                 DESCRIPTION:
                           SOS authorized to determine whether two candidates for the same office have the
                           same name and may ameliorate such situation by printing on the ballot label, the
                           residence of the candidates under their names.


                 CITATION: 21-2-327
                 DESCRIPTION:
                           SOS required to frame the oath of office for the custodians of voting machines.


                 CITATION: 21-2-368
                 DESCRIPTION:
                           SOS authorized to certify optical scan voting systems for use in the State of
                           Georgia.


                 CITATION: 21-2-369
                 DESCRIPTION:
                           SOS shall prescribe the form of the optical scan ballot.


                 CITATION: 21-2-369.1



https://law.georgia.gov/opinions/2005-3                                                                          24/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 125 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 DESCRIPTION:
                           SOS authorized to determine whether two candidates for the same office have the
                           same name and may ameliorate such situation by printing on the optical scan
                           ballot, the residence of the candidates under their names.


                 CITATION: 21-2-373
                 DESCRIPTION:
                           SOS shall prescribe the ballot form for write-in votes.


                 CITATION: 21-2-374
                 DESCRIPTION:
                           SOS shall prescribe all forms and supplies for optical scan systems.


                 CITATION: 21-2-379.2
                 DESCRIPTION:
                           SOS authorized to certify electronic voting systems for use in the State of Georgia


                 CITATION: 21-2-379.4
                 DESCRIPTION:
                           SOS determines form and arrangement of DRE ballots.


                 CITATION: 21-2-379.5
                 DESCRIPTION:
                           SOS shall prescribe the form of certain ballot information with DREs.


                 CITATION: 21-2-379.6
                 DESCRIPTION:
                           SOS is authorized to collect oaths from custodians of DRE voting systems and is
                           authorized to prescribe the form of certain supplies.


                 CITATION: 21-2-379.8
                 DESCRIPTION:
                           SOS shall advise elections superintendents on the public demonstration of DRE
                           machines.


                 CITATION: 21-2-379.9
                 DESCRIPTION:
                           SOS determines the manner and form of storage of DRE equipment.


                 CITATION: 21-2-379.11
                 DESCRIPTION:
                           SOS allowed to establish system for the modeming of election results from
                           precincts.


                 CITATION: 21-2-381
                 DESCRIPTION:
                           SOS is authorized to promulgate rules and regulations regarding the absentee
                           ballot applications.



https://law.georgia.gov/opinions/2005-3                                                                          25/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 126 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-381.1
                 DESCRIPTION:
                           SOS authorized to prescribe the form for special write-in absentee ballots.


                 CITATION: 21-2-383
                 DESCRIPTION:
                           SOS shall prescribe the form of absentee ballots in county, state, and federal
                           elections.


                 CITATION: 21-2-384
                 DESCRIPTION:
                           SOS shall provide uniform instructions for the manner of preparing and
                           returning the ballot, in form and substance.


                 CITATION: 21-2-384(b)
                 DESCRIPTION:
                           SOS shall determine size and shape of absentee ballot envelopes.


                 CITATION: 21-2-400
                 DESCRIPTION:
                           SOS shall provide cards of instruction for electors and other appropriate supplies
                           to the superintendent.


                 CITATION: 21-2-402
                 DESCRIPTION:
                           SOS shall prepare and furnish voter certificates to the superintendent for
                           primary and general elections.


                 CITATION: 21-2-414(g)
                 DESCRIPTION:
                           SOS is authorized to prepare material designed for the sole purpose of
                           encouraging voter participation in a current election to be distributed by a poll
                           officer.


                 CITATION: 21-2-417
                 DESCRIPTION:
                           SOS approves the form for a statement of oath used when a voter does not have
                           the proper identification and wishes to cast a provisional ballot.


                 CITATION: 21-2-418
                 DESCRIPTION:
                           SOS prescribes the form of a provisional ballot voting certificate.


                 CITATION: 21-2-456
                 DESCRIPTION:
                           SOS authorized to create the form of General return sheets and reports for
                           municipal elections.



https://law.georgia.gov/opinions/2005-3                                                                         26/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 127 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-480(h)
                 DESCRIPTION:
                           SOS, as directed by the General Assembly, shall determine brief form of proposed
                           constitutional amendments or other questions in the event of a failure to do so by
                           the Constitutional Amendments Publication Board, to be printed on optical scan
                           ballots.


                 CITATION: 21-2-482
                 DESCRIPTION:
                           SOS authorized to establish the form of optical scan ballot


                 CITATION: 21-2-495(c)
                           A request for a recount for a federal office or for a state office shall be made to the
                 DESCRIPTION:
                           Secretary of State, if more than one county is involved. The Secretary of State
                           shall direct that the recount be performed in all counties in which electors voted
                           for such office and notify the superintendents of the several counties involved.


                 CITATION: 21-2-496(a)
                 DESCRIPTION:
                           SOS to furnish forms for the consolidated return of the primary to the
                           superintendent.


                 CITATION: 21-2-496(b)
                 DESCRIPTION:
                           SOS authorized to provide superintendent with a method for filing primary and
                           general election results electronically; SOS authorized to promulgate rules and
                           regulations necessary to provide for the electronic returns.


                 CITATION: 21-2-497(4)(A)
                 DESCRIPTION:
                           SOS shall provide forms for returns for the election for federal and state officers
                           to the superintendent and receive results of such elections from the
                           superintendent.


                 CITATION: 21-2-497(4)(B)
                 DESCRIPTION:
                           SOS receives from the superintendent a certified copy of the returns for elections
                           for any county officer or other officer required by law to be commissioned by the
                           Governor.


                 CITATION: 21-2-497(4)(C)
                 DESCRIPTION:
                           SOS to receive and maintain records of the certified returns, the official citation
                           of the Act involved, and the purpose of referendum elections.




https://law.georgia.gov/opinions/2005-3                                                                              27/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 128 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-497(4)(D)
                 DESCRIPTION:
                           SOS to receive, canvass, and tabulate the returns of constitutional amendments
                           and certify the result to the Governor.


                 CITATION: 21-2-497(4)(E)
                 DESCRIPTION:
                           SOS to receive from each superintendent a separate return for the election of
                           presidential electors and certify the results.


                 CITATION: 21-2-499(a)
                 DESCRIPTION:
                           SOS receives certified returns from superintendents and tabulates the results.


                 CITATION: 21-2-501(a)
                 DESCRIPTION:
                           SOS determine the run-off day for an election if the original runoff date was
                           postponed by court order (this date must be between the 14th and 21st day after
                           the original election).


                 CITATION: 21-2-502(a)
                 DESCRIPTION:
                           SOS transmits the certified election results for the offices of Governor,
                           Lieutenant Governor, Secretary of State, Attorney General, State School
                           Superintendent, Commissioner of Insurance, Commissioner of Agriculture, or
                           Commissioner of Labor, to the incoming Governor upon him or her taking the
                           oath as Governor.


                 CITATION: 21-2-502(e)
                 DESCRIPTION:
                           SOS receives and computes returns of presidential electors then shall lay them
                           before the Governor.


                 CITATION: 21-2-502(f)
                 DESCRIPTION:
                           SOS certifies results of all constitutional amendments and forwards them to the
                           Governor.


                 CITATION: 21-2-502
                 DESCRIPTION:
                           SOS issues commissions to those elected.


                 CITATION: 21-2-543
                 DESCRIPTION:
                           SOS receives from the Governor a writ of election for a special election when a
                           vacancy for office of Representative in the United State Congress exists,
                           transmits the writ of election to county superintendents and publishes a call of
                           the special election.



https://law.georgia.gov/opinions/2005-3                                                                       28/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 129 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-544
                 DESCRIPTION:
                           SOS receives from the Governor a writ of election for a special election when a
                           vacancy for office of either house of the General Assembly during a session of the
                           General Assembly or whenever such vacancy shall occur or exist at a time when
                           the members of the General Assembly shall be required to meet, transmits the
                           writ of election to county superintendents, and publishes a call of the special
                           election.


                 CITATION: 21-2-586
                 DESCRIPTION:
                           Prohibits the SOS from willfully refusing to permit public inspection of
                           documents or willfully destroying, removing or altering documents with direction
                           from a competent authority.


                 CITATION: 21-4-3
                 DESCRIPTION:
                           SOS serves as election superintendent for case of elected state officers (definition
                           of “election superintendent”).


                 CITATION: 21-4-5(b)(3)
                 DESCRIPTION:
                           SOS prints the official application form for a recall petition.


                 CITATION: 21-4-5(e)
                 DESCRIPTION:
                           SOS prints the official affidavit of signature withdrawal form for a recall petition.


                 CITATION: 21-4-5(j)
                 DESCRIPTION:
                           SOS prints the official recall petition form.


                 CITATION: 21-4-13(c)
                 DESCRIPTION:
                           SOS to call for recall election if election is for the Governor.


                 CITATION: 21-4-17
                 DESCRIPTION:
                           SOS authorized to promulgate rules and regulations to carry out recall of public
                           officers.


                 CITATION: 21-5-6
                 DESCRIPTION:
                           SOS serves as Secretary of the Ethics Commission and performs ministerial
                           functions as required by the commission.




https://law.georgia.gov/opinions/2005-3                                                                            29/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 130 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-5-30(b)
                 DESCRIPTION:
                           SOS shall receive the name and address of the chairperson and treasurer of a
                           campaign committee before such committee accepts contributions.


                 CITATION: 21-5-30(g)
                 DESCRIPTION:
                           SOS shall receive a declaration of intention to accept campaign contributions
                           before a candidate or his/her can lawfully accept campaign contributions.


                 CITATION: 21-5-34
                 DESCRIPTION:
                           SOS shall collect and file required campaign contribution disclosure reports from
                           a candidate or campaign committee.


                 CITATION: 21-5-34
                 DESCRIPTION:
                           SOS accepts registration form any person who makes contributions, accepts
                           contributions for, or makes expenditures on behalf of a candidate.


                 CITATION: 21-5-34.1
                 DESCRIPTION:
                           SOS accepts electronically filed campaign disclosure reports.


                 CITATION: 21-5-50
                 DESCRIPTION:
                           SOS accepts public officer financial disclosure statements. (This information is
                           not addressed in this code section)


                 CITATION: 36-4-4
                 DESCRIPTION:
                           SOS shall certify the results of local elections involving the change of a county
                           site.


                 CITATION: 36-8-1
                 DESCRIPTION:
                           SOS accepts certificated election results for county police.


                 CITATION: 36-35-3
                 DESCRIPTION:
                           SOS receives certified results for amendments to a municipality’s charter.


                 CITATION: 36-35-4.1
                 DESCRIPTION:
                           SOS accepts any maps or communications with the Department of Justice
                           regarding reapportionment of election districts.




https://law.georgia.gov/opinions/2005-3                                                                        30/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 131 of 571

12/2/2020                                         2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 45-13-20
                 DESCRIPTION:
                           Duties of the SOS which include keep the Great Seal, preserve records and Acts,
                           attest official documents from the Governor with the seal, record grants issued by
                           the state, keep bonds of agents authorized to disperse public money, provide
                           applicable records to public, destroy expired election results, record commission
                           dates of state civil and military officials, keep records of land granted and report
                           records to Governor, keep state authorized survey maps, keep a record of
                           grantees and the dates of the grant, keep records of all survey maps requested by
                           the General assembly, contract for the survey of new maps upon request of
                           General Assembly, certify under seal, print current legislative and representative
                           district maps for the GA Senate and House of Representatives.


                 CITATION: 45-13-24
                           SOS mails copies of legislation of local applicability to the election
                 DESCRIPTION:
                           superintendent and governing authority of the applicable county or municipality.


                 CITATION: 45-13-47
                 DESCRIPTION:
                           SOS authorized to print and distribute at least one copy of the official statistical
                           state register to each member of the general assembly, each state department
                           head, each state high school and each University System unit.


                 CITATION: 45-8-211
                 DESCRIPTION:
                           SOS receives certified returns from elections involving the interim and
                           emergency filling of vacancies in office of tax receiver, collector, or
                           commissioner.


                 CITATION: 48-7-142
                 DESCRIPTION:
                           SOS receives the certification of county referendum elections to decide whether
                           to levy local taxes.


                 CITATION: 48-8-85
                 DESCRIPTION:
                           SOS receives certified results from elections involving referendums to decide
                           imposition of joint municipal and county sales and use taxes.


                 CITATION: 48-8-92
                 DESCRIPTION:
                           SOS receives certified results from elections involving referendums to decide
                           discontinuing the imposition of joint municipal and county sales and use tax.


                 CITATION: 48-8-103
                 DESCRIPTION:
                           SOS receives certified results from elections involving referendums to decide the
                           imposition of homestead option sales and use tax.



https://law.georgia.gov/opinions/2005-3                                                                           31/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 132 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 48-8-106
                 DESCRIPTION:
                           SOS receives the certification of county referendum elections to decide whether
                           to discontinue homestead option sales and use tax.


                 CITATION: 48-8-111
                 DESCRIPTION:
                           SOS receives the certification of county referendum elections to decide the
                           imposition of special purpose local option sales tax.


                 CITATION: 48-8-202
                 DESCRIPTION:
                           SOS receives the certification of county referendum elections to decide the
                           imposition of water and sewer projects and costs tax.


                 CITATION: 50-12-101
                 DESCRIPTION:
                           SOS to utilize numbers assigned by the Constitutional Amendments Publication
                           Board when developing ballots for ratification or rejection.


            APPENDIX C

            Official Code of Georgia provisions addressing elections and election related
            responsibilities of the State Election Board.




https://law.georgia.gov/opinions/2005-3                                                                      32/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 133 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-30
                 DESCRIPTION:
                           Creation and description of the composition of the SEB.


                 CITATION: 21-2-31
                 DESCRIPTION:
                           Powers and duties of the SEB.


                 CITATION: 21-2-32
                 DESCRIPTION:
                           Power of the SEB to institute or intervene in court actions.


                 CITATION: 21-2-33
                 DESCRIPTION:
                           Provisions for administrative hearings before the SEB.


                 CITATION: 21-2-33.1
                 DESCRIPTION:
                           Powers provided to the SEB and the Attorney General in relation to allegations
                           and violations of election laws.


                 CITATION: 21-2-34
                 DESCRIPTION:
                           Payment of compensation and expenses for members of the SEB.


                 CITATION: 21-2-100
                 DESCRIPTION:
                           SEB granted power to fine superintendents and governing authorities for failure
                           of required persons to attend election law training.


                 CITATION: 21-2-101
                 DESCRIPTION:
                           SEB granted power to fine superintendents and governing authorities for failure
                           of required persons to obtain required training certification.


                 CITATION: 21-2-215(f)
                 DESCRIPTION:
                           Duty of the SEB to adopt rules and regulations for criteria for selecting voter
                           registration locations.


                 CITATION: 21-2-231(f)
                 DESCRIPTION:
                           SEB granted power to impose civil penalty on registrars for failing to properly
                           maintain the voter registration list.




https://law.georgia.gov/opinions/2005-3                                                                      33/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 134 of 571

12/2/2020                                        2005-3 | Office of Attorney General of Georgia Chris Carr




                 CITATION: 21-2-284(b)
                 DESCRIPTION:
                           Duty of the SEB to provide by rule and regulation on the appropriate wording for
                           directions as to how votes should be cast on voting equipment.


                 CITATION: 21-2-324(e)
                 DESCRIPTION:
                           SEB given the authority to fine vendors selling in Georgia voting machines not
                           certified by the Secretary of State.


                 CITATION: 21-2-368(e)
                 DESCRIPTION:
                           SEB given the authority to impose a civil penalty vendors selling in Georgia
                           optical scan voting systems not certified by the Secretary of State.


                 CITATION: 21-2-373
                 DESCRIPTION:
                           Duty of the SEB to promulgate rules and regulations for ballot secrecy in relation
                           to write-in votes.


                 CITATION: 21-2-379.2(e)
                 DESCRIPTION:
                           SEB given the authority to impose civil penalties on or require reimbursement of
                           costs and expenses from vendors selling in Georgia direct electronic voting
                           systems not certified by the Secretary of State.


                 CITATION: 21-2-408(b)
                 DESCRIPTION:
                           SEB designated as the recipient of designations of statewide poll watchers.


                 CITATION: 21-2-418(g)
                 DESCRIPTION:
                           SEB given the authority to impose sanctions on registrars and counties which fail
                           to establish a system of free access for provisional ballots.


                 CITATION: 21-2-524(b)
                 DESCRIPTION:
                           Requirement that the SEB be served with a copy of election contest petitions.




https://law.georgia.gov/opinions/2005-3                                                                         34/34




                                                  Ex. 15 to Petition:
                                          2005-3 Opinion of Attorney General
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 135Fulton
                                                                      of 571County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 16 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 16 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585366. }
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 136 of 571




                                    AFFIDAVIT OF
                                 THOMAS W. V ASTRICK


 STATE OF FLORIDA
 COUNTY OF ORANGE


            THOMAS W. V ASTRICK being first duly sworn and under oath deposes and

  testifies as follows:



            I.    I am of legal age and l am competent to testify to the conclusions stated

  herein.

            2.    I am a forensic document examiner in private practice with office in the

  greater Orlando, FL and Tallahassee, FL areas.

            3.    I have been a forensic document examiner for over 43 years. I received

  my training from the U.S . Postal Inspection Service Crime Laboratories tlu·ough a ful l-

  time, in-residence, two-year training program. I am certified tlu·ough testing by the

  American Board of Forensic Document Examiners. I have written and had published

  numerous original research papers, one textbook and was a contributing author to two

  other textbooks. I am a Life Member of the American Society of Questioned Document

  Examiners, Retired Fellow of the Questioned Document Section of the American

  Academy of Forensic Science, and the Southeastern Association of Forensic Document

  Examiners. I have been a member of the Scientific Working Group fo r Forensic

  Document Examination (SWGDOC) since 1999 and am also currently a member oftJ1e

  Academy Standards Board (ASB). Both SWGDOC and ASB are organizations ded icated




                                   Ex. 16 to Petition:
                                     Vastrick Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 137 of 571




  AFFIDAVIT OF THOMAS W. VASTRICK
  Page2




  to writing and publish ing industry standards for forensic document examination. I have

  served as a Subject Matter Expert or Expert Witness in voter ballot issues in three

  different states. My curriculwn vitae is attached as Exhibit A.

            4.      I have been asked to evaluate the reliability of signature authentication in

  the mail ballot process used in the State of Georgia for the November 3, 2020 General

  Election based on an examination of voter signatures on a combination of applications fo r

  official absentee ballot, ballot envelopes, and the voter signatures on file by a team of

  Forensic Document Examiners board certified by the American Board of Forensic

  Document Examiners and using published standard examination methodo logies w ithin

  the discipline.

            5.      In order to conduct the review of the accuracy of signature verifications

  performed in the State of Georgia for the November 3, 2020 General Election as

  requested, and withi n the parameters of the timeframe required, a random sampling of

  I 0,000   sets of accepted signed ballot envelopes, corresponding signed applications for

  offic ial absentee ballots, and corresponding voter signatures on fil e in Defendant counties

  (Cobb, Fulton, Dekalb, Gwinnett, Chatham, Cherokee, Clayton, Forsyth, Henry,

  Richmond, Houston, Bartow, Floyd, P ickens and Hancock) will provide the availabil ity

  of an adequate sampling for assessing the reliability of the current process used by the

  aforementioned officials for ball ot signature acceptance.




                                     Ex. 16 to Petition:
                                       Vastrick Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 138 of 571




  AFFI DAVIT 01< T H OMAS W. VA STR ICK
  Page 3




           6.     Separate review of the higher of2,000 or 10% (col lectively) sets of the

  total rejected ballots bearing signature entries in the name of the named voter,

  corresponding signed applications fo r offici al absentee ballots, and corresponding voter

 signatures on file from the same Defendant counties listed above would provide for the

  avai lability of an adequate sampling for assessing the reliability of the current process

  used by the aforementioned officials for ballot s ignature rejection. A minimum number

  of the lower of 7 5 rej ected ballot envelopes signed in the name of the voter or 100% of

  the rejected ball ot envelopes per Defendant county should be included in the collective

 sampling. The lower number of requested ballots that have been rejected is reflective of

  the lower num ber of rejected versus accepted ballots.

           7.     FURTHER AFFTANT SAYETH NAUGHT.




                                                                            ~id.~
                                                                          Thomas W. Vafuick


  STATE OF FLORJDA
  COUNTY OF ORANGE

           Sworn to and subscribed before me this the 30th day of November 2020.



                                                        N
                                                        (jifz2
                                                         My Commission Expires


                                                            /~rn
                                                              "~,·•ii;;~·.            LARRY E. RENOVALES
                                                           ;; :' A'"-.~) Notary Public · State of Florida
                                                           '··t1 ' 0f -'             Commission # GG 306448
                                                             •··...O,',,~ ...··   My Comm. Expim Feb 26, 2023




                                   Ex. 16 to Petition:
                                     Vastrick Aff.
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 139 of 571



Member:                                                                                         Orlando, FL (Main) Office
A,rierican Society of Quest ioned                                                            522 S Hunt Club lllvd Suite 71./
  Document Examiners
                                                                                                    Apopka, FL 32703

American Academy of                                                                          Tallahassee, FL (Branch) Office
 Forensic Sciences - QD Section
                                      Forensic Document Examiner
                                                                                             1400 Village Square Blvd 113· 1119
Southeastern Association of                                                                       Tallahassee, FL 323P
 Forensic Document Examiners
                                                                                                     (407) 234-3219
Certified:                                   EMAIL- vastrick@yahoo.com
American Board of Forensic                  WEBSITE - thomaswvastrick.com                      Fax in U.S. (800) 216-9003
 Document Examiners



                                                      EXHIBIT A
                                               CURRICULUM VITAE

1. Education and Training
Bachelor of Science in Forensic Science from California State University at Sacramento, 1977.
Two-year, full -time, in-residence traini ng program with t he U.S. Postal Inspection Service Headquarters Crime
Laboratory in Washi ngton, DC from 1977 through 1979.


2. Experience
Full-time Forensic Document Examiner with the U.S. Postal Inspection Service Southern Region Crim e Laboratory
from 1980 through 1992.
Private consulting services in Forensic Document Examination since 1990.
Examinations involve handwriting, ha nd printing, alterations, typewriting, indented writing, cou nterfei ti ng, ink &
paper analyses, burned document restoration, and mechanical impressions.
Research Manager, National Center for Forensic Science, University of Central Florida, Orlando, FL 2011 - 2015

3. Courtroom Testimony
Have testified as an expert in Forensic Document Examination over 300 times. Have testified in federal, state and
local courts along with military hearings, arbi t ration hearings and administrative law hearings.
Have testified in Federal District Court in:
 Alabama, Arkansas, Florida, Georgia, Louisiana, Mississippi, North Carolina, Oklahoma, South Carolina,
 Tennessee, and Texas.
Have testified in the following state courts:
 Alabama, Arizona, Arkansas, Florida, Georgia, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Oklahoma,
  Tennessee and Texas.


4. Certification
Certified through technical testing by t he American Board of Forensic Document Examiners (ABFDE) since 1982.
The ABFDE is the only certification body that is recogn ized by all federal government agencies employing Forensic
Document Examiners along w ith many state and municipal law enforcement agencies. The ABFDE is also the only
certification board that meets and has met published stan dards for required education and training with 100%
compliance.
Served on th e ABFDE Board of Directors 1987 to 1995.
Served as Secretary of the ABFDE Board of Directors 1991 to 1995.




                                            Ex. 16 to Petition:
                                              Vastrick Aff.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 140 of 571



CURRI CULUM VITAE
Thomas W . Vastrick
Page 2




5. Professional Affiliations
•    American Society of Questioned Document Examiners (ASQDE)
     o Newsletter Edito r - 1983 thro ugh 1992
     o Program Chairman - 1993
     o Journal Editorial Staff - 2000 to present
     o Regular Member - 1982 to 2019
     o Life Member - 2019 to present
     o Secretary - 2018 to 2020

•    American Academy of Forensic Sciences {AAFS)
     o Retired Fellow - Qu est ioned Documents Section
     o Section Chairman - Questioned Documents Section - 2012 to 2016
     o Board of Directors - 2017 to present

•    Southeast Assoc iation of Forensic Document Examiners (SAFDE)
     o Program Chairman -1997, 1998, 2000, 2011
     o Workshop Facilitator - 1998, 2001
     o Regular Member - 1980s to present

•    Academy Standards Board - Forensic Document Examination Consensus Body
     o Laboratories and/or Testing Facilities Member
     o 2017 - present

•    Expert Working Group on Human Factors in Handwriting Examination (work completed)
     o U.S. Department of Commerce
     o National Institute of Standards and Technology
     o 2015 - 2020

•    Scientific Working Group - Forensic Document Examination (not currently active)
     o Main SWGDOC Committee - 1999 to 2001
     o Legal Issues Sub-committee Chairman -1999 to 2001
     o Executive Committee - 1999 to 2001
     o Working Committee - 2001 to 2014


6. Published Research Papers
•    A NON-DESTRUCTIVE PRELIMINARY TEST FOR THE DETERMINATION OF PAGE INSERTION OF A M ULT/PAGED
     QUESTIONED DOCUMENT - published in Identification News, Vol. 31, No. 9, September 1981.

•    CHECK WRITER IDENTIFICATION - INDIVIDUALITY - published in Journal of Forensic Sciences, Vol. 27, No. 1,
     January 1982.

•    ILLUSIONS OF TRACING - published in Journal of Forensic Sciences, Vol. 27, No.1, January 1982.

•    THE EXA MINATION OF NOTARY SEA LS - published in Journal of Forensic Science, Vol. 27, No. 4, October 1982.

•    THE FORENSIC VALUE OF RIGHT-HAND JUSTIFICATION - published in Forensic Science International, 1990.

•    FRA UD AND QUESTIONED DOCUMENT EXAMINA TION - Published in The White Paper, Vol. 7, No. 2, April-May
     1993.

•    SOLVE THE CROSS-WORD PUZZLE · Published in Security Management, December 1994.

•    DEPOSING FORENSIC EXPERT WITNESSES: AN EXPERT'S VIEWPOINT - Published in Th e M emphis Bar
     Associat ion Magazine, December 1995.

•    HAS THAT DOCUMENT BEEN ALTERED - Published in The Florida Defender, Fal l, 1998.




                                          Ex. 16 to Petition:
                                            Vastrick Aff.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 141 of 571



CURRICULUM VITAE
Thomas W. Vastrick
Page 3




6. Published Research Papers (continued)

•     THE UNIQUENESS OF HANDWRITING - Published in the inaugural editi on of the Journal of American Society of
      Questioned Document Examiners, Vo l. 1 No. 1, 1998.

•     INDENTED WRITING: THE INVISIBLE EVIDENCE- Published in The Florida Defender, FLL, 1999.

•     SELECTING A QUALIFIED FORENSIC DOCUMENT EXAMINER - Published in The Florida Defender, Fall, 2001.

•     CLUES OF INK - Published in FSA Tim es (The Inst itute of Internal Auditors ), Vol. 2, No. 2, 2003.

•     ADMISSIBILITY ISSUES IN FORENSIC DOCUMENT EXAMINATION - Published in Th e Journal of American
      Society of Questioned Document Examiners, Vol 7, No. 1, 2004.
•     IS IT REAL? PROVING (OR DISPROVING} THE AUTHENTICITY OF IMMIGRATION DOCUMENTS - Published in
      the Tennessee Bar Journal, Vol. 42, No. 7, 2006.
•     DEVELOPMENT OF AN EXTENSIVE FORENSIC HANDWRITING DATABASE-STATISTICAL COMPONENTS -
      Papers from the Seventh Intern ati onal Workshop on Statistical Simulation, Rimini, Italy (co-author, non-
      presenter)
•     FORENSIC HANDWRITING COMPARISON EXAMINATION IN THE COURTROOM - Published in The Judges'
      Journ al, American Bar Associat ion, Vol. 54, No. 3, Summer 2015.

•     MEASURING THE FREQUENCY OCCURRENCE OF HANDWRITING AND HAND PRINTING CHARACTER/ST/CS -
      (co-author) - published in Journal of Forensic Sciences, Vol 62, No. 1, 2017. doi: 10.1111/1556-4029.13248

•     MEASURING THE FREQUENCY OCCURRENCE OF HANDWRITTEN NUMERAL CHARACTERISTICS- (co..author) -
      published in Journal of Forensic Sciences, Vol 63, No. 4, 2018. doi: 10.1111/1556-4029.13678 (Selected as JFS
      2018 Noteworthy Article)

•     MEASURING THE FREQUENCY OCCURRENCE OF HANDWRITTEN NUMERAL CHARACTERISTICS - AN
      EXPANDED LIST (co-author) - accepted for publication in Journal of Forensic Sciences, published online in
      2020 and to be published in JFS January 2021. doi: 10.1111/ 1556-4029.14559

7. Presentation of Professional Papers (unpublished)

•     CHECKWRITER IDENTIFICATION - ASQDE, Rochester, NY, 1979.

•     AN UPDATE OF MODEL DIFFERENTIATION OF CHECKWRITERS BY DOMESTIC MANUFACTURERS - ASQD[ -
      North Lake Tahoe, NV, 1983.

•     THE USE OF VIDEOTAPES TO ENHANCE COURTROOM PRESENTATIONS - ASQDE, Montreal, Canada, 1985.

•     PLASTIC PAPER AS A QUESTIONED DOCUMENT -ASQDE, Savannah, GA, 1986.

•     STANDARD REGISTER CHECKWRITERS - ASQDE, San Jose, CA, 1990.

•     COMPARATIVE ANALYSES OF PHOTOGRAPHIC FILMS, PAPERS, CHEMICALS AND TECHNIQUES FOR USE ON
      DEMONSTRATIVE COURT CHARTS -ASQDE, Kissimmee, Fl, 1991.

•     A NEW DOMESTIC CHECKWRITER MANUFACTURER - ASQDE, Ottawa, Canada, 1993.

•     COMPUTERIZED HANDWRITING - ASQDE, Long Beach, CA, 1994.

•     THE UNIQUENESS OF HANDWRITING - SURVEY RESULTS - ASQDE, Chicago, IL, 1995.

•     PRESENTATION SOFTWARE- ASQDE, Chicago, IL, 1995.

•     A COLLECTION OF FAX FONTS, PART II (Contributor) - ASQDE, Chicago, IL, 1995.
•     THE THIRD EXAMINER· ASQDE, Phoenix, AZ, 1997.




                                              Ex. 16 to Petition:
                                                Vastrick Aff.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 142 of 571



CURRICULUM VITAE
Thomas W . Vastrick
Page 4




7. Presentation of Professional Papers (continued)
•    AN OVERVIEW OF POINT AND SHOOT DIGITAL CAMERAS -AAFS, San Francisco, CA, 1998.

•     THE EXPERT CRITIC IN A CIVIL MATTER - SAFDE, Atlant a, GA, 1999.

•    A CRITICAL LOOK AT CRITICS - MAFS/SWAFS joint meeting, Cape Girardeau, MO, 1999.

•     THE SKILL LEVEL OF PSEUDO-TREMOR - ASQDE, Ottawa, Ontario, Canada, 2000.

•    HOW KNOWN ARE THOSE KNOWNS - AAFS, Atlanta, GA, 2002.

•    HANDWRITING /DENT/FICA TION - BACK TO REALITY - ASQDE, San Diego, CA, 2002.

•     THE PITFALLS OF BAD SCIENCE - ASQDE, Memphis, TN, 2004.

•    CASE REVIEW: METHODOLOGY STANDARDIZATION - ASQDE, Boulder, CO, 2007.

•    FREQUENCY OCCURRENCE OF VARIATION AS A TOOL FOR {DIS) ASSOCIATION OF HANDWRITING - SAFDE,
      2010
•    JUNK CRITICISM IN THE COURTROOM - AAFS, Chicago, IL, 2011

•    INSTITUTIONAL PREJUDICE AGAINST INDETERMINATE CONCLUSIONS - SAFDE, Atlanta, GA, 2011

•     CURRENT STATUS OF FREQUENCY OCCURRENCE STUDY -AAFS, Washingt on, DC, 2013

•     TACKY CONCLUSIONS - SIGNATURE TRANSFER BY TAPE?- SAFDE, Atlanta, GA, 2013.

•     TRENDS IN FREQUENCY OCCURRENCE STUDY - NIST, Gait hersburg, MD, 2013

•     OH BROTHER, ANOTHER PAPER ON FOLLOWING PROCEDURES - AAFS, Las Vegas, NV, 2016

8. Books and Publications
•     THE CLASSIFICATION AND IDENTIFICATION OF CHECKWRITERS - a monograph published by The American
      Board of Forensic Document Examiners, 1991.
•     FORENSIC DOCUMENT EXAMINATION TECHNIQUES - published by The Institute of Intern al Auditors Research
      Foundation, 2004, ISBN 0-89413-541-4.

•     FORENSIC SCIENCE AND LAW: INVESTIGATIVE APPLICATIONS IN CRIMINAL, CIVIL AND FAMILY JUSTICE -
      published by CRC Press, 2005, ISBN 0-8493-1970-6 (contributi ng author).

•     SCIENTIFIC EXAMINATION OF QUESTIONED DOCUMENTS - SECOND EDITION - published by CRC Press, 2006,
      ISBN 0-8493-2044-5 (contributing author).

•     FORENSIC HANDWRITING EXAMINATION AND HUMAN FACTORS: IMPROVING THE PRACTICE THROUGH A
      SYSTEMS APPROACH - published by National Institute of Standards and Technology, Department of
      Commerce in conjunction with th e Nati onal Institute of Justice, Departmen t o f Justice NIST. IR.8282
      (contributing author).

9. Teaching Experience
Conduct ed lectures and works hops for American Academy of Forensic Sciences, Tennessee Bureau of
Investigation, University of Memphis Law School, University of Central Florida, National Cent er for Forensic
Science, State Technical Institute at Memphis, Institute of Police Technology & Management's Public Safety
Institute Division, lnsititute of Int ernal Auditors, state bar association convent ions, district attorneys genera l
convention, banks, insurance investigators, fraud investigators, private investigators, attorneys, law enforcement




                                             Ex. 16 to Petition:
                                               Vastrick Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 143 of 571



CURRICULUM VITAE
Thomas W. Vast rick
Page 5




personnel and other document examiners concerning empirical statistics in handwriting; handwriting specim ens;
detecting forgeries; alterations; and capabilities of Forensic Document Examiners.
Primary trainer for interns in forensic document examination from University of Central Florida.
Course Adm inistrator fo r National Center for Forensic Sciences post graduate certificate course
Training officer for government document examiners supplemental t raining, lnstituto de Ciencias Forenses de
Puerto Rico.
Conducted technical workshops concerning handwriting, signatures, frequency occurrence of handwriting and
hand printing characteristics, legal issues and checkw riters at various regional and national conferences of forensic
document examiners.

10. Awards
Special Recognition Award for Research and Advancement of Profession - Ame rican Society of Questioned
Document Examiners, 2016.
Ordway Hilton Award -American Academy of Forensic Sciences, 2018




                                           Ex. 16 to Petition:
                                             Vastrick Aff.
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 144Fulton
                                                                      of 571County Superior Court
                                                                                                ***EFILED***QW
                                                                                        Date: 12/4/2020 6:26 PM
                                                                                       Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

                    PETITIONERS’ NOTICE OF FILING OF EXHIBIT 17 (PART 1)
                                   TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 17 (Part 1) to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000

{00585367. }
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 145 of 571




               Facsimile: (404) 760-0225




{00585367. }
                                                    2
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 146 of 571




                               Affidavit Appendix
                         Electronic Balloting Violations
Failure to Maintain Voter Registration List, Allowed Illegal Votes to be Cast
O.C.G.A. § 21-2-216
O.C.G.A. § 21-2-217
O.C.G.A. § 21-2-218
O.C.G.A. § 21-2-219
O.C.G.A. § 21-2-220
O.C.G.A. § 21-2-221
O.C.G.A. § 21-2-223
O.C.G.A. § 21-2-226
O.C.G.A. § 21-2-231
O.C.G.A. § 21-2-232
O.C.G.A. § 21-2-233
O.C.G.A. § 21-2-234
O.C.G.A. § 21-2-235
   1. Matt Braynard
   2. Bryan Geels
   3. Mark Davis
   4. Lisa Holst
   5. Sandy Rumph
   6. Jonathan Jenkins
   7. Janet Frady

Improper Printing of Ballots
O.C.G.A. § 21-2-369
O.C.G.A. § 21-2-372
   1. Colton McRae
   2. Bridget Thorne

Improper Storage, Delivery and Maintenance of Ballot Machines
O.C.G.A. § 21-2-374
O.C.G.A. § 21-2-377
O.C.G.A. § 21-2-450
   1. Bridget Thorne
   2. Guillermo Lella

Election Day Voter Discrimination
O.C.G.A. § 21-2-452
   1. Elizabeth Usry
   2. Salleigh Grubbs




                                               1
                                       Ex. 17 to Petition:
                                       Affidavit Appendix
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 147 of 571




                          Absentee Ballot Violations
                                 O.C.G.A. § 21-2-381
                                 O.C.G.A. § 21-2-383
                                 O.C.G.A. § 21-2-384
                                 O.C.G.A. § 21-2-385
                                 O.C.G.A. § 21-2-386
                                 O.C.G.A. § 21-2-388
                                 O.C.G.A. § 21-2-482
                                 O.C.G.A. § 21-2-483
Absentee Ballots Appear to be Requested, Issued, and Returned on the Same Day
   1. Grayson Hodgkiss
   2. Veronica Albanese
   3. Pamela Winterburn
   4. Rocky Moore
   5. Dylan Davis

Unused Absentee Ballots Not Properly Relinquished
  1. Michael LaCagnia

Voters Incorrectly Told They Already Voted
   1. Judith Hull
   2. Angela Fitzgerald
   3. Kelly Galloway
   4. Jordan Truesdale
   5. Austin Witten
   6. Casey Robinson, Jr.
   7. David Hightower, Jr.
   8. Darrell Moore
   9. Daulton McMillian
   10. Thomas Schrey
   11. Kristen Watt
   12. Larry Rivers
   13. Laura Singley
   14. Lois Eubank
   15. Michael Lawson
   16. Rebecca Moore
   17. Natalie Starling
   18. Priscilla Jackson
   19. Sarah Taylor
   20. Spencer Kurtti
   21. Shirley Miles
   22. Walter Baldwin
   23. William Rutland
   24. Holly May




                                             2
                                     Ex. 17 to Petition:
                                     Affidavit Appendix
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 148 of 571




Absentee Ballots Received with Wrong Name or Address
   1. Lyla Stilman
   2. Caroline Busse

Received Multiple Absentee Ballots
   1. Angela Gilliam

Absentee Ballot Requested but Never Received
   1. Tyler Speaks
   2. Kelsey Sasser
   3. Sarah Taylor

Improper Tabulating of Pristine Absentee Ballots/Lack of Signature Verification
   1. Susan Voyles
   2. Morgan White
   3. Thomas Vastrick

Improper Safekeeping of Absentee/Spoiled/Rejected Ballots
O.C.G.A. § 21-2-386
O.C.G.A. § 21-2-450
O.C.G.A. § 21-2-485
   1. Robert Cole
   2. Greg Bailey
   3. Larry Dean Rivers
   4. Denise Muehr
   5. Bridget Thorne
   2. Nancy Spiccia
   3. Stephanie Zimmerman
   4. Mitchell Watkins
   2. Michael LaCagnia
   3. Shannon Holt
   4. Roslyn Gregory
   5. Leslie Hudgins
   6. Katy Tosh

Lack of Notice of Commencement of Tabulation/Duplication Process and Vote Review
Panel
O.C.G.A. § 21-2-492
O.C.G.A. § 21-2-493
   1. Dylan Kellos
   2. Kimberly Beemer
   3. Mitchell Harrison
   4. Michelle Branton




                                              3
                                      Ex. 17 to Petition:
                                      Affidavit Appendix
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 149 of 571




             Lack of Meaningful Access Violations Generally
                           O.C.G.A. § 21-2-452
                           O.C.G.A. § 21-2-483
                           O.C.G.A. § 21-2-491
                           O.C.G.A § 21-2-493
                           O.C.G.A § 21-2-495
   1. Susan Knox
   2. Vernadette Broyles
   3. Kimberly Beemer
   4. Nancy Kain
   5. Joseph Proenza
   6. Robert Sinners
   7. Mark Amick
   8. Michelle Branton
   9. Mitchell Harrison
   10. Dee Ann Wyse
   11. Dylan Kellos
   12. Ethan Damiano
   13. Denise Wittosch
   14. Marisol Cruz
   15. Colette Devine
   16. Susan Long
   17. Karis Ripple
   18. Jennifer Jenkins
   19. Louis Albanese
   20. Peter Christian
   21. Rosemarie Parish
   22. Sandra Dominy
   23. Sandra Metts
   24. Salleigh Grubbs
   25. Mark Amick

Lack of Uniformity Across Counties with Verifying Credentials
   1. Kimberly Beemer
   2. Nancy Kain
   3. Bryan Marks
   4. Charlice Bryd

Lack of Public Access to the Vote Review Panel
   1. Peter Christian
   2. Jennifer Jenkins
   3. Vernadette Broyles
   4. Susie Knox
   5. Dylan Kellos
   6. Sandra Dominy
   7. Mark Amick


                                              4
                                      Ex. 17 to Petition:
                                      Affidavit Appendix
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 150 of 571




   8. Kimberly Beemer
   9. Sallie Grubbs
   10. Karis Ripple
   11. Louis Eubank
   12. Susan Long
   13. Marisol Cruz

Inadequate Representation on Vote Review Panel
   1. Lois Eubank
   2. Caroline Jeffords
   3. Annabelle Catania.
   4. Dylan Kellos
   5. Salleigh Grubbs

Lack of Public Access during Tabulating and Duplication Process
   1. Dee Ann Wyse
   2. Peter Christian
   3. Marisol Cruz
   4. Susan Long
   5. Mark Amick
   6. Mitchell Harrison
   7. Michelle Branton
   8. Robert Sinners
   9. Dylan Kellos
   10. Denise Wittosch
   11. Nancy Kain
   12. Ethan Damian
   13. Colette Devine

Inadequate Representation in Conducting the Tabulation/Duplication Process
   1. Lois Eubank
   2. Caroline Jeffords
   3. Annabelle Catania
   4. Colette Devine

Intimidation/Harassment of Republican Observers by Election Officials
    1. Kimberly Beemer
    2. Vernadette Broyles
    3. Mark Amick
    4. John Long
    5. Kimberly Beemer

Lack of Overall Accuracy/Consistency/Oversight in Ballot Tabulation
   1. Susan Long
   2. Michael Opitz
   3. Caroline Jeffords


                                             5
                                     Ex. 17 to Petition:
                                     Affidavit Appendix
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 151 of 571




   4.    Susan Knox
   5.    Mark Amick
   6.    Annabella Catania
   7.    Joseph McGhee
   8.    Leroy Emkin
   9.    Austin Stacy

               Ballot Security/Chain of Custody Violations
                                  O.C.G.A. § 21-2-383
                                  O.C.G.A. § 21-2-390
                                  O.C.G.A. § 21-2-454
                                  O.C.G.A. § 21-2-455
                                  O.C.G.A. § 21-2-456
                                  O.C.G.A. § 21-2-457
                                  O.C.G.A. § 21-2-481
                                  O.C.G.A. § 21-2-484
                                  O.C.G.A. § 21-2-486
                                  O.C.G.A. § 21-2-493
                                  O.C.G.A. § 21-2-495
No Security for Maintained Ballots/Improper Use of Security Tabs for Ballot Bags
   1. Caroline Jeffords
   2. Bridget Thorne
   3. Talmage Watts
   4. Rosemarie Parish
   5. Mai Etta Mahlum
   6. John Long
   7. Greg Bailey
   8. Mark Amick
   9. Denise Muehr
   10. Dana Smith
   11. Guillermo Lella
   12. Shannon Holt
   13. David Cross

Failure to Properly Document Ballot Chain of Custody
   1. Michael Opitz
   2. Laura Jones
   3. Dana Smith
   4. Bridget Thorne
   5. Mark Amick
   6. Susan Long
   7. Sandra Metts
   8. Talmage Watts
   9. Guillermo Lella
   10. Caroline Jeffords



                                              6
                                      Ex. 17 to Petition:
                                      Affidavit Appendix
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 152 of 571




Failure to Secure Unused Ballot Cards
   1. Michael Strutton
   2. Susan Knox




                                                7
                                        Ex. 17 to Petition:
                                        Affidavit Appendix
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 153 of 571




                  AFFIDAVIT OF ANGELA GAYLE FITZGERALD

      Comes now, Angela Gayle Fitzgerald, and after being duly sworn makes

the following statement under oath

      1.      My name is Angela Gayle Fitzgerald.

      2.      I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.      I reside at

      4.      I   arrived   on   ELECTION         DAY (November        3,   2020)   at

approximately 5:15 PM at the Newnan Performing Arts Center located in

Coweta County, Georgia.

      5.      I stood in line and presented my driver's license to the poll worker.

The poll worker checked me in and I signed the poll pad. I was told to go to a

vacant polling booth. I went to a vacant polling booth and realized I needed a

green card.

      6.      The poll worker overseeing the voting booths told me to stand back

in line to retrieve a green card. Once I reached the beginning of the line, I

informed the poll worker at check·in that she did not give me a green card. The

poll worker took a green card out of her polling pad, gave it to me and told me

to go to a vacant polling booth.


                             AFFIDAVIT OF ANGELA GA YU: FITZ.GEJULJ>
                                          Page-l-of3
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 154 of 571




      7.    I went to a vacant polling booth, inserted the green card and

received an error that stated a vote had already been registered with that card.

I informed the poll worker in the voting room and he told me to try another

voting machine. I tried another machine and received the same error.

      8.    The poll worker told me to stand back in line and inform the poll

worker at check-in of the issue. I went to a different poll worker and was given

a new card, but this poll worker did not look up my information. At this point,

the polling manager escorted me to a polling booth, inserted the green card,

and received the same error message that the card had already been voted.

The poll manager typed in an authorization code on the admin screen to

override the error. At no point did she ask which precinct I was in.

      9.    I was able to vote and print my ballot. I went to scan my ballot and

the scanning machines repeatedly spit out my ballot (approximately four (4)

times.) There were four (4) separate scanners and I tried to scan my ballot in

each one. Every time I tried to scan rny ballot, it was rejected. The poll worker

overseeing the scanner told rne to put rny scanned ballot in the bin in the back

of the machine. I asked what happens after this and he responded that when

the person authorized to touch the ballots came in that they would scan the

ballot. The worker said that if the ballot still would not scan then they would




                            AFJ/J])A Yrr OF ANGELA GAYLE FITZGERALD
                                         Page - 2 - of3
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 155 of 571




hand count it. I asked if there was a guarantee that my vote would be counted

and the poll worker said no, that he could not guarantee that.

      10.   I placed my ballot in the bin and left. I was at the polling precinct

for approximately forty·five (45) minutes.



      I declare under penalty of perjury that the foregoing is true and correct.

Executed this \""['{, day of November, 2020.                          ~                  .

                                                         llil~
                                                         ANG~AYL
                                                                               ~cJO
                                                                             ITZGERALD



State of Georgia
County of Coweta


Appeared before me Anglea Gayle Fitzgerald, this 11- day of November, 2020,
and after being duly sworn, stated the forgoing statements are true and correct
to the best of her knowledge and belief.                               ,



                   ,,_,_
                                                         Una&,-~~~
                              _..._....,.,....f"-'GELA GAYLE FITZGERALD
                               AlexVargas'
                            NOTARY PUBLIC
                          CObb County, GEORGIA
                     My,ciommlsslon Expires 08/30/2022

Notary Public
        . .      .
M y comm1ss10n expires~-~--
                           8/30(:;)...o_-,
                                        ~
                                           '"\



                              AI/Fll)AVIT OF ANGELA GA YLl!'. l<'ITZGERALD
                                               Page-3-of3
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 156 of 571




                           AFFIDAVIT OF ANGELA GILLIAM

       Comes now, ANGELA GILLIAM, and after being duly sworn makes the

following statement under oath

       1.       My name is Angela Gilliam.

       2.       I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts .

       3.       I reside at

       4.       At no time did I apply for an absentee ballot for the upcoming

presidential elections.

       5.       Between J uly 1, 2020 and October 21, 2020, I received 4 sets of

unsolicited absentee ballots that contained 4 duplicate ballots.

       6.       These 4 duplicate ballots could have been used to vote 4 sepaTate

times 1 .

       7.       On October 22, 2020, I voted early at the Putnam Administrative

Building located at 17 Putnam Drive, Eatonton, Ga. 31024 for federal and state

elections.




       1 I did no such thing., however, having these 4 duplicate ballots lends itself to easy voter fraud because a

       person could vote 4 times.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 157 of 571




      8.    After I select the candidates on the voting machine, it printed a

receipt.

      9.    Normally, the voting machine will print a receipt which reflects

the candidates, etc. for whom I voted for in that election.

      10.   However, the receipt that was printed after I imputed did not

reflect the anything other than a bar code.

      11.   The barcode receipt was not something I had never received before

in other elections.

      12.   In fact, my daughter voted early and her receipt reflected the

candidates she had voted for in this election.

  I, ANGELA GILLIAM declare under penalty of perjury that the foregoing is

true and correct.
                 11£.
Executed this .3° day of November 2020.


                                                   ~ A G ILLIAM


State of Georgia
County of Putnam

                                                  11{
Appeared before me ANGELA GILLIAM, this.3o day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of her know ledge and belief.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 158 of 571
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 159 of 571




                      AFFIDAVIT OF ANNABELLE S. CATANIA

          Pursuant to 28 U.S.C. § 1746, I, Annabelle S. Catania, make the following

declaration.

          1.   I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.

          2.   I have been a licensed attorney, in good standing, in the State of Florida

for over twelve (12) years.

          3.   I observed the voter review panel (VRP) on November 5 and 6. 2020 at

the Fulton County Election Warehouse, located at 1365 English Street NW, Atlanta,

Georgia 30318.

          4.   On November 6, 2020, during the VRP process, I noticed a strange and

abnormal ballot which was brought into question.

          5.   I asked the Election Supervisor to identify and explain the questionable

ballot.

          6.   The Election Supervisor told me, and a colleague, that the ballot looked

abnormal because it had been placed directly into the computer system instead of

being printed off and properly duplicated.

          7.   I inquired as to how they were inputting the ballots into the system to

determine if they were using the same formalities as required by the duplication

process.



                                                                               Page 1 of2
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 160 of 571




               8.    With this information, I discovered that the ballot duplication process

was being improperly conducted.

               9.    Only one individual was executing and overseeing the duplication

process of the ballots.

               10.   This one individual would review the content and onter the information

directly into the system without any oversight from a second individual.

               11.   There were not two individuals overseeing and verifying that the

information was correctly duplicated in Fulton County.

               I declare under penalty of perjury that the foregoing is true and correct.

Executed this 12.~ y of November 2020.


STATE OF FLORIDA                                     )
COUNTY OF ORANGE                                     )


                                                            Annabelle S. Catania


Sworn to or affirmed and signed before me by means of Uphysical presence, or [ 1
                                                         1'}-\-h
online notarization on November~ 2020 by Annabelle S. Catania, whom is

personally known to me or provided _ _ _ _ _ _ _ _ _ _ as identification.


  ..............,    SARAI-IE. FRANCIS
                                                             (\    f C'
                                                            ~L\o)A.,
                                                                               ~
                                                                       l ./ Aow~
/.~~
I::
~~
     ·• MY
    ·'I
           COMMISSION# GG 287218
         EXPIRES: Febnlery21, 2023
                                                            NOTARY PUBLIC or PUTY CLERK
      ....
 ·••.~o1.; ,•••✓ 8Gnded111111NolalyNIC\llldem1llft




                                                                                      P11ge 2 of 2
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 161 of 571




                      AFFIDAVIT OF AUSTIN STACY

      Comes now, Austin Stacy, and after being duly sworn makes the
following statement under oath:
      1.    My name is Austin Stacy.
      2.    I am over the age of 21 years, and I am under no legal disability
which would prevent me from giving this declaration. If called to testify, I
would testify under oath to these facts.
      3.    I reside at                                                      .
      4.    On Monday, November 16, 2020 I was observing the paper recount
of ballots at the Board of Registrations and Elections located at 455 Grayson
Highway, Suite 200, Lawrenceville, Gwinnett County, Georgia.
      5.    I observed a lady working by herself doing data entry. She was
scrolling through the tabulation data, inputting and editing batches, writing
on stickie notes, changing numbers, and looking at papers that were face down
(so the data could not be seen by observers).
      6.    I observed the lady positioning the computer screen so that I and
other observers could not see it.
      7.    I spoke with a supervisor about my concerns; the supervisor spoke
with the lady.
      8.    The lady continued to behave in the same manner.
      9.    I observed another worker go to the lady and whisper in her ear
that she was being watched and recorded.
      10.   After the lady did this several more times the supervisor told her
to stop and paired her with another worker.
      11.   On November 16, 2020 a volunteer made a video of this lady and
her activities, which video I incorporate into this Affidavit as an Exhibit. The
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 162 of 571




link     to   the    video    1s   https://drive.google.com/file/d/laIT0-217fb53-
4__rYuMcHDFMuJw3HYdQ/view
        12.   Because of the behavior I personally witnessed I am concerned
about the integrity of the election.
        I declare under penalty of perjury that the foregoing is true and correct.
Executed this 30 th day of November, 2020.




State of Georgia
County of DeKalb


Appeared before me Austin Stacy, this 30th day of November 2020 and after
being duly sworn, stated the forgoing statements are true and correct to the
best of his knowledge and belief.




Notary Public - Ruthann P . Lacey
My Commission Expires: February 28, 2024
 This Affidavit was notarized pursuant to Executive Order 04.09.20.01 using
         Zoom as real-time audio-visual communication technology.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 163 of 571




link    to   the     video    1s   https://drive.google.com/file/d/laITO-217fb53-
4_rYuMcHD FMuJ w3HYdQ/view
       12.   Because of the behavior I personally witnessed I am concerned
about the integrity of the election.
       I declare under penalty of perjury that the foregoing is true and correct.
Executed this 30th day of November, 2020.




State of Georgia
County of DeKalb


Appeared before me Austin Stacy, this 30th day of November 2020 and after
being duly
         . sworn, stated the .forgoing statements are true~,,~mrrect     r,,, to the
best of his knowledge and belief.
                                                       '!!I,,.....,

                                                           ~
                                                            ~
                                                     ~ .;;;:-
                                                                      r-"·•-..
                                                          ..,..~~~~ P L-4.,.... ,,,
                                                               '!'<,I,/
                                                                         ...'-..t-
                                                                          -..,.J-,,
                                                                                   .,,

                                                                                        \     ~
                                                          : ~(            ./)1.Alf;         \ ':
                                                          -~ i
                                                          -                   .-
                                                                            _~_..
                                                                                I It" E
                                                                           11u.-..,CJ
                                                                                            J--
                                                                                              c,-

                                                                               ✓,9~
Notary Public - Ruthan  . Lacey                             ~~-..
                                                           -:. ,,-\
                                                                              .•,.~~
                                                              , , ~.,•••••-...~ V ~
My Commission Expires: February 28, 2024                         ,,,,,,,,,,.   ..,,,,
                                                                       cou~" ,,,,,
 This Affidavit was notarized pursuant to Executive Order 04.09.20.01 using
         Zoom as real-time audio-visual communication technology.
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 164 of 571




                     AFFIDAVIT OF AUSTIN WHITTEN

        Comes now, AUSTIN WHITTE, and after being duly sworn makes the

following statement under oath

        1.    My name is AUSTIN WHITTEN.

        2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts .

        3.    I   reside   at

GEORGIA 30728.

        4.    I arrived on ELECTION DAY (November 3, 2020) at _ __

AlVI    PM at WALNUT GROVE BAPTIST CHURCH located on WALNUT

GROVE ROAD, LAFAYETTE, GEORGIA.

        5.    I presented my id (DRIVERS LICENSE) to vote, the poll worker

scanned it in and I was given a green card to insert into the machine to begin

voting.

        6.    I inserted the green card into the machine and the machine

displayed a message that a ballot had already been cast for this person/i.d.

        7.    I told one of the poll workers, who instructed me to go back to the

lady that originally entered/scanned the information off of my i.d. (DRIVERS
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 165 of 571




LlCENSE).       It took the lady several minutes to re-enter/re-scan my

information, where the first time it only took her less than a minute.

       8.    I was then allowed to vote.

       9.    1 voted without further issue.

       10.   I witnessed: ONE POLL WORKER SAID IN 20 YEARS OF

WORKING AT THE POLLS SHE HAD NEVER SEEN THAT HAPPEN

BEF'ORE.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 17th day of November, 2020.


                                                 AUSTIN WHITTEN


State of Georgia /1 /J A •
County of        ~a,._..

                         ~   ~       .              ~~
Appeared before roe ~ Qfu_.tt:i;.-., this ~ I day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief.




   ~
       t       d
                   lie
                         d. O a/2~
       My commission expires  lJ~ /~ :lD:l'/,
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 166 of 571




                     AFFIDAVIT OF BRIDGET THORNE

         Comes now, Bridget Thorne, and after being duly sworn makes the

following statement under oath:

         1.   My name is Bridget Thorne.

         2.   I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

         3.   I reside at                                         .

         4.   I was certified by Fulton County as a voting technician. I was hired

as a certified technician to temporarily assist Dominion Voting Systems with

preparation for the Fulton County Georgia General Election from October 27

thru November 1, 2020 at the Georgia World Congress Center, Building B,

where all of the Fulton County voting machinery was tested and calibrated.

         5.   The testing and calibration process entailed printing 21 test

ballots for each ballot marking device (BMD) from each voting precinct. (The

number of test ballots was dictated by the 21 candidates in the Loeffler senate

race.)

         6.   Based on my knowledge and belief, the test ballots could have been

run on plain paper, making them easily distinguishable from live Georgia

ballots.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 167 of 571




         7.    The test ballots were printed on the same Roland Voter Paper (heavy

cardstock) as used for actual ballots, making them, in every way, indistinguishable

from live Georgia ballots.

         8.    Over the entire course of my experience, these test ballots were handled

by Dominion employees in a haphazard and careless way. At times there were stacks

of “test ballots” unsecured all over the facility.

         9.    I am personally aware that some batches of test ballots were lost during

the process and I was required to reprint entire polling districts test ballots a second

time.

         10.   On October 28, I became concerned that these ballots were unsecure and

indistinguishable from live ballots, so I began, with my daughter, Kenedy Thorne (also

a technician for Dominion Voting) to “spoil” some of the ballots by either marking

through the QR code on the ballot with a pen or simply tearing the ballot.

         11.   I spoiled approximately a couple thousand test ballots.

         12.   Based on my knowledge and belief, there were thousands of test ballots

that were not spoiled.

         13.   The test ballots were ostensibly collected for shredding, but I do not

know if they were ever shredded.

         14.   During the testing and calibration process, a consultant from The

Elections Group named Mike (LNU) was present.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 168 of 571




      15.   On November 1, 2020 approximately 10 pm, I observed Mike

assisting another employee with generating test ballots for a district. Mike,

however, was generating random ballots. He was not using the procedure for

generating test ballots. I explained to Mike that he needed to generate the test

ballots in a particular way, specifically, voting for the first candidate first, the

second candidate on the next, etc. Mike asked me, “Do I have to vote for

Trump?” I told him he did.

      16.   During the testing and calibration process, Richard Barron, the Fulton

County Supervisor of Elections was present during much of the time.

      17.   On October 30, 2020, after the conclusion of early voting, all the

equipment from the State Farm Arena was brought to Georgia World Congress

Center, Building B to be prepared for election day voting.

      18.   When the equipment was brought in, Dominion personnel began

to prep the equipment for election day. As part of the process, the vote

tabulators (scanners) were all opened. There were approximately 50 tabulators

from State Farm Arena.

      19.   Every tabulator had voted ballots in the ballot bins. These were,

based on my knowledge and belief, actual voted ballots from early voting that

were not removed and secured.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 169 of 571




      20.    The ballots were removed by Dominion personnel and stacked,

haphazardly. Some were left unattended for periods of time.

      21.    Based on my knowledge as a poll manager, these voted ballots

should have been securely transported using two-person security. These

ballots were simply left in the scanners and dropped at the warehouse.

      22.    There were Dominion personnel alone with scanners in all parts of

the facility removing ballots from these machines.

      23.    During the process, these ballots were eventually gathered in suitcases

(ballot cases) and collected into the corner of the facility.

      24.    At one point, I saw 50-60 ballot cases stacked in the corner. I estimate

that each case could have held over 6,000 ballots.

      25.    I was upset by this. One of the warehouse employees, Tia (LNU)

told me, “Bridget, don’t worry about it…we’ve been doing this all week.”

      26.    On election day, I was credentialed as the Poll Manager at the

Johns Creek polling location. I was told in an email sent to all poll managers

from my regional supervisor (supervisor of elections office) the Sunday before

election day that we would have ACLU “clerks” for absentee ballots in each

precinct.

      27.    I replied all and asked what, exactly, these ACLU clerks would be

doing. Nobody of authority from Fulton County answered.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 170 of 571




      28.      I was at the Georgia World Congress Center, Building B when the

email exchange took place and Richard Barron was behind me, so I went and

asked him about the ACLU clerks.

      29.      He gave me the impression that the supervisor should not have

mentioned the ACLU. He said, “She shouldn’t have said that [meaning ACLU

clerk]. She should have just said you are having absentee clerks,” or words to

that effect.

      30.      I looked on the Atlanta ACLU website and they were advertising

to have people come to volunteer as absentee clerks.

      31.      When I arrived at Johns Creek on election day, there was a woman

from the ACLU there who served as the absentee clerk.

      32.      She told me she was a lawyer and was trained earlier that week.

      33.      I was given a laptop for her to use, but we could not find the

password. She told me she would just use her personal laptop.

      34.      She, apparently, had access on her personal device to the voter

database in order to clear the absentee voter.

      35.      I do not recall if she had a name tag or badge, but she was in the

voting area near the poll pad station.

      I declare under penalty of perjury that the foregoing is true and correct.
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 171 of 571




Executed this 17th day of November 2020.




                                                  Bridget Thorne



State of Geo:ID-8i 1_ 1
County of ::tY l ,t1W


Appeared before me Bridget Thorne, this 17th day of November 2020 and after
being duly sworn, stated the forgoing statements are true and correct to the
best of her knowledge and belief.




                  L
      Notary Public
                              ~




      My commission expires   nc;- /try /~    /
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 172 of 571




                    IN THE SUPERIOR COURT OF FULTON COUNTY

                                STATE OF GEORGIA



DONALD J. TRUMP, in his capacity as a         )
Candidate for President, DONALD J.            )
TRUMP FOR PRESIDENT, INC., and                )
DAVID SHAFER, in his capacity as a            )
Registered Voter and Presidential Elector     )
pledged to Donald Trump for President,        )
                                              )
     Petitioners,                             )
                                              )   CIVIL ACTION FILE NO.
v.                                            )
                                              )
RICHARD L. BARRON, in his official            )
capacity as Director of Registration and      )
Elections for Fulton County, JANINE           )
EVELER, in her official capacity as           )
Director of Registration and Elections for    )
Cobb County, ERICA HAMILTON, in her           )
official capacity as Director of Voter        )
Registration and Elections for DeKalb         )
County, KRISTI ROYSTON, in her                )
official capacity as Elections Supervisor     )
for Gwinnett County, RUSSELL                  )
BRIDGES, in his official capacity as          )
Elections Supervisor for Chatham County,      )
KIM STANCIL, in her official capacity as      )
Director of Elections and Voter               )
Registration for Cherokee County,             )
SHAUNA DOZIER, in her official capacity       )
as Elections Director for Clayton County,     )
MANDI SMITH, in her official capacity as      )
Director of Voter Registration and            )
Elections for Forsyth County, AMEIKA          )
PITTS, in her official capacity as Director   )
of the Board of Elections & Registration      )
for Henry County, LYNN BAILEY, in her         )
official capacity as Executive Director of    )
Elections for Richmond County, DEBRA          )
PRESSWOOD, in her official capacity as        )
Registration and Election Supervisor for      )
Houston County, VANESSA WADDELL,              )
in her capacity as Chief Clerk of Elections   )




                                 Ex. 10 to Petition:
                                     Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 173 of 571




 for Floyd County, .nJLIANNE ROBERTS, )
 in her official capacity as Supervisor of   )
 Elections and Voter Registration for        )
 Pickins County, JOSEPH KIRK, in his         )
 official capacity as Elections Supervisor   )
 for Bartow County, GERALD MCCOWN, )
 in his official capacity as Elections       )
 Supervisor for Hancock County, BRAD         )
 RAFFENSPERGER, in bis official              )
 capacity as Secretary of State of Georgia,  )
 REBECCA N. SULLIVAN, in her official        )
 capacity as Vice Chair of the Georgia State )
 Election Board, DAVIO J. WORLEY, in         )
 his official capacity as a Member of the    )
 Georgia State Election Board,               )
 MATTHEW MASHBURN, in his official           )
 capacity as a Member of the Georgia State )
 Election Board, and ANH LE, in her          )
 offici~I capacity as a Member of the        )
 Georgia State Election Board,               )
                                             )
    Respondents.                             )


                               AFFIDAVIT OF BRYAN GEELS

       Personally appeared before the undersigned officer, duly authorized to administer oaths,

Bryan Geels, who, after being sworn, testifies and states as follows:



                                                  l.


       I am an expert in data analysis and statistics. I have been retained by Petitioner to conduct

analysis ofthe publicly available database of voters who voted in the November 3, 2020 general

election for the selection of Presidential Electors in the State of Georgia and to offer opinions on

the same.




                                      Ex. 10 to Petition:
                                          Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 174 of 571




                                                  2.


       1 have personal knowledge of the following matters identified in this declaration and if

requested by the Court, can testify to the substance contained in this declaration.


                                                  3.


       The pw-pose of this declaration is to provide a summary of election data compiled by the

State of Georgia concerning mail in ballots and rejection rates of mail in ballots.


                                                  4.

       The data itself was derived on line from the Elections Division webpage contained in

Georgia's Secretary of State's website. The data constitute official records which are publicly

available online.


                                                  5.


        While I did not create or compi le the source of the data- the State of Georgia's Elections

Division is the source- I am familiar with accessing and analyzing files on the internet

generally, including those provided by state and federal governments. I am also proficient with

zip files, Microsoft Excel spreadsheets, and the advanced analytics software known as Microsoft

Power BI.


                                                  6.


       On or about November 29, 2020, I downloaded zipped files containing state compiled

mail~in ballot data for years 2016 through 2020. These zipped files contain excel spreadsheet

reports which are easily accessible at https://elections.sos.ga.gov/Elections/voterabsenteefile.do.




                                      Ex. 10 to Petition:
                                          Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 175 of 571




                                                     7,


          After downloading the zipped files, l extracted the excel spreadsheets and, using

Microsoft Power BI, compiled a summary of the data contained in the files for years 2016, 2018,

and 2020. I also examined those files which are fairly simple to comprehend. The Court or

opposing counsel can easily repeat this process.


                                                     8.

          This declaration is a summary of Georgia's publicly available data. This summary is

extremely helpful because the data files are voluminous and cannot be conveniently examined in

or by the Court.


                                                     9.

   J\ summary of the data files for various years which I downloaded is represented in Table 1

and summarizes various election data contained in the State of Georgia's Elections Division.



    Table 1: Mail-In Ballot Rejection rales by Election.

     Row Ballot Status                           2016 General   2018 General   Z0Z0 Primary   2020 General
      1     Not returned (NULL)                       25,948         36,074        333,608        133,886
      2     Canceled                                  12,053         20,601        116,424        318,086
      3     Spoiled                                       69             98          1,794          4,082
      4     Rejected                                   6,059          7,889         11,772          4,471
      s     Accepted                                 202,492        219,731      1,150,478      1,308,447
      6     Total ballots (returned) (3+4+5)         208,620        227,718      1,164,044      1,317,000
      7     Total ballots (mailed) (1+2+3+4+5}       246,621        284,393      1,614,076      1,768,972
      8     Rejection rate (4 .;. 6)                   2.90%          3.46%          1 .01%         0.34%




                                          Ex. 10 to Petition:
                                              Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 176 of 571




                                                  10.


   As Table 1 shows, Georgia's rate of rejection for mail-in ballots averaged 2.90% and 3.46%

respectively for the 2016 and 2018 general elections.


                                                  11.


   Concerning the 2020 primary election, however, the mail-in ballot rejection rate decreased to

1.01%.


                                                  12.


   ln stark contrast even to the 2020 primary, the 2020 general election rejection rate decreased

even further to just 0.34%.


                                                  13.


   The 0.34% rejection rate represents an approximate 90% decrease in the rate of mail-in

ballot rejections compared to the 20 16 and 2018 general elections.


                                                  14.


   The 0.34% rejection rate appears to be the lowest mail-in ballot rejection rate in the history

of the state of Georgia while the number of mail-in ballots is at an historic high.


                                                  15.


    Excluding canceled ballots, the data tables show that the number of mail-in ballots cast in

Georgia exploded from just over 200,000 in the 2016 and 2018 elections to more than 1.3 million

in the 2020 general election- an increase of well over 500%.




                                      Ex. 10 to Petition:
                                          Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 177 of 571




                                                   16.


   If Georgia's historical mail-in baltot rejection rate of2.90-3.46% is applied to the current

mail in ballot numbers, there would have been between 38,250 and 45,626 ballots rejected in the

2020 general election, rather than the number actually rejected.


                                                   17.


   Instead,just 4,471 ballots (0.34%) were rejected-33,779 to 41,155 fewer than what

historical rates would have predicted, using the same methodologies as in previous elections.


                                                   18.


   As of November 29, the number of votes separating the top two candidates for President of

the United States is 12,670.


                                                   19.


   The additional absentee ballots one would have expected to be rejected is significant as it

easily exceeds the current margin of separation.


                                                   20.


   Statewide, Democrat Party candidate Joseph R. Biden won 65% of Georgia's mail-in

absentee vote, compared to Republican Party candidate Donald J. Trump's 34%. In some of

Georgia's largest counties like DeKalb and Fulton, Mr. Biden's margin over Mr. Trump from

absentee ballots is even larger-86% to 13% and 79% to 20%, respectively. Applied to the 2020

General Election, therefore, the application of the historical and anticipated rejection rate for

improper or illegal ballots could definitely have changed the outcome.




                                      Ex. 10 to Petition:
                                          Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 178 of 571




                                                   21.


    Even using the 2020 Primary Election' s lower rejection rate of 1.01 %, one would have

expected to see 13,319 ballots rejected, or 8,848 more than were actually rejected. Depending on

the voter preferences in this universe of hypothetically should-have-been-rejected ballots, this

margin could also have proved decisive in the election contest.


                                                   22.


    Upon extracting the Excel files from their zip folders, I note that they do not contain

consistent or complete infonnation showing the reasons why ballots may have been rejected. The

inconsistent and incomplete data for ballot rejection reasons contained in these files is either due

to a failure in Georgia's management to reliably collect that information, or the Secretary of State

has never disaggregated this data clearly and made such additional data available to the public.


                                                   23.


    My analysis is based on the total rejection data, as that is the data available currently from the

Secretary of State.


                                                   24.


   The Secretary of State now contends that the rejection rate for signatures has not changed

since 2018; however, the Secretary of State's analysis does not consider all types of rejected

ballots and their analysis did not provide detail describing how they arrived at the numbers

quoted in their article.




                                       Ex. 10 to Petition:
                                           Geels Aff.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 179 of 571




                                                  25.


   The fact remains that in the 2018 general election the rejection rate for absentee ballots was

3.46% and in the 2020 General Election the rejection rate was 0.34%. The discrepancy in the

Secretary of State's public statements is not tied to any publicly available data.


                                                  26.

       The above and foregoing is true and correct to the best of my knowledge and belief.




       This l st day of December, 2020.



                                       FURTHER AFFIANT SAYETH NOT




                                       Bryan Geels


Sworn to and subscribed before me
this ,,,_ day of December, 2020.
                                                                     VIRCHNIA ROCHFORD

~M        ~ U<o&hfu-rJ                                                    HotarJ Pwbt1c
                                                                       State of w.,htnston
Notm-S, Public      •                                                 Commlulon # 208720
                                                               11,,y comm. Exl'J11'fl Jun 14, 2023
My commission expires: ' · 1't ·Z~ Z. 3




                                      Ex. 10 to Petition:
                                          Geels Aff.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 180 of 571



                IN THE SUPERIOR COURT OF FULTON COUNTY

                                STATE OF GEORGIA



DONALD J. TRUMP, in his capacity as a       )
Candidate for President, DONALD J.          )
TRUMP FOR PRESIDENT, INC., and              )
DAVJD SHAFER, in his capacity as a          )
Registered Voter and Presidential Elector   )
pledged to Donald Trump for President,      )
                                            )
   Petitioners,                             )
                                            ) CIVIL ACTION FILE NO.
v.                                          )
                                            )
RICHARD L. BARRON, in his official          )
capacity as Director of Registration and    )
Elections for Fulton County, JANINE         )
EVELER, in her official capacity as         )
Director of Registration and Elections for  )
Cobb County, ERICA HAMILTON, in her )
official capacity as Director of Voter      )
Registration and Elections for DeKalb       )
County, KRISTI ROYSTON, in her              )
oftkial capacity as Elections Supervisor    )
for Gwinnett County, RUSSELL                )
BRIDGES, in his official capacity as        )
Elections Supervisor for Chatham County, )
KIM STANCIL, in her official capacity as )
Director of Elections and Voter             )
Registration for Cherokee County,           )
SHAUNA DOZIER, in her official capacity )
as Elections Director for Clayton County,   )
MANDI SMITH, in her official capacity as )
Director of Voter Registration and          )
Elections for Forsyth County, AMEIKA        )
PITTS, in her official capacity as Director )
of the Board of Elections & Registration    )
for Henry County, LYNN BAILEY, in her )
official capacity as Executive Director of  )
Elections for Richmond County, DEBRA        )
PRESSWOOD, in her official capacity as      )
Registration and Election Supervisor for    )
Houston County, VANESSA WADDELL,            )
in her capacity as Chief Clerk of Elections )



                                  Ex. 3 to Petition:
                                     Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 181 of 571



for Floyd County, JULIANNE ROBERTS,                 )
in her official capacity as Supervisor of           )
Elections and Voter Registration for                )
Pickins County, JOSEPH KIRK, in his                 )
official capacity as Elections Supervisor           )
for Bartow County, GERALD MCCOWN,                   )
in his official capacity as Elections               )
Supervisor for Hancock County, BRAD                 )
RAFFENSPERGER, in his official                      )
capacity as Secretary of State of Georgia,          )
REBECCA N. SULLIVAN, in her official                )
capacity as Vice Chair of the Georgia State         )
Election Board, DAVID J. WORLEY, in                 )
his official capacity as a Member of the            )
Georgia State Election Board,                       )
MATTHEW MASHBURN, in his official                   )
capacity as a Member of the Georgia State           )
Election Board, and ANH LE, in her                  )
official capacity as a Member of the                )
Georgia State Election Board,                       )
                                                    )
    Respondents.                                    )


                                AFFIDAVIT OF BRYAN GEELS

      Personally appeared before the undersigned officer, duly authorized to administer oaths,
Bryan Geels, who, after being sworn, testifies and states as follows:

                                                   1.

       l am an expert witness on behalf of Petitioner in the above captioned proceeding. I expect

to testify on the following subject matters: (i) analysis of the database for the November 3, 2020

election for the selection of Presidential Electors in the State of Georgia ("State"); (ii) opinions

regarding whether individuals identified in the State's voter database were actually qualified to

vote on Election Day; (iii) opinions regarding the quality of the data that the Georgia Secretary

of State and county elections officials relied upon to administer the November 3, 2020 election.


                                                   2.




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 182 of 571



   This is a statement of my relevant opinions and an outline of the factual basis for these

opinions. The opinions and facts contained herein are based on the information made available to

me in this case prior to preparation of this report, as well as my professional experience as an

established data analytics and risk assessment expert. I reserve the right to supplement or amend

this statement on the basis of further information obtained prior to the time of trial or in order to

clarify or correct the information contained herein.


                                                   3.


    I reviewed the following documents and data in arriving at my opinions:

        a. The Absentee Early Voting File, as maintained by Georgia's Secretary of State, which

        contains records of all voters in the State who voted absentee, either by mail or early in

        person, in the 2020 General Election. The data constitute official records which are

        public and publicly available online.

        b. The Voter Registration File, as maintained by Georgia's Secretary of State, which

        contains the full record of all voters who were registered to vote in the 2020 General

        Election.

        c. The Voter Registration File, as maintained by Georgia's Secretary of State, which

        contains the full record of all voters who were registered to vote in the 2016 General

        Election.

        d. Voter History 2020 General Election File, as maintained by, Georgia's Secretary of

        State, which contains the full record voters who cast a vote in the 2020 General Election.

        e. An official list containing information from death certificates for individuals who died

        in the State of Georgia in the calendar year 2020 (the "Deceased Individuals File"). This




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 183 of 571



        file was obtained through an open records request with the Georgia Department of Public

        Health (GDPH). Nicole Medrozo, Associate General Counsel, Privacy Officer from the

        Georgia Department of Public Health, produced the file on behalf of GDPH.

        f. An official list of felons in the State of Georgia (the "Inmate File"). This file was

        obtained through a request with the Georgia Department of Corrections (GDOC).

        Kenneth Mantle, Director Offender Administration at GDOC, provided the file.

                                                   4.


        The data files above constitute official records which are public and publicly available

online on the Georgia Secretary of State's website. Once downloaded, I loaded the data into

Power BI, a widely-used business software tool for conducting statistical analysis, and created a

data model for analysis in order to assess the potential for fraudulent or invalid voter records

contained in the State's files.


                                                   5.

        In addition, I discussed the facts of this matter with Petitioner's attorney, Ray S. Smith

III, and members of his legal team.


                                                   6.


        I am a licensed CPA, and I own a data analytics consultancy firm, Geels Consulting,

based in Seattle, WA. Before starting Geels Consulting, I worked for 9 years in public

accounting at a large CPA firm. Based on my experience as an auditor working as a Senior

Manager at a large CPA firm, I am an established data analytics and risk assessment expert.




                                        Ex. 3 to Petition:
                                           Geels Aff.
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 184 of 571



                                                   7.

         While I did not create or compile the source of the data-the State of Georgia's Elections

Division did-I am familiar with accessing files on the internet generally, including those

provided by state and federal governments. l am also an expert working with zip files, Microsoft

Excel spreadsheets, Power Query, and Power BI.


                                                   8.


   With respect to publications I have authored in the last 10 years, I have not authored any

publications in the last ten years.


                                                   9.


   I have been retained as an expert witness for Petitioner. I am being compensated for a flat fee

of$15,000.00


                                                   10.


    I have not provided testimony as an expert either at trial or in deposition in the last four

years.


                                                   11.


    As set forth above, I have been engaged to provide expert opinions regarding analysis in the

November 3, 2020, election of Presidential electors. Based on my review of the documents and

data described above my discussions with statisticians and analysts working with me and at my

direction, my discussions with the attorneys representing Petitioner, I make the following

observations:




                                        Ex. 3 to Petition:
                                           Geels Aff.
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 185 of 571



                                                  12.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 4,502 individuals whom the State's database identifies as

having cast a ballot show no record of having been registered to vote in the November 3, 2020

election.

                                                  I 3.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 305,701 individuals have records indicating that they applied

for absentee ballots more than 180 days prior to the general election (i.e., prior to May 6, 2020),

exceeding the statutory maximum according to state law.


                                                  14.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 92 individuals whom the State's database identifies as having

cast a ballot show that they returned their absentee ballots before the ballot was issued to the

voter.

                                                  15.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 29 individuals whom the State's database identifies as having

cast a ballot show that the absentee ballot was issued before the voter applied for the ballot.




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 186 of 571



                                                    16.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 10 individuals have records indicating that the early in-person

ballot was accepted either prior to the start or after the end of early in-person voting in the state

of Georgia (i.e., prior to October 12 or after November 3).


                                                    17.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 50 individuals have records indicating that the mail-in ballot

was accepted before the earliest possible date that ballots could have been mailed per Georgia

voting rules (i.e., September 15, 2020).


                                                    18.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 2,664 individuals have records indicating that they were issued

mailed absentee ballots prior to the earliest possible date that ballots could have been mailed per

Georgia voting rules (i.e., September 15 , 2020).


                                                    19.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 98 individuals whom the State's database identifies as having

cast a ballot show that they were registered after the last day a person could register to vote per

Georgia voting mies (i.e., October 5, 2020).




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 187 of 571



                                                  20.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 217 individuals who voted by mail-in ballot have records

indicating that they applied for the absentee ballot, were issued the absentee ballot, and the ballot

was returned all on the same day which seems like an impossible occurrence for a mail-in ballot

to be applied for, accepted, ballot mailed to the voter, ballot received by the voter, and to have

been returned all on the same day.

                                                   21.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 2 individuals have records indicating that the ballot

applications were rejected but whose vote was accepted and counted.


                                                   22.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that 13 individuals have records indicating that the ballot

application date precedes the voters' registration date. The normal expected fact pattern is that an

individual should be registered to vote before they apply for an absentee bailot.


                                                   23.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 4 accepted votes whose matching record in the

registration file has a name that is completely different from the name of the voter in the

Absentee Early Voter file. Due to the simple method used to identify matching names, there are




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 188 of 571



likely more individuals whose vote was matched up to the wrong registration record, including

the improper matching of similar names. These records are highlighted to show that Georgia's

voter system allows a person to vote under another person's registration.


                                                   24.


   From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 66,247 individuals whom the State's database

identifies as having cast a ballot whose records indicate that they were registered to vote prior to

their 17th birthday.


                                                   25.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 6,635 individuals whom the State's database identifies

as having cast a ballot whose records indicate that they were added to the voter registration file

subsequent to the 2016 general election (since they weren't listed in the 2016 Voter Registration

File) but whose voter registration date precedes the 2016 election. This is a significant

recordkeeping and data integrity issue as the fact pattern indicates that voters were added to the

registration file after the 2016 election, but the registration date was manipulated and is

unreliable.


                                                   26.


    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 2,024 individuals whom the State's database identifies

as having cast a ballot whose birth dates was changed when comparing the 2020 Voter

Registration file birthdate to the related 2016 Registration file birthdate. This is a significant




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 189 of 571



record keeping issue as the fact pattern indicates that state's recordkeeping of voter birthdates is

unreliable, at best, or were manipulated intentionally. I called one of the voters in this list,

Nancy Doushann, at 229-251-8408, and discovered that Nancy voted in-person and showed her

ID at the early voting location. Her birthdate as shown in the 2016 registration file was

confirmed to be correct as 1971. Her birthdate as shown in the 2020 registration file was

changed to I 941. This fact pattern does not appear to be a case that can be explained by a

clerical error, as the birthdate should not change, unless there was valid proof that the birthdate

in the Registration records was recorded incorrectly. The questions that follow this fact pattern

could cause a reasonable person to conclude that the birthdate in the Voter Registration File is

not reliable and may have been manipulated.

                                                   27.

    From the State's database for the November 3, 2020 election, it is my opinion to a reasonable

degree of scientific certainty that there are 134 individuals whom the State's database identifies

as having cast a ballot whose recorded birthdate is on or before 1915. I researched the

individuals in this list and discovered that there were t 0 individuals in this list who appeared to

match up to an individual who was deceased prior to the election time period, 1 individual who

matched to a felon, and 30 individuals who could not be identified.


                                                    28.

    From the Deceased Individuals File and the State's voter database for the November 3, 2020

election, it is my opinion to a reasonable degree of scientific certainty that there were as many as

10,315 individuals who cast ballots in the November 3, 2020 election that were accepted and

counted but who were deceased prior to Election Day. 8,718 of these individuals are recorded as




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 190 of 571



having perished prior to the date the State records as accepting their ballot. These matches are for

individuals who appear in the 2020 Death files whose First Name, Last Name, and Birth Year

match exactly to a record of a Georgia voter in the Voter History File. It should be noted that the

death file obtained through the open records request contains death certificates only for

individuals who died in calendar year 2020. In all likelihood, there would be significantly more

matches if the population of deceased individuals was expanded to include persons who perished

prior to calendar year 2020. It should also be noted that only the Birth Year is available for

records of voters in the State's database. Because only a Birth Year is provided, there may

indeed be false positives in the population-for example, due to the match of multiple people

with a common name who were also born in the same year or to the omission of a suffix. The

reliability of these matches could be improved and a full analysis conducted (i.e., for all

individuals who perished prior to calendar year 2020) only by the State of Georgia, which alone

has access to the full birth date records of its voters and the death certificates for each county for

all calendar years prior to 2020.


                                                   29.


    From the Inmates File and the State's voter database for the November 3, 2020 election, it is

my opinion to a reasonable degree of scientific certainty that there could have been up to 2,560

individuals who cast ballots that were accepted and counted but who were inmates. 2,560

represents the number of individuals in the Active Inmate file whose First Name, Last Name, and

Birth Year matched exactly to the Voter History File. It should be noted that, similar to the

analysis in # 17 for deceased individuals, only the Birth Year is available in the State's voter

record files. This analysis therefore may also contain false positives due to the imperfect nature




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 191 of 571



of the match. The reliability of these matches could be improved and a full analysis conducted

only by the State of Georgia, which alone has access to the full birth date records of its voters.


                                                  30.


   The findings summarized above demonstrate that the state of Georgia's voting system which

the state relies upon to produce accurate election results has numerous control deficiencies

including unreliable data governance policies to help ensure that votes cast and counted are valid

votes that comply with national and state election rules. Without a proper controls structures and

data governance policies in place to govern the election, there is an increased risk of invalid or

fraudulent votes being counted without detection. It is my opinion that the data relied upon by

the Georgia Secretary of State and county election officials is either not trustworthy and cannot

have been relied upon to conduct an election without serious risk of fraud; or, alternatively, if it

is good data, indicates a significant number of fraudulent or invalid votes of a magnitude which

calls into question the outcome of the Presidential general election.


                                                   31.


    First, the State of Georgia maintains a database for the November 3, 2020 election,

obtainable through the Georgia Secretary of State's website, which list records on voters who

applied for an absentee or early voter status for the November 3, 2020 election, voters who are

registered to vote in the State of Georgia for the November 3, 2020 election, and voters who are

registered to vote in the State of Georgia for the November 8, 2016 election. I received these

files in a table format with columns and rows which can be searched, sorted, and filtered. Each

row sets forth data on an individual voter. The data for each file was loaded into a Power Bl data

model. The Tables were related together using the common key in each file:




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 192 of 571



- GA_ABEV_STW ("Absentee Early Voting File"): Voter Registration#


- GA_VF_20GCOB_STW ("Voter Registration File" or "Voter File"):

REGISTRATION NUMBER


- GA_VF_16GCOB_STW ("Voter Registration File" or "Voter File"):

REGISTRATION NUMBER


- Voter History 11 3 2020 ("Voter History File"): Registration Number


                                                  32.


       Each of the observations summarized above where perfonned using the following filters

and rationale:


General filter used to calculate vote counts across all observations:


( GA_ABEV_STW [ Ballot Status]= A or GA_ABEV_STW [ Ballot Status]= Blank()) AND

GA_ABEV_STW [ Ballot Return Date] is not Blank()


                                                  33.


    Records outside of these filters that are included in the Absentee Early Voting File should not

be counted in vote totals because they do not represent accepted votes that were counted.

Filtering the Absentee Early Voting File as described above counts only the Absentee Early

Votes that were accepted and counted.


                                                  34.


    Voted Absentee Not in Voter File: There are 4,502 votes in this population. This is a list of

early and absentee voters and election day voters whose ballots were accepted but whose voter



                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 193 of 571



registration number in the Voter History File does not match up to a record in the Voter

Registration File. In addition to the general filter, a filter was used to show records with a

GA_VF_20GCOB_STW [REGISTRATION_NUMBER]                       = Blank() and Voter History 1132020

[Registration Number] is not Blank().

                                                   35.


    Voted Absentee, Applied Earlier than 180 Days Before the Election: There are 305,701 votes

in this population. This is a list of Absentee Early Votes that were counted that had an

Application Date before May 6, which is more than 180 days before the election. In addition to

the general filter, a filter was used to show records with GA_ABEV_STW [Application Date]<

5/6/2020. Votes in this risk bucket are questionable because Absentee Ballots can only be

requested up to 180 days before the election per the Georgia state rules found here:

https://sos.ga.gov/index.php/Elections/absentee voting     i11   georgia. May 6, 2020 is 181 days

from November 3, 2020. Votes in this population appear to be tell a story that does not comply

with voter laws in Georgia.

                                                   36.


    Ballots Returned Before They Were Issued: There are 92 votes in this population. This is a

list of Absentee Early Votes that were counted that had a Ballot Return Date before the Ballot

Issued Date. A calculated field was create using the following formula: Ballots returned before

issue date= If(GA_ABEV_STW[Ballot Return Date]< GA_ABEV_STW[Ballot Issued Date],

I, 0). This creates a field that displays a 1 for each record that had a Ballot Return Date before

the Ballot Issued Date. In addition to the general filter, a filter was used to show records with

{Ballots returned before issue date] = 1. Votes in this risk bucket are questionable because




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 194 of 571



Ballots, as a matter•of-fact, cannot be returned before they were issued. The logical fact pattern

for an Absentee ballot is ( 1) voter applies for a ballot, (2) application is approved and ballot is

issued to the voter, (3) ballot is filled out by the voter and the ballot is returned and accepted.

Ballots cannot be returned before they are issued. Votes in this bucket should be investigated to

understand why the data in the Absentee Early Voter file tells a story that does not follow the

logical and expected chain of events.

                                                    37.

    Ballots Issued Before Application: There are 29 votes in this population. This is a list of

Absentee Early Votes that were counted that had a Ballot Issued Date before the Ballot

Application Date. A calculated field was created using the following formula: Ballots issued

before Application date== If(GA_ABEV _STW[Ballot Issued Date]<

GA_ABEY_STW[Application Date], 1, 0). This creates a field that displays a 1 for each record

that had Ballot Issued Date before Application Date. In addition to the general filter, a filter was

used to show records with [Ballots issued before Application date]= 1. Votes in this risk bucket

are questionable because Ballots, as a matter of fact, cannot be issued before the ballot was

applied for by the voter. The logical fact pattern for an Absentee ballot is (1) voter applies for a

ballot, (2) application is approved and ballot is issued to the voter, (3) ballot is filled out by the

voter and the ballot is returned and accepted. Ballots cannot be issued before the ballot was

applied for by the voter. Votes in this appear to tell a story that does not follow the logical and

expected chain of events.

                                                    38.




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 195 of 571



   Early Voter Accepted before October 12, 2020 or after November 3, 2020: There are 10

votes in this population. This is a list of Early Votes that were counted that had a Ballot Return

Date before October 12 or after November 3. In addition to the general filter, a filter was used to

show records with GA_ABEV_STW [Ballot Style]= "IN PERSON" and (GA_ABEV_STW

[Ballot Return Date]< 10/12/2020 or GA_ABEV_STW [Ballot Return Date]> 11/3/2020).

Early Votes are records with the "IN PERSON" code in the Ballot Style field in the Absentee

Early Voting data. Votes in this risk bucket are questionable because the period for Early Voting

is October 12, 2020 - November 3, 2020 per the Georgia state rules found here:

https://sos.ga.gov/admin/files/2020%?0Revised%20S hort%20Calendar.pdf. Votes in this risk

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  39.


    Mailed Voter Received before they were Eligible to be Sent Out on September 15, 2020:

There are 50 votes in this population. This is a list of Absentee Votes that were counted that had

a Ballot Return Date before the earliest day for a registrar to mail an absentee ballot of

September 15, 2020. In addition to the general filter, a filter was used to show records with

GA_ABEV_STW [Ballot Style]== MAILED and GA_ABEV_STW [Ballot Returned Date]<

9/15/2020. Absentee Votes are records with the "MAILED" code in the Ballot Style field in the

Absentee Early Voting data. Votes in this risk bucket are questionable because Absentee Ballots

were not to be mailed until September 15, 2020 per the Georgia state rules found here:

https://sos.ga.gov/adm in/files/2020%20Revised%20Short%20Calendar.pdf. A ballot cannot be

returned before they were eligible to be mailed out to voters. Votes in this bucket appear to tell

a story that does not comply with Georgia voter rules.


                                                  40.



                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 196 of 571



   Active Mailed Voter Issued Before They Were Eligible to be Sent Out on September 15,

2020: There are 2,664 votes in this population. This is a list of Absentee votes that were issued

before the earliest day for a registrar to mail an absentee ballot of September 15, 2020. In

addition to the general filter, a filter was used to show records with GA_ABEV_STW[Ballot

Style]= MAILED and GA_ABEV_STW[Ballot Issued Date]< 9/15/2020. Absentee Votes are

records with the "MAILED" code in the Ballot Style field in the Absentee Early Voting data.

Votes in this risk bucket are questionable because Absentee Ballots should not to be mailed to

voters until September 15, 2020 per the Georgia state rules found here:

https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf. A ballot should not

have been issued before the date the ballots were eligible to be sent out to voters. Votes in this

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  41.


    Voters who both registered after the deadline of October 5, 2020: There are 98 votes in this

population. This is a list of Absentee and Early Voters who both registered after the deadline of

October 5, 2020. In addition to the general filter, a filter was used to show records with

GA_VF_20GCOB_STW [REGISTRATION_DATE] > 10/5/2020. Votes in this risk bucket are

questionable because October 5, 2020 was the last day a person could register and be eligible to

vote in the November General Election per the Georgia state rules found here:

https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf. A person voting in

this election should not have registered to vote after the deadline of October 5. Votes in this

bucket appear to tell a story that does not comply with Georgia voter rules.


                                                  42.




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 197 of 571



   Absentee Votes Accepted with Same Application Date, Issue Date, and Return date: There

are 217 votes in this population. This is a list of Absentee votes that were accepted that had the

same Application Date, Issue Date, and Ballot Returned Date. A calculated field was create

using the following formula: Sarne day (app, issue, return) flag= If(

AND(GA_ABEV_STW[Application Date]=GA_ABEV_STW[Ballot Issued Date],

GA_ABEV _STW{Ballot Return Date]= GA_ABEV_STW[Ballot Issued Date]), 1, 0). This

creates a field that displays a 1 for each record that had the same Application Date, Ballot Issued

Date, and Ballot Return Date. In addition to the general filter, a filter was used to show records

with GA_ABEV_STW [Ballot Style]= "MAILED" and [Sarne day (app, issue, return) flag]= 1.

Absentee-Votes are records with the "'Mailed" code in the Ballot Style field in the Absentee

Early Voting data. Votes in this risk bucket are questionable because it would be strange to

expect an absentee ballot to be applied for by the voter, application accepted by the registrar,

ballot mailed·to the voter, ballot received by the voter in the mail, and returned and accepted all

on the same day.    Votes in this bucket appear to.tell a story that does not follow a reasonable

fact pattern for mail-in ballots.


                                                  43.

    Rejected Application Status with Accepted ABEV Status: There are 2 votes in this

population. This is a list of accepted Absentee and Early Votes that were Accepted with a

Rejected Application Status. In addition to the general filter, a filter was used to show records

with GA_ABEV _STW {Application Status]= "R". There are 2 votes in this population. Votes

in this risk bucket are questionable because if the application was rejected, the vote should not

have been counted. Votes in this bucket appear to tell a story that does not follow the expected

fact pattern.




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 198 of 571




                                                  44.


   Ballot Application Date before Registration Date: There are 13 votes in this population.

This is a list of accepted Absentee and Early Votes that were accepted with a Ballot Application

Date before the Voter Registration Date. A calculated field was create using the following

formula: Application Date before Registration Date== If(GA_ABEV_STW[Application Date]<

RELATED(GA_VF_20GCOB_STW[DATE_ADDED]), I, 0). This creates a field that displays

a 1 for each record that had a Application Date before the DATE_ ADDED. Per discussion with

an employee in the Georgia Secretary of State office, the Date Added is the right field to be

using for the registration date, because it will show the date the voter was added to the list. In

addition to the general filter, a filter was used to show records with [Application Date before

Registration Date] == l. Votes in this risk bucket are questionable because the normal fact pattern

one would expect when requesting an absentee ballot is to first get the voter registered and then,

once registered, the voter can apply for an absentee ballot. Votes in this bucket appear to tell a

story that does not follow the expected fact pattern.


                                                   45.


    Non-matching Records- Voter Registry to Absentee Early Voter Record Name Match: This

is a list of accepted Absentee and Early Votes that were accepted that matched up to an incorrect

voter record in the Voter File. Two calculated fields were created: First Name match==

left(GA_ABEV_STW{First Name],3) ==

left(RELATED(GA_VF_20GCOB_STW[FJRST_NAME]), 3) and Last Name match=

left(GA_ABEV_STW[Last Name},3) ==




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 199 of 571



left(RELATED(GA_VF_20GCOB_STW{LAST_NAME1), 3). These calculated fields display

True if the first three characters of the Name field in the Absentee Early Voter file matches the

first three characters of the related Name in the Voter Registration File. In addition to the

general filter, a filter was used to show records with [First Name Match] = False and {Last Name

Match]= False and GA_VF_20GCOB_STW {REGISTRATION_NUMBER] is not Blank().

There were 367 votes in this population. Scanning through the list, we picked out 4 records with

a Name in the Absentee Early Voter file that was completely opposite of the Voter Registration

File. As described earlier in the document, the common key between the Absentee Early Voter

file and the Voter Registration File is the Registration Number. The Registration Number in the

Voter File that matches to the Registration Number in the Absentee Early Voter file for these 4

records do not appear to be a valid match, because the name in the Voter File is completely

different than the name in the Absentee Early Voter file. These records are highlighted to show

that Georgia's voter system allows a person to vote under another person's registration.


                                                  46.


    Voters Who Were Underage When Registered: There are 66,247 votes in this population.

This is a list of accepted Absentee Early Votes that were accepted whose related Registration

Date and Birthdate in the Voter Registration File are less than 17 years apart, meaning, according

to the data, the voter was registered before they were 18. A calculated field was created Age

when registered= DATEDIFF(Date(GA_VF_16COB_STW[BIRTHDATEJ, 1,1),

GA_VF_ l 6COB_ STW[DATE_ADDED], YEAR). Per discussion with an employee in the

Georgia Secretary of State office, the Date Added is the right field to be using for the registration

date, because it will show the date the voter was added to the list. In addition to the general

filter, a filter was used to show records with [Age when registered]< 17. Votes in this risk




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 200 of 571



bucket are questionable because citizens are not eligible to vote until they are 18 year of age or

older. In Georgia, we recognize that 17-year-old might have registered to vote in this election

before they turned 18, so we excluded them from our population. Misinformation such as this

cause a reasonable person to question the accuracy and credibility of the DATE_ADDED and

BIRTHDATE field. Votes in this risk bucket appear to tell a story that does not comply with US

voter regulations.


                                                    47.

    Additions to the 2020 Voter File (when compared to the 2016 Voter File) with Registration

Dates prior to the previous election date: There are 6,635 votes in this population. This is a list

of accepted Absentee Early Votes that were accepted but did not match up to a record in the

2016 Voter Registration File, meaning, they were added to the registration list after the 2016

election yet display a registration date before the previous election. Voter on 2016 List =

LOOKUPVALUE(GA_VF_16COB_STW[REGISTRATION_NUMBER],

GA_VF_16COB_STW[REGISTRATION_NUMBERJ,

GA_VF_20GCOB_STW[REGISTRATION_NUMBER]). This field looks at the related record

in the 2016 Voter Registration File (matching REGISTRATION_NUMBER) and displays the

REGISTRATION_NUMBER if there is a matching record found in the 2016 Voter Registration

File. If the [Voter on 2016 List] field returns a blank value, this means that record did not match

up to a record in the 2016 registration file. In addition to the general filter, a filter was used to

show records with GA_VF_20GCOB_STW {DATE_ADDED] <> 2020 and [Voter on 2016 list]

is Blank(). Per discussion with an employee in the Georgia Secretary of State office, the Date

Added is the right field to be using for the registration date, because it will show the date the

voter was added to the list. Votes in this risk bucket are extremely questionable because if a




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 201 of 571



voter was added to the registration list after the 2016 election, they should not have a

DATE_ADDED (registration date) that was before the 2016 election. If these individuals were

truly added to the registration list before the 20 I 6 election, they should have been included in the

2016 Voter Registration File. The questions that follow this type of issues may cause a

reasonable person to conclude that the DATE_ADDED in the Voter Registration File is

unreliable or that data within the Registration file has been manipulated. Votes in this risk

bucket appear to tell a story that does not follow a logical and expected fact pattern and point to

serious data integrity issues.


                                                   48.


    Inconsistent birthdates in the Voter Registration File: There are 2,024 votes in this

population. This is a list of accepted Absentee Early Votes whose related record in the 2020

Voter Registration File shows a BIRTHDATE that does not match the related BIRTHDATE in

the 2016 Voter Registration File. A calculated field was created: Change DOB Flag=

if(GA_VF_20GCOB_STW[BIRTHDATE] - GA_VF_20GCOB_STW{DOB 2016 List]<> 0,

1,0). This calculated field displays a 1 if the difference between the BIRTHDATE in the 2020

Voter Registration File and the BIRTHDATE in the 2016 Voter Registration File is not zero,

meaning the Birthdate changed from 2016 to 2020. In addition to the general filter, a filter was

used to show records where GA_ VF_20GCOB__STW [BIRTHDATE] is not 1800 and [DOB

2016 List] is not Blank, 1881,] 891, or 1900 and Change DOB Flag isl. This filter removes

some of the noise of obviously incorrect birthdates from the 2016 Voter File. There are 2,024

voters whose birthdate changed from the 2016 Voter Registration File to the 2020 Voter

Registration File. To understand the fact patterns describing an issue identified in this list better,

we called a voter on this list: NANCY DOUSHARM at 229-251-8408. We learned that this




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 202 of 571



citizen voted early in-person and presented her 1D when she voted. Her BIRTHDATE in the

2016 Voter Registration File was confirmed to be correct as 1971. Her BIRTHDATE in the

2020 Voter Registration File was changed to 1941, which is the incorrect BIRTHDATE. This

tssue cannot be explained by a data entry error, as there would be no reason to change the

birthdate for an individual if the birthdate was already correct. Votes in this risk bucket appear

to tell a story that does not follow a reasonable fact pattern and point to significant data integrity

issues.


                                                   49.


    Absentee Votes with Birthdate On or Before 1915: There are 134 votes in this population. In

exhibit 16, you will notice that there are only 132 votes in the population. The reason for the

difference is because the research on the old voters was already done on an old version of the

file, and was retained, to keep the documentation of the research. In the exhibit, columns A

through M are Georgia Secretary of State columns. Columns N through T include my

documentation and notes from my research. The additional two votes included in the vote total

for this population came through when the analysis was updated to the latest version of the

Georgia Absentee Early Voter file which added records as the votes tallied later came in. The

population of voters included in this list are voters in the Absentee Early Voter File with

birthdates on or before the year 1915. In addition to the general filter, a filter was used to show

records with GA_VF_20GCOB_STW [BIRTHDATE] <= 1915 and GA_VF_20GCOB_STW

[REGISTRATION_NUMBERJ is not Blank(). Voters in this population were deemed to be

extremely risky as many of the votes match up to records that have obvious inaccurate birthdates

in the voter file or people who may not be living. I researched and identified IO individuals from

this risk population that appear to match up to a deceased individual and I person from this list




                                         Ex. 3 to Petition:
                                            Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 203 of 571



who appears to have voted as a felon. 30 voters from this list were unable to be identified. and

many of the people who were identified have obvious inconsistencies with the listed Date of

Birth, so they may not be accurate matches. Details for the investigation performed can be found

in the attached exhibit file. Many of these cases identified and researched present clear certain

matches due to secondary address match confirming that the property listed as the residence of

the individual voter was transferred to someone else around the time of dead or to the state in the

case of the felon. Votes in this risk bucket highlight the issues that exist within the Georgia voter

system detecting and preventing invalid and illegal votes _and properly tracking registered voters

date of birth and date of death. With the deceased and felons recorded as voting, a reasonable

person might question if there were large batches of votes that were dumped into the pile which

included a few dead people. The dead people voting by themselves won't overturn the election

result, but if they are not claimed by an individual voter, they cause a reasonable person to

question the integrity of an election. Especially in a state whose voting system does not appear

to enforce compliance with election rules and regulations.


                                                  50.

    Death Matches: There were up to 10,315 votes in this population of matches. This is a list of

individuals who appear in the Voter History file as having voted in the November 3, 2020

election whose First Name, Last Name, and Birth Year in the Voter Registration match exactly

to the First Name, Last Name, and Birth Year of an individual in the 2020 Deceased lndividuals

file who is recorded as having perished prior to November 3, 2020. Of these, 8,718 are recorded

as having perished prior to the date which the State records accepting their ballots. Calculated

fields were created but have been omitted from this description to not overwhelm the testimony.

Additional details behind the calculated fields can be provided upon request. The Voter




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 204 of 571



Registration File was related to the Voter History 11 3 2020 File using the

REGISTRATION_NUMBER as the common key between the two tables. The Voter

Registration file was related to the Absentee Early Voting file using the

REGISTRATION_NUMBER as the common key between the two tables. The Voter

Registration File was related to the 2020 Deceased Individuals file using a calculated field in

each table that displays the First Name, Last Name, and Year of Birth in each file. The

following filters were enabled: [2020 Voter Flag]= 1, lDeath Flagl = 1, [Date of Death]<

11/3/2020. In simple language, the filters were used to display only the Registered Voters who

appear in the Voter History file and in the Death file and who date of death was at least one

calendar day before Election Day. Because the Voter Registration file only contains the Birth

Year for each registered voter, a more exact match cannot be made and there may indeed be false

positives included in the population. Only the State possesses the full birth date records for its

voters and could conduct the full analysis with certainty.


                                                  51.


   Inmate matches: There were up to 2,560 votes in this population of matches. This is a list of

Registered Voters who appear in the Inmate file whose related record whose First Name, Last

Name, and Birth Year in the Voter Registration match exactly to the First Name, Last Name, and

Birth Year of an individual in the Inmate file. Calculated fields were created but have been

omitted from this description to not overwhelm the testimony. Additional details behind the

calculated fields can be provided upon request. The Voter Registration File was related to the

Voter History 11 3 2020 File using the REGISTRATION_NUMBER as the common key

between the two tables. The Voter Registration file was related to the Absentee Early Voting file

using the REGISTRATION_NUMBER as the common key between the two tables. The Voter




                                        Ex. 3 to Petition:
                                           Geels Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 205 of 571



Registration File was related to the Inmate file using a calculated field in each table that displays

the First Name, Last Name, and Year of Birth in each file. The following filters were enabled:

[2020 Voter Flag] = 1, [Inmate Flag] = I, [Count of Name Match - Inmate] = 1. In simple

language, the filters were used to display only the Registered Voters who appear in the Voter

History file and in the Inmate file. Because the Voter Registration file only contains the Birth

Year for each registered voter, a more reliable match technique could not be used and there may

be false positives included in the population.


                                                  52.


   At the present time, I intend to rely on the documents produced set forth above as possible

exhibits.


        EXHIBIT 1 : Voted Absentee Not in Voter File List


        EXHIBIT 2: Voted Absentee, Applied Earlier than I 80 Days Before the Election List


        EXHIBIT 3: Ballots Returned Before They Were Issued List


        EXHIBIT 4: Ballots Issued Before Application List


        EXHIBIT 5: Early Voter Accepted before October 12, 2020 or after November 3, 2020

        List


        EXHIBIT 6: Mailed Voter Received before they were Eligible to be Sent Out on

        September 15, 2020 List


        EXHIBIT 7: Mailed Voter Issued Before They Were Eligible to be Sent Out on

        September 15, 2020 List




                                        Ex. 3 to Petition:
                                           Geels Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 206 of 571



 EXHIBIT 8: Voters who both registered after the deadline of October 5, 2020 List


 EXHIBIT 9: Absentee Votes Accepted with Same Application Date, Issue Date, and

 Retum date List


 EXHIBIT 10: Rejected Application Status with Accepted ABEV Status List


 EXHIBIT 11: Ballot Application Date before Registration Date List


 EXHIBIT 12: Non-matching Records- Voter Registry to Absentee Early Voter Record

 Name Match List


 EXHIBIT 13: Voters Who Were Underage When Registered List


 EXHIBIT 14: Additions to the 2020 Voter File (when compared to the 2016 Voter File)

 with Registration Dates prior to the previous election date List


 EXHIBIT 15: Inconsistent birthdates in the Voter Registration File List


 EXHIBIT 16: Absentee Votes with Birthdate On or Before 1915 List


 EXHIBIT 17: Deceased Individuals Match


 EXHIBIT 18: Inmate Match


 EXHIBIT 19: Bryan Geels Resume




                           [Signature on following page.]




                                Ex. 3 to Petition:
                                   Geels Aff.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 207 of 571



       This 1st day of December, 2020.



                                      FURTHER AFFIANT SAYETH NOT


                                      Bryan Geels


Sworn to and subscribed before me
this  / ,S!- day of December, 2020.                              VIRG!NIA ROCHFORD
                                                                    Notary Publtc
                                                                 State of Washlnston
                                                                Commission# 208720
                                                            My Comm. Expires Jun 14, 2021
N-Otafublic
My commission expires:    l, - 14 - 2 0 Z 3




                                       Ex. 3 to Petition:
                                          Geels Aff.
                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 208 of 571




                       DECLARATION OF BRYAN MARKS

      Pursuant to 28 U.S.C. § 1746, I, Bryan Marks, make the following

declaration.

      1.       I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      2.       I reside at

      3.       I was credentialed to serve as a poll watcher on Election Day,

November 3, 2020 at Mimosa Elementary School, 1550 Warsaw Road,

Roswell, GA 30076.

      4.       On November 5, 2020, I was contacted by someone associated

with the Donald J. Trump campaign to volunteer to observe the ballot

counting, duplication, and ballot review panel process.

      5.       I was directed to go to the Fulton County Board of Registration and

Elections (FCBRE), located at 141 Pryor Street SW, Atlanta, GA 30303.

      6.       Around 3:15 p .m. on November 5, 2020, I arrived at the building

housing the FCBRE to witness the ballot coµnting, duplication, and ballot review

panel process.

      7.       I entered the building and was screened by security.

      8.       I went to and entered the FCBRE office.
                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 209 of 571




        9.    Upon arriving at the FCBRE office, I did not have to present any

credentials, including my poll watcher credentials, to an election official.

        10.   I told the FCBRE receptionist I was there to observe the ballot counting.

        11.   The FCBRE receptionist told me this was not the correct location to

observe either the ballot counting or ballot validation.

        12.   The FCBRE receptionist told me the ballot counting was being

conducted at another location, specifically State Farm Arena.

        13.   The FCBRE receptionist told me the ballot validation was occurring at

another location, specifically at 1365 English Street NW, Atlanta, GA.

        14.   I was not able to view any of the FCBRE processes at this location.

        15.   I also wanted to view the ballot review panel process.

        16.   I was told I could not view the ballot review panel process at this

location.

        17.   I asked to speak with an FCBRE official to get clarification.

        18.   While waiting in the FCBRE office, I saw a door to a room with

signs saying ''Absentee Ballot Processing'' and ''Please Knock for Assistance.

DO NOT Open This Door."

        19.   There was a device to scan badges to allow admittance to that

room.

        20.   Individuals were able to enter the room without using the badge

scanning device as the door was neither secured nor locked.
                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 210 of 571




        9.    Upon arriving at the FCBRE office, I did not have to present any

credentials, including my poll watcher credentials, to an election official.

        10.   I told the FCBRE receptionist I was there to observe the ballot counting.

        11.   The FCBRE receptionist told me this was not the correct location to

observe either the ballot counting or ballot validation.

        12.   The FCBRE receptionist told me the ballot counting was being

conducted at another location, specifically State Farm Arena.

        13.   The FCBRE receptionist told me the ballot validation was occurring at

another location, specifically at 1365 English Street NW, Atlanta, GA.

        14.   I was not able to view any of the FCBRE processes at this location.

        15.   I also wanted to view the ballot review panel process.

        16.   I was told I could not view the ballot review panel process at this

location.

        17.   I asked to speak with an FCBRE official to get clarification.

        18.   While waiting in the FCBRE office, I saw a door to a room with

signs saying ''Absentee Ballot Processing'' and ''Please Knock for Assistance.

DO NOT Open This Door."

        19.   There was a device to scan badges to allow admittance to that

room.

        20.   Individuals were able to enter the room without using the badge

scanning device as the door was neither secured nor locked.
                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 211 of 571




      21.    The door was set up to prevent it from fully closing and locking,

meaning anyone could enter the room at any time.

      22.    I witnessed a number of individuals, whom I assume were

employees, entering and leaving this room while I was there.

      23.    At least four people entered the room-two women and later, two

men-without needing to scan their badges.

      24.    On two occasions, I was in position to observe part of the room's

interior when the door opened.

      25.    From my observation point, I saw at least 100 cardboard boxes (each

approximately 12" x 10" x 12"in size) that were stacked at least three high on tables.

       26.   A FCBRE official who identified himself as Mr. Brower came out

from another office to speak with me.

       27.   Mr. Brower repeated what the FCBRE receptionist had said

 about the ballot counting and ballot validation taking place at different

 locations than the FCBRE office.

       28.    I left the FCBRE office and, while still in the building, contacted the

 individual at the Donald J. Trump campaign who had contacted me to be a volunteer.

       29.    I was asked to stay in the building and contact Gavin Stark,

 another campaign volunteer.
                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 212 of 571




       30.    Mr. Stark asked me to return to the FCBRE and get video

documentation of the FCBRE official saying there was no ballot counting of

any kind taking place in the FCBRE office.

       31.   After a few minutes, I returned to the FCBRE office with my cell

phone's video camera on and asked to speak with Mr. Brower again.

       32.   Mr. Brower re-confirmed what he told me earlier about no ballots

of any kind being counted or validated in the FCBRE office.

       33.   I have attached a video that I took as Exhibit A that documents my

conversation with Mr. Brower.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this   23>        day of November, 2020.


                                                                              ~
State of Georgia
County of Fu l---:rbt::!


Appeared before me Bryan Marks, this ~ day of November 2020 and,
after being duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief.




     .Notary Fublic                                 [SEAL]
              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 213 of 571
     ·'-~.j¥itrt ·m:a·~~•l'• ➔••rv◄   ** ••r   :er 1 ,.,,,.,,,t•t:   ..h•   ttrtotHtatr   d




                                                                                                1
''

                                       AFFIDAVIT OF CAROLINE BUSSE

                     Comes now, CAROLINE BUSSE, and after being duly sworn makes the

              following statement under oath

                     1.     My name is CAROLINE BUSSE.

                     2.     I am over the age of 21 years, and I am under no legal disability

              which would prevent me from giving this declaration. If called to testify, I

              would testify under oath to these facts.

                     3.     I reside at 4654 Meadow Bluff Lane, Suwanee, Gwinnett County,

              Georgia 30024, with my husband. He and I purchased our home at this address

              in February 2019.

                     4.     On or about October 15, 2020 I received via postal delivery an

              absentee ballot addressed to Hillary Bustillo at my address. I do not know a

             Hillary Bustillo and she is not the immediate previous owner of my property

              and to my knowledge has never been an owner or occupier of my property. I

              inquired as to whether or not she may be a neighbor in my neighborhood and

              determined that she is not. I inquiJ:ed of my neighbors and determined that no

             one knows a Hillary Bustillo.

                     5.     On or about the same time, I received in the mail my personal

              absentee ballot of w hi.ch I ha d personally requested.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 214 of 571




        6.    On or about election day, I received via postal delivery precinct

  cards for the previous owners of my property. The cards were addressed to

  Anthony Simmons and Kimberly Simmons. The Simmons moved out of state

  in 2018.

        7.    A true and correct copy of the Bustillo Absentee Ballot a nd

  envelope and the Precinct Cai·ds for Anthony Simmons and Kimberly Simmons

  are attached hereto as Exhibits A a nd B, respectively.

        I declare under penalty of perjury that the foregoing is true and correct.

  Executed this~day of November 2020.



                                       Caroline Busse

  State of Georgia
  County of Gwinnett
                                                t11
   Appeared before me Caroline Busse, thiJ o day of November 2020 at Cf f 3 (J
~        .m. a nd after being duly sworn, stated the forgoing statements are true
'-a:ncrcorrect to the best of her know ledge and belief.


  C------t27.14 -
 CL:                  ~




                                                                          ....,.,
                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 215 of 571




                                                                                                                                                                          First<la<.s t,•.a
                                                                                                                                                                            USPos~e
                                                                                                                                                                                 PAID
                                                                                                                                                                            ,_lb~nyNY
                                                                                                                                                                            ?~rmlt 1132




                                          ~
From/ DE

Board of Registrars/
JJ.'1ta  Reg1stradores
          cl-:=
                                                                                                  *
455 Gr aysor. riw:,1
Sufre 200                                                                                         /Ji- rtelJ.S.
Lawrencev,lfe. GA 30046
USA                                                                                                                                                                                     .:


                          OFFICIAL ABSENTEE BALLOT/ BOLETA OFICIAL DE VOTO AUSENTE
                                                  To/ Para;
                                                              111111 1 1' 1 11 1 1' 11' 1II 11111 •"", ,.,, ..    ,,p,,, d   11   11 11 11' 1 lill•I"
                                                              HILLARY BUSTILLO
                                                              4654 MEADOW BLUFF LN
                                                              SUWANEE, GA 30024-7317                                                                            001931




                  ! .      (&!45. .   .   Qt 22                                         I_I                       : au   tJ        s;s cQ               .   o   Lt   &. 125) C   1.1$ £$
                                                               ¢     -
                     Case 1:20-cv-05310-MHC HILLARY
                                             Document 1-2 Filed 12/31/20 Page 216 of 571
                                                    OUSTILLO
                                                                             4654 MEADOW BLUFF LN
                                                                             SUWANEE, GA 30024-7317
                                                                                                                                                                                            001931




                                                                                                ,    .,



                                     PLEASE REMOVE STUB BEFORE RETURNING YOUR BALLOT
                                    POR .fl\VOR QUITE EL TAL6N ANTES DE DEVOLVER SU BOLETA
                                          ,~       '"'                         Turn Ballot Over To Co11tl1111e Voting/De vue/ta a la boleta para continua, votando




     • I I I I I I I I I I I I I I I I I I I I I I I I I I I I I 1'1 •
    ■            GWINNETT COUNTY/ CONDADO DE GWINNETT                                                                                                                                                       ■
    ■           275-140, 277-140
                                                                                                                                                                                                            •
    ■
    ■
                 OFFICIAL ABSENTEE/PROVISIONAUEMERGENCY BALLOT
                 BOLETA OFICIAL AUSENTE/PROVISIONAL/EMERGENCIA
                                                                                                                                                                                                            •
                                                                                                                                                                                                            ■
    ■           OFFICIAL GENERAL AND SPECIAL ELECTION BALLOT OF THE STATE OF GEORGIA                                                                                                                        ■
 •
 ■
                BOLETA OFICIAL DE LA ELECCION GENERAL Y ESPECIAL DEL ESTADO DE GEORGIA
                NOVEMBER 3, 2020 / 3 DE NOVIEMBRE DE 2020
                                                                                                                                                                                                             ■
                                                                                                                                                                                                             ■
••
                INSTRUCTIONS I INSTRUCCIONES:
                .I2.Y!lli'                                                                              Warning                                                                                                 ■
                   1. Use black or blue ink lo marl< Jhe ballol
                 2. Completely fill in the empty oval to lhe left of the candidate name or choice in
                all races you wish to vote
                3. I f voling for a Wnte-ln candidate, completely fill in the empty oval to Jhe left of
                                                                                                         Do liQI use red ink or fell tip pen to man< ballot
                                                                                                         Do NOT circle, underline or mark through choices
                                                                                                         Do liQI use check marks or X to mark ballot
                                                                                                         Do liQI mark more choices per race than allowed
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                 ■
••             ~
                the Write- In selection, then write !he name of the write-in candidate In the space
                provided
                                                                                                          Do NOT sign, cut, tear or damage l he ballot

                                                                                                        A!enci6n:
                                                                                                          NO use tinta roja o marcador para marcar la bolela
                                                                                                                                                                                                                 ■


•                                                                                                                                                                                                                •
               1 Use linta negra o azul para marcar la boleta
                                                                                                          NQ haga circulo, subraye o marque a \raves de las
               2 Complete el 6valo vacio a la izquierda def nombre de! candidato o de quien
                                                                                                          opciones
               elija en todas las carreras electorales en las que desea volar
                                                                                                          NO use equis (X) para marcar la boleta
■              3. Si vota por un candidato Por escrito, complete el 6valo vacfo a la izquierda de
                                                                                                          N.Q marque m~s opciones por carrera qua las                                                            ■
•
               la elecci6n Por escnto, luego escriba el nombre de! candldato Por escrito en el
                                                                                                          autorizadas
                espacio provisto                                                                                                                                                                                 ■
■                 11 VOil mil~ ii mllil!!ke or 1,bange yoyr mlml on ii l!!ll!!i.lltm;
                                                                                                          NO firme, corte o dalle la boleta
                                                                                                                                                                                                        ' •
•■
                    A . Do not attempt to mark through the selection or attempt ta erase. Write "Spoiled· across the ballot and across the return envelope
                    B. Mail or return the spelled ballot and envelope to your county board or registrars; a new official absentee ballot wiU be malled to you
                    If vou decide to vole in-person: Surrander the ballot lo the poll manager or an early voling site wilhln your county or the precinct to
                                                                                                                                                                                                          ■
                                                                                                                                                                                                              •
 ••                                                                                                                                                                                                          ••
                    which you are assigned. You will then be permil1ed 10 vole a regular ballot                                                                                         .
                 ·t Ufldef/i/8/ld Iha/ Ille offeror«cep/8/ICe ofmoney orany other objeclofV/JltJO to VOie for fJIIYpe,t~ c011Q(f8le, list ofClllldidlies. issue, orlist olissws lf/CPJWdm 111,s
                                           8tection consl/fulos 811 eel ofVO/er fr8tld 811d Is e felony llllder GIJOf'g/s low.· fQ CG.A 21-2-284/e). 21-2-285(1,) 8fld?t-2-38J(e}J


    ■
                    ~i !lQID!lle 1m 8[[0[ 9 !.l!!lll:!li! d!! ld!!i! !lO ll □i! i;el11s.ch~a;
                    A . No mtenle marcar a uaves de la selecci6n o intente borrarla. Escriba "Spoiled" (arrulnado) a traves en !ii boleta Yen el sobre de
                                                                                                                                                                                                            •
  •                 Cfil.9!l!Q..
                     B. Envle por correo o regrese la bolela y el sobre arrulnadas a la junta de electores de su condado; una nueva bolela oficlal de ausente                                               ■

  ••                  se le enviaril por correa
                      Si decide vo@r !10 oorsona: Entregue la boleta al gerente de elecclones de un sitla electoral temprano dentro de su condado o en el
                      preclnto que se le asign6. Se le pennltira entonces volar en una bolela regular.                                                                                .
                  'Elllieno'o que el ol/-ecimlento o ecep/ecidf1 do dinero 11olro objero de valorpalll votsrpor CIJDlquler ca,!dkf8/o enper/ictJl8r, lisle 1/8 CD//didatos, fen,e o lisle de /emss
                                                                                                                                                                                                            ■
                                                                                                                                                                                                            ■

   ••             /1}(;/uirfos en es/a eleccion conslituye un 11Clo <ID fn,udq eler:/OflJ/yes un deklo grow b8;0111 /ey<ID Gaorgio'fU. C. G.A.21-2-28.f(e}. 21-2-285/hJY 2 l-2.J8J(e)J

                 For President
                 of the United States                                                        SPECIAL ELECTION / ELECCl6N ESPECIAL
                                                                                                                                                                                                            ■
                                                                                                                                                                                                            ■

    •■
                 Para Presidente
                 de los Estados Unldos
                 (Vote tor One / Vote por uno)
                                                                                                    (Choices are In 2 columns I Opclonos est.In en 2 columnas)
                                                                                                          ~                                                           ~
                                                                                                                                                                                                            II
                                                                                                                                                                                                            ■
                                                                              For United States Senate
     ■
     ■
                   • · . Donald
                   - Michael R. Pence. Vice President I
                                                                              Para el Senado de los Estados Unidos
                                   J. T rump . Prosldent / Presldente (Vole for One I Vote por uno)                                                                                                         •
     ■
       t.. J IX )]( .£
                       Viu:11,,:,Jclt:111~
                                   ¥t        44%                J.
                                                                             Al Bartell
                                                                                            Mk¥.£                       ! i                t t
                                                                                                                                                 Matt Licbcrm:in
                                                                                                                                                    · I ::    ;; ,          z       .Pi 2      $1    ,if'   "
                  Case   1:20-cv-05310-MHC
                    'to/ f',1rn:                 Document
                                      - - - ... ._            1-2 DE
                                                   r I'\ Ul-lCIAL Filed 12/31/20
                                                                      Voro   AU Page 217 of 571
                                                      1
                                                        1111,,,,,,,,,,,,,,,,,,,,,,,,,, I                                      SENTE
                                                     HIL           ' ,,,.,,,,,,, I
                                                    46sY'RY BUsrtLLo            ,, """ 11 " 11 11•/ol
                                                    s         MEAoows
                                                       UWANEE G    LUFF LN
                                                             , A 30024 73 17

                                                                                                                                     001937




                                                                                                                               ernocr,11 / Lle111ocr.i1a

                                                                                                                                                                             •
              Josoph R. Bl den • r1esldtnt I l'residontf
              Kamala D. Harris . Viet- President 1
                                                                          Allen Buckloy
                                                                          Independent / lndepcndienle
                                                                                                                             Kelly Loeffler (lncumbenr/ (T/lul3r)
                                                                                                                             Republican I Ropublicano                       ••
                                                                                                                                                                           ••
              V1<:cp111,ldente                                            Doug Collins

•              Oe!l\0Cf;1t, ~ a l a                                       Republican / Republic.inc
                                                                                                                I
                                                                                                                    , , Joy Felicia Slade
                                                                                                                            Democrat I Dem6crata

••              Jo Jorgensen • Preslck.nt / Prcsldcrrte
                                                                     , ' John Fortuln
                                                                          Green I Verde                        /
                                                                                                                / <    •   Brian Slowinski
                                                                                                                           LibertarianI Libertario                    ••
 ••             Jeremy "Spike" Cohen . Vice President I
                Vicepresldome
                 libenar\an I Libenario
                                                                    , -, Derrick E. Grayson
                                                                         Repubfican I Republicano
                                                                                                               / ( , Valencia Stovall
                                                                                                                        Independent I lndependienre                   •
 ••                                                                     • Michael Todd Greene
                                                                          Independent/ lndependfenle
                                                                                                            I<      J Ed Tarver
                                                                                                                       Democrat I Demoaata
                                                                                                                                                                      ••
  ••                                                                       Annette Davis Jackson
                                                                           Republican/ Republicano         1   :=, Kandiss Taylor
                                                                                                                      Republican I Republir.ano
                                                                                                                                                                    ••
   •  ••
                    Wr\\c-ln I Por eacrito
               l'or United States Senate
                Para el Senado de los Estados Unidos
                                                                         • Deborah Jackson
                                                                           Domocrat I Dem6crala
                                                                                                               C,   Raphael Warnock
                                                                                                                    Demoaar I Demoaaw                         •••
       ••
               \\lo\o tor One/ \lo\e por ur.o)                        I.. ' Jomosia Jamos
                                                                            Ot.1nocrnt / Dc1116ctara
                                                                                                                   Richard Oien Winflold
                                                                                                                   {)(>mocrm I Oemocrnta                      •
                                                                                                                                                             •■•
                      Dnvid A. Perdue      (Incumbent) (Titotar)
                      Republican/ Repubiicano
                                                                        ) A. Woyno Johnson
                                                                          Rcpubhca, / Republocano
       11                Jon Ossoff
                                                                                                                Write-in / Por escrlto

        •                0Grnocrat / Democra1a
                                                                           Tamara Johnson-Shoalcy
                                                                                                                                                             ••
      •••
                      Shane Hazel
                                                                           Demoaa, I OemOcrnla
                      L.oemman I !.Jbel131 o
                                                                                                                                                             ■

      •              Write-in/ Por escrlto
                                                                                                                                                             ••
      •                                                                                                                                                       •
      •                                                                                                                                                      •
      •                                                                                                                                                      •
      •                                                                                                                                                      ••
      •
      •
      •                                                                                                                                                       •
      •                                                                                                                                                       •
                                                                                                                                                              •
          +   II     I          I                     1 1:c                                             Turn Ballot Over To Continuo Voting



      -         IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 218 of 571




                                                                  t: u mt r      rC         :a rr &Ii~    11.- · :tr s

0
           GWINN[TT COlJNl Y
                                                                                                            Prcsorte
           OOARO   or VOTER REGISTRATIONS & EL[CTIONS                                                    First-Class Mail
           JUNTA DE INSCRIPCl6N DE [LECTOflES V ELECCIONES
           DEL CONDAOO 0[ GWINNETT
                                                                                                           US Postage
           455 Grayson H;ghway, Su,te 200
                                                                                                               PAID
Gwinnett                                                                                                   Atlanta, GA
           Lawrencevrfle. G/-1 300•16
                                                                                                         Permit No.6919




       ~         '1 1Jl1•1h 1'11 1•l•I •,II u" Ill l•plh1J.JI I•1ll•1 •J,llll• il 1•111 1
                   362,632 · 10403581
                 ANTHONY RAY SIMMONS
                 4654 MEADOW BLUFF LN
                 SUWANEE GA 30024-7317




                                                                    - - - - - - - - - - - - -- - - - - -


0
           GWINNETT COUNTY                                                                                  Presorted
           BOARD OF VOTER REGISTRATIONS & ELECTIONS                                                      First-Class Mail
           JUNTA DE INSCRIPCION DE ELECTOflES V ELECCIONES
                                                                                                           US Postage
           DEL CON DADO DE GWINNETT
                                                                                                               PAID
Gwinnett   455 Grayson Highway, Suite 200                                                                  Atlanta, GA
           Lawrenceville, GA 30046                                                                       Permit No.6919




                   203,584 · 03793978
                 KIMBERLY G SIMMONS
                 4654 MEADOW BLUFF LN
                 SUWANEE GA 30024-7317
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 219 of 571




                                              Precinct Card/Tarjeta de Distrito Electoral

·             Registration Date                                                Registration'Nufllbef· _,--:- .                                                Date Issued
             Fecha de lnsc.ripci6n                                              Numero de lnscripci6n •                         ._",                         Fecha de Emisi6n

                                                                                                                                                              10/?. / i✓ rJ?O

-   ...."I: -.,..,.. -,- •, I


· Congressional~
                                    "'"'• ,   -ror ~• ,

                                                                                                    r·s1ate-t-iouse [                                              ' City         ..    I

: Del
    '
                    Co'ngreso'.-:
                     -          •        .. ~ ~ - · .
                                                        1
                                                         :
                                                         -1,
                                                                                                    :-' Camara Estatal -'
                                                                                                     "'   J,.   " ' . .......   •   ?   ...   ~•   .,   ••
                                                                                                                                                                    Ciudad

                                                                                                                    097
                                                                                    Gwinnett



                                                                                                                      NOIHI I GV/ll•JNF I l ( ft JP/                     Cl
                                                                                                                      4073 w,-s I Pl?IGE Pf'l
                                                                                     3                                '.: JWMIEE G:, 'l .~;.i

                                                                                         ":~: _-     City Polling Location, if any                                            ·        · _
                                                                                         ;f._,_Lyga~.de Votaci6n de la Ciudad, silo hubiera




                                          Precinct Card/Tarjeta ·de Distrito Electoral

': . . Registration Date                                                       Registrat~oifNumber .'                                                      Date Issued
           Fecha d~ lnscripci6n                                                Numero de lnscripci6n                                                     Fecha de Emisi6n

                     12/13/7014                                                      03793978                                                                10/27/2020


    Congressional                                              ·state senat~. ;-                   .._·"state House
        Del Congreso                                            senado
                                                                 r•
                                                                       Estatai'
                                                                         ..
                                                                                ·                   .,Camara Estatal

                         007                                         045                                           097
                                                                                    Gwinnett

\ county commission ·                                                    Cou':-!5 School Board .                                County Poling Location                                 .
· Comisi6n del Condado                                                 Consejo's:'.scolar del Condado                     Lugar de Votaci6n del condado
                                                                                                                     NOR rt I ,,\\ !NNI: fT ('r-lL'HL~H
                                                                                                                     .1q7_, \\'l :~T PRIC[ I~[)
                                    1                                                3                               SUWA.Nff C,\ ·31.'ll.'-l

                 City Districts, if any                                                             City Polling Location, if any
          Distritos de la Ciudad, si lo hubiera                                               Lugar de Votaci6n de la Ciudad, si lo hubiera
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 220 of 571




State of Georgia

County of Fulton

                    AFFIDAVIT OF CAROLINE JEFFORDS

      Appeared before me this 16th day of November, 2020, Caroline Jeffords, and

after being duly sworn, stated the forgoing under oath and confirmed said

statements are true and correct to the best of her knowledge and belief:


      1.     My name is Caroline Jeffords.

      2.     I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. I have personal knowledge of the

facts recited herein. If called to testify, I would testify under oath to these facts.

      3.     I reside at

Georgia 30327.

      4.     I am credentialed to serve as a volunteer GOP monitor at the State of

Georgia vote recount held at the World Congress Center located in Atlanta, Fulton

County, Georgia.

      5.     Around 12:45 p.m. on Saturday, November 14, 2020, I arrived at the

Georgia World Congress Center to witness the vote counting, duplication, and vote

review panel process.




                                              -1-
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 221 of 571




         6.    After watching some of the ballot counting at the tables, I decided to

stand beside tables where they were counting and then entering in the vote totals

after each ballot box had been completed.

         7. I witnessed that there was no consistent or uniform work-flow process

being followed by the counters, who were doing it in different ways. In at least one

case, only one person was counting at a table instead of the required two people

counting at a table.


         8. The ballots were contained in what appeared to be suitcases with zipties in

what did not appear to be a very secure area. I have video evidence of this.


         9. I witnessed several irregularities with the counters not following the

proper workflow process. This includes counters leaving in the middle of counting,

tallies not being counted, and also a table with a counter sitting by himself (table

123).


         10. At approximately 2:57pm I reported to the people in charge of the vote

recount where I was observing at table 124 – to Richard Barron, Fulton County

Elections Director, and Caryn Ficklin, an elections supervisor, and also to Carter

Jones, Georgia State Elections Board Monitor. Cheryl Ringer was also present later

and she stated she was an attorney.


                                               -2-
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 222 of 571




      11. When I questioned the process, I was harassed, intimidated, and bullied

by Rick Baron who literally got in my face and was very nasty. Mr. Baron and

Carter Jones did not dispute that what I had witnessed was a violation of the rules,

but instead kept excusing them by saying “people are human” and “people have to

eat and go to the bathroom.”


      12. I wrote the vote tallies and numbers along with table numbers of those

in question. I also heard a counter, when questioned if they were finished, stating

"We did what you told us to do" (responding to Patrice). I was told she was the

main county attorney.


      13. One of the tables in question was table 123 and Adams Park was the

batch (ICP 2) for advanced voting. The number of ballots stated to be in the

suitcase was 3,161. The numbers recorded were 75 Trump, 2,109 Biden, 12

Jorganson, 0 Overvotes, and 5 Write-in votes.




      14. I also noticed that table 123 had only one person counting ballots. I


                                            -3-
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 223 of 571



 have video evidence of this rule violation. This one coW1ter had a huge


 stack of ballots for Biden and a small batch of ballots for Trump, which

 looked to me like a ratio of 9 to 1, which shocked me given the closeness of

 the race in Georgia and across the country.


 15. One other of the tables in question where both counters left in the

        middle of counting was table 124, and CT Martin was the batch for

        advanced voting. The number of ballots stated to be in the suitcase

        was 3,456. The numbers recorded were 105 Trump, 3,311 Biden, 15

        Jorganson, 7 Overvotes, and 15 Write-in votes.




  Further affiant sayeth not.      i declare under penalty of perjury that the

  foregoing is true and correct.

  Executed this l 6ua day ofNovember, 202 .




                                               Scanned with CamScanner
                                         Case
                                          Case1:20-cv-05310-MHC
                                                1:17-cv-02989-AT Document
                                                                 Document 1002-1
                                                                          1-2 Filed
                                                                                  Filed
                                                                                     12/31/20
                                                                                        11/05/20
                                                                                               Page
                                                                                                 Page
                                                                                                    2241ofof571
                                                                                                             1




                                                                  )      (            \ R()III

                            Cl\ (    -.: It h n

                                                             1J       l t

     I              llC I (         ltol>1n n. Jr l               tr1   O\Cr e,, 1tcc.n )'c•u.a.a                 of go nd co111pd ni to le tify



           pc   onnl knt,, lodge fllr     11)     11IJ    111 u              nnd purpo                   uthori.1.cd       b}t   I \\ .

 .. rum
 1          l11 N , n1bcr 3. 2020, l ,, *nt LO , otc l Miller Gro\ e I ligh S hobl, 111y u.>~ig,red polling



 4        \Vl1 n l liru1ded tl1e poll orker m I idcntifica1io11 dri, cr·s license, the polf worker

            annoo the licc11 c and told met. -,ice tb t l had aJready ,oted during the enrl) ,otinl!

          peno<l.

5 I dtd not ,ote during the early ,oring period for the •o ember2020 election.

6 I did not appl_ for ru1 absentee b!lllot. nor did I receive or submit on b nrce ballo~ for

         ll1e o, ember 2020 election.

7 After 1 was told that I hacl aJrcadJ' , ot.e.d.. l                         ,,,as not allo,\red to                  otc   ,,i    a ballot mnrking

         de\ ice -w1 electronic voting mocJunP..-c-- at th location.

8 Howe\ eJ',. after Jeavir1g and returning to the p lling station, l \                                                 alto               to , ote

         pro\ is1onnll_ .



                                                                                                                                              lJ(rHl.


                                                                                                  on. Jr
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 225 of 571




                           AFFIDAVIT QF CHARLICE BYRD

         Comes now, Charlice Byrd, and after being duly sworn makes the following
 statement under oath,
         I. My name is Charlice Byrd.
         2. I am over the age of 21 years, and I am under oo legal disability which would
 prevent me from giving this declaration. If called to testify, 1 would testify under oath to
 these facts.
         3. l reside at                                                     .
         4. I voluntee                                                        itor to observe the
 audit teams who are auditing the election and have their bands on each ballot.
         5. According to the email I recciyed from Alyssa Gon7.ales Specht I was to arrive
 at 285 Andrew Young International Blv~. NW, 8:00 AM on Sunday, November 15, 2020.
        6. It was suggested that I arrive 30 minutes prior to my 8:00 AM shift.
        7. I arrived at approximately 7:45 AM, and there was approximately 2 do7.C1l other
 people who were also monitors trying to figure out bow to get inside the building.
         8. There was no clear direction of where to go and what to do.
         9. A woman with a Carter Center T-Shirt who worked the previous day, directed us
to the location, which was in the basement of the World Congress Center.
         10. I was in line to check-in and given a form containing an oath, which I sigped.
 The oath stated that I needed to state who 1 represented.
         11. I stated on the paper containing the oath that I represented the Georgia GOP. I
signed my name and dated the form.
         12. There was no follow-up to get a badge or credentials for entry to view the
auditing process.
         13. I walked around the registration table in the basement and started wandering
onto the floor to watch the audit teams.
         I 4. There were two people I recognized at one of the audit tables and went to greet
them.
        15. One friend I greeted, was Suzi Voyles.
         16. She stated in a whispered voice, ..you cannot believe what is going on in here".
        17. Suzi asked ifl "knew Matt, an attorney," to please locate him.
         18. I did not look for Matt, since I did not know who he was.
        19. Bonnie Keller, another GOP monitor was in front of one of the tables and
started taking pictures.
        20. She was taking pictures of an audit table.
        21. The female member of the team got upset and signaled for someone to come to
the audit team's table.
        22. A gentleman comes over and inquires if Bonnie Keller was taking pictures of
the audit team's ballot table.
        23. I heard the gentleman demand to see Ms. Keller's phone, which was in her
possession.
        24. I heard the gentleman demand to see the pictures on Ms. Keller's phone.
        25. I saw Ms. Keller complied with the gentleman's demand to see the pictures on
her cell phone
        26. I heard the gentleman demand to Ms. Keller that she must delete the pictures
on her cell phone.
        27. I saw that Ms. Keller complied with the gentleman's request to delete the
pictures from her cell phone.
        28. I heard him make a further demand that Ms. Keller show him proof that she
had deleted the pictures from "the cloud".
        29. Then, I saw a woman using her personal laptop computer located at an audit
team table. This was against the rules.
        30. An annQuncemeot was made over a loudspeaker system that aU GOP monitors
were to report to a specific area.
        31. This 8re3 was located behind some ropes near the media area.
          32. We were told only seventeen monitors could be on the floor for every 10
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 226 of 571
  tables.
          33. Since there were too many of us, I chose to sit in a chair near the media
 checking station.
          34. Bonnie Keller saw me and requested I follow her to a specific table.
          35. At this table there was a suitcase filled with brown manila envelopes.
          36. There were 2 Democrat monitors going through the brown manila envelopes,
 which were labeled "undetennined" and "write-ins".
          37. There was a code on the envelope which represented a voting machine and
 precinct
          38. A supervisor came over to split one table into two tables so a Democrat and a
 Republican were at each table.
          39. The tables were stacked with the brown envelopes. There was a blue
 spreadsheet and a white spreadsheet.
          40. There were write-in candidates on these spreadsheets, an under-vote, an over-
 vote, Trump's name, Biden 's name, Jorgensen's name.
          4 I. There were a number of pages within the manila envelopes with write-in
 names such as Ronald Reagan, Jesus, Satan, Kanye West, etc.
         42. These were considered a "no-count" vote and considered a throwaway because
 those names were not officially a write-in candidate.
         43. l went through dozens of these brown envelopes.
         44. There were absentee ballots and provisional ballots contained in the brown
 envelope. They were individually marked: undetermined or write-in.
         45. One envelope that I opened had a primary absentee ballot that listed only the
 presidential candidates for the Democrat party.
         46. Of all of the envelopes that I observed, there were only 2 ballots for Trwnp,
 and 3 or 4 ballots for Biden.
         47. There was a questionable ballot that we called for assistance in order to verify
 whether it was a valid ballot.
         48. This ballot contained a vote for Trump, which was scratched out and then the
circle was filled in the "proper" way for Biden.
         49. The ballot was then properly circled for all Democrat candidates.
        .50. There was a check mark through all circles. This ballot was very confusing.
         5 I. The supervisor called the ballot for Biden.
         52. Two gentlemen, one was Jack Winter, Chairman of Fulton County GOP arrived
for their 12:00PM shift with a signed letter.
        53. After a brief discussion, all parties agreed that Bonnie Keller and 1 remain at
the tables to finish the manila envelopes.
        54. I finished the brown envelopes that were on my table.
        55. There were still ballots being counted.
        56. During this process, a gentleman with a Carter Center T-shirt observed our
tables writing copious notes.
        57. In the roped off area, people with ACLU T-shirts were observing.
        58. The supervisor said that there were probably more envelopes coming.
        59. l left at 12 noon, and Jack Winter and the other gentlemen from Fulton County
GOP took over our shift.
        60. r then spoke with Steven Sayles, an attorney with the Trump team along with
the chair of the Fulton County GOP.
        61. Steven Sayles said that there were orange sheets of paper that had the count for
each audit team.
        62. He stated to me that he was prevented from observing these orange sheets of
paper. They were not fed through a machine.
        63. Throughout the morning, there was chatter that the audit started much earlier
than 8:00AM.
        64. Approximately 10:30AM, someone on the speaker system thanked the audit
teams for a job well done; the job was complete.


I declare under penalty of perjwy that the foregoing is true and correct

Executed this 24th day ofNovember, 2020.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 227 of 571




Sta1e of Georgia

County of Georgia    {!_!?gm.Kee

Appe8ffll before me /_   illr/ft !/ 1./1:J#:JtmstJf  day of November 2020 and after   of£
                                                                             ofhis/!7ef- (st)
being duly sworn, stalled the forgoing smtemems are true and QOIJ'Cct IO the best
knowledge and belief.



                   Ulda HPn«
                 NOTARY PUBLIC
             Cherollee County. GEOf!GIA
        My Commmion Expires Janua,y 12, 2024




       Noemy Public

       My commission     expuatJt/ffM~f
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 228 of 571

                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

DONALD J. TRUMP, in his capacity                )
as Candidate for President,                     )
DONALD J. TRUMP FOR                             )
PRESIDENT, INC., and                            )
DAVID SHAFER, in his capacity as a              )
Registered Voter and                            )
Presidential Elector pledged to                 )
Donald Trump for President,                     )
                                                )
        Petitioners,                            )
                                                )       CIVIL ACTION FILE NO.__________
                                                )
v.                                              )
                                                )
BRAD RAFFENSPERGER,                             )
in his official capacity as Secretary of        )
State of Georgia, et al.,                       )
                                                )
        Respondents.                            )
                                                )




                           STATEMENT OF J. CHRISTIAN ADAMS


        1.      I am an election attorney. I have been retained to offer my opinion on various
     matters regarding litigation and concerted efforts by allied plaintiffs to affect the integrity of
     elections nationwide. I have personal knowledge of the facts stated herein.
        2.      I am engaged by the Petitioners at the rate of $250 per hour.
        Summary of Opinion
        3.      2020 was not only characterized by a COVID-19 pandemic, it was also
     characterized by well-funded and coordinated nationwide efforts to dismantle and nullify
     state laws designed to ensure the integrity of elections. These efforts were deliberate and
     funded by hundreds of millions of dollars from ideologically-motivated philanthropic
     sources. Instead of aiming efforts to dismantle and nullify state election laws and procedures
     at the proper forum – the state legislatures who enacted them – these efforts were instead




                                             Ex. 8 to Petition:
                                            Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 229 of 571

targeted at forum-specific courts and ideologically-allied state and local electoral boards.
These efforts went so far as to involve direct cash payments to targeted election officials to
administer elections in a manner aligned with the philanthropic purposes of the effort, even
in circumstances when those administrative changes conflicted with state law. In sum, 2020
witnessed the wholesale disregard of election procedures enacted by state legislatures as part
of the same nationwide effort to alter the process by which Americans elect their leaders.


   Biographical Information
   4.       I received a Juris Doctorate from the University of South Carolina School of Law
in 1993. I am a member of the bar in both Virginia and South Carolina. I am also a member
of the bar of the United States Supreme Court and the United States District Court for the
Eastern District of Virginia.
   5.       My practice is confined to election law and civil rights matters associated with
elections such as the Voting Rights Act and various Constitutional rights touching on
elections. I formerly served in the Voting Section of the Civil Rights Division of the United
States Department of Justice. There, I received the Department’s Special Commendation for
Outstanding Service on October 23, 2008 for work on voting rights cases. Below, I have
detailed a sampling of cases and matters that I worked on in this position. Since leaving the
Justice Department, I have confined my practice to election law and civil rights matters. I
have also detailed below a sampling of cases and matters that I have worked on in that
capacity.
   6.       I have managed my own firm, Election Law Center, PLLC. In that role, I have
brought multiple election law cases and have represented the Presidential campaigns of three
different candidates for President of the United States. I have represented and advised state
election officials and consulted with various state officials about the conduct of their
elections. I also now manage a team of lawyers dedicated exclusively to litigating election
law cases through a non-profit charity, Public Interest Legal Foundation.
   7.       I have appeared on panels before the National Association of Secretaries of State
and the National Conference of State Legislatures to speak about election law matters. I have
addressed the student bodies by invitation of (at least) 65 law schools about the Voting
Rights Act, Constitutional voting rights or similar civil rights matters, including law schools




                                       Ex. 8 to Petition:
                                      Adams Declaration
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 230 of 571

   at Columbia University, William and Mary, Wake Forest University, University of Michigan,
   University of Virginia, Duke University, Boston College, University of Nebraska, Boston
   University, University of Chicago, the University of Southern California as well as scores of
   other law schools. I have appeared at academic symposiums on the Voting Rights Act. I
   have presented programs on the Voting Rights Act for the National Advocacy Center of the
   United States Department of Justice to all United States Attorney District Election Officials
   and designed FBI election agents in charge in preparation for federal elections.
       8.     I have testified to Congress on multiple occasions about election law.
       9.     From 2010 to 2015, I annually taught a class on 15th Amendment and the Voting
   Rights Act at the Antonin Scalia Law School at George Mason University in Virginia as a
   guest lecturer.
       10.    I am a Presidentially appointed commissioner on the United States Commission
   on Civil Rights with my term extending through 2025. (The President serving from January
   20, 2021 through January 20, 2025 can neither reappoint nor terminate my position on the
   United States Commission for Civil Rights).


       Representative Election Cases and Matters
Below is a sampling of other cases and matters which I have participated in touching on election
law, voting rights and Constitutional issues surrounding elections:

United States v. Ike Brown, 494 F.Supp.2d 440 (S.D. Miss. 2007).
United States v. Ike Brown, 561 F.3d 420 (5th Cir. 2009) (work on successful appeal of USDC).
United States v. Georgetown County School District, et al, (D.S.C., Case No: 2:08-889).
United States v. Town of Lake Park (S.D.Fl., Case No. 9-80505).
United States v. Alabama, et al. (M.D. Ala., Case No. 2:08-920).
United States v. Vermont, et al., (D. Vermont, Case No.:2:08-217)
United States v. Post Independent School District, (N.D. Tex, Case No.: 5:07-146).
United States v. City of Segraves ISD, (N.D. Tex., Case No.: 5:07-147).
United States v. Smyer ISD, (N.D. Tex., Case No.: 5:07-148).
United States v. City of Earth, (N.D. Tex., Case No.: 5:07-144).
United States v. Littlefield ISD, (N.D. Tex., Case No.: 5:07-145).
Bartlett v. Strickland, 556 U.S. 1 (2009)
Perry v. Judd, (E.D.Va., Civ. Case No. 3:11-856) (represented three campaigns for President in
14th Amendment challenge to Virginia ballot access laws).
United States v. State of Texas, (S.D. Tex., Case No. 2:13-193).
True the Vote v. Stewart, (D. Col., Case No. 1:13-3369).
True the Vote v. Wintz, (D. Col., Case No. 1:13-3368).
Judicial Watch v. King, (S.D. Indiana, Case No. 12-800).




                                       Ex. 8 to Petition:
                                      Adams Declaration
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 231 of 571

Judicial Watch, et al v. Husted, (S.D. Ohio, Case No. 2:12-792).
True the Vote v. Walker, (S.D. Fl., Case No. 2:13-14046).
ACRU v. Walthall County Election Commission, (S.D. Miss., Case No. 2:13-86).
ACRU v. Jefferson Davis County Election Commission, (S.D. Miss., Case No. 2:13-87).
ACRU v. Clarke County Election Commission, (S.D. Miss., Case No. 2:15-101).
ACRU v. Noxubee County Election Commission, (S.D. Miss., Case No 3:15-815).
ACRU v. McDonald, (W.D. Tex., Case No. 2:14-12).
ACRU v. Rivera, (W.D. Tex., Case No. 2:14-26).
ACRU v. Election Administrator Montalvo, (S.D. Tex., Case No. 7:16-103).
Public Interest Legal Foundation v. Haake, (E.D. Va., Case No. 3:16-836).
Public Interest Legal Foundation v. Reed, (E.D. Va., Case No. 1:16-1375).
Voter Integrity Project v. Wake County Board of Elections, (E.D.N.C., Case No. 5:16-683).
ACRU v. Snipes, (S.D.Fl., Case No. 16-61474).
League of Women Voters v. Newby, (D.C.D.C., Case No. 16-236).
Reed et al v. Va. Dept. of Elections, et al. (Virginia Circuit Court, Frederick County, No. 20-622)
Davis v. Guam,785 F.3d 1311 (9th Cir. 2015)
Davis v. Guam, 932 F.3d 822 (9th Cir. 2019)
Davis v. Guam, No. CV 11-00035, 2017 WL 930825, at *1 (D. Guam 2017).


Selected Amicus
Evenwell v. Abbott, 578 U.S. ____ (2016).
Crowmwell v. Kobach, (D. Kansas, Case No. 2:15-9300).
League of Women Voters, et al. v. Ritche (Minn. 2012; Case No. 12-920).
Democratic Party of Virginia v. Virginia State Board of Elections (E.D.Va., Case No. 1:13-
1218).
Lee v. Virginia State Board of Elections, (E.D. Va., Case No. 3:15-357).


Selected Publications
“Transformation: Turning Section 2 of the Voting Rights Act into Something It Is Not,” Touro
Law Review: Vol. 31: No. 2, Article 8.



       The COVID Litigation Avalanche
       11.     No sooner had COVID-19 arrived on the scene before ideologically motivated
   activists and philanthropic sources sought to collapse existing norms and statutory structures
   which govern our elections. As early as March 2020, I watched a discussion involving
   various activists including Vanita Gupta of the Leadership Conference and Michigan
   Secretary of State Jocelyn Benson discussing plans to pour private money directly into state
   and local election offices in order to transform how elections were conducted.
       12.     Tax exempt organizations such as the Center for Technology and Civic Life did




                                        Ex. 8 to Petition:
                                       Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 232 of 571

just what was suggested in those discussions. A tax-exempt organization that prior to 2020
had a budget well under $800,000, was suddenly making multi-million dollar grants directly
to city and county election offices in key battleground states such as Pennsylvania, Michigan,
Wisconsin and Georgia. Philadelphia, for example, received $10,000,000 in cash to
implement election administration changes desired by the donors of the Center for
Technology and Civil Life. This more than doubled the entire budge of the Philadelphia City
elections office. Similar grants were made in other heavily Democratic areas of
Pennsylvania. There were no similar grants made in areas of Pennsylvania where
Republicans outnumber Democrats in registration.
   13.     The effect of the hundreds of millions of dollars expended by the Center for
Technology and Civil Life and allied philanthropies in 2020 was to create a hyper-funded
turnout machine in urban and other reliably Democratic Party strongholds. These efforts
extended even to scores of newly hired city employees (hired in some cases straight from the
roster of local activist groups) going door to door to solicit votes from those most likely to be
reliably partisan. These efforts were cloaked with good government purposes such as
increasing voter turnout, never mind that the targeted areas were the most reliably
Democratic.
   14.     Other philanthropic streams hyper-funded a national litigation campaign to
dismantle state election integrity laws that were passed by legislatures.
   15.     This litigation campaign extended to at least 30 of the 50 states. States largely
immune to this nationwide litigation campaign were reliably Democratic states such as
Hawaii, Maryland, Illinois and Massachusetts. Places that there was a remote chance of
President Donald Trump winning or a senate seat flipping from Republican to Democrat,
litigation was filed to dismantle state election integrity processes that were passed by
legislatures. Plaintiffs had different names, but a shared a similar objective: dismantle state
election integrity statutes and procedures through court order or administrative action. In
very rare cases did the legislatures of each state act as the Nevada Legislature did in passing
AB 4 in August 2020 after conducting a primary election in contravention of Nevada law by
emergency edict. Follow is a sampling of this nationwide litigation campaign:
   16.     Alabama: People First of Alabama and the Alabama State Conference of the
NAACP sought to nullify Alabama’s voter ID requirement, procedures on curbside voting




                                       Ex. 8 to Petition:
                                      Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 233 of 571

and requirements for casting an absentee ballot.
   17.     Alaska: Groups sought to nullify Alaska’s absentee ballot witness requirement.
   18.     Arkansas: The League of Women Voters challenged the state’s absentee ballot
witness safeguard, sought to cancel the signature matching examination protection and
sought to change the state law regarding the ability to fix (or “cure”) absentee ballot defects.
   19.     Arizona: The Arizona Democratic Party sought to nullify Arizona law regarding
absentee ballots that are missing entirely any signature. Mi Familia Vota brought litigation to
nullify the legislatively enacted voter registration deadline. Other challenges included an
effort to nullify Arizona’s ballot deadline for election officials to receive absentee ballots.
   20.     Connecticut: The Connecticut State Conference of NAACP Branches brought a
lawsuit to challenge state law detailing circumstances when a mail ballot may be used.
   21.     Florida: Plaintiffs brought a lawsuit to allow ballot harvesting, ballots to be
received 10 days after election day and to mandate pre-paid postage on all mail ballots, in
contravention of state statutory law.
   22.     Georgia: The New Georgia Project sued the Secretary of State to dismantle the
state’s legislatively enacted absentee ballot requirements. The plaintiffs sought to nullify the
state’s absentee ballot receipt deadline and allow extra days after the election for mail ballots
to be cast. The plaintiffs sought to add requirements that the Georgia Legislature did not
require such as notifying absentee ballot applicants of any defects in their application and to
pay for all postage in the mail voting process.
   23.     Indiana: Common Cause brought a lawsuit to nullify Indiana’s legislatively
enacted grant of power to county election boards alone to seek extensions of polling place
hours. Common Cause and the NAACP brought a second lawsuit that sought to challenge
the state deadline to receive ballots and to force Indiana to adopt mail voting procedures
which the state legislature never enacted.
   24.     Iowa: The Democratic Senatorial Campaign Committee brought a lawsuit to
nullify rules that banned election officials from sending and accepting pre-completed
absentee ballot applications. The League of United Latin American Citizens filed a separate
lawsuit seeking to nullify limits on mail ballot dropbox locations.
   25.     Louisiana: Plaintiffs challenge state statutes detailing who may cast a mail ballot,
the statutory witness requirement and also the statutory prohibition on curing defective mail




                                         Ex. 8 to Petition:
                                        Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 234 of 571

ballots.
    26.    Maine: The Alliance for Retired Americans, a labor-union sponsored advocacy
group, sought to force online voter registration, prevent first time voter registrants by mail
from showing photo identification (which is flatly required under the federal Help America
Vote Act of 2002), force Maine to provide pre-paid postage for mail ballots, allow third
parties to handle mail ballots, allow mail ballots to arrive late, and to allow defective
absentee ballots to be cured later.
    27.    Michigan: The Michigan Alliance for Retired Americans filed a lawsuit to
dismantle state laws relating to the deadline for receiving mail ballots. The lawsuit sought to
mandate prepaid postage and sought to allow ballot harvesting by third parties.
    28.    Minnesota: The Democratic Senatorial Campaign Committee and Democratic
Congressional Campaign Committee sought to dismantle Minnesota’s laws pertaining to
third parties helping voters mark ballots. A separate lawsuit filed in Ramsey County (La
Rose v. Simon; No. 62-CV-20-3149) sought to nullify the state’s witness requirement for
absentee ballots and to nullify state law requiring ballots to arrive before election day. The
League of Women Voters filed a lawsuit seeking to dismantle state law as to who may server
as a mail ballot witness and other portions of the state law. The NAACP even filed a lawsuit
seeking to require absentee ballots to be sent to every single registered voter address and to
cancel all absentee ballot signature requirements passed by the legislature.
    29.    Missouri: The Missouri State Conference of the NAACP sued to nullify
Missouri’s law detailing who may case an absentee ballot. The lawsuit also sought to
prevent enforcement of absentee ballot laws requiring a notary. American Women filed a
separate lawsuit seeking to dismantle state law relating to signature matching of mail ballots
and mail return deadlines.
    30.    Montana: Western Native Voice sued to block a statute to ban inference with
casting a ballot. Another lawsuit challenged Montana’s ballot harvesting bans and sought to
cancel statutory deadlines for receiving mail ballots.
    31.    Nevada: State officials, through emergency edict, moved the entire state primary
election from in-person voting to universal vote by mail. No legislation was passed. This
resulted in over 230,000 mail ballots being returned as undeliverable in Clark County (Las
Vegas) alone. Approximately 310,000 ballots were actually returned in Clark County out of




                                       Ex. 8 to Petition:
                                      Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 235 of 571

over 1.3 million sent. Of those, approximately 7,000 were cancelled as defective. This edict
came after DNC attorneys filed a lawsuit on behalf of a plaintiff named “Corona” seeking to
mandate vote by mail in Nevada.
    32.     New Hampshire: The American Federation of Teachers filed a lawsuit seeking to
dismantle state deadlines for the return of mail ballots and the statutory prohibition on ballot
harvesting. The teacher’s union also sought to mandate pre-paid postage on all mail ballots.
    33.     New Mexico: Twenty-seven county election officials and the Secretary of State
filed a petition with original jurisdiction in the New Mexico Supreme Court seeking to
rewrite the entire election process and move the state to all mail balloting.
    34.     New York: The League of Women Voters sued to undo statutory law and create a
notice and cure period for absentee ballots through court order. The LWV also sought to
cancel signature verification statutes.
    35.     North Carolina: Advance North Carolina sued to cancel state statute that made it
illegal for anyone other than the voter, relative or election official to fill out a request for a
mail ballot or deliver it to the board of election. Another lawsuit saw a challenge to state
laws related to deadlines for the delivery of completed mail ballots and witness requirements
for mail ballots. The plaintiffs also sought to mandate prepaid postage on all mail ballots.
Democracy North Carolina also brought a lawsuit challenging the state statute requiring
witness signatures on ballots, state laws banning ballot harvesting, statutory voter registration
deadlines, and sought to mandate judicially enacted election procedures related to drop boxes
and new ways to request mail ballots. Three other lawsuit sought similar judicial relief
including cases brought by the Democratic Senatorial Campaign Committee and Democratic
Congressional Campaign Committee.
    36.     North Dakota: Self Advocacy Solutions filed a lawsuit to nullify state laws
related to requirements related to absentee ballots and seeking a judicial order to circumvent
those laws and allow voters to fix errors they made.
    37.     Ohio: The League of Women voters sought to nullify Ohio laws requiring
signature matches for mail ballots. The Ohio Democratic Party brought a lawsuit to force
election officials to accept email absentee ballot requests. The Ohio Democratic Party
brought a second lawsuit seeking to expand mail ballot drop boxes beyond what the state
statute allowed. The A. Philip Randolph Institute brought a separate lawsuit seeking similar




                                           Ex. 8 to Petition:
                                          Adams Declaration
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 236 of 571

judicial relief.
    38.     Oklahoma: The Democratic Congressional Campaign Committee filed a lawsuit
to nullify state laws related to witness signature requirements, deadlines to receive mail
ballots, and to allow ballots to arrive late in contravention of state statute. The plaintiffs also
sought to seek a judicial mandate that required all mail ballots to have postage prepaid.
    39.     Pennsylvania: A swarm of lawsuits sought to nullify and cancel state election
statutes. The NAACP sought to force all registered voters to receive a mail ballot in
contravention of state statute. The lawsuit also sought to mandate election drop boxes. The
Pennsylvania Democratic Party filed a lawsuit to challenge the deadline under state code by
when absentee ballots must be received. The party sought to extend the deadline past election
day and to eliminate the need for postmarks as outlined in state law. The League of Women
Voters filed a lawsuit to nullify state statutes requiring absentee ballot verification
procedures. Other lawsuits sought to allow mail ballots to be emailed back to election
officials in contravention of state code.
    40.     South Carolina: Plaintiffs filed a challenge to South Carolina’s statutes detailing
who is entitled to vote by mail as well as statutory witness requirements.
    41.     Tennessee: Three separate lawsuits were filed seeking to nullify state statutes
related to absentee and mail voting and third parties conducting voter registration, including
one by the Memphis A. Phillip Randolph Institute.
    42.     Texas: Texas saw lawsuits by the Texas Democratic Party and others including a
challenge to Texas absentee ballot qualifications, seeking a judge to find that “fear” of
COVID-19 is a disability entitling a voter to cast a mail ballot. Other provisions of Texas
law that were challenged include ballot receipt deadlines and statutory requirements that
voters actually sign absentee ballot applications.
    43.     Virginia: The League of Women Voters brought an action to nullify Virginia’s
requirement that a witness sign an absentee or mail ballot.
    44.     Wisconsin: At least three separate lawsuits sought to nullify state statutes related
to mail ballots. The requested relief sought a complete judicial overhaul of the legislatively
enacted election process, ultimately requiring vote by mail.
    45.     This is sampling of over 100 cases brought to rewrite election statutes in the
courts in 2020, all in the name of Covid. Not all of the cases are listed in this declaration.




                                        Ex. 8 to Petition:
                                       Adams Declaration
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 237 of 571

   Based on my experience, this sort of litigation effort requires many millions of dollars. It is
   part of a national strategy to rewrite election laws in the middle of a pandemic outside of the
   normal democratic process conducted by state legislatures.
       46.    In several states, plaintiffs reached collusive settlements with defendants. In
   Virginia, in a case I was an attorney of record representing an amicus curiae, United States
   District Judge Norman K. Moon even asked the lawyer for the defendant Commonwealth of
   Virginia in one hearing if the defendants even intended to file a responsive pleading. The
   attorney for Virginia did not have an answer when the answer should have been an easy
   “yes.” In states such as Minnesota and Michigan, plaintiffs and defendants reach settlements
   that appeared collusive to a reasonable observer, where the defendants surrendered and
   agreed to the relief sought by the plaintiffs.
       47.    Thus, instead of legislatures rewriting election laws in 2020, they were rewritten
   by state and federal judges, secretaries of state, state attorneys general and bureaucrats.
       48.    Basic election integrity statutes such as signature verification and bans on ballot
   harvesting were suspended by these entities, but largely not by the bodies who actually
   should be making any changes to election laws – the state legislatures.
I declare under penalty of perjury pursuant to 28 U.S.C Section 1746 that the above statement is
true:




November 30, 2020
                                              ___________________________
                                              J. CHRISTIAN ADAMS
                                              1555 King Street
                                              Suite 200
                                              Alexandria, VA 22314
                                              Tel: (703) 963-8611




                                         Ex. 8 to Petition:
                                        Adams Declaration
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 238 of 571




                           AFFIDAVIT OF COLETTE S. DEVINE

      1.       I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration.

      2.       If called to testify, I would testify under oath to these facts.

      3.       On October 29, 2020, I served as a volunteer poll watcher at the

Cherokee County Elections and Voters' Registration Office located at 400 E. Main

Street, Canton, Georgia, 30114.

      4.       My responsibilities began at 10:00am on October 29, 2020.

      5.       When I arrived at the Cherokee County Elections and Voters' Registration

Office, I provided the Cherokee County election employees a signed letter by the

Georgia Republican Party, confirming my role as an Absentee Ballot Monitor/Observer

for the November 3, 2020 general election.

      6.       The Cherokee County employees placed me in a chair in the foyer of the

office where the ballot processing was being conducted.

      7.       My only view of the polls was through a glass window.

      8.       I observed two ballot clerks who were processing the ballots. They were at

least ten feet away from me.

      9.       There was a third person at a desk who was constantly coming in and out

of the room.

       10.     There were not at least three people present at all times during counting.

      11 .     I could not see what the ballot clerks were doing.

      12.      I could not see what the ballot clerks were writing.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 239 of 571




      13.      I could not hear what the ballot clerks were discussing.

      14.      I reported this to Anne Dover ("Anne"), the woman who conducted the

Cherokee County Poll Worker training, and she seemed uninterested in this matter.

      15.      Anne denied my assertion that I should have been allowed in the ballot

counting room.

      16.      Additionally, when I asked Anne if there was any other way I could help,

she said no.

      I declare under penalty of perjury that the foregoing is true and correct.
                 .y?
Executed this /.L day of November 2020.




                                                            NAME




                                                                   .-· ... ..
                                                                ..··~~·•
                                                            I
                                                                   -·-
                                                                 -.OTAliJ, \
                                                            :\ •c,11,.\c, / :
                                                                ·•-!--1.1112!•··
                                                                   ·······




                                                       ..
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 240 of 571




                     AFFIDAVIT OF COLTON JARRET MCRAE

      Pursuant to 28 U.S.C. § 1746, I, Colton Jarret McRae, make the following

declaration.

      1.       I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.

      2.       My name is Colton Jarret McRae.

      3.       I was a credentialed voter review panel (VRP) member in Upson C.ounty.

      4.       I was credentialed by my local county GOP.

      5.       I participated in the VRP on November 3, 2020.

      6.       During my time serving on the VRP, I noticed that some of the ballots

sent to our county from the state were printed incorrectly or printed inconsistently.

      7.       For instance, some ballots were printed in "landscape orientation."

      8.       Because of this, some of the races and candidates were not included on

those ballots.

      9.       Other ballots were inconsistent in form and sizing.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this i~ay of November 2020.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 241 of 571




~~
NOTAR
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 242 of 571




                    AFFIDAVIT OF DANA VANBUREN SMITH

         Comes now, Dana VanBuren Smith, and after being duly sworn makes the

following statement under oath,

         1.      My name is Dana VanBuren Smith.

         2.      I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I would

testify under oath to these facts.

         3.      I reside at

         4.   I am trained to serve as Poll Worker in Hart County at the precinct
              located at the Hart County Recreation Center, located at 200 Clay St,

              Hartwell, GA 30643. I served at the Hart County Recreation Center on

              Election Day - Nov. 3, 2020.

         5.     Around 6 a.m. on November 3, 2020, I arrived at the Hart County

Recreation Center to assist with voting. I would be at there until about 10pm that

night.

         6.     I noticed several alarming occurrences throughout the day.

         7.     Firstly, the recreation center is a former barn - the heat was not

working that morning when we showed up (but was the day before when we

were setting up). HVAC personnel were working on getting it fixed until around

noon. The final HVAC worker came into the building around noon and told me
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 243 of 571




that the heat is now working and the next thing he said was: "I don't understand

it, someone turned off the gas to the building, the system works fine, I don't know

why they turned off the heat." I discovered the next day, after doing some

research, that the voting machines need to be kept at specific temperatures.

      8.    Secondly, I noticed that the special printer paper that the ballots get

printed on were not secure. At one point someone was using one of these

special papers to write up an order for coffee - and anyone could have grabbed

a handful of these special papers.

      9.    Thirdly,   a Republican poll watcher was allowed in, told to sign in and
where to stand but in mid-morning an election official, in a suit and wearing a

badge, had a heated conversation with the poll watcher and the poll watcher was

sent out of the building and did not return for several hours. This poll watcher

happened to be my neighbor - Cindy Crawford is her name.

      10.   Fourthly, at the end of the night, some of the poll workers and our

supervisor, Sara, stayed to put everything away. I do not know all of the worker's

names, but one was named Gloria, one was Laurie, and one was an elderly

gentleman with COPD who seemed to have a lot of experience with election

night polling . Another lady seemed to be good friends with Sara and spent the

bulk of the day by her side. The local Sherriff who opened and closed the polls

was also present. The Republican poll watcher had been told that she was no
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 244 of 571




longer needed and had left when the polls officially closed. I observed the

Democratic poll watcher was only present in the morning, but later heard that he

had spent the rest of the day sitting in his car in the parking lot, so no poll

watchers were present for the full duration of the closing procedure. During set

up and tear down, tag numbers (locks) are documented to ensure that nothing

has been tampered with. The ballot marking devices (BMD's) have multiple locks

to prevent the SD cards from being removed. The cases carrying the BMD's

have number locks. The Poll Pads have numbered tag locks. The scanner station

(which houses the ballots after they are cast) have multiple keyed locks and

numbered tab locks. All of the numbered tab locks are recorded on various

documents, which are signed by the persons witnessing their removal, etc. One

of the very last things we did was remove all of the paper ballots cast by voters

from the scanner stations. They were placed in the red ballot bags, which have a

specialized zipper/lock which accommodates a very different type of numbered

lock. The locks for the ballot bags were not anywhere to be found. I told Sara that

they were missing, thinking maybe she had them in with some other stuff. She

said she didn't have any and just to put the red ballot bags into the blue totes,

unsealed. I informed her that she needed to call Robin Webb (a county election

office employee) and have someone bring us some, because I was not

comfortable placing the unsealed bags in unsealed totes as each bag contained
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 245 of 571




every individual voter's paper ballots. Sara was irritated with me and seemed to

be ignoring my request that she call Robin (I found out the next morning at our

meeting that Robin had instructed Sara to bring all the paper ballots unsealed),

so I stated again that she needed to call Robin. About 20 minutes or so later,

someone came with the 5 needed specialty number locks for the ballot bags and

their totes. I put the numbered locks on the ballot bags with Laurie, I believe, as a

witness. I asked where the paperwork (chain of custody form?) was for recording

the number locks. Sara stated that we didn't record the number locks on the

ballot bags and just to put them (unrecorded) in the blue totes. I asked her why

on Earth would we not document the lock numbers on the most important thing

we are transporting (the voter's paper ballots) She was angry with me and stated

that it didn't matter and that she wanted to get home, that it was getting late, and

that a Sheriff would be following in a car, so it did not matter. (The Sheriff would

not be in the same car with her and her friend who would be transporting the

ballots) She also stated that we do not record the number locks that seal the blue

totes that the voter bags are transported in on any form (I found out the next day

that it violates the law and is not true)- she did not seem to care about

documenting the chain of custody. She told the other workers to just do it and

walked away.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 246 of 571




       11.   Fifthly, I pulled out my cell phone and took pictures of each of the

number locks that sealed the red voter bags and the blue totes so that there

would be some type of documentation prior to their transport. Laurie witnessed

me taking the photos. I kept the totes containing the ballots in my sight until they

were loaded in the back of Sara's car. I stayed in my car and watched while Sara

and her friend, followed by the Sherriff, drove away. I followed them in my car

until they reached the election office, and I could see the totes and red bag (with

provisional ballots) taken inside.

      12.    Sixthly, the day after the election, Nov. 41\ myself, Cindy Crawford

the Republican poll watcher, Bill Fogarty, had a meeting that morning with Robin

Webb and Garry Hamilton - the local elections officials.      During the meeting

Garry Hamilton said: "it wouldn't matter if a few paper ballots went missing." It

was also in this meeting that Robin Webb stated that she is the one who

instructed Sara to bring the ballot bags to the election office unsealed. The

election officials at that Nov. 4th meeting said things that concerned me deeply.

The night of Nov. 4 th I read up on the law and became even more alarmed.

      13.    Seventh, I was a poll watcher during the counting of the paper

ballots on November Friday 13th 2020 and also with the counting of the absentee

ballots which occurred today - November 17, 2020. I observed the ballots to be

counted coming from the backroom where they were in cardboard boxes rather
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 247 of 571




than the ballot bag I sealed on Election Day making me wonder about the chain

of custody. I find this, as well, to be deeply concerning. I also observed that the

special paper ballots were stacked neatly in the boxes - whereas on election

night they were all thrown together in the ballot bags. This also raises questions

about the chain of custody.        Moreover, it seems one person had the job of

validating the signatures on the absentee ballots - this seems to lack any kind of

outside observation when it came to the signatures of the absentee ballots.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed this 17th day of November, 2020.




State of Georgia
County of Fulton


Appeared before me     fut1c1.Vw ~       ~      is.fl day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to the
best of his knowledge and belief.


                             ,,.

       lfuiJ;.,;   fieii uJJ.hlb..,
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 248 of 571




   J(JIJiitii&fllu~
 Notary Public

 My commission expires ¥✓     a;J 1~D~ if
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 249 of 571




                  AFFIDAVIT OF DARRELLE. MOORE

      Comes Now, Darrell E . Moore, and after being duly sworn makes the

following statement under oath:

      1.    My name is Darrell E. Moore, DOB -

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at

      4.    I arrived on ELECTION DAY November 3, 2020 at 7:00 a .m. at

the Docia Precinct in Tifton, GA to vote.

      5.    I presented my ID, my Georgia Drivers License, to vote and the

poll worker scanned it in. The poll worker asked me if I have already voted,

and I responded that I had not already voted and that I always vote in person

on Election Day as I am a strict constitutionalist.

      6.    The poll worker informed me that I had already voted early in

person. I assured him I had not already voted.

      7.    A gentleman who ran the poll brought me around to a different

table and opened the bag with the provisional ballots. He had me fill out a

card stating my name, DOB, and address and apologized for what was

happening. He took the outer envelope and filled out my information, he

                                            -1-
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 250 of 571




gave me the outer envelope, a provisional ballot and a second plane envelope.

I filled out the provisional ballot, placed it into the plane envelope, and then

plane envelope containing the provisional ballot into the completed outer

envelope and I handed the entire packet with the provisional ballot in it back

to him and he placed it into the provisional ballot bag.

      8.    Later, on November 3, 2020, I called the Georgia Secretary of

State's Office at (877) 725-9797 because I was concerned that my vote wasn't

going to count, and I spoke with Demetrius and explained the whole situation

to her. She told me that the records show that I requested an absentee ballot

on October 14, 2020 and that l returned a completed ballot on October 21 ,

2020. I told her definitively that I did not do that and had not voted prior to

Election Day. I left my information with her and she said it was possible that

someone might get back to me.

      9.    On November 16, 2020, I received a letter from the Tift County Board

of Elections and Registration informing me that they reviewed the information for

my provisional ballot cast in the November 3, 2020 election and confirming that

they checked their records and found that I was eligible to vote in the November 3,

2020 election and that my ballot will be counted.




                                            -2-
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 251 of 571




     I declare under the penalty of perjury that the foTegoing is true and

     correct.



Executed this   l7   th   day of November, 2020.

                                                   ~ (, MatCZ
                                                   Darrell E. Moore




                                             -3-
           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 252 of 571




State of Georgia
Coun ty of _7}
            ~ ri=-\-
               -~----

Appeared befo1·e me            L'oru \l t.
                                      rnmxdhis tl day of November 2020 and
after being duly sworn and providing me sufficient proof of his identity, that
is, his Georgia Drivers License, stated the forgoing statements are true and
correct to t he best of his knowledge and belief.




               Notary Public

       · My -eoip~ission expires
 ·" ~--.,
  ......
           ----
           ~




                                              -4-
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 253 of 571



                                       _.,'t~~):T'\
                                     ft~'                                                 ·~.._ __ ;/~,·'.             BOARD MEMBERS

                                                                                            '': ~~~$-~i- ,,AMOS KIMJ3ROUGH
                                                                                                             • JA.¼ES PERRY TAYLOR
                                                                                                             J'.AT.RICIAROBIKSON
                                                                                                             l'RAD PAUL.I(
                                                                                                             STEPRA..l\'E C. MCKEE


                                                        tt Zllienuri!mntrirtg j§                             LElLA E DOLLISON
                                                 ~-@. l!lox 1S67 trifton, <Ill!! SJ 793                      ELECTION SU'l'ERVISOR
                                                effite 229-356-7915                                          SHEKtA M HOI..LEY
                                                 §nx 229-386-7996                                            EI..ECT!ON 1.eCH!NCTAN




Date: Novembef,6, 2020

RE: Provisional Ballot - November 3,2020

Dear Voter

I, Superintendent of Elections of Tift County have reviewed your information for the Provisional ballot
cast for the November 3, 2020 General Election. The Tift County Board of Elections & Registration
checked their records and has found you to be eligible to vote in the above election and your ballot will
be counted.

Thank you for voting. Please check your records with Tift County at least 30 days prior to any election so
you can make any changes needed to vote, as we cannot make changes after this date.



Sincerely,



Amos Kimbrough, Chairman
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 254 of 571




                AFFIDAVIT OF DAULTON H. MCMILLAN

      COMES NOW, Daulton H. McMillan, and after being duly sworn makes

the following statement under oath:

      1.     My name is Daulton H. McMillan. I am over the age of 21 years,

and I am under no legal disability which would prevent me from giving this

declaration. If called to testify, I would testify under oath to these facts.

      2.     I reside at

in Berrien County.

      3.     At approximately 2 p.m. on November 3, 2020, I entered Precinct

1642, City Hall, 569 Main Street, Enigma, Georgia 31749.

      4.     I presented my valid Georgia Driver's License to the poll worker,

Rebecca A. Moore.

      5.     I verified my name and address and signed the tablet presented by

Ms. Moore.

      6.     Ms. Moore then inserted the green voting card into the tablet.

      7.     The tablet then alerted that I had already voted.

      8.     Prior to entering the precinct, I had not voted or attempted to vote

in this election.

      9.     I did not request or fill out an absentee ballot.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 255 of 571




      10.   Another poll worker then checked a database on a computer and

confirmed that I had already voted.

      11.   The poll worker noted that the records indicated I had voted in

person that day, November 3, 2020.

      12.   I reiterated that I had not cast a ballot in this election.

      13.   I vote in the same location every year.

      14.   I personally know many of the poll workers.

      15.   Many poll workers verbally confirmed that they had not seen me

vote or attempt to vote prior to entering the precinct.

      16.   The Poll Manager then made a few phone calls and confirmed that

the records indicated I had already voted.

      17.   The Poll Manager then showed me a screen on the computer

indicating that I had already voted in person on November 3.

      18.   The poll workers continued to try and locate the problem, but were

unable to resolve the situation.

      19.   Finally, the workers placed my voter identification number into

the computer to try and confirmed again that the system said that I had

already voted.

      20.   The poll workers instructed me to cast a provisional ballot.

      21.   I cast my provisional ballot and exited the precinct.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 256 of 571




I declare under penalty of perjury that the foregoing is true and correct.


Executed this '2.D day of November, 2020.


                                                  p)17,.{_,,,1~ f!1 C J/lA7G
                                                 Daulton H. McMillan
                                                 (229) 402-3759
                                                 Dmcmill5@yahoo.com



Appeared before me DAULTON H. MCMILLAN, and after being duly sworn,
stated the forgoing statements are true and correct to the best of h is k~~ledge
and belief. I verified his identity and witnessed his signature at 1_:~~pm on
the 'J.o-\\-\ day of November, 2020.




      My commission expires _ __ __
              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 257 of 571




   AFFIDAVIT OF DAVID CROSS HERE IN SUPPORT OF PLAINTIFF'S
         MOTION FOR TEMPORARY RESTRAINING ORDER


              I, David A. Cross, declare under penalty of perjury that the following is true
and correct:

       I. I am over the age of I 8 years and competent to testify herein. I have

              personal knowledge of the matters stated herein.

       2. I attended the 2nd Georgia election recount at The Georgia World Congress

Center on Wednesday, November 24'", 2020.

       3. I identified 9 ballot transport bags that were not secure and were missing their

security zip tabs.

       4. The ballot transport bags without security tags are as follows:

                  12J                08 B/C                 07 C
                  08D                12 KIN or 12 KIN       07 A
                  AP 05 (zero 5)     12 F                   !OK l!H


       5. Ballot transport bag !OK llH is shown below with no security tags and a

close-up is shown below the first picture.




{00584021.)                                      1
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 258 of 571




        6. I notified 3 other official recount witnesses about the unsecure ballot transport

bags and walked them over to the area where they are stored. When I approached

the ballot transport bags, I used my foot to point to one of the bags that had no



{00584021. }                                   2
               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 259 of 571




security tag. I was immediately accused of touching the bag and told that I must

leave.

        7. I notified a member of the press, Melina Wisecup, and her photographer about

the unsecured ballot transport bag, told them I was being asked to leave,. and I asked

them to document the unsecured bag.

        8. Officer Keith McKinnon and Lt. James Swofford were summoned to escort

me out. Before we left, I showed both officers the unsecured ballot transport bag.

        9. Photographs were taken (the photo above) and 1 made a statement to the

reporter.

        10.         A news story was made and is accessible here

https://www.ntd.com/security~conce1ns~during~georgia~rt::count 532930.html




(00584021. )                                   3
              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 260 of 571




                          [SIGNATURE AND OATH ON NEXT PAGE]



              I declare under penalty of perjury that the foregoing statements are true and
correct.

                                                           JJM&/A t?
                                                           DAVUDA. CROSS
      STATE OF         ~(J,'r:r
      COUNTY OF            ~

              DAVID CROSS appeared before me, a Notary Public in and for the above

jurisdiction, this 27th day of November 2020, and after be:ing duly sworn, made this

Declaration, under oath.




      [Affix Seal]
                                              Notary Public

      My Commission Expires            ~ c:J.1i        ::JO.,)/




{00S8~021.)                                      4
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 261 of 571




           AFFIDAVIT OF DAVID CLIFTON HIGHTOWER, JR.

      Comes now, David Clifton Hightower, Jr., and after being duly sworn

makes the following statement under oath:

      1.    My name is David Clifton Hightower, Jr.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at

      4.    I arrived on election day (November 3, 2020) in the afternoon at or

near 611 0. G. Skinner Dr., West Point, GA 31833.

      5.    I presented my drivers' license to vote and was told aocording to

the system I had already voted.

      6.    I told the poll worker I had never voted at any time before. I told

the poll worker that I was there on Election Day to vote in person.

      7.    The poll worker told me that I could do a provisional ballot. They

asked me to fill out a form and then gave me a paper ballot. After I completed

my ballot and made my selections, I placed the ballot in the two envelopes

provided and then I placed the envelopes in the designated box as directed.

      8.    I was not provided with information on how to know whether my

provisional ballot would count and whether it in fact was counted.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 262 of 571




      9.    I did not request an absentee ballot, I did not receive an absentee

ballot in the mail, and I did not fill out or mail an absentee ballot at any time.

I declare under penalty of perjury that the foregoing is true and correct.


Executed this 17th day of November, 2020.




                                      DAVID C   TON HIGHTOWER, JR.
State of Georgia
County of Troup

Appeared before me DAVID CLIFTON HIGHTOWER, JR., this 17th day of
November, 2020, and afte1· being duly sworn, stated the forgoing statements
are true and correct to the best of HIS knowledge and belief.
I verified HIS identity and witnessed HIS       1
signature via FACETIME at 4:53 PM on
the 17th day of November, 2020.
                                                                   NIE



      Notary Public

      My commission expires CX.3(1s~u13
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 263 of 571




                         AFFIDAVIT OF DEF-ANNi;WYSE

      Pw.-suant to 28 U .S.C. § 1746, I, DeeAnnoVyse, make the following declaration.

      1.     I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.
      2.     I was a credentialed voter review panel (VRP) member for Bartow

County.
       3.    My local county GOP credentialed me.

       4.     I participated in the VRP on October 30, 2020 from 1:00pm to 6:00pm

 and Novembe1· 3, 2020 from 9:00am to 12:00pm.
        5.    The VRP in Bartow County was not open to the public.

       6.     We conducted VRP business in a closed·door room.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed this/ Lday of November 2020.
                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 264 of 571




                        AFFIDAVIT OF DENISE MOEHR

      Comes no~r, DENISE MUEHR, and after being duly sworn makes the

following statement under oath

      1.     My n.ame is Denise Muehr.

      2.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify uncler oath to these facts.

      3.     I reside at

      4.     I arrived on ELECTION DAY (November 3, 2020) at 6:55 a.m. at

Eagles Landing iChurch (Precinct 21 I believe) located at the 2561 Teamon Rd.,

Griffin, GA 30223.

      5.     All eight voting machines were down when the polls opened and

for several hours after I arrived. Deb Picone told us this was due to a software

update that was (attempted to be) downloaded the evening befo1~e election day

and that none of the machines were working. She told us we wo1L1ld either vote

provisional ballots or, if they came online, the voting machines.

      6.     I decided to vote a provisional ballot unless the voting machines

became available by the time it was my turn to vote. They were able to get two

of the eight votinLg machines working.




                                                        - 1-
                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 265 of 571




      7.    I presented my ID to vote. I was then directed to a machine where

I was to vote.

      8.    I voted at my voting macl1ine, my ballot printed, and I walked over

to the scanner but was told it was broken and to just leave my ballot in the bin

below the scanner.

      9.    This is where the most significant issue I had with voting occurred.

The scanner cabinet with the bin beJlow was unlocked, wide open, completely

unsecured and without a tabulation or count mechanism in use that I could

observe.

      10.   I expressed concern to the poll worker nearby (Diane, I don't know

her last name) and she assured me that I should just drop my ballot in the

open bin under the scanner to complete voting, so I did.

      11.   This procedure appeared to be without proper security and safety

procedures to assure the integrity of my vote. I am not confident my vote was

properly counted as I have been when. voting in the past.

      I declare under penalty of perjl1ry that the foregoing is true and correct.

Executed this 17th day of November, '.2 020.


                                                                Denise Muehr




                                                    -2-
                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 266 of 571




State of Georgia
County of Spalding


Appeared before me           Devr,'se
                                    Au~~his D__ day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief.




                                                                                        OFFICIALS~'...           )
                                                                                        HAN"lAH MIXO·\
                                                                                     N:J:a-v, ?L:) c G eo'G-.E
                                                                                         ? :KE COtJ~ TY
                                                                                     My Co11111 ss1ar c.xo res
     Notary Public                                                                     Oecer..:)er 4, 2823



     My commission expires             Id -L( - ;J-3




                                                  -3-
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 267 of 571




                       AFFIDAVIT OF DENISE WITTOSCH

      1.     My name is Denise Wittosch.

      2.     I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.

      3.     I was a volunteer poll watcher in Gwinnett County, Georgia at the

Gwinnett County      Elections Office   at   455   Grayson   Highway,   Suite    200,

Lawrenceville, Georgia 30046.

      4.     I was a volunteer poll watcher from Tuesday, November 3, 2020

through Saturday, November 7, 2020.

      5.     When I arrived to the Gwinnett County Elections Office, I was

stationed in very large room.

      6.     The ballots were being counted and duplicated in this large room.

      7.     A rope was set up around the room, separating the vote counting

personnel from the observers.

      8.     This rope was no less than 20 feet, and no more than 150 feet from

where the duplication process was taking place.

       9.    I could not reasonably see what was happening with any of the poll

workers inside of the roped off area.

       10.   I also could not reasonably hear what was being discussed or said

during the duplication process.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 268 of 571




      11.    Despite asking for permission to move closer to the ballot counting on

multiple occasions, I was told that I had to observe behind the rope.

      12.    I was never allowed to be near any of the ballot count processes and

was required to stay behind the rope at all times.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this _   day of November 2020.




                                                      ~~
                                                     NAME
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 269 of 571


                             AFFIDAVIT OF DYLAN LUKE DAVIS

       Comes now, Dylan Luke Davis, and after being duly sworn ma kes the following

statement under oath

      1.       My name is Dylan Luke Davis.

      2.       I am over the age of 21 years, and I am under no legal disability which would

prevent me from giving this declaration. If called to testify, I would testify under oath to

these facts.

      3.       I reside at

      4.       This is in Baldwin County.

      5.       On October 19, 2020, I went to the Baldwin County Courthouse, an early voting

precinct, located at 1601 North Columbia Street, Milledgeville, Georgia, 31061.

      6.       This was the first time that I was going to vote in an election.

      7.       I presented my identification and voted on a large tablet with my ballot.

      8.       I took my ballot to the front of the room, where there were two machines to

insert the ballot.

      9.       As I watched people going to the machines, I thought that the poll workers

were directing Republicans to one machine and Democrats to the other machine.

      10.      I was told to go to a certain machine, I put my ballot in the machine and then

I left the early voting precinct.

      11.      Later, my stepfather told me about the "My Voter Page" where I could check the status

ofmy ballot
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 270 of 571


       12.    My stepfather said that an absentee ballot was requested in his name, after he had

already voted early.

       13.    I went to the website, mvp.sos.ga.gov, at "My Voter Page", to check my voter status.

       14.    The page showed that on October 26, 2020, I requested an absentee ballot, I was

issued an absentee ballot and I accepted the absentee ballot - all on the same day.

       15.    Whe n I told my family and friends, several of them stated the same thing had


happened to the m as w ell.

             This was extremely concerning to me.
       16.
              I do not believe that my vote counted, and someone stole my vote.
       17.                                                       r c ty and J was surprised
                                                               b
              I believe that Baldwin County is known as a Repu ,can oun
       18.
when the county turned blue after the election.


                                        .     h t the foregoing is true and correct.
      I d e clare under pe nalty of perJ\lTY t a

Executed this 17tb day of November, 2020.
                                                      ~1£JbJO
                                                      ~ LukeDavis
                                                      478.696.3406           .
                                                      n_vlanDavis244&'@g1lla1J.com.
         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 271 of 571




State of Georgia
County of Baldwin


Appeared before me - - - - - - ~ this _ day of November 2020 and after being
dulybelief.
and sworn, stated the forgoing statements are true and correct to the best of his knowledge




       --R. ~
      Notary Public
                    X i (
      My commission expires    (j(, - z,.1 - Lo 1-'f
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 272 of 571




                     DECLARATION OF DYLAN R. KELLOS

Pursuant to 28 U.S.C. § 1746, I, Dylan R Kellos, make the following declaration.

      1.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration.

      2.    I reside at/

      3.    Around 12:45 p.m. on November 4, 2020, I went to witness the vote

tabulation process at the Henry County Board of Elections, located at 40 Atlanta

Street, McDonough, GA 30253.

      4.    Sometime after arriving, I walked towards the room where an

election official told me that the vote review panel had convened.

      5.    While walking in that direction, I spoke with an election official to

confirm that there was equal Republican and Democratic representation on the

vote review panel.


      5.    The election official was not able to confirm with me that there was

equal Republican and Democratic representation on the vote review panel.


      6.    Then, a second election official approached us as we were speaking

and told the first election official to be quiet and stop talking with me.


      7.    The second election official informed me I was not allowed to be

near the vote review panel process, was not allowed to ask whether the vote
                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 273 of 571



        review panel had convened or was reviewing ballots and was not allowed to

        observe the vote review panel process.

                  8.       The same official told me I was required to leave the area and

        remain in a back room away from the vote review panel process.

                  9.       In that back room, I could not view the vote review panel process.

                  I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 5th day of November 2020.




        Dyl
        (404) 202-3880
        dylan@gagop.org




l   •         ''':i"''' ->, -K.AREN
          j't.J.:.?.l'              I HENTSCHEL
                              Noury Public, Ge orgia
         !.!~ i S                 Cobb county
         \ ·- '.~~; $        My Commission bpiru
           .,,,~f,~t~: , Ftbruerv 03 202A

         I    I   I
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 274 of 571




            AFFIDAVIT OF ELIZABETH ADAMS USRY

      Comes now, ELIZABETH ADAMS USRY, and after being duly

sworn makes the following statement under oath:

      1.    My name is Elizabeth Adams Usry. My husband's name is

Donald Eugene Usry.

      2.    I am over the age of 21 years, and I am under no legal

disability which would prevent me from giving this declaration. If called

to testify, I would testify under oath to these facts.

      3.   I reside at

30824 with my husband.

      4.   My husband and I arrived on October 20, 2020, at

approximately noon at the Thomson-McDuffie Board of Elections early

voting location at the Main Street Gym.

     5.    Prior to entering the facility, there was a "pre-check in"

station outside under a tent outside where a poll-worker checked our

temperatures and gave us clipboards with a blank forms to fill out.

     6.    After a neutral temperature reading, I wrote my name on my

form and it asked me to identify my political party affiliation by circling
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 275 of 571




either "Republican" or "Democrat". I circled Republican. I was instructed

to take the completed form to the next station on the steps to the building.

      7.   At the next station, I presented my Georgia Driver's License

and the form I had just completed to a female poll-worker. My driver's

license was returned, and I was instructed to enter the building and get

in line.

      8.   We entered the building and stood in line until we reached a

poll-worker sitting at a table to be checked in to vote. I again presented

my Georgia driver's license. My identity was confirmed, and I was issued

a credit card size, plastic card with a gold chip and told to find a vacant

machine to vote. My husband was also issued a card from another poll

worker at the table and we began walking to the machines to vote.

      9.   As I was halfway to the machines, a female poll-worker

stopped me and told me I needed to return to the check-in table because

she "needed to ask some additional questions." The woman stated that

the board of election records showed that I had already voted. I told her

that I had not voted. She asked me if I had voted by mail, and I stated no

that I had not requested nor completed an Absentee ballot. The woman
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 276 of 571




took the plastic voting credit card and told me to wait a minute while she

got some additional forms for me to fill out.

      10.   She gave me a clipboard and I was then told I could complete

a form swearing that, contrary to the board of elections records, I had not

voted in person or via absentee ballot in the current general election. I

completed the form and signed in two places. She asked for my ID again

and she took it behind the table. She returned after a couple of minutes

and handed me a plastic voting credit card and told me that I could go

ahead and vote.

      11.   I found a booth and marked my selections for each of the

categories. When I reached the end, I was prompted to review my ballot

responses carefully before printing because once I selected print, I would

not be able to change my ballot. I did as instructed and printed my ballot.

      12.   I was then directed to a final station, with my printed ballot

in hand to be scanned. After I put my ballot in the machine, I waited for

the ballot number to change on the screen to ensure my ballot was cast.

I then left the voting facility.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 277 of 571




      13.   I did not request an absentee ballot, I did not receive an

absentee ballot in the mail, and I did not fill out or mail an absentee bal1ot

at any time.

     I declare under penalty of perjury that the foregoing is true and

     correct.

Executed this 18 th day of November, 2020.




State of Georgia
County of McDuffie


Appeared before me ELIZABETH ADAMS USRY, this 18th day of
Noven1ber, 2020, and after being duly sworn, stated the foregoing
staten1ents are true and correct to the best of HER knowledge and belief.
I verified HER identity and witnessed HER signature via ZOOM video
conference at 5:35 PM on the 18th day of November, 2020.



                             C
                             {____--
                             NIE, Notary Public

     My commission expires (1~ts /.2093
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 278 of 571




                         AFFIDAVIT OF ETHAN DAMIANO

        Pursuant to 28 U.S.C. § 1746, I , Ethan Da miano, make the following
declaration.
         1.    I am 18 years old, and I a m under no legal disability which would
prevent me from giving this declaration . If called to testify, I would testify under oath
to these facts.
        2.     I was a volunteer poll watcher in Gwinnett County, Georgia at the
Gwinnett County Elections Office at 455 Grayson Highway, Suite 200, Lawrenceville,
Georgia 30046.
        3.     I reviewed t he duplication process on election night, Tuesday November
3, 2020 through Saturday, November 7, 2020.
        4.     When I a rrived to my assigned location to observe the duplication
process, I was stationed in very large room.
        5.     The ballots wer e being counted and duplicated in t his lar ge room.
        6.     A rope was set up around the room, separatin g th e vote counting
personnel from the obser vers.
        7.     This rope was no less than 20 feet, a nd no more than 150 feet from wher e
t h e duplication process was taking place.
        8.     I could not reasonably see what was h appening dui·ing the duplication
process.
        9.     I also could not reasonably hear what was being discu ssed or said during
the duplication process.
        10.    Despite asking for permission to move closer to the ballot counting on
multiple occasions, I was told that I h a d to observe behind the rope.
        11.    At one point, I witnessed an individual walk inside t h e roped off area.
This individual was immediately escorted b ack behind the rope and kicked out of the
duplication process area.
        I declare under pen alty of perjury that the foregoing is true and correct.
Executed this  Jl    day of November 2020.




NAMEcJdi2---
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 279 of 571




                       AFFIDAVIT OF GRAYSON A. HODGKISS

      Comes now, GRAYSON A. HODGKISS, and after being duly sworn

makes the following statement under oath

      1.         My name is Grayson A. Hodgkiss.

      2.         I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these f.icts.

      3.         I currently reside at                                                                 tlanta,

Ga. 30305.

      4.         On October 28, 2020, I arrived between 12:00 p.m. and 5:00 p.m at

the Buckhead Library located at 269 Buckhead Ave. NE, Atlanta, Ga. 30345

early voting location for the 2020 state and federal elections.

      5.         On October 28, 2020, I was advised by a poll worker at the at the

Buckhead Library early voting location, that my voters registration address

was 1017 Summit View Lane, Alpharetta, Ga. 30004 1 and as a result I had to

vote at my designated Alpharetta voting location.

      6.         On October 30, 2020, at approximately 9:00am, I went to the

Milton Library located at 855 Mayfield Road, Alpharetta, Ga. 30009 to vote.


      1
          This address is my fonner address where I lived with my parents and recently moved to my current
          address which are both located in Fulton County, Ga.


                                                          - 1-
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 280 of 571




          7.   I was informed that I had already voted2 at which time, I advised

 the poll worker that I did not vote and urged them to call the Buckhead Library

 early voter location to confirm that I had not in fact voted on October 28, 2020.

          8.   The Milton Library early voting location poll worker confirmed

 that with the Buckhead location that I had not voted.

          9.   However, I was advised that I had to complete a provisional ballot

 and to contact the elections department after the November 3, 2020 elections

 to confirm that my provisional ballot was counted.

       10.     On November 4, 2020, I contacted the Fulton County, Ga. elections

 department and spoke with Onisha Roman-Espada and I explained what

occurred at the Buckhead and Milton Library Early Voting locations.

      11.      As a result ofmy phone call with Ms. Roman-Espada, I was copied

in an email authored by Ms. Roman-Espada that was sent an email to Sharon

Benjamin and Pamela Coman regarding my complaint that I did not vote on

October 28, 2020. Attached hereto is a copy of said email as Exhibit "A".

      12.      On November 17, 2020, 1 checked online at the Georgia Secretary

of State "My Voter Page" and looked to see if there was an absentee ballot

requested under my name.


      2
       At no time was I informed by anyone from the Fulton County elections department, the Buckhead or
      Milton Library poll workers that there had been an alleged absentee ballot cast in my name.


                                                      -2-
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 281 of 571




      13.   I plugged in my information on the website and it stated that I had

allegedly requested an absentee ballot on October 28, 2020. that my absentee

ballot allegedly was issued on October 28, 2020. and that my alleged absentee

ballot was received on October 28, 2020.

      14.   I did not vote by absentee ballot, or by any other method other than

by provisional voting on October 30, 2020 at the l\1ilton Library early voting

location.

      15.   I did not vote by way of absentee ballot on October 28, 2020 or vote

in any way on October 28. 2020.

      16.   My constitutional right to vote was violated when whomever or

whatever cast that fraudulent October 28, 2020 absentee ballot in my name.

      I, GRAYSON A. HODGKISS declare under penalty of perjury that the

foregoing is true and correct.


Executed this   .fl day of November 2020.


State of Georgia
County of Fulton




                                        -3-
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 282 of 571




Appeared before me GRAYSON A. HODGKISS, this        iJ...
                                                        day of November 2020
and after being duly sworn, stated the forgoing statements are true and correct
to the best of her knowledge and belief.




4    Personally Known

     Produced Identification
T)~eand#ofID_ _ _ _ _ _ __


~1       tl. •
 otary Public
                 !'.l&ti.J:g:Qwry
My com.mission expires    l lc:t:S:--l .?-..:2--




                                              -4-
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 283 of 571




      EXHIBIT A''                            II
From: "Roman-Espada, Onisha" <Onisha.Roman-Espada@fultoncountyga.gov>
   Case
Date:     1:20-cv-05310-MHC
      November                     Document
               4, 2020 at 2:11:22 PM EST    1-2 Filed 12/31/20 Page 284 of 571
To: "Benjamin, Sharon" <Sharon.Benjamin@fultoncountyga.gov>, "Coman, Pamela"
<Pamela.Coman@fultoncountyga.gov>
Cc: "gahodgkiss@gmail.com" <gahodgkiss@gmail.com>
Subject: Voters Early vote incorrect date & location



                  11639557                              HODGKISS GRAYSON ALEXANDRA



10/28 Grayson went to Buckhead Library to early vote. Got a green card. The machine said "u nable to
read card" . She went to the poll worker. Poll worker said she needed to vote in Milton (despite it being
early voting).

10/30 Grayson went to Milton Library, saw her vote registered at Buckhead. Milt on called Buckhead to
confirm. Was given a provisional ballot.

11/4 Grayson called in to make sure her provisional ballot gets counted to her account and the
Buckhead Library listing gets removed .




--
Best Regards,




 @
                  Onisha Roman-Espada
                  Registration & Elections Specialist
                  Registration & Elections
                  404-613-6882 (office)
   tULTO          Connect with Fulton Councy:
  COUNTY          Website I Facebook I Twitter 11nstagram I FGTV I #OneFulton E-News




                                                    1
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 285 of 571



                             AFFIDAVIT OF GREG BAILEY
      Comes now, Greg Bailey, and after being duly sworn makes the following statement
under oath :

       1.    My name is Greg Bailey. I am over t he age of 21 years, and I am under no
legal disability that would prevent me from giving this declaration. I have personal
knowledge of the following facts, and if called to testify, I would testify under oath to these
facts.

       2.    I reside at                                             Georgia 30009, and I am
a registered voter in F

       3.     On election day I voted in Fulton County at the St. James Methodist polling
location at about 8:15 a.m.

       4.   I voted by filling in a paper ballot, which was placed by a poll woTker in a pile
of approximately 75 other paper ballot s on a shelf in a cabinet.

       5.     From the time that I ar rived until the time that I left the St. James Methodis t
polling location no poll pads, BMDs, or scanners were operating, and it was not apparent to
me t hat poll pads, BMDs , or scanners were even on the premises.




State of Georgia..
County of       ~u l{oo

      Appeared before me
being duly sworn, stated the £
knowledge and belief.

                8 ·'iYI.MW
        /{, l i,1)
       Not ary Public

      lVIy commission expires
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 286 of 571




                  AFFIDAVIT OF GUILLERMO LELLA

     Comes now, Guillermo Lella, and after being duly sworn makes the

following statement under oath:

      1.    My name is Guillermo Lella.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at

      4.    I was hired by a temporary agency as a certified technician to

assist Dominion Voting Systems with preparation for the Fulton County

Georgia General Election at t he Georgia World Congress Center, Building B,

where all of the Fulton County voting machinery was tested and calibrated.

      5.     One evening, I'm not positive when but it could have been October

30, 2020, after the conclusion of early voting, equipment was brought to

Georgia World Congress Center, Building B to be prepared for election day

voting.

      6.     On this evening there was a truckload of equipment brought in

including a significant number of standalone tabulation devices.
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 287 of 571




      7.      When the equipment was brought in, Dominion and temporary

personnel began to prep the equipment for election day. As part of the process,

the vote tabulators (standalone scanners with ballot bins) were opened.

      8.      As the tabulator bins were opened, J saw that they had voted

ballots in the ballot bins. At the time, I was told that they were actual ballots

from early voting.

      9.      I also personally observed several tabulation devices that were still

sealed and, in addition to actual voted ballots, the devices contained the vote

data cards.

      10.     The supervisor at the site asked for volunteers to handle the

ballots. I asked if she was sure the ballots bins could be opened before election

day. She told me that she had orders and it was going to happen so that the

equipment could be prepared for election day.

      11.     I refused to empty the ballot bins and handle the ballots.

      12.     I observed the ballots and data cards being removed by Dominion

personnel and temporary workers and bound with rubber bands and stacked.

      13.     There was no supervision or oversight of the process.

      14.     I saw ballots being put in suitcases (ballot cases) but I do not know

where they went from there.

      15.     I am not sure how the data contained in the cards was handled.
  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 288 of 571




     I declare under penalty of perjury that the foregoing is true and correct.

Executed this   2'f day of November 2020.


                                                 Guillermo Lella
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 289 of 571




State of GeorEa
County of  C em(q;:
Appeared before me Guillermo Lella, this _ _ day of November 2020 and after
being duly sworn, stated the forgoing statements are true and correct to the
best of his know ledge and belief.



                        lildlHParker
                       P¥JTN((PUBIJC
                 ChelCkee COunty. GEOflGIA
            My Commission Expires Januaiy 12, 202•




     Notary Public

     My commission expires                 /2/-/o2, -J'2.t0
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 290 of 571




                     AFFIDAVIT OF HOLLY MAY

      Comes .now, Holly May, and after being duly sworn makes the following

statement under oath

      1.     My name is Holly May.

      2.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.     I reside at                                             a 31522.

      4.     I arrived on Election Day (November 3, 2020) in the morning at

the Glynn County polling place located at St. Williams Catholic Church on

r,rederica Road.

      5.     I presented my driver's license id to vote and was told that,

according to the voter registration system, my driver's license was issued to

Tracy Chantrell Mayes who I believe resides in Dawsonville GA a nd that I was

not registered to vote and could not vote.

      6.     I was shocked and surprised when I was told this since I have lived

in 2 residences on St. Simons Island over the past 10 years both of which are

in this same voting precinct and I have voted here a number of times.

      7.     I then spoke with the Poll supervisor, Fred Leif, who told me that

I could vote a "provisional ballot''. Since I did not want to do this 1 left the
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 291 of 571




polling place and went to the DDS to enquire about the status of my driver's

license. At the DDS I was told that1 according to their records, my license was

issued in my cor rect name. They told me that since I renewed my license on

October 6, 2020, with my new address and told them to update my vote.r

registration, there must have been a problem with the voter registration office

at the Secretary of State's office.

      8.     Since it appeared that I would only be able to vote provisionally I

returned to the polling place and voted provisionally.

      9.     I called the Glynn County Voting Supervisor, Chris Channell, a number of

times during the day to complain about this issue. He returned my call around 4:00

and did not seem concerned. He told me "just know your vote will count".

      10.    I called the Georgia Voter hotline that day to complain and lam making

this affidavit because I am very concerned that that the voter registration software

and the Secretary of State software are both unreliable and have incorrect

information tied to my identity and my right to vote in person may have been denied

by a software error and I am not confident that my vote was counted.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 292 of 571




     1 declare under penalty of pe·r jury that the foregoing is true and correct.

F,xecuted thisJt/-fh day of November, 2020.




State of Georgia
County of Glynn

Appeared before me ~~                    , this :Z,4 day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of her knowledge and belief.




     ~    Oj\JyC-     ~
      Notary Public

      My commission expires      I
                                     l 3 I /),-3
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 293 of 571




                                           AFFIDAVIT


   I, Joseph Michael Proenza, after being first duly sworn appeared before the undersigned

notary public and under oath make the following statements:

   1. My name is Joseph Michael Proenza. I am over the age of 18 and am competent to

      testify.

   2. I have been credentialed by the Georgia Secretary of State as a State-Wide Poll

      Watcher and am credentialed to poll watch during the Advanced Voting Period.

   3. This morning at approximately 10:58 am I attempted to execute my duties as a Poll

      Watcher at the Buckhead Library along with Robert Alexander Sinners who is also a

      commissioned State-Wide Poll Watcher.

   4. Upon arrival at the Buckhead Library we were greeted by a woman with an

      elections official badge and asked her to take us to the poll manager so we could

      present our credentials.

   5. At that point we identified two Democrat poll workers one of whom was inside the

      voting area, sitting at the voter check in table.

   6. This Democrat Poll Watcher was using her iPad and cellphone to take pictures of

      elections proceeding and check in processes.

   7. We presented our credentialling letters to the manager, however the manager

      would not immediately allow us to watch the polls. She insisted that because we

      were not on her list of poll watchers approved by the county Board of Elections we

      would not be allowed inside.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 294 of 571




8. Further, she insisted that there were already two poll watchers on site and no more

   would be permitted.

9. Robert Sinners explained to her that we would not be on that list as we received our

   commission from the Georgia Secretary of State Pursuant to Georgia Statute §21-2-

   408 and that the statute allows for two State-Wide Poll Watchers in addition to

   those on a county appointed list.

10. The poll manager then left to make a phone call to an unknown person.

11. We were then approached by one Democrat poll watchers named Lori.

12. Lori informed us she had been instructed to record from inside the voting location

   and upload such recording into the "LBJ" system.

13. By information and belief, the "LBJ" system in the Democrat Party's Election Day

   operations program.

14. After approximately 15 minutes she returned and told us that only one of us would

   be allowed into the voting area. The other would be required to wait outside.

15. We informed her that was not the law and refused to go back outside. She then

   made another phone call to an unknown person.

16. Upon seeing our refusal to leave Lori, the Democrat poll watcher asked us our

   names which we refused to give.

17. The Democrat poll watchers then went outside the polling station and while on the

   phone with an unknown individual claimed we were being "very intimidating". I

   followed them outside and overheard this comment before returning.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 295 of 571




   18. After 15 more minutes the poll manager returned and informed us again that only

       one of us could be inside the polling location. We did not comply and both went into

       the polling station.

   19.1 again observed the Democrat Poll Watchers using iPads and recording voters and

       voter information inside the voting area.

   20. We repeatedly implored the poll manager to review Georgia Statute §21-2-408

       which would have informed her about the legality of our presence and the illegality

       of the use of electronic recording devices within the voting area.

   21. The poll manager then told Robert Sinners to "stop speaking" to her and stated he

      was not allowed to speak to her. She then walked away.

   22. We followed her back into the polling area where we asked for her to return our

      appointment letters. She refused to return our letters, however after I demanded

      she do so she ultimately relented and returned the letters.

   23. We departed approximately 45 minutes after our in"              rival.    4
                                                                                     ~__,,;  ;:7'
                                                                                      ~
                                                         ,,
                                                     //'/

STATE OF GEORGIA
COUNTY OF FULTON TO WIT:
  This 12th day of November 2020, personally appeared before me, the undersigned
Notary Public, Joseph Michael Proenza, who is personally known to me and made oath that
the foregoing is true and correct to the best of his knowledge and belief.
  Given under my hand and seal this / J ++- day of DUPIDe./                 2020.
              ./              l\   ~ .n . fl                                             , ~~
                                                                    r-!~,,!!!!,,~~1~1~,,,~  KA~R;E~N~l~H~E~N~T~S~C~HTIE~L7I
              ~ a / ~ , . \ : ":04Xl\ex                               l ~W,..\          Notary Public. Georgia
              Nbtary Public                    My Commission expi ~f-i•=              Cobb County
                                                                  ,, ·• ~ o m m i s s l o n E><pires
                                                                   ,,,ef,?,~~~~•.:- Februery03, 2024
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 296 of 571




Affidavit
STATE OF GEORGfA
COUNTY OF COBB

The undersigned, Janet J. Frady, being duly sworn herby deposes and says:

1.   I am over the age of 18 and am a resident of the State of Georgia, 1 have personal knowledge of the
     facts herein, and, if called as a witness, could testify completely thereto.

2.   J suffer no disabi lities and have personal knowledge of the facts set forth.

3.   My disabled son Randy K. Frady and I discovered thal someone else had, without his knowledge or
     pe1111ission and without the knowledge or pe1111ission of myself or any other close family member,
     registered him to vote in the previous elections here in Georgia held on November 3, 2020, had
     requested an absentee ballot on his behalf, and had submitted that ballot on his behalf J rei terate:
     None of these activities were done with his awa reness nor my awareness. None of them were done
     with his permission nor with my permission . My son Randy is 65 years old and is disabled. He has
     dementia. He resides in a nursing faci lity in the area of Austell, Georgia in Cobb County. Due to the
     lockdow11s from the pandemic, our fam ily has not been allO\ved to visit him at the facility. My family
     and I checked his voting status on the Georgia Secretary of State's "My Voter" web site, however. and
     discovered to our surprise that a ballot had been requested and submitted under his voter registration
     identity. 1 have inquired with my fami ly and none were aware of this activity. nor would they have
     been allowed to see Randy for the last eight months to accomplish this with him. [ have legal power
     of attorney for my son due to his disability.

I declare that, to the best of my knowledge and belief, the information herein is true, correct, and
complete.

                                                                 , 20 2{) .




                                    NOTARY ACKNOWLED GEMENT

         STATE OF GEORGIA , COUNTY OF COB , ss:




                                                    Title (and Rank)


                                                    My commission expires: _ _ _ _ _ _ _ __ _
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 297 of 571
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 298 of 571




                          AFFIDAVTT OF JENNY JENKINS

       Pursuant to 28 U.S.C. § 1746, I, Jenny Jenkins, make the following

declaration.

       1.      I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.

       2.      I was a credentialed voter review panel (VRP) member for Henry

County.

      3.       My local county GOP credentialed me.

      4.       I participated in the VRP on November 2, 2020 from s:ooam to 5:15pm.

      5.       The VRP in Henry County was not open to the public.

      6.       We conducted our VRP business in a very small 1·oom that was just big

enough for a table and three people .

      7.       The door was open to this room, but there was no public access because

the polling place was cluttered with people moving ballot boxes around.

      8.       The 1·oom where we conducted VRP business was in the very back of the

building.

      9.       One individual was observing the process. She sat across the hallway,

approximately 8·9 feet away.

      10.      It would have been very challenging for her to see or heaT anything

happening at the VRP.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 299 of 571




      I declare under penalty of perjury that the foregoing is true and correct.

Executed this .l6. day of November 2020.




State Of Georgia
County of \--\roql5"

Signed or attested before me on \\\D\ero\:::c'e \3 ,L.O7£:)
by Jennifer Lee Jenkins
who proved to me on the basis of satisfactory evidence to be
the person who appeared before me.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 300 of 571




                  AFFIDAVIT OF JOHN MASON LONG



      Comes now, John Mason Long and after being duly sworn makes the

following statement under oath:

      1.    My name is John Mason Long.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I arrived on November 7, 2020 at the Gwinnett County Board of

Elections Office, located at 455 Grayson Highway, Lawrenceville, GA 30046,

for the purpose of being a poll observer.

      4.    At or around 10:00 a.m., while properly standing in the designated

observation area, I witnessed an African-American woman who was holding a

stack of papers. She was wearing a white athletic jacket with a t-shirt that

read “Change is Coming.” I observed her walk over to a table and lean over a

chair. Behind the chair was a trash can. While she was leaning over the chair,

she dropped a pink/salmon envelope into the trash can. Shortly after the

incident, I told another poll observer what I witnessed.

      5.    At or around 5:20 p.m., I asked Alice O’Lenick, who I knew was

the Republican board member on the Gwinnett Elections Board, for permission
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 301 of 571




for William McElligott (a.k.a. “Billy”) and me to go beyond the designated

observation area in the warehouse since the Elections Office was closing. Mr.

McElligott was another poll observer and also an attorney. After Ms. O’Lenick

permitted Mr. McElligott and me to go beyond the observation area, I

proceeded to the trashcan in which the pink/salmon envelope was placed

earlier that day. Although I did not know at the time what the pink/salmon

envelope contained, I was concerned that the envelope was improperly

disposed of.

      6.       After I observed that the pink/salmon envelope was still in the

trashcan, Mr. McElligott came over near me and took two photos of the

envelope. He first took a picture of the envelope in the trashcan. (See Exhibit

A). After the first photo, Mr. McElligott then picked the envelope up out of the

trashcan and took an additional photo. (See Exhibit B). When he picked up

the envelope, I noticed that it read “Official Provisional Ballot.” I placed the

envelope back in the trashcan and immediately informed Jesse Harris, who is

the Assistant Elections Supervisor for Gwinnett of the ballot’s location.

      7.       After I informed Jesse Harris that a provisional ballot was in the

trash can, election staff then proceeded to check each of the trash cans. Staff

members found the same provisional ballot that Mr. McElligott and I found. A

staff member carried the envelope to the office. As she was carrying the
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 302 of 571




envelope to the office, Mr. McElligott requested to see the name on the ballot,

but his request was denied.

      8.       Mr. McElligott and I joined election staffers in the office. Mike

Mester, one the Gwinnett Elections Associate II, was present in the office as

well. Mr. Mester stated that the recovered provisional ballot had been missing

for a while.

      9.       While we were gathered in the office, I noticed another poll

observer was still present in the warehouse. I informed her that, due to the

office closing for the day, she could leave.

      10.      While in the office, Kristi Royston, who is the Supervisor of the

Gwinnett County Board of Registrations and Elections, walked in and asked

who proceeded beyond the barrier. After learning that Mr. McElligott

proceeded beyond the barrier, she asked him why he did so. He then asked her

why a provisional ballot was found in a trashcan. Jesse Harris thereafter

informed Ms. Royston that I also proceeded beyond the barrier. Ms. Royston

then asked why I did so. I responded that Mrs. O’Lenick gave me permission.

      11.      After I told Ms. Royston that Mrs. O’Lenick permitted me to go

beyond the barrier, Ms. Royston screamed that this part of the building was

closed. We all then left the warehouse at the instruction of Ms. Royston.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 303 of 571




I declare under penalty of perjury that the foregoing is true and correct.

Executed this 1st day of December 2020.




                                                                LONG

State of Georgia


Appeared before me JOHN MASON LONG, this 1st day of December 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief. I verified his identity and witnessed his
signature via ZOOM VIDEO CONFERENCE at 1:05 p.m. on this 1st day of
December, 2020.




      Notary Public

      My commission expires ~        J6 /;)OJ3
                                 \     I
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 304 of 571




                           Exhibit A
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 305 of 571




                           Exhibit B
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 306 of 571




             AFFIDAVIT OF JONATHAN BRUCE JENKINS

      Comes now, JONATHAN BRUCE JENKINS, and after being duly sworn

makes the following statement under oath

      1.    My name is Jonathan Bruce Jenkins.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I was a Georgia resident prior to moving to my current residence

located a                        Venice, Florida 34293.

      4.    As of October 24, 2016, I was and am a Florida resident where I

claim Homestead status to my home located at                             en1ce,

Florida 34293.

      5.    My cellular phone number is

      6.    On November 13, 2020, at 11:02 a.m., I received an unsolicited text

message from phone number 4 70-458-4280. Attached hereto is a copy of the

text message as Exhibit "A".

      7.    The text message stated that the "official Secretary of State

records reflect that I voted by absentee in the November 3, 2020 elections, but

did not qualify to automatically receive my ballot for the January 5, 2020

runoff'.
            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 307 of 571




             8.     There is no January 5, 2020 election run-off in Florida. However,

      there is one in Georgia.

             9.     The text message went on to state "if I wished to vote by absentee

      for   the     upcommg      election,   that    I   could   request   it   online   at

      http://ballotrequest.sos.ga.gov".

             10.    That online link takes you straight to the Georgia Secretary of

      State website, so that I could apply online for an absentee ballot for Georgia's

      January 5, 2021 run-off election.

             I 1.   I did not ask to be contacted by anyone, entity or by the person or

      entity whose number is                        regarding Georgia's January 5, 2020

      run-off election for an absentee ballot request.

             12.    I am not a Georgia voter because I am not a resident of that state.

             13.    I have not voted in Georgia since moving to Florida and purchasing

      my property on October 24, 2016.

      I, JONATHAN BRUCE JENKINS declare under penalty of perjury that the

foregoing is true and correct.

      Executed thisJ'O day of November 2020.


                                                     JON                          INS
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 308 of 571




State of Florida
County of Sarasota


Appeared before me JONATHAN BRUCE JENKINS,          thisJU  day of November
2020 and after being duly sworn, stated the forgoing statements are true and
correct to the b.est of his knowledge and belief.



                                                          C
 ✓Personally Known
~ Produced Identification
Type and# of!D:J::S:Z.S::-':1<-Z. • ~3 7.7.o-C;
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 309 of 571




           EXHIBIT ''A"
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 310 of 571
,1   VZW Wi-Fi-:;:-        11:05 AM                ©   -v 88%-



                      +1




     Official Sec. of State records
     show that you voted by
     absentee in the Nov. 3rd
     General Election but did not
     qualify to automatically
     receive your ballot for the Jan.
     5th runoff election. If you wish
     to vote absentee for the
     upcoming election, you can
     request online here: '··'·" r:.i · .·


     Reply STOP to end messages.




                      ~"-It.
                      "WP
   Case
    Case1:20-cv-05310-MHC
          1:17-cv-02989-AT Document
                           Document 1002-2
                                    1-2 Filed
                                            Filed
                                               12/31/20
                                                  11/05/20
                                                         Page
                                                           Page
                                                              3111ofof571
                                                                       3




                             AFFIDAVIT OF JORDAN TRUESDALE

       COMES NOW JORDAN TRUESDALE, who having been first duly sworn before an

officer authorized to administer oaths, deposes and states as follows:

    I. My name is Jordan Truesdale. I am over eighteen years of age and competent to testify to

       the matters contained herein. I voluntarily and freely make this Affidavit on my own

       personal knowledge for any and all uses and pwposes authorized by law.

   2. I am a resident of Dekalb County, Georgia.

   3. I moved into Dekalb County in July 2020. I previously lived in Memphis, Tennessee.

   4. In mid-September 2020, I registered to vote in Georgia, and my registration was

       complete by mid-October of 2020.

   5. 1 requested an absentee ballot on October 15, 2020, and received the absentee ballot

       about a week later.

   6. However, after fi1ling out my absentee ballot, I decided to vote in person on Election Day

       instead. Thus, I did not mail in or drop off my absentee ballot anywhere before Election

       Day.

   7. On the morning of Election Day, November 3, 2020, before going to vote, I went to the

       OMV to obtain a driver's license, and the OMV issued me a temporary (paper) driver's

       license.

   8. I thereafter went to vote at Marbut Elementary School in Dekalb County. I arrived at the

       polling place around 9:45 A.M. on November 3, 2020.

   9. At first, the poll worker seemed W1sw-e that I would be able to vote using my paper

       license.




                                                 I
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 312 of 571




10. Then, the poll worker told me that the system indicated that I had already voted early in

   person. I explained that I did not vote early in person, and that I had requested and

   received an absentee ballot but never mailed it in or dropped it off.

11. I then retrieved my absentee ballot from my car and presented it to the poll worker.

12. The poll worker made a phone call, and then told me that according to the system, I was

   at the wrong polling location. Specifically, I was told that I was supposed to vote in

   Gwinnett County.

13. I responded by showing the poll worker my My Voter Page from the Georgia Secretary

   of State Website, which listed Marbut Elementary School in Dekalb County as my

   polling place.

14. The poll worker continued his phone conversation for about five more minutes. After

   that, the poll worker was able to somehow bypass or clear the message in the system

   indicating that I had already voted early in person. I was then able to vote using the

   ballot machine.

15. I gave my absentee ballot to one of the poll workers upon request.

   FURTHER, AFFIANT SAYETH NAUGHT.




   JORDAN TRUESDALE
Case
 Case1:20-cv-05310-MHC
       1:17-cv-02989-AT Document
                        Document 1002-2
                                 1-2 Filed
                                         Filed
                                            12/31/20
                                               11/05/20
                                                      Page
                                                        Page
                                                           3133ofof571
                                                                    3




                             ..
                            ...

                            .,.
                            ,,.     '
                             ':;. J .... v1 •r <\ •••• •
                                                         .
                                   • S~,,$ , t rl:i11,M .:


                                   ·,
                                  r.      • • • • •• •
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 314 of 571




                     AFFIDAVIT OF JOSEPH KELLY MCGHEE

        COMES NOW, Joseph Kelly McGhee. and aflcr being duly S\vorn, makes the
 following statement under oath:

         1.    My name is Joseph Kelly McGhee.

       2.    I am over the age of 21 years, and I am under no legal disability ,vhich would
prevent me from giving this declaration. If called to testify, I would testify under oath to
these facts.

         3.    I reside a                                            DeKalb County GI\
30319.

       4.    I have made an incident report on the State,:vidc Observer and VRP member
Hotline yesterday regarding what I observed at the DeKalb County recount located at
2994 Turner Hill Road. Lithonia. GA 20038 on Saturday, November 14. 2020.

      5.     I was present from 8:00 a.m. until about 8:40 p.m. From 8:00 am until
about 3:30 p.m., i was an Observer, and from then on, I served as a member of the
Rcvie,v Panel.

       6.     The room was set up with 96 tables, with each table being manned by two
(2) people. The tables were divided into 6 groups of 16 tables. Each 16 table group was
designated a unique group color [Green, Orange, Purple, Pink, White and YellowJ.

        7.     When I initially arrived, I was told that I could not freely roam the floor, but
had to sit in one of two chairs between eight tables. I pushed back and disagreed with that
directive, and as a result, the monitors were a!lmvcd to roam the room until the shift
change (about 3:30 p.m.). After the shitl change, the monitors were no longer al!mved to
roam the floor. The monitors \Vere then required to sit in chairs or stand in a designated
area.

       8.     Within the first hour or my time on the floor. I observed a breach in the
established recount process at Table 3 in the Green Group. I \Yitncsscd a group of Trump
votes being erroneously placed in the Biden stack.

        9.     At Table 3 in the Green Group. Person 1 (Pl). a lcrnalc. \Yas taking absentee
ballots from the box provided (Box No. 1956) and individually sorting out a group of
hal!ots. and designating them as either Trump ballots or 8idcn ballots. lhcn. P 1 handed the




                                            Pa_gr I
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 315 of 571




                                                              Affidavit of Joseph Kelly McGhce
                                                                             November 17, 2020




 said group of ballots to Person 2 (P2), a male, stating that they were either for Trump or
 Bidcn.

        l 0.   P2 would then, without looking at the ballots_ place the group of ballots in
either one of two stacks - the one for Trump ballots or the one for Bidcn ballots - based on
what P 1 had told him to do ( again, without PI paying any attention to the accuracy of \vhat
P2 \Vas announcing).

        l l.  I \vas watching this table because they \Vere clearly not in compliance with the
rule requiring that all ballots must be reviewed by tvm (2) people when sorted, and then by
two (2) people \vhen ultimately counted.

        l 2.  As I watched Table 3 in the Green Group, I observed Pl hand P2 a group of
ballots which she clearly stated were for Trump. I then watched in dismay as P2 put the
Trump ballots into the Biden stack, which v,muld later be counted as Biden votes had I not
caught the "error"'.

       13.     At that moment, P2 t\VO happened to look up at me and made eye contact, at
which time. I pointed to the top ballot in the Biden stack of ballots that clearly \Vere Trump
Ballots that he had just been erroneously placed in the Bi den stack.

       14.    I shook my finger at him, at which time, he paused. spoke to Pl, and then
picked up the misplaced Trump ballots and placed them in the correct Trump stack.

        15.   My immediate concern was for the integrity of the previously stacked ballots,
as by this time, the Biden stack of ballots al this table \Vas already about 12 inches tall.

       16.     I began
                   .... looking
                              .._                    .... to take some action. I was finallv-
                                  for someone in charge
directed to speak to Mr. Samuel E. Tillman, who was the senior person in charge and on the
DeKalb County Board of Registrations and Elections.

       l 7.    Mr. Tillman was polite to me_ but was not pleased to hear my complaint.

       18.     He first asked if I had pointed out the process \·iolations to someone on the
floor. which I had_ so he then replied that the problem wus solved. f persisted and
explained to him that \\·hilc the process going forward c1t ·1 able 3 may nmv be corrected_
that did not solve !he problem because the ballot stacks ,11 that table had not hecn re-sorted.
mid \Yere already staged t(1r cnuming.



                                            Page 2
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 316 of 571




                                                              Affidavit of Joseph Kelly McGhcc
                                                                             November 17, 2020




        19.   1 explained to Mr. Tillman that if I saw one error. there may very well have
been more stacking errors at that table since there were not two (2) people watching the
previous activity. Mr. Tillman then spoke to another person of authority, who told me that
when convenient, he \VOuld stop the count at that table and have Box No. 1956 re-counted.
I believe Mr. Tillman just told me this to placate me.

       20.     I kept my eye on this table to sec what ,vould happen to the box of ballots. The
counting of the ballots from this Box No. 1956 continued until complete. The counters
signaled that they \Vere done \Vith the vote count for that box, and they had written the vote
count on the tally sheet.

        21.    When the vote count was completed, the box was taped back up and the taped-
up box with the vote count tally was wheeled on a cart to the same location that all of the
other boxes were taken to. The vote count tally sheet was placed in the receptacle bin with
all of the other tally sheets.

        22.    I cannot imagine hmv that particular box of ballots could have been
identified for a recount and_ more importantly, how the tally sheet could have been pulled
from the final recount totals.

       23.    Within l O minutes art.er I reported this incident to Mr. Tillman, I was
approached by another official v,1ho alleged that someone had stated that I \Vas taking
pictures and videos [which if true, would have resulted in having me escorted out of the
building]. L of course, had done no such thing, and volunteered up my i-phone, and showed
the gentleman the most recent pictures on my phone ['\vhich \Vere or my two (2) dogs and
automobiles]. I \Vas not asked to !cave_ and I remained there until approximately 8:40 p.m.

        24.    During the remainder of the day_ I repeatedly observed breaches in the
counting protocol at many tab ks where the two (2) person re-count protocol was not being
followed. I reported these tables and someone \VOuld go over and instruct the people at the
                                              . but in none of the cases. did thev- restart the
tab!cs about what thev. were doine. incorrcctlv_
                                   ~

ballot count at those tables.

       25.    I also obscrvi.xl the f"ollmYing breaches in protocol: (a) the persons at Table
  of the Green Group ,\·c1-c sorting ballots individually: (b) the persons at !"able 12 of'thc
Green Group \\TIT sorting ballots individually: (c) the persons at Table 11 or the White
Ciroup "·ere sorting ballots indi\·idually: and (d) al Table 6 o!'thc \\.,.hik Ciroup and Table
13 or lhc Orange Group. one or the persons had lcil the table. and tht:



                                            Page 3
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 317 of 571




                                                            Affidavit of Joseph Kelly McGhee
                                                                           November 17, 2020




remammg person was counting the sorted ballots by themselves. I reported these
breaches to the Floor Consultants, but none of the persons at these tables were asked to stop
and start re- counting the ballots in those boxes.

        25.   My understanding is that a few 3rd party consultants were hired by DeKalb
County to roam the floor and provide guidance on process and procedure, and answer
questions raised by the table counters. The consultants could give direction, but I was told
that they could not touch any of the ballots, and that they did not have the authority to
direct a recount.

      26.   I have attached a drawing that I made of the site identifying Table 3 in the
Green Group in yellow. The drawing is messy, but I could redraw it if that w ill help.

       27.    I declare under penalty of perjury that the foregoing is true and con-ect.

       Executed this /   7
                         •
                             th day of November, 2020 .




State of Georgia     )
County of DeKalb     )

       BEFORE ME, the undersigned, who is duly authorized to take oaths, personally
appeared Joseph Kelly McGhee, this / 7 day of November, 2020, who is personally
known to me, and after being duly sworn, stated the forgoing statements are true and
correct to the best of his knowledge and belief.               _,,.....,,,,.,
                                                                    --..ft./>.NGt.A ,,\
                                                                       ,~·••••••• --,,o '




                                           Page ➔
                                                                                                              lt22'3   1... . 0 0 2 / U(.)4
From:                                Case
                                      Case1:20-cv-05310-MHC
                                            1:17-cv-02989-AT Document
                                                             Document 1002-7
                                                                      1-2 Filed
                                                                              Filed
                                                                                 12/31/20
                                                                                    11/05/20
                                                                                           Page
                                                                                             Page
                                                                                                3181ofof571
                                                                                                         3




                                 AFFIDAVIT OF JUDITH HULL

              COMES NOW JUDITH HULL who having been first duly sworn before an

        officer authorized to administer oaths, deposes and states as follows:

              l.     My name is Judith Hull. I am over the age of eighteen ( 18) years, ram

        suffering from no legal disabilities, and I am co.rnpetent to make this Affidavit. I

        voluntarily and freely make tlus Affidavit on my own personal knowledge for any

        and all uses and purposes authorized by law.

              2_     I am a registered Georgia voter. My address is

                               GA, 30269 and my phone number is

              3.     On November 3, 2020 shortly after 9:00 A.M., I arrived to vote at a The

        Gathering Place at 203 McIntosh Trail, Peachtree City, GA, 30269.

              4.     There was no line, so I went right to the check-in table and gave the

        poll worker my driver's license. She looked me up in a big paper book and said that

        it showed that I had already voted, and voted in persoa I assured her I had not yet

        voted and asked what I should do now. She went to check with a gentleman.

              5.     The gentleman told me I had to vote provisionally. I asked the poll

        worker what that meant and she said that it means we may or may not accept your

        vote. She said that I should go ahead and tum it in and then they would decide

        whether to accept it. So that's what I did. I filled out a paper ballot, put it into two

        envelopes, and dropped it in the slot.
                             Case
                              Case1:20-cv-05310-MHC
                                    1:17-cv-02989-AT Document
                                                     Document 1002-7
                                                              1-2 Filed
                                                                      Filed
                                                                         12/31/20
                                                                            11/05/20
                                                                                   Page
                                                                                     Page
                                                                                        3192ofof571
                                                                                                 3




      6.      The woman told me that other people at the polling location had run

inlo the an1e problem.

      7.      She gave me a phone number, 1-833-547-8683, to call to ee if my vote

was counted. I called them in the evening of November 3, 2020, and the gentleman

I spoke to said that there was a computer glitch from the Secretary of State's office.

He told me that this had happened to a lot of other people. I don 't know what he

considers a lot.

      8.      I am concerned that somebody voted for me because they knew I am

disabled and assumed that I wouldn't be able to vote in person. The man I spoke to

on the phone said that no one voted for me; it was just a glitch. He did not say

whether or not they would accept my vote. He said they would look into it, and gave

the impression that they probably wouJd accept it, but wouldo 't say for sure.

       9.     I plan to call them again and fmd out whether my vote was counted.

       l 0.   I couldn't have voted early because I was quarantined because of the

virus. I live on an assisted living floor, and we are very su·ictly quarantined. I have

to be escorted to t.he doctor, and cannot leave to go to the store or for other reasons.

They onJy lifted the quarantine the day before yesterday.

       J I.   My assisted living facility offered me an absentee ballot, but I never

filled it out because I wanted to vote in person. Someone from lhe facility drove me

to the polling place and took me back after.
                           Case
                            Case1:20-cv-05310-MHC
                                  1:17-cv-02989-AT Document
                                                   Document 1002-7
                                                            1-2 Filed
                                                                    Filed
                                                                       12/31/20
                                                                          11/05/20
                                                                                 Page
                                                                                   Page
                                                                                      3203ofof571
                                                                                               3
                                                                                                    - ---   -   ---   ..   -   -   .




      12.    Thave voted many times and this has never happened.to This situation

i totally perplexing. I don't understand how a glitch can make it look like I already

 oted when I haven't.



      FURTHER AFFIANT SAYETH NAUGHT




        dm to and subscribed before me
      t . _g.day of November, 2020.


      NOTARY UBLIC
      My Commission Expires:
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 321 of 571




                     DECLARATION OF K.ARIS NICOLE RIPPLE

             Pursuant to 28 U.S.C. § 1746, I, Karia Ripple, make the following

  declaration.

            1.     I am over the age of 21 years, and I am under no legal disability

  which would prevent me from giving this declaration. If called to testify, I

  would testify under oath to these facts.

            2.    I reside at                                                      Georgia

  30326.

            3.    I am credentialed to serve as a poll watcher at the Election Day

 Ballot Tabulation Center located at the Henry County Board of Elections, located

 at 40 Atlanta Street, McDonough, GA 30253.

        4.        Around 8:30 a.m. on November 4, 2020, arrived at the Henry County

 Board of Elections to witness the vote counting, duplication, and vote review panel

 process.

        5.       Upon arrival, I presented my tabulation center credentials to an election

official.

       6.        I was denied entry by an election official and I informed the official that

I had a right to be at the tabulation center.

       7.        The election official then contacted the Superintendent who then

aUowed me entry.
    Case
ballot    1:20-cv-05310-MHC
       duplla.tk>n              Document
                   process for damaged   1-2 Filed 12/31/20 Page 322 of 571
                                       ballots.

      9.     The ballot duplfcat1on process was betng conducted tn a separate room

from the tabulat1on process and behind closed doors.

      10.    The only way to see the duplication process was to peer throuah a small

~ngular wtndow on each door.

       11.   t was not able to vtew the duplication process.

       12.   I also wanted to view the vote review panel process.

      13.    I was told I could not view the vote review panel procesa.

      14.    One of my companions. Dylon R. Kellos, asked whether there wu

a ~presentative {OJ' the Republican and Democratic Party on the review p.anel

       15.   An election official refused to answer the question and informed us

that we were not entitled to an answer.

      16.    After I asked this question, the election officials forced me to move to

a bade room in the Henry County Board of Elections Office.

      11.    From there, the only process I could view was the voting counting

proc~

      1 .    From the back room, I could not view the vote review panel o.r

duplication process.

      1 decl.:ire under penalty of perjury that the foregoing is true and correct.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 323 of 571




Executed this 5t11 day of November, 2020.




            A      N I HEN
            Note ry , u ll loc Qeor; ••
                 Cobb Cou111 v
           My Com1111u 1011 hp,ru
                ' • llrvar 03, l OU
             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 324 of 571
                     c,,n1<•<: mm . t-..        n   t'OSII. nnd af\er bcrng duly sworn makes lbc follo,"ng
            ,1.H\.'1UCnl   1111dl.' 1   o;llh
                     r h n:unc 1s t-...,t,, Tc1sh                                       .   .        •    .
                    ~ 1 11111 m er th..: :,g..: of 2 1 ) cars. and J am under_no legal disnb1l_1l) which would
           1
            ,n-, cnt me from lt" ang th is dcclamtion. If called lo testify. l would testify under oath to
           1h •~· fo ·ts
                       t I reside :,11                               3 12 10.
                      -' I " orl..cd :is n oollot wotcher 111 lhc Maco n Bibb Board o f Elections. I served ns a
          ,-...,11 " ~rchcr for IJH: cnurc " ee k before the November 3 rd Elect.ion and again for the
          Pn.'s11k111111I rcco unl
                           JI l\fo,1-in :ind absentee baJlots were checked in private ly without any poll
         wavhcrs present. I could no t tell whe ther s ignatures on the e_xte rior envelopes w ere
         m111 · h •d and Bibb County addresses validotcd .
                    6     Ile r scp:irnting ballots fro m lhc enve lopes. all mail-in and absentee ballo ts
        " e re lc tl on mc t:JI s hc h c in open USPS boxes sitting behind foldin g dividers for o ver a
        n ed. before b:1l1ots were cast o n Nove mber 3 rd. They we re no t locked and se cured in
       c ontruncrs "here the, could not be touched
                  7 These bruiots were not looke d securely until afte r they were tallie d o n
         o, e mber 3 Our pro, isionaJ ballots and military ballots we re checked through the
      f<ndtt_\ o frer Tuesday. Nove mber 3. Election Day. They were lhen locked securely.
                   - I :isl ed a supervisor why tl1c Ballots were not secured in boxes or sealed. The
       upcn ·isor sa id it wns not necessary. because they were on c ame ra. [ did observe
     numerous cameras in the room.
           9. 1 later learned that the cameras were onJy connected to give an alann to the
      upen-isor ·s laptop and th:11 there was no other alanns.

         1 dcclare.Au,P9er penalty of perjury that the foregoing is true and correct
   Executed this ..::i{..n_day of November, 2020.



  State of Georgia

 County of Fulton



AJ?PCarcd before me               {A                                 ~
                          C':rb' a-t\ Q[r , this 2 day of November 2020 and after
bemg duly sworn. stated the forgoing statements are true and correct to the best 0 f hi
knowledge and belief.                                                                   s




         . ' Public

                                                                                Chris ti a n Orr
                                                                          ,.... N o ta ry Pub1 ·
                                                                          t=.X p O                                 IC
                                                                            Bibb ~t 21st 2022
                                                                                  aunty, GA
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 325 of 571




            AFFIDAVJ;'.l'_OF RELLJ<~X KAYLOR GALLOWAY

       Comes now, Kelley Kaylor Galloway, and after being duly sworn makes

 the following statement under oath

       L     My name is Kelley Kaylor Galloway.

       2.    I am over the age of 21 yearn, and I am under no legal disability

 which would prevent me from giving this declaration. If callecl to testify, I

would testify undei: oath to these facts.

       3.    I reside at                                      A 30555.

      4.    I arrived      011   Election Day (November 3, 2020) after work at

approximately 5:30 pm at tho Flinthill polling place located in !Upworth,

Fannin County, Georgia.

      5.    I pi•esented my d1·iver's license id to vote and was told that,

according to th,, voter ,•r➔ gishation system, I was in the wrong precinct since

my driver's license was :issued to someone with a name different from mine in

Fulton County Georgia and that I was not registered to vote and co11ld not vote.

      6.    I was shocked and surprised when I was told this since I have lived

in Epworth for the past 8 years and I have voted in this same voting precinct

a number of times.

      7.    I then spoke with the Poll supervisor, and told him that I was

recently married and that I changed my driver's license the day before the
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 326 of 571




 election. He asked for my maiden name, which is Kaylor. When he entered my

 maiden name into the database he confirmed that I was propedy reg·istered

 and he allowed me to vote,, He was unable to explain why the scan of my license

was shown to be someone else with a Fulton County address.

      8.         I called the Georgia Voter hotline to complain and ! am making this

affidavit because r am very concerned that my right to vote in person was almost

denied as a result of a software error and I am concerned that my license appeared to

be in the voting database showing a Fulton County address and a different person.



      I declare under penalty of perjury that the foregoing is ti•ue and correct.

F;xecttted this lb._ day of November, 2020.




State of Geot'gia
County of Fannin


Appeared before me            \:hlbE'iN\CX\O@
                                        thl.s 1:3... day of November 2020 and
after being duly sworn, sta~ the forgoing statements are ti·ue and correct to
the best of hel· knowledge and belief,



     ~illQOPdAI\ 0~~£..!U!{,,.JQOcik!:'..Ll,,.Ut\_
     NotaryiliJic

     My commission expires 03j.o.Laj@:E)
DocuSlgn Envelope ID:Case
                      A46F8B4F-3C89--45138-aE83-F0619083E8CA
                            1:20-cv-05310-MHC Document         1-2 Filed 12/31/20 Page 327 of 571




                             AFFIDAVIT OF KELSEY AMANDA SASSER

                   Comes now, Kelsey Amanda Sasser, and after being duly sworn makes

           the following statement under oath

                   1.     My name is Kelsey Amanda Sasser.

                   2.     I am over the age of 21 years, and I am under no legal disability

           which would prevent me from giving this declaration. If called to testify, I

           would testify under oath to these facts.

                   3.     I reside a                                             eorgia, 30004.

                   4.     On October 25, 2020, on or around 4:00pm, I arrived at the Milton

           Library located at 855 Mayfield Road, Milton, Georgia, 30009.

                   5.     When I presented my identification to vote I was told, according to

           the system, that I had already requested an absentee ballot.

                   6.     I told the poll worker that I never requested an absentee ballot and

           that I was there to vote in person.

                   7.     The poll worker told me that I would need to sign an Affidavit and

           that my absentee ballot would be discarded if I received it.

                  8.      To this day, I have never received an absentee ballot.

                  9.      I signed the Affidavit and was assured that my vote would count.

                  10.     I strongly believe that I was a target of voter fraud because I am disabled

           and someone was trying to take advantage of me.


                                                               - 1-
DocuSign E
          nvelope ID: A46F8B4F-3C89-45B8-8E83-F0619083E8CA
                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 328 of 571




                     11.      I believe that someone requested my absentee ballot, thinking I would

             not notice because I was disabled and they were planning to steal my vote.



                     I declare under penalty of perjury that the foregoing is true and correct.

             Executed this 16th day of November, 2020.



             Kelsey Amanda Sasser
             678.727.3081
             KelseySasser@protonmail.com




                                                             -2-
DocuSign Envelope ID: A46F8B4F-3C89-4588-8E83-F0619063E8CA
                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 329 of 571




             State of Georgia
             County of Fulton


            Appeared before me _ _ _ _ _ __, this _ day of November 2020 and
            after being duly sworn, stated the forgoing statements are true and correct to
            the best of his knowledge and belief.




                     '-f<. 1 , ~
                     Notary Public
                                                   gjf;
                     My commission expires "6 C. - L I --&:, 2-'(




                                                             - ,,_, -
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 330 of 571




                      AFFIDAVIT OF KIMBERLY A. BEEMER

l. I am over the age of 21 years, and I am under no legal disability which would prevent me
   from attesting to these facts. If called to testify, I would testify under oath to these facts.

2. My name is Kimberly A. Beemer.

3. I am a resident of Michigan and registered to vote in Michigan.

4. On November 5, 2020, I traveled to Georgia to volunteer as a credentialed member of the
   Voter Review Panel (VRP) in Rockdale County, Georgia.

5. I was credentialed by the Georgia Republican Party.

6. I served as a member of the VRP at the Rockdale County Board of Elections, located at
   1261 Commercial Dr. SW Ste. B, Conyers, GA 30094.

7. Upon arrival around 9:40 AM, I advised the receptionist that I was present to sit on the
   VRP and I showed her an electronic copy of my credentials.

8. The receptionist summoned Ms. Pfiffer (spelling unknown). I presented Ms. Pfiffer with
   an electronic copy of my credentials. She indicated she would advise the elections
   supervisor.

9. I sat in a small lobby area to wait. Between I 0: 13 and 10:20 AM, I approached the reception
   desk again. I asked Ms. Pfiffer if the VRP was empaneled and expressed my concern as I
   was supposed to be on the panel. Ms. Pfiffer advised me that there was no VRP meeting
   and that 1 was not on the panel and would only be able to observe that day.

10. I showed Ms. Pfiffer my credentialed letter once more and asked if I could speak to a
    supervisor. Ms. Pfiffer provided me the supervisor, Cynthia Willingham's, contact
    information.

11. I stepped outside and called Ms. Willingham. The phone was picked up by the receptionist
    I had just spoken with. I politely asked her to please get a message to Ms. Willingham that
    I was present to serve on the VRP.

12. At I 0:45 AM, I entered the waiting room with still no direction. At approximately 11 :00
    AM, I asked the receptionist if there was any update on the VRP status.

13. A short time later, Ms. Willingham entered the waiting room. I showed her my credentialed
    letter, and she advised that this was insufficient-that I needed a letter from the Rockdale
    County Republican Party Chairman.

14. I contacted the Rockdale County Republican Party Chairman, who produced and delivered
    a new VRP appointment letter on his behalf



                                                                                                 1
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 331 of 571




15. I provided the letter to Ms. Willingham, but she would not accept it because there was
    already another Republican panelist on the VRP named Mr. Holmes.

16. Ms. Willingham told me I would need a statement from the Rockdale County Republican
    Party Chairman stating that I was to replace Mr. Holmes on the VRP in order for me to
    proceed as a member of the panel.

17. This statement suggested to me that the VRP was already in session. I asked Ms.
    Willingham if the panel had begun its business. and she advised that no one was meeting.
    She further stated that she had 18 ballots "they" were "validating" before the VRP could
    convene.

18. I asked her what "validating" meant, and she stated that she was comparing names on the
    ballots to the voter registration.

19. I asked her who "they" were, and she said she misspoke, that she was the only one
    conducting this process.

20. At 12:30 PM I approached the reception desk to advise that I had the updated letter
    requested by Ms. Willingham. At approximately 12:40 PM, Ms. Willingham appeared,
    dearly agitated, and glanced at the new letter. She advised that she needed it to come
    directly from the Rockdale County Republican Party Chairman (Mr. Dryer) and that it
    would have to be signed.

21. I showed her that it was signed and that I would contact Mr. Dryer to request he send it
    directly to her.

22. I asked about the status of the VRP and was told it would be "several, several hours" and
    that I should feel free to leave since it would be a long time before the VRP took place.

23. She then said, "I'm going to go ahead and go now before I say something."

24. At 12:54 PM, I left the building to eat lunch. I arrived back at the Board at approximately
    2:30 PM. When I arrived. Ms. Willingham was explaining to someone in the lobby that she
    was delayed by constant interruptions all day and an early morning court hearing, but that
    they were only checking voter names against the registration.

25. At 3:07 PM, I emailed my point of contact at the GOP to update the status. I was advised
    by one of my contacts that earlier in the day a gentleman named Larry Cox, with the GOP,
    had had a similar experience but that he actually went to through the door into the office
    and saw a group of people counting ballots.

26. I was advised to do the same.




                                                                                             2
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 332 of 571




27. Due to the escalation of Ms. Willingham's aggravation present thus far I elected not to do
    so.

28. I believed the door to be locked, I certainly knew it to be closed, and I was almost certain
   it led to private offices.

29. I contacted a colleague to see how their VRP was going in another county and explained
    my situation. My colleague had a similar experience and gave me the name of someone to
    contact. At 3:23 PM, I also had an 11 minute conversation with Mr. Dryer who had called
    me to check the status.

30. A very short time later Ms. Willingham came out to the reception area and opened a door
   to the far right. She advised that we could look into the "count room" because she wasn't
   going to be accused of something she did not do.

31. Monica went into the room. I looked around the corner into the room. There were two
    gentlemen sitting in the room but there was no other indication that it was the only room
    in the building were votes could be counted. I sat back to wait, leaving once to take a phone
    call.

32. At approximately 3:31 PM, Monica asked me "how long are you going to be here". I
    believed at the time that she meant in Georgia, so I replied, "until Sunday if need be". She
    replied, "I meant here". I told her I intended to stay until the VRP convened.

33. Between 3:33 and 3:55 two gentlemen came into the Board and advised the receptionist
    that one was there "to vote". The one speaking explained that "when I voted I didn't have
    proof oflD or residency so I just got a call from "head of voting' to come prove who I am
    by bringing things on ... she gave me a list".

34. I grew concerned based on the gentleman's explanation that he was there to vote. I politely
    asked the gentleman if he minded sharing his name. He was very open to d0ing so and
    stated that his name was "Fred Marshall".

35. I noted his name in my notepad and asked for his address. He asked if I worked "here".

36. I started explaining by saying "I am working here today as ... " but was interrupted by
    Monica who told the gentleman "she's a republican don't speak to her''.

37. I finished my sentence with" ... GOP attorney interested in the election process".

38. Monica loudly proclaimed that I was misleading the gentleman who then came very close
    to me and asked me if I lied to him.

39. I took a step back toward the closed door and told the gentleman that I had not but had not
    gotten a chance to finish.




                                                                                                3
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 333 of 571




40. I reiterated that I was a GOP volunteer attorney. He was upset that I asked his name and
    wanted to know why. I advised that I had heard him say he was here to vote per the
    supervisor's request and was interested in that. I returned to my chair.

41. He followed me so I stood back up. He told me to give him my notebook and I refused but
    ripped off the portion where I had jotted his name and gave that to him.

42. As I was tearing off the portion of my notepad to give Mr. Marshall my notes, Ms.
    Willingham came into the waiting area.

43. Monica told her I had lied to the man.

44. I explained that I had not, but that I had been interrupted while explaining my position.

45. Mr. Marshall agreed that I had not but indicated he felt misled. Monica also advised and
    agreed that while l had not said that I work there my statements could be misleading.

46. Ms. Willingham advised me that she was calling the police and having me removed for
    trespassing.

47. Monica interrupted and said that I had been disruptive all day and that its illegal for me to
    record someone who is voting.

48. I asked her how she knew this since she had only just arrived within the past hour or so.

49. Ms. Willingham said, "go now or I'm calling the police" and indicated to Monica and Mr.
    Marshall that she wanted statements from them. I advised her that I was available to give
    my statement as well but that I would wait outside.

50. I exited the building and called 911 dispatcher to report my location. I did not want the
    police to believe I had left instead of giving a statement, including my name and contact
    infonnation. Further I was not comfortable with being close to Mr. Marshall when he
    eventually exited the building.

51. The dispatcher established my location and advised that she had not received a call.

52. I called Mr. Dryer at 3:56 PM to report that I had been removed from the area and that he
    needed to replace me on the VRP.

53. I reentered the building to retrieve my belongings I had left. After I retrieved my
    belongings Monica said something to me about intimidating voters and that "'if this is how
   you want to win lawsuits ..."

54. I advised her that I was merely noting the process and had waiting for over 6 hours for the
    board to convene.




                                                                                                4
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 334 of 571




   55. She said something about my aggressive nature, and T asked her again how she could
       possibly know anything about my nature since we only just met, and she wasn' t present
       throughout the day. As [ left the building she continued speaking loudly about " ... having
       fought bigger lawyers than me."

   56. At approximately 4:13, having not seen the police, l called an Uber, On my way back to
       Atlanta I was called by Toby Dryer. The call lasted 12 minutes and it was confirmed that
       the panel was meeting already.

   57. I was never granted access to participate on the YRP.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this   11_ day of November 2020.


                                                        C ~~ ; , _ 77--
                                                              Saginaw, Ml 48609
                                                              (989) 737-9552




Subscribed and sworn to before me this
I 3th day of November, 2020.

M~~~,M£
     Not ary Public. State of Michigan
              County of Bay
    My Comm i ssion Expi res 0 t •30-2021
    Acting In the County ol &0,&4-




                                                                                                 s
                             Case
                              Case1:20-cv-05310-MHC
                                    1:17-cv-02989-AT Document
                                                     Document 1002-6
                                                              1-2 Filed
                                                                      Filed
                                                                         12/31/20
                                                                            11/05/20
                                                                                   Page
                                                                                     Page
                                                                                        3351ofof571
                                                                                                 3




                       AFFIDAVIT OF KRISTEN WATT

      COMES NOW KRISTEN WATT who ha-ving been first duly sworn before

an officer· authorized to administer oaths, deposes and states as follows:

      1.     My name is Kristen Watt. I am over the age of eighteen ( 18) years, I

am suffering from no legal disabilities, and I am competent to make this Affidavit.

I voluntarily and freely make this Affidavit on my own personal knowledge for any

and all uses and pill-poses authorized by law.

      2.     I am a registered Georgia voter. My permanent address is

                          and my phone number is

      3.     On November 3, 2020 at approximately 9:30 A.M., I arrived to vote at

the Cedar Grove United Me·thodist ChLrrch at 3430 Bouldercrest Road, Conley, GA,

30288. I had requested an abse.ntee ballot, but it never arrived so I decided to vote
•
1n person.

       4.    I came in and was directed to a desk to scan my ID. The poll worker

scanned my ID and it showed that I already voted. She scanned my ID a second

time and it still showed up as having already early voted. Both times, the poll worker

showed me the screen that said that I had voted already, even though I had not even

received my ba1 lot.
                               Case
                                Case1:20-cv-05310-MHC
                                      1:17-cv-02989-AT Document
                                                       Document 1002-6
                                                                1-2 Filed
                                                                        Filed
                                                                           12/31/20
                                                                              11/05/20
                                                                                     Page
                                                                                       Page
                                                                                          3362ofof571
                                                                                                   3




          5.   I was directed to the ''voting center' table to speak witl1 a woman who

seemed to be in charge. This woman tried scanning my ID again and got the same

result.

          6.   I explained to her that I had applied for an absentee ballot but never

received it. The woman called her supervisor, and had me sit and wait while she

called. This wasn't a problem because the polling place was not crowded.

          7.   The supervisor told the woman to have me fill out a provisional ballot.

I filled out all of my information, then filled out the actual ballot. The ballot was put

in an envelope, and then the envelope was placed in a second envelope which was

then put in a special bag

          8.   They gave me a number to call and check the status of my ballot. I

called the number about two or three hours after I left the polling place, but when I

called, the phone just rang and rang, the11 told me my call could not be completed

and rusconnected. The number was l-866-335-8683.

          9.   I was told I had voted early in person on a day in October. I don't

remember the day. Jt's not possible that I voted in pe1·son in October because I was

away at the University of West Georgia the whole month of October, and only came
                                              Case
                                               Case1:20-cv-05310-MHC
                                                     1:17-cv-02989-AT Document
                                                                      Document 1002-6
                                                                               1-2 Filed
                                                                                       Filed
                                                                                          12/31/20
                                                                                             11/05/20
                                                                                                    Page
                                                                                                      Page
                                                                                                         3373ofof571
                                                                                                                  3




home on October 31 to get my car serviced. I have a receipt from October 31 in

DeKalb County from wl1en I got my car serviced after driving home.

         10.         I filled out the absentee ballot request form on September 25.                                    I

rerne1nber the date because it was the day before my birthday and I had gone home

to get my hair, eyebrows, and nails done. I fiJled it out next to my grandmother.

          11.        I am certain that I did not submit the absentee ballot. I requested the

ballot to be sent to my address at school. I checked in the mail room in my building

eve1y day during the month of October, and specifically asked the mail room

workers about it. Other people in my building also requested mail ballots and did

not receive them. I do not know if they had the same problem when they t:Iied to

vote.

          I 2.       This was my first time voting. I requested an absentee ballot in 2018

but never received it. J also requested a ballot for the 2020 primary. It did come,

but I did not get it in time to vote.

       FURTHER
-ooeuSlgnod by
               AFFIANT SA YETH NAUGHT
  ~~LJ~
'--58812DB57FAC422


         Sworn to and subscribed before me
         thls ~ ay ofNovember, 2020 .

           ...--ir11   V,....,'-JC_ (



                                        LIC
         My Commission Expires:
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 338 of 571




                      DECLARATION OF LARRY DEAN RIVERS

          Pursuant to 28 U.S.C. § 1746, I, Larry Dean Rivers, make the following

declaration.

          1.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I would

testify under oath to these facts.

          2.    I am a voter in Screven County.

          3.    I reside at                                        GA 30467.

          4.    Around 8:00 A.M. on November 3, 2020, I went to vote at Hunters

Community House, located at 312 Hunters Road, Sylvania, GA, 30467.

          5.    I presented a valid Georgia Driver's License.

          6.    A poll worker informed scanned my license with a machine.

          7.    I signed the prompts on the machine confirming my identification.

          8.    A poll worker provided me with a voter card.

          9.    I filled out the form/voter card on the voting machine.

          10.   The machine printed a ballot that accurately reflected my vote.

          11.   When I attempted to scan my ballot, the machine rejected my ballot.

          12.   At that point, a poll worker informed me that I had already cast a

ballot.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 339 of 571




        13.   A poll worker was unable to go back into the machine to allow me to

vote.

        14.   A poll worker informed me that I could cast a provisional ballot.

        15.   I casted a provisional ballot.

        I declare under penalty of perjury that the foregoing is true and correct.




                                                     Larry Dean Rivers
                                                     912-658-8188
                                                                   lanters.net
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 340 of 571




                         AFFIDAVIT OF Laura Jones

      Comes now, Laura Jones, and after being duly sworn makes the

following statement under oath

      1.    My name is Laura Jones.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside a                                   A 30306.

      4.    I arrived on ELECTION DAY (November 3) at 5:00 am at the

Fulton County polling station located at the Temple Emmanu- El, 1850 Spalding

Drive, Sandy Springs, GA 30350 and I worked there as a volunteer poll worker until

8:00 pm that evening.

      5.     Approximately 2-3 weeks prior to election I attended a four hour

training session about "how to secure the vote". During the training we were

instructed how to set up the voting machines, following a multi-step process

outlined in detail in a book of instructions. We were tested on this process at

the end of the training. The process emphasized the importance of security in

opening up and setting up the voting machines, matching serial numbers on

the voting machines to those in the inventory that was provided to the Poll
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 341 of 571




Manager and confirming that certain doors on the voting machines were zip

tied for security.

      6.     When I arrived early on the morrnng of Election Day, I was

assigned to be a Line Monitor, but since there were very few voters and

minimal lines, I volunteered to assist the Poll Manager, Keira Bell, with

opening up and setting up the voting machines. As we were setting up the

machines, I attempted to follow the instructions from my training to match

serial numbers on the exterior cabinets of the voting machines with the

inventory list provided to Ms. Bell but Ms. Bell told me that was not necessary

since they always matched. I then noticed that the doors which were marked

"Election Database" on the majority of the voting machines which were

supposed to be zip tied were not properly secured. The zip tie was fastened to

a part of the voting machine but not to the "Election Database" door in a way

that would not function as a security lock.

      7.     I told the Poll Manager about the security failure of the zip ties

and she said " wow I've never seen that before" but that it was an innocent

mistake since it was obvious that there was an attempt to secure the doors by

zip ties and not to worry about it.

      8.     Because ofmy concerns about these security lapses of not following

proper opening procedures I reported them to a woman who was a lawyer
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 342 of 571




       Ub'!'d IOt lrmmng




       not   i r-P   whNlwr Lhcy wcrl' J1C.n111w<l   111,111 11 l!Wlllll"r.




       utl oftl·,r 1mpi'1' h.dtot!I from Liu• l'abi,w~ ht·nt•alh thr ,,.1.:mmcrX,md put. !h1>1u

                                                        Jtv'}                 ~"J-
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 343 of 571




           13.       J h,lVt• 11'potll·d dw (• !!Cct111l y   i-   lll''< ,luc   to my t:ttllft•rn Int' 11 l11d:




           L rnr.t .Jonl!:1




                                   OM!tt. ~
                                 HOlAltV 'UIUC
                               sia ot SMti Cnllne
           -                  - Ny.~~1,ion ~
           !\uti r            t   JuM l'I, 202S

           ~ty ,-,11n11rn1,m,n N,pu,,Jvrll.." ? 4       11.<: i.. !-
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 344 of 571




  Democrat poll watcher. I do 11ot know if i:ihc reported this ful'Lhcr. There were

  no Republican poll watchers.

        9.     During our training we were instructed that all voting machines should

  have an opening screen showing "O ballots c:ast" when they were opened. We

  discovered that one machine opening screen said "1 ballot cast" when we opened it

  The Poll Manager did not use this machine for voting, saying that it must have been

  used for training.

        10.    During the opening process we discovered that one printer already

  had two paper ballots on it. The poll manager said that this was probably used

  as a training machine also. The poll manager picked up these ballots but I did

  not see whether they were scanned in on a scanner.

         11.   During our training we were instructed that certain closing

  procedures should be followed at the end of the voting day, including

  confirming matching serial numbers and checking to ensure that all doors we1·e

  locked by zip ties. At the end of the voting day these procedures were not

  followed. Specifically the doors marked "Election Database" were not secured

  by zip ties and no effort was made to confirm serial numbers.

         12.   After the voting machines were closed at the end of the voting day,

  the Assistant Poll Manager, Odessa, ( grandmother of the poll manager) pulled

  all of the paper ballots from the cabinefA beneath the scanner~ and put them
                                          cftv'}                   ~8-
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 345 of 571




 into a zippered black bag. The Poll Manager was then the "runner" who

 delivered the paper ballots.

       13.       I have reported these security issues clue to my concern for a lack

 of security in the machine voting process.

       I declru·e under penalty of perjlll'y that the foregoing is true and col'l'ect.

       Executed this          11: ~ay of November, 2020.

      (~c-{,Y,~
  State of Geozgi,t -
             S   c, Y   frl C. fl- ~ ._ I #-I A-
                            ,1) (-\15
  County of Fnlto;i:i
             ·t s~ I.Kt/t2-1
                            _pt+g  -          ~
  Appeared before me {.Jf')~A faNt::S , this/7 day of November 2020 and
  after being duly sworn, stated the forgoing statements are true and col'l'ect, to
  the best of her knowledge and belief.




        My commission expireJlH&- 2,4 (2,01,,,~
      Case
       Case1:20-cv-05310-MHC
             1:17-cv-02989-AT Document
                              Document 1002-5
                                       1-2 Filed
                                               Filed
                                                  12/31/20
                                                     11/05/20
                                                            Page
                                                              Page
                                                                 3461ofof571
                                                                          2




                             AFFIDAVIT OF LAURA SINGLEY

       COMES NOW LAURA SINGLEY, who having been first duly sworn before an officer

authorized to administer oaths, deposes and states as follows:

   1. My name is Laura Singley. I am over eighteen years of age and competent to testify to

       the matters contained herein. I voluntarily and freely make this Affidavit on my own

       personal knowledge for any and all uses and purposes authorized by law.

   2. I am a resident of Dekalb County, Georgia.

   3. During the November 3, 2020 election, I appeared to vote at All Saints Catholic Church

       in Dekalb County.

   4. I arrived at the polling place around 8:30 A.M. on November 3, 2020. A poll worker

       scanned my ID and told me that I had already voted in person. The poll worker rescanned

       my ID a few more times to confirm this. Another poll worker came to help, but was also

       in the middle of helping another person. I was asked to step back while the poll workers

       figured out the situation.

   5. I was then told by the second poll worker that I had requested an absentee ballot and had

       voted in advance.

   6. I did not vote early. I never requested an absentee ballot. I never received an absentee

       ballot in the mail in my name.

   7. I was asked to vote provisionally, which I then did. I was told the provisional ballot

       would make my first vote invalid and that I could track the provisional ballot.




                                                1
    Case
     Case1:20-cv-05310-MHC
           1:17-cv-02989-AT Document
                            Document 1002-5
                                     1-2 Filed
                                             Filed
                                                12/31/20
                                                   11/05/20
                                                          Page
                                                            Page
                                                               3472ofof571
                                                                        2




        FURTHER, AFFIANT SA YETH NAUGHT.




        LAURA SINGLEY


Swor~    and subscribed before me
this             t\l vunb~ o.
          day of O




My Commission Expires:




                                       2
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 348 of 571



                       AFFIDAVIT OF LEROY Z. EMKIN
      Comes now, Leroy Z. Emkin, a nd after being duly sworn, makes the following

statement under oath.

1.    I am over the age of 21 years, and I am undel' no legal disability which would

prevent me from giving this declaration. If called to testify-1 I would testify under

oath to these facts.

2.    On Friday, November 13, 2020, I was an observer at the Jim Miller Event
Center .

3.    As an obser ver, I did not see any hand·counting of ballots. Rathe1-, after

ballots were separated according to candidate at the t ables, t he ballots were then

taken to t he vote ballot counting machines where they wer e counted.

4.    The person operating t hese count ing machines would then write down the

count on a piece of paper, place t he counted ballots back into t he box from which

they came, and then place t he written count on top of the ballots in the box.

5.    The box was then taken back to the table a t which t he ba llot separations
w ere

perfo1·m ed where the count was written down on a form .

6.    I did not see any independent ve1·ificat ion of the machine ballot count, and I

did not see any hand-counting of ballots b eing done.

7.    On Sat urday, November 14, 2020, I was credentialed to be a monitor at t he

Jim Miller Event Center.

8.    As a monitor, I noticed that the ballot counting machines were no longer

being used at all. When I a sked a s upervisor on t he floor why these machines were

not being used, she t old me that ead y Saturday morning a n order was received by
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 349 of 571



the supervisors to stop using th e ballot counting machines and t hat only ballot

hand-counting must be used.

9.     While on the floor as a monitor, I had the following expel'iences: Fi1·st , at

one t able, while I was wa tching the ballots being separated according to candidate, I

was approached by one of the staff members on the floor and I was asked to move

further away from t he table where th e ballot separation was being performed. I

explained that I needed to be in a posit ion at the table so that I could verify t h at

each separated ballot was placed in the correct candidate box since the font size

showing t he names of t he candidates was so small t hat it would not be readable if I

moved further away from t he table!. The staff member continued to insist that I

move ftu-ther away. Each t ime I w::ts asked to move further away I again told the

staff member that I was there to t:ry to verify t ha t the separated ballots were being

placed in the correct candidate box. The staff member eventually walked away with

no furt her requests.

10.    Second, at another table beginning at around 3:QQpm, I watched th e ballot

separating and ballot h and-counting procedure being performed on approximately

1,500 ballots. I not only watched this procedure, but I was also counting the ballots

at the same time they were being hand-counted by the same two persons who

separated the ballots. While t his was going on , I was approached by a nother

supervisor on the floor who told mH to move on to a nother table since she said that I

was a t this t able for too long a period of time. I told her I needed t o stay at this t able

in order t o monitor the ballot hand ·count ing being performed. The supervisor

repeatedly asked me to move to an other table, and each t ime I repeated t hat I
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 350 of 571



would not do that until the ballot hand· counting was completed. I told her that I

was doing what I was expected to do as a monitor, and that was to monitor the

ballot sepai·ating and ballot hand-counting procedurn. The supervisor eventually

moved on with no further comments.

11.   Third, since only four monitors from the Republican party at any one time

were permitted to be on the floor performing a monitoring responsibility, there was

absolutely no way to verify that the ballot sepai·ating and/or ballot hand-counting

procedures were being pe1·formed correctly or accurately at each table given that

there were a very large number of tables on the floor where such procedures were

being performed.

12.   As a monitor on Sattu·day, November 14, 2020, I asked a supervisor on the

:floor how the two persons at each of the approximately forty (40) tables who were

perfonning ballot separating and ballot hand-counting were selected. I was told by

the supervisor that several employment agencies were used to provide such persons.

I then asked why each such table did not have one person provided by the

Republican party, and one person provided by the Democrat party who would both

perform the ballot separation and ballot hand-counting p1·ocedure while at the same

time auditing each other's actions. This would have been a far more reliable

procedure to verify that the separated ballots were being placed in the conect

candidate box, and that the ballot hand-count would be fai· more reliable and

accurate. I was only told by the supervisor that the persons provided by the

employment agencies were placed at the tables such that they did not know each
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 351 of 571



other before being placed at the tables. In my opinion, there was absolutely no way

to verify that the ballot separating and ballot hand-counting procedures were being

performed correctly, reliably or accurately at each table.

13.    Based on my experiences as a monito1· on Saturday, November 14, 2020,

absolutely no independent auditing of the ballot separating or ballot hand-counting

could possibly be pe.r formed in a complete or accurate manner.

14.   The public was told that the vote recount would be a combination of a

recount and audit in order to assure accuracy. My eJ1..'J)erience convinced me that

there was no way that any level of accuracy could be achieved.



I declal'e under penalty of perjlll'Y that t he foregoing is true and correct. Executed

this 2.St'Ji day of November, 2020.



                                                Leroy Z. Emkin
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 352 of 571



State of Georgia
County of

Appeared before me, this 25" th1 day of November 2020 and after being duly
sworn, stated the forgoing state\ments are true and correct to the best of his
know ledge and belief.



                                                Leroy Z. Emkin

                                                    Jessica L Birchmier
      ~    :>ve~ I....A-:-:>v,Ch..-"YV"- ~           NOTARY PUBLIC
        otary Public                            Cherokee County, GEORGIA
                                                    My Comm. Expires
      My commission expires .Q.7/oC::,/ :;>o:)~        07/05/2023
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 353 of 571




                    AFFIDAVIT OF LESLIE HUDGINS

      Comes now, Leslie Hudgins, and after being duly sworn makes the
following statement under oath:
      1.    My name is Leslie Hudgins.
      2.    I am over the age of 21 years, and I am under no legal disability
which would prevent me from giving this declaration. If called to testify, I
would testify under oath to these facts.
      3.    I reside at
Georgia.
      4.    I worked as a poll watcher on election day, November 3, 2020, from
9:00 a.m. to 12:30 p.m. and from 6:00 p.m. to 7:00 p.m.
      5.    I was assigned to work at Timber Ridge polling precinct located at
St. Joseph’s Episcopal Church, 1865 GA-20, McDonough, Henry County,
Georgia.
      6.    When I arrived at 9:00 a.m. I observed that the ballot count on the
scanner was 95.
      7.    When I left at approximately 12:30 p.m. I observed that the ballot
count on the scanner was 150.
      8.    When I returned at approximately 6:00 p.m. I observed that the
ballot count on the scanner was 13.
      9.    I asked Andre, the poll worker who was assisting people to scan
their ballots, what had happened. He told me that the scanning machine had
broken and that “someone” had come to fix it. He didn’t know if that person
was from the Board of Elections, and he didn’t know what had happened to all
of the ballots that were scanned before it broke.
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 354 of 571




          10.   I inquired of Andre what they did with the ballots that the citizens
    of Henry County were trying to cast while the scanner was broken. He pointed
    to a slot toward the back of the scanner and told me that the ballots were
    dropped down inside.
          11.   This matter concerns me because the poll worker assigned to the
    scanner should have known what was going on with the repair of the scanner
    and the scanning of all of the ballots. I have no confidence that he knew what
    was going on or that this alleged malfunction was handled appropriately.
    What happened to the ballots that were cast before the scanner broke? And
    were the ballots that the voters could not scan while the machine was broken
    scanned later? Something isn't right about this.
          I declare under penalty of perjury that the foregoing is true and correct.

l   Executed this 30th day of November, 2020.




    State of Georgia
    County of DeKalb
l   Appeared before me Leslie Hudgins, this 30th day of November 2020 and after
    being duly sworn, stated the forgoing statements are true and correct to the
    best of her knowledge and belief.




    Notary Public-Ruthann P. Lacey
    My Commission Expires: February 28, 2024
     This Affidavit was notarized pursuant to Executive Order 04.09.20.01 using
             Zoom as real-time audio-visual communication technology.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 355 of 571




      10.   I inquired of Andre what they did with the ballots that the citizens
of Henry County were trying to cast while the scanner was broken. He pointed
to a slot toward the back of the scanner and told me that the ballots were
dropped down inside.
      11.   This matter concerns me because the poll worker assigned to the
scanner should have known what was going on with the repair of the scanner
and the scanning of all of the ballots. I have no confidence that he knew what
was going on or that this alleged malfunction was handled appropriately.
What happened to the ballots that were cast before the scanner broke? And
were the ballots that the voters could not scan while the machine was broken
scanned later? Something isn't right about this.
      I declare under penalty of perjury that the foregoing is true and correct.
Executed this 30th day of November, 2020.




State of Georgia
County of DeKalb
Appeared before me Leslie Hudgins, this 30th day of November 2020 and after
being duly sworn, stated the forgoing statements are tr~,~~pi'rJ;5;t to the
best of her knowledge and belief.                     ,$'~~t;_..........~c~ /';,
                                                       :
                                                               ~.-··
                                                       '...,,.._.
                                                           ~
                                                               .:      ~
                                                                         o~~Lr
                                                                                       ·•..~ ~,.,,.,
                                                                                            ~
                                                                                            i        ':.
                                                       ~        :           ' t..
                                                       --o·              ....               .: <( --
                                                       ; ~\              '°tJ&\.'c,         .J ff§
                                                           ~   ·~·-.                    .. 0 .....
                                                           ' , T~   ••                •••   ~ ~
                                                               ~ ~8    ······...••·         ~   ,,
                                                                    ,,,,,, .. ,,,,,,
Notary Public - Ruthan   . acey                                ,,,, CouN~'< · ,,,,
My Commission Expires: , ebruary 28, 2024

 This Affidavit was notarized pursuant to Executive Order 04.09.20.01 using
         Zoom as real-time audio-visual communication technology.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 356 of 571




                         AFFIDAVIT OF LISA HOLST

        Comes now, Lisa Holst, and after being duly sworn makes the following

statement under oath

        I.   My name is Lisa Holst.

        2.   I am over t he age of 21 years, a nd I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

        3.   Ir~sideat-· ---- ■1-
        4.   I am the daughter-in-law of Walter T . Holst who died May 13,

2010.

        5.   At the time of his death, Walter T . Holst resided at 3607 Santa Fe

Trail, Doraville, GA 30340.

        6.    For the Georgia 2020 general election Walter T. Holst received three

absentee mail- in ballots.

        7.    A review of Walter T. Holst's voting record shows him voting in ~ ' i N

2017 and 2020.




                               Ex. 5 to Petition:
                                  Holst Aff.
 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 357 of 571




         I declare under Penalty ofperjury that the foregoing is true and correct.
  Executed this -~3 _ day of November, 2020.



                                                           Lisa Holst


State of Ge~
County of,•11 n       e:f
                         +
Appeared before me     J&:y 7;2,.,ao ~
                              1:,              this J,): o{, day of November
2020 and after being duly sworn, stated the forgoing statements are true and
correct to the best of his knowledge and belief.




                                                         Lisa Holst


     Notary Public

    My commission expires ~      '1   ,e l ~ ~i> 2, J/




                                Ex. 5 to Petition:
                                   Holst Aff.
      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 358 of 571




                            AFFIDAVIT OF LOIS ELAINE EUBANK

      Pursuant to 28 U.S.C. § 1746, I, Lois Elaine Eubank, make the following

declaration.

       1.          I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify under

oath to these facts.

       2.          I was a credentialed voter review panel (VRP) member at the Board of

Elections in Chatham County and at "The Annex", located at 10C Mall Way Savannah,



                                                                                                     I
 Georgia 31406.

        3.          I was credentialed by my local county GOP.

        4.          I participated in the VRP on October 19, 2020 through October 30, 2020;

 November 3, 2020; and November 5, 2020.

        5.          On Wednesday, October 28, 2020, I was the only credentialed VRP

 member present for the panel at the Board of Elections.

        6.          There was not a credentialed democratic representative at the VRP.

        7.          Despite this vacancy, the VRP was conducted.

         8.         I was told by an election official that I could not speak as ballots were

  adjudicated.

            9.       Additionally , when I was poll watching and circulating the duplication table

  at The Annex, I noticed several instances in which there were only two poll workers

  instead of four poll workers overseeing the duplication process.

             10.     One of the poll workers did not know what a military ballot looked like.
          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 359 of 571




           11 .   She asked a poll worker if she could throw the ballot away (not knowing        !   i


    that it was indeed a military ballot.)

           12.    The other poll worker told her it was a military ballot, and the duplication

    was completed .

           I declare under penalty of perjury that the foregoing is true and correct.

    Executed this   Ji_ day of November 2020.                                                        ,            !



              ~ 9 au,. ~~
                                                             NAME




    NOTARY

(




                                                                                                         I
                                                                                                         If
                                                                                                         I




                                                                                                          I
                                                                                                             \I
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 360 of 571




                       AFFIDAVIT OF LOUIS ALBANESE

      Comes now, LOUIS ALBANESE, and after being duly sworn makes the

lollowing statement under oath

      1.     My name is Louis Albanese.

      2.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I would

testify under oath to these facts.

      3.

      4.     On October 13, 2020, I arrived at the early place located at 226

Candler Street, Homer, Ga. 3054 7 for the 2020 state and federal elections.

      5.     On October 13, 2020, I voted at the 226 Candler Street, Homer, Ga.

30547 location for both the state and federal election.

      6.
                               /o', '"'.._ l,,,,- ;J.
             During the week of Oetobe, 30,1 2020, 1 checked online at the
                                                                              #-
Georgia Secretary of State "My Voter Page" and looked to see if there was an

absentee ballot requested under my name.

      7.     I plugged in my information on the website and it stated that I had

requested an absentee ballot on October 16, 2020, that my absentee ballot was

issued on October 16, 2020, and that my absentee ballot w a s ~ -
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 361 of 571




      8.    I did not request an absentee ballot on October 16, 2020 or any

other day regarding the 2020 state and federal election.

      I, LOUIS ALBANESE declare under penalty of perJury that the foregoing is

      true and correct.

Executed this          day of November 2020.
                ✓
                ,::,

                 r       .--;;>~c'
                       ,,,,,,,,,- ,,.,'

                                                      Louis Albanese


State of Georgia
County of Banks


Appeared before me Louis Albanese this         1£..
                                               day of November 2020 and after
being duly sworn, stated the forgoing statements are true and correct to the best
of his knowledge a(ld belief. -



  a&z=ca:
  /   Personally Known
                                                      Louis Albanese

  j   Produced Identification

Type and# of ID 1), " " ' 1.·,c~~""'- D~D'1J",OO\.J>




 b.J'.bA/4.11<2. 7l:0,1.,v._
/Notary Public   ~         /
                             &r,;J)-..
 My commission expires         8/2 s/z. I
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 362 of 571




                         AFFIDAVIT OF LYLA STILMAN

      Comes now, Lyla Stilman, and after being duly swam makes the following

statement under oath

      1.     My name is Lyla Stilman .

      2.     I am over the age of 18 years, and I am under no legal disabilily

which would prevent me from giving this declaration. If called to testify. I would

tesfify under oath lo these facts.

      3.     I am a studen1 at Hillsdale College and recently registered to vote at

my parents· home                                        A 30329.

      4.     When I received my first voter registration letter, my first name was

incorrectly spelled, so I sent in the form to correct the mislake they made.

received the correction, but it had my last name spelled wrong.

      5.     I still sent in my vote because they had taken so long to finally

process my regislration that I didn't have any time left to try for a second

correction attempt.

      6.     Please see Exhibit A (attached) noting the two letters with different

spellings.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 363 of 571




      I declare under penalty of perjury that the foregoing is true and correct.

Executed this        I 8 • day of November. 2020.


                                                    Lyla Stilman




State of
County of
            Mex   ·1 .         ~


Appeared before me k-,I g 51-i \=            , this is"'day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to the
best of his knowledge and belief.




                                                    Lyla Stilman


        CQWoSm'>llttr
      Notary Public

      My commission expires \)':,/Ile., S, ~   ~.>4


               CAAOI. O. BEl<NETT
            NOTARY PUB,X . Mre11JGAN
              HILlSOALE CO(IIITY
       My   eom,,,...,E,;;,.. June S, 2026
                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 364 of 571
                                                                                                                               •

                                                     .   •




                                                                                                                                           r,~
    ERICA HAMILTON
    V()'TER RECISTRATION A FJ..ECTIOXS OUU::ctOR              £RICA RA.'11LTON
    (4414) lJIM&:O
    FAX (4(14) 2,S..U,JI
                                                              \'OTr.R R.ECISTRATtON & 8.LOCTIOl'lS OT.RECTOR
                                                              (,4,0f) ?911-4(120
                                                              FAX (41M) l'8-40J8
                                                                                                                             DeKalb County
                                                                                                                                ~-~r."'

                                                                                                                          Board of Registration and E\ectionS1
                                                              --
                                                             - ....
                                                                                                                                   4380 MffllOrlal Orh--e, Sui,tt JtO
~                                                                                                                                     Oecat•r, Gtosil&J0032
E~
-    ~   ....... •••••AlIT0.. 5-0IOIT 30ll9 2SJ 18
~ · STILLMAN LYLA
E   1330 CHRISTMAS LN NE
E ATLANTA GA 30329-3508
                                                             =
                                                             -='·~ STILMt)!:l-1 LLA SARAH
                                                                             •••A.VT0••5,.DIOIT J.0l19 2SI 30

                                                               = 1330 Ch.ruSTMAS LNNE
    1111111 •1 1111•11111111111111••• 1•1111111
                                                                    ATLANTA GA 30329-3508
                                                                    111• 1111•1•••1111 11•1•1 1•111111•1•11 111 •111•1111 1•1 11 ••111 11•1111




                                                                                                                                        October 2 7, 2020

         Dear Briarcliff Voters,
                                                                    Dear..I3riarcliffVoters,
         Briarcliff Baptist Church ii
         will be returning to the loc
       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 365 of 571




                             AFFIDAVIT OF MAI ETTA MAHLUM

       COMES NOW, MAI £TT A MAHLUM, and after being duly sworn makes the followi ng

s tatement under oath:




       My name is Mai Ena M ahlum. I am over t!1e age of 21 years, and I am under no legal

disability which would prevent me from giving this declaration. If called t o testi fy, l would testify

under oath to U\ese facts.

                                                    2.

        I reside a                                       eorgia 30075.

                                                    3.

        On October 12, 2020, I arrived at the Roswell Library to cast my ballot on the first day of

early voting.

                                                     4.

        Around 12:30 PM, I witnessed a white van arrive at the Roswell Library. The van's

occupants included an African American female and an African American male . T he female

approached the Absentee Ballot Box, unlocked it, and removed the ballots in a red bag. The red

bag was then taken back to the white van, the side door of the van was opened, and the ballots were

poured onto the van 's floor. The female and male then went through each of the ballots. After this,

the female and male placed the ballots back into the red bag and drove off with the ballots still in

 their possession.

         I declare under penalty of perjury that the foregoing is true and correct .
                                                                                   _., . .---- . ~-- -. .
                                                                                                     / ~

                                                                                                  /,::::Y
Executed this 1st1 day of November, 2020.
                     1
                                                                         .                .v':'I·::-..,•
                                                                                     -C _ :;




                                                             MAIETI
                                                    1 of2
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 366 of 571



ST ATE OF GEORGIA

COUNTY OF FULTON

Appeared before me Mai Etta Mahlum, this 1slh day of November 2020 and after bein~ du!~

sworn, stated the forgoing statements are true and correct to the best of her knowledge :ind beli ef




               .•




                           '      ;J.' •
                     ·~/       . ~.-:-:         .
                                           .. • ' I .
                                                        '
                                                            ..,.
                                                                                     .
                                                                                ..... .
                                                                       ~. ·..   ~.. .... ,   '   ..   ?   ~
                                                                                                 . '.;l. t~
        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 367 of 571




                       AFFIDAVIT OF MARISOL CRUZ

        Pursuant to 28 U.S.C. § 1746, I, Marisol Cruz, make the following

declaration,

        1.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

        2.     I observed voter counts 1n Gwinnett County, Georgia on

November 5, 2020.

        3.     I was unable to observe the opening of military ballots from a

close proximity.

        4.     The table was at least 20 to 25 feet away from the observation

area.

        5.     There were three employees at the table-one opened the

envelopes, one read what was written on the ballots, and one transposed the

vote to an official ballot.

        6.     I could not hear what the employees were reading from the ballot

nor see what was written on the ballot being read from.

        7.     I could not see what the employee was writing on the official

ballot while transposing from the provision ballot to the official ballot.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 368 of 571




         8.    The election supervisor would not allow me to move closer to the

table.

         9.    Further, I was told that all military votes were received by email,

but military votes were being opened in paper envelopes.

         I declare under penalty of perjury that the foregoin is true and correct.

Executed this    j_2;Uy  of November, 2020.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 369 of 571




                           AFFIDAVIT OF MARK AMICK

 COMES NOW MARK AMICK, and after being duly sworn makes the following

 statement under oath.


        1.    My name is Mark Amick I am over the age of 21 years, and I am

 under no legal disability which would prevent me from giving this declaration.

 If called to testify, I would testify under oath to these facts.

       2.     I reside a                                       GA 30004.

       3.     I am credentialed to serve as a statewide poll watcher.

       4.     Around 11:30 a .m. on November 15, 2020, I arrived at the Dekalb

County Board of Elections to witness the audit, vote review, hand count and recording

of votes.

       5.    After watching some of the ballot counting at the tables, I decided to

stand behind the table where they were entering in the vote totals after each ballot

box had been completed

       6.    Earlier, I witnessed the Poll Managers and the Election Director, Mr.

Tillman, working with law enforcement to mark off a perimeter around the table to

keep the observers further away.

      7.     Upon standing at this distance behind the two workers I could not see

the computer entries as it was too small.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 370 of 571




         8.    I noticed that I could read the sheets from the ballot boxes with the votes

per candidate.

         9.    I started logging the information from those sheets in my notes.

         10.   I thought that it might provide a cross reference of information for an

audit should that come to fruition of what was on the sheets and what was actually

entered.

         11.   After logging the votes for nine (9) of the boxes, I saw a pattern or

expectation of number of votes.

         12.   On the 10th box, I observed the total for Donald J. Trump to be 13 and the

total for Joe Biden to be 10,707.

         13.   I turned to the lady next to me, Lonnie Vo, another GOP Poll Watcher and

stated loud enough for all to hear, "10,000 for Biden? That is not right."

         14.   The two (2) poll workers discussed it for a moment and one of them

called over a Poll Manager named Ranata (sp?).

         15.   Ranata took that paper to a table at the back of the polling location

where they stored the ballots. There were two other workers present at that

table.

         16.   I w~s standing approximately ten feet away.

         17.   I could hear the workers discussing and speculating as to what the

workers meant to write.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 371 of 571




       18.   I heard one worker state they thought the comma was in the wrong

place, but that "it still did not come out right.".

       19.   I heard the workers discuss making the change. They began to speak in

a lower voice and I was not able to hear anything further.

      20.    I saw Ranata, with that paper in hand, was walking and looking all

around the floor for someone.

      21.    I followed Ranata at a distance.

      22.    I saw Ranata go to the back tables and hand the paper to the two workers

and had a brief discussion. She then left the tables and headed towards the front of

the room.

      23.    I followed Ranata at about fifteen feet behind.

      24.    Ranata then turned around and yelled at me with her hands out to her

side, "Stop following me! I don't have anything!"

      25.    I followed her up front, but added another five feet distance.

      26.    I saw Ranata speak with the main Poll manager, Erica.

      27.    I approached a person whom I understood to be the Election Director

for Dekalb, Mr. Tillman and introduced myself.

      28.    He was clearly agitated and asked, "What happened to the deal?"

      29.    He proceeded to state that there was only one person which he was to

deal with for questions and was not happy about me engaging him.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 372 of 571




        30.     I apologized and let him know that I was not aware of any deal. I stated

that I didn't know any of those observers and that I am statewide poll watcher and I

wanted to inform him of what I believe to be a serious situation.

       31.      I discussed the issue with Mr. Tillman the need for a recount and he left

to speak with Renata. I saw them go to the back of the room with the tables and the

other two workers.

       32.      Upon his return, Mr. Tillman stated that they would recount the box.

       33.      Mr. Tillman told me that he agreed that the numbers were seemingly

incorrect.

       34.      Mr. Tillman stated to me that the weight of the box is not 10,000 ballots

and that a new crew was coming in at 3:00 PM "or thereabouts".

       35.      I asked Mr. Tillman that I be allowed to track that box through the

process.

       36.      Mr. Tillman said yes.

       37.      I asked Mr. Tillman," How will I know?"

       38.      Mr. Tillman said to me that he would tell me.

       39.      Mr. Tillman then pointed to the box at the back of the room on the end

of the table.

       40.      He stated that was the box and when the crew is ready, that they would

signal him, and he would get me to walk it over and witness the recounting.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 373 of 571




           41.      The tone of our relationship changed to more collaborative for the rest
 of the day.

           42.      At approximately 2:30 PM, f went outside to inform Robert Sinners of

 the situation.

          43.     At about 3:00 PM, Mr. Tillman pulled me aside and sought out a

 Democrat Poll Watcher - whom he had informed of the situation.

          44.     The two of us escorted the box to yellow table 1.

          45.     We verified that on the form signed and submitted by previous counters

that it stated the count totals as: Trump= 13, Biden = 10,707.

          46.    I asked Mr. Tillman what ballots these were.

          4 7.   He said that they were ballots from early voting.

       48.       I noted a sticker on the box which stated the following: Location -

Elmwood; Scanner 2; Box 2 and 1,105.

       49.       Once the count was completed, I noted the count totals were:

Trump       = 13,   Biden   = 1,081.   A difference of 9,626 less vote that had been

credited to Biden in the recount and submitted for tabulation

      50.        The recount total for the box was 1,103, two less than the box

stated.

      51.        I wanted to ensure that there was a process in place that they

would log this and/or track it later.
    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 374 of 571




         52.   I spoke with Erica, inquiring as to the status of the original form

with the count.

         53.   Erica stated that she did not know, but I could speak with the lady

at the table who was entering in the information.

         54.   The lady at the table who was entering in the information, was one

of the two who were present initially.

         55.   I saw another worker retrieve the forms.

         56.   Upon his return, she laid the forms next to each other (the original

still having the blue tape stuck along the side) to compare and verify the counts

as stated. She stated that both forms would remain together with the other

forms for any possible audit.

         57.   Josh Rigsby and Gavin Start were present and verified both forms

at that table.

         58.   I was informed of two additional recounts of two other boxes taking
                   \




place.

         59.   Mr. Tillman and Erica stated to me that they did not know the

nature of the recount or why it was ordered.

         60.   Josh Rigsby and Gavin Stark stayed to track the final count and

compare them like I did with the aforementioned recount.
                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 375 of 571




                State of Georgia
                County of Fulton


                Appeared before me Mark Amick, this 16th day of November 2020 and after
                being duly sworn, stated the forgoing statements are true and correct to the
                best of his know ledge and belief.
                                                                      I
                                                                     I




                       \ ~(µ~   -1 ~
                         Notary Public

                                                  KAREN I HENTSCHEL
                                                  Notll y I' ublie, Georgia
                                                       Cob,b County
                                                  My commission E>1piru
                                                     Febr11er 03, 202<4




  .. " : ~ -·-- ....
-.;
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 376 of 571



                                        AFFIDAVIT
       COMES NOW MARK AMICK, and states, after being duly sworn that the following is

true and correct to the best of my knowledge:

   1. My name is Mark Amick and I am over the age of 18 years and competent to testify.

   2. I was appointed by the Secretary of State to serve as a Statewide Poll Watcher for

      the November 3, 2020 general election.

  3. I arrived at the Birmingham Falls Elementary School in Milton, Georgia in the

      county of Fulton at approximately 3:30pm.

  4. When I arrived, the poll manager was not present, and I was instructed by the other

      poll workers to wait for her to return.

  5. Approximately ten minutes later she returned, and I presented my badge and

     appointment Jetter to her.

  6. She checked her list of precinct poll watchers and told me that I was not on the list

     for that precinct and that I would therefore not be allowed access.

 7. I stated that I was not a poll watcher at the precinct level and would likely not be on

     that list, but rather a Statewide Poll watcher appointed by the Secretary of State and

     I had authority to observe the proceedings in all precincts statewide.

 8. I showed her my appointment letter and pointed out the text in the letter to this

    effect

 9. She again stated I would not be allowed access.

 10. The poll manager grew frustrated with my explanations and desire that I be granted

    access, and I decided that it would not be worth the further escalation.
   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 377 of 571




  11. At that point, I called to inform the Trump Victory Election Day Operations Director

     of the situation. After a brief discussion, while we believed that the Poll Manager

     was wrong in her position, I decided to leave and move to another polling precinct.




 State of Georgia
 County of Fulton

(\ This 16th day of November, 2020 did appear before me Mark Amick, who after
\ ~eing du swo stated that the foregoing Affidavit was true and correct to the best of
        o   ge.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 378 of 571




                      DECLARATION OF MARK AMICK

      Pursuant to 28 U.S.C. § 1746, I, Mark Amick, make the following

declaration.

      1.       I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      2.       I reside in Fulton County, Georgia.

      3.       On November 6, 2020, I observed the tabulation proceedings.at t he

State Fium Arena in Atlanta, Georgia (the "Tabulation Center'').

      4.       The 'fabulation Center is located in Fulton County.

      5.       I was a properly credentialed state-wide poll watcher credentialed

to observe all proceedings at any tabulation center in the State of Georgia,

including the Tabulation Center.

      6.       At the Tabulation Center, I was prevented from meaningfully

observing the duplication of ballots or any other proceeding at the Tabulation

Center.

      7.       I, a nd all other observers, were forced to remain in a cordoned off

area from which it was impossible to observe whether the poll workers were

accw·ately fulfilling their duties (the "Observation Area").
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 379 of 571




      8.    In the Observation Area, observers were free to walk around, but

they were at least 15 feet from the nearest table at which poll workers were

performing tasks and as much as 100 feet away from the furthest table at

which poll workers were performing tasks. Portions of the Tabulation Center

were also partially obstructed due to distance, other workers, equipment, poles

and room angle.

      9.    Attached as Exhibit A is a true and correct copy of the Tabulation

Center layout as seen from the Observation Area.

      10.   At t he Tabulation Center, T and other s from GA GOP, questioned

Rick Barron, a high-ranking election official, that afternoon prior to his

departure about the proceedings at the Tabulation Center. Specifically , we

asked him what tasks the poll workers were performing specific to Military

and UOCAVA ballots.

      11.   We asked these questions because we were too far away to decipher

what tasks, exactly, the poll watchers were performing and which ballots were

being processed at any given time.

      12.   Mr. Barron informed us that poll workers were processing and

duplicating Overseas Military/UOCAVA ballots received from servjce

members overseas so that the ballots could be counted .
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 380 of 571




      13.   After receiving this information, I was able to cleciphei- what tasks

roost of the poll workers were performing.

      14.   l wjtnessed poll workers engaging in a multi-step process for

duplicating and casting ballots.

      15.   While we could see the separation of the ballot form from the

envelope at some tables, we were told that a poll worker would duplicate, by

hand, the origin~ b allot onto a second ballot.

      16.   From the Observation Area, 1 could not read the ballot selections

made by the voter on the original ballot or the ballots selections made by poll

worker on the second ballot.

      17.   In a following step, the polJ worker would hand the second ballot

to a different poll worker who would manually enter the selections on the

touchscreen electronic ballot marker.

      18.   From the Observation Area, I could not read or verify the ballot

selections made by the voter as transcribed on the second ballot          01·   the

selections made by the poll worker on the electronic ballot marker.

      19.   Due to the positionjng of the electronic ballot markers, it was

impossible to observe the selections being made by the poll workers.

      20.   The machines were turned such that an observer could see the

w01·ker tapping the machine but could not see the screen itself.
     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 381 of 571




      21.      Attached as Exhibit B is a true and correct copy of the touchscreen

machines as seen from the Observation Axea in which I sat most of the day.

      22.      From my location in the Observation Area, I could not verify t he

accuracy of either step in the duplication process.

      23.      Stated differently, from my location in the Observation Area. I

could not confirm that any poll worker provided all ballots or accurately

transcribed the ballot selections made by the voter casting the ballot.

      24.      I noticed that a security camera hung from the ceiling, presumably

recording the proceedings below.

      I declare under penalty of perj\u·y that the foregoing is true and correct.

Executed this      /.Q_ day of November, 2020.

                                                   Mark Amick
                                                   mark.amick@hotmail.com
                                                   (919) 866-9766


~~)i-l~~
\ll~ol.}DJ.D
      KAREN I HENTSCHEL
       Notary Public. Georgi a
            Cobb COUIHY
      My Comm ission f"J1.pl ,es
        Fobrua,y 03. 2024
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 382 of 571
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 383 of 571
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 384 of 571




                     AFFIDAVIT OF MARK ALAN DAVIS

        Comes now, MARK ALAN DAVIS, and after being duly sworn makes the

  following statement under oath

        1.    My name is 1'1ARK ALAN DA VIS.

        2.    I am over the age of 21 years, and I am under no legal disability

  which would prevent me from giving this declaration. If called to testify, I

  would testify under oath to these facts.

        3.    I am a resident of the State of Georgia

        4.    I am the President of Data Productions, Inc. I have been working

  with Georg·ia voter data for more than thirty (30) years.

        5.    I created an enhanced version of the Georgia Voter Database

  which has been used by numerous campaigns and other organizations over the

  years, primarily for demographic analysis and voter contact efforts.

        6.    Because of that experience, I have become aware of numerous

  issues regarding residency and redistricting, among other concerns rnlating to

  absentee balloting. That awareness has caused me to become an advocate for

  election integrity for the past twenty (20) years.

        7.    I have been brought in as an expert witness in a total of five (5)

  election disputes. New elections were ordered in four (4) of those cases, and

  thus far there has been no judgment issued in the fifth (5 th) case, which was a




                                Ex. 4 to Petition:
                                   Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 385 of 571




  recent dispute in a Long County case where I discovered double voting in the

  primary election. That double voting resiul ted in an investigation conducted

  by the Secretary of State's offices, that revealed approximately one thousand

  (1,000) double votes in approximately 120 counties.

        8.    When I p1·ocessed an update to my copy of the Georgia Voter

  Database I received in August, I saw hund.ireds of thousands of voters who have

  name and address records which matched against USPS National Change of

  Address (NCOA) records. I have been seeing similar numbers for many years.

        9.     My understanding of the cme issue is that every Secretary of State

  in the union is required to address those issues in accoTdance with provisions

  of the 1993 National Voter Registration A.ct.

        10.    For more information rega:rding the provisions of the act.

  specifically regarding NCOA and changes of address please visit the DOJ

  website for a summary which can be found at: ht~ w1\\\.ilL',1icc.\!1,, (qt/nat1orr.,t



        11.    The act permits a Secretary of State to mail a vote1· with an NCOA

  match at both their old and new addresses to obtain confirmation of the change

  of address, but as a practical matter, when that happens that request is often

  ignored.




                                  Ex. 4 to Petition:
                                     Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 386 of 571




        12.   The only other remedy available to a Secretary of State is to allow

  the voter's registration to age out of the system for inactivity, also as a

  proscribed by the act, which can often take years.

        13.   The relevant state laws governing residency requirements in

  Georgia can be found in OCGA 21-2-217 and 21-2-218.

        14.   Although our state laws on residency appear to be clear, there is

  obvious conflict between the effective implementation and administration of

  those laws and the 1993 National Voter Registration Act, as well as some

  existing Georgia case law which has only made the situation worse.

        15.   It is often argued in Georg·ia cases that evidence indicating a voter

  has in fact moved, even many years ago, is insufficient to prove that they

  intended to establish a new residence.

        16.   I have only seen judges act on those residency issues when we have

  succeeded in bringing people into court, have them put on the witness stand

  under oath, and they have admitted that they did in fact move with the

  intention of establishing a new residence.

        17.   The net effect of all that is our Georgia database always contains

  hundreds of thousands of people who have filed changes of address with the

  USPS, stating they have moved away from the addresses shown on their voter

  registration records, and that opens up a "Pandora's box" of potential issues.




                                Ex. 4 to Petition:
                                   Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 387 of 571




         18.       I have just completed the NCOA processing on another copy of the

  voter database I obtained just this week.

         19.       It shows two hundred sixty-seven thousand two hundred and fifty-

   five (267,255) voters who have told the USPS they were moving to an address

   out of state.

         20.       Some of those no doubt will be students and people serving in the

   military who intend to return to Georgia, and they arc of course lawfully

   permitted to vote.

         21.       I show fourteen thousand nine hundred and eighty (14,980) of

   those out of state movers voted in ou1· November 3, 2020 General election.

         22.       The NCOA processing also revealed three hundred twelve

   thousand nine hundred and sevent:y-one voters (312,971) who moved within

   the state of Georgia.

         23.       Those who moved within a county can still vote in the county and

   update their registration as required.

          24.      However, of those who moved within the state, I am showing one

   hundred twenty-two thousand two hundred and thirty-one (122,231) voters

   who moved across county lines.




                                   Ex. 4 to Petition:
                                      Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 388 of 571




         25.    Of those I show forty thousand two hundred and seventy-nine

  (40,279) who moved across county lines more than thirty (30) days before the

  election but then cast a ballot in their old county of residence.

         26.    Again, if those were all temporary relocations, they are eligible,

  but I think it highly likely the vast majority are not temporary.

         27.    Georgia law says if these voters moved within thirty (30) days of

   the election, they were still eligible to vote in their previous county, so I am not

   counting any records with "Move Effective Dates" provided to the USPS past

   September 2020.

         28.    The law also states that if a voter moves more than thirty (30) days

   before the election, he or she may not lawfully cast a ballot in the county they

   previously resided in, which makes a great deal of sense.

         29.    Ifwe think objectively about the reason for the law, a person who

   moves from county A to county B, but returns to county A to vote will then

   receive a ballot with election contests on it they have no lawful reason to cast

   a vote in.

         30.    So, outside of that thirty day grace period, or a temporary change

   of address, a person who does not permanently live in a county they cast vote

   in has no legal or moral right to cast a vote for sheriff, district attorney, county




                                  Ex. 4 to Petition:
                                     Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 389 of 571




  commission, school board, or in a legislative, congressional, or other districts

  they no longer reside in.

         31.    In other words, it does not matter if the statewide races are the

  same, because the others are not, so a person who moves across county lines

  more than thirty (30) days from the election, and fails to update their

  registration as required by law, finds themselves in a very untenable position

  of their own making.

         32.    They are no longer legally allowed to cast a vote in their previous

  county, and at the same time are not properly registered to vote in their new

   county.

         33.    This unfortunately leaves them in a position where they cannot

   lawfully cast a ballot at all.

         34.    It appears to me we probably had tens of thousands of illegal votes

   cast in our last election. Worse, that has probably been happening for many,

   many years. I can only imagine how many close election contests have been

   affected by these issues

         35.    It is my hope that, if nothing else comes from the uproar

   surrounding our recent general election, we might all agree there is an obvious

   need for reform




                                    Ex. 4 to Petition:
                                       Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 390 of 571




           36.   First. the antiquated 1993 Voter Registration Act should be

   amended to create a National Voter Data Clearinghouse, which all states are

   required to participate in.

           37.   Tf a person is a New York snowbird, who spends their winters in

   Florida, they should still be permitted to vote in their home state.

           38.   However, the moment they declare Florida as their residence, and

   register to vote there, they should immediately be removed as a voter in New

   York.

           39.   Second, that Clearinghouse should be used to identify voters who

   are registered or voting in more than one state.

           40.   Third, I would also suggest we change the way the USPS gathers

   National Change of Address data and how that is used. If we simply allow

   them to ask people filing· those notices to indicate if their address change is

   temporary or permanent, and then allow a Secretary of State to act on that

   information, it would go a long way towards keeping our voter rolls clean

           41.   Finally, I suggest we take steps before each election to notify voters

   with potential residency issues of the need to address any they legitimately

   may have so all eligible voters are casting lawful ballots for the elected officials

   who seek to represent them as public servants.




                                  Ex. 4 to Petition:
                                     Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 391 of 571




       I declare under penalty of perjury that the foregoing is true and correct.

  Executed this_ day of November, 2020.


                                                  Mark Alan Davis




                               Ex. 4 to Petition:
                                  Davis Aff.
Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 392 of 571




  State of Georgia
  County of ..>J-''"•"-tr


  Appeared before me ~ .i.- J 1, 11 v-t h   , this :-, 1v8ay of November 2020 and
                                          1
  after being duly sworn, stated the forgoing statements are true and correct to
  the best of his knowledge and belief.




                                                  Mark Alan Davis


        .I
        Notary Pu.Mic

        My commission expires




                               Ex. 4 to Petition:
                                  Davis Aff.
                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 393 of 571




                  doc~rify
              Affidavit of Matt Braynard combined.pdf

              DocVerify ID:                  0D8654EE-3172-4549-9513-B8957DCF5E33
              Created:                       December 01, 2020 12:42:10 -8:00
              Pages:                         476
              Remote Notary:                 Yes/ State: PA


              Thia document i8 a DocVerify VenVaiJted pn,tected vel'lion of the document named abOYe. II was aell.ed by a noi.y or on the betialf of a
              notary, and II ts alllo a DocVer!ly E-S~ document wtlleh means 11111 document wu created fl'lr 111e purpoeea 01' Eledrontc Signatures and/or
              Electronle Notary. Tampe!ed or altel'ed docll!lents can be easlly verl!led and vallda11,d 1MIII 1h11 DocVerlfy ver!Chedc system. This remote onlln&
              no18.11Zlltlon lnvotved 1h11 use of comm--,1caaon teellnOlogy.

              Go to www,dpcyenfy.com at any time to verify or val~ th& authen1lclty and lnt&grlty of this or any other DocVertfy Vertl/a~ doCYmerrt.




              E-Slgnature Summary
              Signer 1: Matthew 111111n B,wynard (MMB)
              Deceriler 01, 2020 17:43:29 -8:00 [8B87D209A80A] (98.169.53.44)
              mbraynanl@gmall.com
              EAllgMtuN Now,: Jaanl Cllutllll (le)
               Deceniler 01, 21l20 17:43:29 -8:00 [FDADA5411 F82] [76.98.252.19]
              jcautilli@foxrothlchild.com
               I, Joan! cautlll. did wnneaa th& pa,tlclpenta named abcMt electronlcally elgn
              this document.




                                                                                                      Illllll llllll llll lllll 111111111111111111111111111111 IIIII 1111111111111

                                                                                                      111111111111111111 IIIII IIIII IIII 11111111111111111111111111111111111111




    DocVerifyd0c<Jmenta ainnct be altenld er tampnd with In •"YWfl.'J cnce !hay- pnrtacllld by die DocVarffy VeriVaull SY8tam.. Beet ..iawad with Adcbe Reader er Adabe Aadlat.
    All'W!lllbluJec;tronlellillnaturwOCfltarte'1 In !Ille doeumenter. ~boll~~floneofllle ~ - - ~ . and notlnwoo.ci to ... an-ndep!C:Uon o f t t i . ~ &®al algnatur.
    M cl!med by YllrioUS Aclr. end/er l.awll.




I   Doc""'1ty ID: oote141!!1!,,l17:Mll4Mll1~
    -.docwl1ty.ccm                                                                                            =-:-
                                                                                                              Giane,.,.,,.....
                                                                                                                     lliled~c --:-=-:-,r---==
                                                                                                                                          B8857DC
                                                                                                                                             = FSE33:---i          111 ■IIBll III    I
                                                                               Ex. 2 to Petition:
                                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 394 of 571




                                                IN THE SUPERIOR COURT OF FULTON COUNTY
                                                          STATE OF GEORGIA


                     DONALD J. TRUMP, in his capacity as a             )
                     Candidate for President, DONALD J.                )
                     TRUMP FOR PRESIDENT, INC., and                    )
                     DAVID SHAFER, in his capacity as a                )
                     Registered Voter and Presidential Elector         )
                     pledged to Donald Trump for President,            )
                                                                       )
                          Petitioners,                                 )
                                                                       ) CIVIL ACTION FILE NO.
                     v.                                          )
                                                                 )
                     RICHARD L. BARRON, in his official          )
                     capacity as Director of Registration and    )
                     Elections for Fulton County, JANINE         )
                     EVELER, in her official capacity as         )
                     Director of Registration and Elections for  )
                     Cobb County, ERICA HAMILTON, in her )
                     official capacity as Director of Voter      )
                     Registration and Elections for DeKalb       )
                     County, KRISTI ROYSTON, in her              )
                     official capacity as Elections Supervisor   )
                     for Gwinnett County, RUSSELL                )
                     BRIDGES, in his official capacity as        )
                     Elections Supervisor for Chatham County, )
                     KIM STANCIL, in her official capacity as )
                     Director of Elections and Voter             )
                     Registration for Cherokee County,           )
                     SHAUNA DOZIER, in her official capacity )
                     as Elections Director for Clayton County,   )
                     MANDI SMITH, in her official capacity as )
                     Director of Voter Registration and          )
                     Elections for Forsyth County, AMEIKA        )
                     PITTS, in her official capacity as Director )
                     of the Board of Elections & Registration    )
                     for Henry County, LYNN BAILEY, in her )
                     official capacity as Executive Director of  )
                     Elections for Richmond County, DEBRA        )
                     PRESSWOOD, in her official capacity as      )
                     Registration and Election Supervisor for    )
                     Houston County, VANESSA WAD DELL,           )
                     in her capacity as Chief Clerk of Elections )




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                   I   Page 1 01476   I   1B8957DCF5E33   I   111111:Rlfill Ill
                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 395 of 571




                     for Floyd County, JULIANNE ROBERTS,              )
                     in her official capacity as Supervisor of        )
                     Elections and Voter Registration for             )
                     Pickins County, JOSEPH KIRK, in his              )
                     official capacity as Elections Supervisor        )
                     for Bartow County, GERALD MCCOWN,                )
                     in his official capacity as Elections            )
                     Supervisor for Hancock County, BRAD              )
                     RAFFENSPERGER, in his official                   )
                     capacity as Secretary of State of Georgia,       )
                     REBECCA N. SULLIVAN, in her official             )
                     capacity as Vice Chair of the Georgia State      )
                     Election Board, DAVID J. WORLEY, in              )
                     his official capacity as a Member of the         )
                     Georgia State Election Board,                    )
                     MATTHEW MASHBURN, in his official                )
                     capacity as a Member of the Georgia State        )
                     Election Board, and ANH LE, in her
                     official capacity as a Member of the
                     Georgia State Election Board,
                                                                      )
                         Respondents.                                 )

                                                     AFFIDAVIT OF MATT BRAYNARD
                          Personally appeared before the undersigned officer, duly authorized to administer oaths,
                   Matt Braynard, who, after being sworn, testifies and states as follows:

                                                                     1.

                         My name is Matt Braynard. I am over the age of 21, suffer from no disability, and am
                   competent to make this Affidavit, which I do of my own personal knowledge.
                                                                    2.
                           I have been retained as an expert witness on behalf of Petitioner in the above captioned
                   proceeding. I expect to testify on the following subject matters: (i) analysis of the database for
                   the November 3, 2020 election for the selection of Presidential Electors in the State of Georgia
                   ("State"); (ii) opinions regarding whether individuals identified in the State's voter database
                   actually voted; and (iii) opinions regarding whether individuals identified in the State's voter
                   database were actually qualified to vote on election day.
                                                                    3.
                           This is a statement of my relevant opinions and an outline of the factual basis for these
                   opinions. The opinions and facts contained herein are based on the information made available to
                   me in this case prior to preparation of this report, as well as my professional experience as an
                   election data analyst.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                  I   Page 2 of 476   I   2B8957DCF5E33   I   111111:Elfill Ill
                                                              Ex. 2 to Petition:
                                                            Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 396 of 571




                                                                       4.
                           I reserve the right to supplement or amend this statement on the basis of further
                    information obtained prior to the time of trial or in order to clarify or correct the information
                    contained herein.
                                                                        5.
                        I reviewed the following documents in arriving at my opinions:
                              a. The voter registration records, as maintained on the Georgia Secretary of State's
                              website, for the November 3, 2020 election, the November 6, 2018 election, and the
                              November 8, 2016 election ("Voter Registration Files")
                              b. The mail-in and early in-person absentee voter records, as maintained on the Georgia
                              Secretary of State's website, for the November 3, 2020 election, the November 6, 2018
                              election, and the November 8, 2016 election ('Voter Absentee Files")
                              c. The complete list of individuals who voted in the November 3, 2020 election and
                              previous statewide elections ('Voter History Files")
                              d. Records maintained by the National Change of Address Source, which is maintained
                              by the United States Postal Service and which is available for licensed users on the
                              internet (the ''NCOA database").

                              e. Records developed by the staff of my call centers and social media researchers

                              £ A national voter database maintained by L2 Political

                              g. The United States Postal Service's official list of owned and leased facilities (the
                              ''USPS Owned and Leased Facilities Report")
                                                                        6.
                            In addition, I discussed the facts of this matter with Petitioner's attorney, Ray S. Smith
                    III, and members of his legal team
                                                                       7.
                            I have attached hereto as Exhibit 1 a true and correct copy of my resume. As detailed in
                    the resume, I graduated from George Washington University in 2000 with a degree in Business
                    Administration with a concentration in Finance and Management Information Systems. I have
                    been working in the voter data and election administration field since 1996. I have worked to
                    build and deploy voter databases for the Republican National Committee, five Presidential
                    campaigns, and no less than one hundred different campaigns and election-related organizations
                    in all 50 states and the U.S. Virgin Islands. I worked for eight years as a senior analyst at the
                    nation's premier redistricting and election administration frrm, Election Data Services (EDS),
                    where I worked with states and municipalities on voter databases, delineation, and litigation
                    support related to these matters. Also, while at EDS, I worked under our contract with the U.S.
                    Census Bureau analyzing the voting age population. Since 2004, I have worked for my own
                    business, External Affairs, Inc., providing statistical and data analysis for local, state, and federal




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                     I   Page 3 of 476   I   3B8957DCF5E33   I   111111:li:lfill Ill
                                                                 Ex. 2 to Petition:
                                                               Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 397 of 571




                    candidates and policy organizations in the areas of voter targeting, polling and research,
                    fundraising, branding, and online development and strategy. My firm has worked for over two
                    hundred candidates, from President to town council, and over a dozen DC-based policy and
                    advocacy organizations.


                                                                     8.
                           With respect to publications I have authored in the last 10 years, I have not authored any
                    publications in the last 10 years.
                                                                     9.
                                                            COMPENSATION
                           I have been retained as an expert witness for Petitioner and by one other legal
                    organization, the Amistad Project, which has filed a separate citizen election contest in the State.
                    I am being compensated for a flat fee of$40,000.00.
                                                                     10.
                                                           PRIOR TESTIMONY
                           At the time of this writing, I have not provided testimony as an expert either at trial or in
                    deposition in the last four years.
                                                                     11.
                                                      STATEMENT OF OPINIONS
                        As set forth above, I have been engaged to provide expert opinions regarding analysis that I,
                    or members ofmy firm, have conducted on the November 3, 2020 election of Presidential
                    Electors. Based on my review of the documents described above, my discussions with
                    statisticians and analysts working with me and at my direction, my discussions with the attorneys
                    representing the Petitioner, I have the following opinions:
                                                                     12.
                        From the State's Voter Absentee Files, the NCOA database, and the voter registration
                    databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
                    least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
                    they voted due to their subsequent voter registration in another state. An additional 15,700 voters
                    may have vacated their residence in the State of Georgia, as evidenced by their filing of an
                    NCOA to an address in another state. In total, it is my opinion that there were 20,312 individuals
                    who cast ballots illegally in the November 3, 2020 election due to their loss of residency status in
                    the State prior to the election
                                                                     13.
                        From the State's Voter Absentee Files and the USPS Owned and Leased Facilities Reports, it
                    is my opinion that 1,043 early and absentee ballots were cast by voters who were illegally
                    registered using a post office box disguised as a residential address.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                    I   Page 4 of 476   I   4B8957DCF5E33   I   1111 ll;Rlfill 111
                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 398 of 571




                                                                         14.
                        From the State's Voter Absentee Files and Voter History Files for the November 3, 2020
                    election, and from a nationwide database maintained by L2 Political containing early and
                    absentee voting files for other states, it is my opinion, to a reasonable degree of scientific
                    certainty, that at least 395 individuals in the State of Georgia voted in multiple states (i.e., in
                    Georgia and in another state).
                                                                         15.
                                                     BASIS AND REASONS SUPPORTING OPINIONS
                            First, State maintains a database for the November 3, 2020 election which I obtained
                    from L2 Political and which L2 Political obtained from the State's records on, among other
                    things, voters who applied for an absentee or early voter status. I received this database from L2
                    Political in a table format with columns and rows which can be searched, sorted and filtered.
                    Each row sets forth data on an individual voter. Each column contained information such as the
                    name of the voter, the voter's address, whether the voter applied for an absentee ballot, whether
                    the voter voted and whether the voter voted indefinitely confined status.
                                                                         16.
                            Second, we are able to obtain other data from other sources such as the National Change
                    of Address Database maintained by the United States Postal Service and licensed by L2 Political.
                    This database also in table format shows the name ofan individual, the individual's new address,
                    the individual's old address and the date that the change ofaddress became effective.
                                                                         17.
                             Third, we reviewed the list of owned and leased postal facilities, freely available for
                    download from the US Postal Service website (https://about.usps.com/who/legal/foia/leased-
                    facilities.htm).
                                                                         18.
                            Fourth, we compared Georgia's early and absentee voter list to our national voter file to
                    find strong matches with voters outside of Georgia with subsequent registration dates, as well as
                    strong matches to those who cast early and absentee ballots in both Georgia and at least one
                    additional state.
                                                                         19.
                            From the State's Voter Absentee Files, the NCOA database, and the voter registration
                    databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
                    least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
                    they voted due to their subsequent voter registration in another state. An additional 15,700 voters
                    may have vacated their residence in the State of Georgia, as evidenced by their filing of an
                    NCOA to an address in another state. In total, it is my opinion that there were 20,312 or more
                    individuals who cast ballots illegally in the November 3, 2020 election due to their loss of
                    residency status in the State prior to the election.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                       I   Page 5 of 476   I   5B8957DCF5E33   I   111111:lllfill Ill
                                                                   Ex. 2 to Petition:
                                                                 Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 399 of 571




                                                                     20.
                         For this determination, I compared the State's Voter Registration Files to the voter
                    registration databases in 49 other states using a list maintained by L2 Political. This analysis
                    revealed 4,926 individuals who registered to vote in a state other than the State of Georgia
                    subsequent to the date they registered to vote in the State of Georgia-a clear indication of their
                    intention to establish residency in a new state. All 4,926 of these individuals cast ballots in the
                    November 3, 2020 election. See Exhibit 2. Next, I took the State's database of all absentee or
                    early voters (the Voter Absentee Files) and matched those voters to the NCOA database for the
                    day after Election Day (November 3, 2020). This data identified an additional 15,700 individuals
                    who had filed a national change of address to a location outside of the State prior to Election
                    Day. See Exhibit 3. When merging these two lists, removing any duplicates, and accounting for
                    moves that would not cause an individual to lose their residency and eligibility to vote under
                    State law (i.e., by reducing the total number of moves by a reasonable percentage likely
                    attributable to an educational or military relocation), this yields 20,312 individuals who voted in
                    the November 3, 2020 election, yet were no longer legal residents of the State.
                                                                     21.
                            From the State's Voter Absentee Files and the USPS Owned and Leased Facilities
                    Reports, it is my opinion that 1,043 early and absentee ballots were cast by voters who were
                    illegally registered using a post office box disguised as a residential address.
                                                                     22.
                        For this determination, I directed my staff to compare the USPS Owned and Leased Facilities
                    Report, an official list of leased and owned postal facilities maintained by the United States
                    Postal Service, to the State's official list of early and absentee voters, the Voter Absentee Files.
                    The matches are identified in Exhibit 4. We identified 1,043 voters that listed a postal facility as
                    their physical residential address. In many cases, these residential addresses attempted to
                    disguise the PO box number by listing an apartment number or suite number (E.G. "Apt 5402,"
                    "Suite 305B", "Unit 305A," etc.).
                                                                     23.
                            From the State's Voter Absentee Files and Voter History Files for the November 3, 2020
                    election, and from early and absentee voting files for other states, it is my opinion, to a
                    reasonable degree of scientific certainty, that at least 395 individuals in the State of Georgia
                    voted in multiple states (i.e., in Georgia and in another state).
                                                                     24.
                             For this determination, I compared the State's list of early and absentee voters (the Voter
                    Absentee Files) and the State's full list of voters in the November 3, 2020 election (the Voter
                    History Files) and compared this to lists of other states' early and absentee voters available
                    through L2 Political's database. Comparing these two lists (i.e., by matching on full exact name
                    and full exact date of birth) revealed 395 individuals who both voted in the State of Georgia and
                    in another state-a clear violation of state and federal law. See Exhibit 5. It should be noted that
                    not all states have published complete lists of their early and absentee voters or election day
                    voters yet. Thus, this analysis was conducted on an incomplete universe of data and represents a




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                   I   Page 6 of 476   I   6B8957DCF5E33   I   111111:Elfill Ill
                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 400 of 571




                    minimum number of individuals who illegally voted in Georgia and in another state. The
                    accurate total figure could be much higher.
                                                                    25.
                            EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN OPINIONS
                            At the present time, I intend to rely on the documents produced set forth above as
                    possible exhibits.
                              EXHIBIT 1: MATT BRAYNARD RESUME
                              EXHIBIT 2: LIST OF INDMDUALS WHO REGISTERED IN ANOTHER STATE
                              SUBSEQUENT TO THEIR GEORGIA VOTER REGISTRATION DATE
                              EXHIBIT 3: LIST OF INDMDUALS WHO FILED A NATIONAL CHANGE OF
                              ADDRESS (NCOA) TO A LOCATION OUTSIDE THE STATE OF GEORGIA PRIOR
                              TO THE NOVEMBER 3, 2020 ELECTION
                              EXHIBIT 4: LIST OF VOTERS WHO REGISTERED USING A POSTAL OFFICE
                              BOX AS A RESIDENTIAL ADDRESS
                              EXHIBIT 5: LIST OF INDMDUALS WHO VOTED IN TWO STATES (I.E., IN
                              GEORGIA AND IN ONE OTHER STATE)


                                                         FURTHER AFFIANT SAYETH NOT


                                                         Matt Braynard


                    Sworn to and subscribed before me
                    this 1st day of December, 2020.

                                                                             G0mmonwealth of Pennsylvania - Notary Seal

                    NMotary   P~ -~ l
                      y comm1ss1on exprres: _ _ _ _ _ _ __
                                                                             foani Cautilli , Notary Public
                                                                             Rhiladelphia County
                                                                               y Commission Expires Jun 03, 2022
                                                                             Commission Number 1224162


                    "This notarial act involved the use of communication technology."




DocVerify ID: 0D8654EE-3172-4549-9513-B8957DCFSE33
www.docverify.com                                                                    ~   P•=9•~7 o~f 4~76~ ~7=B89=57~DC~FSE
                                                                                                                          =33~   1111 BElllll 111
                                                              Ex. 2 to Petition:
                                                            Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 401 of 571




                                                IN THE SUPERIOR COURT OF FULTON COUNTY
                                                          STATE OF GEORGIA


                    DONALD J. TRUMP, in his capacity as a       )
                    Candidate for President, DONALD J.          )
                    TRUMP FOR PRESIDENT, INC., and              )
                    DAVID SHAFER, in his capacity as a          )
                    Registered Voter and Presidential Elector   )
                    pledged to Donald Trump for President,      )
                                                                )
                       Petitioners,                             )
                                                                ) CIVIL ACTION FILE NO.
                    v.                                          )
                                                                ) ___________________________________
                    RICHARD L. BARRON, in his official          )
                    capacity as Director of Registration and    )
                    Elections for Fulton County, JANINE         )
                    EVELER, in her official capacity as         )
                    Director of Registration and Elections for  )
                    Cobb County, ERICA HAMILTON, in her )
                    official capacity as Director of Voter      )
                    Registration and Elections for DeKalb       )
                    County, KRISTI ROYSTON, in her              )
                    official capacity as Elections Supervisor   )
                    for Gwinnett County, RUSSELL                )
                    BRIDGES, in his official capacity as        )
                    Elections Supervisor for Chatham County, )
                    KIM STANCIL, in her official capacity as )
                    Director of Elections and Voter             )
                    Registration for Cherokee County,           )
                    SHAUNA DOZIER, in her official capacity )
                    as Elections Director for Clayton County,   )
                    MANDI SMITH, in her official capacity as )
                    Director of Voter Registration and          )
                    Elections for Forsyth County, AMEIKA        )
                    PITTS, in her official capacity as Director )
                    of the Board of Elections & Registration    )
                    for Henry County, LYNN BAILEY, in her )
                    official capacity as Executive Director of  )
                    Elections for Richmond County, DEBRA        )
                    PRESSWOOD, in her official capacity as      )
                    Registration and Election Supervisor for    )
                    Houston County, VANESSA WADDELL,            )
                    in her capacity as Chief Clerk of Elections )




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                   L__"
                                                                                       P•=ge._.._.
                                                                                              8 a=f 4,._.._
                                                                                                      76 ___J__cB=B89=57=DC~F5E
                                                                                                                              =33~I   1111 B■lfill 111
                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 402 of 571




                     for Floyd County, JULIANNE ROBERTS,              )
                     in her official capacity as Supervisor of        )
                     Elections and Voter Registration for             )
                     Pickins County, JOSEPH KIRK, in his              )
                     official capacity as Elections Supervisor        )
                     for Bartow County, GERALD MCCOWN,                )
                     in his official capacity as Elections            )
                     Supervisor for Hancock County, BRAD              )
                     RAFFENSPERGER, in his official                   )
                     capacity as Secretary of State of Georgia,       )
                     REBECCA N. SULLIVAN, in her official             )
                     capacity as Vice Chair of the Georgia State      )
                     Election Board, DAVID J. WORLEY, in              )
                     his official capacity as a Member of the         )
                     Georgia State Election Board,                    )
                     MATTHEW MASHBURN, in his official                )
                     capacity as a Member of the Georgia State        )
                     Election Board, and ANH LE, in her
                     official capacity as a Member of the
                     Georgia State Election Board,
                                                                      )
                         Respondents.                                 )


                                                     AFFIDAVIT OF MATT BRAYNARD
                          Personally appeared before the undersigned officer, duly authorized to administer oaths,
                   Matt Braynard, who, after being sworn, testifies and states as follows:

                                                                    1.
                         My name is Matt Braynard. I am over the age of 21, suffer from no disability, and am
                   competent to make this Affidavit, which I do of my own personal knowledge.
                                                                    2.
                           I have been retained as an expert witness on behalf of Petitioner in the above captioned
                   proceeding. I expect to testify on the following subject matters: (i) analysis of the database for
                   the November 3, 2020 election for the selection of Presidential Electors in the State of Georgia
                   (“State”); (ii) opinions regarding whether individuals identified in the State’s voter database
                   actually voted; and (iii) opinions regarding whether individuals identified in the State’s voter
                   database were actually qualified to vote on election day.
                                                                    3.
                           This is a statement of my relevant opinions and an outline of the factual basis for these
                   opinions. The opinions and facts contained herein are based on the information made available to
                   me in this case prior to preparation of this report, as well as my professional experience as an
                   election data analyst.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                  L__"
                                                                                      P•=ge._.,_.
                                                                                             9 a=f 4,._.._
                                                                                                     76 ___J__c9=B89=57=DC~F5E
                                                                                                                             =33~I   1111 BElfill 111
                                                              Ex. 2 to Petition:
                                                            Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 403 of 571




                                                                       4.
                           I reserve the right to supplement or amend this statement on the basis of further
                    information obtained prior to the time of trial or in order to clarify or correct the information
                    contained herein.
                                                                       5.
                        I reviewed the following documents in arriving at my opinions:
                              a. The voter registration records, as maintained on the Georgia Secretary of State’s
                              website, for the November 3, 2020 election, the November 6, 2018 election, and the
                              November 8, 2016 election (“Voter Registration Files”)
                              b. The mail-in and early in-person absentee voter records, as maintained on the Georgia
                              Secretary of State’s website, for the November 3, 2020 election, the November 6, 2018
                              election, and the November 8, 2016 election (“Voter Absentee Files”)
                              c. The complete list of individuals who voted in the November 3, 2020 election and
                              previous statewide elections (“Voter History Files”)
                              d. Records maintained by the National Change of Address Source, which is maintained
                              by the United States Postal Service and which is available for licensed users on the
                              internet (the “NCOA database”).

                              e. Records developed by the staff of my call centers and social media researchers

                              f. A national voter database maintained by L2 Political

                              g. The United States Postal Service’s official list of owned and leased facilities (the
                              “USPS Owned and Leased Facilities Report”)
                                                                       6.
                            In addition, I discussed the facts of this matter with Petitioner’s attorney, Ray S. Smith
                    III, and members of his legal team.
                                                                       7.
                            I have attached hereto as Exhibit 1 a true and correct copy of my resume. As detailed in
                    the resume, I graduated from George Washington University in 2000 with a degree in Business
                    Administration with a concentration in Finance and Management Information Systems. I have
                    been working in the voter data and election administration field since 1996. I have worked to
                    build and deploy voter databases for the Republican National Committee, five Presidential
                    campaigns, and no less than one hundred different campaigns and election-related organizations
                    in all 50 states and the U.S. Virgin Islands. I worked for eight years as a senior analyst at the
                    nation’s premier redistricting and election administration firm, Election Data Services (EDS),
                    where I worked with states and municipalities on voter databases, delineation, and litigation
                    support related to these matters. Also, while at EDS, I worked under our contract with the U.S.
                    Census Bureau analyzing the voting age population. Since 2004, I have worked for my own
                    business, External Affairs, Inc., providing statistical and data analysis for local, state, and federal




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                        Page 10 01476   I   10B8957DCF5E33   I   1111118-1111111
                                                                 Ex. 2 to Petition:
                                                               Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 404 of 571




                    candidates and policy organizations in the areas of voter targeting, polling and research,
                    fundraising, branding, and online development and strategy. My firm has worked for over two
                    hundred candidates, from President to town council, and over a dozen DC-based policy and
                    advocacy organizations.


                                                                     8.
                           With respect to publications I have authored in the last 10 years, I have not authored any
                    publications in the last 10 years.
                                                                     9.
                                                            COMPENSATION
                           I have been retained as an expert witness for Petitioner and by one other legal
                    organization, the Amistad Project, which has filed a separate citizen election contest in the State.
                    I am being compensated for a flat fee of $40,000.00.
                                                                     10.
                                                           PRIOR TESTIMONY
                           At the time of this writing, I have not provided testimony as an expert either at trial or in
                    deposition in the last four years.
                                                                     11.
                                                      STATEMENT OF OPINIONS
                        As set forth above, I have been engaged to provide expert opinions regarding analysis that I,
                    or members of my firm, have conducted on the November 3, 2020 election of Presidential
                    Electors. Based on my review of the documents described above, my discussions with
                    statisticians and analysts working with me and at my direction, my discussions with the attorneys
                    representing the Petitioner, I have the following opinions:
                                                                     12.
                        From the State’s Voter Absentee Files, the NCOA database, and the voter registration
                    databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
                    least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
                    they voted due to their subsequent voter registration in another state. An additional 15,700 voters
                    may have vacated their residence in the State of Georgia, as evidenced by their filing of an
                    NCOA to an address in another state. In total, it is my opinion that there were 20,312 individuals
                    who cast ballots illegally in the November 3, 2020 election due to their loss of residency status in
                    the State prior to the election
                                                                     13.
                        From the State’s Voter Absentee Files and the USPS Owned and Leased Facilities Reports, it
                    is my opinion that 1,043 early and absentee ballots were cast by voters who were illegally
                    registered using a post office box disguised as a residential address.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                      Page 11 01476   I   11B8957DCF5E33   I   111111111111111
                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 405 of 571




                                                                         14.
                        From the State’s Voter Absentee Files and Voter History Files for the November 3, 2020
                    election, and from a nationwide database maintained by L2 Political containing early and
                    absentee voting files for other states, it is my opinion, to a reasonable degree of scientific
                    certainty, that at least 395 individuals in the State of Georgia voted in multiple states (i.e., in
                    Georgia and in another state).
                                                                         15.
                                                     BASIS AND REASONS SUPPORTING OPINIONS
                            First, State maintains a database for the November 3, 2020 election which I obtained
                    from L2 Political and which L2 Political obtained from the State’s records on, among other
                    things, voters who applied for an absentee or early voter status. I received this database from L2
                    Political in a table format with columns and rows which can be searched, sorted and filtered.
                    Each row sets forth data on an individual voter. Each column contained information such as the
                    name of the voter, the voter’s address, whether the voter applied for an absentee ballot, whether
                    the voter voted and whether the voter voted indefinitely confined status.
                                                                         16.
                            Second, we are able to obtain other data from other sources such as the National Change
                    of Address Database maintained by the United States Postal Service and licensed by L2 Political.
                    This database also in table format shows the name of an individual, the individual’s new address,
                    the individual’s old address and the date that the change of address became effective.
                                                                         17.
                             Third, we reviewed the list of owned and leased postal facilities, freely available for
                    download from the US Postal Service website (https://about.usps.com/who/legal/foia/leased-
                    facilities.htm).
                                                                         18.
                            Fourth, we compared Georgia’s early and absentee voter list to our national voter file to
                    find strong matches with voters outside of Georgia with subsequent registration dates, as well as
                    strong matches to those who cast early and absentee ballots in both Georgia and at least one
                    additional state.
                                                                         19.
                            From the State’s Voter Absentee Files, the NCOA database, and the voter registration
                    databases of other states, it is my opinion to a reasonable degree of scientific certainty, that at
                    least 4,926 absentee or early voters were no longer legal residents of the State of Georgia when
                    they voted due to their subsequent voter registration in another state. An additional 15,700 voters
                    may have vacated their residence in the State of Georgia, as evidenced by their filing of an
                    NCOA to an address in another state. In total, it is my opinion that there were 20,312 or more
                    individuals who cast ballots illegally in the November 3, 2020 election due to their loss of
                    residency status in the State prior to the election.




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                        Page 12 of 476   I   12B8957DCF5E33   I   1111 111.11111111
                                                                   Ex. 2 to Petition:
                                                                 Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 406 of 571




                                                                     20.
                         For this determination, I compared the State’s Voter Registration Files to the voter
                    registration databases in 49 other states using a list maintained by L2 Political. This analysis
                    revealed 4,926 individuals who registered to vote in a state other than the State of Georgia
                    subsequent to the date they registered to vote in the State of Georgia—a clear indication of their
                    intention to establish residency in a new state. All 4,926 of these individuals cast ballots in the
                    November 3, 2020 election. See Exhibit 2. Next, I took the State’s database of all absentee or
                    early voters (the Voter Absentee Files) and matched those voters to the NCOA database for the
                    day after Election Day (November 3, 2020). This data identified an additional 15,700 individuals
                    who had filed a national change of address to a location outside of the State prior to Election
                    Day. See Exhibit 3. When merging these two lists, removing any duplicates, and accounting for
                    moves that would not cause an individual to lose their residency and eligibility to vote under
                    State law (i.e., by reducing the total number of moves by a reasonable percentage likely
                    attributable to an educational or military relocation), this yields 20,312 individuals who voted in
                    the November 3, 2020 election, yet were no longer legal residents of the State.
                                                                     21.
                            From the State’s Voter Absentee Files and the USPS Owned and Leased Facilities
                    Reports, it is my opinion that 1,043 early and absentee ballots were cast by voters who were
                    illegally registered using a post office box disguised as a residential address.
                                                                     22.
                        For this determination, I directed my staff to compare the USPS Owned and Leased Facilities
                    Report, an official list of leased and owned postal facilities maintained by the United States
                    Postal Service, to the State’s official list of early and absentee voters, the Voter Absentee Files.
                    The matches are identified in Exhibit 4. We identified 1,043 voters that listed a postal facility as
                    their physical residential address. In many cases, these residential addresses attempted to
                    disguise the PO box number by listing an apartment number or suite number (E.G. “Apt 5402,”
                    “Suite 305B”, “Unit 305A,” etc.).
                                                                     23.
                            From the State's Voter Absentee Files and Voter History Files for the November 3, 2020
                    election, and from early and absentee voting files for other states, it is my opinion, to a
                    reasonable degree of scientific certainty, that at least 395 individuals in the State of Georgia
                    voted in multiple states (i.e., in Georgia and in another state).
                                                                     24.
                             For this determination, I compared the State’s list of early and absentee voters (the Voter
                    Absentee Files) and the State’s full list of voters in the November 3, 2020 election (the Voter
                    History Files) and compared this to lists of other states’ early and absentee voters available
                    through L2 Political’s database. Comparing these two lists (i.e., by matching on full exact name
                    and full exact date of birth) revealed 395 individuals who both voted in the State of Georgia and
                    in another state—a clear violation of state and federal law. See Exhibit 5. It should be noted that
                    not all states have published complete lists of their early and absentee voters or election day
                    voters yet. Thus, this analysis was conducted on an incomplete universe of data and represents a




                                                                                                                                111111■1111111
DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                      Page 13 01476   I   13B8957DCF5E33   I



                                                               Ex. 2 to Petition:
                                                             Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 407 of 571




                    minimum number of individuals who illegally voted in Georgia and in another state. The
                    accurate total figure could be much higher.
                                                                   25.
                            EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN OPINIONS
                           At the present time, I intend to rely on the documents produced set forth above as
                    possible exhibits.
                              EXHIBIT 1: MATT BRAYNARD RESUME
                              EXHIBIT 2: LIST OF INDIVIDUALS WHO REGISTERED IN ANOTHER STATE
                              SUBSEQUENT TO THEIR GEORGIA VOTER REGISTRATION DATE
                              EXHIBIT 3: LIST OF INDIVIDUALS WHO FILED A NATIONAL CHANGE OF
                              ADDRESS (NCOA) TO A LOCATION OUTSIDE THE STATE OF GEORGIA PRIOR
                              TO THE NOVEMBER 3, 2020 ELECTION
                              EXHIBIT 4: LIST OF VOTERS WHO REGISTERED USING A POSTAL OFFICE
                              BOX AS A RESIDENTIAL ADDRESS
                              EXHIBIT 5: LIST OF INDIVIDUALS WHO VOTED IN TWO STATES (I.E., IN
                              GEORGIA AND IN ONE OTHER STATE)


                                                         FURTHER AFFIANT SAYETH NOT

                                                         _________________________________________
                                                         Matt Braynard


                    Sworn to and subscribed before me
                    this ______
                          1st   day of December, 2020.                     Gbmmonwealth of Pennsylvania - Notary Seal
                                                                           Ji ani Cautilli, Notary Public
                                                                           ~ iladelphia County
                    ______________________________                           ,y Commission Expires Jun 03, 2022
                                                                           Commission Number 1224162
                    Notary Public
                    My commission expires: __________________
                                                                                         ,,
                    " This notarial act involved the use of communication technology.




                                                                                                                         1111 li■llll 111
DocVerify ID: 0D8654EE-3172-4549-9513-B8957DCFSE33
                                                                                       Page 14 of 476   14B8957DCF5E33
www.docverify.com


                                                             Ex. 2 to Petition:
                                                           Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 408 of 571




                                                     Exhibit 1




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                             Page 15 01476   I   15B8957DCF5E33   I   llll 11■1111111
                                                         Ex. 2 to Petition:
                                                       Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 409 of 571




                       MATT BRAYNARD
                         1521 Boyd Pointe Way #3001, Vienna VA 22182 | 202.423.5333 (c) | matt@braynard.com

                            Matt Braynard is the president of both political consulting firm External Affairs, Inc., and a voter-registration
                            non-profit, Look Ahead America.


                       EMPLOYMENT
                         External Affairs, Inc.
                         Principal                                                                                        2004 – Present
                         External Affairs, Inc. works for local, state, and federal candidates and policy
                         organizations in the areas of voter targeting, polling/research, fundraising,
                         branding, and online development and strategy. The firm has worked for
                         over two-hundred candidates from president to town council and over a
                         dozen DC-based policy/advocacy organizations.

                            Look Ahead America, Inc.
                            President                                                                                     March 2017 – Present
                            Matt founded LAA, a 501(c)(3), along with over thirty other former Trump
                            campaign staffers with the goal of registering and turning out disaffected,
                            patriotic voters.

                            Donald J. Trump for President, Inc.
                            Director, Data Division                                                                       October 2015 – March
                            2016
                            Matt was responsible for developing the voter contact strategy, building
                            technology infrastructure, managing vendor relationships, recruiting the
                            data division staff, and supporting and auditing state efforts on door-to-
                            door, phone, mail, and email operations.

                            Election Data Services, Inc.
                            Senior Analyst                                                                                2001-2005
                            Matt Braynard was responsible for analyzing and redistricting states and
                            municipal political boundaries, as well as analyzing election result
                            administration data.

                            Republican National Committee
                            Political Analyst                                                                             1996, 1998-2001
                            Matt Braynard worked in the political analysis department developing and
                            deploying voter targeting databases, and directed the precinct election
                            result research project.

                            Luntz Research Companies
                            Research Consultant                                                                           1997-2001
                            Matt Braynard analyzed survey toplines and cross tabulations to create
                            executive presentation materials.

                       EDUCATION
                         Columbia University                                                                              2018
                         Master of Fine Arts
                         Writing Program

                            The George Washington University
                            Bachelors of Business Administration                                                          2000
                            Concentrations in Finance and Management Information Systems




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                                                    Page 16 01476   I   16B8957DCF5E33   I   1111 ERllll 111
                                                                       Ex. 2 to Petition:
                                                                     Braynard Declaration
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 410 of 571




                                                     Exhibit 2




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                             Page 17 01476   I   17B8957DCF5E33   I   111111111111111
                                                         Ex. 2 to Petition:
                                                       Braynard Declaration
                                                                                       GA Out of State Subsequent Registration


                       county     voterid    lastname         fname      suffix               streetnum street                   city             state zip          sta2   rdate_ga     rdate_sta2
                       COLQUITT   00380136   ROBINSON         MARY       ANN                  15        OLD TRAM RD              MOULTRIE         GA    31768-6509   AR     5/27/1992    10/01/2008
                       JENKINS    01546598   MILLS            GLORIA     JEAN                 517       BRIER CREEK CT           MILLEN           GA    30442        AR     1/1/1980     10/28/1983
                       JENKINS    01546598   MILLS            GLORIA     JEAN                 517       BRIER CREEK CT           MILLEN           GA    30442        AR     1/1/1980     10/28/1983
                       COWETA     04878612   GRAY             JENNIFER   LYNN                 65        MAR MAR LN               NEWNAN           GA    30265        AZ     3/8/2000     03/01/2004
                       HENRY      04317153   MITCHELL         REBECCA    LYNN                 5036      KENS CT                  STOCKBRIDGE      GA    30281-7966   AR     10/4/1998    04/29/2019
                       LEE        01267509   COOK             WILLIAM    JEFFERY              850       PHILEMA RD S             LEESBURG         GA    31763        AR     2/16/1990    11/02/2018
                       CHATHAM    04561622   BROWN            CHARLES    EDWARD               811       SEILER AVE               SAVANNAH         GA    31401-9235   AR     10/17/1998   10/03/2016
                       NEWTON     01384667   HAMPTON          SALLY      MAE                  30        STEPHANIE LN             COVINGTON        GA    30016        AR     10/7/1994    02/01/2016
                       TROUP      00908416   BOWEN            TINA       MARIE                571       WATERVIEW DR             LAGRANGE         GA    30240-7723   AR     8/30/1994    12/20/2019
                       COBB       04615945   MCKINNEY         BRYAN      FRANKLIN             5209      ELLIOTT RD               POWDER SPRINGS   GA    30127        AZ     10/8/2000    02/28/2016
                       GWINNETT   06052847   TALBOT           MARK       FRANCIS              5105      MALTDIE CT               SUGAR HILL       GA    30518        CA     10/3/2004    11/01/2018
                       COBB       08744604   PARKS            TYRUS      NIGEL                1402      HAMPTON GLEN DR SW       MARIETTA         GA    30064        CA     10/7/2012    08/17/2017
                       DEKALB     08379254   SPURLOCK-WELSH   PUALANI                         29        KNOB HILLS CIR           DECATUR          GA    30030        CA     11/2/2010    11/01/2018
                       COWETA     00102601   CLARK            SHIRLEY    ANN                  87        REDLEVEL WALK            NEWNAN           GA    30265-6207   CA     10/2/1988    11/18/2003
                       FULTON     08579563   BOWMAN           RODNEY     CALVIN               5540      DENDY TRCE               FAIRBURN         GA    30213        CA     10/7/2012    06/01/2019
                       PAULDING   03611067   LOVEALL          JERRY      PAUL                 33        SILVER TRL               DALLAS           GA    30157        CA     3/27/1996    09/04/2003
                       PAULDING   03590517   LOVEALL          BARBARA    KATHREN              33        SILVER TRL               DALLAS           GA    30157        CA     3/20/1996    09/04/2003
                       FULTON     02608637   SWAFFORD         NORMAN     MICHAEL              1705      MONROE DR NE             ATLANTA          GA    30324        CA     7/16/1992    10/22/1998
                       DEKALB     03343635   STERN            SUSAN      M                    1733      KELLOGG SPRINGS DR       ATLANTA          GA    30338-6009   CA     9/19/1995    09/27/2003
                       FULTON     04050887   MACRIS           DANIEL     DEMETRIOS            464       MICHAEL DR               ALPHARETTA       GA    30009        CA     2/16/1997    11/10/2014
                       GWINNETT   08539561   RAMIREZ          MELISSA                         805       PLEASANT HILL RD NW      LILBURN          GA    30047        CA     10/20/2011   01/04/2016
                       FULTON     08032906   CANTARUTTI       PERRY      ANTHONY              977       WILDWOOD RD NE           ATLANTA          GA    30306        CA     5/21/2009    09/14/2016
                       GWINNETT   10142884   TAYE             NOAHAMIN   ANDARGACHEW          4999      APPALOOSA TRL            NORCROSS         GA    30071        CA     12/31/2013   03/03/2020
                       FAYETTE    01739241   JACKSON          DWIGHT     ANDRE                185       MILL RUN                 FAYETTEVILLE     GA    30214-3526   CA     2/5/1988     03/12/2020
                       DEKALB     04915600   HOGAN            JACARE     JENICE               2700      BUFORD HWY NE            ATLANTA          GA    30324        CA     10/8/2000    09/22/2008
                       FAYETTE    05471426   CAWLEY           JOSHUA     CHAD                 100       NICOLE WAY               SENOIA           GA    30276        CA     6/20/2004    01/01/2018




  Ex. 2 to Petition:
                       FULTON     07337395   LEVINS           LASHIA     PATRICE              2470      CAMELLIA LN NE           ATLANTA          GA    30324        CA     1/6/2008     08/16/2010




Braynard Declaration
                       DEKALB     06968691   HOUSER           JUSTIN     THOMAS               2413      THAWLEY PL               TUCKER           GA    30084        CA     6/15/2008    01/04/2012
                       FULTON     10374636   SU               BO                              125       HEDGEROW TRCE            DULUTH           GA    30097        CA     10/4/2015    06/22/2016
                       COBB       04697471   ASBILL           CLINTON    MILES                4092      E SPRING MEADOW DR       ACWORTH          GA    30101        CA     10/8/2000    06/19/2017
                       FULTON     03325034   MARTINEZ         CRISTINA                        350       CARPENTER DR NE          ATLANTA          GA    30328        CA     10/6/1996    08/28/2018
                       HALL       03551667   PAGE             MARY       BOWDEN               3480      GREEN APPLE RD           GAINESVILLE      GA    30506        CO     10/5/1997    10/03/2012
                       HENRY      01768126   HARRIS           JAMES                           365       YOUNG JAMES CIR          STOCKBRIDGE      GA    30281        CT     10/5/1992    10/23/2008
                       MUSCOGEE   01810585   DAVIS            JAMES      M                    6856      COPPER OAKS CT           COLUMBUS         GA    31904        DC     5/15/1984    01/17/2002
                       MUSCOGEE   01810585   DAVIS            JAMES      M                    6856      COPPER OAKS CT           COLUMBUS         GA    31904        DC     5/15/1984    01/17/2002
                       DEKALB     03129216   JONES            ALBERT     W                    1092      CHANTILLY CRES NE        BROOKHAVEN       GA    30324-3272   FL     9/21/1992    06/16/2003
                       LINCOLN    06610233   COOPER           JOHN       DENNIS               1668      BUCKHEAD RD              TIGNALL          GA    30668        FL     7/19/2005    04/08/2013
                       CAMDEN     00524938   RYALS            JAMES      STANLEY              407       S ARIZONA ST             KINGSLAND        GA    31548        FL     11/19/1975   12/05/2011
                       COWETA     03904441   DANIEL           KELLY      LEIGH                31        BASSWOOD WAY             SHARPSBURG       GA    30277        FL     10/6/1996    05/07/2002
                       SEMINOLE   06415897   MILLER           JIMMY      LEE                  8028      MALONE DR                DONALSONVILLE    GA    39845-5344   FL     12/10/2004   09/30/2011
                       COBB       06907418   CHMIELEWSKI      KAITLYN    MARIE                4903      BRIARLEIGH CHASE SW      MABLETON         GA    30126        FL     10/8/2006    09/30/2011
                       TIFT       06835323   MARIN            JESSENIA                        9         CLINT CIR                TIFTON           GA    31794        FL     5/17/2006    03/07/2012
                       TIFT       06835323   MARIN            JESSENIA                        9         CLINT CIR                TIFTON           GA    31794        FL     5/17/2006    03/07/2012
                       GWINNETT   06181789   MULLEN           MICHAEL    LEONARD              2567      INGRAM RD                DULUTH           GA    30096        FL     8/13/2004    04/06/2012
                       GWINNETT   06181789   MULLEN           MICHAEL    LEONARD              2567      INGRAM RD                DULUTH           GA    30096        FL     8/13/2004    04/06/2012
                       GWINNETT   02785940   FAGAN            JOSEPH     R                    3596      ROBINSON CT              LAWRENCEVILLE    GA    30044-5543   FL     1/12/1988    06/13/2005
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 411 of 571




                       FORSYTH    07948152   CACCAMO          PATRICIA   A                    326       CANTON RD                CUMMING          GA    30040        FL     7/1/2012     09/17/2013
                       JENKINS    00250807   KELLY            ROSA       MAE                  133       REEVES ST                MILLEN           GA    30442        FL     7/12/1991    07/14/2004



                                                                                                        Page 1
                                                                                                                                                                                        ~
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                            -
                                                                                                                                                                            -
                                                                                      GA Out of State Subsequent Registration


                       GWINNETT     04475606   FREEMAN       DANA        MARIE               4130     JANEL LN                  LOGANVILLE       GA   30052        FL   7/20/1998    01/18/2001
                       TERRELL      00025587   BANGS         TANA        KEMPH               1344     BILL WHITAKER RD          DAWSON           GA   39842        FL   2/5/1996     02/02/2005
                       BRYAN        04050441   TILTON        DANIEL      CURT                177      MANNIE ENGLISH RD         ELLABELL         GA   31308        FL   10/8/2000    10/11/2012
                       CLAYTON      01936853   DAVIS         CHENITA     ALEXIS              650      GEORGETOWN CT             JONESBORO        GA   30236        FL   8/29/1992    03/05/1999
                       DEKALB       05109939   LIND          JENNIFER    NICOLE              3425     HOLLY HILL PKWY           ELLENWOOD        GA   30294-6533   FL   10/8/2000    06/03/2004
                       GWINNETT     04952550   STERLING      WAYNE       LIVINGSTON          1241     MCMINN DR                 SNELLVILLE       GA   30078        FL   10/8/2000    12/24/2003
                       FANNIN       03566623   PESTERFIELD   SUSANNE     R                   175      BIG CREEK VIS             CHERRY LOG       GA   30522        FL   6/9/1996     10/04/2004
                       FAYETTE      04598487   ADLINGTON     RICHARD     DONALD              503      PINE CIR                  PEACHTREE CITY   GA   30269        FL   1/7/1999     02/22/2006
                       GWINNETT     04952550   STERLING      WAYNE       LIVINGSTON          1241     MCMINN DR                 SNELLVILLE       GA   30078        FL   10/8/2000    12/24/2003
                       GWINNETT     04686589   WRIGHT        KEVIN       DALE                271      W CROGAN ST               LAWRENCEVILLE    GA   30046        FL   4/27/1999    08/02/2007
                       HOUSTON      05315499   WHITE         ELLEN       BURGIN              143      STONEHEDGE DR             WARNER ROBINS    GA   31088        FL   9/7/2010     12/11/2013
                       MUSCOGEE     03807589   HUFF          LINDA       KAY                 7039     VININGS WAY               COLUMBUS         GA   31907        FL   7/20/1996    07/16/2013
                       COBB         03949088   DUNCAN        RICHARD     ALLEN               1173     LAUREL PL                 SMYRNA           GA   30080-4260   FL   6/20/2004    10/24/2013
                       COLUMBIA     04637721   EMMONS        ERIK        THOMAS              220      MILLBROOK RD              AUGUSTA          GA   30907-9332   FL   10/8/2000    06/18/2013
                       CLAYTON      08651939   HILLMAN       KENSHAY     CRYSTALNA           8261     FREESTONE DR              JONESBORO        GA   30236-3928   FL   4/6/2012     09/24/2013
                       CLAYTON      08651939   HILLMAN       KENSHAY     CRYSTALNA           8261     FREESTONE DR              JONESBORO        GA   30236-3928   FL   4/6/2012     09/24/2013
                       TIFT         04995218   THOMAS        PHAEDRA     JENAI               506      GOLDEN RD E               TIFTON           GA   31794        FL   10/8/2000    09/09/2005
                       FULTON       02465532   GRAY          FRANCES     DIANA               3385     WALNUT RDG                ATLANTA          GA   30349        FL   3/12/1992    03/18/2000
                       TROUP        07788678   FULLER        AMBER       CECILE              144      CEDAR RIDGE DR            LAGRANGE         GA   30241        FL   9/29/2008    05/27/2014
                       FULTON       03026674   SHEPHERD      RICHARD     MARK                405      BANBURY XING              ALPHARETTA       GA   30009        FL   2/1/1984     11/24/2008
                       BARTOW       04012892   EVANS         WAYNE       HALLMAN             109      PRINCETON AVE             ADAIRSVILLE      GA   30103        FL   6/21/1998    08/13/2014
                       MONROE       04358605   BROWN         HAROLD      EUGENE              105      RANCH CT                  FORSYTH          GA   31029        FL   6/21/1998    03/21/2014
                       HARRIS       03770482   CUMMINGS      JOSEPH      FRANCIS             522      QUAIL TRL                 FORTSON          GA   31808        FL   10/5/2008    08/28/2014
                       FULTON       08057448   BENIWAL       CYNTHIA     KIM                 12285    CHARLOTTE DR              ALPHARETTA       GA   30004        FL   6/19/2009    03/17/2014
                       COBB         06208719   PATEL         ADITYA      RASHMIKANT          1963     CHEYANNE DR SE            SMYRNA           GA   30080        FL   10/3/2004    06/09/2014
                       COBB         06208719   PATEL         ADITYA      RASHMIKANT          1963     CHEYANNE DR SE            SMYRNA           GA   30080        FL   10/3/2004    06/09/2014
                       CHEROKEE     07404454   BENTON        WALLACE     RAKESTRAW           303      DON PIERRE WAY            WOODSTOCK        GA   30188        FL   10/5/2008    08/20/2014




  Ex. 2 to Petition:
                       FULTON       04415910   LUMPKIN       VICKEY      MECHELLE            2399     PARKLAND DR NE            ATLANTA          GA   30324        FL   10/3/2004    12/10/2014




Braynard Declaration
                       CARROLL      02166986   COHEN         TERRY       RAYMOND             180      GOLD DUST TRL             CARROLLTON       GA   30117        FL   10/8/1984    12/19/2014
                       CHEROKEE     06991345   BOBBER        RONALD                          635      WEDGEWOOD DR              WOODSTOCK        GA   30189        FL   10/19/2006   10/15/2014
                       FULTON       01996293   HUGHES        MARCELLUS   L                   579      SIMMONS ST NW             ATLANTA          GA   30318        IL   10/2/1992    01/04/2012
                       FULTON       05512758   WILSON        DOUGLAS     EDWARD              112      FOSTER CIR                FAIRBURN         GA   30213-1261   IL   7/11/2002    10/06/2016
                       MONTGOMERY   01310548   HAMILTON      JANET       M                   783      OLD KIBBEE RD N           VIDALIA          GA   30474-6913   IL   6/3/1988     03/11/2005
                       BALDWIN      01096577   SIMMONS       MICHAEL                         1066     N WAYNE ST                MILLEDGEVILLE    GA   31061-2558   IL   1/11/1984    03/15/2016
                       DEKALB       02152109   YOUNG         DONNA       S                   6087     SILVER SPUR DR            LITHONIA         GA   30058-6125   KY   2/28/1991    12/30/2002
                       MACON        01274193   WASHINGTON    SANDRA                          104      BAKER ST                  OGLETHORPE       GA   31068        IN   7/9/1988     04/05/1999
                       DOUGLAS      03661808   BOOKER        KIMBERLY    JOYCE               1124     SPRING CREEK WAY          DOUGLASVILLE     GA   30134        IN   10/8/2000    02/02/2013
                       CAMDEN       08234729   HUGHES        KENNETH     JAMES               101      W DILLINGHAM ST           SAINT MARYS      GA   31558        IN   10/7/2012    09/12/2014
                       JACKSON      05548997   PARKER        BRIAN       KEITH               360      MELVIN PHILLIPS RD        JEFFERSON        GA   30549        IN   5/9/2017     10/05/2019
                       CHEROKEE     05558429   REINER        WILLIAM     JAMES               601      ROYAL CRESCENT ALY        CANTON           GA   30115        IN   10/6/2002    10/24/2006
                       GWINNETT     02138222   WESTFALL      BONNIE      JEAN                1501     PINYON PL                 LAWRENCEVILLE    GA   30043        KS   9/15/1990    09/27/2012
                       DEKALB       02123301   TINSLEY       JANIE       FRANCINE            2067     WINDY HILL RD             DECATUR          GA   30032-5502   KY   1/1/1972     10/09/2000
                       FORSYTH      00834599   OBRYAN        SUSAN       D                   5060     PINEY GROVE DR            CUMMING          GA   30040-9669   KY   1/31/1989    11/04/1999
                       COBB         02979008   COLEMAN       ANGELA      M                   190      TUDOR PL SW               MARIETTA         GA   30064        KY   2/3/1992     07/28/2003
                       HOUSTON      03778677   ABERNATHY     RACHEL      JOY                 1803     ROSS ST                   PERRY            GA   31069        KY   10/8/2000    09/29/2004
                       FULTON       05533653   BONNER        BRIAN       MATTHEW             2683     GEORGE ST NW              ATLANTA          GA   30318        KY   10/3/2004    09/08/2005
                       CLAYTON      06772021   AMMAH         JUSTICE     T                   9566     CANVASBACK CT             JONESBORO        GA   30238        KY   3/2/2006     01/09/2008
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 412 of 571




                       NEWTON       06145749   POU           JUSTIN      MAURICE             580      CREEKVIEW BLVD            COVINGTON        GA   30016        KY   10/3/2004    10/04/2006
                       FULTON       08715808   QUINN         RYAN        PATRICK             420      CHAPEL SAINT LEON CT      ALPHARETTA       GA   30022        KY   5/28/2012    09/17/2012



                                                                                                      Page 2
                                                                                                                                                                                    II
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                   GA Out of State Subsequent Registration


                       HABERSHAM   07842153   HENDERSON   RYAN        BROOKS              118      SWAIN ST                  CLARKESVILLE     GA   30523        KY         10/5/2008    06/03/2013
                       HENRY       01408606   RAY         RONNIE      LEE                 6100     MONTLAKE AVE              MCDONOUGH        GA   30253        KY         3/10/1992    04/16/2007
                       COWETA      04247084   STOTTS      BILLY       J                   45       HIDDEN COVE LN            SENOIA           GA   30276        KY         10/5/1997    10/23/2012
                       FLOYD       04614558   ANDERSON    TODD        WILLARD             159      WARD MOUNTAIN RD          KINGSTON         GA   30145-1117   KY         1/21/1999    04/09/2001
                       GWINNETT    05832791   LEE         MARY        L                   1561     DEHAVEN CT                LAWRENCEVILLE    GA   30043-7927   KY         6/9/2003     02/17/2020
                       JACKSON     04606447   PARKER      THOMAS      WARD                21       HUNTING HILLS DR          BRASELTON        GA   30517-5048   KY         10/8/2000    09/30/2004
                       LEE         01267336   MCKINLEY    CHERYL      D                   155      SAPELO DR                 LEESBURG         GA   31763-5290   KY         2/8/1988     04/16/1999
                       THOMAS      00635187   PARRISH     JOHN        ALVIN               1506     MILLPOND RD               THOMASVILLE      GA   31792-7407   KY         10/10/1988   08/10/1992
                       CLAYTON     03595119   ADAMS       OSCAR                           49       WATERS EDGE WAY           FAYETTEVILLE     GA   30215        LA         3/31/1996    09/27/2013
                       CLAYTON     06809945   JOHNSON     THOMAS                          1828     BYROM PARKWAY             JONESBORO        GA   30236        LA         1/6/2008     10/02/2019
                       MUSCOGEE    04996297   SOTO        JULIO                           5230     CHATHAM WOODS LN          COLUMBUS         GA   31907-1859   MA         8/16/2000    10/12/2016
                       FULTON      08587325   ZWECKER     HALEY       ALLEN               1042     CUMBERLAND RD NE          ATLANTA          GA   30306-3216   MA         1/19/2012    10/15/2018
                       FLOYD       00968787   BAKER       CHERYL      A                   1018     TERHUNE RD SE             ROME             GA   30161-3653   MA         1/1/1992     08/27/2002
                       CAMDEN      10136630   WILLIAMS    MORGAN      LEA                 336      FIELD CREEK CIR           WAVERLY          GA   31565        MA         12/18/2013   08/04/2017
                       DEKALB      04708014   MITCHELL    MELVENA                         5571     EMERALD GLN               STONE MOUNTAIN   GA   30088        MD         6/10/1999    11/01/2005
                       FULTON      08650640   FAULKNER    VERA        REDFEARN            6941     ROSWELL RD                SANDY SPRINGS    GA   30328        MD         10/7/2012    10/16/2012
                       FORSYTH     04038010   JOHNSON     JENNIFER    MARIE               717      LAKEGLEN DR               SUWANEE          GA   30024        MD         10/8/2000    10/16/2012
                       FULTON      07095744   CARNEY      JHETARI     THOMAS              2628     SYLVAN RD                 EAST POINT       GA   30344        MD         10/5/2008    10/31/2019
                       PAULDING    06571497   GORDON      LEROY                           118      BRIGHTWATER DR            DALLAS           GA   30157-1196   MD         6/28/2005    11/24/2015
                       COBB        07638757   CHANDLER    TRENICE     LIEZETTE            3406     ENGLISH OAKS DR NW        KENNESAW         GA   30144        MD         10/5/2008    07/14/2014
                       BIBB        05582058   HICHKAD     USHA        RAMESH              286      PLANTATION VILLA LN       MACON            GA   31210        MD         8/6/2002     05/27/2015
                       HOUSTON     03657388   BALLARD     PATRICIA    ANN                 105      KADY LYNN WAY             WARNER ROBINS    GA   31088        MD         10/6/1996    09/24/2015
                       FULTON      06918187   ARNOLD      SHANICE     ELIZABETH           555      CRICK PT                  PALMETTO         GA   30268-1820   MD         7/21/2006    06/30/2016
                       MUSCOGEE    01807042   HOLLIS      KENNETH                         3020     MELROSE DR                COLUMBUS         GA   31906-2639   MD         7/9/1982     10/01/1992
                       CHEROKEE    01410770   SMITH       KEVIN       MICHAEL             239      MCAFFEE ST                WOODSTOCK        GA   30188        MI         8/31/1992    07/08/2010
                       WALTON      02864364   GIBSON      TAMMY       SINGLETON           2108     WATSON FAIN TRL           LOGANVILLE       GA   30052        LA         8/27/1992    08/04/2014
                       GRADY       04819959   HARRELL     WILLIAM     ERIC                159      HINSON RD                 CAIRO            GA   39828        MA         11/12/1999   07/28/2016




  Ex. 2 to Petition:
                       DECATUR     03730643   BROWN       GARY                            147      AARON RD                  BAINBRIDGE       GA   39817        MA         7/7/1980     10/05/1994




Braynard Declaration
                       WALTON      01864772   JOHNSON     DAVID       L                   188      THURMAN BACCUS RD         SOCIAL CIRCLE    GA   30025        MA         10/9/1990    05/30/2014
                       DEKALB      06464803   MILLER      LAURA       JANE                2369     BRADCLIFF DR NE           ATLANTA          GA   30345        MA         1/6/2008     11/07/2013
                       DEKALB      06289592   TUGGLE      ELIZABETH   COLLINS             1160     THORNWELL DR NE           ATLANTA          GA   30319        MA         10/5/2008    12/08/2017
                       FULTON      06658107   LONDERGAN   BETTY       A                   9        CONIFER CIR NE            ATLANTA          GA   30342        MA         10/8/2006    08/28/2020
                       GREENE      03761055   BEFUS       SAMANTHA    GRANT               1200     HARBOR RIDGE DR           GREENSBORO       GA   30642        MD         10/6/1996    06/10/2008
                       GLYNN       10232442   AKINOLA     SOPHIA      LORRAINE            3241     WILLOW AVE                BRUNSWICK        GA   31520        MD         5/29/2014    07/25/2014
                       COBB        03013603   ATTRIDE     DAVID       ANTHONY             1469     FENWICK DR SW             MARIETTA         GA   30064-2783   MD         10/5/1992    08/18/2000
                       CHATHAM     06812709   MELTON      OTIS        HIRAM               902      WOODSIDE XING             SAVANNAH         GA   31405        MD         4/18/2006    08/22/2006
                       GWINNETT    10880399   ODUNEYE     EBUN        FLORENCE            2605     PADDOCK POINT PL          DACULA           GA   30019        MD         8/25/2016    04/07/2017
                       DEKALB      02051332   MOREY       JAMES       H                   1409     EMORY RD NE               ATLANTA          GA   30306-2407   ME         8/22/1994    09/05/2001
                       OCONEE      10612196   ALBERT      WARREN      ALEXANDER           1101     OAKLAKE TER               WATKINSVILLE     GA   30677        MD         1/7/2016     10/03/2016
                       FULTON      05705013   ANENE       CHUKA       JIBUOKU             12100    WILDWOOD SPRINGS DR       ROSWELL          GA   30075        MD         3/20/2003    11/07/2010
                       FULTON      05705013   ANENE       CHUKA       JIBUOKU             12100    WILDWOOD SPRINGS DR       ROSWELL          GA   30075        MD         3/20/2003    11/07/2010
                       FULTON      07060297   WILSON      SHELLY      DEANNA              1407     MONTEREY PKWY             SANDY SPRINGS    GA   30350        MD         1/6/2008     12/07/2012
                       DOUGLAS     06582101   LEWIS       NICHOLAS    TYREL               3204     PLYMOUTH ROCK DR          DOUGLASVILLE     GA   30135        MD         6/15/2008    10/01/2012
                       DOUGLAS     02899408   MOREHOUSE   SCOTT       STUART              3302     FRANKLIN FOREST DR        WINSTON          GA   30187        MD         10/3/1994    12/08/2000
                       COBB        04145185   FRANCIS     JULITO      ALCIDRO HERBERT     4123     ROSEDOWN CT NW            KENNESAW         GA   30144        MD         10/4/1998    11/27/2018
                       GWINNETT    04090566   MURPHY      GEORGE      LAWRENCE            2909     MERRION PARK LN           DACULA           GA   30019        MD         10/8/2000    07/14/2009
                       GWINNETT    04090566   MURPHY      GEORGE      LAWRENCE            2909     MERRION PARK LN           DACULA           GA   30019        MD         10/8/2000    07/14/2009
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 413 of 571




                       FULTON      05667110   WILLIAMS    ANTHONY                         2788     DEFOORS FERRY RD NW       ATLANTA          GA   30318        MD         10/3/2004    09/07/2018
                       WHITE       01650672   BROWN       PATRICIA    ANN                 257      BROWN RD                  CLEVELAND        GA   30528        MD         4/23/1992    09/16/1996



                                                                                                   Page 3
                                                                                                                                                           0
                                                                                                                                                                     u
                                                                                                                                                                      ra


                                                                                                                                                        "'
                                                                                                                                                                     if

                                                                                                                                                           I
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                                       l1J

                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                GA Out of State Subsequent Registration


                       FULTON      02613227   SMITH       PATRICIA   LEE               1000     APPLEWOOD DR              ROSWELL             GA   30076        MD   1/31/1966    12/21/2017
                       FULTON      03767862   WILSON      LARICHE    DANIELLE          1888     EMERY ST NW               ATLANTA             GA   30318        MD   6/25/1996    01/15/2019
                       EFFINGHAM   01575186   SMITH       MARK       ALAN              2800     GA HIGHWAY 17 S           GUYTON              GA   31312        MI   1/1/1976     08/20/1985
                       BARROW      05950931   CROOKS      RICHARD    ELTON             1031     COVEVIEW CIR              HOSCHTON            GA   30548        MI   6/20/2004    07/11/2016
                       FULTON      03405527   SMITH       CRAIG      WILLIAM           2000     HEMBREE GROVE DR          ROSWELL             GA   30076        MI   10/14/1995   11/18/1999
                       CARROLL     02161041   JOHNSON     MICHAEL    G                 16       LANKFORD LOOP             TEMPLE              GA   30179-5323   MI   1/8/1976     10/06/2008
                       COBB        02557930   NEAL        LORNE      JAMES             3369     HICKORY LN                POWDER SPRINGS      GA   30127        MI   4/16/1988    07/08/2018
                       FULTON      01779721   EASON       TONICA     JAPUN             3687     OAKMAN PL                 FAIRBURN            GA   30213        MD   4/14/1995    01/18/1996
                       COBB        02005752   JOHNSON     PATRICIA   ANN               3200     CASTEEL RD NE             MARIETTA            GA   30062-5307   MD   10/11/1988   11/07/2010
                       COBB        01280859   JARRELL     ADRIAN                       903      WAYLAND CT SE             SMYRNA              GA   30080-1817   MD   6/30/1988    03/30/2006
                       FULTON      04682671   REYNOLDS    TERRILYN   JAMILLE           899      VENETTA PL NW             ATLANTA             GA   30318        MD   4/16/1999    03/01/2010
                       FULTON      08302593   MILLER      CONTRINA                     35       MOURY AVE SE              ATLANTA             GA   30315        MD   10/7/2012    09/18/2013
                       BIBB        00160301   HODGES      SHARON     DENISE            149      HIDDEN CREEK CIR          LIZELLA             GA   31052-5553   MD   12/31/1989   08/01/2014
                       CLAYTON     06395387   SALLIS      TOYA       LYNN              384      RIVER CHASE DR            JONESBORO           GA   30238        MD   1/6/2008     02/27/2015
                       FULTON      04407131   DARKE       AMIE       SOMMERS           1840     REDBOURNE DR              ATLANTA             GA   30350        MD   10/4/1998    07/07/1999
                       HOUSTON     07596749   BELL        CHARLES    EDWARD            404      DALTONS RDG               BONAIRE             GA   31005-2513   MD   7/8/2008     09/18/2019
                       HENRY       06761867   AUSTIN      PHILLIP    LEE               1425     TETHER LN                 MCDONOUGH           GA   30253        MI   2/18/2006    07/24/2017
                       CLAYTON     03407137   ALEXANDER   LYNDIA     JOYCE             9257     WOODGREEN WAY             JONESBORO           GA   30238        MI   10/6/1996    09/16/2015
                       FULTON      05787363   LAWSON      CONRAD     JAMES             1188     LAVISTA CIR NE            ATLANTA             GA   30324        MN   10/3/2004    01/27/2016
                       FULTON      06731213   JENKINS     BRANDON    SANDORE           270      17TH ST NW                ATLANTA             GA   30363        MO   1/6/2008     04/09/2012
                       CLAYTON     01775659   SPEAK       RICHARD    DALE              11491    NEW HOPE RD               HAMPTON             GA   30228-3312   MO   1/19/1995    01/24/2000
                       COLUMBIA    10908229   VALCOURT    KARLA      YVIE              1064     EMERALD PL                EVANS               GA   30809        MO   8/23/2016    10/10/2016
                       BIBB        00182270   ANDERSON    DONNA      MARIE             4961     BRITTANY DR               MACON               GA   31210        MO   9/30/1992    04/21/2012
                       CATOOSA     06463864   CARVER      JOHNNY     ARNETTE           58       GEORGETOWN DR             RINGGOLD            GA   30736        MS   10/8/2006    05/02/2014
                       TIFT        01264535   HARPER      JUDY       TAYLOR            225      CAROLINA DR               TIFTON              GA   31794        MS   11/8/1983    12/31/2008
                       DEKALB      07748833   JOHNSON     SHONTIA    RENAE             2457     IVEY CREST CIR            TUCKER              GA   30084        MS   10/5/2008    02/13/2015
                       FULTON      07218876   DORSEY      MELISSA    ANGELICA          603      TREERIDGE PKWY            ALPHARETTA          GA   30022        MS   10/5/2008    08/29/2016




  Ex. 2 to Petition:
                       CANDLER     05037600   ALDEN       DAVID      GORDON            4689     LESLIE RD                 METTER              GA   30439        MT   10/8/2000    06/14/2019




Braynard Declaration
                       COBB        06935330   MCCORKLE    SHIRLEY    MARIE             7020     PANDA RD                  AUSTELL             GA   30168        NC   1/6/2008     09/17/2012
                       CAMDEN      03296297   HANNAN      JOBE                         213      LAKE MANOR DR             KINGSLAND           GA   31548        NC   10/8/2000    12/11/2014
                       DOUGHERTY   03649377   ROWE        CHRISTY    YOLANDA           2912     STONEWATER DR             ALBANY              GA   31721        NC   5/3/1996     07/29/2016
                       TOOMBS      01317814   SMITH       DEBORAH    ANN               920      N CIRCLE DR               VIDALIA             GA   30474        NC   6/13/1992    08/06/2020
                       DOUGHERTY   04331146   DYSON       JENNIFER   ROSE              1119     EIGHT MILE RD             ALBANY              GA   31721        MD   6/21/1998    10/06/2006
                       CLAYTON     07749536   THOMAS      ANTHONY                      6187     CULVER DR                 MORROW              GA   30260-1572   MD   8/30/2008    12/11/2015
                       COBB        08835400   THOMPSON    NIA        JADE              6360     ALLEN RD SW               MABLETON            GA   30126-4402   MD   9/13/2012    04/02/2016
                       DEKALB      02037823   MCCASKILL   DELORES    G                 4451     PLEASANT POINT DR         DECATUR             GA   30034        MA   2/24/1995    07/12/2016
                       CAMDEN      00518787   TESSLER     STEVEN                       105      AUSTIN RYAN DR            KINGSLAND           GA   31548        MA   1/23/1992    10/05/2001
                       GWINNETT    10203571   PETERSEN    MAUNIA     SHARI             6453     KLINECT CT                PEACHTREE CORNERS   GA   30092        MD   8/31/2016    03/10/2017
                       BIBB        06256104   MURDOCK     JEFFERY    ZACK              517      WHISTLER LN N             MACON               GA   31210        MD   10/3/2004    08/23/2011
                       FULTON      06516172   CHALIFF     JASON      FORREST           195      GROGANS LAKE PT           SANDY SPRINGS       GA   30350        MD   10/9/2005    10/03/2013
                       FORSYTH     07381559   MARTIN      BRITISH    DARYN             6230     APPLE ROSE DR             ALPHARETTA          GA   30004        MD   10/5/2008    09/07/2012
                       CHATHAM     01526342   HEATH       GREGORY    CHARLES           1509     ELEANOR ST                SAVANNAH            GA   31415-7875   MD   1/1/1979     09/30/2008
                       RICHMOND    00624133   SMITH       CALVIN     LEON              1503     JONATHAN PL               HEPHZIBAH           GA   30815        MD   10/21/1988   09/29/1992
                       FULTON      07279461   KOHUT       MELANIE    JOY               1350     N MORNINGSIDE DR NE       ATLANTA             GA   30306        MD   1/6/2008     10/14/2008
                       FULTON      04729648   BRICKER     MARY       HELEN             1805     PIEDMONT WAY NE           ATLANTA             GA   30324        MD   2/6/2000     04/08/2010
                       FAYETTE     06201041   MURPHY      MATTHEW    WILLIAM           140      COLONY PT                 FAYETTEVILLE        GA   30215        MD   10/3/2004    03/15/2011
                       FULTON      02694809   SMITH       VALERIE    MIESSE            1105     BEAVER CREEK RD           ALPHARETTA          GA   30022        MD   9/15/1990    05/04/2016
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 414 of 571




                       CLAYTON     03610334   BEARD       HARDWICK                     10080    CLEARWATER TRL            JONESBORO           GA   30238-7880   MD   3/26/1996    09/27/2018
                       CLAYTON     03610334   BEARD       HARDWICK                     10080    CLEARWATER TRL            JONESBORO           GA   30238-7880   MD   3/26/1996    09/27/2018



                                                                                                Page 4
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                                 Ii

                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                     GA Out of State Subsequent Registration


                       OGLETHORPE   05795597   GARDINO      TAMMI       LYNN                119      SHADY OAKS LN             COMER              GA   30629        MD   10/3/2004    08/19/2019
                       DEKALB       11884001   JACKSON      JULIUS      LEE                 1408     STONEGATE CT              STONE MOUNTAIN     GA   30083        MD   8/2/2018     06/24/2020
                       GWINNETT     02000583   JACKSON      NINA        L                   2947     STOCKBRIDGE WAY           DACULA             GA   30019        MD   10/1/1992    03/18/2000
                       CHEROKEE     06293660   STEVENSON    COURTNEY    EDWARD              624      RIDGE CROSSING DR         WOODSTOCK          GA   30189        MI   10/3/2004    09/28/2012
                       GLYNN        06595220   MATJAZIC     MARCHELL    MARIE               414      MAPLE ST                  ST SIMONS ISLAND   GA   31522-1356   MI   7/26/2005    06/06/2014
                       FULTON       03308211   GREGORY      SHEILA      THERESE             7070     THREADSTONE OVERLOOK      DULUTH             GA   30097        MI   8/8/1995     12/08/2000
                       FAYETTE      02601965   BALDWIN      MICHAEL     WAYNE               295      WESTBRIDGE RD             FAYETTEVILLE       GA   30214-4920   MI   1/11/1995    01/05/2012
                       GILMER       04761138   MAHONEY      CHRISTINA   PENLAND             79       OAK VALLEY CT             ELLIJAY            GA   30540        MI   2/6/2000     07/07/2014
                       BIBB         07000484   ROBINSON     LINDA       FAYE                212      TULIP CT                  MACON              GA   31216        MI   11/30/2006   09/17/2014
                       RICHMOND     05077765   MILLER       WILLIAM     CLINTON             1608     WINTER ST                 AUGUSTA            GA   30904        MD   9/25/2000    01/11/2018
                       WARE         01056519   JONES        RICHARD     A                   770      PINE LN                   WAYCROSS           GA   31503-6591   MA   1/25/1984    09/26/2008
                       LUMPKIN      11563585   MARKARIAN    ASHLYN      BROOKE              3        BELLAMY PL                DAHLONEGA          GA   30533        MA   1/4/2018     10/25/2018
                       FORSYTH      12073639   DAFFRE       CAROLINA                        3510     VAUGHAN DR                CUMMING            GA   30041        MA   12/28/2018   09/30/2019
                       FORSYTH      05932187   JONES        CAROL       ANN                 4805     ALEXANDRIA AVE            CUMMING            GA   30040        MD   10/3/2004    09/09/2005
                       CHATHAM      04193436   DECKER       CHERIE      LYNN                5100     WATERS AVE                SAVANNAH           GA   31404        MD   10/8/2000    10/11/2005
                       DEKALB       03883177   EATON        VALERIE     THERESA             5969     HILLVALE TRL              LITHONIA           GA   30058-1873   MD   10/6/1996    12/29/2008
                       THOMAS       05523142   THOMAS       LATASHA     MARIE               217      W CLAY ST                 THOMASVILLE        GA   31792-5030   MD   7/11/2002    08/09/2004
                       GWINNETT     04918514   MELLING      REBEKAH     MCELREATH           3308     HILL POND DR              BUFORD             GA   30519        MD   10/8/2000    06/20/2011
                       GWINNETT     04918514   MELLING      REBEKAH     MCELREATH           3308     HILL POND DR              BUFORD             GA   30519        MD   10/8/2000    06/20/2011
                       FORSYTH      06951486   POMYCALA     RANDI       LYNN                5445     LINGER LONGER RD          CUMMING            GA   30041        MD   10/8/2006    05/20/2011
                       RICHMOND     12050128   AHMADI       ZIA         AHMAD               5364     COPSE DR                  AUGUSTA            GA   30909        MD   11/29/2018   12/05/2018
                       FULTON       11641057   WASHINGTON   TAMIKO      ANN                 150      WALKER ST SW              ATLANTA            GA   30313        MD   1/20/2018    07/24/2018
                       LIBERTY      06370349   WATSON       LAVETTE     YVONNE              16       CARRIE ST                 ALLENHURST         GA   31301        MD   10/3/2004    09/13/2012
                       DEKALB       06116303   THOMAS       JUSTIN      MARC                8        PERIMETER CTR E           ATLANTA            GA   30346        MD   10/5/2008    10/02/2012
                       BIBB         10988953   WILLIAMS     TRAMAINE    SHEA                2621     JEFFERSONVILLE RD         MACON              GA   31217        MD   10/7/2016    05/03/2017
                       DOUGLAS      07283732   RICKS        URSULA      ANTOINETTE          4086     ARNOLDS MILL OPAS         DOUGLASVILLE       GA   30135        MD   10/2/2007    02/12/2013
                       HENRY        02001764   JAMES        ROBERT      WILLIAM             416      WINGED FOOT DR            MCDONOUGH          GA   30253        MD   9/12/1987    02/23/2015




  Ex. 2 to Petition:
                       BALDWIN      01100857   DUBOSE       JOHN        HOBSON              1909     KAREN CIR                 MILLEDGEVILLE      GA   31061        MD   1/27/1992    01/04/2018




Braynard Declaration
                       HENRY        08270511   JACQUES      SAMANTHA                        1022     ROWANSHYRE CIR            MCDONOUGH          GA   30253        MD   5/5/2010     06/08/2016
                       GLYNN        03916317   LANDON       MARK        DOUGLAS             106      COYOTE LN                 BRUNSWICK          GA   31525-2514   MD   10/6/1996    06/06/1997
                       FULTON       01000071   COUEY        CLAY        ANDREW              380      PELTON CT                 JOHNS CREEK        GA   30022        MD   8/24/1993    08/04/2003
                       NEWTON       02390774   MILES        BARBARA     M                   40       TULIP DR                  COVINGTON          GA   30016        MD   5/22/1995    10/17/2006
                       DEKALB       06832359   HENRY        SHARON                          1934     PINEDALE PL               DECATUR            GA   30032        LA   5/9/2006     10/11/2016
                       CLAYTON      03757796   MARTIN       MICHELLE    LATRICE             1623     WYNTHROPE CT              RIVERDALE          GA   30274-5152   MD   10/6/1996    06/06/2000
                       GWINNETT     10795366   DRISCOL      JUNE        SUZETTE             2710     BRENTFORD LN              SNELLVILLE         GA   30078        MD   6/24/2016    03/15/2017
                       BRYAN        05685670   MORIARTY     JOEL        PATRICK             70       LEXINGTON DR              RICHMOND HILL      GA   31324        MD   10/26/2003   08/19/2011
                       DEKALB       04990707   BRILL        ESTELA      ROBIN               1516     BEECHCLIFF DR NE          ATLANTA            GA   30329-3826   MD   6/22/2000    02/05/2002
                       GWINNETT     08448970   BOZIER       SHAWN       BREON               7030     MAGNOLIA PARK LN          NORCROSS           GA   30093        MD   6/10/2011    04/28/2015
                       GWINNETT     12034016   DUBOIS       LANDGIE                         3900     MOUNTAIN WAY CV           SNELLVILLE         GA   30039        MA   11/13/2018   12/06/2018
                       DOUGHERTY    04395937   HIGHTOWER    GERALDINE                       1811     KEYSTONE AVE              ALBANY             GA   31705        MA   3/31/1998    03/01/2016
                       BURKE        01423598   BECKTON      GLORIA                          856      BLAKENEY ST               WAYNESBORO         GA   30830-1310   MA   6/12/1994    05/18/2017
                       DEKALB       05593425   BURROUGHS    CATHY       HANNAH              1089     CLEAVEMARK DR             CLARKSTON          GA   30021-2602   MD   10/7/2002    02/10/2014
                       CHEROKEE     04965153   MCMAHAN      DAVID       JAMES               313      RIVERTON WAY              WOODSTOCK          GA   30188        MD   10/8/2000    03/03/2011
                       DEKALB       05496645   BRIDGES      LESLIE      MICHELLE            3603     SETON HALL WAY            DECATUR            GA   30034        MD   10/3/2004    07/14/2014
                       HENRY        08935955   SIMS         BRITTANY    SEMONE              404      CHATEAUGUAY DR            ELLENWOOD          GA   30294        MD   4/15/2014    08/10/2015
                       DEKALB       08503314   BYRD         MARCEL      JAMAL               1779     STONE MEADOW RD           LITHONIA           GA   30058        MD   9/1/2011     09/30/2016
                       CHEROKEE     04197742   JOHNSON      STEPHEN     PATRICK             404      MISTFLOWER CT             BALL GROUND        GA   30107-5197   MD   10/8/2000    10/17/2006
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 415 of 571




                       ROCKDALE     03771359   KING         TERESA      GLENNISE            773      LYNN MILAM LN             CONYERS            GA   30094-4108   MD   10/6/1996    04/25/2000
                       CHATHAM      01565319   JOHNSON      JOSEPH                          16       BEN KELL RD               SAVANNAH           GA   31419-3101   MI   4/16/1992    10/14/2011



                                                                                                     Page 5
                                                                                                                                                                                     II
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                  GA Out of State Subsequent Registration


                       GWINNETT   02736086   NEMETH       DIANE       WHITE              564      DEER RUN SW               LILBURN          GA   30047        MD         4/1/1976     11/30/2011
                       GWINNETT   04971003   COLON        NELSON                         1240     THOMAS PALMER CT          LAWRENCEVILLE    GA   30043        MD         6/12/2000    02/22/2012
                       GWINNETT   04971003   COLON        NELSON                         1240     THOMAS PALMER CT          LAWRENCEVILLE    GA   30043        MD         6/12/2000    02/22/2012
                       GWINNETT   08197969   GRIMES       ERICA       SHARANN            4545     QUAIL POINT WAY           HOSCHTON         GA   30548        MD         11/25/2009   08/28/2017
                       WALTON     03866832   SMITH        DAVID       FRANKLIN           4897     OAKWOOD CT                LOGANVILLE       GA   30052-5212   MI         9/19/1996    04/04/2018
                       FULTON     06288365   RIVERA       RICKY                          1989     CHESHIRE BRIDGE RD NE     ATLANTA          GA   30324        FL         9/14/2004    11/25/2014
                       DEKALB     06357972   KONITS       KAREN       MICHELLE           4527     VILLAGE SPRINGS RUN       DUNWOODY         GA   30338        FL         1/6/2008     12/22/2014
                       DEKALB     06357972   KONITS       KAREN       MICHELLE           4527     VILLAGE SPRINGS RUN       DUNWOODY         GA   30338        FL         1/6/2008     12/22/2014
                       TALBOT     01762699   HUDSON       MARK        E                  711      HOWARD NEAL RD            JUNCTION CITY    GA   31812        FL         9/10/1992    05/01/1997
                       FULTON     03411549   RICHARDSON   WILLIAM     DENNIS             553      BISMARK RD                ATLANTA          GA   30324        FL         6/9/1996     02/05/2008
                       COBB       04543110   HARDING      SHAWNEQUA   FELON              1337     HESSE LN                  AUSTELL          GA   30106        FL         7/9/2000     01/29/2015
                       FULTON     01893279   BEELAND      FRANK       ROCKY              955      JUNIPER ST NE             ATLANTA          GA   30309        FL         7/30/1992    02/05/2015
                       GWINNETT   05856404   MOSES        SHELLY      CHANDRA            5467     ASHINGTON CT              NORCROSS         GA   30071        FL         6/20/2004    10/18/2018
                       THOMAS     05526286   SAMPSON      MITCHELL    THOMAS             421      EDGEWOOD CIR              THOMASVILLE      GA   31792        FL         7/3/2002     08/06/2008
                       FULTON     02696226   BIRD         VIKKI       SUE                7845     LANDOWNE DR               ATLANTA          GA   30350        FL         10/3/1992    09/12/2008
                       DEKALB     05888415   KOZYCKI      ANTHONY     LAWRENCE           1550     PANGBORN STATION DR       DECATUR          GA   30033        FL         10/3/2004    10/03/2008
                       NEWTON     02533645   FERGUSON     JULIE       ANN                20       TRILLIUM TER              COVINGTON        GA   30016        FL         6/2/1995     10/06/2008
                       FULTON     06853173   RITTER       INGRID      KAREN              564      ROSALIA ST SE             ATLANTA          GA   30312-3445   FL         6/2/2006     09/25/2015
                       FULTON     02627126   WOLTERS      RICHARD     FREDERICK          200      WOODCHASE CLOSE NE        ATLANTA          GA   30319-4300   FL         3/1/1964     02/16/2012
                       FULTON     06853173   RITTER       INGRID      KAREN              564      ROSALIA ST SE             ATLANTA          GA   30312-3445   FL         6/2/2006     09/25/2015
                       HENRY      04330830   HARRIS       KAREN       J                  545      QUAIL RUN RD              STOCKBRIDGE      GA   30281        FL         10/8/2006    01/20/2009
                       FULTON     07141052   GRAY         JESSICA     WALLACE            315      JADE COVE DR              ROSWELL          GA   30075        FL         10/5/2008    01/12/2016
                       TALBOT     06463661   WILKEY       ANDREW      STEPHEN            8435     CARTLEDGE RD              BOX SPRINGS      GA   31801        FL         10/7/2012    01/11/2016
                       COBB       08598556   CARTER       HEATHER     LINDSEY            2244     KILMORY DR NW             KENNESAW         GA   30152        FL         10/7/2012    12/15/2015
                       HENRY      01754210   GIL          MYRNA       IVELISSE           320      RIVERBEND DR              MCDONOUGH        GA   30252-4107   FL         1/2/1992     06/01/2009
                       FULTON     03026674   SHEPHERD     RICHARD     MARK               405      BANBURY XING              ALPHARETTA       GA   30009        FL         2/1/1984     11/24/2008
                       DEKALB     02099896   SIKES        ELWIN       JAKE               1633     COUNCIL BLUFF DR NE       ATLANTA          GA   30345        FL         5/30/1992    03/21/2011




  Ex. 2 to Petition:
                       FORSYTH    02537746   GRODHAUS     KAREN       SUE                8345     ROYAL MELBOURNE WAY       DULUTH           GA   30097        FL         2/8/1988     03/31/2011




Braynard Declaration
                       CHATHAM    06341572   WHEELER      JAMES       MITCHELL           333      TATTNALL ST               SAVANNAH         GA   31401        FL         10/5/2008    08/29/2011
                       GWINNETT   06654634   FRASER       KIRK        DOMINICK           3343     SEAN WAY                  LAWRENCEVILLE    GA   30044        FL         9/30/2005    06/22/2006
                       TIFT       08722233   LARSON       RACHEL      SARAH              814      48TH ST                   TIFTON           GA   31794-1564   FL         6/19/2012    06/20/2016
                       COBB       03218663   BRIGHT       PETER       BUZ                1049     ACWORTH DUE WEST RD NW    KENNESAW         GA   30152-4005   FL         10/1/1990    08/26/2016
                       FULTON     02406646   MENTO        CRAIG       JAMES              2965     PEACHTREE RD NE           ATLANTA          GA   30305        FL         9/13/1990    07/06/2016
                       FULTON     05828063   MENTO        NANCY       L                  2965     PEACHTREE RD NE           ATLANTA          GA   30305        FL         9/15/2003    07/06/2016
                       FAYETTE    10550530   WEBB         ROBERT      AUSTIN             190      ALFORD DR                 FAYETTEVILLE     GA   30215        FL         9/28/2015    07/08/2016
                       MUSCOGEE   02907362   FULLER       JENNIFER    KAYE               4619     DEERFIELD DR              COLUMBUS         GA   31907        FL         2/16/1995    11/07/2016
                       GWINNETT   07599143   JONES        JEFFERY     ANDREW             796      CHESTERFIELD DR           LAWRENCEVILLE    GA   30044        FL         6/17/2008    12/05/2016
                       DEKALB     08591226   MCFARLAND    JAYA        ELIZABETH          4894     WEDGEWOOD WAY             STONE MOUNTAIN   GA   30088-3920   FL         2/3/2012     10/12/2016
                       FULTON     03834402   HATTEN       ANTHONY     DEMAR              135      N CLUBLANDS CT            ALPHARETTA       GA   30022        FL         6/18/2000    02/07/2017
                       GILMER     03954400   ANDRUSKI     PENELOPE    MARIE              990      CHEROKEE DR               ELLIJAY          GA   30540        FL         10/5/1996    02/16/2017
                       WALKER     05976516   HARRISS      ROBERT      JULIAN             824      N LONG HOLLOW RD          CHICKAMAUGA      GA   30707        FL         3/6/2004     04/19/2018
                       OCONEE     10373237   PARIKH       DARSHAN     SURENDRA           1542     LENTEN WAY                STATHAM          GA   30666        FL         7/22/2017    06/06/2018
                       DECATUR    08492205   CAUSEY       AMANDA      DAWN               178      KELLEY RD                 BAINBRIDGE       GA   39817        FL         8/24/2011    07/19/2018
                       COBB       06969181   LASCELLES    ANNETTE     PATRICIA           3507     SHELLY DR NW              KENNESAW         GA   30152        FL         10/10/2006   10/04/2018
                       GWINNETT   05856404   MOSES        SHELLY      CHANDRA            5467     ASHINGTON CT              NORCROSS         GA   30071        FL         6/20/2004    10/18/2018
                       LOWNDES    01215211   MCCRARY      PENNY       FLETCHER           1806     RIDGECREST ST             VALDOSTA         GA   31601        FL         5/24/1990    01/07/2019
                       BIBB       00341716   DAVIS        KIMBERLY    BURNEY             2430     ROSEN AVE                 MACON            GA   31206-4532   FL         5/13/1994    04/02/2019
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 416 of 571




                       CHEROKEE   03227523   ALFORD       SEAN        PATRICK            202      SCHLEY TRL                CANTON           GA   30115-2018   FL         10/1/1990    06/18/2019
                       GWINNETT   07699854   HEARD        CHRISTAL    LYNN               3552     SKYLAND RIDGE CT          LOGANVILLE       GA   30052        FL         6/28/2008    01/26/2012



                                                                                                  Page 6
                                                                                                                                                                    u
                                                                                                                                                                     ra


                                                                                                                                                       "'"'
                                                                                                                                                                    if

                                                                                                                                                          I
                                                                                                                                                                                      II
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                      GA Out of State Subsequent Registration


                       FAYETTE      00119774   WATERS         CARLA       MAE                208      LANYARD LOOP              PEACHTREE CITY   GA   30269-2119   FL   7/17/1993    02/02/2012
                       ELBERT       05626284   STANTON        ZACHARY     ANDERSON           1087     THIRTEEN FORKS RD         ELBERTON         GA   30635        FL   10/5/2008    01/13/2012
                       FANNIN       00662104   HERRINGTON     CYNTHIA     FANN               59       CEDAR VALLEY RD           BLUE RIDGE       GA   30513        FL   9/24/1984    10/31/2011
                       MADISON      08312203   DAWSON         KERRY       JOEL               235      OLD ROGERS MILL RD        DANIELSVILLE     GA   30633        FL   9/22/2010    01/11/2019
                       HALL         02556569   THOMAS         LESLIE      JAFFE              4816     PLANTATION OVERLOOK       GAINESVILLE      GA   30506        FL   9/8/1986     08/24/2012
                       FULTON       08815438   PULLIAM        LAURA       LYNNE              6015     STATE BRIDGE RD           JOHNS CREEK      GA   30097        FL   10/7/2012    11/20/2019
                       BRANTLEY     04550198   JOHNS          JOANN                          9587     CENTRAL AVE               WAYCROSS         GA   31503-1229   FL   10/4/1998    01/31/2002
                       DEKALB       07790876   PIERRE         FRANCOIS                       3795     N DECATUR RD              DECATUR          GA   30032        FL   9/30/2008    02/14/2016
                       DEKALB       07790876   PIERRE         FRANCOIS                       3795     N DECATUR RD              DECATUR          GA   30032        FL   9/30/2008    02/14/2016
                       ROCKDALE     01940428   BROWN          OCTAVIA     YVETTE             1161     MAIN ST NW                CONYERS          GA   30012        FL   2/23/1995    07/19/2016
                       GWINNETT     06933997   DYL-FRANCOIS   GINA                           866      ALDER TREE CT             DACULA           GA   30019        FL   10/5/2008    06/13/2016
                       GWINNETT     06933997   DYL-FRANCOIS   GINA                           866      ALDER TREE CT             DACULA           GA   30019        FL   10/5/2008    06/13/2016
                       MUSCOGEE     08305717   DEXTER         KIMARA      MICHELLE           2822     E WYNNTON LN              COLUMBUS         GA   31906-2134   FL   6/20/2012    08/10/2016
                       FULTON       05295119   GRACIOUS       BROOKE      SUSAN              625      BARNESLEY LN              ALPHARETTA       GA   30022        FL   5/30/2001    05/27/2003
                       COBB         07372532   MILLET         KATHRYN     GRACE              2850     DELK RD SE                MARIETTA         GA   30067        FL   10/5/2008    07/25/2013
                       LEE          01262456   HAMILTON       DORETHA                        1204     USRY RD                   LESLIE           GA   31764-2034   FL   1/19/1984    06/18/1991
                       FULTON       02519392   HALL           JOEL        WILLIAM            119      VILLAMOURA WAY            DULUTH           GA   30097-2068   FL   4/2/1992     07/01/2013
                       FAYETTE      03126900   HUMBARD        MICHELLE    LYNN               140      TERRANE RDG               PEACHTREE CITY   GA   30269        FL   10/1/1988    06/06/2013
                       DEKALB       06786581   TUTTLE         DERICK      BRENT              1177     COUNTRY LN NE             ATLANTA          GA   30324        FL   6/20/2010    10/10/2013
                       GWINNETT     04005970   PALMER         VICKIE      ANN                3749     DAVENPORT RD              DULUTH           GA   30096        FL   12/10/1996   12/02/2013
                       HALL         04315958   PANASIUK       ANDRES      GREGORIO           5118     JAY CREEK RD              OAKWOOD          GA   30566        FL   10/4/1998    09/04/2015
                       CLARKE       00114864   WHITE          CHARLOTTE                      1819     S LUMPKIN ST              ATHENS           GA   30606        FL   8/31/1992    12/31/2009
                       NEWTON       03356024   SMITH          DONNA       MARIE              6193     FARMINGTON LN SE          COVINGTON        GA   30014        FL   6/9/1996     12/08/2005
                       GORDON       07157173   COLLER         CHARLES     WILLIAM            205      WILLOWBROOK DR            CALHOUN          GA   30701        FL   10/5/2008    06/29/2016
                       COBB         04908465   POSENER        CARRIE      SPIVEY             111      ROBIN RD SE               MARIETTA         GA   30067        FL   10/8/2000    10/31/2005
                       WALKER       01332793   LITTLEJOHN     DARIUS      SCOTT              66       LAVENIA CT                CHICKAMAUGA      GA   30707        FL   10/5/2014    11/26/2018
                       MERIWETHER   01245021   TURNER         SHERRY      MATTHEWS           234      LAWSON DR                 PINE MOUNTAIN    GA   31822        FL   1/1/1992     10/15/2014




  Ex. 2 to Petition:
                       HALL         00358313   RINFRET        ROBERT      DOUGLAS            4041     FINCHER DR                GAINESVILLE      GA   30504        FL   11/29/1989   10/07/2014




Braynard Declaration
                       CHARLTON     05453804   MILTON         LADONNA     PARTHENIA          1091     PINEWOOD ST               FOLKSTON         GA   31537        FL   1/31/2002    04/12/2006
                       HOUSTON      01606629   WALKER         ANGELA      N                  51       TIFFANY LN                WARNER ROBINS    GA   31093-1037   FL   5/26/1981    06/07/2006
                       TIFT         06662735   SWAN           VERONICA    LYNN               475      GUN LAKE CIR              TIFTON           GA   31794-2658   FL   10/7/2005    10/13/2006
                       MURRAY       00065874   ROGERS         CHARLES     E                  449      BETTIS RD                 CHATSWORTH       GA   30705-5746   FL   1/1/1994     01/10/2008
                       CAMDEN       08795358   MONTANEZ       ERNESTO                        2575     COLERAIN RD               KINGSLAND        GA   31548        FL   9/20/2012    09/21/2015
                       FORSYTH      03503081   BEAGLE         JANET       DIANE              8445     POST OAK LN               GAINESVILLE      GA   30506        FL   10/6/1996    12/10/2015
                       FLOYD        05419987   HILL           RHONDA      NICOLE             305      WOODBINE AVE NW           ROME             GA   30165        FL   8/8/2013     07/27/2015
                       HALL         04315958   PANASIUK       ANDRES      GREGORIO           5118     JAY CREEK RD              OAKWOOD          GA   30566        FL   10/4/1998    09/04/2015
                       CHATHAM      00540269   BROGDON        CYNTHIA     STUBBS             21       RALEIGH DR                SAVANNAH         GA   31406        FL   7/11/1988    09/22/2015
                       CLAYTON      06969247   COBBERT        STEPHONE                       662      OVERLOOK CT               JONESBORO        GA   30238        FL   10/8/2006    09/25/2015
                       CLARKE       00114864   WHITE          CHARLOTTE                      1819     S LUMPKIN ST              ATHENS           GA   30606        FL   8/31/1992    12/31/2009
                       LANIER       00587443   STAINES        SARA        RUTH               52       S 9TH ST                  LAKELAND         GA   31635        FL   1/1/1994     03/05/2010
                       LANIER       00587443   STAINES        SARA        RUTH               52       S 9TH ST                  LAKELAND         GA   31635        FL   1/1/1994     03/05/2010
                       GWINNETT     06946450   ROJNEAI        RALUCA                         2560     CORDILLO DR               DACULA           GA   30019        FL   8/11/2006    03/10/2016
                       CAMDEN       05273523   MAREK          RONALD      EDWARD             111      WEEPING WILLOW WAY        KINGSLAND        GA   31548        FL   10/5/2008    04/28/2016
                       FULTON       08674464   RIORDAN        KAELEIGH    ANN                235      PHARR RD NE               ATLANTA          GA   30305        FL   5/15/2012    08/02/2016
                       LOWNDES      01212737   MIZE           KEITH       ALLEN              4598     TILLMAN BLUFF RD          VALDOSTA         GA   31602-5004   FL   2/4/1996     08/05/2016
                       FORSYTH      07104134   BYLO           MORGAN      DEXTER             785      TIMBER LAKE TRL           CUMMING          GA   30041        FL   3/30/2007    11/17/2016
                       BRYAN        10644162   WHITAKER       JORDYN      ASHLEY             467      TEAL LAKE DR              RICHMOND HILL    GA   31324        FL   10/9/2016    03/24/2017
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 417 of 571




                       FORSYTH      08668771   BYLO           KATRINA     JORDAN             785      TIMBER LAKE TRL           CUMMING          GA   30041        FL   1/31/2016    05/11/2017
                       FULTON       02650756   HAGGER         RONALD      EDWARD             35       NORTHSIDE DR SW           ATLANTA          GA   30313        FL   5/17/1995    08/29/2017



                                                                                                      Page 7
                                                                                                                                                                                    II
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                    GA Out of State Subsequent Registration


                       CHEROKEE    08369297   PATTERSON    RACHEL       MORGAN             214      CADENCE TRL               CANTON             GA   30115        FL         10/5/2014    09/05/2017
                       FULTON      00564198   SHEFFIELD    WILLIAM      RANDALL            5755     GLENRIDGE DR NE           ATLANTA            GA   30328        FL         6/9/1996     09/18/2017
                       COBB        01413720   DEAN         DARRYL       EDWARD             4262     ARBOR CLUB DR             MARIETTA           GA   30066        FL         9/5/1992     08/06/2018
                       GWINNETT    10382769   GRAFF        KATIE        KAYON              749      SHADOW TRACE PATH         LILBURN            GA   30047        FL         11/4/2014    08/23/2018
                       WALKER      01332793   LITTLEJOHN   DARIUS       SCOTT              66       LAVENIA CT                CHICKAMAUGA        GA   30707        FL         10/5/2014    11/26/2018
                       FULTON      05659686   BOWMAN       WILLIAM                         375      RALPH MCGILL BLVD NE      ATLANTA            GA   30312        FL         10/3/2004    12/21/2018
                       HOUSTON     06678472   HAJEC        STEVEN       JOSEPH             103      CHALET CV                 CENTERVILLE        GA   31028-6511   FL         10/13/2005   11/15/2018
                       LIBERTY     02909396   ROBINSON     STEVEN       LEE                343      SWINNEY LN                MIDWAY             GA   31320        FL         1/21/1995    03/18/2019
                       FULTON      02499261   BIGGINS      JACQUELINE   VERONICA           1301     PEACHTREE ST NE           ATLANTA            GA   30309        FL         8/2/1975     07/01/2019
                       FULTON      11277782   AUSTIN       AKILAH       ANNIE              5443     ROSEHALL PL               ATLANTA            GA   30349        FL         4/7/2017     11/27/2019
                       FULTON      02611858   MARTIN       OLIVER                          5335     LAKEROCK DR SW            ATLANTA            GA   30331-8923   FL         8/6/1989     05/07/2020
                       GLYNN       01119255   JACKSON      HOLLY        D                  101      HOLLY ST                  ST SIMONS ISLAND   GA   31522        FL         10/3/1994    07/20/2020
                       GWINNETT    07452308   TAVERAS      AURORA       MAURA              4025     MCGINNIS FERRY RD         SUWANEE            GA   30024        FL         10/5/2008    02/22/2018
                       COBB        10306025   STANGE       SARAH        MARIE              6640     AKERS MILL RD SE          ATLANTA            GA   30339        FL         10/9/2016    07/31/2018
                       DEKALB      08115078   HOFSTETTER   AMELIA       RUTH               1185     BRIARVISTA WAY NE         ATLANTA            GA   30329        IA         10/9/2009    11/12/2015
                       GWINNETT    02871189   JONES        JOANNA       BETH               2340     ROXBORO DR                SNELLVILLE         GA   30078-6117   IA         9/26/1992    08/22/1995
                       EFFINGHAM   06481103   HART         CYNTHIA      ANN                682      DEERFIELD RD E            BLOOMINGDALE       GA   31302        IA         5/22/2009    08/19/2014
                       DEKALB      02020575   LARSON       DEBRA        ANN                1868     BRECKENRIDGE DR NE        ATLANTA            GA   30345-4006   IA         9/27/1990    04/06/2020
                       MURRAY      02231927   SMITH        JAMES        R                  3007     GREESON BEND RD           CHATSWORTH         GA   30705-5799   IL         3/28/1953    10/03/2014
                       GWINNETT    00237862   SNIPES       LYNN         R                  2441     FLORAL VALLEY DR          DACULA             GA   30019        IL         1/1/1994     04/28/2015
                       CHATHAM     11522404   DALLECK      ELENA        HLIS               2        RAINTREE LN               SAVANNAH           GA   31411        IL         11/21/2017   10/11/2019
                       DEKALB      04687187   LIGON        TANGELA      R                  965      VALLEY ROCK DR            LITHONIA           GA   30058        IL         4/29/1999    01/01/2006
                       DEKALB      04687187   LIGON        TANGELA      R                  965      VALLEY ROCK DR            LITHONIA           GA   30058        IL         4/29/1999    01/01/2006
                       FULTON      07751869   WALKER       EDGAR        A                  4061     DANFORTH RD SW            ATLANTA            GA   30331        IL         9/7/2008     05/16/2014
                       FULTON      05384441   HOWELL       DELORIS      LEE                630      SPINDLEWICK DR            ATLANTA            GA   30350        IN         10/3/2004    09/30/2008
                       COBB        01527210   BELSCAMPER   AMY          TUCKER             840      HICKORY SHOALS RD NW      MARIETTA           GA   30064        IN         10/5/1992    07/18/2000
                       MUSCOGEE    01810078   KOSAL        BENJAMIN                        1058     54TH ST                   COLUMBUS           GA   31904        KS         7/1/1986     10/17/2008




  Ex. 2 to Petition:
                       COBB        10439442   HAYES        NIGEL        BRUCE              2589     BATES ST SE               SMYRNA             GA   30080        KS         3/21/2015    07/06/2015




Braynard Declaration
                       JENKINS     08139114   JOYNER       JAMES        BRANTLEY           3078     S HERNDON RD              MILLEN             GA   30442        KS         10/3/2010    03/07/2018
                       BARROW      06128808   ABERDEEN     MARK         HENRY              810      CARMON CT                 WINDER             GA   30680-2953   IN         7/29/2004    04/08/2008
                       FORSYTH     02847477   THOMAS       KEVIN        L                  2456     BAGLEY RD                 CUMMING            GA   30041-9396   IN         2/3/1992     10/11/2000
                       WALKER      00433861   CORDLE       TIMOTHY      MARK               702      S CHEROKEE ST             LA FAYETTE         GA   30728        KY         5/19/1987    08/09/2004
                       WALKER      05628134   MAIDA        ANJANETTE    PROUSE             549      N LONG HOLLOW RD          CHICKAMAUGA        GA   30707        KY         10/3/2004    08/21/2006
                       FULTON      01402487   HOUSWORTH    AMY          T                  2695     HOLCOMB SPRINGS DR        ALPHARETTA         GA   30022-5999   KY         5/24/1989    11/08/1995
                       COFFEE      04229528   GOODEN       JENNIFER     RENAE              160      KINGSRIDGE DR             BROXTON            GA   31519-6541   KY         10/8/2000    09/10/2004
                       GWINNETT    03714826   STANTON      JESSICA      WOLLASTON          670      TRINITY PL                SUWANEE            GA   30024        KY         10/6/1996    06/11/2003
                       TIFT        01047879   WARREN       SUSAN        C                  1218     PARK AVE N                TIFTON             GA   31794        KY         1/1/1992     08/08/2007
                       FORSYTH     02798847   CRAMER       ROGER        DALE               6475     IVEY MEADOW LN            CUMMING            GA   30040-6676   KY         9/23/1988    09/30/1992
                       BUTTS       07042999   WATTS        ARSENIO      DONQUIEZ           920      CHESTNUT DR               JACKSON            GA   30233        KY         1/25/2007    10/06/2008
                       BULLOCH     01071795   SPITDOWSKI   PAUL         D                  204      S CROMLEY RD              BROOKLET           GA   30415-6229   KY         7/16/1984    09/13/2004
                       DEKALB      07221674   SPERRY       BEKKAH       ELIZABETH          3205     MCAFEE RD                 DECATUR            GA   30032        KY         10/7/2012    08/01/2014
                       FULTON      02609526   CLARK        NANCY        LEE                19106    HARVEST RIDGE LN          ALPHARETTA         GA   30022        KY         8/28/1993    07/09/1999
                       HALL        00477365   BOYD         CHARLOTTE    PELHAM             4204     RIVIERE PT                GAINESVILLE        GA   30507-8131   KY         1/1/1992     01/31/1994
                       BARROW      00360167   TIPTON       SANDRA       BRANHAM            1377     BIEDERMEIER RD            WINDER             GA   30680        KY         12/12/1987   10/18/2005
                       CLAYTON     01730278   HINTON       PAIGE        WAYNE              1363     LABELLE ST                JONESBORO          GA   30238-6567   KY         7/12/1984    05/07/2007
                       CLAYTON     01741252   HINTON       NANCY        SUE                1363     LABELLE ST                JONESBORO          GA   30238-6567   KY         7/7/1988     05/07/2007
                       GWINNETT    03908096   RAINNEY      LINDA        SUSAN              1065     FOUNTAIN HEAD LN          LAWRENCEVILLE      GA   30043-7538   KY         8/31/1996    11/05/2001
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 418 of 571




                       COBB        06418159   DENNIS       KATHRYN      MARIE              3091     COBB PKWY NW              KENNESAW           GA   30152        NC         10/5/2008    03/11/2011
                       LOWNDES     07210170   WILLIS       JESSICA      MENE               4719     JOHNSON RD S              VALDOSTA           GA   31601        NC         7/30/2007    06/14/2018



                                                                                                    Page 8
                                                                                                                                                                        u
                                                                                                                                                                         ra


                                                                                                                                                           "'"'
                                                                                                                                                                        if

                                                                                                                                                              I
                                                                                                                                                                                          ~
                                                                                                                                                                                          I!
                                                                                                                                                                                          It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                             GA Out of State Subsequent Registration


                       GWINNETT    02854266   WILLIAMS       ELIZABETH         A                    372      BEN AVE SW                LILBURN        GA   30047-4002   NJ         5/13/1992    05/19/2020
                       GWINNETT    02854266   WILLIAMS       ELIZABETH         A                    372      BEN AVE SW                LILBURN        GA   30047-4002   NJ         5/13/1992    05/19/2020
                       UPSON       05823445   GRIER          CHARLES           EDWARD               824      BAILEY MILL RD            YATESVILLE     GA   31097-4115   NC         7/7/2003     10/08/2004
                       HENRY       07068699   VALDEZ         DOMINGO                                152      SUNFLOWER MEADOWS DR      MCDONOUGH      GA   30252-3712   NJ         2/14/2007    01/18/2012
                       COBB        03563264   POPE           KIMBERLY          L                    5940     HIGHVIEW DR SE            MABLETON       GA   30126-3611   NJ         10/6/1996    09/01/2017
                       PAULDING    03138025   SHROPSHIRE     CYNTHIA           CLAY                 87       OAK LN                    DOUGLASVILLE   GA   30134-5277   NV         9/1/1989     01/21/2014
                       DEKALB      01973231   GRIFFIN        CHARLES           A                    2199     STERLING RIDGE RD         DECATUR        GA   30032-6150   NM         3/25/1976    09/11/2012
                       FULTON      02331906   JOHNSON        CHRISTOPHER       G                    685      ARGONNE AVE NE            ATLANTA        GA   30308        NY         2/14/1990    08/15/1996
                       FULTON      03582331   POWLEDGE       LINDA             L                    185      LITTLE JOHN TRL NE        ATLANTA        GA   30309        NY         10/6/1996    08/25/2008
                       HABERSHAM   08437685   JOHNSON        DUANE             KEITH                272      LAND O GOSHEN             CLARKESVILLE   GA   30523        NV         2/5/2012     09/23/2016
                       CHATHAM     01502252   BROWN          PATRICIA          M                    1007     E PARK AVE                SAVANNAH       GA   31401        NY         5/28/1994    10/27/2004
                       CHATHAM     01502252   BROWN          PATRICIA          M                    1007     E PARK AVE                SAVANNAH       GA   31401        NY         5/28/1994    10/27/2004
                       FULTON      02054737   MUHAMMAD       ADRIENNE          R                    2185     ESSEX AVE SW              ATLANTA        GA   30311        NY         2/5/1992     09/13/2002
                       COBB        02689456   SIMS           TAMANIKA                               1280     BROWNSTONE DR             MARIETTA       GA   30008        NY         2/22/1995    09/26/2000
                       FULTON      02821152   COTE           TERRYL            DENICE               1013     SUMMIT VIEW LN            MILTON         GA   30004        NY         6/15/1990    12/08/2011
                       FULTON      00439559   COTE           RONALD            ARTHUR               1013     SUMMIT VIEW LN            MILTON         GA   30004        NY         7/20/1992    03/14/2012
                       MCINTOSH    10224476   AZARKO         RACHEL            SUZANNE              1032     CASSANDRA LN SE           DARIEN         GA   31305        NY         7/29/2014    03/21/2016
                       FULTON      08770578   CORNWALL       REBECCA                                3016     CASTLE PINES DR           DULUTH         GA   30097        NY         7/27/2012    10/03/2016
                       COBB        01692640   ROBERTS        REBECCA           NUCHOLS              3740     CLUBLAND DR               MARIETTA       GA   30068        NY         1/1/1993     04/25/2018
                       DEKALB      02045547   MILES          PATRICIA          A                    2471     PINE BRANCH WAY           DECATUR        GA   30034-3776   NY         9/29/1976    10/11/1995
                       CLAYTON     11821162   DALEY          CHARLES           TREVOR               2234     SAWGRASS DR               HAMPTON        GA   30228        NY         7/20/2018    01/10/2020
                       DOUGLAS     03172934   LIVELSBERGER   SHIRLEE           JEAN                 5910     WINDSORCREEK DR           DOUGLASVILLE   GA   30135        OH         3/1/1988     05/06/2016
                       FULTON      10203235   MARSH          KRISTEN           MARIE                9308     JAMESON PASS              ALPHARETTA     GA   30022        OH         6/22/2014    04/11/2016
                       CLAYTON     04981773   ALLEN          MAMIE             ADELL                237      PEACHTREE DR              RIVERDALE      GA   30274        OH         6/29/2000    09/01/2016
                       DEKALB      05681901   PARHAM         AYOLUWA           OMOROSE              4092     BOSENBERRY WAY            ELLENWOOD      GA   30294        OH         2/15/2003    08/09/2016
                       COBB        10354058   ROBINSON       BRYANA            MARIE                1141     FLAMINGO DR               AUSTELL        GA   30168        OH         9/22/2014    08/22/2016
                       FORSYTH     06984591   MILLER         BARBARA           KAY                  7525     ANTIQUE BARN AVE          CUMMING        GA   30041        OH         10/8/2006    10/22/2018




  Ex. 2 to Petition:
                       BIBB        07825459   ARMSTRONG      DOROTHY           JEAN                 376      PROVIDENCE BLVD           MACON          GA   31210        OH         9/19/2008    09/10/2018




Braynard Declaration
                       GRADY       04570040   RICHARDSON     EARL              E                    1137     UPPER HAWTHORNE TRL       CAIRO          GA   39828-4941   OH         10/24/1998   03/02/2015
                       COBB        07574812   KILLIAN        ERYN              COFFMAN              801      WINTERSET PKWY SE         MARIETTA       GA   30067        OH         6/12/2008    09/15/2008
                       COBB        07061991   MILLER         KAMILAH           MARYAM               3097     BOLDMERE TRL SE           SMYRNA         GA   30080        PA         1/6/2008     10/10/2014
                       HENRY       11490161   DAVIDSON       ADAM              EDWIN                1513     CLUBHOUSE CT              MCDONOUGH      GA   30252        OR         10/17/2017   07/24/2018
                       CAMDEN      08309100   HALE           BECKI             LYNN                 135      ROYAL CIR                 KINGSLAND      GA   31548-5236   OR         9/30/2010    07/10/2015
                       DOUGLAS     03172938   LIVELSBERGER   TERRY             CLIFFORD             5910     WINDSORCREEK DR           DOUGLASVILLE   GA   30135        OH         3/1/1988     02/25/2016
                       BIBB        07607038   ESPINOSA       LAURENT MICHAEL   SHERRYCK             108      PINNACLE POINTE DR        MACON          GA   31216-5297   OR         6/25/2008    11/06/2017
                       COBB        04948072   BURGER         ERIC              CHARLES              2875     GOLDFINCH CIR             MARIETTA       GA   30066        OH         8/11/2002    01/06/2015
                       WALTON      04739574   LACKEY         JERRY                                  1921     DRY POND RD NW            MONROE         GA   30656-3950   OH         10/8/2000    02/09/2016
                       MUSCOGEE    11010580   HAWKINS        ROBERT            DOUGLAS              9756     WOOLDRIDGE HEIGHTS DR     FORTSON        GA   31808        OR         10/11/2016   02/22/2018
                       MUSCOGEE    06014531   KLINGER        DEANNE            WILSON               2107     PRESTON DR                COLUMBUS       GA   31906        PA         3/24/2004    03/29/2013
                       FULTON      06000364   MODY           AMIT              CHANDRAKANT          200      RUFFED GROUSE WAY         DULUTH         GA   30097        PA         2/25/2004    06/21/2018
                       CLAYTON     07524301   ALLEN          JALINA            TASHE                3271     GLEN HOLLOW DR            REX            GA   30273        PA         10/5/2008    10/19/2018
                       RABUN       07239576   EVANS          GEORGE            JOSEPH               224      BLANCHE PLACE RD          CLAYTON        GA   30525-4380   PA         9/5/2007     01/24/2019
                       COBB        03128110   FITZPATRICK    PATRICIA          A                    4575     BLAKEDALE CIR NE          ROSWELL        GA   30075-1978   PA         3/1/1989     09/23/2020
                       FULTON      06843956   LENKEI         ANDREW            EDWARD               135      GLEN HOLLY DR             ROSWELL        GA   30076-4423   PA         10/8/2006    12/14/2007
                       DEKALB      06781874   SWEEN          LINDSAY           KAY                  1575     BUBBLING CREEK RD NE      ATLANTA        GA   30319        PA         6/18/2006    09/24/2010
                       FORSYTH     06080707   MARTINEZ       JUAN              CARLOS               2375     BRADWARDINE CT            CUMMING        GA   30041        PA         8/26/2005    11/08/2012
                       COBB        03042364   DENHAESE       HELEN             F                    3156     WENDWOOD DR               MARIETTA       GA   30062        SC         1/1/1984     01/09/2006
                                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 419 of 571




                       COBB        03042364   DENHAESE       HELEN             F                    3156     WENDWOOD DR               MARIETTA       GA   30062        SC         1/1/1984     01/09/2006
                       EMANUEL     00535125   PACK           TERESA            G                    187      EHRLICH FARM RD           SWAINSBORO     GA   30401        SC         9/4/1990     08/12/2005



                                                                                                             Page 9
                                                                                                                                                                             u


                                                                                                                                                                   re
                                                                                                                                                                              ra
                                                                                                                                                                             if

                                                                                                                                                                   I
                                                                                                                                                                                               I!
                                                                                                                                                                                               It
                                                                                                                                                                                               Ii

                                                                                                                                                                              -
                                                                                                                                                                              -
                                                                                  GA Out of State Subsequent Registration


                       LOWNDES    01075095   WILLIAMS     CURTIS                         2503     BUENA VISTA CIR             VALDOSTA         GA   31602-2158   SC         2/20/1992    10/02/2007
                       LOWNDES    01075095   WILLIAMS     CURTIS                         2503     BUENA VISTA CIR             VALDOSTA         GA   31602-2158   SC         2/20/1992    10/02/2007
                       COBB       07815255   SCERBO       MARK                           597      OWL CREEK DR                POWDER SPRINGS   GA   30127        SC         10/5/2008    06/30/2011
                       FULTON     06190942   JOHNSON      CHARLES                        240      HEMBREE RD                  ROSWELL          GA   30075        SC         10/3/2004    11/24/2010
                       HENRY      06312663   WHYTE        ALONZO                         3161     ALHAMBRA CIR                HAMPTON          GA   30228        TN         10/5/2008    10/01/2012
                       UPSON      00345296   GOUDE        GRIFFIN                        304      GILBERT RD                  THOMASTON        GA   30286        SC         11/21/1941   12/07/2007
                       UPSON      00345296   GOUDE        GRIFFIN                        304      GILBERT RD                  THOMASTON        GA   30286        SC         11/21/1941   12/07/2007
                       SUMTER     05431004   BYRNE        MARGO       E                  523      HARROLD AV                  AMERICUS         GA   31709        SC         10/3/2004    05/06/2014
                       DEKALB     08513311   WOODARD      RYAN        B                  4420     PEACHTREE RD NE             ATLANTA          GA   30319        SC         10/9/2011    02/22/2013
                       WARE       01616904   BROWN        MARY        A                  510      COMMUNITY DR                WAYCROSS         GA   31501-6119   SC         8/13/1990    10/02/1996
                       LOWNDES    01669027   BARNES       NATHANIEL                      5924     ROBINSON CIR                NAYLOR           GA   31641        SC         12/14/1985   09/14/2004
                       LOWNDES    01669027   BARNES       NATHANIEL                      5924     ROBINSON CIR                NAYLOR           GA   31641        SC         12/14/1985   09/14/2004
                       FULTON     02769837   PETERSON     HOWARD                         855      PEACHTREE ST NE             ATLANTA          GA   30308        SC         8/10/1992    09/13/2015
                       HENRY      01395275   MCCLELLAND   ARA         C                  290      NUTT DR                     LOCUST GROVE     GA   30248-3411   SC         4/25/1980    11/25/2002
                       FORSYTH    08340781   TERRY        DESTER      J                  2515     MANOR CREEK CT              CUMMING          GA   30041        SC         10/7/2012    10/30/2014
                       DEKALB     07542977   HARRIS       TYLER                          1570     BRIARVISTA WAY NE           ATLANTA          GA   30329        PA         10/5/2008    04/07/2016
                       DEKALB     07542977   HARRIS       TYLER                          1570     BRIARVISTA WAY NE           ATLANTA          GA   30329        PA         10/5/2008    04/07/2016
                       FULTON     05832131   MURDOCK      SARAH       ELIZABETH          1075     PEACHTREE WALK NE           ATLANTA          GA   30309        PA         2/1/2004     09/13/2010
                       PAULDING   08583181   SEAGLE       ALLISON     BENNETT            69       PARKMONT WAY                DALLAS           GA   30132        TN         2/5/2012     09/11/2015
                       FORSYTH    05335371   OWNBEY       WADE        TAYLOR             7165     WYNGATE DR                  CUMMING          GA   30040        TN         10/3/2010    06/18/2018
                       DEKALB     06611704   GREENE       JAMAL       IRVING             3621     EMBRY CIR                   CHAMBLEE         GA   30341        TN         7/29/2005    09/15/2008
                       FULTON     07285686   TODDY        GENEVA      LOUISE             3107     CYPRESS CT                  ALPHARETTA       GA   30005        TN         1/6/2008     11/10/2015
                       GWINNETT   03700662   MAY          WENDY       LEIGH              4572     MONTAUK RD SW               LILBURN          GA   30047        TN         6/6/1996     06/14/2016
                       CATOOSA    08736660   HANNUM       EMILY       ELIZABETH          40       BROOKVALE TER               ROSSVILLE        GA   30741        TN         7/13/2012    10/08/2018
                       DEKALB     08630362   HENDERSON    LINZY       LEE                3263     SPRING LAKE OVERLOOK        LITHONIA         GA   30038-3454   TN         3/8/2012     10/16/2019
                       PAULDING   06547316   SHEPPERD     KELSEY      NIXON              1579     MACLAND RD                  DALLAS           GA   30157        TX         7/1/2012     09/28/2012
                       BRYAN      06332720   NGUYEN       TRANG       THU                72       NELSON DR                   RICHMOND HILL    GA   31324        TX         9/29/2004    10/31/2015




  Ex. 2 to Petition:
                       FULTON     03037659   CAHOON       WANDA       LAFAY              7795     GLADE BND                   FAIRBURN         GA   30213        TX         9/8/1994     01/26/2014




Braynard Declaration
                       MUSCOGEE   07667400   BOCKSTANZ    ALLISON     LEE                510      BROADWAY                    COLUMBUS         GA   31901        TX         9/3/2008     05/04/2014
                       CHATHAM    06275260   BROWN        MARIO       TEKULVIE           1027     DUTCHTOWN RD                SAVANNAH         GA   31419        TX         10/3/2004    11/08/2014
                       HOUSTON    00791699   WOOMER       MARY        SPOERL             120      WILLIS CREEK RD             WARNER ROBINS    GA   31088        TX         11/9/1991    07/08/2005
                       MUSCOGEE   07593719   JOHNSON      JESSICA     ANN                6551     THEA LN                     COLUMBUS         GA   31907        TX         10/5/2008    06/15/2018
                       MUSCOGEE   03481586   BRUDENT      PATRICK                        8138     PRESERVATION TRL            MIDLAND          GA   31820        TX         12/29/1995   09/03/1999
                       FULTON     06567672   HUONG        COLIN       YEE                144      MORELAND AVE NE             ATLANTA          GA   30307        TX         6/7/2005     05/17/2006
                       WALKER     00938804   WEBER        SCOTT       LEE                147      LANGLEY DR                  LA FAYETTE       GA   30728-3481   TX         1/1/1994     05/30/1999
                       CATOOSA    00416011   CLARK        TERRY       WAYNE              78       GARDEN TERRACE              RINGGOLD         GA   30736        TX         1/30/1991    04/10/1992
                       LIBERTY    08943852   HARRIS       BLAKE       EDWARD             243      WHITETAIL CIR               HINESVILLE       GA   31313        TX         7/22/2015    09/17/2017
                       COBB       08828766   BERENDSEN    SAMUEL      JAY                928      BOBCAT CT SE                MARIETTA         GA   30067        TX         10/7/2012    09/14/2017
                       COOK       06897163   ROBINSON     JESSICA     MARIE              411      S MAPLE ST                  ADEL             GA   31620        TX         8/5/2006     11/15/2017
                       FULTON     08632529   KELLEY       PATRICK     RYAN               3136     HABERSHAM RD NW             ATLANTA          GA   30305        VA         2/28/2012    10/15/2012
                       LOWNDES    03737686   CARPENTER    BARBARA     ANN                3817     STRATFORD CIR               VALDOSTA         GA   31605        TX         6/25/1996    10/20/2000
                       DEKALB     07142625   JONES        JESSICA     NICOLE             1226     POUNDS LN                   CLARKSTON        GA   30021        NC         8/25/2017    08/04/2020
                       FULTON     03573693   WILLIAMS     CURTIS      EUGENE             4330     JANICE DR                   COLLEGE PARK     GA   30337-4802   NC         10/3/2004    02/05/2020
                       HOUSTON    08694916   RILEY        PATIENCE    NICHOLE            202      STEEPLE CT                  PERRY            GA   31069        NE         10/7/2012    03/21/2016
                       HENRY      07431703   IVEY         JASON       D                  1704     MANDALAY PKWY               MCDONOUGH        GA   30253        NJ         2/26/2008    03/08/2012
                       COBB       03158703   MCARTHUR     WILLIAM                        3622     ASHLEY EST SE               MARIETTA         GA   30067-4321   NJ         5/1/1990     07/10/2008
                       FULTON     07770536   WORLEY       JULIAN      R                  1977     THOMASVILLE ESTATES DR SE   ATLANTA          GA   30315        NJ         9/1/2008     10/12/2010
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 420 of 571




                       HENRY      01952579   FAGGETT      EPHRAM                         6133     GOLF VIEW XING              LOCUST GROVE     GA   30248        NJ         10/5/1984    10/17/2017
                       GWINNETT   04155096   OWENS        PATRICIA    A                  1139     VINTAGE POINTE DR           LAWRENCEVILLE    GA   30044        NJ         4/19/1997    10/01/2008



                                                                                                 Page 10
                                                                                                                                                                      u
                                                                                                                                                                       ra


                                                                                                                                                         "'
                                                                                                                                                            I...
                                                                                                                                                                      if
                                                                                                                                                                                        II
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                             GA Out of State Subsequent Registration


                       DOUGLAS      07348108   BOTTORFF            ROBERT        EUGENE             3450     HEARTHSTONE PL            DOUGLASVILLE       GA   30135        NV   10/5/2008    11/11/2011
                       BULLOCH      06382507   COSBY               ANDRE         BENJAMIN           241      N MAIN ST                 STATESBORO         GA   30458        NV   10/5/2008    10/05/2016
                       DOUGLAS      04380503   MORDAN              BURT          WESLEY             5117     EASTBROOK RD              DOUGLASVILLE       GA   30135        NV   10/4/1998    10/04/2017
                       DOUGLAS      04709682   MORDAN              PHILANN       CHANNELL           5117     EASTBROOK RD              DOUGLASVILLE       GA   30135        NV   6/15/1999    10/04/2017
                       COWETA       06412261   BARTH               RICHARD       KARL               92       SPARROW CT                NEWNAN             GA   30265        NV   3/12/2009    01/30/2018
                       FULTON       02530253   WIELAND             JOHN          F                  238      15TH ST NE                ATLANTA            GA   30309-3594   NY   10/8/1994    12/23/1998
                       CLAYTON      07055815   BUCKHOLTS           CHARVIS       B                  3274     NOGALES PL                REX                GA   30273-1014   NY   12/2/2006    09/25/2012
                       CLAYTON      07055815   BUCKHOLTS           CHARVIS       B                  3274     NOGALES PL                REX                GA   30273-1014   NY   12/2/2006    09/25/2012
                       COBB         08562004   HIGGINBOTHAM        KATHLEEN      CYNTHIA            577      ETOWAH DR NE              MARIETTA           GA   30060        NY   12/7/2011    03/25/2016
                       COBB         07014268   MURILLO             MONICA        EMMELINE           4141     FAYE CT                   AUSTELL            GA   30106-1322   NY   11/7/2006    08/25/2017
                       FULTON       01895736   BERNSTEIN           STUART        L                  97       PEACHTREE HILLS AVE NE    ATLANTA            GA   30305        NY   9/27/1994    01/26/2000
                       FULTON       08502062   LINN                BONNIE        DALE               806      ROSWELL LANDINGS DR       ROSWELL            GA   30075        NY   8/31/2011    02/26/2014
                       FULTON       04153915   SAMBOL              NEIL          F                  1390     PRIMROSE DR               ROSWELL            GA   30076        NY   8/29/1998    03/06/2013
                       COBB         08624503   SEEDARNEE           ARNEIL        ASHNEL             5056     HOPELAND DR               POWDER SPRINGS     GA   30127        NY   7/1/2012     11/17/2015
                       FULTON       06056099   ROSENBERGER         THOMAS        P                  115      BRIGHTON CIR              ALPHARETTA         GA   30004        NY   3/4/2004     10/14/2016
                       DOUGHERTY    03301793   JOHNSON             JOAN          E                  206      W TIFT AVE                ALBANY             GA   31701        NY   8/29/1995    11/02/2018
                       DEKALB       10758459   MARTINEZ-GONZALEZ   IVANNA                           3157     WINDSOR LAKE DR NE        ATLANTA            GA   30319        NY   3/21/2016    10/10/2018
                       GWINNETT     04180291   WIGGINS             DENNIS        B                  995      PAPER CREEK DR            LAWRENCEVILLE      GA   30046        NY   7/1/1997     09/13/2019
                       FULTON       08501547   SAMUEL              CRAIG         DOUGLAS            2662     FORREST WAY NE            ATLANTA            GA   30305        OH   8/31/2011    08/22/2016
                       FULTON       02422026   SMITH               DAVID         L                  661      STEVE DR SW               ATLANTA            GA   30315-7909   OH   7/17/1990    01/25/2001
                       CLAYTON      03970141   ELLIS               LINDA         S                  3396     MEDINA DR                 JONESBORO          GA   30236-6873   OH   10/4/1996    09/30/2012
                       JONES        01310386   MOORE               CHARLES       T                  136      FORTVILLE RD              GRAY               GA   31032-4410   OH   1/12/1987    03/19/1996
                       DEKALB       01424050   COYNE               JENNIFER      SMITH              3411     DURDEN DR NE              ATLANTA            GA   30319        OH   6/14/1994    08/21/2013
                       THOMAS       04745294   SAMUEL              RICKY         LENORRIS           909      MAGNOLIA ST               THOMASVILLE        GA   31792        OH   10/8/2000    04/13/2016
                       CHEROKEE     10758467   HALE                ELIZABETH     MARION             503      HILLSHIRE CT              WOODSTOCK          GA   30189        OH   4/14/2016    11/06/2018
                       CARROLL      02509299   STERLING            JUDITH        WILSON             801      HICKORY LEVEL RD          VILLA RICA         GA   30180        OH   10/17/1987   08/10/2016
                       GLYNN        01105628   BARNES              THOMAS        FRANKLIN           1440     OCEAN BLVD                ST SIMONS ISLAND   GA   31522        OH   8/23/1994    10/07/2018




  Ex. 2 to Petition:
                       EFFINGHAM    06902282   PRESCOTT            RENEE         ELIZABETH          181      SILVER HILL CHURCH RD     SPRINGFIELD        GA   31329        OH   8/9/2006     07/18/2017




Braynard Declaration
                       GRADY        10997806   HAMPTON             ALICIA        ABRONA             254      FEWELL RD                 WHIGHAM            GA   39897        OH   10/9/2016    09/19/2018
                       FULTON       11211986   STEINEMANN          SARAH         LYDIA              12124    WALNUT TER                ALPHARETTA         GA   30004        OH   2/7/2017     10/09/2018
                       WASHINGTON   00737366   BROWN               LINDA                            110      SMITH RD                  TENNILLE           GA   31089-2603   OH   9/27/1977    11/20/2006
                       PAULDING     10396643   THOMAS              RASHAWN       LEE                44       LINDA LN                  POWDER SPRINGS     GA   30127        OH   11/4/2014    04/18/2018
                       JACKSON      00864417   STANLEY             HARRY         NELSON             615      RIVER ROCK CIR            JEFFERSON          GA   30549        OH   9/30/1992    01/06/2015
                       DEKALB       03946240   JONES               JENNIFER      A                  1830     MOUNT VERNON RD           ATLANTA            GA   30338        OH   5/1/2002     05/23/2016
                       DEKALB       02144633   PATTERSON           SHEBRA        D                  4039     WEDGEFIELD CIR            DECATUR            GA   30035-2392   OK   2/2/1984     02/10/2016
                       MURRAY       10434936   DAVIS               JOSHUA        PAUL               217      FLOODTOWN CIR             CHATSWORTH         GA   30705        OK   3/25/2015    12/08/2016
                       DEKALB       07052762   KING                JASON         O'NEAL             4730     CAMBRIDGE DR              ATLANTA            GA   30338-5004   OR   9/23/2006    11/04/2008
                       MONROE       03232860   MARTIN              ANTHONY                          341      PREAKNESS WAY             FORSYTH            GA   31029        OR   10/1/1990    12/05/2018
                       GLASCOCK     07583695   LISTON              CHARLES       LYNN               3372     CARL HARRELL RD           GIBSON             GA   30810        OR   10/5/2008    03/01/2017
                       HENRY        10186082   SQUIRE              DENISE        LEE                1160     EATONTON WAY              MCDONOUGH          GA   30252        OR   3/27/2014    12/05/2016
                       COLUMBIA     06226284   REGISTER            JOSEPH        HUNTER             322      VILLAGE SQUARE DR         EVANS              GA   30809-3048   PA   9/2/2004     07/21/2014
                       COBB         11389687   KEEGAN              BRIANA        ROZALIA            4599     GANN XING SW              SMYRNA             GA   30082        PA   6/1/2017     03/29/2018
                       COBB         11389687   KEEGAN              BRIANA        ROZALIA            4599     GANN XING SW              SMYRNA             GA   30082        PA   6/1/2017     03/29/2018
                       DOUGLAS      08647337   PERRY               NATALIE       THERESA            4305     SPUR LOOK XING            DOUGLASVILLE       GA   30135        PA   10/7/2012    12/21/2019
                       HENRY        05661120   STEVENS             ASHLEY        DANIELLE           660      EMPORIA LOOP              MCDONOUGH          GA   30253        PA   10/3/2004    10/18/2013
                       MONROE       10593929   JELLUM              CHRISTOPHER   LEE                198      WILLIAMSON DR             MACON              GA   31210        PA   12/18/2015   10/08/2016
                       FULTON       08189939   ALLEN               BRYANNA       DENISE             1225     FAIRBURN RD SW            ATLANTA            GA   30331        PA   3/26/2010    10/22/2016
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 421 of 571




                       DEKALB       04627253   ALVIN               CAROLYN                          4730     OLD HIGHGATE ENTRY        STONE MOUNTAIN     GA   30083        PA   10/5/2008    02/09/2018
                       COBB         03020699   JOHNSON             SHARON        D                  3387     SPLIT WOOD WAY            POWDER SPRINGS     GA   30127-5300   PA   8/1/1988     08/30/1996



                                                                                                            Page 11
                                                                                                                                                                                             I!
                                                                                                                                                                                             It
                                                                                                                                                                                             Ii

                                                                                                                                                                                 -
                                                                                                                                                                                 -
                                                                                    GA Out of State Subsequent Registration


                       HALL        08175605   SAPP        KIERSTEN      LEIGH              3139     WINDING LAKE DR           GAINESVILLE      GA   30504          RI         2/5/2012     09/13/2015
                       HABERSHAM   04349755   DROSKY      WILLIAM       C                  782      PLUM LN                   CLARKESVILLE     GA   30523-1446     SC         10/4/1998    09/11/2006
                       GREENE      04291758   HEWATT      CHRISTOPHER   J                  1030     ROCK LNDG                 GREENSBORO       GA   30642          SC         10/8/2000    02/16/2012
                       BURKE       01443852   WHITE       ELBERT                           201      WARD ST                   WAYNESBORO       GA   30830          SC         4/11/1991    05/15/2007
                       FULTON      02557346   LINGNER     LAWRENCE      F                  5149     ROSWELL RD                ATLANTA          GA   30342          SC         11/17/1987   02/09/2015
                       GLYNN       01128859   OWENS       DEBORAH       A                  1766     OLD JESUP RD              BRUNSWICK        GA   31525-1137     SC         12/21/1988   10/23/2019
                       FULTON      06853113   SPRINKLE    CATHERINE     C                  1990     DRUMMOND POND RD          MILTON           GA   30004          SC         5/30/2006    07/17/2012
                       CLAYTON     06802017   WHITMORE    COLLEEN       MARCINE            7315     WAGON WHEEL CT            JONESBORO        GA   30236          PA         4/12/2006    06/02/2016
                       SUMTER      01303163   SMITH       LISA          M                  717      HIGHWAY 45 N              PLAINS           GA   31780-5038     TN         11/10/1987   10/08/1988
                       FAYETTE     03675817   RUDD        RAY           G                  1306     LAYOR CT                  PEACHTREE CITY   GA   30269-1876     TN         5/21/1996    09/26/2012
                       COBB        08226970   IKOR        AGBO          BECY               6998     BONNES BLVD               AUSTELL          GA   30168          TN         10/7/2012    10/06/2014
                       MONROE      00172855   MACMILLAN   DOUGLAS       B                  325      WOODS RD                  JULIETTE         GA   31046          TN         5/15/1991    11/30/2015
                       WHITFIELD   00066412   ASBURY      GARY          H                  3126     HURRICANE RD              ROCKY FACE       GA   30740-9720     TN         4/19/1978    05/03/2016
                       EFFINGHAM   01537291   PRAYTHER    TERESA        CAROL              344      WITHLACOOCHEE AVE         MELDRIM          GA   31318          TN         3/25/1995    08/04/2016
                       WHITFIELD   08357648   ARTHUR      SARAH         MICHELE            1708     CLEVELAND HWY             DALTON           GA   30721          TN         10/7/2012    10/11/2016
                       WHITFIELD   10177845   BARRETT     LEONARD       TY                 303      CRYSTAL PL                DALTON           GA   30720          TN         10/5/2014    01/25/2019
                       GLYNN       10589688   WILLIAMS    JAELIN        MARQUEL            1425     CATE RD                   BRUNSWICK        GA   31525          TN         12/11/2015   11/07/2018
                       FORSYTH     08313549   HOOKS       KAYLA         NICOLE             6025     CRESTED MOSS DR           ALPHARETTA       GA   30004          TN         9/2/2010     05/01/2019
                       DOUGLAS     06989553   REEDY       DAVID         ALLEN              3135     WATERPLACE CV             VILLA RICA       GA   30180          TN         1/6/2008     04/15/2013
                       JACKSON     02791745   MORLINO     TRUDY         D                  720      SKYVIEW DR                COMMERCE         GA   30529          TN         7/7/1988     07/21/2011
                       FULTON      05325063   SPARKMAN    KEITH         JEROME             3030     CONTINENTAL COLONY PKWY SW ATLANTA         GA   30331          TN         7/21/2002    08/11/2009
                       DEKALB      04693057   MERRILL     REBECCA       DAY                1887     EDINBURGH TER NE          ATLANTA          GA   30307          TX         5/18/1999    08/18/2007
                       DEKALB      04693057   MERRILL     REBECCA       DAY                1887     EDINBURGH TER NE          ATLANTA          GA   30307          TX         5/18/1999    08/18/2007
                       CLAYTON     04254008   WALKER      PATRICIA      ANN                1253     BRANCHFIELD CT            RIVERDALE        GA   30296-2148     TX         10/14/1997   02/06/2008
                       COBB        02396254   JONES       CHARLES       ALEXANDER          1237     EVERWOOD DR SW            MARIETTA         GA   30008-8171     TX         1/4/1978     10/08/2010
                       GWINNETT    04101423   WHITE       TRACY         DIANE              3141     GREENBRIER CT             BUFORD           GA   30519-7808     TX         3/25/1997    03/09/2002
                       HENRY       08679663   SPENCER     DANELLE       BURTON             109      WHITESTONE DR             MCDONOUGH        GA   30253          TX         5/24/2012    05/22/2014




  Ex. 2 to Petition:
                       HENRY       08679663   SPENCER     DANELLE       BURTON             109      WHITESTONE DR             MCDONOUGH        GA   30253          TX         5/24/2012    05/22/2014




Braynard Declaration
                       DEKALB      04951783   MARSHALL    TAMIKA        L                  3608     SALEM GLEN RD             LITHONIA         GA   30038-4815     TX         5/25/2000    11/02/2012
                       PAULDING    07871824   NGOME       JUDITH        MBOULE             77       BROOKVALLEY XING          DALLAS           GA   30157          TX         10/2/2008    04/07/2012
                       FULTON      06088431   ROBSON      JESSICA       LAYNE              55       DELMONT DR NE             ATLANTA          GA   30305          TX         10/3/2004    10/23/2013
                       COWETA      03872968   BOWERS      NORMAN        PAUL               716      LULLWATER CIR             NEWNAN           GA   30263          TX         9/12/1996    09/12/2013
                       GLYNN       04269691   BARBINE     VALERIE       CHANEL             107      SUTHERLAND DR             BRUNSWICK        GA   31525          TX         10/5/2008    09/07/2013
                       GREENE      05580340   CROSBY      WILLIAM       TAYLOR             1541     CARRIAGE RIDGE DR         GREENSBORO       GA   30642          TX         10/3/2004    09/17/2014
                       CHEROKEE    05501863   NORVELL     ASHLEY        REBEKAH            906      DOONEY DR                 WOODSTOCK        GA   30188          TX         10/3/2004    05/06/2016
                       FULTON      07873562   ALEXANDER   ERRIAN        NARAE              3600     THAXTON RD SW             ATLANTA          GA   30331          TX         9/27/2008    03/31/2016
                       FULTON      02706848   WILSON      WANDA         YOUNG              1118     SAINT CHARLES PL NE       ATLANTA          GA   30306-4523     TN         2/3/1992     09/22/2004
                       DOUGLAS     02373526   PHILLIPS    ALTON         CHARLES            706      TREE TERRACE PKWY         AUSTELL          GA   30168          TX         4/11/1995    04/22/2016
                       FULTON      06694816   MECEROD     KRISTEN       ALEXA              1095     NORTH AVE NE              ATLANTA          GA   30307          TX         10/5/2008    09/04/2016
                       CAMDEN      06606881   DIXON       ALEXANDER     THOMAS             246      W MAGNOLIA AVE            KINGSLAND        GA   31548-4238     TX         8/4/2005     02/22/2017
                       COBB        05635015   NEAL        TAMARA        NICOLE             2240     WORTHINGTON DR            POWDER SPRINGS   GA   30127          TX         10/3/2004    10/26/2017
                       FLOYD       10082952   OLIVER      COLE          FRANKLIN           1156     E HERMITAGE RD NE         ROME             GA   30161          TX         8/7/2013     11/04/2018
                       FAYETTE     02349128   FLUG        SARI          HEATHER            110      LAKEMONT CIR              FAYETTEVILLE     GA   30215-2362     TX         1/20/1995    08/14/2002
                       MUSCOGEE    01846746   BEARD       ASHLEY        MARKS              1420     16TH AVE                  COLUMBUS         GA   31906-2323     TX         6/21/1994    12/18/2005
                       DAWSON      03354220   FROELICH    DAVID         ELLIOT             83       TIMBER WALK               DAWSONVILLE      GA   30534          TX         10/6/1996    08/09/2000
                       WHITFIELD   07857918   TOELKE      MADELINE      CHRISTINA          2214     MOUNT HAVEN DR            DALTON           GA   30720          TX         10/5/2008    09/27/2013
                       LOWNDES     01206973   ADAMS       DEBRA         ANN                3609     NORTHRIDGE DR             VALDOSTA         GA   31602          TX         9/3/1982     01/04/2004
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 422 of 571




                       DEKALB      01888879   MILLER      LINDA         B                  3009     WESLOCK CIR               DECATUR          GA   30034          TX         1/1/1972     03/01/1976
                       GWINNETT    02099398   SHUFORD     MAGARI        B                  621      BELGRAVE LN               TUCKER           GA   30084          TX         4/23/1994    04/19/1997



                                                                                                   Page 12
                                                                                                                                                                        u
                                                                                                                                                                         ra


                                                                                                                                                              a,
                                                                                                                                                         "'
                                                                                                                                                                        if

                                                                                                                                                            I
                                                                                                                                                                                          I!
                                                                                                                                                                                          It
                                                                                                                                                                                          Ii

                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                    GA Out of State Subsequent Registration


                       CARROLL     05406578   FLORES      NICODEMUS                        143      NEWNAN RD                 CARROLLTON       GA   30117        TX   1/16/2002   11/06/2012
                       HALL        03716175   SANCHEZ     ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   TX   6/7/1996    06/19/1996
                       JACKSON     10506138   MENDOZA     ERIC                             1156     HIGHWAY 332               PENDERGRASS      GA   30567        TX   10/9/2016   11/06/2016
                       COBB        08807855   MARBACH     ALLI        NICOLE               2474     REGENCY LAKE DR           MARIETTA         GA   30062-8408   TX   9/15/2012   11/20/2015
                       COLUMBIA    12772835   KERRIGAN    DANIEL      JOHN                 2219     MILLSHAVEN TRAIL          EVANS            GA   30809        TX   5/30/1962   11/05/2016
                       HALL        03716175   SANCHEZ     ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   TX   6/7/1996    10/23/2016
                       COWETA      05986077   WESTON      SCOTT       BRIAN                143      BAGLEY RD                 NEWNAN           GA   30265        TX   2/19/2004   06/24/2018
                       CHEROKEE    10656140   FREEMAN     JOSHUA      NATHANIEL            332      WINDSTONE TRCE            CANTON           GA   30114        TX   1/27/2015   07/11/2020
                       HENRY       02386997   BREEDLOVE   BARBARA     RENEE                189      PALISADE POINT DR         ELLENWOOD        GA   30294-4528   TX   9/25/1992   09/16/1999
                       CHEROKEE    03823430   WILLIAMS    STEPHANIE                        927      BENDLETON DR              WOODSTOCK        GA   30188-7055   TX   10/6/1996   05/22/2018
                       FULTON      10291248   WORRELL     ASHLEE      SIMONE               4833     TRIGER LN                 FAIRBURN         GA   30213        VA   4/24/2016   10/17/2016
                       FORSYTH     02826239   SUNDGREN    WENDY       LYNETTE              7690     ROSE LN                   CUMMING          GA   30040        TX   8/6/1990    05/02/2014
                       WHITFIELD   00084053   WIMPY       WESLEY      DALE                 734      MILL CREEK RD             ROCKY FACE       GA   30740        TX   1/1/1994    10/13/2016
                       MONROE      10643289   JOHNSTON    HANNAH      LOUISE               41       N POINTE BLVD             MACON            GA   31210        TX   2/1/2016    11/10/2018
                       BARTOW      04634830   WHITE       JOHN        CARSON               414      CASSVILLE RD              CARTERSVILLE     GA   30120        UT   10/8/2000   11/23/2016
                       PAULDING    00886537   WILSON      SUSAN                            72       BENSON RD                 DALLAS           GA   30132-1658   UT   3/1/1972    05/26/1994
                       EFFINGHAM   06635222   POLANCO     RAMON       ANTONIO              2        OAK ALY                   GUYTON           GA   31312        UT   10/5/2008   06/15/2020
                       EFFINGHAM   10234135   RANDLE      MACKENZIE   LOYAL                15       ASPEN DR                  RINCON           GA   31326        UT   5/29/2014   06/17/2016
                       FULTON      08827921   SMITH       REGAN       PARKER               4249     DEMING CIR                SANDY SPRINGS    GA   30342        UT   10/7/2012   07/18/2016
                       LOWNDES     04941104   BURNS       RODNEY                           1503     E PARK AVE                VALDOSTA         GA   31602        UT   10/5/2008   01/26/2016
                       FULTON      08445724   WILLETT     CATHERINE   CAHILL               244      PEACHTREE BATTLE AVE NW   ATLANTA          GA   30305-4029   VA   5/30/2011   10/15/2012
                       DEKALB      08088526   PATEL       VIVEK       ASHWIN               2063     GRAMERCY CIR              ATLANTA          GA   30341        VA   10/4/2009   06/18/2012
                       COBB        03641852   JONES       CLARENCE    TURNER               2009     BROOKINGS LN SE           SMYRNA           GA   30080        VA   10/6/1996   10/04/2012
                       FULTON      08035003   BATTLE      AMBER       JENAE                5472     LIBERTY RD                UNION CITY       GA   30291        VA   5/16/2009   09/10/2012
                       FULTON      05504287   MCDONOUGH   BRYAN       GLENN                135      CELANDINE WAY             ALPHARETTA       GA   30022        VA   7/2/2002    10/04/2004
                       HARRIS      06175482   MOSBY       ELLIE       MARIE MARLOWE        19710    GA HIGHWAY 219            WEST POINT       GA   31833        VA   8/30/2004   11/20/2014
                       DEKALB      08948521   WILLIAMS    CHRISTINA   MARIE                4900     FENBROOK DR               STONE MOUNTAIN   GA   30088        VA   2/25/2013   12/11/2015




  Ex. 2 to Petition:
                       COWETA      06926598   NALLEY      ANNA        JOSETTE              161      BALL ST                   MORELAND         GA   30259        VA   8/28/2006   01/21/2016




Braynard Declaration
                       HENRY       07776192   JONES       JAMES                            1100     MARSH CT                  HAMPTON          GA   30228        VA   9/22/2008   08/29/2019
                       FULTON      07060846   COSTELLO    CHERYL      LYNN                 5759     RIVERSIDE DR NW           ATLANTA          GA   30327        VA   1/30/2007   06/20/2017
                       HENRY       07776192   JONES       JAMES                            1100     MARSH CT                  HAMPTON          GA   30228        VA   9/22/2008   08/29/2019
                       FULTON      07060846   COSTELLO    CHERYL      LYNN                 5759     RIVERSIDE DR NW           ATLANTA          GA   30327        VA   1/30/2007   06/20/2017
                       DODGE       03735464   WILLIAMS    ANDY                             614      LEGION DR                 EASTMAN          GA   31023        VA   7/8/1996    09/30/2008
                       COBB        05742597   RIVERS      DERRICK     WAYNE                2790     BIRCH GROVE LN SE         MARIETTA         GA   30067        VA   6/20/2004   12/19/2018
                       COBB        10796101   MATHIS      TAYLOR      GABRIELLE            4713     HERITAGE MIST TRL SW      MABLETON         GA   30126        VA   5/13/2016   09/06/2016
                       CAMDEN      03874179   PURDY       GLENN       JOSEPH               157      CAMBRIDGE CIR             KINGSLAND        GA   31548-5599   VA   9/5/1996    06/28/2018
                       CLAYTON     11693760   TRUITT      KAYLA       NACARRIE             12426    EDGEWATER DR              HAMPTON          GA   30228        VA   4/18/2018   10/15/2018
                       FULTON      11710171   WYNN        RAYNA       MARIE                6289     THOMPSON DR               UNION CITY       GA   30291        VA   4/24/2018   09/12/2019
                       FAYETTE     07542253   LOVELACE    PATRICK     TODD                 260      HIDDEN LAKE DR            FAYETTEVILLE     GA   30215        UT   10/7/2012   12/18/2013
                       BARROW      08009550   BROWN       JOSEPH      DAVID                295      SMITH MILL RD             WINDER           GA   30680        VA   4/14/2009   09/28/2012
                       CHATHAM     07718879   BROWN       WILLIAM     DAVIS JAMES          103      SCREVEN AVE               SAVANNAH         GA   31404        VA   9/18/2008   08/08/2012
                       CHATHAM     07718879   BROWN       WILLIAM     DAVIS JAMES          103      SCREVEN AVE               SAVANNAH         GA   31404        VA   9/18/2008   08/08/2012
                       FORSYTH     07264163   YOU         JUN-LING                         1565     BOOKHOUT DR               CUMMING          GA   30041        VA   10/5/2008   05/03/2014
                       CARROLL     04798552   ROYLE       SCOTT       JOHN                 250      SIMMS RD                  CARROLLTON       GA   30117        VA   10/8/2000   12/23/2014
                       FULTON      07036326   WRIGHT      JUSTIN      DAMAS                314      LAUREL AVE SW             ATLANTA          GA   30310        VA   12/9/2006   10/13/2015
                       FULTON      05029516   FREEMAN     KENYA       LONAE                2011     CIMARRON PKWY             SANDY SPRINGS    GA   30350        VA   8/22/2000   10/21/2016
                       TOOMBS      06636940   TAYLOR      SHERRY      A                    123      AGAN DR                   VIDALIA          GA   30474        WA   9/8/2005    04/11/2016
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 423 of 571




                       FLOYD       00999525   WRIGHT      MICHAEL     JOSEPH               221      CENTER RD SE              SILVER CREEK     GA   30173        WA   10/1/1992   03/18/2016
                       PEACH       00550831   BROWN       WILLIAM     L                    217      HARRIS DR                 FORT VALLEY      GA   31030-3502   WA   9/4/1965    06/08/2010



                                                                                                   Page 13
                                                                                                                                                                                  I!
                                                                                                                                                                                  It
                                                                                                                                                                      -•
                                                                                                                                                                      -
                                                                                         GA Out of State Subsequent Registration


                       ROCKDALE   04070917   CORTINO        JULIE         ANN                   4820     HEMLOCK DR SE              CONYERS             GA   30094        WA   2/14/1999    03/09/2017
                       FULTON     08883983   RYAN           BENJAMIN      FLYNN                 3425     RAINEY AVE                 HAPEVILLE           GA   30354        WA   10/7/2012    05/21/2014
                       RICHMOND   03853649   JACKSON        JAMES                               4303     LEADVILLE CT               AUGUSTA             GA   30909-9120   VA   8/17/1996    10/07/1996
                       FORSYTH    11323133   YARD           ALEXIS        LYNNE LOUISE          3230     OSTERLEY WAY               CUMMING             GA   30041        VA   5/24/2017    08/21/2017
                       FORSYTH    11323133   YARD           ALEXIS        LYNNE LOUISE          3230     OSTERLEY WAY               CUMMING             GA   30041        VA   5/24/2017    08/21/2017
                       BARROW     03507618   OTTO           MICHELLE      L                     1000     ANDOVER DR                 HOSCHTON            GA   30548-3642   WI   10/6/2002    06/05/2012
                       COLUMBIA   08561449   GREENLEAF      KRYSTA        NOELLE                4300     RIVERWATCH PKWY            MARTINEZ            GA   30907        WV   10/7/2012    03/24/2016
                       GWINNETT   08491499   WEST           JACKSON       ANTHONY               156      BETHESDA CHURCH RD         LAWRENCEVILLE       GA   30044        CA   7/1/2012     07/29/2016
                       POLK       06838732   WHEELER        MCKENSEY      ELYSE                 313      CENTRAL ST                 CEDARTOWN           GA   30125-3609   AL   3/20/2006    09/11/2008
                       GWINNETT   10132088   KIM            KRISTIN       MYUNGMI               6186     MOUNTCREEK PL              PEACHTREE CORNERS   GA   30092        CA   12/10/2014   10/01/2016
                       HARRIS     08759249   SULLIVAN       ANTHONY       RAY                   401      COCA WAY                   CATAULA             GA   31804-4424   CA   8/28/2012    02/01/2019
                       FAYETTE    06445547   TILLMAN        FELICIA                             1230     CHATEAU CT                 FAYETTEVILLE        GA   30214        CA   1/14/2005    05/10/2006
                       MUSCOGEE   01076744   HOUSE          MARILYN       MCEATHERN             7618     EAGLE DR                   MIDLAND             GA   31820-4324   AL   7/6/1992     08/13/1996
                       LOWNDES    03892572   STUBBS         BERNARD       DOUGLAS               705      PINE POINT CIR             VALDOSTA            GA   31602        CA   10/7/1996    04/23/2008
                       MUSCOGEE   05569923   BROOKS         BERNICE                             3106     LANSING AVE                COLUMBUS            GA   31907-2944   AL   8/7/2002     02/14/2018
                       CHEROKEE   03841348   TURNER         BRIAN         WESLEY                4639     WATERS RD                  WOODSTOCK           GA   30188-2032   CA   1/11/2006    05/19/2008
                       COBB       08724105   KIMBLE         COURTNEA      CORLETTE              2393     SHIRE CT                   AUSTELL             GA   30106-1913   CA   6/28/2012    10/22/2012
                       ROCKDALE   07632639   COSSIAH        DONNA         SANDRA                1415     HILLSIDE PL SE             CONYERS             GA   30094-2575   AL   8/8/2008     10/17/2008
                       FULTON     07899426   WILSON         CHARLES                             4640     WEATHERVANE DR             ALPHARETTA          GA   30022        AL   9/30/1978    08/16/1996
                       BEN HILL   06162011   MCCRIMMON      SHARON        YVONNE                700      PINE LEVEL CHURCH RD       FITZGERALD          GA   31750        AL   7/2/2004     10/21/2008
                       GWINNETT   02911463   KING           ANGELA        MARIA                 653      OAKLAND WALK CT            LAWRENCEVILLE       GA   30044        AL   3/23/1995    10/19/2004
                       COBB       06980164   GELLY          MARGARET      CHRISTIANNA           3874     STREAMSIDE DR SE           MARIETTA            GA   30067-4700   CA   10/6/2006    10/31/2014
                       GWINNETT   02887407   JOHNSON        LAURA         ANN                   567      EASTSIDE DR                DACULA              GA   30019        CA   8/4/1993     07/13/2020
                       CARROLL    05458419   STRINGFELLOW   CRYSTAL       GALE                  223      BERKLEY DR                 VILLA RICA          GA   30180        AL   4/17/2002    09/27/2008
                       APPLING    04681682   FLOYD          CRISTEN       H                     200      ANTHONY ST                 BAXLEY              GA   31513-0915   AL   2/6/2000     01/19/2007
                       FULTON     02702361   KENNEBREW      WILLIAM                             408      PEYTON RD SW               ATLANTA             GA   30311        AL   7/9/1982     08/20/2002
                       CHEROKEE   04488688   HOLT           BROOKE        ERIN                  704      REDWOOD PASS               CANTON              GA   30114        AL   10/4/1998    10/07/2002




  Ex. 2 to Petition:
                       CHATHAM    04982128   MOTT           CARRIE        JEAN                  517      E 58TH ST                  SAVANNAH            GA   31405        AL   8/20/2000    10/19/2008




Braynard Declaration
                       GWINNETT   04908213   SEBASTIAN      CHRISTINA     ANN                   1870     COACHMAN CV                SNELLVILLE          GA   30078        AL   10/8/2000    09/18/2008
                       GORDON     02244881   KING           MILTON        LEWIS                 456      UNION GROVE CHURCH RD SE   CALHOUN             GA   30701        AL   5/11/1995    08/25/2004
                       DEKALB     03462773   JOHNSTONE      SETH          WALTER                401      S COLUMBIA DR              DECATUR             GA   30030        AL   10/6/1996    09/22/2004
                       DOUGLAS    05036060   BRANSON        CHARLES       DAVID                 5096     EASTBROOK RD               DOUGLASVILLE        GA   30135-7434   AL   10/8/2000    04/14/2004
                       MUSCOGEE   07128583   HOOD           LINDSAY       KATHERINE             3961     ASHMORE DR                 COLUMBUS            GA   31909        AL   10/9/2016    05/16/2017
                       HOUSTON    00691429   UNDERHILL      RUSSELL       DAVID                 207      MARTIN TER                 KATHLEEN            GA   31047-2546   AL   10/28/1994   09/10/2001
                       COBB       01947544   EASON          JOEL          JACKSON               5052     VERBENA DR NW              ACWORTH             GA   30102-8151   AL   8/26/1991    04/12/2019
                       FLOYD      06376579   CARTER         BLAIR         ROBERT                17       GREENBRIAR LN SE           ROME                GA   30161        AL   10/1/2004    10/22/2004
                       CARROLL    05523648   JORDAN         DUSTIN        JACK                  1585     HAYS MILL RD               CARROLLTON          GA   30117        AL   7/19/2002    02/12/2004
                       DEKALB     05406088   KEITH          THELMA        ARNEETRA              2469     BRIAR KNOLL RD             LITHONIA            GA   30058-8396   AL   12/5/2001    05/02/2014
                       GWINNETT   07332246   KAPPER         BETHENY       ANN                   1810     SHORELINE TRCE             GRAYSON             GA   30017        AL   1/6/2008     10/02/2008
                       FULTON     08593962   DOWL           TAYLOR        BROOKS                1890     WINDING CROSSING TRL       FAIRBURN            GA   30213        AL   11/4/2011    10/17/2012
                       FULTON     10234678   VICKERS        ADRIANA       JANELL                3434     HAMLIN SQ SW               ATLANTA             GA   30331        AL   6/3/2014     10/20/2014
                       FULTON     04106809   TAYLOR         YVETTE        RENEE                 1213     ASTERWOOD LN SW            SOUTH FULTON        GA   30331        AL   10/8/2000    07/14/2015
                       FULTON     08393891   EDWARDS        ALYSHA        CLAIRE                4238     SAVANNAH DR                ATLANTA             GA   30349        AL   10/7/2012    09/10/2015
                       TIFT       07000263   FULGHUM        MICHAEL       ROSS                  127      ELIZABETH DR               TIFTON              GA   31793        AL   2/5/2012     02/15/2016
                       BARTOW     03794009   MCDOWELL       DONNA         MICHELLE              139      AMBERWOOD LN               KINGSTON            GA   30145        AL   6/13/1996    08/27/2018
                       HALL       11041540   LEAR           CHANEL        MARINA                6014     MITCHELL ST                FLOWERY BRANCH      GA   30542        AL   10/10/2016   11/27/2017
                       GLYNN      08850392   PARKS          JORDAN        REBECCA               300      REYNOSO AVE                ST SIMONS ISLAND    GA   31522        AL   10/7/2012    07/27/2018
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 424 of 571




                       POLK       05187216   ATKINS         RICKY         DEWAYNE               210      OAK ST                     ROCKMART            GA   30153-2732   AL   12/20/2000   11/18/2019
                       COBB       01432340   FLINT          CHRISTOPHER   GREER                 5302     E COVE NE                  MARIETTA            GA   30068-1814   AL   10/24/1991   02/13/2007



                                                                                                        Page 14
                                                                                                                                                                                           I!
                                                                                                                                                                                           It
                                                                                                                                                                                -
                                                                                                                                                                               --
                                                                                       GA Out of State Subsequent Registration


                       CARROLL      02175126   BENJAMIN       TRAVIS      JAY                 112      MUIRWOOD DR               TEMPLE             GA   30179-3403   AL   2/25/1991    10/25/2006
                       FULTON       07707675   RAWLS          JAMES       TYRONN              364      5TH ST NE                 ATLANTA            GA   30308        AL   8/31/2008    12/19/2019
                       BARTOW       04697769   TURNER         KELVIN      DELYNN              13       PINE VISTA CIR            CARTERSVILLE       GA   30120-2617   TX   5/26/1999    02/27/2008
                       FAYETTE      04914416   BROWN          MICHAEL     DONELL              235      LAURELMONT                TYRONE             GA   30290-1721   TX   10/8/2000    02/11/2018
                       FAYETTE      04914416   BROWN          MICHAEL     DONELL              235      LAURELMONT                TYRONE             GA   30290-1721   TX   10/8/2000    02/11/2018
                       BUTTS        02405129   WATTS          CORNELIUS   ANTON               158      EVERGREEN DR              JACKSON            GA   30233-1971   TX   6/18/1989    11/29/2006
                       GWINNETT     03541226   GELLER         ANNA        HELTON              4472     BRYANT DR SW              LILBURN            GA   30047        TX   2/15/1996    04/18/2003
                       NEWTON       02755204   HAMMOND        GREGORY     CARL                150      WISTERIA BLVD             COVINGTON          GA   30016        TX   8/9/1982     02/12/2006
                       COBB         03767387   PEA            LAUREL      MICHEL              1500     BROWN THRASHER LN         MARIETTA           GA   30062        VA   10/6/1996    10/01/2013
                       DEKALB       08015167   LINCOLN        ROBYN       TAYLOR              5190     LOST DUTCHMAN DR          LITHONIA           GA   30038-3802   VA   4/18/2009    04/09/2012
                       WALKER       07742267   GUMM           CARA        GRACE               12163    HIGHWAY 193               CHICKAMAUGA        GA   30707        VA   9/9/2008     04/13/2009
                       FULTON       02905750   DIAZ           EVELYN      ASTRID              8545     HIGH HAMPTON CHASE        ALPHARETTA         GA   30022        VA   2/4/1995     09/10/2012
                       ELBERT       03522957   SMITH          RANDY       LEE                 1959     BAKERS FERRY RD           ELBERTON           GA   30635        TX   2/24/1996    07/30/2016
                       COBB         03098106   STANLEY        BARBARA     JEAN                2835     CLEARBROOK DR             MARIETTA           GA   30068-3124   TX   10/1/1980    10/21/2020
                       DOUGHERTY    06653446   GRIMSLEY       FREDDY                          1406     CROMARTIE BEACH DR        ALBANY             GA   31705-1043   TX   10/10/2005   10/04/2019
                       CAMDEN       06488572   WEST           NEFERTIAL   SHAMAYA             306      WINDEMERE DR              KINGSLAND          GA   31548        TX   11/17/2004   10/26/2020
                       CAMDEN       06488572   WEST           NEFERTIAL   SHAMAYA             306      WINDEMERE DR              KINGSLAND          GA   31548        TX   11/17/2004   10/26/2020
                       GWINNETT     10483450   FOSTER         SUSAN       MARIE               2686     SARDIS CHASE CT           BUFORD             GA   30519        UT   6/19/2015    08/09/2017
                       TROUP        08690846   GARI           RUSVELT                         140      N DAVIS RD                LAGRANGE           GA   30241        VA   10/7/2012    05/08/2017
                       TROUP        08690845   GARI           ORALIA      ESTHER              140      N DAVIS RD                LAGRANGE           GA   30241        VA   7/22/2012    05/09/2017
                       COBB         06078937   CONGER         SETH        MICHAEL             77       MARIETTA WALK TRCE        MARIETTA           GA   30064        VA   1/6/2008     03/26/2018
                       FULTON       10415478   IZLAR          ELIZABETH   BOWDEN              1830     GARRAUX RD NW             ATLANTA            GA   30327        VA   2/3/2015     09/24/2018
                       GWINNETT     08486214   STEGEMAN       CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM          GA   30620        VA   8/12/2011    10/15/2018




■
                       GWINNETT     08486214   STEGEMAN       CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM          GA   30620        VA   8/12/2011    10/15/2018
                       BIBB         10457038   HEACOCK        TIMOLIN     NICOLE              810      SAINT ANDREWS DR          MACON              GA   31210        VA   4/21/2015    10/15/2018
                       MUSCOGEE     06616964   HOLMES         JARRETT     JAMAL               5439     KESSINGTON DR             COLUMBUS           GA   31907-1830   VA   6/21/2005    02/19/2019
                       COWETA       05983642   MCCULLOUGH     JARED       MICHAEL             339      HOLBROOK RD               NEWNAN             GA   30263-5089   VA   2/4/2004     09/18/2008




  Ex. to Petition:
                       NEWTON       05401984   GODBOLD        THERESA     KRISTEN             80       TRELAWNEY CIR             COVINGTON          GA   30016        VA   3/20/2003    12/01/2011




Braynard Declaration
                       DEKALB       04321127   BOWERS         KAREN       JEAN                181      SPENCE AVE SE             ATLANTA            GA   30317        VA   10/3/2004    01/19/2012
                       FULTON       04717224   WALKER         DANA        MICHAEL             1945     DORSEY AVE                ATLANTA            GA   30344        VA   10/8/2000    04/14/2011
                       COWETA       10211530   BECKER         DAKOTA      SUMMER              159      STONEBRIDGE XING          NEWNAN             GA   30265        VA   4/21/2014    07/11/2017
                       DEKALB       11946639   LIGGONS        JEREMIAH    LAMAR               5792     SALEM RD                  LITHONIA           GA   30038        VA   10/1/2018    09/20/2019
                       HOUSTON      10221573   GRIST          BENJAMIN    ALEXANDER           404      HEDLUND DR                WARNER ROBINS      GA   31088        VA   4/25/2014    10/07/2014
                       CLAYTON      02586089   CARLIN         MICHAEL     JAMES               10320    FITZGERALD RD             JONESBORO          GA   30238-6414   VA   4/23/1988    11/19/2014
                       COBB         07199454   GILSTRAP       MATTHEW     COLEMAN             3259     SWEET BUCKEYE DR          MARIETTA           GA   30066        VA   7/1/2012     02/26/2015
                       TROUP        05654418   BROOKS         SAMUEL      DAVID               48       OLD NEWTON RD S           LAGRANGE           GA   30240        VA   10/8/2006    03/18/2015
                       FULTON       10445717   BOOKER         KENDALL     TAVARES             120      EVERGREEN TRL             ATLANTA            GA   30349        VA   3/3/2015     10/13/2015
                       HENRY        06483564   THOMPSON       AUSTIN      LEE                 1743     MISSELTHRUSH LN           MCDONOUGH          GA   30253        VA   10/5/2008    10/13/2015
                       DEKALB       00171178   LIGHTHILL      AMY                             3231     CHUTNEY CT                DECATUR            GA   30032        VT   8/27/1990    07/17/2017
                       MUSCOGEE     06061857   TUBBS          HOLLY       LYNN                4131     SHERWOOD AVE              COLUMBUS           GA   31904        WA   10/3/2004    12/16/2011
                       HENRY        01667312   THOMAS         RICHARD     WAYNE               1002     VILLA POINT PKWY          MCDONOUGH          GA   30253        WA   6/9/1996     08/06/2016
                       DEKALB       10587564   SHIELDS        RONNIE      JOSHUA              452      BARBASHELA DR             STONE MOUNTAIN     GA   30088        WA   10/21/2015   08/16/2016
                       COBB         06044823   CHRISTIANSON   PAULETTE    ROSE                5844     BROOKSTONE WALK NW        ACWORTH            GA   30101-8475   WA   4/23/2004    03/24/2018
                       DADE         10042411   DEMPSEY        HALEY       NICOLE              177      MOUNTAIN MEADOWS RD       LOOKOUT MOUNTAIN   GA   30750        WA   10/5/2014    12/09/2017
                       FULTON       06707107   ELLISOR        LUISA                           16062    INVERNESS TRL             ALPHARETTA         GA   30004        WA   10/7/2007    07/07/2017
                       COBB         03236738   SMITH          RAMSEY      M                   2280     LESSIE MAUDE DR           MARIETTA           GA   30066-6467   WA   10/5/1992    06/18/2013
                       OGLETHORPE   03895936   KOTCH          SHAWN       MICHAEL             1756     CRAWFORD SMITHONIA RD     COLBERT            GA   30628        WA   10/6/1996    11/12/2016
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 425 of 571




                       MUSCOGEE     07856585   FRANKS         ALLISON     MARIE               3639     SUTTON DR                 COLUMBUS           GA   31909        WA   7/1/2012     03/24/2017
                       DEKALB       05045098   WILLIAMS       WINSTON     MELVIN ALPHONSO     2369     CHARLESTON POINTE SE      ATLANTA            GA   30316-3019   WA   10/8/2000    03/13/2019



                                                                                                      Page 15
                                                                                                                                                                                       E
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                      GA Out of State Subsequent Registration


                       JACKSON     07282428   FINSEL        CHARLENE    FARLEY               110      B WILSON RD               COMMERCE            GA   30529         WA         10/5/2008    03/11/2020
                       COBB        02527724   STEWART       JACK        EVERETT              3204     CITATION AVE NW           KENNESAW            GA   30144-7337    CA         10/1/1993    03/03/2002
                       GWINNETT    06158752   MANNING       PATRICK     WESLEY               4162     STONEMONT DR SW           LILBURN             GA   30047         CA         10/3/2004    09/01/2015
                       COBB        06804579   STEWART       CAROL       JANESE               4000     S COBB DR SE              SMYRNA              GA   30080         CA         1/6/2008     07/06/2018
                       HENRY       02099714   SIDNEY        STEPHANIE   YVETTE               216      POLO LN                   LOCUST GROVE        GA   30248         CA         9/22/1988    09/16/2008
                       FULTON      01975008   GUNTER        JOHN        WYMAN                1480     PINE ST NW                ATLANTA             GA   30309         CA         6/27/1990    12/08/2017
                       COBB        10188479   CHAVEZ        NATHANIEL   JUSTIN               2133     MCDUFFIE RD               AUSTELL             GA   30106         CA         3/22/2014    02/01/2018
                       FULTON      04205267   BROWN         MIGNON      DELORES              3488     TOLL HOUSE LN SW          ATLANTA             GA   30331-2330    CA         8/23/1997    10/04/2004
                       CHEROKEE    06970312   MIKULAK       GAVIN       CHRISTOPHER          310      BALABAN CIR               WOODSTOCK           GA   30188         CA         10/7/2012    06/29/2016
                       COBB        06650417   ESCALANTE     ANAY                             1235     SUNNYSIDE DR SW           MABLETON            GA   30126-3911    CA         9/27/2005    08/02/2006
                       FULTON      07060502   BENTON        TAYLOR      ANNE                 851      CHEROKEE AVE SE           ATLANTA             GA   30315         CA         2/1/2007     04/06/2012
                       COBB        04940291   ESCALANTE     CLARIBEL                         1235     SUNNYSIDE DR SW           MABLETON            GA   30126-3911    CA         5/12/2000    08/02/2006
                       NEWTON      05523293   FISH          KYEITA      MYA                  65       SHADOWBROOK LN            COVINGTON           GA   30016         CA         7/21/2002    06/05/2018
                       CHEROKEE    05976121   JONES         CHARLES     F                    3341     REAVIS MOUNTAIN RD        BALL GROUND         GA   30107-2778    AK         3/10/2004    05/15/2020
                       DEKALB      05164657   JONES         ANGELA                           5175     OAKTREE TRL               LITHONIA            GA   30038-2769    CA         10/10/2000   01/17/2012
                       DOUGHERTY   01616004   LOGAN         MERRITT     CLIFTON              2401     PENDLETON ST              ALBANY              GA   31721-9220    AL         9/4/1992     10/04/2004
                       CHEROKEE    03971749   ROBINSON      CELATINE    RENEE                1200     ALEXANDER DR              CANTON              GA   30114         AL         6/18/2000    07/30/2002
                       FULTON      05946755   RIDGES        DEDRA       ALLISHA              671      ELBERT ST SW              ATLANTA             GA   30310-2811    AL         1/28/2004    08/26/2004
                       GWINNETT    03242434   FINLEY        TAMMY       LEE                  1633     SUMMERSWEET LN            DACULA              GA   30019-7224    AL         2/4/1996     09/19/2003
                       FULTON      02608637   SWAFFORD      NORMAN      MICHAEL              1705     MONROE DR NE              ATLANTA             GA   30324         AL         7/16/1992    10/14/1996
                       NEWTON      01959884   FRAZIER       STEPHEN                          1303     LEAFSTONE DR              COVINGTON           GA   30014         AL         9/14/1991    02/03/1997
                       HOUSTON     00799057   WILLIAMS      ALLEN                            100      CANION PL                 KATHLEEN            GA   31047-2714    AL         7/11/1989    10/30/2008
                       COLUMBIA    07942398   WOLFE         RONALD      FOSTER               509      KELLY ACRES RD            HARLEM              GA   30814         AK         10/8/2008    05/15/2020
                       COWETA      05089260   BRANDENBURG   ROBERT      THOMAS               174      KINDELWOOD DR             NEWNAN              GA   30263         AL         10/8/2000    06/24/2008
                       LOWNDES     03351024   MOSELEY       THOMAS      HENRY                1201     HICKORY DR                VALDOSTA            GA   31602         AL         3/6/1995     05/08/1996
                       COBB        05588592   LOVETT        LAUREN      LADEL                1236     SETTLEBENCH LN NW         KENNESAW            GA   30144-3040    AL         10/7/2002    01/22/2004
                       GWINNETT    08152626   JEMISON       TAYLOR      LOUVENIA             3352     FAIRWAY OAKS DR           LAWRENCEVILLE       GA   30044         AL         8/26/2009    09/28/2012




  Ex. 2 to Petition:
                       COBB        03318323   JACKSON       EARL        WYNN                 3929     RIVERLOOK PKWY SE         MARIETTA            GA   30067         AL         8/22/1995    06/26/2017




Braynard Declaration
                       COBB        01102436   COLEY         KEVIN       JASON                3638     CHERBOURG WAY             MARIETTA            GA   30062         AL         5/15/1991    06/26/2012
                       COBB        03026308   HARDING       JEFFREY     WILLIAM              5002     BARNWOOD TER NW           KENNESAW            GA   30152-5725    AL         2/1/1995     10/21/2013
                       GWINNETT    02889701   FRAZIER       JASON       RAY                  344      MCKEES ROCK LN            LAWRENCEVILLE       GA   30044         AL         9/28/1993    06/29/2010
                       FULTON      07358679   HAWKINS       SARAH       LAWTON               944      NAWENCH DR NW             ATLANTA             GA   30327         AL         12/24/2007   01/12/2015
                       DEKALB      06032482   LAMPKINS      BRADLEY     JAMES                6615     CHIAPUK CT                LITHONIA            GA   30038-3150    AL         4/15/2004    10/24/2008
                       FULTON      05705637   JONES         CHAKA       K                    116      MUMSFORD CT               UNION CITY          GA   30291         AL         10/3/2004    07/24/2006
                       FULTON      06535763   WOODBURY      BRIAN       ROMAN                1101     JUNIPER ST NE             ATLANTA             GA   30309         AL         5/11/2005    09/02/2005
                       FULTON      05889548   MEREDITH      EDDIE       ANDREW               1301     MCGILL PARK AVE NE        ATLANTA             GA   30312         AL         6/27/2004    10/03/2008
                       DEKALB      08078969   LUBEL         MINA        GITTLE               1430     SHEFFIELD DR NE           ATLANTA             GA   30329-3422    AL         7/20/2009    06/14/2012
                       GWINNETT    05078270   FOSTER        SHELIA                           3088     REDWOOD GROVE PARK        SNELLVILLE          GA   30078-2937    AL         10/8/2000    06/13/2012
                       GWINNETT    02880894   GEIS          MARC        PATRICK              4250     FRANK NEELY RD            PEACHTREE CORNERS   GA   30092         AL         9/24/1992    08/31/2018
                       FAYETTE     01608572   BRITT         JOHN        RUSSELL              432      CIMARON PARK              PEACHTREE CITY      GA   30269         AL         2/3/1992     07/06/2012
                       TROUP       04459045   COX           KACEY       KATHLEEN             300      W 7TH ST                  WEST POINT          GA   31833         AL         10/4/1998    09/22/2010
                       FLOYD       06776916   HOLMES        COLIN       MICHAEL              98       ISBELL RD SE              SILVER CREEK        GA   30173-2035    AL         2/22/2006    07/22/2009
                       HENRY       08114519   JONES         LOWELL      LOKI                 287      MILLSTONE DR              HAMPTON             GA   30228         AL         7/1/2012     10/26/2012
                       CLAYTON     06908675   YOUNG         BRANDY      L                    4265     THURMOND RD               FOREST PARK         GA   30297         AL         10/7/2012    10/17/2016
                       MUSCOGEE    08117804   ELLISON       CINDY       DENISE               3351     N LUMPKIN RD              COLUMBUS            GA   31903         AL         10/7/2012    12/22/2016
                       DEKALB      07997078   STEWART       STEPHEN     TIMOTHY              1892     VALENCIA RD               DECATUR             GA   30032-5270    AL         3/5/2009     05/06/2010
                       TROUP       08819410   SATTERWHITE   NAOMI                            250      OLD POND RD               LAGRANGE            GA   30241         AL         10/1/2012    03/10/2017
                                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 426 of 571




                       MUSCOGEE    01835674   REYNOLDS      DEBRA       ANNE                 4601     KIMBALL CT                COLUMBUS            GA   31909         AL         9/10/1992    08/08/2017
                       DEKALB      06315241   WILLIAMS      TAMERA      TIMNIKA              1000     MONTREAL RD               CLARKSTON           GA   30021         AL         9/27/2004    05/08/2017



                                                                                                     Page 16
                                                                                                                                                                            u
                                                                                                                                                                             ra


                                                                                                                                                                 t:l
                                                                                                                                                                            if

                                                                                                                                                                 I
                                                                                                                                                                                              I!
                                                                                                                                                                                              It
                                                                                                                                                                              -
                                                                                                                                                                             --
                                                                                        GA Out of State Subsequent Registration


                       FULTON     08597997   WALKER         TAYLOR      ASHLEY                 625      WEXFORD HOLLOW RUN          ROSWELL        GA   30075        AL   1/31/2012    01/25/2013
                       CLAYTON    08655252   ROCKER         JAMESHIA    BRIEANNA               7695     HAWTHORNE DR                JONESBORO      GA   30236        AL   4/14/2012    12/28/2016
                       FULTON     06239375   CARTER         ALLISON     LEIGH                  976      GLENWOOD AVE SE             ATLANTA        GA   30316        AL   10/3/2004    10/10/2014
                       MURRAY     05446212   TURNER         MARK        ANTHONY                1027     FORT MOUNTAIN DR            CHATSWORTH     GA   30705        AL   7/21/2002    01/15/2016
                       MUSCOGEE   01837343   EGBERT         TRACY       RENEE                  1820     17TH AVE                    COLUMBUS       GA   31901        AL   10/3/1992    01/04/2016
                       HARRIS     04281896   WHITMAN        ASHLEY      CLARK                  6518     LICK SKILLET RD             HAMILTON       GA   31811        AL   6/18/2000    01/04/2016
                       MURRAY     07389171   TOLLESON       SARAH       ELIZABETH              57       WESTCREEK PATH PATH         CHATSWORTH     GA   30705        AL   10/5/2008    02/04/2016
                       COWETA     08001451   OLLER          LINDY       SUSAN                  150      PEACHTREE LN                NEWNAN         GA   30265        AL   10/3/2010    02/10/2016
                       GWINNETT   10468261   ASH            DALE        CHARLES                2322     SUGARLOAF RESERVE DR        DULUTH         GA   30097        AL   1/31/2016    02/23/2017
                       FORSYTH    05820979   BLANE          TATIANA                            6915     SUNBRIAR DR                 CUMMING        GA   30040        AL   9/12/2003    10/31/2017
                       MUSCOGEE   10289318   ALFORD         CHANTAL     MARIE                  978      SISTRUNK CT                 COLUMBUS       GA   31907        AL   5/12/2014    11/21/2017
                       FAYETTE    10644118   MALONE         COURTNEY    MERRITTS               125      POPLAR WAY                  FAYETTEVILLE   GA   30214        AL   2/1/2016     11/27/2017
                       FULTON     05829139   HOWARD         KASHEIA     DENISE                 2870     PHARR COURT SOUTH NW        ATLANTA        GA   30305        AL   9/22/2003    03/16/2018
                       FORSYTH    11568924   CONE           JOANNA      GRACE                  604      FOUNTAIN LN                 CUMMING        GA   30040        AL   1/8/2018     03/09/2018
                       MUSCOGEE   05597540   FREUND         DAVID       MICHAEL                1516     SMITH RD                    FORTSON        GA   31808        AL   10/1/2002    10/30/2019
                       BIBB       11703769   STUBBS         NYKIAH      BREANNA                2633     TREDWAY DR                  MACON          GA   31211        AL   4/23/2018    10/21/2019
                       FULTON     03577984   BARR           LANE        CAMILLE                1082     PARK ROW NORTH SE           ATLANTA        GA   30312        AL   2/28/1996    08/14/1997
                       MUSCOGEE   10204769   DUNCAN         LAUREN      LYNNE                  2505     NANCY ST                    COLUMBUS       GA   31906        AL   4/18/2014    09/24/2018
                       GWINNETT   11756171   RICHARDSON     ANTHONY     OZANI MICHAEL          2219     TULLAMORE CIR               SNELLVILLE     GA   30039        AL   6/27/2018    10/04/2018
                       GWINNETT   08173175   JONES          MATTHEW     LEE                    3070     RIDGE OAK DR                SUWANEE        GA   30024        AL   2/3/2010     12/12/2018
                       FULTON     07133964   BOYKIN         EVELYN                             5510     SABLE BAY PT                ATLANTA        GA   30349        AL   4/27/2007    08/02/2019
                       DEKALB     06436319   STEPHENS       JARVIS      CRAIG                  2366     WELLINGTON CIR              LITHONIA       GA   30058        AL   1/15/2005    12/08/2008
                       DEKALB     01243608   SCOTT          JOHN        DAVIS                  1681     NOBLE DR NE                 ATLANTA        GA   30306        AL   1/3/1994     03/28/2006
                       FULTON     08023641   CHARLES        JAMIA       JASMIN                 2269     BOULEVARD GRANADA SW        ATLANTA        GA   30311        AL   4/28/2009    10/26/2012
                       JACKSON    00760209   DIETRICH       SHELDON     ANTHONY                204      HERITAGE AVE                JEFFERSON      GA   30549        AL   4/29/1992    10/26/2012
                       FULTON     08100035   GOODE          JULIAN      DAVID                  1541     WELLSWOOD DR SE             ATLANTA        GA   30315        AL   10/3/2010    09/25/2012
                       BIBB       10234287   CARTER         NATHANIEL   MARTIN                 5261     WHITE HOUSE PLANTATION RD   MACON          GA   31210        AL   4/21/2014    10/24/2016




  Ex. 2 to Petition:
                       MONROE     10730141   FUSSELL        EMILY       CLAIRE                 722      KILMORY DR                  MACON          GA   31210        AL   4/12/2016    12/02/2016




Braynard Declaration
                       DEKALB     11456940   SMITH          BRITTANY    BRIANA                 3985     RAINOVER DR                 DECATUR        GA   30034        AL   9/13/2017    11/06/2019
                       TROUP      00896668   FARRAR         ELIZABETH   ANNE                   603      GINGER CIR                  LAGRANGE       GA   30240        AR   8/7/1990     01/07/2008
                       LIBERTY    07729742   ALEXANDER      ANDREA      JACKSON                58       JONES CT                    ALLENHURST     GA   31301        AR   10/5/2008    05/24/2017
                       FLOYD      03350104   CUMMINGS       MARK        ALLEN                  19       SYLVAN ST NW                ROME           GA   30165-2217   AZ   9/23/1995    09/12/2011
                       ROCKDALE   05164642   JONES          ELBERT                             2854     HIGHWAY 20 NE               CONYERS        GA   30012        AR   10/8/2000    09/14/2012
                       COBB       05891482   MALONE         COLIN       JAMES                  3626     CHATTAHOOCHEE SUMMIT DR SE ATLANTA         GA   30339        AZ   10/3/2004    07/13/2016
                       COBB       05891482   MALONE         COLIN       JAMES                  3626     CHATTAHOOCHEE SUMMIT DR SE ATLANTA         GA   30339        AZ   10/3/2004    07/13/2016
                       BARROW     07537086   VELAZQUEZ      LILLIAN                            65       BUENA VISTA ST              WINDER         GA   30680        CA   9/14/2017    07/28/2018
                       DEKALB     03908517   MELTON         MELODY      MARIE                  1555     WAINWRIGHT DR SE            ATLANTA        GA   30316        CA   10/6/1996    04/03/2000
                       COBB       08178589   PURCELL        CAROLE      ANN                    4934     GASKIN WALK                 MARIETTA       GA   30068        CA   2/27/2010    09/20/2017
                       FULTON     07079160   RAHMAAN        RAVA        EL AMIN                1122     WILLOWOOD LN SW             ATLANTA        GA   30331        CA   2/20/2007    06/13/2018
                       FULTON     10149330   GOLDSTEIN      GRAHM       REED                   2870     PHARR COURT SOUTH NW        ATLANTA        GA   30305        CA   12/20/2013   09/17/2019
                       GLYNN      04817204   HIGGINBOTHAM   PAMELA      DENISE                 3223     REYNOLDS ST                 BRUNSWICK      GA   31520        CA   12/9/1999    12/21/2000
                       NEWTON     01376717   JOHNSON        MARK        EDWARD                 145      DEARING WOODS WAY           COVINGTON      GA   30014        CA   5/12/1989    10/02/2018
                       COBB       03228658   GIAMBRONE      TIMOTHY     PAUL                   5409     BEAU REVE PARK              MARIETTA       GA   30068        CA   10/27/1993   08/22/2002
                       COBB       03228658   GIAMBRONE      TIMOTHY     PAUL                   5409     BEAU REVE PARK              MARIETTA       GA   30068        CA   10/27/1993   08/22/2002
                       DEKALB     04426138   SMITH          MARK                               6826     BROWNS MILL LAKE RD         LITHONIA       GA   30038-4540   CA   6/8/1998     02/20/2020
                       DEKALB     06700459   DELINE         JACK        WELLINGTON             1666     AVON AVE                    TUCKER         GA   30084        CA   10/8/2006    07/31/2013
                       FULTON     06177796   WALSH          PATRICK     KENNY                  720      PENN AVE NE                 ATLANTA        GA   30308        CA   8/1/2004     07/01/2018
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 427 of 571




                       COBB       08927804   ASTOLFI        DAPHNE                             990      ASHEBROOKE WAY NE           MARIETTA       GA   30068-5306   CA   10/12/2012   10/11/2018
                       FULTON     11445468   GOLDFARB       ETHAN       KOHL                   2817     DOVER RD NW                 ATLANTA        GA   30327        CA   8/29/2017    10/22/2018



                                                                                                       Page 17
                                                                                                                                                                                      E
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                         GA Out of State Subsequent Registration


                       COBB        05642177   WILLIAMS     JASON          VAN                   4897     BROOKWOOD DR SW           MABLETON        GA   30126-1213   CA         10/3/2004    10/15/2018
                       FULTON      08771206   KIGHT        ALISON         MARIE                 1820     PEACHTREE ST NW           ATLANTA         GA   30309        CA         1/23/2017    10/22/2018
                       PAULDING    08528410   RODRIGUEZ    MIGUEL         ANGEL                 246      NORTHRIDGE LN             DALLAS          GA   30132-0455   CA         10/20/2011   09/11/2020
                       FULTON      05503383   GOLDEN       JEREMY         CHARLES               120      ALDEN AVE NW              ATLANTA         GA   30309-2044   CA         6/27/2002    06/25/2004
                       BULLOCH     01156981   JOHNSON      KENNETH                              2950     ROUGH RIDER RD            STATESBORO      GA   30461-7264   CA         3/9/1995     02/07/2020
                       FULTON      10164068   BROWN        BRITTANY       ANN                   415      MONIVEA LN                ROSWELL         GA   30075        CA         10/9/2016    01/28/2020
                       COLUMBIA    08873609   MILLER       JENNIFER       LYNN                  814      SHACKLEFORD PL            EVANS           GA   30809        CA         10/7/2012    04/01/2020
                       FULTON      04867095   MALONE       JAVITTA                              530      E PACES FERRY RD NE       ATLANTA         GA   30305        CA         10/8/2000    04/01/2018
                       CARROLL     06075625   CARTER       PATRICIA       A                     208      WHITE PINE LN             TEMPLE          GA   30179        TX         5/26/2004    10/24/2004
                       COBB        07821065   KATHIRESAN   BAGYALAKSHMI   PATTABIRAMAN          2544     MORGAN LAKE DR NE         MARIETTA        GA   30066-5610   TX         9/20/2008    10/26/2018
                       PICKENS     05554789   RHODES       MICHELLE       LEE                   431      MOORINGS RUN              JASPER          GA   30143        TX         10/6/2002    10/27/2018
                       HENRY       11346991   ELMORE       ROMAN          CHRISTOPHER           113      CONGRESSIONAL CT          MCDONOUGH       GA   30253        VA         6/26/2017    09/14/2017
                       OCONEE      02325431   WILLIAMS     CHERYL         LYNN                  1330     JEFFERSON AVE             BOGART          GA   30622        VA         7/23/1984    09/08/2009
                       DEKALB      06302003   SMITH        TORRI          YLAN                  2443     BOULDER RD SE             ATLANTA         GA   30316        TX         10/3/2004    08/02/2013
                       PAULDING    03702055   SWIFT        JEFFERY        ALLEN                 145      HUNTERS CT                DALLAS          GA   30157-9416   TX         6/9/1996     11/24/2013
                       COBB        04182062   WILSON       LEAMOND        LANFRED               3407     RIVER HEIGHTS XING SE     MARIETTA        GA   30067        TX         10/4/1998    03/12/2014
                       BERRIEN     08002148   HOWARD       LORI           LYNN                  380      WEBB DR                   RAY CITY        GA   31645        TX         10/7/2012    09/03/2016
                       FORSYTH     08854505   PERRY        AMELIA         ANN                   2216     TRAMMEL RD                CUMMING         GA   30041        TX         10/7/2012    05/01/2016
                       BARTOW      08529398   BIRD         MATTHEW        RYAN                  11       BOONES RIDGE PKWY SE      ACWORTH         GA   30102        TX         10/11/2011   03/05/2016
                       COLUMBIA    02262213   SMITH        LINDA          J                     1535     APPLING HARLEM RD         APPLING         GA   30802-5410   TX         6/16/1978    11/10/1989
                       FULTON      04890304   PLACHTA      ELIZABETH      ANNE                  110      WINDOVER CT               ROSWELL         GA   30075-1763   VA         2/9/2000     09/22/2008
                       FULTON      07050961   MORRIS       TROY           ALEXANDER             2580     PINE NEEDLE CT            ATLANTA         GA   30344        VA         1/5/2007     07/25/2008
                       DEKALB      08630362   HENDERSON    LINZY          LEE                   3263     SPRING LAKE OVERLOOK      LITHONIA        GA   30038-3454   VA         3/8/2012     10/15/2012
                       COBB        05175281   MORGAN       EDITH          WOODS                 4219     WOODFARE LN NW            KENNESAW        GA   30152-6445   VA         10/25/2000   10/15/2013
                       DEKALB      05300963   WILSON       DERRICK        LAMAR                 8122     WHITE OAK LOOP            LITHONIA        GA   30038        VA         10/7/2012    07/08/2013
                       COLUMBIA    06548046   SILVER       ADRIENNE       MICHELLE              340      BELLA ROSE DR             EVANS           GA   30809        VA         10/5/2008    01/28/2015
                       COLUMBIA    06548046   SILVER       ADRIENNE       MICHELLE              340      BELLA ROSE DR             EVANS           GA   30809        VA         10/5/2008    01/28/2015




  Ex. 2 to Petition:
                       COLUMBIA    05985807   CHESTNUT     SHAKITA        ROSETTA               849      PRAIRIE LN                EVANS           GA   30809        VA         3/3/2004     08/13/2015




Braynard Declaration
                       COBB        07875352   CHEONG       KONG           FAI                   804      ANDORA WAY SW             MARIETTA        GA   30064-2486   VA         10/1/2008    05/18/2015
                       GLYNN       06748224   BENCOMO      HECTOR         BENJAMIN              638      FREEDOM TRL               BRUNSWICK       GA   31525        VA         2/15/2006    10/08/2015
                       COLUMBIA    08242266   MARCUS       MADISON        DALE                  809      PENINSULA CT              EVANS           GA   30809        VA         6/20/2010    10/12/2015
                       DEKALB      10462215   SHEPHERD     RANA           SAMONE                3150     PALM TREE DR              LITHONIA        GA   30038        VA         4/30/2015    05/11/2016
                       GWINNETT    10048125   LEWIS        ANDREW         JAKOBIE               3345     SANDWEDGE LN              SNELLVILLE      GA   30039        VA         6/26/2013    10/17/2016
                       FULTON      10224649   CONKLIN      JALISA         TERESA                1585     VERSAILLES DR SW          ATLANTA         GA   30331        VA         4/30/2014    09/29/2016
                       FULTON      07049989   COSTELLO     MARK           FRANCIS               5759     RIVERSIDE DR NW           ATLANTA         GA   30327        VA         1/3/2007     06/16/2017
                       FULTON      07049989   COSTELLO     MARK           FRANCIS               5759     RIVERSIDE DR NW           ATLANTA         GA   30327        VA         1/3/2007     06/16/2017
                       BIBB        06274255   LEWIS        EBONY          MELINDA               150      WOODMONT DR               MACON           GA   31216-5568   VA         9/17/2004    08/01/2017
                       FULTON      08569219   HUNTER       DEMARCUS       VERNARD               2202     BURROUGHS AVE SE          ATLANTA         GA   30315        VA         1/3/2012     07/31/2017
                       DEKALB      10748208   HUDSON       CHASE          MONTGOMERY            4330     RIVERVIEW LN              LITHONIA        GA   30038        VA         4/13/2016    10/05/2018
                       HENRY       06272894   MICHAEL      STEPHEN        MARK                  534      NEW HOPE RD               MCDONOUGH       GA   30252        VA         10/3/2004    03/26/2018
                       HOUSTON     10136168   SMITH        SAMANTHA       JEAN                  210      BROOKWOOD DR              WARNER ROBINS   GA   31088        VA         10/9/2016    02/15/2018
                       FULTON      07007316   POSEY        STEVEN         MICHAEL               396      PIEDMONT AVE NE           ATLANTA         GA   30308        VA         1/6/2008     10/15/2012
                       JEFFERSON   07442087   STEWART      LAUREN         LYNAM                 1103     HIGHLAND RD               LOUISVILLE      GA   30434        VA         2/10/2008    10/02/2012
                       CLAYTON     01719158   WRIGHT       THOMAS         GREGORY               570      FIELDING CIR              RIVERDALE       GA   30274        VA         3/13/1975    06/10/2015
                       WALTON      10121322   KING         TAYLOR         MARIA                 1621     PETERS CEMETARY RD        MONROE          GA   30655        VA         4/20/2014    08/31/2016
                       FULTON      10603768   PACE         BRENDON        TAYLOR                120      RILEY RIDGE RD NW         ATLANTA         GA   30327        VA         11/17/2015   09/08/2017
                       COBB        10488864   BARNES       CAMERON        CHARLES               4961     OLDE TOWNE WAY            MARIETTA        GA   30068        VA         6/8/2015     10/02/2018
                                                                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 428 of 571




                       COBB        03946559   HANBY        CHARLES        L                     5010     REGISTRY CT NW            KENNESAW        GA   30152        WA         10/6/1996    03/12/2013
                       DEKALB      01974806   GULLEY       DAVID          ANTHONY               2894     DUNCAN PL                 DECATUR         GA   30034-6992   VA         6/4/1992     03/01/1999



                                                                                                        Page 18
                                                                                                                                                                          u
                                                                                                                                                                           ra


                                                                                                                                                                ~
                                                                                                                                                                          if

                                                                                                                                                                I
                                                                                                                                                                                            I!
                                                                                                                                                                                            I!
                                                                                                                                                                                            It
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                        GA Out of State Subsequent Registration


                       WALTON       08677791   BAZEMORE     CHRISTOPHER   EVAN                 4797     OAKWOOD CT                LOGANVILLE         GA   30052-5247   WA         10/6/2011    12/02/2016
                       BALDWIN      08634358   LUTTRELL     BETSY         GRACE                1985     BRIARCLIFF RD             MILLEDGEVILLE      GA   31061        WA         7/1/2012     08/22/2017
                       GWINNETT     08552498   BARTLETT     JACOB         ANDREW               1730     FORT DANIELS TRL          DACULA             GA   30019        VA         2/5/2012     09/21/2012
                       DEKALB       05253801   SHERROD      JOHN          NATHAN               128      RIDLEY CIR                DECATUR            GA   30030        WA         9/27/2001    06/22/2015
                       FULTON       07597224   LEKAS        NICOLE        JOANNE               641      NORTH AVE NE              ATLANTA            GA   30308        WA         10/5/2008    11/13/2015
                       DEKALB       06478407   SHERROD      AMY           ELIZABETH            128      RIDLEY CIR                DECATUR            GA   30030        WA         9/8/2006     03/05/2016
                       FULTON       10225322   DELAWALLA    ASIF          FEROZALI             4785     PARAN OAK CT NW           ATLANTA            GA   30327        WA         5/31/2016    08/12/2017
                       JACKSON      06105336   LANTZ        MITZI         MICKLATCHER          114      PRIME DR                  COMMERCE           GA   30530-8219   WA         6/12/2004    10/08/2018
                       WALTON       05980384   LEE          STEVEN        ASHLEY               2850     H D ATHA RD               COVINGTON          GA   30014        CA         10/5/2008    04/09/2015
                       FULTON       06638885   JOHNSON      STEVEN                             2737     PALMVIEW CT SW            ATLANTA            GA   30331        WI         9/14/2005    11/08/2016
                       GWINNETT     08401703   KNAPP        DONNA         MARIE                1810     PENNISTONE WAY            SNELLVILLE         GA   30078-2337   WI         3/2/2011     08/27/2020
                       LOWNDES      05071619   SEACRIST     JOCELYN       COLLEEN              3914     LISKA CIR                 VALDOSTA           GA   31605        WV         9/28/2000    09/05/2008
                       COBB         03045595   BIAGINI      RONALD        G                    770      JACKSON MILLER CIR        POWDER SPRINGS     GA   30127-4376   CA         6/1/1992     02/07/2008
                       COBB         03703735   TAYLOR       LEE           NORRIS               2361     BRITTANY LN               MARIETTA           GA   30062        AL         10/8/2000    10/17/2008
                       LOWNDES      08112658   RICKMAN      JORDAN        PAUL                 501      GEORGIA AVE               VALDOSTA           GA   31602-2428   CA         10/1/2009    07/22/2016
                       COBB         03037702   LUCKIE       JOHN          EDWARD               4066     COTTAGE OAKS DR           ACWORTH            GA   30101        CA         9/20/1994    10/23/2016
                       FORSYTH      00825505   KING         GAIL          S                    5810     BOULDER BLUFF DR          CUMMING            GA   30040-3819   AL         4/5/1988     09/07/2004
                       COBB         03852482   DUSTER       CAROL         R                    744      WEXFORD COVE WAY          MABLETON           GA   30126        AL         10/6/1996    10/24/2008
                       GWINNETT     04185410   WALKER       PATRICIA      YVETTE               1145     WHISPER COVE DR           BUFORD             GA   30518        AL         7/21/2002    10/11/2004
                       FORSYTH      02019345   DOZIER       STEPHANIE     LYNN                 6740     ROXBURY TRCE              ALPHARETTA         GA   30005-1753   AL         7/21/1992    09/07/2005
                       LOWNDES      06290643   WARD         KYLA          SUSAN                3498     BERRY RUN                 VALDOSTA           GA   31605        AL         10/3/2004    10/24/2008
                       DEKALB       05907600   WILSON       RACHEL        BERNADETTE           4255     VIEWPOINT LN              ELLENWOOD          GA   30294        AL         2/1/2004     10/22/2004
                       FULTON       03859047   CRAVENS      KELLY         KRISTINE             815      CHAMPIONS CLOSE           MILTON             GA   30004        AL         10/6/1996    06/19/2008
                       FULTON       02687837   FOUNTAIN     TAMARA        DIANE                2375     REYNOLDS RD SW            ATLANTA            GA   30331        AL         12/10/1993   10/15/1996
                       DOUGLAS      07081456   KENNEDY      AMANDA        LEE                  1027     BALSAM WOOD TRL           VILLA RICA         GA   30180        AL         12/18/2006   02/26/2018
                       MERIWETHER   07099156   BENNETT      JARVARIS      MONTELL              54       IKE WILLIAMS RD           GAY                GA   30218-1616   AL         3/14/2007    09/15/2008
                       FULTON       02383775   COLLIER      BARRY         KEITH                909      BROOKMERE CT              COLLEGE PARK       GA   30349        CA         7/7/1989     12/03/2017




  Ex. 2 to Petition:
                       DEKALB       02488782   SYMMES       HEATHER       ANN                  263      1ST AVE                   AVONDALE ESTATES   GA   30002        CA         4/14/1995    07/08/2003




Braynard Declaration
                       CHATHAM      03770125   RUSSELL      LOLA          SANTE                1919     E 56TH ST                 SAVANNAH           GA   31404        AL         10/7/1996    09/29/2008
                       FULTON       04679191   LOCKHART     JAVONN        CAVELL               415      OWATONNA CIR              RIVERDALE          GA   30296        AL         4/23/1999    09/22/1999
                       DEKALB       04153553   SLATON       TERRENCE      ANTHONY              5355     WINSLOW XING              LITHONIA           GA   30038-1135   AL         6/21/1998    07/19/2000
                       FULTON       08710189   LEONARD      LINDSEY       ROSE                 1025     DREWRY ST NE              ATLANTA            GA   30306        AL         6/9/2012     08/29/2017
                       FULTON       07317856   STIEGLER     JOHN          FRANK                820      W MARIETTA ST NW          ATLANTA            GA   30318        AL         11/23/2010   11/20/2017
                       FAYETTE      01155647   DUKE         CARLENE       JACKSON              1135     ASTORIA LN                PEACHTREE CITY     GA   30269        AL         8/23/1994    08/15/2008
                       COLUMBIA     08743671   ADAMS        JOSHUA        GEORGE               501      NIGHT HERON CT            EVANS              GA   30809        AL         7/5/2012     09/12/2018
                       GWINNETT     02857609   LANIER       NOEL          HAMILTON             3321     CROSSGATE CT              LOGANVILLE         GA   30052        AL         6/22/1992    04/29/2019
                       COBB         04339487   VILLARREAL   CYNTHIA       DUNCAN               3018     LANA LN                   MARIETTA           GA   30066-2369   AL         6/20/2004    09/16/2004
                       COBB         07606495   SLAGLE       ANNA          LAURA                4938     CONDOR PL NE              MARIETTA           GA   30066        AL         7/21/2008    09/17/2008
                       EVANS        00537724   CASTEEN      DIRK          DOUGLAS              34       THREATT ST                CLAXTON            GA   30417-6376   AL         7/11/1988    06/17/2003
                       COBB         03792633   HANKES       SARAH         BARBEE               3270     WALTON RIVERWOOD LN SE    ATLANTA            GA   30339        AL         10/6/1996    10/26/2012
                       CHEROKEE     08385330   HENDRIX      CODY          BENJAMIN             916      LAURELWOOD CT             CANTON             GA   30115        AL         7/1/2012     04/18/2013
                       SPALDING     08778237   PRATHER      CHELSEA       SIMONE               843      MERIWETHER ST             GRIFFIN            GA   30224        AL         9/6/2012     07/12/2016
                       FULTON       04596246   MORRIS       RONALD                             2810     DEERWOOD LN SW            ATLANTA            GA   30331-5585   AL         10/8/2000    02/14/2012
                       COBB         06549258   CARR         NICOLE        DAVIS                4057     JORDAN LAKE DR            MARIETTA           GA   30062-5785   AL         5/25/2005    09/05/2008
                       DEKALB       08413165   WILSON       DAVID         LAMAR                520      NAVARRE DR                STONE MOUNTAIN     GA   30087-5111   AL         3/18/2011    08/10/2015
                       EMANUEL      02351070   PHILLIPS     RICHARD       SIMEON               344      BLACKBERRY RD             SWAINSBORO         GA   30401        AL         2/28/1995    07/25/2008
                       GWINNETT     08732234   NORMAN       SHELBY        DELANA               3730     PINE BLOOM PL             LOGANVILLE         GA   30052        AL         7/11/2012    10/23/2016
                                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 429 of 571




                       GWINNETT     08732234   NORMAN       SHELBY        DELANA               3730     PINE BLOOM PL             LOGANVILLE         GA   30052        AL         7/11/2012    10/23/2016
                       PAULDING     00403377   VESSELL      WAYNE         JACKSON              57       SANDSTONE PL              DOUGLASVILLE       GA   30134        AL         4/21/1988    09/22/2004



                                                                                                       Page 19
                                                                                                                                                                            u
                                                                                                                                                                             ra


                                                                                                                                                                  ~
                                                                                                                                                                            if

                                                                                                                                                                  I
                                                                                                                                                                                              II
                                                                                                                                                                                              I!
                                                                                                                                                                                              It
                                                                                                                                                                             -
                                                                                                                                                                             -
                                                                                      GA Out of State Subsequent Registration


                       CLAYTON     01846803   DUNCAN         OTIS        LEE                 5738     OLD DIXIE HWY             FOREST PARK     GA   30297        AL   8/12/1994    10/14/2008
                       FULTON      08623063   MOORE          BRYANT      KEITH               745      LAVENDER LN               UNION CITY      GA   30291        AL   3/18/2012    08/17/2012
                       DOUGLAS     05772716   JOHNSON        LYNDA       PEARLE              4039     CHAPEL HILL RD            DOUGLASVILLE    GA   30135        AL   10/3/2004    10/01/2014
                       DOUGLAS     05622638   JOHNSON        RICHARD     WELDON              4039     CHAPEL HILL RD            DOUGLASVILLE    GA   30135        AL   10/3/2004    07/13/2018
                       GWINNETT    03121354   MIKKELSON      KAREN       MILAM               2775     THE TERRACES WAY          DACULA          GA   30019        AL   7/1/1984     06/02/2015
                       JACKSON     07925262   LAPINSKY       JONATHAN    DAVID               138      MORRIS CREEK DR           HOSCHTON        GA   30548        AL   7/11/2010    05/11/2016
                       EARLY       08520790   ROGERS         CHANDLER    BRYNNE              22101    LUCILE RD                 BLAKELY         GA   39823        AL   7/8/2011     02/01/2016
                       COBB        10157426   DAVIS          KENDALL     NICOLE              1673     WEHUNT PL SE              SMYRNA          GA   30082        AL   12/4/2013    01/18/2016
                       CLARKE      10208984   STEWART        WHITNEY     MICHELLE            144      MCNUTTS CREEK DR          ATHENS          GA   30606        AL   4/21/2014    05/31/2016
                       FORSYTH     10508804   DOWNES         LAUREN      MARIE               6127     ODELL ST                  CUMMING         GA   30040        AL   6/19/2015    02/12/2016
                       HARALSON    03353112   HOLCOMBE       SCOTTY      ARTHUR              209      JOSEPH LN                 BREMEN          GA   30110        AL   10/6/1996    08/28/2019
                       COBB        06407838   CARTER         LISA        NICOLE              3470     SHAWNEE TRL SE            SMYRNA          GA   30080-4576   AL   12/11/2004   10/24/2016
                       FULTON      05375144   PAGE           DOROTHY     W                   779      VIRGINIA AVE NE           ATLANTA         GA   30306        AL   10/6/2002    08/25/2016
                       HOUSTON     02175435   PARHAM         TINA        DENISE              119      BROOKHAVEN CIR            WARNER ROBINS   GA   31093        AL   11/20/1991   07/21/2016
                       PAULDING    06362003   PUCKETT        KAREN       AMY                 536      HIGHWAY 101 S             TEMPLE          GA   30179-2857   AL   10/2/2004    09/27/2016
                       FULTON      06972260   HURST          JOSHUA      RYAN                12130    N HICKORY TRCE            ALPHARETTA      GA   30004        AL   10/8/2006    09/08/2016
                       FORSYTH     08661458   OKESON         ANN         ELIZABETH           5510     BELVEDERE ST              CUMMING         GA   30041        AL   7/1/2012     12/06/2016
                       FULTON      02654075   MOSELEY        SHARRON     PEEL                5680     ROCK RD                   UNION CITY      GA   30291        AL   4/10/1976    12/20/2017
                       DEKALB      11280373   SHIVERS        MIANI       TRENICE             5902     TRENT WALK DR             LITHONIA        GA   30038        AL   3/10/2017    03/01/2018
                       HENRY       10721957   MCLEAN         DAVID       LLOYD               244      SUNNY HOLW                MCDONOUGH       GA   30252        AL   4/7/2016     10/22/2018
                       COWETA      08113591   MARRS          RYAN        CORDEIR             104      CHASTAIN CIR              NEWNAN          GA   30263-8602   AL   10/16/2009   02/08/2019
                       MUSCOGEE    05642639   JOHNSON        MARIA       VERDELL             454      BOWEN BLVD                COLUMBUS        GA   31907        AL   11/4/2002    06/19/2019
                       NEWTON      11022985   HILL           MARCUS      GLYNN               9133     COMSTOCK CT               COVINGTON       GA   30014        AL   10/8/2018    07/08/2019
                       BIBB        10801825   JACKSON        ALYSSA      PAIGE               3660     JONES RD                  MACON           GA   31216        AL   7/5/2016     09/26/2019
                       DOUGLAS     11138812   JORDAN         CALEB       AUSTIN              4571     GLIDER CIR                DOUGLASVILLE    GA   30135        AL   12/30/2016   02/12/2020
                       DOUGLAS     10430134   MADLENA        REBECCA     RENEE               1972     RIVERSIDE PKWY            DOUGLASVILLE    GA   30135        AL   3/12/2015    04/20/2020
                       MUSCOGEE    03817790   VOGT           BETHANY     NICOLE              3518     HULSEY ST                 COLUMBUS        GA   31907        AL   8/9/1996     06/26/2002




  Ex. 2 to Petition:
                       DEKALB      05737292   GRANT          CLARICE     ROSS                2152     NORTHLAKE PKWY            TUCKER          GA   30084        AL   1/6/2008     02/09/2012




Braynard Declaration
                       OCONEE      08671032   TINNELL        JORDAN      ALEXANDER           1080     OAKLAKE CIR               WATKINSVILLE    GA   30677        AL   5/8/2012     07/16/2014
                       WALTON      05931771   BARTON         CALVIN      DEAN                519      FORRESTER CEMETERY RD     COVINGTON       GA   30014        AL   2/9/2004     10/07/2015
                       HENRY       04818741   GRANGER        CYNTHIA     GORDON              2515     EASTWOOD VILLAGE DR       STOCKBRIDGE     GA   30281-7726   AL   9/18/2003    04/18/2016
                       CHATHAM     05283511   KIRSCH         MICHELLE    WILKES              2        MISTY MARSH DR            SAVANNAH        GA   31419-9873   AL   6/8/2001     09/27/2016
                       FORSYTH     10868697   WRIGHT         JARRETT     MCPHILLIPS          5515     BUCK HOLLOW DR            ALPHARETTA      GA   30005        AL   8/11/2016    09/28/2016
                       FULTON      08495761   ZORN           THOMAS      CONNOR              5350     JOHNS VIEW ST             ALPHARETTA      GA   30005        AL   8/26/2011    05/21/2014
                       FULTON      08308464   LOGAN          ANDREW      JAMES               310      BRACKNELL WAY             ALPHARETTA      GA   30022        AL   9/29/2010    01/25/2017
                       DEKALB      08601483   WILSON         SHAKIRA     RENEE               5655     LA FLEUR TRL              LITHONIA        GA   30038-2846   AL   2/6/2012     08/29/2012
                       FULTON      10560098   STRICKLAND     MARCISIAH   NICHELLE            2598     ABNER PL NW               ATLANTA         GA   30318        AL   10/1/2015    10/15/2018
                       BULLOCH     05012537   BROWN          CORETTA     RENAY               108      GREENTREE CT              STATESBORO      GA   30458        AL   10/3/2004    10/10/2017
                       BULLOCH     05012537   BROWN          CORETTA     RENAY               108      GREENTREE CT              STATESBORO      GA   30458        AL   10/3/2004    10/10/2017
                       CARROLL     08898062   CHUPP          TYLER       EDWARD              1300     BRICKYARD RD              BOWDON          GA   30108-2556   AL   10/16/2012   12/05/2018
                       CHEROKEE    04493385   FLYNN          MARLA       JO                  131      SIERRA CIR                WOODSTOCK       GA   30188        AZ   10/8/2000    06/24/2015
                       DEKALB      02414874   MOORE          CAROL       LYNN                814      GLEN WAY NE               ATLANTA         GA   30319        AR   3/30/1994    03/29/2012
                       FAYETTE     05794402   GONSALVES      JOSHUA      LOUIS               410      FITZGERALD LN             FAYETTEVILLE    GA   30215        CA   2/1/2004     10/30/2014
                       DOUGHERTY   05305871   BROWN          BRENDA      JOYCE               1529     SKYLARK LN                ALBANY          GA   31705-5930   CA   7/27/2001    09/21/2007
                       FULTON      06957667   ANANTHARAMAN   SANDHYA                         120      BREAKWATER CIR NE         SANDY SPRINGS   GA   30328-1804   CA   9/16/2006    09/14/2019
                       DEKALB      02046545   MILLER         SUZANNE                         2482     BROAD RIVER PL            ELLENWOOD       GA   30294-6203   CA   11/10/1986   10/20/1988
                       FULTON      02459445   KIRKLAND       ELIZABETH   GRACE               3726     WISTERIA LN SW            ATLANTA         GA   30331        CA   10/11/1994   05/23/1996
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 430 of 571




                       BANKS       03521476   PAYNE          MELISSA     DAWN                124      FREE DR                   HOMER           GA   30547        CA   11/22/2016   03/03/2020
                       JACKSON     04537652   MARTINEZ       FRANCISCA                       64       DOGWOOD LN                HOSCHTON        GA   30548-2905   CA   10/2/1998    03/03/2020



                                                                                                     Page 20
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -•
                                                                                                                                                                       -
                                                                                              GA Out of State Subsequent Registration


                       FORSYTH      10582316   JONES               JOSHUA                            4010     TWIN LAKES RD             CUMMING             GA   30040        CA   10/9/2016    05/01/2020
                       COBB         10433285   GARLAND             ALEXANDRIA   SAGE                 3468     SHAWNEE TRL SE            SMYRNA              GA   30080        CA   2/28/2015    02/13/2020
                       COLUMBIA     05579607   GONZALEZ            ANGEL                             402      LONG MEADOW DR            GROVETOWN           GA   30813        CA   8/6/2002     07/03/2018
                       FORSYTH      08094529   VERA                GRACIELA                          3735     RIDGESIDE CT              SUWANEE             GA   30024        CA   8/21/2009    03/02/2020
                       COBB         02680777   HODGE               TEREASA      LAFORD               2704     CANDLER CT SW             MARIETTA            GA   30064-4261   CA   7/21/1988    02/07/2008
                       FULTON       06149545   WHITE               CRAIG        CODON                1029     ROSEWOOD DR NE            ATLANTA             GA   30306        CA   7/24/2004    01/01/2017
                       WORTH        01324235   SMITH               LISA         MARIE                818      N HENDERSON ST            SYLVESTER           GA   31791        CA   4/19/1989    01/09/2019
                       FULTON       08692231   BROWNING-CAMPBELL   LAURA        ANTONIA              2995     COLES WAY                 ATLANTA             GA   30350        CA   7/1/2012     10/16/2014
                       HART         07058405   CHITWOOD            WESLEY       REID                 226      CHEEK LN                  CANON               GA   30520        CA   2/7/2007     05/01/2016
                       DOUGLAS      08735526   COLEMAN             RYAN         JOSEPH               3869     HADLEY RD                 DOUGLASVILLE        GA   30135        CA   8/14/2012    09/23/2016
                       FULTON       10970619   MOOKERJI            SHAUNISH     FRANCIS              44       PEACHTREE PL NE           ATLANTA             GA   30309        CA   10/9/2016    03/18/2019
                       COBB         05290851   BROWN               KEISHA       LYNN                 2752     TERRELL RIDGE CIR SE      MARIETTA            GA   30067        CA   6/27/2001    01/18/2019
                       HENRY        07940777   HAYWOOD             HODGES       LAMARR               328      SHAGBARK LN               MCDONOUGH           GA   30252        CA   10/3/2010    07/05/2019
                       FULTON       10353435   SEALS               WALTER       FRANCIS              740      DURANT PL NE              ATLANTA             GA   30308        CA   1/31/2016    10/19/2019
                       CARROLL      10220400   EMEDOSI             WILLIAM      CHUKWUNONSO          115      DANIELLE CT               VILLA RICA          GA   30180        CA   10/18/2017   02/24/2020
                       COBB         03952817   STRAUGHN            JONATHAN                          1517     MCADOO DR SW              MARIETTA            GA   30064        NY   10/7/1996    10/10/2012
                       GWINNETT     06058546   SCOTT               RONDI                             4331     FLIPPEN TRL               PEACHTREE CORNERS   GA   30092-3903   NY   4/29/2004    08/26/2015
                       DEKALB       06590382   MONNETT             ERIN         SYRIPANYA            2745     ADDISON DR                DORAVILLE           GA   30340        NY   10/5/2008    07/16/2015
                       DEKALB       04282627   MONNETT             JOHN         PAUL                 2745     ADDISON DR                DORAVILLE           GA   30340        NY   10/8/2000    02/19/2016
                       FULTON       06890657   SKILLING            SHAY         ROBERT               10580    BRANHAM FIELDS RD         JOHNS CREEK         GA   30097        NY   10/5/2008    06/03/2016
                       CHATHAM      03769107   DELOACH             RICARDO                           285      PARK AVE                  POOLER              GA   31322        NY   7/21/2002    10/10/2008
                       BARROW       02767864   HUNT                DEBORAH      A                    895      OLD THOMPSON MILL RD      WINDER              GA   30680        NY   9/20/1984    10/16/2004
                       CHATHAM      06964373   GRATTON             GEORGE       J                    11       GREEN IRIS CT             SAVANNAH            GA   31419-9583   NY   9/28/2006    04/30/2012
                       CHEROKEE     10206181   GOLDMAN             CONNOR       REECE                2606     GLADSTONE TER             WOODSTOCK           GA   30189        NY   4/18/2014    06/22/2019
                       COBB         03026807   SMITH               STEVEN       WAYNE                3932     LOWER ROSWELL RD          MARIETTA            GA   30068        OH   2/1/1984     09/19/1992
                       RICHMOND     04432461   COLEMAN             RONALD                            1028     PLEASANT VALLEY DR        HEPHZIBAH           GA   30815        OH   6/9/1998     08/03/2004
                       PAULDING     04082278   MEADORS             MARY         ANN                  50       WILLOW OAK TRL            DALLAS              GA   30132        OH   8/16/1998    03/01/2013




  Ex. 2 to Petition:
                       GWINNETT     02144767   WILLIAMS            TANGIE       DONITA               2211     OAKLAND DOWNS WAY         LAWRENCEVILLE       GA   30044        OH   9/25/1994    01/15/2014




Braynard Declaration
                       FORSYTH      06801371   PUDYSZ              ANDREW       JOSEPH               4020     NEW SALEM CT              CUMMING             GA   30040        OH   1/6/2008     12/02/2014
                       FORSYTH      08763405   PUDYSZ              JULIA        MARIE                4020     NEW SALEM CT              CUMMING             GA   30040        OH   10/7/2012    12/02/2014
                       FULTON       08241317   REYES               DANIEL       JOSEPH               1020     ASTOR AVE SW              ATLANTA             GA   30310        OH   10/7/2012    11/16/2015
                       FULTON       10893010   ZAGRANSKI           PAIGE                             625      TATUM CT                  ALPHARETTA          GA   30022        OH   8/17/2016    09/23/2016
                       FULTON       10504512   ZHANG               JI                                550      LAKEHILL WAY              ALPHARETTA          GA   30022        OH   7/18/2015    08/21/2017
                       HENRY        10689449   LEWIS               AARON        JOSHUA               90       NEW HOPE DR               MCDONOUGH           GA   30252        OH   2/29/2016    03/25/2019
                       FULTON       10140738   MELKOTE             ADITYA       NIKHIL               8000     ENGLISH ROSE WAY          ROSWELL             GA   30076        OH   12/5/2013    08/12/2019
                       FORSYTH      08852715   WILKINS             PHILLIP      KENT                 4480     EGRET AVE                 CUMMING             GA   30041        OH   10/7/2012    07/21/2020
                       FULTON       08011248   STOUDAMIRE          THERESA      W                    5110     HIGHLAND LAKE DR          COLLEGE PARK        GA   30349-3926   OR   3/21/2009    03/17/2014
                       HOUSTON      08163463   LONG                BOBBY        ERNEST               261      SPRING CHASE CIR          KATHLEEN            GA   31047-3306   OR   2/3/2010     09/08/2016
                       BARROW       03564535   RICE                CATHERINE    NAOMI                539      HIGHWAY 82                WINDER              GA   30680        OR   6/9/1996     05/15/2012
                       LAURENS      10367740   LIGHT               TERRANCE     JOSEPH               211      LANCELOT LN               DUBLIN              GA   31021        OR   11/3/2014    05/19/2020
                       CHATHAM      06276064   FANELLI             AMANDA       CLAIRE               151      BLUFFSIDE CIR             SAVANNAH            GA   31404        OR   8/24/2018    04/07/2020
                       TROUP        08517419   PIPPENS             CARMEN       FRANCINE             127      GUINN ST                  LAGRANGE            GA   30241        OH   10/7/2012    02/29/2016
                       GWINNETT     10142284   MCGUFFIE            BRIANNA      RAE                  2874     OLIVINE DR                DACULA              GA   30019        OH   12/27/2013   10/11/2016
                       MERIWETHER   11503703   LONG                HALEIGH      ELIZABETH            2152     TODD RD                   GREENVILLE          GA   30222        OH   10/7/2018    07/03/2019
                       LAURENS      06919786   LAUGHLIN            KATHREN      RENEE                663      SAXONY DR                 DUBLIN              GA   31021        OK   10/8/2006    04/03/2014
                       BARROW       07401361   MATTIE              JOAN         DIDSBURY             155      AUTRY RD                  AUBURN              GA   30011        PA   10/5/2008    07/08/2012
                       GWINNETT     05584139   MICKEY              MATTHEW      OBADIAH              3345     CALLIE STILL RD           LAWRENCEVILLE       GA   30045        PA   10/2/2002    06/20/2011
                                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 431 of 571




                       CLAYTON      08606167   HUGHES              FREDERICK    HOWARD               8866     TEAL CT                   JONESBORO           GA   30236        PA   10/7/2012    06/30/2013
                       RICHMOND     04315078   MARKS               JAMIE        LYNN                 4115     BATH EDIE RD              BLYTHE              GA   30805        PA   1/5/1998     04/17/2006



                                                                                                             Page 21
                                                                                                                                                                                               fl
                                                                                                                                                                                               I!
                                                                                                                                                                                               It
                                                                                                                                                                                   -
                                                                                                                                                                                   -
                                                                                    GA Out of State Subsequent Registration


                       COBB        08169044   RADFORD     KIM                              1011     CARRIAGE LN SE             SMYRNA           GA   30082-4762   PA   2/11/2010    09/11/2012
                       ROCKDALE    03958177   ANDREWS     ADRIENNE      MCDONALD           218      SALEM CHASE WAY            CONYERS          GA   30013        PA   10/6/1996    08/01/2014
                       COBB        10653958   ESTRADA     YESENIA                          3945     CLOUDLAND DR SE            SMYRNA           GA   30082        PA   2/1/2016     10/19/2018
                       FULTON      02380587   PHILLIPS    BARBARA       J                  3420     FLAT SHOALS RD             ATLANTA          GA   30349-4010   SC   8/30/1984    02/04/2013
                       RICHMOND    03383856   GOODWIN     LAWRENCE                         505      13TH ST                    AUGUSTA          GA   30901        SC   6/20/2004    12/05/2013
                       COLUMBIA    06734091   JOHNSON     SANDRA        L                  939      WOODY HILL CIR             EVANS            GA   30809-6715   SC   1/19/2006    08/30/2016
                       DEKALB      10268937   SMITH       KAYLEN        M                  3296     SUGAR CREEK FALLS AVE SE   ATLANTA          GA   30316        SC   5/11/2014    08/31/2016
                       CHEROKEE    02998902   LIVERGOOD   KEITH         D                  302      DENALI BUTTE               CANTON           GA   30114        SC   5/19/1994    04/09/1997
                       COLUMBIA    02267673   ALEXANDER   JAMES         M                  236      CALLOWAY DR                EVANS            GA   30809-3236   SC   10/9/1984    08/28/2000
                       FULTON      02594215   DAVIS       MARY          E                  745      BRIARS BND                 ALPHARETTA       GA   30004-1178   SC   8/14/1992    06/20/2012
                       CLAYTON     06666097   MAYO        GLORIA        J                  9505     TYLER TER                  JONESBORO        GA   30238-5891   SC   10/18/2005   06/12/2013
                       CLAYTON     03429964   ROBINSON    ROOSEVELT     C                  7759     RUNNYMEDE DR               JONESBORO        GA   30236        SC   10/31/1995   10/29/2005
                       CLAYTON     06666097   MAYO        GLORIA        J                  9505     TYLER TER                  JONESBORO        GA   30238-5891   SC   10/18/2005   06/12/2013
                       DOUGHERTY   04274007   TIMMONS     CHRISTOPHER   G                  1906     SUSSEX CT                  ALBANY           GA   31721        SC   10/8/2000    07/16/2004
                       DEKALB      06456363   BARNES      LARRY                            1908     WATERFRONT WAY             CONLEY           GA   30288        SC   1/25/2005    09/19/2008
                       FULTON      06973071   ROBERTS     LEONARD       T                  1212     JAMES JACKSON PKWY NW      ATLANTA          GA   30318        SC   9/12/2006    09/09/2008
                       FANNIN      00447006   CRAWFORD    CHARLES       C                  557      LIBERTY HILL RD            BLAIRSVILLE      GA   30512        SC   10/11/1988   05/16/2012
                       BIBB        00133278   MOORE       DAWSON        A                  4935     RIVOLI DR                  MACON            GA   31210        SC   9/17/1969    02/07/2011
                       DEKALB      10783566   SMITH       KEIVA         AMARI              1856     WANDA WAY                  ELLENWOOD        GA   30294        PA   5/14/2016    09/27/2019
                       CLAYTON     04092837   HORNSBY     SANDRA        LEA                8344     BEECHWOOD TRCE             RIVERDALE        GA   30274-4352   PA   10/4/1998    02/22/2020
                       CLAYTON     04092837   HORNSBY     SANDRA        LEA                8344     BEECHWOOD TRCE             RIVERDALE        GA   30274-4352   PA   10/4/1998    02/22/2020
                       COWETA      03126124   WILLIAMS    ALAN          R                  687      OLD CORINTH RD             NEWNAN           GA   30263-3060   TN   9/23/1992    09/30/1992
                       DEKALB      06905062   STAPLES     JAMES         KENNETH            6719     GREY ROCK WAY              LITHONIA         GA   30058        TN   6/27/2006    09/28/2006
                       WHITFIELD   00066047   SMITH       DEBORAH       L                  468      MCGAUGHEY CHAPEL RD        DALTON           GA   30721        TN   9/8/1976     06/06/2008
                       WHITFIELD   00066047   SMITH       DEBORAH       L                  468      MCGAUGHEY CHAPEL RD        DALTON           GA   30721        TN   9/8/1976     06/06/2008
                       FAYETTE     03936722   MCNEIL      MAURICE                          125      DIX-LEE-ON DR              FAYETTEVILLE     GA   30214        TN   10/6/1996    05/10/2013
                       CLAYTON     01755774   BAIN        ROBERT                           226      INDIAN LAKE DR             MORROW           GA   30260        TN   2/3/1992     11/26/2014




  Ex. 2 to Petition:
                       PAULDING    06131494   GUICE       DEREK         JEFFREY            393      HANOVER DR                 VILLA RICA       GA   30180        TN   10/3/2004    05/26/2015




Braynard Declaration
                       STEPHENS    00369795   BEAVERS     GEORGE        DONALD             555      ROSEDALE ST                TOCCOA           GA   30577        TN   1/13/1992    03/27/2017
                       MUSCOGEE    10357007   ROWELL      JOANNA        ELIZABETH          6        MINK CT                    MIDLAND          GA   31820        TN   9/22/2014    10/02/2018
                       BIBB        08642393   DAVISON     BRANDON       MAURICE            121      OAKVIEW CLUB DR            MACON            GA   31216        TN   4/5/2012     08/03/2018
                       DEKALB      10648054   TAYLOR      JARED         LAMAR              399      SHEPPARD XING CT           STONE MOUNTAIN   GA   30083        TN   2/1/2016     08/03/2018
                       FULTON      11747838   THOMAS      TAMIA         J'NAYE             5552     CASCADE HILLS LOOP SW      ATLANTA          GA   30331        TN   5/16/2018    08/28/2018
                       WHITFIELD   00057347   MACON       BRYAN         C                  501      MOUNT SINAI RD             DALTON           GA   30720-3748   TN   5/8/1975     07/03/2018
                       HOUSTON     00781640   LANIER      THOMAS        G                  404      JUBILEE CIR                BONAIRE          GA   31005        TN   3/19/1974    08/21/2008
                       RICHMOND    04816656   KUOFIE      EBONY         SHAKINA            4046     PINNACLE WAY               HEPHZIBAH        GA   30815-6135   TX   10/27/2002   07/12/2006
                       FULTON      03841417   ZDROK       KENNETH       JOSEPH             3200     LENOX RD NE                ATLANTA          GA   30324        TX   10/5/2014    09/13/2019
                       BIBB        07109284   MORRIS      JUSTIN        SUQUON             4781     HIGH OAK DR                MACON            GA   31210-5628   TX   4/6/2007     04/16/2014
                       HENRY       07831526   MCCOY       GREGORY                          421      BRUNSWICK CIR              STOCKBRIDGE      GA   30281        TX   10/7/2012    06/01/2014
                       CLAYTON     06904541   CLARKE      BRIEN                            7814     PARK LN                    JONESBORO        GA   30236        TX   10/5/2008    06/29/2017
                       FULTON      08219827   BANZON      GABRIELLE     NICOLE             215      ASHLEE OAKS CT             ALPHARETTA       GA   30022-8191   TX   5/18/2010    10/22/2017
                       CATOOSA     08657874   MOORE       MICHAEL       THOMAS             172      ANDREW RD                  RINGGOLD         GA   30736-4151   TX   4/24/2012    09/24/2018
                       CLAYTON     08370879   MITCHELL    CHRISTIAN     ADAM               4360     NEWTON LN                  ELLENWOOD        GA   30294        TX   3/8/2019     07/27/2019
                       FULTON      03934089   DODSON      KELLY         DAWN               693      LONGWOOD DR NW             ATLANTA          GA   30305        TX   10/6/1996    10/02/2000
                       BACON       04949562   SMILEY      KARA          L                  205      S MILLER ST                ALMA             GA   31510        TX   5/26/2000    10/24/2019
                       FORSYTH     10784989   PAI         ANVEET        RAJ                6715     TULIP PLANTATION RD        ALPHARETTA       GA   30004        TX   5/17/2016    11/01/2019
                       HENRY       05892505   DOCKERY     HOWARD        ANTHONY            928      MARTHAS CT                 MCDONOUGH        GA   30252        TX   2/1/2004     04/22/2017
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 432 of 571




                       FORSYTH     10784989   PAI         ANVEET        RAJ                6715     TULIP PLANTATION RD        ALPHARETTA       GA   30004        TX   5/17/2016    11/01/2019
                       WHITFIELD   04540324   JIMENEZ     JULIO         CESAR              1029     HILL RD                    DALTON           GA   30721        TX   9/30/1998    05/11/2002



                                                                                                   Page 22
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   Ii

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                     GA Out of State Subsequent Registration


                       ROCKDALE    00034555   BURKE        KIMBERLY    NICHELLE             871      JEFFERSON DR SW           CONYERS          GA   30094        TX   1/17/1992    10/31/2002
                       HART        01252760   WILSON       JIMMY                            5140     MOUNT OLIVET RD           LAVONIA          GA   30553        TN   1/19/1956    07/20/1979
                       MUSCOGEE    02864386   GREEN        GWENDOLYN   KAY                  6326     ALBRIGHT DR               COLUMBUS         GA   31907        TX   9/2/1992     10/25/2012
                       PAULDING    03819212   JOHNSON      BRUCE       EDWARD               594      BURT RD                   DALLAS           GA   30132-8811   TX   7/18/1996    04/17/2020
                       CAMDEN      00524945   SAPP         MARTHA      LEE                  3795     CLARKS BLUFF RD           KINGSLAND        GA   31548        TX   3/16/1972    08/27/2009
                       HOUSTON     00792667   SMALL        KARAN       KAYE                 126      HEATHER GLEN BLVD         KATHLEEN         GA   31047-2001   TX   3/21/1986    01/29/2003
                       CHATHAM     04909782   ASHFORD      BRANDI      SHEREE               206      HOLIDAY DR                SAVANNAH         GA   31419-9621   TX   3/9/2000     07/13/2003
                       COBB        03076865   JONES        BEVERLY     ANN                  740      GARDNER ST                AUSTELL          GA   30168-5408   TX   3/1/1984     07/18/1999
                       FAYETTE     06441979   HILL         JAMES       THOMAS               120      OAK HILL DR               FAYETTEVILLE     GA   30214        TX   12/28/2004   02/10/2019
                       BIBB        00130295   HUNT         SHIRLEY     DAVIS                1855     FELTON AVE                MACON            GA   31201        TX   6/9/1975     07/11/2012
                       FULTON      06950653   SLAYTON      MARY        CHRISTINE            715      BARRINGTON OAKS RDG       ROSWELL          GA   30075        TX   10/5/2008    10/20/2018
                       FAYETTE     07567336   BONILLA      FERNANDO    ENRIQUE              113      CROWN CT                  PEACHTREE CITY   GA   30269        TX   6/11/2008    09/09/2012
                       BIBB        00152833   HIGGINS      TERRI       THOMPSON             2981     CRESTLINE DR              MACON            GA   31204        TX   8/15/1983    11/01/2012
                       COBB        03223053   PACHECO      VICTOR      OLATUNJI             244      FAIRGROUND ST SE          MARIETTA         GA   30060        TX   10/1/1990    11/11/2012
                       DOUGLAS     07445659   GAYDEN       JOHN        THOMAS               313      SPRING CREEK WAY          DOUGLASVILLE     GA   30134        TX   10/5/2008    06/10/2015
                       DOUGLAS     07445659   GAYDEN       JOHN        THOMAS               313      SPRING CREEK WAY          DOUGLASVILLE     GA   30134        TX   10/5/2008    06/10/2015
                       FULTON      07530316   DULL         MICHAEL     CHRISTOPHER          939      CALVERT LN NE             ATLANTA          GA   30319        TX   5/8/2008     04/20/2013
                       EARLY       02938232   JONES        ROOSEVELT                        246      HOWELL ST                 BLAKELY          GA   39823        TX   6/6/1995     05/16/2003
                       FULTON      08731083   ZIMMERMANN   WHITNEY     NICOLE               5345     N POWERS FERRY RD NW      ATLANTA          GA   30327        TX   6/29/2012    11/04/2014
                       CLAYTON     01984293   HAYNES       MARCUS      DERWIN               122      ORIOLE DR                 JONESBORO        GA   30238        TX   6/5/1986     03/29/2015
                       COLUMBIA    06767554   FURLONG      ASHLEY      RENEE                4001     MCDANIEL RD               AUGUSTA          GA   30909-9536   TX   1/6/2008     10/31/2015
                       COLUMBIA    06767554   FURLONG      ASHLEY      RENEE                4001     MCDANIEL RD               AUGUSTA          GA   30909-9536   TX   1/6/2008     10/31/2015
                       BARROW      08501005   STEPHENSON   MICHAEL     NEIL                 407      BLUEBERRY LN              WINDER           GA   30680        TX   10/7/2012    12/07/2016
                       FLOYD       08264126   ADAMS        ANDREW      STEPHEN              45       HICKORY ST NE             ROME             GA   30161        TX   10/3/2010    08/16/2018
                       HOUSTON     08717827   CANNON       WILLIAM     CHRISTOPHER          101      ASTIG CT                  CENTERVILLE      GA   31028        TX   6/8/2012     05/12/2018
                       COBB        04607348   DIAS         GEORGE                           604      AUGUSTA DR SE             MARIETTA         GA   30067-4443   TX   11/30/1998   11/04/2018
                       COLUMBIA    10144000   DALTON       MACKENZIE   ANN                  511      THRASHER TRL              EVANS            GA   30809        TX   1/31/2016    08/04/2019




  Ex. 2 to Petition:
                       FULTON      10093743   SMITH        ERIC        DAVIDGE              88       BARRINGTON OAKS RDG       ROSWELL          GA   30075        TX   10/9/2016    11/21/2019




Braynard Declaration
                       GORDON      11938896   GARZA        LAURA       ISABEL               109      COLTON DR NW              CALHOUN          GA   30701        TX   2/24/2020    08/18/2020
                       GLYNN       03722861   DAVIS        MARIE       L                    410      BRENTWOOD CIR             BRUNSWICK        GA   31523        UT   6/5/1996     06/19/2017
                       DEKALB      00577288   ROOKS        JOHN        ODOM                 4420     PEACHTREE RD NE           ATLANTA          GA   30319        UT   1/1/1994     01/23/2014
                       THOMAS      05547235   WILLIAMS     LAQUADA     DENISE               515      HUNTERS CHASE CIR         THOMASVILLE      GA   31792        VA   1/6/2008     07/05/2013
                       RICHMOND    08775275   TAYLOR       DARIUS      ANTONIO              2617     CAIRO DR                  AUGUSTA          GA   30906        VA   10/7/2012    07/16/2014
                       DEKALB      05019695   MORALES      GLORIA      DEAN                 2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        VA   8/21/2000    07/21/2016
                       COBB        10515636   CRISS        KAYCI       NICOLE               4819     CLAY BROOKE DR SE         SMYRNA           GA   30082        VA   8/11/2015    10/04/2016
                       FULTON      03408143   BARBER       WAYNE       KEITH                1010     CREEK RIDGE POINTE        ALPHARETTA       GA   30005        VA   10/18/1995   03/09/2007
                       LUMPKIN     05618108   SMITH        JEFFREY     SCOTT                10       PLACER DR                 DAHLONEGA        GA   30533        VA   10/3/2004    09/22/2015
                       DOUGHERTY   00023781   SANDERS      ALVIN                            3401     WEXFORD DR                ALBANY           GA   31721        VA   5/10/1984    09/15/2000
                       GWINNETT    06175032   LIU          JENNINE                          1210     BRIDGEWATER WALK          SNELLVILLE       GA   30078        VA   7/8/2004     08/13/2012
                       CLAYTON     10264903   MORGAN       ALEXIS      NICOLE               2159     TALBOT RDG                JONESBORO        GA   30236        VA   4/15/2014    01/25/2016
                       MORGAN      07741863   SMITH        MANDI       LEIGH                1151     SEWELL CHURCH RD          MANSFIELD        GA   30055        VA   8/25/2008    01/19/2016
                       COBB        10867225   PETERS       COLLIN      BRYANT               3009     WATERDANCE DR NW          KENNESAW         GA   30152        VA   8/7/2016     10/12/2017
                       HENRY       10020127   STEWART      JOYCE       JOANN                230      ASHLEY OAKS DR            MCDONOUGH        GA   30253        VA   4/17/2013    08/17/2018
                       DEKALB      10475857   THURMOND     DEVIN       OSCAR                2485     RIVERWOOD SPG             ELLENWOOD        GA   30294        VA   5/26/2015    07/26/2018
                       BURKE       00276187   WALKER       ROBERT                           356      WALKER PLACE CIR          KEYSVILLE        GA   30816-4718   VA   8/6/1980     05/09/2011
                       COBB        01937347   DAVIS        JAMES       CLARKE               2253     PARKWOOD PLACE CT SE      SMYRNA           GA   30080-5990   VA   8/5/1982     11/19/2009
                       FULTON      02372505   NORD         ANNIE       DOUGHERTY            345      GLEN IRIS DR NE           ATLANTA          GA   30312        WA   1/19/1995    01/25/2011
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 433 of 571




                       FULTON      02555220   JOHNSON      LORRAINE    A                    120      SPICEWOOD CT              COLLEGE PARK     GA   30349-4837   WA   4/7/1984     08/06/2004
                       FORSYTH     04864629   SPINNATO     MICHELLE    RENEE                6035     SARAH ORR LN              CUMMING          GA   30040        AL   2/6/2000     09/12/2008



                                                                                                    Page 23
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   11

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                     GA Out of State Subsequent Registration


                       FULTON     05506707   WRIGHT        JARROD        LEE                85       PEACHTREE HILLS AVE NE    ATLANTA          GA   30305          AL         2/1/2004     10/10/2008
                       PAULDING   03618739   WILLIAMS      RANDY         LEE                1111     DUE WEST RD               DALLAS           GA   30157          AL         3/6/1996     10/24/2016
                       MUSCOGEE   04302629   BRILEY        ANNTOINETTE                      2930     POPPY SEED LOOP           COLUMBUS         GA   31907          AL         10/4/1998    10/14/2008
                       COLUMBIA   10877758   GREGORY       TAMMY         LEE                5812     WHISPERING PINES WAY      EVANS            GA   30809          AL         8/24/2016    07/24/2017
                       LOWNDES    06232153   THOMPSON      MALLORY       CHRISTINE          4420     GILES CT                  HAHIRA           GA   31632          AL         10/8/2006    12/28/2010
                       COBB       07494544   MASSEY        LIBBY         ANDREA             2831     SPRING CREEK PL SE        SMYRNA           GA   30080          AL         10/5/2008    12/27/2011
                       FULTON     07583171   GREEN         COURTNEY      LASHUN             206      BARRINGTON HILLS DR       ATLANTA          GA   30350          AL         10/5/2008    10/21/2010
                       TIFT       08704267   WRIGHT        RUSSELL       CARTER             5604     FOREST LAKE DR W          TIFTON           GA   31794-2307     AL         5/30/2012    09/12/2013
                       DEKALB     06852808   HARPER        JAMES         EARL               1856     CAMEO CT                  TUCKER           GA   30084          AL         6/6/2006     09/21/2012
                       FULTON     10518330   FULLER        ASHA          ANJALI             10355    SUGAR CREST AVE           DULUTH           GA   30097          AL         6/9/2015     02/08/2016
                       FULTON     10463672   ROSS          RILEY         MARIE              1920     NISKEY LAKE TRL SW        ATLANTA          GA   30331          AL         5/6/2015     10/15/2015
                       DOUGLAS    05097479   BURROUGHS     ORLANDO       JACOB              7241     ASHLEY FALLS CT           DOUGLASVILLE     GA   30134          AL         10/8/2000    07/30/2016
                       DOUGLAS    05097479   BURROUGHS     ORLANDO       JACOB              7241     ASHLEY FALLS CT           DOUGLASVILLE     GA   30134          AL         10/8/2000    07/30/2016
                       HALL       10501107   SNAREY        ANNA          MARIE              4886     PROPES DR                 OAKWOOD          GA   30566          AL         4/24/2016    10/19/2016
                       BARTOW     10077845   TEMPLES       CATHERINE     CAMILLE            562      OLD ALABAMA RD SE         CARTERSVILLE     GA   30120          AL         8/16/2013    12/23/2015
                       HANCOCK    05054356   REEVES        NIKKI         KARMEN             327      CULVERT DR                SPARTA           GA   31087          AL         7/21/2002    09/22/2016
                       LAMAR      05294043   PHILLIPS      JACQUELINE    Y                  134      LANETTE CIR               BARNESVILLE      GA   30204          AL         6/20/2004    09/27/2016
                       DEKALB     10109015   GRAY          TAMERA        NATRICE            5656     DILLWOOD CRES             LITHONIA         GA   30058          AL         5/7/2013     08/19/2016
                       DEKALB     10760087   JOINER        DONCORIA      KASHONE            3071     DEL MONICO DR             DECATUR          GA   30032          AL         3/31/2016    11/10/2016
                       COBB       04101250   DUPREE        JAMES         EDWARD             3557     LEE ST SE                 SMYRNA           GA   30080          AL         10/4/1998    06/12/2017
                       PIKE       00773197   PENDER        ROBERT        LES                395      WENTWORTH WAY             GRIFFIN          GA   30224          AL         10/11/1988   04/17/2017
                       GWINNETT   10803863   THOMAS        ELISHA        PATRICE            3153     CLEFTSTONE TRL            LAWRENCEVILLE    GA   30046          AL         6/25/2016    08/28/2017
                       HENRY      04836493   ALI           JAMAL         HASSAN             111      GRANDVIEW TER             STOCKBRIDGE      GA   30281          AL         10/5/2014    11/22/2017
                       DEKALB     04688746   JONES         ROBERT        LEE                6498     BATTERY PT                STONE MOUNTAIN   GA   30087-4688     AL         10/8/2000    06/21/2018
                       MUSCOGEE   01810309   JIMMERSON     WILLIAM       LANE               937      LISMORE DR                COLUMBUS         GA   31904-2471     AL         4/11/1984    10/16/2018
                       GWINNETT   10638290   BROWN         BRIANNA       CHRISTINE          1545     CHADBERRY WAY             LAWRENCEVILLE    GA   30043          AL         1/25/2016    11/27/2017
                       FULTON     10506782   FRAZIER       ANGEL         EMONEY             4665     STONEMEADE CT SW          ATLANTA          GA   30331          AL         6/11/2015    10/10/2018




  Ex. 2 to Petition:
                       FULTON     03321072   GILBERT       JOHN          THOMAS             11115    SEA LILLY DR              ALPHARETTA       GA   30022          AL         9/9/1995     05/28/2020




Braynard Declaration
                       DEKALB     08664216   JORDAN        VICTORIA      VIRGINIA           1581     SMITHSON DR               LITHONIA         GA   30058-6157     AL         4/30/2012    08/08/2019
                       GWINNETT   05756216   LEDBETTER     TYLER         ROSS               649      ROLLINGWOOD DR            STONE MOUNTAIN   GA   30087          AR         10/8/2006    06/16/2016
                       CHEROKEE   00330021   ROGERS        ANGELA        MICHELLE           2105     WALDEN CROSSING DR        CANTON           GA   30115          AR         1/23/1992    03/29/2005
                       LIBERTY    11651221   GRIMM         KATHERINE     ELAINE             172      COATES RD                 HINESVILLE       GA   31313          AR         3/21/2018    11/05/2018
                       BRYAN      10189343   GILLIAM       AUSTIN        BRADEY             350      CARTER ST                 RICHMOND HILL    GA   31324          AR         2/26/2014    06/16/2015
                       HENRY      08578677   GONZALEZ      PABLO                            1465     BUCKINGHAM PL             STOCKBRIDGE      GA   30281-7938     AZ         1/19/2012    01/09/2014
                       CHEROKEE   08620783   SEGALL        JEFFREY       ALLEN              122      MANOR NORTH DR            ALPHARETTA       GA   30004-5422     CA         2/7/2012     07/01/2020
                       COWETA     10105985   PEREZ         GILBERT                          5        COUPLES CT                NEWNAN           GA   30265          CA         10/2/2013    12/31/2018
                       FULTON     05923201   SUNSHINE      MARSHALL                         195      13TH ST NE                ATLANTA          GA   30309          CA         10/3/2004    10/24/2016
                       COBB       06737954   HARZ          HEATHER       NANCY              2768     WYNDCLIFF WAY             MARIETTA         GA   30066-3679     CA         1/9/2006     01/27/2019
                       DEKALB     05683873   LENTINE       URSULA        GABRIELLA          2970     APPLING WAY               CHAMBLEE         GA   30341-3910     CA         8/13/2004    05/22/2018
                       CLARKE     02331873   DAVIS         JOHN          H                  101      WOODHAVEN CIR             ATHENS           GA   30606-1952     CA         1/31/1990    03/16/1992
                       GWINNETT   11648135   GARCIA        ANDY                             4469     HOPKINS LAKE DR           DULUTH           GA   30096          CA         3/20/2018    10/02/2018
                       CHEROKEE   07952953   HIMMELSTEIN   DAVID         ERIC               231      S VILLAGE SQ              CANTON           GA   30115          CA         11/1/2009    03/13/2019
                       FULTON     08561698   BUTLER        GRACE         MADELINE           4601     CLUB CIR NE               ATLANTA          GA   30319-1055     CA         10/17/2011   07/05/2016
                       HOUSTON    06678729   HEPBURN       ESTELLA       ALFOJA             815      FOREST HILL DR            PERRY            GA   31069-3654     CA         10/13/2005   05/10/2018
                       HALL       10272634   CARTER        LAUREN        ALLYN              1080     WESSELL RD NW             GAINESVILLE      GA   30501          CA         7/30/2014    09/28/2019
                       GWINNETT   11055077   NEVELS        JOSEPH        EARL               174      MYSTIC CV SW              LILBURN          GA   30047          CA         10/11/2016   01/29/2020
                       GWINNETT   11055077   NEVELS        JOSEPH        EARL               174      MYSTIC CV SW              LILBURN          GA   30047          CA         10/11/2016   01/29/2020
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 434 of 571




                       CLAYTON    05929573   WARREN        BOBBINA       CALIDA             1676     NORTHRIDGE DR             MORROW           GA   30260          CA         2/1/2004     07/27/2018
                       MUSCOGEE   10799173   PARRA         REY           SAMUEL             3700     BRIDGEWATER RD            COLUMBUS         GA   31909          CA         6/13/2016    03/03/2020



                                                                                                    Page 24
                                                                                                                                                                         u
                                                                                                                                                                          ra


                                                                                                                                                             ::;:
                                                                                                                                                                         if

                                                                                                                                                             I
                                                                                                                                                                                           II
                                                                                                                                                                                           I!
                                                                                                                                                                                           It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                     GA Out of State Subsequent Registration


                       GWINNETT     06840033   HENRY       KAYE-ANN                         2585     BLYTH LN                  SNELLVILLE          GA   30078        CA   10/5/2008    10/09/2018
                       FULTON       11975130   BATELAAN    EVA          ELIZABETH           168      PEACHTREE CIR NE          ATLANTA             GA   30309        CA   10/8/2018    03/03/2020
                       FULTON       08322621   STOKES      HANNAH       GRACE               100      SPALDING CIR NE           ATLANTA             GA   30328-2606   CA   10/6/2010    05/16/2017
                       GWINNETT     06124559   HENRY       DEVON                            2585     BLYTH LN                  SNELLVILLE          GA   30078        CA   10/3/2004    07/21/2018
                       COWETA       02070031   SASSO       KIMBERLI     PHILLIPS            119      SID YOUNG RD              GRANTVILLE          GA   30220        MO   6/8/1983     05/30/2018
                       DEKALB       07294321   SMITH       NICOLE       SUZANNE ZAFINA      1133     VILLA DR NE               ATLANTA             GA   30306        NC   1/6/2008     10/07/2012
                       HALL         01406190   CURTIS      HOPE         LYNN                7065     RESERVE CT                FLOWERY BRANCH      GA   30542        MO   10/1/1991    10/03/2017
                       CARROLL      02989170   NELSON      BEVERLY      ANN                 1113     FLAT ROCK RD              VILLA RICA          GA   30180-8904   MS   3/21/1995    08/04/2004
                       NEWTON       03505357   MURPHY      CASSANDRA    DENISE              8291     SPILLERS DR SW            COVINGTON           GA   30014        MS   10/6/1996    05/11/2012
                       FULTON       06107459   WIMBERLY    WARNITRA     NICHELLE            310      RHODES CHASE CT           ALPHARETTA          GA   30004        MS   10/3/2004    01/21/2016
                       WASHINGTON   00740642   JOHNSON     BETTY        A                   405      WHITE LINE ST             TENNILLE            GA   31089-1152   MS   7/18/1970    01/26/1990
                       FORSYTH      02584164   HODGE       MICHAEL      HARLEE              5245     OLD ATLANTA RD            SUWANEE             GA   30024        MT   2/9/1987     07/25/2014
                       CHATHAM      01527928   ROGERS      CYNTHIA      DIANE               11       GOLDFINCH CT W            SAVANNAH            GA   31419-9550   NC   1/1/1979     08/06/1997
                       FULTON       05825628   JONES       TOSHA        LASHON              2144     PEACHTREE RD NE           ATLANTA             GA   30309        NC   10/3/2004    10/26/2009
                       GWINNETT     00503243   PARKER      KATHERINE    LONGINO             2055     AMBER CREEK DR            BUFORD              GA   30519-5286   NC   1/1/1992     09/23/2011
                       GWINNETT     00503243   PARKER      KATHERINE    LONGINO             2055     AMBER CREEK DR            BUFORD              GA   30519-5286   NC   1/1/1992     09/23/2011
                       GWINNETT     06809563   DEVANEY     WILLIAM      JOSEPH              1059     LAUREL GROVE CT           SUWANEE             GA   30024        NE   7/14/2006    04/27/2017
                       FULTON       08367297   THOMAS      LINDA                            535      W MAGNOLIA CIR            ALPHARETTA          GA   30005        NJ   12/10/2010   08/21/2013
                       COBB         05269318   TILLMAN     ANGELA                           5067     FURLONG WAY               POWDER SPRINGS      GA   30127        NJ   10/3/2004    01/03/2012
                       RABUN        08893811   PUSKAS      JILLIAN      LOUISE              108      CODY LN                   TIGER               GA   30576        NJ   10/5/2014    10/04/2016
                       COBB         06618078   BARTIK      TIMOTHY      BO                  301      AMY DR NE                 MARIETTA            GA   30060        NC   10/5/2008    09/26/2018
                       GWINNETT     03941155   CRALL       THOMAS       EUGENE              14102    DUNLEAF ARC WAY           NORCROSS            GA   30093        NC   10/6/1996    05/19/2015
                       ROCKDALE     01136870   JOHNSON     CHARLES                          2010     EVERGREEN DR SE           CONYERS             GA   30013-6417   NC   4/18/1995    08/16/2008
                       PUTNAM       01348630   JOHNSON     MARK         A                   450      SPARTA HWY                EATONTON            GA   31024-8496   NE   7/22/1988    11/18/2005
                       FULTON       02647227   TURNER      RUTH         ELLA                2812     REVERE DR NW              ATLANTA             GA   30318        NC   10/4/1993    06/09/2017
                       GWINNETT     04550659   DURHAM      LARRY        D                   857      CONNERS CV                LAWRENCEVILLE       GA   30044        NJ   10/4/1998    10/01/2004
                       DEKALB       08753216   CULLER      NATHANIEL                        526      LAKEWATER VIEW DR         STONE MOUNTAIN      GA   30087-4992   NJ   7/10/2012    07/02/2019




  Ex. 2 to Petition:
                       CHATTOOGA    00428848   BROWN       GARY         MICHAEL             34       TAYLOR ST                 SUMMERVILLE         GA   30747-2111   NV   3/19/1984    09/18/2012




Braynard Declaration
                       GWINNETT     06080284   BROOKS      FREDERICK    STEVENS             5450     CLINCHFIELD TRL           PEACHTREE CORNERS   GA   30092        NV   4/21/2004    10/03/2014
                       COBB         05902470   RODRIGUEZ   JESSICA                          698      CADES COVE CT             AUSTELL             GA   30106        NV   11/22/2003   10/13/2016
                       DEKALB       10401474   ALSTON      JOSEPH       EDNA PERRY          5162     STONE TRCE                STONE MOUNTAIN      GA   30083        NV   1/31/2016    08/23/2018
                       GWINNETT     05585977   DELGADO     CARLOS       IGNACIO             535      CAMP PERRIN RD            LAWRENCEVILLE       GA   30043        NV   10/1/2002    12/03/2019
                       COBB         03221288   SERKEY      MICHAEL      ALBERT              4315     N SMOKE RIDGE CT NE       ROSWELL             GA   30075        NV   10/1/1984    07/27/2016
                       GWINNETT     02405246   BRADDY      CLAUDET                          2830     TROTTERS POINTE DR        SNELLVILLE          GA   30039        NY   7/25/1989    10/10/2000
                       DEKALB       04663605   CANNON      KAREN        R                   3327     HAMPTON GREEN WAY         DORAVILLE           GA   30340        NY   10/8/2000    10/01/2012
                       GWINNETT     07231209   COEUR       ABRAHAM                          2085     WINDSOR MILL CT           GRAYSON             GA   30017        NY   8/21/2007    02/28/2008
                       DEKALB       00712564   WHITE       CHRISTIE     N                   195      ARIZONA AVE NE            ATLANTA             GA   30307        NY   2/3/1992     05/26/1999
                       GWINNETT     07830296   REESE       THADDEUS     K                   2148     HARTRIDGE DR              SNELLVILLE          GA   30078        NY   9/17/2008    02/02/2011
                       GWINNETT     03815520   ROSSI       JANET                            458      RHODES HOUSE DR           SUWANEE             GA   30024        NY   10/6/1996    02/13/2009
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       DEKALB       06592595   DORAGE      JACQUELINE   RUTH                1656     FLAT SHOALS RD SE         ATLANTA             GA   30316        NY   6/18/2006    08/14/2015
                       COBB         03174234   ROBERTS     WILLIAM      BRADLEY             3740     CLUBLAND DR               MARIETTA            GA   30068        NY   6/1/1991     11/30/2018
                       DEKALB       08365301   BARTON      SADE         DELANDRA            5485     WELLBORN CREEK DR         LITHONIA            GA   30058        NY   1/30/2016    10/09/2018
                       DEKALB       03613243   COGAN       KEVIN        J                   210      MELROSE AVE               DECATUR             GA   30030-2850   NY   10/6/1996    12/05/2000
                       GWINNETT     10754862   GANGULY     SANJOY                           1357     BANIFF CT                 SNELLVILLE          GA   30078        OH   4/26/2016    01/09/2017
                       GWINNETT     05536898   RYAN        AMANDA       E                   2140     WYNFIELD POINT DR         BUFORD              GA   30519        NY   10/6/2002    09/06/2012
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 435 of 571




                       FAYETTE      07609348   KAJANI      SARAH                            84       SMOKERISE PT              PEACHTREE CITY      GA   30269-4069   NY   8/12/2008    06/13/2013
                       GWINNETT     04004336   FREUND      AMEDEE                           1385     JANMAR RD                 SNELLVILLE          GA   30078-2106   OH   10/19/1996   01/23/2012



                                                                                                    Page 25
                                                                                                                                                                                      I!
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                    GA Out of State Subsequent Registration


                       CLARKE     06632704   YARN          MOLLY       GREER               378      W RUTHERFORD ST           ATHENS             GA   30606        NY   7/27/2005    02/28/2014
                       DEKALB     05520465   AUSTIN        ANTHONY     R                   1407     GREENRIDGE TRL            LITHONIA           GA   30058-2207   NY   7/22/2002    03/08/2012
                       COBB       05979704   LIU           DATONG                          1775     WINTER WREN WAY           MARIETTA           GA   30062-2884   NY   2/18/2004    12/13/2013
                       COBB       05979704   LIU           DATONG                          1775     WINTER WREN WAY           MARIETTA           GA   30062-2884   NY   2/18/2004    12/13/2013
                       BULLOCH    05982481   SANTIAGO      JOSE        GUSTAVO             250      SURREY LN                 STATESBORO         GA   30458        NY   3/17/2004    06/29/2016
                       DEKALB     08749095   CATWELL       MALCOLM     LAWRENCE            5652     WINCHESTER PL             LITHONIA           GA   30038-4083   NY   7/17/2012    09/17/2018
                       CHEROKEE   06943399   GEORGE        JOAN        N                   623      WALLNUT HALL TRL          WOODSTOCK          GA   30189-4273   NY   9/12/2006    10/04/2018
                       GWINNETT   07022502   HERNANDEZ     MARIO                           3356     MADISON RIDGE TRL         SNELLVILLE         GA   30039        NY   10/5/2008    06/06/2018
                       GWINNETT   01515871   BOND          STEPHEN     B                   2235     PIRATES CV                LAWRENCEVILLE      GA   30045        OH   1/1/1990     08/16/2018
                       RICHMOND   03827607   SMITH         LEON                            2219     PEPPERIDGE DR             AUGUSTA            GA   30906        NY   8/5/1996     09/13/1996
                       CHEROKEE   05959703   BROWN         LAURA       MARIE               130      BROWN CT                  BALL GROUND        GA   30107-4952   OK   2/13/2004    10/22/2018
                       BULLOCH    05308499   SAPP          JARED       ELTON               3020     MCCALL BLVD               STATESBORO         GA   30461        OR   7/31/2001    11/04/2008
                       DEKALB     01892580   BEARDEN       STACIE                          47       CLARENDON AVE             AVONDALE ESTATES   GA   30002-1404   OR   8/12/1994    07/08/2018
                       DEKALB     01892580   BEARDEN       STACIE                          47       CLARENDON AVE             AVONDALE ESTATES   GA   30002-1404   OR   8/12/1994    07/08/2018
                       DEKALB     05668031   BERRY         SAMUEL      JOSEPH              1376     N DECATUR RD NE           ATLANTA            GA   30306-2425   OR   2/26/2003    11/08/2016
                       COBB       04873685   SCHOLFIELD    KEVIN       COOLEY              4185     LIBERTY TRCE              MARIETTA           GA   30066-2286   OR   2/17/2000    12/12/2014
                       COBB       04873685   SCHOLFIELD    KEVIN       COOLEY              4185     LIBERTY TRCE              MARIETTA           GA   30066-2286   OR   2/17/2000    12/12/2014
                       BULLOCH    05982475   SANTIAGO      NORIS       BIENVENIDA          250      SURREY LN                 STATESBORO         GA   30458-8799   NY   3/17/2004    07/15/2019
                       GWINNETT   06148445   BLACK         NICHOLAS    SCOTT A             5335     LYME BAY CIR              NORCROSS           GA   30071        OR   10/3/2004    04/18/2017
                       GWINNETT   07867365   BLACK         BARBARA     J                   1655     CENTERVIEW DR             DULUTH             GA   30096        OH   10/4/2008    01/24/2012
                       CHEROKEE   06996277   JONES         MARY        ANGELA              111      LAUREL CANYON TRL         CANTON             GA   30114        OH   1/6/2008     07/31/2014
                       DEKALB     10646994   BURNS         ANDREW      DAVID               5635     GLENRICH DR               DUNWOODY           GA   30338        OH   1/29/2016    08/25/2016
                       GWINNETT   08423533   REED          EBONY       LYNN                672      SHOAL CIR                 LAWRENCEVILLE      GA   30046        OH   4/20/2011    09/30/2016
                       HENRY      04975468   JOSEPH        PETER       OLUSOLA             218      AUTUMN LAKE WAY           MCDONOUGH          GA   30253-8901   OH   10/8/2000    02/21/2020
                       DEKALB     02014645   KING          BARBARA     J                   5710     SNAPFINGER WOODS DR       LITHONIA           GA   30058        OH   1/1/1972     11/20/2003
                       COBB       05157694   BURRESS       STEPHANIE   DIANE               5308     SWEETSPRINGS LN SW        POWDER SPRINGS     GA   30127        OH   10/8/2006    07/08/2014
                       HALL       03308649   RAINES        KIMBERLY    ANN                 5947     BARK CAMP RD              MURRAYVILLE        GA   30564        OH   9/1/1995     01/22/1996




  Ex. 2 to Petition:
                       WALTON     01858085   SMITH         DAVID       A                   3791     KINGFISHER CT             LOGANVILLE         GA   30052-3906   OH   9/19/1992    07/15/1996




Braynard Declaration
                       DEKALB     05805865   WRIGHT        DANIELLE    NICOLE              2233     EDGEMORE DR SE            ATLANTA            GA   30316        OH   10/3/2004    11/12/2014
                       DAWSON     07081582   CARLETON      BARON       JACOB GUY           7215     KELLY BRIDGE RD           DAWSONVILLE        GA   30534-4946   OR   2/26/2007    05/01/2020
                       COBB       05557424   ADAMS         KAREN                           2412     HADLOW LN SE              ATLANTA            GA   30339        PA   10/3/2004    03/29/2008
                       COLUMBIA   08822326   BIBLE         JAMES       CANNON              4665     LA POINTE                 EVANS              GA   30809        PA   10/2/2012    11/30/2014
                       GREENE     01349602   MINTON        GLENDA      KATHY               1021     ANCHOR BAY CIR            GREENSBORO         GA   30642        PA   10/16/1990   12/01/2014
                       DEKALB     04937074   WETZEL        ROBERT                          114      GLENN ST                  DECATUR            GA   30030-2001   PA   4/24/2000    08/07/2020
                       RICHMOND   07059587   HARVEY        JUANITA                         4219     JAMES DR                  HEPHZIBAH          GA   30815        PA   1/7/2007     10/15/2016
                       DEKALB     06041599   ALLEN         TAKEMA      RENA                2883     TONEY DR                  DECATUR            GA   30032-5750   PA   4/27/2004    03/08/2018
                       DEKALB     01925602   COLE          HAYWARD                         129      BROWER ST                 DECATUR            GA   30030-4450   PA   12/30/1991   08/29/2003
                       RANDOLPH   00307157   GREEN         TRACY       L                   297      LUMPKIN ST                CUTHBERT           GA   39840-8007   PA   1/1/1994     02/02/2004
                       DEKALB     06897349   BROMFIELD     BRIANA      MARIE               3037     VALLEY CIR                DECATUR            GA   30033-5124   PA   7/10/2006    10/11/2010
                       GWINNETT   03877701   CARLISLE      WILLIE                          2435     HICKORY STATION CIR       SNELLVILLE         GA   30078        TN   10/6/1996    01/16/2014
                       HOUSTON    00787781   JACKSON       ARTHUR      L                   1029     KING CIR                  PERRY              GA   31069-2755   SC   11/7/1983    11/29/1990
                       COLUMBIA   02265142   CROMER        KAREN       K                   856      LOUISVILLE RD             GROVETOWN          GA   30813-4004   SC   5/8/1982     08/07/2009
                       FAYETTE    01611542   GLEATON       VIRGINIA    S                   105      WHISPER TRCE              PEACHTREE CITY     GA   30269        SC   2/7/1989     02/15/2011
                       GWINNETT   05796683   OBERHOLTZER   GERALD      T                   748      AUSTIN CREEK DR           SUGARHILL          GA   30518-7205   SC   10/5/2003    02/16/2005
                       RICHMOND   04303548   DELGADO       MARIA       E                   1628     PINE RIDGE DR N           HEPHZIBAH          GA   30815        SC   12/29/1997   08/25/2009
                       DEKALB     01959082   FRALISH       MARVIN      L                   4348     TUCKER NORTH CT           TUCKER             GA   30084-3624   SC   1/1/1970     12/03/2003
                       RICHMOND   01496902   MUNN          WILLIAM     R                   1024     HEPHZIBAH MCBEAN RD       HEPHZIBAH          GA   30815-4333   SC   9/12/1988    07/09/2020
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 436 of 571




                       DEKALB     01907886   BROWN         NANCY       J                   1684     COBBS CREEK LN            DECATUR            GA   30032-3077   SC   1/31/1980    05/27/2008
                       RICHMOND   01482891   MCINTYRE      JAMES       J                   3708     PINNACLE PLACE DR         HEPHZIBAH          GA   30815        SC   10/2/1987    07/02/2015



                                                                                                   Page 26
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                                    Ii

                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                   GA Out of State Subsequent Registration


                       WALKER      06593666   MOORE       BENJAMIN     COREY              38       BLUE GRASS LN             CHICKAMAUGA        GA   30707        TN   7/22/2005    08/31/2012
                       GWINNETT    02773759   BURROUGHS   PHILLIP      E                  512      DESMOND DR                LAWRENCEVILLE      GA   30044-3656   TN   2/28/1986    10/08/2012
                       CHEROKEE    04196372   WINGEL      ROBERT                          2046     TOWNE LAKE HLS W          WOODSTOCK          GA   30189-6740   TN   8/13/1997    09/19/2012
                       CLARKE      07960352   MCKINNEY    STEPHEN      B                  715      RIVERBEND PKWY            ATHENS             GA   30605        TN   10/3/2010    05/22/2014
                       BULLOCH     06288295   SMITH       JENNY        S                  134      STONEBROOK WAY            STATESBORO         GA   30458        TN   10/3/2004    01/05/2016
                       DEKALB      10282802   BINES       STEPHEN      JORDAN             6338     PHILLIPS CT               LITHONIA           GA   30058        TN   8/15/2014    03/04/2016
                       GWINNETT    07126410   JONES       DANIELLE     YVETTE             539      HARMONYVIEW CT            LOGANVILLE         GA   30052        TN   10/5/2008    09/07/2016
                       COFFEE      08397603   MILLER      DANNY        RAY                49       BLACKJACK OAK ST          DOUGLAS            GA   31533        TN   2/25/2011    06/23/2017
                       BARROW      00613559   WRIGHT      DAVID        HOWELL             939      WIDENER MEMORIAL DR       WINDER             GA   30680        TN   12/16/1994   07/03/2018
                       COBB        10729174   KING        JUSTIN       MICHAEL            5118     SAPPHIRE DR               MARIETTA           GA   30068        TN   2/29/2016    10/28/2019
                       RICHMOND    11184524   MCKINNON    EYTHAN       COLT               4063     PEACH ORCHARD RD          HEPHZIBAH          GA   30815        TN   12/10/2016   07/26/2019
                       RICHMOND    04443575   JOHNSON     MITCHELL                        2408     BELGRADE CT               AUGUSTA            GA   30906-4007   TN   6/19/1998    02/16/2011
                       WALKER      03590089   GERVIN      CARY         WADE               103      HARDY RD                  LOOKOUT MOUNTAIN   GA   30750        TN   12/11/2015   07/05/2016
                       RICHMOND    01449311   PATTERSON   RAYMOND                         2332     TRAVIS PINES DR           AUGUSTA            GA   30906-9428   TN   3/11/1995    03/02/1999
                       DEKALB      07507212   BOGLIN      KAYLA        ELIZABETH          3672     PLATINA PARK CT           DECATUR            GA   30034-5729   TX   4/25/2007    04/19/2018
                       GREENE      08745101   LONG        RANDY        LEE                1311     PINEHURST DR              GREENSBORO         GA   30642        TX   10/7/2012    02/07/2018
                       DEKALB      08681797   COOPER      MATTHEW      PATRICK            1665     OLD SPRING HOUSE LN       ATLANTA            GA   30338        TX   10/7/2012    04/11/2018
                       COBB        08582513   HARDAWAY    ALISON       KATE               932      E LAKE DR                 MARIETTA           GA   30062        TX   10/9/2016    08/04/2018
                       SPALDING    03966991   WILLIAMS    ANGELA                          85       MALOY RD                  GRIFFIN            GA   30224-7162   TN   10/25/1996   11/17/2014
                       DEKALB      02659784   CAOLO       SUSAN        BOOT               1172     WEATHERSTONE DR NE        ATLANTA            GA   30324-4643   TX   1/23/1988    07/24/2008
                       DEKALB      02659784   CAOLO       SUSAN        BOOT               1172     WEATHERSTONE DR NE        ATLANTA            GA   30324-4643   TX   1/23/1988    07/24/2008
                       HENRY       02031130   MADISON     MICHAEL                         210      SHARPSTONE BND            STOCKBRIDGE        GA   30281        TX   11/8/1994    06/30/2011
                       GWINNETT    06190178   CHAPPINA    ANTHONY      PAUL               1716     SCHOLAR DR                LAWRENCEVILLE      GA   30044        TX   7/27/2004    11/01/2008
                       COLUMBIA    05453306   HILL        JAMES        JARRAY             4539     GLENNWOOD DR              EVANS              GA   30809        TX   10/3/2004    11/06/2012
                       COLUMBIA    05453306   HILL        JAMES        JARRAY             4539     GLENNWOOD DR              EVANS              GA   30809        TX   10/3/2004    11/06/2012
                       HALL        05892622   MARTINEZ    JAVIER                          5512     HAWTHORN DR               GILLSVILLE         GA   30543        TX   12/1/2003    11/04/2008
                       COBB        05142670   LEVERIDGE   ANGELA       MARLO              3721     LANGLEY OAKS PL SE        MARIETTA           GA   30067-4979   TX   10/8/2000    09/06/2009




  Ex. 2 to Petition:
                       GREENE      08757063   LONG        TINA         MARIE              1311     PINEHURST DR              GREENSBORO         GA   30642        TX   10/7/2012    02/17/2018




Braynard Declaration
                       HARRIS      05677099   WHITLEY     DAVID                           738      ALLEN LAKE RD             WAVERLY HALL       GA   31831        NC   10/5/2008    10/04/2012
                       FAYETTE     02435626   SMITH       DONNA        JEAN               125      FELTON DR                 FAYETTEVILLE       GA   30214-4302   NC   8/24/1992    05/06/2014
                       FAYETTE     02435626   SMITH       DONNA        JEAN               125      FELTON DR                 FAYETTEVILLE       GA   30214-4302   NC   8/24/1992    06/26/2018
                       CLAYTON     02638394   JACKSON     RONALD                          9587     ASHLEY OAKS DR            JONESBORO          GA   30236-7417   NJ   10/11/1988   05/20/2015
                       GLYNN       05275440   HUGHES      ANTOINETTE   E                  144      EAGLES POINTE DR          BRUNSWICK          GA   31525        NY   5/24/2001    08/31/2004
                       TOOMBS      01308591   ANDERSON    LINDA        JEAN               2003     BRENDA LN                 VIDALIA            GA   30474        NV   1/6/1994     08/14/2012
                       EFFINGHAM   07965447   HARRISON    RICHARD      JAMES              221      MULBERRY WAY              RINCON             GA   31326        NV   10/7/2012    06/04/2014
                       FULTON      05924082   STARKS      CATHERINE    MICHELLE           1322     FAIR ST SW                ATLANTA            GA   30314-2626   NV   1/20/2004    01/08/2016
                       FULTON      08872772   PRICE       ZAUNI        TANIL              205      WALHALLA CT               ATLANTA            GA   30350        NV   10/7/2012    03/01/2017
                       COWETA      00109114   KEENER      NATALIE      LIN                78       WILLIAMS PRIDE WAY        NEWNAN             GA   30265        NV   5/14/1991    01/08/2019
                       COBB        08517929   GUKHMAN     MAXIM                           1002     MADISON LN SE             SMYRNA             GA   30080        NY   10/7/2012    04/01/2016
                       COLUMBIA    03511447   SORO        VANESSA      E                  859      HAMILTON CT               EVANS              GA   30809        NY   6/9/1996     07/21/2004
                       COLUMBIA    04506035   RIVERA      FRANK                           104      NICOLES WAY               GROVETOWN          GA   30813        NY   10/8/2000    01/17/2020
                       CLARKE      02347426   THOMAS      MICHAEL                         150      FORTSON DR                ATHENS             GA   30606-4102   OH   8/8/1994     05/13/1999
                       FULTON      04161121   DOLLY       KENNETH      RICHARD            878      PEACHTREE ST NE           ATLANTA            GA   30309        NY   6/21/1998    01/29/2016
                       FULTON      06743309   BEIN        JACOB        MARC               855      PEACHTREE ST NE           ATLANTA            GA   30308        NY   12/23/2005   07/07/2016
                       GWINNETT    07539782   GEBEYEHU    SARAH                           2761     INVERLOCH CIR             DULUTH             GA   30096-6242   NY   4/4/2008     06/27/2016
                       COWETA      02926992   JACKSON     DAVID        L                  15       CHEROKEE ST               NEWNAN             GA   30263        NY   3/1/1972     07/19/2017
                       PAULDING    03121956   BROWN       MARY         A                  2824     MT TABOR CHURCH RD        DALLAS             GA   30157        NY   7/1/1964     10/05/1993
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 437 of 571




                       BARROW      06284789   PEREZ       ELIZABETH                       4505     LEGACY CT                 HOSCHTON           GA   30548-3487   NY   9/29/2004    08/13/2012
                       FULTON      05034780   BERHANU     GHIMJA       ABDU               1175     ROSWELL MANOR CIR         ROSWELL            GA   30076        NY   10/8/2000    04/12/2019



                                                                                                  Page 27
                                                                                                                                                                                   la
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                      GA Out of State Subsequent Registration


                       CLARKE      02323533   JONES          BERNICE                         105      BROOKLYN RD               ATHENS           GA   30606        OH   7/12/1982   04/25/2013
                       LAURENS     03702637   WILLIAMS       LARRY                           433      BARNES RD                 EAST DUBLIN      GA   31027        OH   5/31/1996   11/08/2016
                       FULTON      08200203   FLAGG          ERIN          LORRAINE          5470     TAYLOR RD                 ALPHARETTA       GA   30022-7927   OH   4/6/2010    08/01/2013
                       MUSCOGEE    08600098   ACREE          DYSHAND       MONET             8176     ORCHARD GLEN DR           MIDLAND          GA   31820        OH   10/7/2012   06/25/2014
                       DEKALB      10673820   LEROY          TAYLOR        HARTLEY           1180     KENDRICK RD NE            ATLANTA          GA   30319        OH   2/4/2016    08/23/2016
                       DEKALB      10076353   LEBOVITZ       LISA          CLAIRE            2078     CLAIRMEADE VALLEY RD NE   ATLANTA          GA   30329        OH   10/6/2013   10/03/2017
                       HALL        02255298   FOX            JAMES         J                 1326     MYRTLE ST SE              GAINESVILLE      GA   30501        OH   10/6/1996   12/08/2003
                       HALL        02255298   FOX            JAMES         J                 1326     MYRTLE ST SE              GAINESVILLE      GA   30501        OH   10/6/1996   12/08/2003
                       COBB        10888405   MIRSAJEDIN     YASSAMIN      MARIA             488      GAILLARDIA WAY NW         ACWORTH          GA   30102        OH   8/23/2016   10/11/2016
                       COBB        10888405   MIRSAJEDIN     YASSAMIN      MARIA             488      GAILLARDIA WAY NW         ACWORTH          GA   30102        OH   8/23/2016   10/11/2016
                       DOUGLAS     04057732   SMITH          PAMELA        SUE               7299     ESSEX DR                  DOUGLASVILLE     GA   30134-4054   OH   2/15/1997   10/04/2004
                       FULTON      11851017   RILEY          REGAN         K                 6355     OAKLEY RD                 UNION CITY       GA   30291        OH   8/3/2018    10/04/2019
                       FAYETTE     05115994   SILVA          SHARON        ROBERTA           204      SAMS DR                   FAYETTEVILLE     GA   30214        OK   10/8/2000   09/16/2016
                       DEKALB      05831631   JOHNSON        ANTHONY                         714      MASTERS DR                STONE MOUNTAIN   GA   30087-6024   OK   9/17/2003   07/25/2012
                       COFFEE      04922771   BIHL           AMANDA        MARIE             20       NICHOLLS RD               DOUGLAS          GA   31533        OH   6/18/2000   09/20/2013
                       TROUP       04644080   SCANLON        LUKE          K                 729      RIDGECREST RD             LAGRANGE         GA   30240        OR   10/3/2010   11/02/2010
                       CLAYTON     06341767   MOORE          CHARLES       A                 8413     GLENWOODS TER             RIVERDALE        GA   30274        OH   10/3/2004   04/20/2007
                       LEE         10085056   ELZIE          DELLA         RAE               137      IVY LN                    ALBANY           GA   31721        OR   9/4/2013    09/30/2014
                       EFFINGHAM   10425690   LONG           TIMOTHY       AARON             187      SADDLECLUB WAY            GUYTON           GA   31312        OR   10/9/2016   08/28/2019
                       DEKALB      05489266   LEWIS          ROBERT        GERALD            1824     CALIBRE WOODS DR NE       ATLANTA          GA   30329        OR   10/6/2002   01/01/2013
                       FULTON      08643239   WERTH          CHRISTOPHER   CORY              1510     BAKERS GLEN DR            ATLANTA          GA   30350        OR   3/3/2012    09/13/2012
                       FULTON      08643239   WERTH          CHRISTOPHER   CORY              1510     BAKERS GLEN DR            ATLANTA          GA   30350        OR   3/3/2012    09/13/2012
                       MCINTOSH    10883064   HANSEN         DOUGLAS       ROBERT            1039     SHELL POINT COVE RD NE    TOWNSEND         GA   31331        OR   8/26/2016   01/10/2018
                       COBB        08740321   STEWART        ALANA         SOPHIA            3878     DEERCREEK DR              POWDER SPRINGS   GA   30127        PA   7/20/2012   04/08/2016
                       GWINNETT    02508466   MORRIS         JENNIFER      LYNNE             400      BUFORD HWY                SUWANEE          GA   30024        PA   8/7/1990    12/16/2017
                       BLECKLEY    00282954   JONES          MARY          ANN               242      THOMPSON ST               COCHRAN          GA   31014-4345   PA   4/13/1973   04/03/1997
                       CATOOSA     01040275   HULLANDER      SANDY         DARLENE           1835     TEMPERANCE HALL RD        ROCK SPRING      GA   30739        PA   3/23/1995   12/12/2015




  Ex. 2 to Petition:
                       GWINNETT    10157139   PARKS          SCOTT         THOMAS            3198     ARBOR OAKS WAY            SNELLVILLE       GA   30039        PA   1/31/2014   04/08/2016




Braynard Declaration
                       CAMDEN      08646171   GIBBS          DRAKAR        DEANDRE           301      N GROSS RD                KINGSLAND        GA   31548-7046   PA   4/11/2012   07/22/2012
                       COBB        08641023   DUBAL          SHRADDHA      NARENDRA          6449     BROOKSIDE BLVD SE         MABLETON         GA   30126        PA   10/7/2012   03/25/2016
                       HENRY       10722318   COOPER         CHRISTY       MICHELLE          142      GARDNERS GROVE DR         MCDONOUGH        GA   30252        PA   4/2/2016    09/03/2017
                       COBB        08201020   STEWART        TYLER         MATTHEW           1350     DOWNINGTON TRCE NW        ACWORTH          GA   30101-8434   PA   4/15/2010   10/29/2012
                       COBB        08201020   STEWART        TYLER         MATTHEW           1350     DOWNINGTON TRCE NW        ACWORTH          GA   30101-8434   PA   4/15/2010   10/29/2012
                       FULTON      08773461   HALE           JOHN          BRADLEY           303      PEACHTREE BATTLE AVE NW   ATLANTA          GA   30305-4030   PA   8/4/2012    11/03/2012
                       EFFINGHAM   05469652   GOLDEN         SAMUEL                          181      ROYAL OAK DR              GUYTON           GA   31312        PA   4/30/2002   02/12/2015
                       FORSYTH     10864057   BIKMAL         ANIRUDH                         1885     MANOR VW                  CUMMING          GA   30041        PA   8/4/2016    09/28/2016
                       FORSYTH     10864057   BIKMAL         ANIRUDH                         1885     MANOR VW                  CUMMING          GA   30041        PA   8/4/2016    09/28/2016
                       MURRAY      00065874   ROGERS         CHARLES       E                 449      BETTIS RD                 CHATSWORTH       GA   30705-5746   RI   1/1/1994    10/08/2010
                       GWINNETT    04847206   RICHEMONT      WALTER                          4370     SATELLITE BLVD            DULUTH           GA   30096        SC   10/3/2004   04/25/2012
                       GWINNETT    04847206   RICHEMONT      WALTER                          4370     SATELLITE BLVD            DULUTH           GA   30096        SC   10/3/2004   04/25/2012
                       CHATHAM     01564825   BUTLER         AMANDA        J                 9001     GA HIGHWAY 21             PORT WENTWORTH   GA   31407-6052   SC   6/25/1992   05/08/2007
                       FULTON      06778038   RIOUX          ERIC          R                 555      CAMBER WOODS DR           ROSWELL          GA   30076        SC   11/5/2006   02/22/2014
                       DEKALB      04718391   LEONG          ASHA                            2102     DANCING FOX RD            DECATUR          GA   30032        SC   6/18/2000   09/05/2006
                       DEKALB      04718391   LEONG          ASHA                            2102     DANCING FOX RD            DECATUR          GA   30032        SC   6/18/2000   09/05/2006
                       LIBERTY     06330543   ROBINSON       TAKENYA       O                 1010     BARLEY DR                 HINESVILLE       GA   31313        SC   7/19/2004   09/02/2008
                       FAYETTE     02435626   SMITH          DONNA         JEAN              125      FELTON DR                 FAYETTEVILLE     GA   30214-4302   SD   8/24/1992   02/14/2019
                       FULTON      06580338   SULLENBERGER   JULIA         K                 2996     HOWELL MILL RD NW         ATLANTA          GA   30327-1656   SC   6/21/2005   12/20/2018
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 438 of 571




                       DEKALB      02112384   STILL          SUSAN         A                 1661     MANHASSET FARM CT         DUNWOODY         GA   30338-3434   SC   8/29/1984   08/27/2010
                       FULTON      02449965   LEVINE         EVE           B                 5253     GLENRIDGE DR NE           ATLANTA          GA   30342        SC   9/2/1981    01/02/2009



                                                                                                     Page 28
                                                                                                                                                                                    fa
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                  GA Out of State Subsequent Registration


                       GWINNETT   02767506   JONES       CALVIN                          970      TRIBUTARY WAY             DACULA           GA   30019        SC   9/29/1984    07/16/1990
                       DEKALB     03603841   HOUSTON     MONICA      J                   3241     WESLEY CHAPEL RD          DECATUR          GA   30034-3539   SC   3/22/1996    08/07/2015
                       NEWTON     08630916   FORNEY      DANYEL      LILLIAN             30       COPELAND CIR              COVINGTON        GA   30016        TN   3/20/2012    10/04/2012
                       BRYAN      05019199   MASON       TRACEY      LASHAWN             174      SHADY HILL CIR            RICHMOND HILL    GA   31324        TN   10/8/2000    05/23/2016
                       COBB       03173154   CARTER      HOLLIE      M                   3470     SHAWNEE TRL SE            SMYRNA           GA   30080-4576   TN   10/1/1988    10/02/1998
                       CHEROKEE   10076902   RAMSEY      MAYA        JANEE               115      SANTA ANITA TRL           WOODSTOCK        GA   30189        TN   8/16/2013    10/06/2014
                       WALKER     08561155   ABNER       LINDZIE     STRICKLAND          100      CREST DR                  ROCK SPRING      GA   30739        TN   7/1/2012     11/16/2015
                       CHEROKEE   07207322   PATTERSON   DARRELL     DEAN                303      TOWERING CRST             CANTON           GA   30114        TN   10/5/2008    03/15/2016
                       ROCKDALE   08619627   BRIDGES     MINEKA      LATREASE            3304     BRANCH VALLEY TRL         CONYERS          GA   30094        TN   10/7/2012    10/11/2016
                       COLUMBIA   08320243   CULP        JONATHAN    WAYNE               1036     IRIS GLEN DR              EVANS            GA   30809-9300   TN   3/29/2010    09/23/2016
                       WALKER     03282387   MANN        MYRA        DENISE              48       LAKESITE DR               LA FAYETTE       GA   30728        TN   8/19/2003    10/31/2017
                       CHATHAM    03643948   LIVELY      CHARLOTTE   B                   74       LAKE SHORE BLVD           PORT WENTWORTH   GA   31407        TN   4/30/1996    12/18/2007
                       COBB       10209380   WACHSLER    ASHLIN      ELIZABETH           4264     ABERCROMBIE PL            MARIETTA         GA   30062        TN   4/15/2014    04/11/2019
                       OCONEE     04985202   LEWIS       KIMBERLY    ANN                 1100     ROBERTA DR                BISHOP           GA   30621-7305   TX   10/8/2000    11/17/2013
                       CHEROKEE   07368842   RAND        GIANNI      HANLON              4416     HOLLY SPRINGS PKWY        HOLLY SPRINGS    GA   30115        TX   10/5/2008    01/09/2015
                       UPSON      03521203   JACKSON     BARBARA     JEAN                240      N GREEN ST                THOMASTON        GA   30286        TX   4/20/2014    02/14/2016
                       DEKALB     10386331   WINEGLASS   BRENDA      KEINET              3943     SPRINGLEAF PT             STONE MOUNTAIN   GA   30083        TX   10/15/2014   10/16/2015
                       GWINNETT   08486214   STEGEMAN    CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM        GA   30620        TX   8/12/2011    01/28/2016
                       GWINNETT   08486214   STEGEMAN    CHLOE       MARIE               3535     HARFIELD DR               BETHLEHEM        GA   30620        TX   8/12/2011    01/28/2016
                       COLQUITT   08140114   PATEL       BHARAT                          255      COOL SPRINGS RD           NORMAN PARK      GA   31771-4532   TX   12/9/2009    09/02/2016
                       FULTON     08654913   WOODMAN     KYLE        BRENT               385      SADDLE CREEK CIR          ROSWELL          GA   30076        TX   4/20/2012    09/18/2019
                       COLQUITT   07111688   PAYNE       KATISA      TRAESHON            912      HIGHLAND BLVD             MOULTRIE         GA   31768        TX   4/5/2007     09/07/2016
                       COBB       03123669   ZLOTNIK     MORRIS      ABRAHAM             2600     VALENCIA DR NE            MARIETTA         GA   30062-2684   TX   9/19/1992    10/13/2013
                       COBB       02585380   LEWIS       MICHAEL     HENRY               1247     WESTOVER TRCE NW          ACWORTH          GA   30102        TX   2/24/1988    05/16/2013
                       COBB       07699414   HERARD      NICHOLAS    YVES                261      DEIDRA DR SE              MABLETON         GA   30126        TX   10/5/2008    06/22/2014
                       GWINNETT   08600802   SIYANBADE   EBENEZER    BABATUNDE           2361     WHITEBLUFF WAY            BUFORD           GA   30519        TX   2/3/2012     06/19/2015
                       GWINNETT   08600802   SIYANBADE   EBENEZER    BABATUNDE           2361     WHITEBLUFF WAY            BUFORD           GA   30519        TX   2/3/2012     06/19/2015




  Ex. 2 to Petition:
                       COBB       05547458   COBBS       JOSHUA      ALEXANDER           5216     BOWSPRIT PT               ACWORTH          GA   30101        TX   10/5/2008    01/29/2016




Braynard Declaration
                       COBB       05547458   COBBS       JOSHUA      ALEXANDER           5216     BOWSPRIT PT               ACWORTH          GA   30101        TX   10/5/2008    01/29/2016
                       LIBERTY    08756641   RIVERS      STACIA      MARSA               67       MIKELL CT                 HINESVILLE       GA   31313        TX   10/7/2012    03/31/2016
                       FULTON     07358679   HAWKINS     SARAH       LAWTON              944      NAWENCH DR NW             ATLANTA          GA   30327        TX   12/24/2007   11/08/2016
                       FULTON     08453669   RITTER      EMILY       CHRISTINE           2521     PIEDMONT RD NE            ATLANTA          GA   30324        TX   10/9/2011    11/08/2016
                       COBB       08565790   MCCARTHY    WILLIAM     BARNES              932      E LAKE DR                 MARIETTA         GA   30062        TX   7/1/2012     08/27/2017
                       FULTON     08549873   HALL        INDIA       JAMESE              405      FAIRBURN RD SW            ATLANTA          GA   30331        TX   11/29/2011   10/25/2017
                       CLAYTON    02382546   JOHNSON     BOBBIE      JEAN                6271     ELLENWOOD DR              REX              GA   30273        MI   5/28/1988    10/04/2004
                       GORDON     00497932   JOHNSON     LISA        ANN                 278      CHIEFVAN TER NE           CALHOUN          GA   30701        MI   1/1/1992     12/15/2014
                       DEKALB     02711374   HARRIS      YVETTE                          2686     SHADOWBROOK DR            DECATUR          GA   30034        MO   6/10/1990    07/01/2004
                       FULTON     05974123   CENAC       DELIA       CHAROLAINE          310      RHODES CHASE CT           ALPHARETTA       GA   30004        MS   10/3/2004    01/20/2016
                       PEACH      05860604   JONES       HOWARD      B                   115      BUCKSKIN TRL              BYRON            GA   31008        MS   10/5/2008    05/18/2010
                       FULTON     02427864   JONES       DAVID       E                   315      CLIFFTOP CT               ROSWELL          GA   30076        MT   2/8/1988     06/08/1993
                       COBB       08733627   WAIKSNIS    DANIEL      EVAN                6250     RIVERVIEW RD SE           SMYRNA           GA   30126        MT   10/7/2012    07/14/2016
                       FULTON     08221705   WILLIAMS    KATHARINE   REBEKAH             93       PEACHTREE PL NE           ATLANTA          GA   30309        NC   5/25/2010    11/27/2012
                       CLARKE     02341098   CORNELIA    TERRY       HARTMAN             137      STERLING DR               ATHENS           GA   30605        NC   9/19/1992    09/26/2013
                       UNION      03024214   DRESSLER    CAROL       ANNE                252      BROOKHAVEN DR             BLAIRSVILLE      GA   30512        NC   7/1/1980     04/09/2015
                       WALTON     02105993   SMITH       ROBERT      LEE                 600      DOUBLE SPRINGS RD SW      MONROE           GA   30656-6418   NC   3/11/1988    09/30/1993
                       CHEROKEE   03206546   REGAN       CAROL       JANE                540      MATTHEW DR                CANTON           GA   30115-8091   NC   9/1/1976     04/02/2008
                       CHEROKEE   03206546   REGAN       CAROL       JANE                540      MATTHEW DR                CANTON           GA   30115-8091   NC   9/1/1976     04/02/2008
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 439 of 571




                       FULTON     02702031   MORGAN      WILLIAM     THOMAS              610      DEVONSHIRE FARMS WAY      ALPHARETTA       GA   30004-4322   NC   9/29/1980    10/09/1998
                       FULTON     07050307   MILES       SIMONE                          1826     E FARRIS AVE              EAST POINT       GA   30344        NJ   10/5/2008    04/23/2013



                                                                                                 Page 29
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                    -•
                                                                                                                                                                    -
                                                                                    GA Out of State Subsequent Registration


                       GWINNETT    05201203   SMITH        MARK                            5218     BIRDLAKE DR NW            LILBURN         GA   30047-4800   NJ   10/25/2000   02/13/2008
                       GWINNETT    06096618   TURNER       PECCOLA                         1435     BOGGS RD                  DULUTH          GA   30096        NJ   6/20/2004    11/08/2016
                       BROOKS      00567562   DONALDSON    DANIEL       GARLAND            132      ORCHARD WAY               QUITMAN         GA   31643        NV   1/1/1994     07/16/2015
                       CHATHAM     01578580   JOHNSON      RICHARD      LOUIS              101      PALM GRV                  SAVANNAH        GA   31410-3337   NV   1/1/1987     11/20/2019
                       CHATHAM     06972523   FU           RAY                             108      SONATA CIR                POOLER          GA   31322        NY   10/4/2006    10/11/2008
                       DEKALB      02369360   JENKINS      ANTHONY                         3861     LEISURE WOODS DR          DECATUR         GA   30034        NY   10/5/1992    09/15/2004
                       BURKE       00273239   JONES        MARY         W                  517      W 8TH ST                  WAYNESBORO      GA   30830-1309   NY   4/2/1976     09/21/1987
                       JACKSON     07185184   BROWN        BRIAN        JOSEPH             581      W FREEMAN ST              MAYSVILLE       GA   30558        NY   10/5/2008    02/27/2012
                       FULTON      06368709   ANDERSON     DAVID        BROOKE             793      YORKSHIRE RD NE           ATLANTA         GA   30306        NY   9/24/2004    11/03/2014
                       FULTON      06368709   ANDERSON     DAVID        BROOKE             793      YORKSHIRE RD NE           ATLANTA         GA   30306        NY   9/24/2004    11/03/2014
                       FULTON      08066331   MASSAWE      DEOGRATIUS   STEPHEN            2115     RIVER FALLS DR            ROSWELL         GA   30076        NY   10/7/2012    07/08/2016
                       GWINNETT    07370996   WEATHERSBY   JOI          CHRISTINE          210      GRIFFIN ST                LAWRENCEVILLE   GA   30046        OH   1/6/2008     01/31/2012
                       COBB        08828279   ECHOLS       SHEENA       LYNN               4167     MCEVER PARK DR            ACWORTH         GA   30101        OH   10/7/2012    01/26/2018
                       BIBB        06479571   ANDREWS      PATRICIA                        523      CHERRY ST                 MACON           GA   31201        OH   3/3/2005     09/08/2008
                       FULTON      02532499   WHITE        JAMES        LEE                15100    NEESE RD                  MILTON          GA   30004        OH   3/30/1995    05/18/2009
                       FAYETTE     10144716   HALEY        ANNA         NICOLE             275      HUNTCLIFF CT              FAYETTEVILLE    GA   30214        OH   1/6/2014     02/05/2016
                       LAMAR       05373610   DAVIS        STACEY       DANEN              164      S 6TH STREET EXT          MILNER          GA   30257        OH   7/20/2004    03/31/2016
                       HENRY       06462458   RASCHE       ERIN         KRISTIN            132      BAYBERRY HLS              MCDONOUGH       GA   30253-4005   OH   2/16/2005    03/16/2017
                       COBB        11588037   VONFELDT     CAITLYN      ANN                4912     REGISTRY VW NW            KENNESAW        GA   30152        OH   12/21/2017   03/30/2018
                       COWETA      05110065   LEINBACH     BRIAN        KEITH              764      FINCHER RD                MORELAND        GA   30259        OH   10/8/2000    12/20/2018
                       CLAYTON     05143843   FANT         CATHERINE    VALERA             1595     PLOVER RD                 JONESBORO       GA   30238        OH   10/7/2000    08/19/2019
                       HALL        03381116   BORDERS      SHUN         RACHELLE           1802     MOORE LN                  GAINESVILLE     GA   30507        OH   2/4/1996     10/11/2013
                       FULTON      10186560   BEST         JANELLE      NICOLE             590      FLYING SCOT WAY           ALPHARETTA      GA   30005        OH   3/21/2014    09/30/2015
                       CHATHAM     03786720   WILLIAMS     ANN          ELIZABETH          10875    ABERCORN ST               SAVANNAH        GA   31419        OH   8/10/1996    02/19/2016
                       FULTON      10112812   HARRIS       NATHAN       DAVID              144      MORELAND AVE NE           ATLANTA         GA   30307        OH   10/6/2013    08/20/2018
                       WORTH       01326862   WILLIAMS     ROBERT       LEE                108      HILL RD                   SYLVESTER       GA   31791-4505   OH   1/27/1982    05/04/1992
                       GWINNETT    04291764   HIGHTOWER    GARY         L                  2931     PLANTERS MILL DR          DACULA          GA   30019        OH   10/4/1998    01/13/2012




  Ex. 2 to Petition:
                       THOMAS      07100618   RICHARDSON   GREGORY                         310      METCALFE AVE              THOMASVILLE     GA   31792-5666   OH   3/14/2007    10/06/2008




Braynard Declaration
                       TOOMBS      07535066   GILLIS       EMATRICA     MAQUNDRA           170      E WESLEY AVE              LYONS           GA   30436-7236   OH   5/1/2008     11/04/2008
                       DEKALB      06900603   MITCHELL     JACQUELINE   BEACH              3013     LAKE RIDGE LN             ATLANTA         GA   30338        OK   1/6/2008     03/12/2018
                       DEKALB      06900603   MITCHELL     JACQUELINE   BEACH              3013     LAKE RIDGE LN             ATLANTA         GA   30338        OK   1/6/2008     03/12/2018
                       WALTON      06561070   MOORE        JAMES        EDWIN              207      JENNIFER SPRINGS WAY      MONROE          GA   30656-8660   NY   5/31/2005    10/12/2010
                       GREENE      03499602   STYLES       DONALD                          11       FOX CHASE CIR             GREENSBORO      GA   30642        NY   10/6/1996    02/15/2003
                       BARROW      08535992   SMITH        ROBERT       CHARLES            3115     PINOT NOIR WAY            BRASELTON       GA   30517-4400   OR   11/15/2011   05/04/2016
                       FLOYD       05229186   ANDREWS      DAVID        WEBSTER            610      DONAHOO RD SE             SILVER CREEK    GA   30173        OK   10/6/2002    06/06/2016
                       FULTON      05945543   KING         ASHLEY       ELIZABETH          980      HILL ST SE                ATLANTA         GA   30315        OR   6/20/2004    11/06/2012
                       HOUSTON     06958779   FIELDS       JACOB        DANIEL             104      AVALON DR                 WARNER ROBINS   GA   31093        OR   10/8/2006    05/25/2017
                       FORSYTH     12363411   JAMES        DAVID        PAUL               9020     CREEK HOLLOW CT           GAINESVILLE     GA   30506        OR   9/4/2019     09/27/2019
                       GWINNETT    02503643   JACKSON      JULIETTE     KINSEY             97       WILSON CT                 LAWRENCEVILLE   GA   30046        PA   9/10/1981    09/02/2012
                       FULTON      07908498   HERRERA      MARGARITA                       330      ROSE GARDEN LN            ALPHARETTA      GA   30009        PA   9/23/2008    04/26/2013
                       DEKALB      07907177   MCSHANE      ANN          CATHARINE          1716     BRISTOL DR NE             ATLANTA         GA   30329        PA   10/3/2010    06/26/2016
                       FORSYTH     12325677   MAYNARD      MADELINE     G                  7840     LORDS WAY                 BALL GROUND     GA   30107        PA   8/6/2019     03/30/2020
                       MCDUFFIE    05933938   SHEDD        ADAM         TIMOTHY            170      ANNE DR                   DEARING         GA   30808        PA   5/20/2007    08/05/2010
                       CLINCH      01057693   BROWN        JEFFREY      ALLEN              861      WOODLAKE DR               HOMERVILLE      GA   31634-1928   VA   1/1/1994     07/10/2006
                       NEWTON      10472750   CHUNG        MONIQUE      SHAI-ANN           10138    BLACKWELL ST              COVINGTON       GA   30014        VA   5/27/2015    06/29/2016
                       EFFINGHAM   10444976   PICKARD      NIWRKA                          146      GREEN PADDOCK CIR         GUYTON          GA   31312        VA   6/25/2018    10/10/2018
                       EFFINGHAM   10444976   PICKARD      NIWRKA                          146      GREEN PADDOCK CIR         GUYTON          GA   31312        VA   6/25/2018    10/10/2018
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 440 of 571




                       PUTNAM      05953284   ROWELL       AMANDA       LYNN               426      RIVER OAK DR              EATONTON        GA   31024        VA   10/5/2008    10/02/2017
                       JACKSON     05281320   SAGRAVES     JESSICA      LYNNE              80       EMILY LN                  BOGART          GA   30622        VA   10/6/2002    01/03/2018



                                                                                                   Page 30
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                      -
                                                                                                                                                                     --
                                                                                   GA Out of State Subsequent Registration


                       FULTON       04446633   MILLER       NICOLE      MARIE             2682     SUMMIT PKWY SW            ATLANTA          GA   30331        WA   6/18/1998    04/28/2008
                       MERIWETHER   02932848   WILLIAMS     CHERYL      ANN               1197     SULLIVAN MILL RD          SENOIA           GA   30276        WA   8/1/1985     06/21/1995
                       WAYNE        02304248   THOMAS       JAMES       ARTHUR            2        EAGLE DR                  JESUP            GA   31546-2131   WA   6/28/1988    08/03/2001
                       PUTNAM       05600646   RYFF         CAROLINE    GLENN             104      SAGE ST                   EATONTON         GA   31024        WA   6/20/2004    11/07/2016
                       DODGE        00054872   WILLIAMS     BARBARA     ANN               150      WILL REEVES RD            RHINE            GA   31077-4908   WA   2/11/1992    10/09/2016
                       HOUSTON      10144226   DURDEN       MATTHEW     DAKOTA            1513     SAM NUNN BLVD             PERRY            GA   31069        WA   12/10/2013   12/05/2018
                       HALL         05280165   GONZALEZ     YESENIA                       7213     WEST FIELD DR             GAINESVILLE      GA   30507        CA   9/22/2008    04/22/2016
                       COBB         07547514   JACKSON      JENNIFER    RENEE             3340     CUMBERLAND BLVD SE        ATLANTA          GA   30339        CA   10/5/2008    10/01/2019
                       NEWTON       05114321   WILLIAMS     STANLEY                       295      BALD ROCK RD              OXFORD           GA   30054        CA   10/8/2000    10/18/2010
                       FULTON       03275853   LONG         AARON       BRADLEY           789      HAMMOND DR NE             ATLANTA          GA   30328        CA   9/8/2000     09/29/2004
                       MUSCOGEE     03961463   HOWARD       KENNETH     JAMES             4724     DELFAIR DR                COLUMBUS         GA   31907-1654   CA   10/7/1996    02/14/2018
                       PAULDING     05946496   WOOD         JORDAN      DANIEL            313      PROVIDENCE RD             DALLAS           GA   30157        CA   2/1/2004     10/03/2008
                       HALL         03716175   SANCHEZ      ROBERTO                       6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   CA   6/7/1996     01/22/2008
                       CHATHAM      01528925   WILSON       LEROY                         34       RED FOX DR                SAVANNAH         GA   31419        CA   5/4/1992     04/19/2005
                       FULTON       02612253   TERRY        OCTAVIUS    MARSION           674      GARIBALDI ST SW           ATLANTA          GA   30310        CA   10/5/1992    09/08/2018
                       FULTON       04888886   CAMPOLUCCI   AIMEE       LYN               655      MEAD ST SE                ATLANTA          GA   30312        CA   7/21/2002    10/09/2008
                       PAULDING     00269829   WOMACK       JOSEPH      EARL              58       LAKELAND CT               POWDER SPRINGS   GA   30127        WV   7/21/2002    12/01/2010
                       FORSYTH      02770886   COLE         BARBARA     ANN               9735     EMERY DR                  GAINESVILLE      GA   30506-6760   WV   10/9/1984    07/21/2020
                       FAYETTE      00097373   FOLDS        BEVERLY     ANNE              250      CRABAPPLE RD              FAYETTEVILLE     GA   30215        WV   5/1/1987     03/16/2016
                       DEKALB       03435077   WEIL         JENNIFER    KENNEDY           2480     BROOKCLIFF WAY NE         ATLANTA          GA   30345        CA   10/6/1996    11/05/2002
                       COWETA       00098387   ROSS         RICHARD     ALAN              202      LE PARADIS BLVD           SHARPSBURG       GA   30277-9650   AK   11/11/1987   05/15/2020
                       GWINNETT     02080023   REID         DONNA       GLENN             4460     AMY RD                    SNELLVILLE       GA   30039        CA   7/28/1992    08/18/2014
                       DEKALB       03199542   PARKER       NIA         MARIE             4377     OAKLEAF CV                DECATUR          GA   30034        CA   10/5/1992    08/17/2018
                       FULTON       07356874   WOODSON      TERRI       LYNN              525      NEW HAVEN CT SW           ATLANTA          GA   30331        CA   1/7/2008     06/24/2016
                       FULTON       06664885   CLEVELAND    ASHLEY      INEZ              5020     MONTCALM DR SW            ATLANTA          GA   30331        CA   10/11/2005   10/13/2016
                       GWINNETT     06930709   MUSGRAVE     WILLIAM     SCOTT             2712     PINEBLOOM WAY             DULUTH           GA   30097        CA   10/8/2006    10/11/2016
                       PAULDING     03240480   WRIGHT       LINDA       DIANE             821      MULBERRY ROCK RD          TEMPLE           GA   30179-5121   AL   3/28/1994    08/23/2005




  Ex. 2 to Petition:
                       FULTON       02510654   LITTLE       JEANNETTE                     3489     DACITE CT                 COLLEGE PARK     GA   30349        AL   5/14/1988    08/02/2004




Braynard Declaration
                       FULTON       07690794   LONGMIRE     VENUS       DELOYSE           620      PEACHTREE ST NE           ATLANTA          GA   30308        AL   8/28/2008    05/10/2010
                       FULTON       06730978   WILLIAMS     CRYSTAL     JOY               1596     CLEVELAND AVE             EAST POINT       GA   30344        AL   11/9/2005    09/22/2008
                       HART         02499141   RHODES       JOHN        THOMAS            115      LITTLE RIDGE RD           HARTWELL         GA   30643-4148   AL   2/17/1975    08/01/2008
                       FAYETTE      03171243   DILLON       ANNE        KAMERON           105      BROADLEAF PT              FAYETTEVILLE     GA   30215-4910   AL   9/29/1992    08/23/2000
                       CARROLL      03662355   ROENIGK      LINDSEY     BASKIN            427      SUNSET BLVD               CARROLLTON       GA   30117-4138   AL   10/4/1998    09/08/2004
                       DEKALB       06752232   WEBB         WHITNEY     KAYLA             872      BRAFFERTON PL             STONE MOUNTAIN   GA   30083-4703   AL   2/10/2006    08/23/2006
                       THOMAS       02718819   LEHMAN       SALLI       CHISM             516      REMINGTON AVE             THOMASVILLE      GA   31792-5633   AL   6/9/1996     06/20/2007
                       LEE          04924838   HASAN        CAMELLIA    BEATRICE          132      CAROLYN AVE               LEESBURG         GA   31763        AL   6/20/2004    06/29/2005
                       FORSYTH      05123370   WELCH        TOBY        STUART            7580     BLACKS MILL RD            DAWSONVILLE      GA   30534        AL   10/8/2000    09/12/2008
                       LEE          03877664   KILE         CHRISTINA   MICHELLE          1626     LOVERS LANE RD            LEESBURG         GA   31763-4501   AL   10/4/1998    10/15/2004
                       MUSCOGEE     05584316   MILLER       MICHAEL     BRYAN             4727     LANE CT                   COLUMBUS         GA   31907        AL   6/20/2004    07/23/2014
                       FULTON       02142521   WILLIAMS     CONNIE      MARLO             4050     MORGAN RD                 UNION CITY       GA   30291        AL   5/3/1995     04/08/1999
                       COBB         00184865   HAYGOOD      EMILY       GENONE            317      FAW LN                    MARIETTA         GA   30060        AL   4/12/1993    01/24/2008
                       WALTON       02323054   LOCKLIN      JAMES       ROBERT            910      JAMES HUFF RD             MONROE           GA   30656-4842   AL   1/19/1982    05/25/2006
                       PAULDING     03234704   WRIGHT       STEPHEN     CARL              821      MULBERRY ROCK RD          TEMPLE           GA   30179-5121   AL   1/6/1994     08/23/2005
                       COBB         10727522   SANSOM       WILLIAM     THOMAS            6084     ADDINGTON OVERLOOK NW     ACWORTH          GA   30101        AL   2/10/2016    10/24/2017
                       COBB         00184867   HAYGOOD      JON         PHILIP            317      FAW LN                    MARIETTA         GA   30060        AL   4/12/1993    01/24/2008
                       CLAYTON      10595646   HUFF         KEONNIA     JAMIAH            823      EXCALIBUR DR              RIVERDALE        GA   30296        AL   12/19/2015   09/29/2016
                       COBB         04655722   WILLIAMS     GEORGIANA   THREATS           4283     CHADS PARK DR             POWDER SPRINGS   GA   30127        AL   3/3/1999     09/08/2017
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 441 of 571




                       COBB         06366332   MURPHY       AYANA       TENE              6114     INDIAN WOOD CIR SE        MABLETON         GA   30126-2965   AL   10/2/2004    03/14/2017
                       CARROLL      02165295   STONE        WILLIAM     WALDA             530      TYUS CARROLLTON RD        CARROLLTON       GA   30117-8840   AL   4/25/1983    07/20/2012



                                                                                                  Page 31
                                                                                                                                                                                 ~
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                       GA Out of State Subsequent Registration


                       MACON       02632928   DUNCAN         RAYMOND                          106      POPLAR ST                     IDEAL               GA   31041-6261   AL   7/30/1983   04/30/1997
                       HENRY       04742280   STRUAN         THOMAS        MICHAEL            1782     MOUNT CARMEL RD               MCDONOUGH           GA   30253        AL   10/7/2018   10/18/2018
                       FULTON      05124717   SPELLS         KAREEMA       JAMELLE            415      ARMOUR DR NE                  ATLANTA             GA   30324        AL   10/8/2000   05/18/2011
                       DOUGHERTY   00013888   SAMUEL         THOMAS        HENRY              1607     JONES AVE                     ALBANY              GA   31707-4849   AL   3/7/1977    10/14/1998
                       CLARKE      04902581   BERKSTRESSER   REESA         LOUISE             235      JOHNSON DR                    ATHENS              GA   30605        AL   10/8/2000   06/15/2006
                       DOUGLAS     08198610   LEWIS          NAKIA         NASHAE             3866     W BRIDLE CT                   DOUGLASVILLE        GA   30135        AL   4/17/2010   09/19/2012
                       WHITFIELD   05293960   CAMPBELL       MATTHEW       STEVEN             456      PALOMINO DR                   DALTON              GA   30720        AL   2/1/2004    12/08/2016
                       TROUP       01263096   STOCKING       ROBIN         LAWRENCE           1123     ALVERSON RD                   LAGRANGE            GA   30241        AL   2/3/1992    02/27/2014
                       FULTON      08611751   OGBURN         DYMON         CORE               2350     JACKSON DR                    ATLANTA             GA   30344        AL   2/22/2012   05/01/2014
                       PAULDING    03206174   POGUE          DARYL         CORNELLE           457      EMERALD PINES DR              DALLAS              GA   30157-8529   AL   10/5/1992   08/11/2015
                       BIBB        00753611   BATTSON        DAVID         EMMETT             5801     ZEBULON RD                    MACON               GA   31210        AL   2/27/1968   11/21/2018
                       LEE         01266612   KILE           DAVID         CLAYTON            1626     LOVERS LANE RD                LEESBURG            GA   31763-4501   AL   5/9/1991    10/15/2004
                       FORSYTH     06859289   SHELTON        DEREK         SCOTT              4915     SKYLAND PKWY                  CUMMING             GA   30028        AL   10/5/2008   06/14/2016
                       JACKSON     07112266   MCCONNELL      ADAM          LEE                98       ORCHARD CIR                   COMMERCE            GA   30529        AL   10/5/2008   02/05/2016
                       FULTON      05483929   AGERTON        JENNIE        REBECCA            190      CARRIAGE STATION CIR          ROSWELL             GA   30075-4653   AL   10/3/2004   06/13/2012
                       FULTON      07301764   STEIN          AARON         ERWIN              290      MARTIN LUTHER KING JR DR SE   ATLANTA             GA   30312        AL   1/6/2008    09/28/2016
                       FULTON      10507573   LEWIS          KOREY                            1401     PINE AVE                      EAST POINT          GA   30344        AL   6/27/2015   10/21/2016
                       FULTON      10636026   BARROW         NATASHA       MARIE              3026     1ST AVE SW                    ATLANTA             GA   30315        AL   1/20/2016   08/30/2017
                       THOMAS      04115717   GREEN          CLINTON       LEE                791      HILL RD                       THOMASVILLE         GA   31757        AL   6/21/1998   10/06/2017
                       MUSCOGEE    05223372   ASHE           DANA          MARISE             2608     BROADMOOR DR                  COLUMBUS            GA   31903        AL   2/6/2001    04/03/2018
                       MUSCOGEE    08380546   EVANS          PURITY        LALASA             378      HENSON AVE                    COLUMBUS            GA   31907-5522   AL   1/26/2011   09/08/2015
                       HARRIS      01806236   MURRELL        BRICE         DWIGHT             1105     MOUNTAIN HILL RD              FORTSON             GA   31808        AL   1/28/1982   06/22/2016
                       HARRIS      01806236   MURRELL        BRICE         DWIGHT             1105     MOUNTAIN HILL RD              FORTSON             GA   31808        AL   1/28/1982   06/22/2016
                       DADE        08628612   ATCHLEY        CODY          JEREMIAH           10878    HIGHWAY 11                    TRENTON             GA   30752-3029   AL   3/22/2012   05/27/2016
                       DEKALB      07043010   WILLIAMS       AUDREA        RONELLA            1870     DEMILIO DR                    LITHONIA            GA   30058        AL   1/6/2007    06/29/2018
                       MUSCOGEE    01850939   OLIVER         MELVIN        RUSSELL            7958     BIG CREEK PL                  COLUMBUS            GA   31904        AL   3/17/1995   11/04/2019
                       FULTON      06068087   LINSIN         ERIN          MICHELLE           1100     KENSINGTON CT                 ALPHARETTA          GA   30022        AL   5/18/2004   10/24/2008




  Ex. 2 to Petition:
                       UPSON       10032508   BACHTLE        ALLISON       JUNE               2158     HENDRICKS CHURCH RD           THOMASTON           GA   30286        AL   5/21/2013   09/26/2016




Braynard Declaration
                       FAYETTE     10712670   ERINNE         LOTANNA       ADANNIA            1124     ASTORIA LN                    PEACHTREE CITY      GA   30269        AL   3/3/2016    11/25/2017
                       FORSYTH     10524543   COCHRAN        ELLIE         JUSTINE            3105     ALDRIDGE CT                   CUMMING             GA   30040        AL   7/30/2015   08/09/2019
                       FULTON      07034244   DELAINE        KALVIN        LEON               2473     WYNCREEK DR SW                ATLANTA             GA   30331-8090   AL   12/8/2006   12/02/2008
                       FULTON      06326881   MILLER         BRIAN         JASON              495      CLIPPER TRL NW                ATLANTA             GA   30328        AL   10/3/2004   08/07/2007
                       HALL        06983986   GOMEZ          RAUL          SESAR              5490     OAKFERN TRL                   FLOWERY BRANCH      GA   30542        AL   10/8/2006   09/28/2012
                       DAWSON      07229415   LAKEMAN        MORGAN        SUMMERLIN          1341     NIX BRIDGE RD                 DAWSONVILLE         GA   30534        AL   1/6/2008    02/11/2011
                       FAYETTE     00120775   ELLIOTT        JOHN          SELDON             115      SAINT ANDREWS DR              FAYETTEVILLE        GA   30215        AL   4/4/1994    08/12/2013
                       GWINNETT    08600320   POLOKOFF       ADAM          MICHAEL            5200     EDGERTON DR                   PEACHTREE CORNERS   GA   30092        AL   2/6/2012    12/02/2015
                       NEWTON      10230303   INMAN          CHRISTOPHER   COLE               920      ALCOVY TRESTLE RD             SOCIAL CIRCLE       GA   30025        AL   10/9/2016   01/24/2017
                       COBB        11393380   FRICKS         LAUREN        NICOLE             460      FRASIER ST SE                 MARIETTA            GA   30060        AL   6/6/2017    12/20/2017
                       HOUSTON     00814559   HUNTER         KIMBERLY      T                  204      CASHMERE CT                   CENTERVILLE         GA   31028-8620   AR   1/12/1995   06/12/2020
                       PICKENS     01028985   MAYFIELD       JUDY          KAY                26       BURGESS ROAD WEST EXT         JASPER              GA   30143-5344   AR   5/15/1987   04/08/2014
                       FAYETTE     03589821   SWAN-SUTTON    KIMBERLY      JEAN               211      KELVINGTON WAY                PEACHTREE CITY      GA   30269        AR   10/6/1996   11/12/2010
                       FAYETTE     07149977   MITCHELL       JESSI         ROSABELLE GRACE    210      LAKELAND CIR                  FAYETTEVILLE        GA   30215        CA   10/5/2008   01/06/2012
                       TROUP       00891415   SMITH          BARBARA       JEAN               104      GLENDALE DR                   LAGRANGE            GA   30240        AZ   8/7/1990    09/11/2000
                       HOUSTON     08782806   HORTON         KIM           DEVON              127      BROOKHAVEN CIR                WARNER ROBINS       GA   31093        CA   8/22/2012   03/30/2020
                       FAYETTE     07149977   MITCHELL       JESSI         ROSABELLE GRACE    210      LAKELAND CIR                  FAYETTEVILLE        GA   30215        CA   10/5/2008   01/06/2012
                       FULTON      05533827   BANKSTON       ZAKEISA       TARRICO            2125     DEFOORS FERRY RD NW           ATLANTA             GA   30318        CA   10/6/2002   07/10/2012
                       DOUGLAS     10328345   GODFREY        EFFIYYAH      RONTINA YOUNG      6705     MANOR CREEK DR                DOUGLASVILLE        GA   30135        CA   10/5/2014   11/08/2016
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 442 of 571




                       FULTON      07125213   DUMAS          ELIZABETH     MARIE              10800    ALPHARETTA HWY                ROSWELL             GA   30076        CA   4/14/2007   02/01/2019
                       FULTON      11010079   ROMAN          ESHENA        DIJON              2103     NOBLE CREEK DR NW             ATLANTA             GA   30327        CA   10/9/2016   11/01/2018



                                                                                                      Page 32
                                                                                                                                                                                            ~
                                                                                                                                                                                            I!
                                                                                                                                                                                            It
                                                                                                                                                                                -
                                                                                                                                                                                -
                                                                                 GA Out of State Subsequent Registration


                       RICHMOND    08477500   KEMP        TRACEY     A                  2073     MIMS RD                   HEPHZIBAH        GA   30815        CA   7/19/2011    02/21/2013
                       COBB        07356042   RAMOS       CRYSTAL    NICOLE             72       ELM CT NW                 KENNESAW         GA   30152        CA   10/5/2008    05/09/2013
                       COBB        10079702   VERHEYN     ASHLEY     ROSE               823      ANDORA WAY SW             MARIETTA         GA   30064        CA   6/11/2013    04/18/2016
                       FULTON      06950653   SLAYTON     MARY       CHRISTINE          715      BARRINGTON OAKS RDG       ROSWELL          GA   30075        CA   10/5/2008    01/03/2017
                       BIBB        07622173   BUTLER      DELORES                       4193     CAVALIER DR               MACON            GA   31220        CA   10/5/2008    07/17/2012
                       CLAYTON     06402219   ALBRO       HESTER     LORRAINE           549      ANDREWS DR                HAMPTON          GA   30228        CA   10/20/2004   10/20/2018
                       FULTON      08276444   WESTFALL    ROXANNE    WELLS              13127    OVERLOOK PASS             ROSWELL          GA   30075-6480   CA   8/10/2010    09/12/2016
                       HALL        00382560   ROBLES      DAVID      EDWARD             6040     HARBOUR MIST DR           FLOWERY BRANCH   GA   30542        CA   5/20/1992    01/11/2019
                       COBB        06690944   TRUSTY      PHILLIP    MICHAEL            3135     REEVES ST SE              SMYRNA           GA   30080        CA   10/8/2006    04/13/2019
                       COBB        10742862   TSAI        LEONARD                       4506     MANCHESTER CT NE          ROSWELL          GA   30075        CA   2/18/2016    12/14/2019
                       GWINNETT    07543704   MCCOOK      ASHLEY     ALESIA             392      MADISON PARK DR           GRAYSON          GA   30017        CA   5/16/2008    08/24/2018
                       GWINNETT    07543704   MCCOOK      ASHLEY     ALESIA             392      MADISON PARK DR           GRAYSON          GA   30017        CA   5/16/2008    08/24/2018
                       CHATHAM     08092835   LUCERO      GILBERTO   LOPEZ              13618    ROCKINGHAM RD             SAVANNAH         GA   31419        CA   5/26/2009    03/07/2019
                       TIFT        03470173   LUDDEN      CLARA      NELL               2114     CENTRAL AVE S             TIFTON           GA   31794        CA   1/18/1996    07/19/2019
                       CHEROKEE    05566226   LEE         ADAM       ROSS               267      HICKORY NUT DR            CANTON           GA   30114        CO   8/30/2002    12/20/2011
                       BEN HILL    01049441   BROWN       SUSAN      M                  123      WENONA WAY                FITZGERALD       GA   31750        CT   1/1/1994     10/08/1996
                       COBB        03126549   THOMPSON    THOMAS     BAILEY             3940     PACES MNR SE              ATLANTA          GA   30339        FL   10/1/1988    09/18/2012
                       PAULDING    07290352   FABIEN      ABACUS                        427      BRANCH VALLEY DR          DALLAS           GA   30132        FL   10/5/2008    08/28/2012
                       HENRY       01969039   GOODWATER   RANNIE     EVERETT            657      MORGANS TRCE              ELLENWOOD        GA   30294        FL   9/22/1988    09/20/2002
                       WALTON      00331508   SIMS        ELTON      WARREN             2003     ORA CIR                   LOGANVILLE       GA   30052        FL   8/22/1992    10/09/2001
                       WALTON      00331508   SIMS        ELTON      WARREN             2003     ORA CIR                   LOGANVILLE       GA   30052        FL   8/22/1992    10/09/2001
                       FULTON      07500591   JEUDY       LOUISE     ALEXANDRA          5859     JAMERSON DR               COLLEGE PARK     GA   30349        FL   4/12/2008    11/06/2012
                       CHEROKEE    03094953   MCNEAL      DEBORAH    A                  313      SWEETBRIAR CIR            WOODSTOCK        GA   30188        FL   4/1/1987     03/30/2004
                       COBB        03209079   HARRELSON   MICHAEL    WENDELL            2486     MACK DOBBS RD NW          KENNESAW         GA   30152        FL   3/1/1985     02/09/2004
                       CLAYTON     06935744   ASTACIO     CEILA      R                  11632    SARAH LOOP                HAMPTON          GA   30228-4013   FL   9/18/2006    09/19/2012
                       FULTON      08421653   HOFFNER     ERIKA      GAYLE              914      COLLIER RD NW             ATLANTA          GA   30318        FL   4/16/2011    08/20/2012
                       DEKALB      05870345   WARNER      JANE       RAUSCH             2630     TALLEY ST                 DECATUR          GA   30030        FL   10/13/2003   11/21/2012




  Ex. 2 to Petition:
                       LOWNDES     05476401   BOWDEN      CHAZ       DUSTIN             202      WAYNE AVE                 VALDOSTA         GA   31602        FL   5/15/2002    08/10/2012




Braynard Declaration
                       COBB        02777042   BAILEY      KENNETH    LAMAR              2682     CATAWBA DR NW             KENNESAW         GA   30152        FL   9/19/1986    03/09/2004
                       DEKALB      04728191   VARY        RENEE      LYNN               2011     OGLETHORPE DR NE          ATLANTA          GA   30319        FL   10/8/2000    05/27/2004
                       CHEROKEE    02515562   FOSTER      JERRY      EMANUEL            614      HEMLOCK TRL               CANTON           GA   30114-1913   FL   6/15/1990    01/22/2003
                       COFFEE      02990428   GILLEY      ROBERTA    ANN                741      BASSWOOD RD               DOUGLAS          GA   31535        FL   6/1/1995     08/04/2004
                       FAYETTE     00096988   LAMBERT     DUDLEY     JAMES              2180     CASTLE LAKE DR            TYRONE           GA   30290-2213   FL   11/20/1986   05/01/2006
                       FAYETTE     00096988   LAMBERT     DUDLEY     JAMES              2180     CASTLE LAKE DR            TYRONE           GA   30290-2213   FL   11/20/1986   05/01/2006
                       FAYETTE     01731679   WHORTON     DAVID      LAMONT             225      HONEY LN                  FAYETTEVILLE     GA   30214        FL   10/5/1984    08/24/2006
                       HALL        06815663   PETRIDES    JASON      PETER              6563     CRESTWOOD PENINSULA       FLOWERY BRANCH   GA   30542        FL   10/8/2006    04/25/2008
                       DEKALB      05635687   MCDANIEL    CLINTON    JAMES              1517     CORTEZ LN NE              ATLANTA          GA   30319        FL   10/3/2004    08/18/2008
                       GWINNETT    04697031   JOHNSON     DAMON      VINCENT            4061     SECRET SHOALS WAY         BUFORD           GA   30518        FL   5/20/1999    08/29/2008
                       GWINNETT    08305517   STEVENSON   AMBER      LYNN               2275     EASTGATE DR               SNELLVILLE       GA   30078        FL   9/22/2010    06/21/2013
                       DOUGHERTY   08933102   DAVIS       CHELSEA    LAUREN             2329     S MADISON ST              ALBANY           GA   31701-4266   FL   11/20/2012   08/27/2013
                       DOUGHERTY   00008841   GRACE       MARVIN                        520      PINE BLUFF RD             ALBANY           GA   31705        FL   1/12/1976    04/07/2004
                       LOWNDES     07279223   BRICE       COLEMAN    LUTEN              5342     HARLOW LN                 HAHIRA           GA   31632        FL   10/5/2008    08/16/2013
                       CHEROKEE    06991112   LEVINER     LUKE       JAMES              320      FALLS CT                  WOODSTOCK        GA   30188        FL   10/5/2008    10/10/2013
                       COBB        03182786   MOORE       JOAN       EARNEST            4497     KINVARRA CIR SW            MABLETON        GA   30126        FL   2/1/1980     12/04/2013
                       FULTON      06044966 DIXON         LORETTA    D                  3000                                ATLANTA
                                                                                                 STONE HOGAN CONNECTOR RD S W               GA   30331        FL   4/29/2004    10/18/2005
                       GILMER      03097374 KAMBAS        LARRY      EDWIN              975      SETTLERS RIDGE RD          ELLIJAY         GA   30540        FL   8/21/1992    03/21/2000
                       CHEROKEE    02406274   FOSTER      CAROL      R                  614      HEMLOCK TRL               CANTON           GA   30114-1913   FL   6/15/1990    01/22/2003
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 443 of 571




                       CLARKE      08125998   CRAWFORD    ANNA       REBECCA            110      BARRINGTON PL             ATHENS           GA   30605        FL   6/20/2010    09/30/2014
                       FULTON      08161046   BRUNS       COURTNEY   LEIGH              12140    GREENMONT WALK            ALPHARETTA       GA   30009        FL   1/9/2010     09/23/2014



                                                                                                Page 33
                                                                                                                                                                               II
                                                                                                                                                                               I!
                                                                                                                                                                               It
                                                                                                                                                                   -
                                                                                                                                                                   -
                                                                                          GA Out of State Subsequent Registration


                       HALL       05864805   WHITE              STEVEN        DOUGLAS            6408     HICKORY BRANCH DR         HOSCHTON           GA   30548        FL   10/3/2004    03/14/2014
                       MURRAY     08479909   CLAYTON            CHRISTOPHER   LEE                369      VILLAGE CREEK DRIVE DR    CHATSWORTH         GA   30705        FL   10/7/2012    05/21/2014
                       COWETA     02938785   JOSEPH             NORMAN        BROWN              14       KESWICK CT                NEWNAN             GA   30263        FL   9/18/1992    11/14/2014
                       COBB       07136740   ALFORD             NATALIA       GENEVA             1102     SUMMERSTONE TRCE          AUSTELL            GA   30168-6118   FL   4/27/2007    11/25/2014
                       GWINNETT   04546119   AGUDELO            MARIA         ELENA              3405     SWEETWATER RD             LAWRENCEVILLE      GA   30044-6541   FL   9/29/1998    05/24/2006
                       DEKALB     05889480   MAYFIELD           NERISSA       STYLEISHA          5581     OAK BEND PL               STONECREST         GA   30058        FL   10/3/2004    08/24/2007
                       DEKALB     07272877   HYMES              BIANCA        RENEE              281      NORTHERN AVE              AVONDALE ESTATES   GA   30002        FL   9/17/2007    09/23/2008
                       FULTON     02408111   BRACKETT           CHERYL        ANN                380      EAGLES PASS               ALPHARETTA         GA   30004-4531   FL   1/29/1992    10/17/2007
                       RICHMOND   06835088   WARE               CENETHIA      LASHELBY           1429     ISSAC WAY                 HEPHZIBAH          GA   30815        FL   10/8/2006    10/02/2007
                       FULTON     05407281   BARTO              MORRIS        LYNN               1014     QUAKER RIDGE WAY          DULUTH             GA   30097-2048   FL   1/15/2002    11/19/2007
                       CLAYTON    04769643   THIMAS             DAVID         PAUL               825      WALDEN LANDING DR         HAMPTON            GA   30228        FL   10/8/2000    04/28/2015
                       LOWNDES    06117487   HALL-GARRISON      ANAIS         JASMINE            3300     LORIE ST                  VALDOSTA           GA   31605        FL   10/3/2004    04/24/2015
                       FULTON     02142528   REED               CORA          L                  1008     MEADOW GLEN CIR           FAIRBURN           GA   30213-4236   FL   10/5/1992    04/22/2008
                       FULTON     02142528   REED               CORA          L                  1008     MEADOW GLEN CIR           FAIRBURN           GA   30213-4236   FL   10/5/1992    04/22/2008
                       BIBB       00187356   HOLMES             ERICK         JAVAN              3928     SHEARWATER DR             MACON              GA   31206-3956   FL   4/28/1994    04/26/2012
                       LOWNDES    05386563   KERRIGAN           DANIEL        ROBERT             4617     BLACKWATER DR             VALDOSTA           GA   31602        FL   12/5/2001    07/21/2015
                       COLUMBIA   02293342   FOLGER             RUSSELL       EARL               4140     SAWGRASS CT               EVANS              GA   30809-4013   FL   3/15/1995    06/04/2009
                       PAULDING   05590605   CAMPBELL           MATTHEW       PERRIN             84       CASH WAY                  ROCKMART           GA   30153        FL   10/6/2002    06/15/2009
                       FULTON     06726087   NICHOLLS           KEVIN         SCOTT              2745     MANOR BRIDGE DR           ALPHARETTA         GA   30004        FL   10/5/2008    07/12/2010
                       FORSYTH    04770340   MAJURE             PATRICIA      WALDROOP           3770     MAGNOLIA WALK TRL         CUMMING            GA   30040        FL   10/8/2000    08/04/2010
                       FULTON     01912891   BUTLER             JESSE         HIRAM              2810     STONEWALL LN SW           ATLANTA            GA   30331        FL   10/5/1992    10/05/2010
                       COWETA     05783451   HOAD               MARY          LOU                122      STONEBRIDGE XING          NEWNAN             GA   30265        FL   10/3/2004    10/14/2010
                       COWETA     05783451   HOAD               MARY          LOU                122      STONEBRIDGE XING          NEWNAN             GA   30265        FL   10/3/2004    10/14/2010
                       FULTON     02584966   FRY                MARTHA        WALTERS            9355     SAINT GEORGEN CMN         DULUTH             GA   30097        FL   1/14/1988    01/12/2011
                       GWINNETT   06372454   SALMERON           DANIEL        ALBERTO            558      COLE DR SW                LILBURN            GA   30047        FL   9/15/2004    12/21/2010
                       GWINNETT   06372454   SALMERON           DANIEL        ALBERTO            558      COLE DR SW                LILBURN            GA   30047        FL   9/15/2004    12/21/2010
                       LOWNDES    05502271   KERRIGAN           MELANIE       ALLEN              4617     BLACKWATER DR             VALDOSTA           GA   31602        FL   6/25/2002    03/16/2016




  Ex. 2 to Petition:
                       SEMINOLE   00729824   HOLMES             THOMAS        WAYNE              5161     PAYNE TRL                 DONALSONVILLE      GA   39845-7214   FL   10/6/1980    11/22/2010




Braynard Declaration
                       CHATHAM    07706474   PUGH               SHANICE       DENISE             4650     HERTY DR                  SAVANNAH           GA   31405-5119   FL   9/16/2008    02/19/2016
                       LUMPKIN    06495321   FULTON             SHELDON       SCOTT              392      JUNIOR WARD RD            DAHLONEGA          GA   30533-3264   FL   3/22/2005    04/04/2011
                       CHEROKEE   03022669   RADFORD            ANGELA        MARIE              506      CANTON CT                 CANTON             GA   30115        FL   8/19/1994    06/13/2011
                       CHEROKEE   03155483   RADFORD            LEE           PARKER             506      CANTON CT                 CANTON             GA   30115        FL   3/1/1988     06/13/2011
                       COLUMBIA   07575721   SMITS              JOANNA        HELEN              3010     ENGLISH LN                EVANS              GA   30809        FL   10/5/2008    03/27/2014
                       COWETA     02938923   JOSEPH             LINDA         JEAN               14       KESWICK CT                NEWNAN             GA   30263        FL   8/27/1992    11/14/2014
                       COBB       02676954   HURLEY             THOMAS        MICHAEL            2207     CONCORD SQ NE             MARIETTA           GA   30062        FL   8/29/1973    07/13/2016
                       MUSCOGEE   04102357   NEAL               PRENTISS      DANFORTH           3214     HILLSIDE WAY              COLUMBUS           GA   31906        FL   4/2/1997     06/10/2016
                       ROCKDALE   10765868   WARE               WILLIAM       JOSEPH             1012     MEADOW SPRINGS DR SW      CONYERS            GA   30094        FL   5/31/2016    08/22/2016
                       COWETA     02843204   TRIPPEL            DERENDER      M                  116      ASHLYNN BROOK WAY         SENOIA             GA   30276-4618   FL   1/24/1992    06/25/2005
                       GWINNETT   07420279   TATE               LAVAR         EUGENE             3227     BLACKSTONE RUN            LAWRENCEVILLE      GA   30043        FL   7/6/2008     08/30/2016
                       MILLER     00610887   LEE                JON           RYAN               200      N 1ST ST                  COLQUITT           GA   39837        FL   6/17/1988    05/16/2016
                       DEKALB     10205942   WHITEHURST         HUNTER        HUGH               1301     RESERVE DR NE             ATLANTA            GA   30319        FL   4/20/2014    09/07/2016
                       DEKALB     10205942   WHITEHURST         HUNTER        HUGH               1301     RESERVE DR NE             ATLANTA            GA   30319        FL   4/20/2014    09/07/2016
                       GWINNETT   08044311   GREEN-STRICKLAND   KELLIE        JAY                1670     LAUREL CREEK DR           LAWRENCEVILLE      GA   30043        FL   4/4/2009     10/08/2016
                       CAMDEN     10623313   RESTREPO           VANESSA                          103      MILLER DR                 KINGSLAND          GA   31548        FL   1/21/2016    10/24/2016
                       GRADY      10338141   MITCHELL           KEYERA        PATRICE            1286     UPPER HAWTHORNE TRL       CAIRO              GA   39828        FL   10/6/2014    10/06/2016
                       RICHMOND   10650430   WASHINGTON         ASHLEY        NICOLE             2348     WILLIS FOREMAN RD         HEPHZIBAH          GA   30815        FL   2/1/2016     09/28/2016
                       COWETA     04630121   MCALPIN            GLENN         MARK               28       ROSCOE RD                 NEWNAN             GA   30263-1112   FL   1/12/1999    10/12/2016
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 444 of 571




                       CRAWFORD   07092906   CHAVERS            ROGER         JONATHAN           93       NANETTE DR                BYRON              GA   31008        FL   3/8/2007     10/14/2016
                       COBB       10886570   KRAAR              ALIYA         ROSE               1417     INDEPENDENCE WAY          MARIETTA           GA   30062        FL   8/22/2016    10/05/2016



                                                                                                         Page 34
                                                                                                                                                                                          I!
                                                                                                                                                                                          Ill
                                                                                                                                                                                          It
                                                                                                                                                                              -
                                                                                                                                                                              -
                                                                                   GA Out of State Subsequent Registration


                       CHATHAM    01523727   COOPER        SONYIA      LATRELL             47      BRAXTON MANOR DR          PORT WENTWORTH      GA   31407        FL   9/21/1992    03/02/2017
                       BIBB       03281857   KETTLER       ALAN        JOSEPH              130     SUMMER GROVE LN           MACON               GA   31206        FL   10/6/1996    03/01/2017
                       DEKALB     08515581   UGWU          OKECHUKWU                       6355    WINDY RIDGE WAY           LITHONIA            GA   30058-6631   FL   9/30/2011    03/11/2017
                       FULTON     02531998   HODGSON       JOHN        PAYNTER             650     RIVER CHASE RDG NW        ATLANTA             GA   30328        FL   2/21/1995    08/07/2017
                       PAULDING   07097254   FEQUIERE      RUTH                            1175    OLD HARRIS RD             DALLAS              GA   30157        FL   3/23/2007    05/03/2018
                       GWINNETT   02824537   STEWART       IRMA        JANET               2200    DULUTH HWY                DULUTH              GA   30097        FL   7/25/1990    09/28/2018
                       FULTON     05684893   HOGAN         JOANN       JENNELL             612     LYRIC WAY NW              ATLANTA             GA   30318        FL   10/3/2004    04/16/2019
                       WALTON     02603474   SHERMAN       MICHELLE    ANN                 1200    STOCK CT SW               MONROE              GA   30656        FL   4/14/1995    07/25/2019
                       FLOYD      01349179   SHAW          HAROLD      EUGENE              3126    CEDARTOWN HWY SW          ROME                GA   30161        FL   2/16/1990    07/15/2019
                       FULTON     01755501   PARKER        KEVIN       LEE                 1052    AMSTERDAM AVE NE          ATLANTA             GA   30306        FL   1/30/1992    03/16/2012
                       FAYETTE    05315831   MULLEN        DUANE       DAVID               308     IVY VALE CT               TYRONE              GA   30290-2442   FL   8/11/2002    04/22/2004
                       COWETA     08629625   SORENSON      BRANDON     ALEXANDER           55      MAXWELL PL                NEWNAN              GA   30265        FL   3/6/2012     09/04/2012
                       HOUSTON    06198906   WILLIAMS      PAULETTE    KNAPP               111     BARTLETT WAY              CENTERVILLE         GA   31028        FL   10/3/2004    09/28/2012
                       COWETA     08606965   KESSINGER     JESSICA     LEA                 78      HOOD RD                   NEWNAN              GA   30263        FL   3/7/2012     09/11/2012
                       CHEROKEE   08295002   WISEMAN       DONOVAN     EDWARD              339     STONEY HOLLOW RD          CANTON              GA   30114        FL   10/3/2010    07/27/2011
                       PAULDING   05646611   DOHERTY       FRANKLIN    JAMES               66      QUARTZ TRCE               DALLAS              GA   30157        FL   10/3/2004    08/26/2011
                       COWETA     02684565   MARTIN        TONEY       LEE                 120     WYATT RD                  SENOIA              GA   30276        FL   6/19/1992    12/08/2010
                       COWETA     02843204   TRIPPEL       DERENDER    M                   116     ASHLYNN BROOK WAY         SENOIA              GA   30276-4618   FL   1/24/1992    06/25/2005
                       JACKSON    03869598   MILLER        JENNIFER    LYNN                46      BLACKJACK OAK DR          JEFFERSON           GA   30549        FL   10/6/1996    10/22/2003
                       FANNIN     00443192   DAVIS         JANICE      FAYE                189     OLD STILES RD             BLUE RIDGE          GA   30513        FL   4/29/1968    03/23/2005
                       COBB       03238105   JOHNSON       LARRY                           581     SUMMERTREE CT SE          MABLETON            GA   30126-1784   FL   2/1/1992     10/20/1995
                       WHITE      02070741   PIERCE        JANET       DELORIA             270     WOODBRIER                 SAUTEE NACOOCHEE    GA   30571-5103   FL   1/1/1968     02/19/2004
                       FULTON     04632845   BRIDGES       ALFRED      SIMON               120     RALPH MCGILL BLVD NE      ATLANTA             GA   30308        FL   10/3/2004    05/09/2013
                       GWINNETT   02798038   TANNER        PEGGY       ANN                 4740    SPOUT SPRINGS RD          BUFORD              GA   30519        FL   8/30/1988    05/13/2013
                       CARROLL    02164467   ANTHONY       JULIA       DEMARCO             1130    CEDAR ST                  CARROLLTON          GA   30117        FL   7/9/1982     08/13/2003
                       GWINNETT   05833101   VALENTOUR     JEFFREY     SCOTT               2136    MALDEN HILL DR            BUFORD              GA   30519        FL   6/19/2003    03/16/2005
                       FULTON     00168900   HALLENBERG    ROBERT      ANDREW              7600    BROOKSTEAD XING           DULUTH              GA   30097        FL   5/5/1990     11/30/1995




  Ex. 2 to Petition:
                       FAYETTE    02380813   WILKIN        BARBARA     ANN                 155     BROWNS CROSSING DR        FAYETTEVILLE        GA   30215        FL   10/5/1984    01/17/2006




Braynard Declaration
                       GWINNETT   08633504   STEWART       FERMIN      ALEJANDRO ALFREDO   4200    IRON DUKE CT              PEACHTREE CORNERS   GA   30097        FL   3/6/2012     08/19/2014
                       CHEROKEE   03432713   RAY           DANNY       JOSEPH              100     HOLLY PARK CT             HOLLY SPRINGS       GA   30115        FL   6/20/2004    09/26/2014
                       FULTON     06542322   CHASSE        AUSTIN      MICHAEL             10900   DONAMERE DR               ALPHARETTA          GA   30022-5669   FL   5/11/2005    06/22/2011
                       CLARKE     01286987   DAVIS         GEORGE      GARY                236     WESTVIEW DR               ATHENS              GA   30606-4732   FL   6/9/1996     12/18/2014
                       GWINNETT   07588497   STOKES        RANDY       MARION              2447    SWAN LAKE DR              GRAYSON             GA   30017        FL   10/5/2008    10/03/2014
                       CHEROKEE   02858263   SNYDER        NANCY       J                   1034    MIDDLEBROOKE DR           CANTON              GA   30115        FL   6/15/1992    09/06/2006
                       JASPER     03404166   EADS          SHELLY      N                   560     FLAMINGO DR               MONTICELLO          GA   31064-8933   FL   10/8/2000    10/06/2006
                       FAYETTE    00118863   HAM           NORMAN      ROBERT              271     MATTHEWS RD               FAYETTEVILLE        GA   30215        FL   10/20/1992   02/16/2007
                       GWINNETT   03954062   PERTEET       EDWARD                          2510    BANEGHER WAY              DULUTH              GA   30097        FL   10/6/1996    04/11/2007
                       FULTON     06127909   BUNCH         CATHERINE   BOLAND              645     OAKSTONE WAY              ROSWELL             GA   30075        FL   10/3/2004    07/16/2007
                       COWETA     01392711   HINTON        MARY        JOAN                306     MAIN ST                   SENOIA              GA   30276        FL   10/31/1977   05/07/2007
                       HENRY      06026939   FOSTER        DONALD      MICHAEL             126     ELMWOOD DR                HAMPTON             GA   30228        FL   10/3/2004    07/14/2008
                       CARROLL    03905770   GOODWIN       GLENN       CARL                2116    LAKEVIEW PKWY             VILLA RICA          GA   30180-8075   FL   10/6/1996    07/25/2008
                       FORSYTH    02407586   WASSERMAN     CATHY       LEE                 5665    VICKERY CIR               CUMMING             GA   30040        FL   7/29/1991    08/14/2008
                       PAULDING   02234050   BOWERS        JEWEL       FAYE                563     SCHOOL RD                 DALLAS              GA   30132        FL   9/10/1992    08/13/2008
                       FULTON     03359852   HARRISON      BRYAN       GUY                 2374    HYDE PARK CT NW           ATLANTA             GA   30318        FL   2/4/1996     09/29/2008
                       MUSCOGEE   06303114   LEWIS         DARRELL     BERNARD             2709    RICE ST                   COLUMBUS            GA   31903-3504   FL   9/15/2004    10/01/2008
                       FULTON     05711889   CHAKRABORTY   MONISA      RANI                460     BARTRAM ST SE             ATLANTA             GA   30316        FL   10/3/2004    10/01/2008
                       COBB       05467728   TATE          RHONDA                          707     COUNTRY PARK DR SE        SMYRNA              GA   30080        FL   7/21/2002    07/06/2015
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 445 of 571




                       UNION      06935053   HANES         TIFFANY     WYNN                1376    BYERS RD                  BLAIRSVILLE         GA   30512        FL   10/8/2006    07/08/2015
                       MUSCOGEE   01251245   LISLE         TERRELL     EUGENE              1539    WILDWOOD AVE              COLUMBUS            GA   31906        FL   10/5/1992    11/03/2015



                                                                                                   Page 35
                                                                                                                                                                                    I!
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                      GA Out of State Subsequent Registration


                       GWINNETT   03115737   JONES        PAUL        RUSSELL                4475     WHITESTONE WAY              SUWANEE             GA   30024        FL         8/1/1987     06/21/2010
                       HENRY      07458754   FLETCHER     EDGAR       ARNOLD                 816      ROCK LN                     MCDONOUGH           GA   30253-4319   FL         3/2/2008     09/30/2010
                       GRADY      06583743   MURPHY       WENDELL     ROBERT                 138      COMPTON CIR                 WHIGHAM             GA   39897        FL         7/13/2005    02/10/2016
                       TOOMBS     01313957   WIGGS        ANNETTE     WILSON                 611      MARTIN LUTHER KING JR AVE   VIDALIA             GA   30474        FL         10/5/1989    05/02/2011
                       GWINNETT   03504154   WILSON       DUSTIN      AARON                  3891     LOCKLEAR WAY                PEACHTREE CORNERS   GA   30360        FL         2/4/1996     05/05/2011
                       BALDWIN    08403412   LEE          TREVIN      MARKELL                2540     MELODY WAY NW               MILLEDGEVILLE       GA   31061        FL         7/1/2012     06/10/2016
                       COBB       07899052   BREISCH      RALPH       LAMAR                  182      RED BUCKEYE AVE             MARIETTA            GA   30060        FL         10/5/2008    10/31/2016
                       BIBB       04666534   KETTLER      LENORA      EDWARDS                130      SUMMER GROVE LN             MACON               GA   31206        FL         10/8/2000    03/01/2017
                       BERRIEN    00582081   SHAW         MARK        THOMAS                 4276     OLD MILLTOWN RD             NASHVILLE           GA   31639        FL         3/28/1991    02/09/2017
                       DEKALB     04101671   MANGASCLE    MELANIE     AMBER                  168      MEAD RD                     DECATUR             GA   30030        FL         7/12/1998    07/19/2017
                       TOWNS      10246449   AWTREY       VIRGINIA    HENARD                 2437     HI RIVER RD                 HIAWASSEE           GA   30546        FL         1/31/2016    09/29/2017
                       TOWNS      08910833   AWTREY       STEPHEN     ERNEST                 2437     HI RIVER RD                 HIAWASSEE           GA   30546        FL         1/31/2016    09/29/2017
                       DEKALB     02111953   MCCRARY      FAYE        STEWART                1374     TEAKWOOD TRL                STONE MOUNTAIN      GA   30083        FL         6/18/1994    01/17/2018
                       GWINNETT   07080293   PARTRIDGE    SHAUN       MATTHEW                4288     SIERRA CREEK CT             HOSCHTON            GA   30548        FL         1/6/2008     09/18/2018
                       JASPER     05111435   CURTIS       ANDRE       WAYNE                  7735     GOOLSBY RD                  MONTICELLO          GA   31064        FL         10/8/2000    11/21/2018
                       JASPER     05111435   CURTIS       ANDRE       WAYNE                  7735     GOOLSBY RD                  MONTICELLO          GA   31064        FL         10/8/2000    11/21/2018
                       FULTON     11910487   GREEN        TAVIAN      TYRIK                  501      PECAN WOOD CIR              FAIRBURN            GA   30213        FL         9/17/2018    09/24/2019
                       ROCKDALE   08003284   MCDONALD     LATASHA     MICHELLE               1628     VILLAGE PLACE CIR NE        CONYERS             GA   30012        FL         10/7/2012    11/04/2019
                       CHEROKEE   05003040   BROWN        DAVID       WILLIAM                331      MCDANIEL PL                 CANTON              GA   30115        FL         10/6/2002    05/19/2020
                       HALL       02759958   HAMILTON     GLENN       EDWARD                 8855     OLIVER MILL RD              LULA                GA   30554-2101   FL         2/27/1984    01/08/2015
                       COBB       12219174   GONZALEZ     STEPHANIE                          2101     SUMMER WIND DR SW           MARIETTA            GA   30060        FL         3/28/2019    05/16/2019
                       CHEROKEE   10832808   HARRIS       CHRISTIAN   ANDREW                 178      GRANDMAR CHASE              CANTON              GA   30115        FL         8/2/2016     02/27/2020
                       IRWIN      10374909   BENNETT      JOHN        LEE                    315      CLARK HOWELL RD             OCILLA              GA   31774        IL         12/2/2014    08/14/2019
                       FORSYTH    00824514   JONES        TRACY       LYNN                   9220     VANNS TAVERN RD             GAINESVILLE         GA   30506-5842   ID         2/3/1988     11/04/2014
                       FULTON     08315406   KIM          JUDITH      YOUNGBIN               250      PARK AVE NW                 ATLANTA             GA   30313        IA         2/12/2016    06/05/2018
                       LIBERTY    06032334   SHUTTS       KATHY       LYNN                   65       LAUREL DR                   MIDWAY              GA   31320        IA         3/24/2004    08/19/2004
                       FULTON     02148616   WOOD         THOMAS      J                      275      ORMOND ST SE                ATLANTA             GA   30315-1356   LA         10/10/1988   02/16/1998




  Ex. 2 to Petition:
                       HOUSTON    00779180   WEEMS        HORACE      EUGENE                 1418     ELIZABETH AVE               PERRY               GA   31069-3759   MD         8/26/1968    04/04/1995




Braynard Declaration
                       SEMINOLE   07544834   TUCKER       RICHARD                            5217     RIVER RD                    DONALSONVILLE       GA   39845        MA         6/2/2008     06/23/2020
                       DEKALB     02094689   SCOTT        EDIE        MAE                    3792     EAGLE WOODS CIR             LITHONIA            GA   30038-3922   MA         2/8/1991     07/07/2020
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA         9/28/2011    02/10/2016
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA         9/28/2011    02/10/2016
                       DEKALB     08519464   LI           ALINA       LIN                    1861     ANGELIQUE DR                DECATUR             GA   30033-1204   MA         9/28/2011    02/10/2016
                       CHATHAM    06867407   BRODHEAD     CLAIRE      GRACE                  9        FLINN DR                    SAVANNAH            GA   31406        MA         10/5/2008    06/08/2018
                       FULTON     08354762   SULLIVAN     BENJAMIN    BRIGGS                 888      JUNIPER ST NE               ATLANTA             GA   30309        MA         10/9/2016    11/06/2018
                       FULTON     05703838   JOHNSON      BARBARA     A                      5704     SIMPSON AVE                 UNION CITY          GA   30291        MA         1/25/2003    10/12/2016
                       FULTON     10348778   SEKAR        ANUPAMA                            11625    BENTHAM CT                  ALPHARETTA          GA   30005        MA         10/6/2014    08/11/2018
                       GRADY      01675791   BROWN        MICHAEL     ALAN                   424      GRADY ST SE                 CAIRO               GA   39828        MD         3/7/1988     11/01/2016
                       GWINNETT   12598358   FOSTER       BRODERICK   DOMINIC                8300     SPRINGS LN                  PEACHTREE CORNERS   GA   30092        MD         2/27/2020    07/09/2020
                       HOUSTON    00812435   LEFVENDAHL   WILLIAM     LINUS                  135      POND DR                     KATHLEEN            GA   31047-3202   MD         4/5/1994     10/07/1996
                       HENRY      03928228   HARRIS       JARROD      MAURICE                120      OAKWOOD TRL                 MCDONOUGH           GA   30252        MD         10/6/1996    09/16/2008
                       GWINNETT   05648152   JONES        SUSIE       ALZORA                 2535     TRILLIUM VIEW DR            GRAYSON             GA   30017        MD         2/1/2004     11/30/2009
                       MADISON    02247486   CARMICHAEL   JAMES       DOUGLAS                259      JONES CHAPEL SHILOH RD      DANIELSVILLE        GA   30633-3925   MD         2/4/1980     04/20/2001
                       FULTON     06530383   LUMUMBA      ANANE       MENIT HETEP            145      W LAKE AVE NW               ATLANTA             GA   30314        MD         2/15/2005    02/28/2013
                       FULTON     06933628   BILLINGS     CARLIN      ELISSA BRIGHT          3002     SAWTOOTH CIR                ALPHARETTA          GA   30022        MD         1/6/2008     09/21/2015
                       WARREN     00734581   JOHNSON      ROBERT                             298      HOWELL RD                   WARRENTON           GA   30828-6614   ME         1/17/1984    10/23/2019
                       WARREN     00734581   JOHNSON      ROBERT                             298      HOWELL RD                   WARRENTON           GA   30828-6614   ME         1/17/1984    10/23/2019
                                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 446 of 571




                       FORSYTH    07523966   GEILING      JOHN        I                      3750     SILVER SPRINGS RD           CUMMING             GA   30041-5894   MD         9/17/2008    12/11/2013
                       FULTON     06535140   HAWKINS      RICKI       DARNELL                3112     DESERT DR                   EAST POINT          GA   30344        MD         10/8/2006    03/29/2016



                                                                                                     Page 36
                                                                                                                                                                             u


                                                                                                                                                                   ra
                                                                                                                                                                              ra
                                                                                                                                                                             if

                                                                                                                                                                   I
                                                                                                                                                                                               ~
                                                                                                                                                                                               I!
                                                                                                                                                                                               It
                                                                                                                                                                              -
                                                                                                                                                                              -
                                                                                       GA Out of State Subsequent Registration


                       FULTON       04228884   WOODROOF       MICHELE      CECELIA            2820     NORMANDY DR NW               ATLANTA          GA   30305        MD   9/20/1997    10/14/2008
                       FORSYTH      05197681   JACKSON        ORRIN                           4620     WALT CT                      CUMMING          GA   30028        MI   10/5/2008    06/22/2012
                       DEKALB       06128239   SOUTHALL       MARIA        CHRISTINA          5117     FLAKES MILL RD               ELLENWOOD        GA   30294-2036   MI   7/11/2004    03/08/2005
                       COBB         10779564   HINES          IMANI        KAMARA             1118     SILVERGATE LN                MABLETON         GA   30126        AL   5/12/2016    11/13/2017
                       DOUGLAS      10192569   JOHNS          RASHUN       DEUNTE             6846     S LAKEWOOD TER               DOUGLASVILLE     GA   30135        AL   4/8/2014     03/08/2018
                       MERIWETHER   08095513   DAVIS          JOHN         TAYLOR             377      HUGH ONEAL RD                GREENVILLE       GA   30222-2414   AL   8/29/2009    07/23/2018
                       COLUMBIA     11774763   DUNN           LEANNA       CHRISTINA          4466     GROVE LANDING DR             GROVETOWN        GA   30813        AL   6/12/2018    02/25/2019
                       DEKALB       12032910   DICKENS        NAOMI                           5099     MILLER WOODS TRL             DECATUR          GA   30035        AL   11/6/2018    08/30/2019
                       HALL         04811245   KNIGHT         MICHAEL      PAUL               6917     CAPITOLA FARM RD             FLOWERY BRANCH   GA   30542-5017   AL   11/18/1999   07/22/2020
                       HARRIS       01813909   SANDERS        STANLEY      JEFF               89       COVE HOLLOW RD               FORTSON          GA   31808        AL   12/17/1985   07/11/2018
                       GWINNETT     07023864   OLUKOYA        STEPHEN      GBOLAHAN           1643     ATKINSON PARK CIR            LAWRENCEVILLE    GA   30043        AL   11/8/2006    05/20/2015
                       CHEROKEE     00504246   PIKE           WESLEY       LAMAR              1052     ATHERTON LN                  WOODSTOCK        GA   30189-2375   AL   1/1/1992     09/02/2016
                       CLAYTON      11370566   MUNGIN         DESTINY      DASHYA             6271     TOWNSEND WAY                 RIVERDALE        GA   30296        AL   7/18/2017    09/23/2019
                       COBB         11057321   GOINS          MIKAYLA      MADISON            3285     ELOISE DR                    POWDER SPRINGS   GA   30127        AL   10/11/2016   04/14/2017
                       CHEROKEE     10183366   SIMMONS        JESSICA      LEE                8203     MAIN ST                      WOODSTOCK        GA   30188        AL   3/25/2014    11/02/2017
                       FULTON       08814983   MACIA          MATTHEW      GIMLIN             3155     SAINT IVES COUNTRY CLUB PKW Y DULUTH          GA   30097-2001   AL   9/12/2012    10/26/2012
                       FULTON       08170608   KRIEGER        JILLIAN      SERENE             2290     MELINA PL                    ALPHARETTA       GA   30009        AL   2/9/2010     02/11/2011
                       DEKALB       10190605   STOREY         JASMINE      SIMONE             6800     PARKVIEW TRL                 LITHONIA         GA   30058        AL   4/3/2014     09/24/2014
                       DEKALB       10190605   STOREY         JASMINE      SIMONE             6800     PARKVIEW TRL                 LITHONIA         GA   30058        AL   4/3/2014     09/24/2014
                       PAULDING     01723006   MADDOX         DAVID        KEITH              434      COOPER CREEK DR              DALLAS           GA   30157        AR   1/4/1980     01/11/2016
                       PAULDING     01722251   MADDOX         VANESSA      JO                 434      COOPER CREEK DR              DALLAS           GA   30157        AR   10/7/1978    01/11/2016
                       DEKALB       10688523   WELIME-ODERA   SOPHIA       VERONICA           304      N CROSSING WAY               DECATUR          GA   30033        AR   2/25/2016    10/03/2016
                       DOUGLAS      04386517   BROWN          LINDA        F                  5241     PRESTLEY CROSSING LN         DOUGLASVILLE     GA   30135        AR   4/8/1998     11/02/2016
                       FULTON       08221705   WILLIAMS       KATHARINE    REBEKAH            93       PEACHTREE PL NE              ATLANTA          GA   30309        CA   5/25/2010    10/04/2012
                       DOUGLAS      07376215   MCCOY          KOREENA      MICHELLE           2935     HIGHLAND HILL PKWY           DOUGLASVILLE     GA   30135        CA   10/5/2008    08/01/2018
                       FULTON       08212601   FOSTER         SARA         ESTHER             3303     TREERIDGE PKWY               ALPHARETTA       GA   30022        CA   6/20/2010    03/23/2018
                       CHEROKEE     04522274   LYONS          JOANN                           402      MARANS WAY                   WOODSTOCK        GA   30188        CA   10/8/2000    02/21/2018




  Ex. 2 to Petition:
                       MONROE       01278307   BUSH           JO           ANN                256      HICKMAN RD                   FORSYTH          GA   31029-4946   CA   2/20/1976    07/03/2018




Braynard Declaration
                       HENRY        08470622   MERCADO        CYNTHIA      MARIA              665      MILTON DR                    MCDONOUGH        GA   30252-8500   CA   7/20/2011    07/20/2012
                       HENRY        01726627   JONES          ANGELA       M                  156      DUNCANS MILL DR              LOCUST GROVE     GA   30248-2609   CA   3/18/1982    10/08/2007
                       BIBB         00169915   TAYLOR         JAMES        ALLEN              4686     N STRATFORD OAKS DR          MACON            GA   31210-3112   CA   11/8/1994    01/22/2008
                       CHATHAM      06146353   GRILE          COURTNEY     HELEN              809      ROBIN DR                     POOLER           GA   31322        CA   10/3/2004    05/18/2016
                       FULTON       04608459   MOORE          CHRISTY      LIN                819      NORTH AVE                    HAPEVILLE        GA   30354        CA   10/8/2000    03/23/2016
                       FULTON       07174523   CROWE          ANDREW       REECE              401      17TH ST NW                   ATLANTA          GA   30363        CA   10/5/2008    07/12/2013
                       GWINNETT     04091201   STRUBE         DAVID        ALAN               1076     TALON TRCE                   LAWRENCEVILLE    GA   30043        CA   10/8/2000    10/28/2014
                       FULTON       04208287   LERAY          MATTHEW      ELISHA             610      TREYBURN MANOR DR            ALPHARETTA       GA   30004        CA   10/5/2008    04/01/2019
                       COBB         08643783   VOLLRATH       DYLAN        ROMAINE            149      ROTHERHITHE LN NW            MARIETTA         GA   30066        CA   7/1/2012     11/21/2018
                       FORSYTH      12181422   SHIN           ROBYN        GYUJIN             5985     PENNANT LN                   SUWANEE          GA   30024        CA   4/17/2019    11/12/2019
                       DEKALB       11064802   SHINDELL       ALLISON      RACHEL             810      BYRNWYCK RD NE               ATLANTA          GA   30319        CA   10/10/2016   02/12/2020
                       CHATHAM      04750935   MCCORMICK      STEVEN       GRANT              9        OAKCREST DR E                SAVANNAH         GA   31405        FL   10/3/2004    02/17/2016
                       CHEROKEE     06524753   SMITH          ADAM                            935      JACK PAGE LN                 CANTON           GA   30115-2927   CT   4/19/2005    10/08/2014
                       COBB         04869807   VILLARD        RONALD                          1391     PRESTIGE VALLEY DR           MARIETTA         GA   30062-2967   CT   3/6/2000     10/17/2004
                       FULTON       04297570   FOWLER         ELIZABETH    ANN                390      17TH ST NW                   ATLANTA          GA   30363        FL   10/8/2000    01/27/2012
                       BIBB         06808176   VEAL           TAIHAITIAN   NASHANDA           1730     RANDALL RD                   MACON            GA   31206        FL   4/25/2006    05/08/2012
                       SPALDING     06445999   MARTIN         RICK         EDWARD             402      FOXTAIL CT                   GRIFFIN          GA   30223        FL   10/8/2006    05/10/2012
                       FULTON       02695280   CLARK          VELMA        PORTER             2143     SPRINGDALE RD SW             ATLANTA          GA   30315        FL   4/15/1992    03/20/2012
                       WAYNE        07362608   WILLIAMSON     MICHAEL      KEVIN              74       FAIRFIELD DR                 ODUM             GA   31555-7122   FL   1/7/2008     10/31/2011
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 447 of 571




                       FULTON       05036001   PATTERSON      TAYLOR       RUTH               956      EUCLID AVE NE                ATLANTA          GA   30307        FL   10/8/2000    08/28/2004
                       UNION        05116153   ROUSE          STEVEN       MICHAEL            111      LINWOOD DR                   BLAIRSVILLE      GA   30512        FL   10/8/2000    03/15/2005



                                                                                                      Page 37
                                                                                                                                                                                        E
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                            -
                                                                                                                                                                            -
                                                                                        GA Out of State Subsequent Registration


                       FULTON      02408699   COWARD             COLETTE     LATRICE           1744     DELOWE DR SW              ATLANTA          GA   30311-3916   DE   2/25/1992    08/27/2007
                       FORSYTH     05117154   MATHEWSON          TERRY       LEE               6370     HAMILTON CT               CUMMING          GA   30041-4658   FL   10/8/2000    08/02/2002
                       DEKALB      02134445   WASHINGTON         GERALDINE                     1715     SPRING CHASE CIR          STONE MOUNTAIN   GA   30083        FL   11/7/1993    01/20/2004
                       FULTON      03099805   DEEMS              DAVID       LYNN              305      SADDLE BRIDGE DR          JOHNS CREEK      GA   30022        FL   9/19/1992    11/23/2004
                       CHATHAM     05795686   MARTINEZ           TANIA                         1030     SHAWNEE ST                SAVANNAH         GA   31419        FL   10/3/2004    05/12/2014
                       ECHOLS      04832166   GRIMSLEY           CHARLES     REX               328      EDGAR RD                  LAKE PARK        GA   31636-5824   FL   10/8/2000    11/01/2004
                       CLAYTON     01727489   CARNES             SANDRA      C                 5958     HEATHERWOOD LN            RIVERDALE        GA   30296-3246   FL   9/3/1982     06/19/2003
                       CHATHAM     00618169   COOK               WILLIAM     DONALD            865      SOUTHBRIDGE BLVD          SAVANNAH         GA   31405        FL   11/28/1979   06/09/1995
                       BALDWIN     01349609   FOSHEE             DAVID       KENNETH           119      WEBB RD NW                MILLEDGEVILLE    GA   31061        FL   10/16/1990   09/07/2012
                       LOWNDES     08578483   WAKEFIELD          MICHAEL     JAMES             721      E JANE ST                 VALDOSTA         GA   31601        FL   1/19/2012    10/09/2012
                       GWINNETT    08344516   MILES              AERIKA      ANN               920      WATERBURY COVE BLVD       LAWRENCEVILLE    GA   30043        FL   10/13/2010   11/08/2012
                       FULTON      04252224   COLVIN             PRESTON     EDWARD            975      FAITH AVE SE              ATLANTA          GA   30316-6812   FL   2/1/2004     11/02/2016
                       CHATHAM     05795686   MARTINEZ           TANIA                         1030     SHAWNEE ST                SAVANNAH         GA   31419        FL   10/3/2004    05/12/2014
                       CHATHAM     01665820   BENNETT-ENCALADA   SARA        HATHAWAY          312      E 53RD ST                 SAVANNAH         GA   31405        FL   4/17/1995    03/14/2014
                       CAMDEN      03314228   BURKI              TROY        DEAN              209      MILLER DR                 KINGSLAND        GA   31548        FL   8/31/1995    09/27/1996
                       FULTON      04446734   REID               TONI        L                 870      CENTER HILL AVE NW        ATLANTA          GA   30318        FL   6/13/1998    05/22/2002
                       FULTON      02482205   CLARK              HILLIARD                      2171     CASCADE RD SW             ATLANTA          GA   30311-2830   FL   5/15/1970    10/13/2016
                       HENRY       06396844   MEACHAM            ROBERT      STEPHEN           1113     CARRINGTON GREEN PKWY     MCDONOUGH        GA   30252        FL   10/5/2008    07/31/2013
                       JACKSON     02735360   JOHNSON            JUDITH      ANN               432      SOUTHAMPTON CIR           HOSCHTON         GA   30548-6824   FL   3/12/1976    03/05/2002
                       SPALDING    08335449   PILGRIM            JOHNNIE     LEE               522      BEAUTYBERRY DR            GRIFFIN          GA   30223        FL   6/25/2008    03/28/2013
                       HALL        08013982   HAULBROOK          MEGAN       LEANN             5315     INNISBROOK LN             GAINESVILLE      GA   30506        FL   4/29/2009    01/02/2014
                       DEKALB      02408832   REDO               CORNELIUS   T                 3141     HENDERSON WALK            ATLANTA          GA   30340        FL   3/20/1992    05/07/1996
                       HABERSHAM   05071145   CARTER             DANSBY      DUVAL             350      GLENDALE DR               CLARKESVILLE     GA   30523-1466   FL   9/27/2000    06/03/2014
                       LOWNDES     01702864   ROGERS             WALTER      EDWARD            215      E MAIN ST                 HAHIRA           GA   31632        FL   10/17/1994   11/02/2010
                       BARTOW      05646530   HAMES              PHILLIP     CAREY             6        OAKDALE DR                CARTERSVILLE     GA   30120        FL   3/4/2011     07/14/2014
                       BRANTLEY    01052755   MORGAN             KENNETH     O                 460      QUARANTINE HL             WAYNESVILLE      GA   31566-4634   FL   3/23/1984    08/02/1990
                       HENRY       10208843   WARD               MAYA        DENEEN            771      PENINSULA OVERLOOK        HAMPTON          GA   30228        FL   4/12/2014    08/29/2014




  Ex. 2 to Petition:
                       LOWNDES     01344912   WALLER             MARY        E                 831      KRISTEN LN                HAHIRA           GA   31632        FL   1/1/1994     12/29/2014




Braynard Declaration
                       LOWNDES     01344912   WALLER             MARY        E                 831      KRISTEN LN                HAHIRA           GA   31632        FL   1/1/1994     12/29/2014
                       COBB        06856787   WALKER             LIZA        TILLMAN           500      LORENE DR SW              MARIETTA         GA   30060        FL   10/5/2008    12/29/2014
                       HENRY       08299603   MERRITT            MATTHEW     MICHAEL           3995     JAMAICA DR                JONESBORO        GA   30236        FL   10/3/2010    10/31/2014
                       FULTON      06129336   PAUL               COREY       ALLEN             1700     BEECHER ST SW             ATLANTA          GA   30310        FL   7/16/2004    05/09/2006
                       COBB        06103150   ALDERMAN           GREGORY     OWENS             1031     WYLIE RD SE               MARIETTA         GA   30067        FL   10/3/2004    11/21/2017
                       JENKINS     04885943   BLACK              CASSIE      HODGES            358      HWY 17 N                  MILLEN           GA   30442        FL   10/8/2000    10/20/2006
                       FULTON      05424984   HOULE              THOMAS      JAMES             240      BEVERLY RD NE             ATLANTA          GA   30309        FL   2/8/2002     10/10/2006
                       COBB        04861929   ALLGOOD            CARTER      PIERCE            2737     VININGS OAK DR SE         ATLANTA          GA   30339        FL   2/6/2000     03/10/2008
                       DEKALB      06937505   HARBER             ALEXANDER   FREDRICK          2111     CHERRY LN                 DECATUR          GA   30032        FL   10/8/2006    02/03/2015
                       FULTON      06056331   PEREYRA            KRISTIN     ANGELA            9172     EVES CIR                  ROSWELL          GA   30076        FL   5/14/2004    03/06/2015
                       WALTON      06971760   STINSON            SONSERAE    NOEL              2061     KARI BROOK DR             MONROE           GA   30655        FL   1/6/2008     02/07/2012
                       BARTOW      08544461   LAYMAN             DAVID       KENT              24       AKIN WAY NW               CARTERSVILLE     GA   30120        FL   7/1/2012     02/06/2015
                       THOMAS      03380616   MOORE              ROBERT      LEE               251      BELLINGHAM DR             THOMASVILLE      GA   31792-8684   FL   6/9/1996     02/02/2015
                       CHATHAM     05433405   BRYANT             JONAH                         1516     HERON ST                  SAVANNAH         GA   31415        FL   10/6/2002    07/24/2008
                       GWINNETT    05103402   LAMOUR             NATACHA                       4061     SECRET SHOALS WAY         BUFORD           GA   30518        FL   9/18/2000    08/29/2008
                       FULTON      06323417   WHEELER            JAMETA      RENEY             7350     CAMPBELLTON RD SW         ATLANTA          GA   30331        FL   10/3/2004    11/05/2015
                       COBB        07451540   VINING             JAMES       OLLIE             511      WOODLANDS DR SE           SMYRNA           GA   30080        FL   10/5/2008    01/05/2016
                       HENRY       06800808   MICHEL             ISAAC                         1505     DUNNISTON DR              LOCUST GROVE     GA   30248        FL   10/8/2006    01/31/2016
                       COFFEE      06381213   PRESTON            KENNETH     LAMARK            135      S MEADOW DR               NICHOLLS         GA   31554-5983   FL   11/2/2004    08/17/2015
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 448 of 571




                       BUTTS       03330550   GEHRIS             CEZANNE     MYERS             340      FORREST AVE               JACKSON          GA   30233        FL   2/1/2004     07/07/2015
                       LOWNDES     01702869   ROGERS             JULIA       SMITH             215      E MAIN ST                 HAHIRA           GA   31632        FL   10/18/1994   11/02/2010



                                                                                                       Page 38
                                                                                                                                                                                      II
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                   GA Out of State Subsequent Registration


                       HENRY        11295301   DEWBERRY    BRADLEY     JEREMIAH           520      GABLES CT                 MCDONOUGH        GA   30253         IL         5/9/2017     08/28/2017
                       FULTON       10239307   ROBINSON    BETHANY     BROOKE             445      FELTON DR NE              ATLANTA          GA   30312         IL         10/5/2014    10/27/2016
                       DOUGLAS      07973284   BROWN       EXCELL                         5346     HOLLY SPRINGS DR          DOUGLASVILLE     GA   30135-4964    IL         2/11/2009    01/26/2015
                       COBB         04914363   SMITH       AMANDA      LEIGH              4353     INLET RD                  MARIETTA         GA   30066         IN         5/8/2003     08/19/2008
                       PAULDING     03904773   SERCYE      JACQUELYN                      254      GLORY LN                  POWDER SPRINGS   GA   30127         IL         10/6/1996    10/05/2010
                       PICKENS      01024931   JOHNSON     SUSAN       M                  564      OLD PHILADELPHIA RD       JASPER           GA   30143-1062    IL         6/1/1978     01/01/2006
                       HOUSTON      08205909   BRIDGES     JOHN        DAVID              109      JUBILEE CIR               BONAIRE          GA   31005         IN         4/22/2010    03/26/2011
                       BARTOW       05291501   PAYNE       AMANDA      BECKHAM            18       CREEKVIEW DR SE           CARTERSVILLE     GA   30120-6510    KY         10/3/2004    10/23/2007
                       CLAYTON      01715066   WILLIAMS    BARBARA     J                  4090     SWEETBRIAR LN             FOREST PARK      GA   30297-1103    IN         3/26/1969    04/04/1983
                       CHATHAM      10651070   SANDEFUR    KATIE       NICOLE             147      HOPECREST AVE             SAVANNAH         GA   31406         IN         2/1/2016     09/05/2018
                       COBB         05676336   SNYDER      ANDREW      THOMAS             754      FOX HOLLOW PKWY           MARIETTA         GA   30068-2407    KS         6/20/2004    03/04/2011
                       CLAYTON      01722751   GORDON      DONALD      E                  8963     EMERALD CT                JONESBORO        GA   30236-5256    KS         8/30/1979    06/18/2018
                       CLAYTON      01722751   GORDON      DONALD      E                  8963     EMERALD CT                JONESBORO        GA   30236-5256    KS         8/30/1979    06/18/2018
                       FULTON       05637341   SANDERS     KRISTA      KAY                3050     MARGARET MITCHELL DR NW   ATLANTA          GA   30327         KS         10/3/2004    11/07/2012
                       JONES        01335423   BENEDETTI   TRACY       MICHELLE           200      SKINNER RD                GRAY             GA   31032-4634    KY         10/5/1998    04/25/2007
                       COBB         02337072   SMITH       ANDREW      POWELL             96       DURHAM ST SW              MARIETTA         GA   30064-3202    KY         2/3/1992     02/22/2000
                       FAYETTE      05551598   STEWART     CAMEIAN     LARON              410      MILLBROOK VILLAGE DR      TYRONE           GA   30290         KY         10/6/2002    08/23/2004
                       RICHMOND     02288654   WRIGHT      ALISON      SPIERS             2549     WALTON WAY                AUGUSTA          GA   30904         KY         12/30/1993   08/14/2008
                       DEKALB       04635138   MUNCY       ROLAND      J                  1364     WEATHERSTONE WAY NE       ATLANTA          GA   30324         KY         10/8/2000    08/03/2004
                       GWINNETT     04919595   WALKER      DORIAN      VANESSA            2941     PLANTERS MILL DR          DACULA           GA   30019         KY         10/8/2000    09/28/2004
                       FAYETTE      00104459   THOMAN      HEATHER     PRUITT             130      ANTEBELLUM WAY            FAYETTEVILLE     GA   30215         KY         3/10/1989    06/08/2007
                       WHITFIELD    10953278   FAVELA      ANAHI                          134      CHATEAU WAY               DALTON           GA   30720         KY         6/14/2016    10/07/2016
                       PAULDING     00871047   SEXTON      VICKIE      MARCELLE           395      GREENFIELD RD             HIRAM            GA   30141         KY         3/12/1984    08/28/2009
                       CHATHAM      01520454   BROWN       GLORIA      S                  9        E 66TH ST                 SAVANNAH         GA   31405-5210    LA         1/1/1954     04/28/1965
                       DEKALB       05160562   RODRIGUEZ   DAVID                          3135     STRATFORD ARMS DR         CHAMBLEE         GA   30341-3837    MA         10/10/2000   10/11/2012
                       GWINNETT     08461084   PATEL       DHRUVA                         4660     PARKVIEW WALK DR          LILBURN          GA   30047         MA         6/30/2011    10/17/2016
                       DEKALB       08454455   MCMILLAN    KARMEN      SHANICE            3261     WHITE CASTLE DR           DECATUR          GA   30034         MD         6/18/2011    04/08/2015




  Ex. 2 to Petition:
                       MERIWETHER   07462412   HICKS       JESSICA     ALEXIS             3212     SULLIVAN MILL RD          SENOIA           GA   30276         MD         3/5/2008     11/03/2015




Braynard Declaration
                       DEKALB       06112554   MORGAN      PRESCOTT                       766      THE TRCE                  LITHONIA         GA   30058-5872    MD         6/21/2004    04/10/2007
                       COBB         08321413   JACKSON     NICHOLAS    BURCHARD           170      POWERS FERRY MNR SE       MARIETTA         GA   30067         MD         2/5/2012     07/19/2016
                       CLAYTON      01888452   BALDWIN     MARY        ELIZABETH          4650     ELAM CHURCH RD            FOREST PARK      GA   30297-1908    MD         10/5/1992    01/27/2009
                       COLUMBIA     08575341   LEE         JEREMY      ALAN               873      N BELAIR RD               EVANS            GA   30809         MD         10/7/2012    10/06/2016
                       CHATHAM      05138714   ALLEN       KIMBERLY    ANN                8        RIGGER CT                 SAVANNAH         GA   31410-1620    MD         10/6/2000    01/13/2005
                       COBB         10527436   GONZALEZ    DANIEL      JOSE               4175     LIBERTY TRCE              MARIETTA         GA   30066         MA         8/11/2015    11/03/2015
                       CHEROKEE     10298282   DANIELS     JESSICA     PRESLEY            1405     ORANGE SHOALS DR          CANTON           GA   30115         MA         9/11/2014    10/16/2018
                       RICHMOND     10979926   WRATEE      BYRON       DEANDRE            4108     PINNACLE PINES CT         HEPHZIBAH        GA   30815         MA         10/9/2016    07/26/2019
                       DEKALB       05420981   THOMPSON    SHARRON     LOTES              3825     LAVISTA RD                TUCKER           GA   30084         NC         2/7/2002     10/11/2012
                       CHATHAM      01567643   LEE         BERT        ODEAN              1324     DEAN FOREST RD            SAVANNAH         GA   31405         NC         10/5/1992    04/15/2016
                       CARROLL      06172617   MARTIN      DEBORAH     ANN                24       GROVE ISLE DR             TEMPLE           GA   30179         NC         8/18/2004    08/27/2004
                       UPSON        01859828   SMITH       DONALD      R                  143      CRESCENT RD               THOMASTON        GA   30286         NJ         9/28/1992    11/04/1996
                       GWINNETT     07491441   LACUESTA    PAULA                          850      CREMINS RD                LAWRENCEVILLE    GA   30046         NJ         1/2/2008     10/11/2016
                       GWINNETT     07491441   LACUESTA    PAULA                          850      CREMINS RD                LAWRENCEVILLE    GA   30046         NJ         1/2/2008     10/11/2016
                       DOUGLAS      08572353   COUNTS      MARION                         5291     CAITLIN LN                DOUGLASVILLE     GA   30135         NJ         1/10/2012    07/29/2013
                       FULTON       03179519   JUGGASSAR   SHIVA       R                  100      PARKGATE DR NE            ATLANTA          GA   30328         NY         10/1/1988    10/12/2001
                       DEKALB       02369044   MARINO      ANNE        H                  1199     BROOKGATE WAY NE          ATLANTA          GA   30319-2881    NY         9/29/1992    01/04/1996
                       GWINNETT     07599849   SEWELL      KIM         R                  1000     DULUTH HWY                LAWRENCEVILLE    GA   30043         NY         6/19/2008    09/06/2016
                       FULTON       05591960   FRAYSER     SUSANNE     I                  560      WESTOVER DR NW            ATLANTA          GA   30305         NY         10/7/2002    04/30/2014
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 449 of 571




                       LUMPKIN      06092247   HAMM        JORDAN      PAUL               29       MAPLE RIDGE RD            DAHLONEGA        GA   30533         NY         6/20/2004    06/11/2015
                       MCDUFFIE     00214075   BAKER       WILLIAM     B                  2295     OLD MILLEDGEVILLE RD      THOMSON          GA   30824-8611    NY         11/4/1986    09/21/1990



                                                                                                  Page 39
                                                                                                                                                                      u
                                                                                                                                                                       ra


                                                                                                                                                           ill
                                                                                                                                                                      if

                                                                                                                                                           I
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                                        ii

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                         GA Out of State Subsequent Registration


                       FAYETTE     04839892   COREUS         NAOMIE                             100      WESTGREEN WAY             TYRONE           GA   30290        NY   10/8/2000    09/11/2004
                       DEKALB      02004305   JOHNSON        DEBRA         A                    2458     NEWGATE DR                DECATUR          GA   30035-2404   NY   7/27/1991    04/18/1995
                       DEKALB      02004305   JOHNSON        DEBRA         A                    2458     NEWGATE DR                DECATUR          GA   30035-2404   NY   7/27/1991    04/18/1995
                       DEKALB      02009820   JORDAN         THOMAS        A                    2499     OVERLOOK WAY NE           ATLANTA          GA   30345        NY   3/23/1983    01/09/1995
                       FAYETTE     04839892   COREUS         NAOMIE                             100      WESTGREEN WAY             TYRONE           GA   30290        NY   10/8/2000    09/11/2004
                       FULTON      02468556   WILLIAMS       GORDON        L                    8027     LESTER RD                 FAIRBURN         GA   30213-2944   OH   9/19/1966    02/10/1996
                       CLAYTON     05869893   NEWELL         QUENTIN       EUGENE               5844     SPRINGFIELD PL            ELLENWOOD        GA   30294-3903   OH   11/7/2003    04/23/2015
                       PAULDING    08289106   RICHARDSON     IANNA         OCTAVIA              572      PRINCIPAL MERIDAN DR      DALLAS           GA   30132        OH   10/3/2010    07/22/2016
                       CHEROKEE    10280260   FISHER         STEPHEN       BRIAN                215      DEER PARK TRL             CANTON           GA   30114        OH   8/20/2014    08/22/2016
                       CHEROKEE    10280260   FISHER         STEPHEN       BRIAN                215      DEER PARK TRL             CANTON           GA   30114        OH   8/20/2014    08/22/2016
                       FULTON      10566438   JARRARD        ALEXANDER     JAMES                2575     PEACHTREE RD NE           ATLANTA          GA   30305        OH   6/13/2015    10/04/2016
                       FORSYTH     12151981   TROTTA         MARK          R                    740      SIENNA DR                 CUMMING          GA   30040        NY   3/25/2019    04/19/2019
                       CHATHAM     08645525   SULLIVAN       REED          LONGSTREET           516      E 48TH ST                 SAVANNAH         GA   31405        NY   3/18/2012    09/14/2018
                       FULTON      11204528   SOWELL         ERIN          MICHELLE             536      BOULEVARD PL NE           ATLANTA          GA   30308        OH   1/6/2017     08/31/2018
                       THOMAS      00635399   SMITH          MICHAEL       A                    1360     MYRICK RD                 THOMASVILLE      GA   31792-9016   OH   5/27/1988    02/07/1992
                       BURKE       01455205   MILLER         GLORIA        J                    171      HERNDON RD                WAYNESBORO       GA   30830-6418   OH   12/1/1964    08/15/1973
                       COBB        03558157   BELLAMY        MARK          ALAN                 316      LYMAN DR NE               MARIETTA         GA   30060        OH   10/6/1996    07/14/2015
                       FULTON      10757700   EPPS           KRISTEN       MICHELLE             918      SOCIETY CIR SW            ATLANTA          GA   30331        OH   4/21/2016    08/26/2016
                       BULLOCH     06377835   POLLARD        RAYMOND       TRAVIS               1151     BEULAH LN                 BROOKLET         GA   30415        OH   10/3/2004    09/13/2016
                       FULTON      08276029   TAYLOR         NOELLE        NICOLE               171      AUBURN AVE NE             ATLANTA          GA   30303        OR   10/7/2012    06/27/2018
                       FULTON      07044474   NORTON         KATHARINE     TERESA               311      PEACHTREE HILLS AVE NE    ATLANTA          GA   30305        OR   1/6/2008     11/24/2009
                       CHATHAM     05488499   JOLLY          TARA          LATRELL              2251     MASON DR                  SAVANNAH         GA   31404        PA   5/15/2002    10/13/2011
                       HOUSTON     00780408   WALKER         ROBERT        A                    118      COVEY DR                  WARNER ROBINS    GA   31088-6502   PA   5/19/1972    06/10/1980
                       FAYETTE     05550337   MORGAN         JOANNE        NICOLE               1512     HIGHWAY 54 W              FAYETTEVILLE     GA   30214        PA   10/6/2002    04/07/2013
                       MARION      07525816   WILLIAMS       KIMBERLY      IRENE                524      JIM ALLEN RD              BOX SPRINGS      GA   31801        OK   6/15/2008    02/17/2015
                       FULTON      08304797   MISHRA         VINAY                              11945    THORNBURY VW              ALPHARETTA       GA   30005-9017   PA   9/10/2010    10/03/2014
                       TOWNS       00465681   HARNAGE        GERALD        THOMAS               6290     UPPER HIGHTOWER RD        HIAWASSEE        GA   30546        OR   2/4/1996     05/15/2019




  Ex. 2 to Petition:
                       CHEROKEE    06263814   STIEFEL        GARY          DAVID                291      BALABAN CIR               WOODSTOCK        GA   30188        PA   10/3/2004    07/30/2017




Braynard Declaration
                       COBB        06511414   MARKICH        MATTHEW       LEE                  19       IRON BRIGADE DR SW        MARIETTA         GA   30064        PA   11/2/2008    10/06/2019
                       COBB        08112406   ANKERHOLZ      KEVIN         DONALD JOHN          4483     LEESBURG RD               MARIETTA         GA   30066-2446   PA   9/27/2009    06/29/2020
                       CLARKE      04790476   GOODRUM        CATHERINE     E                    165      WILCOX ST                 ATHENS           GA   30605-1323   PA   10/4/1999    04/07/2008
                       HABERSHAM   02808798   PULLIAM        RITA          J                    348      HABERSHAM TERRACE         CORNELIA         GA   30531        SC   10/4/1988    07/07/2004
                       NEWTON      07675429   JENKINS        KATINA        M                    25       ADLER PL                  COVINGTON        GA   30016        SC   9/5/2008     04/02/2012
                       FULTON      05137715   WRIGHT         KEVIN         A                    285      BOULDER DR                ROSWELL          GA   30075        SC   10/8/2000    09/19/2008
                       CHATHAM     06490573   BOOTH          BRENDA        C                    111      COASTAL PL                SAVANNAH         GA   31406        SC   3/15/2005    03/26/2008
                       FRANKLIN    01254507   FICK           SANDRA        W                    236      LINTON AVE                LAVONIA          GA   30553        SC   7/17/1968    12/15/2008
                       JONES       00167602   CLAXTON        SUSAN                              117      OAKVIEW CIR               GRAY             GA   31032        SC   4/25/1989    06/10/2003
                       GORDON      03559459   ROEGNER        BRENDA        G                    597      NICKLESVILLE RD NE        RESACA           GA   30735        SC   6/9/1996     11/15/2006
                       WHITFIELD   00513559   MOORE          CRYSTAL       W                    3940     LOWERY LN                 ROCKY FACE       GA   30740        TN   1/1/1994     12/12/2000
                       DEKALB      04895885   WRIGHT         LIMESHA       DAWN                 3030     N OAK CT                  DECATUR          GA   30034        TN   6/18/2000    09/25/2012
                       COBB        02848195   BRIDGEMAN      PAULINE       L                    3284     BIRCHHAVEN TRCE           POWDER SPRINGS   GA   30127        TN   2/25/1992    08/03/2012
                       GWINNETT    06629224   PENNANT        CHARMAINE     M                    2495     INGRAM RD                 DULUTH           GA   30096        SC   7/26/2005    04/19/2010
                       HOUSTON     03971839   ALLEN-JOYNER   CRYSTAL       YOLANDA              108      HAMPTON PT                WARNER ROBINS    GA   31088-7560   TX   10/4/1998    03/12/2008
                       ROCKDALE    04701815   CURRY          CHARLES       EDWARD               2351     FAIRHAVEN CV NE           CONYERS          GA   30012-2664   TX   10/8/2000    10/15/2008
                       PAULDING    03875047   WADE           MELINDA       LORRAINE             337      E FOSTER AVE              DALLAS           GA   30132        TX   10/6/1996    10/14/2012
                       FORSYTH     06019037   BOWMAN         MICHELLE      MCMINN               3870     GRANDVIEW MANOR DR        CUMMING          GA   30028        TX   10/3/2004    10/10/2012
                       GLYNN       08239950   KASPER         TAYLOR        PAIGE                145      WILLOW POND WAY           BRUNSWICK        GA   31525-9203   TX   6/17/2010    11/08/2012
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 450 of 571




                       FAYETTE     07513240   HERNANDEZ      KRISTIAN                           280      STAYMAN PARK              FAYETTEVILLE     GA   30215        TX   10/5/2008    07/28/2014
                       FAYETTE     01746153   COULTER        CHRISTOPHER   ELLIOTT              335      DICKSON ST                FAYETTEVILLE     GA   30214-5401   TX   10/27/1988   10/04/1998



                                                                                                        Page 40
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                           -•
                                                                                                                                                                           -
                                                                                   GA Out of State Subsequent Registration


                       FLOYD        05686230   WILSON      SANTANA     MAURENE            306      ROSWELL AVE SE            ROME             GA   30161        TX   10/3/2004    10/30/2014
                       GWINNETT     06552036   SHAH        MILI        NITIN              2898     MAJOR RIDGE TRL           DULUTH           GA   30097-4987   TX   5/18/2005    03/31/2016
                       MUSCOGEE     05540108   ONYEWUCHI   SUSAN       KAY                8500     FRANCISCAN WOODS DR       COLUMBUS         GA   31909        TX   10/6/2002    10/15/2016
                       FAYETTE      08352474   PENSON      BRITTANY    NICOLE             212      BRUNSWICK DR              TYRONE           GA   30290-1566   TX   12/23/2010   10/26/2016
                       NEWTON       02476651   HORTON      GERALDINE   LUCAS              150      CREEKVIEW BLVD            COVINGTON        GA   30016        TN   6/23/1992    03/11/2016
                       JEFF DAVIS   06182214   HUGHES      BRIANNA                        2100     ALTAMAHA RD               HAZLEHURST       GA   31539        TN   8/30/2004    05/26/2016
                       DOUGLAS      07535376   NANCE       JASON       CRAIG              2295     VALLEY CREEK DR           LITHIA SPRINGS   GA   30122        TN   5/10/2008    09/29/2016
                       GWINNETT     07764384   WEST        DANIEL      RUSSELL            180      CARDIGAN CIR SW           LILBURN          GA   30047        TN   10/5/2008    10/03/2016
                       WALKER       07198866   PARRIS      CHARIETY    FAITH              957      CRESTRIDGE DR             ROSSVILLE        GA   30741        TN   10/5/2008    09/07/2016
                       PAULDING     10024839   VAUGHN      KIMBERLY                       440      SOUTHERN TRACE DR         ROCKMART         GA   30153        TN   10/9/2016    04/07/2017
                       CLAYTON      01727370   SMITH       WILLIAM     G                  2160     LAKE JODECO RD            JONESBORO        GA   30236-5238   TN   8/5/1982     12/11/2018
                       GWINNETT     10212405   BORDERS     LAUREN      IVY                3557     THORNBROOKE PL            DULUTH           GA   30097        TN   4/23/2014    07/02/2018
                       FAYETTE      08352474   PENSON      BRITTANY    NICOLE             212      BRUNSWICK DR              TYRONE           GA   30290-1566   TX   12/23/2010   10/26/2016
                       DEKALB       10583791   SALONE      AYANA       NOELLE             2112     WISTERIA WAY NE           ATLANTA          GA   30317        TX   11/19/2015   10/13/2016
                       CHATHAM      01506487   HENDRIX     JOSEPH      JEROME             1411     AUDUBON DR                SAVANNAH         GA   31415        TX   1/1/1990     08/24/2016
                       FULTON       06888000   WRIGHT      DANIEL      JACOB              210      SUMMERFIELD DR            ALPHARETTA       GA   30022        TX   10/8/2006    02/03/2017
                       COLUMBIA     06854125   SHEETS      MELISSA     GAIL               2086     EGRET CIR                 EVANS            GA   30809        TN   10/5/2008    01/24/2012
                       HANCOCK      07846623   POPE        HANNAH      GABRIELLE          655      SANDY RUN DR              SPARTA           GA   31087        TN   10/5/2008    01/05/2017
                       BIBB         05840905   JONES       KATHERINE   ANN                105      BALKCOM PL                MACON            GA   31210-7318   TX   9/29/2003    12/13/2017
                       STEPHENS     05851175   CABRERA     ALEJANDRO   VINICIO            168      ROSEDALE ST               TOCCOA           GA   30577        TX   10/8/2006    08/24/2018
                       FULTON       11708083   LAFLEUR     CAROLINE    MURPHY             535      HICKORY MILL LN           ALPHARETTA       GA   30004        TX   4/19/2018    10/21/2018
                       BUTTS        01392561   HICKS       HARRY       DANIEL             433      COLWELL RD                JACKSON          GA   30233-5329   TX   2/5/1988     03/13/2008
                       NEWTON       02117724   TAYLOR      CHARLES     EDWARD             45       PACES LNDG                COVINGTON        GA   30016        TX   7/10/1982    06/29/2008
                       CLAYTON      05335632   THOMAS      MONROE                         6171     VALDEZ DR                 REX              GA   30273        TX   10/3/2004    10/10/2008
                       CLAYTON      05335632   THOMAS      MONROE                         6171     VALDEZ DR                 REX              GA   30273        TX   10/3/2004    10/10/2008
                       ROCKDALE     04307356   WHITMAN     ELBERT      CURTIS             3079     DENNARD RD NE             CONYERS          GA   30013        TX   1/8/1998     08/10/2001
                       FULTON       06416564   ROUNDS      LATRICIA    LYNN               3562     PIEDMONT RD NE            ATLANTA          GA   30305        TX   10/8/2006    07/28/2012




  Ex. 2 to Petition:
                       COBB         06641775   CAUSEY      LINDSAY     WEISBRODT          3653     HADFIELD DR               MARIETTA         GA   30062        TX   10/5/2008    12/13/2014




Braynard Declaration
                       DEKALB       06089435   KIMBLE      SHARON      REDDING            2770     WILCSHIRE CT              TUCKER           GA   30084        TX   6/20/2004    12/19/2015
                       COWETA       08082725   NOREIKA     NINA        ELIZABETH          147      CROSSROADS EST DR         NEWNAN           GA   30265        TX   10/3/2010    03/24/2016
                       FULTON       02507585   WILLIAMS    JAMES       MICHAEL            139      OSNER DR NE               ATLANTA          GA   30342        TX   2/25/1986    10/09/2012
                       HENRY        01937269   DAVIS       GRETA       LYNELL             365      SANTA FE TRL              ELLENWOOD        GA   30294        TX   9/30/1992    09/01/2003
                       PICKENS      02183274   SMITH       CHARLES     RAY                257      WINDSOR WAY               JASPER           GA   30143        TX   3/17/1995    01/09/2002
                       FULTON       08785734   MCDANIEL    CONAN       TAYLOR             1125     HAMMOND DR NE             ATLANTA          GA   30328        VA   8/30/2012    10/17/2016
                       FULTON       08785734   MCDANIEL    CONAN       TAYLOR             1125     HAMMOND DR NE             ATLANTA          GA   30328        VA   8/30/2012    10/17/2016
                       QUITMAN      03655743   ANDERSON    PATRICIA    A                  143      CORSICA PL                GEORGETOWN       GA   39854        IL   6/9/1996     05/20/1997
                       DEKALB       05482858   TATE        TIFFANY     LEIGH              150      HUTCHINSON ST NE          ATLANTA          GA   30307-3820   IL   7/21/2002    10/07/2004
                       FULTON       06565381   CHERNEY     KENNETH     ALAN               926      MERCER ST SE              ATLANTA          GA   30316        IL   5/25/2005    08/21/2009
                       FULTON       03257245   RICE        EARL                           706      CIMARRON PKWY             SANDY SPRINGS    GA   30350        IL   10/6/1996    12/04/2019
                       HENRY        10991549   CURTIS      BRIANA      CIARA              1703     TREES OF AVALON PKWY      MCDONOUGH        GA   30253        IL   10/7/2016    07/28/2017
                       RICHMOND     01448851   HICKS       DAVID       M                  4108     MUIRFIELD DR              AUGUSTA          GA   30906        IN   5/18/1992    01/16/2007
                       OCONEE       02753543   MOONEY      TODD        STERLING           5540     HIGH SHOALS RD            BISHOP           GA   30621        IN   4/21/1982    02/03/2016
                       LUMPKIN      06236013   REID        ROBERT      JOHN               415      BROOKWOODS LN             DAHLONEGA        GA   30533        KY   10/3/2004    04/21/2008
                       FULTON       10243423   LEFEBVRE    CATHERINE   ELIZABETH          2305     OLD NORTHPARK LN          ALPHARETTA       GA   30004        IN   10/9/2016    08/07/2018
                       WARE         03745320   HANKALA     KAREN       MARIE              1412     SAINT MARYS DR            WAYCROSS         GA   31501        IN   10/8/2000    02/04/2003
                       BIBB         00170913   SMITH       CAROLYN                        3985     LINDWOOD DR               MACON            GA   31206        KY   8/16/1990    08/12/2005
                       OCONEE       02781249   MORIN       JOY         N                  2100     UNION CHURCH RD           BISHOP           GA   30621        IN   8/17/1987    09/01/1992
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 451 of 571




                       GWINNETT     02828690   DAVIS       SUSAN       R                  980      OLD PEACHTREE RD NE       LAWRENCEVILLE    GA   30043        KS   9/17/1990    10/16/1992
                       HENRY        05727765   LONG        RYAN        ALLEN              121      CALDWELL DR               HAMPTON          GA   30228        KS   2/1/2004     07/15/2010



                                                                                                  Page 41
                                                                                                                                                                                 II
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                      GA Out of State Subsequent Registration


                       BARTOW       00666844   KEMP          JERRY       DALE                131      PLYMOUTH DR               CARTERSVILLE     GA   30120        KY   8/1/1991     09/11/2003
                       HABERSHAM    02969172   GIBBS         DONALD      MALOY               114      BOCA CT                   DEMOREST         GA   30535-4868   KY   7/23/1986    11/14/1997
                       CATOOSA      00423148   MINSHEW       MYOUNG      CHA                 112      ROCKY FORD RD             ROSSVILLE        GA   30741-6708   KY   10/3/1992    05/04/2004
                       WALTON       00581759   RICE          CARL        DEAN                2390     AZALEA DR                 LOGANVILLE       GA   30052        KY   1/1/1994     06/13/2011
                       FORSYTH      02389307   GOLDEN        BARBARA     W                   5870     PILGRIM POINT EXT         CUMMING          GA   30041        KY   8/17/1994    07/26/2011
                       FULTON       02708006   PRATER        WILLIAM     ROBERT              820      DEKALB AVE NE             ATLANTA          GA   30307        KY   9/29/1992    09/08/2000
                       FORSYTH      02674717   SULLIVAN      SARA        COHRON              8275     MAJORS GLEN CT            CUMMING          GA   30041-9309   KY   3/28/1995    12/20/2001
                       COBB         04151445   CUTHBERTSON   REBECCA     ANN                 4438     SHILOH TRL                POWDER SPRINGS   GA   30127        KY   10/3/2004    10/06/2008
                       CARROLL      02915245   MOSTELLER     KAREN       CHRISTINE           108      TERRAPIN CT               CARROLLTON       GA   30116        KY   4/19/1995    10/07/2004
                       FULTON       03282062   PETCHENIK     NICOLE      BAUMGARTEN          6205     GLEN OAKS LN NE           SANDY SPRINGS    GA   30328        KY   8/17/1995    06/30/2005
                       CATOOSA      03955490   MINSHEW       DEBRA       ANN                 112      ROCKY FORD RD             ROSSVILLE        GA   30741-6708   KY   10/7/1996    09/23/2004
                       LIBERTY      05946830   BRANCH        DAMIEN      LORENZO             335      MANCHESTER CT             MIDWAY           GA   31320-7147   KY   12/13/2003   08/03/2007
                       LAURENS      01761038   TAYLOR        MELANIE     D                   1142     MULBERRY PL               DUDLEY           GA   31022        KY   6/23/1992    04/24/2001
                       FAYETTE      10198735   RICHBURG      VICTORIA    JASMINE             212      GINGER CAKE RD            FAYETTEVILLE     GA   30214        KY   4/15/2014    10/10/2014
                       GORDON       01103930   MOORE         CHARLES     ALLEN               176      WOODFORD WAY SE           CALHOUN          GA   30701-4168   KY   3/1/1993     04/14/2000
                       MUSCOGEE     05466192   POWELL        JESSE       AARON               4407     WALKING STICK WAY         COLUMBUS         GA   31907        KY   4/5/2002     09/23/2002
                       WALTON       05695802   RUTLEDGE      AMBER       MCCULLOUGH          1210     OLYMPIC DR                OXFORD           GA   30054        KY   10/3/2004    02/13/2009
                       CHEROKEE     10825361   SMITH         CAROLINE                        220      MEADOWS WALK              CANTON           GA   30115        LA   7/27/2016    09/21/2016
                       COLUMBIA     05732129   BUTLER        RICHARD                         3534     PATRON DR                 GROVETOWN        GA   30813        MD   6/20/2004    10/14/2008
                       DEKALB       05324741   BROWN         LORI        MARIE               3483     ASHWOOD LN                ATLANTA          GA   30341-4537   MN   10/3/2004    10/08/2013
                       GWINNETT     06517244   CARMICHAEL    SHEILA      RENEE               538      SUWANEE GREEN BLVD        SUWANEE          GA   30024        NC   2/3/2005     07/06/2012
                       DEKALB       05623892   FIELDS        SAMMY       MORRIS              1306     STONE MILL CV             STONE MOUNTAIN   GA   30083        NC   10/3/2004    04/15/2015
                       DEKALB       05623892   FIELDS        SAMMY       MORRIS              1306     STONE MILL CV             STONE MOUNTAIN   GA   30083        NC   10/3/2004    04/15/2015
                       GWINNETT     08439472   RADILLO       ANTONIO                         1425     GRAYLAND CREEK PL         LAWRENCEVILLE    GA   30046        NC   10/7/2012    12/28/2016
                       CLAYTON      08308354   HARRIS        DEVIN       SIMONE              3361     MEADOVISTA DR             ELLENWOOD        GA   30294-6638   NC   9/27/2010    03/20/2020
                       HOUSTON      00785662   JACKSON       MARY        ANN                 403      LEE ST                    WARNER ROBINS    GA   31088        NC   6/18/1978    02/26/2004
                       DOUGLAS      04894336   WALLACE       ROBERT      KENT                5671     TYREE RD                  WINSTON          GA   30187        NC   10/6/2002    07/10/2019




  Ex. 2 to Petition:
                       HEARD        02213699   WALSTON       MARY        ELIZABETH           3125     S RIVER RD                FRANKLIN         GA   30217        NC   10/3/1983    08/08/2011




Braynard Declaration
                       HEARD        02213703   WALSTON       RONALD      HARVEY              3125     S RIVER RD                FRANKLIN         GA   30217        NC   8/23/1973    08/08/2011
                       NEWTON       01370498   JOHNSON       SHIRLEY     ANN                 1330     HIGHTOWER TRL             OXFORD           GA   30054        MO   2/15/1964    06/10/1978
                       FULTON       05698709   HOOPER        STEVEN      EDWARD              761      EAGLES MERE CT            ALPHARETTA       GA   30005        MO   3/25/2003    02/18/2015
                       DEKALB       08782038   ANDWELE       OMARI                           4603     WEYBURN LN                STONE MOUNTAIN   GA   30083-5547   MO   8/15/2012    10/14/2016
                       FULTON       08957189   REESE         JOSHUA      TEREZ               4273     DOLLAR MILL WAY SW        ATLANTA          GA   30331        MO   3/14/2013    09/19/2016
                       FULTON       10252487   HARRIS        KENNEDI     DANIELLE            1660     WATERWAY XING SW          ATLANTA          GA   30331        MO   5/28/2014    10/12/2016
                       HENRY        00331955   SMITH         KENNETH     D                   2536     HIGHWAY 81 E              MCDONOUGH        GA   30252        MO   3/7/1974     02/28/1996
                       FULTON       08651061   TAVASSOLI     KARISA      FARINAZ             2805     GLENLOCKE WAY NW          ATLANTA          GA   30318        MO   4/17/2012    10/24/2016
                       CATOOSA      00413376   SMITH         MARY        ANN                 88       N CRESTVIEW DR            RINGGOLD         GA   30736        MO   3/13/1984    10/06/2004
                       DEKALB       06019501   PERO          JOSEPH      CHARLES             7943     UNION GROVE RD            LITHONIA         GA   30058        NC   10/3/2004    05/14/2012
                       DEKALB       12277894   CASSABERRY    JOSHUA      JAJUAN              2039     MARBUT TRCE               LITHONIA         GA   30058        NC   5/31/2019    07/02/2020
                       LAMAR        00119243   SMITH         JASON       MICHAEL             340      TOM BELL RD               MILNER           GA   30257        NC   4/21/1993    04/07/2011
                       DEKALB       02103931   SMITH         DONNA       M                   3888     JOHN HOPKINS CT           DECATUR          GA   30034-5706   NJ   10/2/1984    08/16/2016
                       FULTON       02451632   LAURINO       EILEEN      F                   2347     VIRGINIA PL NE            ATLANTA          GA   30305-4236   NJ   4/15/1986    09/13/2018
                       GWINNETT     07607789   HENRY-DAVIS   SUZETTE                         305      CEDARHURST RD             LAWRENCEVILLE    GA   30045        NY   7/1/2008     08/10/2011
                       COWETA       05015885   HERMAN        JOSHUA      MICHAEL             89       W SHORE DR                NEWNAN           GA   30263        NY   10/12/2016   07/13/2018
                       CLAYTON      07793550   BERRYHILL     COLLEEN                         504      PINECREST DR              RIVERDALE        GA   30274        NV   10/5/2008    07/17/2012
                       DEKALB       10402425   DAVIS         BRITTANY    ALISA               6969     WIND RUN WAY              STONE MOUNTAIN   GA   30087        NV   11/22/2014   03/14/2016
                       WASHINGTON   08635453   LAWRENCE      MARCELLUS   DENARD              265      E LAKE DR                 SANDERSVILLE     GA   31082-7522   NV   3/29/2012    01/11/2019
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 452 of 571




                       CHATHAM      01538184   JONES         LINDA       S                   218      HOLIDAY CIR               SAVANNAH         GA   31419        NY   1/1/1980     07/11/1980
                       BARTOW       03019015   LARSON        BONNIE      SUTTON              21       CAPTAINS TURN SE          CARTERSVILLE     GA   30121        LA   9/1/1982     10/10/2016



                                                                                                     Page 42
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                                    Ii

                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                    GA Out of State Subsequent Registration


                       COBB         03554037   KATHURIA     SHILPEE                        4419     TWIN CREEK DR NE          KENNESAW         GA   30144        MD         10/6/1996    02/24/2009
                       FULTON       05274171   LESLIE       KENNETH     LAMAR              3334     PEACHTREE RD NE           ATLANTA          GA   30326        MD         10/3/2004    10/10/2008
                       OCONEE       05087270   BAXTER       REBECCA     CARSON             2570     CLOTFELTER RD             BOGART           GA   30622        MA         10/8/2000    02/01/2005
                       HENRY        05883660   TABB         DORIS       JEAN               40       ROSENWALD LN              HAMPTON          GA   30228        MA         2/1/2004     08/04/2016
                       HENRY        03462855   GRANT        DONALD      ALLEN              523      GOLDFINCH WAY             STOCKBRIDGE      GA   30281-9028   MA         10/6/1996    03/24/2017
                       COBB         08716966   WALKER       BRANDON     JABARI             2985     MILFORD TRL SW            MARIETTA         GA   30008        MA         10/7/2012    02/19/2020
                       FULTON       04051699   HORTON       KENNETH     ERIC               1150     BRIARCLIFF CT NE          ATLANTA          GA   30306        MD         10/8/2000    12/23/2011
                       DEKALB       10797138   RAPHAEL      ANGELA      ANN                4291     MORNING VW                STONE MOUNTAIN   GA   30083        MD         6/18/2016    01/10/2018
                       FULTON       06815916   PATTERSON    SHAUNDRA    R                  3264     WESTPORT WAY SW           ATLANTA          GA   30311-1947   MD         4/12/2006    09/17/2015
                       COBB         06245338   WILLIAMS     ADAM        LLOYD              2247     GLENN VALLEY DR SW        MARIETTA         GA   30064        MD         9/1/2004     09/12/2016
                       DEKALB       06302003   SMITH        TORRI       YLAN               2443     BOULDER RD SE             ATLANTA          GA   30316        MD         10/3/2004    01/13/2017
                       BARROW       02755375   TURNER       ROBERT      B                  1248     DALE DR                   MONROE           GA   30656-3525   MD         9/7/1982     09/22/1997
                       FULTON       06316841   DEGEFE       HIWOT       ZELEKE             1750     REGENCY HILLS CIR SW      ATLANTA          GA   30331        MD         10/3/2004    06/03/2014
                       FULTON       07373944   LEVERMORE    PAULA       JULIENNE           5610     GLENRIDGE DR NE           ATLANTA          GA   30342        MD         1/5/2008     12/30/2014
                       FULTON       07373944   LEVERMORE    PAULA       JULIENNE           5610     GLENRIDGE DR NE           ATLANTA          GA   30342        MD         1/5/2008     12/30/2014
                       FORSYTH      03899830   SMITH        KAREN       M                  2905     CANON CT                  CUMMING          GA   30041-6679   ME         10/7/1996    10/21/2008
                       FORSYTH      03899830   SMITH        KAREN       M                  2905     CANON CT                  CUMMING          GA   30041-6679   ME         10/7/1996    10/21/2008
                       COBB         02084869   ROBINSON     BRYAN       JOSEPH             208      SEMINOLE DR NE            MARIETTA         GA   30060-1259   MD         5/20/1994    02/02/2005
                       FULTON       07350085   MOORE        VICTORIA    LUCILE             501      CASCADE RISE CT SW        ATLANTA          GA   30331        MD         10/5/2008    04/05/2016
                       DEKALB       03883552   KELLY        MONICA      T                  2998     BELVEDERE LN              DECATUR          GA   30032        SC         10/7/2012    11/03/2016
                       FULTON       11490936   FIERCE       TRINITY                        75       SPICEWOOD CT              COLLEGE PARK     GA   30349        SC         10/6/2017    10/17/2018
                       FAYETTE      00355978   WYNN         SIDNEY                         172      LAFAYETTE DR              FAYETTEVILLE     GA   30214-5329   SC         1/28/1995    11/01/2005
                       CHEROKEE     00490648   HAWTHORNE    MALYNDA     GARLAND            1641     GARLAND MOUNTAIN TRL      WALESKA          GA   30183        TN         2/4/1996     09/27/2012
                       FULTON       04015914   BELL         MARIO       Y                  4478     FAVORED WAY               ATLANTA          GA   30291        TN         10/7/2012    09/22/2020
                       FULTON       03469036   KING         HULEN       GARY               273      GOODSON WAY NW            ATLANTA          GA   30309        TN         2/4/1996     04/03/2015
                       COBB         06638184   NEUROHR      TARYN       KATE               110      COUNTRYSIDE PL SE         SMYRNA           GA   30080        TN         10/5/2008    06/06/2016
                       FULTON       05430209   FINNEY       LAUREN      RACHEL             1084     HOWELL MILL RD NW         ATLANTA          GA   30318        TN         10/3/2004    03/02/2016




  Ex. 2 to Petition:
                       GWINNETT     02411315   VICKERS      CYNTHIA     DENISE             539      CORBIN OAK RDG            GRAYSON          GA   30017        TN         9/19/1992    07/05/2016




Braynard Declaration
                       FULTON       05028927   WHITEHURST   CHARLES     DAVID              3681     MANOR BROOK TER NE        ATLANTA          GA   30319        TN         10/8/2000    09/09/2016
                       FULTON       02556806   ANTHONY      LINDA       K                  145      BRASSY CT                 ALPHARETTA       GA   30022        TN         10/22/1986   10/17/2016
                       GWINNETT     03871430   TAYLOR       TIMOTHY     E                  662      RAVINIA WAY               LAWRENCEVILLE    GA   30044        TN         9/5/1996     08/14/2017
                       HENRY        07455330   AGUINA       JUSTIN      NOE                35       HEARTHSTONE CT            STOCKBRIDGE      GA   30281        TN         10/5/2008    05/11/2018
                       GILMER       10147785   WILLARD      PAUL        DOUGLAS            26       CRESTVIEW DR N            ELLIJAY          GA   30540        TN         4/20/2014    03/20/2018
                       WASHINGTON   03877587   DICKERSON    JASON       RONALD             503      ANTHONY DR                SANDERSVILLE     GA   31082        TN         10/6/1996    10/25/2019
                       JACKSON      00755617   WETHERBEE    WALLACE     BUTTS              119      HELENE WAY                JEFFERSON        GA   30549        TN         8/26/1992    02/06/2020
                       MUSCOGEE     08778248   BUSH-HALL    BRENDA      DEAN               6805     PLAYFIELD DR              COLUMBUS         GA   31907-4572   TX         7/11/2012    10/05/2013
                       LOWNDES      00650295   VANSICKLE    JASON       EDWARD             3826     THOREAU DR                VALDOSTA         GA   31605        TX         1/8/1992     07/23/2017
                       GWINNETT     07044065   LUTZ         BRIAN       ANDREW             3385     FAIRWAY BEND DR           DACULA           GA   30019        TX         6/21/2006    12/16/2017
                       FANNIN       00449277   TIPTON       NICKI       LEONA              144      OAK COURT                 BLUE RIDGE       GA   30513        TX         10/2/1992    02/28/2018
                       HABERSHAM    07842153   HENDERSON    RYAN        BROOKS             118      SWAIN ST                  CLARKESVILLE     GA   30523        TX         10/5/2008    02/04/2018
                       COWETA       03726732   RINGHAM      SHARON      MCCOLLAM           87       PLATINUM RDG              SHARPSBURG       GA   30277        TX         10/6/1996    05/27/2018
                       HENRY        04023817   BRIGGS       RANDALL     DWAYNE             285      MADISON GRACE AVE         MCDONOUGH        GA   30252        TX         10/8/2000    10/20/2004
                       COWETA       05882275   LECUYER      JOHN        JOSEPH             29       SHORELINE DR              NEWNAN           GA   30263        TX         10/3/2004    09/13/2005
                       CHEROKEE     00504736   POWELL       DEBORAH     ANN                8633     CUMMING HWY               CANTON           GA   30115-9347   TX         1/26/1980    10/21/2016
                       FULTON       07516760   MASSEY       CRAIG       ALEXANDER          316      BEREAN AVE SE             ATLANTA          GA   30312        TX         10/5/2008    09/12/2010
                       GWINNETT     07965475   VALDEZ       LORENA                         106      GWINNETT SQUARE CIR       DULUTH           GA   30096        TX         10/24/2008   11/20/2009
                       GWINNETT     07965475   VALDEZ       LORENA                         106      GWINNETT SQUARE CIR       DULUTH           GA   30096        TX         10/24/2008   11/20/2009
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 453 of 571




                       COBB         03822521   IZARD        ELIZABETH   LYNN               583      INDIAN HILLS PKWY         MARIETTA         GA   30068        TX         10/6/1996    11/27/2016
                       DOUGHERTY    06654964   KELLY        JAMES       ALAN               3704     QUAIL HOLLOW RD           ALBANY           GA   31721        TX         10/5/2008    11/28/2012



                                                                                                   Page 43
                                                                                                                                                                      u
                                                                                                                                                                       ra


                                                                                                                                                            is
                                                                                                                                                                      if

                                                                                                                                                            I
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                       -•
                                                                                                                                                                       -
                                                                                     GA Out of State Subsequent Registration


                       GILMER       01163507   STONECIPHER   RICHARD     EARL               99       ALM LN                    ELLIJAY         GA   30540        TX   9/18/1992    11/03/2000
                       COBB         03038269   HELMER        EDWARD      THOMAS             37       HARTLEY WOODS DR NE       KENNESAW        GA   30144-3052   TX   2/1/1984     08/30/2014
                       COLUMBIA     06963127   JACKSON       CONSTANCE   CHERELLE           993      WATERMARK DR              EVANS           GA   30809        TX   10/5/2008    05/08/2016
                       WARE         03403262   THOMAS        ROSIE       MARIE              2014     TEBEAU ST                 WAYCROSS        GA   31501        TX   10/5/2004    12/08/2016
                       DEKALB       07567573   SAFATH        RUHANI                         4694     LAWRENCEVILLE HWY         TUCKER          GA   30084        TX   6/7/2008     11/12/2016
                       SPALDING     05683467   MADDOX        JOEL        RUSSELL            132      MANLEY DR                 GRIFFIN         GA   30223        TX   10/3/2004    02/26/2017
                       FULTON       01964979   HOLDEN        DONNA       GEREGHTY           3208     HABERSHAM RD NW           ATLANTA         GA   30305        TX   7/9/1991     07/08/2017
                       COLUMBIA     03056736   SUDIA         TANYA       MARIE              1159     HUNTERS COVE              EVANS           GA   30809        TX   6/1/1984     12/12/2014
                       CLARKE       08570113   CAPPI         ELIAH       DAVID              338      S MAIN ST                 WINTERVILLE     GA   30683        TX   2/15/2015    04/13/2016
                       COBB         04643162   KAESBERG      MICHAEL     CHARLES            2055     BARRETT LAKES BLVD NW     KENNESAW        GA   30144        TX   2/6/2000     10/29/2016
                       HOUSTON      08187070   FOWLER        EMILY       KATHRYN            101      LAKE FRONT DR             WARNER ROBINS   GA   31088        TX   10/7/2012    01/01/2017
                       FANNIN       10114921   TOWE          HANNAH      LEIGH              11651    MORGANTON HWY             MORGANTON       GA   30560        TX   10/25/2013   08/27/2016
                       LOWNDES      06714189   CREWS         JORDAN      CHARLES            805      SMITHBRIAR DR             VALDOSTA        GA   31602        TX   10/5/2008    09/09/2017
                       CLAYTON      05861435   SANSBURY      DELICIA     NICOLE             6108     MOUNT ZION BLVD           ELLENWOOD       GA   30294        TX   10/3/2004    01/05/2006
                       LIBERTY      01074390   HINELY        LELAND      EDWARD             2011     OSSABAW DR                HINESVILLE      GA   31313-9496   TX   3/11/1991    07/04/2019
                       MITCHELL     04976507   MCINTYRE      WILLIE      JAMES              4002     US HIGHWAY 19             PELHAM          GA   31779        TX   6/17/2000    04/12/2018
                       THOMAS       08359275   FLETCHER      CAITLIN     PAIGE              119      W LOOMIS ST               THOMASVILLE     GA   31792-6622   TX   1/11/2011    08/04/2019
                       PAULDING     03100636   ANDERSON      TERRI       LEE                75       LOG CABIN DR              DALLAS          GA   30157        UT   10/1/1988    04/29/2008
                       FULTON       10357680   PINTO         ANTHONY     MITCHEL            2005     LIBERTY LN                ROSWELL         GA   30075        UT   2/17/2016    04/27/2016
                       CLARKE       07561062   HERRING       KYLE        STEPHEN            125      JENNINGS MILL PKWY        ATHENS          GA   30606        UT   10/5/2008    08/24/2017
                       CHEROKEE     08494511   CARLSON       STEPHEN     GEORGE             111      HERITAGE POINTE           WOODSTOCK       GA   30189        VA   8/26/2011    12/16/2015
                       COBB         05143751   HARRIS        NIGEL       CORY               2170     CANERIDGE DR SW           MARIETTA        GA   30064        VA   10/8/2000    11/17/2011
                       WASHINGTON   04971265   WILLIAMS      JIMMY                          309      MEADOW DR                 SANDERSVILLE    GA   31082-7701   VA   6/12/2000    04/04/2014
                       FULTON       06948364   YU            CHANG       YOUN               914      COLLIER RD NW             ATLANTA         GA   30318        VA   1/6/2008     09/06/2016
                       HABERSHAM    06320059   KUHLERS       MATTHEW     COLIN              315      WATERS EDGE               CLARKESVILLE    GA   30523-2879   VA   7/14/2010    12/01/2016
                       FANNIN       02973355   RICHARDSON    LISA        CHANDLER           149      TURKEY TROT RD            MORGANTON       GA   30560        VA   10/7/1988    10/09/2018
                       COBB         03176484   MATHEWS       CHERYL      LYNN               5342     TALLGRASS WAY NW          KENNESAW        GA   30152        VA   7/1/1990     03/15/2007




  Ex. 2 to Petition:
                       FULTON       02329704   OLIVER        ROCKNE      LOWE               1185     COLLIER RD NW             ATLANTA         GA   30318        VA   9/8/1988     10/17/2016




Braynard Declaration
                       CLAYTON      07605612   REYNOLDS      TIANA       NICOLE             685      ROUNTREE RD               RIVERDALE       GA   30274        VA   10/5/2008    11/15/2016
                       FULTON       05720901   RUTLAND       ANTHONY                        8000     SNAPWELL DR               FAIRBURN        GA   30213        VA   6/20/2004    07/18/2017
                       CHEROKEE     08480728   SWORDS        TRENT       ALEXANDER          891      IVEY DR                   CANTON          GA   30114-8376   VA   8/6/2011     06/26/2018
                       CHATHAM      00548171   ROLLER        JOHN        EDWIN              209      SUNCREST BLVD             SAVANNAH        GA   31410        VA   1/1/1994     06/18/2018
                       LOWNDES      03495895   DAVIDSON      MANDI       LYNN               2502     JERRY JONES DR            VALDOSTA        GA   31602-1883   VA   8/18/2012    06/29/2020
                       BRYAN        02714268   JORDAN        BEVERLY     GENE               5        FLINT CREEK DR            RICHMOND HILL   GA   31324        VA   12/19/1994   05/19/1998
                       BALDWIN      05129817   GREEN         BARBARA     ANN                900      W MONTGOMERY ST           MILLEDGEVILLE   GA   31061        VA   10/8/2000    02/04/2019
                       BALDWIN      05129817   GREEN         BARBARA     ANN                900      W MONTGOMERY ST           MILLEDGEVILLE   GA   31061        VA   10/8/2000    02/04/2019
                       FULTON       08544884   KING          BRIA        BRADY              361      17TH ST NW                ATLANTA         GA   30363        VA   11/8/2011    08/01/2012
                       FULTON       10515967   HENSON        LILY        JUNG               170      BOULEVARD SE              ATLANTA         GA   30312        WA   6/5/2015     06/14/2019
                       DEKALB       08694654   POLSTON       PAUL        THERON             1501     N SPRINGS DR              DUNWOODY        GA   30338        WA   10/7/2012    10/03/2016
                       FULTON       06819276   BAILEY        THOMAS      MATTHEW            772      SAN ANTONIO DR NE         ATLANTA         GA   30306        VA   6/18/2006    10/08/2016
                       HALL         00370708   WAGNER        RICHARD     D                  6790     H WHITE RD                CLERMONT        GA   30527        WA   12/5/1987    04/11/1992
                       DEKALB       08104715   PRENGAMAN     KATHLEEN    ROSE               902      N CROSSING WAY            DECATUR         GA   30033        WA   10/7/2012    08/29/2014
                       FULTON       04508613   THORNTON      RASHAD      JAMAAL             2765     MCCOY AVE                 EAST POINT      GA   30344        CA   8/25/1998    10/09/2000
                       MCINTOSH     02019162   LAMB          LINDA       C                  1105     KNOX CREEK LN SE          DARIEN          GA   31305        WA   2/8/1988     07/06/2011
                       FULTON       04863234   MEYERS        SHARILYN    LLORCA             1137     VICKERS ST SE             ATLANTA         GA   30316        CA   2/6/2000     03/04/2003
                       DEKALB       05783491   YOUNG         MICHAEL     STANFORD           3261     DELIA CT                  DECATUR         GA   30033        CA   7/29/2003    10/05/2007
                       COBB         03206432   SAVAGE        CHRIS       ROBERT             73       WHITLOCK DR SW            MARIETTA        GA   30064        WV   8/1/1981     12/28/2009
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 454 of 571




                       FULTON       03934776   COBBIN        DARRYL      ADAM               560      DUTCH VALLEY RD NE        ATLANTA         GA   30324        CA   10/6/1996    09/03/2008
                       GWINNETT     06953521   TELLEZ        JORGE       AMILCAR            880      RIVER VALLEY DR           DACULA          GA   30019        CA   8/16/2006    10/15/2008



                                                                                                    Page 44
                                                                                                                                                                                  I!
                                                                                                                                                                                  It
                                                                                                                                                                                  Ii

                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                  GA Out of State Subsequent Registration


                       COLUMBIA   04490955   AVERY       SIRENA       ANN                5481     TUBMAN RD                 APPLING          GA   30802        CA   8/22/1998    09/25/2012
                       COBB       06523290   CANTRELL    SARA         ELAIN              4545     RIVER PKWY                ATLANTA          GA   30339        CA   1/9/2007     10/22/2014
                       GWINNETT   06632769   KIM         JIN                             1639     BELMONT HILLS DR          SUWANEE          GA   30024        CA   8/30/2005    10/19/2014
                       FAYETTE    00180055   JONES       MELISSA      DAWN               110      ROXBROUGH LN              FAYETTEVILLE     GA   30215        AL   9/9/1992     10/24/2016
                       CARROLL    07595568   MCDILL      ELIZABETH    BENNETT            547      N WHITE ST                CARROLLTON       GA   30117-2356   AL   7/30/2008    05/12/2010
                       FULTON     03800109   MERTINS     DIANE        KNEELAND           300      PEACHTREE ST NE           ATLANTA          GA   30308        AL   10/6/1996    05/19/2008
                       PAULDING   03020006   BOYD        ROSA         LEIGH              184      MCEVERS BRANCH LNDG       ACWORTH          GA   30101-2208   AL   7/1/1988     01/25/2000
                       CHATHAM    01584040   PHILLIPS    JENNIFER     PAIGE              309      WELLINGTON RD             SAVANNAH         GA   31410-4110   AL   9/17/1992    07/06/2004
                       LEE        05901448   PATTERSON   RAVEN        LONTA              143      PINE SUMMIT DR            LEESBURG         GA   31763        AL   10/3/2004    09/03/2008
                       FAYETTE    05556526   GOLDSMITH   JENNIFER     DAWN               120      WINDWARD WAY              FAYETTEVILLE     GA   30214-1341   AL   8/19/2002    01/20/2004
                       GWINNETT   06630001   TELFARE     WHITNEY      LAUREN             1874     WILSON WYND WAY           LAWRENCEVILLE    GA   30043        AL   8/10/2005    10/15/2008
                       DOUGLAS    07891107   WHITING     ELIZABETH    DANIELLE           4663     REMINISCE WAY             DOUGLASVILLE     GA   30134        AL   10/5/2008    07/31/2017
                       FULTON     04352090   DAVIS       EMILY        DOWNS              335      HIGHLANDS CT              ALPHARETTA       GA   30022        AL   7/12/1998    08/19/2005
                       COBB       03036688   BABUNOVIC   PAUL                            2714     LANGE CT NE               MARIETTA         GA   30062-4427   AL   9/1/1988     08/25/2004
                       MUSCOGEE   05908882   PERRY       CURTIS       JAMES              311      DOUBLE CHURCHES RD        COLUMBUS         GA   31904        AL   6/20/2004    08/05/2008
                       DEKALB     08491719   MARTIN      KALYN        DIONNE             3607     CAMERON HILLS PL          ELLENWOOD        GA   30294-1481   AL   8/16/2011    10/26/2012
                       HENRY      02075657   PUGH        DERRICK      LAMONT             145      DINK SCOTT CT             ELLENWOOD        GA   30294-3172   AL   11/18/1973   02/13/1996
                       TROUP      04265875   ATHON       KENNETH      OLIVER             697      JOHN LOVELACE RD          LAGRANGE         GA   30241        AL   6/21/1998    06/20/2001
                       FULTON     05936618   THURMAN     JAMES        MITCHELL           479      E PACES FERRY RD NE       ATLANTA          GA   30305        AL   2/1/2004     09/23/2008
                       FULTON     02366263   FLANIGAN    ANGELA                          6882     DERBY AVE                 FAIRBURN         GA   30213-2077   AL   2/25/1992    02/03/1997
                       MURRAY     07258897   DEFOOR      JANTZEN      BRENNER            557      HAWKINS BRANCH RD         CRANDALL         GA   30711        AL   9/10/2007    06/13/2008
                       BARTOW     06796966   MCCOY       BRANDON      ANTOINE            7        MILES DR SE               CARTERSVILLE     GA   30120        AL   3/31/2006    09/16/2008
                       CHEROKEE   07529995   CORBETT     BRIAN        JOHN               108      ROCK CREEK LN             CANTON           GA   30114        AL   7/6/2008     10/24/2008
                       FULTON     02905339   THOMPSON    JAMES        RONALD             4495     CELEBRATION DR SW         ATLANTA          GA   30331        AL   1/10/1995    10/04/2000
                       FORSYTH    04707065   TRAMPEL     KURT         M                  5140     DOUBLETREE DR             CUMMING          GA   30040        AL   6/15/1999    03/09/2009
                       HALL       06923817   BROOKS      CLIFTON      SHELDON            4605     SEMINOLE DR               GAINESVILLE      GA   30506        AL   10/5/2008    10/03/2011
                       MUSCOGEE   07862752   PEOPLES     BRANDON      LEE                6075     CANTERBURY DR             COLUMBUS         GA   31909        AL   10/5/2008    10/19/2012




  Ex. 2 to Petition:
                       GWINNETT   06037249   SESAY       KELLY        J                  1450     ASTER IVES DR             LAWRENCEVILLE    GA   30045        AL   4/3/2004     07/22/2010




Braynard Declaration
                       WORTH      04846296   SPAINHOUR   MARK         ANTHONY            1061     STORY RD                  SYLVESTER        GA   31791        AL   10/2/2014    02/21/2019
                       COBB       11832467   AUZENNE     OLIVIA                          3450     N COOK RD                 POWDER SPRINGS   GA   30127        AL   8/15/2018    10/13/2018
                       FLOYD      08156904   BEALL       CHRISTA      FAITH              317      GARDEN AVE SE             LINDALE          GA   30147-1211   AL   12/27/2009   10/20/2010
                       TROUP      00900583   THORNTON    CHARLIE                         507      GINGER CIR                LAGRANGE         GA   30240        AL   8/7/1990     08/11/1998
                       GWINNETT   08723315   HILTON      DANIEL       JOHN               4132     RIVERVIEW RUN CT          SUWANEE          GA   30024        AL   6/23/2012    09/07/2012
                       FULTON     05019816   WHITAKER    COREY        MARICHEL           2026     HIGHVIEW RD SW            ATLANTA          GA   30311-2537   AL   8/14/2000    08/05/2020
                       LAMAR      08616286   CARTER      JUSTICE      TAJ                367      LIBERTY HILL RD           MILNER           GA   30257        AL   3/16/2012    10/05/2012
                       DEKALB     05128074   PATTERSON   JENNIFER                        1914     HEMMING WAY               LITHONIA         GA   30058        AL   10/8/2000    10/24/2012
                       MUSCOGEE   01818005   SPARKMAN    SHEROLYN     LANIER             222      46TH ST                   COLUMBUS         GA   31904        AL   4/1/1988     06/16/2014
                       HOUSTON    05510748   TEW         AMELIA       LANGSTON           106      LEXINGTON DR              BONAIRE          GA   31005        AL   10/3/2004    03/11/2016
                       CLAYTON    10083904   WALKER      JAZZMINE     BRIANNA            1204     QUAIL HUNT DR             RIVERDALE        GA   30296        AL   8/29/2013    10/20/2016
                       FLOYD      02978099   AMERSON     KEVIN        RAY                117      MARGO TRL SE              ROME             GA   30161        AL   11/11/1991   11/25/2015
                       HOUSTON    10225399   FOSTER      JAYLON       ROGER VINCENT      302      WESTFIELD DR              WARNER ROBINS    GA   31093        AL   6/5/2014     10/15/2015
                       HOUSTON    10225399   FOSTER      JAYLON       ROGER VINCENT      302      WESTFIELD DR              WARNER ROBINS    GA   31093        AL   6/5/2014     10/15/2015
                       FULTON     08482521   FOSTER      AL-LAYSHIA   CHINETHA           432      MULBERRY ROW SE           ATLANTA          GA   30354        AL   10/7/2012    09/21/2016
                       MUSCOGEE   04700241   HENRY       SHANNA       NICOLE             1305     BOXWOOD BLVD              COLUMBUS         GA   31906        AL   8/29/2008    06/09/2016
                       MUSCOGEE   04700241   HENRY       SHANNA       NICOLE             1305     BOXWOOD BLVD              COLUMBUS         GA   31906        AL   8/29/2008    06/09/2016
                       MUSCOGEE   08308429   MCCLENDON   RODNEY       LEVAR              2        LEAH CT                   COLUMBUS         GA   31909-2621   AL   9/30/2010    08/26/2016
                       MUSCOGEE   06806606   WELLS       NICOL        LEIGH              4864     OAK RIDGE DR              COLUMBUS         GA   31909        AL   4/13/2006    06/23/2016
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 455 of 571




                       FORSYTH    10652678   NEFF        PHILIP       REID               3415     WHITE FOX LN              SUWANEE          GA   30024        AL   2/1/2016     01/31/2018
                       HOUSTON    07268469   ROWBURREY   RICHARD      PAUL               816      KYLER LN                  BONAIRE          GA   31005        AL   9/26/2007    08/30/2018



                                                                                                 Page 45
                                                                                                                                                                                II
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                    -
                                                                                                                                                                    -
                                                                                      GA Out of State Subsequent Registration


                       MUSCOGEE    03908391   CARTER        ROBERT        PHILIP             8821     MIDLAND WOODS DR          MIDLAND          GA   31820-4205   AL         9/27/1996    08/09/2018
                       MUSCOGEE    08352122   BUTTERWORTH   ALEXANDER     JACOB              5849     E HEIGHTS DR              COLUMBUS         GA   31909        AL         12/30/2010   09/06/2016
                       MUSCOGEE    08352122   BUTTERWORTH   ALEXANDER     JACOB              5849     E HEIGHTS DR              COLUMBUS         GA   31909        AL         12/30/2010   09/06/2016
                       FULTON      08593099   HENRY         WILLIAM       REYNOLDS           740      SIDNEY MARCUS BLVD NE     ATLANTA          GA   30324        AL         2/5/2012     11/16/2016
                       HENRY       10769294   EDMONDS       AIYANNAH      SIMONE             225      HENLEY SPGS               MCDONOUGH        GA   30252        AL         5/19/2016    10/07/2016
                       FORSYTH     02758048   DHONAU        RALPH         NOBLE              5020     PLAINSMAN CIR             CUMMING          GA   30028        AL         12/6/1983    06/16/2017
                       FORSYTH     02758048   DHONAU        RALPH         NOBLE              5020     PLAINSMAN CIR             CUMMING          GA   30028        AL         12/6/1983    06/16/2017
                       DOUGLAS     04399462   COLEMAN       RICHARD                          6167     RIDDLE CT                 DOUGLASVILLE     GA   30134        AL         10/8/2000    01/24/2008
                       BIBB        07068577   BUNDRAGE      JARED         AMAD               211      STONEFIELD CIR            MACON            GA   31216        AL         2/11/2007    01/04/2008
                       COBB        08961209   TEEL          CHRISTOPHER   PARKS              2131     TAYSIDE XING NW           KENNESAW         GA   30152-8269   AL         5/14/2013    07/24/2017
                       MUSCOGEE    10612491   KELLETT       TYLER         JAMES              2875     EDGEWOOD RD               COLUMBUS         GA   31906        AL         4/24/2016    12/26/2017
                       SPALDING    08659305   MOORE         ELIZABETH     MARIE              376      E COLLEGE ST              GRIFFIN          GA   30224        AL         4/25/2012    03/21/2016
                       PAULDING    04746063   CAPES         CHRISTOPHER   BRANDON            30       VICKIE DR                 HIRAM            GA   30141        AL         2/1/2004     11/16/2018
                       TREUTLEN    00570112   WARD          ELLEN         JOYCE              1452     TWIN PONDS RD             SOPERTON         GA   30457        AL         6/17/1992    08/08/2016
                       MUSCOGEE    01792884   STICKNEY      MARY          R WALKER           1157     HARNESS DR                COLUMBUS         GA   31906-2724   AL         3/28/1972    10/24/2016
                       WARREN      06163619   SMITH         DEMETRISH     LACOY              30       HOPGOOD ST                WARRENTON        GA   30828        AL         10/24/2004   06/28/2020
                       DEKALB      02643397   PARRIS        RUSSELL       STEPHEN            2852     NORTHBROOK DR             ATLANTA          GA   30340        AL         8/21/1992    10/14/2004
                       CLAYTON     05110356   BYARS         VANESSA       RESHA              6881     BELLS LANDING COVE        REX              GA   30273-2264   AL         10/2/2000    10/16/2006
                       FULTON      10603098   RIVERS        MCKENZIE      SARAH              12170    MEADOWS LN                ALPHARETTA       GA   30005        AL         11/27/2015   10/21/2016
                       FULTON      10603098   RIVERS        MCKENZIE      SARAH              12170    MEADOWS LN                ALPHARETTA       GA   30005        AL         11/27/2015   10/21/2016
                       COBB        05006977   CHILDS        MARTHA        ELIZABETH          3039     MEADOW DR                 MARIETTA         GA   30062-5151   AL         10/8/2000    09/03/2004
                       CLAYTON     07971872   CALHOUN       CHELSEA       RENEE              9194     JENNI CIR                 JONESBORO        GA   30238        AL         1/9/2009     10/08/2012
                       COBB        10175403   PALMER        JUSTIN        JEROME             1611     FERNSTONE DR NW           ACWORTH          GA   30101        AL         2/18/2014    08/16/2018
                       CHATTOOGA   00431289   JACKSON       DIXIE         ANN                172      GOODWIN DR                SUMMERVILLE      GA   30747        AR         8/29/1992    10/11/2016
                       WARE        08722924   WHITE         KIERSTEN      BRIELLE            821      CEDAR ST                  WAYCROSS         GA   31501        AL         6/24/2012    09/29/2012
                       FORSYTH     08598258   NODVIN        SYDNEE        RHODA              5485     LINGER LONGER RD          CUMMING          GA   30041        AL         10/7/2012    08/15/2013
                       BAKER       10177465   PARKER        BARBARA       RUSHELL            919      PRETORIA RD               NEWTON           GA   39870        AL         3/8/2014     12/22/2015




  Ex. 2 to Petition:
                       FULTON      11439638   BAUMAN        CAMERON       ROSS               2840     PEACHTREE RD NE           ATLANTA          GA   30305        AL         8/31/2017    01/28/2019




Braynard Declaration
                       FULTON      10856401   SIMPSON       CASEY         LEA                5055     HAMPTON BLUFF CT          ROSWELL          GA   30075        AL         5/12/2016    10/23/2016
                       COBB        05528058   PETTUS        BENJAMIN      CLYDE              5158     BROWN LEAF WAY            POWDER SPRINGS   GA   30127        AL         10/3/2004    03/23/2017
                       PAULDING    04340551   BOOTH         JOE           MACON              97       MOONRISE XING             DALLAS           GA   30132        AL         10/7/2012    10/24/2017
                       FAYETTE     00104931   GORDON        MARK          MICHAEL            416      MURRY PARK                PEACHTREE CITY   GA   30269-2622   AL         7/3/1989     05/21/2018
                       WALTON      01852838   JOHNSON       JO            ANN                1640     BROADNAX MILL RD          LOGANVILLE       GA   30052-4570   AZ         3/9/1984     01/09/2014
                       FAYETTE     00773302   ROSS          GREGORY       A                  130      WINDHAM WAY               FAYETTEVILLE     GA   30215        AR         10/11/1988   10/13/1992
                       MUSCOGEE    04396556   FERRELL       FLORIA        JEAN               2871     BARBARA RD                COLUMBUS         GA   31907        AR         10/3/2004    10/06/2008
                       COBB        11506668   KENNETT       NAYNETTE      MYEISHA            4194     GRAMERCY MAIN NW          KENNESAW         GA   30144        CA         10/25/2017   03/24/2019
                       JACKSON     06866861   SMITH         JERRY         THOMAS             115      SPRING ST                 COMMERCE         GA   30529        CA         6/19/2006    03/29/2016
                       JACKSON     06866861   SMITH         JERRY         THOMAS             115      SPRING ST                 COMMERCE         GA   30529        CA         6/19/2006    03/29/2016
                       FAYETTE     08560914   RUBLE         ZACHARY       RYAN               129      N COVE DR                 PEACHTREE CITY   GA   30269        CA         10/7/2012    11/01/2017
                       GLYNN       06253322   BLACK         STEWART       V                  1014     RICHMOND ST               BRUNSWICK        GA   31520-7543   CA         9/20/2004    05/01/2018
                       GLYNN       06253322   BLACK         STEWART       V                  1014     RICHMOND ST               BRUNSWICK        GA   31520-7543   CA         9/20/2004    05/01/2018
                       FULTON      02606632   SMITH         NORMA         J                  1360     CHILDRESS DR SW           ATLANTA          GA   30311-3602   CA         2/28/1986    09/07/2020
                       HALL        03716175   SANCHEZ       ROBERTO                          6590     PAYNE RD                  MURRAYVILLE      GA   30564-1115   CA         6/7/1996     10/18/2004
                       PEACH       10235494   MANGRUM       LELAND        PERRY              108      S CAMELLIA BLVD           FORT VALLEY      GA   31030        CA         10/5/2014    01/01/2020
                       DEKALB      03491819   NYE           CHARLES       EDMUND             1335     CHURCH ST                 DECATUR          GA   30030        CA         10/6/1996    09/25/2004
                       WAYNE       02295480   JONES         CYNTHIA       DENISE             365      CARLOS RD                 ODUM             GA   31555-8924   AL         1/19/1984    06/11/2009
                       FULTON      07381965   JASON         DESHA         RENEE              6005     RICHWOOD CIR              ROSWELL          GA   30076        AL         10/5/2008    10/11/2012
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 456 of 571




                       DOUGLAS     06592749   FREEMAN       TENEECIA      ANITA              8653     ASHLEY WAY                DOUGLASVILLE     GA   30134        AL         7/27/2005    01/23/2008
                       MUSCOGEE    01830477   ANDREWS       ALAN          LAWTON             4343     WARM SPRINGS RD           COLUMBUS         GA   31909        AL         1/23/1992    06/24/2013



                                                                                                     Page 46
                                                                                                                                                                        u


                                                                                                                                                              ra
                                                                                                                                                                         ra
                                                                                                                                                                        if

                                                                                                                                                              I
                                                                                                                                                                                          I!
                                                                                                                                                                                          It
                                                                                                                                                                                          IA

                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                     GA Out of State Subsequent Registration


                       COBB        08807529   GRIFFIN       CHELSEA      LOIS               3151     STILLHOUSE CREEK DR SE      ATLANTA             GA   30339        AL   10/7/2012    02/24/2014
                       CLAYTON     12617231   MACK          MICHELSHIA   YASMEEN            478      EMMETT ST                   RIVERDALE           GA   30274        AL   10/7/2012    04/22/2014
                       DEKALB      08626539   MURRAY        KADEEM       ISHMAEL            6259     FIELD MILL RD               STONE MOUNTAIN      GA   30087-4917   AL   2/15/2012    12/11/2015
                       MUSCOGEE    06716603   ROWE          JAMES        CALVYN             521      FULTON AVE                  COLUMBUS            GA   31906        AL   6/18/2006    02/06/2016
                       FORSYTH     10054416   WARREN        CHARLES      EUGENE             2655     GRAPEVINE CIR               CUMMING             GA   30041        AL   4/20/2014    03/21/2017
                       FORSYTH     10054416   WARREN        CHARLES      EUGENE             2655     GRAPEVINE CIR               CUMMING             GA   30041        AL   4/20/2014    03/21/2017
                       DOUGHERTY   00028276   SCULARK       JAMES        EDWARD             3004     POST CT                     ALBANY              GA   31721        AL   3/8/1988     08/15/2016
                       HALL        04523858   BAILEY        MARK         ANDREW             6426     CHESLA DR                   GAINESVILLE         GA   30506        AL   10/8/2000    07/29/2016
                       MUSCOGEE    03251908   BRADY         EDA          ANN                1648     DONALD DR                   COLUMBUS            GA   31907        AL   6/21/1998    10/14/2016
                       BUTTS       04338286   POWELL        SCOTT        LEWIS              148      ROOSEVELT BLVD              JACKSON             GA   30233        AL   10/5/2008    08/16/2016
                       DEKALB      10680292   MUSE          KIANNA       CARLENE            5213     BROUGH LN                   STONE MOUNTAIN      GA   30088        AL   3/7/2016     10/20/2016
                       DEKALB      10680292   MUSE          KIANNA       CARLENE            5213     BROUGH LN                   STONE MOUNTAIN      GA   30088        AL   3/7/2016     10/20/2016
                       DOUGHERTY   02106592   SMITH         VICTOR       BERNARD            2524     SCHLEY AVE                  ALBANY              GA   31707        AL   10/2/1992    07/12/2017
                       COLUMBIA    10729013   WATSON        KIERRA       SIMONE             1611     HALTON DR                   GROVETOWN           GA   30813        AL   4/12/2016    08/29/2017
                       COLUMBIA    10729013   WATSON        KIERRA       SIMONE             1611     HALTON DR                   GROVETOWN           GA   30813        AL   4/12/2016    08/29/2017
                       CLAYTON     03849336   WALTON        ALBERT       C                  8228     PARK RIDGE DR               RIVERDALE           GA   30274        AL   10/6/1996    06/06/2018
                       FLOYD       02983423   WALLACE       LINDA        SUE                7        PERRY FARM RD SW            CAVE SPRING         GA   30124        AL   9/30/1992    10/18/2018
                       CHEROKEE    07121660   GARCIA        JOSEPH       DANIEL             121      TURNERS CT                  CANTON              GA   30115-9211   AL   4/25/2007    08/17/2018
                       COBB        10497521   JARDINE       MADELINE     FRANCES            2511     HOLLINDALE LN NW            KENNESAW            GA   30152        AL   7/14/2015    08/12/2019
                       FAYETTE     12555804   TAYLOR        KENNETH      LEE                216      LENOX DR                    PEACHTREE CITY      GA   30269        AR   2/23/1980    02/12/2020
                       FULTON      07507622   PRINCE        SARA         CATHERINE          130      26TH ST NW                  ATLANTA             GA   30309        AR   10/5/2008    02/13/2015
                       CHATHAM     06986599   EIDE          HECTOR       LUCERO             317      WINCHESTER DR               POOLER              GA   31322-3804   AR   10/14/2006   06/02/2014
                       FULTON      06022440   JEFFERIES     WYATT        LEE                1545     S GORDON ST SW              ATLANTA             GA   30310        AR   10/3/2004    08/18/2014
                       DEKALB      08939006   JACKSON       JAMES        EDWARD             4677     BRANDI BAY                  LITHONIA            GA   30038-7707   AZ   2/12/2013    06/01/2016
                       GWINNETT    05505132   ELIE          DUKE         THULANI            3740     E BAY ST                    DULUTH              GA   30096        CA   10/6/2002    10/09/2018
                       FORSYTH     08476047   PATEL         PARTH        DINESH             2815     BROOKWATER DR               CUMMING             GA   30041        CA   7/28/2011    03/03/2020
                       TOWNS       00912759   HAMLER        SANDRA       IRENE              57       ENOTA VILLAGE DR            YOUNG HARRIS        GA   30582        CA   3/17/1987    05/17/2016




  Ex. 2 to Petition:
                       FULTON      10138242   MIMMS         JACOB        DURANT             1270     JONES RD                    ROSWELL             GA   30075        CA   11/5/2013    01/15/2020




Braynard Declaration
                       FULTON      10673938   GALARDI       NINA         ANGELINE           760      PIEDMONT AVE NE             ATLANTA             GA   30308        CA   10/9/2016    10/21/2016
                       GREENE      08655473   MCGILLIVRAY   EVAN         VINCENT            1010     SUNSET DR                   GREENSBORO          GA   30642        CA   1/4/2013     02/27/2018
                       CHATHAM     08557259   VAUGHAN       DANIEL       SCOTT              821      MERIWEATHER DR               SAVANNAH           GA   31406        CA   12/8/2011    11/14/2019
                       FULTON      02501376 BORDERS         JULIE        ANDREA             538                                   ATLANTA
                                                                                                     CENTENNIAL OLYMPIC PARK DR N W                  GA   30313        CA   8/19/1979    10/15/1995
                       DOUGHERTY   03723394 WALKER          MARK         ANTHONY            202      THORNTON DR                 ALBANY              GA   31705-2808   CA   6/6/1996     03/03/2020
                       CLAYTON     08388560   JOHNSON       RALPH                           7531     LIVINGSTON DR               JONESBORO           GA   30236-7236   CA   2/16/2011    08/21/2020
                       DEKALB      03845030   THOMPSON      MINDY        LEA                1260     FAIRVIEW RD NE              ATLANTA             GA   30306        CA   10/6/1996    05/22/2014
                       FORSYTH     02145783   WILLS         KENNETH      JOHN               1240     WINDHAVEN DR                ALPHARETTA          GA   30005-2207   CO   6/10/1986    08/19/1996
                       GWINNETT    06379310   JENKINS       MURELL                          4042     SPALDING HOLW               PEACHTREE CORNERS   GA   30092-1955   CA   10/4/2004    07/31/2018
                       HALL        01775135   WRIGHT        PAMELA       JEAN               3754     JAMES ED RD                 GAINESVILLE         GA   30506        CO   1/7/1995     03/16/1995
                       CLAYTON     07015781   COOK          LOUISE                          1360     BIRDSONG LN                 HAMPTON             GA   30228        CT   1/6/2008     10/09/2012
                       GWINNETT    10216673   LEIBOWITZ     REBECCA                         4552     ARBOR CREST CT              SUWANEE             GA   30024        CT   5/31/2014    09/12/2015
                       GWINNETT    10216673   LEIBOWITZ     REBECCA                         4552     ARBOR CREST CT              SUWANEE             GA   30024        CT   5/31/2014    09/12/2015
                       THOMAS      00635399   SMITH         MICHAEL      A                  1360     MYRICK RD                   THOMASVILLE         GA   31792-9016   DE   5/27/1988    04/14/1998
                       COBB        01407490   CAVALLARO     ALICE        MARIE              3409     MEADOWVIEW LN SW            MARIETTA            GA   30008        FL   2/1/1992     08/31/2011
                       HALL        05970196   DUNCAN        PHYLLIS      MARIE              2450     THOMPSONS MILL RD           BUFORD              GA   30519        FL   2/13/2004    07/19/2012
                       FORSYTH     04797480   SCHWOBE       KATHLEEN                        9370     RALDON RD                   GAINESVILLE         GA   30506        FL   10/8/2000    12/01/2005
                       FORSYTH     06325687   SCHWOBE       MARK         W                  9370     RALDON RD                   GAINESVILLE         GA   30506        FL   10/3/2004    12/01/2005
                       FULTON      05300279   JULIO         RHONDA       CHARLOTTE          250      PHARR RD NE                 ATLANTA             GA   30305        FL   10/3/2004    10/24/2011
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 457 of 571




                       FORSYTH     04031081   SCHWERD       CHRISTIAN    JUSTIN             2475     FLAT STONE DR               CUMMING             GA   30041        FL   10/3/2004    11/09/2012
                       FULTON      04240135   SOMMERIO      NICHOLAS     JOSEPH             7025     HAMPTON BLUFF WAY           ROSWELL             GA   30075-6747   FL   10/2/1997    03/21/2001



                                                                                                    Page 47
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                            -•
                                                                                                                                                                            -
                                                                                   GA Out of State Subsequent Registration


                       DOUGHERTY   00013569   RICHARDSON   WILLIE      LEE                822      HOLLY DR                  ALBANY          GA   31705-4319   FL         9/26/1974    06/08/2000
                       FULTON      02526278   WILLIAMS     JAVIS       LAVINSKY           866      WOODMERE DR NW            ATLANTA         GA   30318        FL         10/5/1992    05/13/2002
                       BRYAN       05812750   RODRIGUEZ    MONICA                         696      OSPREY DR                 RICHMOND HILL   GA   31324        FL         10/3/2004    10/09/2012
                       COBB        02429486   DAILEY       DAWN                           4511     CLUB HOUSE DR             MARIETTA        GA   30066-2472   FL         10/11/1988   11/03/1997
                       FULTON      02527677   DOUGLAS      JUSTIN      MATTHEW            3245     MERGANSER LN              ALPHARETTA      GA   30022        FL         9/29/1993    04/28/1995
                       COOK        06890223   MORRIS       MATTHEW     SCOTT              5907     OLD COFFEE RD             ADEL            GA   31620        FL         10/8/2006    09/07/2012
                       FULTON      08420615   NORWOOD      MALCOLM     XAVIER             2269     CREEL RD                  ATLANTA         GA   30349        FL         4/19/2011    09/21/2012
                       COBB        03182792   MOORE        WALTER      BERT               4497     KINVARRA CIR SW           MABLETON        GA   30126-1497   FL         2/1/1980     12/04/2013
                       GWINNETT    07337860   ADEYEYE      KOLAWOLE    JONATHAN           4729     POLLY PL                  SNELLVILLE      GA   30039        FL         11/2/2007    10/03/2012
                       COBB        06613515   PUGH         MONRAY      JIMAAL             283      ANGLA DR SE               SMYRNA          GA   30082        FL         10/8/2006    01/11/2013
                       FULTON      08789573   JORDAN       RAVEN       NATASHA            5940     CATAWBA WAY               COLLEGE PARK    GA   30349        FL         7/28/2012    09/22/2012
                       CLAYTON     07147744   RACKARD      KATHY       MARIE              629      TORONTO CIR               HAMPTON         GA   30228        FL         1/6/2008     06/17/2015
                       LAMAR       04092443   RAINEY       DANIEL      LAWRENCE           888      THOMASTON ST              BARNESVILLE     GA   30204        FL         8/19/2001    02/26/2007
                       JACKSON     06362019   MUENCHOW     ALICIA      KAY                177      COLLEGE AVE               MAYSVILLE       GA   30558        FL         10/3/2004    04/17/2013
                       FULTON      01039733   MIMMS        NORA        LEA                1080     CARNOUSTIE LN             ALPHARETTA      GA   30005-6961   FL         6/21/1998    06/14/2013
                       THOMAS      06766720   JOHNSON      ASLYN       VICTORIA           1040     THOMAS DR                 THOMASVILLE     GA   31757        FL         2/11/2006    08/13/2013
                       CHEROKEE    07392833   MILLER       GENAY       GRACE              2078     SUGAR PIKE RD             WOODSTOCK       GA   30188-2118   FL         1/9/2008     06/12/2013
                       JACKSON     06957865   MUENCHOW     KARLHEINZ   PETER              177      COLLEGE AVE               MAYSVILLE       GA   30558        FL         10/8/2006    04/12/2013
                       CAMDEN      07528020   HANSEN       GLENN       CHARLES            573      CARDINAL CIR E            SAINT MARYS     GA   31558-4150   FL         4/30/2008    07/29/2013
                       FORSYTH     00828759   BALLEW       CARLSON     WILLIAM            1745     SAWNEE MEADOW LN          CUMMING         GA   30040        FL         7/29/1994    11/24/2008
                       FORSYTH     00828759   BALLEW       CARLSON     WILLIAM            1745     SAWNEE MEADOW LN          CUMMING         GA   30040        FL         7/29/1994    11/24/2008
                       COBB        03050024   COLONEY      RICHARD     MARCUS             303      CALIBRE BROOKE WAY SE     SMYRNA          GA   30080        FL         10/11/1994   06/17/2013
                       HENRY       04811073   DAVIS        FRANKLIN    LAMONT             281      CONCORD TER               MCDONOUGH       GA   30253-3973   FL         11/13/2007   02/19/2014
                       FORSYTH     00842201   BALLARD      JOSEPH      DANIEL             3995     DERBY DR                  CUMMING         GA   30040        FL         10/8/1994    03/09/2000
                       FULTON      05457841   BARSON       JOHN        KENNETH            180      JACKSON ST NE             ATLANTA         GA   30312        FL         7/21/2002    01/03/2011
                       FULTON      05951164   DOUGLAS      JASON       FREDERICK          222      12TH ST NE                ATLANTA         GA   30309        FL         2/1/2004     01/06/2016
                       BIBB        04293618   WEST         MONICA      JEAN               2604     PINEWORTH RD              MACON           GA   31216        FL         6/6/2012     07/18/2016




  Ex. 2 to Petition:
                       FULTON      05621666   NEWELL       RICHARD     MICHAEL            105      TROWBRIDGE RD             ATLANTA         GA   30350        FL         10/3/2004    01/17/2006




Braynard Declaration
                       COBB        08328531   LEE          WYATT       SIGURD             2112     BISHOP CREEK DR           MARIETTA        GA   30062-6310   FL         10/19/2010   06/07/2016
                       COBB        10095625   QUIMBY       ANDREW      JOSEPH             3110     WINBORN PL NW             KENNESAW        GA   30152        FL         8/9/2013     08/31/2016
                       COBB        10095625   QUIMBY       ANDREW      JOSEPH             3110     WINBORN PL NW             KENNESAW        GA   30152        FL         8/9/2013     08/31/2016
                       CLARKE      04561464   MICHAELS     STEPHEN     EDWARD             385      OLD EPPS BRIDGE RD        ATHENS          GA   30606        FL         10/8/2000    10/14/2004
                       GLYNN       10509483   MUSSARA      SHELBY      SIERRA             100      WINDRIDGE DR              BRUNSWICK       GA   31520        FL         8/7/2015     09/09/2016
                       LOWNDES     01197089   STRICKLAND   AUBREY      J                  5345     MADISON HWY               VALDOSTA        GA   31601        FL         7/17/1964    02/09/2006
                       HOUSTON     05060598   PINTO        KEVIN       DAVID              204      OLDE HICKORY CIR          BONAIRE         GA   31005        FL         10/8/2000    12/28/2006
                       LAMAR       04092443   RAINEY       DANIEL      LAWRENCE           888      THOMASTON ST              BARNESVILLE     GA   30204        FL         8/19/2001    02/26/2007
                       GWINNETT    02823867   KENNEY       JULIA       STEWART            2200     DULUTH HWY                DULUTH          GA   30097        FL         7/25/1990    09/28/2018
                       DEKALB      01700574   WYNN         CEDRIC      TREMAYNE           5116     TREECREST PKWY            DECATUR         GA   30035        FL         1/1/1994     08/30/2007
                       BULLOCH     05805815   HAGLER       JESSE       BUTLER             1404     BUCKINGHAM CT             STATESBORO      GA   30461        FL         2/1/2004     10/12/2007
                       GRADY       06090975   DAVIS        SHANN       LAWSON             415      TIRED CREEK RD            WHIGHAM         GA   39897-3436   FL         6/12/2004    02/25/2008
                       CHEROKEE    03499727   WITMER       ANNA        ALICIA             168      ABLE RD                   WALESKA         GA   30183        NC         1/26/1996    06/23/2011
                       RICHMOND    01422511   SMITH        JAMES       E                  1001     HOLDEN ST                 AUGUSTA         GA   30904-3826   NJ         5/14/1994    03/01/2006
                       RICHMOND    01450701   SMITH        GREGORY                        4019     ELLA CT                   HEPHZIBAH       GA   30815-6015   NJ         5/18/1992    11/09/2009
                       CLAYTON     05144871   HOWARD       FELICIA     E                  7356     LISA CT                   RIVERDALE       GA   30274        NJ         10/8/2000    09/15/2018
                       GWINNETT    02870246   GRAY         SHARON      M                  3150     GREYSIDE DR               BUFORD          GA   30519-3788   NJ         9/11/1992    10/18/2016
                       DEKALB      10226619   WEISSMANN    JOSHUA      S                  4824     ADAMS WALK                ATLANTA         GA   30338        NJ         5/15/2014    10/18/2016
                       COBB        08522563   SAMPATH      SAVITH                         2217     CEDAR FORKS TRCE          MARIETTA        GA   30062-4640   NJ         9/14/2011    10/17/2016
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 458 of 571




                       MILLER      01677866   MILLS        ROGER       L                  115      B AND B LN                COLQUITT        GA   39837-5802   NJ         8/24/1992    05/15/2018
                       GWINNETT    08385242   GILLIAM      MILLIE      ANN                2629     CAROLINA CT               BETHLEHEM       GA   30620        NV         4/20/2014    09/16/2015



                                                                                                  Page 48
                                                                                                                                                                    u
                                                                                                                                                                     ra


                                                                                                                                                          :8
                                                                                                                                                                    if

                                                                                                                                                          I
                                                                                                                                                                                      ~
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                       GA Out of State Subsequent Registration


                       LAURENS     07166828   CAMPBELL      PEETRA       RENEE                104      HILLSIDE CT               DUBLIN           GA   31021        NV         10/5/2008    07/05/2016
                       COBB        10726308   PRESTON       KAILEE       ANN                  1213     RIDGESIDE DR NW           ACWORTH          GA   30102        NV         2/8/2016     01/06/2020
                       FULTON      10698316   CHAVIS        QUINCIANA    SIMONE               2070     LIBERTY HTS               FAIRBURN         GA   30213        NV         3/21/2016    12/20/2019
                       LOWNDES     01206000   JOHNSON       HAROLD                            1001     N LEE ST                  VALDOSTA         GA   31601-4024   NY         10/6/1980    05/07/2004
                       COWETA      04734090   SEWELL        MARIA        L                    104      PINE GROVE CIR            NEWNAN           GA   30263-2895   NY         6/18/2000    07/09/2001
                       FULTON      07104278   BRATHWAITE    JAMAAL       ALBERT               6562     BEAVER CREEK TRL          COLLEGE PARK     GA   30349        NY         1/6/2008     10/22/2009
                       COBB        03238105   JOHNSON       LARRY                             581      SUMMERTREE CT SE          MABLETON         GA   30126-1784   NY         2/1/1992     08/17/1994
                       FULTON      07802192   KAMARA        MABINDOU                          5589     SABLE WAY                 ATLANTA          GA   30349        NY         9/9/2008     10/09/2008
                       FAYETTE     07149854   KIONGOZI      KAMILI                            280      HIDDEN LAKE DR            FAYETTEVILLE     GA   30215        NY         5/22/2007    01/22/2008
                       WHITFIELD   07019658   RODRIGUEZ     JENNIFER                          117      S HURRICANE RD            ROCKY FACE       GA   30740-8757   NY         12/19/2006   10/09/2008
                       FULTON      06303420   DUNN          RYAN         JAMES                50       AVERY DR NE               ATLANTA          GA   30309        NY         9/23/2004    02/03/2014
                       FULTON      06934154   HILDEBRAND    CYNTHIA      P                    310      MARTIN RIDGE CT           ROSWELL          GA   30076-2832   NY         8/20/2006    08/09/2013
                       DEKALB      10052148   SCOTT         SARAH        SALTONSTALL          3954     BROWN RD                  TUCKER           GA   30084        NY         6/3/2013     02/09/2016
                       COWETA      03101494   PEREZ         PEGGY                             125      MACEDONIA WOODS DR        NEWNAN           GA   30263-6133   NY         8/14/1992    07/09/2002
                       COBB        08552775   NAISHADHAM    SUMAN                             405      OAK BROOK CT SE           SMYRNA           GA   30082-4611   NY         12/12/2011   06/13/2014
                       DEKALB      08490749   SIMMONS       ALEXIS       BREANNE              4489     ALLGOOD SPRINGS DR        STONE MOUNTAIN   GA   30083-4809   NY         8/11/2011    01/21/2015
                       PAULDING    03160719   CAMPBELL      LARRY        ALLEN                117      ANDREWS CT                DALLAS           GA   30157        NY         2/1/1988     12/26/2014
                       FULTON      02711217   HARRIS        YOLANDA                           706      LYNN CIR SW               ATLANTA          GA   30311-2317   NY         3/8/1988     10/12/2018
                       COBB        06559022   THRASHER      ROBERT       BARTON               3034     BAKERS MDWS SE            ATLANTA          GA   30339        NY         6/18/2006    09/19/2018
                       LIBERTY     07009695   MCCULLOUGH    MARCELLUS    R                    1009     BACON RD                  HINESVILLE       GA   31313        NY         11/21/2006   10/03/2018
                       FULTON      08561698   BUTLER        GRACE        MADELINE             4601     CLUB CIR NE               ATLANTA          GA   30319-1055   NY         10/17/2011   09/11/2019
                       CHEROKEE    07088018   WOELFLE       JUSTIN       WILLIAM              124      PORT VICTORIA WAY         WOODSTOCK        GA   30189-5124   OH         3/10/2007    01/28/2013
                       CHEROKEE    05231678   JOHNSON       CHARLES      M                    114      RIVERSIDE LN              WOODSTOCK        GA   30188        OH         10/6/2002    02/16/2016
                       HALL        10272634   CARTER        LAUREN       ALLYN                1080     WESSELL RD NW             GAINESVILLE      GA   30501        OH         7/30/2014    07/28/2015
                       BIBB        06278625   HOLMES        ASHLEY       FAITH                2732     MOLLIE DR                 MACON            GA   31217        OH         10/3/2004    11/02/2010
                       FULTON      08448899   LUNSFORD      SAMANTHA     EUNIECE              3954     BOULDER PARK DR SW        ATLANTA          GA   30331        OH         6/10/2011    08/31/2012
                       FULTON      08385199   KOPORC        RANDOLPH     JOSEPH               1325     CASHIERS WAY              ROSWELL          GA   30075        OH         2/10/2011    11/13/2014




  Ex. 2 to Petition:
                       CHATHAM     06710763   BLACK         JUDY         FEAGIN               1204     MURPHY AVE                SAVANNAH         GA   31415        OH         10/5/2008    01/17/2012




Braynard Declaration
                       COBB        03875703   AGUIRRE       MARIA        SOPHIA               3320     CHASTAIN LANDINGS CT      MARIETTA         GA   30066        OR         9/12/1996    08/01/2019
                       FULTON      04851551   JERZYKOWSKI   CHARLES      MARVIN               340      PARSONS BR                ALPHARETTA       GA   30022        OR         6/5/2008     05/25/2010
                       FULTON      07187983   CARDINALE     MATTHEW      CHARLES              1326     BERNARD ST NW             ATLANTA          GA   30314        OR         11/2/2008    05/21/2019
                       COBB        05115398   HARWELL       RAENA        JAMILA               4243     TENNEYSON LN              AUSTELL          GA   30106        PA         10/8/2000    08/07/2006
                       DEKALB      11450192   MCDANIEL      DONTAE       LAPRELL              670      WATSON CV                 STONE MOUNTAIN   GA   30087        OR         7/21/2017    01/22/2018
                       FULTON      10884909   MATINFAR      NAVEED                            4        VALE CLOSE NE             ATLANTA          GA   30324        PA         6/23/2016    10/21/2016
                       LIBERTY     06548200   JACKSON       KALVIN       LENARD               61       MARTIN CT                 HINESVILLE       GA   31313        PA         6/6/2005     03/04/2018
                       HARRIS      01249465   JONES         CATHY        A                    359      JONES RD                  CATAULA          GA   31804-4128   OR         10/8/1990    03/05/2004
                       FULTON      10205137   PADEN         ERIC         JAMAL                160      WYNFIELD WAY SW           ATLANTA          GA   30331        PA         4/18/2014    06/21/2018
                       DEKALB      05613885   LOTZ          LUTHER       CARLTON              3612     RAYMOND DR                DORAVILLE        GA   30340        OR         10/3/2004    05/18/2010
                       WHITFIELD   00084304   SANTOS        CARLOS       R                    2916     FIVE SPRINGS RD SE        DALTON           GA   30721        PA         1/1/1994     07/31/2004
                       FULTON      05041133   CARR          ROY          JAMES                185      CLIFTWOOD DR NE           ATLANTA          GA   30328        PA         10/8/2000    01/12/2013
                       WHITE       03094589   HONIKER       MICHAEL      DAVID                534      FRIEDRICK RD              CLEVELAND        GA   30528        PA         5/21/1995    09/15/2013
                       CHEROKEE    07553375   KIEFER        CARSON       JOSEPH               1665     MORGAN WALK               CANTON           GA   30115        PA         10/5/2008    02/07/2014
                       COWETA      02931659   SMITH         ROBERT       HENRY                235      WILLINGTON WAY            NEWNAN           GA   30265-1958   PA         9/1/1988     08/30/1997
                       FULTON      12142858   BRADSHAW      CLINT        JOSHUA               11045    CRABAPPLE LAKE DR         ROSWELL          GA   30076        OR         10/29/2018   11/06/2018
                       HARALSON    00853211   SMITH         MARK         A                    202      KIKER ST                  TALLAPOOSA       GA   30176-1343   SC         8/16/1974    10/04/1984
                       CHEROKEE    00512806   TUCKER        RICKY        G                    160      COLONIAL DR               WOODSTOCK        GA   30189-6806   SC         1/29/1991    11/20/2014
                       FULTON      02705024   BROWN         WILLETTE     H                    8008     LEXINGTON DR              ROSWELL          GA   30075-5870   SC         9/28/1988    08/23/2006
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 459 of 571




                       DEKALB      08210307   WILLIAMS      ALEXANDREA   M                    4000     DUNWOODY PARK             ATLANTA          GA   30338        SC         10/7/2012    11/07/2016
                       CHEROKEE    03534829   SMITH         LISA         W                    1321     FREEHOME RD               CANTON           GA   30115-4823   SC         2/14/1996    10/14/2018



                                                                                                      Page 49
                                                                                                                                                                         u
                                                                                                                                                                          ra


                                                                                                                                                               is
                                                                                                                                                                         if

                                                                                                                                                               I
                                                                                                                                                                                           I!
                                                                                                                                                                                           It
                                                                                                                                                                          -•
                                                                                                                                                                          -
                                                                                         GA Out of State Subsequent Registration


                       BIBB        00147424   CULLINAN         NEIL          M                  155      N WELLINGTON              MACON            GA   31210-2186   SC         9/2/1978     02/27/2008
                       BIBB        00147424   CULLINAN         NEIL          M                  155      N WELLINGTON              MACON            GA   31210-2186   SC         9/2/1978     02/27/2008
                       FORSYTH     04650932   SUCHYNA          BRIAN         A                  3235     SUFFOLK DR                CUMMING          GA   30041        SC         2/6/2000     07/09/2004
                       WILKES      00225481   JACKSON          JAMES         E                  321      MCGUIRE ST                WASHINGTON       GA   30673-1635   SC         6/21/1976    01/04/2006
                       FORSYTH     03791152   FISHER           JENNIFER      L                  535      TILBURY DR                SUWANEE          GA   30024        SC         10/6/1996    08/14/2008
                       COBB        03002960   SPIER            GEORGE        TERRELL            1378     ARDEN DR SW               MARIETTA         GA   30008        TN         8/1/1980     08/23/2012
                       CHEROKEE    04284297   BARTLETT-SLOAN   KIRBY         A                  707      LAKE POINT DR             WOODSTOCK        GA   30189-5455   TN         12/3/1997    04/10/2012
                       HENRY       01415509   FORD             JAMES         O                  138      LONGVIEW RD               STOCKBRIDGE      GA   30281-2630   TN         3/10/1994    08/20/2007
                       CHEROKEE    03084809   CRAFTON          TYLER         NELSON             730      HASTY TRL                 CANTON           GA   30115        TN         9/29/2015    06/06/2019
                       DEKALB      02024792   LEWIS            JONATHAN                         4805     SNAP CREEK LN             DECATUR          GA   30035        TX         3/16/1995    02/18/2016
                       LAURENS     08861716   DUTRA            ROGERIO       GOMES              726      FLANDERS LN               DUBLIN           GA   31021        TN         10/9/2012    12/15/2016
                       CLAYTON     04601838   LEARY            JUANA         LAJOYCE            5569     SAPPHIRE CIR              ELLENWOOD        GA   30294-3585   TN         10/8/2000    10/11/2016
                       COBB        08879289   LEWIS            ALIYAH        JANAI              5126     LAUREL BRIDGE CT SE       SMYRNA           GA   30082        TN         10/4/2012    07/18/2017
                       BIBB        08149471   WATTS            TRAVIS        BERNARD            514      LITCHFIELD DR             MACON            GA   31220        TN         10/7/2012    01/17/2019
                       APPLING     00647249   ANDERSON         GLENDA        S                  1180     SWEETGUM LN               BAXLEY           GA   31513        TN         1/1/1991     08/25/1994
                       FULTON      06019520   REED             CHRISTOPHER   STALKER            320      BAILEY VISTA CT           DULUTH           GA   30097        TX         10/3/2004    03/04/2012
                       HENRY       02144724   WILLIAMS         STEPHANIE     TYRA               2101     BERWICK CT                LOCUST GROVE     GA   30248        TX         6/22/1992    05/18/2007
                       OCONEE      06718356   JACKSON          RANSOM        JOSEPH             1050     SUNSTONE DR               BOGART           GA   30622        TX         12/30/2005   11/17/2011
                       HALL        06108205   PARTRICK         STEPHEN       THOMAS             905      MEMORIAL DR               GAINESVILLE      GA   30501        TX         6/21/2004    08/22/2010
                       SPALDING    00112653   DAUGHERTY        SANDRA                           1555     16 WEST HWY               GRIFFIN          GA   30223        SD         4/18/1992    10/17/2016
                       CHATHAM     05064196   WRIGHT           WAYNE         LYSANDER           7230     GARFIELD ST               SAVANNAH         GA   31406        TX         10/3/2004    03/15/2014
                       HALL        06715326   SZATKOWSKI       ANNA          CHRISTINE          565      NORTH AVE NW              GAINESVILLE      GA   30501        TX         10/5/2008    07/28/2014
                       HALL        06715326   SZATKOWSKI       ANNA          CHRISTINE          565      NORTH AVE NW              GAINESVILLE      GA   30501        TX         10/5/2008    07/28/2014
                       GWINNETT    07394313   JORDAN           DERON         RASHAWN            5377     BLOSSOM BROOK DR          SUGAR HILL       GA   30518        TX         10/5/2008    10/31/2012
                       MUSCOGEE    04440349   LEWIS            ROBERT        OTTO               2805     N LUMPKIN RD              COLUMBUS         GA   31903        TX         6/15/1998    12/06/2012
                       LOWNDES     01222829   JONES            TRACY         LYNN               2000     OAKDALE DR                VALDOSTA         GA   31602        TX         10/5/1992    03/27/1994
                       DEKALB      08680369   BOYD             BRIAN         KEITH              859      STONEMILL MNR             LITHONIA         GA   30058-8233   TX         5/10/2012    10/16/2013




  Ex. 2 to Petition:
                       GWINNETT    08146123   HANDY            RHONDA        ELAINE             1208     RALEIGH WAY               LAWRENCEVILLE    GA   30043        TX         12/3/2009    11/21/2014




Braynard Declaration
                       FULTON      08816714   SALADNA          ALEXANDER     ROBERT             1101     JUNIPER ST NE             ATLANTA          GA   30309        TX         10/7/2012    01/09/2015
                       FAYETTE     10350833   LAWHEAD          TYLER         KENNETH            8        NORTHLAKE CIR             PEACHTREE CITY   GA   30269        TX         10/5/2014    10/15/2018
                       FULTON      05768083   HARDRICT         ROSE          MARIE              2911     PHARR COURT SOUTH NW      ATLANTA          GA   30305        TX         8/22/2004    08/24/2015
                       COBB        05565454   GONZALEZ         SANDRA                           4320     WHITE HICKORY LN NW       KENNESAW         GA   30152-7723   TX         9/11/2002    01/01/2016
                       FULTON      04420708   RABY             MONIQUE       RACHELLE           225      FIVE OAKS FARM            MILTON           GA   30004        TX         5/31/1998    09/25/2015
                       FULTON      08029176   HEALY            GERALD        DEAN               5512     FARMSIDE WAY              JOHNS CREEK      GA   30022        TX         4/4/2009     04/15/2018
                       GWINNETT    04424043   SELDON           TAMMIE                           3916     TROMBLY DR                BUFORD           GA   30519        TX         10/8/2000    06/14/2018
                       FULTON      02505713   SOUSA            JOHN          PHILLIP            2016     WHEATON WAY               SANDY SPRINGS    GA   30328        TX         6/13/1984    03/01/1986
                       FULTON      08576340   FRYMIRE          JACQUUELYN    RILEY              12300    DOUGLAS RD                ALPHARETTA       GA   30005        TX         2/5/2012     01/16/2019
                       FULTON      08707458   FROST            SYDNEY        AUGUSTA            747      BARNETT ST NE             ATLANTA          GA   30306        TX         10/7/2012    12/02/2018
                       JACKSON     01860273   DAVIS            GREGORY       STEVEN             523      BROOKS VILLAGE DR         PENDERGRASS      GA   30567        TX         10/5/1992    04/10/2003
                       COBB        03176507   MCKAY            JOHN                             5820     STONEHAVEN DR NW          KENNESAW         GA   30152-3760   TX         7/1/1991     09/12/2014
                       CLAYTON     05145351   CARL             BRYAN         JAMES              1247     WINSLOW DR                JONESBORO        GA   30238        TX         10/8/2000    02/14/2015
                       HABERSHAM   03923375   JORDAN           SHARI         BLACKWELL          410      SPIRAL HILLS DR           DEMOREST         GA   30535        TX         10/8/2000    10/07/2016
                       FULTON      02596155   BAKER            MARIANNE      LIDIAK             207      DENNIS DR                 ALPHARETTA       GA   30009        TX         9/26/1992    02/24/2017
                       FULTON      03431412   GILES            KIPCHOGE                         1750     COMMERCE DR NW            ATLANTA          GA   30318        TX         10/6/1996    03/02/2017
                       MUSCOGEE    05383809   HARRISON         HELEN         JEANETTE           7401     BLACKMON RD               COLUMBUS         GA   31909        TX         1/6/2008     08/05/2018
                       HOUSTON     00799556   WILLIAMS         MICHELLE                         101      CLUB PLACE CT             WARNER ROBINS    GA   31088-7554   TX         9/24/1988    02/17/2019
                       HENRY       03597311   GAUT             RONALD        WAYNE              793      DEERWOOD DR               STOCKBRIDGE      GA   30281        TX         3/22/1996    09/08/2018
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 460 of 571




                       FULTON      06472212   HOEFER           SCOTT         MATTHEW            12470    PRESERVE LN               ALPHARETTA       GA   30005        TX         10/5/2008    12/16/2018
                       MACON       00813912   SHREMSHOCK       CYNTHIA       RENEE              807      N ADAMS ST                MONTEZUMA        GA   31063        TX         10/8/1994    08/21/2002



                                                                                                        Page 50
                                                                                                                                                                           u


                                                                                                                                                                 ro
                                                                                                                                                                            ra
                                                                                                                                                                           if

                                                                                                                                                                 I
                                                                                                                                                                                             I!
                                                                                                                                                                                             It
                                                                                                                                                                            -•
                                                                                                                                                                            -
                                                                                       GA Out of State Subsequent Registration


                       GWINNETT    06259767   VARI         CARMEN        MARIA                4455     CASCO LN NW               LILBURN          GA   30047        TX   10/5/2008    06/20/2014
                       MUSCOGEE    11379689   COLEMAN      KEONDE        EDWARD               4717     WOODRUFF RD               COLUMBUS         GA   31904        TX   7/25/2017    07/07/2018
                       FORSYTH     05178027   RAUTH        REBECCA       ANN                  4805     CARRIAGE BRIDGE LN        CUMMING          GA   30040        TX   10/3/2004    12/25/2013
                       CHEROKEE    06163428   BEECKEN      CLARK         ANDREW               1339     YORKSHIRE LN              WOODSTOCK        GA   30188        VA   2/19/2006    10/11/2011
                       COBB        08549922   RAINEY       PARIS         CHANTE               3025     CAMBRIAN TER              AUSTELL          GA   30106-2958   VA   11/14/2011   09/25/2012
                       COBB        08549922   RAINEY       PARIS         CHANTE               3025     CAMBRIAN TER              AUSTELL          GA   30106-2958   VA   11/14/2011   09/25/2012
                       DEKALB      08362282   MCDOWELL     ASHLEY        CHRISTINA            3956     HARTS MILL LN NE          ATLANTA          GA   30319        VA   12/27/2010   09/01/2012
                       COBB        06090589   MCNABB       MICHELLE      LEIGH                1703     COUNTRY PARK DR SE        SMYRNA           GA   30080        VA   10/3/2004    10/31/2013
                       COBB        05712182   PEAVEY       LYDIA         WRIGHT               3200     WILDWOOD DR SW            MARIETTA         GA   30060-6234   VA   10/3/2004    09/30/2019
                       BEN HILL    05422630   BROWN        CAROLYN       MAE                  190      FRANKLIN AVE              FITZGERALD       GA   31750        VA   1/22/2002    04/12/2011
                       MITCHELL    05860672   HARRIS       COLISHA       TERNELLIA            311      A ST NW                   PELHAM           GA   31779        VA   10/30/2003   11/04/2015
                       FORSYTH     10200951   HUGHES       AARON         CHRISTOPHER          1545     UNITY LOOP                CUMMING          GA   30040        VA   4/8/2014     10/16/2017
                       CLAYTON     10430809   HOWARD       KRISTIN       MARTINA              1606     ADRIAN DR                 RIVERDALE        GA   30296        VA   4/24/2016    09/27/2016
                       DEKALB      10773785   JACKSON      CARMEN        MAHOGANY             5141     BEECHWOOD FOREST DR       LITHONIA         GA   30038        VA   5/12/2016    08/31/2016
                       SCREVEN     08758230   KIRKLAND     STEPHEN       MICHAEL              567      RUNS BRANCH RD            NEWINGTON        GA   30446        VA   10/9/2016    07/14/2017
                       HALL        11384829   SKINNER      CASSIDY       MAY                  6305     BEN PARKS RD              MURRAYVILLE      GA   30564        VA   7/27/2017    10/16/2017
                       GILMER      01163850   KEENER       SUSAN         BRANDY               6821     MOUNT PISGAH RD           TALKING ROCK     GA   30175        VA   5/2/1986     10/11/2018
                       GWINNETT    07081078   RIGGIN       RASAND        COX                  1925     SUMMER RIDGE LN           LAWRENCEVILLE    GA   30044        VA   1/6/2008     11/30/2016
                       GLYNN       01122615   MANNING      LEWIS         KEITH                8106     KADSTER LN                BRUNSWICK        GA   31525        VA   7/20/1984    11/17/2016
                       THOMAS      08708981   HORNER       BRENNAN                            216      GATLIN CREEK RD           THOMASVILLE      GA   31757-1747   VA   6/26/2012    10/07/2013
                       HENRY       10363970   SLAUGHTER    CHRISTOPHER   ALLEN                317      BLACK WILLOW CT           LOCUST GROVE     GA   30248        VA   10/11/2014   01/29/2016
                       BIBB        02007219   JONES        CHARLES       EDWARD               300      WHITTINGTON DR            MACON            GA   31216-6584   VA   10/7/1986    12/12/2012
                       FAYETTE     08948403   MASSMANN     CHRISTOPHER   FREDERICK            105      CEDAR PT                  PEACHTREE CITY   GA   30269        CO   12/10/2016   11/05/2018
                       DEKALB      06461859   HO           LOUIS                              2300     WAYSIDE DR NE             ATLANTA          GA   30319-4012   CT   9/8/2006     10/26/2010
                       FULTON      03707476   HUFF         NADINE                             33       CANTEY PL NW              ATLANTA          GA   30327        CT   10/6/1996    01/20/2004
                       FULTON      11067883   YAPP         KIRSTEN       BREANNA              16630    QUAYSIDE DR               ALPHARETTA       GA   30004        CT   10/11/2016   09/17/2020
                       GWINNETT    06933483   WITTER       SHOMARI       TYRELL               2908     GREY MOSS PASS            DULUTH           GA   30097-6275   CT   7/20/2006    03/01/2019




  Ex. 2 to Petition:
                       EFFINGHAM   06712010   COCHRAN      KELLIANNE     BOOTH                137      COBBLETON DR              RINCON           GA   31326        CT   10/5/2008    12/02/2019




Braynard Declaration
                       FULTON      07813045   ALOUIDOR     HIROLD                             134      CREEKSIDE WAY             ROSWELL          GA   30076        FL   10/5/2008    06/22/2012
                       FULTON      04287339   SWORDS       WILLIAM       EDWARD               1100     MOORES MILL RD NW         ATLANTA          GA   30327        FL   6/21/1998    02/09/2012
                       HALL        00122283   CULLIN       MICHAEL       TODD                 6514     SECRET COVE CT            FLOWERY BRANCH   GA   30542        FL   9/29/1994    06/25/2012
                       DOUGLAS     04570890   MANNING      JOSHUA        ADAM                 4190     MACDUFF DR                DOUGLASVILLE     GA   30135        FL   10/8/2000    02/17/2012
                       FULTON      02789299   RAINEY-ORR   GRACE         DENISE               240      HOLLYRIDGE WAY            ROSWELL          GA   30076        FL   2/15/1988    02/22/2012
                       EARLY       01615074   JARRETT      STEPHEN       ERIC                 4527     SIMMONS RD                BLAKELY          GA   39823        FL   3/17/1989    02/22/2005
                       CRISP       02690465   KENDRICK     TRAVIS        DENNARD              2313     SHEPPARD RD               CORDELE          GA   31015        FL   6/2/1995     02/11/1999
                       ROCKDALE    04640537   WRIGHT       JANICE        M                    3494     HONEYCOMB DR SE           CONYERS          GA   30094        FL   6/18/2000    03/10/2005
                       DECATUR     01674163   TURNAGE      DANIEL        PAUL                 188      CORPS AIRPORT RD          BAINBRIDGE       GA   39819-6231   FL   5/31/1983    09/03/2002
                       DEKALB      01944990   DRIVER       KELSEY        EUGENE               3938     WOLVERTON CIR             LITHONIA         GA   30038-3732   FL   5/31/1990    12/22/2003
                       COLUMBIA    05139745   JONES        COREY         DION                 8510     CRENSHAW DR               GROVETOWN        GA   30813        FL   10/8/2000    06/23/2016
                       PAULDING    02761245   FRANK        GARY          MARTIN               240      ROYAL SUNSET DR           DALLAS           GA   30157-5047   FL   5/5/1984     07/14/2004
                       ROCKDALE    05535815   MIKEL        JOSHUA        LEE                  2382     LOST VALLEY TRL SE        CONYERS          GA   30094-2435   FL   8/19/2002    07/26/2004
                       CHEROKEE    04861648   IVEY         RANDALL       JOSEPH               301      EVERGREEN CT              CANTON           GA   30115        FL   2/6/2000     08/17/2004
                       FULTON      07346684   KORY         MEGHAN        LINDSEY              915      DUNSTER CT                ALPHARETTA       GA   30009        FL   1/6/2008     11/14/2012
                       COWETA      06439494   ASPINWALL    ADAM          RICKY                63       REDLEVEL WALK             NEWNAN           GA   30265        FL   10/9/2011    09/12/2012
                       CHEROKEE    00482847   DALMAN       JEFFREY       S                    3014     HIGH VISTA WALK           WOODSTOCK        GA   30189-6718   FL   1/18/1992    10/08/2012
                       COBB        03465985   IVEY         CHARLES       CHRISTIAN            314      IVY MANOR DR NW           MARIETTA         GA   30064-5117   FL   2/4/1996     03/17/2001
                       CHEROKEE    04641028   SAYER        PATRICIA      ASHLEY               149      CREEKWOOD DR              WOODSTOCK        GA   30188        FL   10/8/2000    08/30/2005
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 461 of 571




                       HOUSTON     00300449   DICKENS      JERRY         EUGENE               113      SHANE CIR                 PERRY            GA   31069-3773   FL   1/1/1994     02/04/1999
                       DECATUR     01675557   WESTON       LAMAR                              1039     N GATE CIR                BAINBRIDGE       GA   39817-8321   FL   1/4/1991     08/08/2003



                                                                                                      Page 51
                                                                                                                                                                                     ~
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                        GA Out of State Subsequent Registration


                       ROCKDALE    04017839   MCCURDY      GARY          NEAL                  349      WINDING STREAM TRL SW     CONYERS             GA   30094-4853   FL   12/5/1996    08/13/2004
                       EFFINGHAM   07608458   FALK         JEFFREY       LYNN                  105      FILLY CT                  GUYTON              GA   31312        FL   10/5/2008    02/28/2013
                       DEKALB      01958890   FOWNES       PETER         THOMSON               4561     OLDE PERIMETER WAY        ATLANTA             GA   30346        FL   10/11/1988   07/15/2014
                       DEKALB      01958890   FOWNES       PETER         THOMSON               4561     OLDE PERIMETER WAY        ATLANTA             GA   30346        FL   10/11/1988   07/15/2014
                       FULTON      06207337   LANGE        YVENTZ        GINO                  4915     STREAMSIDE DR             JOHNS CREEK         GA   30022        FL   10/3/2004    02/11/2006
                       GWINNETT    02091933   SANTILLO     RICHARD       J                     6300     NEELY MEADOWS DR          PEACHTREE CORNERS   GA   30092-1399   FL   1/16/1988    02/23/2006
                       DEKALB      02517926   RIVERS       JONATHAN      DONALD LAMAR          2785     TILSON RD                 DECATUR             GA   30032        FL   11/12/1991   10/17/2014
                       COBB        03205084   PUESCHEL     EDWIN         GARY                  3462     CLUBLAND DR               MARIETTA            GA   30068        FL   1/30/1993    10/09/2014
                       CHATHAM     01517208   ARKWRIGHT    LINDA         MELISSA               309      SUNDERLAND DR             SAVANNAH            GA   31406        FL   1/1/1984     12/02/2014
                       GWINNETT    06041208   SANCHEZ      GUSTAVO                             1105     DOGWOOD PARK DR           LAWRENCEVILLE       GA   30046        FL   4/23/2004    05/31/2006
                       LEE         06294301   RICHARD      ERICA         DENISE                750      MIDDLE RD S               LEESBURG            GA   31763-3436   FL   10/3/2004    03/14/2007
                       MUSCOGEE    05482954   PHILLIPS     COREY         JERMAINE              243      MCCARTHA DR               COLUMBUS            GA   31907        FL   7/21/2002    04/06/2007
                       FULTON      06740487   WASHINGTON   ERIC          COLLINS               3815     RENAISSANCE CIR           ATLANTA             GA   30349        FL   1/4/2006     06/28/2007
                       COBB        02914954   ANDERSON     RICHARD                             1836     STONE BRIDGE WAY          MARIETTA            GA   30064        FL   5/5/1995     02/01/2008
                       CLAYTON     01990460   HOBBS        SHEBA         LENISE                1692     OLD DOGWOOD               JONESBORO           GA   30238        FL   5/3/1995     05/14/2015
                       FAYETTE     02924670   WAGNER       WARREN        LEE                   190      BRITTANY CHASE            FAYETTEVILLE        GA   30214        FL   2/1/1980     06/01/2017
                       DEKALB      07900815   RITCHIE      DAVID         JAMES                 834      FLAT SHOALS WAY SE        ATLANTA             GA   30316        FL   10/5/2008    03/03/2015
                       FRANKLIN    01874847   ADAMS        JANET         LYNN                  2672     COLE RD                   CARNESVILLE         GA   30521        FL   10/6/1996    12/07/2015
                       BIBB        10378691   MICHAEL      JESSE         AARON                 3990     RIVERSIDE PARK BLVD       MACON               GA   31210        FL   11/4/2014    08/27/2015
                       HENRY       07547052   SAMPSON      MAYA          DANIELLE              1607     MANDALAY PKWY             MCDONOUGH           GA   30253        FL   6/15/2008    06/17/2013
                       MUSCOGEE    08138449   WRIGHT       GARRETTE      FLEMMING              6442     CRICKET LN                COLUMBUS            GA   31909        FL   12/9/2009    09/07/2013
                       COBB        04633441   BOLIN        SARAH         LYNN                  1062     MEADOW GRASS LN           POWDER SPRINGS      GA   30127        FL   2/8/1999     06/11/2013
                       GWINNETT    03383645   HICKS        ANDY          SCOTT                 5718     CHISHOLM TRL SW           LILBURN             GA   30047        FL   10/6/1996    04/27/2010
                       FULTON      02524339   WALTERS      JENNIFER      ANN                   427      BROOKVIEW CIR NW          ATLANTA             GA   30339-2976   FL   9/26/1992    05/20/2010
                       FULTON      02524339   WALTERS      JENNIFER      ANN                   427      BROOKVIEW CIR NW          ATLANTA             GA   30339-2976   FL   9/26/1992    05/20/2010
                       COBB        03137587   EASTERLING   DAWN          MICHELE               2637     MORNING SIDE TRL NW       KENNESAW            GA   30144        FL   9/14/1992    06/01/2010
                       CLAYTON     06364996   MCRAE        MINTRESA      LASABRIA              5263     RIVER WALK DR             ATLANTA             GA   30349        FL   10/3/2004    06/11/2010




  Ex. 2 to Petition:
                       COWETA      02938843   ROBINSON     SANDRA        WESTON                90       GREENTREE DR              NEWNAN              GA   30265        FL   3/15/1991    08/26/2010




Braynard Declaration
                       GWINNETT    03272032   HUMPHREY     MELISSA       ANN                   5250     FREMONT CT SW             STONE MOUNTAIN      GA   30087        FL   6/9/1996     07/23/2010
                       COBB        03121963   THOMAS       JOSEPH        M                     1247     COLONY TER                MARIETTA            GA   30068-2822   FL   7/1/1984     09/29/2010
                       COBB        06062079   ROSSMAN      DAVID         WILLIAM               35       GATESIDE PL SE            MARIETTA            GA   30067-4092   FL   5/2/2004     12/22/2010
                       COWETA      02512884   MARTIN       JENNIFER      LEE                   120      WYATT RD                  SENOIA              GA   30276        FL   10/11/1988   02/03/2011
                       GWINNETT    02870305   GUIRGUIS     EVELEEN                             3100     BUGLE DR                  DULUTH              GA   30096        FL   9/19/1992    11/30/2010
                       FULTON      05905507   AHMED        FATIMA        ZEHRA                 1083     HARDEE ST NE              ATLANTA             GA   30307        FL   10/3/2004    08/22/2011
                       TROUP       00904097   WRIGHT       THOMAS        JEFFERY               805      WILKES ST                 LAGRANGE            GA   30240        FL   4/14/1992    09/29/2008
                       FULTON      07886258   BROWN        CANDICE       VICTORIA              1746     BREWER BLVD SW            ATLANTA             GA   30310        FL   10/3/2008    07/19/2016
                       COBB        03610993   ARTHUR       JOHN          THOMAS                2849     LOFTVIEW SQ               ATLANTA             GA   30339        FL   7/7/1996     06/09/2016
                       COBB        06970407   LYN          TRACEY ANNE   MICHELLE              121      MCCOOK WAY NW             KENNESAW            GA   30144        FL   10/8/2006    10/01/2016
                       GWINNETT    04548200   VAUGHT       BRIAN         SHARKEY               699      SOUTH WIND DR NW          LILBURN             GA   30047        FL   2/6/2000     09/09/2016
                       COBB        08578565   GOINS        ALLISON       NICOLE                1022     CHIPPENDALE TRL SW        MARIETTA            GA   30064-5403   FL   1/3/2012     09/28/2016
                       COBB        10299460   BASKETT      BREANN        DELORES               4369     STONECREST DR             AUSTELL             GA   30106        FL   7/30/2014    10/03/2016
                       BALDWIN     08143695   PELTON       EDWARD        HAMPTON               156      BASS RD NE                MILLEDGEVILLE       GA   31061        FL   12/20/2009   11/01/2016
                       COWETA      08499387   ASHMORE      SHANNON       MARIE                 110      SPRING FOREST WAY         SHARPSBURG          GA   30277        FL   10/9/2016    04/21/2017
                       MONROE      08768923   HAMMOND      JONTAVIOUS    KRYVONNE              4010     GA HIGHWAY 42 N           FORSYTH             GA   31029-4206   FL   9/7/2012     10/03/2017
                       GWINNETT    10024997   IRWIN        ANDREW        JOHN                  4510     RIVER MANSIONS TRCE       DULUTH              GA   30096        FL   12/27/2012   06/27/2017
                       DEKALB      11067410   NEWELL       TAYLOR        KENNETH               3087     JEFFERSON ST              CHAMBLEE            GA   30341        FL   10/9/2016    11/21/2017
                       FAYETTE     02924670   WAGNER       WARREN        LEE                   190      BRITTANY CHASE            FAYETTEVILLE        GA   30214        FL   2/1/1980     06/01/2017
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 462 of 571




                       EARLY       07736422   GILBERT      JETTA         B                     17821    CEDAR SPRINGS RD          BLAKELY             GA   39823        FL   8/7/2008     02/24/2018
                       ROCKDALE    11321209   GORHAM       NAKIYA        ADORA                 2605     HOLLOW PNE                CONYERS             GA   30094        FL   5/30/2017    10/02/2018



                                                                                                       Page 52
                                                                                                                                                                                          fj
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                             -
                                                                                                                                                                             -
                                                                                       GA Out of State Subsequent Registration


                       COWETA      08759816   DAWDA        NANA-KHADIJAT   OSMAN              2019     NEWNAN CROSSING BYP       NEWNAN           GA   30263        FL   10/7/2012   09/07/2018
                       FULTON      10535688   ALCORN       ZACHARIAH       JONES              5035     GREATWOOD LN              ALPHARETTA       GA   30005        FL   9/9/2015    10/25/2018
                       HENRY       07304479   SCOTCHMAN    JODIAN                             705      ARRANMORE CT              STOCKBRIDGE      GA   30281        FL   10/5/2008   04/25/2019
                       DEKALB      01932373   CROMARTIE    HUGHLAN         GARY               207      DEER CREEK CIR            LITHONIA         GA   30038        FL   9/30/1992   01/13/2012
                       CLAYTON     07072040   SANDERS      KAYLA           MONET              6064     SEMAPHORE RDG             REX              GA   30273        FL   1/6/2008    02/16/2012
                       FULTON      06742478   BROWN        CAMERON         MAURICE            600      PHIPPS BLVD NE            ATLANTA          GA   30326        FL   6/18/2006   09/22/2011
                       FULTON      08160659   KIMBRO       INDIA           SHENEA             899      SOCIETY CIR SW            ATLANTA          GA   30331        FL   6/20/2010   08/28/2015
                       EFFINGHAM   08852830   BLAND        MITCHELL        WAYNE              208      FOUR OAKS CT              RINCON           GA   31326        FL   10/9/2012   07/17/2015
                       PAULDING    04584407   AUGUSTINO    JEFFREY         SCOTT              1        TRACE TRL                 DALLAS           GA   30132        FL   10/8/2000   03/18/2009
                       COBB        03414366   JOHNSON      JERRY                              306      SUMMER CV SW              MARIETTA         GA   30060        FL   10/8/2000   04/07/2009
                       FULTON      04106939   YAZDANI      BEHZAD          M                  410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   07/14/2004
                       MCDUFFIE    06676362   PILCHER      JOEL            STEVEN             1362     WHITE OAK RD              THOMSON          GA   30824        FL   7/6/2008    11/06/2012
                       NEWTON      03492581   WALKER       HENRY           GRADY              70       WINDSONG DR               COVINGTON        GA   30016        FL   6/9/1996    01/12/1999
                       CAMDEN      00518352   MAY          ANDREA          L                  17       ALEXANDER CT              SAINT MARYS      GA   31558-3201   FL   9/2/1991    06/24/2002
                       FULTON      03177742   YEAGER       JAMES           MICHAEL            11740    WINDBROOKE WAY            ALPHARETTA       GA   30005-4667   FL   10/5/1992   12/14/2001
                       FULTON      02633290   MALOCH       ROGER           ELWIN              770      STARLIGHT LN NE           ATLANTA          GA   30342        FL   2/13/1984   05/28/2004
                       GWINNETT    02126352   TURNER       EARL            EUGENE             4936     LAYTHAN JACE CT           SNELLVILLE       GA   30039-6731   FL   5/15/1988   01/30/1996
                       CATOOSA     00412927   CUNNINGHAM   JAMES           PAGE               77       KILGORE DR                ROSSVILLE        GA   30741-7248   FL   6/11/1984   07/27/2005
                       COBB        03222061   KINNICK      ROBERT          NILE               5091     OLD MOUNTAIN TRL          POWDER SPRINGS   GA   30127-4318   FL   9/1/1990    07/30/2013
                       BARROW      06254844   FISHER       DAVID           ANDREW             1221     BRECKINRIDGE TRL          WINDER           GA   30680-3380   FL   10/3/2004   01/13/2014
                       CLAYTON     04620488   TUCKER       WANDA           GAIL               6652     SAGANAW DR                REX              GA   30273-2227   FL   1/29/1999   02/04/2013
                       GWINNETT    08869252   SOLARTE      JULIAN          ORLANDO            1428     BRETON HUNT LN            SUWANEE          GA   30024        FL   9/8/2012    07/12/2013
                       MORGAN      06301330   JOHNS        ASHLEY          BALDWIN            1050     MAGNOLIA DR               MADISON          GA   30650        FL   10/1/2004   07/23/2013
                       FULTON      04106939   YAZDANI      BEHZAD          M                  410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   07/14/2004
                       BARTOW      08836942   WYNN         JENNIFER        JOYCE              29       WESTGATE DR SW            CARTERSVILLE     GA   30120-6191   FL   10/8/2012   06/17/2014
                       CARROLL     04937307   ROSS         SANDRA          JEAN               7203     TARA DR                   VILLA RICA       GA   30180        FL   10/3/2004   01/23/2020
                       HOUSTON     04985093   COLLINS      TIRZAH          ELIZABETH          1100     KING CIR                  PERRY            GA   31069-2747   FL   7/15/2000   05/04/2006




  Ex. 2 to Petition:
                       FULTON      07996837   WARD         ALLISON         ELIZABETH          7080     DUNCOURTNEY DR NE         ATLANTA          GA   30328        FL   2/25/2009   10/27/2014




Braynard Declaration
                       HOUSTON     03261886   MCNUTT       GARY            LEE                102      SAMMY CT                  WARNER ROBINS    GA   31088-2059   FL   10/6/1996   03/02/2006
                       COLUMBIA    06050041   GINGER       PAMELA          RENEE              562      TUDOR BRANCH              GROVETOWN        GA   30813        FL   4/3/2004    02/01/2007
                       FULTON      05807412   MALMAD       JESSICA                            36       BRITTANY WAY NE           ATLANTA          GA   30324        FL   10/3/2004   05/08/2007
                       LOWNDES     03857932   GILLIARD     SYLVESTER                          2286     COPELAND MILL DR          VALDOSTA         GA   31601        FL   10/6/1996   10/25/2007
                       LOWNDES     03857932   GILLIARD     SYLVESTER                          2286     COPELAND MILL DR          VALDOSTA         GA   31601        FL   10/6/1996   10/25/2007
                       CHEROKEE    06232953   BEAUDRY      JEREMIE         ROBERT             5032     WINDING HILLS LN          WOODSTOCK        GA   30189        FL   10/3/2004   10/26/2007
                       CHATHAM     05008164   MORAN        ELIZABETH       KISH               13       PEACH CT                  SAVANNAH         GA   31419-1233   FL   7/19/2000   11/20/2007
                       HALL        04048776   BRAUER       JUDITH          TRUE               4521     WATERMAN DR               GAINESVILLE      GA   30506-4684   FL   10/4/1998   01/23/2002
                       GWINNETT    02792851   HOLLAND      JOHN            RICKY              4041     WOODWARD MILL RD          BUFORD           GA   30518        FL   7/11/1988   03/10/2008
                       GWINNETT    02745250   HOLLAND      BETSY           ROBINSON           4041     WOODWARD MILL RD          BUFORD           GA   30518        FL   2/5/1980    03/10/2008
                       COBB        03044823   PITONIAK     CASEY           ANN                945      HIDDEN HOLLOW DR          MARIETTA         GA   30068        FL   1/10/1995   05/08/2015
                       CHATHAM     01578773   MONTANARI    SUSAN           MARIE              407      SANDHILL RD               SAVANNAH         GA   31410        FL   1/1/1989    03/07/2008
                       FULTON      07164564   BRADLEY      AMANDA          MARIA              4158     SPARTA BLVD               SOUTH FULTON     GA   30213        FL   6/15/2008   08/25/2008
                       FULTON      05590923   YAZDANI      ZAHRA                              410      WOOD TRACE CT             ALPHARETTA       GA   30022-7553   FL   10/6/2002   09/05/2008
                       GWINNETT    06026640   HAYES        STEVEN          PATRICK            715      FLINTLOCK DR              DACULA           GA   30019        FL   3/4/2004    12/04/2015
                       HALL        05850514   SIMS         CONSTANCE       MARIE              6518     RIVER HILL DR             FLOWERY BRANCH   GA   30542        FL   10/3/2004   02/06/2009
                       HENRY       04727581   MYRTHIL      KEVIN           PAUL               548      TWIN SPRINGS LN           STOCKBRIDGE      GA   30281        FL   7/21/2002   06/03/2010
                       HENRY       04727581   MYRTHIL      KEVIN           PAUL               548      TWIN SPRINGS LN           STOCKBRIDGE      GA   30281        FL   7/21/2002   06/03/2010
                       FRANKLIN    00205526   JETT         SHIRLEY         ANN                399      CAPRI PT                  LAVONIA          GA   30553        FL   4/8/1988    06/30/2010
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 463 of 571




                       GWINNETT    06379734   HENRY        ROBERT                             3130     MANOR CT                  SNELLVILLE       GA   30078        FL   10/3/2004   01/22/2007
                       MCDUFFIE    00220567   ESTEY        RICHARD         HUGH               1863     ELIZABETH DR              THOMSON          GA   30824        FL   2/19/1992   01/28/2011



                                                                                                      Page 53
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -•
                                                                                                                                                                         -
                                                                                   GA Out of State Subsequent Registration


                       COLUMBIA   08313622   TROUPE       LAUREN       MONIQUE            226      HARDY DR                  GROVETOWN        GA   30813          FL         10/7/2012    03/07/2016
                       COWETA     04723733   PAONE        BENJAMIN     JOHN               341      HUNTERIAN PL              NEWNAN           GA   30265          FL         10/8/2000    04/06/2011
                       FULTON     07886036   WASHINGTON   LATORIA      DENICE             4302     TREELODGE PKWY            ATLANTA          GA   30350          FL         10/5/2008    08/29/2016
                       HARRIS     10438493   LYONS        CHRISTIANA   ELIZABETH          265      MARGLO CIR                ELLERSLIE        GA   31807          FL         4/1/2015     09/26/2016
                       COBB       05423659   SCISSUM      TRACEY       LYNN               1223     EVERWOOD DR SW            MARIETTA         GA   30008          FL         1/5/2006     10/11/2016
                       DOUGLAS    01665123   NEWSOME      CHARLES      ROBERT             8535     NOLANDWOOD LN             VILLA RICA       GA   30180          FL         10/6/1996    10/11/2016
                       COBB       03233909   MALONE       JEFFREY      DEAN               1158     WARD CREEK DR SW          MARIETTA         GA   30064-3981     FL         10/5/1992    11/15/2016
                       CARROLL    10685600   DORMAN       MELISSA      KAY                753      W BANKHEAD HWY            VILLA RICA       GA   30180          FL         10/9/2016    05/12/2017
                       GWINNETT   08574662   GUEVARA      LAURIE       MICHELLE           3780     ROLLING CREEK DR          BUFORD           GA   30519          FL         1/3/2012     12/18/2017
                       FAYETTE    05603660   DAY          LISA         ANNE               300      ABERCORN SQ               PEACHTREE CITY   GA   30269          FL         10/6/1996    02/08/2018
                       LUMPKIN    06880398   VICKERS      KIMBERLY     ANNE               563      YAHOOLA RD                DAHLONEGA        GA   30533          FL         1/6/2008     04/05/2019
                       LUMPKIN    11250661   TYLER        EMILY        TAYLOR             114      WILDLIFE TRL              DAHLONEGA        GA   30533          FL         3/29/2017    07/12/2019
                       DEKALB     11630855   DELOACH      ALIYAH       DANIELLE           3955     RIVER MIST CT             LITHONIA         GA   30038          FL         2/27/2018    08/27/2019
                       FULTON     10549158   LANE         CHAD         LEONARD            888      JUNIPER ST NE             ATLANTA          GA   30308          FL         10/7/2018    12/23/2019
                       COFFEE     10245667   WINN         LAKANDRIA    SHANETTE           75       2ND AVE S                 DOUGLAS          GA   31533          FL         6/2/2014     05/21/2020
                       HOUSTON    00783022   DAVISON      STEPHEN                         117      OAK LAKE DR               PERRY            GA   31069-9514     FL         4/28/1976    07/16/2020
                       COBB       04857500   ROTHKIN      DAVID        ANDREW             365      NOTTINGHAM DR             MARIETTA         GA   30066          FL         1/18/2000    07/18/2018
                       CHATHAM    08008638   BOYLE        KELSEY       PATRICK            6301     CHIEF OF LOVE             SAVANNAH         GA   31419          IA         10/7/2012    07/06/2017
                       COBB       06880242   SPELLER      DARRYL       EVERETT            5674     WANDERING VINE LN SE      MABLETON         GA   30126-5641     IA         7/18/2006    11/30/2010
                       HALL       05393444   SIMPSON      ANGELA       MARIE              1364     CANDLER RD                GAINESVILLE      GA   30507          IA         12/26/2001   03/18/2016
                       FULTON     08197384   WALTON       AMINAH       MARY               425      ARNOLD ST NE              ATLANTA          GA   30308          IL         6/20/2010    10/03/2012
                       FAYETTE    03593676   SMITH        LARRY        D                  111      REGENTS SQ                PEACHTREE CITY   GA   30269-4279     IL         2/15/1996    12/18/2018
                       GWINNETT   06953589   VELEZ        JUAN         DAVID              2367     AUTUMN DR                 SNELLVILLE       GA   30078          IL         8/31/2006    04/07/2015
                       FULTON     08804895   WANG         YUJUE                           7355     BROOKSTEAD XING           DULUTH           GA   30097-1916     IL         7/5/2012     03/10/2016
                       DOUGLAS    05523604   MORRIS       JESSICA      LEE                6286     AMBER DR                  DOUGLASVILLE     GA   30135-3320     IL         7/16/2002    03/30/2016
                       BERRIEN    07383787   HEAPHY       CINDY        LOU                403      S BARTOW ST               NASHVILLE        GA   31639          MI         10/5/2008    02/12/2016
                       BALDWIN    01096577   SIMMONS      MICHAEL                         1066     N WAYNE ST                MILLEDGEVILLE    GA   31061-2558     MI         1/11/1984    07/16/2019




  Ex. 2 to Petition:
                       HENRY      06562011   YOUNG        MICHELLE     ANN                617      MOHAWK CIR                STOCKBRIDGE      GA   30281-2456     MN         6/18/2005    09/12/2016




Braynard Declaration
                       GWINNETT   02798869   SMITH        DEBORAH      ANN                351      SAINT SIMONS CV           LAWRENCEVILLE    GA   30044          MO         9/22/1988    04/03/2009
                       GWINNETT   05416650   HIGGINS      SHERELL      JOEANN             1515     HIGHPOINT RD              SNELLVILLE       GA   30078          MO         10/3/2004    03/12/2012
                       MURRAY     05931864   JONES        JENNIFER     LYNN               88       HARDY ST                  CHATSWORTH       GA   30705          MO         1/26/2004    09/30/2009
                       CHEROKEE   00493220   INGALLS      WILLIAM      MCCOY              1268     FICKLEN CHURCH WAY        CANTON           GA   30114          MO         10/4/1991    09/21/2010
                       FORSYTH    08552063   HARRISON     MEREDITH     MARGARET           7503     PENNIMAN RD               ALPHARETTA       GA   30005          MO         2/5/2012     08/22/2013
                       FORSYTH    08552063   HARRISON     MEREDITH     MARGARET           7503     PENNIMAN RD               ALPHARETTA       GA   30005          MO         2/5/2012     08/22/2013
                       CHEROKEE   05967583   ADAMS        MELISSA      LENAY              3203     RIVER ROCK PL             WOODSTOCK        GA   30188          MO         10/3/2004    01/18/2013
                       HOUSTON    04307544   THOMAS       TANESSA      JOHNSON            204      ELLEN CT                  WARNER ROBINS    GA   31088          MO         10/5/2008    12/12/2014
                       HENRY      08533639   SMITH        TYLER        LEWIS              1211     N OLA RD                  MCDONOUGH        GA   30252          MO         11/4/2011    10/26/2016
                       GORDON     04448359   ANGELL       BRENDA       SUE                549      US HIGHWAY 411 NE         RANGER           GA   30734          MO         6/21/1998    07/10/2015
                       FORSYTH    11326075   BURT         COLLIN       DAVID              3655     BRIDLE CREEK DR           SUWANEE          GA   30024          MO         6/1/2017     09/19/2019
                       LOWNDES    06642023   MARTIN       JAKE         ALAN               1624     BEAUFORD PL               VALDOSTA         GA   31602          FL         10/8/2006    10/05/2015
                       GWINNETT   06517323   POOLE        BRANDON      DESHUN             229      HIDDEN WOOD CT            LAWRENCEVILLE    GA   30043          FL         2/11/2005    10/28/2015
                       DOUGLAS    08664726   CODY         JULIEANN     MICHELLE           5345     KILROY LN                 DOUGLASVILLE     GA   30135-5329     FL         4/25/2012    06/15/2015
                       FAYETTE    05000270   DIMODICA     PAUL         R                  233      HUCKABY RD                BROOKS           GA   30205          FL         10/8/2000    02/24/2009
                       FAYETTE    03999271   DIMODICA     RENEE        M                  233      HUCKABY RD                BROOKS           GA   30205          FL         6/21/1998    02/24/2009
                       COBB       03811304   LANGDON      CHARLES      ANTHONY            4165     SUMMIT WAY                MARIETTA         GA   30066          FL         1/6/2008     03/09/2015
                       HALL       03583538   VACA         TAMMY        LYNN               1703     HASTINGS CT               GAINESVILLE      GA   30504          FL         10/5/2008    05/22/2017
                       PAULDING   05135450   SAPP         ALEYA        MARIE              185      CALMING WATER TRL         DALLAS           GA   30132          FL         10/8/2000    06/30/2010
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 464 of 571




                       DODGE      00052519   WILLIAMS     PEGGY        JEAN               1051     CREEKSIDE DR              EASTMAN          GA   31023          FL         6/2/1972     09/20/2010
                       WORTH      01330393   GERMAN       WILLIAM      JOSEPH             6110     POPLAR RD                 ALBANY           GA   31705          FL         6/29/1992    02/08/2016



                                                                                                  Page 54
                                                                                                                                                                       u
                                                                                                                                                                        ra


                                                                                                                                                           ;:::
                                                                                                                                                                       if

                                                                                                                                                           I
                                                                                                                                                                                         ~
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                        GA Out of State Subsequent Registration


                       FORSYTH     07993615   CARPENTER     CHLOE         JANE                 7255     WYNGATE DR                 CUMMING             GA   30040        FL   10/7/2012    02/16/2016
                       CHATHAM     00467098   GEORGE        CHRISTOPHER   SHAYNE               3        7TH ST                     TYBEE ISLAND        GA   31328        FL   10/8/2000    07/13/2011
                       FANNIN      04609735   HAMM          SYLVIA        PAYNE                360      WEST SECOND ST             BLUE RIDGE          GA   30513        FL   10/8/2000    08/30/2011
                       JACKSON     07074654   SMITH         RYAN          DANIEL               420      DOGWOOD LN                 JEFFERSON           GA   30549        FL   7/6/2008     06/03/2016
                       FULTON      10636776   PETERS        TITILAYO      LYNETTE              657      WOODS DR NW                ATLANTA             GA   30318        FL   1/26/2016    10/18/2016
                       FULTON      06834677   LESSARD       LANCE         CHRISTOPHER          23       FERRY LANDING LN NW        ATLANTA             GA   30305        FL   10/5/2008    03/01/2017
                       DEKALB      04170079   HSU-AKANA     JUDY                               1580     COMMERCE DR                DECATUR             GA   30030        FL   1/16/2001    10/09/2017
                       FULTON      03038873   SMITH         JANE          KIMBRELL             440      IVY PARK LN NE             ATLANTA             GA   30342-4554   FL   6/1/1992     03/22/2018
                       HALL        05840789   SALIBA        CRAIG         JOSEPH               3479     TALKING LEAVES TRL         GAINESVILLE         GA   30506        FL   10/3/2004    03/22/2018
                       CLARKE      10245806   CRANE         ANISE         ALINE                122      GIBBONS PL                 ATHENS              GA   30605        FL   7/16/2014    07/27/2018
                       DAWSON      07593555   KUNDER        MARK          FRANK                190      HONEYSUCKLE TRL            DAWSONVILLE         GA   30534        FL   7/5/2008     11/13/2018
                       CHATHAM     03565783   JENKINS       SHAWN         ADAM                 109      HOLLOW OAK DR              BLOOMINGDALE        GA   31302        FL   10/3/2004    10/05/2018
                       PAULDING    10111038   HUNT          ASHLEY        RYLAN                362      FRIENDSHIP CHURCH RD       DOUGLASVILLE        GA   30134        FL   10/9/2013    02/06/2019
                       NEWTON      06336506   CHRISTOPHER   DISHANA       SIVOURN              431      KIRKLAND RD                COVINGTON           GA   30016        FL   10/3/2004    02/19/2019
                       LOWNDES     11924603   ALLEN         ARIANNA       MALINDA              3932     CUTTER PT                  VALDOSTA            GA   31605        FL   10/1/2018    11/08/2019
                       COBB        04609929   BROWN         VICTOR        ANTHONY              2422     ALEXANDER LAKE DR SW       MARIETTA            GA   30064        FL   1/2/1999     10/18/2019
                       COBB        06597488   GREEN         RICHARD       EDWARD               5010     CENTENNIAL COMMONS DR NW   ACWORTH             GA   30102        FL   7/29/2005    02/11/2020
                       UNION       08182243   GILMER        LINDA         BAGBY                158      SKYE DR                    BLAIRSVILLE         GA   30512-8051   FL   3/12/2010    02/13/2020
                       COBB        10371449   RAYMOND       BUD           FISKE                3870     GLENHURST DR SE            SMYRNA              GA   30080        FL   10/15/2014   06/18/2020
                       BARROW      07574230   SMITH         DUSTIN        WADE                 1323     4TH AVE                    AUBURN              GA   30011        FL   10/7/2012    08/21/2020
                       GWINNETT    01927466   MURPHY        PATRICIA      ANN                  5858     SPALDING DR                PEACHTREE CORNERS   GA   30092-2450   FL   1/30/1988    09/26/2016
                       PEACH       10235494   MANGRUM       LELAND        PERRY                108      S CAMELLIA BLVD            FORT VALLEY         GA   31030        FL   10/5/2014    07/11/2017
                       LEE         02298955   HENDRIX       STEVEN        BLAND                149      BRITTANY LAKES DR          LEESBURG            GA   31763        FL   1/29/1992    06/06/2011
                       BRYAN       01609454   GARDNER       DONALD        R                    140      BEA RD                     RICHMOND HILL       GA   31324-3327   ID   8/7/1992     10/04/2004
                       DEKALB      02773257   TUCKER        SUSAN                              986      EMORY PARC PL              DECATUR             GA   30033        IL   1/2/1986     11/07/2000
                       GWINNETT    08171611   ROBERTSON     JUDY                               114      SEASONS PKWY               NORCROSS            GA   30093        IL   2/11/2010    10/31/2019
                       THOMAS      10551321   HANEY         KAMISHAION    VICTORIA             149      BROOKWOOD CHASE            THOMASVILLE         GA   31757        IL   9/30/2015    04/15/2016




  Ex. 2 to Petition:
                       DEKALB      06479407   BOWEN         TRUDY         ANN                  3108     RAINBOW FOREST CIR         DECATUR             GA   30034        ID   2/28/2005    07/11/2014




Braynard Declaration
                       GWINNETT    10803673   THOMPSON      DEBORAH       ANN                  3678     DURHAM RUN WAY             AUBURN              GA   30011        IL   6/24/2016    09/04/2019
                       COBB        08869426   MAINTHIA      JAY           NIK                  3930     GLENHURST DR SE            SMYRNA              GA   30080        IL   9/11/2012    06/14/2019
                       GWINNETT    07550544   SHTEYNBERG    MARINA                             4154     SPRING COVE DR             DULUTH              GA   30097-2834   IL   5/31/2008    08/11/2016
                       FAYETTE     10936390   FENN          BRITTA        ANDREA               137      CASTLEWOOD RD              TYRONE              GA   30290        IL   7/7/2016     01/03/2020
                       DEKALB      02033752   MARSHALL      JOHN          D                    1237     CUMBERLAND RD NE           ATLANTA             GA   30306-2219   IL   1/1/1972     10/06/2008
                       FORSYTH     04705742   BROWN         ROBERT        WILLIAM              5245     WINFLOW WAY                SUWANEE             GA   30024        IN   10/8/2000    07/04/2008
                       FULTON      03873779   JOHNSON       MICHAEL       A                    2660     VIRGINIA CV                RIVERDALE           GA   30296-6016   IN   9/16/1996    10/07/2002
                       WALTON      00110775   COYNE         DENNIS        PATRICK              503      ANNSLEE LN                 LOGANVILLE          GA   30052-7236   KY   1/15/1992    07/23/2001
                       FORSYTH     01749425   WATSON        VIRGINIA      WIESE                4540     CANTERBURY DR              CUMMING             GA   30040        KY   7/2/1990     10/03/1995
                       COBB        03142543   MAILLHO       CHRISTOPHER   M                    4198     ARBOR CLUB DR              MARIETTA            GA   30066-2244   IN   10/1/1989    02/04/2002
                       GLYNN       00945173   BURGESS       DARA          LYNN                 205      YOUNGWOOD DR               ST SIMONS ISLAND    GA   31522        IN   4/27/1992    06/27/2009
                       BARTOW      02835383   BARNES        KEVIN         BRYAN                2529     HIGHWAY 140 NW             WHITE               GA   30184        KY   10/23/1990   08/25/2006
                       PEACH       00056148   KIRBY         BENJAMIN      GILBERT              305      CHAPMAN RD                 BYRON               GA   31008        KY   6/30/1992    06/30/2005
                       HARRIS      02864944   POWELL        SHANNON       L                    18505    GA HIGHWAY 219             WEST POINT          GA   31833        KY   6/27/1992    03/04/1996
                       HALL        03152210   SANDERSON     LINDA         C                    6311     HICKORY BRANCH DR          HOSCHTON            GA   30548-4129   KY   9/29/1992    10/06/1998
                       COBB        02332621   WILKER        PAMELA        MICHELLE             4140     BARNES MEADOW RD SW        SMYRNA              GA   30082        IN   6/2/1990     07/22/1999
                       WHITFIELD   00468205   BARRETT       DONALD                             1353     PEGGY LN                   TUNNEL HILL         GA   30755        IN   6/9/1996     06/07/2004
                       COLUMBIA    12772835   KERRIGAN      DANIEL        JOHN                 2219     MILLSHAVEN TRAIL           EVANS               GA   30809        IN   5/30/1962    08/12/2003
                       BARROW      02801409   DOWNEY        CAROL         MCGREGOR             206      CANYON CT                  WINDER              GA   30680-2971   KY   1/10/1992    10/15/2004
                                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 465 of 571




                       MONROE      04459928   CONNELL       HOLLY         B                    115      FAIRWAY RUN                FORSYTH             GA   31029        KY   10/8/2000    07/03/2003
                       BARTOW      06221944   MYHAND        SAVANNAH      LYNN                 500      MARTIN LUTHER KING DR      ADAIRSVILLE         GA   30103        KY   9/8/2004     08/19/2008



                                                                                                       Page 55
                                                                                                                                                                                          la
                                                                                                                                                                                          I!
                                                                                                                                                                                          It
                                                                                                                                                                              -
                                                                                                                                                                              -
                                                                                   GA Out of State Subsequent Registration


                       HOUSTON     05781908   DOWELL      CHRISTOPHER   MILLER            503      NORFOLK CIR               WARNER ROBINS      GA   31088        KY   7/25/2003    08/06/2007
                       FAYETTE     10197107   CAOLA       MORGAN        JOANNE            208      EDGEWATER WAY             PEACHTREE CITY     GA   30269        KY   4/11/2014    10/08/2014
                       MADISON     02168298   BECKHAM     SUSAN         A                 564      SHORT SEAGRAVES RD        COMMERCE           GA   30530-4513   KY   7/12/1986    08/28/1992
                       FULTON      01741396   SMITH       SHARELL       L                 3258     LANDINGS NORTH DR SW      ATLANTA            GA   30331        KY   7/10/1988    02/09/2007
                       MADISON     02168298   BECKHAM     SUSAN         A                 564      SHORT SEAGRAVES RD        COMMERCE           GA   30530-4513   KY   7/12/1986    08/28/1992
                       COWETA      00107674   GUTHRIE     MOLLIE        JACKSON           135      TILLINGHAST TRCE          NEWNAN             GA   30265-6000   KY   9/14/1990    08/28/2003
                       COWETA      00112761   ELICK       JAMES         E                 32       WATER OAK DR              SHARPSBURG         GA   30277-2744   KY   5/4/1992     11/16/2006
                       DOUGHERTY   00577083   JOHNSON     SHEILA        FAYE              506      JOHNSON RD                ALBANY             GA   31705-3426   KY   1/1/1994     10/05/1998
                       DEKALB      04800486   WILLIAMS    BETTY                           2867     LONE STAR TRL             ATLANTA            GA   30340-5019   LA   10/29/1999   09/14/2012
                       THOMAS      06446284   SMITH       RONALD        C                 296      E LIVE OAK CIR            THOMASVILLE        GA   31792        MO   1/28/2005    10/10/2016
                       FAYETTE     05336104   CLARK       REBECCA       HUDSON            203      LENOX DR                  PEACHTREE CITY     GA   30269        MO   10/3/2004    01/13/2016
                       MUSCOGEE    06618937   GETER       COREY         BERNARD           8084     CASSANDRA CT              COLUMBUS           GA   31904        MO   9/3/2004     03/24/2016
                       FORSYTH     05896016   PARTON      DEBORAH       J                 5130     HYDE TRL                  CUMMING            GA   30040        MO   12/18/2003   09/19/2016
                       RICHMOND    01500407   STARKS      CLARETHA                        3551     MIKE PADGETT HWY          AUGUSTA            GA   30906        MO   8/11/1990    11/29/2011
                       DOUGLAS     03902429   HOGAN       FREDERICK     DOUGLAS           2924     STANWAY AVE               DOUGLASVILLE       GA   30135        MO   10/6/1996    09/16/2008
                       BACON       00470051   ELLIS       KENNETH       J                 812      IOWA RIVER RD             NICHOLLS           GA   31554-3622   MS   12/30/1987   10/28/1998
                       FULTON      10523113   DIAMOND     TYLER         JACOB             6265     RIVERWOOD DR NW           ATLANTA            GA   30328        MO   8/5/2015     08/29/2016
                       CLARKE      05515194   KUNZER      PAIGE         ELLEN             265      BRENTWOOD DR              ATHENS             GA   30605        MS   7/21/2002    02/05/2019
                       BARTOW      07363745   KING        BREANNA       LINDSEY           18       TIMBERLAKE POINTE NE      CARTERSVILLE       GA   30121        NC   12/17/2007   01/24/2013
                       ROCKDALE    06383135   ANDERSON    WILLIAM       CALVIN            2501     BEECH TREE CT SW          CONYERS            GA   30094        NC   1/6/2008     10/07/2017
                       GLYNN       03148576   PLATT       JAMES         BRIAN             306      ASHANTILLY AVE            ST SIMONS ISLAND   GA   31522        NC   10/1/1988    08/25/2011
                       DEKALB      02120774   THOMAS      PATRICIA      ANN               3159     OZMER LNDG                DECATUR            GA   30034-4789   NC   10/5/1992    07/10/2009
                       FULTON      02585547   MCDONALD    MARTHA        ANN               949      HIGHLAND VW NE            ATLANTA            GA   30306        NC   11/3/1992    08/10/2011
                       BARROW      03765443   TAMPLIN     SUZANNE       CONE              1475     OCONEE SPRINGS BLVD       STATHAM            GA   30666        NC   10/6/1996    04/11/2017
                       GWINNETT    06204037   ROGERS      CAELA         ALISSA            3629     E BAY ST                  DULUTH             GA   30096        NC   10/3/2004    03/27/2018
                       GWINNETT    11869817   ALVAREZ     ALEXANDER     R                 1529     CLYDESDALE CT             SUWANEE            GA   30024        NJ   8/14/2018    03/28/2019
                       DOUGLAS     03948301   JETER       SUMMER                          3732     WINDING TRAIL CT          DOUGLASVILLE       GA   30135        NJ   10/6/1996    08/27/2004




  Ex. 2 to Petition:
                       FORSYTH     07207555   SANTIAGO    ABELSAIN                        5720     CASCADE TRL               CUMMING            GA   30040        NJ   7/24/2007    12/27/2017




Braynard Declaration
                       COBB        08513355   TEBBETTS    JO            ANN               5318     BURRUS LN SW              SMYRNA             GA   30126        NJ   10/9/2011    03/12/2018
                       RICHMOND    01439698   JONES       FLORENCE                        1940     STARNES ST                AUGUSTA            GA   30904-4251   NJ   12/1/1970    04/25/2019
                       FULTON      06629513   KULKARNI    SALIL         J                 5050     RIVERSIDE PARK DR         ROSWELL            GA   30076        NV   8/20/2005    02/16/2018
                       GWINNETT    08461084   PATEL       DHRUVA                          4660     PARKVIEW WALK DR          LILBURN            GA   30047        NJ   6/30/2011    06/25/2020
                       FORSYTH     06646519   SHAH        ARVIND        P                 6420     CLUB VALLEY CT            SUWANEE            GA   30024-3494   NJ   9/27/2005    12/18/2015
                       HALL        02084889   ROBINSON    CAROLYN       E                 6571     AUTUMN RIDGE WAY          HOSCHTON           GA   30548        NJ   8/4/1988     07/12/2013
                       FULTON      04582233   DEUTSCHER   ANDREW                          6039     KAYRON DR NE              ATLANTA            GA   30328        NY   10/8/2000    03/08/2004
                       HENRY       07716582   RAMKISSON   JULIAN        ORION             389      AUSTIN RD                 STOCKBRIDGE        GA   30281        NV   10/5/2008    08/26/2013
                       FULTON      08291091   DENNIS      MICHAEL       BLAIR             3410     ALEXANDER RD NE           ATLANTA            GA   30326        NV   10/3/2010    05/13/2015
                       FULTON      08778620   MEKJIAN     JOHN          MICHAL            1507     WESLEY PKWY NW            ATLANTA            GA   30327        NV   8/16/2012    12/22/2015
                       COBB        03071536   JACKSON     PATRICIA      ANN               2651     CLUB VALLEY DR NE         MARIETTA           GA   30068-3519   NV   3/1/1974     06/28/2019
                       HENRY       05577153   BARBOUR     BRENDA        L                 60       CHRISTIE CT               STOCKBRIDGE        GA   30281-5813   NY   10/6/2002    09/09/2004
                       GWINNETT    07095681   MITCHELL    MILLICENT     V                 2111     EXECUTIVE DR              DULUTH             GA   30096        NY   1/6/2008     07/12/2010
                       BARROW      01233549   REYNOLDS    SUSAN         R                 848      MULBERRY RD               WINDER             GA   30680-2827   NY   7/20/1970    01/01/1973
                       MUSCOGEE    05383809   HARRISON    HELEN         JEANETTE          7401     BLACKMON RD               COLUMBUS           GA   31909        MN   1/6/2008     09/21/2017
                       MADISON     06600692   SALES       MICAH         LEE               1176     FLOYD RD                  DANIELSVILLE       GA   30633        MO   8/21/2005    05/15/2015
                       BACON       03997274   LYNCH       MICHAEL       EDWARD            199      JOHN ALLEN CIR            ALMA               GA   31510        MO   2/6/2000     02/13/2016
                       HENRY       08617879   SMITH       CAYLA         NICOLE            1211     N OLA RD                  MCDONOUGH          GA   30252        MO   2/7/2012     10/26/2016
                       GWINNETT    08581582   GADDIS      JAMAL         BERNARD           3169     MEADOW POINT DR           SNELLVILLE         GA   30039-7754   MO   1/11/2012    07/13/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 466 of 571




                       ELBERT      00195137   BENNETT     WILLIAM       F                 1355     FAIRWAY DR                ELBERTON           GA   30635-2668   MO   1/1/1994     03/20/1997
                       RICHMOND    00248616   SMITH       ANNIE         MAE               4743     DEANS BRIDGE RD           BLYTHE             GA   30805-3532   MO   1/1/1994     07/01/2004



                                                                                                  Page 56
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   Ii

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                         GA Out of State Subsequent Registration


                       CHEROKEE   06848193   MCCULLOUGH          KATHRYN     ANNETTE            219      CARRINGTON WAY             CANTON         GA   30115        MO   10/5/2008    06/14/2013
                       FULTON     10117658   OCONNOR             HARRY       EDWARD             136      PEACHTREE MEMORIAL DR NW   ATLANTA        GA   30309        MO   7/22/2014    10/08/2014
                       PAULDING   06367913   HEARD               NICOLE      LYNETTE            51       GLENWOOD CT                DOUGLASVILLE   GA   30134        MS   10/3/2004    09/03/2013
                       COWETA     04396893   THURMOND            BEAU        STEWARD            213      MASTERS WAY                NEWNAN         GA   30265        NC   10/3/2004    02/07/2014
                       JASPER     03583731   BARGER              EDGAR       LEE                293      KACI CIR                   HILLSBORO      GA   31085        NC   3/25/1996    01/30/2015
                       ROCKDALE   05412073   MORRIS              NEKISHA     TENETHEL           3072     BROMBLEY DR SE             CONYERS        GA   30013        NC   10/3/2004    08/20/2015
                       CLAYTON    03619764   BROOKS              TANYA       KIMBROUGH          9340     WHALEYS LAKE TRCE          JONESBORO      GA   30238        NC   4/10/1996    06/22/2015
                       COBB       04584618   WILSON              DANA        MARIE              3955     WINDROSE CT                MARIETTA       GA   30062        NC   10/8/1998    12/06/2018
                       FORSYTH    00824514   JONES               TRACY       LYNN               9220     VANNS TAVERN RD            GAINESVILLE    GA   30506-5842   NC   2/3/1988     07/23/2020
                       CHEROKEE   00490225   HARPER              MICHAEL     RAY                329      MARINER CIR                WOODSTOCK      GA   30189-5133   NC   1/20/1988    01/21/2020
                       GILMER     04318542   HOLMES              RICHARD     LINDSAY            132      NAVAHO WAY                 ELLIJAY        GA   30540        NC   10/4/1998    05/08/2013
                       FORSYTH    05384911   WASSON              WESLEY      LUTHER             4935     ASHEBROOKE CT              CUMMING        GA   30040        NE   12/7/2001    11/12/2008
                       FULTON     03152467   JOHNSON             RICHARD     L                  1881     ADAGIO DR                  ALPHARETTA     GA   30009        WA   9/29/1992    11/16/1995
                       DEKALB     06336185   DIX                 MALORIE     ANN                69       E LAKE TER SE              ATLANTA        GA   30317        WA   10/3/2004    05/29/2015
                       FORSYTH    06548769   GREENE-HARTSFIELD   EMILY       ZOE                326      CANTON RD                  CUMMING        GA   30040        WA   6/18/2006    07/31/2015
                       GWINNETT   07964264   YI                  KALVIN      CHU                1265     BRYNHILL CT                BUFORD         GA   30518        WA   11/13/2008   03/20/2019
                       CATOOSA    08658427   GRANT               HANNAH      ELIZABETH          1128     JAYS WAY                   RINGGOLD       GA   30736-8977   WA   4/24/2012    06/30/2017
                       LONG       10601267   CHRISTIANSEN        PARKER      LEE                279      FOREST ST NE               LUDOWICI       GA   31316        WA   12/18/2015   01/30/2018
                       LONG       10601267   CHRISTIANSEN        PARKER      LEE                279      FOREST ST NE               LUDOWICI       GA   31316        WA   12/18/2015   01/30/2018
                       TOWNS      03096327   HINTZ               DINA        S                  2424     HIDDEN VALLEY RD           HIAWASSEE      GA   30546        WI   8/26/1992    10/03/2014
                       GILMER     04481292   FRAKER              LISA        MARIE              348      CHERRY LAKE DR             BLUE RIDGE     GA   30513        WI   10/3/2004    10/10/2008
                       HARRIS     01838904   ISASI               SHERI       RENA               59       WINDING LAKE DR            HAMILTON       GA   31811        AL   10/3/1992    05/19/2017
                       FAYETTE    01145619   ROBBINS             CYNTHIA     MALLORY            305      HIGHGROVE DR               FAYETTEVILLE   GA   30215        AL   10/2/1992    06/15/2004
                       FULTON     04884907   SANCHEZ             SUZANNA     BROWNING           3242     PEACHTREE RD NE            ATLANTA        GA   30305        CA   2/24/2000    03/23/2005
                       JACKSON    03806586   BASHAM              JOY         MICHELLE           9057     LEXINGTON CT               BRASELTON      GA   30517        CA   10/6/1996    09/18/2007
                       RICHMOND   04539234   CASELLA             LAURA       HOOGLAND           2421     KINGS WAY                  AUGUSTA        GA   30904        AL   10/4/1998    08/25/2003
                       RICHMOND   03933972   MORGAN              RAMONA      LYNN               2518     REDOUBT CIR                AUGUSTA        GA   30906        WV   9/28/1996    06/08/2005




  Ex. 2 to Petition:
                       MUSCOGEE   01831051   CLINE               JOHN        HOOPER             827      DOGWOOD DR                 COLUMBUS       GA   31907-4808   AL   2/1/1992     08/10/2000




Braynard Declaration
                       GWINNETT   06869250   ALLEN               JASMINE     MARIE              2022     INNSFAIL DR                SNELLVILLE     GA   30078-5612   AL   2/11/2006    01/25/2008
                       GWINNETT   05793025   DAY                 JONATHAN    WILLIAM            2585     BERRY RIDGE LN             BUFORD         GA   30519        CA   5/20/2003    05/06/2013
                       FULTON     06274910   CHISOLM             RAFE                           580      HOLDERNESS ST SW           ATLANTA        GA   30310-1747   CA   10/3/2004    03/03/2020
                       BIBB       04590299   PERRY               PATRICIA    ANN                1061     WOOLFOLK ST                MACON          GA   31217        CA   6/20/2004    09/15/2020
                       FULTON     04781264   LEFFALL             MICHELLE    A                  2164     SPRINGDALE CIR SW          ATLANTA        GA   30315        AL   9/17/1999    03/25/2004
                       HENRY      05165753   MONTGOMERY          CLARENCE                       676      CORSICA LN                 STOCKBRIDGE    GA   30281        AL   10/4/2000    08/01/2007
                       HENRY      05165753   MONTGOMERY          CLARENCE                       676      CORSICA LN                 STOCKBRIDGE    GA   30281        AL   10/4/2000    08/01/2007
                       RICHMOND   01555094   LEE                 RODERICK    CLYDE              1836     MCDOWELL ST                AUGUSTA        GA   30904-3861   WV   1/1/1990     08/27/1997
                       CHEROKEE   03118585   MEACHAM             CAROL       PITTMAN            330      TRANQUIL GARDENS DR        ACWORTH        GA   30102        AL   9/19/1992    09/24/2012
                       RICHMOND   01555123   MASON               KATHERINE   MORGAN             1836     MCDOWELL ST                AUGUSTA        GA   30904-3861   WV   1/1/1990     08/27/1997
                       CLAYTON    05249906   SMITH               STACEY      NICOLE             8524     CEDAR CREEK RDG            RIVERDALE      GA   30274        AL   6/20/2004    10/01/2004
                       CHEROKEE   05234429   JONES               STEPHANIE   LYNN               537      OLYMPIC WAY                ACWORTH        GA   30102        AL   10/3/2004    06/19/2017
                       FULTON     06123313   ROBERT              BIRNEY      LAWRENCE           67       LAFAYETTE DR NE            ATLANTA        GA   30309-3353   AL   7/26/2004    09/09/2004
                       RICHMOND   07494403   AYERS               RASHANNA    JANYE              2578     RICHMOND HILL RD           AUGUSTA        GA   30906        AL   4/17/2008    09/05/2008
                       HENRY      07016031   COPELAND            ABBEY       NICOLE             117      BELAIR TRL                 STOCKBRIDGE    GA   30281        AL   10/14/2006   01/25/2008
                       RICHMOND   08769522   BOYD                DEMETRIUS   DON                4520     RIDGE RUN DR               HEPHZIBAH      GA   30815-6148   AL   8/12/2012    11/17/2014
                       COWETA     06987460   PIERRE              ANAIS       SOLANCE            40       N LAKE DR                  NEWNAN         GA   30263-3500   AL   11/14/2006   04/08/2013
                       MUSCOGEE   06608273   SMITH               DANIELLE    KATHLEEN           2943     MARY ANN DR                COLUMBUS       GA   31906        AL   10/7/2012    09/12/2016
                       FULTON     05736567   FORD                LAUREN      ELIZABETH          136      FARM HILL CIR              ROSWELL        GA   30075        AL   8/20/2005    09/26/2016
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 467 of 571




                       MUSCOGEE   10996030   COOK                MARGARET    ASHLEY             7254     STANDING BOY RD            COLUMBUS       GA   31904        AL   10/7/2016    09/27/2018
                       BARTOW     03430420   DENSON              TERA        ANNETTE            10       HILLTOP DR NE              WHITE          GA   30184        AL   4/30/1996    10/11/2019



                                                                                                        Page 57
                                                                                                                                                                                      ~
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                         GA Out of State Subsequent Registration


                       GWINNETT    10577872   PERKINS            RENEE                          1195     RIVERSHYRE PKWY           LAWRENCEVILLE    GA   30043        AL   11/18/2015   08/22/2019
                       HENRY       02531015   PAGGETT            JASON       R                  516      KINGSWOOD LN              ELLENWOOD        GA   30294-3169   AL   10/11/1994   09/25/1995
                       GWINNETT    04742665   DEJAGER            SHANNON     NICOLE             1392     LOOWIT FALLS WAY          BRASELTON        GA   30517        AL   10/8/2000    10/14/2008
                       DEKALB      07605811   POPE               TIMOTHY     EARL               4609     LAWRENCEVILLE HWY         TUCKER           GA   30084-2904   AL   7/1/2008     09/26/2008
                       FULTON      10358656   CLARK              MARQUISE    LARENTAE           122      GASLIGHT LN               ATLANTA          GA   30314        AL   6/3/2014     02/20/2018
                       GWINNETT    03503875   DAVIS              NICHOLAS    FARRA              782      RIO VISTA CT              SUWANEE          GA   30024        AL   2/4/1996     06/14/1996
                       GWINNETT    03503875   DAVIS              NICHOLAS    FARRA              782      RIO VISTA CT              SUWANEE          GA   30024        AL   2/4/1996     06/14/1996
                       EVANS       00538191   SAPP               KEITH       VIDET              2128     ALEXIS DR                 CLAXTON          GA   30417-9530   AL   7/11/1988    02/03/1997
                       MUSCOGEE    08227096   SLATER             TIFFANY     TIERRA             2801     KINGSRIDGE DR             COLUMBUS         GA   31907        AL   6/3/2010     10/24/2012
                       FLOYD       00999846   MONTGOMERY-DIXON   MICHELLE    PATRICE            245      BLACKS BLUFF RD SW        ROME             GA   30161        AL   9/17/1992    03/27/2012
                       RICHMOND    01484709   DIXON              JACQUELYN   HAYES              2008     TOWNVUE CT                AUGUSTA          GA   30904        AL   5/24/1990    02/15/2016
                       CHEROKEE    08732687   AMOS               MATTIE      GRACE              304      BLUE RIDGE TRCE           WOODSTOCK        GA   30189        AL   6/28/2012    02/01/2016
                       CHEROKEE    07157772   SMITH              BRITTANY    NICOLE             1055     FIELDSTONE DR             CANTON           GA   30114        AL   6/9/2007     10/23/2016
                       MUSCOGEE    07272927   FOREHAND           TIFFANY     NICOLE             1131     35TH ST                   COLUMBUS         GA   31904        AL   10/5/2008    09/27/2016
                       MUSCOGEE    10355273   COAXUM             BLAZE       EDWARD             6736     PSALMOND RD               MIDLAND          GA   31820        AL   4/14/2014    09/15/2016
                       FULTON      10152511   ESSIX              MILES       JORDAN             3895     WOLF CREEK CIR SW         ATLANTA          GA   30331        AL   1/17/2014    09/30/2016
                       COBB        10295555   TIMMONS            EMILY       LOUISE             3084     GRAY RD SE                SMYRNA           GA   30082        AL   7/9/2014     11/08/2016
                       LOWNDES     00308345   PEARSON            CANDY       MARIE              4158     DASHER RD                 VALDOSTA         GA   31601        AL   1/1/1994     07/26/2017
                       NEWTON      08747310   BOGLIN             ISSAC       JEROME             40       HALIBUT CIR               COVINGTON        GA   30016        AL   10/7/2012    11/20/2017
                       COBB        10598134   CLARK              TYLER       ANTHONY            6301     HOWELL COBB CT NW         ACWORTH          GA   30101        AL   10/26/2015   03/01/2018
                       FULTON      02669256   BURNTHALL          STEPHEN     THOMAS             625      HAMPTON BLUFF LN          ALPHARETTA       GA   30004        AL   9/26/1992    09/28/2018
                       FULTON      02543564   BURNTHALL          KATHLEEN                       625      HAMPTON BLUFF LN          ALPHARETTA       GA   30004        AL   9/26/1992    09/28/2018
                       FULTON      02903117   SCHULZE            ERIC        PARKER             11130    MEDLOCK BRIDGE RD         JOHNS CREEK      GA   30097        AL   1/12/1995    12/04/2018
                       MUSCOGEE    08489689   SMITH              DEBRA       JEAN               1701     WILLIAMS CT               COLUMBUS         GA   31904        AL   8/22/2011    03/07/2019
                       TROUP       02616241   HARDEN             PAUL        ARNOLD             141      BELMONT FARM WAY          HOGANSVILLE      GA   30230        AL   5/21/1984    06/05/2019
                       DEKALB      10513640   ROACH              ANTONIA     CHANEL             2432     KENTWELL LN               DECATUR          GA   30035        AL   6/18/2015    09/24/2019
                       DOUGLAS     02990250   WITCHER            DEREK       DANIEL             8400     E CARROLL RD              WHITESBURG       GA   30185        AL   5/20/1995    06/16/2020




  Ex. 2 to Petition:
                       CHEROKEE    10266399   PRINCE             CARA        NICOLE             416      ROSE CREEK PL             WOODSTOCK        GA   30189        AL   8/15/2014    06/08/2020




Braynard Declaration
                       DEKALB      01955707   FITCH              WILLIE      MAE                2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        AL   10/5/1992    12/02/2008
                       DEKALB      01955707   FITCH              WILLIE      MAE                875      ARBOR HILL DR             STONE MOUNTAIN   GA   30088        AL   10/5/1992    12/02/2008
                       DEKALB      01955707   FITCH              WILLIE      MAE                2654     DEKALB MEDICAL PKWY       LITHONIA         GA   30058        AL   10/5/1992    12/02/2008
                       WALTON      05341011   RICE               DARREN      KEITH              2111     WAYNE MEADOWS RD          GOOD HOPE        GA   30641        AL   2/5/2012     10/26/2012
                       HALL        06128317   LOVE               MEGAN       HURLEY             6208     GERMANTOWN DR             FLOWERY BRANCH   GA   30542        AL   7/12/2004    04/16/2010
                       BACON       08311264   VERBECK            MARK        RICHARD            122      LAKE LURE DR              ALMA             GA   31510        AL   10/7/2012    10/08/2016
                       FULTON      11380211   KINRADE            CHARLOTTE   LOUISE             1240     BRIERS CREEK DR           ALPHARETTA       GA   30004        AL   6/26/2017    11/16/2017
                       MUSCOGEE    01795057   COKER              DEBRA       A                  5007     SPYGLASS CT               COLUMBUS         GA   31909        AL   11/4/1980    02/27/2012
                       CHEROKEE    03068753   MEACHAM            DEBORAH     DENISE             213      OAKLEAF DR                ACWORTH          GA   30102-7578   AL   10/1/1988    09/24/2012
                       COWETA      08406908   COOK               DAVID       MYRTUS             174      BRIDGEWATER LN            NEWNAN           GA   30265-1171   AL   3/29/2011    10/26/2012
                       ROCKDALE    06620506   BATTLE             JASMINE     NICOLE             3869     POINTERS WAY SW           CONYERS          GA   30094        AL   6/18/2006    01/25/2008
                       RICHMOND    08645646   MCCULLOUGH         BRITTANY    MARIE              2573     SMOKETREE RD              AUGUSTA          GA   30906-5976   AL   4/9/2012     05/02/2014
                       COBB        07150327   DAVIS              JONATHAN    PATRICK            3578     MILL CREEK DR SW          SMYRNA           GA   30082        AL   1/6/2008     10/22/2010
                       GWINNETT    08705779   CLANCY             OLIVIA      DANIELLE           2785     GOWER WAY                 SUWANEE          GA   30024        AL   6/1/2012     10/10/2012
                       FULTON      08595851   CARTER             KHADIJAH    SHUNDRIKA          281      TARRAGON WAY SW           ATLANTA          GA   30331        AL   2/2/2012     10/25/2012
                       CHATTOOGA   08652750   CHASTAIN           BRIANNA     WOODS              9945     HIGHWAY 337               SUMMERVILLE      GA   30747        AL   4/19/2012    10/12/2016
                       COBB        08061472   WARNER             SAMANTHA    ARLENE             6270     BRAIDWOOD WAY NW          ACWORTH          GA   30101        AL   10/7/2012    10/01/2015
                       RICHMOND    08736171   MCLAUGHLIN         AUBRENE     MAESHIA            2537     RHODES DR                 AUGUSTA          GA   30906-2833   AL   8/22/2012    09/19/2012
                       GWINNETT    05697628   DAVIS              RICKY                          2315     THORNDALE DR SW           LILBURN          GA   30047        AL   1/13/2003    03/28/2014
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 468 of 571




                       GWINNETT    10331625   PATTON             SEAN        NICHOLAS           3520     PARKWOOD HILLS CT         SNELLVILLE       GA   30078        AL   9/26/2014    11/13/2015
                       SPALDING    00719616   SHIELDS            ANNIE       MARILYN            1624     HALLMARK DR               GRIFFIN          GA   30223        AR   11/16/1978   02/06/2015



                                                                                                        Page 58
                                                                                                                                                                                       ~
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                    GA Out of State Subsequent Registration


                       GWINNETT   05650053   DOZIER        STEVEN      GILES               1964     MCCONNELL RD              GRAYSON          GA   30017        AR   10/3/2004    07/19/2012
                       PULASKI    00604806   REED          PATRICIA    ANN                 4        DANIELS ST                HAWKINSVILLE     GA   31036        AZ   7/21/1992    07/03/2018
                       FAYETTE    00102228   JELINEK       MILAN                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   9/12/1988    01/16/2019
                       FAYETTE    00102228   JELINEK       MILAN                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   9/12/1988    01/16/2019
                       PIKE       07004058   HODGE         JUSTIN      MICHAEL             5534     ROBERTS QUARTERS RD       MOLENA           GA   30258        AZ   1/6/2008     10/17/2012
                       GWINNETT   08613072   DALE          FRANCES                         2110     STOCKTON WALK LN          SNELLVILLE       GA   30078        CA   2/14/2012    03/07/2019
                       FAYETTE    00101415   JELINEK       DASHA                           169      ROCKSPRAY RDG             PEACHTREE CITY   GA   30269        CA   7/7/1988     01/16/2019
                       COBB       03433173   BARRY         ELIZABETH   ROZETTE             2830     BIRCHWOOD CT SW           MARIETTA         GA   30060        CA   12/1/1995    10/01/2019
                       BARTOW     00500322   MILLER        KAREN       ELIZABETH           17       WOLF PEN PASS NE          WHITE            GA   30184        CA   1/1/1994     10/08/2019
                       HENRY      05206694   MASTON        AISHA       NICOLE              937      REDA CT                   MCDONOUGH        GA   30253-1906   CA   7/21/2002    06/21/2004
                       GWINNETT   02766199   BROWN         DALE        EDWARD              2495     RETREAT POINT PKWY        HOSCHTON         GA   30548-7400   CA   9/17/1984    01/22/2018
                       CHATHAM    06372328   SMITH         PATRICIA    ANN                 60       CONSERVATION DR           SAVANNAH         GA   31419-7549   CA   10/3/2004    08/25/2020
                       DEKALB     08073446   ARREOLA       ERIKA                           2690     MCAFEE RD                 DECATUR          GA   30032        CA   10/3/2010    08/02/2016
                       COBB       12202832   MONTGOMERY    DARREINE    JOI                 2085     ROSWELL RD                MARIETTA         GA   30062        CA   3/2/2019     06/01/2020
                       DEKALB     05349205   GREEN         EMILY       TOTENBERG           757      FLAT SHOALS AVE SE        ATLANTA          GA   30316        CA   8/11/2002    10/15/2018
                       COBB       06925971   FINNERTY      EDWARD      MANNING             51       OLD FULLER MILL RD NE     MARIETTA         GA   30067        CA   10/5/2008    04/20/2018
                       ROCKDALE   01935529   TINSLEY       JANICE      MARIE               3405     TALKING CREEK CT          CONYERS          GA   30094        CA   6/21/1988    10/01/2019
                       GWINNETT   07755469   CHOUCAIR      NADIA       ANNE                4111     WASH LEE CT SW            LILBURN          GA   30047        CA   9/10/2008    08/07/2019
                       DAWSON     03621117   COOK          JAMES       EDWARD              327      STEGALL PL                DAWSONVILLE      GA   30534-3932   CA   6/9/1996     08/22/2020
                       COBB       08168989   NEWMAN        SIERRA      MICHELLE            1706     GRIST MILL DR             MARIETTA         GA   30062        CA   2/12/2010    03/12/2015
                       FULTON     10138146   TUCKER        DAVID       F                   5011     SPRING CREEK LN           SANDY SPRINGS    GA   30350        CA   10/23/2013   03/01/2018
                       RICHMOND   08815607   LEVERETT      TAYLOR      ALEXANDRA           3016     SILVERWOOD DR             AUGUSTA          GA   30907        CA   9/29/2012    10/11/2018
                       GWINNETT   10078355   DAVIS         GLORIA      ELAINE              3578     HILL POND DR              BUFORD           GA   30519        CA   8/15/2013    09/15/2020
                       GWINNETT   10296227   SAETANG       MARCIA      NOPPARUT            1845     BIG HAYNES CT             GRAYSON          GA   30017        CA   9/10/2014    08/22/2019
                       GWINNETT   08885160   FARROW        MILLA       BLYTHE              6436     BIRCH GLEN DR             NORCROSS         GA   30093        CA   10/9/2012    10/07/2019
                       CARROLL    02178625   MORRIS        KENNETH     EUGENE              15       LAUREL TRCE               CARROLLTON       GA   30116-9794   MI   10/5/1992    07/05/2019
                       WARREN     00734581   JOHNSON       ROBERT                          298      HOWELL RD                 WARRENTON        GA   30828-6614   MN   1/17/1984    11/02/2004




  Ex. 2 to Petition:
                       WARREN     00734581   JOHNSON       ROBERT                          298      HOWELL RD                 WARRENTON        GA   30828-6614   MN   1/17/1984    11/02/2004




Braynard Declaration
                       FULTON     04432747   PURCAR        PATRICIA    HACKLER             78       PINE LAKE DR NW           ATLANTA          GA   30327        MN   6/21/1998    09/08/2017
                       TROUP      00899946   GARRETT       JAMES       L                   827      COLQUITT ST               LAGRANGE         GA   30241-3607   MO   11/8/1988    08/09/2002
                       MUSCOGEE   01809681   PARKER        DONALD      LEE                 5638     LUNA DR                   COLUMBUS         GA   31907-4244   MO   2/13/1984    01/21/1997
                       FULTON     02503161   CAMPBELL      JOHN        SCOTT               820      OXFORD MEADOW CT          ALPHARETTA       GA   30004-3778   MO   4/29/1981    10/06/2004
                       COLUMBIA   08845483   PRUETT        DAVID       HENRY               4551     WILLIE DANIEL DR          EVANS            GA   30809        MO   9/25/2012    07/03/2014
                       GWINNETT   07047252   REYES         BERNARDO                        1068     LYNHURST LN               SNELLVILLE       GA   30078        MO   12/14/2006   07/13/2020
                       HALL       00466187   PAGE          SUSAN       MARIE               4641     SHERMAN ALLEN WAY         GAINESVILLE      GA   30507        MO   1/25/1995    12/10/1997
                       SCREVEN    02218785   WORTHAM       JENNIFER    GASSAWAY            120      WATERS LN                 SYLVANIA         GA   30467        MT   10/8/2000    11/20/2018
                       DEKALB     05677556   LINDSAY       MICHAEL     JON                 125      NORTHERN AVE              DECATUR          GA   30030        NC   10/3/2004    04/16/2015
                       HENRY      04639384   HARVEY        CHARLES     PATRICK             1181     HIGHWAY 42 N              MCDONOUGH        GA   30253        NC   10/8/2000    08/01/2019
                       FANNIN     03152098   HEMPHILL      ELLEN       LISNIEWSKI          104      BROADVIEW DR              BLUE RIDGE       GA   30513        NC   6/22/2014    01/31/2019
                       FAYETTE    10679787   WEST          ABRAHAM     V                   2163     HIGHWAY 92 S              FAYETTEVILLE     GA   30215        NY   2/19/2016    10/14/2016
                       FULTON     06177738   GRZEDZINSKI   DAVID       SCOTT               840      FOXHOLLOW RUN             ALPHARETTA       GA   30004-0952   NY   7/27/2004    04/12/2013
                       FULTON     06784934   AHMED         TASNEEM                         319      W COUNTRY DR              JOHNS CREEK      GA   30097        NY   2/23/2006    12/05/2012
                       GWINNETT   08144197   PETTIBONE     CHRISTIN    ARIEL               5147     CAMILLA CT SW             LILBURN          GA   30047        NY   8/18/2009    11/26/2014
                       FULTON     08196287   ACKERSTEIN    STEPHANIE   ERIN                327      PEACHTREE HILLS CIR NE    ATLANTA          GA   30305        NY   6/20/2010    02/11/2015
                       TROUP      06978537   WYATT         LEMONA      A                   520      COLQUITT ST               LAGRANGE         GA   30241-5517   NY   10/9/2006    03/25/2016
                       FULTON     06648306   DURKEE        RICHARD     FOSTER              3150     ROSWELL RD NW             ATLANTA          GA   30305        NY   9/21/2005    09/21/2015
                       COBB       10167063   FARLOUGH      CLEVELAND   KENNEDY             2201     CROSTON LN SE             SMYRNA           GA   30080        NY   10/9/2016    09/26/2017
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 469 of 571




                       BALDWIN    01098094   BENSON        DEBORAH     H                   395      ALLEN MEMORIAL DR SW      MILLEDGEVILLE    GA   31061        NY   5/21/1986    06/26/1992
                       COBB       05579998   JOSEPH        JEAN        HAROLD              4554     TUPELO DR                 POWDER SPRINGS   GA   30127        NY   9/28/2002    01/20/2009



                                                                                                   Page 59
                                                                                                                                                                                  I!
                                                                                                                                                                                  It
                                                                                                                                                                                  Ii

                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                 GA Out of State Subsequent Registration


                       PAULDING    04774518   DELILLE     WILSON                        1137     GRANDVIEW CIR             POWDER SPRINGS   GA   30127        NY   10/8/2000    10/08/2010
                       FAYETTE     06626782   PIERRE      IFANIA                        595      RIDGEMONT DR              FAYETTEVILLE     GA   30215        NY   9/6/2005     08/22/2012
                       FAYETTE     06626782   PIERRE      IFANIA                        595      RIDGEMONT DR              FAYETTEVILLE     GA   30215        NY   9/6/2005     08/22/2012
                       ROCKDALE    08540574   WORTHY      SIMONE     ELIZABETH          5150     ROCKFORD LN               STOCKBRIDGE      GA   30281-5239   NY   11/30/2011   06/16/2020
                       CHATHAM     05543669   ARENA       JOSEPH                        2        E 52ND ST                 SAVANNAH         GA   31405        NY   10/6/2002    09/02/2010
                       HENRY       12438155   RUCKER      ASHLEE     DIANE              20       CLOUD FOREST CT           STOCKBRIDGE      GA   30281        OH   11/13/2019   06/02/2020
                       GWINNETT    06983546   MANNERS     ISAIAS                        2410     CHANDLER GROVE DR         BUFORD           GA   30519        OH   10/5/2008    08/08/2016
                       TROUP       06008863   DAVIS       KATHY      J                  501      GRANITE ST                HOGANSVILLE      GA   30230        OH   4/6/2004     09/01/2009
                       ROCKDALE    08623583   DAVIS       TORAN      AHMAD              1636     RIDGEVIEW DR NW           CONYERS          GA   30012        OH   7/1/2012     08/04/2014
                       BIBB        04202830   JURGENSEN   MARK       A                  261      ALBERMARLE PL             MACON            GA   31204        OH   8/21/1997    09/25/2014
                       FULTON      10139223   LANG        LESLIE     ANN                915      VIRGINIA AVE NE           HAPEVILLE        GA   30354        OH   10/30/2013   08/28/2014
                       COBB        10512417   LEACH       VICTORIA   KAYLYN             4383     WINDSOR OAKS CIR          MARIETTA         GA   30066        OH   8/6/2015     08/17/2015
                       CLAYTON     07747437   WILLIAMS    TAMEKIA    HEADEN             957      POPLAR SPRINGS RD         RIVERDALE        GA   30274        OH   9/30/2012    04/18/2017
                       COBB        02873211   SMITH       JULIE      A                  765      CHAMBERLAIN CIR SW        MARIETTA         GA   30008-4165   OH   9/29/1992    11/15/2002
                       DEKALB      11740577   DAVIS       CIEANA     MARIE              3464     FLINT AVE                 ELLENWOOD        GA   30294        OH   5/22/2018    09/24/2018
                       FULTON      11389148   DURHAM      LAURYN     BURLEY             11354    MUSETTE CIR               ALPHARETTA       GA   30009        OH   7/11/2017    07/09/2020
                       TROUP       01804790   LOGAN       JAMES      H                  81       ROBERT HODNETT RD         PINE MOUNTAIN    GA   31822-9256   OH   10/1/1980    05/06/1998
                       FULTON      08885584   JONES       MORGAN     NICOLE             317      FENNEL WAY SW             ATLANTA          GA   30331-4107   OH   10/6/2012    08/06/2013
                       GORDON      01679627   BROWN       GLORIA     JEAN               237      REGENCY LN SW             CALHOUN          GA   30701        OK   1/1/1993     11/14/2006
                       ROCKDALE    02561380   DAVIS       LISA       MICHELLE           11202    SAINT JAMES DR            CONYERS          GA   30094        OK   3/27/1991    08/28/1996
                       EFFINGHAM   05880420   BLEASE      MELODIE    BOOKER             114      BLANDFORD XING            RINCON           GA   31326        OK   10/3/2004    04/04/2016
                       UPSON       00350623   TURNER      TERESA     KAYE               109      NORTH ST                  THOMASTON        GA   30286        OK   9/6/1979     03/08/2012
                       DEKALB      06032185   FOWLER      KATHRYN    ELAINE             4235     CLYDES CT                 TUCKER           GA   30084        OR   10/3/2004    05/19/2009
                       GWINNETT    11121891   OMAR        MICHELLE   MARIE              2661     ABINGTON DR               SNELLVILLE       GA   30078        OR   11/8/2016    06/17/2020
                       CRAWFORD    08303580   WAITE       MATTIE     ELIZABETH          1301     CAUSEY RD                 KNOXVILLE        GA   31050        PA   9/14/2010    11/28/2014
                       FULTON      12115642   KARLIK      JOELLE     BETH               299      N HIGHLAND AVE NE         ATLANTA          GA   30307        OR   12/4/2018    05/23/2019
                       IRWIN       04799512   PARKS       SUSANNE    GIBSON             199      WRAY RD                   FITZGERALD       GA   31750        OR   11/1/2013    05/04/2017




  Ex. 2 to Petition:
                       FULTON      04245089   BROWN       GENE       MITCHELL           7416     BLUE JAY WAY              UNION CITY       GA   30291-5180   OH   10/6/1997    07/05/2016




Braynard Declaration
                       ROCKDALE    06715472   LEWIS       TAWANA     LENORE             1205     CEDAR CREEK CT NW         CONYERS          GA   30012        OH   10/5/2008    09/19/2016
                       MUSCOGEE    10712947   CARRIGEE    HANNAH     MARIE              5309     PINE NEEDLE DR            COLUMBUS         GA   31907        OH   4/1/2016     10/11/2016
                       LEE         08065537   WARFEL      NATHAN     JAMES              105      NANDINA CT                LEESBURG         GA   31763        PA   10/3/2010    02/28/2015
                       CLARKE      07092646   COLBERT     LAQUITTA   J                  123      ZEBULON DR                ATHENS           GA   30601        PA   10/7/2012    03/06/2016
                       PAULDING    02242646   LAKE        VICTORIA   RENEE              116      OMEGA CT                  DALLAS           GA   30157        PA   10/6/1996    09/19/2016
                       FULTON      03212657   PROELLER    JAMES      TERENCE            2148     OLD GEORGIAN TER NW       ATLANTA          GA   30318        PA   2/1/1992     04/07/2019
                       CHATHAM     10062695   BRAWNER     MIRANDA                       11       BARNETT DR                SAVANNAH         GA   31406        PA   7/31/2013    09/09/2020
                       DEKALB      05406258   COOMBS      BRIDGET    THERESA            1828     AMBER CT                  LITHONIA         GA   30058        PA   10/3/2004    07/12/2009
                       PAULDING    00877015   KELLEY      PATRICIA   A                  101      TAMMY DR                  DALLAS           GA   30132-7414   PA   9/12/1984    11/07/2001
                       COBB        08757854   THOMAS      KENDALL    MAURICE            2168     BASQUE DR SE              SMYRNA           GA   30080-6509   PA   8/2/2012     11/03/2012
                       MUSCOGEE    03986189   MARTH       STEPHEN    DEVINS             2866     TECHWOOD DR               COLUMBUS         GA   31906-1260   RI   10/8/2000    03/01/2008
                       MUSCOGEE    03986189   MARTH       STEPHEN    DEVINS             2866     TECHWOOD DR               COLUMBUS         GA   31906-1260   RI   10/8/2000    03/01/2008
                       DEKALB      02113389   STOVALL     WALTER     M                  1222     CARTER RD                 DECATUR          GA   30030        SC   6/18/1992    02/11/2002
                       BARTOW      03205755   WYMAN       BARBARA    J                  14       OAKDALE DR                CARTERSVILLE     GA   30120        SC   1/27/1993    07/21/2004
                       BARTOW      03205755   WYMAN       BARBARA    J                  14       OAKDALE DR                CARTERSVILLE     GA   30120        SC   1/27/1993    07/21/2004
                       FULTON      02343112   HARDY       JENNIFER   F                  3819     N STRATFORD RD NE         ATLANTA          GA   30342        SC   9/30/1992    08/23/2004
                       DADE        05400824   ADAMS       DEBORAH    L                  395      BERNICE DR                TRENTON          GA   30752-2674   SC   1/7/2002     05/17/2017
                       SCREVEN     01665752   CHEEVER     ALPHONSO                      122      NEW ST                    SYLVANIA         GA   30467        SC   6/9/1996     01/30/2008
                       FULTON      02484949   PRIESTER    HORACE     R                  6235     PIN OAK LN                ALPHARETTA       GA   30005-4163   SC   10/6/1987    07/23/2014
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 470 of 571




                       FULTON      04708575   BLACKWELL   RICKY                         110      ORCHARD ST                FAIRBURN         GA   30213        SC   10/8/2000    02/14/2017
                       FAYETTE     00095400   WALKER      CAROL      A                  170      WOODGATE DR               FAYETTEVILLE     GA   30214-2450   SC   8/12/1982    10/10/2019



                                                                                                Page 60
                                                                                                                                                                               ~
                                                                                                                                                                               I!
                                                                                                                                                                               It
                                                                                                                                                                   -
                                                                                                                                                                   -
                                                                                   GA Out of State Subsequent Registration


                       FAYETTE     00095400   WALKER       CAROL       A                  170      WOODGATE DR               FAYETTEVILLE     GA   30214-2450   SC         8/12/1982    10/10/2019
                       FULTON      02399940   BROWN        CHARLES     A                  2605     SHADOW PINE DR            ROSWELL          GA   30076-2643   SC         9/22/1984    05/10/1989
                       COBB        08647811   RESPRESS     RYAN        KENDRICK           2343     ADDISON RD NE             MARIETTA         GA   30066-6407   TN         3/8/2012     09/27/2012
                       GWINNETT    03911765   WASHINGTON   KENNETH                        3388     BINGHURST RD              SUWANEE          GA   30024        TN         10/6/1996    09/25/2008
                       CHATHAM     01538184   JONES        LINDA       S                  218      HOLIDAY CIR               SAVANNAH         GA   31419        TN         1/1/1980     04/16/2012
                       BARTOW      00666651   JONES        SHUNDI      PATRICE            311      N BARTOW ST               CARTERSVILLE     GA   30120        TN         4/25/1994    11/04/2015
                       FULTON      05545786   MIXON        KERRI       ELISABETH          630      VALLEY HALL DR            ATLANTA          GA   30350        TN         10/6/2002    10/03/2016
                       NEWTON      05247591   KEY          REBECCA     ELIZABETH          184      FOX MEADOW DR             COVINGTON        GA   30016        TN         10/5/2008    09/28/2015
                       FULTON      04702162   REEVES       VANESSA     YVETTE             3278     VICTORIA PARK SW          ATLANTA          GA   30331        TN         10/8/2006    10/11/2016
                       DOUGLAS     11352974   OKIM         REDA        AMBA               5610     TOCCOA DR                 DOUGLASVILLE     GA   30135        TN         6/30/2017    09/08/2017
                       BARTOW      04652033   STEELE       DONNIS      LARAY              292      BRIAR PATCH LN            CARTERSVILLE     GA   30120        TN         6/20/2004    08/18/2015
                       GWINNETT    02870304   GULAKOWSKI   KIMBERLEY                      2363     OAK FALLS LN              BUFORD           GA   30519        TX         10/5/1992    03/07/2004
                       PAULDING    06139014   DEFAZIO      CAROL       CRISAN             50       ROSEMARY LNDG             DALLAS           GA   30132        TN         6/13/2004    08/07/2017
                       DEKALB      02088182   ROTHSCHILD   STEVEN      G                  706      DUNBAR DR                 DUNWOODY         GA   30338        TN         9/22/1986    09/24/2019
                       MONROE      04805535   HUDGINS      MARY        TRESA              415      NATURES TRL               FORSYTH          GA   31029        TN         10/3/2004    08/02/2019
                       COBB        07610194   WENIGER      ASHLEIGH    NICOLE             661      WOLFS BANE DR NW          ACWORTH          GA   30102-8148   TN         7/16/2008    09/09/2016
                       FLOYD       10834308   KENNEDY      JEFFREY     WILLIAM            2510     CALHOUN RD NE             ROME             GA   30161        TN         7/13/2016    10/06/2017
                       SPALDING    01764402   WOOD         PHYLLIS     KELLY              736      BIEZE ST                  GRIFFIN          GA   30224        TX         1/6/1992     05/11/1995
                       CLAYTON     05720917   TUCKER       WILLIE      LEE                10654    VILLAGE LANDING           JONESBORO        GA   30238        TX         4/30/2003    04/27/2011
                       CLAYTON     05720917   TUCKER       WILLIE      LEE                10654    VILLAGE LANDING           JONESBORO        GA   30238        TX         4/30/2003    04/27/2011
                       MUSCOGEE    06061667   MCDONALD     COURTNEY    IMAN               4226     EMPIRE ST                 COLUMBUS         GA   31907        TX         5/12/2004    02/17/2012
                       LUMPKIN     02208870   DAY          LINDA       LOUISE             6387     HIGHWAY 52 E              MURRAYVILLE      GA   30564        TX         2/4/1996     09/09/2012
                       GWINNETT    02749315   MOORE        GARY        LYNN               2634     GRAVITT RD                DULUTH           GA   30096        TX         10/4/1992    11/06/2012
                       MORGAN      00716311   JONES        WALTER      EDWARD             1331     FAMBROUGH BRIDGE RD       RUTLEDGE         GA   30663        TX         7/11/1990    11/10/2012
                       COBB        00456278   CALLINS      MAROHN      EUGENE             2507     TIMBERLY DR SE            MARIETTA         GA   30060        TX         2/2/1988     12/08/2016
                       DEKALB      05628601   STOKER       ERICKA      LAKEYTIA           375      PINEBURR LN               STONE MOUNTAIN   GA   30087        TX         11/25/2002   05/03/2013
                       GWINNETT    07543255   HICKMAN      KARDESHA    TASHAWN            2965     LAKE PORT DR              SNELLVILLE       GA   30039        TX         10/5/2008    11/25/2015




  Ex. 2 to Petition:
                       JASPER      01412084   HOFFMAN      SUSAN       MARY               533      MEADOWLARK DR             MONTICELLO       GA   31064        TX         10/5/1992    07/01/2016




Braynard Declaration
                       MUSCOGEE    03596243   WILSON       VELISHIA    LABONDA            2313     BOND AVE                  COLUMBUS         GA   31903        TX         3/16/1996    10/23/2016
                       ROCKDALE    08569589   DAWSON       DAMON       XAYVIER            4007     RYEGATE CT SW             CONYERS          GA   30094-5086   TX         12/22/2011   12/08/2016
                       FULTON      05873854   WENAAS       SUSAN       ELIZABETH          2520     LAKE VIEW CT              MILTON           GA   30004        TX         6/20/2004    02/17/2018
                       FULTON      05857202   WENAAS       SCOTT       ANDREW             2520     LAKE VIEW CT              MILTON           GA   30004        TX         10/3/2004    03/17/2018
                       CRISP       07310479   SMITH        SHAMEKA     SHAMYRA            712      W 21ST AVE                CORDELE          GA   31015        TX         11/28/2007   04/10/2019
                       PAULDING    03018164   FREY         KIMBERLY    PAIGE              258      PICKETTS XING             ACWORTH          GA   30101-8644   TX         10/12/1992   10/09/2005
                       CARROLL     01920530   CHAPPELL     TIMOTHY     IVAN               9024     N TARNWOOD PL             VILLA RICA       GA   30180-9730   TX         9/9/1992     12/20/2007
                       EFFINGHAM   05967297   FAULKNER     MARCUS      LEE                907      KOLIC HELMEY RD           GUYTON           GA   31312-6215   TX         10/5/2008    06/18/2011
                       ROCKDALE    03945150   WRIGHT       HARRIETT    OWENS              5620     TURNSTONE DR SW           CONYERS          GA   30094        TX         10/6/1996    10/05/2012
                       FULTON      05698709   HOOPER       STEVEN      EDWARD             761      EAGLES MERE CT            ALPHARETTA       GA   30005        TX         3/25/2003    01/18/2013
                       COBB        03045733   BURDETT      EDWARD      KENNETH            257      CHICOPEE DR NE            MARIETTA         GA   30060        TX         4/1/1961     05/24/2013
                       CHEROKEE    03101658   BYRD         NATHAN      RICHARD            778      OLD LATHEMTOWN RD         CANTON           GA   30115        TX         10/1/1988    08/23/2014
                       HALL        08394811   CRISMAN      MATTHEW     ROSS               6432     OUTLOOK CT                FLOWERY BRANCH   GA   30542        TX         7/1/2012     09/23/2016
                       FULTON      08638764   NAIDU        ANISHA      LEKHA              10415    SHALLOWFORD RD            ROSWELL          GA   30075        TX         10/7/2012    06/11/2017
                       GWINNETT    02795106   GUNDER       JESSE       KOLB               1122     WHITE CLOUD RDG           SNELLVILLE       GA   30078        TX         7/15/1988    03/26/2017
                       CHEROKEE    00510264   SPROUSE      JAMES       G                  307      ANTLER WAY                WOODSTOCK        GA   30189-2525   TX         1/1/1994     04/04/2018
                       DEKALB      08758073   OWENS        CONNOR      LAWSON             4527     GARDEN CITY CT            LITHONIA         GA   30038-6209   TX         6/30/2012    06/16/2018
                       FULTON      10530149   KAPLAN       JACOB       ALEXANDER          925      CANTERBURY RD NE          ATLANTA          GA   30324        TX         8/14/2015    11/03/2018
                       PAULDING    10474880   BALLEW       JUSTIN      BRADLEY            688      WINNDALE RD               DALLAS           GA   30157        TX         6/2/2015     10/24/2018
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 471 of 571




                       FULTON      08883076   BOBB         ROGER       MARCELLUS          270      17TH ST NW                ATLANTA          GA   30363        TX         10/9/2012    07/23/2020
                       CRISP       04055385   WADE         MICHAEL     DAVID              286      MULLER RD                 CORDELE          GA   31015-6857   TX         2/7/1997     10/20/2007



                                                                                                  Page 61
                                                                                                                                                                     u
                                                                                                                                                                      ra


                                                                                                                                                           ~
                                                                                                                                                                     if

                                                                                                                                                           I
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                                       Ii

                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                        GA Out of State Subsequent Registration


                       MUSCOGEE   01809116   WILLIAMS       JOSEPH                             4677     HIDDENWOODS DR            COLUMBUS            GA   31907-7025   TX   4/15/1987    08/02/2020
                       DAWSON     06675136   REYNOLDS       LYTLE         JOHN                 118      DONNA DR                  DAWSONVILLE         GA   30534-0811   UT   11/4/2005    04/18/2011
                       COBB       07074054   ROBINSON       JENNIFER      LYNN                 4718     OAKLEIGH MANOR DR         POWDER SPRINGS      GA   30127        UT   1/4/2007     05/11/2016
                       BARTOW     06786031   MCABEE         CHRISTOPHER   PHIL                 35       OPAL ST                   CARTERSVILLE        GA   30120-2847   UT   2/28/2006    05/27/2014
                       NEWTON     05099310   KEY            JAMES         RASHAWN              275      OVERLOOK DR               COVINGTON           GA   30016        TX   6/20/2004    09/09/2016
                       FULTON     10308470   THOMPSON       ASHER         STEPHENS             670      DEKALB AVE NE             ATLANTA             GA   30312        TX   10/5/2014    08/01/2019
                       MONROE     11093575   KING           ROBERT        EARL                 110      DOE RUN                   JULIETTE            GA   31046        TX   11/8/2016    04/12/2020
                       DEKALB     02598967   RACHAL         MACK          JAMES                1151     CHANTILLY RISE NE         BROOKHAVEN          GA   30324        TX   6/27/1993    01/01/2006
                       CHEROKEE   10585272   JOYNER         JOSHUA        MILES                707      INDEPENDENCE LN           ACWORTH             GA   30102        VA   10/26/2015   09/28/2016
                       CLAYTON    11924954   ROUNDTREE      IMANI         MALIKA               9220     GRADY DR                  JONESBORO           GA   30238        VA   9/23/2018    09/25/2018
                       COLUMBIA   05064327   DARRINGTON     ERIC          BRIAN                447      BARTRAM TRAIL CLUB DR     EVANS               GA   30809        VA   10/8/2000    11/07/2019
                       GWINNETT   08486641   GUPTA          NICHOLAS      MARTIN               4080     AMBERFIELD CIR            PEACHTREE CORNERS   GA   30092        VA   8/16/2011    09/21/2012
                       LAMAR      05339572   SMITH          MICHAEL       ANTHONY              218      EVERGREEN N               BARNESVILLE         GA   30204-3184   VA   8/28/2001    03/03/2004
                       FULTON     06839925   EVANS          DEMETRIUS     BLANE                7618     BOWHEAD CT                FAIRBURN            GA   30213        VA   7/9/2006     09/30/2016
                       COBB       05270509   SCHWARTZ       JARED         S                    1054     QUEENSGATE DR SE          SMYRNA              GA   30082-6407   VA   3/8/2001     04/19/2010
                       GLYNN      06346491   FULLER         KYLE          AARON                503      LONDON ST                 BRUNSWICK           GA   31520        VA   10/4/2004    04/01/2008
                       DEKALB     10476663   WHITT          CARRELL       EUGENE               1872     FARRIS DR                 DECATUR             GA   30032        VA   5/30/2015    12/13/2016
                       FULTON     08464541   HARRIS         KATHERINE     LEE                  2500     PEACHTREE RD NW           ATLANTA             GA   30305        VA   7/1/2011     10/08/2012
                       COBB       07610194   WENIGER        ASHLEIGH      NICOLE               661      WOLFS BANE DR NW          ACWORTH             GA   30102-8148   VA   7/16/2008    09/18/2012
                       FULTON     08293230   JAGOR          ANDREW        CARTER               5885     GARBER DR NE              SANDY SPRINGS       GA   30328        VA   9/9/2010     10/02/2012
                       BARTOW     07490900   LACKEY         CHASE         ANTHONY              402      WEST AVE                  CARTERSVILLE        GA   30120        VA   10/5/2008    08/31/2012
                       FULTON     02664028   GOOLSBY        SHAR          ALYCIA               1480     NISKEY LAKE RD SW         ATLANTA             GA   30331        VA   5/10/1990    02/13/2015
                       COBB       03610993   ARTHUR         JOHN          THOMAS               2849     LOFTVIEW SQ               ATLANTA             GA   30339        VA   7/7/1996     06/11/2014
                       CHATHAM    05364825   HILL           JAMIE         HELANA               2119     DIGGS AVE                 SAVANNAH            GA   31405        VA   10/5/2001    11/09/2005
                       NEWTON     10667664   KENTISH        JILLIAN       AMALIA               45       SADDLEBROOK CT            COVINGTON           GA   30016        VA   1/22/2016    11/22/2016
                       FULTON     10886380   DAVIS          XAVIER        KOFI                 5782     WESTCHASE ST              ATLANTA             GA   30336        VA   8/9/2016     09/01/2017
                       COBB       10996926   ARTHURS        ADLAI         HUGH DONALD          2809     PRADO LN                  MARIETTA            GA   30066        VA   10/6/1996    04/02/2005




  Ex. 2 to Petition:
                       COBB       10996926   ARTHURS        ADLAI         HUGH DONALD          2809     PRADO LN                  MARIETTA            GA   30066        VA   10/6/1996    04/02/2005




Braynard Declaration
                       FULTON     10600742   CLEMENT        JACKSON       JENNINGS             710      AMERICAS CUP CV           ALPHARETTA          GA   30005        VA   12/12/2015   09/09/2016
                       BACON      03246555   TAYLOR         MELISSA       ANN                  1046     N DIXON ST                ALMA                GA   31510        VA   6/7/1995     11/17/1999
                       FULTON     11368801   BUSBEE         RILEY         ELIZABETH            500      SILVER PINE TRL           ROSWELL             GA   30076        VA   6/20/2017    02/12/2018
                       HOUSTON    00486268   FINCHER        KENNETH       LEE                  104      CHARLOTTE DR              BONAIRE             GA   31005        WA   1/1/1994     10/14/2014
                       CARROLL    06987040   DOBBS          KYLE          QUENTIN              209      N WHITE ST                CARROLLTON          GA   30117        WA   10/25/2006   05/13/2015
                       GWINNETT   08599479   SRIVATSAN      SAHANA        R                    4383     MISTY MORNING LN          LILBURN             GA   30047        WA   1/27/2012    09/20/2016
                       FAYETTE    08301158   WHITE          DILLON        PAUL                 110      OLD SOUTH CT              FAYETTEVILLE        GA   30215-5093   WA   9/7/2010     09/25/2018
                       FULTON     10652170   GUHATHAKURTA   SRUTI                              351      SINCLAIR AVE NE           ATLANTA             GA   30307        WA   2/1/2016     10/01/2019
                       DEKALB     05074613   DAVIS          JACQUELINE                         5078     TARA CREEK DR             ELLENWOOD           GA   30294-2014   CA   9/26/2000    06/25/2012
                       DEKALB     06844808   STOWELL        JAMES                              3989     STONEVIEW CIR             STONE MOUNTAIN      GA   30083        WA   10/7/2012    01/12/2017
                       CHEROKEE   06806382   DALY           TIMOTHY       JOSEPH               302      POPLAR GROVE CT           WOODSTOCK           GA   30189-1422   WV   4/21/2006    03/07/2011
                       GLYNN      10842464   HIGGINS        MICHAEL       DEVIN                521      SUNSET BLVD               BRUNSWICK           GA   31525        WA   8/3/2016     03/02/2020
                       MUSCOGEE   01832611   MYERS          JEFFREY       A                    4046     ACACIA DR                 COLUMBUS            GA   31904        WA   5/12/1992    08/12/2004
                       COBB       04732305   SMITH          LISA          MARIE                4545     SUMMERSWEET DR            MARIETTA            GA   30066        WA   5/6/2003     05/27/2015
                       COBB       02673603   MORELLI        SANDRA        SHEAROUSE            4255     VALLEY TRAIL DR SE        ATLANTA             GA   30339        CA   1/19/1995    05/17/2001
                       COBB       03016863   MOTE           LUCAS         COLBY                2130     RIVER HEIGHTS WALK SE     MARIETTA            GA   30067        CA   4/1/1992     05/07/2002
                       FULTON     03776834   RICHARDSON     KAREN         MARIE                435      BRIGHTMORE DOWNS          ALPHARETTA          GA   30005-6702   CA   10/6/1996    04/17/2003
                       COBB       02051304   MORELLI        PETER         JOSEPH               4255     VALLEY TRAIL DR SE        ATLANTA             GA   30339        CA   2/8/1988     09/15/2003
                       DEKALB     02092232   SAUERLAND      JULIA         ANN                  2266     ALPHA DR                  DECATUR             GA   30032-5402   CA   6/14/1990    11/18/2003
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 472 of 571




                       FULTON     05438671   BROWN          CHRISTOPHER   ALLEN                33       PONCE DE LEON AVE NE      ATLANTA             GA   30308        CA   10/3/2004    09/28/2007
                       GWINNETT   01275569   TURNER         JASON         CARLTON              455      MULBERRY PARK CIR         DACULA              GA   30019        CA   10/1/1992    09/17/2012



                                                                                                       Page 62
                                                                                                                                                                                         I!
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                             -
                                                                                                                                                                             -
                                                                                       GA Out of State Subsequent Registration


                       FULTON     07996592   MARTIN           SHAROSE    LANEE                11140    MORTONS XING              ALPHARETTA       GA   30022        CA   11/4/2008    10/18/2010
                       CARROLL    08578379   WALKER           TERRY      L                    558      GILLEY RD                 CARROLLTON       GA   30116-6006   AK   1/15/2012    05/15/2020
                       BARTOW     00656977   BELL             GLENDA     FAYE                 5        CAIN DR                   CARTERSVILLE     GA   30121        AL   7/28/1972    03/14/2002
                       CRISP      00600445   THOMAS           SHARLYN    DARRYL               508      W 6TH AVE                 CORDELE          GA   31015        AL   9/16/1992    01/25/2008
                       COLUMBIA   01442012   PELOQUIN         ALLYSON    BALLOW               1613     JAMESTOWN AVE             EVANS            GA   30809-5454   AL   8/25/1990    10/23/2008
                       FAYETTE    05603660   DAY              LISA       ANNE                 300      ABERCORN SQ               PEACHTREE CITY   GA   30269        AL   10/6/1996    12/03/2004
                       CARROLL    02925402   WALDROP          RHONDA     GAIL                 39       CHERYL DR                 CARROLLTON       GA   30116        AL   10/13/1992   05/23/2000
                       FULTON     02406804   BROWN            CAMILLE    YVONNE               136      LAUREL CREST ALY          JOHNS CREEK      GA   30024        AL   10/2/1990    10/23/2008
                       FULTON     07166194   BELL             DESTINY    ELISE                2417     SWALLOW CIR SE            ATLANTA          GA   30315        AL   6/8/2007     01/25/2008
                       DEKALB     05964087   PRUITT           SHANEL     DENISE               1786     WEDGEWOOD DR              STONE MOUNTAIN   GA   30088-3929   AL   6/20/2004    08/26/2004
                       FULTON     10972553   ADAMS            BARBARA    BUTLER               507      CHURCH ST                 PALMETTO         GA   30268        AL   9/16/2016    06/13/2017
                       ROCKDALE   05973418   LEONARD          EUGENE                          1425     SPRINGWOOD DR NW          CONYERS          GA   30012        AL   6/20/2004    07/31/2017
                       CLAYTON    10907746   BIBB             MENYOIN    MARCELLAS            5738     OLD DIXIE HWY             FOREST PARK      GA   30297        AL   8/19/2016    12/13/2019
                       COBB       04907480   STUKES           WAYNE      CHRISTOPHER          2637     LEE ANN DR                MARIETTA         GA   30066-3631   AL   3/8/2000     10/19/2008
                       CLAYTON    06666928   WILLINGHAM       NANCY      L                    11438    PANHANDLE RD              HAMPTON          GA   30228        AL   10/20/2005   10/11/2008
                       FULTON     05460813   JONES            LANA       HOLLEY               435      10TH ST NE                ATLANTA          GA   30309        AL   10/3/2004    10/16/2008
                       FAYETTE    07595728   RANGE            VICTORIA   RENEE                105      GLENGARY CT               FAYETTEVILLE     GA   30214-7379   AL   7/9/2008     10/17/2008
                       CARROLL    02165568   WALDROP          MICHAEL    BRUCE                180      ALVIN DR                  CARROLLTON       GA   30117        AL   1/16/1984    08/02/2010
                       OCONEE     05770905   CARITHERS        PENNY      MELISSA              4121     GREENSBORO HWY            WATKINSVILLE     GA   30677-3499   AL   7/14/2003    11/27/2012
                       DEKALB     07545625   CONNER-BURGESS   BRITTANY   MAUREEN              3192     SPICY CEDAR LN            LITHONIA         GA   30038        AL   10/5/2008    09/28/2012
                       FULTON     08593949   EVANS            MAURICE                         124      KIRAM TER SW              ATLANTA          GA   30331        AL   7/1/2012     04/08/2014
                       CHEROKEE   04353407   BURNTHALL        PAUL       ANDREW               588      DEVON BROOKE DR           WOODSTOCK        GA   30188        AL   6/21/1998    06/30/2004
                       FULTON     05460813   JONES            LANA       HOLLEY               435      10TH ST NE                ATLANTA          GA   30309        AL   10/3/2004    10/16/2008
                       CRISP      00600439   THOMAS           LAMAR                           508      W 6TH AVE                 CORDELE          GA   31015        AL   9/17/1992    01/25/2008
                       DOUGLAS    04297603   LEASON           MALCOLM    ALEXANDER            3540     GREENSHIRE CT             DOUGLASVILLE     GA   30135        AL   10/6/2002    07/21/2008
                       MUSCOGEE   04104859   MENSER           EMILIE     ELIZABETH            1720     SLADE DR                  COLUMBUS         GA   31901        AL   10/8/2000    10/27/2006
                       MUSCOGEE   07057202   PHILLIPS         LAKISHA    LIZZIE               5824     CAMEO CT                  COLUMBUS         GA   31907        AL   11/9/2006    03/11/2008




  Ex. 2 to Petition:
                       MUSCOGEE   10361759   WILLIAMS         WYATT      WORTH                8225     CHAPEL LAKE DR            MIDLAND          GA   31820        AL   10/7/2014    05/24/2016




Braynard Declaration
                       PAULDING   02961012   COGLAND          TERRY      LEE                  151      MORRIS RD                 HIRAM            GA   30141        AL   7/15/1974    02/13/2018
                       FULTON     04616783   MALONE           ANDRICIA   J                    493      FAYETTEVILLE RD           FAIRBURN         GA   30213        AL   12/4/1998    12/27/2010
                       GWINNETT   10040620   WALKER           VICTORIA   NICOLE               3463     PINEGATE TRL              SNELLVILLE       GA   30039        AL   6/6/2013     08/11/2016
                       FULTON     10167399   LANG             KIA        ALEXANDRA            4178     MATISSE LN                FAIRBURN         GA   30213        AL   2/22/2014    11/12/2016
                       DEKALB     03707541   OWENS            JESSE      JARROD               1260     GATES CIR SE              ATLANTA          GA   30316-4093   AL   10/6/1996    02/04/2011
                       FULTON     10167399   LANG             KIA        ALEXANDRA            4178     MATISSE LN                FAIRBURN         GA   30213        AL   2/22/2014    11/12/2016
                       TROUP      10029370   CHARTON          ROSS       WYNN                 208      HIGHLAND TRL              LAGRANGE         GA   30240        AL   5/15/2013    10/23/2015
                       FULTON     06229253   ASLAM            HAMMAD                          815      LANGLEY PATH              JOHNS CREEK      GA   30024        AL   10/3/2004    10/21/2015
                       MUSCOGEE   04978543   MANUEL           APRYL      JENINE               8052     GARRETT RD                MIDLAND          GA   31820        AL   6/5/2000     04/11/2016
                       FORSYTH    04526889   ABBOTT           JASON      CLAYTON              5715     BANNER BLVD               CUMMING          GA   30028        AL   9/24/1998    08/27/2012
                       FORSYTH    04526889   ABBOTT           JASON      CLAYTON              5715     BANNER BLVD               CUMMING          GA   30028        AL   9/24/1998    08/27/2012
                       DEKALB     08577733   SMITH            MALINDA    A                    6239     SOUTHLAND FOREST DR       STONE MOUNTAIN   GA   30087-4940   AL   1/3/2012     10/20/2012
                       COBB       06592795   HALEY            BOBI       LYNN                 3580     GERALDING ST              POWDER SPRINGS   GA   30127        AL   6/26/2008    06/24/2014
                       GWINNETT   05653190   WINDHAM          CLARA      JEAN                 3555     SWEETWATER RD             DULUTH           GA   30096        AL   11/7/2002    12/08/2015
                       HEARD      08651316   HUNTER           MEGHAN     ELIZABETH            5270     FIVE NOTCH RD             FRANKLIN         GA   30217        AL   4/17/2012    06/29/2015
                       NEWTON     10222760   KENNEDY          BENJAMIN   XAVIER               190      PEBBLE BROOKE PASS        COVINGTON        GA   30016        AL   5/9/2014     06/01/2017
                       FULTON     03160657   PARSONS          EARL       BAXLEY               1065     PEACHTREE ST NE           ATLANTA          GA   30309        AL   10/1/1988    10/11/2018
                       HENRY      05031774   SEALY            AMANDA     DENISSE              326      EMPORIA LOOP              MCDONOUGH        GA   30253        AL   10/7/2012    10/13/2017
                       FLOYD      06931447   DOEGG            CHARLES    KYLE                 115      WESTMORE RD SW            ROME             GA   30165        AL   8/17/2006    11/18/2017
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 473 of 571




                       TIFT       10023174   JOHNSON          ANNA       MURRY                41       RIDGEWOOD DR              TIFTON           GA   31793        AL   4/20/2014    11/27/2017
                       GWINNETT   10686601   SCOTT            DEJA       JASMINE              1946     ARBOR CREEK CT            BUFORD           GA   30519        AL   2/29/2016    11/17/2017



                                                                                                      Page 63
                                                                                                                                                                                     II
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                        GA Out of State Subsequent Registration


                       HENRY       06304503   DAVIS         CYNTHIA      MARIE                 224      GLENLOCH CT               STOCKBRIDGE      GA   30281-5912   CA   12/13/2006   02/21/2016
                       WALTON      01864772   JOHNSON       DAVID        L                     188      THURMAN BACCUS RD         SOCIAL CIRCLE    GA   30025        CA   10/9/1990    09/28/2004
                       HALL        00363903   BENNETT       PATRICIA     ANN                   4745     BENNETT RD                BUFORD           GA   30519        CA   9/27/1988    07/27/2019
                       FULTON      12476179   SMITH         JENNIFER     JO                    205      12TH ST NE                ATLANTA          GA   30309        CA   11/26/2019   12/18/2019
                       FORSYTH     06824188   CARAS         THANOS       GEORGE                1360     GROVE PARK LN             CUMMING          GA   30041        CA   10/5/2008    05/05/2016
                       BULLOCH     04493180   SMITH         AMY          DENISE                124      WINDING WAY               STATESBORO       GA   30461-7564   CA   10/4/1998    09/04/2020
                       COBB        04692428   GERALDS       MELISSA      JOANN                 1751     MILLSIDE DR SE            SMYRNA           GA   30080        CA   5/13/1999    08/22/2019
                       FULTON      10844516   LOPEZ         MONICA                             415      MORGAN FALLS RD           ATLANTA          GA   30350        CA   6/28/2018    10/12/2019
                       FULTON      08047540   SMITH         JENNIFER     LYNN                  1025     SIGNAL POINTE             ALPHARETTA       GA   30005        CA   6/5/2009     08/31/2020
                       DOUGLAS     06065105   LEWIS         JARED        VINNIA                1267     MATT MOORE CT             LITHIA SPRINGS   GA   30122        CA   10/5/2008    02/24/2018
                       HENRY       08654130   PHILEMOND     SOPHIA                             756      ROCK LN                   MCDONOUGH        GA   30253-4320   CA   3/5/2012     06/19/2018
                       FULTON      06563567   MCCLAIN       JACQUELINE                         1465     MID BROADWELL RD          ALPHARETTA       GA   30004        CT   5/31/2005    10/10/2012
                       FULTON      06321014   TERRICCIANO   PAUL         JOHN                  10140    WOOTEN RD                 ROSWELL          GA   30076        CT   9/25/2004    11/27/2018
                       CLAYTON     06334606   PIERRE        LORETTE                            1128     EVANS DR                  RIVERDALE        GA   30296        CT   10/3/2004    11/15/2017
                       DOUGHERTY   06341548   BAYNARD       LINDSAY      PAGE                  914      5TH AVE                   ALBANY           GA   31701        FL   10/3/2004    02/24/2012
                       COWETA      03881136   SCRUGGS       SHANNON      PRICE                 440      SOUTHRIDGE                SENOIA           GA   30276        FL   6/21/1998    05/29/2012
                       EFFINGHAM   04238046   DAVIS         JENNIFER     LEE                   219      ANTIGUA PL                GUYTON           GA   31312        FL   10/6/2002    04/03/2012
                       GWINNETT    02847356   SCRUGGS       GEORGE                             769      KEY LARGO CT              AUBURN           GA   30011-2276   FL   2/3/1992     07/17/2012
                       CHEROKEE    06674969   CRAWFORD      LAWRENCE     JEFFREY               449      W OAKS TRL                WOODSTOCK        GA   30188        FL   10/5/2008    04/12/2012
                       GWINNETT    10241940   SIMON         RENE         ADWIN KAYODE          2208     MYRA LN                   SNELLVILLE       GA   30078        FL   10/9/2016    01/23/2017
                       GWINNETT    06934897   WHITE         RYNNOIN      TAY                   1603     AMHEARST OAKS CT          LAWRENCEVILLE    GA   30043        FL   8/2/2006     05/22/2015
                       WHITFIELD   04768669   BELL          VALERIE      ANNETTE               524      HOUSTON VALLEY RD         ROCKY FACE       GA   30740        FL   10/8/2000    08/30/2012
                       COWETA      02479183   FALLEN        GUY          PRESTON               127      SKY VIEW CT               NEWNAN           GA   30265        FL   10/31/1994   02/13/2004
                       CAMDEN      04165326   BLOMELEY      DAVID        CALDER                30       SADLER COVE DR            WOODBINE         GA   31569        FL   10/8/2000    03/25/2005
                       GLYNN       01129460   NOBLES        EARTHA       M                     80       GLYNN MARSH DR            BRUNSWICK        GA   31525        FL   8/20/1992    11/05/2002
                       PIERCE      01618291   DOWLING       LAVAUGHN     P                     4866     STANFIELD CIR             BLACKSHEAR       GA   31516        FL   2/16/1987    05/08/2001
                       LOWNDES     01046253   MARSH         WILLIAM      EDMUND                2        RAMBLEWOOD CIR            VALDOSTA         GA   31602        FL   1/1/1992     02/26/2004




  Ex. 2 to Petition:
                       TOOMBS      03599363   MEREDITH      THOMAS       GRAY                  1104     ADAMS ST                  VIDALIA          GA   30474        FL   10/6/1996    06/14/2005




Braynard Declaration
                       DECATUR     05466834   JOHNSON       MATTHEW      ALAN                  248      CINNAMON DR               BAINBRIDGE       GA   39819        FL   4/17/2002    06/17/2003
                       CAMDEN      00525444   HILL          MARCUS       LASHELL               105      BATEAU DR                 SAINT MARYS      GA   31558-4979   FL   6/28/1988    09/29/1996
                       FULTON      05192360   ROSE          WINSTON      CRAIG                 83       STAFFORD ST SW            ATLANTA          GA   30314        FL   6/20/2004    10/20/2005
                       WAYNE       04615087   JACKSON       ANNE         LUCILLE               7501     GA HIGHWAY 203            SCREVEN          GA   31560        FL   12/23/1998   09/05/2012
                       GWINNETT    03864510   ODEN          CARYL        ANN                   3305     REVERE CIR                SNELLVILLE       GA   30039        FL   10/6/1996    08/01/2012
                       FULTON      08569391   MEIER         JENNIFER     ANNE                  2186     BOHLER RD NW              ATLANTA          GA   30327        FL   1/5/2012     08/24/2012
                       LOWNDES     04182562   CHANEY        ELIZABETH    LEE                   3833     N OAK STREET EXT          VALDOSTA         GA   31605        FL   10/8/2000    11/14/2012
                       LOWNDES     04182562   CHANEY        ELIZABETH    LEE                   3833     N OAK STREET EXT          VALDOSTA         GA   31605        FL   10/8/2000    11/14/2012
                       GWINNETT    08687984   TOWNSEND      JAMIE        AARON                 1166     GOLDEN CIR SW             LILBURN          GA   30047        FL   5/10/2012    10/09/2012
                       FAYETTE     01780236   FORREST       PEGGY        SUSAN                 140      POSTWOOD DR               FAYETTEVILLE     GA   30215        FL   4/28/1995    10/09/2012
                       WHITFIELD   04371600   MALONE        ERIN         COURTNEY              1694     RED OAK DR                DALTON           GA   30721-2369   FL   10/8/2000    10/12/2005
                       CHEROKEE    03327573   ROSSI         MATTHEW                            142      HUBBARD RD                WOODSTOCK        GA   30188-5005   FL   10/6/1996    08/23/2002
                       FULTON      02378030   SMITH         BIANCA       HERMIAN               3900     ADAMSVILLE DR SW          ATLANTA          GA   30331        FL   4/14/1977    10/08/1991
                       COBB        03121579   HICKSON       JOHN         RANDOLPH              2412     CAYLOR HILL POINTE NW     KENNESAW         GA   30152-5804   FL   8/27/1992    05/31/2005
                       WHITFIELD   05809685   RIDLEY        PAULA        DENISE                1743     MOUNT VERNON RD           ROCKY FACE       GA   30740        FL   10/3/2004    08/09/2013
                       GLYNN       08309914   WILLIAMS      ASHLEY       NICHOLE               102      MARSH OAK DR              BRUNSWICK        GA   31525        FL   2/5/2012     06/26/2013
                       THOMAS      05134663   LEDFORD       JODY         ALLEN                 426      S HANSELL ST              THOMASVILLE      GA   31792        FL   10/8/2000    12/31/2013
                       FULTON      05239978   LIU           MICHAEL      WENTE                 430      WATER SHADOW LN           ALPHARETTA       GA   30022        FL   10/8/2006    05/07/2013
                       LOWNDES     06236048   CLARY         BENJAMIN     JOE                   4613     RIDGEVIEW CIR             VALDOSTA         GA   31602        FL   10/5/2008    11/06/2013
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 474 of 571




                       DAWSON      03029970   MCNEILL       RICHARD      REID                  74       SUNRISE CT                DAWSONVILLE      GA   30534-6979   FL   7/1/1983     02/15/2000
                       DOUGLAS     04214679   ROSE          LEA          CATHRYN               9001     STONELEIGH TRCE           DOUGLASVILLE     GA   30134        FL   9/10/1997    09/25/2009



                                                                                                       Page 64
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -•
                                                                                                                                                                          -
                                                                                    GA Out of State Subsequent Registration


                       DOUGLAS     04214679   ROSE        LEA         CATHRYN              9001     STONELEIGH TRCE           DOUGLASVILLE     GA   30134        FL         9/10/1997    09/25/2009
                       BARROW      06975853   SPEAGLE     SPENCER     PATRICK              1840     COURT-BRE DR              WINDER           GA   30680        FL         10/8/2006    12/10/2010
                       DOUGHERTY   00022212   BURR        JOHN        LEE                  2206     OXFORD RD                 ALBANY           GA   31721-5272   FL         12/3/1982    06/27/2014
                       JACKSON     04377535   MIRANDA     GEORGE      ALFRED               8353     JEFFERSON DR              NICHOLSON        GA   30565        FL         3/17/1998    04/01/2014
                       JACKSON     04377535   MIRANDA     GEORGE      ALFRED               8353     JEFFERSON DR              NICHOLSON        GA   30565        FL         3/17/1998    04/01/2014
                       FAYETTE     01414798   ROCHESTER   JEFFREY     LORING               908      HIGHWAY 92 N              FAYETTEVILLE     GA   30214        FL         2/7/1994     06/30/2014
                       COBB        07621012   SIMON       PRICILLA    ANNE                 1727     FAIR OAK WAY              MABLETON         GA   30126        FL         10/5/2008    03/29/2014
                       CLAYTON     07458966   TIPTON      WILLIAM     EUGENE               1609     KIDD RD                   JONESBORO        GA   30236-3379   FL         2/5/2008     08/19/2014
                       LOWNDES     06014565   BROWN       CHERYL      LEE                  5010     HICKORY GROVE RD N        VALDOSTA         GA   31606        FL         3/30/2004    01/20/2006
                       BARTOW      04634830   WHITE       JOHN        CARSON               414      CASSVILLE RD              CARTERSVILLE     GA   30120        FL         10/8/2000    11/07/2014
                       CHEROKEE    06200257   RAUBER      ROCIO       CRISTINA             253      SABLE TRACE DR            ACWORTH          GA   30102        FL         10/3/2004    05/17/2006
                       FULTON      05031059   VASKO       BENJAMIN    ANDREW               2011     DETROIT AVE NW            ATLANTA          GA   30314        FL         10/8/2000    11/14/2007
                       BARTOW      05102725   DAVIS       HENRY       LAWRENCE             234      AMBERIDGE DR NW           CARTERSVILLE     GA   30121        FL         10/10/2000   03/31/2015
                       COBB        03002342   TUCKER      CHARLES     B                    744      COLSTON RD SW             MARIETTA         GA   30064-3320   FL         10/1/1982    07/16/2008
                       LOWNDES     05586593   JOHNSON     ASHELLIE    NICOLE               5148     NORTHWIND BLVD            VALDOSTA         GA   31605        FL         10/3/2004    09/09/2008
                       FULTON      02677378   SPEAKER     THEODORE    ANDREW               355      FOREST VALLEY CT NE       ATLANTA          GA   30342-2300   FL         9/22/1977    11/22/2004
                       BROOKS      04317659   HAYNES      TYNISHA     LASHAY               1949     DUNN RD                   QUITMAN          GA   31643-3819   FL         10/3/2004    01/05/2009
                       MUSCOGEE    08245598   MOSS        KAYLA       MICHELLE             7014     FELDSPAR CT               COLUMBUS         GA   31909-2212   FL         7/1/2010     06/08/2015
                       TATTNALL    07756593   LYNN        JAMIE       NICOLE               3434     CEDAR CREEK RD            COLLINS          GA   30421-3514   FL         9/24/2008    10/07/2015
                       FULTON      06956869   SMITH       BRIAN       EDWARD               221      SEMEL CIR NW              ATLANTA          GA   30309        FL         10/7/2012    09/03/2015
                       FORSYTH     03047135   FRIER       TIMOTHY     DANIEL               5115     FIELDSTONE VIEW CIR       CUMMING          GA   30028        FL         2/1/1984     07/27/2015
                       FORSYTH     03609675   FRIER       KELLY       MILLER               5115     FIELDSTONE VIEW CIR       CUMMING          GA   30028        FL         10/6/1996    07/24/2015
                       GWINNETT    06371786   PERSAD      RAKESH                           4366     KERRINGTON AVE            SUGAR HILL       GA   30518        FL         10/3/2004    02/19/2009
                       FULTON      03588616   ANGLIN      MARK        WAYNE                163      FARRINGTON AVE SE         ATLANTA          GA   30315        FL         2/6/2000     03/30/2010
                       FULTON      03588616   ANGLIN      MARK        WAYNE                163      FARRINGTON AVE SE         ATLANTA          GA   30315        FL         2/6/2000     03/30/2010
                       FAYETTE     07689367   JOHNSON     BRUCE       EDWARD               386      BANKS RD                  FAYETTEVILLE     GA   30214-1406   FL         9/5/2008     03/07/2011
                       FORSYTH     02817953   CHEEK       SUSAN       DANIELLE             2305     TRAMMEL RD                CUMMING          GA   30041        FL         10/6/2008    02/27/2016




  Ex. 2 to Petition:
                       COWETA      08836624   ELLIOTT     DANIEL      KAIN                 44       WARRIOR WAY               SHARPSBURG       GA   30277-4625   FL         10/7/2012    03/30/2016




Braynard Declaration
                       FULTON      03062475   LOTT        KENDALL     DARRELL              3464     ROXBORO RD NE             ATLANTA          GA   30326        FL         3/11/1995    07/01/2011
                       MUSCOGEE    01248652   ZYLSTRA     WANDA       GAYLE                8000     HIGHLANDS DR              MIDLAND          GA   31820-4275   FL         1/31/1992    07/27/2016
                       TOOMBS      04817062   KING        PAULINE     INEZ                 1810     S MAPLE DR                VIDALIA          GA   30474        FL         10/8/2000    10/18/2016
                       TOOMBS      04817062   KING        PAULINE     INEZ                 1810     S MAPLE DR                VIDALIA          GA   30474        FL         10/8/2000    10/18/2016
                       FAYETTE     10146537   WILLIS      CONSTANCE   DEMILLE              225      CREEKVIEW TRL             FAYETTEVILLE     GA   30214        FL         12/31/2013   09/30/2016
                       FULTON      08317504   LOTT        AMBER       LEEANN AYANNA        3009     CAMDEN WAY                ALPHARETTA       GA   30005        FL         10/3/2010    09/13/2016
                       HENRY       08748992   STATES      DILLON      EMERSON              835      STALLSWORTH RD            MCDONOUGH        GA   30252-6141   FL         8/15/2012    10/03/2016
                       JACKSON     04610196   MCNATT      JAMES       HOWARD               371      JEFFERSON RIVER RD        JEFFERSON        GA   30549        FL         1/14/1999    07/07/2017
                       FULTON      11007290   REEVES      MEGAN       ELIZABETH            1314     BARRINGTON OAKS PL        ROSWELL          GA   30075        FL         10/9/2016    12/21/2017
                       CLARKE      02335804   SMITH       JOHN        PRESTON              140      ORCHARD CREEK DR          ATHENS           GA   30606        FL         9/12/1991    11/27/2018
                       DEKALB      10233635   NORWOOD     BRANDON     LADD                 3616     TALONEGA TRL              ELLENWOOD        GA   30294        FL         6/19/2014    10/09/2018
                       THOMAS      08429224   FOUST       STEPHANIE   LYNNE                1653     STATE LINE RD             BOSTON           GA   31626        FL         2/5/2012     06/04/2019
                       MUSCOGEE    07771821   BELL        HERBERT     WAYNE                3445     CATHRYN DR                COLUMBUS         GA   31906-1243   FL         10/2/2008    06/05/2019
                       GLYNN       05391016   BARNEMAN    RAYFIELD    L                    5        PATTON DR                 BRUNSWICK        GA   31520-1778   FL         12/17/2001   05/17/2019
                       NEWTON      11684014   CHALMERS    SUEYEN      ADRIENE              60       BRYNLYN WAY               COVINGTON        GA   30014        FL         4/11/2018    07/22/2019
                       GLYNN       04088114   WARD        LISA        C                    100      TORTOISE CT               BRUNSWICK        GA   31525-8405   FL         10/8/2000    12/21/2001
                       BROOKS      02186624   HOLMES      AMANDA      HADDEN               5287     HAMLIN RD                 QUITMAN          GA   31643        FL         5/20/1992    10/07/2011
                       COBB        00089972   JOHNSON     RONALD      WARREN               3998     MATTY DR NE               MARIETTA         GA   30066        FL         3/18/1980    02/10/2012
                       DEKALB      05071981   PATTERSON   WILLIAM     LEE                  1612     MOUNTAIN SHADOW TRL       STONE MOUNTAIN   GA   30087        FL         10/6/2002    06/27/2012
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 475 of 571




                       HENRY       04580955   DONLEY      ALEX        CHRISTOPHER          1344     WORCESTER TRL             MCDONOUGH        GA   30253        FL         10/8/2000    02/17/2012
                       DEKALB      01878953   ADKINS      GREGORY     ALLEN                1774     TIMBERLAND RD NE          ATLANTA          GA   30345        FL         8/18/1993    07/14/2004



                                                                                                   Page 65
                                                                                                                                                                      u
                                                                                                                                                                       ra


                                                                                                                                                            ~
                                                                                                                                                                      if

                                                                                                                                                            I
                                                                                                                                                                                        II
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                    GA Out of State Subsequent Registration


                       DEKALB       08641689   JOHNSON      JORDAN      ALEXIS             4254     SHERWOOD OAKS DR          DECATUR          GA   30034-5461   FL   3/10/2012    08/31/2012
                       DEKALB       08168231   MOLBORN      SAMANTHA    C                  2375     WHITES RDG                DECATUR          GA   30034-1111   FL   2/2/2010     10/09/2012
                       FAYETTE      00105785   MATTHEWS     ROBERT      LEROY              705      BIRKDALE DR               FAYETTEVILLE     GA   30215        FL   3/31/1990    07/31/2001
                       BERRIEN      01060876   CONNER       BEULAH      LEE                605      MIDDLE SCHOOL CIR         NASHVILLE        GA   31639        FL   1/1/1994     04/20/2004
                       DEKALB       05960812   NORRIS       BEATRIX     LATRESS            2496     FLAT SHOALS RD            DECATUR          GA   30032        FL   10/3/2004    06/19/2017
                       CLARKE       02345730   PAGE         CYNTHIA     K                  370      ROCKY DR                  ATHENS           GA   30607-1073   FL   8/11/1993    07/19/1995
                       PAULDING     04784127   SANDEFUR     ALYSSA                         192      SHERATON WAY              DALLAS           GA   30132        FL   7/21/2002    08/13/2004
                       JEFF DAVIS   10572542   ROUSSERT     ALEXANDER   CHRISTIAN          711      IRA GRAHAM RD             HAZLEHURST       GA   31539        FL   10/28/2015   05/23/2017
                       BARROW       04219580   FOWLER       SEAN        MARCUS             839      EXCHANGE CIR              BETHLEHEM        GA   30620        FL   10/8/2000    07/06/2017
                       COBB         03121607   HICKSON      VICKIE      LEA                2412     CAYLOR HILL POINTE NW     KENNESAW         GA   30152-5804   FL   8/27/1992    04/10/2018
                       CHEROKEE     03160161   SCHUYLER     PHILIP      A                  1321     GADDIS RD                 CANTON           GA   30115        FL   10/1/1988    09/24/1997
                       FULTON       04060618   BROWN        JUDY        G                  1090     GRACE HILL DR             ROSWELL          GA   30075-5880   FL   2/12/1997    08/09/2005
                       PAULDING     06209160   NAZAIRE      JUDITH                         243      LONGWOOD PL               DALLAS           GA   30132-9719   FL   10/3/2004    08/14/2013
                       LOWNDES      01205142   SCHAPPAUGH   JAMES       DEAN               1901     FAWNRIDGE RD              VALDOSTA         GA   31602        FL   2/2/1979     02/18/2014
                       FULTON       03005624   BAMBARGER    CASSANDRA   ANNE               8655     EVES RD                   ROSWELL          GA   30076        FL   1/25/1995    05/15/2003
                       DOUGLAS      02968454   LEWIS        JAMES       H                  7702     CAPPS RIDGE LN            DOUGLASVILLE     GA   30135        FL   3/8/1985     06/27/2005
                       DEKALB       02544886   MITCHELL     KONNY       L                  1179     CHURCH ST                 DECATUR          GA   30030        FL   6/27/1993    11/01/2004
                       COBB         03848227   WRIGHT       JEFFREY     G                  4650     HOWELL FARMS DR NW        ACWORTH          GA   30101-6239   FL   8/6/1996     07/02/1998
                       COBB         03848227   WRIGHT       JEFFREY     G                  4650     HOWELL FARMS DR NW        ACWORTH          GA   30101-6239   FL   8/6/1996     07/02/1998
                       WORTH        01330393   GERMAN       WILLIAM     JOSEPH             6110     POPLAR RD                 ALBANY           GA   31705        FL   6/29/1992    02/08/2016
                       FULTON       02038328   MCCLURE      TERI        PLUMMER            15938    MANOR CLUB DR             ALPHARETTA       GA   30004        FL   10/4/1992    11/21/2003
                       FAYETTE      03351607   ROUTON       GAIL        S                  401      PENNLYN PL                PEACHTREE CITY   GA   30269        FL   10/6/1996    07/27/2004
                       WHITFIELD    07389442   BARTON       KAYLI       MARIE              413      TAYLOR DR                 DALTON           GA   30720        FL   1/7/2008     10/17/2016
                       HENRY        08158891   BUCK         COURTNEY    ELAINE             3051     CENTURY LN                MCDONOUGH        GA   30253        FL   7/1/2012     06/30/2014
                       CLAYTON      07302622   WALKER       NATHALIE    SHANE              240      FLINT RIVER RD            JONESBORO        GA   30238        FL   1/6/2008     07/03/2014
                       APPLING      00648718   BROWN        LINDA       MORRIS             548      DUNNS LAKE RD             BAXLEY           GA   31513-7543   FL   1/1/1991     02/07/2006
                       COBB         03230754   DOUGHERTY    LAWRENCE    JOSEPH             4750     BALMORAL WAY NE           MARIETTA         GA   30068-1604   FL   8/1/1988     05/26/2006




  Ex. 2 to Petition:
                       HART         05909000   STODDARD     ELLEN       MARIE              96       KNOX CIR                  LAVONIA          GA   30553        FL   10/3/2004    01/08/2016




Braynard Declaration
                       HART         05909000   STODDARD     ELLEN       MARIE              96       KNOX CIR                  LAVONIA          GA   30553        FL   10/3/2004    01/08/2016
                       PAULDING     06106112   PLOUFF       BRIANNA     RENEE              82       CUMBERLAND WAY            DALLAS           GA   30132        FL   6/20/2004    04/10/2015
                       GWINNETT     08576073   REEVES       ESTHER      LANG               2634     LAUREL VIEW DR            SNELLVILLE       GA   30039        FL   10/7/2012    02/10/2015
                       FULTON       03134621   PETIT        JANET       L                  1650     COX RD                    ROSWELL          GA   30075        FL   7/1/1984     05/29/2008
                       CHEROKEE     03186246   RUNNELS      MICHELLE    DENISE             10247    HIGHWAY 92                WOODSTOCK        GA   30188        FL   9/1/1991     09/05/2008
                       TOOMBS       07190096   SALTER       LARON       STEVIE             1645     GLYNN JAMES RD            LYONS            GA   30436        FL   10/5/2008    04/14/2015
                       TOOMBS       07190096   SALTER       LARON       STEVIE             1645     GLYNN JAMES RD            LYONS            GA   30436        FL   10/5/2008    04/14/2015
                       FULTON       05592119   HEHN         JONATHAN    LASETER            755      CATHERINE ST SW           ATLANTA          GA   30310-3445   FL   10/6/2002    03/13/2008
                       FULTON       05985267   DRAA         PHILLIP     MICHAEL            560      CAMBRIDGE WAY NE          ATLANTA          GA   30328        FL   6/20/2004    08/19/2008
                       LOWNDES      07606705   STEWART      EMILY       BROOKE             3747     CREEKWOOD DR              VALDOSTA         GA   31602        FL   10/5/2008    08/11/2015
                       LOWNDES      08271190   STEWART      JOSHUA      EDWARD             3747     CREEKWOOD DR              VALDOSTA         GA   31602        FL   10/3/2010    08/13/2015
                       GWINNETT     06516023   JENKINS      KAYLA       ELIZABETH          3340     FAIRWAY OAKS DR           LAWRENCEVILLE    GA   30044        FL   1/6/2008     07/16/2015
                       PICKENS      07509505   SWANSON      GRANT       ANDREW             81       W SELLERS ST              JASPER           GA   30143        FL   10/9/2011    08/13/2015
                       GWINNETT     05678826   LANDRY       AGNES                          2822     NATHANIEL WAY             GRAYSON          GA   30017        FL   12/2/2002    03/09/2009
                       DODGE        07297997   GRIFFIS      JESSIE      VERNON             1221     JAY BIRD SPRINGS RD       CHAUNCEY         GA   31011        FL   6/15/2008    02/26/2009
                       PIKE         00764205   BUNTYN       ALLISON     LYNN               6526     NEW HOPE RD               MILNER           GA   30257        FL   10/5/1992    08/20/2010
                       HANCOCK      03477416   BARRINEAU    LLOYD       DOUGLAS            22691    HWY 16 HWY                SPARTA           GA   31087        FL   10/6/1996    02/24/2011
                       HANCOCK      03477416   BARRINEAU    LLOYD       DOUGLAS            22691    HWY 16 HWY                SPARTA           GA   31087        FL   10/6/1996    02/24/2011
                       CARROLL      02167251   RUNYON       VALERIE     ANN                2137     S VAN WERT RD             VILLA RICA       GA   30180-4962   FL   10/9/1984    02/16/2016
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 476 of 571




                       LOWNDES      06014085   HARNAGE      MICHELLE    DIANE              2517     LONESOME DOVE RD          VALDOSTA         GA   31602        FL   4/2/2004     02/12/2016
                       FAYETTE      07205932   CRILLY       MELISSA     JEAN               174      KRISTIE LN                TYRONE           GA   30290        FL   1/6/2008     04/15/2011



                                                                                                   Page 66
                                                                                                                                                                                  ~
                                                                                                                                                                                  I!
                                                                                                                                                                                  It
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                     GA Out of State Subsequent Registration


                       COLQUITT    05806864   BRYSON      JERRY         WILLIS              750      TREE FARM RD              MOULTRIE         GA   31768        FL   10/3/2004    12/06/2010
                       HOUSTON     00814794   GOSS        LAWRENCE                          1101     KING CIR                  PERRY            GA   31069        FL   1/20/1995    07/11/2016
                       COBB        07884001   GLOVER      CHRISTOPHER   MANESS              5216     CHERRY RIDGE DR           POWDER SPRINGS   GA   30127-2438   FL   10/6/2008    05/27/2016
                       HOUSTON     01144847   GORDON      GILL          HENRY               422      DOVETREE LN               KATHLEEN         GA   31047        FL   10/6/2013    05/09/2016
                       PIERCE      08516078   HAMPTON     KATELYN       ELIZABETH           815      GRADY ST                  BLACKSHEAR       GA   31516-1117   FL   9/30/2011    05/04/2016
                       CANDLER     02097608   SHAW        WILLOW        JEAN                697      DAVID ST                  METTER           GA   30439        FL   5/10/1992    05/19/2014
                       HARALSON    04368068   CHAMPION    CRYSTAL       RABREN              204      BUSHMILL RD               BREMEN           GA   30110        FL   7/12/1998    09/02/2014
                       CHEROKEE    08879960   STILES      ALLYSON       LADONNA             112      SUNDOWN WAY               ACWORTH          GA   30102        FL   10/9/2012    07/15/2014
                       ROCKDALE    04695567   VIGAY       JOCQUILYN     CHOLLETTE           2524     LAKE CAPRI DR             CONYERS          GA   30012        FL   7/9/2000     10/31/2016
                       CHEROKEE    08437788   SPIVIA      COLE          CHANDLER            635      HUBE TURNER DR            CANTON           GA   30115-8158   FL   5/23/2011    09/29/2016
                       UNION       04273858   ALSOBROOK   BOBBY         RAY                 27       IVYLOG GAP RD             YOUNG HARRIS     GA   30582        FL   10/5/2008    10/19/2016
                       TOWNS       06022145   SMITH       MARION        NEWELL              2456     OAK KNOLL DR              HIAWASSEE        GA   30546        FL   10/3/2004    06/05/2014
                       TOWNS       01704828   BARRETT     DARRELL                           339      BIG SKY DR                HIAWASSEE        GA   30546        FL   6/13/1984    06/30/2014
                       JONES       10494431   FLEMING     BRIANNA       DETRA               315      EAGLE CRST                MACON            GA   31211        FL   7/2/2015     09/13/2016
                       PEACH       08733727   BENNETT     JOSEPH        TREVOR              1021     OAK RIDGE DR              BYRON            GA   31008-6301   FL   7/30/2012    09/27/2016
                       DEKALB      07074069   OLADAPO     OMOTOLA       OPEYEMI             670      WOODCREST MANOR DR        STONE MOUNTAIN   GA   30083        FL   10/5/2008    09/26/2016
                       FULTON      02637556   MASSEY      ROBERT        WILLIAM             4        THE CROFT NE              ATLANTA          GA   30342-2438   FL   9/6/1988     04/28/2005
                       DEKALB      07074069   OLADAPO     OMOTOLA       OPEYEMI             670      WOODCREST MANOR DR        STONE MOUNTAIN   GA   30083        FL   10/5/2008    09/26/2016
                       FULTON      03412096   GREEN       KAREN         CHRISTINA           2015     CONRAD AVE SE             ATLANTA          GA   30315        FL   10/24/1995   02/14/2017
                       FULTON      06707518   WRIGHT      JOHNNY                            3648     VENETIAN PL SW            ATLANTA          GA   30331        FL   10/14/2005   03/21/2017
                       FULTON      02651056   VERCH       RICHARD       FREDERICK           8915     NESBIT LAKES DR           ALPHARETTA       GA   30022        FL   6/19/1995    04/20/2017
                       LUMPKIN     01173751   TRANSUE     RUSSELL       CHARLES             95       PECKS CREEK CT            DAHLONEGA        GA   30533        FL   7/2/1982     12/19/2017
                       COBB        08744629   PUGH        RAVEN         VICTORIA            1303     VININGS PKWY SE           SMYRNA           GA   30080        FL   7/31/2012    02/02/2018
                       ROCKDALE    07397080   PITTMAN     MONTELL       DONTE               1329     BROOKSTONE LAKE DR NE     CONYERS          GA   30012        FL   10/5/2008    01/05/2018
                       GWINNETT    10730161   JESPERSEN   DANIEL        PAUL                2899     OVERWOOD LN               SNELLVILLE       GA   30078        FL   4/8/2016     09/13/2018
                       THOMAS      08808255   MCBRIDE     KHADIJAH      MONIQUE             501      JUNIUS ST                 THOMASVILLE      GA   31792-7447   FL   9/9/2012     12/19/2018
                       SEMINOLE    04954868   NAPIER      KATHRYN       ALLEN               5577     HORSESHOE RD              DONALSONVILLE    GA   39845        FL   10/8/2000    04/17/2019




  Ex. 2 to Petition:
                       COBB        07855107   QUIST       WILLIAM       NIILOMO VANLARE     367      HERITAGE PARK TRCE NW     KENNESAW         GA   30144        FL   9/18/2008    04/22/2019




Braynard Declaration
                       TROUP       00900538   FIKES       DEBRA         C                   209      CANTERBURY DR             LAGRANGE         GA   30241-9641   FL   8/7/1990     04/24/2019
                       BARTOW      00658725   CANNON      KENNETH       EDWARD              4025     HIGHWAY 140               RYDAL            GA   30171-1307   FL   6/2/1986     07/30/2012
                       HABERSHAM   02679640   REICH       THOMAS        CARL                715      HEYDEN RIDGE DR           CLARKESVILLE     GA   30523        FL   10/6/1986    10/04/2012
                       HOUSTON     00784156   GOGGANS     VIRGINIA      ELAINE              106      BEVERLY DR                BONAIRE          GA   31005-4322   FL   2/28/1978    11/29/2012
                       BACON       08068787   BAZEMORE    PATRICIA      ANN                 1109     W 4TH STREET EXT          ALMA             GA   31510        FL   7/23/2009    02/27/2015
                       HART        06719839   BYRD        SHARON        ELIZABETH           8        SALIBA DR                 HARTWELL         GA   30643        FL   1/6/2008     02/24/2020
                       FAYETTE     01717522   MINERY      ROBERT        RICHARD             130      LIBBY LN                  TYRONE           GA   30290        FL   9/27/1973    10/20/2004
                       TIFT        07670741   STERNBERG   ERIC          ALAN                113      DOGWOOD LN                TIFTON           GA   31793        FL   10/5/2008    08/28/2018
                       UNION       01541293   ABBOTT      LADONNA       SHEPPARD            87       MOON SHADOW VW N          BLAIRSVILLE      GA   30512        FL   1/1/1980     09/14/2005
                       CLARKE      08182998   ROJAS       GABRIELA                          415      BAXTER ST                 ATHENS           GA   30609        FL   10/3/2010    09/15/2016
                       COWETA      01919207   CAVAN       BRYAN         MICHAEL             51       BEACON CRST               NEWNAN           GA   30265        FL   3/24/1976    02/16/2015
                       CLARKE      04990560   ROJAS       LUIS          DAVID               250      LITTLE ST                 ATHENS           GA   30605        FL   10/8/2000    07/25/2003
                       COBB        03166536   COTTRELL    SUZANNE       BOYKIN              1783     APPLE BLVD                MARIETTA         GA   30066-2954   FL   2/1/1988     01/16/2002
                       COBB        03166541   COTTRELL    MICHAEL       JOSEPH              1783     APPLE BLVD                MARIETTA         GA   30066-2954   FL   2/1/1988     03/22/2002
                       CHATHAM     04055225   IRELAND     LAUREL        FRANCES             21       CLARENDON RD              SAVANNAH         GA   31410-4115   FL   1/22/1997    03/27/2013
                       COBB        03121591   SHIPLEY     MICHAEL       WILLIAM             2439     CHERRYWOOD LN SW          MARIETTA         GA   30060        FL   2/1/1988     02/10/2014
                       CHEROKEE    06333517   EDWARDS     KEVIN         BERNARD             317      WALDAN CIR                ACWORTH          GA   30102        FL   10/3/2004    06/23/2009
                       MUSCOGEE    05128030   JENKINS     MALCOLM       ERIC                5483     CHATHAM WOODS DR          COLUMBUS         GA   31907-1853   FL   10/8/2000    07/21/2004
                       FULTON      04939829   PARKMAN     KELLY         LEVON               535      WESTMINSTER CT            ALPHARETTA       GA   30009        FL   10/8/2000    07/07/2005
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 477 of 571




                       NEWTON      03758321   SCOTT       JAMES         CURTIS              25       TANNERS CT                COVINGTON        GA   30016        FL   10/6/1996    02/17/2005
                       CLARKE      04958326   BAMFORD     WENDY         EMILEE              232      MAGNOLIA BLOSSOM WAY      ATHENS           GA   30606        FL   6/18/2000    07/16/2004



                                                                                                    Page 67
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   111

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                           GA Out of State Subsequent Registration


                       LAMAR      03874719   MERCADO             LEMUEL                           608      ZEBULON RD                MILNER              GA   30257         FL         10/6/1996    06/04/1997
                       FAYETTE    05216242   MONTGOMERY          LYNDA        LEE                 145      PEPPERMILL LNDG           FAYETTEVILLE        GA   30214         FL         1/29/2001    03/17/2014
                       FAYETTE    05216242   MONTGOMERY          LYNDA        LEE                 145      PEPPERMILL LNDG           FAYETTEVILLE        GA   30214         FL         1/29/2001    03/17/2014
                       GWINNETT   02905218   PROCACCINI          JACQUELINE   MARIE               6001     NEELY FARM DR             PEACHTREE CORNERS   GA   30092         FL         1/31/1995    07/21/2014
                       CHATHAM    04058086   BRUCE               KRISTI       LYNN                24       EAGLE RIDGE DR            SAVANNAH            GA   31406         FL         6/18/2000    06/18/2014
                       COBB       03099005   KING                JEFFREY      PAUL                1570     CHEATHAM CT SW            MARIETTA            GA   30064-4118    FL         8/25/1992    05/06/2000
                       PEACH      01275803   TEECE               CHARLES      RONALD              401      FORREST DR                FORT VALLEY         GA   31030         FL         11/19/1993   08/23/2007
                       COWETA     01919208   CAVAN               CHERYL       LONG                51       BEACON CRST               NEWNAN              GA   30265         FL         4/1/1976     03/09/2015
                       COWETA     01919207   CAVAN               BRYAN        MICHAEL             51       BEACON CRST               NEWNAN              GA   30265         FL         3/24/1976    02/16/2015
                       UNION      07151652   BASILE              ALFRED       THOMAS              281      OAK RIDGE ACRES           BLAIRSVILLE         GA   30512         FL         6/5/2007     03/20/2008
                       CAMDEN     10124859   BOLES               DANIEL       PORTER              1376     ESCOTT RD                 KINGSLAND           GA   31548         FL         11/19/2013   01/13/2016
                       FULTON     04966103   KNIGHT              MALAIKA      RASHIDA             205      CREST RIDGE DR            EAST POINT          GA   30344         FL         8/8/2008     09/26/2008
                       BULLOCH    01153233   EDWARDS             TRACY        LYNN                332      CROSS CREEK CIR           STATESBORO          GA   30461         FL         10/14/1993   06/19/2007
                       FLOYD      05497339   GILBERT             DUSTY        NEAL                2        BIRCHFIELD DR NE          ROME                GA   30165         FL         6/14/2002    10/29/2008
                       WALTON     02562094   HERBERT             LESLIE       DENNARD             2010     MOUNT VERNON RD NW        MONROE              GA   30656         FL         1/31/1992    01/15/2016
                       FORSYTH    05007802   SHADBURN            ALICIA       KUZNIAK             7140     BLACKTHORN LN             SUWANEE             GA   30024         FL         8/4/2000     11/06/2008
                       FLOYD      05191523   COX                 MELISSA      GRACE               825      DONAHOO RD SE             SILVER CREEK        GA   30173         FL         12/21/2000   12/01/2015
                       CAMDEN     07558656   BOLES               CHRISTINE    LEANN               1376     ESCOTT RD                 KINGSLAND           GA   31548         FL         6/3/2008     01/13/2016
                       NEWTON     10211783   SULLIVAN            BARRINGTON   OWEN                9435     BANDYWOOD DR SW           COVINGTON           GA   30014         FL         10/5/2014    12/08/2015
                       WALTON     02706755   HERBERT             WILLIAM      RICKY               2010     MOUNT VERNON RD NW        MONROE              GA   30656         FL         1/31/1992    01/22/2016
                       PIERCE     01365232   HENDERSON           ALVIN        PIERCE              1338     RIVER LANDING WAY         BLACKSHEAR          GA   31516         FL         7/6/1976     01/27/2016
                       COBB       02369190   THOMPSON            ALEXANDER    MONTGOMERY          4545     RIVER PKWY                ATLANTA             GA   30339         FL         10/1/1992    01/07/2016
                       APPLING    05861797   YORK                LAUREN       DOUGLAS             149      DEERFIELD DR              BAXLEY              GA   31513         FL         9/16/2003    08/03/2015
                       CLAYTON    03388232   WHITAKER-ROBINSON   CAROL        DENISE              552      CANADY CT                 HAMPTON             GA   30228         MD         10/14/1997   04/16/2012
                       CHEROKEE   04856401   KAROGLOU            NICHOLAS     THEODORE            215      PARK CREEK DR             WOODSTOCK           GA   30188         MD         10/8/2000    10/08/2012
                       FULTON     08778809   TILGHMAN            CLEVON       DARNELL             3626     CROFT PL NW               ATLANTA             GA   30331         MD         10/7/2012    08/15/2016
                       BARROW     11544650   CZAPKO              PRISCILLA    SUSAN               549      ELDER RD                  WINDER              GA   30680         MD         12/28/2017   01/19/2018




  Ex. 2 to Petition:
                       CATOOSA    04551301   SMITH               JOSHUA       D                   56       E LAKEVIEW DR             ROSSVILLE           GA   30741         ME         10/1/1998    10/06/2004




Braynard Declaration
                       COBB       02132567   GOLD                EILEEN       SHARON              8        ASHTON WOODS DR           MARIETTA            GA   30068-3407    MI         10/6/1980    11/20/2006
                       FULTON     06519509   ALEXANDER           DANIELLE     NICOLE              2275     RUGBY LN                  COLLEGE PARK        GA   30337         MI         6/18/2006    08/08/2012
                       LIBERTY    07684979   ANDERSON            SEAN         MICHAEL             46       OUT POST TRL              MIDWAY              GA   31320         MI         10/5/2008    11/07/2014
                       COWETA     02926927   DAVIS               LINDA        SUE                 405      POSEY RD                  NEWNAN              GA   30265-1357    MI         6/1/1988     01/26/2015
                       COWETA     02926927   DAVIS               LINDA        SUE                 405      POSEY RD                  NEWNAN              GA   30265-1357    MI         6/1/1988     01/26/2015
                       CARROLL    02162447   WALKER              JIMMY        L                   243      N LAKESHORE DR            CARROLLTON          GA   30117-1811    MI         5/1/1956     09/18/2006
                       BARROW     07028994   THOMAS              NATHANIEL    STEVEN              616      BEAU CT                   WINDER              GA   30680         MN         1/6/2008     11/06/2018
                       DEKALB     07727098   HARMON              ALEA         NICHOLE             3878     SABLE DR                  STONE MOUNTAIN      GA   30083         FL         10/5/2008    09/24/2010
                       COOK       08666735   BETTS               WILLIAM      PALMER              190      SANDAR ROSA LN            ADEL                GA   31620         FL         4/26/2012    09/04/2014
                       CHATHAM    03569683   BRYANT              ROBERT       GEORGE              1530     VASSAR ST                 SAVANNAH            GA   31405         FL         6/9/1996     01/04/2011
                       WALKER     00426043   THOMPSON            JAMES        RUSSELL             1425     MCFARLAND AVE             ROSSVILLE           GA   30741         FL         8/14/1984    07/28/2011
                       WARE       01364355   COOK                MAXINE                           700      KENWOOD DR                WAYCROSS            GA   31501         FL         2/15/1995    03/31/2011
                       BARROW     05556125   ANDERS              LORI         BETH                1565     WYNFIELD DR               AUBURN              GA   30011         FL         1/6/2008     09/06/2016
                       DEKALB     08759536   HARRIS              TAYLOR       LYNDSAY             2591     AUTUMN LAKE LN            DECATUR             GA   30034-3585    FL         7/9/2012     09/09/2016
                       COWETA     04168511   WARREN              WENDALL      EMMETT              194      BUDDY WEST RD             NEWNAN              GA   30263         FL         10/4/2015    01/26/2017
                       CARROLL    02963129   CLAY                JAMES        EDWARD              1802     MAPLE ST                  CARROLLTON          GA   30117         FL         5/3/1978     07/17/2017
                       TOOMBS     01313805   SUMMERSET           WAYNE                            1307     QUEEN ELIZABETH CIR       VIDALIA             GA   30474         FL         9/28/1991    10/18/2017
                       CHEROKEE   10590347   SUMMERS             JOHN         CHAPPELL            602      MYERS GATE RD             BALL GROUND         GA   30107         FL         12/10/2015   08/02/2017
                       COBB       08076599   STRICKLAND          KATRINA      WOODARD             2400     BARRETT CREEK BLVD        MARIETTA            GA   30066         FL         10/3/2010    01/03/2018
                                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 478 of 571




                       FULTON     11205031   MUALEM              MAYA         PHOEBE              114      W BELLE ISLE RD NE        ATLANTA             GA   30342         FL         1/10/2017    07/12/2017
                       GRADY      03493724   REED                JULIANNE     HENRY               161      MASON LN                  THOMASVILLE         GA   31792-0412    FL         1/19/1996    01/16/2018



                                                                                                          Page 68
                                                                                                                                                                                 u
                                                                                                                                                                                  ra


                                                                                                                                                                      ill
                                                                                                                                                                                 if

                                                                                                                                                                      I
                                                                                                                                                                                                   I!
                                                                                                                                                                                                   It
                                                                                                                                                                                                   13

                                                                                                                                                                                  -
                                                                                                                                                                                  -
                                                                                     GA Out of State Subsequent Registration


                       CLAYTON    06425851   SEABROOKS    ERICA         MONIQUE             11441    VINEA LN                  HAMPTON          GA   30228          FL         1/6/2008     02/27/2018
                       GWINNETT   05571299   LI           WEI                               1865     SUGARLOAF CLUB DR         DULUTH           GA   30097          FL         10/8/2006    01/02/2018
                       COBB       07172943   MCCALL       KEVIN         LEE                 1983     KINRIDGE RD               MARIETTA         GA   30062          FL         11/2/2008    04/16/2018
                       COBB       08374026   FREEDMAN     SCOTT         MICHAEL             4611     TRAYWICK DR               MARIETTA         GA   30062          FL         1/14/2011    03/01/2018
                       GWINNETT   01238778   NORMAN       CONNIE        ALETA               1882     FENCE RD                  DACULA           GA   30019          FL         9/20/1992    05/07/2018
                       FULTON     08183556   CROMARTIE    ROSA          LASHANTEZ           957      ALLENE AVE SW             ATLANTA          GA   30310          FL         3/16/2010    09/13/2018
                       GWINNETT   11525796   MARTIN       LYNESE        V                   450      WILLIE KATE LN            LAWRENCEVILLE    GA   30045          FL         11/21/2017   09/28/2018
                       FULTON     02638068   WHITE        ROBERT        C                   4670     NORTHSIDE DR NW           ATLANTA          GA   30327-4550     FL         10/11/1988   10/24/2018
                       DOUGLAS    10198390   KING         JACOB         CHANDLER            7950     SWEETWATER DR             DOUGLASVILLE     GA   30135          FL         4/15/2014    11/01/2018
                       PAULDING   02981451   SIEMENS      PATRICIA      ANN                 354      PERKINS RD                DALLAS           GA   30157          FL         7/4/1992     12/12/2018
                       FULTON     08589396   TIRADO       ANDREA        DANIELLE            909      SANDALWOOD DR             ATLANTA          GA   30350          FL         1/28/2012    12/18/2018
                       GLYNN      06556531   RUCKER       ROY           LIMERICK            532      OLD PLANTATION RD         JEKYLL ISLAND    GA   31527          FL         6/14/2005    10/14/2011
                       FULTON     08550374   GAYDOS       ANDREW        MICHAEL             3701     WATERS EDGE TRL           ROSWELL          GA   30075-8226     FL         11/7/2011    07/23/2012
                       FULTON     08550374   GAYDOS       ANDREW        MICHAEL             3701     WATERS EDGE TRL           ROSWELL          GA   30075-8226     FL         11/7/2011    07/23/2012
                       HALL       06768783   HOOPER       CATHY         DAWSON              6244     GRANT FORD RD             GAINESVILLE      GA   30506          FL         1/6/2008     06/06/2012
                       GLYNN      06556526   RUCKER       CINDY         MOORE               532      OLD PLANTATION RD         JEKYLL ISLAND    GA   31527          FL         6/14/2005    09/23/2011
                       LOWNDES    03973463   WHITE        ANDREA        KATHRYN             4633     RIDGEVIEW CIR             VALDOSTA         GA   31602          FL         10/4/1998    03/02/2005
                       NEWTON     10468673   GANGI        GUY           ANTHONY             95       ASCOTT TRCE               COVINGTON        GA   30016          FL         2/19/2019    02/26/2020
                       JACKSON    06369054   HYATT        HOLLY         MICHELLE            1469     POCKET RD                 BRASELTON        GA   30517          FL         10/5/2014    07/31/2019
                       HOUSTON    07943385   JOHNSON      ARTHUR        LEE                 103      BUNKERS TRL               WARNER ROBINS    GA   31088          FL         12/4/2008    07/08/2013
                       COBB       03126917   WISE         MATTHEW       ELLIOT              2323     CROSS CREEK DR            POWDER SPRINGS   GA   30127          FL         9/12/1992    09/05/2012
                       UNION      05881014   MORRIS       MATTHEW       CURTIS              152      RELAXED LN                BLAIRSVILLE      GA   30512          FL         10/7/2012    10/23/2012
                       UNION      04136472   MORRIS       TONY          CURTIS              152      RELAXED LN                BLAIRSVILLE      GA   30512          FL         10/8/2000    10/23/2012
                       FULTON     05772105   STEWART      JEFFREY       ROBERT              340      FOUNTAIN OAKS LN NE       ATLANTA          GA   30342-2528     FL         6/23/2003    07/01/2016
                       FULTON     02851396   TOFIL        GINA          ELIZABETH           280      DANIA DR                  ALPHARETTA       GA   30009          FL         3/19/1992    09/21/2016
                       THOMAS     00627437   MCLENDON     MARY          ANN                 547      SHORTLEAF PL              THOMASVILLE      GA   31792-2729     FL         6/21/1974    02/01/2000
                       BROOKS     05349724   JONES        ANGELA        DENISE              1567     GROOVERVILLE RD           DIXIE            GA   31629          FL         2/1/2004     06/22/2004




  Ex. 2 to Petition:
                       BARTOW     00665531   HOWARD       VIVIAN        MARIE               77       COTTAGE WALK NW           CARTERSVILLE     GA   30121          FL         6/29/1991    07/18/2005




Braynard Declaration
                       FULTON     02688944   LEWIS        THOMAS        EDWARD              984      FOXCROFT RD NW            ATLANTA          GA   30327          FL         10/11/1994   02/12/2002
                       COLUMBIA   02288329   CLINE        JENNIFER      LONG                592      BYRD DR                   HARLEM           GA   30814-3472     FL         9/28/1993    02/06/2013
                       MONROE     08212973   CAMPBELL     KERRI         ELIZABETH           11       CAMPBELL WAY              MACON            GA   31210-5378     FL         4/16/2010    05/20/2013
                       THOMAS     04652880   DEESE        PAUL          F                   960      SAINT PAUL RD             THOMASVILLE      GA   31757-0700     FL         3/9/1999     03/01/2013
                       COBB       03155578   MCCOLLUM     DAVID         ROY                 1218     SEVEN SPRINGS CIR         MARIETTA         GA   30068          FL         5/1/1990     10/16/2013
                       CHEROKEE   00879541   MITCHELL     KENNETH       DAYTON              300      PRESTON GLEN CIR          CANTON           GA   30114          FL         9/19/1992    07/31/2013
                       COBB       07472443   FUTRAL       ANDREW        JACOB               676      ANDERSON WALK             MARIETTA         GA   30062          FL         2/1/2008     05/22/2013
                       DEKALB     12150187   REDDICK      ARON          ARTHUR              7411     REDBUD LOOP               LITHONIA         GA   30038          FL         12/20/2018   08/20/2019
                       FORSYTH    08338005   MINOT        DEBBY         JANE                1545     AFFIRMED PL               SUWANEE          GA   30024          FL         12/1/2010    06/03/2014
                       NEWTON     05558801   FAGUNDO      JORGE         EMILIO              1790     CHRISTIAN CIR SE          CONYERS          GA   30013-3022     FL         6/20/2004    06/12/2014
                       FORSYTH    10007208   MINOT        FREDERICK     JONATHAN            1545     AFFIRMED PL               SUWANEE          GA   30024          FL         1/17/2013    05/30/2014
                       COBB       04948072   BURGER       ERIC          CHARLES             2875     GOLDFINCH CIR             MARIETTA         GA   30066          FL         8/11/2002    08/12/2014
                       HENRY      05621963   GARCIA       GERTRUDES     MEDER               532      KIBBEE RD                 MCDONOUGH        GA   30252          FL         10/3/2004    12/13/2005
                       HOUSTON    08387438   WRIGHT       CHRISTOPHER   SHAIKEAL-JAMAL      800      LEISURE LAKE DR           WARNER ROBINS    GA   31088          FL         10/7/2012    10/23/2014
                       DOUGLAS    06075918   MEADOWS      BRANDI        NICOLE              782      N BURNT HICKORY RD        DOUGLASVILLE     GA   30134          FL         10/3/2004    12/14/2006
                       LOWNDES    06050159   WEAVER       KRISTEN       EMERY               2823     LOCH LAUREL RD            VALDOSTA         GA   31601          FL         5/7/2004     09/27/2007
                       COBB       02518698   MORGAN       JOHN          FRANKLIN            2754     PRINCETON MILL CT         MARIETTA         GA   30068-3162     FL         2/3/1992     07/20/2015
                       GRADY      03415250   SHEFFIELD    ROBYN         JULENE              157      LARKIN ST                 WHIGHAM          GA   39897          FL         10/6/1996    06/11/2009
                       FORSYTH    06525187   LANDRENEAU   DARRYL        JAMES               5433     LANDSDOWNE CT             CUMMING          GA   30041          FL         4/30/2005    09/22/2009
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 479 of 571




                       HENRY      05785611   ERNEST       NIRLANDE                          1112     CAMERON RD                MCDONOUGH        GA   30253          FL         2/18/2007    10/09/2009
                       BURKE      08414872   BLEDSOE      DAPHNE        ANN                 1238     NETHERLAND RD             MIDVILLE         GA   30441-3660     FL         4/12/2011    03/02/2016



                                                                                                    Page 69
                                                                                                                                                                         u
                                                                                                                                                                          ra


                                                                                                                                                             :lil
                                                                                                                                                                         if

                                                                                                                                                              I
                                                                                                                                                                                           I!
                                                                                                                                                                                           It
                                                                                                                                                                          -•
                                                                                                                                                                          -
                                                                                           GA Out of State Subsequent Registration


                       FULTON     10146343   GEARY               ERIN        ALEXANDRIA           1904     NISKEY LAKE TRL SW        ATLANTA          GA   30331        FL   1/7/2014     03/02/2016
                       FAYETTE    08908704   DREZ                CAROLYN     WELCOME              129      TAMERLANE                 PEACHTREE CITY   GA   30269-2700   FL   10/24/2012   08/30/2016
                       COBB       10181680   SINGER              MOLLIE      BETH                 3640     LONE INDIAN CT            MARIETTA         GA   30066        FL   3/5/2014     04/28/2016
                       COBB       10181680   SINGER              MOLLIE      BETH                 3640     LONE INDIAN CT            MARIETTA         GA   30066        FL   3/5/2014     04/28/2016
                       GWINNETT   08250085   BARKER              ROBIN       NICOLE               4935     DUNCANS LAKE DR           BUFORD           GA   30519        FL   10/3/2010    06/17/2016
                       UNION      10116282   PAULK               BARBARA     JEAN                 159      KING MOUNTAIN RD          BLAIRSVILLE      GA   30512        FL   10/18/2013   12/14/2016
                       FULTON     08630462   GINTY               BRIAN       STEPHEN              916      MYRTLE ST NE              ATLANTA          GA   30309        FL   3/19/2012    06/08/2017
                       COBB       10210638   GREENBERG           LUCAS       MATTHEW              2009     AUGUSTA DR SE             MARIETTA         GA   30067        FL   6/22/2014    05/19/2017
                       FORSYTH    00842108   MENDE               LINDA       HOOD                 1815     HABERSHAM TRCE            CUMMING          GA   30041        FL   10/7/1994    03/09/2018
                       COBB       10606933   ROBERTS             SYDNEY      JOY                  805      CAUTHEN CT NE             MARIETTA         GA   30066        FL   10/9/2016    03/26/2018
                       FORSYTH    00842088   MENDE               GILL        ELLISON              1815     HABERSHAM TRCE            CUMMING          GA   30041-5982   FL   10/6/1994    03/09/2018
                       CATOOSA    05476709   SMITH               ROBERT      BENJAMIN             54       DOGWOOD TRL               RINGGOLD         GA   30736        FL   10/3/2004    07/25/2018
                       COBB       11726702   ROBERSON            JUSTIN      CHRISTOPHER          4587     WORTHINGS DR              POWDER SPRINGS   GA   30127        FL   5/16/2018    08/06/2018
                       COWETA     10102488   COLTON              DONOVAN     RAOUL                294      COUNTRY CLUB RD           NEWNAN           GA   30263        FL   9/27/2013    08/15/2018
                       CHEROKEE   11658306   MCGILL              AIDAN       MARSHALL             4989     WILLOW CREEK DR           WOODSTOCK        GA   30188        FL   3/27/2018    09/12/2018
                       DEKALB     12150187   REDDICK             ARON        ARTHUR               7411     REDBUD LOOP               LITHONIA         GA   30038        FL   12/20/2018   08/20/2019
                       FULTON     08964390   DALLAS              NATALIE     OLIVIA               25       CAMERON GLEN DR NW        ATLANTA          GA   30328        FL   6/14/2013    11/11/2019
                       LOWNDES    07539819   COLE                ALICIA      THERESA              2906     HUCKLEBERRY HOLW          VALDOSTA         GA   31605        FL   10/3/2010    06/24/2020
                       LOWNDES    07539819   COLE                ALICIA      THERESA              2906     HUCKLEBERRY HOLW          VALDOSTA         GA   31605        FL   10/3/2010    06/24/2020
                       GWINNETT   05361848   LYTLE               KIMBERLY    MICHELLE             3540     PARKWOOD HILLS CT         SNELLVILLE       GA   30078        FL   10/9/2001    02/09/2009
                       HENRY      11575178   WHITE               JAMES                            4046     ROTTERDAM PASS            HAMPTON          GA   30228        FL   1/26/2018    03/03/2020
                       FULTON     07505148   DENSON              REGINA      MAE                  3915     AILEY AVE                 ATLANTA          GA   30349        FL   10/5/2008    05/20/2020
                       HARALSON   02957961   JACKSON             LARRY       WALTER               115      LION DR                   BREMEN           GA   30110        FL   3/22/1965    08/17/2010
                       DOUGLAS    02971740   MCCOY               DOROTHY     C                    1794     TRAIL CREEK DR            LITHIA SPRINGS   GA   30122-2728   HI   7/2/1988     08/07/1995
                       CLARKE     03936390   DVORAK              KYLE        COREALLE             489      RIVER CHASE DR            ATHENS           GA   30605        IA   9/21/2004    09/20/2012
                       MUSCOGEE   06374607   BROWN               DENISE      MARIE                425      WALDEN CHASE LN           COLUMBUS         GA   31909        IA   10/4/2004    07/22/2016
                       COBB       01776384   DYSON               ANTHONY     D                    5100     WHITEOAK TER SE           SMYRNA           GA   30080        IL   2/4/1995     03/05/2015




  Ex. 2 to Petition:
                       HOUSTON    03469131   NELSON              DIANE                            118      CARTER CIR                WARNER ROBINS    GA   31093-2910   IL   1/3/1996     10/20/2005




Braynard Declaration
                       MUSCOGEE   01803076   NELSON              SHIRLEY     A                    4437     COLCHESTER CT             COLUMBUS         GA   31907        IL   2/27/1980    01/30/2015
                       GWINNETT   06038729   VO                  THANH       VAN                  7000     MAGNOLIA PARK LN          NORCROSS         GA   30093-3185   IL   4/15/2004    08/03/2019
                       GWINNETT   06038729   VO                  THANH       VAN                  7000     MAGNOLIA PARK LN          NORCROSS         GA   30093-3185   IL   4/15/2004    08/03/2019
                       NEWTON     06307430   VARGAS              TERESA                           549      RICHARDS CHAPEL RD        COVINGTON        GA   30016        IL   10/3/2004    10/03/2016
                       HENRY      10766606   WHITE               DOROTHY     J                    180      TYRE DR                   MCDONOUGH        GA   30253        IL   5/10/2016    06/14/2019
                       DEKALB     02107292   SOCOLOW             DANIEL      J                    2767     BRIARLAKE WOODS WAY NE    ATLANTA          GA   30345-3907   IL   5/9/1992     03/11/2008
                       CLARKE     11418135   ROBERTS-GALBRAITH   RACHEL      H                    194      GREYSTONE TER             ATHENS           GA   30606        IL   8/16/2017    12/05/2019
                       FULTON     03237941   PETERSEN            MARK        A                    211      COLONIAL HOMES DR NW      ATLANTA          GA   30309        IL   2/1/1992     01/14/2000
                       COBB       06282817   BROWN               ALESHA      RENEE                5419     JAMESTOWNE DR             POWDER SPRINGS   GA   30127        IL   9/22/2004    06/18/2018
                       BRANTLEY   01213886   CARR                JANICE      C                    41       OAK HAMMOCK DR            WAYNESVILLE      GA   31566-5016   IN   2/4/1996     08/06/2002
                       TROUP      00897747   HERNLEY             STEVEN      W                    106      OTTER LN                  LAGRANGE         GA   30241-1559   IN   8/7/1990     07/21/1991
                       WALTON     02852266   LETKE               MARY        BETH                 4275     EDDIE BYRD LN             LOGANVILLE       GA   30052        IN   4/24/1992    10/04/1996
                       JACKSON    10766196   GORSKI              MATTHEW     FRANCIS              229      ST MARK PL                BOGART           GA   30622        IL   10/9/2016    12/02/2019
                       FULTON     02989112   ANDERSON            ROBIN       LEIGH                450      RIVERTOWN RD              FAIRBURN         GA   30213        IN   3/17/1995    06/06/2002
                       HENRY      04244233   BROOKS              DARIEN      ORLANDO              432      RYOAKS DR                 HAMPTON          GA   30228        IN   10/8/2000    02/15/2001
                       CATOOSA    08441770   BARNABY             GENEVA      LYNN                 402      BAYLOR LN                 ROSSVILLE        GA   30741        KY   5/31/2011    07/17/2014
                       FORSYTH    07231001   WANDERS             LORI        ELLEN                5135     REMBRANT DR               CUMMING          GA   30040        IN   1/6/2008     07/23/2013
                       CHEROKEE   08820462   LYLE                KATHERINE   ELIZABETH            11000    AVONLEA PL                WOODSTOCK        GA   30189        IN   9/26/2012    06/21/2018
                       PAULDING   08556328   WHITE               JENNIFER    MICHELLE             199      DUNLEITH DR               DALLAS           GA   30132        KS   12/20/2011   02/21/2018
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 480 of 571




                       GWINNETT   04298479   WALKER              RONTAI      LAVELLE              2941     PLANTERS MILL DR          DACULA           GA   30019        KY   10/8/2000    07/29/2003
                       GWINNETT   04298479   WALKER              RONTAI      LAVELLE              2941     PLANTERS MILL DR          DACULA           GA   30019        KY   10/8/2000    07/29/2003



                                                                                                          Page 70
                                                                                                                                                                                         ~
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                             -
                                                                                                                                                                             -
                                                                                     GA Out of State Subsequent Registration


                       HENRY      01407592   GARCIA        ARTHUR                           395      MCGARITY DR               MCDONOUGH        GA   30252-2891   KY   2/3/1992     03/28/2001
                       HENRY      01407592   GARCIA        ARTHUR                           395      MCGARITY DR               MCDONOUGH        GA   30252-2891   KY   2/3/1992     03/28/2001
                       FULTON     06349107   HULETT        JOHANNA     MARY                 6260     BANNERHORN RUN            ALPHARETTA       GA   30005        KY   10/4/2004    04/14/2008
                       THOMAS     00641906   BOHMAN        ROBERT      ALAN                 100      E CLUB DR                 THOMASVILLE      GA   31792        KY   1/30/1992    11/03/2006
                       CLARKE     06243815   DUNN          TARA        RINGHAM              125      BETH CT                   ATHENS           GA   30605-6038   KY   10/3/2004    10/28/2006
                       GILMER     08806574   THOMAS        MARY        MARGARET             109      APPIAN WAY                ELLIJAY          GA   30540-1062   KY   9/26/2012    03/27/2017
                       PAULDING   08373206   SHERMAN       MICHELLE    ROSE                 15       TAVERN GRN                DALLAS           GA   30157        KY   10/7/2012    12/02/2015
                       DOUGLAS    08569040   LUTHER        SAIRA       MONEEC               6266     DORSETT SHOALS RD         DOUGLASVILLE     GA   30135        KY   10/7/2012    03/07/2016
                       HENRY      08145224   BULL          ZACHARY     GAGE                 2005     ROCKY BROOK CT            MCDONOUGH        GA   30252        KY   12/27/2009   11/14/2012
                       MCDUFFIE   02497190   TATUM         JAMES       E                    5740     HOLLY CIR NE              THOMSON          GA   30824-5033   KY   9/10/1970    12/07/2004
                       HALL       00364787   RUNYON        JUNE        MCCONKEY             6717     BLUE HERON WAY            FLOWERY BRANCH   GA   30542        KY   10/11/1994   11/13/2002
                       BARROW     04582894   BRANDENBURG   SHELBY      JEAN                 345      CENTENNIAL DR             BETHLEHEM        GA   30620        KY   12/18/1998   08/29/2008
                       THOMAS     00641989   BOHMAN        LYNN        BLACKMAN             100      E CLUB DR                 THOMASVILLE      GA   31792        KY   5/11/1976    01/18/2007
                       HENRY      06851440   BROWN         KEVIN                            200      TRADITIONS LN             HAMPTON          GA   30228        MO   5/20/2006    06/29/2018
                       HENRY      06851440   BROWN         KEVIN                            200      TRADITIONS LN             HAMPTON          GA   30228        MO   5/20/2006    06/29/2018
                       LAURENS    08669970   DARSEY        JONATHAN    BRYAN                2005     BUCKEYE RD                EAST DUBLIN      GA   31027        MO   5/9/2012     10/11/2016
                       COBB       03041037   WILLIAMS      BARBARA     JEAN                 2035     DAYRON CT                 MARIETTA         GA   30062-1787   NC   9/1/1988     10/22/2012
                       DOUGLAS    08742094   LEWIS         AILEEN      RAYCHEL              7101     STRICKLAND ST             DOUGLASVILLE     GA   30134        MS   10/7/2012    09/01/2015
                       FULTON     05317738   MEDLIN        JAMES       RONALD               258      ORMOND ST SE              ATLANTA          GA   30315-1357   MS   8/3/2001     02/16/2012
                       PAULDING   03095219   OREAR         PRUDENCE    RYND                 285      WASHINGTON BLVD           DALLAS           GA   30132-9084   NC   9/1/1972     09/21/2015
                       UNION      00004892   EDENFIELD     WILLIAM     DARRELL              42       GARDENIA WAY              BLAIRSVILLE      GA   30512        NC   10/11/1994   06/11/2020
                       FULTON     02679774   MULLINS       TERRY       LEE                  145      BROOKSHIRE LAKE DR        JOHNS CREEK      GA   30022        NC   3/31/1987    08/09/2020
                       DADE       04384987   PETERS        CHARLES     EDWARD               7709     OLD STATE RD              CLOUDLAND        GA   30731-5142   NC   4/16/1998    09/09/2005
                       CHEROKEE   06949375   WALSH         KATHERINE   ELEANOR              402      REDWOOD TRL               CANTON           GA   30114        NC   10/5/2008    09/05/2016
                       TROUP      04276820   GRIZZLE       JANICE      ARP                  307      LAKESHORE DR              LAGRANGE         GA   30240        DE   11/18/1997   08/03/2012
                       DEKALB     06247456   ROOKS         BRIDGETTE   ANDREA               2916     CLAIRMONT RD NE           ATLANTA          GA   30329        CT   10/3/2004    10/07/2008
                       DEKALB     06247456   ROOKS         BRIDGETTE   ANDREA               2916     CLAIRMONT RD NE           ATLANTA          GA   30329        CT   10/3/2004    10/07/2008




  Ex. 2 to Petition:
                       OCONEE     05751487   HERRON        LAURA       LEE                  1121     GARNET TRL                BOGART           GA   30622        CT   2/1/2004     07/17/2009




Braynard Declaration
                       RICHMOND   01433399   KENNEDY       JAMES       F                    2115     RICHMOND AVE              AUGUSTA          GA   30904-4748   CT   10/10/1994   05/28/1996
                       FULTON     03182107   WAKIM         JOANNE                           2660     PEACHTREE RD NW           ATLANTA          GA   30305        DC   10/1/1988    08/05/2013
                       HOUSTON    06005907   CHILDS        HENRY                            206      ROLLING RIDGE CT          WARNER ROBINS    GA   31088        DC   4/2/2004     08/26/2017
                       FULTON     05946961   WHARTON       ASHLEY      SIMONE               4000     JEFFREY DR                ATLANTA          GA   30349        DE   2/1/2004     08/10/2004
                       COBB       04922539   DAVIS         GLEN        PAUL                 2161     FOX HOUND PKWY            MARIETTA         GA   30062        FL   3/21/2000    08/03/2004
                       DEKALB     02903083   ROMERO        ILEANA      M                    2824     LIVSEY OAKS DR            TUCKER           GA   30084-2595   FL   1/5/1995     11/02/1995
                       DEKALB     08633613   MCMANUS       KENNETH     PAUL                 2256     HERITAGE DR NE            ATLANTA          GA   30345-3535   FL   3/5/2012     08/27/2012
                       LOWNDES    05934251   HOLT          ALEX        CHRISTOPHER          1508     MIRAMAR ST                VALDOSTA         GA   31602        FL   10/3/2004    07/16/2013
                       DEKALB     03459130   MURPHY        DORIS       A                    4841     ZINZENDORF DR             LITHONIA         GA   30038        FL   11/17/1995   02/18/2000
                       BEN HILL   01044760   COLLINS       HORACE                           146      GROVE AVE                 FITZGERALD       GA   31750        FL   1/1/1992     06/21/2005
                       FULTON     04312793   DENNEY        GREGORY     MCFERRIN             5125     BAROQUE CIR NE            ATLANTA          GA   30342        FL   10/4/1998    04/07/2004
                       DEKALB     07358018   BARNES        LATASHA     DIONNE               4667     LAKE VISTA CIR            ELLENWOOD        GA   30294        FL   10/5/2008    03/26/2012
                       COOK       07524397   SHEPPARD      PRESCOTT    ANTHONY              1550     PATTERSON ST              ADEL             GA   31620        FL   3/27/2001    12/09/2011
                       GWINNETT   02834724   MONEY         BARBARA     JO                   2678     LAKE FOREST TRL           LAWRENCEVILLE    GA   30043        FL   10/5/1990    09/01/1998
                       GWINNETT   02834725   MONEY         RANDALL     HAROLD               2678     LAKE FOREST TRL           LAWRENCEVILLE    GA   30043-6851   FL   10/9/1990    04/13/1999
                       BACON      03627193   ANDREWS       DUSTY       REED                 1612     W 4TH STREET EXT          ALMA             GA   31510-1532   FL   4/17/1996    01/03/2000
                       FAYETTE    01743904   THOMAS        EUGENE                           125      WHITE OAK TRL             FAYETTEVILLE     GA   30215-8131   FL   10/6/1988    06/29/2004
                       FAYETTE    01743904   THOMAS        EUGENE                           125      WHITE OAK TRL             FAYETTEVILLE     GA   30215-8131   FL   10/6/1988    06/29/2004
                       RICHMOND   07115798   JONES         SAMANTHA    ROSE                 1822     N BARTON DR               AUGUSTA          GA   30906        FL   10/5/2008    10/08/2012
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 481 of 571




                       MITCHELL   01654757   DEBARRY       RAYMOND     ELVIN                325      E MAPLE ST                SALE CITY        GA   31784        FL   2/10/1987    01/10/2013
                       BANKS      00396228   DAY           DENA        ANNIA                105      APPLEWOOD WAY             HOMER            GA   30547        FL   2/3/1992     06/01/2005



                                                                                                    Page 71
                                                                                                                                                                                   II
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                     GA Out of State Subsequent Registration


                       FORSYTH      01398950   SIEGEL      SCOTT         ALAN               2165     CREEKSTONE POINT DR       CUMMING          GA   30041        FL   4/8/1987     10/15/2012
                       WORTH        00034480   SHIVOK      MICHAEL       PAUL               6152     THOMAS RD                 ALBANY           GA   31705        FL   1/3/1992     04/12/2005
                       WORTH        00034480   SHIVOK      MICHAEL       PAUL               6152     THOMAS RD                 ALBANY           GA   31705        FL   1/3/1992     04/12/2005
                       ROCKDALE     03746236   CAMPBELL    STEVE         EBEN               446      PLEASANT HILL RD NW       CONYERS          GA   30012        FL   10/6/1996    12/26/2013
                       HART         05754673   PARTAIN     CHRISTOPHER   LEIGH              490      NURSERY RD                HARTWELL         GA   30643        FL   10/3/2004    08/19/2013
                       DECATUR      03889243   ROUSE       BARBARA       BENNETT            263      LAKESHORE DR              BAINBRIDGE       GA   39819        FL   10/6/1996    01/31/2006
                       LOWNDES      06705281   ITURRALDE   LINDA         MICHELLE           2981     PECAN PLANTATION RD       VALDOSTA         GA   31601        FL   10/26/2005   01/17/2007
                       FULTON       02463534   ORTI        FERNANDO      PATRICIO           7200     HUNTERS BRANCH DR NE      SANDY SPRINGS    GA   30328        FL   8/21/1984    10/01/2004
                       NEWTON       05768062   NICHOLS     KIRK          A                  35       SHORT CIR                 COVINGTON        GA   30016-7698   FL   11/7/2006    04/08/2013
                       CHEROKEE     02547179   HAMMOND     KATHLEEN      ANNE               3024     BRADSHAW CLUB DR          WOODSTOCK        GA   30188-2300   FL   3/4/1995     09/24/2013
                       CLARKE       06921122   FOYE        ALEXANDER     JOSEPH             657      WHIT DAVIS RD             ATHENS           GA   30605        FL   10/7/2012    02/06/2014
                       NEWTON       04123840   BURGESS     ARLETTA       KATTIE             50       FOUR OAKS LN              COVINGTON        GA   30014        FL   10/8/2000    04/02/2013
                       GWINNETT     08732712   MIXON       TRACY         LYNN               220      FOSTER TRACE DR           LAWRENCEVILLE    GA   30043        FL   7/13/2012    05/11/2018
                       FULTON       06464795   MENDEZ      FRANZ         EDSON              360      VICKERS RD                FAIRBURN         GA   30213        FL   7/28/2008    09/04/2014
                       FULTON       07403764   SMITH       JUANITA       ANN                4075     HAMMOCK TRCE              ATLANTA          GA   30349        FL   1/10/2008    05/01/2014
                       BARTOW       07966617   TOMLIN      BROOKE        DANIELLE           231      PIONEER TRL               CARTERSVILLE     GA   30121        FL   2/6/2009     08/27/2014
                       DEKALB       02479734   NAGEL       GEOFFREY      SCOTT              314      WINNONA DR                DECATUR          GA   30030        FL   4/13/1995    02/29/2016
                       LOWNDES      06117819   HOWARD      QUENTIN       DION               109      N HALL ST                 HAHIRA           GA   31632        FL   5/25/2004    02/03/2006
                       MERIWETHER   00400653   NEAL        LAURA         PATTERSON          65       GLORY LN                  GREENVILLE       GA   30222-4889   FL   7/6/1984     10/29/2014
                       FULTON       02644376   ZIEVE       RONALD        STEPHEN            6105     BLUE STONE RD NE          ATLANTA          GA   30328        FL   9/20/1992    11/26/2014
                       WARE         01365659   MOYE        TIMOTHY       IVAN               1103     DARLING AVE               WAYCROSS         GA   31501        FL   2/18/1992    10/20/2014
                       WHITE        00258572   RATCLIFFE   RONN          RAMON              372      DEER WOODS TRL            CLEVELAND        GA   30528        FL   9/7/1979     11/03/2014
                       DEKALB       04994244   BRADLEY     ARMICLE                          4080     WINDSOR CASTLE WAY        DECATUR          GA   30034        FL   7/11/2000    05/09/2006
                       FULTON       10564033   DANZ        MEGAN         PAIGE              330      HIGHLANDS CT              ALPHARETTA       GA   30022        FL   10/5/2015    09/26/2016
                       FAYETTE      04110483   WREN        HELEN         ELAINE             355      WOODSIDE BLVD             FAYETTEVILLE     GA   30214-2509   FL   10/3/2004    09/12/2007
                       COWETA       03207222   WILDER      STEPHEN       LEE                25       PARK SHORE PT             NEWNAN           GA   30263        FL   2/1/1993     05/27/2015
                       COWETA       03207222   WILDER      STEPHEN       LEE                25       PARK SHORE PT             NEWNAN           GA   30263        FL   2/1/1993     05/27/2015




  Ex. 2 to Petition:
                       FORSYTH      08647246   SANDOVAL    WILLIAM       ENRIQUE            610      CENTRAL PARK OVL          ALPHARETTA       GA   30004        FL   10/7/2012    04/02/2015




Braynard Declaration
                       COBB         08882877   BLANKS      EMMANUEL      JA'VON             1711     NAPPA VALLEY CT SE        SMYRNA           GA   30080        FL   9/19/2012    03/02/2015
                       GRADY        00637845   LESUER      MARC          ERIKSON            380      ARBORDALE CIR             OCHLOCKNEE       GA   31773        FL   4/26/1993    07/09/2008
                       PAULDING     08262470   MUNDY       THERESE       MARIE              342      FAIRWAY DR                ACWORTH          GA   30101        FL   10/7/2012    10/23/2015
                       THOMAS       03754187   SHERROD     ROSE          M                  118      SHERRY LN                 THOMASVILLE      GA   31757        FL   7/9/1996     10/07/2008
                       WAYNE        02297304   DENT        FRANCES       H                  705      WESTBERRY RD              ODUM             GA   31555-8970   FL   3/24/1966    06/11/2015
                       COBB         08459541   PICTOR      ERIC          DAVID              3227     TURTLE LAKE DR SE         MARIETTA         GA   30067-5020   FL   6/28/2011    08/10/2012
                       HALL         00360832   BAILEY      JOHNNY        WALTON             6802     GAINES FERRY RD           FLOWERY BRANCH   GA   30542        FL   7/25/1966    08/27/2015
                       HALL         00360832   BAILEY      JOHNNY        WALTON             6802     GAINES FERRY RD           FLOWERY BRANCH   GA   30542        FL   7/25/1966    08/27/2015
                       DECATUR      04377750   CARTER      JEFFERY       ALLEN              115      GAINES BOUIE RD           ATTAPULGUS       GA   39815        FL   4/2/1998     10/15/2015
                       BIBB         00810340   LONDON      JANA          BLACKBURN          315      IVYSTONE DR               MACON            GA   31220        FL   10/5/1992    11/07/2002
                       HALL         07201524   SALIE       DONALD        MORTON             5547     PLEASANT WOODS DR         FLOWERY BRANCH   GA   30542        FL   8/2/2007     06/26/2015
                       NEWTON       10116682   COFIELD     TORRI         ALIYA              70       RIVER NORTH CT            COVINGTON        GA   30016        FL   10/26/2013   08/25/2015
                       CHEROKEE     08344315   DAUBY       ALEXANDER     LEE                367      CARMICHAEL CIR            CANTON           GA   30115        FL   7/1/2012     11/18/2015
                       MITCHELL     02926205   YATES       JOHN          ROTH               80       S MACARTHUR DR            CAMILLA          GA   31730-1941   FL   8/17/1994    12/18/2015
                       CHEROKEE     06023317   RICE        MARCUS        DELOS              106      COTTAGE OAKS LN           WOODSTOCK        GA   30189        FL   10/3/2004    11/13/2009
                       HENRY        04483748   THWAITES    RICHARD       SEAN               1202     PERSIMMON WAY             MCDONOUGH        GA   30252        FL   10/8/2000    04/06/2001
                       MUSCOGEE     04413697   GRIGGS      TONYA         MICHELLE           1102     BROOKS RD                 COLUMBUS         GA   31903        FL   2/25/1998    04/27/2016
                       THOMAS       00641417   HALE        CLAUDINE      CATRETT            209      EUCLID DR                 THOMASVILLE      GA   31792        FL   9/10/1984    06/29/2011
                       COBB         04444160   CLYBURN     LESLIE        JONES              3357     LAKE CREST LN NE          ROSWELL          GA   30075-5219   FL   8/21/1998    07/26/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 482 of 571




                       HENRY        10574924   HUSKEY      MONET         YVONNE             461      VILLAGE CIR               STOCKBRIDGE      GA   30281        FL   11/17/2015   08/21/2016
                       NEWTON       07739031   PHILLIPS    WALTER        NATHANIEL          105      GOSHAWK WALK              COVINGTON        GA   30014        FL   10/5/2008    06/13/2016



                                                                                                    Page 72
                                                                                                                                                                                   II
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                   GA Out of State Subsequent Registration


                       DEKALB      08077582   ROMANO      GEORGE        RAYMOND           1907     BRIARMILL RD NE           ATLANTA         GA   30329        FL         10/3/2010    07/11/2016
                       FULTON      08371931   DIAZ        ANDREA        CRISTINA          1430     TAMARACK WAY              ALPHARETTA      GA   30005        FL         1/19/2011    09/27/2016
                       FULTON      10564033   DANZ        MEGAN         PAIGE             330      HIGHLANDS CT              ALPHARETTA      GA   30022        FL         10/5/2015    09/26/2016
                       BARROW      08025731   HARBIN      DERRICK       DWAYNE            2023     HUDSON DR                 BETHLEHEM       GA   30620        FL         10/7/2012    10/06/2016
                       DEKALB      07483361   THOMAS      ROOSEVELT     FRANKLIN          5549     HALSTED WAY               LITHONIA        GA   30038        FL         10/5/2008    09/28/2016
                       COBB        03047495   MOORE       GREGORY       KING              4389     N ELIZABETH LN SE         ATLANTA         GA   30339-5319   FL         10/1/1988    08/22/2016
                       GLYNN       04019760   DAVIS       ISAAC                           202      HORNET DR                 BRUNSWICK       GA   31525        FL         10/8/2000    04/27/2018
                       FORSYTH     05661822   POSS        JONATHAN      WILLIAM           5110     FIELDSTONE VIEW CIR       CUMMING         GA   30028        FL         2/18/2003    06/18/2018
                       GWINNETT    10891206   SMITH       CARLTON       GARRETT           260      NIMBLEWILL WAY SW         LILBURN         GA   30047        FL         8/24/2016    08/31/2018
                       FULTON      05141898   SKOLLAR     MILENA        GARCIA            145      GROSVENOR PL NW           ATLANTA         GA   30328        FL         10/1/2000    10/05/2018
                       COLUMBIA    07947784   MELTON      TRACI         LYNN              4560     HILLSIDE DR               EVANS           GA   30809-3020   FL         11/18/2008   10/31/2018
                       WARE        03574018   REED        LYNN          GILLTER           1017     REED ST                   WAYCROSS        GA   31501-2809   FL         2/14/1996    11/05/2018
                       COBB        10344905   URAZOVA     OLGA                            3445     HIGHBORNE CONNECTOR NE    MARIETTA        GA   30066        FL         9/12/2014    04/25/2019
                       DEKALB      10231123   MONETT      MOLLIE        STERN             1910     GRIST STONE CT NE         ATLANTA         GA   30307        FL         6/10/2014    05/31/2019
                       FULTON      02971526   DICKIE      KIM           SKELTON           10295    CARLEIGH LN               ROSWELL         GA   30076        FL         5/23/1988    07/17/2019
                       HALL        06083643   ROPER       JOSHUA        WESLEY            120      WILDWOOD CIR              GAINESVILLE     GA   30501        FL         6/20/2004    03/13/2012
                       FORSYTH     00147238   SIMON       FRAN          YOFFE             6810     KENMARE WALK              CUMMING         GA   30040        FL         7/4/1978     08/10/1998
                       FORSYTH     00142771   SIMON       STEVEN        JOHN              6810     KENMARE WALK              CUMMING         GA   30040        FL         7/21/1978    08/10/1998
                       HOUSTON     00787506   LUPPINO     JOHN          NICOLAS           102      PUTTERS CT                WARNER ROBINS   GA   31088        FL         11/8/1982    08/08/2012
                       MITCHELL    00527789   NURMI       CHRISTOPHER   LEE               4868     POWELL RD                 CAMILLA         GA   31730        FL         9/29/1994    03/07/2002
                       LEE         05127902   HOLBROOK    MICHAEL       RAY               165      JOE TOOLE DR              LEESBURG        GA   31763-4357   FL         10/8/2000    08/25/2004
                       HABERSHAM   05471998   LINDLEY     MEGAN         MARIE             2146     OLD ATHENS HWY            CORNELIA        GA   30531        FL         5/8/2002     01/26/2011
                       FULTON      02038324   MCCLURE     RODERICK                        15938    MANOR CLUB DR             ALPHARETTA      GA   30004        FL         10/3/1992    11/21/2003
                       PAULDING    03812323   DENNARD     WILLIE        G                 514      DILLON DR                 DOUGLASVILLE    GA   30134-4991   FL         10/8/2000    05/18/2001
                       HOUSTON     03695197   DEAL        REBECCA       COUNTS            3219     MOODY RD                  BONAIRE         GA   31005        FL         10/6/1996    12/21/2004
                       GORDON      03387313   EDWARDS     DAVID         WILLIAM           361      JOLLY RD NW               CALHOUN         GA   30701        FL         2/6/2000     01/21/2005
                       FORSYTH     01897151   SMOCK       ISABELLE      WALDREP           6375     BARBERRY HILL PL          GAINESVILLE     GA   30506        FL         1/16/1980    12/29/2014




  Ex. 2 to Petition:
                       COBB        03031959   WARD        SANDRA        BLAIR             845      LAUREL CREST CT SW        MARIETTA        GA   30064        FL         9/1/1980     10/07/2005




Braynard Declaration
                       WALTON      01854213   THOMPSON    DAVID         GRADY             805      NUNNALLY FARM RD          MONROE          GA   30655-5707   FL         7/13/1974    03/18/2003
                       COBB        01944799   DRECHSEL    SUSAN         WELLS             92       OLD STONEMILL RD NE       MARIETTA        GA   30067-4128   FL         10/8/1994    12/26/2001
                       GWINNETT    02772418   MCCART      NANCY         LOUISE            5719     LEGENDS CLUB CIR          BRASELTON       GA   30517        FL         9/13/1985    12/03/2013
                       GWINNETT    04991529   MITCHELL    GLEN          EDWARD            1200     RIVER OVERLOOK DR         LAWRENCEVILLE   GA   30043        FL         10/6/2002    04/12/2013
                       HOUSTON     08510302   LINNE       CHRISTIAN     MICHAEL           208      WYNN PL                   WARNER ROBINS   GA   31088        FL         9/22/2011    05/17/2013
                       FULTON      06967623   HOLLOMAN    SHANNON       NICHOLE           510      ENGLISH AVE NW            ATLANTA         GA   30318        FL         10/8/2006    06/04/2013
                       FULTON      02389797   ZEEMAN      BARBARA       ANN               1118     WINBURN DR                ATLANTA         GA   30344        FL         11/7/1994    04/12/2004
                       TIFT        02633957   PERRYMAN    REID          JOHNSON           46       LOGAN DR                  TIFTON          GA   31793        FL         9/19/1984    09/22/2016
                       FULTON      07687944   ORCHID      LANCE         RANDALL           100      6TH ST NE                 ATLANTA         GA   30308        FL         10/5/2008    06/20/2016
                       BARTOW      00676192   VAN         SHERRY                          11       DIXIE DR SW               CARTERSVILLE    GA   30120-6730   FL         10/11/1988   05/06/1999
                       FULTON      02436220   KUNIAN      DONALD        LEWIS             915      MAGNOLIA BLOSSOM CT       ALPHARETTA      GA   30005        FL         9/13/1992    07/23/2004
                       COLUMBIA    06273939   BAKER       DARRYL        AUSTIN            4457     SHADOWMOOR DR             AUGUSTA         GA   30907        FL         10/3/2004    11/06/2017
                       LAURENS     06877381   NICHOLSON   CLAYTON       DONALD            529      LIVE OAK WAY              DUBLIN          GA   31021        FL         6/27/2006    06/18/2013
                       CHATTOOGA   00835726   MCGRAW      BOBBIE        RICHARD           277      MOORE ST                  SUMMERVILLE     GA   30747-5872   FL         6/18/1990    09/04/2014
                       FULTON      02747670   ELAM        NANCY         SMITH             1211     GLENRIDGE PL NE           ATLANTA         GA   30342-5009   FL         7/7/1980     01/23/2006
                       COBB        03118931   MAULDIN     MICHAEL       RAYMOND           78       PHEASANT DR SE            MARIETTA        GA   30067-4215   FL         2/1/1988     02/23/2007
                       BARTOW      03492267   RAINS       SUSAN         LEE               32       GROVE POINTE WAY          CARTERSVILLE    GA   30120        FL         2/4/1996     03/07/2007
                       COLUMBIA    06237654   JOHNSON     STEVEN        TIMOTHY           4571     OXFORD DR                 EVANS           GA   30809        FL         10/3/2004    09/07/2007
                       DECATUR     04062927   RAY         MARCIA        WATKINS           310      STONE RD                  CLIMAX          GA   39834        FL         10/4/1998    03/08/2006
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 483 of 571




                       DECATUR     04062927   RAY         MARCIA        WATKINS           310      STONE RD                  CLIMAX          GA   39834        FL         10/4/1998    03/08/2006
                       JEFFERSON   01326637   MORAN       JOSEPH        DONALD            1096     COUNTRY CLUB CIR          WRENS           GA   30833-3526   FL         5/2/1990     10/01/2007



                                                                                                  Page 73
                                                                                                                                                                    u
                                                                                                                                                                     ra


                                                                                                                                                          al
                                                                                                                                                                    if

                                                                                                                                                          I
                                                                                                                                                                                      II
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                   GA Out of State Subsequent Registration


                       JEFFERSON   01326637   MORAN       JOSEPH     DONALD               1096     COUNTRY CLUB CIR          WRENS            GA   30833-3526   FL   5/2/1990     10/01/2007
                       DEKALB      05009109   MORGO       JORDAN     LINDSAY              4273     WEBB RD                   TUCKER           GA   30084        FL   10/3/2004    12/11/2007
                       FULTON      02567227   DILLON      LESLIE     ALICIA               357      AUBURN POINTE DR SE       ATLANTA          GA   30312        FL   5/5/1994     04/01/2015
                       FAYETTE     02939391   PAILER      PATRICIA   ANN                  135      HUNTERS WALK              FAYETTEVILLE     GA   30214        FL   7/1/1980     09/12/2008
                       FULTON      06300521   LEWIS       LISA       MARIE                3334     PEACHTREE RD NE           ATLANTA          GA   30305        FL   10/3/2004    06/29/2015
                       FULTON      03650492   SLONE       TERRI      SEAL                 3638     PEACHTREE RD NE           ATLANTA          GA   30319        FL   10/8/2000    11/17/2008
                       LUMPKIN     05883564   WHITE       TERRI      LYNN                 133      CANE MILL LN              DAHLONEGA        GA   30533        FL   10/3/2004    12/16/2010
                       LOWNDES     08825170   COOK        CARLI      MARIE                4165     NELSON HILL PL            HAHIRA           GA   31632        FL   10/3/2012    04/19/2016
                       CLINCH      04111010   MCCOY       SEAN       ANDREW               182      W PLANT AVE               HOMERVILLE       GA   31634        FL   6/18/2000    06/03/2011
                       HOUSTON     06414213   MUNN        KEITH      GORDON               222      ROYAL CREST CIR           KATHLEEN         GA   31047        FL   10/5/2008    12/01/2010
                       BIBB        07622173   BUTLER      DELORES                         4193     CAVALIER DR               MACON            GA   31220        FL   10/5/2008    07/22/2016
                       GWINNETT    10464951   LLOYD       ASIA       AMARI                3086     JUHAN RD                  STONE MOUNTAIN   GA   30087        FL   4/29/2015    08/30/2016
                       DEKALB      06617774   ROSALES     WALTER     ALFREDO              332      OSPREY PT                 STONE MOUNTAIN   GA   30087        FL   10/5/2008    07/23/2016
                       FULTON      02473206   ZIMMERMAN   GARY       RAY                  575      LAKEMONT CT               ROSWELL          GA   30075        FL   2/4/1988     11/30/2016
                       SPALDING    10364325   GLASS       TREVOR     CAMERON              60       ROUNDLAKE RD              GRIFFIN          GA   30224        FL   10/25/2014   10/14/2016
                       FULTON      02471528   MILNER      GENE       WHITNER              10       HARRIS GLN NW             ATLANTA          GA   30327        FL   3/23/1983    03/14/2017
                       CHATHAM     01589311   HUNTER      ANGELA     BESS                 105      COBBLERS CT               POOLER           GA   31322        FL   1/1/1984     06/05/2017
                       PAULDING    06254068   RUSH        MEGHAN     MICHELE              180      WALL RD                   HIRAM            GA   30141        FL   7/12/2004    07/28/2017
                       ROCKDALE    01878501   ADAMS       OZIE       DEE                  1322     GILFORD PL                CONYERS          GA   30094-7313   FL   10/10/1988   08/15/2017
                       COLUMBIA    06273939   BAKER       DARRYL     AUSTIN               4457     SHADOWMOOR DR             AUGUSTA          GA   30907        FL   10/3/2004    11/06/2017
                       DOUGLAS     02970565   FURR        PEGGY      DANIELL              4999     PRESTLEY MILL RD          DOUGLASVILLE     GA   30135        FL   2/5/1988     02/28/2018
                       WARE        08253758   SWAGERTY    LILLIE     MAE                  305      BUTLER ST                 WAYCROSS         GA   31501        FL   10/9/2011    12/20/2017
                       FULTON      03038864   SMITH       GORDON     ALLEN                440      IVY PARK LN NE            ATLANTA          GA   30342-4554   FL   6/1/1992     02/14/2018
                       HALL        06349213   TORRES      JOSE       VLADIMIR             4437     UNION CHURCH RD           FLOWERY BRANCH   GA   30542        FL   9/29/2004    02/13/2018
                       FULTON      04816272   ROBINSON    THOMAS     LEE                  216      SEMEL CIR NW              ATLANTA          GA   30309        FL   10/8/2000    06/22/2018
                       COBB        08589971   TRAYLOR     JASON      MCKINLEY             4061     HONEYSUCKLE DR SE         SMYRNA           GA   30082-3345   FL   1/13/2012    08/31/2018
                       HOUSTON     11704583   LANDRY      SYDNEY     CAROL                207      SINTON PL                 WARNER ROBINS    GA   31098        FL   4/24/2018    09/26/2018




  Ex. 2 to Petition:
                       HOUSTON     11704583   LANDRY      SYDNEY     CAROL                207      SINTON PL                 WARNER ROBINS    GA   31098        FL   4/24/2018    09/26/2018




Braynard Declaration
                       HENRY       10417671   DUKE        BRYAN      KEITH                200      STEELE DR                 HAMPTON          GA   30228        FL   5/5/2014     10/22/2018
                       HOUSTON     06193060   BUI         OSCAR      KHOI                 206      ESTATES WAY               WARNER ROBINS    GA   31088-3117   FL   9/1/2004     12/07/2018
                       WHITFIELD   03762442   MEZA        ISABEL                          400      LESLEY DR                 DALTON           GA   30721-5040   FL   7/5/1996     07/12/2019
                       DOUGLAS     11836700   BROWN       KIAYA      BRYANNA              4162     REBEL TRAIL DR            DOUGLASVILLE     GA   30135        FL   8/1/2018     09/05/2019
                       BURKE       08788597   JACKSON     TREVOR     DARNELL              341      BUXTON DR                 GIRARD           GA   30426-4306   FL   9/16/2012    09/27/2019
                       CLAYTON     06946592   PROCTOR     FAYE       EDWARDNETTE          6450     MISSING ADDRESS                            GA                FL   10/8/2006    01/16/2020
                       FULTON      11733664   EBERLE      CHARLES    RYAN                 3070     WALNUT CREEK DR           ALPHARETTA       GA   30005        FL   5/11/2018    01/29/2020
                       FAYETTE     12507582   OGLE        DANIEL     RYAN                 416      ABRELL WOODS CT           PEACHTREE CITY   GA   30269        FL   12/19/2019   02/27/2020
                       RICHMOND    04182402   STENSON     AISHIA     VALERIE              3200     DEANS BRIDGE RD           AUGUSTA          GA   30906        IL   7/24/1997    09/06/2012
                       RICHMOND    04182402   STENSON     AISHIA     VALERIE              3200     DEANS BRIDGE RD           AUGUSTA          GA   30906        IL   7/24/1997    09/06/2012
                       HENRY       11024603   DREW        WILLIE     ANN                  433      HARVICK CIR               STOCKBRIDGE      GA   30281        IL   10/6/2016    10/11/2019
                       HENRY       11024603   DREW        WILLIE     ANN                  433      HARVICK CIR               STOCKBRIDGE      GA   30281        IL   10/6/2016    10/11/2019
                       RICHMOND    10384307   LAVIERI     CONRAD                          326      PLEASANT HOME RD          AUGUSTA          GA   30907        IL   1/31/2016    06/14/2019
                       RICHMOND    10384307   LAVIERI     CONRAD                          326      PLEASANT HOME RD          AUGUSTA          GA   30907        IL   1/31/2016    06/14/2019
                       FULTON      10237296   ZARIPHEH    SUSAN                           1329     BOOTH AVE NW              ATLANTA          GA   30318        IL   5/9/2014     01/13/2016
                       DEKALB      06305427   RODRIGUEZ   DANIEL                          3863     MEMORIAL DR               DECATUR          GA   30032        IL   10/5/2008    05/17/2016
                       HALL        00393897   HULSEY      SIDNEY     PHILIP               4165     HOLLY SPRINGS RD          GILLSVILLE       GA   30543        IA   10/11/1988   07/08/2002
                       RICHMOND    03383856   GOODWIN     LAWRENCE                        505      13TH ST                   AUGUSTA          GA   30901        IA   6/20/2004    07/05/2018
                       HENRY       04149787   MCCRARY     JAMES      MICHAEL              916      LANDING PT                STOCKBRIDGE      GA   30281        IA   10/8/2000    07/25/2017
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 484 of 571




                       FORSYTH     02061324   OLSON       MICHAEL    J                    1930     VINEYARD CT               ALPHARETTA       GA   30004-7831   IL   2/3/1992     10/10/2000
                       FULTON      10197933   KUPOR       EMMA       ALEXIS               4550     JETTRIDGE DR NW           ATLANTA          GA   30327        IL   4/14/2014    10/01/2015



                                                                                                  Page 74
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                     -•
                                                                                                                                                                     -
                                                                                     GA Out of State Subsequent Registration


                       FAYETTE     01750361   SMITH        PATRICIA      ANN                129      VILLAGE GREEN CIR         TYRONE             GA   30290        IA         8/10/1990    08/22/2013
                       FAYETTE     10701697   JOHNSON      JAMES         H                  100      BROWNING CT               FAYETTEVILLE       GA   30214        IL         3/22/2016    06/14/2019
                       CHEROKEE    03915228   MOORE        MICHAEL                          261      TRADITIONS DR             ALPHARETTA         GA   30004        ID         10/8/2000    01/20/2020
                       DEKALB      01908106   BROWN        ROBERT        J                  5614     MANASSAS RUN              STONE MOUNTAIN     GA   30087-5238   IL         6/16/1990    07/08/1996
                       CLARKE      06176638   RICE         SABRIYA                          260      NEW AVE                   ATHENS             GA   30601        IL         10/3/2004    03/14/2015
                       DEKALB      03408801   AVERY        BRIAN         J                  4702     HUNTSMAN BND              DECATUR            GA   30034-2505   IL         11/1/1995    01/27/2015
                       DEKALB      07562738   WALKER       BRITTANY      NICOLE             5300     RIDGE FOREST DR           STONE MOUNTAIN     GA   30083        IL         10/5/2008    01/14/2020
                       CLAYTON     03838900   BROWN        SHARON                           534      FIELDGREEN DR             JONESBORO          GA   30238        IL         10/6/1996    08/15/2016
                       DEKALB      08083121   BRYANT       JASMINE       RENEE              2251     COBB CREEK DR             DECATUR            GA   30032-6174   IL         2/12/2012    10/03/2016
                       GWINNETT    10642864   TRUONG       MARY                             175      MOHAWK TRL                SUWANEE            GA   30024        IL         1/26/2016    03/16/2020
                       RICHMOND    01430878   JOHNSON      CHERYL        A                  2737     SPIRIT CREEK RD           HEPHZIBAH          GA   30815-5956   IL         12/15/1990   08/08/2008
                       CHATHAM     01565319   JOHNSON      JOSEPH                           16       BEN KELL RD               SAVANNAH           GA   31419-3101   IL         4/16/1992    02/19/2020
                       RICHMOND    06647733   SMITH        KEITH                            2363     RICHWOOD DR               AUGUSTA            GA   30906        IL         9/9/2005     10/03/2014
                       DEKALB      06426956   HAYWOOD      RENEE                            7546     MOUNTAIN CREEK BLF        LITHONIA           GA   30058        IL         12/23/2004   07/19/2012
                       PUTNAM      03572150   CROXTON      MICHAEL       B                  119      CAROLYN DR                EATONTON           GA   31024-5428   IL         6/9/1996     04/24/2007
                       PICKENS     01023187   WALKER       SANDRA        J                  137      PLEASANT HILL RD          JASPER             GA   30143-3029   IL         5/12/1972    10/02/1984
                       CHEROKEE    04341074   SMITH        GREGORY       J                  623      FOXHOLLOW LN              ALPHARETTA         GA   30004        IL         10/3/1999    12/12/2001
                       HENRY       03830372   GUILFORD     ALEXANDER     G                  307      THISTLEWOOD RUN           MCDONOUGH          GA   30252-4074   IN         10/5/1997    10/03/2000
                       DEKALB      05511400   BROWN        DENISE        M                  515      CHEVELLE LN               DECATUR            GA   30030        IL         7/14/2002    09/28/2015
                       DEKALB      01981291   HARRIS       LISA          M                  4210     JEFFERSON SQUARE CT       DECATUR            GA   30030        IL         7/7/1992     04/15/2019
                       HOUSTON     00802203   HILL         HERMAN                           202      REID ST                   WARNER ROBINS      GA   31088-4932   IL         7/14/1990    08/09/2017
                       DEKALB      05988263   CERVANTES    CARMEN                           333      DREXEL AVE                DECATUR            GA   30030        IL         10/3/2004    09/27/2012
                       CHEROKEE    11730648   SUTA         DONNA                            220      WINDY RIDGE LN            CANTON             GA   30114        IL         5/1/2018     10/11/2019
                       GWINNETT    04378289   CAMPBELL     QUBI          EUGENE             3205     PADDLE WHEEL CT           SUWANEE            GA   30024        IN         10/4/1998    08/28/2000
                       DEKALB      01881113   ALLEN        RICHARD       L                  2095     TWIN FALLS RD             DECATUR            GA   30032-6053   IN         6/30/1984    02/18/1999
                       EFFINGHAM   04580160   MOORE        JAMES         EDWARD             612      LOG LANDING RD            SPRINGFIELD        GA   31329        IN         10/3/2004    07/07/2011
                       RABUN       03535228   CLARK        APRIL         ANN                6524     HIGHWAY 441 SOUTH         LAKEMONT           GA   30552        IN         10/6/1996    08/27/2014




  Ex. 2 to Petition:
                       RABUN       03535228   CLARK        APRIL         ANN                6524     HIGHWAY 441 SOUTH         LAKEMONT           GA   30552        IN         10/6/1996    08/27/2014




Braynard Declaration
                       CHATHAM     11554843   LANSER       ALANA         JEANNETTE          2        PALM GROVE CT             SAVANNAH           GA   31410        IN         12/29/2017   10/06/2018
                       GLYNN       02110265   STASKO       ALBERT        FRANK              503      MARSH CIR                 ST SIMONS ISLAND   GA   31522        KS         1/17/1980    08/22/2014
                       RABUN       10199844   WALKER       JUSTIN        MORRIS             294      WALKER LN                 RABUN GAP          GA   30568        KS         4/16/2014    03/21/2018
                       GREENE      06929564   COOPER       SIDNEY        ROSS               1201     CRACKERS NECK RD          GREENSBORO         GA   30642        KS         1/27/2012    03/11/2019
                       DEKALB      05344741   COX          JOAN          DONA               4178     DURHAM CIR                STONE MOUNTAIN     GA   30083        KY         10/6/2002    06/08/2004
                       CHEROKEE    02994113   FRYER        ANGELIA       STOREY             5205     VALLEY TARN               ACWORTH            GA   30102        KY         8/1/1988     07/22/2005
                       PIKE        00898567   PHILLIPS     GERALD        WAYNE              15840    CONCORD ST                ZEBULON            GA   30295        KY         12/11/1986   03/24/1995
                       PIKE        02186725   KIRKLAND     DAVID         RAY                3516     OLD ZEBULON RD            ZEBULON            GA   30295-3470   KY         4/13/1992    08/14/1995
                       COBB        05235257   MITCHELL     DARIN         WAYNE              2119     ECTOR PL NW               KENNESAW           GA   30152        KY         10/3/2004    06/07/2005
                       COLUMBIA    04189839   HARRIS       MARCUS        DARNELL            2069     GLENN FLS                 GROVETOWN          GA   30813-5499   KY         10/4/1998    06/07/2002
                       DOUGHERTY   04926788   HUNTER       CEDRIC        BERNARD            521      SOUTHGATE AVE             ALBANY             GA   31701        KY         10/8/2000    09/09/2008
                       GWINNETT    06060236   BLOODWORTH   RICHARD       ADAM               2915     WINDSONG PARK LN          DACULA             GA   30019        KY         6/20/2004    07/11/2008
                       CARROLL     02173682   PHIPPS       JAMES         JERRY              318      INDUSTRIAL BLVD           VILLA RICA         GA   30180        KY         6/18/1990    06/29/1992
                       GWINNETT    04284827   REEDER       JILL          ANN                1694     OAK RIDGE WAY             LAWRENCEVILLE      GA   30044-2823   KY         9/16/2004    11/25/2008
                       GWINNETT    05318493   REEDER       OTIS          EDWARD             1694     OAK RIDGE WAY             LAWRENCEVILLE      GA   30044-2823   KY         8/15/2001    12/02/2008
                       CHEROKEE    03118884   BOROS        TERRENCE      L                  146      RIVERSTONE COMMONS CIR    CANTON             GA   30114        KY         9/1/1986     08/24/2012
                       GWINNETT    08805716   CORBITT      ANNA          GRACE              640      SAMPLES CT                LAWRENCEVILLE      GA   30045        KY         9/19/2012    11/04/2013
                       CHATHAM     07275713   MUSGROVE     JT                               234      LAURELWOOD DR             SAVANNAH           GA   31419        KY         10/7/2012    09/30/2015
                       COBB        11013108   HAASE        LEDJEN        JOSEPH             216      CREEL CHASE NW            KENNESAW           GA   30144        KY         10/10/2016   10/15/2016
                                                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 485 of 571




                       CARROLL     01483107   VETTER       LYNN          KAY                4111     ESSEX DR                  VILLA RICA         GA   30180        KY         10/20/1986   06/08/2001
                       COBB        07974353   HARBOUR      CHRISTOPHER   LEE                1691     HASTY RD                  MARIETTA           GA   30062        KY         2/12/2009    03/08/2016



                                                                                                    Page 75
                                                                                                                                                                         u
                                                                                                                                                                          ra


                                                                                                                                                               Sl
                                                                                                                                                                         if

                                                                                                                                                               I
                                                                                                                                                                                           I!
                                                                                                                                                                                           It
                                                                                                                                                                          -•
                                                                                                                                                                          -
                                                                                GA Out of State Subsequent Registration


                       CHATHAM    01565319   JOHNSON      JOSEPH                       16       BEN KELL RD               SAVANNAH         GA   31419-3101   LA   4/16/1992    08/16/2020
                       FULTON     10562324   PERRI        BENJAMIN   LEE               620      EVENING PINE LN           ALPHARETTA       GA   30005        IL   10/6/2015    03/11/2020
                       MUSCOGEE   06603770   WILLIAMS     PATRICIA   ANN               5        HARVEST CT                COLUMBUS         GA   31907-3655   IL   8/5/2005     08/27/2013
                       COBB       11139122   BRENNAN      PATRICK    JOSEPH            3339     KIMBERLY RD NW            KENNESAW         GA   30144        IL   11/16/2016   06/15/2020
                       COBB       11139122   BRENNAN      PATRICK    JOSEPH            3339     KIMBERLY RD NW            KENNESAW         GA   30144        IL   11/16/2016   06/15/2020
                       DEKALB     02104124   SMITH        ERNEST                       3971     RAINOVER DR               DECATUR          GA   30034-2243   IL   7/7/1980     09/02/2011
                       CLAYTON    04007376   TOWNSEND     STACY                        663      MILL CREEK TRL            JONESBORO        GA   30238        IL   10/4/1998    04/19/2010
                       COBB       02529341   GOLDEN       JOANN                        2873     VIREO BND                 MARIETTA         GA   30062        IL   7/10/1994    01/10/2012
                       HALL       00374187   SMITH        LINDA      S                 4805     SQUIRREL CREEK DR         GAINESVILLE      GA   30506        IL   9/27/1992    06/11/2004
                       BRYAN      01608429   WALL         JOHN       T                 153      JERICO WAY                RICHMOND HILL    GA   31324-5258   IN   2/8/1991     07/25/2003
                       BRYAN      01608429   WALL         JOHN       T                 153      JERICO WAY                RICHMOND HILL    GA   31324-5258   IN   2/8/1991     07/25/2003
                       CHEROKEE   05628860   GNATOVIC     MIKE                         110      SHERIDAN DR               WOODSTOCK        GA   30189        IL   10/3/2004    05/12/2010
                       COBB       06986662   STRINGHAM    BRIANNE    NICOLE            2177     LAKE PARK DR SE           SMYRNA           GA   30080        IN   10/19/2006   05/26/2011
                       DEKALB     10357777   DUBOIS       AARON      MARQUEE           2175     COLUMBIA DR               DECATUR          GA   30032        IN   6/2/2014     06/02/2020
                       COBB       12153949   GUPTA        URVI                         3403     BONAIRE XING              MARIETTA         GA   30066        IN   12/28/2018   09/07/2019
                       BARTOW     04433151   KUHRT        STEPHEN    DELBERT           115      TURNER ST                 ADAIRSVILLE      GA   30103        KS   3/18/2006    01/13/2009
                       GWINNETT   01974403   GRUBER       BRUCE      BARRETT           1251     STEPHENS ST SW            LILBURN          GA   30047        KY   1/1/1964     12/09/2008
                       HEARD      03733055   HARRIS       MARGARET   MAY               770      MARY JOHNSON DR           FRANKLIN         GA   30217        KY   10/6/1996    07/17/2014
                       HEARD      03733055   HARRIS       MARGARET   MAY               770      MARY JOHNSON DR           FRANKLIN         GA   30217        KY   10/6/1996    07/17/2014
                       GORDON     08937314   PIERCE       ANNAH      LOUISE            302      ELLEN ST                  CALHOUN          GA   30701        KY   2/7/2013     09/23/2016
                       TIFT       04223420   KILGORE      KEVIN      G                 15       JUNIPER CRK TR            TIFTON           GA   31793-8494   KY   10/4/1998    09/03/2003
                       DAWSON     04923921   REIDLING     AMY        DAWN              336      STONE PL                  DAWSONVILLE      GA   30534        KY   10/8/2000    03/25/2011
                       GORDON     05085473   SCOTT        MANDY      KAE               2680     HIGHWAY 41 SOUTH SE       CALHOUN          GA   30701-3368   KY   10/8/2000    01/05/2006
                       FLOYD      06020872   EVANS        BRIAN      KEITH             450      OLD DALTON RD NE          ROME             GA   30165-9004   KY   4/13/2004    08/14/2006
                       FULTON     04602211   LAW          TIMOTHY    MICHAEL           1401     W PACES FERRY RD NW       ATLANTA          GA   30327        KY   2/6/2000     10/04/2004
                       COBB       03933813   MERTZ        MATTHEW    JAMES             2475     HAMPTON GLEN CT SW        MARIETTA         GA   30064        KY   10/6/1996    08/28/2007
                       DEKALB     00161747   BURFORD      ALICE      A                 809      JORDAN LN                 DECATUR          GA   30033-5722   KY   8/4/1987     08/13/2002




  Ex. 2 to Petition:
                       CARROLL    02168367   TURNER       JEFFREY    ROGER             124      LITTLE VINE LN            VILLA RICA       GA   30180-5600   KY   4/7/1986     04/17/2000




Braynard Declaration
                       COLUMBIA   05695206   HAYDEN       STACEY     FUHRMANN          3652     BAY PT                    MARTINEZ         GA   30907        KY   10/3/2004    12/14/2005
                       FULTON     08825718   NOBLES       JOSHUA     ANDREW            1890     LYON AVE SW               ATLANTA          GA   30331        KY   10/4/2012    10/01/2014
                       COLUMBIA   01352255   WILLIAMS     CLARENCE                     1123     SAM BASTON DR             EVANS            GA   30809-5025   MA   3/12/1995    10/19/1995
                       FULTON     06591903   GORDON       ALAN                         310      HARROWGROVE CT            JOHNS CREEK      GA   30022-5599   MA   7/21/2005    03/02/2020
                       DEKALB     08638233   FOSTER       CHELSEA    MELISSA           1133     CLAIREMONT AVE            DECATUR          GA   30030        MA   7/1/2012     01/04/2016
                       FULTON     06370115   SHUSTER      CASEY      JEAN              385      N ANGIER AVE NE           ATLANTA          GA   30308        MA   10/3/2004    09/26/2016
                       FULTON     11003316   ACHARYA      RAAHUL     ANAND             10880    CHATBURN WAY              DULUTH           GA   30097        MA   9/28/2016    10/27/2016
                       LEE        04795917   YOUNG        ALVIN      DEON              104      ALDER DR                  LEESBURG         GA   31763        MA   7/9/2000     07/18/2018
                       FULTON     10452086   SWENDSEN     KATHRYN    MORRIS            862      VEDADO WAY NE             ATLANTA          GA   30308        MA   10/9/2016    06/05/2019
                       BARROW     07537086   VELAZQUEZ    LILLIAN                      65       BUENA VISTA ST            WINDER           GA   30680        MA   9/14/2017    02/03/2020
                       DEKALB     04482645   HARRIS       DEBORAH    KING              6992     OVERLOOK PT               STONE MOUNTAIN   GA   30087        MD   8/11/1998    03/15/2018
                       COWETA     12104240   RICHARDSON   IRENE      LENORE            688      GARY SUMMERS RD           SENOIA           GA   30276        MD   1/22/2019    05/30/2019
                       FULTON     03103430   GUINN        BRUCE      GREGORY           3150     BYWATER TRL               ROSWELL          GA   30075-4799   MD   6/2/1995     06/03/2014
                       COBB       04322148   LUSTER       THOMAS     CALVIN            30       COOPER LAKE RD SW         MABLETON         GA   30126        MD   1/22/1998    01/29/1998
                       FAYETTE    07367133   DELISSER     PATRICK    CLAYTON           285      TRIPLE CREEK TRL          FAYETTEVILLE     GA   30214        MD   1/7/2008     08/05/2015
                       FULTON     10368632   BOND         MATTHEW    CLIFFORD          4216     ARBOR GATES DR NE         ATLANTA          GA   30324        CT   11/4/2014    11/27/2017
                       GWINNETT   02544220   KELLY        KEVIN                        2187     BIRCH HOLLOW TRL          LAWRENCEVILLE    GA   30043-6336   CT   10/3/1992    07/02/2002
                       TOOMBS     04628010   HELTON       WILLIAM    EUGENE            1621     HOUSTON DR                VIDALIA          GA   30474-5327   FL   10/8/2000    04/23/2001
                       COLUMBIA   06793535   MCMAHON      JOHN       ANDREW            118      PEBBLE LN                 HARLEM           GA   30814        FL   10/5/2008    01/11/2012
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 486 of 571




                       COLUMBIA   06097344   MCMAHON      SALLY      ANN               118      PEBBLE LN                 HARLEM           GA   30814        FL   10/5/2008    01/11/2012
                       COWETA     05778867   RIVERS       RUSSELL    MARK              27       OAK SHORES DR             NEWNAN           GA   30265-5521   FL   7/12/2003    04/12/2012



                                                                                               Page 76
                                                                                                                                                                              I!
                                                                                                                                                                              It
                                                                                                                                                                              IS

                                                                                                                                                                  -
                                                                                                                                                                  -
                                                                                     GA Out of State Subsequent Registration


                       FULTON      02426928   EVERHART     DENNIS        S                  230      HEREFORD RD               ALPHARETTA       GA   30004-3235   FL   11/17/1986   12/01/2004
                       FULTON      10066654   BETTINI      JOSEPH        DANIEL             5490     GLENRIDGE PARK NE         ATLANTA          GA   30342        FL   1/5/2013     10/03/2016
                       CANDLER     03523804   DONALDSON    DEWIE         JAMAR              4449     LAKE CHURCH RD            METTER           GA   30439        FL   10/6/1996    10/05/2000
                       PAULDING    05142298   CADOGAN      VALERIE       L                  299      VENTURE PATH              HIRAM            GA   30141        FL   10/8/2000    02/27/2012
                       CHEROKEE    03230351   CLEVELAND    KARI          SHINE              105      MIDDLEBROOKE CT           CANTON           GA   30115        FL   11/3/1993    03/15/2003
                       JONES       05023042   WEST         RACHAEL       CHARLOTTE          355      TWIN LAKES DR             GRAY             GA   31032        FL   10/8/2000    09/01/2005
                       FULTON      02842699   BELL         RICHARD       CLIFTON            817      GILBERT ST SE             ATLANTA          GA   30316        FL   1/30/1992    11/05/2002
                       DEKALB      05965351   MILLS        JERRY         CLIFFORD           2037     WEEMS RD                  TUCKER           GA   30084        FL   10/3/2004    09/02/2005
                       DEKALB      05230190   PEASE        BRENT         MICHAEL            1837     TOBEY RD                  CHAMBLEE         GA   30341        FL   10/7/2001    12/15/2003
                       COBB        03153219   THOMPSON     KATHRYN       SUZANNE            3940     PACES MNR SE              ATLANTA          GA   30339        FL   9/25/1992    09/18/2012
                       CLARKE      00513635   WAGSTAFF     KATHLEEN      G                  110      PINYON PINE CIR           ATHENS           GA   30606        FL   1/1/1994     10/01/2012
                       TREUTLEN    04340354   PHILLIPS     CHRISTOPHER   NEPHI              1034     JACKSON ST                SOPERTON         GA   30457        FL   10/6/1996    10/09/2012
                       FORSYTH     04306708   DURDEN       KELLIE        MARIE              4955     HANNA KATE CT             CUMMING          GA   30028        FL   10/8/2000    02/14/2005
                       PAULDING    08640451   HUNTER       HALEY         SAVANNAH           96       GLENMARK LN               DALLAS           GA   30157        FL   3/22/2012    04/23/2013
                       TREUTLEN    08421156   SHIPP        KEVIN         MICHAEL            4774     TOBACCO TRL               VIDALIA          GA   30474        FL   10/7/2012    01/14/2014
                       MUSCOGEE    02902507   BUSH         THOMAS        MONROE             3830     AUSTIN DR                 COLUMBUS         GA   31909        FL   1/12/1995    06/13/2013
                       PAULDING    07521772   CHABEK       INGE          MAY                2113     MULBERRY ROCK RD          DALLAS           GA   30157        FL   5/1/2008     06/26/2014
                       CARROLL     00993018   STAPLES      DALE          WIN                213      RANDALL DR                CARROLLTON       GA   30117        FL   9/21/1990    09/02/2014
                       CHEROKEE    05913367   POWERS       ODEIU         JOY                222      RIVERSTONE COMMONS CIR    CANTON           GA   30114        FL   1/6/2008     09/04/2014
                       FULTON      05765082   SINGLETON    TIKISHIV      ANTROY             4365     CELEBRATION DR SW         ATLANTA          GA   30331        FL   10/5/2003    08/01/2014
                       JACKSON     02243328   WIGGINS      JOYCE         ANN                280      MLK AVE                   JEFFERSON        GA   30549        FL   10/4/2004    03/04/2014
                       CHATHAM     01564364   SMITH        DAVID         BRUCE              1        HOWLEY LN                 SAVANNAH         GA   31411-1411   FL   1/1/1986     08/27/2008
                       CLAYTON     03939476   WATKINS      FORMEKA       RENEE              543      MAGGIE LN                 JONESBORO        GA   30238        FL   7/12/1998    11/03/2006
                       HALL        04749039   DAVIS        HOPIE         SHERRIE            3344     PARTRIDGE LN              GAINESVILLE      GA   30506        FL   10/3/2004    05/18/2007
                       COBB        04740201   HYLICK       ERICKA        VONTRESA           922      ASHTON PARK DR SW         MABLETON         GA   30126        FL   10/8/2000    08/23/2007
                       COBB        04740201   HYLICK       ERICKA        VONTRESA           922      ASHTON PARK DR SW         MABLETON         GA   30126        FL   10/8/2000    08/23/2007
                       FORSYTH     03864706   LEFKOVITS    JEREMY        ALAN               2730     HERMITAGE DR              CUMMING          GA   30041-6339   FL   10/8/2000    12/14/2007




  Ex. 2 to Petition:
                       COBB        02706417   REED         WILLIAM       ERIC               1425     RIDENOUR BLVD NW          KENNESAW         GA   30152        FL   5/28/1991    02/12/2008




Braynard Declaration
                       WALTON      03059464   NASH         TIMOTHY       EUGENE             147      MEADOW WOOD LN            MONROE           GA   30656        FL   7/1/1992     07/03/2008
                       COBB        03013584   LINDSEY      BYRON         KEITH              4633     GLORY MAPLE TRCE          POWDER SPRINGS   GA   30127-6431   FL   7/4/1994     09/30/2008
                       DEKALB      07098496   JENKINS      CHRISTOPHER   LEE                222      WINTER AVE                DECATUR          GA   30030        FL   6/15/2008    09/09/2008
                       CHATHAM     08693313   POINDEXTER   INDYA         NICOLE             11       N NICHOLSON CIR           SAVANNAH         GA   31419        FL   7/1/2012     08/27/2015
                       CHEROKEE    08017302   BOWLING      RACHEL        NICOLE             2057     GREENHILL PASS            CANTON           GA   30114        FL   4/23/2009    06/03/2015
                       COBB        00829821   THOMAS       LINDA         HARSEY             1944     GROVE FIELD LN            MARIETTA         GA   30064        FL   7/16/1984    06/08/2009
                       GWINNETT    03781982   HUDSON       JERRY                            4302     MEADOW WIND DR            SNELLVILLE       GA   30039        FL   10/6/1996    07/07/2010
                       COBB        06734336   RONDON       OSCAR         LUIS               5725     SUNBURST DR               POWDER SPRINGS   GA   30127        FL   10/8/2006    07/19/2018
                       FAYETTE     04990246   CARTER       STEPHEN       PAUL               218      SOUTHWICK LN              PEACHTREE CITY   GA   30269-3911   FL   10/8/2000    01/14/2004
                       FANNIN      07984116   STEIN        DALE          RICHARD            119      BLACK OAK RIDGE RD        BLUE RIDGE       GA   30513        FL   3/6/2009     09/24/2010
                       FULTON      07381778   COZONAC      EUGENIU                          2060     LANCASTER SQ              ROSWELL          GA   30076        FL   1/6/2008     10/04/2010
                       MUSCOGEE    05865751   STODGHILL    JAMES         MATTHEW            5643     CANTERBURY DR             COLUMBUS         GA   31909        FL   10/3/2004    12/16/2010
                       DEKALB      03785238   MOHABIR      SANDRA        JOAN               2075     W MORGANS BLUFF CT        LITHONIA         GA   30058        FL   10/5/2008    04/26/2016
                       CARROLL     00844571   GANN         BRYAN         ELLIOTT            385      HOLLY SPRINGS RD          CARROLLTON       GA   30117        FL   2/1/1988     06/13/2011
                       FANNIN      00464928   SMITH        DEAN          BRANNON            866      PICKLESIMER MTN           MORGANTON        GA   30560        FL   6/9/1996     07/05/2011
                       EFFINGHAM   01305323   JENNINGS     AUDRA         BATTLE             1815     OLD LOUISVILLE RD         GUYTON           GA   31312        FL   3/31/1992    09/26/2008
                       THOMAS      10051362   ELLIOTT      FAITH         ANGELIQUE          112      BETH DR                   THOMASVILLE      GA   31792        FL   7/5/2013     08/17/2016
                       COBB        10653142   SEARCY       ADDIE         BRIDGES            1020     PRINCETON WALK NE         MARIETTA         GA   30068        FL   2/1/2016     06/16/2016
                       HALL        07833355   HOLLEY       WILLIAM       ANDREW             2739     NORTHLAKE RD              GAINESVILLE      GA   30506        FL   10/6/2008    06/28/2016
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 487 of 571




                       CLARKE      08731646   HOLDER       REBECCA                          200      ARROWHEAD RD              ATHENS           GA   30606        FL   8/9/2012     09/15/2016
                       BIBB        10225115   HICKS        GRIFFIN       HALE               5919     NORTHERN DANCER DR        MACON            GA   31210        FL   7/22/2014    10/10/2016



                                                                                                    Page 77
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   It

                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                     GA Out of State Subsequent Registration


                       HENRY      10475775   CARTER      MEGAN         MICHELLE             140      DILLION DR                    HAMPTON          GA   30228         FL         6/3/2015     10/06/2016
                       FORSYTH    00179418   JENNINGS    LINDA         BOWERS               4305     FOURTH RAIL LN                CUMMING          GA   30040         FL         11/28/1994   02/24/2017
                       TOWNS      05112844   KIMSEY      LEVI          JOSHUA               2348     FERGUSON TOWN RD              HIAWASSEE        GA   30546         FL         10/2/2000    02/16/2017
                       COBB       03053087   CANNON      CHRISTOPHER   THOMAS               151      ATLANTA COUNTRY CLUB DR SE    MARIETTA         GA   30067-4669    FL         11/5/1994    02/03/2017
                       DEKALB     08066690   KEMBEL      AMANDA        LUCRETIA             1435     W AUSTIN RD                   DECATUR          GA   30032         FL         10/7/2012    05/08/2017
                       CHEROKEE   07188931   WILSON      RANDY         PAUL                 110      LAUREL RDG                    CANTON           GA   30114         FL         10/5/2008    06/13/2017
                       GREENE     10033610   OTOSKI      EMILY         CHRISTINA            1060     ASKEW STATION BND             GREENSBORO       GA   30642         FL         2/7/2014     04/30/2018
                       COBB       03657572   HARRIS      NATHANIEL     PERRY                4101     OBERON DR SE                  SMYRNA           GA   30080-5201    FL         4/11/1996    12/26/2017
                       CHATHAM    06106451   PHAN        THY           DOAN-MINH            126      TIANA CIR                     SAVANNAH         GA   31406         FL         10/7/2012    08/30/2018
                       PAULDING   10241669   ARAIZA      ASHLIE        ANN                  62       LANIER CT                     HIRAM            GA   30141         FL         6/20/2014    05/17/2019
                       FULTON     03259665   LEWIS       WALTER        MATTHEW              2012     GABLES LN                     ATLANTA          GA   30350         FL         6/25/1995    07/10/2019
                       MCINTOSH   10474563   TREXLER     NANCY         CAROLINE             2348     COX RD SW                     TOWNSEND         GA   31331         FL         6/2/2015     07/29/2019
                       HENRY      07529506   AGENOR      WESNER                             3380     ALHAMBRA CIR                  HAMPTON          GA   30228         FL         10/5/2008    03/29/2012
                       COBB       05892707   PETTWAY     ANDREW        THOMAS               4268     KING SPRINGS RD SE            SMYRNA           GA   30082         FL         6/20/2004    01/20/2012
                       COBB       05892707   PETTWAY     ANDREW        THOMAS               4268     KING SPRINGS RD SE            SMYRNA           GA   30082         FL         6/20/2004    01/20/2012
                       FORSYTH    03604638   HERSEY      SAMUEL        RAY                  6620     LANCASTER CIR                 CUMMING          GA   30040-7344    FL         10/6/1996    09/20/2011
                       DEKALB     01505095   PIERCE      SERENA        DARLENE              2101     FAIRINGTON VILLAGE DR         LITHONIA         GA   30038         FL         1/1/1990     05/01/2013
                       GWINNETT   07836619   HOUSTON     ARSHAD        KAASHIF              4720     WYNNMEADE LN SW               LILBURN          GA   30047         FL         10/5/2008    08/06/2012
                       FULTON     07680455   SEARLES     WHITNEY       LYNNE                235      PHARR RD NE                   ATLANTA          GA   30305         FL         10/5/2008    08/10/2012
                       FAYETTE    04990231   CARTER      KAREN         MARIE                218      SOUTHWICK LN                  PEACHTREE CITY   GA   30269-3911    FL         10/8/2000    01/14/2004
                       COBB       08104162   DAUGHTRY    CASSANDRA     RENIA                3575     ADAMS LANDING DR              POWDER SPRINGS   GA   30127         FL         10/3/2010    08/18/2019
                       FORSYTH    04595681   OBEROI      BIREN                              4535     SHANNON CT                    SUWANEE          GA   30024         FL         2/6/2000     02/02/2004
                       FORSYTH    04595681   OBEROI      BIREN                              4535     SHANNON CT                    SUWANEE          GA   30024         FL         2/6/2000     02/02/2004
                       TOOMBS     01243299   JONES       JEAN          JOAN MIRIAM          943      CV MOSLEY BLVD                VIDALIA          GA   30474-8231    FL         1/1/1992     11/19/2003
                       FULTON     02839776   HERRERA     OMAR                               1017     MARTIN LUTHER KING JR DR NW   ATLANTA          GA   30314         FL         10/2/1991    06/28/2004
                       HENRY      01418404   HIETT       STACY         BOYD                 10       MALLARD LN                    LOCUST GROVE     GA   30248         FL         2/7/1995     08/12/2005
                       COOK       01221830   HEAD        JOEL          CRAIG                185      WHITEHURST RD                 ADEL             GA   31620-9551    FL         10/5/1992    08/15/2001




  Ex. 2 to Petition:
                       HALL       00393726   DENSON      MARGARET      LYNN                 1371     LAKESHORE CIR                 GAINESVILLE      GA   30501         FL         9/22/1984    02/20/2013




Braynard Declaration
                       CHATHAM    05094176   REECE       CALUN         DIANNE               22       BARNACLE CT                   SAVANNAH         GA   31410         FL         10/8/2000    07/17/2013
                       FULTON     06027025   FORESTE     DAVID         MARK                 1025     WILSON GLEN DR                ROSWELL          GA   30075-2753    FL         2/26/2004    03/05/2013
                       FULTON     06027025   FORESTE     DAVID         MARK                 1025     WILSON GLEN DR                ROSWELL          GA   30075-2753    FL         2/26/2004    03/05/2013
                       CATOOSA    08169243   MCGRATH     CANDICE       BREANNE              57       CAPSTONE DR                   RINGGOLD         GA   30736-2987    FL         2/8/2010     12/17/2013
                       COBB       08785071   GARLAND     ESTHER        MONETTE              2780     ACHILLEA WAY SW               MARIETTA         GA   30064-2598    FL         9/7/2012     01/31/2014
                       CARROLL    02425631   REYNOLDS    DEREK         JOSEPH               1323     FOREST PL                     VILLA RICA       GA   30180-8663    FL         10/4/1984    10/02/1997
                       CHEROKEE   03003584   DAUGHERTY   FRED          WILLIAM              414      PINE LOG CT                   CANTON           GA   30115-7614    FL         1/19/1995    09/06/2005
                       CLARKE     06304100   NELSON      EMILY         ANN                  217      CHATTOOGA AVE                 ATHENS           GA   30601         FL         10/3/2004    06/11/2014
                       CHATHAM    08486833   FULLER      STACEY        ANN                  409      MAUPAS AVE                    SAVANNAH         GA   31401         FL         10/9/2011    08/25/2014
                       THOMAS     08121899   DANIEL      ZACHARY       TAYLOR               403      GRADY ST                      THOMASVILLE      GA   31792         FL         10/20/2009   03/19/2014
                       FAYETTE    04084636   KERWIN      JAMES         JOHN                 118      SWEETWATER OAKS               PEACHTREE CITY   GA   30269         FL         10/3/1999    02/17/2006
                       FAYETTE    04084636   KERWIN      JAMES         JOHN                 118      SWEETWATER OAKS               PEACHTREE CITY   GA   30269         FL         10/3/1999    02/17/2006
                       HOUSTON    06595629   MOORE       JACK          PHILLIP              406      MINTER DR                     WARNER ROBINS    GA   31088         FL         7/26/2005    02/21/2006
                       CHEROKEE   03020416   DAUGHERTY   ROBIN         J                    414      PINE LOG CT                   CANTON           GA   30115-7614    FL         8/15/1994    10/13/2006
                       CAMDEN     05167047   BAILEY      BILLIE        SUE                  403      MORNING GLORY RD              SAINT MARYS      GA   31558-4145    FL         1/15/1998    02/27/2007
                       CHEROKEE   00484014   DIVINE      STEPHEN       GLENN                7019     HUNTERS RDG                   WOODSTOCK        GA   30189-2535    FL         9/10/1988    07/18/2007
                       HALL       02760769   BRICE       WILLIAM       THOMAS               3424     WESTHAMPTON WAY               GAINESVILLE      GA   30506         FL         3/27/1984    01/08/2008
                       HALL       02760769   BRICE       WILLIAM       THOMAS               3424     WESTHAMPTON WAY               GAINESVILLE      GA   30506         FL         3/27/1984    01/08/2008
                       UNION      01282019   FIREBAUGH   DANIEL        PAUL                 578      WARNOCK MTN ACRES             BLAIRSVILLE      GA   30512         FL         10/8/1990    01/30/2008
                                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 488 of 571




                       UNION      01282019   FIREBAUGH   DANIEL        PAUL                 578      WARNOCK MTN ACRES             BLAIRSVILLE      GA   30512         FL         10/8/1990    01/30/2008
                       WORTH      01324611   WILDES      DEBRA         HARRELL              425      WEST RD                       POULAN           GA   31781         FL         6/12/1990    03/23/2015



                                                                                                    Page 78
                                                                                                                                                                            u
                                                                                                                                                                             ra


                                                                                                                                                                 :Ii
                                                                                                                                                                            if
                                                                                                                                                                                              fl



                                                                                                                                                                 I
                                                                                                                                                                                              I!
                                                                                                                                                                                              It
                                                                                                                                                                             -
                                                                                                                                                                             -
                                                                                           GA Out of State Subsequent Registration


                       HOUSTON     03348145   GEORGE            CHERYL       ANN                  204      PARKVIEW GRV              KATHLEEN         GA   31047         FL         10/6/1996    06/13/2008
                       HALL        04931265   VOREES            MATTHEW      G                    4324     ED HENSON RD              GAINESVILLE      GA   30506         FL         5/12/2000    06/17/2008
                       CARROLL     05863240   GARBER            SANDRA       ROSEMARY             237      CANEY CREEK RD            CARROLLTON       GA   30116         FL         10/3/2004    07/14/2009
                       FORSYTH     06247713   HOLLMAN           RAYMOND      SCOTT                5120     CECILIA SQ                CUMMING          GA   30040         FL         10/3/2004    03/24/2016
                       FORSYTH     02832882   NELSON            MARK         RANDOLPH             980      JULIUS DR                 SUWANEE          GA   30024         FL         10/5/1990    03/31/2016
                       GWINNETT    05414717   LESTER            CHERYL       SULLIVAN             4844     KETTLE RIVER PT           SUWANEE          GA   30024         FL         10/3/2004    05/23/2011
                       DEKALB      02050440   MOORE             JOHN         F                    600      DENSLEY DR                DECATUR          GA   30033-5446    FL         10/5/1992    06/18/2016
                       COBB        02381315   MORRIS            BARRY        JAMES                641      VININGS ESTATES DR SE     MABLETON         GA   30126         FL         6/13/1986    08/08/2016
                       NEWTON      04703989   LOFTON            QUENTINE     DURWARD              20       ALCOVY FOREST WAY         COVINGTON        GA   30014         FL         5/28/1999    10/12/2016
                       DOUGHERTY   08465953   KING              CORBIN       DEXTER               605      HONEYSUCKLE DR            ALBANY           GA   31705-9177    FL         7/13/2011    09/30/2016
                       BARROW      08944386   WAGLER            KAELA        MAE                  618      DAVIS DR                  BETHLEHEM        GA   30620-1702    FL         3/13/2013    07/26/2017
                       COBB        03230354   OWEN              KENNETH      JON                  2748     LONG GROVE DR             MARIETTA         GA   30062         FL         10/2/1992    10/05/2017
                       DOUGLAS     08811218   BOWMAN            HANNAH       ELIZABETH            5005     SMOKESTONE DR             DOUGLASVILLE     GA   30135         FL         7/11/2014    08/31/2017
                       JACKSON     10213851   WEAVER            MATTHEW      ALAN                 427      FAIRFIELD DR              JEFFERSON        GA   30549         FL         5/20/2014    01/12/2018
                       GWINNETT    10770442   SANTANA           REBECCA      ELIZABETH            121      CATALINA CT               LAWRENCEVILLE    GA   30044         FL         4/28/2016    04/27/2018
                       GWINNETT    10770442   SANTANA           REBECCA      ELIZABETH            121      CATALINA CT               LAWRENCEVILLE    GA   30044         FL         4/28/2016    04/27/2018
                       HOUSTON     11539351   FUSSELL           MICHAEL      CHRISTOPHER          110      SWEET BAY RD              KATHLEEN         GA   31047         FL         12/20/2017   09/28/2018
                       DEKALB      08162640   YEARWOOD          SYMONE       TIA ELLA             814      STONEBRIDGE PARK CIR      LITHONIA         GA   30058-9049    FL         1/1/2010     09/24/2019
                       COBB        04857457   OLORUNTOBA        ABIOLA       WURAOLA              2591     CASHEL LN                 POWDER SPRINGS   GA   30127         FL         1/22/2000    11/05/2019
                       DOUGLAS     05575434   KEHOE             MICHAEL      JOHN                 4126     BIRCH BARK WAY            DOUGLASVILLE     GA   30135         FL         9/20/2002    11/01/2019
                       COBB        12247690   ONLEY             KENDALL      BROOKE               6082     LAKESHORE DR SE           MABLETON         GA   30126         FL         3/23/2018    10/18/2019
                       COBB        11253493   BROWN             JUSTIN       ERIC                 3282     FRUITWOOD LN              POWDER SPRINGS   GA   30127         FL         3/3/2017     12/30/2019
                       CHEROKEE    10300754   GONZALEZ          DENNIS       EDWARD               1001     HEATHERWOOD LN            WOODSTOCK        GA   30189         FL         9/14/2014    04/27/2018
                       FULTON      10622119   COOPER            TODD         CHRISTOPHER          943      PEACHTREE ST NE           ATLANTA          GA   30309         FL         1/19/2016    01/22/2020
                       LAMAR       05976555   CHRISTIAN         APRIL        MICHELLE             134      LANETTE CIR               BARNESVILLE      GA   30204         IA         6/20/2004    08/22/2019
                       FULTON      06192208   SCOTT             MARK         EDWARD               11600    BENTHAM CT                ALPHARETTA       GA   30005         IA         10/3/2004    09/25/2020
                       FORSYTH     10524454   GUTHRIE           RYAN         CHASE                4785     ANSLEY LN                 CUMMING          GA   30040         IA         7/29/2015    11/08/2016




  Ex. 2 to Petition:
                       DEKALB      02045700   MILLER            BARBARA      L                    2194     LESLIE BROOK DR           DECATUR          GA   30035-2400    IA         1/14/1975    02/20/1984




Braynard Declaration
                       FAYETTE     03698708   KNOX              ADALINE      MORALES              295      WOODGATE DR               FAYETTEVILLE     GA   30214         IL         10/6/1996    10/11/2019
                       FAYETTE     08664860   KHAN              MAISHA       SAIYARA              125      VICTORIA CT               FAYETTEVILLE     GA   30214         IL         3/7/2012     02/27/2018
                       DEKALB      03506573   PATTERSON         KEVIN                             1921     MORRISON DR               DECATUR          GA   30033         IL         10/11/2016   06/14/2019
                       COBB        06729747   NEWKIRK           MATTHEW      WALTER               4649     KEMPTON PL NE             MARIETTA         GA   30067         IL         10/8/2006    11/12/2013
                       FULTON      06814556   KING              BRIAN        ARTHUR               125      COLONNADE AVE SW          ATLANTA          GA   30331         IL         4/4/2006     06/14/2019
                       COWETA      10741830   LEE               HYUNJEE                           416      LAKESIDE WAY              NEWNAN           GA   30265         IL         4/8/2016     02/21/2020
                       FORSYTH     05636601   WILSON            JAMES        PATRICK              5055     SUNRISE LN                CUMMING          GA   30041         LA         10/3/2004    06/10/2011
                       COBB        06733040   DENNIS-MCKINNON   ARLENE                            3365     HALLMARK DR SE            MARIETTA         GA   30067         MA         10/8/2006    09/22/2015
                       DOUGLAS     10809548   MYERS             KAREN        PATRICIA             2807     RED LODGE WAY             DOUGLASVILLE     GA   30135         MA         10/9/2016    02/05/2020
                       WHITE       00388368   DUGGAN            RALPH        WENDELL              47       WATER CRESS RD            CLEVELAND        GA   30528         MA         4/5/1972     09/08/2020
                       CHATHAM     01591237   SMITH             GORDON       A                    38       HEMINGWAY CIR             SAVANNAH         GA   31411         MA         1/1/1976     07/19/2005
                       FULTON      02507585   WILLIAMS          JAMES        MICHAEL              139      OSNER DR NE               ATLANTA          GA   30342         MD         2/25/1986    07/19/2011
                       GWINNETT    00967181   MOTLEY            MARK         ALEXANDER            1725     CUTLEAF CREEK RD          GRAYSON          GA   30017         MD         5/21/1994    10/07/1996
                       COBB        01493850   THOMAS            MICHELLE     Y                    3270     WALTON RIVERWOOD LN SE    ATLANTA          GA   30339         MD         4/16/1986    02/04/2013
                       MURRAY      08732449   MCELHANNON        TIMOTHY      SCOTT                103      10TH AVE                  CHATSWORTH       GA   30705         MD         10/7/2012    10/21/2015
                       COBB        10489882   SALLES            ISADORA      TRISTAO CAMPOS       3100     REDWOOD LN NW             KENNESAW         GA   30144         MD         6/26/2015    10/29/2015
                       COBB        10489882   SALLES            ISADORA      TRISTAO CAMPOS       3100     REDWOOD LN NW             KENNESAW         GA   30144         MD         6/26/2015    10/29/2015
                       FULTON      08784526   TAYLOR            MIAMI        LYNN                 5667     RADFORD LOOP              FAIRBURN         GA   30213         MD         8/29/2012    09/02/2014
                       FULTON      02453446   TRAYLOR           EDWARD                            1676     S GORDON ST SW            ATLANTA          GA   30310-2362    MD         10/11/1988   08/31/2012
                                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 489 of 571




                       COBB        05910331   HAYWARD           LINNETTE     MICHELE              113      FLATWOOD TRL              MARIETTA         GA   30066-4999    MD         7/11/2004    06/28/2005
                       TIFT        08196296   CAMPBELL          SHAUNTONIA   LYNAE                1220     SUSSEX DR                 TIFTON           GA   31794-2424    MD         4/13/2010    08/22/2016



                                                                                                          Page 79
                                                                                                                                                                              u
                                                                                                                                                                               ra


                                                                                                                                                                   :!l
                                                                                                                                                                              if

                                                                                                                                                                   I
                                                                                                                                                                                                I!
                                                                                                                                                                                                It
                                                                                                                                                                                                Ii

                                                                                                                                                                               -
                                                                                                                                                                               -
                                                                                   GA Out of State Subsequent Registration


                       TIFT        08196296   CAMPBELL    SHAUNTONIA   LYNAE              1220     SUSSEX DR                 TIFTON           GA   31794-2424   MD   4/13/2010    08/22/2016
                       HOUSTON     08661510   KEARSE      CHELSIE      NICHELLE           115      GROVE CT                  CENTERVILLE      GA   31028        MD   4/13/2012    12/22/2016
                       DOUGHERTY   04302392   WILLIAMS    MICHAEL      ANTHONY            3021     HARVEST LN                ALBANY           GA   31721        MI   12/30/1997   12/29/2011
                       MURRAY      02227991   JOHNSON     BRIAN        SCOTT              626      CENTER HILL CHURCH RD     CHATSWORTH       GA   30705        MI   8/7/1992     02/21/2001
                       MADISON     01294804   YATES       JASON        RICHARD            275      HOPE DR                   COMER            GA   30629        MI   8/31/1993    07/28/1997
                       COBB        10170313   HOWARD      SARA         ELIZABETH          4530     TIMROSE RD NW             KENNESAW         GA   30144        IA   1/2/2014     01/21/2016
                       LOWNDES     01209376   JONES       PATRICIA     ANN                917      LAUSANNE DR               VALDOSTA         GA   31601        IL   9/26/1980    05/19/2020
                       DEKALB      08113780   LUCAS       PAUL         JEFFERY            4266     SMITHSONIA DR             TUCKER           GA   30084        IL   10/3/2010    10/27/2015
                       CLARKE      02346566   MILLER      SCOTT        A                  182      TAWNYBERRY DR             ATHENS           GA   30606-3276   IL   4/25/1994    10/01/2019
                       DEKALB      07413928   MACKEY      HORACE       C                  1922     TOWNSEND CT NE            ATLANTA          GA   30329        IL   10/5/2008    02/07/2013
                       DEKALB      07413928   MACKEY      HORACE       C                  1922     TOWNSEND CT NE            ATLANTA          GA   30329        IL   10/5/2008    02/07/2013
                       FULTON      04920987   DIXON       ROBERT       B                  1806     OLIVE ST SE               ATLANTA          GA   30315        IL   4/17/2000    12/19/2017
                       CLAYTON     07312911   SHELTON     TRISTAN      HYKEEM             11458    HIBISCUS CT               HAMPTON          GA   30228-6251   IL   6/23/2007    10/06/2016
                       OCONEE      01866042   GONZALEZ    ISRAEL                          1210     HOLLOW CREEK LN           WATKINSVILLE     GA   30677        IL   2/13/1990    09/25/2013
                       OCONEE      01866042   GONZALEZ    ISRAEL                          1210     HOLLOW CREEK LN           WATKINSVILLE     GA   30677        IL   2/13/1990    09/25/2013
                       GWINNETT    06376148   SELAGEA     DANIEL                          2054     FLINT HILL DR             LAWRENCEVILLE    GA   30044        IL   10/3/2004    09/30/2006
                       COBB        02999114   THOMPSON    PATRICIA     A                  4294     KEATS CT                  AUSTELL          GA   30106-1883   IL   6/3/1994     07/03/1996
                       COBB        02999114   THOMPSON    PATRICIA     A                  4294     KEATS CT                  AUSTELL          GA   30106-1883   IL   6/3/1994     07/03/1996
                       DEKALB      02123301   TINSLEY     JANIE        FRANCINE           2067     WINDY HILL RD             DECATUR          GA   30032-5502   KY   1/1/1972     10/09/2000
                       PAULDING    03908021   DRUMM       DAVID        W                  544      SILVER OAK DR             DALLAS           GA   30132        KY   10/6/1996    11/06/1997
                       FULTON      02559484   WILLIAMS    LINDA                           2751     LAURENS CIR SW            ATLANTA          GA   30311        IL   10/11/1988   01/17/2019
                       HALL        05105657   CROWLEY     CARLA        MARIE              6044     FAIR WINDS CV             FLOWERY BRANCH   GA   30542        IN   10/8/2000    03/25/2009
                       DEKALB      08444906   TONEY       KEITH        JOVONTAE           2305     BENSON RDG                LITHONIA         GA   30058-6526   IN   5/26/2011    08/17/2011
                       FORSYTH     03062541   LUSE        TAMBERLE     JO                 7194     BENNETT RD                CUMMING          GA   30041        IN   3/15/1995    10/08/2010
                       HALL        07440082   WITKOWSKI   WHITNEY      ALCOTT             6807     LAKE STERLING BLVD        FLOWERY BRANCH   GA   30542        IN   10/5/2008    09/05/2009
                       DEKALB      02358039   TOWNSEND    ANNIE        SUE                4360     IVY RUN                   ELLENWOOD        GA   30294-6500   IN   4/1/1981     04/02/1998
                       CLAYTON     02471437   LINSEY      GLORIA       JEAN               7210     GREYSTONE DR              RIVERDALE        GA   30296        IN   1/28/1992    02/19/1999




  Ex. 2 to Petition:
                       CHEROKEE    00040399   PIRTLE      CARRIE       TUCKER             101      FERRET CT                 WALESKA          GA   30183        IN   10/5/1992    08/23/2006




Braynard Declaration
                       GWINNETT    06062208   RINGHAM     DIANE        REGINA             3955     MAGNOLIA LEAF LN          SUWANEE          GA   30024        IN   10/3/2004    06/07/2008
                       HALL        00393340   PECK        BENJI        GILBERT            5320     CLARKS BRIDGE RD          GAINESVILLE      GA   30506        IN   11/30/1977   03/21/2008
                       HOUSTON     00805004   HARRISON    JAMES        A                  1100     N HOUSTON LAKE BLVD       WARNER ROBINS    GA   31093-3800   IN   2/12/1992    12/02/1996
                       CATOOSA     00464006   MORRIS      JERRY        LEE                37       DOVE DR                   RINGGOLD         GA   30736-4186   KY   6/4/1994     11/13/2003
                       OCONEE      02760538   HUGHES      PHYLLIS      K                  1680     WHIPPOORWILL RD           WATKINSVILLE     GA   30677-5309   KY   3/21/1984    08/29/2005
                       PAULDING    08404923   ELROD       RYNE         DANIEL             6235     RIDGE RD                  HIRAM            GA   30141        KS   3/24/2011    03/27/2013
                       DEKALB      01997756   HUSSAIN     PATRICIA     L                  2729     ROVENA CT                 DECATUR          GA   30034-3811   KY   4/16/1991    10/04/2004
                       FULTON      02434905   SUMLIN      DOROTHY      D                  5290     HAPPY VALLEY CIR SW       ATLANTA          GA   30331-7739   KY   6/23/1992    07/08/2008
                       JACKSON     04666725   CRAVER      KATHRYN      M                  494      GOLD CREST DR             BRASELTON        GA   30517-1810   KY   2/6/2000     05/10/2002
                       JACKSON     04662694   CRAVER      HASCO        WILLIAM            494      GOLD CREST DR             BRASELTON        GA   30517-1810   KY   2/6/2000     05/25/2002
                       BARTOW      01079428   BOTA        LINDA        DARNELL            4808     ALLEN CIR SE              ACWORTH          GA   30102-2810   KY   9/25/1986    03/17/2004
                       BRYAN       01373120   FERGUSON    JAMES        KEITH              291      BELLE GROVE CIR           RICHMOND HILL    GA   31324        KY   2/7/1984     12/17/1999
                       HALL        02307670   SHUMAKE     MARTHA       ELIZABETH          4536     HOLIDAY HEIGHTS DR        OAKWOOD          GA   30566        KY   6/23/1995    06/11/2007
                       FANNIN      00449600   BARNETT     PAUL         FRANKLIN           56       WASH WILSON RD            BLUE RIDGE       GA   30513        KY   10/12/1993   04/21/2006
                       WILCOX      00175771   MORGAN      DAVID        EMMETT             10519    US HIGHWAY 129            ABBEVILLE        GA   31001        KY   12/28/1991   12/04/2006
                       FULTON      03975910   GARNER      JAMES        CLAY               2820     WINDRUSH LN               ROSWELL          GA   30076        KY   10/4/1998    04/11/2005
                       HALL        01406784   PATTERSON   DUSTIN       JOSEPH             5340     WILD OAK WAY              BUFORD           GA   30518        KY   9/27/1991    08/28/2012
                       CLAYTON     02422097   GREEN       DONZELLA     CHRISTINE          680      BROOKWOOD DR              FOREST PARK      GA   30297-3011   KY   9/29/1976    03/12/2014
                       FULTON      04701858   GREEN       TONI         LYNN               700      PARK REGENCY PL NE        ATLANTA          GA   30326        IN   10/8/2000    08/08/2007
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 490 of 571




                       DEKALB      05679926   MAJDI       NAGHMEH                         1788     BUCKHEAD VALLEY LN NE     ATLANTA          GA   30324        KY   10/3/2004    10/06/2008
                       FULTON      04961567   GARNER      LAUREN       ELIZABETH          2820     WINDRUSH LN               ROSWELL          GA   30076        KY   10/8/2000    05/27/2005



                                                                                                  Page 80
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                                 It

                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                     GA Out of State Subsequent Registration


                       MADISON     04869136   ADAMS       JENNIFER      GAIL                1341     BUFORD CAREY RD           HULL             GA   30646        KY         10/8/2000    08/07/2002
                       MADISON     04869136   ADAMS       JENNIFER      GAIL                1341     BUFORD CAREY RD           HULL             GA   30646        KY         10/8/2000    08/07/2002
                       CHATTOOGA   03635485   WATSON      JAMES         ROBERT              47       DUNAWAY GAP               SUMMERVILLE      GA   30747-6856   KY         6/9/1996     03/30/2005
                       COBB        03043664   WILLIAMS    LINDA         DELL                4955     DAY LILY WAY NW           ACWORTH          GA   30102        KY         9/1/1988     02/04/2000
                       CLAYTON     06360845   WINDHAM     GABRIEL       ALAN                4488     RICHARD RD                CONLEY           GA   30288        KY         10/3/2004    02/13/2017
                       COWETA      03923077   GIBSON      SHARON        M                   383      BEAUMONT FARMS DR         SHARPSBURG       GA   30277        FL         10/6/1996    02/22/2005
                       COWETA      00088299   GIBSON      WILLIAM       THOMAS              383      BEAUMONT FARMS DR         SHARPSBURG       GA   30277        FL         2/23/1982    02/22/2005
                       RICHMOND    01441188   MOORE       PATRICIA      A                   3535     JONATHAN CIR              AUGUSTA          GA   30906-3832   CT         12/1/1970    10/06/2008
                       RICHMOND    06943964   CARTER      JUANITA                           2592     KENNEDY CIR               AUGUSTA          GA   30909        DE         9/9/2006     04/28/2012
                       COBB        04468370   WETZLER     ERNEST        LEE                 4271     WOODLAND BROOK DR SE      ATLANTA          GA   30339        FL         10/4/1998    04/02/2003
                       CHATHAM     06710337   ROBERTS     AUBRIE        FRANCES             121      BROWN PELICAN DR          SAVANNAH         GA   31419-2992   FL         12/1/2005    11/15/2011
                       COLQUITT    04798049   GIBBS       JENNIFER      LOUISE              405      31ST AVE SE               MOULTRIE         GA   31768        FL         2/6/2000     05/19/2012
                       RICHMOND    06848714   HILL        DANEISHA      SHERRICE LATOYA     1002     GREENE ST                 AUGUSTA          GA   30901        FL         5/23/2006    01/24/2012
                       COLUMBIA    07528827   GORDON      MATTHEW       DANIEL              475      SUGARCREEK DR             GROVETOWN        GA   30813        FL         10/5/2008    05/10/2012
                       HALL        08052437   SEDGLEY     DAVID         STUART              5265     LAUREL CIR                GAINESVILLE      GA   30506-3177   FL         6/16/2009    11/04/2011
                       GWINNETT    06020370   FELDER      JEANNETTE     MELANIE             1251     GREEN OAK CIR             LAWRENCEVILLE    GA   30043        FL         10/3/2004    09/22/2011
                       COBB        05906394   HILLMON     ALEXANDER                         3292     PETE SHAW RD              MARIETTA         GA   30066        FL         2/1/2004     09/29/2004
                       FULTON      02438817   PORTER      DENISE        SHERIFF             19       BALL CREEK WAY            ATLANTA          GA   30350        FL         11/3/1992    01/25/2005
                       FULTON      08441085   KEENAN      RACHEL        ORIANA              884      COMMONWEALTH AVE SE       ATLANTA          GA   30312        FL         4/28/2011    08/27/2012
                       NEWTON      07585437   ROLLE       DEBORAH       DIANA               2101     WASHINGTON ST SW          COVINGTON        GA   30014        FL         10/5/2008    01/10/2014
                       LOWNDES     01224118   PITTS       JUDITH        R                   206      PALMER DR                 VALDOSTA         GA   31602        FL         6/27/1994    11/20/1995
                       FORSYTH     05038754   GARDNER     PATRICIA      A                   2845     PORTABELLA LN             CUMMING          GA   30041        FL         10/8/2000    11/03/2003
                       FORSYTH     10581290   GLOGOWSKI   MATTHEW       JOHN                132      RIVERCREST LN             SUWANEE          GA   30024        FL         11/6/2015    12/09/2016
                       FULTON      03312629   POU         STEPHANIE     LYNN                12995    HARRINGTON DR             ALPHARETTA       GA   30009        FL         2/4/1996     04/30/2004
                       RICHMOND    01471083   MOODY       GLENN                             1836     COVINGTON PL              AUGUSTA          GA   30906        FL         10/5/1992    10/09/2002
                       LOWNDES     03350110   MOREAUX     KELLEY        DAWN                3927     CARTER TER                VALDOSTA         GA   31605        FL         7/25/1995    08/02/2016
                       MADISON     03255095   SCOTT       CURTIS        THOMAS              209      W BRIARWOOD DR            NICHOLSON        GA   30565-6800   FL         2/4/1996     09/24/1997




  Ex. 2 to Petition:
                       CHATHAM     07076711   WILLIAMS    ROCHELLE      B                   46       REESE WAY                 SAVANNAH         GA   31419        FL         2/8/2007     09/12/2012




Braynard Declaration
                       FAYETTE     05397095   RICHART     CHRISTOPHER   RYAN                102      CROSSBOW CT               PEACHTREE CITY   GA   30269        FL         1/5/2002     08/17/2004
                       FULTON      07647423   JOHNSON     ROSS          HUNTER              1052     ROSEDALE DR NE            ATLANTA          GA   30306        FL         10/5/2008    10/09/2012
                       FORSYTH     08251066   COSTELLO    CATHERINE     SUTTON              2685     HILLANDALE CIR            CUMMING          GA   30041        FL         10/3/2010    12/21/2012
                       COLQUITT    07018204   GIBBS       CAREY         ASHTON              405      31ST AVE SE               MOULTRIE         GA   31768        FL         1/6/2008     10/30/2012
                       DEKALB      05823759   POREE       JEFFREY       MICHAEL             1457     VILLAGE PARK CT NE        ATLANTA          GA   30319        FL         10/3/2004    07/25/2014
                       TERRELL     00625071   PORTER      MARY          ANN                 384      11TH AVE NE               DAWSON           GA   39842        FL         5/8/1992     07/22/2014
                       FLOYD       04800288   MUNIZ       JOSE          LUIS                2229     OLD CEDARTOWN HWY SE      LINDALE          GA   30147        FL         10/19/1999   02/15/2006
                       FORSYTH     00836371   MYRICK      KERRY         ENGLISH             5855     CHARLESTON LN             CUMMING          GA   30041        FL         9/24/1990    08/02/2005
                       FORSYTH     00836225   MYRICK      SHERRYL       STEPHENS            5855     CHARLESTON LN             CUMMING          GA   30041        FL         9/7/1990     08/02/2005
                       TERRELL     00623795   SCOTT       TAMARA        HEATH               4692     LEE ST W                  DAWSON           GA   39842        FL         1/22/1988    07/28/2006
                       BALDWIN     04923424   DURDEN      ZACKERY       BRANNEN             729      MATHESON RD               MILLEDGEVILLE    GA   31061        FL         4/4/2000     03/16/2007
                       FORSYTH     05748136   HINTON      VASHON        RAYE                6145     ORIOLE LN                 CUMMING          GA   30028        FL         10/3/2004    05/18/2007
                       LAURENS     04287347   TANNER      JOANNA        M                   1015     MLK JR DR                 DUBLIN           GA   31021        FL         10/4/1998    09/30/2008
                       GILMER      04435841   DURRIN      ROBERT        LEONARD             1440     RIDGEWAY CHURCH RD        ELLIJAY          GA   30540        FL         10/6/2002    09/24/2013
                       GILMER      04435841   DURRIN      ROBERT        LEONARD             1440     RIDGEWAY CHURCH RD        ELLIJAY          GA   30540        FL         10/6/2002    09/24/2013
                       FORSYTH     04277871   COSTELLO    GEORGE        WILLIAM             2685     HILLANDALE CIR            CUMMING          GA   30041        FL         10/3/2010    04/03/2013
                       RANDOLPH    06276759   JOHNSON     WILLIAM       MAURICE             227      NELSON COFFIN DR          CUTHBERT         GA   39840        FL         10/3/2004    03/27/2013
                       DEKALB      08015639   GLENN       SEQUOYAH      ANNETTE             4000     DUNWOODY PARK             ATLANTA          GA   30338        FL         10/7/2012    07/23/2013
                       FULTON      07372093   RICE        CARTER        HARRISON            2122     BELVEDERE DR NW           ATLANTA          GA   30318        FL         10/3/2010    08/21/2013
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 491 of 571




                       CHATHAM     02142333   WILLIAMS    CAROLETTE     MICHELLE            135      HAMPSTEAD AVE             SAVANNAH         GA   31405        FL         2/2/1995     06/24/2013
                       BULLOCH     04073572   LAMBERT     LESLEY                            33       POPLAR ST                 STATESBORO       GA   30458        FL         3/4/1997     02/12/1999



                                                                                                    Page 81
                                                                                                                                                                       u
                                                                                                                                                                        ra


                                                                                                                                                             gi
                                                                                                                                                                       if

                                                                                                                                                             I
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                                         Ii

                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                          GA Out of State Subsequent Registration


                       THOMAS     06763143   CABLE          JOHN          HENRY                  405      BRIARWOOD DR              THOMASVILLE     GA   31792        FL         9/15/2013   07/31/2015
                       DEKALB     05823759   POREE          JEFFREY       MICHAEL                1457     VILLAGE PARK CT NE        ATLANTA         GA   30319        FL         10/3/2004   07/25/2014
                       CHEROKEE   08052971   HARRIS         JOHN          LUCIUS                 7        MOUNTAIN VIEW CT          WALESKA         GA   30183        FL         10/7/2012   08/11/2014
                       WARE       07624885   IRFAN          YAMAMA                               910      BARKLEY ST                WAYCROSS        GA   31501-4270   FL         5/6/2008    05/30/2014
                       FULTON     02445300   COOLIK         EILEEN        T                      510      BRIDGEWATER DR NW         ATLANTA         GA   30328-2815   FL         5/1/1962    01/31/2006
                       FULTON     02644695   DYKES          RONALD        MITCHELL               600      OLD COBBLESTONE DR        ATLANTA         GA   30350-5437   FL         9/19/1992   02/07/2006
                       NEWTON     06454832   MEYER          CHRISTOPHER   WILLIAM                4181     CONYERS ST SE             COVINGTON       GA   30014        FL         10/5/2008   09/22/2010
                       SUMTER     08776312   HAYWOOD        ANNIE         LUE                    165      HOSANNA CIR               AMERICUS        GA   31719        FL         8/1/2012    11/08/2014
                       LEE        00029365   CLEMENTS       CAROL         ELIZABETH              136      RED OAK AVE               ALBANY          GA   31721-6340   FL         8/2/1988    03/17/2006
                       LEE        00029259   CLEMENTS       JAMES         T                      136      RED OAK AVE               ALBANY          GA   31721-6340   FL         7/26/1988   03/17/2006
                       BIBB       08952471   HUTCHINGS      WENDELL       SEAN                   185      RIVOLI DOWNS DR           MACON           GA   31210-8611   FL         4/8/2013    09/26/2014
                       BIBB       04550382   PACE           CORNELIUS                            6687     SKIPPER RD                MACON           GA   31216        FL         1/6/2008    12/07/2010
                       BIBB       00165444   LASSETER       JOE           WALKER                 472      ASHLEY PL                 MACON           GA   31204        FL         8/25/1988   05/18/2006
                       ROCKDALE   05235319   ROSS           PAUL          EDWARD                 1900     GRANDIOSE CT              CONYERS         GA   30012-7028   FL         10/6/2002   07/24/2006
                       GWINNETT   02867667   ALLEN          LORNA         M                      1105     GOLDEN VALLEY CT          LAWRENCEVILLE   GA   30043        FL         9/17/1992   08/15/2006
                       FULTON     06858870   CALDER         JOYCE         MILLICENT              2435     HOPEWELL PLANTATION DR    MILTON          GA   30004        FL         6/6/2006    07/17/2006
                       MUSCOGEE   01826783   DANIEL         TRAKETA       LACHETT                5124     VERDUN DR                 COLUMBUS        GA   31907        FL         10/1/1990   10/27/2016
                       GWINNETT   10550015   SAMELA         KAITLYN       LORRAINE               3898     BUCKLAND DR SW            LILBURN         GA   30047        FL         8/10/2016   07/25/2017
                       WARE       10345368   RUSS           WILLIAM       CLAUDE                 1601     OCONEE RD                 WAYCROSS        GA   31501        FL         10/3/2014   05/05/2017
                       CHEROKEE   03216801   TONG           JAMIE         SAMANTHA               312      HIDEAWAY ACRES            CANTON          GA   30115        FL         7/1/1988    02/07/2008
                       COBB       08822090   PATSEL         DEBORAH       LINDSEY                3634     FOXTROT TRL NW            KENNESAW        GA   30144        FL         9/26/2012   02/04/2015
                       CHATHAM    07087747   MCANDREW       FALLON        KELLY                  129      PINE VIEW XING            POOLER          GA   31322        FL         10/7/2007   03/11/2015
                       LEE        05265701   SIMMONS        AMANDA        BLAIR                  109      DUNDEE CT                 LEESBURG        GA   31763        FL         10/3/2004   09/24/2008
                       COBB       04553556   FLANIGAN       MARION        BINION                 1620     WINDCLIFF DR SE           MARIETTA        GA   30067        FL         2/6/2000    10/06/2008
                       CHEROKEE   05368185   RILEY          JUSTIN        ALLEN                  2070     HORNAGE RD                BALL GROUND     GA   30107        FL         11/1/2001   11/26/2008
                       GWINNETT   03074635   CASTRO         KRISTINE      MARIE                  5056     REMINGTON CT NW           LILBURN         GA   30047        FL         7/1/1992    07/22/2015
                       FORSYTH    00824038   CRYMES         WILLIAM       DOUGLAS                8920     BAY DR                    GAINESVILLE     GA   30506        FL         2/8/1980    08/24/2015




  Ex. 2 to Petition:
                       CLARKE     00107547   RAMSDEN        JONATHAN      ENO                    245      HANOVER DR                BOGART          GA   30622        FL         6/25/1990   01/06/2009




Braynard Declaration
                       THOMAS     02953280   WEST           JAMES         CLINTON                107      HAMPTON CT                THOMASVILLE     GA   31792        FL         7/7/1995    10/15/2015
                       MUSCOGEE   05436610   GARY           TRACI         NICHOLE                6932     SETTER DR                 COLUMBUS        GA   31909        FL         3/14/2002   12/08/2008
                       HENRY      07034842   JEAN-CHARLES   ALISENA       C                      904      NEEDLETOP CT              MCDONOUGH       GA   30253        FL         10/5/2008   06/22/2015
                       DOOLY      03728730   SPARROW        FAYE          THARPE                 473      ROCKY FORD RD             PINEHURST       GA   31070-7555   FL         10/2/1980   11/12/2015
                       FULTON     03582797   PRESTON        ROBYN         WILKINS                10444    PARK WALK PT              JOHNS CREEK     GA   30022        FL         10/8/2000   02/02/2010
                       COOK       01741369   CUMBIE         EARL          CARLTON                2308     PEBBLEWOOD E              ADEL            GA   31620-3963   FL         7/9/1988    04/05/2010
                       WARE       04785236   HARVEY         HATTIE        GODWIN                 1203     RICHMOND AVE              WAYCROSS        GA   31501        FL         10/1/1999   11/05/2002
                       CARROLL    04771047   FLATT          DANIELLE      LYNN                   9005     TARNWOOD CT               VILLA RICA      GA   30180        FL         10/8/2000   06/08/2010
                       CARROLL    06443408   FLATT          GARY          NEIL                   9005     TARNWOOD CT               VILLA RICA      GA   30180        FL         10/5/2008   06/08/2010
                       NEWTON     06454832   MEYER          CHRISTOPHER   WILLIAM                4181     CONYERS ST SE             COVINGTON       GA   30014        FL         10/5/2008   09/22/2010
                       LOWNDES    07518908   RAMBO          CHRISTOPHER   MICHAEL                4066     MCKENZIE LN               VALDOSTA        GA   31605        FL         7/6/2008    10/12/2010
                       MCINTOSH   10356055   POOLE          EMILY         KATHRYN                14965    GA HIGHWAY 99             DARIEN          GA   31305        FL         10/5/2014   04/20/2016
                       COWETA     02128900   VAUGHN         JAMES         T                      35       PECAN LAKE DR             SHARPSBURG      GA   30277-9598   FL         6/16/1992   04/01/2016
                       CAMDEN     08112637   WATKINS        MINDY         LOUISE                 119      SPYGLASS                  KINGSLAND       GA   31548        FL         10/7/2012   03/23/2016
                       FLOYD      06266072   MUNN           KATHLEEN      MILLER                 109      DEKLE DR NE               ROME            GA   30161        FL         10/3/2004   07/21/2011
                       HENRY      04519746   PEREZ          MANUEL                               1680     MOUNT CARMEL RD           MCDONOUGH       GA   30253-5801   FL         9/17/1998   07/22/2016
                       FAYETTE    10864540   SCARBROUGH     MAYA          ARIA                   340      WOODCREEK LN              FAYETTEVILLE    GA   30215        FL         6/16/2016   08/26/2016
                       COBB       03155048   HAUGEN         PAUL          ROBERT                 1464     WINTERFIELD CT NW         KENNESAW        GA   30152-6703   FL         4/1/1988    05/24/2016
                       CLARKE     08499981   FERRIS         CHARLES       WALKER NESBIT          462      CLEVELAND AVE             ATHENS          GA   30601        FL         6/22/2014   08/15/2016
                                                                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 492 of 571




                       GWINNETT   08482774   TILLER         CHRISTOPHER   WILLIAM                1525     LAUREL CROSSING PKWY      BUFORD          GA   30519        FL         10/7/2012   06/22/2016
                       FULTON     02558899   LEE            LINDA         SUZANNE                210      WILLOW LAKE CV            ROSWELL         GA   30075        FL         10/5/1988   12/07/2005



                                                                                                         Page 82
                                                                                                                                                                           u
                                                                                                                                                                            ra


                                                                                                                                                                 8l
                                                                                                                                                                           if

                                                                                                                                                                 I
                                                                                                                                                                                             I!
                                                                                                                                                                                             It
                                                                                                                                                                            -•
                                                                                                                                                                            -
                                                                                          GA Out of State Subsequent Registration


                       COBB        10657063   ROBBINS           SETH          ZANE               1146     MANOR CREST CT NE         MARIETTA        GA   30068        FL   1/27/2016    06/28/2016
                       COLQUITT    10671853   CROOM             SARAH         LISE               160      COUNTRY CIR               MOULTRIE        GA   31788        FL   2/18/2016    09/30/2016
                       FULTON      10924316   PRATHAP           NIKARA        SUMITA             2795     PEACHTREE RD NE           ATLANTA         GA   30305        FL   9/12/2016    09/23/2016
                       FULTON      10606409   HOLMES            KACI          FLORENCE           685      SAINT REGIS LN            ALPHARETTA      GA   30022        FL   12/28/2015   10/13/2016
                       BARROW      06044835   JAGER             MATTHEW       KURT               553      ELDER RD                  WINDER          GA   30680        FL   10/9/2016    04/11/2017
                       WALKER      00435349   TURNER            FREIDA        ANNETTE            504      N DUKE ST                 LA FAYETTE      GA   30728        FL   4/6/1988     01/04/2017
                       PAULDING    00879208   MEADOWS           ROBERT        H                  544      JACK MEADOWS RD           DOUGLASVILLE    GA   30134-5475   FL   7/28/1964    07/19/2007
                       COBB        05725726   COOPER            CHRISTOPHER   RYAN               2174     VININGS NORTH LN SE       SMYRNA          GA   30080        FL   10/5/2003    07/30/2007
                       RICHMOND    05793364   HOLMES            FELECIA       MICHELE            1174     PINEY GROVE RD            AUGUSTA         GA   30906        FL   10/5/2003    10/04/2007
                       MITCHELL    04716217   LAWTON            IVORY         MICHELL            390      GOODSON RD                CAMILLA         GA   31730        FL   10/3/2004    07/30/2018
                       FLOYD       03210065   PURDIE            ALLAN         CAMPBELL           3029     HORSELEG CREEK RD SW      ROME            GA   30165-6575   FL   9/1/1990     09/06/2018
                       FULTON      05960688   BRYANT            LATOYA        EBONY              330      BROWNLEE RD SW            ATLANTA         GA   30311        FL   2/18/2004    09/29/2018
                       HALL        00395325   FAILYER           PHILIP        KENNETH            4016     DERBY DR                  GAINESVILLE     GA   30507        FL   11/9/1967    11/06/2018
                       NEWTON      07704519   NEAL              LINDSAY       FIESTA             210      PEBBLE BROOKE CT          COVINGTON       GA   30016        FL   10/5/2008    03/24/2019
                       DOUGLAS     05517247   WILLIAMS          STEVEN        JONATHAN           7271     EMMA CT                   DOUGLASVILLE    GA   30134        FL   10/6/2002    09/30/2004
                       COBB        02371258   BREAULT           ANDREA        MAE                119      JEFFREY PL                SMYRNA          GA   30082        FL   5/23/1994    12/13/2007
                       BARTOW      02967089   HALE              KENNETH       NELSON             200      WILDERNESS CAMP RD SE     WHITE           GA   30184        FL   4/11/1984    09/29/2011
                       FULTON      03778025   SCHWARTZ          ERIC          BRADLEY            710      ENGLISH OAK LN            ALPHARETTA      GA   30005        FL   10/6/1996    04/23/1999
                       CHEROKEE    03801483   WEST              PATRICIA      A                  424      CHARLES RD                CANTON          GA   30115        FL   10/6/1996    05/15/2000
                       BIBB        07132210   GORDON            LORETTA                          4193     CAVALIER DR               MACON           GA   31220        FL   10/5/2008    11/01/2013
                       CHARLTON    07268636   HODGES            ROBERT        NATHANIEL          219      WIREGRASS RD              FOLKSTON        GA   31537        FL   8/30/2007    01/10/2013
                       NEWTON      08157981   BAKER             JALA          VICTORIA           110      UPPER RIVER RD            COVINGTON       GA   30016        FL   1/27/2010    01/23/2013
                       CHEROKEE    03123381   SHELL             LINDA         KATHRYN            360      CHAMBERS ST               WOODSTOCK       GA   30188        FL   10/1/1980    04/13/1998
                       CAMDEN      04925877   RICHARDSON        ASHLEY        RENAY              304      WOODBRIDGE RD             KINGSLAND       GA   31548        FL   7/21/2002    09/10/2004
                       RICHMOND    01466198   LEE               PATRICIA      ANN                2642     CROSSCREEK RD             HEPHZIBAH       GA   30815-6603   FL   9/13/1992    02/10/2000
                       DEKALB      11444884   RAVENEL           JUSTIN        BERNARD            3897     EVANS MILL RD             LITHONIA        GA   30038        FL   7/10/2017    01/19/2018
                       COBB        03007042   HAUGEN            STEPHANIE     ANNE               1464     WINTERFIELD CT NW         KENNESAW        GA   30152        FL   3/1/1992     05/29/2018




  Ex. 2 to Petition:
                       TROUP       03858760   IVEY              ELIZABETH     PATE               383      TUCKER RD                 PINE MOUNTAIN   GA   31822        FL   10/6/1996    07/08/2004




Braynard Declaration
                       COBB        03233324   BURBERRY          JOHN          CHARLES            4581     FOUNTAIN DR NE            MARIETTA        GA   30067-3657   FL   2/1/1992     08/22/2000
                       CHEROKEE    03801483   WEST              PATRICIA      A                  424      CHARLES RD                CANTON          GA   30115        FL   10/6/1996    05/15/2000
                       GWINNETT    08788595   NATAL             ANDREA        MABEL              4158     MOUNTAIN GLEN TRCE        SNELLVILLE      GA   30039        FL   8/28/2012    05/21/2013
                       COBB        07084302   PATTON-LANSDAAL   CHRISTINA     ANN                2258     MCLEAN CHASE SE           SMYRNA          GA   30080        FL   1/31/2007    08/01/2013
                       FLOYD       04472548   BARNETT           JUSTIN        RYAN               18       WILLIAMSBURG DR NW        ROME            GA   30165-8851   FL   7/1/1998     01/29/2014
                       RICHMOND    10454630   MIMS              JOEL          DEON               2937     BRIDGEPORT DR             AUGUSTA         GA   30909        FL   4/21/2015    03/31/2016
                       LOWNDES     04746447   RAYFIELD          TAMMY         WILLIAMS           7480     HIDDEN RIVER RUN          HAHIRA          GA   31632        FL   10/8/2000    01/13/2005
                       GWINNETT    03744972   MELVILLE          RITA          M                  3660     ARDEN CREEK CT            BETHLEHEM       GA   30620        FL   10/6/1996    11/17/2005
                       LINCOLN     01700229   BOHLER            BRADLEY       DOUGLAS            4660     DOUBLE BRANCHES RD        LINCOLNTON      GA   30817-2524   FL   1/1/1994     09/23/2004
                       CLAYTON     07482655   KEMP              NEGIAL        ROOSEVELT          13736    RICKETTS RD               HAMPTON         GA   30228        FL   10/5/2008    03/04/2014
                       DEKALB      05042751   SULAL             CAROLINE      DAGRIE             3698     MORTONS LANDING DR        ELLENWOOD       GA   30294-5604   FL   9/15/2000    08/25/2003
                       COBB        08473760   HERNANDEZ         NADINE        ROSE               4304     ALISON JANE DR NE         KENNESAW        GA   30144        FL   10/9/2016    05/24/2017
                       ROCKDALE    04674693   RODRIGUEZ         VANESSA       R                  2728     KRISTEN CT                CONYERS         GA   30012        FL   10/8/2000    03/28/2014
                       GWINNETT    04083567   YEISER            PATRYCE       LANETTE            4094     RIVERMEADE DR SW          LILBURN         GA   30047        FL   10/7/2012    09/15/2014
                       CHEROKEE    02735348   SMITH             MICHAEL       DAVID              2017     MEADOWS DR                WOODSTOCK       GA   30188        FL   3/15/1976    05/30/2014
                       HABERSHAM   04869703   STEPHENS          BRIAN         EUGENE             350      SHERWOOD DR               CLARKESVILLE    GA   30523        FL   6/18/2000    03/28/2007
                       LIBERTY     06847464   BRAYLEY           SARAH         MAE                1411     COALITION CIR             HINESVILLE      GA   31313        FL   6/18/2006    09/05/2007
                       GWINNETT    02771669   CULPEPPER         DELORES       MARIE              141      SAINT MARTIN DR           SUWANEE         GA   30024        FL   1/29/1992    03/04/2015
                       FULTON      04225765   PATIENCE          ANTHONY       MICHAEL            4403     NORTHSIDE PKWY NW         ATLANTA         GA   30327        FL   10/8/2000    04/16/2008
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 493 of 571




                       FULTON      02580298   CHRISTMAN         MARGARET      J                  922      N BROOKSHADE PKWY         ALPHARETTA      GA   30004        FL   7/18/1991    07/29/2008
                       DOUGLAS     07371033   EVANS             JESSICA       SYMONE             3083     VIRGINIA PL               DOUGLASVILLE    GA   30135        FL   1/7/2008     08/28/2008



                                                                                                         Page 83
                                                                                                                                                                                       ~
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                     GA Out of State Subsequent Registration


                       HENRY       08535920   MANGAROO    ELLEN         CLARDEAN            2905     SABLE CHASE BLVD          MCDONOUGH           GA   30253        FL   5/7/2013     01/11/2016
                       CARROLL     04959784   PADGETT     DEBRA         SMITH               1098     MAGNOLIA DR               VILLA RICA          GA   30180        FL   10/3/2004    01/27/2016
                       LUMPKIN     10314229   WASSERMAN   RACHEL        ABIGAIL             5578     PORTER SPRINGS RD         DAHLONEGA           GA   30533        FL   9/22/2014    10/05/2015
                       GWINNETT    08050546   MECHTLY     JENNIFER      CHARLOTTE           3645     SCOTTS MILL RUN           PEACHTREE CORNERS   GA   30096        FL   5/14/2009    01/19/2016
                       DOUGLAS     04439971   DOYLE       JOANN         ELIZABETH           8032     PALMER ST                 DOUGLASVILLE        GA   30134        FL   10/3/2004    08/11/2009
                       LINCOLN     02292603   POLATTY     CALVIN        MILLS               1324     PLEASANT VIEW CIR         LINCOLNTON          GA   30817        FL   2/8/1995     01/07/2011
                       FULTON      03372671   CLARK       KIMBERLY      SPENCER             984      KATHERWOOD DR SW          ATLANTA             GA   30310        FL   10/6/1996    07/29/2016
                       FULTON      05946276   REYNOLDS    MARY          CAROLYN             2000     DEVEREUX CHASE            ROSWELL             GA   30075        FL   6/20/2004    08/19/2016
                       NEWTON      10630623   SIMON       LOREN         ALEXIS              120      HOLLEYBERRY CT            COVINGTON           GA   30016        FL   1/26/2016    08/15/2016
                       HABERSHAM   05739751   FREEL       LISA          ELAINE              136      BLUE RIDGE AVE            DEMOREST            GA   30535        FL   10/9/2011    11/10/2016
                       FULTON      05063432   CLARK       LEE-ANNE                          27       REGENCY RD                ALPHARETTA          GA   30022        FL   10/8/2000    09/08/2016
                       TROUP       07152241   HANDY       FELISHA       BEATRICE            119      OLD AIRPORT RD            LAGRANGE            GA   30240        FL   10/5/2008    04/22/2017
                       CHATHAM     07645787   LOPEZ       RICARDO       ANTHONY             130      PINE VIEW XING            POOLER              GA   31322        FL   10/5/2008    03/08/2017
                       CHEROKEE    10774217   SIMPSON     LILY          KARA                6139     BROOK LN                  ACWORTH             GA   30102        FL   5/16/2016    07/26/2017
                       FULTON      10370981   MANLEY      COREY         JAMES               909      DREWRY ST NE              ATLANTA             GA   30306        FL   10/17/2014   09/18/2018
                       BIBB        00790718   BRAY        GRANT         EDWARD              101      RYAN DR                   MACON               GA   31216        FL   8/26/1982    02/21/2019
                       WARE        11905683   JONES       LAWRANCE      ALECZANDER          2604     WINCHESTER RD             WAYCROSS            GA   31501        FL   9/21/2018    07/29/2019
                       HENRY       12099356   WALDEN      CHIESA        IMANI               129      HAMBRICK DR               STOCKBRIDGE         GA   30281        FL   9/27/2018    09/18/2019
                       FULTON      02498876   CLAMON      JOSEPH        WAYNE               30       HABERSHAM WAY NW          ATLANTA             GA   30305        FL   6/21/1974    10/16/2019
                       CHATHAM     08507079   RODRIGUEZ   JUAN          MANUEL              6        WATERCREST WAY            SAVANNAH            GA   31419        FL   9/7/2011     12/04/2019
                       COBB        04274968   COPE        PATRICIA      JARVIS              884      OBAN CT                   POWDER SPRINGS      GA   30127        FL   2/6/2000     09/25/2018
                       GWINNETT    08364051   MILTON      KYRA                              1261     BIRDSONG VW               DACULA              GA   30019        FL   12/22/2010   11/25/2019
                       DEKALB      03866086   SKINNER     NEKORI        R                   5069     HIGHLAND HILLS CT         STONE MOUNTAIN      GA   30088        FL   9/22/1996    04/28/2006
                       FORSYTH     02812712   DARLING     THOMAS        BRUCE               4460     CARTERS CREEK LN          CUMMING             GA   30040        FL   12/17/1988   06/24/2020
                       FAYETTE     08917602   ROBINSON    ARIEL         BRIANA              170      LAKEPOINT LN              FAYETTEVILLE        GA   30215        IL   10/1/2012    06/06/2013
                       DEKALB      08105140   FLORES      RHONDA        M                   2259     CHEROKEE VALLEY CIR       LITHONIA            GA   30058        IL   10/7/2012    09/05/2018
                       WALTON      06940064   RILEY       JOHN          MICHAEL             250      IVEY DR                   BETHLEHEM           GA   30620        IL   1/6/2008     09/04/2012




  Ex. 2 to Petition:
                       JENKINS     05884215   WILLIAMS    JOHN          ASHLEY              4826     AARON RD                  MILLEN              GA   30442        IA   12/2/2003    08/25/2014




Braynard Declaration
                       GWINNETT    07891670   MOORE       TRACEY                            3181     LIMRICK LN                SNELLVILLE          GA   30039        IL   10/5/2008    10/29/2014
                       MUSCOGEE    08187317   RAMOS       GABRIEL                           1801     SHEPHERD DR               COLUMBUS            GA   31906        IL   3/12/2010    12/19/2015
                       COBB        04404306   SMITH       ADRIENNE      THERESA             4098     W POINTE DR NW            KENNESAW            GA   30152        WA   5/18/1998    11/20/2015
                       DOUGHERTY   08312183   THOMAS      BRITTNEY      LILLIAN             2002     INDICA TRL                ALBANY              GA   31721-5235   VA   10/4/2010    10/11/2016
                       FAYETTE     10146325   BERRYMAN    REBECCA       JO                  180      MAPLE SHADE DR            TYRONE              GA   30290        VA   12/12/2013   10/04/2016
                       FULTON      12196238   KUMAR       SANJEEV       SENTHIL             1125     RUGGLESTONE WAY           DULUTH              GA   30097        VA   4/19/2019    09/03/2019
                       RICHMOND    05060995   MAJOR       CASSANDRA     NICOLE              424      FORSYTHE ST               AUGUSTA             GA   30901-2523   VA   9/17/2000    05/10/2007
                       BARROW      01229467   JACKSON     ANNIE         MAE                 284      HARVEY LOKEY RD           BETHLEHEM           GA   30620-2612   VA   6/12/1984    10/02/1996
                       HOUSTON     03904319   MOSS        AMOS          CLINTON             327      ROYAL CREST CIR           KATHLEEN            GA   31047-2170   VA   10/6/1996    11/05/2003
                       BURKE       00276886   OSBORNE     DONELLE                           606      PAULINE JENKINS ST        WAYNESBORO          GA   30830        VA   5/24/1991    08/22/2005
                       GWINNETT    08143619   WILLIAMS    KYLE          LESTER              1914     WILLOUGHBY DR             BUFORD              GA   30519        VA   12/12/2009   04/06/2016
                       COBB        06980130   COX         MATTHEW       GEORGE MARTABANO    311      STRAWBERRY WYNDE NW       MARIETTA            GA   30064-1054   VA   10/7/2006    11/14/2016
                       FULTON      03621508   CUCHER      AMANDA        LYNNE               120      ALDEN AVE NW              ATLANTA             GA   30309        CA   4/23/1996    11/17/2004
                       COBB        10800415   CHANG       ERIC          TED                 4553     FOREST PEAK CIR           MARIETTA            GA   30066        VA   5/6/2016     09/20/2016
                       MUSCOGEE    08699141   ROSS        ASIA          BRIANA              23       MEADOW VALLEY CT          MIDLAND             GA   31820-4393   VA   6/13/2012    07/20/2020
                       BIBB        06737501   CHAMBLISS   ALBERT                            5243     RIVERSIDE DR              MACON               GA   31210        WI   12/28/2016   09/30/2018
                       FLOYD       08072843   WALKER      WILLIAM       WENDELL             1        MARGO TRL SE              ROME                GA   30161        WI   10/3/2010    10/05/2019
                       JACKSON     00088055   FREEMAN     CONSTANCE     STOVALL             2278     COTTON GIN ROW            JEFFERSON           GA   30549-8819   AL   10/22/1982   07/27/2007
                       MUSCOGEE    05104781   SCOTT       TAMARA        RENE                7175     MOON RD                   COLUMBUS            GA   31909        AL   9/21/2000    08/24/2004
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 494 of 571




                       FORSYTH     10822695   SANCHEZ     SUSAN         MARIE               4725     LOWELL CT                 CUMMING             GA   30040        WI   7/14/2016    08/06/2018
                       HOUSTON     05491606   SMITH       CHRISTOPHER   C                   107      DOVECOT DR                WARNER ROBINS       GA   31088-8541   WI   6/5/2002     04/05/2016



                                                                                                    Page 84
                                                                                                                                                                                      ~
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                         GA Out of State Subsequent Registration


                       CHATHAM      01523750   DELOACH      ROSLYNN       SUZZANNE              3202     PERTH ST                  SAVANNAH         GA   31405        AL   6/10/1994    08/11/1997
                       HENRY        01739269   DERBYSHIRE   JAMES         CHESTER               635      S MOUNT CARMEL RD         MCDONOUGH        GA   30253-6334   CA   2/8/1988     09/01/2010
                       BEN HILL     03858141   ASHLEY       CALVIN                              206      S LONGSTREET ST           FITZGERALD       GA   31750        CA   10/6/1996    10/20/2008
                       GWINNETT     08308350   LINDO        SEAN          ALEXANDER             2618     SABLE GLEN CT             BUFORD           GA   30519        CA   10/3/2010    09/26/2012
                       GLYNN        07005859   CLACK        DAVID         GORDON                18       PATRIOT CT                BRUNSWICK        GA   31525-4782   CA   10/18/2006   09/20/2012
                       DEKALB       05266103   PIGNETTI     JOHN          PATRICK               1209     PASADENA AVE NE           ATLANTA          GA   30306-3117   AL   10/6/2002    10/11/2004
                       FULTON       06771887   DENNIS       PAUL          KYLER                 514      CONNALLY ST SE            ATLANTA          GA   30312        CA   10/8/2006    12/27/2011
                       HALL         10284335   GARCIA       ALEXIS                              3749     NOBLE CT                  GAINESVILLE      GA   30507        CA   8/29/2014    01/11/2016
                       GWINNETT     10538823   BELLINA      AMANDA        NICOLE                3844     SCARSBOROUGH DR           LAWRENCEVILLE    GA   30044        CA   9/8/2015     09/30/2015
                       FORSYTH      08252472   PURCELL      JEBEDIAH      DYLAN                 6075     HOPEWELL RD               DAWSONVILLE      GA   30534-4219   CA   8/11/2010    10/24/2016
                       COBB         05788518   DUNLAP       RICHARD       GAMBLE                218      NELLIE TRCE SE            MABLETON         GA   30126-4451   AL   8/1/2003     09/02/2004
                       FULTON       04219589   PEARSON      CHRISTOPHER   COBB                  976      DEAN DR NW                ATLANTA          GA   30318        AL   2/6/2000     09/03/2004
                       HALL         06086903   HUGHS        BRIAN         THOMAS                2118     BLUE RIDGE DR NE          GAINESVILLE      GA   30501        AL   12/4/2003    10/22/2004
                       HARALSON     02178266   HARRIS       DUANE         CLINTON               82       MCPHERSON LN              BREMEN           GA   30110-3941   AL   8/21/1992    04/06/1994
                       MUSCOGEE     03556594   BRANCH       TERESA        WEST                  1528     RIDGE CREEK WAY           COLUMBUS         GA   31904-1363   AL   10/6/1996    10/17/2000
                       MUSCOGEE     06029648   GILBERT      SHERRIE       ALISA                 6090     TOWNES WAY                COLUMBUS         GA   31909        AL   6/20/2004    10/03/2008
                       MUSCOGEE     05677873   BANKS        SHEQURRIOR    SHAWNTA               5224     CHATHAM WOODS LN          COLUMBUS         GA   31907        AL   10/3/2004    10/18/2008
                       DEKALB       05266105   PIGNETTI     STACY         MICHELA               1209     PASADENA AVE NE           ATLANTA          GA   30306-3117   AL   10/6/2002    10/05/2004
                       DOUGLAS      02971131   GARDNER      DENNIS        JAMES                 5652     YORKTOWN RD               DOUGLASVILLE     GA   30135-5700   AL   3/19/1988    10/08/2012
                       COLUMBIA     08661273   MORRIS       TARA          LATONYA               434      BEVERLY RD                MARTINEZ         GA   30907        AL   10/7/2012    09/30/2014
                       FULTON       05748897   OKONYA       RAMONA        NICOLE                1350     ALLEGHENY ST SW           ATLANTA          GA   30310        AL   6/5/2003     12/01/2003
                       FULTON       05748897   OKONYA       RAMONA        NICOLE                1350     ALLEGHENY ST SW           ATLANTA          GA   30310        AL   6/5/2003     12/01/2003
                       MUSCOGEE     01818071   ANKER        BEVERLY       HAGLER                4755     CHAMPIONS WAY             COLUMBUS         GA   31909        AL   2/8/1988     09/15/2015
                       MUSCOGEE     00029990   ANKER        JOHN          MICHAEL               4755     CHAMPIONS WAY             COLUMBUS         GA   31909        AL   10/10/1988   09/15/2015
                       CATOOSA      03393043   COOK         GORDON        A                     808      WOODGATE RD               RINGGOLD         GA   30736-5047   AL   10/27/1995   10/10/2008
                       MUSCOGEE     06800525   BARCLIFT     KIANA         SHANAE                6400     MAIN ST                   COLUMBUS         GA   31909        AL   4/4/2006     01/25/2008
                       MUSCOGEE     05446006   GUNTER       AMY           MICHELLE              3115     DEHAVILAND DR             COLUMBUS         GA   31909        AL   4/4/2002     04/26/2005




  Ex. 2 to Petition:
                       FULTON       07343498   MCCRARY      BRITNEY       SHANTEL               2144     GOLDEN DAWN DR SW         ATLANTA          GA   30311-5414   AL   12/15/2007   09/05/2008




Braynard Declaration
                       FULTON       03451642   DICKERSON    DERIN         BRONSON               2085     BELLRICK RD NW            ATLANTA          GA   30318        AL   11/29/1995   09/12/1996
                       GWINNETT     10679956   SUTARIA      PARITA        PANKAJ                5404     BRENDLYNN DR              SUWANEE          GA   30024        AL   2/17/2016    02/25/2017
                       COBB         04922219   MCGILL       ANDREA        CATHERINE             905      SCOTT LN SW               MARIETTA         GA   30008        AL   10/8/2000    09/03/2019
                       COBB         04922219   MCGILL       ANDREA        CATHERINE             905      SCOTT LN SW               MARIETTA         GA   30008        AL   10/8/2000    09/03/2019
                       COLUMBIA     05509786   BRANTLEY     DAVID         WILLIAM               670      CORNERSTONE PL            EVANS            GA   30809-6706   AL   7/21/2002    04/06/2004
                       CLAYTON      03347198   RICHARDSON   MICHAEL                             7338     ROUNTREE CT               RIVERDALE        GA   30274        AL   10/4/1998    04/25/2008
                       FULTON       08632592   KUESTER      JOHN          MIDDLEBROOKS          3115     E WOOD VALLEY RD NW       ATLANTA          GA   30327        AL   7/1/2012     10/26/2012
                       COBB         06549256   CARR         CHRISTOPHER   MICHAEL               4057     JORDAN LAKE DR            MARIETTA         GA   30062-5785   AL   5/25/2005    09/08/2008
                       COLUMBIA     02280566   CUSTER       TIMOTHY       LEE                   118      LAURA LN                  AUGUSTA          GA   30907        AL   3/6/1992     10/24/2016
                       FULTON       10287024   GELFAND      OLIVIA        NICOLE                2102     CHASTAIN DR NE            ATLANTA          GA   30342        AL   5/17/2015    11/25/2017
                       COBB         10881828   STOKES       MICHAEL       ALFRED                2675     BUTLER BROOKE CT NW       KENNESAW         GA   30152        AL   7/26/2016    11/27/2017
                       FULTON       10818352   SHIPMAN      TERYN         DENAE                 725      SMALL ELK CT              FAIRBURN         GA   30213        AL   7/12/2016    05/21/2018
                       PAULDING     10613452   MABRY        BRISHAUNNA    ANGELISE              333      KING HENRY RD             DALLAS           GA   30157        AL   10/9/2016    10/15/2018
                       DEKALB       08296526   MUSGROVE     MARK          CLIFFORD              1702     TREE MOUNTAIN PKWY        STONE MOUNTAIN   GA   30083        AL   10/3/2010    11/01/2019
                       DEKALB       05854797   NDEM         NKOYO         DEANNA                615      CONCEPTS 21 DR            LITHONIA         GA   30058        AL   10/3/2004    10/02/2008
                       COBB         03029962   NIGRI        EDMUND                              1950     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        AL   9/1/1980     08/23/2012
                       CARROLL      02171123   HAYNES       SHARON        MARLOW                7        E LAKE BUCKHORN RD        TEMPLE           GA   30179-5300   AL   8/15/1988    10/15/2010
                       MARION       00253747   TYMES        ROBERT                              265      HIGHWAY 30                BUENA VISTA      GA   31803        AL   7/16/1986    03/16/2012
                       FULTON       04705344   MCCLURE      CHARLES       CAMERON               7170     BUCK CREEK DR             FAIRBURN         GA   30213        AL   6/9/1999     10/01/1999
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 495 of 571




                       MERIWETHER   11868734   HOWARD       EMILY         ELAINE                1719     MOSS RD                   GAY              GA   30218        AL   5/26/2018    10/23/2019
                       FAYETTE      03769878   BOLAND       JOSEPH        SAMUEL                102      SUMNER PLACE CT           PEACHTREE CITY   GA   30269-6514   AL   7/1/1996     11/24/2003



                                                                                                        Page 85
                                                                                                                                                                                       I!
                                                                                                                                                                                       It
                                                                                                                                                                           -•
                                                                                                                                                                           -
                                                                                     GA Out of State Subsequent Registration


                       DOUGHERTY   00024457   SMITH        MARK        ALLEN                3615     COUNCIL RD                ALBANY             GA   31705-6313   AL   9/21/1984    07/17/2018
                       FORSYTH     02825563   PANOS        ALEX        COSTAS               7135     TITCHFIELD PL             CUMMING            GA   30041-8374   AL   8/9/1990     07/31/2002
                       GWINNETT    05685159   WRIGHT       ANDREA      ELIZABETH            3637     GRAHAMRIDGE CT            SNELLVILLE         GA   30039        AL   2/1/2004     09/25/2008
                       GWINNETT    07455853   WRIGHT       CEDRICK     MICHAEL              3550     PLEASANT HILL RD          DULUTH             GA   30096        AL   10/7/2012    08/10/2015
                       WAYNE       06837534   EASTWOOD     MELISSA     ANN                  780      LITTLEFIELD ST            JESUP              GA   31546        AL   2/15/2009    04/11/2016
                       BALDWIN     03020382   ROOTES       MARY        JANE                 206      HUDSON DR NE              MILLEDGEVILLE      GA   31061        AL   8/18/1994    09/24/2018
                       FLOYD       08267742   DAVIS        HOLLIE      MIRANDA              2108     EASTLAND CT SE            ROME               GA   30161        AL   7/16/2010    12/13/2016
                       CLAYTON     10923156   SIMONS       JORDAN      DAVID                5593     THURGOOD CT               ELLENWOOD          GA   30294        AL   10/9/2016    02/25/2019
                       FULTON      08021246   THOMAS       HELEN       B                    3377     WICKUM RD SW              ATLANTA            GA   30349        AL   4/7/2009     04/16/2019
                       CLAYTON     12295695   JONES        TYARA       LEE ANN              818      RIVER VALLEY DR           JONESBORO          GA   30238        AL   7/9/2019     12/06/2019
                       PAULDING    03148011   JOHNSON      MARY        ANN                  130      DUBLIN WAY                DALLAS             GA   30132-7558   AR   2/1/1990     10/05/2012
                       FULTON      07381947   JASON        LAUNEY                           6005     RICHWOOD CIR              ROSWELL            GA   30076        AL   10/5/2008    10/11/2012
                       WAYNE       02295480   JONES        CYNTHIA     DENISE               365      CARLOS RD                 ODUM               GA   31555-8924   AL   1/19/1984    06/11/2009
                       GWINNETT    01935312   DANIEL       RENEE       M                    2099     WICKER WOOD WAY           SNELLVILLE         GA   30078        NJ   9/2/1988     04/29/1997
                       FULTON      00811042   WEBB         ELIZABETH   EVANGELISTA          7566     CRAWFORD CT               FAIRBURN           GA   30213        NV   10/23/1992   08/17/2015
                       CLARKE      02883630   BREWER       MELANIE     FLAGG                412      HOLMAN AVE                ATHENS             GA   30606        NV   10/1/1992    08/04/2008
                       CLARKE      02876607   BREWER       MICHAEL     DAVID                412      HOLMAN AVE                ATHENS             GA   30606        NV   10/1/1992    12/08/2007
                       RICHMOND    03998968   MONTES       ISMAEL      MALDONADO            4510     LAKELAND CT               AUGUSTA            GA   30906        NV   10/8/2000    02/13/2014
                       FULTON      01329403   SPIVEY       CARLA       EVON                 5250     HIGHWAY 138               UNION CITY         GA   30291        NV   7/31/1991    09/16/2016
                       FULTON      06782647   REITZES      MICHAEL     FREDERICK            6105     BLUE STONE RD NE          ATLANTA            GA   30328        NV   6/18/2006    10/09/2016
                       FULTON      06782647   REITZES      MICHAEL     FREDERICK            6105     BLUE STONE RD NE          ATLANTA            GA   30328        NV   6/18/2006    10/09/2016
                       FULTON      05238031   SCHWARTZ     SANFORD     HAROLD               630      REGENCY FOREST CT         ATLANTA            GA   30342-1446   NV   3/7/2001     09/05/2017
                       GWINNETT    02865231   DAVIS        ANGELA                           5251     REPS TRCE                 NORCROSS           GA   30071-1461   NY   9/5/1992     04/11/1997
                       DOUGLAS     02561486   FENN         LISA                             1547     FENMORE ST                LITHIA SPRINGS     GA   30122-6864   NY   5/16/1991    09/07/1995
                       FULTON      08345570   PEREZ        JASON       CRAIG                4222     RICKENBACKER DR NE        ATLANTA            GA   30342-3768   NY   11/2/2010    09/02/2016
                       FULTON      05800523   PERNICE      RYAN        ARTHUR               310      CLOVER CT                 ROSWELL            GA   30075        NY   7/30/2003    10/15/2008
                       FULTON      04884907   SANCHEZ      SUZANNA     BROWNING             3242     PEACHTREE RD NE           ATLANTA            GA   30305        NY   2/24/2000    01/12/2009




  Ex. 2 to Petition:
                       COBB        06154834   PAULEMON     FAUSTIN                          1380     WEXFORD HILLS PKWY SE     SMYRNA             GA   30080        NY   6/26/2004    08/27/2012




Braynard Declaration
                       FULTON      07019390   CHRISTIAN    JANELLE     NICOLE               1029     PIEDMONT AVE NE           ATLANTA            GA   30309        NY   1/6/2008     09/26/2014
                       CHATHAM     11254644   LONG         MAKAYLA     KATHLEEN             11900    WHITE BLUFF RD            SAVANNAH           GA   31419        NY   3/31/2017    10/03/2017
                       BULLOCH     06682459   MORGAN       KURT        EUGENE               1403     LILAC LN                  BROOKLET           GA   30415        NY   11/12/2005   11/28/2016
                       FULTON      08278480   CHRISTIAN    SHANNON     MICHELLE             215      NORTH AVE NE              ATLANTA            GA   30308        NY   7/1/2012     08/24/2016
                       DEKALB      10081759   ELLIOTT      UMAARA      IYNAAS               4378     CREEK BEND CIR            CONLEY             GA   30288        NY   8/9/2013     09/20/2016
                       COBB        03683424   DURENG       SAMUEL      P                    1801     LIGHTWOOD LN NW           ACWORTH            GA   30102        NY   10/8/2000    02/10/2017
                       CHATHAM     05707665   ACUFF        ANDREW      EWING                125      E JONES ST                SAVANNAH           GA   31401        NY   8/20/2006    04/19/2012
                       DEKALB      08165626   LOCKHEART    TIMKA       DATRA                717      POST ROAD LN              STONE MOUNTAIN     GA   30088        NY   6/20/2010    09/15/2016
                       COBB        05580382   WASHINGTON   TRESSA      LISETTE              42       FAIR HAVEN WAY SE         SMYRNA             GA   30080-8086   NY   10/1/2002    10/16/2016
                       DOUGLAS     05796663   DRAYTON      MICHAEL     VINCENT              3016     NEW HAVEN LN              VILLA RICA         GA   30180-5810   OH   8/14/2003    01/26/2012
                       DOUGLAS     05796663   DRAYTON      MICHAEL     VINCENT              3016     NEW HAVEN LN              VILLA RICA         GA   30180-5810   OH   8/14/2003    01/26/2012
                       FULTON      02449645   MANNES       EVE         B                    90       MOUNTAIN CREEK TRCE NW    ATLANTA            GA   30328-3516   NY   10/3/1980    05/09/2007
                       COBB        03683424   DURENG       SAMUEL      P                    1801     LIGHTWOOD LN NW           ACWORTH            GA   30102        NY   10/8/2000    02/10/2017
                       GILMER      06985600   HARRIS       JANICE      M                    2714     OLD BUCKTOWN RD           ELLIJAY            GA   30536-6412   NY   10/20/2006   05/17/2018
                       RICHMOND    10344570   OELLERICH    LONNIE      DANIEL               2553     GA HIGHWAY 88             HEPHZIBAH          GA   30815        NY   9/20/2014    11/05/2019
                       CHEROKEE    02383290   SMITH        BRENDA      F                    250      TRENTON LN                CANTON             GA   30115-8133   OH   10/11/1988   07/17/1989
                       CHATHAM     08413177   MORRIS       KRISTEN     JO                   16       BLACK FOREST DR           SAVANNAH           GA   31410-2709   OH   3/22/2011    09/27/2012
                       MUSCOGEE    01801336   SMITH        DENNIS      JAMES                4024     PICKERING DR              COLUMBUS           GA   31907-1664   OH   8/29/1978    02/13/1980
                       MUSCOGEE    01801336   SMITH        DENNIS      JAMES                4024     PICKERING DR              COLUMBUS           GA   31907-1664   OH   8/29/1978    02/13/1980
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 496 of 571




                       DEKALB      02104736   SMITH        JENNIFER    M                    25       WILTSHIRE DR              AVONDALE ESTATES   GA   30002-1465   OH   1/4/1995     10/05/2016
                       RICHMOND    00276514   WILLIAMS     CHRIS                            2049     OLD SAVANNAH RD           AUGUSTA            GA   30901-3749   NY   6/20/1988    07/02/1997



                                                                                                    Page 86
                                                                                                                                                                                     ~
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                 GA Out of State Subsequent Registration


                       RICHMOND    01495210   PERRIN      DIANE       FELICIA           3645     LONDON BLVD               AUGUSTA         GA   30906        NY   5/8/1993     08/21/2014
                       DOUGLAS     05167650   BUMBALO     ANN-MARIE                     5365     ARGYLL LN                 DOUGLASVILLE    GA   30135        NY   10/8/2000    06/12/2015
                       CAMDEN      06374557   VELAZQUEZ   DAVID                         102      BAMBOO DR                 KINGSLAND       GA   31548        NY   9/9/2004     12/08/2016
                       RICHMOND    01477842   HILL        DEBORAH     S                 3419     MERRIMAC AVE              AUGUSTA         GA   30906-5603   OH   12/1/1975    09/28/1992
                       CHATTOOGA   04336805   TATUM       BEVERLY     JEAN              74       FIELDS WALK               SUMMERVILLE     GA   30747-5735   OH   6/20/2004    02/12/2016
                       FULTON      08648584   RHODES      KEVIN       XAVIER            1002     BURNS DR SW               ATLANTA         GA   30310        OH   10/7/2012    02/24/2016
                       CHEROKEE    08874433   TAYLOR      DEREK       MARTIN            1189     ARBORHILL DR              WOODSTOCK       GA   30189-6893   OH   9/15/2012    09/21/2016
                       CHATHAM     05723143   DOE         KARADO      MARQUIS           22       SHEFFIELD ST              SAVANNAH        GA   31415        OH   10/3/2004    09/27/2016
                       GWINNETT    02456850   NEAL        ERIC        DYWAIN            1232     HOGAN RIDGE CT            GRAYSON         GA   30017        OH   8/22/1992    09/19/2013
                       CHEROKEE    08119081   WOLTERING   MARGARET    BOUIS             125      HAWKS TRL                 WALESKA         GA   30183        OH   10/27/2009   01/23/2012
                       GLYNN       06879280   MCKENZIE    CAITLIN     ROSE              113      LEESWOOD CIR              BRUNSWICK       GA   31525        OK   10/5/2008    01/13/2016
                       GWINNETT    11566853   MCMICHAEL   MATTHEW     NOEL              2972     ALBION FARM RD            DULUTH          GA   30097        OR   1/19/2018    02/16/2018
                       HOUSTON     00790350   JOHNSON     PATRICIA    ANN               621      RANDOLPH AVE              WARNER ROBINS   GA   31098        OR   3/1/1980     08/28/2019
                       MADISON     03786237   EIDSON      SANDRA      A                 685      SHOAL CREEK RD            COLBERT         GA   30628        SC   10/3/2004    08/24/2018
                       RICHMOND    07023636   BONEPARTE   COURTNEY    L                 501      HINES ST                  AUGUSTA         GA   30901        SC   12/27/2006   03/04/2016
                       COLUMBIA    02264733   LEWIS       SANDRA      L                 6014     HARLEM GROVETOWN RD       HARLEM          GA   30814-4315   SC   3/19/1981    03/05/2012
                       MADISON     03532520   SMITH       MICHAEL     EUGENE            597      CLOVER AVE                COMER           GA   30629        PA   6/9/1996     09/27/2012
                       CHATHAM     01510834   JOHNSON     EMILY       R                 2231     N FERNWOOD CT             SAVANNAH        GA   31404        SC   1/1/1978     10/06/2006
                       NEWTON      00320105   MILLER      JENNIFER    LYNN              240      OVERLOOK DR               COVINGTON       GA   30016        PA   3/21/1986    02/11/2013
                       DEKALB      05914754   GATLIN      BRANDY      JENA              1900     PETITE LN                 LITHONIA        GA   30058        PA   10/3/2004    04/13/2014
                       FORSYTH     10785090   KOLLEK      ENYA                          4305     AARON SOSEBEE RD          CUMMING         GA   30040        PA   5/18/2016    10/03/2016
                       GORDON      08196696   HUBBARD     JAMES       RONNIE            133      VERSALLIES DR NE          CALHOUN         GA   30701        PA   11/2/2014    04/27/2018
                       NEWTON      11932908   MILLER      JACOB       ALLEN             60       RIVER COVE MDWS           SOCIAL CIRCLE   GA   30025        PA   10/3/2018    07/31/2020
                       LEE         07064385   FRAZIER     COURTNEY    DANIELLE          591      WINIFRED RD               LEESBURG        GA   31763        PA   10/5/2008    09/01/2016
                       GORDON      00670820   HAIGHT      MARGARET    L                 1189     RYO MOUNTAIN LOOP SE      FAIRMOUNT       GA   30139-4006   PA   10/5/1992    10/04/1993
                       FULTON      06958436   KELLY       TYLER       LEE               14260    SADDLESPRINGS LN          ALPHARETTA      GA   30004        PA   10/8/2006    09/24/2010
                       FULTON      06958436   KELLY       TYLER       LEE               14260    SADDLESPRINGS LN          ALPHARETTA      GA   30004        PA   10/8/2006    09/24/2010




  Ex. 2 to Petition:
                       RICHMOND    01487184   MERWIN      JEANETTE    R                 2020     LAKESIDE DR               AUGUSTA         GA   30906-9698   SC   6/12/1990    07/16/2002




Braynard Declaration
                       DEKALB      04475982   DEPUGH      RALPHINE                      7138     LONE OAK TRCE             LITHONIA        GA   30058        SC   10/8/2000    07/09/2007
                       LIBERTY     04039326   TUCK        CURLEY                        389      MELONEY DR                HINESVILLE      GA   31313        SC   1/28/1997    09/08/2015
                       MCDUFFIE    00245161   NELSON      JOSEPH      D                 3511     SURREY RD                 THOMSON         GA   30824        SC   10/23/1990   05/08/2017
                       RICHMOND    02294803   ALDRICH     DENISE      A                 1602     JOHNS RD                  AUGUSTA         GA   30904        SC   5/8/1995     09/05/2017
                       CHATHAM     08917077   TRACY       PAMELA      G                 711      E 46TH ST                 SAVANNAH        GA   31405        SC   10/6/2013    06/22/2018
                       CATOOSA     00419186   ROGERS      DEBORAH     F                 17       LANCE DR                  RINGGOLD        GA   30736-7668   SC   9/27/1983    10/03/1994
                       BRYAN       06147584   BAMMAN      JOHN        W                 280      WILLIAMSON DR             RICHMOND HILL   GA   31324        SC   10/3/2004    12/30/2005
                       BRYAN       03697174   BAMMAN      KRISTIN     D                 280      WILLIAMSON DR             RICHMOND HILL   GA   31324        SC   10/6/1996    02/09/2006
                       BALDWIN     04535600   PAINTER     KATHERINE   C                 275      NELSON RD NW              MILLEDGEVILLE   GA   31061        SC   4/15/1998    12/31/2007
                       CARROLL     03779086   TRUE        JERE        CHARLES           150      W HONEYSUCKLE LN          CARROLLTON      GA   30116        TX   8/14/1996    10/04/2012
                       OCONEE      00795608   GAINES      DEE         DEE               2168     SHOAL CREEK WAY           BISHOP          GA   30621-6533   SC   3/16/1988    09/02/2000
                       EFFINGHAM   01536375   ANDERSON    JACQUELYN   MARCIA            306      PECAN GROVE BLVD          BLOOMINGDALE    GA   31302-4039   TX   1/1/1992     12/18/2002
                       LAURENS     01017065   WILSON      JOHNNY                        1811     SPRINGDALE RD             DUBLIN          GA   31021-3855   TN   6/12/1968    08/16/1991
                       DECATUR     01641202   COLLINS     KELLY       MCDANIEL          456      FLINT RIVER HEIGHTS RD    BAINBRIDGE      GA   39817        TN   1/27/1993    10/09/2018
                       FULTON      04095112   HOPPERTON   MICHAEL     RAY               4050     CHARLESTON LN             ROSWELL         GA   30075-3295   TX   10/4/1998    08/04/2000
                       FULTON      03606421   HOPPERTON   LAURA       SEAY              4050     CHARLESTON LN             ROSWELL         GA   30075-3295   TX   10/6/1996    07/29/2000
                       FORSYTH     06314058   HARKINS     JON-ERIK                      7075     WESSEX WAY                CUMMING         GA   30028        TN   10/3/2004    12/28/2012
                       GORDON      04113956   MOSER       LARRY       D                 325      N AIRPORT CIR NW          RESACA          GA   30735        TN   4/17/1997    07/17/2009
                       DEKALB      06856055   ROBIE       CAROL       YVETTE            3024     BORING RIDGE DR           DECATUR         GA   30034        TN   6/18/2006    06/03/2016
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 497 of 571




                       COBB        06980705   WATSON      ERYK                          37       CUMBERLAND XING SE        SMYRNA          GA   30080        TN   10/2/2006    09/24/2008
                       GWINNETT    06917509   COLEMAN     ASHLEY      ANN               1331     TIMBER WAY CV             LOGANVILLE      GA   30052        TN   6/27/2006    01/06/2015



                                                                                                Page 87
                                                                                                                                                                              ~
                                                                                                                                                                              I!
                                                                                                                                                                              It
                                                                                                                                                                  -
                                                                                                                                                                  -
                                                                                          GA Out of State Subsequent Registration


                       COLUMBIA   02261658   KITCHENS         ROBERT        FLOYD                842      HIGH GREEN CT             GROVETOWN        GA   30813        TN   9/26/1976    12/17/2015
                       DEKALB     08518706   REILLY           SAMUEL        BURNS                579      EMORY OAKS WAY            DECATUR          GA   30033        TN   2/5/2012     01/14/2016
                       CHEROKEE   06598666   THOMAS           JENNIFER      KAY                  2008     GREENHILL PASS            CANTON           GA   30114        TN   10/5/2008    06/13/2016
                       LAURENS    00773437   TANT             JOHNNY        PAUL                 1721     E PINE NEEDLE LN          RENTZ            GA   31075        TN   1/5/1995     08/20/2016
                       COLUMBIA   06969400   KING             MICHAEL       ANTHONY              102      KNOB HILL DR              EVANS            GA   30809        TX   10/8/2006    01/26/2017
                       GWINNETT   02042366   MCLIN            YVONNE        H                    3230     GOLFE LINKS DR            SNELLVILLE       GA   30039-4711   TN   2/8/1988     08/07/2017
                       WALKER     02284201   TODD             ALFRED        K                    252      COLBERT HOLLOW RD         ROCK SPRING      GA   30739        TN   9/25/1992    12/15/2017
                       COBB       04761268   PATTERSON        MAXIE         ALLYNE               2200     PEACEDALE CT              MARIETTA         GA   30064        TN   8/27/1999    08/03/2018
                       FORSYTH    11113440   RAMASAMY         SHOBANA                            1845     BARRETT DR                CUMMING          GA   30040        TN   11/1/2016    07/24/2020
                       DOUGLAS    10649863   MILAM            DANNY         ANDRE                2726     DEL RIDGE DR              DOUGLASVILLE     GA   30135        TX   1/17/2016    11/08/2016
                       CHATHAM    01550558   JOHNSON          DELORES                            111      W 52ND ST                 SAVANNAH         GA   31405        TX   1/1/1990     10/10/1991
                       CHATHAM    01550558   JOHNSON          DELORES                            111      W 52ND ST                 SAVANNAH         GA   31405        TX   1/1/1990     10/10/1991
                       FULTON     07451184   REYNOLDS         HAMILTON      BOUNDS               2620     BROOKDALE DR NW           ATLANTA          GA   30305        TX   2/8/2008     05/31/2013
                       FULTON     08206041   ROORBACH         MADELINE      DALTON               1748     WILDWOOD RD NE            ATLANTA          GA   30306-3019   TX   4/21/2010    09/17/2015
                       HOUSTON    10567729   HESS             JIN           AH                   102      FIGSTON RUN               KATHLEEN         GA   31047        TX   10/20/2015   05/21/2016
                       DOUGLAS    03596663   MILES            VINCENT       LEON                 627      PRESTON LANDING CIR       LITHIA SPRINGS   GA   30122        TX   10/8/2000    03/20/2016
                       ROCKDALE   03429407   LUONG            AMANDA                             1981     GLEATON RD NE             CONYERS          GA   30013        TX   8/16/2003    10/01/2016
                       MUSCOGEE   06766397   CAZEAU           LATRESHIA     NICOLE               1265     RIGDON RD                 COLUMBUS         GA   31906-2607   TX   2/11/2006    07/19/2018
                       FULTON     02400689   OWOLABI          CLEMENT       AYODEJI              2458     MAIN ST NW                ATLANTA          GA   30318        TX   11/8/1985    06/18/2003
                       GWINNETT   08959098   CRUZ             CARLOS        JUAN                 2542     PEPPER CT                 LAWRENCEVILLE    GA   30044        TX   10/9/2016    10/14/2018
                       DEKALB     02117805   TAYLOR           DEAN          KENNETH              6024     PATTILLO WAY              LITHONIA         GA   30058-6220   TX   3/11/1995    09/15/2018
                       DOUGLAS    07440364   WINFREY          KEVIN         DEMETRIUS            5520     MOSSY VIEW DR             DOUGLASVILLE     GA   30135        TX   1/21/2008    02/08/2019
                       LIBERTY    11764027   WATKINS          JAYLIN        CHRISTOPHER          66       MARTHA ST                 ALLENHURST       GA   31301        TX   7/12/2018    01/18/2019
                       COBB       06981810   BREEDING         RAYMOND       LAWRENCE             5510     MUDLARK CIR               POWDER SPRINGS   GA   30127        TX   10/9/2006    04/27/2013
                       GWINNETT   06008201   TIEU             DAVID                              102      SUMMER PL                 NORCROSS         GA   30071        TX   6/17/2010    07/17/2014
                       MADISON    10199918   SMITH            CHRISTOPHER   MICHAEL              369      COYAL STRICKLAND RD       HULL             GA   30646        TX   4/17/2014    05/22/2019
                       COBB       05742778   ADAMS            ASHLEY        COX                  4153     LIBERTY LN                MARIETTA         GA   30066        TX   10/3/2004    10/05/2019




  Ex. 2 to Petition:
                       GWINNETT   02877979   DAVIS            MICHAEL       RAY                  1020     BIRCH RIDGE RUN           LAWRENCEVILLE    GA   30043        TX   10/5/1992    03/16/2006




Braynard Declaration
                       COLUMBIA   00953235   TRAPNELL         KEVIN         KENNEDY              7507     LUCAS AVE                 EVANS            GA   30809        TX   10/19/1988   03/15/2012
                       LEE        06279424   GARZA            MELEIA        DAWN                 117      RED TIP LN                ALBANY           GA   31721-6356   TX   10/1/2004    01/29/2006
                       LEE        06279424   GARZA            MELEIA        DAWN                 117      RED TIP LN                ALBANY           GA   31721-6356   TX   10/1/2004    01/29/2006
                       STEWART    00269609   STEPHENS         MARY          HOUSE                404      PAUL STEPHENS RD          RICHLAND         GA   31825        TX   1/1/1994     05/30/2007
                       STEPHENS   01291692   MORGAN           JANIS         SYRENA               96       ELLEN CT                  TOCCOA           GA   30577        TX   6/12/1991    06/20/2012
                       CLARKE     03938233   RICHARD-EGGERS   KATHLEEN      ELLEN                531      LACEBARK DR               ATHENS           GA   30605        TX   10/6/1996    07/22/2015
                       FULTON     08200613   DEANGELO         ELIZABETH     AVORA                240      GROGANS LAKE PT           SANDY SPRINGS    GA   30350        TX   4/10/2010    02/25/2016
                       CHATHAM    05358013   DRAWSAND         PERRY         ROY                  1510     E 38TH ST                 SAVANNAH         GA   31404        TX   10/3/2004    11/03/2008
                       DEKALB     06046918   SUBER            STACEY        MICHELLE             3238     ABBEYWOOD DR              DECATUR          GA   30034        TX   10/3/2004    02/26/2015
                       COBB       04329034   GALLEGOS         RICARDO       V                    2591     HEARTHWOOD PL SW          MARIETTA         GA   30064-4208   TX   2/2/1998     04/10/2015
                       GWINNETT   05113861   RAMIREZ          FRANKLIN                           930      LAKEFAIRE LNDG            SUWANEE          GA   30024        TX   10/4/2000    01/04/2015
                       LOWNDES    08599746   PAGE             JOHN          CHRISTIAN            5755     COLEMAN RD NW             HAHIRA           GA   31632-3419   TX   2/2/2012     06/17/2016
                       CHEROKEE   10444352   GORDON           STEPHANIE     MARIE                503      OXEYE DR                  WOODSTOCK        GA   30188        TX   4/9/2015     02/25/2016
                       ROCKDALE   02903459   BARNES           ROY           OSVALDO              4280     INGLE CT                  CONYERS          GA   30012-1759   TX   1/20/1995    10/12/2016
                       FULTON     06650575   RENFRO           JEFFERY       DEAN                 5686     LAWLEY DR                 JOHNS CREEK      GA   30022        TX   10/1/2005    04/09/2017
                       LINCOLN    06416609   ANDREWS          KIWANAS       DONYAWN              1105     WRIGHT ZELLARS RD         LINCOLNTON       GA   30817        TX   10/5/2008    07/22/2017
                       COLUMBIA   05414919   WILLIAMS         JOHN          WAYNE                424      WALDEN GLEN LN            EVANS            GA   30809        TX   10/6/2002    10/26/2018
                       FULTON     08375255   PEARSON          MICHAEL       LYNDON               861      CHARLES ALLEN DR NE       ATLANTA          GA   30308        TX   10/7/2012    02/24/2019
                       GWINNETT   06644700   NGUYEN           LAN           XUAN                 63       HARMONY GROVE RD          LILBURN          GA   30047        TX   8/23/2005    08/12/2020
                                                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 498 of 571




                       DEKALB     03431073   ESPINOZA         FRANCISCO     JAVIER               3931     WOODRIDGE WAY             TUCKER           GA   30084-2159   TX   10/6/1996    04/25/2019
                       COBB       07021097   HENDERSON        ARDEN         RENEE                986      REGAL HILLS LN            MABLETON         GA   30126        TX   10/5/2008    02/04/2016



                                                                                                         Page 88
                                                                                                                                                                                        ~
                                                                                                                                                                                        I!
                                                                                                                                                                                        It
                                                                                                                                                                            -
                                                                                                                                                                            -
                                                                                        GA Out of State Subsequent Registration


                       COBB         07891560   GILHAM       LEON          EDWARD               258      WHITLOCK DR SW            MARIETTA            GA   30064        VA   5/31/2008    08/19/2015
                       CLAYTON      04039056   JOHNSON      CHRISTOPHER   L                    10994    MANSURA PL                HAMPTON             GA   30228-6317   UT   9/7/2001     06/19/2017
                       WALKER       03252302   TOLBERT      ANNA          LAURA                246      STEPHENS LN               RISING FAWN         GA   30738-2273   VA   10/6/1996    02/12/2007
                       BIBB         00155562   WILSON       DAVID         LEE                  3049     MONTPELIER PL             MACON               GA   31204        VA   2/13/1984    10/06/2008
                       HENRY        07387926   MARTIN       NISSA         KENDRA               501      CARLSBAD CV               STOCKBRIDGE         GA   30281        VA   10/5/2008    09/28/2011
                       MONROE       06605586   SMITH        MARK          ALLEN                212      KYNDALL LN                FORSYTH             GA   31029-8763   VA   10/5/2008    02/23/2015
                       COBB         07891560   GILHAM       LEON          EDWARD               258      WHITLOCK DR SW            MARIETTA            GA   30064        VA   5/31/2008    08/19/2015
                       PAULDING     07256866   BRANDON      MARK          LORENZO              67       DAZZLING CT               DALLAS              GA   30132-9211   VA   9/20/2007    03/21/2018
                       MONTGOMERY   05079175   OWENS        ROBERT        EDWARD               535      BUCKHORN CREEK RD         VIDALIA             GA   30474        VA   1/16/2018    06/18/2018
                       FULTON       11362105   REID         RANDI         KENNEDY              3230     KINGSDALE DR SW           ATLANTA             GA   30311        VA   6/8/2017     09/08/2017
                       LOWNDES      10056549   OWENS        MARIE         ANNTOINETTE          4033     FOXBOROUGH BLVD           VALDOSTA            GA   31602        VA   7/16/2013    11/13/2019
                       NEWTON       12248149   MYERS        RABERA        ORIANA EVE           285      HOGLEN DR                 COVINGTON           GA   30016        VA   6/4/2019     09/30/2019
                       FULTON       10401725   BROKENBURR   ANNITRA       SHERRI               5750     BUFFINGTON RD             COLLEGE PARK        GA   30349        VA   12/28/2014   03/10/2020
                       FULTON       11362017   PANTHER      ERIC          JAMES                314      HAMBLEDON WALK            ALPHARETTA          GA   30022        VA   6/8/2017     10/02/2017
                       HENRY        05136195   LUCKIE       JASON         LYN                  303      CHANDA CV                 MCDONOUGH           GA   30253        VA   8/30/2004    03/29/2012
                       GWINNETT     06706672   PECK         SHARLA        LEEANN               37       CAMP CREEK RD SW          LILBURN             GA   30047        VA   11/22/2005   09/23/2015
                       RABUN        10220341   SCHAEFER     PAUL          ANDERSON             1000     Y CAMP RD                 TALLULAH FALLS      GA   30573        VA   10/5/2014    09/29/2016
                       DOUGLAS      10401781   MILAM        JAMIA         DOMINIQUE            2726     DEL RIDGE DR              DOUGLASVILLE        GA   30135        VA   1/4/2015     07/24/2018
                       DEKALB       05301053   DECINQUE     ANTHONY       C                    1685     WITHMERE WAY              DUNWOODY            GA   30338        CT   7/21/2002    03/30/2006
                       DEKALB       07760711   GARRETSON    JOHN          THOMAS               1418     VAN EPPS AVE SE           ATLANTA             GA   30316        CT   10/5/2008    07/08/2019
                       DEKALB       03892439   CAMPBELL     CRAIG         D                    1856     COLT DR                   ATLANTA             GA   30341-1431   FL   9/30/1996    09/21/2004
                       CAMDEN       08067398   ELLIS        YVANNA        RAE                  4087     VACUNA RD                 KINGSLAND           GA   31548        CT   7/6/2009     09/06/2018
                       DEKALB       01907714   BROWN        MARK          A                    733      EASTWOOD RISE             STONE MOUNTAIN      GA   30087-5401   DE   6/25/1988    09/15/1991
                       DOOLY        00599378   REDDING      MELVIN        LEON                 5200     FRANKLIN RD               VIENNA              GA   31092        FL   5/14/1992    09/29/2011
                       GWINNETT     02869820   DARLING      CAROLYN       JOAN                 6508     PIERLESS AVE              SUGAR HILL          GA   30518        FL   9/26/1992    10/06/2011
                       DEKALB       04195412   GLASPER      ANDRE                              1121     SHEPPARD PL               STONE MOUNTAIN      GA   30083-5333   CT   8/14/1997    12/13/2006
                       DEKALB       03892439   CAMPBELL     CRAIG         D                    1856     COLT DR                   ATLANTA             GA   30341-1431   FL   9/30/1996    09/21/2004




  Ex. 2 to Petition:
                       RICHMOND     05256332   BARR         KEVIN         LLOYD                1510     WYLDS CT                  AUGUSTA             GA   30909        FL   4/12/2001    10/08/2012




Braynard Declaration
                       ROCKDALE     02856445   BOWE         PAMELA                             2477     HAMPSHIRE CV              CONYERS             GA   30013-6394   FL   6/20/1992    01/11/1995
                       GWINNETT     03983983   CRENSHAW     GARY          W                    3242     SKYLAND GLEN CT           SNELLVILLE          GA   30078        FL   10/8/2000    04/28/2004
                       CLAYTON      02580665   SPRING       MARTHA        H                    1546     KING RD                   RIVERDALE           GA   30296-2917   FL   11/2/1982    08/08/1996
                       CLAYTON      02576944   SPRING       MICHAEL       DENNIS               1546     KING RD                   RIVERDALE           GA   30296        FL   5/20/1976    08/08/1996
                       HALL         06089215   MCDOWELL     LATASHA       MONIQUE              3305     WOOD ACRES RD SW          OAKWOOD             GA   30566        FL   6/20/2004    11/03/2014
                       DEKALB       02909731   HART         MARY          VIVIAN               3707     CHAVERS PL                STONE MOUNTAIN      GA   30083        FL   3/8/1995     07/20/2004
                       DEKALB       02909731   HART         MARY          VIVIAN               3707     CHAVERS PL                STONE MOUNTAIN      GA   30083        FL   3/8/1995     07/20/2004
                       CHATHAM      06751922   GASKINS      MARCIA        EILEEN               619      WYNDHAM WAY               POOLER              GA   31322        FL   10/5/2008    05/04/2012
                       ROCKDALE     05954664   GILBERT      YAMIECE       ELIZABETH            3039     HORSESHOE SPRINGS DR NE   CONYERS             GA   30013        FL   6/20/2004    07/11/2012
                       ROCKDALE     05954664   GILBERT      YAMIECE       ELIZABETH            3039     HORSESHOE SPRINGS DR NE   CONYERS             GA   30013        FL   6/20/2004    07/11/2012
                       GWINNETT     05200879   RUDOLPH      PERSAUD                            1352     FIRESIDE CT SW            LILBURN             GA   30047        FL   10/28/2000   12/09/2011
                       COBB         06828032   CEVERE       RACHAEL       DARE                 1014     CHATEAU LN SE             SMYRNA              GA   30082        FL   6/18/2006    07/17/2012
                       DEKALB       02949611   HAYNES       DAVID         B                    2332     BIG PINE CT               CONLEY              GA   30288-1436   FL   6/29/1995    08/30/1999
                       DEKALB       02949611   HAYNES       DAVID         B                    2332     BIG PINE CT               CONLEY              GA   30288-1436   FL   6/29/1995    08/30/1999
                       EFFINGHAM    05358598   MOCK         RICHARD       BARRON               159      CLYDESDALE CT             GUYTON              GA   31312        FL   10/7/2001    12/10/2004
                       EFFINGHAM    05358598   MOCK         RICHARD       BARRON               159      CLYDESDALE CT             GUYTON              GA   31312        FL   10/7/2001    12/10/2004
                       GWINNETT     01635910   ROBBINS      GENA          BRODIE               364      BAYSHORE CT               SUWANEE             GA   30024        FL   4/24/1986    02/16/1999
                       DODGE        07817116   REYNOLDS     ROBERT        FRANKLIN             18       BUSH AVE                  CHAUNCEY            GA   31011        FL   10/5/2008    09/19/2012
                       DODGE        07817116   REYNOLDS     ROBERT        FRANKLIN             18       BUSH AVE                  CHAUNCEY            GA   31011        FL   10/5/2008    09/19/2012
                                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 499 of 571




                       DEKALB       05023171   HINGERTON    JASON         WRIGHT               1825     STONEY CREEK DR SE        ATLANTA             GA   30316-3676   FL   10/8/2000    01/13/2001
                       GWINNETT     05821284   CALVIN       SHEENA        AISHA                3280     COUNTRY CLUB VILLAGE LN   PEACHTREE CORNERS   GA   30092        FL   10/3/2004    10/03/2012



                                                                                                       Page 89
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                              -
                                                                                                                                                                             --
                                                                                    GA Out of State Subsequent Registration


                       CLARKE      05861126   HORKAN      DAVIS        BLANKS              240      TOWNS WALK DR             ATHENS           GA   30606        FL   2/1/2004     10/09/2012
                       GREENE      08610490   GETTYS      KATHERINE    ELIZABETH           1031     WALTON WAY                GREENSBORO       GA   30642        FL   2/22/2012    09/07/2012
                       COBB        04761463   DECKARD     MARGARET     DARLENE             3950     FREY RD NW                KENNESAW         GA   30144        FL   8/27/1999    09/07/2012
                       GWINNETT    03572894   FINN        MICHAEL      THOMAS              4700     PRESTBURY DR              SUWANEE          GA   30024        FL   2/6/2000     07/01/2005
                       COBB        01675567   RANDELL     TRACEY       LYVETA              2055     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        FL   10/4/1990    07/01/2005
                       COBB        01675567   RANDELL     TRACEY       LYVETA              2055     BARRETT LAKES BLVD NW     KENNESAW         GA   30144        FL   10/4/1990    07/01/2005
                       GWINNETT    08293841   DUPERVIL    JOSEPH                           4031     SHORESIDE LN              SNELLVILLE       GA   30039        FL   10/3/2010    05/14/2013
                       GWINNETT    04692779   CHIOK       JOSEPH       IVAN                1064     BRIGHTON COVE TRL         LAWRENCEVILLE    GA   30043        FL   9/30/2000    04/02/2014
                       COBB        02333194   PERRY       SHAWN        REUBEN              1901     LANDFALL PASS NW          KENNESAW         GA   30152        FL   6/20/1990    12/22/1995
                       COBB        02333194   PERRY       SHAWN        REUBEN              1901     LANDFALL PASS NW          KENNESAW         GA   30152        FL   6/20/1990    12/22/1995
                       CLAYTON     01624848   CLEMENTS    HOMER        BERNARD             5736     PECAN GRV                 ELLENWOOD        GA   30294        FL   1/1/1994     10/16/1996
                       DEKALB      01944015   DOUGLAS     JAMES        J                   747      LULLWATER RD NE           ATLANTA          GA   30307-1288   FL   2/5/1988     03/14/2007
                       DEKALB      08006060   BURGESS     FARRAH       VANESSA             6215     KLONDIKE RIVER RD         LITHONIA         GA   30038        FL   3/16/2009    02/27/2014
                       HANCOCK     02223445   DIXON       RANDOLPH                         120      PINEAPPLE LN              SPARTA           GA   31087        FL   9/8/1975     07/03/2003
                       HARALSON    04964516   MCCLURE     MATTHEW      JOEL                4760     GEORGIA HIGHWAY 100 N     TALLAPOOSA       GA   30176        FL   6/18/2000    09/14/2012
                       GWINNETT    05074720   CARKHUM     CRAIG                            4018     BRUMBY WAY                SNELLVILLE       GA   30039        FL   10/8/2000    01/08/2003
                       RICHMOND    06265057   DENT        YVONNE       ARLENE              2026     JASPER CT                 FORT GORDON      GA   30905        FL   10/3/2004    07/26/2013
                       GWINNETT    05426302   BOLES       MALISSA      CHRISTINE           1545     PIRKLE RD                 NORCROSS         GA   30093        FL   10/6/2002    02/04/2014
                       DEKALB      08670257   WHITE       ALEXANDRIA   TYLER               6009     S DESHON CT               LITHONIA         GA   30058        FL   4/18/2012    07/26/2013
                       HABERSHAM   07337959   PARAMO      RAFAEL                           176      MARTIN DR                 ALTO             GA   30510-4612   FL   12/19/2007   05/31/2013
                       CLAYTON     08784477   HARRIS      LACHEA       WAYNETT             7545     TARA RD                   JONESBORO        GA   30236        FL   10/7/2012    01/06/2014
                       CHARLTON    07220771   NETTLES     SETH         RAYMOND             459      BUCKSHOT RD               SAINT GEORGE     GA   31562        FL   8/6/2009     11/13/2013
                       DEKALB      05801022   COSSIN      RANDI        ELIZABETH           1939     COBBLESTONE CIR NE        ATLANTA          GA   30319        FL   10/3/2004    09/03/2013
                       PIERCE      07760746   BRYANT      ANTHONY                          1458     N RIVER OAKS DR           BLACKSHEAR       GA   31516-4647   FL   9/30/2008    01/22/2014
                       COBB        03031418   MITCHELL    DONALD       FREDRICK            706      ROBINSON FARMS DR         MARIETTA         GA   30068-3277   FL   2/1/1995     04/16/2009
                       DEKALB      03426766   BROWN       STEVEN       L                   10105    KENSINGTON TRL            LITHONIA         GA   30038        FL   6/9/1996     01/28/2004
                       WARE        01358186   SIMMONS     TOMMYE       PAMELA              1312     CARSWELL AVE              WAYCROSS         GA   31503        FL   5/6/1993     09/15/2014




  Ex. 2 to Petition:
                       GWINNETT    04545688   BROWN       DEPHINE      VENITA              301      JACKSON PL NW             LILBURN          GA   30047        FL   10/4/1998    07/28/2014




Braynard Declaration
                       GWINNETT    06628009   BOUCARD     NADEGE                           3735     PATHEON CIR               SNELLVILLE       GA   30039        FL   1/6/2008     04/23/2014
                       CLAYTON     06086328   MATHIS      SHAUN        MAURICE             91       HAGER DR                  RIVERDALE        GA   30274        FL   10/3/2004    05/01/2014
                       GWINNETT    04692779   CHIOK       JOSEPH       IVAN                1064     BRIGHTON COVE TRL         LAWRENCEVILLE    GA   30043        FL   9/30/2000    04/02/2014
                       GWINNETT    07270637   BROOKS      MELODY       ILEANA              3625     WINDLAKE DR               SNELLVILLE       GA   30039        FL   1/6/2008     08/20/2014
                       ROCKDALE    03402324   WILLIAMS    DEREK        E                   1231     LIONSGATE DR              CONYERS          GA   30094-1105   FL   6/9/1996     02/15/2006
                       DEKALB      08955053   DECAISSEE   APRIL        LATRICE             3833     RICE POINTE               DECATUR          GA   30034        FL   4/8/2013     10/04/2018
                       PUTNAM      06418427   SAYERS      TIMOTHY      JASON               107      SHELLCRACKER CT           EATONTON         GA   31024        FL   10/7/2012    10/16/2014
                       DECATUR     05761409   MOTEN       DEXTER       BERNARD             127      DUPREE ST                 BAINBRIDGE       GA   39819-2900   FL   10/5/2008    12/18/2014
                       DEKALB      08334401   VERNON      JONELLE                          1450     LA FRANCE ST NE           ATLANTA          GA   30307        FL   7/1/2012     10/28/2014
                       RABUN       03189134   KYLE        SUZANNE      ELIZABETH           2313     CHARLIE MTN RD            TIGER            GA   30576        FL   10/5/1992    06/15/2006
                       GWINNETT    11797297   HAMILTON    EDWIN        LEE                 3274     BROOKSONG WAY             DACULA           GA   30019        FL   6/9/1996     07/03/2006
                       GWINNETT    02816201   HAMILTON    MARIANGELI   MARRERO             3274     BROOKSONG WAY             DACULA           GA   30019        FL   1/11/1990    07/03/2006
                       DEKALB      05533607   GOGGANS     CHASE        HAYES               305      BROOKHAVEN AVE NE         ATLANTA          GA   30319-3283   FL   10/6/2002    07/25/2006
                       HALL        05790145   MITCHELL    KORVIN       KAVARIS             795      COLLEGE AVE SE            GAINESVILLE      GA   30501        FL   8/8/2003     08/21/2006
                       GREENE      00142732   NICHOLSON   GARY         ROGER               1181     MILL CRK                  GREENSBORO       GA   30642        FL   11/15/1993   10/25/2006
                       DEKALB      10530317   WHITE       JORDYN       MICHELE             4200     RUE SAINT DOMINIQUE       STONE MOUNTAIN   GA   30083        FL   8/5/2015     10/07/2016
                       PUTNAM      03476403   CAMPBELL    MARY         P                   112      RIVER BEND CT             EATONTON         GA   31024        FL   2/4/1996     03/22/2007
                       DEKALB      08766440   BROUGHTON   BRANDI       ALEXANDRIA          1945     SAVOY DR                  ATLANTA          GA   30341        FL   9/7/2012     01/14/2016
                       GWINNETT    02742127   BRANNAN     MALINDA      H                   251      HANARRY DR                LAWRENCEVILLE    GA   30046        FL   1/26/1979    09/19/2007
                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 500 of 571




                       CARROLL     03549113   HUME        MONICA       BERRY               118      TURNBERRY CIR             CARROLLTON       GA   30116        FL   10/6/1996    06/12/2008
                       HOUSTON     00798466   GARRARD     BETTY        JEAN                114      COUNTRY WALK              WARNER ROBINS    GA   31088        FL   5/28/1988    07/16/2008



                                                                                                   Page 90
                                                                                                                                                                                  ~
                                                                                                                                                                                  I!
                                                                                                                                                                                  It
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                        GA Out of State Subsequent Registration


                       DEKALB     03548958   CAMPBELL       WINSTON       S                    4511     BUCKINGHAM CIR            DECATUR          GA   30035        FL   10/6/1996    08/11/2008
                       DEKALB     03548958   CAMPBELL       WINSTON       S                    4511     BUCKINGHAM CIR            DECATUR          GA   30035        FL   10/6/1996    08/11/2008
                       HENRY      03881623   COOK           JEFFERY       LYNN                 6220     WINSTON TRCE              MCDONOUGH        GA   30252-6998   FL   10/5/1997    09/23/2008
                       DEKALB     02125588   TUCKER         BELINDA       COLLEEN              2351     BYNUM RD NE               ATLANTA          GA   30319        FL   1/18/1995    12/21/2015
                       FAYETTE    04801729   BAKER          DARRELL       OWEN                 165      HADDOCK PT                BROOKS           GA   30205        FL   10/25/1999   12/14/2015
                       HENRY      04413496   HALL           KENNETH       MARTEZ               132      NATURES POINTE DR         HAMPTON          GA   30228        FL   1/6/2008     07/20/2015
                       DEKALB     06376780   HARRIS         CHARLES       MILTON               4025     PHILS CT                  TUCKER           GA   30084        FL   10/5/2014    06/26/2015
                       GREENE     02889503   LIPTAK         DOUGLAS       WILLIAM              1051     THORNTON CREEK            GREENSBORO       GA   30642        FL   10/1/1993    04/22/2009
                       RICHMOND   05884181   BRYANT         CHARLIE                            1207     HOLDEN DR                 AUGUSTA          GA   30904        FL   1/6/2008     08/10/2009
                       COBB       03024632   BAGLEY         MARK          EDWARD               125      MIDWAY RD NW              MARIETTA         GA   30064        FL   10/1/1984    09/25/2009
                       DAWSON     03060202   PERRY          CHARLES       EDWARD               51       LAKE SYDNEY DR            DAWSONVILLE      GA   30534        FL   7/1/1984     09/06/2001
                       BULLOCH    08821599   SMITH          CHARLES       LESLIE               2057     PINEMOUNT BLVD            STATESBORO       GA   30461-2359   FL   10/2/2012    10/12/2016
                       DEKALB     08818094   HERRERA        CAROLINE      ELAINE               230      LOWRY ST NE               ATLANTA          GA   30307        FL   10/7/2012    02/19/2016
                       DEKALB     08818094   HERRERA        CAROLINE      ELAINE               230      LOWRY ST NE               ATLANTA          GA   30307        FL   10/7/2012    02/19/2016
                       WARE       06332710   AGARWAL        NISHI                              595      HILLMONT DR               WAYCROSS         GA   31503        FL   10/3/2004    03/08/2011
                       COFFEE     08397603   MILLER         DANNY         RAY                  49       BLACKJACK OAK ST          DOUGLAS          GA   31533        FL   2/25/2011    02/18/2016
                       CLAYTON    06983496   SOUDER         BRITTANY      NICOLE               10200    HEMLOCK WAY               JONESBORO        GA   30238        FL   10/8/2006    05/25/2011
                       DEKALB     05680854   FERGUSON       ANDRE         NICHOLAS             4795     WOODWAY DR                STONE MOUNTAIN   GA   30088        FL   6/20/2004    05/19/2011
                       HALL       05973566   RAMSEY         TAMARA        SEARS                5535     LAKESHORE RD              BUFORD           GA   30518        FL   10/3/2004    05/27/2011
                       CLARKE     07006993   SCOTT-EASTER   SHIRLEY       ANN                  125      BUTTONWOOD LOOP           ATHENS           GA   30605        FL   10/27/2006   06/14/2011
                       CLARKE     07006993   SCOTT-EASTER   SHIRLEY       ANN                  125      BUTTONWOOD LOOP           ATHENS           GA   30605        FL   10/27/2006   06/14/2011
                       CHATHAM    03869726   JOHNSON        MAMIE         HAMPTON              118      CROSS CREEK DR            POOLER           GA   31322        FL   10/6/1996    07/12/2016
                       DECATUR    06644059   MURPHY         LAKEISHA      DANIELLE             119      BEVERLY LN                BAINBRIDGE       GA   39819        FL   9/22/2005    08/11/2016
                       DEKALB     10288329   COLONEL        KAHLYAH       ASHAUNI              4539     BERLINE DR                LITHONIA         GA   30038        FL   7/1/2014     08/29/2016
                       RICHMOND   08889516   PRUITT         WILLIAM       AUSTIN               306      2ND ST                    AUGUSTA          GA   30901        FL   10/7/2012    06/17/2016
                       CHEROKEE   00509529   DROSNESS       JENNIFER      FRANCES              142      MYRTLE RD                 WOODSTOCK        GA   30189        FL   1/1/1994     11/08/2016
                       GWINNETT   08752781   BYRD           KIERSTEN      HALLE                1652     SWEET BARLEY WAY          GRAYSON          GA   30017        FL   7/26/2012    10/04/2016




  Ex. 2 to Petition:
                       DEKALB     10513448   DANIA          VALERIE       ZAMISELE             4720     GALLEON XING              DECATUR          GA   30035        FL   6/18/2015    10/12/2016




Braynard Declaration
                       POLK       05055556   MASHBURN       JACQUELINE    ALVA                 212      CEDAR OAK WAY             CEDARTOWN        GA   30125-7306   FL   2/29/2000    10/24/2016
                       HENRY      10404647   HARDEMAN       SAVANNAH      BROOKE               160      MEMORY LN                 STOCKBRIDGE      GA   30281        FL   1/16/2015    10/13/2016
                       RABUN      01179112   BROWN          FREDERICK     MERRILL              173      AUTUMN RIDGE DR           CLAYTON          GA   30525        FL   10/11/1988   09/20/2016
                       RABUN      00365426   MATLOCK        RENEE                              835      RAMEY RD                  LAKEMONT         GA   30552        FL   8/6/1990     03/10/2017
                       DEKALB     10412576   ATKINSON       CHERYL        LYNN HOWELL          6143     BELAIR LAKE RD            LITHONIA         GA   30038        FL   10/9/2016    01/13/2017
                       DEKALB     10412576   ATKINSON       CHERYL        LYNN HOWELL          6143     BELAIR LAKE RD            LITHONIA         GA   30038        FL   10/9/2016    01/13/2017
                       CHEROKEE   01648759   JOHNSON        JOYCE         WARD                 881      OLD CANTON RD             BALL GROUND      GA   30107        FL   1/1/1994     09/27/2017
                       DAWSON     02992509   HUSKA          PATRICIA      BAGGIO               284      EASTVIEW DR               DAWSONVILLE      GA   30534-7156   FL   8/1/1981     01/13/2018
                       DAWSON     02992509   HUSKA          PATRICIA      BAGGIO               284      EASTVIEW DR               DAWSONVILLE      GA   30534-7156   FL   8/1/1981     01/13/2018
                       ROCKDALE   00320828   HUMPHRIES      KEIKO         ANN                  2744     PITLOCHRY ST SW           CONYERS          GA   30094-6855   FL   9/18/1992    03/19/2018
                       POLK       00459233   HIMES          CHRISTOPHER   WOODROW              205      DUKE DR                   CEDARTOWN        GA   30125-7164   FL   11/14/1989   05/27/2015
                       RICHMOND   10816206   LOESER         ALEXANDER     ALFRED               2951     KEYSVILLE RD              HEPHZIBAH        GA   30815        FL   7/18/2016    10/09/2018
                       BIBB       00174504   KINMAN         JAMES         WALTER               4727     RIVOLI DR                 MACON            GA   31210        FL   8/26/1994    12/11/2018
                       DAWSON     03852696   HICKS          DONNA         ELAINE               7863     KELLY BRIDGE RD           DAWSONVILLE      GA   30534-4949   FL   10/6/1996    04/30/2019
                       CHEROKEE   00499296   MCELROY        SCOTT         FORREST              2253     FIELDS MCGHEE DR          CANTON           GA   30114        FL   1/1/1992     01/23/2019
                       COBB       10780088   JOHNSON        GABRIELLE     JADE                 4161     BARNES MEADOW RD SW       SMYRNA           GA   30082        FL   6/4/2016     05/14/2019
                       DEKALB     05361096   GARRETT        SHATEARRA     R                    4091     CANBY LN                  DECATUR          GA   30035-2402   FL   10/3/2004    10/27/2011
                       COBB       08055456   NG             GEORGINA      YUEN KING            4008     GLENDIANNE WAY            POWDER SPRINGS   GA   30127        FL   10/3/2010    03/23/2012
                       DEKALB     06375994   BURNHAM        CHRISTINE     MICHELLE             1377     DRESDEN DR NE             ATLANTA          GA   30319        FL   10/3/2004    03/23/2012
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 501 of 571




                       DEKALB     06852082   FREEMAN        PAUL          L                    5025     LEESHIRE TRL              TUCKER           GA   30084-3007   FL   5/26/2006    03/16/2020
                       DEKALB     06852082   FREEMAN        PAUL          L                    5025     LEESHIRE TRL              TUCKER           GA   30084-3007   FL   5/26/2006    03/16/2020



                                                                                                       Page 91
                                                                                                                                                                                      ~
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                   GA Out of State Subsequent Registration


                       DAWSON     02459668   COTTEN          ELMER      BAXTER            27       HARTLEY AVE               DAWSONVILLE         GA   30534        FL   1/25/1995    09/07/2012
                       DEKALB     08705145   COLLINS         TYLAR      DEMI              2431     CARLOW CT                 DECATUR             GA   30035-3307   FL   6/12/2012    09/17/2012
                       GWINNETT   10439457   REED            CARY       MARTIN            1213     MARINETTE WAY             HOSCHTON            GA   30548        FL   10/13/2015   07/25/2017
                       DEKALB     06937502   GHIJSELINCK     EMILY      SOFIE             5115     CORNERS DR                ATLANTA             GA   30338        FL   10/5/2008    10/10/2012
                       FAYETTE    04957342   BAHR            MICHELLE   RENEE             102      PRIMROSE PATH             PEACHTREE CITY      GA   30269-2484   FL   6/7/2000     12/10/2012
                       DOOLY      00604997   WILLIAMS        HERMAN                       2150     RIVER RD                  VIENNA              GA   31092-8526   FL   7/21/1992    04/18/1996
                       WALKER     00930953   DURDEN          LOMA       LINDA             8602     HIGHWAY 337               LA FAYETTE          GA   30728        FL   1/1/1994     09/20/2001
                       DEKALB     02337872   GHEZZI          JASON      L                 3140     WYNN DR                   AVONDALE ESTATES    GA   30002-1643   FL   3/1/1992     01/03/1995
                       CHEROKEE   00499896   MEARES          EDWIN      STANLEY           512      CRESTED HAWK RDG          CANTON              GA   30114-5112   FL   1/1/1994     12/02/2003
                       GWINNETT   00280911   BUTLER          ULYSSES                      1130     COURT DR                  DULUTH              GA   30096        FL   5/19/1993    10/07/2002
                       GWINNETT   00280911   BUTLER          ULYSSES                      1130     COURT DR                  DULUTH              GA   30096        FL   5/19/1993    10/07/2002
                       ROCKDALE   00320830   HUMPHRIES       STANLEY    WAYNE             2744     PITLOCHRY ST SW           CONYERS             GA   30094-6855   FL   9/18/1992    03/19/2018
                       PUTNAM     06435741   MELLO           TREVOR     WILLIAM           104      N HIDDEN LAKE DR          EATONTON            GA   31024        FL   10/5/2008    12/20/2017
                       DEKALB     07870620   MCGOUGH         DWAYNE     JAVARIS           7308     TURNBERRY PL              LITHONIA            GA   30038        FL   10/5/2008    08/28/2013
                       DECATUR    07098030   DREW            DARIUS     JAMIL             214      RIVER ST                  BAINBRIDGE          GA   39817-3654   FL   3/29/2007    06/20/2018
                       COBB       03662379   CASEBOLT        TONY       MITCHEL           845      BROWN STORE RD NW         ACWORTH             GA   30101        FL   10/8/2000    08/06/2018
                       COBB       03212170   MORGAN          CANDACE    COLLINS           3182     BRANDY STA SE             ATLANTA             GA   30339-4403   FL   9/1/1979     02/26/2003
                       CHEROKEE   00515976   WILMS           ROBYN      HAYES             1705     AMBERWOOD POINTE          WOODSTOCK           GA   30189-1551   FL   1/15/1992    03/03/2003
                       DEKALB     02369144   HAMILTON        AUDREY     A                 2904     DUNCAN PL                 DECATUR             GA   30034-6990   FL   10/5/1992    07/02/1996
                       DEKALB     03247593   BURKETT         SUZETTE                      1406     TREEHILLS PKWY            STONE MOUNTAIN      GA   30088        FL   7/25/1995    06/02/2005
                       COLUMBIA   03534388   THOMPSON        MARY       ANN               157      KESTWICK DR E             MARTINEZ            GA   30907        FL   10/6/1996    02/03/2006
                       DEKALB     03113574   BAIRD           MARGARET   ROSE              2355     MATTHEWS ST NE            ATLANTA             GA   30319        FL   10/1/1988    04/26/2005
                       GWINNETT   02799572   ERNEST          PAMELA     MITCHELL          4071     BLUE IRIS HOLW            PEACHTREE CORNERS   GA   30092-5130   FL   9/26/1988    09/21/2007
                       DEKALB     07098239   BENJAMIN        CAROLINE   JESSICA           1351     OLD JOHNSON FERRY RD NE   ATLANTA             GA   30319        FL   10/5/2008    04/22/2013
                       BRYAN      00613361   YOUNG           KIMBERLY   BARBER            70       BRITTANY CT               RICHMOND HILL       GA   31324        FL   5/27/1994    09/27/2013
                       GREENE     03012802   JOHNSON         MARY       ANN               1651     SNUG HARBOR DR            GREENSBORO          GA   30642-3735   FL   5/1/1980     10/04/2004
                       GREENE     03012802   JOHNSON         MARY       ANN               1651     SNUG HARBOR DR            GREENSBORO          GA   30642-3735   FL   5/1/1980     10/04/2004




  Ex. 2 to Petition:
                       WALKER     01649785   FULLER          ANN        DELONG            401      MCFARLAND RD              LOOKOUT MOUNTAIN    GA   30750        FL   2/4/1996     11/21/2000




Braynard Declaration
                       CHEROKEE   07518259   DELDAR          REZA                         251      GALLANT FOX WAY           ACWORTH             GA   30102        FL   10/5/2008    06/30/2010
                       COBB       03152924   YAMPIERRE       HECTOR     RAYMOND           2588     LORING RD NW              KENNESAW            GA   30152-2331   FL   9/29/1992    08/09/2004
                       DEKALB     02369144   HAMILTON        AUDREY     A                 2904     DUNCAN PL                 DECATUR             GA   30034-6990   FL   10/5/1992    07/02/1996
                       GWINNETT   03729837   ELLIS           JENNA      MICHELLE          3884     PINE NEEDLE DR            DULUTH              GA   30096        FL   10/6/1996    08/22/2014
                       COBB       03040380   KING            LARRY      ADRIAN            3310     ARLINGTON PL              MARIETTA            GA   30062        FL   1/1/1983     03/20/2014
                       DEKALB     08165302   CARLSON         LAURA      RUTH              1021     WESTBROOKE WAY NE         ATLANTA             GA   30319        FL   10/7/2012    09/17/2014
                       BACON      00471021   LEE             WILLIAM    DAVID             717      N DIXON ST                ALMA                GA   31510-1601   FL   9/7/1970     07/11/2014
                       HOUSTON    05315516   JACKSON         ALESIA     TIYMARA           203      CART PATH WAY             BONAIRE             GA   31005        FL   10/3/2004    12/23/2005
                       GWINNETT   08635331   CARNOW          JOEL       DAVID             824      BRADFORD CREEK TRL        DULUTH              GA   30096        FL   10/7/2012    09/30/2014
                       COBB       04426277   NEWMAN          PHILIP     WILLIAM           4725     DURAN CT NE               MARIETTA            GA   30066        FL   6/4/1998     10/20/2006
                       DEKALB     04409829   AUSTIN          AUGUSTUS   T                 3750     DOGWOOD FARM RD           DECATUR             GA   30034-6410   FL   5/12/1998    04/03/2007
                       COBB       04910514   SMITH           ASHLEY     NICOLE            3786     SHADY OAK DR NW           ACWORTH             GA   30101        FL   10/8/2000    07/06/2007
                       COBB       03343027   WHITE           DAVID      TIMOTHY           1834     HASTY RD                  MARIETTA            GA   30062-1950   FL   10/6/1996    09/13/2007
                       GWINNETT   02799572   ERNEST          PAMELA     MITCHELL          4071     BLUE IRIS HOLW            PEACHTREE CORNERS   GA   30092-5130   FL   9/26/1988    09/21/2007
                       CAMDEN     00520937   FULLER          WALTER     CURTIS            273      DANIEL TRENT WAY          KINGSLAND           GA   31548        FL   10/5/1992    11/09/2007
                       COBB       04835084   MILAM           PEGGY      ANN               2931     GATELAND SQ               MARIETTA            GA   30062        FL   2/6/2000     01/22/2008
                       COBB       02074153   FLUELLEN        MICHELLE   PRENTICE          4123     ROSEDOWN CT NW            KENNESAW            GA   30144-6078   FL   9/19/1992    04/06/2015
                       PUTNAM     03534127   GRINER          CYNTHIA    GARDNER           203      N WASHINGTON AVE          EATONTON            GA   31024        FL   6/9/1996     03/26/2015
                       COBB       07144261   NIEH            JOSEPH                       3501     MOOREGATE DR              MARIETTA            GA   30062        FL   10/5/2008    03/03/2015
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 502 of 571




                       GWINNETT   07364809   BONZEK NEGRON   ALYSSA     MARIE             612      BRIGHTON DR               LAWRENCEVILLE       GA   30043        FL   12/14/2007   01/05/2016
                       DEKALB     01936916   DAVIS           CURLEY     DANIEL            2906     HERMOSA DR                DECATUR             GA   30034-2627   FL   7/26/1976    01/07/2016



                                                                                                  Page 92
                                                                                                                                                                                    I!
                                                                                                                                                                                    It
                                                                                                                                                                                    11

                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                     GA Out of State Subsequent Registration


                       DEKALB      01936916   DAVIS        CURLEY       DANIEL              2906     HERMOSA DR                DECATUR             GA   30034-2627   FL   7/26/1976    01/07/2016
                       GWINNETT    10078317   GRIPENTROG   RYAN         JOSEPH              625      STONEPARK LN              SUWANEE             GA   30024        FL   8/15/2013    01/29/2016
                       GWINNETT    08370133   GUTTMAN      JOEL         DANIEL              4965     BERKELEY RUN XING         PEACHTREE CORNERS   GA   30092        FL   2/5/2012     11/17/2015
                       PULASKI     07717157   SNELL        KIMBERLY     NICOLE              62       SIXTH ST                  HAWKINSVILLE        GA   31036        FL   10/5/2008    05/28/2009
                       GWINNETT    04840668   COSTANZO     BRUCE        JOSEPH              1383     TIMBERLANE RD             LAWRENCEVILLE       GA   30045        FL   10/7/2001    11/18/2009
                       PUTNAM      05743807   POPE         KRISTOPHER   MICHAEL             306      LONG SHOALS RD            EATONTON            GA   31024        FL   2/1/2004     08/26/2010
                       DEKALB      03710421   WILLIAMS     CARLA        AYN                 1359     VILLAGE PARK DR NE        ATLANTA             GA   30319-3480   FL   6/9/1996     03/31/2011
                       DEKALB      06878264   BRYANT       SHELLY       LEON                915      WALDEN WALK CIR           STONE MOUNTAIN      GA   30088        FL   1/6/2008     03/14/2011
                       DOUGLAS     06825345   WALTHOUR     STEPHANIE                        5059     IRVINE DR                 DOUGLASVILLE        GA   30135        FL   10/5/2008    06/28/2011
                       BRYAN       05103200   YOUNT        ASHLEY       KEITH               412      SAINT CATHERINE CIR       RICHMOND HILL       GA   31324        FL   10/8/2000    06/07/2011
                       COBB        07372673   GOODWYN      DAVID        ANDREW              441      OAKMONT CIR SE            MARIETTA            GA   30067        FL   7/31/2014    04/01/2019
                       PIKE        08040233   BANKS        KRISTIN      LEIGH               1928     SMYRNA CHURCH RD          MOLENA              GA   30258        FL   10/3/2010    05/09/2016
                       HALL        08508750   DICKHUTE     KATHLEEN     RENEE               6037     FAIR HAVEN HILL RD        GAINESVILLE         GA   30506        FL   2/5/2012     11/21/2016
                       COBB        08670733   SLAW         SHARDE       CHIRU               4267     CHASTAIN POINTE NW        KENNESAW            GA   30144-6042   FL   5/2/2012     10/11/2016
                       DAWSON      03264712   PINKARD      CRYSTAL      RICE                901      PRICE RD                  DAWSONVILLE         GA   30534        FL   10/6/1996    02/17/2017
                       EFFINGHAM   08540359   JODREY       ALICIA       DANIELLE            204      OLD RAIL RD               BLOOMINGDALE        GA   31302-4068   FL   11/30/2011   04/27/2017
                       POLK        03209534   MYERS        LYNETTE      LAND                105      FRIENDSHIP RD             CEDARTOWN           GA   30125        FL   10/5/1992    01/09/2017
                       RABUN       02808261   HEINEN       TAMARA       GOUGE               2828     MEETING HOUSE MTN RD      CLAYTON             GA   30525        FL   10/3/1992    10/11/2017
                       COBB        08260572   HUDON        RACHEL       REBECCA             1006     HICKSMIL CT SW            MARIETTA            GA   30060        FL   10/7/2012    07/17/2017
                       DEKALB      02831116   GALLANT      MARK         HERBERT             2817     THORNRIDGE DR             ATLANTA             GA   30340        FL   9/27/1990    05/08/2017
                       DEKALB      05970654   COHEN        ADAM         CHARLES             1795     SAMANTHA BND              CHAMBLEE            GA   30341        FL   6/20/2004    11/22/2017
                       COBB        08769802   CALKINS      WESLEY       JARED               2950     COTTESFORD WAY SE         SMYRNA              GA   30080        FL   10/9/2016    01/03/2018
                       HENRY       08623702   WALKER       TIMOTHY      LEE                 741      AZALEA AVE                MCDONOUGH           GA   30253        FL   3/5/2012     03/23/2018
                       GWINNETT    00842568   CARTER       TRUDI        JEANNE              685      OLD JOHNSON RD            LAWRENCEVILLE       GA   30045        FL   1/9/1995     05/18/2018
                       PIKE        08177837   WILLIS       ELIJAH       DANIEL              1345     BUFFINGTON RD             MILNER              GA   30257        FL   3/3/2010     06/01/2018
                       GWINNETT    03923975   CATHCART     DAVID        DALE                635      GROVE MANOR CT            SUWANEE             GA   30024        FL   10/8/2000    07/09/2018
                       GWINNETT    10819499   DRINKWATER   CHELSEA      PAIGE               3775     BRADFORD WALK TRL         BUFORD              GA   30519        FL   7/20/2016    10/09/2018




  Ex. 2 to Petition:
                       GWINNETT    10326336   CLARK        KAYLEN       SYMONE              3123     ASHLEY CLUB CIR           PEACHTREE CORNERS   GA   30092        FL   9/24/2014    01/15/2019




Braynard Declaration
                       GWINNETT    10326336   CLARK        KAYLEN       SYMONE              3123     ASHLEY CLUB CIR           PEACHTREE CORNERS   GA   30092        FL   9/24/2014    01/15/2019
                       CHEROKEE    06348506   DELA PAZ     NYDIA        ILAGAN              204      CARRINGTON ESTATES CT     WOODSTOCK           GA   30188        FL   10/3/2004    10/03/2019
                       CHEROKEE    06348506   DELA PAZ     NYDIA        ILAGAN              204      CARRINGTON ESTATES CT     WOODSTOCK           GA   30188        FL   10/3/2004    10/03/2019
                       PUTNAM      01346091   DARUGAR      BAHRAM       BARRY               104      KNOLLWOOD CT              EATONTON            GA   31024-5422   FL   7/30/1986    12/12/2019
                       DEKALB      10200863   BOND         CHARLES      THOMAS              226      KINGS HWY                 DECATUR             GA   30030        FL   4/20/2014    02/14/2020
                       DEKALB      04687279   BURTON       YVETTE       SOPHIA              3452     N DRUID HILLS RD          DECATUR             GA   30033        FL   10/3/2004    03/06/2020
                       GREENE      01386424   EVANS        LISA         ANN                 1000     OPEN WATER DR             GREENSBORO          GA   30642        FL   8/13/1988    07/22/2016
                       GWINNETT    10872846   TAYONG       AKE          ANJEAYONG RENI      580      ROLAND MANOR DR           DACULA              GA   30019        FL   8/18/2016    08/29/2016
                       DAWSON      00788764   POPE         RICHARD      GLYNN               259      YANEGWA KNOLL             BIG CANOE           GA   30143        IA   7/16/1984    08/02/2012
                       FULTON      06280878   FERRERE      PAMELA       WALLER              220      FARMBROOKE CT             ATLANTA             GA   30350        FL   10/3/2004    10/06/2010
                       HART        02777468   GRILLO       GINGER       HUFF                252      EAGLE HEIGHTS RD          CANON               GA   30520        FL   9/22/1986    10/27/2010
                       TAYLOR      06948283   WOODS        SUSAN        HARRISON            93       MOUNT SINAI CHURCH RD     BUTLER              GA   31006        FL   9/6/2006     03/03/2016
                       COLQUITT    05168678   TRESCOT      RONALD       EDWARD              109      OLD TRAM RD               MOULTRIE            GA   31768        FL   10/10/2000   04/21/2016
                       FULTON      02413089   JOSEPH       CAROL        COWAN               118      GRAND CRES                ALPHARETTA          GA   30009        FL   10/5/1992    08/15/2016
                       FULTON      02670347   JOSEPH       STANLEY      ROBERT              118      GRAND CRES                ALPHARETTA          GA   30009        FL   10/5/1992    08/15/2016
                       FULTON      05567296   DOYLE        ADRIENNE     CHRISTINE           110      WHISPERWOOD CT            ROSWELL             GA   30075        FL   8/27/2002    10/12/2016
                       FULTON      05567296   DOYLE        ADRIENNE     CHRISTINE           110      WHISPERWOOD CT            ROSWELL             GA   30075        FL   8/27/2002    10/12/2016
                       CLAYTON     05189939   PEREZ        MANUEL       DE JESUS            1094     HOLLY CIR                 FOREST PARK         GA   30297        FL   10/3/2000    11/21/2017
                       GLYNN       02241499   JOHNSON      JEREMIAH     LEE                 125      EAGLES POINTE DR          BRUNSWICK           GA   31525        FL   6/26/1995    11/15/2017
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 503 of 571




                       WILKES      10017476   MEYERS       ANTHONY      JAVONTA             116      BOULDER DR                WASHINGTON          GA   30673        FL   4/3/2013     08/15/2016
                       FAYETTE     00094810   TAYLOR       DEBORAH                          165      SANDY RIDGE TRL           FAYETTEVILLE        GA   30214-3521   FL   9/1/1975     09/06/2018



                                                                                                    Page 93
                                                                                                                                                                                      I!
                                                                                                                                                                                      It
                                                                                                                                                                                      Ii

                                                                                                                                                                          -
                                                                                                                                                                          -
                                                                                 GA Out of State Subsequent Registration


                       DEKALB       11432080   HARPER      KELLI      LYNN              599      GATEWAY PT                STONE MOUNTAIN     GA   30087        FL   8/5/2017     09/05/2018
                       JEFF DAVIS   03742144   DAVENPORT   KENNETH    SHAWN             527      BILL QUARTERMAN RD        HAZLEHURST         GA   31539        FL   7/2/1996     10/15/2018
                       GWINNETT     11504303   JOHNSON     JARRELL    LEWIS             3876     YOSEMITE PARK LN          SNELLVILLE         GA   30039        FL   11/15/2017   10/08/2018
                       DEKALB       06311775   JONES       PAMELA     JEAN              4026     MAXEY HILL DR             STONE MOUNTAIN     GA   30083        FL   9/8/2004     11/02/2018
                       ROCKDALE     03624113   VAIRD       SONIA      RENEE             2512     STREAM VIEW DR            CONYERS            GA   30013-1024   FL   10/9/2012    10/17/2018
                       FULTON       02480519   GREEN       HOLCOMBE   TUCKER            2774     ANDREWS DR NW             ATLANTA            GA   30305        FL   7/1/1961     02/21/2019
                       CLAY         05913053   KELLY       DWAYNE     HAROLD            73       DOCKS HOOK LN             GEORGETOWN         GA   39854        FL   2/1/2004     01/22/2020
                       HALL         11025732   GORDON      LISA       MARIE             5424     STONE TRCE                GAINESVILLE        GA   30504        FL   10/10/2016   08/03/2020
                       WHITE        04744312   DAVIS       TIFFANY    HENDRIX           370      QUAIL RUN                 SAUTEE NACOOCHEE   GA   30571        FL   10/8/2000    12/19/2014
                       COBB         03118931   MAULDIN     MICHAEL    RAYMOND           78       PHEASANT DR SE            MARIETTA           GA   30067-4215   FL   2/1/1988     02/23/2007
                       BRYAN        05833768   ANDERSON    LORENE     ALYS              788      STEELE WOOD DR            RICHMOND HILL      GA   31324        IA   6/20/2004    02/23/2008
                       BRYAN        11682636   HOANG       UYEN-VY    THANH             469      WAVERLY LN                RICHMOND HILL      GA   31324        IA   4/10/2018    09/11/2018
                       PAULDING     07019256   SMITH       DONNA      M                 201      BUTLER INDUSTRIAL DR      DALLAS             GA   30132-0940   IA   11/14/2008   11/07/2017
                       COBB         05742597   RIVERS      DERRICK    WAYNE             2790     BIRCH GROVE LN SE         MARIETTA           GA   30067        IL   6/20/2004    05/09/2017
                       PICKENS      01029463   ANDERSON    STEPHEN    WAYNE             321      SISTERS TRL               JASPER             GA   30143        IL   8/14/1980    05/03/2011
                       CHATHAM      04221530   CADE        MICHAEL                      5210     GARRARD AVE               SAVANNAH           GA   31405        IL   9/10/1997    10/08/2000
                       HENRY        02562489   RICHARDS    LOLITA     L                 880      ROCK LN                   MCDONOUGH          GA   30253-4319   IL   2/27/1992    09/12/1996
                       COBB         08811947   HILLERY     NADINE     CARISSA           3485     HALLMARK DR SE            MARIETTA           GA   30067-5112   IN   9/19/2012    02/05/2016
                       WHITFIELD    00077045   PENCE       CAROLINE   ANITA             183      HOLCOMB RD NE             DALTON             GA   30721        KS   1/1/1994     10/19/1998
                       HOUSTON      04458290   WALKER      MARY       ANN               209      FIELDFARE DR              KATHLEEN           GA   31047        KS   7/21/2002    08/31/2012
                       CHATHAM      01545772   SMITH       GLORIA     J                 809      SEILER AVE                SAVANNAH           GA   31401-9235   IN   1/1/1964     07/26/1978
                       TIFT         03857597   PARKER      DANA       LYNN              825      LOWER TY TY RD            TY TY              GA   31795-3141   IN   9/13/1996    07/09/2008
                       FORSYTH      11807587   PLOFSKY     HARRIS     ETHAN             4935     WIMBORNE CT               SUWANEE            GA   30024        IL   7/13/2018    11/06/2018
                       CHEROKEE     05927365   PERZEL      EVAN       LEE               242      ASCOTT LN                 WOODSTOCK          GA   30189        KY   10/3/2004    04/03/2006
                       PAULDING     02706746   SIMMONS     WILLIAM    HENRY             71       OAK LN                    DOUGLASVILLE       GA   30134-5294   IL   1/30/1992    10/02/2015
                       CLAYTON      08210112   DAVIS       JESSICA                      7545     TARA RD                   JONESBORO          GA   30236        IN   4/16/2010    12/15/2010
                       FULTON       08316397   REDMOND     DAVID      CHANDLEY          3555     HABERSHAM RD NW           ATLANTA            GA   30305        KS   10/3/2010    03/02/2016




  Ex. 2 to Petition:
                       CLAYTON      11321971   ARRINGTON   NOLAN      ISAIAH            171      SEA MARSH CT              FAYETTEVILLE       GA   30215        KS   5/30/2017    06/04/2018




Braynard Declaration
                       GWINNETT     10090276   SHEA        ALEC       JAMES             3920     LANTERN HILL DR           DACULA             GA   30019        KS   9/13/2013    10/11/2018
                       JACKSON      01647960   EVANS       CHARLES    BRYANT            72       HOODS MILL LN             COMMERCE           GA   30529-5222   KY   1/1/1994     01/26/2000
                       MARION       04415059   THOMPSON    GINGER     LEE               22       OAKLAND WAY               BOX SPRINGS        GA   31801        IN   9/27/2000    03/21/2014
                       DEKALB       06482131   KRAMER      ANNA       LISBETH           2825     NORTHBROOK DR             ATLANTA            GA   30340-4905   IN   3/8/2005     04/21/2008
                       JONES        02182492   CHANEY      BELINDA    DUHART            476      OLIVER GREENE RD          GRAY               GA   31032        KY   10/11/1994   07/15/1996
                       COBB         02130172   VOSS        DOUGLAS    ALAN              621      FOXCROFT CIR SE           MARIETTA           GA   30067        KY   8/9/1988     08/17/1999
                       TWIGGS       03746182   TIERCE      KAYLENE    SUE               294      STEPHEN DR                MACON              GA   31217        KY   10/6/1996    09/27/2000
                       FAYETTE      06098232   MOON        RONNIE     LEWIS             150      HOLLY PARK LN             TYRONE             GA   30290        KY   6/20/2004    03/12/2012
                       FORSYTH      04820704   RUBIN       JENNIFER   CURRIE            4640     HASTINGS DR               CUMMING            GA   30041        KY   10/8/2000    09/09/2005
                       CHEROKEE     03794675   WRIGHT      DOLORES    JEAN              1011     GOLF ESTATES DR           WOODSTOCK          GA   30189-6750   KY   10/6/1996    06/06/2000
                       JONES        04344969   DILLARD     ROBERT     JASON             461      ETHRIDGE RD               HADDOCK            GA   31033        KY   6/18/2000    07/02/2007
                       CLAYTON      05300060   HICKEY      CHARLES    JARED             554      CHATUGE DR                JONESBORO          GA   30238        KY   7/21/2002    07/26/2007
                       WHITFIELD    05409489   NGUYEN      KHOI       QUOC              1378     TUNNEL HILL VARNELL RD    DALTON             GA   30720        KY   10/3/2004    12/10/2008
                       COLUMBIA     06845050   NEWELL      TIMOTHY    MARSHALL          5026     TRAVERTINE DR             APPLING            GA   30802        KY   5/25/2006    04/16/2014
                       JACKSON      01647961   EVANS       ROSEANN    NEILANS           72       HOODS MILL LN             COMMERCE           GA   30529-5222   KY   1/1/1994     01/26/2000
                       FULTON       02582237   VANNOTE     MARY       DAVIS             345      HOLLYBERRY DR             ROSWELL            GA   30076        KY   9/29/1984    02/23/1990
                       SPALDING     00773512   WEST        JAMES                        2830     FAYETTEVILLE RD           GRIFFIN            GA   30223        KY   2/11/1995    07/21/2010
                       CARROLL      03574327   HOLMES      JUDY       M                 113      BROOKHAVEN DR             VILLA RICA         GA   30180-7054   KY   10/8/2000    10/09/2011
                       CHATHAM      01596348   SADLER      DELIA      BALDWIN           12       MAJESTIC OAKS CIR         SAVANNAH           GA   31406        KY   1/1/1974     05/24/2006
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 504 of 571




                       GWINNETT     02768008   BROWN       BARBARA    ANN               525      RUBY FOREST PKWY          SUWANEE            GA   30024-3933   LA   10/8/1984    11/05/2014
                       COBB         06671722   CALLAWAY    WHITNEY    GAIL              2253     WYNONA DR SE              MARIETTA           GA   30060        KY   1/6/2008     11/12/2014



                                                                                                Page 94
                                                                                                                                                                                 I!
                                                                                                                                                                                 It
                                                                                                                                                                                 Ii

                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                  GA Out of State Subsequent Registration


                       FAYETTE     07408351   MIHALIK      TRAVIS     MATTHEW            130      CHASE DR                  FAYETTEVILLE     GA   30214-1529   KY   1/22/2008    10/08/2008
                       FORSYTH     07189265   KAUR         KASHMIR                       5525     ENFIELD WAY               SUWANEE          GA   30024        WA   10/5/2008    10/02/2012
                       COBB        06520220   WIGGINS      DANIEL     LEON               755      BONNIE DELL DR            MARIETTA         GA   30062        WA   1/6/2008     09/22/2012
                       CHARLTON    08273186   BRANNON      MARCIE     MARIE              309      MIMOSA AVE                FOLKSTON         GA   31537-3254   WA   10/7/2012    09/13/2013
                       CHEROKEE    05871434   RADCHUK      VLADIMIR                      107      DEER VALLEY LN            WOODSTOCK        GA   30189-2524   WA   11/19/2003   11/15/2013
                       WHITFIELD   10694345   SANCHEZ      FERNANDO                      312      SPARKS LN                 DALTON           GA   30720        VA   2/23/2016    10/15/2016
                       DEKALB      02027404   LOMBARDI     ANN        VINCENT            556      N MCDONOUGH ST            DECATUR          GA   30030        VA   1/1/1968     12/05/2017
                       DEKALB      08682536   TRAINOR      ARIN       NICOLE             1453     ROCKMOOR CT               STONE MOUNTAIN   GA   30088        VA   7/1/2012     07/24/2018
                       FULTON      04921376   OCONNOR      EILEEN     FRANCES            814      HARTFORD PL SW            ATLANTA          GA   30310        WA   10/5/2008    03/21/2016
                       SCREVEN     06829504   ANDERSON     MATTHEW    ALLEN              1062     WISEMAN RD                SYLVANIA         GA   30467-9614   WA   5/11/2006    08/19/2016
                       FORSYTH     08013321   LIN          KEVIN                         518      KELLY MILL RD             CUMMING          GA   30040        WA   10/3/2010    10/10/2016
                       FULTON      08322621   STOKES       HANNAH     GRACE              100      SPALDING CIR NE           ATLANTA          GA   30328-2606   WA   10/6/2010    09/17/2016
                       DEKALB      06942877   WANG         YIPING                        1122     PERIMETER WALK            ATLANTA          GA   30338        WA   10/8/2006    06/05/2018
                       DEKALB      10589346   LEWIS        JOHNNY     LEE                4662     OSWOOD CT                 TUCKER           GA   30084        WA   10/28/2015   09/08/2018
                       COWETA      11894451   LYNCH        KELLEY     MARIE              163      MIDDLETON TRCE            NEWNAN           GA   30265        WA   9/17/2018    10/28/2019
                       FULTON      11679577   KHAN         OMAR       AHMAD              5730     SEVEN OAKS PKWY           ALPHARETTA       GA   30005        WA   4/2/2018     11/08/2019
                       CLAYTON     08155123   SHELTON      JENNA      ELIZABETH          2076     SPIVEY VILLAGE TRCE       JONESBORO        GA   30236        WA   6/20/2010    08/11/2015
                       CLAYTON     08155123   SHELTON      JENNA      ELIZABETH          2076     SPIVEY VILLAGE TRCE       JONESBORO        GA   30236        WA   6/20/2010    08/11/2015
                       COBB        03027379   SIERRA       HERBERT    WALTER             3177     PETITE FOREST DR          MARIETTA         GA   30062        CA   2/1/1995     04/29/2008
                       FULTON      06892352   DUNN         PARKER     JAMES              1768     MARIETTA RD NW            ATLANTA          GA   30318        CA   7/13/2006    09/11/2012
                       GWINNETT    02767379   WEBB         CAROLYN    ISLER              2214     DUNCANS SHORE DR          BUFORD           GA   30519-6233   AL   9/25/1984    09/05/2008
                       FAYETTE     04131318   WILLIAMS     JOHN       H                  470      NORA DR                   FAYETTEVILLE     GA   30214        WI   10/8/2000    08/14/2018
                       WHITFIELD   08686045   RODRIGUEZ    LUCIA                         2315     EPPERSON DR               DALTON           GA   30721-5553   CA   6/1/2012     12/31/2015
                       HOUSTON     05619097   HARRELL      KELLY      JEAN               308      SLEEPY LN                 WARNER ROBINS    GA   31088        WV   12/2/2002    03/04/2009
                       LOWNDES     04058795   BROADFOOT    JAMES      CHARLES            2600     ROLLING RD                VALDOSTA         GA   31602        AL   2/24/1997    08/30/2004
                       FULTON      05517308   HAYNES       LALITA     D                  3432     PIEDMONT RD NE            ATLANTA          GA   30305        CA   7/9/2002     09/01/2018
                       COBB        07666477   MARX         MELANIE    JORDAN             2704     TRITT SPRINGS DR NE       MARIETTA         GA   30062-5272   CA   8/7/2008     12/21/2018




  Ex. 2 to Petition:
                       LAURENS     05045503   MARTINEZ     HECTOR                        1003     CLAXTON DAIRY RD          DUBLIN           GA   31021        CA   9/20/2000    07/27/2020




Braynard Declaration
                       WHITFIELD   05763173   ROMO         RONALD     MARS               1802     BEECHLAND PL              DALTON           GA   30721        CA   10/3/2004    03/16/2016
                       COBB        08522547   LYONS        TYLER      JAMON              1929     PADDOCK PATH DR NW        ACWORTH          GA   30102        CA   10/1/2011    08/02/2016
                       WHITFIELD   04328098   YOUNGBLOOD   STEVIE     LEE                600      AUTUMN CT                 DALTON           GA   30721        AL   2/15/1998    04/16/2018
                       FULTON      02615420   WILLIAMS     PAULETTE   K                  2146     TIGER FLOWERS DR NW       ATLANTA          GA   30314        AL   6/27/1981    01/24/2008
                       LIBERTY     06264146   JOHNSON      PAMELA     DENISE             456      FLOYD CIR                 HINESVILLE       GA   31313        AL   9/13/2004    11/29/2018
                       FULTON      06559464   HAYNES       JUSTIN     ELIJAH             5070     ERIN RD SW                ATLANTA          GA   30331        AL   6/2/2005     10/28/2006
                       BARTOW      08920715   CRUSE        DEBORAH    LEE                21       MERCER LN                 CARTERSVILLE     GA   30120        AL   10/5/2014    09/14/2018
                       FULTON      07998606   GREGORY      SAMANTHA   ALEXIS             7344     BLUE JAY WAY              UNION CITY       GA   30291        AL   10/3/2010    05/19/2017
                       CHATHAM     01584041   PHILLIPS     PETER      PAUL               309      WELLINGTON RD             SAVANNAH         GA   31410-4110   AL   9/17/1992    07/06/2004
                       FULTON      05624915   SELMAR       DAVID      JEROME             178      MOURY AVE SW              ATLANTA          GA   30315        AL   10/3/2004    09/09/2015
                       MUSCOGEE    03395645   LATIMER      ALIPHIA    PHISHA             2525     NORRIS RD                 COLUMBUS         GA   31907        AL   10/11/1995   09/29/1998
                       DEKALB      07071173   RILEY        EBONY      BREYANNA           4243     OAKWOODS CT               STONE MOUNTAIN   GA   30083-1720   AL   2/10/2007    10/17/2008
                       HENRY       08750509   WILLIAMS     LAILANI    LETTICIA           308      CHANCELOR PT              STOCKBRIDGE      GA   30281-4776   AL   8/12/2012    04/16/2014
                       FAYETTE     10396081   OLVERSON     OLIVIA     JENICE             110      VICTORIA DR               FAYETTEVILLE     GA   30214        AL   12/15/2014   10/11/2016
                       FULTON      02656595   PARHAM       STEPHEN    MERRITT            339      CASWYCK TRCE              JOHNS CREEK      GA   30022        AL   1/27/1983    06/27/2006
                       COBB        02629036   SIDES        RICHARD    AUGUSTUS           3028     RIVERSTONE TRL            ATLANTA          GA   30339        AL   9/13/1972    07/07/2017
                       FULTON      04685420   HAYES        DUMANICA   NICOLE             5079     ALEXANDER AVE             UNION CITY       GA   30291        AL   6/20/2004    10/25/2008
                       LIBERTY     02949121   THOMAS       WILLIE     JAMES              101      LAYTON ST                 HINESVILLE       GA   31313-3323   AL   5/4/1995     01/16/1996
                       FULTON      11985440   BRATHWAITE   AREM       GABRIELLE          425      MENDOTA CT                COLLEGE PARK     GA   30349        AL   10/9/2018    10/11/2018
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 505 of 571




                       FULTON      04861511   GRANT        JASON      SCOTT              71       LA RUE PL NW              ATLANTA          GA   30327        AL   2/6/2000     10/26/2000
                       COBB        11984738   THOMPSON     TAYLOR     MARIAH             4420     MORRISON RD               POWDER SPRINGS   GA   30127        AL   10/9/2018    11/22/2019



                                                                                                 Page 95
                                                                                                                                                                                ~
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                    -
                                                                                                                                                                    -
                                                                                    GA Out of State Subsequent Registration


                       MUSCOGEE    04348489   COLEMAN      CARLETON   F                    3547     AMBASSADOR DR             COLUMBUS            GA   31907-2304   AL   3/2/1998     02/10/2000
                       CLAYTON     06836659   BURTON       BRYAN      SCOTT                6645     COLLIER RD                RIVERDALE           GA   30296        AL   6/18/2006    09/24/2008
                       GWINNETT    05527702   RIETTA       GRACE      KATHERINE            3343     PARKBROOKE CT             DULUTH              GA   30096        AL   7/21/2002    09/16/2014
                       LOWNDES     10052811   LUEBKE       BRETT      LEE                  4127     CANE MILL CIR             VALDOSTA            GA   31601        AL   10/9/2016    12/08/2016
                       FULTON      05153710   HAYDEN       KERRY      JUAN                 360      DECATUR ST SE             ATLANTA             GA   30312        AL   10/8/2000    06/01/2016
                       FAYETTE     03650797   LAMBERT      DAWN       CELESTE              605      GOLF VIEW DR              PEACHTREE CITY      GA   30269        AL   10/6/1996    01/22/2001
                       CHEROKEE    07094753   KUSHNER      JEAN       FOX                  19241    BIRMINGHAM HWY            ALPHARETTA          GA   30004-7085   AL   3/13/2007    10/24/2008
                       HALL        06108205   PARTRICK     STEPHEN    THOMAS               905      MEMORIAL DR               GAINESVILLE         GA   30501        AL   6/21/2004    10/03/2008
                       GWINNETT    06699422   GETZ         JASON      ALAN                 4424     MARCHBOLT CT              PEACHTREE CORNERS   GA   30092        AL   11/2/2005    12/06/2016
                       HENRY       05547042   MOXLEY       ERIKA      VOGLER               2030     TUDOR DR                  MCDONOUGH           GA   30253        AL   10/6/2002    06/20/2012
                       HENRY       05547042   MOXLEY       ERIKA      VOGLER               2030     TUDOR DR                  MCDONOUGH           GA   30253        AL   10/6/2002    06/20/2012
                       FAYETTE     08782092   KING         VALERIE    SATCHER              147      INTERLOCHEN DR            PEACHTREE CITY      GA   30269        AL   7/24/2012    08/15/2013
                       CHEROKEE    08378755   BATES        HANNAH     OLDHAM               180      ILEX DR                   CANTON              GA   30114        AL   10/9/2016    08/30/2017
                       COWETA      03042851   MCCORMICK    ERIC       JASON                50       LEA WAY                   PALMETTO            GA   30268        AL   10/10/1994   09/17/1998
                       CHEROKEE    06400932   OLSON        TRACEY     MEREDITH             1327     BRIDGE MILL AVE           CANTON              GA   30114-7762   AL   12/8/2004    01/25/2008
                       MUSCOGEE    08197102   HARRISON     CLARENCE   LEON                 3639     MONTROSE DR               COLUMBUS            GA   31906        AL   4/9/2010     06/01/2017
                       DEKALB      05223054   JONES        DERIANNE   AMBER                6291     SOUTHLAND FOREST DR       STONE MOUNTAIN      GA   30087        AL   10/6/2002    09/30/2003
                       CHATTOOGA   00434337   MARTIN       JOANNA     HAZEL                51       ROSS ST                   SUMMERVILLE         GA   30747        AL   6/16/1994    04/05/2018
                       ROCKDALE    06278390   WARE         VICTOR     LOUIS                1763     HILL ST NE                CONYERS             GA   30012-3725   AL   7/28/2004    11/29/2012
                       COLUMBIA    08666641   BRIGHT       ANNA       MIRIAM               2212     STEWART CT                GROVETOWN           GA   30813        AL   7/1/2012     12/13/2012
                       CLAYTON     08283736   STRICKLAND   ALYSSA     M                    254      BLUE HERON DR             JONESBORO           GA   30238-5825   AL   8/13/2010    10/01/2010
                       CLAYTON     10260509   EPPS         CARLETTE   DEJA TRENAE          9450     DEER CROSSING TRACE       JONESBORO           GA   30236        AL   4/23/2014    10/20/2014
                       DOUGHERTY   06947796   EADY         AMBER      LATRICE              2800     LEARY RD                  ALBANY              GA   31721        AL   10/8/2006    02/13/2016
                       COBB        08419462   HURLEY       MEAGAN     RENA                 512      CREEKSIDE DR NW           KENNESAW            GA   30144        AL   7/1/2012     02/01/2016
                       FULTON      07578639   OAKLEY       JAMIE      HEATHER              343      8TH ST NE                 ATLANTA             GA   30309        AL   10/5/2008    06/13/2016
                       DEKALB      08640603   MOSTILLER    LONI       MICHELLE             4649     FOREST CREEK LN           LITHONIA            GA   30038-4293   AL   3/24/2012    05/03/2016
                       DEKALB      02132917   WALTER       RHONDA     M                    6033     IDLEWOOD TRCE             LITHONIA            GA   30038-6268   AL   6/6/1992     09/14/2016




  Ex. 2 to Petition:
                       DEKALB      02132917   WALTER       RHONDA     M                    6033     IDLEWOOD TRCE             LITHONIA            GA   30038-6268   AL   6/6/1992     09/14/2016




Braynard Declaration
                       MILLER      00619043   KEETER       NATHAN     FRANK                502      S 3RD ST                  COLQUITT            GA   39837-4004   AL   10/12/1987   11/01/2016
                       HARRIS      01818840   JONES        TODD       LAMBERT              12166    GA HIGHWAY 85             WAVERLY HALL        GA   31831-2717   AL   7/11/1988    11/22/2016
                       FULTON      11075162   GREEN        RYAN       KRISTOPHER           1080     REUNION PL SW             ATLANTA             GA   30331        AL   10/11/2016   10/21/2016
                       CLAYTON     10349501   THOMAS       ASHLEY     JANAY                8828     ASHWOOD DR                RIVERDALE           GA   30274        AL   9/23/2014    10/19/2016
                       CLAYTON     10378741   WALKER       AMONI      SEMAJ                1424     KING RD                   RIVERDALE           GA   30296        AL   10/28/2014   10/24/2016
                       FULTON      10445952   BATES        JARRET     STERLING             280      SHEFFIELD CT SW           ATLANTA             GA   30331        AL   4/11/2015    08/08/2016
                       FULTON      06349759   MASON        EMILY      NANCE                211      LAMPKIN ST NE             ATLANTA             GA   30312        AL   10/3/2004    06/27/2017
                       MUSCOGEE    04102357   NEAL         PRENTISS   DANFORTH             3214     HILLSIDE WAY              COLUMBUS            GA   31906        AL   4/2/1997     11/22/2017
                       DEKALB      10934933   WHITESIDE    JORDAN     LAMAR                7155     SWEETWATER VLY            STONE MOUNTAIN      GA   30087        AL   9/18/2016    03/08/2018
                       PAULDING    04835120   THOMAS       HEATHER    MARIE                57       VILLA RIDGE CT            DALLAS              GA   30157-6731   AL   2/6/2000     08/02/2018
                       ROCKDALE    11468103   MOORE        MERRILL    ANDERSON             2200     WITTERING WAY             CONYERS             GA   30013        AL   9/29/2017    11/07/2018
                       ROCKDALE    11794650   STEWART      JOSHUA     LAMAR                2202     ESCALADE CT               CONYERS             GA   30094        AL   6/27/2018    10/15/2018
                       THOMAS      00642653   WOODHAM      SUSAN      THOMPSON             551      HEATHER WAY LN            THOMASVILLE         GA   31757-1147   AL   10/3/1980    03/01/2019
                       CLAYTON     02488425   GRAHAM       HENRY      L                    7279     BLUESTONE DR              RIVERDALE           GA   30296-1513   AL   4/12/1994    09/04/2019
                       CLAYTON     02488425   GRAHAM       HENRY      L                    7279     BLUESTONE DR              RIVERDALE           GA   30296-1513   AL   4/12/1994    09/04/2019
                       HARRIS      05528361   EDWARDS      MARCUS     BENJAMIN             869      KRISTI LYNNS WAY          MIDLAND             GA   31820-4575   AL   10/4/2004    08/02/2019
                       COBB        08649448   CHESTNUT     JEANIQUE   SHAWNTICE            3855     RIDING WOODS CT SW        POWDER SPRINGS      GA   30127        AR   3/14/2012    03/10/2014
                       FULTON      02415434   THOMAS       CARL                            3300     DOGWOOD DR                HAPEVILLE           GA   30354        AR   8/6/1994     05/17/2002
                       HENRY       01731178   JOHNSON      JAMES      ERNEST               271      FLOYD RD                  HAMPTON             GA   30228-2465   AZ   9/12/1984    03/24/1988
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 506 of 571




                       FORSYTH     00824228   GIBSON       JERRY      DWAYNE               6085     BURRUSS MILL RD           CUMMING             GA   30041        AZ   10/23/1987   01/06/2012
                       CHEROKEE    05784798   MAHAVIER     TIFFANY    MARIE                314      HEMBREE HILL DR           CANTON              GA   30114        AR   10/5/2008    06/12/2014



                                                                                                   Page 96
                                                                                                                                                                                     I!
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                            GA Out of State Subsequent Registration


                       LUMPKIN      04383610   MCDOWELL      DAVID           BRIAN                 1252     LAZY ACRES                DAHLONEGA           GA   30533        AR   12/12/1999   03/25/2009
                       CHATHAM      08507079   RODRIGUEZ     JUAN            MANUEL                6        WATERCREST WAY            SAVANNAH            GA   31419        CA   9/7/2011     09/28/2011
                       COBB         02609740   EVANS         NORLIN          JOHN                  213      CREEKWAY XING SE          SMYRNA              GA   30082        CA   6/4/1994     01/12/2008
                       GWINNETT     10962602   CHUE          CHENG                                 2655     FACTOR WALK BLVD          SUWANEE             GA   30024        CA   9/24/2016    09/01/2017
                       GWINNETT     06463145   COUTURE       CHRISTINE       ANN                   681      VILLAGE FIELD CT          SUWANEE             GA   30024-1971   CA   11/30/2004   04/23/2008
                       DEKALB       08072732   POORAK        MAHSA           MELODI                10       EXECUTIVE PARK WEST NE    ATLANTA             GA   30329        CA   10/9/2016    04/12/2018
                       WHITFIELD    11781025   HERNANDEZ     BRYAN                                 3160     TEA ROLL DR NW            DALTON              GA   30721        CA   5/16/2018    01/11/2019
                       COWETA       10197423   WALMAN        LAUREN          MARIE                 35       MAPLE HILL DR             NEWNAN              GA   30265        CA   1/31/2016    07/06/2018
                       FULTON       06822934   CARTER        HAAS                                  1249     W CONWAY DR NW            ATLANTA             GA   30327        CA   4/24/2006    10/22/2018
                       GWINNETT     07009694   PLAISANCE     MICHELLE        ANNETTE               288      HAVEN RIDGE CT            SUWANEE             GA   30024        CA   10/5/2008    03/24/2019
                       GWINNETT     07009694   PLAISANCE     MICHELLE        ANNETTE               288      HAVEN RIDGE CT            SUWANEE             GA   30024        CA   10/5/2008    03/24/2019
                       GWINNETT     02757089   DAVIS         SHARON                                201      HANARRY DR                LAWRENCEVILLE       GA   30046-7406   CA   8/16/1983    05/06/2016
                       DOUGLAS      05473458   SMITH         TOKIWA          TAWANA                206      MILLPOND PKWY             VILLA RICA          GA   30180-6986   CA   7/21/2002    06/22/2011
                       RICHMOND     01472683   WRIGHT        PATRICIA        ANN                   1914     FAIRWAY DR                AUGUSTA             GA   30906-5707   CA   4/21/1990    10/16/2019
                       DOUGLAS      05881243   SMITH         STEPHANIE       NICOLE                4119     HIGHWAY 92                DOUGLASVILLE        GA   30135-4405   CA   11/26/2003   05/29/2019
                       RICHMOND     07499029   ELLIS         MATTHEW         LENARD                1801     COVINGTON PL              AUGUSTA             GA   30906        CA   4/18/2008    01/13/2014
                       ROCKDALE     03429407   LUONG         AMANDA                                1981     GLEATON RD NE             CONYERS             GA   30013        CA   8/16/2003    04/29/2016
                       ROCKDALE     04708706   RODRIGUEZ     GABRIELA                              2390     SHOALS DR NE              CONYERS             GA   30013        CA   10/3/2004    10/24/2016
                       HENRY        10500182   WEBSTER       KALEB           JORDAN                245      KIM TRL                   STOCKBRIDGE         GA   30281        CA   7/25/2015    10/20/2016
                       COBB         06769175   SMITH         DONALD          LEE                   3414     PALM CIR NW               KENNESAW            GA   30144-2363   CA   2/15/2006    05/07/2014
                       THOMAS       11465762   ALLEN         CARSON          NICHOLAS              1208     EVERGREEN DR              THOMASVILLE         GA   31792        CA   9/28/2017    09/09/2019
                       GWINNETT     03372518   PLANCHE       SUSAN           JANE                  1935     DEER CREEK TRL            BUFORD              GA   30519        CA   2/4/1996     12/05/2006
                       FULTON       11993002   THOMAS        RICKIE          EDWIN                 7039     CHARA LN SW               ATLANTA             GA   30331        CA   10/9/2018    10/26/2018
                       OGLETHORPE   06888389   ANDERSON      JOHN            GILBERT               2350     COMER RD                  COMER               GA   30629-6106   CA   7/13/2006    01/01/2019
                       GILMER       05951558   COLLINS       JUDY            LYNN                  128      BENNETT RDG               ELLIJAY             GA   30536        CA   2/20/2004    03/30/2012
                       GWINNETT     10921895   NGUYEN        KEVIN                                 2300     WILDWOOD LAKE DR          SUWANEE             GA   30024        CA   9/9/2016     08/27/2020
                       LOWNDES      04087692   PEREZ         JUAN            MANUEL                106      E STANFILL ST             HAHIRA              GA   31632        CA   3/28/1997    01/10/2019




  Ex. 2 to Petition:
                       GWINNETT     08792516   NGUYEN        CINDY                                 1050     CEDAR BLUFF TRL SW        LILBURN             GA   30047        CA   10/7/2012    09/20/2019




Braynard Declaration
                       GWINNETT     06656589   NGUYEN        HIEU            TRUNG                 3287     ELMER HILL LN             BUFORD              GA   30519        CA   1/4/2017     09/04/2020
                       GWINNETT     08719791   OGEDEGBE      ORITSEMATOSAN   OLUFUNMILAYO          1025     BRIDLE PATH DR            LAWRENCEVILLE       GA   30045        CA   6/21/2012    11/08/2019
                       FULTON       02433034   MURPHY        DOROTHY         ELAINE                304      ANSLEY VILLA DR NE        ATLANTA             GA   30324        CA   12/30/1991   10/18/2004
                       CHEROKEE     05385536   PETERSON      ROBERT          GENE                  304      GLEN ECHO FLS             CANTON              GA   30114        CO   12/6/2001    10/04/2004
                       COBB         11303313   HERNANDEZ     ARTURO                                1316     RIDGECREST LN SE          SMYRNA              GA   30080        CA   5/5/2017     05/09/2020
                       GWINNETT     07366305   PRICE-DAVID   STEPHANIE       ANN                   1895     SUGARLOAF CLUB DR         DULUTH              GA   30097        CA   12/4/2007    01/31/2020
                       TROUP        04276820   GRIZZLE       JANICE          ARP                   307      LAKESHORE DR              LAGRANGE            GA   30240        DE   11/18/1997   08/03/2012
                       DOUGLAS      02967882   MILLER        LINDA           LEE                   6821     FAIRWAYS DR               DOUGLASVILLE        GA   30134        CO   9/18/1984    10/19/1989
                       DEKALB       03715136   WHITE         LARRON          MAURICE               6905     MALVERN CT                LITHONIA            GA   30038        TX   6/10/1996    08/30/2013
                       ROCKDALE     07732115   HINELY        BENJAMIN        DAVID                 1542     TANGLEWOOD WAY NW         CONYERS             GA   30012        TX   9/22/2008    12/20/2013
                       GWINNETT     08011771   CHOI          BENJAMIN        JIN                   4041     KINGSLEY PARK LN          PEACHTREE CORNERS   GA   30096        TX   12/18/2008   11/24/2013
                       COBB         04779354   HARKNESS      ALEXANDRIA      ADORA                 2887     LAUREATE CT               MARIETTA            GA   30062        TX   10/8/2000    05/11/2014
                       GWINNETT     05634576   FLETES        KENNETH         FRANCISCO             2035     PATRICK MILL PL           BUFORD              GA   30518        TX   10/3/2004    10/25/2014
                       COBB         07084884   MITCHELL      CHERRICA        NICOLE                1346     SANDTOWN GRN SW           MARIETTA            GA   30008        TX   10/5/2008    02/14/2015
                       DEKALB       07596706   COTTON-CARR   REIANNA         JICOLE                1614     CARTER RD                 DECATUR             GA   30032        TX   10/7/2012    09/12/2015
                       GWINNETT     00526777   CRAIN         PAUL            DAVID                 5960     RIVER RUSH CT             SUGAR HILL          GA   30518        TX   9/28/1993    02/14/2016
                       DEKALB       07596706   COTTON-CARR   REIANNA         JICOLE                1614     CARTER RD                 DECATUR             GA   30032        TX   10/7/2012    09/12/2015
                       CHEROKEE     05378791   FUCHS         NINA            MARIE                 269      AIRSTRIP DR               CANTON              GA   30114        TX   10/6/2002    05/08/2016
                       COBB         03902065   WRIGHT        RAY             ANTHONY               1060     TOWNE MANOR CT NW         KENNESAW            GA   30144        TX   10/4/1998    04/20/2016
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 507 of 571




                       COBB         10514065   SERRANO       MIGUEL          ANGEL                 375      CRANFILL RD SE            MARIETTA            GA   30060        TX   8/6/2015     03/01/2016
                       RICHMOND     06297648   BUCHANAN      BEATRICE                              1651     IRONWOOD CT               FORT GORDON         GA   30905        TX   10/3/2004    11/08/2016



                                                                                                           Page 97
                                                                                                                                                                                             I!
                                                                                                                                                                                             It
                                                                                                                                                                                             !I

                                                                                                                                                                                 -
                                                                                                                                                                                 -
                                                                                    GA Out of State Subsequent Registration


                       DEKALB      06579684   CAINE      STEPHEN    LOUIS                  2111     FIVE OAKS WAY             TUCKER              GA   30084        TX   10/5/2008    12/08/2016
                       HABERSHAM   03319540   STURGILL   EDWARD     GOBLE                  880      GOLF COURSE RD            DEMOREST            GA   30535        TX   10/6/1996    11/03/2015
                       HENRY       06008756   GRIGLEY    TOMIKA     KATRICE                2359     BRAUNSROTH LN             HAMPTON             GA   30228        TX   10/3/2004    08/30/2015
                       CHEROKEE    03171015   HEAD       JOHN       RICKEY                 317      BERKSHIRE TRCE            CANTON              GA   30115        TX   5/1/1991     10/19/2012
                       CHEROKEE    03171015   HEAD       JOHN       RICKEY                 317      BERKSHIRE TRCE            CANTON              GA   30115        TX   5/1/1991     10/19/2012
                       DEKALB      01907203   BROWN      JAMES      D                      3084     ABERDEEN CV               LITHONIA            GA   30038-1539   TX   7/11/1988    05/31/2009
                       GWINNETT    02869820   DARLING    CAROLYN    JOAN                   6508     PIERLESS AVE              SUGAR HILL          GA   30518        TX   9/26/1992    11/30/2013
                       HOUSTON     08036643   ISRAEL     ANDREW     GREGORY                305      COUNTY RD                 BONAIRE             GA   31005        TX   5/26/2009    02/20/2014
                       COBB        04342072   PARSLEY    RYAN       WILLIAM                713      BROADLANDS LN             POWDER SPRINGS      GA   30127        TX   2/21/1998    10/10/2015
                       GWINNETT    00520255   CRAIN      NANCY      MATHIS                 5960     RIVER RUSH CT             SUGAR HILL          GA   30518        TX   9/6/1992     02/14/2016
                       DEKALB      06687478   GARRISON   AMANDA     KENISE                 4194     WESLEY HALL LN            DECATUR             GA   30035        TX   7/9/2006     03/09/2016
                       DEKALB      08862848   CAVALLI    ERIN       MARIE                  1293     UNIVERSITY DR NE          ATLANTA             GA   30306        TX   10/6/2012    01/11/2018
                       FULTON      08513326   TUCKER     COLIN      MCCORMICK              5280     WOODRIDGE FOREST TRL NW   ATLANTA             GA   30327-4577   VA   9/26/2011    09/07/2012
                       DEKALB      02633509   BAILEY     RICHARD    LEE                    1396     NORMANDY DR NE            ATLANTA             GA   30306-2531   TX   4/6/1984     08/16/2020
                       CAMDEN      01665716   TVRDIK     JACLYN     ROCHELLE               304      SONCEL DR                 KINGSLAND           GA   31548        TX   4/27/1995    03/13/2016
                       GWINNETT    03541094   GALVEZ     PATRICIA   A                      5359     GARNABY LN                PEACHTREE CORNERS   GA   30092        TX   2/22/1996    07/15/2004
                       FULTON      06919299   TUCKER     LATISHA    GERMANY                3175     OAKDALE RD                HAPEVILLE           GA   30354        TX   10/5/2008    10/17/2020
                       COLUMBIA    06245688   HILLS      BERWICK                           781      SWEET BAY CT              EVANS               GA   30809-4490   TX   9/22/2004    01/01/2006
                       COLUMBIA    06245688   HILLS      BERWICK                           781      SWEET BAY CT              EVANS               GA   30809-4490   TX   9/22/2004    01/01/2006
                       RICHMOND    04741826   BUSSEY     TAMEKA     LOUISE                 2794     CROSSCREEK RD             HEPHZIBAH           GA   30815        TX   10/8/2000    10/24/2019
                       COBB        02935115   SERVICK    MELINDA    MESSINGER              3269     PINETREE DR SE            SMYRNA              GA   30080        UT   2/7/1992     03/10/2016
                       RICHMOND    01082328   GOLDWIRE   GLYN       CORNELL                2055     BROOME RD                 HEPHZIBAH           GA   30815        VA   6/18/1990    12/17/2007
                       COFFEE      00954325   MATTOX     DONNIE     GAIL                   601      FOREST CIR                DOUGLAS             GA   31533        VA   9/27/1990    09/28/1992
                       COWETA      04020020   DORMAN     GARY       DON                    199      SOUTHWIND LN              NEWNAN              GA   30265        VA   2/16/1997    06/19/2009
                       COWETA      08901743   FLYNN      BRIAN      MARSHALL               22       KELLOGG PL                NEWNAN              GA   30263        VA   10/16/2012   10/15/2018
                       DEKALB      01946277   DUNN       BARBARA    ANN                    2735     OXFORD DR                 DECATUR             GA   30034-1074   VA   8/1/1986     01/07/1997
                       DOUGLAS     04880243   FLOYD      DENIS      RAMON                  1951     STONEWOOD DR              LITHIA SPRINGS      GA   30122-2776   VA   3/8/2000     06/23/2003




  Ex. 2 to Petition:
                       GWINNETT    06204578   CHUNG      JI         YOUNG                  1070     SPRING IVES DR            LAWRENCEVILLE       GA   30043        VA   7/19/2004    10/09/2012




Braynard Declaration
                       COBB        04863342   MCCADDEN   LETICIA    MONIQUE JETER          1221     OLDE LEGACY LN            MABLETON            GA   30126        VA   10/8/2000    05/15/2014
                       CLAYTON     04785398   HARRIS     MICHAEL    ALEXANDER              552      SIMPSON PLACE DR          FOREST PARK         GA   30297        VA   10/3/2004    10/14/2014
                       CLAYTON     04785398   HARRIS     MICHAEL    ALEXANDER              552      SIMPSON PLACE DR          FOREST PARK         GA   30297        VA   10/3/2004    10/14/2014
                       DEKALB      10237013   BATES      SHELBY     JARON                  2249     CLANTON TER               DECATUR             GA   30034        VA   5/12/2014    07/14/2015
                       GWINNETT    08197969   GRIMES     ERICA      SHARANN                4545     QUAIL POINT WAY           HOSCHTON            GA   30548        VA   11/25/2009   10/13/2015
                       DEKALB      04186608   CALDER     LALASHA    LIAN AMOKE             1570     LINKSVIEW WAY             STONE MOUNTAIN      GA   30088        VA   10/8/2000    09/23/2015
                       GWINNETT    08564235   BROMELL    LAUREN     BROOKE                 2619     HICKORY CV SW             LILBURN             GA   30047        VA   11/29/2011   10/15/2012
                       CHATHAM     10543025   COLLINS    MCKENZIE   OCCIANO                118      E 44TH ST                 SAVANNAH            GA   31405        VA   9/14/2015    10/14/2016
                       DEKALB      10701336   WAYMER     WRISA                             1398     WOODLAND FOREST LN        STONE MOUNTAIN      GA   30083        VA   2/4/2016     10/21/2016
                       DEKALB      10701336   WAYMER     WRISA                             1398     WOODLAND FOREST LN        STONE MOUNTAIN      GA   30083        VA   2/4/2016     10/21/2016
                       GWINNETT    02909414   RYAN       DAVID      VINCENT                5075     MEADOWBROOK CIR           SUWANEE             GA   30024-1962   WA   3/7/1995     12/30/2011
                       DAWSON      10054779   WALLACE    JUSTIN     TOM                    72       DOGWOOD WAY               DAWSONVILLE         GA   30534        WA   7/9/2013     05/04/2018
                       DEKALB      07813170   LYONS      RICHARD    JAY                    3371     RIVER RUN TRL             DECATUR             GA   30034-6762   WA   9/23/2008    02/07/2019
                       COBB        08724442   TRAKHMAN   ANNA       MICHELLE               2857     ARABIAN CT NE             MARIETTA            GA   30062        WA   10/7/2012    01/09/2019
                       WARE        01365458   ADAMS      BRENDA     EILEEN                 3260     LOVETT RD                 WAYCROSS            GA   31503        WA   9/21/1987    12/04/2013
                       PUTNAM      11545083   WILSON     ALEX       LEE                    186      TWILIGHT SHORES DR        EATONTON            GA   31024        WA   12/28/2017   02/29/2020
                       CHEROKEE    11419973   SCOTT      KARRIGAN   TAYLOR                 2009     ALDBURY LN                WOODSTOCK           GA   30189        VA   8/22/2017    10/09/2017
                       COBB        11622318   KOKAYI     TAJ        JAJA                   6213     ARNALL CT NW              ACWORTH             GA   30101        VA   2/28/2018    09/18/2019
                       DOUGLAS     08609774   THOMAS     JAMES      ANDREW                 7535     SHELL RD                  WINSTON             GA   30187        WA   7/1/2012     09/01/2015
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 508 of 571




                       COBB        10101745   STOCKMAN   KERRI      RENEE                  2825     S MAIN ST NW              KENNESAW            GA   30144        WA   9/11/2013    09/21/2017
                       COBB        07223053   WHITE      DEBRA                             799      OMAHA PL NW               KENNESAW            GA   30152        CA   8/11/2007    04/07/2014



                                                                                                   Page 98
                                                                                                                                                                                     la
                                                                                                                                                                                     I!
                                                                                                                                                                                     It
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                    GA Out of State Subsequent Registration


                       DEKALB     05798039   ANDERSON     ANDREA      DENISE               8208     WALDEN BROOK DR           LITHONIA          GA   30038        CA   7/29/2003    11/08/2016
                       DEKALB     06542906   BAESLER      RACHEL      MARY                 3907     BRENTON WAY NE            ATLANTA           GA   30319        WA   10/9/2005    04/15/2016
                       DEKALB     02682168   ANDERSON     TRACY       LYNN                 2688     CRAVEY DR NE              ATLANTA           GA   30345        WA   6/20/1990    06/04/2010
                       RICHMOND   05778958   BROWN        KELSI       MONIQUE              2126     JULIUS DR                 AUGUSTA           GA   30906        WA   6/20/2004    10/06/2017
                       DEKALB     06542906   BAESLER      RACHEL      MARY                 3907     BRENTON WAY NE            ATLANTA           GA   30319        WA   10/9/2005    04/15/2016
                       GWINNETT   04435139   BROWNING     ADELINA                          1020     AMHEARST OAKS DR          LAWRENCEVILLE     GA   30043-4758   VA   8/16/1998    09/14/2016
                       WALKER     00926398   EARLY        LISA        RENEE                107      W OAK ST                  ROSSVILLE         GA   30741        VA   1/1/1992     09/18/2017
                       DEKALB     07586981   FETTER       RYAN        JOSEPH               2163     REXFORD DR                DECATUR           GA   30034        VA   10/5/2008    03/13/2018
                       DEKALB     04277787   BRONSON      CLAIRE      JUDITH               2529     AMELIA AVE                DECATUR           GA   30032-3214   CA   10/4/1998    09/18/2007
                       DEKALB     04277787   BRONSON      CLAIRE      JUDITH               2529     AMELIA AVE                DECATUR           GA   30032-3214   CA   10/4/1998    09/18/2007
                       DEKALB     08590838   GAGE         MEREDITH    MARIE                2887     PAYTON OAKS DR NE         ATLANTA           GA   30345-2608   VA   11/3/2011    08/01/2018
                       COBB       12198295   MENSAH       ELIZABETH   OWUSU                1550     TERRELL MILL RD SE        MARIETTA          GA   30067        VA   2/21/2019    09/27/2019
                       ROCKDALE   08515572   TURNER       RAY         ANTHONY              1333     SAXONY DR SE              CONYERS           GA   30013-1771   CA   6/21/2011    02/27/2014
                       WAYNE      08703349   CROSS        RONALD      THOMAS               7155     MANNINGTOWN RD            JESUP             GA   31546-0814   WI   6/19/2012    03/01/2020
                       DEKALB     04890883   BENNING      JEREMIAH    VICTOR               598      DANIEL AVE                DECATUR           GA   30032-4015   CA   10/8/2000    10/16/2008
                       GWINNETT   05101558   HELLER       CAROL       RUTH                 1500     WOODLAND LAKE DR          SNELLVILLE        GA   30078        CA   10/8/2000    11/07/2008
                       GWINNETT   05686615   DAVIS        DESHANNA    NICOLE               534      STRAWBERRY WALK           LOGANVILLE        GA   30052        CA   1/6/2008     10/22/2012
                       HENRY      07844654   PARNELL      JACQUELYN   FORD                 340      MANGO CT                  MCDONOUGH         GA   30253        AL   10/5/2008    04/19/2016
                       CLAYTON    06802816   HOLSEY       TIFFANY     SHERIKA              1097     FOREST GLN                JONESBORO         GA   30238-8831   AL   4/14/2006    08/23/2006
                       COBB       05001955   RODRIGUEZ    OFELIA                           3511     WESTBROOK DR SE           SMYRNA            GA   30082        WV   10/5/2008    09/29/2015
                       FAYETTE    07885999   JONES        DANIELLE                         119      KESWICK MANOR DR          TYRONE            GA   30290        AL   10/3/2010    05/26/2011
                       GWINNETT   08227286   HAMLETTE     ADA         CLAUDETTE            3644     CECILIA WAY               LOGANVILLE        GA   30052        AL   5/10/2010    06/14/2019
                       PUTNAM     06422475   REAVIS       HELEN       GEARLDINE            176      BLUEGILL RD               EATONTON          GA   31024        WV   12/23/2004   04/17/2015
                       DEKALB     12291129   CHANG        KAREN       TING                 2877     DORBY CLOSE NE            ATLANTA           GA   30319        CA   7/14/2019    07/01/2020
                       DEKALB     12291129   CHANG        KAREN       TING                 2877     DORBY CLOSE NE            ATLANTA           GA   30319        CA   7/14/2019    07/01/2020
                       GWINNETT   02854996   GOSLINE      SCOTT       PAUL                 2333     LAKE VILLAS CT            DULUTH            GA   30097        CA   6/17/1992    11/05/2003
                       DEKALB     05908485   BONIFACE     CHARLES     CHRISTOPHER          201      W PONCE DE LEON AVE       DECATUR           GA   30030        CA   6/20/2004    03/07/2007




  Ex. 2 to Petition:
                       GWINNETT   06015288   BROWN        ELIZABETH   MARIA                1715     STARGRASS DR              GRAYSON           GA   30017-4307   CA   10/3/2004    01/08/2008




Braynard Declaration
                       CHEROKEE   02938450   DAVIS        VICKI       ANN                  197      HUBBARD RD                WOODSTOCK         GA   30188-5036   AL   10/1/1988    11/02/2007
                       GWINNETT   00479711   CARPENTER    GARY        LEE                  1135     WINDSOR PLACE CIR         GRAYSON           GA   30017-4916   AL   1/1/1995     12/06/2016
                       DEKALB     08456815   ASHWORTH     CHELSEA     ANNE                 306      GENTRYS WALK              ATLANTA           GA   30341        CA   7/1/2012     05/16/2016
                       DEKALB     10436889   WESTBROOK    CHERYL      INEZ                 1000     ASHWOOD PKWY              ATLANTA           GA   30338        CA   3/26/2015    03/18/2019
                       COBB       11728799   MEADORS      CATHERINE   C                    1139     FIELDING WAY              MARIETTA          GA   30068        AL   5/31/2018    08/09/2020
                       ROCKDALE   01829312   JOHNSON      L           C                    1614     BRENTWOOD XING SE         CONYERS           GA   30013        AL   10/4/1991    08/31/2001
                       DECATUR    01673027   CRITTENDEN   BARBARA     JEAN                 192      KELLEY RD                 BAINBRIDGE        GA   39817-6727   AL   12/15/1984   05/18/2006
                       DEKALB     03880264   BUTZ         CAROL       ANN                  195      ARIZONA AVE NE            ATLANTA           GA   30307-2245   AL   10/6/1996    10/19/2004
                       DEKALB     03934574   BOOKMAN      PRISCILLA   M                    1779     KANAWHA TRL               STONE MOUNTAIN    GA   30087-2139   AL   10/5/1996    08/13/2001
                       DEKALB     06411082   BARGE        BRANDON     DESHAWN              690      ROCKBOROUGH DR            STONE MOUNTAIN    GA   30083-3812   AL   12/3/2004    10/06/2008
                       CHEROKEE   02768543   ROHMANN      BARBARA     R                    125      CHURCHCLIFF DR            WOODSTOCK         GA   30188-7061   AL   10/9/1984    09/03/2004
                       GWINNETT   01835947   BAILES       ESTHER                           3102     KITTERY DR                SNELLVILLE        GA   30039-6026   AL   9/19/1992    12/07/2016
                       CHEROKEE   02768543   ROHMANN      BARBARA     R                    125      CHURCHCLIFF DR            WOODSTOCK         GA   30188-7061   AL   10/9/1984    09/03/2004
                       FULTON     07263498   TUCK         PHILLIP     JAMES                2470     GREENWOOD CIR             ATLANTA           GA   30344        AL   9/8/2007     08/12/2008
                       GWINNETT   06719045   ETHRIDGE     ROBERT      MILES                5507     BLUE CEDAR DR             SUGAR HILL        GA   30518        AL   12/28/2005   01/08/2008
                       CATOOSA    05983147   STANSEL      JULIE       ANN                  241      CLOUD SPRINGS RD          FORT OGLETHORPE   GA   30742        AL   10/3/2004    10/16/2008
                       WALTON     04342076   FERGUSON     ELIZABETH   BLACKMON             535      ST IVES WALK              MONROE            GA   30655        AL   7/21/2002    10/07/2004
                       FAYETTE    08588186   BAITEY       BYRON       TIMOTHY              237      ARNOLD RD                 FAYETTEVILLE      GA   30215        AL   1/31/2012    09/21/2012
                       RICHMOND   01449557   GOGGANS      AMECIAH     LENICE               2159     HILLSINGER RD             AUGUSTA           GA   30904        AL   4/4/1991     08/16/1996
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 509 of 571




                       DEKALB     08270957   BROWN        VICTORIA    MARIE                733      EASTWOOD RISE             STONE MOUNTAIN    GA   30087-5401   AL   7/19/2010    08/16/2012
                       PUTNAM     08127293   MOON         RHONDA      TURNER               114      S ROCK ISLAND DR          EATONTON          GA   31024        AL   10/9/2011    07/22/2013



                                                                                                   Page 99
                                                                                                                                                                                   II
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                                   GA Out of State Subsequent Registration


                       RICHMOND    01423556   FIELDING     ROY         A                  3436     KNOLLCREST RD             HEPHZIBAH          GA   30815        AL   10/11/1988   10/24/2008
                       FULTON      08512071   TWARDY       SARA        CATHERINE          214      COLONIAL HOMES DR NW      ATLANTA            GA   30309        AL   9/24/2011    03/28/2014
                       COBB        04876664   PERKINS      TODD        ASHLEY             779      DENARDS ML SE             MARIETTA           GA   30067-5153   AL   10/8/2000    10/11/2004
                       DEKALB      02434254   WRIGHT       DON         RICHARD            1495     MCPHERSON AVE SE          ATLANTA            GA   30316-1661   AL   5/12/1992    08/05/1998
                       DEKALB      07503177   VO           UYENTHU     THI                4437     BOATMANS CV               STONE MOUNTAIN     GA   30083        AL   10/5/2008    05/16/2016
                       DEKALB      07503177   VO           UYENTHU     THI                4437     BOATMANS CV               STONE MOUNTAIN     GA   30083        AL   10/5/2008    05/16/2016
                       BIBB        03984432   BENNETT      JAMES       LEONARD            4150     LIONS PL                  MACON              GA   31206        AL   10/6/2002    08/31/2015
                       DEKALB      10866018   CULBERSON    TIMOTHY     ROLFE              5630     SUMMER MEADOW PASS        STONE MOUNTAIN     GA   30087        AL   7/11/2016    09/28/2016
                       FAYETTE     04494236   SMOAK        DANIEL      LAWRENCE           155      WATERSHED WAY             FAYETTEVILLE       GA   30215        AL   10/4/1998    02/14/2008
                       DECATUR     10143363   LANE         MORGAN      TAYLOR             1267     QUINCY HWY                ATTAPULGUS         GA   39815        AL   1/3/2014     07/28/2017
                       CARROLL     03557889   QUINN        BRYAN       DAVID              306      PINEHURST WAY             CARROLLTON         GA   30116-7556   AL   6/9/1996     08/13/2004
                       WALKER      06461436   ELLIS        DEBRA       LEE                104      WILDER ST                 CHICKAMAUGA        GA   30707        AL   2/4/2005     02/13/2018
                       BARTOW      02980489   HARDY        PHILLIP     LARSON             14       GRANGER DR                CARTERSVILLE       GA   30120        AL   6/2/1992     10/27/2000
                       BARTOW      05834799   MENEREY      THOMAS      JOSEPH             18       NOBLE ST                  CARTERSVILLE       GA   30120        AL   9/30/2003    10/25/2004
                       DEKALB      12245961   CALLOWAY     JAIME       ADIRA              4395     ANGIE DR                  TUCKER             GA   30084        AL   5/29/2019    09/23/2019
                       WALTON      03572129   FERGUSON     CHARLES     MCDONALD           535      ST IVES WALK              MONROE             GA   30655        AL   7/7/1996     10/19/2004
                       DEKALB      07542465   MCGUIRE      JESSICA     DANELLE            2525     PARK DR                   LITHONIA           GA   30058-4529   AL   5/20/2008    09/04/2008
                       DOUGHERTY   04064339   FIELDS       WILLIE      J                  2808     QUAIL RUN DR              ALBANY             GA   31721-8832   AL   2/25/1997    07/27/1998
                       CARROLL     03524898   QUINN        AMANDA      CAMMON             306      PINEHURST WAY             CARROLLTON         GA   30116-7556   AL   10/6/1996    08/13/2004
                       DEKALB      06964510   FICKEN       ALEXANDRA   ELIZABETH          2023     OAKVIEW RD SE             ATLANTA            GA   30317        AL   10/8/2006    10/12/2008
                       CHEROKEE    02561139   DAIL         LADDIE      ONEAL              201      BASCOMB SPRINGS CT        WOODSTOCK          GA   30189        AL   9/15/1990    12/06/2013
                       FAYETTE     05771019   SNOWDEN      THOMAS      ALVIN              710      AVALON WAY                PEACHTREE CITY     GA   30269        AL   10/3/2004    05/17/2016
                       DEKALB      08590526   DRAINE       TARIQ       DASHAWN            603      DOVE LN                   STONE MOUNTAIN     GA   30087-7206   AL   6/8/2011     09/27/2016
                       DEKALB      08591267   BYRD         WARREN      DAVIS              202      UPLAND RD                 DECATUR            GA   30030        AL   7/1/2012     11/22/2013
                       RABUN       03812504   WILKINS      ANTHONY     CLAY               56       NAPOLEON LN               TIGER              GA   30576        AL   10/6/1996    06/26/2014
                       RABUN       03812513   WILKINS      PATRICIA    PROCELL            56       NAPOLEON LN               TIGER              GA   30576        AL   10/6/1996    06/26/2014
                       DEKALB      10234704   BLACK        TIERRA      SADE               1982     BOULDER GATE DR           ELLENWOOD          GA   30294        AL   4/30/2014    10/18/2014




  Ex. 2 to Petition:
                       BEN HILL    04399486   WEILLS       SUSAN       CLARE              608      S MAIN ST                 FITZGERALD         GA   31750        AL   6/21/1998    08/31/2000




Braynard Declaration
                       FAYETTE     11845023   ARRINGTON    TROY        E                  100      HADDOCK PT                BROOKS             GA   30205        AL   7/3/2018     06/10/2020
                       DEKALB      04956566   JAKAITIS     ALISON      TERRELL            1315     VISTA LEAF DR             DECATUR            GA   30033        AL   1/6/2008     10/07/2008
                       FAYETTE     00094341   SOPP         PATRICIA    K                  111      MONTEREY DR               PEACHTREE CITY     GA   30269-3811   AL   7/8/1976     07/22/2009
                       FAYETTE     00094341   SOPP         PATRICIA    K                  111      MONTEREY DR               PEACHTREE CITY     GA   30269-3811   AL   7/8/1976     07/22/2009
                       TROUP       07607468   MORRIS       VICTOR      SHIROD             634      COSTLEY RD                LAGRANGE           GA   30241        AL   7/15/2008    09/19/2008
                       PIKE        00718400   DAILEY       CLAYTON     LOREN              7162     GA HWY 362                CONCORD            GA   30206        AL   10/9/1984    02/09/2012
                       DEKALB      08649669   GARNER       PATRICK     ZACKERY            5041     WIND PT                   STONE MOUNTAIN     GA   30088        AL   7/1/2012     10/07/2012
                       SPALDING    08598614   LANCE        JOSHUA      HUNTER             309      GINNY LN                  GRIFFIN            GA   30223-6028   AL   2/10/2012    10/25/2012
                       GWINNETT    08721254   BAILEY       LAUREN      MARISSA            2428     PEACE POINT TRL           HOSCHTON           GA   30548        AL   6/18/2012    10/01/2012
                       DEKALB      08189721   FAVORS       AISHA       CALI               432      KENSINGTON PARC DR        AVONDALE ESTATES   GA   30002        AL   3/3/2010     10/05/2012
                       COBB        06835203   JACOBS       LEAH        PATRICE            429      WINDY RIDGE LN SE         ATLANTA            GA   30339        AL   6/18/2006    09/24/2012
                       COBB        08682170   MCLAUGHLIN   TONNICE     NESHELL            6570     COVENTRY PT               AUSTELL            GA   30168        AL   3/11/2012    10/12/2012
                       WARE        07488664   BELL         ALEX        THOMAS             2109     ALICE ST                  WAYCROSS           GA   31501        AL   10/5/2008    06/24/2011
                       DEKALB      11295230   BURKS        DEWANNA     DENISE             5128     GROVE FIELD PT            LITHONIA           GA   30038        AL   4/25/2017    01/02/2019
                       BRANTLEY    10342242   THORNTON     JUSTIN      ERIC               76       BOOTS HARRISON RD         HORTENSE           GA   31543        AL   10/3/2014    09/16/2019
                       DEKALB      10878542   BINION       SAVANNAH    ALEXIS             7255     MEADOW POINT DR           STONE MOUNTAIN     GA   30087        AL   5/14/2016    10/23/2019
                       DEKALB      10878542   BINION       SAVANNAH    ALEXIS             7255     MEADOW POINT DR           STONE MOUNTAIN     GA   30087        AL   5/14/2016    10/23/2019
                       DEKALB      04640794   TRAN         MANH        TU                 3571     CHEROKEE RD               ATLANTA            GA   30340        AL   2/3/1999     02/17/2020
                       DEKALB      11242536   COLLINS      MORGAN      ELISE              3210     E CHAPEL CIR              DECATUR            GA   30034        AL   3/7/2017     02/14/2020
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 510 of 571




                       GWINNETT    04964317   DONALSON     JASON       CULLEN             1238     STONESHYRE CT             LAWRENCEVILLE      GA   30043        AL   10/6/2002    03/11/2015
                       CHATHAM     07018011   LARGE        SHEILA      DENISE             4103     FENWICK VILLAGE DR        SAVANNAH           GA   31419        AL   12/13/2006   01/11/2016



                                                                                                 Page 100
                                                                                                                                                                                   rd
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                       -
                                                                                                                                                                       -
                                                                               GA Out of State Subsequent Registration


                       COBB       03044629   MARTIN     SUSAN       MORGAN            564      BOULDERCREST DR SW        MARIETTA         GA   30064        AL   10/1/1988    05/21/2018
                       PIKE       01721479   APPLING    MARTHA      ANN               989      WOOD CREEK RD             WILLIAMSON       GA   30292        AL   3/23/1977    08/02/2016
                       PIKE       01721479   APPLING    MARTHA      ANN               989      WOOD CREEK RD             WILLIAMSON       GA   30292        AL   3/23/1977    08/02/2016
                       HEARD      04254623   STONE      RONALD      LANIER            4111     FIVE NOTCH RD             FRANKLIN         GA   30217        AL   10/8/2000    10/31/2016
                       GWINNETT   08403080   CHEN       PAUL        YU                1607     ROLLING VIEW WAY          DACULA           GA   30019        AL   3/16/2011    12/09/2016
                       GWINNETT   10030262   BEAUSTON   DANAE       FAITH             3930     MAGNOLIA LEAF LN          SUWANEE          GA   30024        AL   2/21/2013    08/09/2016
                       DEKALB     02432484   GARRETT    DOROTHY     WOOD              2622     APPLE VALLEY RD NE        ATLANTA          GA   30319        AL   5/2/1991     04/26/2017
                       GWINNETT   08611615   CARO       DAVID       MIGUEL            3995     BLACKBURN WAY             DULUTH           GA   30096        AL   7/1/2012     03/15/2017
                       GWINNETT   10305138   CARLSON    LAUREN      SHELBY            3236     BIRKDALE AVE              DULUTH           GA   30097        AL   4/23/2014    08/21/2017
                       QUITMAN    10657540   NORRIS     DAISHA      TANAE             51       ARROWHEAD RD              GEORGETOWN       GA   39854        AL   2/12/2016    12/20/2017
                       DEKALB     10791175   BOTA       GWINNELLY   TAFADZWA          3554     CHERRY BLOOM WAY          DECATUR          GA   30034        AL   6/2/2016     11/14/2017
                       POLK       00458555   WILLS      GEORGE      JOHN              287      BENNETT RD                ROCKMART         GA   30153        AL   6/7/1990     03/21/2018
                       ROCKDALE   11340082   BUTLER     JAMAL       LEE               2950     LIGHTHOUSE WAY            CONYERS          GA   30013        AL   6/16/2017    08/22/2018
                       DEKALB     11368193   CLARK      COLBY       WALKER            1133     SCOTT BLVD                DECATUR          GA   30030        AL   6/16/2017    08/23/2018
                       GWINNETT   11593122   RISHER     AARON       BLAKE             758      BARONGATE DR              LAWRENCEVILLE    GA   30044        AL   2/9/2018     07/01/2019
                       GREENE     10140334   CRANE      RICHARD     JOSEPH            1041     NEILS FT                  GREENSBORO       GA   30642        AL   12/12/2013   03/10/2020
                       FAYETTE    01423054   GARRETT    KYSHA       KARLITA           822      RICHMOND CIR              PEACHTREE CITY   GA   30269        AL   5/27/1994    11/19/2007
                       DEKALB     11242536   COLLINS    MORGAN      ELISE             3210     E CHAPEL CIR              DECATUR          GA   30034        AL   3/7/2017     02/14/2020
                       CHEROKEE   03795994   LEWIS      GEORGE      CLIFFORD          409      TROTTERS RUN              WOODSTOCK        GA   30188-5760   AL   7/20/2006    05/26/2016
                       UPSON      05644378   CLARK      PATRICK     MICHAEL           4015     LOGTOWN RD                THOMASTON        GA   30286        AL   1/15/2003    10/17/2004
                       HOUSTON    01354556   HOLDER     HUGH        DARRELL           103      OXFORD CT                 PERRY            GA   31069        AL   5/12/1992    10/17/2002
                       PUTNAM     02050463   MOORE      JOSEPH      CHESLIE           171      FARRIERS LN               EATONTON         GA   31024        AL   3/30/1992    07/19/2013
                       GWINNETT   10114418   BROOKS     ARYN        JOY               3006     TUSCAN RIDGE DR           SNELLVILLE       GA   30039        AL   10/22/2013   06/27/2014
                       COBB       04820725   ROSE       ISRAEL                        4201     WOODFARE LN NW            KENNESAW         GA   30152-6445   AL   12/10/1999   12/06/2017
                       GWINNETT   08573455   DAVIES     MCKENZIE    NORA              3030     BELSHIRE TRL              DACULA           GA   30019        AL   1/7/2012     11/16/2017
                       DEKALB     05155435   CAMERON    DEVARUS     DONTELL           1919     WILD CIR                  CLARKSTON        GA   30021        AL   10/8/2000    02/02/2018
                       POLK       11786249   KELLEY     JODI        GRACE             671      COLLARD VALLEY RD         CEDARTOWN        GA   30125        AL   5/7/2018     09/18/2018




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 511 of 571




                                                                                             Page 101
                                                                                                                                                                             B
                                                                                                                                                                             I!
                                                                                                                                                                             It
                                                                                                                                                                 -
                                                                                                                                                                 -
                    Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 512 of 571




                                                     Exhibit 3




                                                                                                                    111111■1111111
DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                             Page 119of476   I 119B8957DCF5E33 I



                                                         Ex. 2 to Petition:
                                                       Braynard Declaration
                                                                                        GA NCOA Out of State


                       county     voterid    lastname  fname     suffix     streetnum   street      apt     city        state   zip          ncoa_date    NewState
                       BIBB       08593658   LASHLEY   DEXTER    LEE        5235        BOWMAN R DAPT 1807  MACON       GA      31210        Jul 1 2019   VA
                       BIBB       10634330   STEWART ADEANA      MARIE ROBIN1091        OVERLOOK PAPT # 237 MACON       GA      31210        Oct 1 2019   CO
                       BIBB       10846670   STEWART CHARKETRA ALYCIA       1800        WESLEYAN DAPT 197   MACON       GA      31210        Oct 1 2020   LA
                       BALDWIN    03307804   DOWDY     AMY       L          1731        COLUMBINE RD        MILLEDGEVI LGA      31061        Jul 1 2020   AL
                       BIBB       07528647   MOORE     ZACHARY   JAMES      6500        CHAMPION RD         MACON       GA      31216        Jul 1 2020   VA
                       CHATHAM    06562870   NEAL      NICOLE    ALEXANDRIA31           WILLOW LAKES DR     SAVANNAH GA         31419-9139   May 1 2019   LA
                       CATOOSA    00417416   SULLIVAN  DEBORAH LEIGH        114         SUMMER BREEZE LN    RINGGOLD GA         30736        Sep 1 2020   TN
                       CATOOSA    10626533   SWAFFORD TIMOTHY    DEVIN      796         DEBBIE LN           RINGGOLD GA         30736        May 1 2020   TN
                       CAMDEN     07503672   COWAN     ALEXANDER SCOTT BOLA221          W SHERRARD AVE      KINGSLAND GA        31548        Mar 1 2020   HI
                       CLAYTON    06425080   JONES     ROY       J          1771        DEER CROSSING WAY   JONESBORO GA        30236-5199   Dec 1 2018   IL
                       CHATHAM    12107333   MC MAHON MARY       CAITLIN    1226        E VICTORY DAPT 1    SAVANNAH GA         31404        Jan 1 2017   IA
                       COBB       06936009   DAVIS     JARROD    MAURICE    3419        SPINDLETOP DR NW    KENNESAW GA         30144        Jan 1 2019   WI
                       BARTOW     04304380   DICKSON   ANGELA    ANNETTE    54          E GREENRIDGE RD SE  CARTERSVIL GA       30121-7007   Nov 1 2016   AL
                       BARTOW     00661127   DICKSON   GREG      S          54          E GREENRIDGE RD SE  CARTERSVIL GA       30121        Nov 1 2016   AL
                       CHATHAM    08778063   ROCKHOLD WILLIAM    ARTHUR     316         E GASTON S UNIT 5   SAVANNAH GA         31401-5659   Jun 1 2020   TX
                       CHATHAM    10253408   CZIRR     CURT      ALAN       1381        LAVON AVE           SAVANNAH GA         31406        Oct 1 2020   KY
                       BIBB       02602598   CIANCIOLO MARION    HARRIS     108         CLEARWATER PLANTATIOMACON       GA      31210        Mar 1 2020   TN
                       CLARKE     06672282   JACKSON   DANIEL    TRACEY     116         S STRATFORD DR      ATHENS      GA      30605        Oct 1 2020   TX
                       BRYAN      08820423   DOSS      DANIELLE  ANGELA     270         WILLOW OAK DR       RICHMOND HGA        31324        Aug 1 2020   WA
                       BRYAN      12600285   DOWNING APRIL       MICHELLE 785           KELSALL DR          RICHMOND HGA        31324        May 1 2020   IN
                       BRYAN      12477499   DOWNING DAVID       CHARLES    785         KELSALL DR          RICHMOND HGA        31324        May 1 2020   IN
                       CHEROKEE   07821416   ALSTON    SHONTE    MARIA      602         HICKORY KNOLL DR    CANTON      GA      30114        Jul 1 2017   TX
                       COBB       07572394   CROWE     JAMES     RUSS       4688        BISHOP LAKE RD      MARIETTA GA         30062-8102   Feb 1 2018   CO
                       COBB       06242097   HAYES     GLENDA    A          168         SMYRNA POW  11      SMYRNA      GA      30082        Oct 1 2020   AR
                       COBB       08585388   HAYES     JOHNATHON STUART     3214        TAMMY LYNN DR SW    MARIETTA GA         30060        Apr 1 2020   TN
                       BRYAN      06770724   BRAST     JEREMY    RONALD     547         KERRY DR            RICHMOND HGA        31324        Jun 1 2019   AE




  Ex. 2 to Petition:
                       BRYAN      03395853   BRAST     MICHELLE STROUT      547         KERRY DR            RICHMOND HGA        31324        Jun 1 2019   AE




Braynard Declaration
                       CHATHAM    11577228   SPENCER   ANNE      ELIZABETH 520          E 33RD ST           SAVANNAH GA         31401        May 1 2019   IL
                       BRYAN      10670951   THRASH    KATHLEEN ARCHEY      305         MCCRADY DR          RICHMOND HGA        31324        Jul 1 2020   MD
                       BRYAN      10834255   TOLBERT   KAYLA     MARIE      20          CHESTNUT OAK DR     RICHMOND HGA        31324        May 1 2019   OR
                       BRYAN      11661028   TRACEY    JASMIN    ALTHEELIA 90           SMOKE RISE RD       RICHMOND HGA        31324        Aug 1 2019   AE
                       BRYAN      11648713   TRACEY    JOSHUA    DOUGLAS 90             SMOKE RISE RD       RICHMOND HGA        31324        Aug 1 2019   AE
                       BRYAN      04925898   TREDWELL JUDY       KAY LIPP   1           CAT TAIL CT         RICHMOND HGA        31324-3587   Sep 1 2019   OR
                       BRYAN      04723678   TREDWELL SAMUEL     SCOTT      1           CAT TAIL CT         RICHMOND HGA        31324        Sep 1 2019   OR
                       COBB       02954384   ADDERSON STACEY     LARAINE    5125        SOPHY DR            POWDER SP GA        30127-5540   May 1 2017   FL
                       COBB       04484642   ADDINGTON DONALD    P          882         BIRDS ML SE         MARIETTA GA         30067        Jul 1 2020   WA
                       COBB       05918592   ADDINGTON JESSICA   THERESE    882         BIRDS ML SE         MARIETTA GA         30067        Jul 1 2020   WA
                       COBB       11978423   ADEGBUYI MABEL                 48          HILLCREST DR SE     AUSTELL     GA      30168        Aug 1 2019   RI
                       BARROW     03879413   GARRETT   MACK      SENE       938         LOCHWOLDE LN        BETHLEHEM GA        30620-3124   Jan 1 2020   FL
                       BARROW     08908244   ZAHM      JONATHAN RICHARD     1402        DILLARD HEIGHTS DR  BETHLEHEM GA        30620-7702   Jun 1 2018   MD
                       BARROW     10578202   ZEB       JAHAN                124         2ND ST      APT #7  WINDER      GA      30680        Sep 1 2020   NY
                       CHEROKEE   00668108   LONG      CYNTHIA   D          140         CARMEL RIDGE RD     CANTON      GA      30114-7612   Jun 1 2020   TN
                       CHATHAM    02949587   OBRIEN    DANIEL    ALLEN      143         ENCLAVE BLVD        SAVANNAH GA         31419        Aug 1 2020   MI
                       CHATHAM    05915018   OCCIANO   BETH      ANN        118         E 44TH ST           SAVANNAH GA         31405-2111   Nov 1 2019   FL
                       CAMDEN     04680074   SCHRIVER SANDRA     ARLINE     14          POWDER HORN RD      SAINT MARY GA       31558-2624   Jun 1 2019   AL
                       CARROLL    11088282   JOHNS     MORGAN    TAYLOR     541         N WHITE ST APT 5    CARROLLTO GA        30117        Jul 1 2019   AL
                       BRYAN      10714765   RANDLE    HEATHER   RENAE      859         YOUNG WAY           RICHMOND HGA        31324        Feb 1 2018   TX
                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 513 of 571




                                                                                                Page 1
                                                                                                                                                              I!
                                                                                                                                                              It
                                                                                                                                                              !I

                                                                                                                                                          -
                                                                                                                                                          -
                                                                                  GA NCOA Out of State


                       BRYAN     12214077   REBOLLEDO DANNY      MATEO     49     PATRIOT DR           RICHMOND HGA    31324        Jul 1 2020   MD
                       BULLOCH   11706229   FLORES     ALAN      DAIL      3728   MARIA SORRELL RD     STATESBOR GA    30461        Mar 1 2020   SC
                       CLAYTON   07040859   AARON      TYRONE              1367   MISTY RIDGE CT       HAMPTON GA      30228        Aug 1 2019   IA
                       BARTOW    12106049   WHITMORE THOMAS      CHARLES   393    GRIFFIN RD NW        CARTERSVIL GA   30120        Jan 1 2020   OH
                       COBB      07086766   FLOWERS ALEXANDER MICHAEL      5322   WHITEHAVEN PARK LN SEMABLETON GA     30126-5954   Oct 1 2019   MS
                       COBB      04607086   FLOWERS LORI         INEZ      4700   W VILLAGE X5436      SMYRNA     GA   30080        Jun 1 2019   NJ
                       BIBB      05957315   MIDDLETON ALECIA     RENEE     319    PITTMAN ST           MACON      GA   31206-1219   Aug 1 2017   TX
                       BIBB      11524319   MIER Y TERABRITTANY LEIGH      697    SPRINGDALE WOODS DR MACON       GA   31210        May 1 2019   NC
                       BIBB      11524322   MIER Y TERADAVID               697    SPRINGDALE WOODS DR MACON       GA   31210        May 1 2019   NC
                       CLARKE    12398922   BENNETT    AUDREY    ALICE     108    STERLING DR          ATHENS     GA   30605        Jul 1 2020   AL
                       CLARKE    07936340   BENT       AMANDA    BURNS     180    BENTWOOD TRL         WINTERVILL GA   30683        Oct 1 2020   VT
                       BARROW    10043226   ERNEST     DENNIA    D         1500   CARDINAL LN          WINDER     GA   30680        Aug 1 2020   TX
                       CARROLL   04298190   CLARK      CONNIE    LEA       205    SAMMY DUKE RD        WHITESBUR GGA   30185        Mar 1 2020   AL
                       CHEROKEE 05105040    MERREFIELDMARIAH     K         7919   CUMMING HWY          CANTON     GA   30115-2964   Jun 1 2020   NV
                       CHEROKEE 05342623    MERREFIELDNED        DANIEL    7919   CUMMING HWY          CANTON     GA   30115-2964   Jun 1 2020   NV
                       COBB      11038480   CULPEPPER MARY       LYNN      4476   HIGH GATE CT NW      ACWORTH GA      30101        Jul 1 2020   TN
                       COBB      06250815   CUMMINGS CATHERINE J           1998   KINRIDGE RD          MARIETTA GA     30062        Oct 1 2020   KY
                       COBB      11026265   CUMMINS    CONSTANCE           1998   KINRIDGE RD          MARIETTA GA     30062        Oct 1 2020   KY
                       COBB      08512613   CROWELL KAYLA        MARIE     4648   GLORY MAPLE TRCE     POWDER SP GA    30127-6432   Aug 1 2019   CT
                       CHATTAHOO 11386813   SACRA      REBECCA             122    RAINBOW AVE          FORT BENNI GA   31905        Nov 1 2018   NY
                       CHATTAHOO 12591880   SALAAM     NATHANIEL           6198   WALKING STICK WAY    FORT BENNI GA   31905        Dec 1 2017   AP
                       CHATTAHOO 12509030   SCHMIDT    JENNIFER ANN        7514   KESSLER DR           FORT BENNI GA   31905        Oct 1 2020   TX
                       CHATTAHOO 11501963   SCHWARTZ DANIELLE OSMAN        301    1ST DIVISIO NAPT C   FORT BENNI GA   31905        Jan 1 2018   MI
                       CHATTAHOO 12054562   SHELLY     JENNIFER ANN        112    BRYANT ST            FORT BENNI GA   31905        Jun 1 2020   KS
                       CHATTAHOO 12053086   TUBBS      ROBERT    EARL      3      DEVORE CT APT D      FORT BENNI GA   31905        Dec 1 2019   NV
                       CHATTAHOO 03247054   TULLY      APRIL     DAWN      129    MUSTANG DR           CUSSETA    GA   31805-4101   Jul 1 2020   OH
                       CHATTAHOO 12561204   WALLACE    CAMERON ELIZABETH 405      WICKERSHAM AVE       FORT BENNI GA   31905        Jul 1 2020   WA




  Ex. 2 to Petition:
                       CHATTAHOO 05529097   WALLACE    KAREN     ELIZABETH 405    WICKERSHAM AVE       FORT BENNI GA   31905        Jul 1 2020   WA




Braynard Declaration
                       BULLOCH   10232699   GARMAN     JANICE    RENEE     237    STONEBROOK WAY       STATESBOR GA    30458        Oct 1 2020   PA
                       BULLOCH   04650223   GARRETT    SHAMIA    TAVARA    100    WOODLAND APT # 1027 STATESBOR GA     30458        Jan 1 2019   MD
                       COBB      11075001   GREENE     SHARISE   TIAJUANA  875    FRANKLIN G T336      MARIETTA GA     30067        May 1 2019   AE
                       COBB      05002670   JEFFERSON DEIDRE     DIONNE    1511   DOLCETTO TRCE NW     KENNESAW GA     30152-6765   Jun 1 2020   MD
                       CHEROKEE 11577159    WITHROW WILLIAM      ROBERT    304    WILLIAM FALLS DR     CANTON     GA   30114        Jul 1 2019   NY
                       CHEROKEE 08384996    SAMMONS BETTE        LOIS      108    WATERS EDGE DR       WOODSTOCKGA     30188-5695   Mar 1 2018   NC
                       CHEROKEE 08506830    ANNIS      ALYSSA    KELLY     30     LAUREL CAN 7100      CANTON     GA   30114        Jan 1 2020   TX
                       COBB      12215775   STEPHENS JASMINE     SUZANNE   1299   JAMERSON RD          MARIETTA GA     30066        Jun 1 2017   FL
                       COBB      06324502   STEPHENS TARA        ROBIN     1455   SPRING RD S307       SMYRNA     GA   30080        Oct 1 2020   SC
                       COBB      11404696   BRINKMAN JORDAN      ELIZABETH 3283   LANTERN COACH LN NE ROSWELL GA       30075        May 1 2020   DC
                       BIBB      00181657   WHITFIELD MARC       BERNARD 1120     KING ARTHUR DR       MACON      GA   31220        Aug 1 2020   SC
                       COBB      08258568   GARNER     LARRY     MANUEL    4725   COBB PKWY 171        ACWORTH GA      30101        Nov 1 2018   TN
                       COBB      04356246   JACKSON    JAMES     ROSS      4240   SPRINGDALE CT        ROSWELL GA      30075-1940   Jul 1 2020   FL
                       CHEROKEE 12205690    KERWIN     JOHN      MICHAEL   118    FOX CREEK DR         WOODSTOCKGA     30188        Jul 1 2020   SC
                       CHATTAHOO 08497931   WILSON     ERIC      DEWAYNE 249      LAVOIE AVE           FORT BENNI GA   31905        Sep 1 2019   AL
                       CHATTAHOO 12639151   WU         LISA      JOY       244    MCFALLS ST           FORT BENNI GA   31905        Jul 1 2020   CO
                       CLARKE    11802017   HEGDE      NAISHADH IRMADY     2165   S MILLEDGE APT C6    ATHENS     GA   30605        Jul 1 2020   MO
                       CHATHAM 10884850     GILLIS     JONATHAN EDMOND     221    E 64TH ST            SAVANNAH GA     31405        Oct 1 2020   NC
                       CLAYTON   06804332   EDWARDS TEMPESTT ASHLEY NIC O2592     MEAD CT              JONESBOR O GA   30236        Jul 1 2019   FL
                       BARTOW    00661393   DUKE       CHRISTOPHEALLEN     36     SKYVIEW CIR          CARTERSVIL GA   30120-2036   Oct 1 2020   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 514 of 571




                                                                                         Page 2
                                                                                                                                                      B
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                     GA NCOA Out of State


                       CLAYTON    04000495   JOHNSON MARTIN       GREGORY     809    MARQUIS WAY           MORROW    GA    30260-4142   Oct 1 2020   OK
                       CLAYTON    07131022   JOHNSON NATASHYA MAREA           9479   DEER CROSSING TRACE   JONESBOR O GA   30236-8024   Jul 1 2020   NM
                       COBB       11378562   FOPPA      IVO       M           1710   NORDIC TRCE           MARIETTA GA     30068        May 1 2020   FL
                       COBB       08470788   FOPPA      LISA      SACHS       1710   NORDIC TRCE           MARIETTA GA     30068-1654   May 1 2020   FL
                       COBB       10071991   FORBES     CHRISTOPHEJAY         1759   MILLSIDE DR SE        SMYRNA     GA   30080        Jan 1 2018   MD
                       COBB       10071992   FORBES     KHAALIDA TAHIRA       1759   MILLSIDE DR SE        SMYRNA     GA   30080        Jan 1 2018   MD
                       COBB       04057908   FORBES     KRISTI    MICHELLE    4049   CHARLESTON PL SE      SMYRNA     GA   30080-5819   Nov 1 2017   NY
                       COBB       07895270   COOPER     DIERDRE   DANIELLE    926    ASHTON PARK DR SW     MABLETON GA     30126-4801   Sep 1 2020   FL
                       COBB       08164856   COOPER     KIMBERLY DANA         2953   TIMBERLINE RD         MARIETTA GA     30062        May 1 2019   TX
                       COBB       10482856   COOPER     MALIK     DASSAN      1522   VININGS PKWY SE       SMYRNA     GA   30080        Aug 1 2017   CA
                       COBB       07924451   COOPER     MELANIE   LAWLOR      3032   LANGLEY CLOSE NW      KENNESAW GA     30144-5702   Mar 1 2020   CA
                       BRYAN      10691629   ANTWI-BOAKDORA                   13     SHADY HILL CIR        RICHMOND HGA    31324        Jul 1 2018   HI
                       CLARKE     10749920   JOHNSON CABRIANNA WYNTER         280    PINEVIEW DRAPT A      ATHENS     GA   30606        Jul 1 2020   IL
                       COBB       12026951   DAVIS      ROBERT    WARREN      3755   MEDICAL PA 1302       AUSTELL    GA   30106        Sep 1 2020   AZ
                       CHATHAM    12165148   JACKSON    LEANNE    MARTINA     459    MALL BLVD APT 77      SAVANNAH GA     31406        Aug 1 2020   SC
                       CHATHAM    11173012   JACKSON    PATRICIA  MARIE       200    HAMPSTEAD APT 204A    SAVANNAH GA     31405        May 1 2017   MS
                       COBB       08833462   BOYER      KAY       MARIE       4062   COTTAGE OA48          ACWORTH GA      30101-7321   Sep 1 2020   FL
                       COBB       08449587   BOYKIN     KELSEY    SIMONE      2246   NOELLE PL             POWDER SP GA    30127-5620   Sep 1 2019   CO
                       COBB       10434896   BOYLE      MARK      DANIEL      4887   PAYSON TER SE         ATLANTA    GA   30339        Apr 1 2020   TX
                       COBB       05615390   MILLER     LETISHA   DONIA       5976   ROSIE LN SE           MABLETON GA     30126        Nov 1 2019   FL
                       COBB       04886406   MILLER     PAMELA    POTASNIK    2455   NATOMA CT SE          SMYRNA     GA   30080        Aug 1 2020   WI
                       BULLOCH    08381624   JATINDRANA STEFAN    P           15     E GRADY ST APT # D    STATESBOR GA    30458        Aug 1 2017   CA
                       BUTTS      11824604   BUSH       ERN       LERAAN      133    KENNEDY BLVD          JACKSON   GA    30233        Jun 1 2019   FL
                       COBB       10329046   BUSSJAGER AVERY      ELIZABETH   265    SOUTH AVE SE          MARIETTA GA     30060        Jul 1 2020   KY
                       COBB       07968262   BUTCHER    JOSEPH    WILLIAM     2120   HERITAGE TRACE DR     MARIETTA GA     30062-6367   Apr 1 2019   HI
                       COBB       03181124   BUTGEREIT DIANA      STONE       111    N MARIETTA A114       MARIETTA GA     30060        Jun 1 2018   MS
                       CHATHAM    01538128   HOLLAND    TOD       ALAN        2      LARCHMONT CT          SAVANNAH GA     31419        Jun 1 2020   TX




  Ex. 2 to Petition:
                       CHATHAM    12108780   HOLLIS     ASHLEY    LACHELLE    2391   LOUIS MILLS BLVD      SAVANNAH GA     31405        Sep 1 2020   AL




Braynard Declaration
                       CHATHAM    12343480   HOLLIS     JASON     MICHAEL     2391   LOUIS MILLS BLVD      SAVANNAH GA     31405        Sep 1 2020   AL
                       COBB       10310519   MCCOLLUM DEBORAH WRATHER         2352   SAINT DAVIDS SQ NW    KENNESAW GA     30152        May 1 2020   NC
                       COBB       08360064   MCCOLLUM JOHN        ANDREW      2352   SAINT DAVIDS SQ NW    KENNESAW GA     30152        May 1 2020   NC
                       CHEROKEE   06012178   WILDER     JODI      MARIE       902    BEAUMONT CT           CANTON    GA    30114        Jun 1 2020   OR
                       CHATHAM    10550118   MACK       BRIGID    ANN         1110   E 51ST ST             SAVANNAH GA     31404        Sep 1 2020   PA
                       BARTOW     08247371   GREEN      KYLA      VICTORIA    966    BURNT HICKORY RD      CARTERSVIL GA   30120        Mar 1 2019   NC
                       BARTOW     08709255   GREEN      SHARON    KAY         64     ARNOLD RD NW          CARTERSVIL GA   30120-4816   Oct 1 2020   KY
                       COBB       03200739   BEACHAM CHARLES      WAYNE       957    SAINT LYONN CTS       MARIETTA GA     30068-4533   Oct 1 2020   FL
                       COBB       12560207   BEACHAM CHLOE        ELIZABETH   957    SAINT LYONN CTS       MARIETTA GA     30068        Oct 1 2020   FL
                       BROOKS     07306708   MORGAN     MARY      L           2444   MILTON RD             QUITMAN    GA   31643        Oct 1 2020   SC
                       CHATHAM    08864458   WILSON     JULIE     ANN         615    E 36TH ST             SAVANNAH GA     31401        Oct 1 2020   IL
                       CLARKE     11073935   PARKER     JUWAN     HOWARD      1515   S LUMPKIN SAPT 310    ATHENS     GA   30605        Aug 1 2018   SC
                       CLARKE     11816473   COVINGTON CONNI                  245    CHINA ST    APT 3     ATHENS     GA   30605        Aug 1 2020   MD
                       CARROLL    03107779   SMITH      ROBIN     LYNN        2427   W HIGHWAY 166         CARROLLTO GA    30117        Jul 1 2020   SC
                       COBB       05982307   BOZEMAN REMONA       SHENICE     513    ABBEYGLEN WAY NW      KENNESAW GA     30144        Jan 1 2018   AL
                       CAMDEN     05573050   HERRIN     BETTY     C           41     ISLAND VIEW LN        WAVERLY GA      31565-2531   Aug 1 2020   FL
                       CAMDEN     05573056   HERRIN     LESLIE    E           41     ISLAND VIEW LN        WAVERLY GA      31565-2531   Aug 1 2020   FL
                       CAMDEN     10512680   HESSE      WILLIAM   OSCAR       110    MONTICELLO DR         KINGSLAND GA    31548        Aug 1 2020   SC
                       CLARKE     03751462   CRICK      ARNETTA               175    CONNELLY CIR          ATHENS     GA   30601-1301   Oct 1 2020   SC
                       CLARKE     04882665   GRANT      JAKE      POWER       415    SAINT IVES TRCE       ATHENS     GA   30606-3856   Jul 1 2020   CO
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 515 of 571




                                                                                            Page 3
                                                                                                                                                          B
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       BRYAN     10847310   FEHER     HANNAH     OLIVIA     74      COTTAGE CT           RICHMOND HGA    31324        Jul 1 2019   TN
                       BRYAN     12465265   FISHER    JASON      MARK       64      LANCASTER WAY        RICHMOND HGA    31324        Sep 1 2020   HI
                       CLARKE    10587626   MCENANEY ANNE        KOERNER 180        BLOOMFIELDAPT B4     ATHENS     GA   30605        Aug 1 2020   DC
                       CLARKE    08337109   MCGARITY SHERYL      HOLLAND    770     MORTON RD            ATHENS     GA   30605-5014   Jul 1 2020   FL
                       CHATTAHOO 12277243   HANKINSON KIMBERLY ERIN         401     BJORNSTAD APT D      FORT BENNI GA   31905        Sep 1 2020   TX
                       CHATTAHOO 08718703   HURD      MOLLY      ELIZABETH 131      RAINBOW AVE          FORT BENNI GA   31905        Aug 1 2018   NC
                       CLAYTON   05112109   JONES     REGINA                11921   TURNER RD            HAMPTON GA      30228        Feb 1 2019   LA
                       CHEROKEE 07574270    AARONSEN JENNIFER YVONNE        180     REGENT PL            WOODSTOC KGA    30188        Mar 1 2018   CA
                       COBB      10820179   BACON     NADINE     DOWER      531     SUGAR HILL DR NW     MARIETTA GA     30060        Aug 1 2020   FL
                       COBB      11393401   DURHAM    CONNOR     DEMRO      1059    WOODRUFF PLANTATION MARIETTA GA      30067        Aug 1 2017   AL
                       CAMDEN    06774267   DIAZ      ROSEMARY ANN          237     DEERWOOD VILLAGE DR WOODBINE GA      31569        Apr 1 2020   WA
                       CAMDEN    05910984   DIGGS     TREMELL    ANTWAN     111     BILLYVILLE CUTOFF    WOODBINE GA     31569        Aug 1 2019   FL
                       CHATHAM 11373806     BUHRMAN ROBERT       AUSTIN     20      W 52ND ST            SAVANNAH GA     31405        Feb 1 2020   TX
                       CLARKE    10244145   MCKIBBEN ERIN        ELISE      239     RUTH ST     UNIT 6   ATHENS     GA   30601        Aug 1 2018   SC
                       CLAYTON   07361706   STEWART SANTRELL J              1625    CONLEY RD UNIT # 174 CONLEY     GA   30288        May 1 2019   LA
                       CLAYTON   07246114   STEWART TERRANCE DUNTAY         7783    TARA RD              JONESBORO GA    30236        Feb 1 2018   PA
                       COBB      11025416   FRANKLIN MELVIN      JOSEPH     1550    TERRELL MIL25M       MARIETTA GA     30067        May 1 2019   WA
                       BARTOW    12298743   ZACHARIAS KELLIE     NICOLE     28      SPRING RIDGE RD NW   KINGSTON GA     30145        May 1 2020   TX
                       COBB      03210225   BOVEN     SALLY      C          1682    ASHEBARK CT          MARIETTA GA     30068-1854   Aug 1 2020   TN
                       BUTTS     05474823   DODD      FURMAN     LEE        136     HIGH RIDGE TRL       JACKSON    GA   30233        Dec 1 2018   TX
                       CHATTOOGA04096357    JAMES     ALEXANDER LEROY       345     SCOGGINS ST          SUMMERVIL LGA   30747-1445   Sep 1 2017   TN
                       CHATTOOGA00433056    VAUGHN    STACY      ALAN       190     E WASHINGTON ST      SUMMERVIL LGA   30747        Apr 1 2017   AL
                       CHEROKEE 05998598    BOLENDER MARY        ANGELA     203     SLEEPY WAY           CANTON     GA   30114        Jan 1 2020   AZ
                       BUTTS     06662782   MESSING   TROY       MICHAEL    1102    MEADOW VIEW DR       JACKSON    GA   30233        Apr 1 2020   MI
                       COBB      10853995   HARRIS    GALLADRIEL P          1049    POWERS FE 207        MARIETTA GA     30067        Aug 1 2020   VA
                       COBB      08398234   HARRIS    JOHNATHAN MICHAEL     7128    SPRINGCHASE WAY      AUSTELL    GA   30168        Oct 1 2019   WA
                       CHEROKEE 11732744    HAWLEY    CAITLIN    DIANNE     505     CUSTER WAY           CANTON     GA   30114        Jul 1 2020   AL




  Ex. 2 to Petition:
                       COBB      06868630   COLEMAN GWENDOLYNCLAIR          106     RIVERVIEW DR SE      MARIETTA GA     30067-4836   Jul 1 2019   FL




Braynard Declaration
                       CAMDEN    10359467   LINTON    CORREONA EVITA        102     LILAC ST             KINGSLAND GA    31548        Mar 1 2018   VA
                       CAMDEN    12315614   LOUR      JEFFREY    ALAN       81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN    12334010   LOUR      SUSAN      KAY        81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN    12315616   LOUR      TIEA       RENEE      81      SPYGLASS             KINGSLAND GA    31548        Oct 1 2020   OH
                       COBB      05836571   EUBANKS   GRAZYNA               3217    NOBILITY WAY SE      ATLANTA    GA   30339        Sep 1 2019   AZ
                       BARROW    00361581   DIXON     PAMELA     MEANS      1075    BELMONT PL           BRASELTON GA    30517        Oct 1 2020   NC
                       BARROW    07574400   DOMINGUEZ NIOLA                 791     BETHEL BOWER RD      BETHLEHEM GA    30620-2503   Sep 1 2020   FL
                       CAMDEN    00525927   DIXON     DONALD     K          202     MILLER ST            SAINT MARY GA   31558-8856   Jul 1 2020   TX
                       CAMDEN    04409823   DOOLEY    LESLIE     TED        176     MARIAH DR            WOODBINE GA     31569-2916   Dec 1 2019   FL
                       CAMDEN    12842897   DOWNS     ALEXA      VICTORIA   421     DEERWOOD VILLAGE DR WOODBINE GA      31569        Aug 1 2020   HI
                       CAMDEN    07058095   DOYLE     TIFFANIE   DANIELLE   300     NORWOOD DR           KINGSLAND GA    31548        Apr 1 2019   CT
                       CLAYTON   06029069   PRUITT    LARISSA    MICHELLE 4523      HENDRIX DR           FOREST PARGA    30297        Jul 1 2017   VA
                       CLARKE    02309771   POPOVICH JENNIFER LEE           123     INVERNESS RD         ATHENS     GA   30606        Oct 1 2020   OR
                       COBB      11571343   CONRAD    MEGHAN     ARDIS      4403    WINDSOR OAKS CIR     MARIETTA GA     30066        Aug 1 2020   FL
                       COBB      11590100   CONRAD    ROBERT     JOHN       4403    WINDSOR OAKS CIR     MARIETTA GA     30066        Aug 1 2020   FL
                       COBB      03114403   COX       KATHLEEN WELLS        4772    JAMERSON FOREST CIR MARIETTA GA      30066-1291   Aug 1 2020   FL
                       CHEROKEE 08829914    LAMONTE NICHOLAS                107     TOWNSEND PASS        ALPHARETTAGA    30004-2552   Apr 1 2019   FL
                       COBB      10830792   BROWN     BERRON     MARQUISE J 932     SHILOH RIDGE RUN NW KENNESAW GA      30144        Aug 1 2020   MD
                       CHEROKEE 05463511    LESAGE    MARK       EDWARD     418     WESTCHESTER WAY      CANTON     GA   30115        Mar 1 2020   MO
                       FANNIN    10294332   WILKINSON ROBERT     TAYLOR     191     STUART VIEW DR       MINERAL BLUGA   30559        Oct 1 2020   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 516 of 571




                                                                                           Page 4
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FANNIN     10688120   WILKINSON SANDRA     ELAINE     191     STUART VIEW DR        MINERAL BL UGA   30559        Oct 1 2020   SC
                       CATOOSA    07755975   GARNER    ASHLEY     DANIELLE   91      S CENTER STUNIT 109   ROSSVILLE GA     30741        Jan 1 2020   TN
                       CHATHAM    06567696   GUENTHER AMY         MICHELE    107     COPPER BROOK LN       POOLER      GA   31322        Oct 1 2020   SC
                       CHATHAM    06567699   GUENTHER JEFFREY     C          107     COPPER BROOK LN       POOLER      GA   31322        Oct 1 2020   SC
                       CHATHAM    12162625   GUILLEN   FERNANDO   LUIS       100     HARLEY LN APT 3210    POOLER      GA   31322        Oct 1 2020   FL
                       CHATHAM    12162623   GUILLEN   MARTHA     PATRICIA   100     HARLEY LN APT 3210    POOLER      GA   31322        Oct 1 2020   FL
                       COBB       11871030   JOHNSON PARKER       JAMES      4695    CHIMNEY SWEEP LN      MARIETTA GA      30062        Sep 1 2020   TX
                       COBB       04917722   JOHNSON PRESTON      GLEN       2263    SEWELL MILL RD        MARIETTA GA      30062        Feb 1 2017   AL
                       COBB       11844126   JOHNSON ROBERT       ANDREW     311     TIBARRON PKWY SE      SMYRNA      GA   30080        Feb 1 2020   SC
                       CHEROKEE   10991867   FROMAN    ANSLEY     ELIZABETH 1412     BRIARCLIFF DR         WOODSTOCKGA      30189        Aug 1 2019   WV
                       CLARKE     08709067   JAMISON   BREVIN     G          355     RIVERBEND APT 18      ATHENS      GA   30605        Aug 1 2019   VA
                       CLARKE     08885506   JESSEN    ABIGAIL    CHRISTINE 125      JENNINGS M APT 8201   ATHENS      GA   30606        Oct 1 2020   OK
                       CLARKE     12116951   JOANNES   ABBY       LEIGH      655     E CAMPUS R APT 3      ATHENS      GA   30605        Mar 1 2020   SC
                       BARTOW     06986394   CLEARE    JANICE     ROCHELLE 112       N ERWIN ST APT 3      CARTERSVIL GA    30120        Aug 1 2018   FL
                       BARTOW     08873409   CLEMENT   LARRY      WAYNE      54      STABLE GATE DR SE     CARTERSVIL GA    30120        Oct 1 2020   TN
                       CHATHAM    01558476   HART      GARY       C          12      BRICKHAVEN RD         SAVANNAH GA      31410-2701   Oct 1 2019   AE
                       CHATHAM    04684847   HART      JANINE     M BROWE 12         BRICKHAVEN RD         SAVANNAH GA      31410        Oct 1 2019   AE
                       CAMDEN     11005100   ANDERSON CATHERINE   ANN        327     BRANT CREEK CIR       SAINT MARY GA    31558        Oct 1 2020   FL
                       CAMDEN     05335693   ANDERSON JAMES       WILLIAM    1013    CHARLES GILMAN JR AVE KINGSLAND GA     31548        May 1 2018   FL
                       CAMDEN     04779046   ANDERSON MELISSA     NICOLE     1013    CHARLES GILMAN JR AVE KINGSLAND GA     31548-6299   May 1 2018   FL
                       CAMDEN     07980809   ANNABLE   BETTIE     JANE NAOMI 106     WHIPPOORWILL CIR      KINGSLAND GA     31548        Jun 1 2019   AP
                       CARROLL    02406790   WILLIAMS  CALANDRA   MICHAEL    113     SHANNON DR            CARROLLTO GA     30117        Dec 1 2017   SC
                       CARROLL    07560384   WILLIAMS  KRISTIN    COOPER     14017   TRIBUTARY LN          VILLA RICA GA    30180        Oct 1 2020   SC
                       COBB       10596533   BRUNDIDGE ERIC       COLEMAN 1103       WALTON LN SE          SMYRNA      GA   30082        Mar 1 2017   MS
                       BARROW     08885435   WILSON    DESMOND    ANTON      246     OCEANLINER DR         WINDER      GA   30680        Apr 1 2020   TX
                       BARROW     08674202   WILSON    JOETTA     LOREN      246     OCEANLINER DR         WINDER      GA   30680        Apr 1 2020   TX
                       BIBB       10931904   GRANSTON ZANDREE     DANIELLE   3990    RIVERSIDE PAPT 908    MACON       GA   31210        Jul 1 2020   MD




  Ex. 2 to Petition:
                       BARTOW     10351944   BAYNES    DOROTHY    MAE        3237    JOE FRANK HARRIS PKW YCARTERSVIL GA    30120        Aug 1 2020   SC




Braynard Declaration
                       COBB       12073970   DIXON     ISADORA    INELL      1675    WALTON RES3402        AUSTELL     GA   30168        Sep 1 2019   MD
                       BULLOCH    10482230   WILLIAMS  CHARLES               57      JOHN GODLEY LN        ELLABELL GA      31308        Oct 1 2018   TN
                       CHATHAM    12568849   WHEELER CHARLES                 114     BLUFFSIDE CIR         SAVANNAH GA      31404        Sep 1 2020   AA
                       CHATHAM    12399633   WHEELER MARY         WINFIELD   114     BLUFFSIDE CIR         SAVANNAH GA      31404        Sep 1 2020   AA
                       BALDWIN    04023191   PIERCE    ANGELA     MADDOX     533     GORDON HWY            GORDON      GA   31031-2003   Dec 1 2019   TN
                       COBB       01583344   COLE      NORMA      CORRIGAN 4067      VININGS MILL TRL SE   SMYRNA      GA   30080        Oct 1 2020   FL
                       CHATHAM    10374290   BELLAMY   BRYAN      STEPHEN    2       DOCKSIDE DR           SAVANNAH GA      31410        Jul 1 2020   VA
                       CHATHAM    04950555   BELLAMY   KIMBERLY   FOGLE      2       DOCKSIDE DR           SAVANNAH GA      31410        Jul 1 2020   VA
                       CHEROKEE   05460115   WEBB      PATRICIA              237     COTTONWOOD CREEK CI CANTON        GA   30114        Apr 1 2020   AL
                       CLAYTON    03675213   NEWSOME MANUEL       EARL       2285    LANIER PL             MORROW      GA   30260-2626   Jun 1 2020   FL
                       COBB       10837810   BURNSIDE GARNARD     WOLSELEY L4934     HERITAGE CROSSING DR POWDER SP GA      30127        Jul 1 2017   MD
                       COBB       06341312   BYRD      ANTHONY    ROBERT     391     STRAWBERRY WYNDE NWMARIETTA GA         30064        Jan 1 2020   VA
                       COBB       01910261   BUFFINGTONJON        CARL       2928    VININGS FOREST WAY SE ATLANTA     GA   30339-4222   Jun 1 2018   CA
                       COBB       01910266   BUFFINGTONMARTHA     STROCK     2928    VININGS FOREST WAY SE ATLANTA     GA   30339-4222   Jun 1 2018   CA
                       COBB       08743815   BUFTON    KAITLYN    LEE        1845    HICKORY CREEK CT NW ACWORTH GA         30102        Mar 1 2020   SC
                       CHATHAM    06132067   COLLINS   NICOLE     LYNN       21      RAVEN WOOD WAY        POOLER      GA   31322        Dec 1 2017   OH
                       CHATHAM    10404863   COLVIN    PATRICIA              316     LAWTON AVE            SAVANNAH GA      31404        Jul 1 2019   NC
                       BULLOCH    05256854   RICKS     MARCUS     JARMAINE 445       S COLLEGE SAPT B      STATESBOR GA     30458        Dec 1 2019   HI
                       CHATHAM    11925892   LAVERDURE ASHLEY                542     E GASTON S APT B      SAVANNAH GA      31401        Jul 1 2019   SC
                       CHATHAM    00300609   LAWLER    KAREN      ALLIGOOD 305       JOHNSTON ST           SAVANNAH GA      31405        Oct 1 2020   NC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 517 of 571




                                                                                             Page 5
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       CLAYTON    06212490   CHEEK      BRANDON CHRISTOPHE9889     POINT VIEW DR         JONESBOR O GA    30238        Mar 1 2020   VA
                       CARROLL    02172283   HOLLAND    ANGELIA   ECHOLS    1314   CLEM LOWELL RD        CARROLLTO GA     30116-9287   Oct 1 2017   NC
                       CARROLL    03788730   HOLLAND    JONATHAN BAROD      1400   CLEM LOWELL RD        CARROLLTO GA     30116-6221   Aug 1 2019   NC
                       CAMDEN     12398897   FLORES VIDRALEXIS              606    AZALEA CT UNIT # A    SAINT MAR Y GA   31558        Jun 1 2020   AE
                       CAMDEN     07448341   FLORINE    JESSICA   NICOLE    228    CREEKWOOD CT          KINGSLAND GA     31548        Apr 1 2019   SC
                       COBB       08361317   FISCHER    ANGELA    RENEE     1464   N COOK CT             POWDER SP GA     30127-1190   Sep 1 2020   TX
                       CLARKE     07670259   BARKAN     JOSHUA    EVDASIN   170    COHEN ST              ATHENS      GA   30601        Aug 1 2020   NJ
                       CLARKE     10688624   BARLET     NATHAN    THOMAS    180    CLARKEWOODS RD        ATHENS      GA   30607        Feb 1 2020   VA
                       BEN HILL   05841334   FORRESTER EVON       MAURICE   110    LEILA LN              FITZGERAL D GA   31750        Jan 1 2018   FL
                       CHEROKEE   11545139   FINLEY     RACHEL    MORGAN    1071   E MAIN ST             CANTON      GA   30114        Aug 1 2019   IN
                       COBB       03123220   KLEIN      HARLEY    S         6005   PARK WOOD CT          AUSTELL     GA   30106-2757   Jul 1 2020   NC
                       CHATHAM    10192620   WHITMER    DAVID     ALEXANDER 300    BLUE MOON APT 9108    POOLER      GA   31322        Jan 1 2019   TX
                       CHATHAM    06439181   WHITTINGTOSTEVE      ALLEN     255    PINK DOGWOOD LN       POOLER      GA   31322        Jun 1 2020   FL
                       APPLING    10507556   SNELL      DEANNA    MARIE     3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       APPLING    10552065   SNELL      JAMES     CLYDE     3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       APPLING    10507527   SNELL      TERESA    ANN       3729   TEN MILE RD           BAXLEY      GA   31513        Jul 1 2020   AL
                       CATOOSA    08297586   MAY        TIFFANY   MARIE     91     ANCHOR DR             ROSSVILLE GA     30741        Jul 1 2019   TN
                       CATOOSA    06606607   MCARTHUR JUSTIN      LEE       322    BATTLEFIELD CIR       RINGGOLD GA      30736-5111   Oct 1 2020   TN
                       CATOOSA    11495856   MCCLAIN    CONNIE    MARIE     267    BROWNWOOD CIR         RINGGOLD GA      30736        May 1 2020   WV
                       CATOOSA    11519545   MCCLAIN    PAUL      DENVER DEA267    BROWNWOOD CIR         RINGGOLD GA      30736        May 1 2020   WV
                       BRYAN      11054130   LEVESQUE CHRISTINE MARIE       55     GLEN WAY              RICHMOND HGA     31324        Jul 1 2018   AE
                       BERRIEN    10112390   BOYD       TAYLOR    RENAE     2074   WEAVER DR             RAY CITY    GA   31645        Dec 1 2019   NC
                       BERRIEN    07978132   BOYD       WALLACE   LAMAR     2074   WEAVER DR             RAY CITY    GA   31645        Dec 1 2019   NC
                       COBB       11503876   BASCOMB KYANA        LYNETTE   225    AVENTINE LN           SMYRNA      GA   30082        Oct 1 2020   TX
                       BULLOCH    07478653   NORTHCUTT KEITH      LASPENCER 1626   ARCOLA RD             PEMBROKE GA      31321-8391   Aug 1 2020   NC
                       BULLOCH    01169392   NORTHCUTT KENYETTA SANDERS     1626   ARCOLA RD             PEMBROKE GA      31321-8391   Aug 1 2020   NC
                       CARROLL    11947030   PHILLIPS   AARON     MICHAEL   209    E WILSON STAPT 5      VILLA RICA GA    30180        Feb 1 2020   AZ




  Ex. 2 to Petition:
                       CHATHAM    06859002   MITCHELL TERICA      JANAE     502    GOEBEL AVE            SAVANNAH GA      31404        Sep 1 2020   TN




Braynard Declaration
                       COBB       11406200   HALL       JOHN      WEKESA    1615   COBB PKWY 1003        MARIETTA GA      30062        Oct 1 2020   AL
                       COBB       11022237   CATRON     STARRITA MARIE      1500   WALTON RES6110        AUSTELL     GA   30168        Sep 1 2019   IN
                       COBB       03212232   DIMES      ANNETTE   LANDRY    1225   PARKWOOD CHASE NW     ACWORTH GA       30102-3471   Jun 1 2018   LA
                       COBB       03239865   ALISON     BRYAN     H         192    BELFAST CT SW         MABLETON GA      30126-1724   Sep 1 2020   CO
                       COBB       03239353   ALISON     ROSE ANNETBOONE     192    BELFAST CT SW         MABLETON GA      30126-1724   Sep 1 2020   CO
                       BULLOCH    06443810   WILLIAMS   TIFFANY   SPARKS    226    HOTCHKISS CIR         STATESBOR GA     30458        Jun 1 2020   SC
                       CLARKE     04665407   SHIVAR     STEVEN    MITCHELL 160     WESTWOOD DR           ATHENS      GA   30606        Aug 1 2019   KS
                       CHATHAM    01506042   LEWIS      TIMOTHY   H         6      RICEMILL LN           SAVANNAH GA      31404-1417   Jun 1 2018   MD
                       CHEROKEE   11815906   SWARTZBAU THOMAS     ALEXANDER 107    BRIGHTMOOR CT         CANTON      GA   30115        Jul 1 2020   TN
                       CHEROKEE   10482837   SWEATT     JACOB     CHANDLER 229     TOWERING PEAKS        CANTON      GA   30114        Sep 1 2019   TN
                       COBB       01856565   BRONTE     SANDRA    MAE       540    AUDUBON DR            MARIETTA GA      30068-2613   Oct 1 2020   PA
                       CHEROKEE   10122004   RABURN     KYNDALL   CHANCE    6433   DEARBORN DR           ACWORTH GA       30102        Sep 1 2019   KY
                       COBB       10442644   CHOI       JAE-YOUNG           675    RIVER KNOLL DR SE     MARIETTA GA      30067        Nov 1 2019   CA
                       COBB       10472517   CHOPFIELD AKILAH     JAMIL     605    TIBARRON PKWY SE      SMYRNA      GA   30080        Apr 1 2019   CA
                       CHATHAM    11345151   FOXWORTH MYRA        MELISSA   450    AL HENDERSUNIT 3908   SAVANNAH GA      31419        Sep 1 2019   TN
                       CLARKE     10518555   TODD       KYLE      VAUGHAN 175      INTERNATIO APT 724    ATHENS      GA   30605        Jul 1 2020   MD
                       CLARKE     02321543   TOLBERT    HARRY     A         165    AIRPORT RD            ATHENS      GA   30605-6207   Dec 1 2017   SC
                       CLARKE     08459823   TOLER      MICHAEL   CHARLES   145    SUSSEX DR APT 4       ATHENS      GA   30606        Apr 1 2020   SC
                       CHEROKEE   08835664   ELLIOTT    WAYNE     CHARLES   439    MOUNTAIN VIEW LN      WOODSTOCKGA      30188        Apr 1 2020   ME
                       CHATHAM    12643481   SWAN       CAMILLE   BETHANY   520    E 37TH ST             SAVANNAH GA      31401        Oct 1 2020   WI
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 518 of 571




                                                                                          Page 6
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       CHATHAM    04661373   SWEDLOFF SHIRLEY      ADAMS      1      VANDY CT              SAVANNAH GA    31411        Apr 1 2018   FL
                       CLINCH     08562027   BUTLER    BRIDGETTE   SMALLWOOD161      OLD PEARSON RD        HOMERVILLEGA   31634        Oct 1 2020   CA
                       CHEROKEE   11961033   HAGGERTY ANNA         PAIGE      118    HIGHLANDS DR          WOODSTOCKGA    30188        Mar 1 2020   OR
                       CHEROKEE   02516221   HAKER     JANICE      MARIE      4017   WESTRIDGE XING        WOODSTOCKGA    30188        Oct 1 2020   OH
                       CHEROKEE   00818057   HALE      KARI        DIANNE     2173   SUMMERCHASE DR        WOODSTOCKGA    30189-8170   Sep 1 2020   NC
                       BRYAN      11719019   STEELE    HARRISON    A          104    REGIS WAY             RICHMOND HGA   31324        Oct 1 2019   SC
                       BRYAN      06964162   STOLBA    ANDREA      MARIE RILEY334    MCGREGOR CIR          RICHMOND HGA   31324        Dec 1 2016   NY
                       CLARKE     11547721   YNOT      FATIMA      NOBIO      157    WOODCREEK PL          ATHENS    GA   30605        Jul 1 2020   HI
                       CLARKE     06288738   YOSTEN    ANN         MARIE      215    CAMBRIDGE DR          ATHENS    GA   30606        Sep 1 2020   SC
                       CLARKE     06288744   YOSTEN    JAMES       WILLIAM    215    CAMBRIDGE DR          ATHENS    GA   30606        Sep 1 2020   SC
                       BURKE      11515078   MARSEILLE GERALD      HEROLD     1474   THOMPSON BRIDGE RD WAYNESBORGA       30830        Feb 1 2018   SC
                       BARROW     11336932   HAYES     TODD        BRANDON 699       CREEK STONE DR        BETHLEHEM GA   30620        Aug 1 2019   AL
                       COBB       03006993   BALL      ROSEMARY    GOFORTH 2737      GUTHRIE ST SE         SMYRNA    GA   30080-3409   Jun 1 2020   TX
                       CLAYTON    05365962   SMYLIE    MARIE       ANTOINETTE6431    MARK TRL              RIVERDALE GA   30296        Sep 1 2020   MS
                       COBB       10440305   BRYDEBELL JAICI       MAKAYLA    2474   STONEGATE DR NW       ACWORTH GA     30101        Oct 1 2019   FL
                       CARROLL    02163568   ROGERS    BONITA      S          139    ALLISON CIR           CARROLLTO GA   30117-4325   Oct 1 2020   AL
                       COBB       05810622   STEWART KEITH         ANDRE      4033   HONEYTREE LN NE       MARIETTA GA    30066        Jun 1 2020   VA
                       COBB       10421188   WHITE     ANDREA      CAMILLA    666    COVENTRY TOWNSHIP LNMARIETTA GA      30062        Apr 1 2019   MI
                       COBB       10526022   SMITH     PAUL        ANDREW     3087   BOXLEAF DR SW         MARIETTA GA    30008        Aug 1 2020   TN
                       COBB       04576884   SMITH     REGGIE      CORNELL    1557   TERRELL MIL5500D      MARIETTA GA    30067        Apr 1 2020   TX
                       COLUMBIA   12440262   KOONS     CALEB       ZEEK       2225   FOTHERGILL DR         EVANS     GA   30809        May 1 2020   MD
                       COLUMBIA   07981663   KUCHENBROMARY         SHEA       258    CROWN HEIGHTS WAY     GROVETOW NGA   30813        Sep 1 2020   CO
                       COLUMBIA   10583317   KULTALA   CRYSTAL     MARIE      735    KEYES DR              GROVETOWNGA    30813        Aug 1 2017   NC
                       COLUMBIA   12087031   KUNAK     REBECCA     LYNN       3791   WINCHESTER TRL        MARTINEZ GA    30907        Jun 1 2020   NM
                       COLUMBIA   01457798   LAFRANCE DAVID        COTE       633    VENTANA DR            EVANS     GA   30809        Apr 1 2019   ID
                       COLUMBIA   04655943   LAMANTIA TARA         CHEMAGNE 7649     MAIN ST               GROVETOWNGA    30813-1217   Aug 1 2020   NV
                       COBB       11743146   STROWDER CHASITY      NICOLE     1550   TERRELL MIL16M        MARIETTA GA    30067        Oct 1 2019   LA




  Ex. 2 to Petition:
                       COBB       10944326   STUART    TREVOR      MALCOLM 3806      HEARTLEAF DR NW       ACWORTH GA     30101        Aug 1 2019   MD




Braynard Declaration
                       COBB       12733416   STEVENS   MYLES                  2106   RIVER HEIGHTS WALK SE MARIETTA GA    30067        Sep 1 2020   FL
                       COBB       10989531   SHEPPARD SHATARRA     NASHA      56     OLIVE LN SE           MARIETTA GA    30060        Oct 1 2019   SC
                       COBB       02568543   PARLATO   LYNDA       M          3291   ROBINSON OAKS WAY NE MARIETTA GA     30062-4400   Oct 1 2020   SC
                       COBB       10539257   ZANGERLE JOSEPH       A          520    SHAY DR SW            MARIETTA GA    30060        Nov 1 2019   LA
                       COBB       10619137   ZANONI    JOSEPH      MARK       3869   PACES LOOKOUT DR SE ATLANTA     GA   30339        Jul 1 2019   DC
                       COBB       08849365   NJOROGE GIDEON        DAVID      4080   CHRISTACY WAY         MARIETTA GA    30066        Sep 1 2020   KY
                       COBB       07484031   NJOROGE TWITIKE       BRENDA     4080   CHRISTACY WAY         MARIETTA GA    30066        Sep 1 2020   KY
                       COBB       03170782   PAYTON    HENRY       HAYWOOD 3242      COBBS FARM TRL NW     MARIETTA GA    30064-1793   Oct 1 2020   SC
                       COBB       10466953   PAYTON    JALEEN      LARON      1005   WILBURN DR SW         MARIETTA GA    30064        Dec 1 2016   NY
                       COBB       03232561   PAYTON    RAMONA      GOODBREAD3242     COBBS FARM TRL NW     MARIETTA GA    30064-1793   Oct 1 2020   SC
                       COBB       11293820   PARKS     MADISON     PAIGE      1705   BRANCHWOOD CT         POWDER SP GA   30127        Jul 1 2020   TN
                       COBB       10848808   NICHOLLS ANGELICA     RYAN       608    COBB XING SE          SMYRNA    GA   30080        Aug 1 2017   NC
                       COBB       03342219   SHIRAH    MELISSA     MARIE      4202   HADAWAY PL NW         KENNESAW GA    30152        Apr 1 2020   FL
                       COBB       08931979   WALTON    LINDA       JEAN       7079   WADE RD               AUSTELL   GA   30168        Sep 1 2019   CA
                       COBB       04888053   SOLIS     JOSEFINA    MARIA      2554   WEDDINGTON RDG NE     MARIETTA GA    30068        Apr 1 2019   WA
                       COBB       08318784   SOLOMON BREANNA       SHANICE    1613   SPARROW WOOD LN SW MARIETTA GA       30008-7661   Dec 1 2019   TX
                       COBB       12113814   WHITE     TYLER       MARTIN     891    SCOTT LN SW           MARIETTA GA    30008        Aug 1 2017   CA
                       COBB       10369802   WHITE HARDKIANA       LACHELLE 4475     BEECH HAVE801         ATLANTA   GA   30339-1312   Oct 1 2020   VA
                       COBB       03345943   SCUTARO ANGELA        HOPKINS    130    ANNE BOLEYN CT SE     MABLETON GA    30126        Oct 1 2020   NC
                       COBB       07125328   UPCHURCH CRAIG                   2402   OWENS LANDING WAY NWKENNESAW GA      30152        Oct 1 2018   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 519 of 571




                                                                                            Page 7
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         11!

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       COBB       07604776   SCHUCK     CARMEN      LEIGH     5871   WILDLIFE TRL NW       ACWORTH GA     30101        Jan 1 2019   FL
                       COBB       07997235   SCHUCK     NICHOLAS    ALEXANDER 5871   WILDLIFE TRL NW       ACWORTH GA     30101        Jan 1 2019   FL
                       COLUMBIA   05394960   CULLEN     MICHAEL     ANTHONY 4530     DERRYCLARE LN         EVANS     GA   30809        Jun 1 2019   LA
                       COLUMBIA   11273150   CUNNINGHA DEWAYNE      EUGENE    2014   LAKE FOREST DR        GROVETOW NGA   30813        Jun 1 2017   TX
                       COBB       12342493   WARRINGTO GREGORY      VICTOR    4709   SHALLOW RIDGE RD NE   KENNESAW GA    30144        Sep 1 2020   AL
                       COBB       12342526   WARRINGTO JOVAN                  4709   SHALLOW RIDGE RD NE   KENNESAW GA    30144        Sep 1 2020   AL
                       COBB       07076030   SONSINI    NINA                  43     VANESSA DR SE         SMYRNA    GA   30082-3158   Jun 1 2020   CT
                       COBB       03193974   WHITE      ROBERT      N         1792   APPLE BLVD            MARIETTA GA    30066-2953   Oct 1 2020   OH
                       COBB       07428332   ZOLLINGER CHARLES      STEVEN    2750   LONG LAKE DR NE       ROSWELL GA     30075-5431   Aug 1 2020   FL
                       COBB       07283868   ZOLLINGER MARY         CHRISTINE 2750   LONG LAKE DR NE       ROSWELL GA     30075-5431   Aug 1 2020   FL
                       COBB       03219071   WHITMORE ANTHONY       EUGENE    3740   PACIFIC DR            AUSTELL   GA   30106-1421   Nov 1 2019   FL
                       COBB       07541751   WHITTINGSL THOMAS      PETE      3155   CHATLEY WAY SW        MARIETTA GA    30060        Aug 1 2019   LA
                       COBB       07085975   WHITLOCK JOHN          ALLEN     2335   MAGAW LN              POWDER SP GA   30127-5630   May 1 2019   AL
                       COBB       08961842   SNYDER     SUSAN       RUTH      2852   LANDING DR            MARIETTA GA    30066-2370   Dec 1 2019   MD
                       COBB       05225551   TYLER      ODELL       LAMARR    2758   ELMENDORF CT NW       KENNESAW GA    30144        Jan 1 2018   TN
                       COBB       06726813   WARRAYAT NADA          ABDULLAH 5105    CHIPPING DR NW        ACWORTH GA     30101        Apr 1 2020   TN
                       COBB       07979705   WOOLLEN ALEXA          RAE       4825   RUSHING ROCK WAY      MARIETTA GA    30066        Sep 1 2020   SC
                       COBB       06200136   WOOLLEN ANGELA         TYNER     4825   RUSHING ROCK WAY      MARIETTA GA    30066-6932   Sep 1 2020   SC
                       COBB       06200160   WOOLLEN CHRIS          JOSEPH    4825   RUSHING ROCK WAY      MARIETTA GA    30066-6932   Sep 1 2020   SC
                       COLQUITT   10017250   MCKINNEY MAE           CAMILLE   3995   GA HIGHWAY 33 N       MOULTRIE GA    31768        Jul 1 2020   FL
                       COLUMBIA   12761453   PECK       JESSICA               289    ASHBROOK DR           MARTINEZ GA    30907        Jun 1 2018   AE
                       COLQUITT   11686368   NIBLETT    JOHN        THOMAS    290    WILDER RD             MOULTRIE GA    31788        May 1 2019   FL
                       COLUMBIA   11210765   JONES      KIMBERLY    RUTH ANN 144     STONEYBR O APT B      MARTINEZ GA    30907        Feb 1 2020   SC
                       COLUMBIA   06009010   JONES      LINDA       ANN       520    JULIA CT              GROVETOW NGA   30813        Aug 1 2020   SC
                       COLUMBIA   07188234   JONES      AMANDA      LYNN      803    HOXTON LOOP           GROVETOWNGA    30813        Jul 1 2019   NC
                       COLUMBIA   10051556   JONES      BRANDON     TOMMY     3834   BERKSHIRE WAY         GROVETOWNGA    30813        Jun 1 2017   MD
                       COLUMBIA   10467057   HENRY      CHARLES     EUGENE    4500   MARTHAS WAY           GROVETOWNGA    30813        Nov 1 2019   TX




  Ex. 2 to Petition:
                       COLUMBIA   10407196   HENSLEY    KRISTINA    RAU       412    ARDEN WAY             EVANS     GA   30809        Jul 1 2020   SC




Braynard Declaration
                       COLUMBIA   02270946   HENSLEY    WILLIAM     HOWARD    412    ARDEN WAY             EVANS     GA   30809-7091   Jul 1 2020   SC
                       COLUMBIA   10800505   HERMAN     KATHARINE   GRACE     626    SURREY LN             MARTINEZ GA    30907        Oct 1 2020   VA
                       COLQUITT   00954853   MARCHANT RONALD        FRED      2033   S MAIN ST             MOULTRIE GA    31768-6526   Jun 1 2020   FL
                       COLUMBIA   10798123   DHMAID     NAJI        JABER     3822   BERKSHIRE WAY         GROVETOWNGA    30813        Jul 1 2020   MD
                       COBB       04767562   ZENO       ALBANY                3150   DAVIS RD              MARIETTA GA    30062-1305   Nov 1 2018   IL
                       COLUMBIA   08838066   JOHNSON DAKENAH                  4445   SHADOWOOD DR          MARTINEZ GA    30907        Aug 1 2018   VA
                       COLUMBIA   11385248   DUNNAGAN DANIELLE                524    WALDEN GLEN LN        EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   10970412   DUPLICHEN ASHLIE       S         4033   ELLINGTON DR          GROVETOWNGA    30813        Aug 1 2019   CA
                       COLUMBIA   08461196   GILLIAM    MARCUS      ALEXANDER 427    BLUE RIDGE APT G107   MARTINEZ GA    30907        Jun 1 2020   IL
                       COWETA     12381375   ALBRACHT KEITH         EDWARD    195    GRACIE GARDENS CT     NEWNAN    GA   30263        Jul 1 2020   WA
                       COLUMBIA   05053785   HAYWARD LAUREN         PAIGE     705    CANNOCK LOOP          GROVETOWNGA    30813        Jan 1 2018   MS
                       COLUMBIA   07647034   HAYWARD ROBERT         KEITH     705    CANNOCK LOOP          GROVETOWNGA    30813        Jan 1 2018   MS
                       COLUMBIA   05344562   SULLIVAN   SAMUEL                607    HIGH HAMPTON DR       MARTINEZ GA    30907-9149   Aug 1 2020   MD
                       COWETA     11782706   ADAMS      AMELIA      GRACE     105    YORKSHIRE LOT # 105   NEWNAN    GA   30265        Jun 1 2017   MT
                       COLUMBIA   06427156   WHISNANT TAMMY         MEADOWS 6224     OLD UNION RD          HARLEM    GA   30814-4423   Jun 1 2020   SC
                       COLUMBIA   08674939   WHITE      ASHLEY      ANN       216    LEAH LN               MARTINEZ GA    30907        Nov 1 2019   OH
                       COLUMBIA   08277220   WILLIAMS   DANIEL      RYAN      709    AVRETT CIR            EVANS     GA   30809-6677   May 1 2019   FL
                       COLUMBIA   10379758   WILLIAMS   DOTIE       BERG      175    CREEKVIEW CIR         MARTINEZ GA    30907        Jul 1 2017   SC
                       COLUMBIA   08790831   WILLIAMS   EUGENE      LAVERIC   1123   BLACKFOOT DR          EVANS     GA   30809        Jul 1 2017   HI
                       COLUMBIA   05672531   WILLIAMS   JAMES       R         719    WICKHAM DR            EVANS     GA   30809        Apr 1 2020   SC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 520 of 571




                                                                                            Page 8
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         11

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       COLUMBIA   08678066   PUGH       AMANDA    LOUISE      900    MCMILLAN CIR          MARTINEZ GA     30907-1804   Jan 1 2019   AL
                       COLUMBIA   11833977   WEBSTER SHAMEEKA TANASIA         865    HERRINGTON DR         GROVETOW NGA    30813        Jan 1 2019   SC
                       COLUMBIA   07195274   WEIDNER    KENNETH   MARTIN      4464   SHADOWMOOR DR         MARTINEZ GA     30907-1312   Jan 1 2020   SC
                       COLUMBIA   08406984   WELCH      ERICA     REGINA      3910   ALMON DR              MARTINEZ GA     30907        Jun 1 2017   VA
                       COLUMBIA   12009169   WELLMAN AMBER        RENEE       398    CLAIRIDGE DR          GROVETOWNGA     30813        Aug 1 2020   MD
                       COLUMBIA   10603912   WELLMAN JOSHUA                   398    CLAIRIDGE DR          GROVETOWNGA     30813        Aug 1 2020   MD
                       COLUMBIA   03452643   WELLS      ALLISON   LANISE      716    LAKESIDE LANDING CT   EVANS      GA   30809        Aug 1 2020   SC
                       COLUMBIA   08796047   CUNNINGHA MEKISHA    WYNETTE     2014   LAKE FOREST DR        GROVETOWNGA     30813        Jun 1 2017   TX
                       COLUMBIA   08022262   GEARY      CARLA     NAZALYA     551    STIRLING BRIDGE RD    GROVETOWNGA     30813        Apr 1 2017   FL
                       COLUMBIA   11260616   GEATHERS DARRICK                 854    BRYAN CIR             GROVETOWNGA     30813        Aug 1 2019   AP
                       COLUMBIA   05021167   GELINAS    ALFRED    RAOUL       5793   BRIAN LN              GROVETOWNGA     30813-4808   Oct 1 2020   FL
                       COLUMBIA   05021188   GELINAS    LINDA     J           5793   BRIAN LN              GROVETOWNGA     30813-4808   Oct 1 2020   FL
                       COLUMBIA   10273712   GEORGE     CAITLIN   WISDOM      5661   SUNBURY LOOP          EVANS      GA   30809        Aug 1 2018   LA
                       COLUMBIA   10828950   DAVIS      LLOYD     EDWARD      4418   JEFFERY LN            GROVETOWNGA     30813        Sep 1 2020   MO
                       COLUMBIA   02609432   DAVIS      NAKIA     TYRRELL     3038   PEPPER HILL DR        GROVETOWNGA     30813        Oct 1 2019   VA
                       COLUMBIA   11651950   DAVIS      THEA                  6124   INDEPENDENCE WAY      GROVETOWNGA     30813        Oct 1 2017   TN
                       COLUMBIA   08634835   DAVIS-FLOR JOSEPH    MICHAEL     4538   DERRYCLARE LN         EVANS      GA   30809        Dec 1 2019   WA
                       COLUMBIA   04116563   SCOTT      OCTAVIA   ROCHELL     946    BRYAN CIR             GROVETOWNGA     30813        Aug 1 2019   AP
                       COLUMBIA   06174229   SCOTT      SIMONE    BROWN       521    TUDOR BRANCH          GROVETOWNGA     30813        Sep 1 2020   VA
                       COLUMBIA   07521817   TRUJILLO   MICHELLE RAE          265    SHADY GROVE DR        HARLEM     GA   30814-5030   Jul 1 2020   TX
                       COLUMBIA   12204104   TUBESZEWS TARA       ELIZABETH   1196   FAWN FOREST RD        GROVETOW NGA    30813        Apr 1 2020   VA
                       COLUMBIA   02264579   TUDOR      DAWN      P           4119   HERITAGE RDG          EVANS      GA   30809-9504   Jun 1 2020   SC
                       COLUMBIA   02441675   TUDOR      DENISE    AMANDA      108    WILEY DR              GROVETOWNGA     30813        Jun 1 2019   AE
                       COLUMBIA   08775352   VAN ALSTINELALAYNIA  RAE         985    MITCHELL LN           EVANS      GA   30809-5445   Jul 1 2018   AE
                       COLUMBIA   11523930   WILLIAMS   ALFONZA   LAVAN       2152   GROVE LANDING WAY     GROVETOW NGA    30813        Sep 1 2019   MS
                       COLUMBIA   10998457   WILLIAMS   ASHLEY    ILENE       703    CANNOCK LOOP          GROVETOWNGA     30813        Mar 1 2018   TN
                       COLUMBIA   05990474   WILLIAMS   BRADLEY   STONE       703    CANNOCK LOOP          GROVETOWNGA     30813        Mar 1 2018   TN




  Ex. 2 to Petition:
                       COLUMBIA   10610565   WRIGHT     TABITHA   PATRICE     612    THOROUGHBRED LN       EVANS      GA   30809        Aug 1 2020   SC




Braynard Declaration
                       COLUMBIA   10343790   WHEELER AMY          ELIZABETH   4050   BROWNSTONAPT 912      EVANS      GA   30809        Jun 1 2020   CA
                       COLUMBIA   10476605   WHEELER SEAN         ROBERT      4050   BROWNSTONAPT 912      EVANS      GA   30809        Jun 1 2020   CA
                       COWETA     10971589   BACHMAN SARAH        ELIZABETH   725    LAWSHE RD             SENOIA     GA   30276        Jul 1 2019   MT
                       COWETA     10169615   SPRAGUE MARCUS       JAMES       37     SEVEN PINES DR        NEWNAN     GA   30265        May 1 2019   KY
                       COLUMBIA   10967240   LUTTRELL AMANDA      LEANN       690    MONROE ST             GROVETOW NGA    30813        May 1 2019   CO
                       COLUMBIA   03449889   LYNNE      JOYCE     HOLLEY      314    HIGH MEADOWS PL       GROVETOWNGA     30813        Apr 1 2020   SC
                       COWETA     12571965   SHUMAKER DEBORAH                 410    PERSIMMON DR          SHARPSBUR GA    30277        Oct 1 2020   OH
                       COWETA     10910677   SIMON      JILLIAN   MICHELLE    10     THE BLVD APT 209      NEWNAN     GA   30263        Aug 1 2019   MI
                       COWETA     10267618   SIMONTON MARY        KATHRYNE    78     WARRIOR WAY           SHARPSBUR GA    30277        Aug 1 2017   CA
                       COLUMBIA   08480396   NEWELL     ASHLEY    BREA        351    BOWEN FALLS           GROVETOWNGA     30813        Jul 1 2020   SC
                       COWETA     05622737   READ       MICHELLE NICOLE       161    HOPE SHIREY WAY       NEWNAN     GA   30263        Oct 1 2020   VA
                       DECATUR    04358491   WILSON     SHEILA    DENISE      1306   LOBLOLLY LN           BAINBRIDGE GA   39817        May 1 2019   AL
                       DECATUR    04358462   WINGATE    JACQUELYN J           149    HUTCHINSON FERRY RD   BAINBRIDGE GA   39819-6319   Jan 1 2020   LA
                       COWETA     05566248   RANSOM     KRISTAN   ELYSE       160    ASHLEY WOODS DR       NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     06843591   RAUM       JEFFREY   SCOTT       30     INDIAN CREEK TRL      SHARPSBUR GA    30277-1912   Sep 1 2020   VA
                       COWETA     04557078   RAUM       MARIE     SMITH       30     INDIAN CREEK TRL      SHARPSBUR GA    30277        Sep 1 2020   VA
                       COLUMBIA   04182785   LOUSHINE ROBERT      JAMES       3867   INVERNESS WAY         MARTINEZ GA     30907-9030   Oct 1 2020   FL
                       COLUMBIA   04266357   LOUSHINE SANDRA      KAY         3867   INVERNESS WAY         MARTINEZ GA     30907-9030   Oct 1 2020   FL
                       COLUMBIA   10297884   LOVEJOY    HEIDI     REBECCA     1209   ABSOLON CT            GROVETOWNGA     30813        Jul 1 2017   AE
                       COLUMBIA   10900136   LOVEJOY    JENNA     MARIE       5241   PARHAM RD             GROVETOWNGA     30813        Aug 1 2019   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 521 of 571




                                                                                            Page 9
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       COWETA     03969097   MERCER    JOHN       ANDREW    33      VILLAGE LN            NEWNAN     GA   30265        Sep 1 2020   AL
                       COWETA     12285455   MERCURE MICHELLE     DENISE    31      SPRINGWATER XING      NEWNAN     GA   30265        May 1 2020   WV
                       COWETA     11531976   JACOBSON JOYCE       CAROL     260     PIEDMONT DR           SENOIA     GA   30276        Oct 1 2019   IA
                       COWETA     08742915   JEFFERSON ANA        MARITZA   301     CALUMET P KAPT 122    NEWNAN     GA   30263        Oct 1 2020   TX
                       CRISP      10363912   JOHNSON JAMAL        DEWAYNE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRISP      10667059   JOHNSON JOCELYN      PATRICE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRISP      08335320   JOHNSON PATRICK      DEWAYNE   192     HANNA RD              CORDELE    GA   31015        Sep 1 2020   TN
                       CRAWFORD   10578996   YOUNG     SABRINA    MARIE     6447    MARSHALL MILL RD      LIZELLA    GA   31052        Jan 1 2020   AL
                       COWETA     11888953   CROSSING RUSSELL     BLAKE     212     WESTWIND DR           NEWNAN     GA   30263        Aug 1 2020   NY
                       COWETA     10536439   COURTENAY AARON      JAMES     148     LAKE FOREST DR        NEWNAN     GA   30265        May 1 2018   HI
                       COWETA     10148934   EGUAVOEN CHARLES               13      MARBELLA DR           NEWNAN     GA   30263        Dec 1 2016   AP
                       COWETA     10148929   EGUAVOEN PRAISE      ITORO     13      MARBELLA DR           NEWNAN     GA   30263        Dec 1 2016   AP
                       COWETA     06369841   EHASZ     KIMBERLY   A         404     LINE CREEK RD         SENOIA     GA   30276        Nov 1 2019   OH
                       COWETA     12680717   LENNON    NYLA       ALEXANDRIA3901    LAKESIDE WAY          NEWNAN     GA   30265        Jun 1 2020   AL
                       DEKALB     10965963   BLOHM     KATHRYN    MARIE     964     STOKESWOOD AVE SE     ATLANTA    GA   30316        Sep 1 2020   SC
                       DEKALB     04136049   BLOUKOS PAULA        KATHLEEN 2941     CALDWELL RA4          ATLANTA    GA   30319        Sep 1 2018   CA
                       COWETA     02942248   DAUGHERTY JAMES      RICHARD   29      SARATOGA PL           NEWNAN     GA   30263        Oct 1 2020   SC
                       COWETA     08332226   DAUGHERTY LINDA      JOY       29      SARATOGA PL           NEWNAN     GA   30263-6715   Oct 1 2020   SC
                       DEKALB     11198708   BAKER     SARAH      HARDING   722     ROCK SPRINGS CT NE    ATLANTA    GA   30306        Oct 1 2020   NY
                       COWETA     08536680   EPPERSON KYLE        ROBERT    94      HIGH PASS             NEWNAN     GA   30263        May 1 2020   FL
                       COWETA     08921460   ESKUT     KEVIN      JAMES     629     KORY DR               NEWNAN     GA   30263        May 1 2019   FL
                       COWETA     00092720   ESTES     DARLENE    RUTLEDGE 240      FOXBORO TRL           NEWNAN     GA   30263        Jun 1 2020   AL
                       DAWSON     10675868   LANDERS   JUDITH     H         25      HALEY DR              DAWSONVIL LGA   30534        Apr 1 2017   OH
                       DAWSON     12388218   GREEN     ALEXA      RAE       75      SPRING RIDGE CT       DAWSONVILLGA    30534        Aug 1 2017   NH
                       DAWSON     06917439   GREEN     LISA       ANN       1502    HARMONY CHURCH RD DAWSONVILLGA        30534        Oct 1 2020   NY
                       DADE       07731878   BROADWELL FREEMAN    E         14195   SCENIC HIGHWAY        LOOKOUT M OGA   30750-4170   Oct 1 2020   TN
                       DADE       07923010   BROADWELL REBECCA    LATTA     14195   SCENIC HIGHWAY        LOOKOUT M OGA   30750-4170   Oct 1 2020   TN




  Ex. 2 to Petition:
                       DAWSON     12225769   OTIS      SKYLER     ARWEN     48      DANDELION CT          DAWSONVILLGA    30534        Jul 1 2019   UT




Braynard Declaration
                       CRISP      03504212   TRIPP     BYRD       LEE       1614    DRAYTON LN            CORDELE    GA   31015        Jun 1 2017   AE
                       CRISP      10370546   TRIPP     YOLANDA    MICHELLE 1614     DRAYTON LN            CORDELE    GA   31015        Jun 1 2017   AE
                       CRISP      00600557   TURNER    LINDA      F         1090    TREMONT RD            CORDELE    GA   31015-7919   Sep 1 2020   KY
                       DEKALB     08795002   CRADDOCK MONIQUE     ALISE     833     WOOD TERRACE CT       ATLANTA    GA   30340        Aug 1 2019   NC
                       DEKALB     11293948   ALSBERG   ADAM       SAMSON    1480    SHEFFIELD DR NE       ATLANTA    GA   30329        Dec 1 2019   FL
                       DEKALB     11582081   ACOSTA    EMILY      TWEED     7       EXECUTIVE PAPT 2221   ATLANTA    GA   30329        Jan 1 2020   NY
                       DEKALB     11904067   ARUNACHAL POORNI               2405    STRATFORD CMNS        DECATUR    GA   30033        Apr 1 2020   NY
                       DEKALB     07910399   BATES     SARAH      ELIZABETH 1117    BROOKHAVEN CT NE      ATLANTA    GA   30319        Sep 1 2020   NC
                       DEKALB     08227863   DUNWOODY CHELSEA     ANGELINA 3080     WILSON RD             DECATUR    GA   30033        Sep 1 2020   CO
                       DEKALB     01946564   DUPREE    EULALIA    J         1164    AUTUMN HILL CT        STONE MOU GA    30083-5241   Oct 1 2020   DC
                       DEKALB     05491622   DIXON     EDWARD               7107    NORTHLAKE HEIGHTS CI RATLANTA    GA   30345        Oct 1 2018   MS
                       DEKALB     05268836   CANADY    BRYAN                987     BRIGADE ST            STONE MOU GA    30087        Mar 1 2020   MO
                       DEKALB     04762913   BECKER    LAUREN     MICHELLE 2661     ALMSHOUSE LN NE       ATLANTA    GA   30329        May 1 2019   UT
                       DEKALB     05034774   BECKETT   MATTHEW    ALLEN     1219    DRUID PL NE           ATLANTA    GA   30307-1507   Jul 1 2019   ME
                       DEKALB     11165962   BROOKS    AMBER      LENIECE   2600    MILSCOTT D APT 2611   DECATUR    GA   30033        Jul 1 2020   CA
                       DEKALB     11612572   BROOKS    AMY        LYN       49      MAYSON AVE NE         ATLANTA    GA   30317        Aug 1 2019   FL
                       DEKALB     10240411   DAWSON    VIRGINIA   ROSE      1268    UNIVERSITY DR NE      ATLANTA    GA   30306        Sep 1 2020   FL
                       DEKALB     08656358   GARRISON JACOB       DAVID     2620    SILVER LEAF TERR      ATLANTA    GA   30316        Oct 1 2020   OK
                       DEKALB     08656338   GARRISON MIRANDA     FAITH     2620    SILVER LEAF TERR      ATLANTA    GA   30316        Oct 1 2020   OK
                       DEKALB     08130164   DEAN      MARISA     NICOLE    5227    MILL WAY              STONE MOU GA    30083        Jul 1 2019   VA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 522 of 571




                                                                                           Page 10
                                                                                                                                                         IQ
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       DEKALB   08490804   BRYANT     KATHERINE LOUISE      1162   KEY RD SE             ATLANTA   GA   30316        Sep 1 2017   VA
                       DEKALB   10172784   HINTON     DARRICK    STEPFONIC E10     PERIMETER #657        ATLANTA   GA   30341        Jun 1 2020   SC
                       DEKALB   12189618   HINWOOD    GRIFFIN    ANDREW     6105   SAINT CLAIR DR NE     ATLANTA   GA   30329        Feb 1 2020   CA
                       DEKALB   10617257   CARTER     IMANI      CHARMEL 2023      DRUID OAKS NE         ATLANTA   GA   30329        Aug 1 2020   IL
                       DEKALB   12402737   CARTER     JAMAREY               1000   MONTREAL RAPT 58E     CLARKSTON GA   30021        Jul 1 2020   AL
                       DEKALB   08074866   BURTON     TROY       LEROY      108    ARDWICK DRA           STONE MOU GA   30083        Jul 1 2020   VA
                       DEKALB   12225457   DRACKEY    LATE       D          6550   OLD HAMPTON DR        CLARKSTON GA   30021        May 1 2019   MN
                       DEKALB   11913254   BURNS      TRAVIS     GEORGE     4469   ORLEANS DR            DUNWOODY GA    30338        Aug 1 2020   AL
                       DEKALB   07468128   COX        MICAH      SHANE      475    MEDLOCK RDAPT A       DECATUR   GA   30030        Jun 1 2020   NY
                       DEKALB   08886920   CUSTER     VICTORIA   ELAINE     1242   N DECATUR RD NE       ATLANTA   GA   30306        Jun 1 2019   AZ
                       DEKALB   03529343   CZEH       MITCHELL J            1307   CITADEL DR NE         BROOKHAVEGA    30324-3819   Oct 1 2020   MN
                       DEKALB   06911421   HOOKS      STEPHEN    BERNARD 1850      COTILLION D 1403      ATLANTA   GA   30338        Feb 1 2018   TN
                       DEKALB   11416587   HOOPER     BROOKE     BELLOWS    1614   BISHOP HOLLOW RUN     ATLANTA   GA   30338        Jun 1 2020   FL
                       DEKALB   10081943   HOOPER     DYLAN      JAMES      1614   BISHOP HOLLOW RUN     ATLANTA   GA   30338        Jun 1 2020   FL
                       DEKALB   10487892   HOPF       STEPHEN               2314   TANGLEWOOD RD         DECATUR   GA   30033        Apr 1 2018   NY
                       DEKALB   04437874   EIDEX      RACHEL     BARWICK    1924   MORRISON DR           DECATUR   GA   30033        Oct 1 2020   AE
                       DEKALB   08548763   ESHLEMAN   JAMES      ROY        3400   MALONE DR UNIT 119    CHAMBLEE GA    30341        Sep 1 2017   FL
                       DEKALB   08508040   ESHLEMAN   JULIE      ELIZABETH 3400    MALONE DR UNIT 119    CHAMBLEE GA    30341        Sep 1 2017   FL
                       DEKALB   06605426   DUPREE     JOHN       WILLINGHAM2790    CARAWAY DR            TUCKER    GA   30084        Jul 1 2020   SC
                       DEKALB   11472586   FANTA      DESTA      A          4676   STONE LN              STONE MOU GA   30083        Oct 1 2020   VA
                       DEKALB   03502955   DONNELLY   JOSEPH     M          2690   LAKE RD               TUCKER    GA   30084        Jun 1 2020   FL
                       DEKALB   10638676   MA         MAREK                 1074   HESS DR               AVONDALE EGA   30002        Jan 1 2018   AE
                       DEKALB   11750460   MAAR       MEGAN      ELIZABETH 2107    BRIARCLIFF GABLES CIR ATLANTA   GA   30329        Jul 1 2019   UT
                       DEKALB   10350004   GAYLE      KARYN      NICOLE     1667   DIXIE ST SE           ATLANTA   GA   30317        Apr 1 2019   CA
                       DEKALB   11872338   GBOLUAJE   TEMITAYO              3945   FIREOAK DR            DECATUR   GA   30032        Jun 1 2020   VA
                       DEKALB   12128012   GLOVER     SHANIQUE TAYONA       510    TREEHILLS PKWY        STONE MOU GA   30088        Jan 1 2020   SC
                       DEKALB   10557008   HAZEL      CAMERON BRADLEE       190    MARION PL NE          ATLANTA   GA   30307        Dec 1 2018   CA




  Ex. 2 to Petition:
                       DEKALB   11196510   HAZELTON   ANNALISA ISABEL       1230   DRUID KNOL G1         ATLANTA   GA   30319        Feb 1 2020   AZ




Braynard Declaration
                       DEKALB   04373550   EVANS      CHANTE     DEARISA    4257   GRANT FOREST CIR      ELLENWOODGA    30294-5520   Jun 1 2019   NC
                       DEKALB   02511768   EDWARDS    JOHN       WARREN     441    CLAIREMONTAPT 904     DECATUR   GA   30030        Jul 1 2020   VA
                       DEKALB   08835164   GODARD     KAYLA      MARIE      2624   HARRINGTON DR         DECATUR   GA   30033-4907   Jan 1 2020   AZ
                       DEKALB   02553980   EVERS      LORI                  1066   CLUB PL NE            ATLANTA   GA   30319        Mar 1 2020   VA
                       DEKALB   08667382   GOOLSBY    BRIAN      ALLEN      2903   BRIARCLIFF RD NE      ATLANTA   GA   30329        Nov 1 2019   FL
                       DEKALB   05163436   HAYSLETT   W          C          331    ELEANOR ST SE         ATLANTA   GA   30317-2306   Jul 1 2020   TN
                       DEKALB   05273872   GOULD      SPENCER    EDWIN      1505   BOULDER WALK DR SE ATLANTA      GA   30316        Feb 1 2017   DC
                       DEKALB   10110008   GOULD      THELMA     ARDENIA    1505   BOULDER WALK DR SE ATLANTA      GA   30316        Feb 1 2017   DC
                       DEKALB   07665836   JOHNSON    STACY      ANDERSON 2186     LEAFMORE DR           DECATUR   GA   30033-1911   Jul 1 2018   AE
                       DEKALB   07331031   HARVEY     ALICIA     LATANYA    2161   NEWGATE DR            DECATUR   GA   30035        Sep 1 2020   FL
                       DEKALB   10400659   HARPER     CHRISTIAN-BD          611    SUMMIT CREEK DR       STONE MOU GA   30083        Aug 1 2020   MI
                       DEKALB   01983167   HATCHER    CAROLYN    MANN       1158   MILE POST DR          DUNWOODY GA    30338-4759   Aug 1 2020   TN
                       DEKALB   06337555   HATCHER    JENNIFER              452    CLIFTON RD NE         ATLANTA   GA   30307        Oct 1 2020   CO
                       DEKALB   01983206   HATCHER    RONALD     E          1158   MILE POST DR          DUNWOODY GA    30338-4759   Aug 1 2020   TN
                       DEKALB   04764666   HATHAWAY   DELORES    D          510    E PONCE D E T         DECATUR   GA   30030-1971   Oct 1 2020   TX
                       DEKALB   08392701   HATTAM     KELSEY                1323   WEATHERSTONE WAY N EATLANTA     GA   30324        Sep 1 2020   VT
                       DEKALB   11192410   HURST      VIRGINIA   ANN        405    RESERVE CT            DECATUR   GA   30033        Jul 1 2020   KY
                       DEKALB   08888714   JORDAN     TARYN      DANIELLE   2031   HILBURN DR SE         ATLANTA   GA   30316-2233   Sep 1 2020   NY
                       DEKALB   10652733   HULL       TIFFANI    CHANDLER 543      LYNN VALLEY WAY       STONE MOU GA   30087        Oct 1 2020   FL
                       DEKALB   10703147   HILL       RAVENN     LYNN       2272   LEICESTER WAY SE      ATLANTA   GA   30316        Aug 1 2017   AL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 523 of 571




                                                                                          Page 11
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       !I

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                 GA NCOA Out of State


                       DEKALB   10521414   MINCHELLA PETER    ANDREW      729    HILLMONT A V729       DECATUR   GA   30030        Aug 1 2019   AE
                       DEKALB   11380253   POWELL    LANCE    DEREK       3129   KELLY ST              SCOTTDALE GA   30079        May 1 2020   NC
                       DEKALB   04961475   POWELL    LAURA    ELIZABETH   124    OAKLAND ST            DECATUR   GA   30030        Jul 1 2019   AR
                       DEKALB   05075286   HALLORAN ASHLEY                3828   ASHFORD KNLS NE       ATLANTA   GA   30319        Sep 1 2020   SC
                       DEKALB   05258106   HALLORAN PAUL                  3828   ASHFORD KNLS NE       ATLANTA   GA   30319        Sep 1 2020   SC
                       DEKALB   08498769   MATHESON TASHA     MARIE       2525   MACLAREN CIR          DORAVILLE GA   30360        May 1 2020   IL
                       DEKALB   06165264   KEENAN    BRYAN    GLENN       2145   ROSEWOOD RD           DECATUR   GA   30032        Sep 1 2020   TN
                       DEKALB   10852253   KEISER    KENNON   HOWELL      1870   BRIARCLIFF APT B      ATLANTA   GA   30329        Jul 1 2020   LA
                       DEKALB   10490207   MAYBURY ALEXANDER STEPHEN      2661   PHARR RD NE           ATLANTA   GA   30317        Aug 1 2020   NJ
                       DEKALB   06495879   MCKINLEY DANIELLE  AMBER       465    EMORY DR NE           ATLANTA   GA   30307        May 1 2020   VA
                       DEKALB   11304926   PANG      ANNA                 1146   OAKDALE RD NE         ATLANTA   GA   30307        Dec 1 2019   CA
                       DEKALB   12353358   PALMER    SHANISE  NICOLE      1231   CLAIRMONT APT 36B     DECATUR   GA   30030        Jul 1 2020   PA
                       DEKALB   08562699   MACHINGUR PHILLIP              234    SUPERIOR AVE          DECATUR   GA   30030        Mar 1 2019   VA
                       DEKALB   04801267   MARLAR    JOSEPH   ANDREW      212    GENEVA ST             DECATUR   GA   30030-1845   Sep 1 2020   NY
                       DEKALB   11753811   MARMOL    CLARIBEL STEPHANY    1544   DEERWOOD DR           DECATUR   GA   30030        Oct 1 2020   NY
                       DEKALB   07545969   JACKSON   RACHEL   ELIZABETH   9103   NORTHLAKE HEIGHTS CI RATLANTA   GA   30345        Jan 1 2019   NC
                       DEKALB   08944418   MCCLAMMY LEROY     ALFRED      4139   WINDROCK DR           ELLENWOODGA    30294-1741   Jan 1 2019   SC
                       DEKALB   06738558   MATUSZAK DOUGLAS CHARLES       2254   WAYSIDE DR NE         ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   06269841   PRICE     JORDAN   ANTHONY     225    ROCKYFORD RD NE       ATLANTA   GA   30317        Dec 1 2019   UT
                       DEKALB   11611925   OLSSON    EMMA     CHRISTINE   1438   N DRUID HILLS RD NE   ATLANTA   GA   30319        Feb 1 2020   NY
                       DEKALB   11906517   MONGER    LAL      B           566    SAN PABLO DR          STONE MOU GA   30083        Mar 1 2020   MA
                       DEKALB   03620115   JENNINGS MICHELE               3972   MEADOWBROOK TRL       LITHONIA  GA   30038-3684   Jul 1 2019   FL
                       DEKALB   07295000   SPARKS    WILLIAM  FRAIZER     407    THE OAKS              CLARKSTON GA   30021        Oct 1 2020   TX
                       DEKALB   11949091   SMITH     JULIA    AMANDA      712    BLAKE AVE SE          ATLANTA   GA   30316        Jan 1 2020   NC
                       DEKALB   10915649   SMITH     KARION   MARCENIA    1040   NOBLE VINESAPT 4      CLARKSTON GA   30021        Oct 1 2020   NY
                       DEKALB   07104229   MCNAIR    KAMARIA  DALILA      2500   SHALLOWFO APT 7303    ATLANTA   GA   30345        Jul 1 2017   MI
                       DEKALB   06482999   MOORE     NATASHA  LAQUATA     3024   RIVER OAK MEWS        DECATUR   GA   30034        Aug 1 2020   IN




  Ex. 2 to Petition:
                       DEKALB   03588208   PIGG      KENT     ARLYN       1883   BRUCE RD NE           ATLANTA   GA   30329        May 1 2020   FL




Braynard Declaration
                       DEKALB   11444239   MURPHY    ROBIN    SUE         3740   STURBRIDGE CT         TUCKER    GA   30084        Oct 1 2020   OH
                       DEKALB   10638744   RUSSELL   STEVEN               2431   N DECATUR RD          DECATUR   GA   30033        May 1 2018   MD
                       DEKALB   04154201   THIEMANN STANLEY   OTTO        2547   E TUPELO ST SE        ATLANTA   GA   30317        Jul 1 2020   CO
                       DEKALB   12664993   SMITH     NARA                 1149   VILLA DR NE           ATLANTA   GA   30306        Aug 1 2020   PA
                       DEKALB   02105669   SMITH     NELSON   E           3143   SNAPFINGER LN         DECATUR   GA   30034-3633   Jul 1 2020   FL
                       DEKALB   02114872   SULLARDS MARK      CAMERON     1659   CRESTLINE DR NE       ATLANTA   GA   30345-3820   Jun 1 2018   AL
                       DEKALB   04319148   SULLARDS ROSEMARY WONG         1659   CRESTLINE DR NE       ATLANTA   GA   30345-3820   Jul 1 2018   AL
                       DEKALB   10079492   STANLEY   AYANNA   ZARIA       3301   HENDERSONN4           CHAMBLEE GA    30341        Jun 1 2020   CA
                       DEKALB   05937519   STRINGER VIRGINIA  A           5210   JEFFERSON SQUARE CT DECATUR     GA   30030        Nov 1 2018   LA
                       DEKALB   12248983   THOMAS    CHADWICK             646    FARRAR CT             DECATUR   GA   30032        Jul 1 2020   FL
                       DEKALB   10840956   SUGERMAN CIARA     ELIZABETH   210    E HILL ST             DECATUR   GA   30030        Jan 1 2018   VA
                       DEKALB   08084609   SUGERMAN DAVID     EDWARD      210    E HILL ST             DECATUR   GA   30030        Jan 1 2018   VA
                       DEKALB   10789886   WITT      HANNAH   MICHELLE    2366   FAIROAKS RD           DECATUR   GA   30033        Jul 1 2017   TX
                       DEKALB   05488921   WILLIAMS  SUSAN    MATHEWS     1160   BRIARCLIFF 2          ATLANTA   GA   30306        Oct 1 2020   MA
                       DEKALB   10533790   SCHOFIELD AMBER    DAWN        1412   CAMDEN WALK           DECATUR   GA   30033        Dec 1 2017   CO
                       DEKALB   04667305   SCOTT     DOUGLAS P            1891   GRAMERCY CT           DUNWOODY GA    30338-3523   Oct 1 2020   SC
                       DEKALB   10113362   TAURY     JULIE    ANN         2554   KNOX ST NE            ATLANTA   GA   30317        Oct 1 2020   MD
                       DEKALB   12413443   TAYLOR    BENJAMIN LOWELL      245    E TRINITY PLUNIT 1243 DECATUR   GA   30030        Jan 1 2020   IN
                       DEKALB   05810714   SPILLER   ANN      LOUISE      1205   METROPOLITAPT 116     ATLANTA   GA   30316        Jun 1 2020   TX
                       DEKALB   10846644   ST JOHN   DAVID    EDWARD      549    STRATFORD GRN         AVONDALE EGA   30002        Aug 1 2020   AL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 524 of 571




                                                                                        Page 12
                                                                                                                                                     am
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                                                                                   GA NCOA Out of State


                       DEKALB   02616688   STACK      PAUL      ANDREW      1922   FAIRWAY CIR NE           ATLANTA      GA   30319-3823   Oct 1 2020   FL
                       DEKALB   07541238   SRINIVASAN MEERA                 612    SYCAMORE RIDGE DR        DECATUR      GA   30030-2771   Dec 1 2018   VA
                       DEKALB   07835574   TAYLOR     JOURNEY   PARIS       3064   LAUREN PARC RD           DECATUR      GA   30032        Feb 1 2018   MN
                       DEKALB   08094736   TAYLOR     NATALJIA  DIATRI      4187   CEDAR RIDGE TRL          STONE MOU GA      30083        Mar 1 2020   FL
                       DEKALB   05488902   WIDMER     MINA      ALLEGRA     105    SYCAMORE PAPT 512A       DECATUR      GA   30030        Apr 1 2019   NY
                       DEKALB   10278239   WIEMER     ALEXIS    MANFRED     885    BRIARCLIFF APT 6         ATLANTA      GA   30306        Oct 1 2020   TX
                       DEKALB   11465981   WIERICHS LAURA       ANN         1578   AVENUE PL APT 5304       ATLANTA      GA   30329        Oct 1 2020   NJ
                       DEKALB   02681463   MANIKOWSK THERESA    ROBEY       2282   JOHNSON FEAPT 305        ATLANTA      GA   30319        Oct 1 2020   NY
                       DEKALB   10449375   WEIHE      LAURA     ELLEN       2120   SETTLE CIR SE            ATLANTA      GA   30316        Jul 1 2020   CO
                       DEKALB   10857926   WEIL       REBECCA   CLAIRE      1380   EMERALD AVE SE           ATLANTA      GA   30316        Aug 1 2020   CA
                       DOUGHERTY07310523   BOWENS     ANTHONY RICCARDO      1212   NETHERLAND LN            ALBANY       GA   31705        Dec 1 2018   FL
                       DEKALB   10998612   WALDMAN ALEX         DAVID       134    BRIARVISTA APT. 134      ATLANTA      GA   30329        Jul 1 2018   IL
                       DEKALB   11913286   WALDON     EMMA      TEMPLER     814    LULLWATER RD NE          ATLANTA      GA   30307        Jun 1 2020   SC
                       DEKALB   10916755   YORK       BRITTANY MARIE        1514   SHERIDAN R UNIT # 4404   ATLANTA      GA   30324        Apr 1 2019   VA
                       DEKALB   05410969   WILLIAMS   CHALIAVA              9211   WESTCHESTER LN NE        ATLANTA      GA   30345        Oct 1 2019   NJ
                       DEKALB   10259667   WILLIAMS   CHARISTA L            2970   PATTY HOLW               DECATUR      GA   30034        Jun 1 2020   FL
                       DEKALB   03679982   WILLIAMS   CHARLENE YOLANDA      710    RIDGE WAY                LITHONIA     GA   30058        May 1 2019   NY
                       DEKALB   02412843   WILLIAMS   CHERYL    LYNN        2245   RIDGEDALE RD NE          ATLANTA      GA   30317        Jan 1 2019   VA
                       DEKALB   11124524   WILLIAMS   CHRISTOPHEGARY        3815   BROOKSTONE WAY           ELLENWOODGA       30294        Oct 1 2020   FL
                       DEKALB   10651019   WILLIAMS   COEN      JAMES       3164   INMAN DR NE              ATLANTA      GA   30319        Jun 1 2020   MA
                       DEKALB   08717552   PATTON     MONICA    ELLEN       114    HIBERNIA AVE             DECATUR      GA   30030        Apr 1 2019   VA
                       DEKALB   11961021   TRIPMACHERCRAIG      W           1287   WYLIE ST SE APT 1        ATLANTA      GA   30317        Sep 1 2019   NY
                       DEKALB   10790686   MCINTOSH MATTHEW THOMAS          4010   W CANDLERLAKE CT NE      ATLANTA      GA   30319        Oct 1 2019   LA
                       DEKALB   02066363   PAUL       MIRIAM    R           3928   PARKCREST DR NE          ATLANTA      GA   30319-1604   Jul 1 2020   NJ
                       DEKALB   04395005   THOMPSON HELEN       P           5440   N PEACHTREE RD           DUNWOODY GA       30338-3104   Nov 1 2016   NM
                       DEKALB   05842862   THOMPSON JAMES       NATHANIAL   2177   VICTORIA PL              LITHONIA     GA   30058        Jun 1 2020   FL
                       DEKALB   07001230   THOMPSON LAN         JUNESE      60     PERIMETER UNIT 652       ATLANTA      GA   30346        Dec 1 2018   CA




  Ex. 2 to Petition:
                       DEKALB   08845185   WYNN       BRITTANY ANN          6304   PEACHFORD CIR            DUNWOODY GA       30338        Nov 1 2017   OH




Braynard Declaration
                       DOUGLAS 08303388    CHANDLER MARIAH      SADE        738    ROCKY RIDGE BLVD         DOUGLASVILGA      30134        Jul 1 2019   TN
                       DEKALB   05653323   THOMPSON GARY        A           211    WINTER AVE NE            ATLANTA      GA   30317        Jun 1 2020   CA
                       DOUGHERTY10781181   WALLACE    CHRISTIAN DARNELL     2300   ASHFORD DR               ALBANY       GA   31721        Sep 1 2018   TN
                       DOUGLAS 11144213    DALCOE     MICHAEL               3142   BELLINGHAM WAY           LITHIA SPRI NGA   30122        Mar 1 2019   AP
                       DOUGLAS 11541983    CAMPANA THOMAS                   3618   FALLS TRL                WINSTON      GA   30187        Sep 1 2019   AP
                       DEKALB   10380515   THOMPSON ALBERT      LEE         5309   ABERCORN AVE             ATLANTA      GA   30346        Oct 1 2018   NY
                       DEKALB   11646534   THOMPSON BREIANA     LATIECE     3273   WESLEY CHAPEL RD         DECATUR      GA   30034        Jan 1 2018   NY
                       DEKALB   12658038   THOMPSON CALVIN      JAMAR       2177   VICTORIA PL              LITHONIA     GA   30058        Jun 1 2020   FL
                       DOUGLAS 10887341    LOWERY     ZAKIA     SHAQUANA    3437   SADDLETON WAY            DOUGLASVILGA      30134        Oct 1 2018   TN
                       FAYETTE  08002005   JOHNSON ERIC         EUGENE      125    SAINT CLAIR CT           FAYETTEVILLGA     30214        Oct 1 2017   VA
                       FAYETTE  11057922   SPRINGER SUZETTE     MICHAUD     230    DEN CREEK TRL            FAYETTEVILLGA     30215        Apr 1 2020   SC
                       FAYETTE  10288647   STALLINS   REBA                  304    WYNNMEADE PKWY           PEACHTREE GA      30269        Sep 1 2020   AL
                       DOUGLAS 04222357    JOHNSON FREIDA       RENEE       5439   LEGACY TRL               DOUGLASVILGA      30135        May 1 2019   SC
                       DOUGLAS 02524743    JOHNSON JEFFREY      LYNN        9940   BARNSBURY RD             DOUGLASVILGA      30135        Oct 1 2020   SC
                       DOUGLAS 11281923    JOHNSON KATHERINE PATRICIA       9491   LAKEVIEW CT              DOUGLASVILGA      30135        Aug 1 2017   HI
                       FAYETTE  11430978   FIGER      ALEXANDRA DESIREE     129    MELLINGTON LN            PEACHTREE GA      30269        Sep 1 2020   VA
                       FAYETTE  11430981   FIGER      BENJAMIN DAVID        129    MELLINGTON LN            PEACHTREE GA      30269        Sep 1 2020   VA
                       FAYETTE  10102544   FITZGERALD DEIDRE    LEE         104    PONDEROSA TRCE           FAYETTEVIL LGA    30214        Sep 1 2020   NY
                       FAYETTE  10102547   FITZGERALD SCOTT     ANDREW      104    PONDEROSA TRCE           FAYETTEVIL LGA    30214        Sep 1 2020   NY
                       FAYETTE  00098421   FLAHERTY DONNA ANN               317    EVESHAM AVE              PEACHTREE GA      30269        Aug 1 2018   TX
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 525 of 571




                                                                                          Page 13
                                                                                                                                                             B
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                        -
                                                                                                                                                        -
                                                                                  GA NCOA Out of State


                       DOUGLAS     07569904   LONES     TERRY    MAYS      4231   E CHAPEL HILL RD     DOUGLASVI LGA    30135        Oct 1 2020   OH
                       ECHOLS      00583828   GRANT     CLARENCE EUGENE    110    BAPTIST CHURCH ST    STATENVILL GA    31648        May 1 2019   FL
                       DOUGLAS     06678563   LITTLES   DEMETRIC MONTRELL 9405    CREEKSTONE CT        VILLA RICA GA    30180        Mar 1 2020   AL
                       EFFINGHAM   10762108   PANCHELLA ANTHONY THEODORE 1017     KOLIC HELMEY RD      GUYTON      GA   31312        May 1 2019   AE
                       EFFINGHAM   11319692   PANCHELLA CAROLYN  LEE       1017   KOLIC HELMEY RD      GUYTON      GA   31312        May 1 2019   AE
                       DOUGLAS     03062155   SHELTON   CYNTHIA  ELIZABETH 116    LENOX CIR            DOUGLASVILGA     30135        Apr 1 2020   AL
                       EARLY       02395776   BARNES    COY                3325   FIVE BRIDGES RD      BLAKELY     GA   39823-5744   Jul 1 2020   SC
                       EARLY       02614347   BARNES    PATRICIA M         3325   FIVE BRIDGES RD      BLAKELY     GA   39823-5744   Jul 1 2020   SC
                       EARLY       01614422   CAUSEY    FRANCES            24     SOUTHSIDE CIR        BLAKELY     GA   39823-3743   May 1 2020   AL
                       FAYETTE     12043679   JOB       SHELBY   CHEYENNE 255     EMERALD LAKE DR      FAYETTEVILLGA    30215        Oct 1 2020   AZ
                       FAYETTE     05127257   JOHNSON ADRIENNE BOOTH       140    TANA DR              FAYETTEVILLGA    30214        Aug 1 2020   MI
                       FAYETTE     08398695   JOHNSON CLAUDETTE COLEMAN 125       SAINT CLAIR CT       FAYETTEVILLGA    30214-5207   Oct 1 2017   VA
                       ELBERT      08520443   SEYMOUR SUZANNE    MARIE     2061   BAKERS FERRY RD      ELBERTON GA      30635-5958   Jul 1 2020   FL
                       FAYETTE     10298343   WILLIS    RYAN     MICHAEL   350    ADVERSTONE CT        FAYETTEVILLGA    30214        Mar 1 2017   NC
                       FAYETTE     11698184   WILSON    ETHAN    PATRICK   447    PLANTAIN TER         PEACHTREE GA     30269        Aug 1 2020   AL
                       EFFINGHAM   07968832   LANE      MARLENE  J         110    BECCA DR             SPRINGFIELDGA    31329-6019   Nov 1 2018   FL
                       EFFINGHAM   04241122   PRICE     JENA     MICHELLE 28      FARRINGTON CIR       GUYTON      GA   31312        Jul 1 2020   TN
                       FAYETTE     00118844   GRAHAM    CONNA    JEANNE    231    MASTERS DR S         PEACHTREE GA     30269        Oct 1 2020   IN
                       FAYETTE     00118846   GRAHAM    JOHN     B         231    MASTERS DR S         PEACHTREE GA     30269-2790   Oct 1 2020   IN
                       FAYETTE     06737992   GOODWIN MICHAEL    SCOTT     809    SMOKEY WAY           PEACHTREE GA     30269-3382   Jun 1 2020   AZ
                       FAYETTE     06738026   GOODWIN PHYLLIS    MARIE     809    SMOKEY WAY           PEACHTREE GA     30269-3382   Jun 1 2020   AZ
                       FLOYD       02987586   POWERS    BEBEE    ROBERTS   11     PLYMOUTH RD NW       ROME        GA   30165        May 1 2018   SC
                       EFFINGHAM   06162224   JACKSON   TRELLIS            214    GILES AVE            RINCON      GA   31326        May 1 2019   OH
                       EFFINGHAM   11240878   JELINSKI  MEGAN    RENEE'    184    SKINNER BAY DR       GUYTON      GA   31312        Sep 1 2018   VA
                       FAYETTE     08437124   ASHFORD MALLORI    SARA E    170    WINTERBERRY RDG      FAYETTEVILLGA    30214-2676   Aug 1 2019   TN
                       FANNIN      00330002   RODRIGUEZ ROBERT   ANTHONY 10       LAUREL SPRINGS RD    MINERAL BLUGA    30559        Dec 1 2018   TX
                       FANNIN      06288823   ROSS      BRANDON ERIC       111    HICKORY COVE         MINERAL BLUGA    30559        Nov 1 2016   SC




  Ex. 2 to Petition:
                       FORSYTH     07698718   BRASWELL STEFANIE MICHELLE 930      RIVERHAVEN DR        SUWANEE GA       30024        Dec 1 2019   AE




Braynard Declaration
                       FORSYTH     08455948   BRAZINSKI JESSICA  PAIGE     6535   GROVE MEADOWS LN     CUMMING GA       30028        Jul 1 2020   SC
                       FAYETTE     04966799   STRAUSBAU CHARLES  T         404    PEACHTREE CLUB DR    PEACHTREE GA     30269        Apr 1 2020   FL
                       FORSYTH     03288113   BRIDGES   SARAH    FORTNEY   909    WATERTON CT          SUWANEE GA       30024-3470   Sep 1 2020   SC
                       FORSYTH     12475696   BRIMER    NATALIE  KAY       4845   ROSEMAN TRL          CUMMING GA       30040        Jun 1 2020   FL
                       FORSYTH     05311043   BRISEBOIS ARTHUR   RICHARD   6230   PRESTWICK PL         CUMMING GA       30040        Aug 1 2019   MA
                       FAYETTE     08123910   COCKERHAMLARISA    ALEXANDRA 916    HIGHWAY 314          FAYETTEVIL LGA   30214-3404   Jun 1 2020   LA
                       DOUGLAS     05423135   THREAT    THOMAS   BERNARD 5785     SHOAL CREEK DR       DOUGLASVILGA     30135        Feb 1 2019   AL
                       DOUGLAS     03553164   TIMCHO    KATHLEEN ANN       8455   FLINT HILL RD        DOUGLASVILGA     30135-6409   Oct 1 2020   FL
                       DOUGLAS     02976310   TIMCHO    MICHAEL  ANDREW    8455   FLINT HILL RD        DOUGLASVILGA     30135-6409   Oct 1 2020   FL
                       FLOYD       08517116   SPEARS    KAYLA    MADISON   12     N HILLCREST DR SE    LINDALE     GA   30147-1109   May 1 2020   TN
                       FAYETTE     00104252   MCCOLLUM STEVEN    MICHAEL   109    PENINSULA DR         PEACHTREE GA     30269-6646   Sep 1 2020   FL
                       FAYETTE     10286778   CHENETTE CHRISTOPHER         205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     12209210   CHENETTE GRANT     GILMAN    205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     10286780   CHENETTE JENNIFER LYNN       205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     11194706   CHENETTE JOHN      PATRICK   205    SEAWRIGHT DR         FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE     10020406   MARTINEZ NATHALIE            225    PRESTON CIR          PEACHTREE GA     30269        Aug 1 2020   MD
                       FORSYTH     06300096   COMPIANI GEORGE              900    VENUE WAY APT 9210   ALPHARETTAGA     30005        Oct 1 2020   IL
                       FORSYTH     11172493   BERNAL    ANDREW   WILLIAM   1670   SUGAR RIDGE DR       SUWANEE GA       30024        Jun 1 2019   HI
                       FORSYTH     11174749   BERNAL    JI YOUNG           1670   SUGAR RIDGE DR       SUWANEE GA       30024        Jun 1 2019   HI
                       FORSYTH     10698909   BERRY     EMMA     FAYE      6210   COLLINGHAM TRCE      CUMMING GA       30040        Oct 1 2020   NC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 526 of 571




                                                                                         Page 14
                                                                                                                                                       E
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       FORSYTH   05414064   CRALEY    KIEDONYA ANNETTE      225    MARTIN DR              ALPHARETT AGA   30004        May 1 2019   MI
                       FORSYTH   11948284   CRAVOTTA LEE         JOHN       5710   STELLATA CIR           CUMMING GA      30028        Sep 1 2020   FL
                       FORSYTH   11905634   CRAVOTTA SANDRA      LEE        5710   STELLATA CIR           CUMMING GA      30028        Sep 1 2020   FL
                       FAYETTE   12458409   WARREN    HANNAH     RAE CATO 120      DOWNYBROOK LN          FAYETTEVILLGA   30215        Apr 1 2020   SC
                       FAYETTE   05161140   WARREN    MARJORIE JOHNSON 260         DIX-LEE-ON DR          FAYETTEVILLGA   30214        Jun 1 2018   MD
                       FORSYTH   04673958   GENOVESE KATHLEEN ANN           6965   CROSSVIEW DR           CUMMING GA      30041        Sep 1 2020   CA
                       FAYETTE   06160384   MARTIN    ANNIE      BELLE      711    AVALON WAY             PEACHTREE GA    30269-3255   Mar 1 2020   SC
                       FLOYD     02911273   ELLIOTT   FRANK      SCOTTY LEE 321    S MCLIN ST SW          ROME       GA   30161        Jun 1 2019   AL
                       FAYETTE   10480043   WEATHERUPELIZABETH FAYE         477    BROOKS RD              BROOKS     GA   30205        Jul 1 2020   VA
                       FORSYTH   08086326   BAU       KENDRA     ANN        7485   HEDGEROSE DR           CUMMING GA      30028        Sep 1 2020   AZ
                       FAYETTE   01515897   BRINSON   SUSAN      HELLER     103    BURNHAM RISE           PEACHTREE GA    30269        Feb 1 2020   AE
                       FORSYTH   12205738   HANLIN    DOUGLAS JAROLD        3565   EVONVALE OVERLOOK      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   08910061   CRUZAN    JODY       NICOLE     1105   HARTFORD TER           ALPHARETT AGA   30004        Oct 1 2020   TX
                       FORSYTH   10614222   HARRINGTONJOHN       ANTHONY 4035      MONTGROVE GLN          CUMMING GA      30041        Sep 1 2020   TX
                       FORSYTH   11371782   GREWAL    RAJBIR     SINGH      1607   HEATHROW DR            CUMMING GA      30041        Sep 1 2020   CA
                       FORSYTH   12378295   GANT      WILLIAM    JACOB      1765   WHISPERING CIR         CUMMING GA      30040        Oct 1 2020   FL
                       FORSYTH   07289718   CROSBY    MARION     JOSEPH     3404   HABERSHAM CLUB DR      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   00839901   CROSBY    THERESA    D          3404   HABERSHAM CLUB DR      CUMMING GA      30041        Oct 1 2020   FL
                       FORSYTH   07183467   HAMIL     PATRICK    CODY       7730   FARROW PASS CIR        CUMMING GA      30028        Sep 1 2020   AL
                       FORSYTH   08903981   HAMIL     TAYLOR     DANIELLE   7730   FARROW PASS CIR        CUMMING GA      30028        Sep 1 2020   AL
                       FORSYTH   08825916   MANSFELDT ERIKA      KATHRYN    4040   DR BRAMBLETT RD        CUMMING GA      30028        Dec 1 2019   TN
                       FORSYTH   08629513   KEIL      TARA       CHRISTINE 8075    DERBYSHIRE CT          DULUTH     GA   30097        Jun 1 2020   TN
                       FORSYTH   12062346   MCPARTLIN ANNE MARIE SHELLEY    1230   OLD HOME PLACE CT      CUMMING GA      30041        Oct 1 2020   WI
                       FORSYTH   12112790   LORENZ    ALFRED                6275   DEERWOODS TRL          ALPHARETT AGA   30005        Oct 1 2020   NY
                       FORSYTH   12610476   MCMILLAN SHELBY      JEAN       5635   WILLS ORCHARD RD       CUMMING GA      30040        May 1 2020   NC
                       FORSYTH   12610478   MCMILLAN WILLIAM     FINGER     5635   WILLS ORCHARD RD       CUMMING GA      30040        May 1 2020   NC
                       FORSYTH   06649918   KUDELA    AHRON      MICHAEL    1890   BARRETT DOWNS DR       CUMMING GA      30040        Jan 1 2020   IL




  Ex. 2 to Petition:
                       FORSYTH   11881851   LONG      KAITLIN    TAYLOR     565    BARKLEY HL             ALPHARETTAGA    30004        Jul 1 2020   FL




Braynard Declaration
                       FORSYTH   00759220   LONG      ROBERT     AARON      1296   BROOKMERE WAY          CUMMING GA      30040        Mar 1 2020   TN
                       FORSYTH   08781656   LONG      ROBERT     DANIEL     6990   SHADY OAK LN           CUMMING GA      30040        Jul 1 2020   SC
                       FORSYTH   08807090   LONG      TARA       PHILLIPS   6990   SHADY OAK LN           CUMMING GA      30040        Jul 1 2020   SC
                       FORSYTH   12341908   PABANI    AMYN                  7625   OLD CAMP LNDG          CUMMING GA      30040        Aug 1 2020   AL
                       FORSYTH   10524033   LATOSKY   JOSEPHINE KELLIE      2670   VISTORIA DR            CUMMING GA      30041        Sep 1 2020   MI
                       FORSYTH   10914819   LAVANGIE PRESTON     MICHAEL    6040   LAKE OAK LNDG          CUMMING GA      30040        Apr 1 2020   FL
                       FORSYTH   05834847   LISTER    LINDA      JEAN       8895   PINE TREE CIR          GAINESVILLEGA   30506        Oct 1 2020   OK
                       FORSYTH   11002903   TOLBERT   CHARLES    LEE        1450   GREY ROCK WAY          SUWANEE GA      30024        Aug 1 2018   MI
                       FORSYTH   06899879   TOLBERT   DANA       MARIA      745    GROVE VALLEY DR        CUMMING GA      30041        Aug 1 2020   CT
                       FORSYTH   04619383   TOLBERT   TY         GRIFFIN    745    GROVE VALLEY DR        CUMMING GA      30041        Aug 1 2020   CT
                       FORSYTH   10655425   TOLBERT   ZAVEAIRE              1450   GREY ROCK WAY          SUWANEE GA      30024        Aug 1 2018   MI
                       FULTON    11977910   ALLEN     KAVONNA               4296   CAVEAT CT              FAIRBURN GA     30213        Oct 1 2020   FL
                       FULTON    08799655   ALLEN     LAQUESTA KRYSTIA      2418   MISTY HOLLOW PL        COLLEGE PAGA    30337        Mar 1 2020   VA
                       FULTON    11908894   BROSNAN DEVIN        MICHAEL    1925   MONROE DR APT 1507     ATLANTA    GA   30324        Sep 1 2019   MA
                       FULTON    11314212   BROSNAN MEGAN        E          180    TREADWICK DR           ATLANTA    GA   30350        Jul 1 2020   IL
                       FULTON    05405324   BROSNAN THOMAS       E          180    TREADWICK DR           ATLANTA    GA   30350        Jul 1 2020   IL
                       FORSYTH   10392253   ROOT      ALAN       SCOTT      7250   HIGHBROOK CIR E        CUMMING GA      30041        Dec 1 2019   TX
                       FULTON    03828302   BARBEE    JEFFERY    BENJAMEN 255      VIDAULAN CT            ALPHARETT AGA   30022        Oct 1 2020   TX
                       FULTON    12038692   BORBOLLA IGNACIO     ANDRES     477    WILMER ST NUNIT 2118   ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON    10887232   BORDERS JACORIA      ANDERIA IRE25     TERMINUS P 2207        ATLANTA    GA   30305        Aug 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 527 of 571




                                                                                          Page 15
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       FORSYTH   01560330   STONE      KELLI     KIMBERLY 2960     CHARDONNAY LN         CUMMING GA      30041-8072   May 1 2020   NY
                       FORSYTH   10324884   VISWANATHAPARTH      I         6110    PADDOCK LN            CUMMING GA      30040        Aug 1 2019   NY
                       FULTON    11198712   BARRON     RENEE               204     WALKER ST UNIT 206    ATLANTA    GA   30313        Oct 1 2020   VA
                       FULTON    11977136   BATTLE     EJAYE               44      CAMDEN WAY            FAIRBURN GA     30213        Sep 1 2019   OH
                       FULTON    07302229   AGUIRRE    SYDNEY    KEARNS    949     COURTENAY APT # A1    ATLANTA    GA   30306        Mar 1 2019   VA
                       FULTON    11379263   BROWN      KIARRA              821     CALIBRE SPRINGS WAY N ATLANTA    GA   30342        Oct 1 2020   NJ
                       FULTON    12529613   BLANK      KENSLEY             1450    BIRMINGHAM RD         MILTON     GA   30004        Oct 1 2020   FL
                       FULTON    10954436   BLANKENSH CATHARINE HALE       299     N HIGHLAND UNIT 3052 ATLANTA     GA   30307        Sep 1 2020   DC
                       FULTON    05122827   AVENT      THOMAS    WEBB      3131    SLATON DR NUNIT 27    ATLANTA    GA   30305        Oct 1 2019   MS
                       FULTON    11587277   AVERY      AUTIENA             354     ADELLE ST SE          ATLANTA    GA   30315        Oct 1 2018   CA
                       FULTON    08551709   AVERY      GEORGE    W         1053    PARK ROW NORTH SE     ATLANTA    GA   30312        Aug 1 2017   CA
                       FULTON    08113676   ARNOLD     JOHNNIE   PAUL      2484    BLACK FOREST TRL SW ATLANTA      GA   30331-2704   Jan 1 2020   AL
                       FULTON    04700042   BOHON      MARGARET HYMAN      3177    CHATHAM RD NW         ATLANTA    GA   30305        Sep 1 2020   NC
                       FULTON    10919332   BOHON      NATHANIEL BRADLEY   1850    GREYSTONE RD NW       ATLANTA    GA   30318        Oct 1 2018   NC
                       FULTON    04614070   BOISSIERE LORI                 1434    SAINT MICHAEL AVE     EAST POINT GA   30344        Oct 1 2020   LA
                       FULTON    08435595   BOISSIERE-MCAMERON NICOLE      1434    SAINT MICHAEL AVE     EAST POINT GA   30344        Oct 1 2020   LA
                       FULTON    12637542   AFFER      CECILIA             2047    VILLAGE CREST DR NW ATLANTA      GA   30318        Aug 1 2020   FL
                       FULTON    10232888   AFFER      MAURIZIO            2047    VILLAGE CREST DR NW ATLANTA      GA   30318        Aug 1 2020   FL
                       FULTON    08945870   AGARWAL AARTI                  1012    WILLIAMS MILL RD NE   ATLANTA    GA   30306        Aug 1 2019   NY
                       FORSYTH   10167340   WEIKLE     JACOB     BENJAMIN 1645     BERRYHILL RD          CUMMING GA      30041        Sep 1 2020   WV
                       FULTON    12226544   ANDERSON MARIA       GLORIA    510     INLET WOODS CT        ALPHARETT AGA   30005        Jul 1 2020   FL
                       FULTON    11053026   AMUNDSON BERET       ELISE     615     LINWOOD AV4           ATLANTA    GA   30306        Jun 1 2020   MA
                       FULTON    01776737   CLARK      RUSSELL   WADE      2000    W CAVENDISH CT        ALPHARETT AGA   30022-7121   Oct 1 2020   FL
                       FULTON    05485794   ARNOLD     CARLETTA RENEE      1150    COLLIER RD APT P2     ATLANTA    GA   30318        Aug 1 2017   NY
                       FULTON    07063359   CAMPBELL MONTURE ROMAR         4725    WALTON XIN APT 3310   ATLANTA    GA   30331        Apr 1 2019   MD
                       FULTON    10504491   CHANG      WILLIAM   WON-JAE   710     HIGHMEADE TER         ALPHARETT AGA   30005        Jun 1 2019   MA
                       FULTON    11745057   BROWN      REILLY    JOSEPH    534     HIGHLAND PARK TRL     SANDY SPRI GA   30350        Jun 1 2020   SC




  Ex. 2 to Petition:
                       FULTON    11618575   BRICKELL ELSHARON KAYE         250     PHARR RD N APT 1110   ATLANTA    GA   30305        Jun 1 2020   PA




Braynard Declaration
                       FULTON    11915081   CHOI       JIN       MYUNG     525     GLEN IRIS DRUNIT 2338 ATLANTA    GA   30308        Aug 1 2020   IL
                       FULTON    11669588   BOROCHANEETHAN                 1045    PIEDMONT A UNIT 311   ATLANTA    GA   30309        Jul 1 2019   DC
                       FULTON    07457330   BROWN      PORSHA    CHEBANESE 898     OAK ST SW APT 3424    ATLANTA    GA   30310        Aug 1 2019   TN
                       FULTON    10159238   CHASE      CARTER    JUDSON    44      PEACHTREE UNIT 824    ATLANTA    GA   30309        Jan 1 2019   FL
                       FULTON    03872807   DAWSON     JOHN      CALVIN    210     AXTON CT              ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON    04608580   DAWSON     JOHN      RALPH     10410   HIGH FALLS CIR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON    06984156   DAWSON     KEVIN     WAYNE     905     UNITED AVE SE         ATLANTA    GA   30316        Jan 1 2017   LA
                       FULTON    02599119   DAWSON     MICHEL    R         210     AXTON CT              ROSWELL GA      30076-3716   Oct 1 2020   SC
                       FULTON    04653607   DAWSON     SHERRI    LYNN      10410   HIGH FALLS CIR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON    05825707   BRINSON    TEQUILA   LENNETTE 304      MOSSYCUP DR           ATLANTA    GA   30213        Jul 1 2020   TX
                       FULTON    11063095   BAKER      MARJORIE ANNE       675     PONCE DE L UNIT E512 ATLANTA     GA   30308        Jun 1 2018   DC
                       FULTON    10507354   BROWN      LONDON    GABRIELLE 1750    COMMERCE APT 3428     ATLANTA    GA   30318        Jan 1 2020   MI
                       FULTON    10067871   BOWMAN     BARBARA   JEANETTE 12060    STONE BROOK CV        ALPHARETTAGA    30009        May 1 2018   CA
                       FULTON    08107210   CHAN       SELINA              202     TRAMMELL PL           ALPHARETTAGA    30009        Aug 1 2020   PA
                       FULTON    10796547   CHANDLER CARLY       ALEXANDRIA2108    DREW DR NW            ATLANTA    GA   30318        Jul 1 2020   TN
                       FULTON    06301750   DELBERT    JANET     SUSAN     541     CARRIAGE DR NE        ATLANTA    GA   30328        Sep 1 2020   IA
                       FULTON    04765345   CESSNA     DENISE    ILENE     303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    04768371   CESSNA     GREGORY DEA         303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    08671274   CESSNA     REBECCA   GRACE     303     W COUNTRY DR          JOHNS CREEGA    30097        Oct 1 2020   AL
                       FULTON    12097114   COX        BRITTNEY ALEXANDRIA4024     WISTERIA LN SW        ATLANTA    GA   30331        Aug 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 528 of 571




                                                                                          Page 16
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        IS

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       FULTON   11306814   HUBBARD SHARON        D'MITRIS   1950   LOCH LOMOND TRL SW ATLANTA       GA   30331        Nov 1 2019   FL
                       FULTON   12755963   GINGRAS   JEFFREY                3530   ATLANTA AVE           ATLANTA    GA   30354        Aug 1 2020   CO
                       FULTON   08078457   FRANCENDE GREGORY     M          1171   E ROCK SPRINGS RD NE ATLANTA     GA   30306        Dec 1 2019   IL
                       FULTON   06682024   FRANCESCH ALKA                   3561   MOUNT VERNON DR       EAST POINT GA   30344        Jun 1 2020   VA
                       FULTON   10906850   DEPAOLO   MICHAEL                2472   PINEHURST RDG         COLLEGE P AGA   30337        Nov 1 2019   LA
                       FULTON   10893353   DEPAOLO   REENA       K          2472   PINEHURST RDG         COLLEGE PAGA    30337        Nov 1 2019   LA
                       FULTON   08512698   DEMARAIS LISA         CATHERINE 2402    TREELODGE PKWY        ATLANTA    GA   30350        Sep 1 2020   CA
                       FULTON   10313775   CROWN     ROBERT      TYLER      60     11TH ST NE APT 1704   ATLANTA    GA   30309        Jul 1 2020   TN
                       FULTON   06738084   COLLINS   TIMOTHY                1124   WYLIE ST SE B302      ATLANTA    GA   30316        Apr 1 2018   IL
                       FULTON   03590434   FUCHS     NICHOLAS    JAMES      4950   SADDLE BRIDGE LN      ALPHARETT AGA   30022-8157   Jan 1 2020   VA
                       FULTON   05658156   HEARD     GARFIELD               1735   PEACHTREE UNIT 133    ATLANTA    GA   30309        Nov 1 2019   AZ
                       FULTON   06902169   HANKEY    BRETT       THOMAS     770    OWENS LAKE RD         ALPHARETTAGA    30004        Oct 1 2020   SC
                       FULTON   02529428   HANKEY    JENNIFER    PARKER     770    OWENS LAKE RD         ALPHARETTAGA    30004        Oct 1 2020   SC
                       FULTON   11146644   HAYNES    CASEY       LANE       525    GLEN IRIS DRUNIT 2522 ATLANTA    GA   30308        Nov 1 2018   MD
                       FULTON   10227171   GAS       AARON       LAMAR      7771   SHERTALL ST           FAIRBURN GA     30213        May 1 2020   VA
                       FULTON   11909861   HAYES     MADISON     ELIZABETH 502     N HIGHLAND AVE NE     ATLANTA    GA   30307        Jul 1 2020   DC
                       FULTON   01744855   HAYES     SHAWNNA     G          281    UNIVERSITY AVE SW     ATLANTA    GA   30310        Aug 1 2020   FL
                       FULTON   08663642   GRIGORESC RADU        IONUT      5803   SPRING CREEK LN       SANDY SPRI GA   30350        Oct 1 2020   MD
                       FULTON   10951626   DUNN      PASTEL      KIRSTEN-BRA3328   WALNUT RDG            ATLANTA    GA   30349        Jul 1 2019   MD
                       FULTON   06484132   HOGAN     VIRGINIA    PATRICIA   4825   NORTHWAY DR NE        ATLANTA    GA   30342        Sep 1 2020   NC
                       FULTON   12144364   GRIER     RANDIE      KAY        6200   BAKERS FERAPT 1116    ATLANTA    GA   30331        Aug 1 2019   CA
                       FULTON   10385929   GRIESSBACHADAH        IRENE MILDE1020   PIEDMONT A UNIT 1701 ATLANTA     GA   30309        Jan 1 2019   NY
                       FULTON   02531307   HARDY     JULIANNE    H          3051   OAKDALE RD            HAPEVILLE GA    30354-1051   Sep 1 2020   NC
                       FULTON   08908385   HARRIS    CAROLE      VIRGINIA   2881   PEACHTREE STE 803     ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   01999882   JACKSON   ELIZABETH   HENDRICKS 704     SWEET APPLE CIR       ALPHARETT AGA   30004        Oct 1 2020   CA
                       FULTON   11197626   HARRIS    ARTHUR      HOLCOMB 3501      ROSWELL RDAPT # 211   ATLANTA    GA   30305        Mar 1 2020   VA
                       FULTON   07941789   GROOM     PHILIP                 1161   SHERIDAN R UNIT # 1   ATLANTA    GA   30324        Jan 1 2017   SC




  Ex. 2 to Petition:
                       FULTON   10716815   GOGINSKY ANNA         THERESE    310    RUMFORD PT            ATLANTA    GA   30350        Sep 1 2019   SC




Braynard Declaration
                       FULTON   10227117   GOGINSKY PETER        JOSEPH     310    RUMFORD PT            ATLANTA    GA   30350        Sep 1 2019   SC
                       FULTON   06684585   GOHN      ANDREW      WARREN     267    PETERS ST SUNIT 206   ATLANTA    GA   30313        Apr 1 2020   CO
                       FULTON   08833023   IRANIKHAH SINA                   6395   WHITESTONE PL         DULUTH     GA   30097        Jan 1 2018   NY
                       FULTON   10484783   IRETON    DANIELLE    LYN        133    TEAL CT               ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   02693244   EVANS     ELIZABETH   V          5245   WOODRIDGE FOREST TRLATLANTA      GA   30327        Oct 1 2020   MT
                       FULTON   07691097   EVANS     JIMIKA      COLLETTE 2800     MARTIN LUT C8         ATLANTA    GA   30311        Jul 1 2020   NC
                       FULTON   07966005   IVES      MICHELLE    SUE        195    14TH ST NE #2608      ATLANTA    GA   30309        Apr 1 2020   FL
                       FULTON   08404718   IVIE      GARRETT     WILLIAM    455    SILVER PINE TRL       ROSWELL GA      30076-3364   Jun 1 2017   NJ
                       FULTON   10649024   DWORKIN   ELIZABETH   RACHEL     310    BRISTLE STONE LN      ALPHARETTAGA    30005-5014   Oct 1 2020   NC
                       FULTON   10939850   GOPALAKRISABHINAV                3324   PEACHTREE UNIT # 2110 ATLANTA    GA   30326        Oct 1 2018   TX
                       FULTON   03712014   GUYTON    ELIZABETH   MARY       8830   HUNTCLIFF TRCE        ATLANTA    GA   30350        Feb 1 2020   FL
                       FULTON   12426068   GUYTON    OLIVIA      GRACE      8830   HUNTCLIFF TRCE        ATLANTA    GA   30350        Feb 1 2020   FL
                       FULTON   02565714   JOHNSON LEEVERNE                 3270   MOUNT OLIVE RD        ATLANTA    GA   30344        Jan 1 2020   TX
                       FULTON   10957883   KEARNEY   DEREK       MICHAEL    222    COLONIAL H UNIT 2233  ATLANTA    GA   30309        Sep 1 2020   CA
                       FULTON   10375376   KAY       SYLVIA                 604    ORMEWOOD AVE SE       ATLANTA    GA   30312        Jun 1 2020   NY
                       FULTON   10957878   KAYS      KRISTIN     ALEXIS     455    14TH ST NW UNIT 451   ATLANTA    GA   30318        Jun 1 2019   TX
                       FULTON   10914445   O'FARRELL GEORGIA     CAMILLE    1021   EDIE AVE SE           ATLANTA    GA   30312        Jun 1 2020   CA
                       FULTON   12432433   O'GRADY   MARI        CHIN       4035   EDGECOMB DR           ROSWELL GA      30075        Oct 1 2020   SC
                       FULTON   12588445   O'MAHONY AMAIA        KRISTIN    3432   PIEDMONT R APT # 112  ATLANTA    GA   30305        Aug 1 2020   FL
                       FULTON   11988160   O'MARA    DALLAS      LORRAINE 360      PHARR RD N APT 258    ATLANTA    GA   30305        Aug 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 529 of 571




                                                                                          Page 17
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       FULTON   05104059   O'NEAL     DENISE    GRACE      1401    W PACES F E UNIT 3301 ATLANTA    GA   30327        Aug 1 2020   TX
                       FULTON   11072852   KAUFMAN MATTHEW PHILLIP         955     JUNIPER ST UNIT 2226  ATLANTA    GA   30309        Aug 1 2020   NY
                       FULTON   10827212   KAUFMAN NATALIE      MARIE      955     JUNIPER ST UNIT 2226  ATLANTA    GA   30309        Aug 1 2020   NY
                       FULTON   11661240   JONES      BETH      STERNLICHT 524     SANDRINGHAM DR        ALPHARETT AGA   30004        Oct 1 2020   FL
                       FULTON   10133268   JONES      BOLAND    TIMOTHY    3303    CHATHAM RD NW         ATLANTA    GA   30305        Sep 1 2020   AL
                       FULTON   12614956   LEGG       ANNABELLE ASHLEY     590     DARTINGTON WAY        ALPHARETTAGA    30022        Aug 1 2020   TX
                       FULTON   02547205   LEGGETT    KIANA     JEANNINE 1737      VENETIAN DR SW        ATLANTA    GA   30311        Jan 1 2020   VA
                       FULTON   11338079   LEIFELD    SARAH     MICHELLE 10021     CICERO DR             ALPHARETTAGA    30022        Aug 1 2019   MD
                       FULTON   11210384   LEIGH      BENJAMIN ALAN        1824    DEFOOR AVEAPT 5011    ATLANTA    GA   30318        Mar 1 2020   VA
                       FULTON   12315082   KELLY      CHRISTOPHER          325     HIGHLAND PARK TRL     SANDY SPRI GA   30350        Oct 1 2020   VA
                       FULTON   12340371   MILLIGAN   KAYLEN    LARNELL    802     ASHLEY LN             ALPHARETT AGA   30022        Sep 1 2020   TN
                       FULTON   10908646   MILLMAN    ALEXANDER JAMES      1101    JUNIPER ST APT # 720  ATLANTA    GA   30309        Mar 1 2019   AP
                       FULTON   12498007   KUMMET     ALEXANDRA BRITTANY 114       CITYLINE AVE NE       ATLANTA    GA   30308-2445   Sep 1 2020   MD
                       FULTON   10255977   MILLER     CLAIRE    RIGGS      1067    ALTA AVE NEAPT 28     ATLANTA    GA   30307        Jun 1 2020   IL
                       FULTON   07385345   OKONKWO ADATEE       IFEOMA     1254    DEFOOR VIL APT 214    ATLANTA    GA   30318        Jul 1 2020   TX
                       FULTON   06733196   OKONOKHUAMAGDALENE LORA         928     WASHINGTON ST SW      ATLANTA    GA   30315        Mar 1 2017   MD
                       FULTON   06907680   OKUMA      ESE       JULIET     200     N HIGHLAND UNIT 206   ATLANTA    GA   30307        Jun 1 2017   MD
                       FULTON   12514318   OKUSAGA AMBER        TAWAKALITU1400     W PEACHTR UNIT 2204 ATLANTA      GA   30309        Jun 1 2020   VA
                       FULTON   08226462   PETTENGILL SHANNA    LEIGH      1824    DEFOOR AVEAPT 4307    ATLANTA    GA   30318        Oct 1 2020   TN
                       FULTON   08879224   NICOLAE    TEODORA              205     12TH ST NE APT 914    ATLANTA    GA   30309        Apr 1 2020   NY
                       FULTON   03504059   NICOLINI   GARY                 1305    ROSEMARY LN           EAST POINT GA   30344        Sep 1 2020   FL
                       FULTON   04995440   NICOLOSI   ALICE     KATHLEEN 5475      BETHLEHEM RD          FAIRBURN GA     30213        Feb 1 2017   OR
                       FULTON   06839383   NIELSEN    KYLE      CHRISTIAN 547      ATLANTA AV APT 1      ATLANTA    GA   30315        Aug 1 2020   NY
                       FULTON   12752662   JANSSON    KARL      CASEY      1010    W PEACHTR APT 346     ATLANTA    GA   30309        Oct 1 2020   TX
                       FULTON   10878035   JANTZ      BRIAN     JEROME     120     HYDRANGEA CT          ALPHARETT AGA   30005        May 1 2018   OR
                       FULTON   12767699   HUGHES     HEATHER   MARIE      3481    AVENSONG VILLAGE CIR MILTON      GA   30004        Jul 1 2017   VA
                       FULTON   02547448   HUGHES     KARMEN    N          2888    KAREN RD              COLLEGE PAGA    30337        Mar 1 2020   NC




  Ex. 2 to Petition:
                       FULTON   04801676   PHILIPP    KYLE      E          6400    BRIDGEWOOD VALLEY RDSANDY SPRI GA     30328        Oct 1 2020   VT




Braynard Declaration
                       FULTON   07079689   PHILIPP    PREEYA               6400    BRIDGEWOOD VALLEY RDSANDY SPRI GA     30328        Oct 1 2020   VT
                       FULTON   10894194   HUSSEY     PETER     RICHARD    221     AFFIRMED CT           ALPHARETTAGA    30004        Oct 1 2019   SC
                       FULTON   04957760   OPARAH     CHINENYE OBIOMA      230     HUDSON RDG            FAIRBURN GA     30213        Aug 1 2020   MD
                       FULTON   11882304   ORDONEZ CHRISTIAN JAMES         664     WILLOW HEIGHTS DR NE ATLANTA     GA   30328        Aug 1 2020   FL
                       FULTON   10616410   PICK       GABRIELLE JOCELYN    13985   HAYSTACK LN           MILTON     GA   30004        Sep 1 2020   VA
                       FULTON   02079413   REEDY      TYRONE               670     GRADY PL SW           ATLANTA    GA   30310        Sep 1 2020   NC
                       FULTON   08062042   KAMP       GREGORY HOWARD       370     EAGLES PASS           ALPHARETTAGA    30004        Sep 1 2019   NY
                       FULTON   04228492   PARRY      WILLIAM   RICHARD    1202    BEAVER CREEK RD       ALPHARETTAGA    30022        Aug 1 2019   TX
                       FULTON   11212446   KOROL      ANDREW    JON        240     OLD IVY RD NE         ATLANTA    GA   30342        Apr 1 2019   DE
                       FULTON   05164546   KOROTKY CHRISTOPHEGENE          11235   AVERY COVE CT         ALPHARETT AGA   30022        Dec 1 2019   CA
                       FULTON   10155341   KOSANDA TYLER        DAVID      2479    PEACHTREE APT 1017    ATLANTA    GA   30305        Nov 1 2019   CO
                       FULTON   03416298   KALDROVICSKARA       DENISE     635     OAK FARM LN           ALPHARETT AGA   30004        Aug 1 2020   AL
                       FULTON   04247924   MALLOW     BRADLEY   J          1590    N MORNINGSIDE DR NE ATLANTA      GA   30306        Oct 1 2020   MA
                       FULTON   10072098   PATE       WILLIAM   FRANKLIN 1011      BRISTOL CT            ALPHARETTAGA    30022        Aug 1 2020   NC
                       FULTON   05954805   RAINEY     CLAUDETTE EIDICA JOHN753     MILLER RUN            COLLEGE PAGA    30349-1048   Oct 1 2020   CT
                       FULTON   05956377   RAINEY     CLIFTON              753     MILLER RUN            COLLEGE PAGA    30349-1048   Oct 1 2020   CT
                       FULTON   11605259   REESE      DANIEL    MERRITT    105     ROANOKE AVE NE        ATLANTA    GA   30305        Oct 1 2020   ID
                       FULTON   11397327   LANDRUM CHRISTOPHELYNN          695     SAINT REGIS LN        ALPHARETT AGA   30022        Aug 1 2020   FL
                       FULTON   08774496   LANDRUM KAREN        SUZANNE    695     SAINT REGIS LN        ALPHARETTAGA    30022        Aug 1 2020   FL
                       FULTON   06958214   ROWLEY     DAVID     D          5492    GLENRIDGE UNIT 568    ATLANTA    GA   30342        Oct 1 2020   MA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 530 of 571




                                                                                          Page 18
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Si

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FULTON     06965485   ROWLEY     DEBORAH   R          5492    GLENRIDGE APT # 568  ATLANTA    GA   30342        Oct 1 2020   MA
                       CHATHAM    06042374   BARNES     ROBERTA   CHERYL     504     E GWINNETT ST        SAVANNAH GA     31401        Apr 1 2020   OH
                       CHATHAM    11521973   BARONE     RAEJEAN   LYNN       612     VIRGINIA AVE         SAVANNAH GA     31404        Jul 1 2020   NC
                       CLARKE     05160812   ALLYN      AZOR      GUERRY     205     WOODSTON EAPT 12     ATHENS     GA   30605        Sep 1 2020   TX
                       CLARKE     03920660   ALVERSON WHITNEY     SHIELDS    292     TARA WAY             ATHENS     GA   30606-2460   Dec 1 2019   CO
                       COBB       06080685   BURLINGTONCAROL      A          574     BERKELEY LN NE       KENNESAW GA     30144        Jul 1 2019   TN
                       CLAYTON    08185474   GREEN      ERIKA     TRANAE     4124    JOUSTING CT          CONLEY     GA   30288        Sep 1 2017   NC
                       CLAYTON    10123491   GREEN      EUNICE    LAING      7108    STANLEY LN           JONESBOR O GA   30236        Mar 1 2020   NC
                       CLARKE     11038627   SYERSAK    JACOB                250     HILLSIDE ST APT B    ATHENS     GA   30601        Jul 1 2018   PA
                       CLARKE     10512191   TALLENT    ELISE     ELIANNA    101     STONE MILL APT 33    ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     00735746   TATA       TRACY     LYNN       755     EPPS BRIDG APT 403   ATHENS     GA   30606        Apr 1 2020   VA
                       CHEROKEE   03057120   BARRETT    KATRINA   KAY        1060    LEGACY WALK          WOODSTOCKGA     30189        Jul 1 2020   VA
                       CHATHAM    08431843   HUBER      STEPHAN   DOMINIC    23      WABASH CT            SAVANNAH GA     31406        Dec 1 2019   AE
                       CHEROKEE   11206686   OLGER      MICHAEL   JAMES      207     WILDWOOD WAY         CANTON     GA   30114        Oct 1 2020   MI
                       CHEROKEE   04722107   LOCKLER    PHILLIP   WAYNE      134     BIRCHWOOD PASS       CANTON     GA   30114        Aug 1 2020   TX
                       CHEROKEE   08541155   LOGAN      DALE      LEE        3945    CHERRY GROVE RD      BALL GROUNGA    30107-3299   Dec 1 2017   FL
                       CHATHAM    12762908   PEREZ      IVAN                 308     BRIGHTON WOODS DR    POOLER     GA   31322        Oct 1 2020   FL
                       CHATHAM    12371500   PERRY      ANTHONY   LEE        2334    OSPREY POINT CIR     POOLER     GA   31322        Aug 1 2020   FL
                       COBB       10072667   MOORE      JOSEPH    THOMAS     1182    REGAL HILLS LN       MABLETON GA     30126        Oct 1 2019   WA
                       CHATHAM    03160529   DORRIS     WILLIAM   JOSEPH     45      MOONLIGHT TRL        PORT WENTW GA   31407        Jun 1 2019   MA
                       CHATHAM    07408781   DOSTIE     AIMEE     MARIE      903     MONTGOMERY ST        SAVANNAH GA     31401        May 1 2020   ME
                       CARROLL    10424731   MITCHELL QUINN       BRAXTON    124     N HIGHWAY 113        CARROLLTO GA    30117        Nov 1 2019   FL
                       CLAYTON    07742377   SHEFFIELD STACEE                9098    DORSEY RD            RIVERDALE GA    30274        Oct 1 2020   MD
                       CLAYTON    12211820   NGUYEN     YEN       NGOC       9511    CREEKSIDE RD         JONESBORO GA    30236        Oct 1 2020   DE
                       CLAYTON    12499138   NICHOLS    JOI                  10503   CRABTREE DR          JONESBORO GA    30238        Oct 1 2020   FL
                       BARTOW     11227605   GOODSON VICTORIA     LYNN       103     KINGSTON POINTE      KINGSTON GA     30145        Oct 1 2020   FL
                       BEN HILL   12150051   CLARK      LESLEY    U          318     S GRANT ST APT 417   FITZGERALD GA   31750        Sep 1 2019   FL




  Ex. 2 to Petition:
                       COBB       11743804   BRENCO     TOREY     DANIEL     3340    CUMBERLAN 301        ATLANTA    GA   30339        Feb 1 2020   NC




Braynard Declaration
                       BRYAN      10602788   DEWINTER JENNIFER    L          219     BECKLEY DR           RICHMOND HGA    31324        Feb 1 2020   AE
                       BRYAN      11664136   DIAZ CISNERJESSICA   GRACIELA   70      KEPLER LOOP          RICHMOND HGA    31324        Jun 1 2018   AE
                       BRYAN      07354779   DIXON      JUDITH    ELAINE     18      MCDUFFIE DR          RICHMOND HGA    31324-4892   Jul 1 2020   TX
                       BIBB       07252312   DAVIS      MARK      ANTHONY    4594    N BEECHWOOD DR       MACON      GA   31210        Jul 1 2018   TX
                       BARTOW     11588697   OSBORNE DENNIS       ALLEN      5       WOODLAND BRIDGE DR ADAIRSVILLEGA     30103        Jul 1 2020   MI
                       CLAYTON    07420302   NOEL       BRAD      MCKINLEY   1132    LEHAVRE CT           HAMPTON GA      30228        Aug 1 2020   VA
                       CLAYTON    10914685   NORMAN     CAREEM    JAVONN     6511    MELANDRE DR          MORROW     GA   30260        Sep 1 2020   VA
                       CLAYTON    06293878   NORRIS     GRETA     LYNNE      714     FIELDSTONE PKWY      JONESBORO GA    30236        Aug 1 2019   MO
                       CHEROKEE   04690047   LANGLEY    DAVID     LEE        105     PERIWINKLE LN        WOODSTOCKGA     30188        Sep 1 2020   FL
                       COBB       08364132   MILLIGAN   KEITH     ALLEN      166     STANBROUGH DR        DALLAS     GA   30157        Oct 1 2020   VA
                       COBB       10806359   MARTI      DANIEL    ARMANDO    3528    KENNESAW STATION DR NKENNESAW GA     30144        Dec 1 2017   FL
                       CHATHAM    10980825   TIGERT     BRADY     EUGENE     303     LAKESIDE BLVD        PORT WENTW GA   31407        Jul 1 2020   SC
                       CHATHAM    10980812   TIGERT     SUSAN     LYNN       303     LAKESIDE BLVD        PORT WENTW GA   31407        Jul 1 2020   SC
                       CHATHAM    08844308   TIGHE      EMMA      LOU        115     ATKINSON AVE         SAVANNAH GA     31404        Dec 1 2018   AL
                       CLAYTON    11063148   JONES      IESHIA    MONIQUE    5865    SUMMERGLEN LN        COLLEGE PAGA    30349        May 1 2020   NC
                       COBB       08600930   POLYNE     MATTHEW   JORDAN     2377    BRITTANY LN          MARIETTA GA     30062        Jan 1 2020   NC
                       COBB       05179973   PONIER     HEIDI                3149    ELMENDORF DR NW      KENNESAW GA     30144        Jul 1 2020   OR
                       CHATHAM    07330718   INVENINATO JUSTIN    JAMES      301     NOBLE OAKSUNIT 2705 SAVANNAH GA      31406        May 1 2017   VA
                       CHATHAM    12691410   IPPOLITO   JOSEPH    CARLOS     7       CAPTAIN FERGUSON LN SAVANNAH GA      31411        Aug 1 2017   VA
                       BIBB       02563699   GILLESPIE LAURIE                845     WILLOW CREEK DR      MACON      GA   31204        Jul 1 2020   AL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 531 of 571




                                                                                            Page 19
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -•
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       BIBB       06379065   GILLILAND   CAMERON BEASLEY     771    WINDSOR RD            MACON      GA   31204        Aug 1 2019   LA
                       CHEROKEE   11765873   PERME       AMBER     DAWN      413    VIVIAN WAY            WOODSTOC KGA    30188        May 1 2020   VA
                       CHEROKEE   07553725   PERME       DANIEL    JOSEPH    413    VIVIAN WAY            WOODSTOCKGA     30188        May 1 2020   VA
                       CHEROKEE   08161594   PERRY       DANIEL    JOSEPH    3707   BROKEN ARROW LN       WOODSTOCKGA     30189-6169   Sep 1 2020   MI
                       CHEROKEE   08161691   PERRY       KATHLEEN ANN        3707   BROKEN ARROW LN       WOODSTOCKGA     30189-6169   Sep 1 2020   MI
                       CHEROKEE   05269297   PERSINGER   EUGENE    F         307    DOGWOOD HTS           CANTON     GA   30114-7764   Jul 1 2018   TX
                       CHEROKEE   08338976   PERSINGER   SHERON    P         307    DOGWOOD HTS           CANTON     GA   30114-7764   Jul 1 2018   TX
                       BARTOW     10860653   HEATH       RYAN      CLAY      21     CAPTAINS TURN SE      CARTERSVIL GA   30121        Jan 1 2020   AL
                       BARTOW     11801369   HEDRICK     JODIE     MOLNAR    16     CLAIRE CV NW          CARTERSVIL GA   30120        Aug 1 2020   CO
                       CLAYTON    08403964   BROWN       TOMEISHA DASHAUN 911       CAMERON LAAPT # 12    STOCKBRIDGGA    30281        Jul 1 2019   IL
                       CLARKE     11011167   STAPLETON   MIKAYLA   MARIE     4135   OLD LEXINGTON RD      ATHENS     GA   30605        Aug 1 2020   AK
                       CLARKE     07394711   STEFFEN     SAMANTHA ANN        1688   PRINCE AVE APT 207    ATHENS     GA   30606-6038   Oct 1 2020   FL
                       BARTOW     00869358   THATCHER    ROSA      T         17     MALLORY CT            CARTERSVIL GA   30121-9201   Sep 1 2020   AL
                       BARTOW     00675569   THOMAS      CARRIE    LYNN      83     TWO RUN TRCE NW       CARTERSVIL GA   30120-4340   Oct 1 2020   PR
                       CLAY       05231246   HILL        MALLORY   MELISA    104    JEFFERSON ST W        FORT GAINE GA   39851-3530   Mar 1 2018   AE
                       CLAY       11557605   KENDRICK    DANIEL    JAMES     244    TOWER RD              FORT GAINE GA   39851        May 1 2020   VA
                       CLAY       06422922   KENDRICK    JULIE     MARIE     244    TOWER RD              FORT GAINE GA   39851-3734   May 1 2020   VA
                       CHATHAM    11466208   DALE        NATHALIE SARAH      256    DURHAM PARK WAY       POOLER     GA   31322        Jan 1 2019   SC
                       COBB       05265342   GIOMETTI    LAUREN    LYNN      3260   NORMANDY CIR NE       MARIETTA GA     30062        Sep 1 2019   CO
                       BARTOW     05484420   GARREN      JAMES     ROBERT    492    WATERFORD DR          CARTERSVIL GA   30120        Jul 1 2020   SC
                       BARTOW     06939867   GARREN      TERESA    SHINALL   492    WATERFORD DR          CARTERSVIL GA   30120-6456   Jul 1 2020   SC
                       BARTOW     03833238   TUCKER      KIMBLEY   EVELYN    2608   HIGHWAY 140 NW        WHITE      GA   30184        Sep 1 2020   AL
                       BARTOW     06138352   TURNER      JULIE     ANN       12     LARSEN RDG            ADAIRSVILLEGA   30103        Jun 1 2020   WA
                       BRYAN      11680205   MOFFAT      VANESSA   TORRES    27     SHADY HILL CIR        RICHMOND HGA    31324        Sep 1 2020   VA
                       CHATHAM    08526657   NECK        LINDSAY   TAYLOR    112    DAVIDSON AVE          SAVANNAH GA     31419        Jun 1 2020   TX
                       CHATHAM    11226535   JACKSON     CHRISTOPHEBLAKE     459    MALL BLVD APT 77      SAVANNAH GA     31406        Aug 1 2020   SC
                       CHEROKEE   00510438   STANLEY     ROBERTA   BURRIS    236    FAYE DR               CANTON     GA   30114-9752   Jun 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   10192087   SHIPLEY     JOHN      THOMAS    506    BLUE RIDGE WAY        CANTON     GA   30114        Oct 1 2020   TN




Braynard Declaration
                       CAMDEN     08637475   LEE         TERRIS    ROBERT    190    SUNSET VISTA CIR      SAINT MARY GA   31558-4273   Oct 1 2020   FL
                       CAMDEN     01886665   LEONARD     NINA      COLEMAN 804      RIVERVIEW DR E        SAINT MARY GA   31558        Oct 1 2020   FL
                       CAMDEN     11296743   LEONARD     WISAANAA MUALIMM-AK620     EAGLE BLVD            KINGSLAND GA    31548        Sep 1 2018   FL
                       CARROLL    02176398   JOHNSON     MATTHEW YORK        100    TIMBER RIDGE TRL      CARROLLTO GA    30117        Oct 1 2017   FL
                       COBB       10336443   KENNERLY    DERRIKA   DANIELLE  2699   DELK RD SE D          MARIETTA GA     30067        Aug 1 2017   FL
                       COBB       10415569   HOSMAN      KYLE      WILSON    3804   REECE FARMS CT        POWDER SP GA    30127        Jul 1 2017   MD
                       COBB       10424138   HOSMAN      MICHELLE ELAINE     3804   REECE FARMS CT        POWDER SP GA    30127        Jul 1 2017   MD
                       COBB       03086746   HOTINGER    BRENDA    VAUGHAN 4997     BENT OAK DR NW        ACWORTH GA      30101-8422   Oct 1 2020   VA
                       COBB       03086765   HOTINGER    PAUL      JOSEPH    4997   BENT OAK DR NW        ACWORTH GA      30101-8422   Oct 1 2020   VA
                       COBB       06025962   HOULE       BRANDI    NICOLE    21     VALLEY FOREST LN SE   SMYRNA     GA   30082        Sep 1 2020   FL
                       COBB       10619297   HOULE       CASEY     JAMES     2170   BEECH VALLEY DR SE    SMYRNA     GA   30080        Aug 1 2020   WA
                       COBB       03074195   HOULE       DENISE    ANN       21     VALLEY FOREST LN SE   SMYRNA     GA   30082        Sep 1 2020   FL
                       CHEROKEE   10231750   GAYLORD     SARAH     REBECCA   30     LAUREL CAN 9308       CANTON     GA   30114        Jan 1 2020   TX
                       CLARKE     04882755   PAGE        CRAIG     WILLIAM   310    RUMSON RD UNIT 501    ATHENS     GA   30605        Oct 1 2019   SC
                       BURKE      12477640   COHN        ASHLEY    SUSAN     526    S LIBERTY ST          WAYNESBORGA     30830        May 1 2020   OR
                       CLAYTON    05892317   HILL        MARSHAWNASHAELA     6761   RIVER ROAD CT         JONESBOR O GA   30236-1332   Jun 1 2019   PA
                       CLAYTON    07970645   HILL        NATHANIEL           8537   REGENT ST             JONESBORO GA    30238-7047   Jul 1 2020   TX
                       CHEROKEE   10270251   CRALEY      ELGIN     JAMES     2304   BRANDON ST            WOODSTOCKGA     30188        Apr 1 2020   MI
                       COBB       12161648   MARONE      ANDREA    PETRONELLO3261   ANDANTE DR NE         MARIETTA GA     30062        May 1 2020   RI
                       CHATHAM    06507969   MEEKS       SUSAN     LYNN      1408   E 48TH ST             SAVANNAH GA     31404        Apr 1 2020   CT
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 532 of 571




                                                                                           Page 20
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       CHATHAM    11951777   MELLOW    ELENA     VLADIMIRO V 412     E PARK AVE           SAVANNAH GA     31401        Oct 1 2020   ME
                       CHATHAM    07230485   KEENAN    DELORES   JUNE        709     OLD MILL RD          SAVANNAH GA     31419-2819   Aug 1 2020   SC
                       CHATHAM    07233818   KEENAN    GEORGE    DELANEY     709     OLD MILL RD          SAVANNAH GA     31419-2819   Aug 1 2020   SC
                       CLARKE     02894634   SHARPE    HOWELL    MCEACHIN 290        ROCKY DR             ATHENS     GA   30607        Apr 1 2020   SC
                       CHEROKEE   12203939   HARRELL   JESSICA   LUPER       110     VALDOSTA AVE         CANTON     GA   30114        Mar 1 2020   NC
                       CHEROKEE   12203961   HARRELL   WILLIAM   BLAKE       110     VALDOSTA AVE         CANTON     GA   30114        Mar 1 2020   NC
                       CARROLL    10613347   DENNINGER KIRSTIE   CORRIE      155     PATE RD              WHITESBURGGA    30185        Aug 1 2018   FL
                       CATOOSA    00422409   WHITE     J         RICHARD     328     LEE DR               RINGGOLD GA     30736-5538   Sep 1 2020   TN
                       CATOOSA    00422410   WHITE     KIMELA    REECE       328     LEE DR               RINGGOLD GA     30736-5538   Sep 1 2020   TN
                       CATOOSA    04795047   BROWN     GERALD    STEPHEN     201     SHELBY ST            FORT OGLETGA    30742-3722   Dec 1 2019   TN
                       BLECKLEY   06976287   DAVIS     ELIZABETH ELLEN       128     S SECOND ST          COCHRAN GA      31014        Sep 1 2020   MA
                       CLAYTON    01719730   BROOKS    STEVE     D           8735    TWIN OAKS DR         JONESBORO GA    30236-5151   Jul 1 2020   OR
                       COBB       05775759   CHALLAGALLGOUTAM    N           3425    RIVERS CALL BLVD     ATLANTA    GA   30339-5662   Jan 1 2017   MD
                       COBB       06028692   CHALLAGALLMADHAVI               3425    RIVERS CALL BLVD     ATLANTA    GA   30339-5662   Jan 1 2017   MD
                       CAMDEN     11645561   PERALTA   LUCAS     NOLAN       143     WREN RD              KINGSLAND GA    31548        Jul 1 2019   OR
                       CAMDEN     10167855   PERE      CHRISTOPHEBRYAN       300     BATEAU DR            SAINT MARY GA   31558        Jun 1 2017   VA
                       CAMDEN     12477034   PETERSON JENNIFER CHRISTY       206     W GALLOP ST          SAINT MARY GA   31558        Jul 1 2020   AL
                       COBB       00880344   HUBBARD NATALIE     ALAYNE      3641    BLAKEFORD WAY        MARIETTA GA     30062-5393   Jul 1 2020   AL
                       COBB       10500214   HUCK      KIMBERLY JOY          1510    DOLCETTO TRCE NW     KENNESAW GA     30152        Aug 1 2020   SD
                       COBB       10957749   NATANIEL CARMEN     MASIEL      414     ABBEYGLEN WAY NW     KENNESAW GA     30144        Jun 1 2020   KY
                       BARTOW     11243038   HARRIS    KATIE     LENORE      6213    EMERALD SPRINGS DR SEACWORTH GA      30102        Sep 1 2019   FL
                       CLAYTON    11803068   PARKER    ERICA     ELAINE      4619    RYAN RD              CONLEY     GA   30288        Feb 1 2020   MD
                       COBB       03114574   BINFORD   REBECCA   KAY         2465    INSDALE TRCE NW      ACWORTH GA      30101        Jun 1 2020   FL
                       CHATHAM    06302685   VEILLEUX  JAKE      THOMAS      158     AQUINNAH DR          POOLER     GA   31322        Sep 1 2020   AZ
                       CHATHAM    10727783   VICKERY   STEVEN    LEE         1401    WASHINGTON AVE       SAVANNAH GA     31404        Feb 1 2020   VA
                       CHATHAM    10609260   VIGIL     JOSE      MANUEL TRU106       BAYSPRINGS PL        SAVANNAH GA     31405        Aug 1 2018   AP
                       CLAYTON    05542767   GRIFFIN   BRIONE    KENYEL      2087    GROVE WAY            HAMPTON GA      30228        Aug 1 2020   NC




  Ex. 2 to Petition:
                       CATOOSA    11667587   SIMS      CHRISTOPHEMITCHELL 3          WALKER AVEAPT A      FORT OGLETGA    30742        Oct 1 2020   TN




Braynard Declaration
                       CHATHAM    08071415   GLASGOW BEVERLY     MARIE       647     ORCHARD ST           SAVANNAH GA     31405        Dec 1 2018   NY
                       CHATHAM    07659029   HAMMRICH ASHLEE     BROOKE      201     LAKEPOINTE DR        SAVANNAH GA     31407        Feb 1 2017   AL
                       CHEROKEE   11201426   SIMOES    MAKAYLA   JOURNEE     1551    HOWELL BRIDGE RD     BALL GROUNGA    30107        Aug 1 2020   FL
                       CHEROKEE   12191044   SIMOES    REYNA     GRACE       1551    HOWELL BRIDGE RD     BALL GROUNGA    30107        Aug 1 2020   FL
                       CHARLTON   00046481   STEPHENSO JOHN      E           2066    PAXTON RD            FOLKSTON GA     31537        Mar 1 2017   FL
                       CLAYTON    06938090   BLADE     JASMINE   ELAINE      4625    MITCHELLS RIDGE DR   ELLENWOO DGA    30294        Sep 1 2020   TX
                       CLARKE     10775755   WILSON    CAITLYN   DAKOTA      127     CENTER PARK LN       ATHENS     GA   30605        Aug 1 2020   FL
                       CHATHAM    07450130   JOHNSON GEOFFREY L              2425    HAWAII AVE           SAVANNAH GA     31404-3165   Jul 1 2020   VA
                       CHATHAM    11602608   BIGGS     SPENCER   LEIGH       2       HAWKHORN CT          SAVANNAH GA     31407        Sep 1 2020   SC
                       CHATHAM    08660929   LEVINE    AMY       BETH        7207    SKIDAWAY R APT A2    SAVANNAH GA     31406        Mar 1 2020   NY
                       COBB       06484083   COLLINS   LASHANDA RENEE        5230    MEMORIAL LN          POWDER SP GA    30127        Nov 1 2017   TX
                       COBB       03191958   POTTER    SHIRLEY   JOAN        4531    CINDY LN NW          KENNESAW GA     30144-1227   Aug 1 2019   MI
                       CLAYTON    05700303   ODUM      JAMES     DEVON       855     BIRCH ST             FOREST PARGA    30297        Sep 1 2020   TX
                       CLAYTON    08748250   OGUNDIPE JASMINE    MORENIKE 2041       ROSEMONT CT          JONESBORO GA    30236        Aug 1 2017   TN
                       CLAYTON    07413800   JACOBS    DOMINIQUE             10597   ASPENWOOD CT         JONESBORO GA    30238        Dec 1 2016   HI
                       CLAYTON    12907103   JACOBS    DURELL    MONTAVIOU 10597     ASPENWOOD CT         JONESBORO GA    30238        Dec 1 2016   HI
                       BALDWIN    04798906   COLLINS   GWENETTE DENISE       367     DOLES BLVD UNIT B    MILLEDGEVILGA   31061        Dec 1 2018   FL
                       BANKS      10853569   HEWELL    MAKAYLA   JAQUETTA 284        WALNUT DR            ALTO       GA   30510        Jul 1 2020   MO
                       BANKS      07079332   HILL      JASON     A           145     LOGGINS RD           COMMERCE GA     30529        Aug 1 2020   SC
                       BRYAN      05935693   TAYLOR    CASEY     FRANKLIN 85         OAK RD S             RICHMOND HGA    31324        Jul 1 2020   TX
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 533 of 571




                                                                                            Page 21
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       BRYAN      12376256   TAYLOR    MARYAH    KNOELLE     370    WICKLOW DR           RICHMOND HGA    31324        Apr 1 2020   AZ
                       BRYAN      05006783   TAYLOR    MEGAN     COOPER      85     OAK RD S             RICHMOND HGA    31324        Jul 1 2020   TX
                       BRYAN      12473977   TAYLOR    SHAWNA    MARIE       35     COLEMAN CT           RICHMOND HGA    31324        Jul 1 2020   AZ
                       BARTOW     04300246   HORN      JAMES     SHANNON     33     BOBWHITE TRL         CARTERSVIL GA   30120        May 1 2018   FL
                       CLAYTON    06792696   RICHARDSONRHONDA    RENA        4693   SHADED OAK LN        FOREST PA RGA   30297        Jul 1 2020   MS
                       CLAYTON    06136138   RIDGNAL   AERIAL    MILYN       221    UPPER RIVE #14C      JONESBORO GA    30236        Aug 1 2020   AL
                       CATOOSA    12327585   DEPONCEAULEIGH      ANN         75     RAIN DANCE CIR       RINGGOLD GA     30736        Dec 1 2019   TN
                       CHEROKEE   00502818   OWEN      DEBORAH JOYCE         275    MCCOLLUM RD          CANTON     GA   30115-8253   Mar 1 2020   FL
                       BRANTLEY   10543188   STRAYER   HOLLY     JOY         144    MAIZE RD   APT#12    WAYNESVILLGA    31566        Jul 1 2017   FL
                       BRYAN      10541650   PIPER     ALEXANDRA JORDAN      41     RIVER PARK PL        RICHMOND HGA    31324        Mar 1 2019   PA
                       COBB       04123749   BELIN     ADRIENNE MICHELLE     1058   WESTFIELD TRCE SE    SMYRNA     GA   30082        Apr 1 2020   AL
                       BARROW     06740994   WATSON    MARCUS    D           938    LOCHWOLDE LN         BETHLEHEM GA    30620-3124   Jan 1 2020   FL
                       BARROW     03407195   WATSON    MELVIN    LOUIS       938    LOCHWOLDE LN         BETHLEHEM GA    30620-3124   Jan 1 2020   FL
                       COBB       05265371   JENKINS   TRAVIS                1714   ENGLISH IVEY LN NW   KENNESAW GA     30144        Jan 1 2018   MO
                       COBB       10889684   JOINES    NICHOLAS BRYANT       830    E LAKE PKWY          MARIETTA GA     30062        Dec 1 2019   SC
                       COBB       08482468   KELLEY    GWEN      ELIZABETH   3645   HESTER AVE SE        SMYRNA     GA   30080        Aug 1 2020   OH
                       COBB       11191593   GRAY      BRAD                  2550   AKERS MILL N12       ATLANTA    GA   30339        Sep 1 2020   IL
                       BIBB       10793046   ATKINSON KATIE      ELIZABETH   518    ORANGE ST APT 4      MACON      GA   31201        May 1 2019   MD
                       BIBB       03545188   AUSTIN    MELISSA   ANN         3745   JESSICA DR           MACON      GA   31217-5317   Jan 1 2020   WI
                       BIBB       10359731   RAWLINGS SARAH      WHITFIELD   2342   MCDONALD AVE         MACON      GA   31204        Oct 1 2020   DC
                       CHATHAM    06658573   GEER      LESLIE    A           2425   HAWAII AVE           SAVANNAH GA     31404-3165   Jul 1 2020   VA
                       CHATHAM    11940573   RITTENBERGPOLLY     CARLIN      101    E JONES ST           SAVANNAH GA     31401        Aug 1 2020   NY
                       CAMDEN     11354820   DWYER     TIMOTHY   MICHAEL     159    LAUREL MARSH WAY     KINGSLAND GA    31548        Feb 1 2020   VA
                       CHATHAM    10801910   KRESTYN   AMITY                 56     NEW SAVANNAH DR      SAVANNAH GA     31405        May 1 2019   LA
                       CHATHAM    11357525   KRETZ     BRITTANY LEIGH        15     SANDSTONE CT         SAVANNAH GA     31419        Aug 1 2020   TX
                       CHATHAM    07567361   KRUENEGEL ABIGAIL   BAKER T     103    PARKSIDE BLVD        PORT WENT WGA   31407        Dec 1 2019   OR
                       CHATHAM    11634191   KRUL      LEANNE                1302   DIETER ST            SAVANNAH GA     31404        Dec 1 2019   NC




  Ex. 2 to Petition:
                       CHATHAM    12298678   KUETHE    CHARLOTTE JANE        825    E HENRY ST APT A     SAVANNAH GA     31401        Jan 1 2020   MD




Braynard Declaration
                       CHATHAM    10665600   TOUCHET   LAYKE     JOSEPH      103    OXFORD RD            SAVANNAH GA     31419        Sep 1 2019   AP
                       COBB       08511186   MERCER    MICHALA   BRIANA      2003   POWERS FE C          MARIETTA GA     30067        Jul 1 2020   TN
                       COBB       00500046   MERKLING CHARMAINE GRAVES       168    WAYLAND ST SE        MARIETTA GA     30060        Feb 1 2020   AL
                       CLAYTON    06493317   GOURDINE MICHELE    MARIE       2431   CARNES RD            JONESBORO GA    30236        Aug 1 2020   NJ
                       CHATHAM    10371789   SUMMONS PAUL        WILLIAM     36     NOBLE JONES CT       PORT WENTW GA   31407        Sep 1 2020   FL
                       CHATHAM    08269546   GRAVES    JAMONICA HEMPHILL     103    REESE WAY            SAVANNAH GA     31419        Nov 1 2019   HI
                       CHEROKEE   07185803   DUNCAN    CAMILLE   MARCIA      641    LAKE OVERLOOK DR     CANTON     GA   30114-6887   Aug 1 2019   FL
                       CHEROKEE   07185809   DUNCAN    WILLIAM   JOHN        641    LAKE OVERLOOK DR     CANTON     GA   30114-6887   Aug 1 2019   FL
                       CHATHAM    12574296   HORINKO   JUSTIN    MICHAEL     3135   ROBERTSON AVE        THUNDERBOGA     31404        Nov 1 2019   SC
                       CHATHAM    04155282   HORNE     RUTH      E           8      CEDAR POINT DR       SAVANNAH GA     31405-1021   Oct 1 2020   SC
                       CHATHAM    04260408   HORNE     THOMAS    CLARK       8      CEDAR POINT DR       SAVANNAH GA     31405-1021   Oct 1 2020   SC
                       CHATHAM    10532393   HOSEY     JESSICA   ELLYN       517    E ANDERSON LN        SAVANNAH GA     31401        Sep 1 2019   FL
                       CHATHAM    11907113   HOSEY     SEAN      MARK        517    E ANDERSON LN        SAVANNAH GA     31401        Sep 1 2019   FL
                       CHEROKEE   03005666   HIX       LISA      CHRISMER    112    MISTY VALLEY DR      CANTON     GA   30114-7732   Jan 1 2019   CO
                       CHEROKEE   03436004   HIX       WILLIAM   H           112    MISTY VALLEY DR      CANTON     GA   30114-7732   Jan 1 2019   CO
                       CHEROKEE   03108415   HOBART    MARK      NEAL        124    JAKE TAYLOR DR       ACWORTH GA      30102        Jul 1 2020   FL
                       BIBB       08672683   MOORE     HALEY     CONDON      6500   CHAMPION RD          MACON      GA   31216        Jul 1 2020   VA
                       BIBB       08325447   LOLIS     SUSAN     MARIE       605    LOKCHAPEE RDG        MACON      GA   31210        Oct 1 2020   FL
                       BIBB       08881218   LOLIS     THOMAS    GEORGE      605    LOKCHAPEE RDG        MACON      GA   31210        Oct 1 2020   FL
                       CHEROKEE   05441859   WAGNER    JONATHAN PAUL         219    BIG ROCK WAY         WOODSTOCKGA     30188        Feb 1 2020   CO
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 534 of 571




                                                                                           Page 22
                                                                                                                                                        II
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       BIBB       11404255   PAUL      EDEN      DONADOLIE 5577    HOUSTON R DAPT 1207   MACON      GA   31216        Aug 1 2017   MA
                       CLAYTON    04853907   MUHAMMAD SABAH                 973    LOCH FOREST WAY       RIVERDALE GA    30296        Jan 1 2020   DC
                       CHATHAM    10253162   BRANHAM GARY        LINDSAY    106    BOBSTAY CT            SAVANNAH GA     31410        Jan 1 2020   SC
                       CHATHAM    10593083   BRAWNER JENNA       RAYNOR     5404   REYNOLDS ST           SAVANNAH GA     31405        Feb 1 2020   NC
                       CLARKE     02320243   VANGORDERLEWIS      MACK       125    LANDOR DR             ATHENS     GA   30606        Jul 1 2020   SC
                       CLARKE     11902162   VARIAN    CHRISTINA            149    MORTON AV APT # 14    ATHENS     GA   30605        Jan 1 2020   CA
                       CHATHAM    04777282   WILLIAMS  ERIKA     NICHOLE    1325   WHITEMARSH WAY        SAVANNAH GA     31410        Jun 1 2018   VA
                       COBB       12024294   BURNETTE CHRISTOPHEETHAN       4810   NATURE TRL            AUSTELL    GA   30106        Jun 1 2020   VA
                       COBB       11977975   BURNETTE KELLY      MICHELLE M 4810   NATURE TRL            AUSTELL    GA   30106        Jun 1 2020   VA
                       CHEROKEE   12460351   BYERS     THOMAS    MATHEW     534    RIVERCREST DR         WOODSTOCKGA     30188        Sep 1 2020   PA
                       CHATHAM    04052692   PAULSEN   MELISSA   LYNN       805    WHITAKER S APT 4      SAVANNAH GA     31401        Oct 1 2020   TX
                       CHATHAM    10619960   PAVEL     CHANDLER ALEXANDRA 154      BRICKHILL CIR         SAVANNAH GA     31407        Oct 1 2018   MO
                       CHATHAM    08698300   PAVEL     FOREST    TU         154    BRICKHILL CIR         SAVANNAH GA     31407        Oct 1 2018   MO
                       CHATHAM    11358950   PAVLAK    DANIEL    JOHN       47     GANNAM AVE            SAVANNAH GA     31405        May 1 2020   AL
                       CHATHAM    01564676   ANDERSON JOHN       ALLEN      9      S NICHOLSON CIR       SAVANNAH GA     31419-2852   Sep 1 2020   SC
                       BRYAN      10227935   RUNYAN    ALISON    BREADY     153    EDINBURGH CT          RICHMOND HGA    31324        Jul 1 2020   TN
                       CAMDEN     10661785   BESSETTE ALAN       ERNEST     170    LIVE OAK CIR          SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     10666558   BESSETTE ARLEEN     FRANCES    170    LIVE OAK CIR          SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     08195539   BLACKMON CHRISTIAN DAVID       1109   RIVER LANDING RD      KINGSLAND GA    31548        Apr 1 2019   NC
                       CAMDEN     08043209   BLACKMON CHRISTINE NICOLE      1109   RIVER LANDING RD      KINGSLAND GA    31548        Apr 1 2019   NC
                       CAMDEN     04841465   BOFFA     MARY      LYNN       1783   BULLHEAD BLUFF RD     FOLKSTON GA     31537        Dec 1 2019   MI
                       BIBB       04972174   HARDEN    LATOYA    MONIQUE    2525   DERRELL DR            MACON      GA   31217        Jun 1 2018   DC
                       BIBB       04288832   POPE      JEROME               2829   DEEB DR               MACON      GA   31206-4919   Aug 1 2020   WI
                       BIBB       06384994   POPE      SAMANTHA ROSCHELLE 2829     DEEB DR               MACON      GA   31206        Aug 1 2020   WI
                       BIBB       12755311   POPE      SKY       DALISAH    2829   DEEB DR               MACON      GA   31206        Aug 1 2020   WI
                       CARROLL    03862414   KNIGHT    ANTHONY SCOTT        60     TIMBER RIDGE TRL      CARROLLTO GA    30117-5569   Oct 1 2020   FL
                       CARROLL    11540853   KNOBLE    JAIME     LYNN       284    WHITE FLOWER CIR      VILLA RICA GA   30180        Jun 1 2020   PR




  Ex. 2 to Petition:
                       BARROW     12219854   MORGAN    BEVERLY   ELAINE     303    RON DR                BETHLEHEM GA    30620        Oct 1 2020   FL




Braynard Declaration
                       BARROW     12058101   MORGAN    JOHN      DENNIS     303    RON DR                BETHLEHEM GA    30620        Oct 1 2020   FL
                       COBB       10791261   LUCAS     DEVIN     LANE       3228   CLEARVIEW DR SW       MARIETTA GA     30060        Aug 1 2017   AL
                       CHEROKEE   10752208   HOSEA     JULIA     TAYLOR     521    HOLLOW CT             WOODSTOCKGA     30189        Aug 1 2018   SC
                       CAMDEN     10894600   KING      CAROLYN   KELLER     1640   HORSESHOE COVE RD     WAVERLY GA      31565        Sep 1 2020   NC
                       CLARKE     06774359   NORTON    CHRISTIAN DEWAYNE 155       EDWARDS CIR           ATHENS     GA   30606        Sep 1 2020   IL
                       COBB       10948561   FINCH     MATTHEW CLAY         4576   VALLEY PKWF           SMYRNA     GA   30082        Feb 1 2018   NY
                       COBB       06975893   FINCH     RHONDA    NICOLE     4485   ABBEY WAY             POWDER SP GA    30127        Apr 1 2020   LA
                       CHEROKEE   08111691   FLANSBURG KEVIN                1472   JOHNSON BRADY RD      CANTON     GA   30115-6032   Jun 1 2020   NM
                       CLAYTON    02152407   YOUNG     QUINTON   LENARDO    156    CLARENCE HUNIT 1108   JONESBORO GA    30238-7029   Jun 1 2020   TN
                       CHATHAM    10395895   WILKE     SARAH     ANNE       2107   VERMONT AVE           SAVANNAH GA     31404        Sep 1 2020   MN
                       CHATHAM    07391559   WILKINSON MELISSA              7      REYNOLDS CIR          SAVANNAH GA     31405        Jul 1 2020   SC
                       CLARKE     08644921   LAW       COLIN     JAMES      280    DAVIS ESTATES RD      ATHENS     GA   30606        Jul 1 2017   NC
                       CLARKE     08755709   LAW       KATRINA   LEIGH      280    DAVIS ESTATES RD      ATHENS     GA   30606        Jul 1 2017   NC
                       CHATHAM    12173536   BROCKGREITMATTHEW LOUIS        121    CALM OAK CIR          SAVANNAH GA     31419        Nov 1 2019   AL
                       CLARKE     05804772   OGUNSANYAKELLI                 162    DOUBLE BRIDGES XING   WINTERVILL GA   30683        Apr 1 2019   CO
                       COBB       06303160   LINDBERG TAYLOR     BROWN      2953   TIMBERLINE RD         MARIETTA GA     30062        Jun 1 2019   TX
                       CATOOSA    08652649   ELLIS     KATELYN   ANNE       39     NORTH ST              RINGGOLD GA     30736        Sep 1 2020   TN
                       CLAYTON    05982205   WARREN    LARRY     EUGENE     3041   DREXEL LN             JONESBOR O GA   30236        Dec 1 2016   TN
                       CLAYTON    04714972   WASAGESHI LETITIA   NICOLE     1664   MALLARD DR            JONESBORO GA    30238        Sep 1 2019   FL
                       CHEROKEE   04189680   GRIGG     JONATHAN JAMES       2024   LOWER BURRIS RD       CANTON     GA   30114        Jul 1 2017   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 535 of 571




                                                                                         Page 23
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !!

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       CHATHAM    10283789   MIZELL     AMANDA    RACHEL    2215    BARNARD ST             SAVANNAH GA      31401        Aug 1 2020   FL
                       CATOOSA    02114883   SULLINS    DONALD    MATTHEWS 14       FORT TOWN APT 119      FORT OGLE TGA    30742        Feb 1 2020   TN
                       CHATHAM    10038309   DAVIS      ASIA      ANN       672     WYNDHAM WAY            POOLER      GA   31322        Dec 1 2019   TX
                       BIBB       12454843   FORD       DANIELLE  ELIZABETH 1091    OVERLOOK PAPT 437      MACON       GA   31210        Jun 1 2020   SC
                       CHEROKEE   07048357   CAPE       CHRISTOPHEIAN       105     COPPER MINE LN         CANTON      GA   30114        Jun 1 2017   TN
                       CHEROKEE   06789522   CARDER     VICTOR    BARTLEY   1326    OAKMONT DR             ACWORTH GA       30102        Aug 1 2020   CO
                       COBB       02048020   MITCHELL KATHRYN     ANN       1023    CHESTERFIELD PL NW     MARIETTA GA      30064        Apr 1 2018   CA
                       APPLING    01529034   COWDEN     APRIL     SHALANE   67      KENT ST                BAXLEY      GA   31513        Mar 1 2020   FL
                       BALDWIN    02222103   RACHELS    LILLIE    B         181     ELLIS MILL RD NE       MILLEDGEVI LGA   31061-7945   Jul 1 2020   FL
                       BARROW     03555620   TURBEVILLE SANDRA    G         1627    HIGHWAY 82             WINDER      GA   30680-3313   Sep 1 2020   MN
                       CLAYTON    10692912   ALLEN      KATHRYN   ELIZABETH 1575    RIVER WALK APT E       COLLEGE PAGA     30349        Aug 1 2020   SC
                       COBB       11483686   HOAR       MACKENZIE KAITLYN   604     WINTERSET PKWY SE      MARIETTA GA      30067        Jul 1 2020   TN
                       CHATHAM    06990837   HOWARD     FRANKIE   LEE       125     VALHALLA DR            SAVANNAH GA      31419        Jul 1 2020   FL
                       CHATHAM    06941026   HOWELL     ABRAHAM             209     LEEDS GATE RD          SAVANNAH GA      31406        Oct 1 2018   VA
                       COBB       03138029   BROWN      THOMAS    W         2575    BOB BETTIS RD          MARIETTA GA      30066        Jan 1 2017   LA
                       CATOOSA    00425321   VARNON     ERIN      TRUE      83      PIERCE DR              RINGGOLD GA      30736        Jan 1 2019   TN
                       CATOOSA    04409112   VARNON     PATRICIA  ANN       83      PIERCE DR              RINGGOLD GA      30736-8322   Jan 1 2019   TN
                       BEN HILL   07794555   TROUP      BETTY     JEAN      140     SHADY LN               FITZGERALD GA    31750        Oct 1 2020   SC
                       CHATHAM    06812061   KIELOR     KIMBERLY EMILY      7       LADDEY LN              SAVANNAH GA      31405        May 1 2019   NY
                       CHATHAM    11864136   KIHN       ANDREW              2       JOHNNY MERAPT # 505    SAVANNAH GA      31410        Dec 1 2019   VA
                       CHATHAM    11909094   KIHN       CHLOE     ANN       2       JOHNNY MERAPT 505      SAVANNAH GA      31410        Dec 1 2019   VA
                       BIBB       10924889   VENKATAPU AMATYA     R         605     CRABAPPLE PL           MACON       GA   31217        Jan 1 2020   NC
                       CLAYTON    10935768   GONZALEZ AMBER       NOEL      1604    COUGAR TRL             JONESBOR O GA    30238        Oct 1 2020   TX
                       BARTOW     04045903   COLE       JANET     DENISE    1008    ROSEWOOD LN SE         CARTERSVIL GA    30121        Feb 1 2020   AL
                       COBB       08369533   LENCESKI SARAH       MARIE     59      CECIL DR               MARIETTA GA      30068        Sep 1 2020   AR
                       CLAYTON    08824556   BURKETT    ROSHAND JAMES       10055   POINT VIEW DR          JONESBORO GA     30238        Apr 1 2018   FL
                       BULLOCH    12357312   TYRELL     COMELA    ULISON    552     E MAIN ST APT 524      STATESBOR GA     30461        Sep 1 2019   AZ




  Ex. 2 to Petition:
                       BULLOCH    12645758   UKPAN      GODSENT OSOBASE 1881        S & S RAILROAPT 2806   STATESBOR GA     30461        Aug 1 2020   VA




Braynard Declaration
                       COBB       05326510   MCDANIEL KEVIN       DOUGLAS 1044      DALBY WAY              AUSTELL     GA   30106        Sep 1 2018   NC
                       COBB       07364725   MILLS      ALISON    JAINE     1250    PARKWOOD 1307          ATLANTA     GA   30339        Feb 1 2020   NC
                       CHATHAM    08464979   CURETON DARREN       LAMAR     450     AL HENDERSUNIT 3107 SAVANNAH GA         31419        Sep 1 2020   KS
                       CHATHAM    11091683   GREEN      JOI       GWENDOLYN1459     E 38TH ST              SAVANNAH GA      31404        Dec 1 2018   LA
                       CLAYTON    12267865   TAYLOR     CAMERON RAYVALDA 4417       MITCHELLS RIDGE DR     ELLENWOODGA      30294        Feb 1 2020   SC
                       CLAYTON    06004566   TAYLOR     JILL      DENISE    1606    MONARCH CT             RIVERDALE GA     30296        Jun 1 2020   IN
                       COBB       11834239   CROSS      AMANDA    ISABELLE  1050    NANTUCKET CT           MARIETTA GA      30068        Aug 1 2020   AL
                       COBB       00483227   DAVIS      MARLEA    BENSON    4650    HIRAM LITHIA SPRINGS R POWDER SP GA     30127        Sep 1 2020   FL
                       CLAYTON    07658545   LYONS      NEMTYRA HANNAH      7618    LAKEMOOR DR            RIVERDALE GA     30296        Jun 1 2019   CA
                       COBB       08841027   MORALES SHELBY       CLAIRE    155     DORAN AVE SE           MARIETTA GA      30060        Aug 1 2020   CA
                       CHEROKEE   12102077   PATARROYO MANUEL     A         8005    ASHWELL CT             WOODSTOCKGA      30189        Sep 1 2019   WA
                       BIBB       08391989   LAMB       ALLYSON   ACKER     128     BUFORD PL              MACON       GA   31204        Mar 1 2020   LA
                       BIBB       08392017   LAMB       ROBERT    EMORY     128     BUFORD PL              MACON       GA   31204        Mar 1 2020   LA
                       CHEROKEE   11371092   FOTI       JOSHUA    ANTHONY 142       BETHANY MANOR DR       BALL GROUNGA     30107        Oct 1 2018   FL
                       CLAYTON    02694001   GRAY       VALERIE   L         2524    REEVES CREEK RD        JONESBORO GA     30236-7257   Sep 1 2018   AP
                       COBB       08565176   JORDAN     DELMAS    ANTIONO   875     FRANKLIN RD128         MARIETTA GA      30067        Feb 1 2017   AL
                       COBB       12268382   ROLLINS    KATHERINE MCKENZIE 4354     GREYS RISE WAY SW      MARIETTA GA      30008        Jun 1 2020   VA
                       COBB       05097111   ROGERS     TIKISHA   LAVON     3584    HOPKINS CT             POWDER SP GA     30127-3672   Aug 1 2017   VA
                       COBB       08627036   ROHLMAN JAMES        M         319     ATLANTA ST 302         MARIETTA GA      30060        Sep 1 2020   MO
                       COBB       11131011   ROJAS      BRIAN               4678    OAKLEIGH MANOR DR      POWDER SP GA     30127        Aug 1 2019   NY
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 536 of 571




                                                                                           Page 24
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       COBB       11131015   ROJAS      LINA      MARITZA   4678   OAKLEIGH MANOR DR    POWDER SP GA   30127        Aug 1 2019   NY
                       COBB       11426643   PETERSON PATRICK     ANDREW    2740   CAROLYN DR SE        SMYRNA    GA   30080        Aug 1 2020   CT
                       COBB       10423197   PETERSON SERMAINE              1550   TERRELL MI L12C      MARIETTA GA    30067        Apr 1 2019   SC
                       COBB       07481017   PETERSON SHERYL      ROTHERMEL 4011   ADDIE LN             MARIETTA GA    30068        Sep 1 2020   SC
                       COBB       11986601   RONEY      SEAN      ALAN      411    CARMAIN LN NW        MARIETTA GA    30064        Oct 1 2019   SC
                       COLUMBIA   11797842   MERCHANT PHILLIP     CALVIN    1023   WESLEYAN CIR         EVANS     GA   30809        Aug 1 2020   AP
                       COBB       10143365   PARHAM     CARMEN    ODESSA    352    ETHRIDGE DR NW       KENNESAW GA    30144        Jun 1 2020   MI
                       COBB       10426398   PARHAM     MAHDI     FUAD      352    ETHRIDGE DR NW       KENNESAW GA    30144        Jun 1 2020   MI
                       COBB       10817811   PARHAM     SARAH     ELIZABETH 3610   CHATTAHOOCHEE SUMM ATLANTA     GA   30339        Jul 1 2019   CT
                       COBB       04886256   PARHAM     TIMOTHY   CHARLES   3205   CUMBERLAN 658        ATLANTA   GA   30339        Sep 1 2020   FL
                       COBB       08309490   PANTANELLAMARY JEANNE          2890   SANDTOWN PLACE CT SWMARIETTA GA     30064-7537   May 1 2020   MA
                       COBB       08307781   PANTANELLARICHARD    ANTHONY 2890     SANDTOWN PLACE CT SWMARIETTA GA     30064-7537   May 1 2020   MA
                       COBB       10653092   PAGE       BENNETT   SANDERS   2972   SLOANS WAY           MARIETTA GA    30062        Aug 1 2020   DC
                       COBB       08572896   PAHL       EGON                4466   WILKERSON PL SE      SMYRNA    GA   30082        May 1 2018   TN
                       COBB       08262545   PAHL       PAMELA    JOAN      4466   WILKERSON PL SE      SMYRNA    GA   30082        May 1 2018   TN
                       COLUMBIA   07947437   ALFORD     ANDREW    JOSEPH    4623   SHEFFIELD DR         EVANS     GA   30809-3853   Dec 1 2019   AP
                       COLUMBIA   07947445   ALFORD     YONG      AE        4623   SHEFFIELD DR         EVANS     GA   30809-3853   Dec 1 2019   AP
                       COLUMBIA   06571048   BAKER      MONICA    LOVE      386    BARNSLEY DR          EVANS     GA   30809-8235   Feb 1 2019   MO
                       COLUMBIA   10176759   BAKER      SCOTT               4256   WAYLON DR            MARTINEZ GA    30907        Mar 1 2019   FL
                       COLUMBIA   11373780   BALDERSTO DANIELLE   TODD      975    WATERMARK DR         EVANS     GA   30809        Jul 1 2018   AE
                       COLUMBIA   10895036   BALDERSTO RONALD     LANCE     975    WATERMARK DR         EVANS     GA   30809        Jul 1 2018   AE
                       COBB       06367864   RAEISGHASEKHADIJEH T           2317   HOLLYRIDGE DR SW     MARIETTA GA    30060        Aug 1 2019   NC
                       COBB       08657186   RAEISGHASEMEHDI                2317   HOLLYRIDGE DR SW     MARIETTA GA    30060-7315   Aug 1 2019   NC
                       COBB       00512754   TRUSSELL JOHN        MORGAN    1917   GLENELLEN CT NW      KENNESAW GA    30152-7309   Aug 1 2020   FL
                       COBB       07449242   SANDERSONJESSICA     BROOKE    1459   FIRETHORN LK NW      ACWORTH GA     30101        Jul 1 2020   WA
                       COBB       11480204   PAYNE      ERIC      JEFFERSON 3399   ELM CREEK DR NW      MARIETTA GA    30064        Sep 1 2020   NC
                       COBB       11452677   PAYNE      KATHERINE SUE       3399   ELM CREEK DR NW      MARIETTA GA    30064        Sep 1 2020   NC




  Ex. 2 to Petition:
                       COLUMBIA   08418462   MECIKALSKI LEROY     EDWARD    211    STONINGTON DR        MARTINEZ GA    30907-1498   Feb 1 2019   SC




Braynard Declaration
                       COLUMBIA   11299116   MEIDENBAUEALOIS      FRANCIS   4275   OWENS RD APT 513     EVANS     GA   30809        Jun 1 2020   NC
                       COLUMBIA   11052932   MELENDEZ REDUARDO              4022   ABBEY RD             GROVETOW NGA   30813        Oct 1 2020   AK
                       COLUMBIA   08441717   MELTON     MELISSA   A         909    CANNOCK ST           GROVETOWNGA    30813        May 1 2019   NC
                       COLUMBIA   10646227   BAGWELL SHELBY       EDWARDS 1358     WENDELL LN           GROVETOWNGA    30813        Apr 1 2019   CO
                       COLUMBIA   12261026   BAILEY     ANGELA    LAVERNE   1128   FAWN FOREST RD       GROVETOWNGA    30813        Aug 1 2019   VA
                       COLUMBIA   11030319   BAILEY     JOHNNY    ROGER     2403   SUNFLOWER DR         EVANS     GA   30809        Oct 1 2018   NC
                       COLUMBIA   04169028   BAILEY     LOIS                7641   PLEASANTVILLE WAY    GROVETOWNGA    30813        Oct 1 2020   SC
                       COLUMBIA   11303153   BAILEY     RONETTE   MARIE     2403   SUNFLOWER DR         EVANS     GA   30809        Oct 1 2018   NC
                       COBB       08931472   TUCHBAND SAMARA      ANNETTE   785    OLD PAPER MILL DR SE MARIETTA GA    30067-5197   Sep 1 2018   IL
                       COBB       08779961   WRIGHT     CARLOS    DESMOND 2575     DELK RD SE 1120B     MARIETTA GA    30067        Mar 1 2018   MS
                       COBB       06479355   TURNER     BRANDON J           209    DUNLEITH PKWY SW     MARIETTA GA    30008        May 1 2019   VA
                       COBB       03064644   SOULSBY    THOMAS    WILLIAM   1031   WYLIE RD SE          MARIETTA GA    30067        Jun 1 2020   SD
                       COBB       03049809   PEPPER     PEGGY     JOYCE     1451   WINTERFIELD CT NW    KENNESAW GA    30152-6704   Nov 1 2019   FL
                       COBB       12139082   SAUER      NICHOLAS ARNOLD     1550   TERRELL MIL14C       MARIETTA GA    30067        Dec 1 2019   CO
                       COBB       10934649   SMITH      SCOTTY    CORTEZ    515    ABBEYGLEN WAY NW     KENNESAW GA    30144        May 1 2017   AL
                       COBB       10492438   SMITH      SHELBY    LEE       2230   TRILLECK DR NW       KENNESAW GA    30152        May 1 2020   FL
                       COBB       10914490   SMITH      KATELYN   MARIE     1750   SHILOH RD N1219      KENNESAW GA    30144        Apr 1 2020   FL
                       COBB       10743288   SMITH      JORDAN    ANTHONY 1710     HIGHLANDS VW SE      SMYRNA    GA   30082        Sep 1 2020   FL
                       COBB       11920342   SPEED      SHRYLNEE MALKIA     202    TIBARRON PKWY SE     SMYRNA    GA   30080        Sep 1 2019   DC
                       COBB       08244013   SPENCER    BENJAMIN KIRK       2940   MANN ST SE           SMYRNA    GA   30080-3528   Feb 1 2019   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 537 of 571




                                                                                         Page 25
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                   GA NCOA Out of State


                       COBB       08387720   SPENCER    BETTY     PICKETT   3080   SUNLIGHT DR          AUSTELL   GA   30106-2786   Oct 1 2019   SC
                       COLUMBIA   05557923   GUNTER     ALONZO              3921   CASA ROSA AVE        MARTINEZ GA    30907        Mar 1 2020   NC
                       COLUMBIA   11412211   KLUH       JAMES     AUSTIN    1017   LANCASTER WAY        GROVETOW NGA   30813        Mar 1 2020   MD
                       COBB       04782488   SMITH      RYAN      CHRISTOPHE2655   TABBY WALK           MARIETTA GA    30062-8016   Aug 1 2019   NJ
                       COBB       06299461   WILBURN    DAVID     CHRISTOPHE3913   STRATON HALL WAY     MARIETTA GA    30066-3082   Nov 1 2019   CA
                       COBB       08088178   WILLIAMS   ALTON     RENALDO   196    EDWARDS DR SE        MABLETON GA    30126        Aug 1 2017   MI
                       COLUMBIA   10797526   SILVA      BRANDY    DAWN      355    SANDLETON WAY        EVANS     GA   30809        Jun 1 2019   CA
                       COLUMBIA   11289443   SILVA      WAYNE     PATRICK   355    SANDLETON WAY        EVANS     GA   30809        Jun 1 2019   AZ
                       COLUMBIA   01699790   GUESS      TANYA     AKENS     210    N BELL ST            HARLEM    GA   30814        Nov 1 2019   TN
                       COLQUITT   07702683   WHITE      HANNAH    ELIZABETH 2609   DUNN RD              MOULTRIE GA    31768        Apr 1 2020   CA
                       COFFEE     00944678   LANKFORD DEBBIE      M         1691   FITZGERALD HWY       BROXTON GA     31519-3235   Apr 1 2018   FL
                       COBB       11157694   TONG       PHU       DINH      3451   PRINCETON CORNERS DRMARIETTA GA     30062        Aug 1 2020   OR
                       COBB       02517490   TOPPING    JAMES     ANDREW    3824   COURTYARD DR SE      ATLANTA   GA   30339        Sep 1 2020   FL
                       COBB       04992909   VINCENT    CONSTANCE SONORA    150    HUNTING CREEK DR     MARIETTA GA    30068-3416   Jun 1 2020   VA
                       COBB       04990018   VINCENT    JEFFREY   U         150    HUNTING CREEK DR     MARIETTA GA    30068-3416   Jun 1 2020   VA
                       COBB       12498042   TRENTACOS ANTHONY PETER        670    OAKLEDGE DR NW       MARIETTA GA    30060        Sep 1 2019   TX
                       COBB       12864412   ZIMMERMAN ALAN                 256    ANGLA DR SE          SMYRNA    GA   30082        Oct 1 2019   PA
                       COBB       12864431   ZIMMERMAN BETH       A         256    ANGLA DR SE          SMYRNA    GA   30082        Sep 1 2019   PA
                       COBB       05335179   ZION       MICHAEL   MATTHEW 4582     HOWELL FARMS RD NW ACWORTH GA       30101        Mar 1 2018   CA
                       COLUMBIA   07758793   PATTERSON DIANA      CHRISTIN  4122   DEWAAL ST            EVANS     GA   30809        Aug 1 2018   MD
                       COLUMBIA   06797265   PATTERSON ZACHARY    STEVEN    4122   DEWAAL ST            EVANS     GA   30809        Aug 1 2018   MD
                       COLUMBIA   12154079   PAULLIN    DAVID     LEE       216    KELLY GREENE DR      HARLEM    GA   30814        Oct 1 2020   SC
                       COLUMBIA   12039284   PAULLIN    DAVID     ROSS      216    KELLY GREENE DR      HARLEM    GA   30814        Oct 1 2020   SC
                       COLUMBIA   05111135   CRAWFORD TAMMY       LYNN      3045   MARGOT LN            GROVETOW NGA   30813        Sep 1 2020   SC
                       COLUMBIA   05111152   CRAWFORD TREVOR      XAVIER    3045   MARGOT LN            GROVETOWNGA    30813        Sep 1 2020   SC
                       COLUMBIA   08242747   STEGER     RYAN      JACOB     412    CROWN MILL DR        MARTINEZ GA    30907        Jan 1 2017   AE
                       COLUMBIA   10610069   STEGER     SHAYLA    MARIE     412    CROWN MILL DR        MARTINEZ GA    30907        Jan 1 2017   AE




  Ex. 2 to Petition:
                       COLUMBIA   10601631   STEINMEYERDANNY      T         705    WHISPERING WILLOW W AGROVETOWNGA    30813        Sep 1 2020   NC




Braynard Declaration
                       COLUMBIA   02281050   STEPHEN    DEBRA     L         747    VARDON CT            EVANS     GA   30809        May 1 2018   PA
                       COLUMBIA   08463441   STEPHENS EMANUEL               5631   OLD AUGUSTA HWY      GROVETOWNGA    30813        Jun 1 2020   AL
                       COLUMBIA   10797415   HOHNEKE RAVYN        LEAH      144    SPRING LAKES DR      MARTINEZ GA    30907        Sep 1 2020   AE
                       COLUMBIA   12003152   COLEMAN SHARI        MIA       4223   FAIRFIELD CIR        EVANS     GA   30809        Jun 1 2020   AP
                       COLUMBIA   12780696   STEED      KAREN     DAWN      4480   SPARKLEBERRY CT      EVANS     GA   30809        Jul 1 2020   AE
                       COLUMBIA   10718079   CLARK      DONALD    RAY       326    AMERSHAM WAY         EVANS     GA   30809        Jul 1 2020   NC
                       COLUMBIA   05540292   CLARK      OPAL      LOUISE    624    SPENCER CT           MARTINEZ GA    30907-4201   Sep 1 2020   TX
                       COLUMBIA   06981332   CLARK      ROGER     RAYMOND 624      SPENCER CT           MARTINEZ GA    30907-4201   Sep 1 2020   TX
                       COLUMBIA   10661444   CORCORAN JAMES       PATRICK   515    THE PASS APT 311     MARTINEZ GA    30907        Mar 1 2020   SC
                       COLUMBIA   08880829   CORDAS     DANIEL    ISADORE   460    ARMSTRONG WAY        EVANS     GA   30809-6723   Feb 1 2020   TN
                       COWETA     10673745   WHITLOW    MICAELA   SHAE BALDW78     CRESCENT DR          NEWNAN    GA   30265        Jun 1 2017   SC
                       COWETA     03775640   WILDER     CYNTHIA   ANN       25     BOULDER BND          NEWNAN    GA   30265        Jan 1 2020   NV
                       COBB       11302024   TAYLOR     ZACHARY   LUCAS     2065   URSULINE WAY NW      ACWORTH GA     30101        Aug 1 2020   TN
                       COBB       10102591   TAYLOR-AIDONICOLE    ROXANE    1708   FERNSTONE TER NW     ACWORTH GA     30101        Oct 1 2020   TN
                       COBB       12137380   TEAGUE     SIMEON    LENDELL   2850   DELK RD SE 54D       MARIETTA GA    30067        Aug 1 2020   TX
                       COLUMBIA   11555774   PERNICIARO ANDREW    PETER     3032   PARKRIDGE DR         GROVETOW NGA   30813        May 1 2020   TN
                       COLUMBIA   08704454   PERRY      DAVID     TODD      752    MURAL LAKE CT        GROVETOWNGA    30813        Jun 1 2020   SC
                       COLUMBIA   08704479   PERRY      MALLORY   BARBER    752    MURAL LAKE CT        GROVETOWNGA    30813        Jun 1 2020   SC
                       COLUMBIA   12087163   PETERSEN KARI        LYNN      1255   CREEK BEND DR        GROVETOWNGA    30813        Aug 1 2020   MD
                       COLUMBIA   05821374   WATTS      CANDACE AMANDA      3945   RIVERWATCH PKWY      MARTINEZ GA    30907        Jun 1 2017   CA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 538 of 571




                                                                                         Page 26
                                                                                                                                                      fit
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                     GA NCOA Out of State


                       COLUMBIA   02263984   PALMER     FREDDIE    EDWARD     7601   WINFIELD HILLS RD    APPLING    GA   30802-2727   Sep 1 2020   NC
                       COLUMBIA   08222598   COONEY     COLLEEN    MARIA      1220   SUMTER LANDING LN    EVANS      GA   30809        Dec 1 2017   AE
                       COLUMBIA   11192030   ST CLAIR   DAVID      A          408    YELLOW PINE TRL      EVANS      GA   30809        Aug 1 2020   MD
                       COLUMBIA   11192033   ST CLAIR   SARAH      MELISSA    408    YELLOW PINE TRL      EVANS      GA   30809        Apr 1 2020   MD
                       COLUMBIA   08160072   CUSTER     KRISTA     ASHLEY CRE2024    SILVER RUN FLS       GROVETOW NGA    30813        Oct 1 2020   MD
                       COLUMBIA   12891972   CUSTER     MICHAEL    A          2024   SILVER RUN FLS       GROVETOWNGA     30813        Oct 1 2020   MD
                       COLUMBIA   11029364   DABBS      JOHN       FITZGERALD 569    BERETTA DR           GROVETOW NGA    30813        Jul 1 2020   VA
                       COLUMBIA   11458570   DAHLMANN WENDY        SUE        612    CREEK BOTTOM TRAIL   GROVETOWNGA     30813        Nov 1 2018   AZ
                       COLUMBIA   10800960   SWORDS     CHERYLANN WHITING     2983   WILLIAM FEW PKWY     EVANS      GA   30809        Jul 1 2017   TN
                       COLUMBIA   12535717   HYDE       KAYLA      JO         505    STEEPRIDGE CT        AUGUSTA    GA   30909        Jul 1 2020   PA
                       COLUMBIA   12254799   BELLI      BRIAN      R          2417   SUNFLOWER DR         EVANS      GA   30809        Aug 1 2020   AE
                       COLUMBIA   12847843   NOEL       JACQUELINE            6082   REYNOLDS CIR         GROVETOW NGA    30813        Feb 1 2020   AE
                       COLUMBIA   11603201   NOEL       KENNY                 6082   REYNOLDS CIR         GROVETOWNGA     30813        Feb 1 2020   AE
                       COLUMBIA   05860356   NOEMAN     MOHAMED               2428   SUNFLOWER DR         EVANS      GA   30809        Apr 1 2020   AE
                       COWETA     02938620   BYRD       CHARLES    G          23     NANETTE DR           NEWNAN     GA   30265-1858   Aug 1 2020   FL
                       COWETA     05647297   BAUER      ERIC       RODRIGUEZ 35      BERLIN CT            SHARPSBUR GA    30277        Aug 1 2017   ND
                       COWETA     06002589   BAUER      PATRICK    JOHN       35     BERLIN CT            SHARPSBUR GA    30277        Aug 1 2017   ND
                       COLUMBIA   11527877   BRADLEY    JANICE     ELAINE     660    BROOK TRL            EVANS      GA   30809        Feb 1 2018   TX
                       COBB       08394772   WOLFF MILL SARAH      LOUISE     166    STANBROUGH DR        DALLAS     GA   30157        Oct 1 2020   VA
                       COBB       10598450   WOLFINGER APRIL       INEZ       1421   RIVERLINE TRL SE     MABLETON GA     30126        May 1 2020   VT
                       COBB       11213962   WOLPERT RYAN          MATTHEW 3770      GREENVIEW DR         MARIETTA GA     30068        Jun 1 2019   SC
                       COBB       08270768   WORTHAM KRYSTAL       SAFIRA     3163   WEXFORD WALK DR SE   SMYRNA     GA   30080        Nov 1 2017   NY
                       COLUMBIA   05069134   BEASLEY    JESSICA    SUZETTE    1545   WILLOW BAY DR        EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   03836841   BEASLEY    JOSEPH     DANIEL     1545   WILLOW BAY DR        EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   06177958   BEATY      NATHAN     MARK       146    HICKORY DR           MARTINEZ GA     30907        Oct 1 2020   TX
                       COLUMBIA   12304420   BEAUMONT JOSHUA       HENRY      518    MIDLAND PASS         GROVETOWNGA     30813        Aug 1 2020   NC
                       COLUMBIA   12674735   MONFILETTOSANDRA                 4920   CAVAN PL             GROVETOW NGA    30813        Oct 1 2020   SC




  Ex. 2 to Petition:
                       COWETA     12604995   LEISTER    ERIC       DOUGLAS 142       SEABREEZE WAY        NEWNAN     GA   30265        Mar 1 2020   PA




Braynard Declaration
                       COOK       10851994   HOLT       BRANDON TYLER         393    JOSEY RD             ADEL       GA   31620        Sep 1 2018   DC
                       DECATUR    03361247   STINSON    TAMKIO     JEAN       1633   E PINE ST            BAINBRIDGE GA   39819        Sep 1 2019   FL
                       COWETA     03206521   LEAVELL    MARK       WARREN     188    RIDLEY RD            PALMETTO GA     30268        Apr 1 2020   FL
                       DEKALB     12501501   BOURN      TYLOR                 2390   PROVENCE PARK WAY    DECATUR    GA   30033        Oct 1 2020   MD
                       CRISP      10429648   FRANZEN    DYLAN      LLOYD      407    WATSON RD            ARABI      GA   31712        Oct 1 2020   FL
                       DEKALB     11734602   ABOLARIN ZABRINA      YETUNDE OL4184    SAWGRASS DR          LITHONIA   GA   30038        Aug 1 2020   IL
                       DEKALB     06655420   ALSTON     JORDAN     CHRISTOPHE3113    ROSEHEATH LN         LITHONIA   GA   30038        May 1 2020   VA
                       DEKALB     12569698   ALSTON     TRINITEE              1871   BRIARCLIFF APT # F   ATLANTA    GA   30329        Aug 1 2020   WI
                       DAWSON     11854088   CATT       PAULA      KAYE       379    BURTS CROSSING DR    DAWSONVILLGA    30534        Jul 1 2020   KY
                       DAWSON     03361957   CHASTAIN SHARI        ANNE       366    DAWSON MANOR DR      DAWSONVILLGA    30534-6040   Feb 1 2020   TN
                       DAWSON     10104701   CLAPP      PATRICK    ALLEN      435    ROBERTSON RD         DAWSONVILLGA    30534        Mar 1 2019   KY
                       DECATUR    04777471   JONES      BRADLY     JOE        3989   BETHEL RD            BRINSON    GA   39825        Mar 1 2020   FL
                       DAWSON     05506425   TELLEY     HEATHER    MARIE      528    CHESTATEE CIR        DAWSONVILLGA    30534-7106   Jan 1 2019   FL
                       DAWSON     00356353   THOMAS     JAMES      LARRY      4      WINDSOR CT           DAWSONVILLGA    30534-7896   Jan 1 2020   SC
                       DEKALB     11902874   ANDREWS SONJA         RENE'      6256   HILLANDALE APT 812   LITHONIA   GA   30058        Sep 1 2020   SC
                       DAWSON     00436137   STYLES     DONALD     GARY       1460   HIGHWAY 9 N          DAWSONVILLGA    30534-3602   Sep 1 2020   FL
                       DAWSON     00436138   STYLES     JEAN       PECK       1460   HIGHWAY 9 N          DAWSONVILLGA    30534-3602   Sep 1 2020   FL
                       DAWSON     02116003   SWEAT      BARBARA    F          353    OVERLOOK CIR         DAWSONVILLGA    30534        Aug 1 2020   AL
                       DAWSON     02116006   SWEAT      CONRAD     TILLMAN    353    OVERLOOK CIR         DAWSONVILLGA    30534        Aug 1 2020   AL
                       DAWSON     11006986   CARR       ASHLEY     NICOLE     115    DONNA DR             DAWSONVILLGA    30534        Nov 1 2017   KS
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 539 of 571




                                                                                           Page 27
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       DAWSON     06134269   CARRICO   DEBORAH MOORE       95     RIDGETOP CT         DAWSONVIL LGA   30534        Oct 1 2020   FL
                       DAWSON     06134258   CARRICO   TERRY     LEE       95     RIDGETOP CT         DAWSONVILLGA    30534        Oct 1 2020   FL
                       DAWSON     07225666   GROGAN    WARREN    JAMES     651    HIGHWAY 9 N         DAWSONVILLGA    30534-3518   Feb 1 2020   FL
                       DAWSON     11538989   GUINN     EMILY     MARIE     925    ORCHARD LN          DAWSONVILLGA    30534        Feb 1 2020   VA
                       DEKALB     12639032   ANDERSON DAVID      KEITH     225    HIGHLAND LAKE CIR   DECATUR    GA   30033        Aug 1 2020   MD
                       DEKALB     12201232   CASTRO    MARTIN    R         314    EDDINGTON WAY       STONE MOU GA    30088        Oct 1 2020   AZ
                       DEKALB     10141943   CASTULIK DAVID      GERARD    6      LULLWATER EST NE    ATLANTA    GA   30307        Aug 1 2020   MO
                       CHATHAM    01576838   BROWN     SUMONA    NICOLE    1800   STALEY AVE          SAVANNAH GA     31405        May 1 2020   FL
                       CHATHAM    10194395   BROWN     SYLVIA    GWYNDOLYN32      KILLEARN CT         POOLER     GA   31322        Aug 1 2019   ID
                       COBB       08924067   MIZELL    WANDA     MARIE     2872   MCPHERSON RD NE     ROSWELL GA      30075-4021   Oct 1 2018   VA
                       CHATHAM    10781000   GREENE    JASON     ALEXIS    7      MILLWOOD LAKE DR    SAVANNAH GA     31407        Feb 1 2017   KS
                       CHATHAM    12307664   LEDEZMA   SASHA               58     KIOWA AVE           SAVANNAH GA     31405        Aug 1 2019   KY
                       BRYAN      06774774   ABEL      REBECCA   FLAKE     46     S RIDGEWOOD PARK DR RICHMOND HGA    31324        Mar 1 2020   MD
                       BRYAN      07387829   ABT       DAVIS               98     PEREGRINE CIR       RICHMOND HGA    31324        Aug 1 2020   KS
                       BRYAN      06848518   ABT       ELIZABETH DARR      98     PEREGRINE CIR       RICHMOND HGA    31324        Aug 1 2020   KS
                       CHATHAM    05848033   THOMAS-RAMLATISHA   YVETTE    38     STONELAKE CIR       SAVANNAH GA     31419-9683   Sep 1 2017   MD
                       CHEROKEE   08058394   GANTZ     ROBIN     SUMNER    2693   MOUNTAIN BROOK RD   CANTON     GA   30114-8733   Sep 1 2020   TX
                       CHEROKEE   12092678   BARNARD DAVID       ERVIN     237    REGENT SQ           WOODSTOCKGA     30188        Apr 1 2020   RI
                       CHEROKEE   04609733   BARNES    CLINT     ALLEN     800    SATIN WOOD PL       WOODSTOCKGA     30189-6772   Jul 1 2017   VA
                       CHEROKEE   04542774   BARNES    VANESSA   HARRIS    800    SATIN WOOD PL       WOODSTOCKGA     30189-6772   Jul 1 2017   VA
                       CHATHAM    10945442   ANDERSON KACIE      LOGAN     310    W BROUGHT UNIT 2006 SAVANNAH GA     31401        Jul 1 2020   CO
                       CHATHAM    10469695   ANDERSON MATELEAN ANN         1      GOOSE NECK RD       PORT WENTW GA   31407        Aug 1 2020   TN
                       CARROLL    08099373   MCWHORTERMARCUS     TYLER     114    ALICE LN            CARROLLTO GA    30117        Jun 1 2020   AL
                       CHEROKEE   11492995   PAULSON   TINA      LYNN      205    HOLLY CHASE CT      CANTON     GA   30114        Jun 1 2020   CA
                       CHEROKEE   11493004   PAULSON   TODD      NEIL      205    HOLLY CHASE CT      CANTON     GA   30114        Jun 1 2020   CA
                       BALDWIN    10071560   SUTTON    JOHN      MATTHEW 300      E MONTGOM UNIT 1    MILLEDGEVILGA   31061        Apr 1 2020   MI
                       CLARKE     10264081   JAHANGIRI BILLAL    IRFAN     690    BRANCH ST           ATHENS     GA   30601        Aug 1 2018   NY




  Ex. 2 to Petition:
                       CLARKE     05027547   FULTON    STEPHANIE GILLIAN   188    BERLIN CT           ATHENS     GA   30601        Jul 1 2020   OR




Braynard Declaration
                       CLARKE     04854757   GADSON    DAVETRINA SELES     170    WOODROW SAPT B9     ATHENS     GA   30605        Sep 1 2019   DC
                       COBB       11974699   MURPHY    KRISTY    MALLINSON 3240   BIRCHFIELD TRCE     MARIETTA GA     30068        Oct 1 2020   PA
                       CLAYTON    03694090   THOMAS    TIERRA    MICHELE   1011   QUAIL HUNT DR       RIVERDALE GA    30296        Apr 1 2020   AL
                       CARROLL    02167035   MILLER    MARGARET ALICE      125    ALLISON CIR         CARROLLTO GA    30117-4325   Aug 1 2018   CA
                       COBB       05964642   BROOKS    KEVIN     DEWAYNE 1011     HILLSBOROUGH CHASE NKENNESAW GA     30144        Sep 1 2019   FL
                       COBB       07461719   BROOKS    LAKEISHA            3024   HIDDEN FOR 4219     MARIETTA GA     30066        Oct 1 2019   MI
                       COBB       08435081   BROOKS    LATOSHA   ROSS      1011   HILLSBOROUGH CHASE NKENNESAW GA     30144        Sep 1 2019   FL
                       ATKINSON   00571569   CARTWRIGH MICHAEL   DAVID     270    PONDEROSA LN        AXSON      GA   31624-6404   May 1 2018   FL
                       COBB       10486394   GARAY     OLGA                5078   HUBERT DR           POWDER SP GA    30127        Dec 1 2018   MN
                       CLARKE     10768849   GARRETT   GRACE     ELIZABETH 180    PINECREST DR        ATHENS     GA   30605        Jul 1 2020   CO
                       COBB       03178470   DAVIS     JUNE      MARIE     2905   GANT QUARTERS CIR   MARIETTA GA     30068-3724   Mar 1 2020   TN
                       COBB       07590543   GREENBERGDANIKA     SHON      1878   BLACKWATER CT       MARIETTA GA     30066        Dec 1 2017   TN
                       CARROLL    11330088   MOORE     CASEY     PATRICK   103    W LAKEVIEW DR       TEMPLE     GA   30179        Sep 1 2018   VT
                       CARROLL    02173039   MOORE     PATRICIA  W         1560   HICKORY LEVEL RD    VILLA RICA GA   30180-9157   Oct 1 2020   VA
                       BARTOW     00874755   HAMES     GAYLON    DARYL     25     SPRING LAKE TRL NE  WHITE      GA   30184-2865   Jul 1 2019   FL
                       COBB       11190913   GRAY      KYLE      PAUL      3695   CUMBERLAN 2009      ATLANTA    GA   30339        Oct 1 2020   TN
                       BULLOCH    07766372   EVERETT   CHRISTOPHER         564    E MAIN ST APT 148   STATESBOR GA    30461        Feb 1 2020   FL
                       BULLOCH    00803202   FAIRCLOTH TODD      HAYES     115    N EDGEWOOD DR       STATESBOR GA    30458-5083   Aug 1 2020   NC
                       COBB       12893298   MBAH      SANDRA    CHINELO   4300   JAMESON LN SE       SMYRNA     GA   30082        Aug 1 2019   IN
                       BRANTLEY   11929144   POWELL    LANA      NICHOLE   920    LEE RD              WAYCROSS GA     31503        Sep 1 2020   AZ
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 540 of 571




                                                                                        Page 28
                                                                                                                                                     ~
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                                                                                 GA NCOA Out of State


                       CLARKE   11362259   XUE       CYNTHIA             144     FOREMAN DR           ATHENS     GA   30605        Sep 1 2020   NY
                       COBB     08713118   FUNKE     HEIDI     NAOMI     1310    COBBLEMILL WAY NW    KENNESAW GA     30152-5200   Aug 1 2020   FL
                       COBB     10512366   GODEN     AMBER     RAE       410     MARDEN CT SE         SMYRNA     GA   30082        Sep 1 2020   FL
                       BERRIEN  04506573   CORNELIUS MELISSA   OLIVIA    7       WOODY FARM RD        NASHVILLE GA    31639-9040   Oct 1 2020   FL
                       COBB     10714125   LANE      TOMIECA   YOUNG     6660    MABLETON P1806       MABLETON GA     30126        Sep 1 2020   AL
                       COBB     03323256   BANKS     IRIS      WALDON    3288    CHILDRESS LN         POWDER SP GA    30127        Sep 1 2020   TX
                       COBB     11409821   GLUBIAK   RACHEL    ANN       1510    AUGUSTA DR SE        MARIETTA GA     30067        May 1 2020   FL
                       COBB     11135718   MCGOVERN TERRENCE AUGUSTIN 2309       LEACROFT WAY         MARIETTA GA     30062        Sep 1 2020   CA
                       CLAYTON  03751571   ROBINSON SHASHONEY MAURICE    10493   STARLING TRL         HAMPTON GA      30228        Jul 1 2020   NJ
                       CLAYTON  10994742   ROBINSON TRACY      JERMAINE 1263     CRESTRIDGE LN        RIVERDALE GA    30296        Apr 1 2019   TN
                       COBB     06727625   MATTOX    ASHLEY    LYNISE    4645    PRATER WAY SE        SMYRNA     GA   30080-9260   Aug 1 2020   CA
                       COBB     07376148   MATTOX    AUNDREY LAMAR       4645    PRATER WAY SE        SMYRNA     GA   30080        Aug 1 2020   CA
                       COBB     08253069   LEE       TRISTAN   ELISHAH   2214    WINDERMERE WAY       POWDER SP GA    30127        Oct 1 2018   TX
                       COBB     03014112   ESTES     PATRICIA  A         6424    IVEY RD SE           MABLETON GA     30126-3681   Oct 1 2020   AL
                       COBB     02999191   ESTES     WILLIAM   F         6424    IVEY RD SE           MABLETON GA     30126-3681   Oct 1 2020   AL
                       BARTOW   04940375   WILKINS   DAVID     HOWARD    35      WATERSIDE DR SE      CARTERSVIL GA   30121        May 1 2020   NY
                       BARTOW   04940377   WILKINS   JEANNETTE MURPHY    35      WATERSIDE DR SE      CARTERSVIL GA   30121-6614   May 1 2020   NY
                       COBB     06350171   ENGLISH   JONATHAN            3215    FRANKLIN ST          AUSTELL    GA   30106        Jan 1 2019   FL
                       COBB     12550410   ENUHA     FELICIA   ANN ROSE 4705     W VILLAGE W3354      SMYRNA     GA   30080        Oct 1 2020   TX
                       COBB     08329395   ENUMEGUKAOGECHI     VICTORIA  4319    DEFOORS FARM TRL     POWDER SP GA    30127-4073   Apr 1 2020   NC
                       BRYAN    08189638   RICHARDSONJAMES     LOUIS     120     MILLER DR            RICHMOND HGA    31324        May 1 2018   TN
                       BRYAN    11406124   COLDIRON CHARLES    NICHOLAS 4324     GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN    11031937   COLDIRON JENNIFER DAWN        4324    GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Aug 1 2020   TX
                       CLAYTON  07374706   LUNDY     GILBERT             6670    SAGANAW DR           REX        GA   30273        Sep 1 2020   LA
                       CLAYTON  01712545   MCFALL    BARBARA   A         694     LOOKOUT DR           FOREST PARGA    30297-1021   Apr 1 2018   TN
                       CLAYTON  01712546   MCFALL    BARTON              694     LOOKOUT DR           FOREST PARGA    30297        Apr 1 2018   TN
                       CHATTOOGA12426331   RUSSELL   AMANDA    LEIGH     335     SCOGGINS ST          SUMMERVIL LGA   30747-1445   Aug 1 2020   TN




  Ex. 2 to Petition:
                       CHATHAM 11878196    HAMILTON ALICE      MICHELLE 9207     ALTA TOWNE LAKE CIR POOLER      GA   31322        Apr 1 2020   SC




Braynard Declaration
                       BALDWIN  07593482   CALLAHAN MATTHEW WANE         278     MOUNT PLEASANT CHURCGORDON      GA   31031        Aug 1 2020   TX
                       BALDWIN  12105629   CALLAHAN TONYA      ELIZABETH 278     MOUNT PLEASANT CHURCGORDON      GA   31031        Aug 1 2020   TX
                       CHEROKEE 07191342   CORBETT   TAMI      L         985     BISHOP RD            BALL GROUNGA    30107        May 1 2020   MI
                       CHEROKEE 07191346   CORBETT   TENNY     B         985     BISHOP RD            BALL GROUNGA    30107        May 1 2020   MI
                       COBB     00805537   BANKSTON LESLIE     MARIE     2928    REED ST SE           SMYRNA     GA   30080-3534   Oct 1 2020   TN
                       COBB     03034233   WERNER    LAURA     REYNOLDS 881      GORDON COMBS RD NW MARIETTA GA       30064-1219   Jun 1 2020   FL
                       COBB     06686800   DARCY     HEATHER   EVELYN    4201    PAMAL PL NE          KENNESAW GA     30144        Sep 1 2020   TX
                       COBB     10340950   POSEY     KESLEY    FAYE      3721    CHEROKEE TRAILS DR SWMARIETTA GA     30008        Jan 1 2020   MN
                       COBB     11126846   GIBSON    KERRILYN NOELLE     4593    RIVER PKWY F         ATLANTA    GA   30339        Jul 1 2018   AL
                       CHEROKEE 02601907   CHMURA    MICHAEL   JOSEPH    169     LAUREL WAY           WOODSTOCKGA     30188-3189   Oct 1 2020   NM
                       CHEROKEE 04657124   CHRISTBURGANDRE     L         369     HIDDEN CREEK LN      CANTON     GA   30114        Oct 1 2018   AL
                       CHEROKEE 04382458   CHRISTIAN JASON     THOMAS    910     LAUREL CREST DR      WOODSTOCKGA     30189        Aug 1 2020   UT
                       COBB     05075314   MYERS     ANNA      CLAIRE    647     MEDFORD PL SE        SMYRNA     GA   30080-1114   Jun 1 2019   FL
                       COBB     06673221   MYERS     CATHERINE J         3015    FAIRHAVEN RDG NW     KENNESAW GA     30144-6148   Oct 1 2020   TN
                       COBB     11732448   JONES     CHERRELL JACQUELYN 350      VININGS VINTAGE CIR  MABLETON GA     30126        May 1 2019   TX
                       COBB     04758601   JONES     CHRISTOPHEJAMES     3100    KIRKWOOD DR NW       KENNESAW GA     30144        May 1 2020   AZ
                       COBB     10373376   FARNSWORTLAUREN     ELIZABETH 2488    MOUNTAIN VIEW SCHOO LMARIETTA GA     30066        Sep 1 2020   CO
                       COBB     10373380   FARNSWORTMICHAEL    TAYLOR    2488    MOUNTAIN VIEW SCHOO LMARIETTA GA     30066        Sep 1 2020   CO
                       COBB     12165944   FARRAH    MAVERICK MICHAEL    439     SHADOWLAWN RD SE     MARIETTA GA     30067        Aug 1 2019   CA
                       CLARKE   04998120   WOOTEN    JENNIFER LAUREN     101     WOOD LAKE UNIT 206   ATHENS     GA   30606        Aug 1 2020   TN
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 541 of 571




                                                                                        Page 29
                                                                                                                                                     fl1
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                                                                                   GA NCOA Out of State


                       CHEROKEE 04654954   PETRUZIELO FRANK     ROBERT     207     TRINITY WAY          CANTON     GA   30115        Oct 1 2020   PA
                       CHEROKEE 04735369   PETRUZIELO SHARON    P          207     TRINITY WAY          CANTON     GA   30115        Oct 1 2020   PA
                       CHEROKEE 02238599   PHELAN     ELIZABETH            620     WILEY CT             CANTON     GA   30115        Sep 1 2020   TN
                       CHEROKEE 02576696   PHELAN     MARK                 620     WILEY CT             CANTON     GA   30115        Sep 1 2020   TN
                       BROOKS   10761194   HERNANDEZ CHRISTIE   MARIE      1355    MILTON RD            QUITMAN    GA   31643        Apr 1 2019   FL
                       COBB     04156872   HARRINGTONJULIET     LINDA CROS 1190    ROCKCREST DR         MARIETTA GA     30062        Sep 1 2017   NC
                       CHATHAM 11906963    WRIGHT     SARAH     SMELTZER 303       E HENRY ST APT B     SAVANNAH GA     31401        Aug 1 2020   KS
                       COBB     04423620   DOOLEY     MARILYN   CATHERINE 4471     ACADEMY ST           ACWORTH GA      30101        Oct 1 2020   FL
                       COBB     06516676   DOPFEL     TOBY      LYNN       4550    EDGEMERE TRCE        MARIETTA GA     30062-5779   Jul 1 2020   NC
                       COBB     12217005   LINDSAY    COURTNEY DEREITA     2220    BROOKMONT TRCE SW MARIETTA GA        30064        Dec 1 2019   CA
                       COBB     03138566   LINDSAY    EMERSON JAY          1652    OAKFORD CT SW        MARIETTA GA     30064-4183   Aug 1 2019   UT
                       CLAYTON  04777694   UPSHAW     TARA      D          6042    N LEE ST    UNIT 4A  MORROW     GA   30260        Aug 1 2020   LA
                       CHATTOOGA04899043   MOE        KAREN     SUE        30      REA DR               SUMMERVIL LGA   30747        Jul 1 2019   AL
                       COBB     03767433   KOZAK      SUSANNA              2760    SAGAMORE HILL DR SE MARIETTA GA      30067-5622   Sep 1 2020   VA
                       COBB     03062963   CRIMM      HARLON    D          269     CASTEEL RD SW        MARIETTA GA     30064-1609   Apr 1 2018   MS
                       BARTOW   10099849   ISAACS     JUDITH    ELAINE     64      ARNOLD RD NW         CARTERSVIL GA   30120        Oct 1 2020   KY
                       COBB     07010760   EDWARDS JOHN         DOUGLAS 4936       CHALDEN LN NE        MARIETTA GA     30066        May 1 2020   LA
                       COBB     03216741   DUNCAN     CHARLES   E          5323    MOON RD              POWDER SP GA    30127-3771   Jul 1 2020   VA
                       COBB     03157827   DUNCAN     CLARK     DUANE      2676    MOON CABIN DR        POWDER SP GA    30127-3791   Aug 1 2020   CT
                       COBB     06248522   CROXTON ASHLEY       NICOLE     750     EDGEWATER PL NW      KENNESAW GA     30144        Aug 1 2020   FL
                       CARROLL  10674511   BIERLEY    ANTHONY LEO          1020    DAVIS RD             CARROLLTO GA    30116        Sep 1 2018   OH
                       CHATHAM 03983369    HERRINGTONCHRISTOPHEA           410     1ST ST               POOLER     GA   31322        Jan 1 2020   WV
                       BARROW   04541198   CRANK      JOHN      D          707     MICHAEL DR           WINDER     GA   30680        Jun 1 2020   FL
                       BARROW   10665687   CRANK      JONATHAN DAVID       707     MICHAEL DR           WINDER     GA   30680        Jun 1 2020   FL
                       CATOOSA 08909479    BRIGHTMAN DANA       RAE        715     LIVE OAK RD          RINGGOLD GA     30736        Oct 1 2020   TN
                       COBB     08686246   FRANKLIN ADANZLA     MEKELL     2575    DELK RD SE 1100G     MARIETTA GA     30067        Apr 1 2019   SC
                       COBB     07873587   FRANKLIN JASMINE     MONIQUE    4695    N CHURCH L 15209     ATLANTA    GA   30339        Apr 1 2020   VA




  Ex. 2 to Petition:
                       COBB     06676441   FRANKLIN LAWANDA                1280    VILLA RICA RD        POWDER SP GA    30127-1106   Mar 1 2019   MS




Braynard Declaration
                       CLAYTON  08536639   HAYNES     ASHLEY    ISHIA      6879    DRESDEN DR           REX        GA   30273        May 1 2019   CA
                       CLAYTON  07286758   HAYNES     JENNIFER CHAKIEA LYN269      HIGHWAY 13 608       RIVERDALE GA    30274        Oct 1 2020   LA
                       CARROLL  02977171   JOINER     RONALD    KENNETH    84      MELLERAY CT          VILLA RICA GA   30180        Nov 1 2019   AL
                       CARROLL  08857280   JONES      DINA      MARIE      309     N RIDGE LN           TEMPLE     GA   30179-4848   Jan 1 2020   AR
                       BIBB     08948086   MAPLES     MATTHEW KIRBY        1025    MASTERS DR           MACON      GA   31220-6413   Mar 1 2019   CA
                       BIBB     00166540   CLARK      SHERRY    BRANTLEY 2394      VINEVILLE AVAPT 507  MACON      GA   31204-3133   Oct 1 2019   NC
                       CHATHAM 12044701    DEMELIEN GUILY                  32      WESLYN PARK DR       SAVANNAH GA     31419        Aug 1 2019   SC
                       CHATHAM 08926487    DEMEO      GINA      LEE        714     E VICTORY DR         SAVANNAH GA     31405        Sep 1 2020   CO
                       CHATHAM 05308185    DENNARD THOMAS       CHANDLER 548       NICOLL ST            SAVANNAH GA     31401        Jan 1 2017   DC
                       COBB     10492744   BLAND      CHRISTOPHELEQUINN    3538    BUTLER SPRINGS TRCE NKENNESAW GA     30144        Sep 1 2020   NC
                       BARTOW   10903484   PAYNE      MARIA     CRISTINA   17      SAMUEL WAY NW        CARTERSVIL GA   30121        Jun 1 2020   CA
                       BRYAN    06638320   HIBBS      ANDREW    VINSON     70      WAVERLY LN           RICHMOND HGA    31324        Jul 1 2017   CO
                       BRYAN    08706773   HIBBS      EMILY     NOEL       70      WAVERLY LN           RICHMOND HGA    31324        Jul 1 2017   KS
                       BRYAN    12790260   HICKS      CHRISTOPHEALEXANDER 125      BLUE LAKE ST         RICHMOND HGA    31324        Sep 1 2020   SC
                       BRANTLEY 11318124   CUMMINGS JOAN        MARIE      19221   HWY 82 E             NAHUNTA    GA   31553        Oct 1 2020   FL
                       CHATHAM 04050039    MATTHEWS SUSAN                  14      E WHITE HAWTHORNE DRSAVANNAH GA      31419        Sep 1 2020   OR
                       CHARLTON 10124294   BAXTER     BRAD      LOO        391     THE HILL RD          FOLKSTON GA     31537        Feb 1 2019   AL
                       CHEROKEE 03608497   STEPHENS JOANNE      V          101     MIMOSA LN            WALESKA    GA   30183-4235   Aug 1 2020   FL
                       CHEROKEE 10335089   GERNATT    MICHAEL   CHRISTOPHE305      CORNERSTONE TRCE     WOODSTOCKGA     30188        Sep 1 2018   MA
                       CHEROKEE 10689632   GHALY GUIR DIAA      Y          317     SPOTTED RIDGE CIR    WOODSTOCKGA     30188        Mar 1 2017   CA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 542 of 571




                                                                                          Page 30
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Ii

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                      GA NCOA Out of State


                       CHEROKEE   08765829   GIBBONS    MICHAEL                400    ROCKY CREEK GRV       WOODSTOC KGA    30188-6251   May 1 2020   TX
                       COBB       10930083   GIGNAC     LINDSEY     NICOLE     6544   BONANZA TRL SE        MABLETON GA     30126        Jun 1 2020   FL
                       COBB       12128370   DAVID      ERICA       SAMONE MA 412     HAMILTON TRCE         MARIETTA GA     30068        May 1 2020   TX
                       COBB       06756898   DUBOIS     DIANE       LOUISE     383    BRIDGE BROOK LN SW    SMYRNA     GA   30082-3647   Jun 1 2020   FL
                       COBB       12139096   DUCKO      NICHOLAS    EDWARD     607    LISMORE SE            SMYRNA     GA   30080        May 1 2020   TN
                       BARROW     12433910   PENNINGTONABBEGAIL     LEE        515    HEMLOCK DR            WINDER     GA   30680        Oct 1 2020   AL
                       CHATHAM    08571087   MAJETTE    PAMELA      JEAN       95     FALKLAND AVE          SAVANNAH GA     31407        Mar 1 2017   MD
                       CHATHAM    01572512   MALDONADOTHERESA                  10     THORNY BUSH RD        SAVANNAH GA     31419-2407   Feb 1 2019   AE
                       CHEROKEE   06250723   BROADWAY MELANIE       JOY        205    VALLEY XING           CANTON     GA   30114        Sep 1 2020   LA
                       CHEROKEE   00477899   BROMLEY APRILLE        M          527    LITTLE REFUGE RD      WALESKA    GA   30183-3009   Dec 1 2018   MA
                       CHEROKEE   00477900   BROMLEY WILLIAM        LOCKE      527    LITTLE REFUGE RD      WALESKA    GA   30183-3009   Dec 1 2018   MA
                       CAMDEN     12518950   DE LISLE   STACEY      ANN        4729   BAILEY MILL RD        WHITE OAK GA    31568        Mar 1 2020   ME
                       CAMDEN     05997175   DEAN       AYESHAH     SHAKIR     210    BATTLE DR             SAINT MARY GA   31558        Aug 1 2020   NC
                       BRYAN      12237602   BUCHHOLZ LILY          ANN        95     GLEN WAY              RICHMOND HGA    31324        Jul 1 2019   FL
                       CAMDEN     12099212   HINOJOSA A ERNESTO     ALEJANDRO 577     EAGLE BLVD            KINGSLAND GA    31548        Jan 1 2020   FL
                       BERRIEN    10882522   DONES      JASON                  159    OAK ST                RAY CITY   GA   31645        Jun 1 2018   FL
                       CLARKE     11639614   FRANCO LOPVANESSA                 216    MEELER CIR            BOGART     GA   30622        Oct 1 2020   NC
                       CARROLL    07356609   COCKRILL RICHARD       LEE        143    TRIPLETT WAY          WACO       GA   30182-2967   Jul 1 2019   MS
                       BRYAN      08916352   MARTIN     REBECCA     ANN        134    CAMELLIA ST           RICHMOND HGA    31324        May 1 2020   NC
                       BRYAN      11860049   MARTIN     TATUM       D          40     KEPLER LOOP           RICHMOND HGA    31324        Oct 1 2018   AE
                       BRYAN      05391044   MASON      AMY         NICHOLE EVA57     ROUNDSTONE WAY        RICHMOND HGA    31324        Apr 1 2019   VA
                       BRYAN      04394521   MATHEWS JOHN           WENDELL    25     ISLAND VIEW CT        RICHMOND HGA    31324        Aug 1 2017   OK
                       BRYAN      05685325   MCARDLE KAREN                     390    LITTLE LULU LN        RICHMOND HGA    31324        Sep 1 2020   NC
                       COBB       12882236   CHERRY     AMELIA                 3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       COBB       11960518   CHERRY     CATHERINE   LYNN       3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       COBB       11605370   CHERRY     KIRK        ALAN       3297   HUTTON WALK NE        MARIETTA GA     30066        Jun 1 2019   TX
                       CATOOSA    11838527   REDDEN     NATHAN      JAMES      187    SANDSTONE CREEK DR RINGGOLD GA        30736        Jun 1 2020   KY




  Ex. 2 to Petition:
                       COBB       06483240   CHRYSLER KRYSTAL       TIENNE     3691   FRED WALKER DR SW     SMYRNA     GA   30082-2905   Oct 1 2020   FL




Braynard Declaration
                       COBB       06564493   CRAGG      MARY        SHANNON 2268      OLD SEWELL RD         MARIETTA GA     30068        Jun 1 2017   OH
                       CLARKE     10514666   SNYDER     EMILY       ROSE       1692   BARNETT SHAPT 2       ATHENS     GA   30605        Jun 1 2017   IA
                       CLARKE     10256152   SOLOMON ANSLEY         MORGAN     185    PINE TOPS DR          ATHENS     GA   30606        Jun 1 2020   NY
                       CLARKE     04866171   SOLOMON MELISSA        PALMER     125    TUXEDO RD             ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     07339153   SOLOMON THOMAS         JAMES      125    TUXEDO RD             ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     10561637   SORIANO    ASHLEY      NICOLE     460    BARNETT SHAPT H1      ATHENS     GA   30605        Jul 1 2020   TX
                       CLARKE     08830171   SOWELL     SINCLAIR    JONATHAN 171      WOODSTONE DR          ATHENS     GA   30605        Jul 1 2020   OR
                       COBB       11701567   AIKENS     CHARLES     CHRISTOPHE2095    WINSBURG WAY NW       KENNESAW GA     30144        Sep 1 2020   MO
                       COBB       06106937   DAMPHA     FATOU                  3525   RIVER HEIGHTS XING SE MARIETTA GA     30067        Jun 1 2020   FL
                       COBB       10490341   DANASTORGSARAH         PAOLA      6022   CUMBERLAND GLEN LN S SMYRNA      GA   30080        Apr 1 2020   TN
                       COBB       03089457   DUNCAN     TONI        ADRIENNE 2676     MOON CABIN DR         POWDER SP GA    30127-3791   Aug 1 2020   CT
                       COBB       10377182   DUNLAP     BRENNA      DIANE      2786   SUMMER RIDGE LN NW KENNESAW GA        30152        Oct 1 2020   WA
                       COBB       08222073   DUNLAP     CAMERON     OWENS      2786   SUMMER RIDGE LN NW KENNESAW GA        30152-2711   Oct 1 2020   WA
                       BARTOW     00661394   DUKE       CYNTHIA     OGLESBY    36     SKYVIEW CIR           CARTERSVIL GA   30120-2036   Oct 1 2020   SC
                       CHATHAM    01666286   STRINGER NANCY         ELLEN      1514   TRAFFORD LN           SAVANNAH GA     31410        Oct 1 2020   AL
                       CHATHAM    01586426   STRINGER WILLIAM       BRUCE      1514   TRAFFORD LN           SAVANNAH GA     31410        Oct 1 2020   AL
                       CHATHAM    10651930   STRUNJAS MARIA         PAULA      216    COFFEE POINTE CIR     SAVANNAH GA     31419        Nov 1 2016   SC
                       CHEROKEE   06489844   BOATRIGHT STEPHANIE    E          405    CRABAPPLE SPRINGS CT WOODSTOCKGA      30188        Oct 1 2020   TN
                       CATOOSA    11355998   RIVET      CANDACE     STEVENS    285    FIELDSTONE DR         RINGGOLD GA     30736        Sep 1 2020   TX
                       CATOOSA    11405498   RIVET      JOSHUA      JUDE       285    FIELDSTONE DR         RINGGOLD GA     30736        Sep 1 2020   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 543 of 571




                                                                                             Page 31
                                                                                                                                                           E
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       COBB       11449983   BARCLAY    DASIA      LESHAY     4949    OAKDALE R D616        SMYRNA     GA   30080        Jun 1 2019   IL
                       COBB       07191215   POWELL     RYAN       JOSEPH     2326    SEBRING CT SW         MARIETTA GA     30064-4339   Aug 1 2019   TN
                       COBB       04877983   POWERS     EMILY      ELIZABETH 106      SHANE WAY SE          MABLETON GA     30126-1457   Oct 1 2019   NC
                       CARROLL    04641394   WIGGINS    KATINA     L          120     PLEASURE DR           CARROLLTO GA    30116-5599   Jul 1 2018   TN
                       CARROLL    03112306   WILCOX     DELLA      L          55      SHADOW LN             CARROLLTO GA    30117-5571   Sep 1 2020   AL
                       CARROLL    10326489   WILDER     JANICE     MAY        173     OAK LEAF DR           CARROLLTO GA    30116        Sep 1 2020   CO
                       CHATHAM    08779569   MCCULLOUGCHELSEA      RANI       10612   MIDDLEGRO APT 312    SAVANNAH GA      31419        Jul 1 2017   FL
                       COBB       11019024   MUSA       LAYLA      MUTAZ      2215    LAKE PARK DT          SMYRNA     GA   30080        Dec 1 2019   DC
                       BIBB       08931048   PITCHER    ANTHONY               224     SHETLAND CT           MACON      GA   31216        Feb 1 2020   LA
                       BLECKLEY   10930101   KLINE      MIKKI      LEIGH      256     CREST DR              COCHRAN GA      31014        Jun 1 2019   LA
                       COBB       11302569   LOPEZ      JACQUELINE            2172    SHILLINGS CHASE DR NW KENNESAW GA     30152        Oct 1 2020   WI
                       COBB       10607927   LOPEZ      JOSHUA     LEE        4623    UNICORN PT            POWDER SP GA    30127        Aug 1 2019   NC
                       COBB       12089336   LOPEZ      PATRICK    JOSEPH     3019    PACES LAKE DR SE      ATLANTA    GA   30339        Jul 1 2020   OK
                       COBB       04843842   RUSSELL    MARTHA     A          3413    WINDRIDGE DR          MARIETTA GA     30066        Sep 1 2019   TX
                       BULLOCH    10530213   MCCLURE KYLE          THOMAS     819     WOODS HOLE CIR        STATESBOR GA    30461        Feb 1 2019   MO
                       CHATHAM    08334220   WARE       STEVEN     LADON      3521    BULL ST     APT 3     SAVANNAH GA     31405        Aug 1 2020   MI
                       CHATHAM    02133994   WARNER     MARK       GREGORY 2          JOHNNY MERAPT 914     SAVANNAH GA     31410        Mar 1 2020   WV
                       BERRIEN    00584136   MOREY      TONYA      REBECCA    14540   US HIGHWAY 129        NASHVILLE GA    31639        Aug 1 2020   HI
                       BERRIEN    07741676   NOVACK     CHAD       ALAN       1509    S DOGWOOD DR          NASHVILLE GA    31639        Mar 1 2020   MS
                       COBB       03110145   LEWIS      MARY       MARGARET 416       WESTLAKE CT NW        MARIETTA GA     30064        Jan 1 2020   FL
                       CHEROKEE   10982322   TOMASETTI JOANN                  491     MOUNTAIN VIEW LN      WOODSTOCKGA     30188        Oct 1 2020   NY
                       CHEROKEE   11917651   ROWAN      ROBIN      L          2603    RIVER ROCK CT         WOODSTOCKGA     30188        Jun 1 2020   AL
                       COBB       11699798   HOLLOWAY SHAYLA       PAULEEN SIM2121    WINDY HILL 1746      MARIETTA GA      30060        Jul 1 2019   NC
                       BARROW     11584528   BOATWRIGH STEPHANIE KAYE         125     SPRINGBROOK DR       AUBURN      GA   30011        Mar 1 2018   AL
                       CHEROKEE   10492679   BROWN-HAR MELANIE     JANINE     543     MIRRAMONT PL         WOODSTOCKGA      30189        Aug 1 2020   TX
                       BIBB       10644639   COLBERT    MALIK      ANTWAN     1791    KAYS CT               MACON      GA   31220        Apr 1 2020   CO
                       CHEROKEE   05807268   GALASSO    WILLIAM    CLAYTON    3335    UPPER BETHANY RD      BALL GROUNGA    30107        May 1 2020   WA




  Ex. 2 to Petition:
                       CHEROKEE   08340262   GALLOWAY TRAVIS       LEMONTE    139     HIDDEN CREEK DR       CANTON     GA   30114        May 1 2019   CA




Braynard Declaration
                       COBB       07175069   HUFFMAN DUSTIN        RAY        3626    VELMA DR              POWDER SP GA    30127-1353   Sep 1 2017   FL
                       BARTOW     01309362   JENKINS    JOSEPH     EUGENE     950     E MAIN ST APT 326     CARTERSVIL GA   30121        Oct 1 2020   FL
                       BARTOW     01309367   JENKINS    TERESA     PARKS      950     E MAIN ST APT 326     CARTERSVIL GA   30121        Oct 1 2020   FL
                       CLAYTON    06452463   EBERHART BERANDA      KESHUN     396     MONTGOMERY PL         JONESBORO GA    30238        Feb 1 2018   AL
                       BEN HILL   10342537   ROBITZSCH BRITTON     LEE        104     HAMPTON CT            FITZGERALD GA   31750        Jun 1 2020   CO
                       CAMDEN     03755036   GRIFFIN    AARON      THATCHER 704       WILD GRAPE DR         SAINT MARY GA   31558        May 1 2020   AK
                       CAMDEN     03882436   GRIFFIN    CHERYL     N          704     WILD GRAPE DR         SAINT MARY GA   31558        May 1 2020   AK
                       CHATHAM    10661789   SEAGER     CAMERON AARON         18      WINTER LAKE CIR       SAVANNAH GA     31407        Aug 1 2019   SC
                       CHATHAM    07163029   HOLMES     MARY       ELIZABETH 201      COMMODORE DR          SAVANNAH GA     31410        Jan 1 2019   VA
                       CHATHAM    01559024   BATTLE     MONICA     RENEE      157     PINE VIEW XING        POOLER     GA   31322        Jun 1 2018   AP
                       CHATHAM    12110912   BAUR       MATTHEW JOSEPH        505     VICEROY DR            POOLER     GA   31322        Jun 1 2019   TX
                       CHATHAM    11632487   BAUZA      EVAN       JAMES      1302    DIETER ST             SAVANNAH GA     31404        Dec 1 2019   NC
                       CHATHAM    10547475   BAYNES     BEVERLEY ELAINE       6       RIVER ROCK RD         SAVANNAH GA     31419        Sep 1 2020   NJ
                       BRYAN      10940024   LAZALA-STO MAYRA      A          21425   GA HIGHWAY 144        RICHMOND HGA    31324        Oct 1 2020   AE
                       BRYAN      06621548   PEZEL      MARK       EDWARD     136     PARKER LN             RICHMOND HGA    31324        May 1 2019   AE
                       BRYAN      07577421   PIERCE-LUN CURSHA     NKOYA      601     BRISTOL WAY           RICHMOND HGA    31324        Aug 1 2020   TN
                       COBB       08797258   KEAN       ANNA       MARIE      1216    AKERS RIDGE DR SE     ATLANTA    GA   30339        Oct 1 2020   FL
                       COBB       06817494   KEARNEY    MATTHEW               2700    PACES FERR803         ATLANTA    GA   30339        Jan 1 2020   MD
                       CHATHAM    11612441   RICHARDS BRYAN        MICHAEL    450     AL HENDERSUNIT 1307 SAVANNAH GA       31419        Jul 1 2020   NC
                       CHATHAM    06108102   RICHARDS EMILY        MAE        209     COLUMBUS DR           SAVANNAH GA     31405        Mar 1 2020   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 544 of 571




                                                                                             Page 32
                                                                                                                                                           II
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       CHATHAM    12109184   RICKETTS MORGEN       KATHERINE V15      BRASSELER APT K27   SAVANNAH GA     31419        Aug 1 2020   MD
                       CLARKE     02347965   PRATER    ERICA       LYN        445     PROVIDENCE RD       ATHENS     GA   30606        Oct 1 2020   IL
                       CLARKE     10810117   PRATT     JESSIE      ROY        233     SIDNEY LANIER AVE   ATHENS     GA   30607        Jul 1 2020   NC
                       CLAYTON    11135149   WALLS     CHARMAIN               7393    TARA RD    APT 605  JONESBORO GA    30236        Feb 1 2020   TX
                       CHATHAM    06476717   JOHNSON SARABETH      LAWLER     305     JOHNSTON ST         SAVANNAH GA     31405        Oct 1 2020   NC
                       CHATHAM    11570570   JOHNSON SHARON        M          119     E 61ST ST APT B     SAVANNAH GA     31405        Jan 1 2018   CT
                       CHATHAM    06136826   JOHNSON VICKIE        LYNN       1400    BARNES DR APT 101   SAVANNAH GA     31415        Jul 1 2020   VA
                       BACON      06826042   PEAVY     MATTHEW     TRAVIS     114     W 10TH ST           ALMA       GA   31510-2212   Apr 1 2020   MI
                       BACON      07589154   PEAVY     WHITNEY     LANE       114     W 10TH ST           ALMA       GA   31510-2212   Apr 1 2020   MI
                       CHATHAM    11364670   ARMSTRONGREBECCA      KATE       10714   ABERCORN SAPT 22A   SAVANNAH GA     31419        May 1 2020   NH
                       CHATHAM    07821128   ARRINGTON JAMES       LEROY      1201    KING GEORGAPT 82    SAVANNAH GA     31419        Sep 1 2020   OH
                       CHATHAM    07718889   ARRINGTON TRACEY      LYNN       1201    KING GEORG-APT.82   SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    12216136   ARTHUR    RYAN        BURHL      2114    E 62ND ST           SAVANNAH GA     31404        Oct 1 2020   KS
                       CAMDEN     12255581   SETH      RAVEN       XAVIERA-FRA211     BRANT CREEK CIR     SAINT MARY GA   31558        Feb 1 2020   MD
                       CAMDEN     11718661   SETH      WENDY       VICTORIA   211     BRANT CREEK CIR     SAINT MARY GA   31558        Feb 1 2020   MD
                       CAMDEN     11676183   SHANNON PAMELA        JEAN       121     OARSMAN XING        SAINT MARY GA   31558        Oct 1 2020   IL
                       CAMDEN     11623866   SHANNON STEPHEN       JOSEPH     121     OARSMAN XING        SAINT MARY GA   31558        Oct 1 2020   IL
                       CAMDEN     05052462   SHELDEN   TARA        LYNN       11919   COLERAIN R APT 923  SAINT MARY GA   31558        Jun 1 2020   AL
                       BARROW     00865465   PINNELL   BETTY       BEATRICE 70        PICKLESIMO LOT 2    WINDER     GA   30680-4158   Aug 1 2020   MO
                       BARTOW     04631405   WHEELER HEAVEN                   1024    ROSEWOOD LN SE      CARTERSVIL GA   30121        Apr 1 2020   SC
                       COBB       08044864   MAY       KELLIE      MICHELLE 1950      ROSWELL RD7C5       MARIETTA GA     30068        Apr 1 2020   SC
                       COBB       12277193   MCGINNESS MATTHEW     LANE       2784    NORTHGATE WAY NW    ACWORTH GA      30101        Mar 1 2020   AL
                       BURKE      08561378   ALEXANDER JOANNE                 220     GREINER CIR         HEPHZIBAH GA    30815-6851   Oct 1 2020   MA
                       CHATHAM    10428526   NOLAND    NANCY       ANN        203     W WALDBUR APT D     SAVANNAH GA     31401        Oct 1 2020   MO
                       COBB       10263377   CALDWELL ZACHARY      AARON      4623    WEHUNT COMMONS DR S SMYRNA     GA   30082        May 1 2019   WA
                       CHATHAM    08250755   ESTEY     DANIELLE    MARIE      520     DURANT AVE          SAVANNAH GA     31404        Aug 1 2020   TN
                       CATOOSA    04795053   BROWN     SUSAN       DENISE     201     SHELBY ST           FORT OGLETGA    30742-3722   Dec 1 2019   TN




  Ex. 2 to Petition:
                       CATOOSA    06532816   BRUCE     AMANDA      MAY        56      STONE THROW LN      CHICKAMAUGGA    30707        Oct 1 2020   MI




Braynard Declaration
                       CATOOSA    10714310   BRUCE     JOHN        DAVID      56      STONE THROW LN      CHICKAMAUGGA    30707        Oct 1 2020   MI
                       CHEROKEE   10287416   BOWMAN    RYAN        MICHAEL    685     IRON MOUNTAIN RD    CANTON     GA   30115        Jun 1 2020   TX
                       CHEROKEE   11192571   NASH      SARAH       IMAD       134     MILLSTONE MANOR CT WOODSTOCKGA      30188        Dec 1 2018   CA
                       CHEROKEE   05278568   WEEKS     BRANDON     HIRSCH     402     TOWNSHIP LN         WOODSTOCKGA     30189        Dec 1 2019   OH
                       CHEROKEE   10274246   WEEKS     JAIME       LYNN       402     TOWNSHIP LN         WOODSTOCKGA     30189        Dec 1 2019   OH
                       BARROW     07193351   WEATHERSBDONNA        MARIE      206     2ND ST     APT 4    WINDER     GA   30680        Mar 1 2018   FL
                       BARROW     07334193   GOSSLING JAMES        FRIEDEL    890     WHISPERING PINES RD WINDER     GA   30680        Mar 1 2020   CA
                       COBB       12841857   LABARRE   KALEB       ANTHONY 3119       SWALLOW DR NE       MARIETTA GA     30066        Oct 1 2020   FL
                       COBB       04720643   LABARRE   KURTIS      ANTHONY 3119       SWALLOW DR NE       MARIETTA GA     30066        Oct 1 2020   FL
                       COBB       10977148   LABELLA   ELIZABETH              2207    CEDAR FORKS DR      MARIETTA GA     30062        Jul 1 2020   FL
                       CATOOSA    12493610   WILLIAMS  MARANDA     LYNN       339     AKINS RD            RINGGOLD GA     30736        Oct 1 2020   TN
                       BRYAN      10593944   FREEZE    JADEN       YOUNG      1239    SAINT CATHERINE CIR RICHMOND HGA    31324        Dec 1 2019   MD
                       CLARKE     04725049   NELSON    JACE        MARLOW     131     BARRINGTONAPT 1     ATHENS     GA   30605        Jul 1 2020   VA
                       CLARKE     10899923   NELSON    MARQUISE    MATHIAS    255     THE PRESER428       ATHENS     GA   30606        Sep 1 2020   FL
                       BARTOW     11547818   WILMOT    EMILY       GRACE      59      MISSION RIDGE DR SW CARTERSVIL GA   30120        Aug 1 2020   TN
                       CHEROKEE   12440085   REINER    MARK        DOUGLAS 1109       WILEY BRIDGE RD     WOODSTOCKGA     30188        Aug 1 2020   FL
                       CHEROKEE   12440273   REINER    REBEKAH     SARAH      1109    WILEY BRIDGE RD     WOODSTOCKGA     30188        Aug 1 2020   FL
                       CLARKE     12060136   PEDRAZA   MAYRA       ALEJANDRA 171      WOODSTONE DR        ATHENS     GA   30605        Jul 1 2020   OR
                       BRYAN      11344188   NORRIS    CHRISTA     DIANE      50      EDDENFIELD LN       RICHMOND HGA    31324        Oct 1 2020   KS
                       BRYAN      11344190   NORRIS    ROBERT      DAVID      50      EDDENFIELD LN       RICHMOND HGA    31324        Oct 1 2020   KS
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 545 of 571




                                                                                            Page 33
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       COBB       06356297   MORRELL MICHAEL     RANDAL    3969    SENTRY XING           MARIETTA GA      30068-2561   Nov 1 2019   SC
                       COBB       10732527   HARRIS    SYDNEY    ANGELIQUE 1446    FEROCITY RIDGE WAY N WKENNESAW GA      30152        Jul 1 2020   TX
                       COBB       12237273   ABELS     JOSHUA    SCOTT     1659    BROUSSARD WAY NE      MARIETTA GA      30066        Mar 1 2020   IL
                       CLAYTON    07104494   HIGH      TUNISIA   ANN       11232   GENOVA TER            HAMPTON GA       30228        Jun 1 2019   NC
                       COBB       12206601   BROYLES   PARKS     ELIZABETH 3314    WOODSFIELD DR NE      MARIETTA GA      30062        Jun 1 2020   TN
                       CAMDEN     00523272   ATKINSON GARFYANGIAS          10061   DOVER BLUFF ROAD EXT WAVERLY GA        31565-2404   Aug 1 2020   FL
                       CAMDEN     05221614   ATTAWAY   DEAN      CALVIN    506     LAKE JORDAN BLVD W    KINGSLAND GA     31548        Mar 1 2020   FL
                       BARTOW     08866454   CARRINGTONMICHAEL   DAVID     23      LAKETOP DR SE         CARTERSVI L GA   30121-7683   Jul 1 2019   FL
                       CARROLL    10952422   WARE      DESTINY   NICHOLE   297     LAMBERT OVERLOOK CIR CARROLLTO GA      30117        Aug 1 2020   LA
                       CLARKE     11447431   HUDLER    HALEY     JOY       909     E BROAD ST APT 641    ATHENS      GA   30601        Jul 1 2020   TN
                       CLAYTON    05539036   BRADSHER JESUS                67      RIVERCREST CT         RIVERDALE GA     30274        May 1 2020   VA
                       CLAYTON    05945597   SULLIVAN  BRENDA    UDORA     1611    DRAKES DR             JONESBORO GA     30236        Jun 1 2020   FL
                       CLAYTON    11577316   SUTTON    CHARLA    TAWONDA 1097      MARY LEE CT           RIVERDALE GA     30296        Sep 1 2020   OK
                       CLARKE     10511387   BIRD      MICHAELA            131     E BROAD ST APT 502    ATHENS      GA   30601        Jul 1 2020   NJ
                       CLARKE     05417217   GRAHAM    GREGORY SCOTT       102     KALEN HOLW            ATHENS      GA   30606        Sep 1 2020   VA
                       CLARKE     10838645   GRAHAM    JEROME    ALEXANDER 123     EAGLEWOOD WAY         ATHENS      GA   30606        May 1 2020   OH
                       CLARKE     10838648   GRAHAM    KETURA    BLONDELLE 123     EAGLEWOOD WAY         ATHENS      GA   30606        May 1 2020   OH
                       BROOKS     03575401   DITMAN    DAVID               48      GREENRIDGE ST         VALDOSTA GA      31602-7524   Aug 1 2020   CA
                       BROOKS     06079793   EDMONDSONMARY       K         108     WALKER LN             BARNEY      GA   31625        Oct 1 2020   CA
                       COBB       05682189   ASKEW     ROTTERION DEMETRIUS 2040    RIDGESTONE LNDG SW MARIETTA GA         30008        May 1 2020   MI
                       CHEROKEE   11057479   YOUNG     CATHERINE MARY      11000   AVONLEA PL 406        WOODSTOCKGA      30189        Sep 1 2020   AR
                       CHEROKEE   11124640   YOUNG     CHARLES   STANLEY   11000   AVONLEA PL 406        WOODSTOCKGA      30189        Sep 1 2020   AR
                       CHEROKEE   00516914   YOUNG     ETHEL     G         105     BASCOMB DR            WOODSTOCKGA      30189-3501   Aug 1 2018   FL
                       CHEROKEE   07173951   FERNANDEZ MICHAEL   VICTOR    4416    HOLLY SPRI NAPT 13203 HOLLY SPRINGA    30115        Oct 1 2020   FL
                       CHEROKEE   03943242   FERNIE    DAVID     RICHARD   301     HERITAGE D 304        CANTON      GA   30114        Oct 1 2018   NC
                       CHEROKEE   08343668   FESSEHAYE LIONEL    SCOTT     214     PARKRIDGE DR          WOODSTOCKGA      30189        Aug 1 2020   VA
                       CHEROKEE   10821408   FESSEHAYE YVONNE              214     PARKRIDGE DR          WOODSTOCKGA      30189        Aug 1 2020   VA




  Ex. 2 to Petition:
                       BERRIEN    12667361   PAYNE     JEREMY    RAY       301     N DAVIS ST            NASHVILLE GA     31639        Oct 1 2020   FL




Braynard Declaration
                       BERRIEN    11025213   PEREZ     BRITTNY   LYNN      175     NORTH ST              RAY CITY    GA   31645        Jun 1 2020   TX
                       BERRIEN    00581480   PETTY     SHIRLEY   M         411     TALMADGE LINDSEY RD NASHVILLE GA       31639-5407   Sep 1 2020   MS
                       BARTOW     10862259   MOHON     ZACHARY   LEONARD   57      HOLLY SPRINGS RD NE WHITE         GA   30184        Feb 1 2020   LA
                       COBB       07927269   KELLENBERGMARY      ANN       2071    DAYRON CIR            MARIETTA GA      30062-1780   Sep 1 2020   FL
                       COBB       08326519   ANDERSON MEGAN      BODE      4067    AUDUBON DR            MARIETTA GA      30068        Apr 1 2020   TX
                       BULLOCH    11470321   RAYMOND SHEILA      CARTER    14      OVERLAND ST           STATESBOR GA     30458        Sep 1 2018   NY
                       BARROW     08411496   CANNON    ERICA     VERNELL   200     DEER WALK DR          WINDER     GA    30680        Jul 1 2020   MD
                       CARROLL    12452577   GRAVES    BRANDON GABE        801     HICKORY LEVAPT 7334   VILLA RICA GA    30180        May 1 2020   AZ
                       CARROLL    10632289   GRAY      TREVOR    DALLAS    4422    MOUNT ZION RD         CARROLLTO GA     30117        Oct 1 2020   AL
                       COBB       10354662   HENLEY    ARWAKEE KHAN-TAE 1250       POWDER SP 2212        MARIETTA GA      30064        Dec 1 2019   MS
                       COBB       12262890   HENLEY    KATE      D'LYNN    3073    SHELBOURNE TRCE NW KENNESAW GA         30144        Oct 1 2020   IL
                       CHATHAM    11886825   BELZ      AARON     SANDERSON410      E 53RD ST             SAVANNAH GA      31405        Oct 1 2020   MO
                       CHATHAM    07042952   QUINCY    BRIAN     CHRISTOPHE125     WAVERLY WAY           SAVANNAH GA      31407        Aug 1 2020   FL
                       CHATHAM    12108397   CONNER    JEANETTE ANDREA     1007    JEFFERSON UNIT 1/2    SAVANNAH GA      31401        Nov 1 2019   NY
                       CLAYTON    06531965   RAY       JO        ANN       5449    ASH ST                FOREST PARGA     30297        Jun 1 2020   FL
                       BIBB       03363986   EARLEY    BEVERLY   M         3013    TIFFIN CIR            MACON       GA   31204-1034   Sep 1 2020   TN
                       BIBB       04396531   EARLEY    DANNIE    MONEY     3013    TIFFIN CIR            MACON       GA   31204-1034   Sep 1 2020   TN
                       BIBB       03330033   EASTER    LINDA     BRENNAN 115       S HAVEN CT            MACON       GA   31210-1214   Mar 1 2020   IL
                       BRANTLEY   10102973   MOREHOUSEZACHARY    RYAN      61      OGEECHEE TRL          WAYNESVIL LGA    31566        Jun 1 2020   VA
                       BUTTS      01418149   WYNN      MARIA     R         169     RIDGEWAY RD           JACKSON     GA   30233-5757   Jul 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 546 of 571




                                                                                          Page 34
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       COBB       10950078   BUMGARDN EJOHN       BLAKE      400     BELMONT PL1109       SMYRNA     GA   30080        May 1 2020   ID
                       BULLOCH    08714649   TORRES    JOSHUA     PETER      1018    JOHNSON DR           STATESBOR GA    30461        Aug 1 2019   FL
                       BULLOCH    10105608   TORRES    NAYDA      IVETTE     446     MYRTLE CROSSING LN   STATESBOR GA    30458        Oct 1 2020   VA
                       CAMDEN     11952058   COCO      ETHAN      LANE       505     BOWEN ST             SAINT MARY GA   31558        Aug 1 2020   FL
                       COBB       06504357   CARTER    NEVA       VIVIA      1593    BRYNWOOD CT NW       ACWORTH GA      30101-4584   Oct 1 2020   IL
                       CLARKE     10010992   FORESTER HENRY       HAYES      145     GRAN ELLEN DR        ATHENS     GA   30606        Aug 1 2020   NC
                       CLARKE     08710317   FORRESTER BOBBY      ANDREW     138     WELCH PL APT 4       ATHENS     GA   30606        Aug 1 2018   OR
                       BRYAN      11719041   MEECE     KIMBERLY   DANA       460     CREEKSIDE CIR        ELLABELL GA     31308        Apr 1 2020   SC
                       CLAYTON    06718272   DIXON     IVETTE                7206    GEORGES WAY          MORROW     GA   30260-4162   Aug 1 2020   CO
                       CLAYTON    08638616   DIXON     LORI       GRACE WILD7206     GEORGES WAY          MORROW     GA   30260-4162   Aug 1 2020   CO
                       BIBB       08833587   HAWKINS   SHANNON    CAPRICE    6711    CHRISWOOD DR         MACON      GA   31216        Oct 1 2020   RI
                       CHEROKEE   08396123   PAHLAS    JACOB      DANIEL     1590    DOGWOOD LN           ACWORTH GA      30102-1817   Sep 1 2020   AK
                       BARROW     12442258   JONES     JUSTIN     DAVID      446     HARVEY LOKEY RD      BETHLEHEM GA    30620        Aug 1 2020   SC
                       BARTOW     04170417   HOUSTON POLLYANNA    RAE        35      BRENT CIR SW         CARTERSVIL GA   30120        Apr 1 2020   AR
                       CHATHAM    11859522   CRUZ      ARACELI               410     E 53RD ST            SAVANNAH GA     31405        Oct 1 2020   MO
                       CHATHAM    11878134   CSAN      SETH       RYAN       108     BREVARD CT           SAVANNAH GA     31410        Jul 1 2020   NC
                       CHATHAM    10139577   CUNNINGHA MARGARET   MCCLEERY 1525      SPALDING RD          SAVANNAH GA     31406        Aug 1 2020   FL
                       CHATHAM    10578208   CUNNINGHA PATRICK    JAMESON    112     DAVIDSON AVE         SAVANNAH GA     31419        Jun 1 2020   TX
                       COBB       07361925   LEVY      ISAAC      BENJAMIN 900       BATTERY AV 329       ATLANTA    GA   30339        Sep 1 2020   SC
                       CAMDEN     11890024   COPLEY    SHANNON    LEIGH-MONIQ414     EAGLE BLVD           KINGSLAND GA    31548        Jun 1 2020   VA
                       BULLOCH    12538220   ROBERTS   ENGLON     LEO        552     E MAIN ST APT 524    STATESBOR GA    30461        Jun 1 2020   AZ
                       CHEROKEE   02110749   STEINBERG SUE        ANN        239     ROSE COTTAGE DR      WOODSTOCKGA     30189-7429   Apr 1 2020   TN
                       CLARKE     10810089   GRAIZBORD DIANA      BEVIN      120     EDWARDS CIR          ATHENS     GA   30606        Sep 1 2020   NJ
                       CHEROKEE   00480379   KISER     JUDY       GILDER     206     CEDAR WOODS WAY      CANTON     GA   30114-6696   Oct 1 2020   FL
                       CHEROKEE   00798271   KISER     THOMAS     WILSON     206     CEDAR WOODS WAY      CANTON     GA   30114-6696   Oct 1 2020   FL
                       CHEROKEE   11159058   MONAHAN SARAH        KAY        123     LAUREL CANYON TRL    CANTON     GA   30114        Mar 1 2018   AL
                       CHEROKEE   11755419   MONFORE LYNNE        M          104     MANLEY CT            WOODSTOCKGA     30188        Oct 1 2020   MO




  Ex. 2 to Petition:
                       CHATHAM    11876138   WILLEBY   RANDOLPH   CRAIG      31      HASLEITERS RETREAT   SAVANNAH GA     31411        Oct 1 2020   CA




Braynard Declaration
                       CHATHAM    11876125   WILLEBY   SHARYLON   IRENE      31      HASLEITERS RETREAT   SAVANNAH GA     31411        Oct 1 2020   CA
                       CHATHAM    12850472   BROWN     AHNIA                 8       LAUREL RIDGE CT      PORT WENTW GA   31407        Jan 1 2018   MD
                       CHATHAM    10660284   BROWN     ASHLEY                105     TAHOE DR             POOLER     GA   31322        Oct 1 2020   PA
                       CHEROKEE   11728019   FLOOD     STEPHEN    MATTHEW 337        SPOTTED RIDGE CIR    WOODSTOCKGA     30188        Aug 1 2020   KS
                       CHATHAM    04053722   RAGLAND   CHARLES    E          630     E 38TH ST            SAVANNAH GA     31401-9262   Oct 1 2020   SC
                       CALHOUN    10016523   ALLEN     JOSHUA     EARL       14276   GA HIGHWAY 37        MORGAN     GA   39866        Feb 1 2020   MD
                       COBB       10565069   CROFTS    KRISTIN    MARIE      2055    BARRETT LA 1502      KENNESAW GA     30144        Jul 1 2018   MD
                       COBB       11887152   MANGRUM ANTHONY      WADE       3041    HYACINTH DR          AUSTELL    GA   30106        Oct 1 2020   CO
                       COBB       03241984   MANGRUM NORA         KISEBACH 3041      HYACINTH DR          AUSTELL    GA   30106-2621   Oct 1 2020   CO
                       BURKE      08321138   LAMIE     MICHAEL    TIMOTHY    5092    GA HIGHWAY 56 N      WAYNESBORGA     30830        May 1 2020   SC
                       BULLOCH    10643731   PARKS     VICTORIA   SUMMER     435     S MAIN ST APT 145    STATESBOR GA    30458        Jun 1 2020   VA
                       BRYAN      10736432   HUAMBACHAMARTIN      HUMBERTO 70        KEPLER LOOP          RICHMOND HGA    31324        May 1 2018   AE
                       BRYAN      12040811   HUGGY     JASON      MARK       9       CROSSING DR          RICHMOND HGA    31324        Sep 1 2020   IL
                       BRYAN      11559719   HUGHES    CADE       WHITTEN    285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      10116752   HUGHES    CELENA     ODONNELL 285       WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      12335513   HUGHES    COHEN      GAGE       285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      10116753   HUGHES    JEREL      EDWIN      285     WINDSONG DR          RICHMOND HGA    31324        Jul 1 2020   AA
                       BRYAN      04933641   HUMES     SHILOH                99      BRACLAKIN RD         RICHMOND HGA    31324        Feb 1 2020   AL
                       BRYAN      02245373   HUNT      REBECCA    LYNN       79      WILLIAMSON DR        RICHMOND HGA    31324        May 1 2020   TN
                       BRYAN      06374250   HUNTER    BEN        COTTER     40      CHAPEL LN            RICHMOND HGA    31324        Jul 1 2018   KS
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 547 of 571




                                                                                           Page 35
                                                                                                                                                         rt
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                      GA NCOA Out of State


                       BRYAN      06261257   HUNTER     LORI      B           40      CHAPEL LN            RICHMOND HGA    31324        Jul 1 2018   KS
                       CLAYTON    02946591   TREGEAR    JOYANNE   MULLIGAN    22      HARBOUR LAKE DR      FAYETTEVILLGA   30215-6602   Mar 1 2020   CA
                       CHEROKEE   10828090   MAYFIELD ANNA        LEIGH       300     WINTERTHUR ESTATES T CANTON     GA   30114        Jun 1 2020   TN
                       COBB       12097848   LEWIS      DOMINIQUE LAMAR       704     WINDCLIFF DR SE      MARIETTA GA     30067        Jul 1 2019   FL
                       COBB       10156340   LEWIS      HELENA    C           2010    ROSWELL RD31C7       MARIETTA GA     30068        Jun 1 2020   VA
                       COBB       03626407   HOGUE      JONATHAN L            1235    CHANNEL PARK SW      MARIETTA GA     30064        Oct 1 2020   FL
                       COBB       07982573   KARASIK    ALEXANDER B           4720    HARNESS CT SE        SMYRNA     GA   30082        Apr 1 2020   CA
                       CAMDEN     05037494   NELESKI    EDWARD    MICHAEL     103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     10630991   NELESKI    ELIZABETH             103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     11349812   NELESKI    OLIVER    MICHAEL     103     DOVE HOLLOW CT       SAINT MARY GA   31558        Sep 1 2020   VA
                       CAMDEN     04644713   NELESKI    PATRICIA  EARLS       103     DOVE HOLLOW CT       SAINT MARY GA   31558-4316   Sep 1 2020   VA
                       CAMDEN     12267885   NELSON     DYLAN     SCOTT       11919   COLERAIN R APT 116   SAINT MARY GA   31558        Jul 1 2019   PA
                       CAMDEN     12030949   NESHEIM    MADALYN               116     BOATSMAN WAY         SAINT MARY GA   31558        Jul 1 2020   NE
                       CHATHAM    10430375   LIN        I-PEI     SUN         106     LEE BLVD             SAVANNAH GA     31405        Mar 1 2020   SC
                       CHATHAM    12373907   LINER      KENDALL   BLAKE       507     KENDAL CT            SAVANNAH GA     31419        Oct 1 2020   VA
                       CHEROKEE   08123763   SCHAFFER KARL        MICHAEL     117     ASHTON FARMS DR      CANTON     GA   30115        Sep 1 2018   NY
                       CHEROKEE   10162178   SCHELL     ABBEY     CHRISTINA   6981    HERITAGE PL          ACWORTH GA      30102        Aug 1 2020   CO
                       CHEROKEE   06686427   SCHERER LORRAINE IRENE           137     RENFORD RD           BALL GROUNGA    30107        Oct 1 2020   VT
                       CLAYTON    10916185   NELSON     CASEY     LAMAR       269     HIGHWAY 13 APT 709   RIVERDALE GA    30274        Sep 1 2020   CA
                       CLAYTON    05155082   NELSON     CRYSTAL   FRENETTE    1318    REVELSTOKE CV        RIVERDALE GA    30296        Jun 1 2018   TN
                       CHATHAM    10953693   RAWDON     PAMELA                12300   APACHE AVEAPT 1507   SAVANNAH GA     31419        Oct 1 2020   AL
                       CHATHAM    07762894   FRANKEL    MATTHEW DAVID         26      COLUMBUS DR          SAVANNAH GA     31405        Sep 1 2020   ID
                       CHATHAM    10637264   FRANKLIN RHONDA      PATRICE     16      MELODY DR            POOLER     GA   31322        Apr 1 2018   AE
                       CHATHAM    10490911   FRANQUI    BRETT     HAMILTON    319     SONOMA DR            POOLER     GA   31322        Jul 1 2020   FL
                       CHATHAM    06547747   JONES      GENINE                107     TIMBERLAND GAP RD    POOLER     GA   31322-9007   May 1 2017   MD
                       CHATHAM    05787549   MYERS-SMIT MALLORY   MACKAY      101     LAGOON VIEW XING     SAVANNAH GA     31410        Aug 1 2017   AE
                       CHATHAM    12502926   NADEAU     NANCY     LYN         111     COCKLE SHELL RD      SAVANNAH GA     31419        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHATHAM    10278534   BROWN      MICHAEL   LEE         105     TAHOE DR             POOLER     GA   31322        Oct 1 2020   PA




Braynard Declaration
                       BRYAN      01529527   GIDDENS    CRYSTAL   DAWN        831     MANNIE ENGLISH RD    ELLABELL GA     31308        Jun 1 2020   ND
                       BRYAN      12849745   JUDD       MARCUS                32      HOPE CREEK DR        RICHMOND HGA    31324        Jun 1 2019   SC
                       BARROW     08411984   FULCHER    JAN       JOYCE       2428    FISK FALLS DR        BRASELTON GA    30517-3413   Oct 1 2020   NC
                       BARROW     08411987   FULCHER    PAULUS    ASHBY       2428    FISK FALLS DR        BRASELTON GA    30517-3413   Oct 1 2020   NC
                       BARROW     10576037   LAMKIN     SHELBY    MARIE       319     HONEYSUCKLE TER      AUBURN     GA   30011        Jun 1 2020   AL
                       CHATHAM    10735325   LLOYD      JEFFREY   PAUL        9       RUSTIC LN            SAVANNAH GA     31406        Oct 1 2020   TX
                       CHATHAM    10759378   LOGUE      SHANON                455     MALL BLVD 36         SAVANNAH GA     31406        Jul 1 2019   SC
                       CHATHAM    01572490   LOGUE      WENDEL    MILTON      1611    STILLWOOD DR         SAVANNAH GA     31419        Aug 1 2018   SC
                       CHATHAM    11415446   LOHR       KATARINA VICTORIA     201     W MONTGOMAPT 14      SAVANNAH GA     31406        Jul 1 2020   NC
                       COBB       02623915   HEALY      PATRICK   SHANNON     4345    CARTER RD            POWDER SP GA    30127        Jun 1 2020   CO
                       COBB       08955093   HEARN      ANGELIQUE CIARA       2041    LAKE PARK DD         SMYRNA     GA   30080        Feb 1 2020   TX
                       CLAYTON    10889223   COTTER-REI SYMERLY   ANNE        7784    THRAILKILL RD        JONESBOR O GA   30236        Feb 1 2019   TN
                       COBB       04561711   MORROW     MICHAEL   WADE        789     CONCORD RD SW        SMYRNA     GA   30082-4411   Jun 1 2020   AL
                       COBB       08623758   HALL       MIRANDA   IMANDA      1615    COBB PKWY 1003       MARIETTA GA     30062        Oct 1 2020   AL
                       COBB       10548048   HANCOCK MELANIE      MAE         4939    FAIRHAVEN WAY NE     ROSWELL GA      30075-6110   Jun 1 2020   AL
                       COBB       10889307   LUKHI      AMY       LEE         725     WOOD HOLLOW DR SE    MARIETTA GA     30067        Oct 1 2020   OH
                       COBB       10861890   LUKHI      ANILKUMAR HARIBHAI    725     WOOD HOLLOW DR SE    MARIETTA GA     30067        Oct 1 2020   OH
                       COBB       12854869   WILLIAMS   SAMANTHA GRACE        2656    ALPINE TRL           MARIETTA GA     30062        Mar 1 2020   LA
                       COBB       07498001   WILLIAMS   SAMUEL    LEE         3024    HIDDEN FOR 4204      MARIETTA GA     30066        Oct 1 2020   WA
                       COBB       03007728   PHILLIPS   JAMES     VICTOR      946     FAIRLONG DR NW       ACWORTH GA      30101-7891   Jan 1 2020   TN
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 548 of 571




                                                                                             Page 36
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       COBB       07309790   LUELLEN    TIFFANIE   LEKELA     3200   PACES STATION RDG   ATLANTA   GA   30339        Sep 1 2018   VA
                       COBB       11293039   HAMPTON DASHA                    2537   LONGCOURT CIR SE    ATLANTA   GA   30339        Jun 1 2018   FL
                       COBB       06781460   HAMPTON SENECA        SHANELL    2742   MUSKET PL SW        MARIETTA GA    30064        Feb 1 2019   VA
                       COBB       11515754   MORRIS     KRISTOPHERJOSEPH      2218   LOUDON LN NW        KENNESAW GA    30152        Apr 1 2019   NV
                       COBB       11742671   RAJDEV     ARNAV      KUMAR      3287   MILLWOOD TRL SE     SMYRNA    GA   30080        Oct 1 2019   NY
                       COLUMBIA   10579395   MAYS       MATTHEW CURTIS        490    E TRIPPE ST         HARLEM    GA   30814        Feb 1 2019   NC
                       COLUMBIA   11786970   MCCARTHY ELIZABETH MARIE         1442   COLLINS DR          MARTINEZ GA    30907        Oct 1 2020   UT
                       COLUMBIA   10488931   MCCARTY KELSEY        RENEE      4472   COUNTRY GLEN CIR    GROVETOW NGA   30813        Oct 1 2017   KS
                       COBB       05917270   RAINA      ARCHANA               1087   SOARING WAY         MARIETTA GA    30062        Mar 1 2018   CA
                       COBB       11472498   SECRAW     KAITLIN    ONA        1506   WINTERSET PKWY SE   MARIETTA GA    30067        Sep 1 2020   WI
                       CARROLL    02180021   ELLIOTT    DAVID      WAYNE      53     BILL HEARN RD       CARROLLTO GA   30117-8400   Oct 1 2019   NY
                       CARROLL    05422407   ELLIOTT    RYAN       NICOLE     53     BILL HEARN RD       CARROLLTO GA   30117-8400   Oct 1 2019   NY
                       CHATHAM    06300134   PFROGNER RANDI        MARIE      260    PARK AVE APT 406    POOLER    GA   31322        Mar 1 2017   VA
                       CHATHAM    07809778   PFROGNER RICHARD      WARD       260    PARK AVE APT 406    POOLER    GA   31322        Mar 1 2017   VA
                       CHATHAM    10040147   PHILHOWER CHRISTOPHERYAN         114    E JONES ST APT B    SAVANNAH GA    31401        Jan 1 2018   AE
                       CHATHAM    12282534   PHILLIPS   AUDREY     O'CONNOR 69       MISTY MARSH DR      SAVANNAH GA    31419        Dec 1 2019   SC
                       CHATHAM    11408911   CARITHERS AUSTIN      MONTGOMER136      PARKVIEW RD         SAVANNAH GA    31419        Oct 1 2020   NY
                       CHATHAM    11845494   CARITHERS CODY        ALEXANDER 136     PARKVIEW RD         SAVANNAH GA    31419        Oct 1 2020   NY
                       CLARKE     05816188   GUTHRIE    SARA       ELISABETH 164     PEPPERIDGE LN       ATHENS    GA   30607        Oct 1 2020   NC
                       CLARKE     02331099   GUTHRIE    TINA       THERESE    164    PEPPERIDGE LN       ATHENS    GA   30607        Oct 1 2020   NC
                       BRYAN      06668109   MILLER     KENNETH    BARRY      403    MCGREGOR CIR        RICHMOND HGA   31324        Jun 1 2020   FL
                       COBB       03114480   ADAMS      ROBERT     CRAIG      307    WINKFIELD LN SW     MARIETTA GA    30064        Aug 1 2020   FL
                       CLARKE     10442043   PASSMORE HALEY                   475    BLOOMFIELDAPT 2     ATHENS    GA   30605        Jan 1 2019   TN
                       BUTTS      00682257   MARCHMAN JOSEPH       EDWARD     517    MCDONOUGH RD        JACKSON   GA   30233        Jul 1 2020   TN
                       BUTTS      01769786   MARTINEZ KATHY        GODDARD 1133      MEADOW VIEW DR      JACKSON   GA   30233-5335   Feb 1 2018   OH
                       CHEROKEE   03383741   FULLER     ELLIOTT    LEONARD    244    VILLAGE SQUARE DR   WOODSTOCKGA    30188        Aug 1 2020   FL
                       CHEROKEE   07461113   FULLER     JERILYN    WILSON     244    VILLAGE SQUARE DR   WOODSTOCKGA    30188        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   07744346   FULLER     JOSEPH     PATRICK    405    HIDDEN HILLS CT     CANTON    GA   30115        Jul 1 2017   CO




Braynard Declaration
                       CHEROKEE   10675101   FUTCH      SHAINA     JOKATHRYN 3026    IRONHILL WAY        WOODSTOCKGA    30189        Sep 1 2020   CA
                       BARROW     10999791   MILES      HATRICK    SEAN MIKAL 1256   CLEARWATER DR       WINDER    GA   30680        Sep 1 2018   FL
                       CHATHAM    10344495   FAIRCHILD FREDERICK MARCELLAS 29        CONSERVATION DR     SAVANNAH GA    31419        May 1 2020   FL
                       COBB       07150205   KISH       HARRISON CLIFTON      1501   PLEASANT VIEW CIR   MARIETTA GA    30062        Nov 1 2019   TN
                       BRYAN      05737032   BROGAN     CHRISTINA LYNN        70     BLUE OAK DR         RICHMOND HGA   31324        Jul 1 2020   AL
                       BRYAN      05440294   BROOKS     KEITH      ERIC       745    BLUE GILL RD        ELLABELL GA    31308-6322   May 1 2019   NY
                       BRYAN      07739777   BROWN      ANDREA     LYNN       106    ROSEMONT CT         RICHMOND HGA   31324        Jul 1 2018   TN
                       BRYAN      10731005   BROWN      DUSTIE     ANNE       525    ARDEN LOOP CIR      ELLABELL GA    31308        Jul 1 2020   FL
                       CHATHAM    00318302   SMITH      ROBYN      FITZPATRICK601    WILD TURKEY RD      SAVANNAH GA    31406-4451   Sep 1 2019   SC
                       BANKS      00004795   BUSBY      GLORIA JEANBICKFORD 788      MURRAY RD           HOMER     GA   30547        Sep 1 2020   AR
                       BANKS      00004796   BUSBY      JOHN       WAYNE      788    MURRAY RD           HOMER     GA   30547-1705   Sep 1 2020   AR
                       COBB       07112933   HAMMOND EILEEN        EDNA       2821   PINE MEADOW DR      MARIETTA GA    30066        Oct 1 2020   FL
                       COBB       07101014   HAMMOND ROBERT        DOUGLAS 2821      PINE MEADOW DR      MARIETTA GA    30066        Oct 1 2020   FL
                       BRYAN      05386115   TUSKEY     NANCY      LYNN P     443    BRISTOL WAY         RICHMOND HGA   31324-4517   Mar 1 2020   NY
                       BRYAN      04974595   TUSKEY     ROBERT     ANTHONY 443       BRISTOL WAY         RICHMOND HGA   31324-4517   Mar 1 2020   NY
                       BRYAN      11811032   UNION      AMANDA     JEAN       310    WICKLOW DR          RICHMOND HGA   31324        Jun 1 2020   CO
                       BRYAN      12397681   UNION      JOSHUA     WINTHROP 310      WICKLOW DR          RICHMOND HGA   31324        Jun 1 2020   CO
                       BRYAN      10363171   VALENZUELAMICHELLE               40     EDDENFIELD LN       RICHMOND HGA   31324        Feb 1 2020   AE
                       BRYAN      10360011   VALENZUELATHOMAS                 40     EDDENFIELD LN       RICHMOND HGA   31324        Feb 1 2020   AE
                       CHATHAM    12055567   ABDUL-MAJIDEMAAN                 535    WALDEN LN           SAVANNAH GA    31405        Jun 1 2020   PA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 549 of 571




                                                                                           Page 37
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Ii

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       CHATHAM    07045568   ABRAHAM THERESA      DENISE     3       SILVERTON CT           POOLER     GA   31322-9031   Nov 1 2016   VA
                       CHATHAM    10143710   ABRAMS     GLORIA    ANN        12350   MERCY BLV DAPT 280     SAVANNAH GA     31419        Jul 1 2020   NC
                       CHATHAM    07775622   ADAMS      CHRISTOPHEROBERT     2232    DAFFIN DR              SAVANNAH GA     31404        Jan 1 2020   NC
                       BIBB       11924061   JENKINS    SHAWNTRIV ALEXANDRIA4334     BARRINGTON PL          MACON      GA   31210        Nov 1 2019   FL
                       CARROLL    10258212   FLANAGAN CHARLES     CRAIG      9055    WOODLAKE LN            VILLA RICA GA   30180        Sep 1 2020   OK
                       CARROLL    10258215   FLANAGAN THERESA     DIANE      9055    WOODLAKE LN            VILLA RICA GA   30180        Sep 1 2020   OK
                       CHEROKEE   08338691   MCWHIRTER KADY       NICOLE     109     CALUSA LAKE DR         BALL GROU NGA   30107-2994   Apr 1 2018   MD
                       BULLOCH    10459252   HENDRIGSM TIMOTHY    MICHAEL-DE 4       S WALNUT S APT 1       STATESBOR GA    30458        Jun 1 2020   TN
                       BULLOCH    11935863   HENTHORN JASON       RYAN       211     ELM ST                 BROOKLET GA     30415        Mar 1 2020   NM
                       CLAYTON    00733534   COLLINS    CARLOS    VONTEEGO 807       MARQUIS WAY            MORROW     GA   30260        Oct 1 2020   AL
                       CHATHAM    11164489   WILLIAMSON JOHN      ANDERSON 121       EGRET PT               SAVANNAH GA     31405        Aug 1 2020   SC
                       CATOOSA    08658925   MCCURRY JASON        DAVID      2216    MAG WILLIAMS RD        CHICKAMAU GGA   30707        Jul 1 2020   FL
                       CHATHAM    01512002   HAYES      BARBARA   P          40      BRIGHTWATER DR         THUNDERBOGA     31410-3301   Apr 1 2020   TN
                       CHATHAM    08730674   HAYES      CHERI     ALPHONSE 268       PAMPAS DR              POOLER     GA   31322        Sep 1 2018   AP
                       COBB       03013175   HUGHEY     ALICE     F          1606    CLARK LAKE DR NW       ACWORTH GA      30102-7906   Sep 1 2020   VA
                       COBB       03028157   HUGHEY     TERRY     LEE        1606    CLARK LAKE DR NW       ACWORTH GA      30102-7906   Sep 1 2020   VA
                       COBB       10191982   HUBBARD HANNAH       PENCE      1205    RIDGESIDE DR NW        ACWORTH GA      30102        Jul 1 2017   CA
                       CHATHAM    10288964   OFLAHERTY WILLIAM    DARRAH     4       SALIX RD               SAVANNAH GA     31407        Oct 1 2020   MA
                       BROOKS     12797091   STARLING DONNA       JEAN       115     RIDGELAND DR           VALDOSTA GA     31602        Sep 1 2020   TN
                       CLAYTON    11678014   HART       JAMES     ANTHONY 6603       BISCAYNE BLVD          REX        GA   30273        Jun 1 2019   DC
                       CLAYTON    07761014   JONES      LOVETTA   BRADLEY    934     GARDEN WA APT 606      COLLEGE PAGA    30349        Sep 1 2020   LA
                       CLAYTON    11120008   SPRUILL    TINA      WALDEN     1006    COTTONWOOD LN          HAMPTON GA      30228        Feb 1 2020   NC
                       CLAYTON    03555811   ROUSE      SIDNEY    DURANT     1419    TRAFALGAR CT           HAMPTON GA      30228        Jul 1 2018   SC
                       CLAYTON    06142842   ROWLAND CORY         J          58      WATERS EDGE WAY        FAYETTEVILLGA   30215-8508   Mar 1 2017   CT
                       BARTOW     10586285   BLEDSOE    DERRICK   DEWAUNE 36         RIVER BIRCH RD NW      CARTERSVIL GA   30121        Apr 1 2020   NV
                       BARTOW     10581839   BLEDSOE    MARY      LASHUN     36      RIVER BIRCH RD NW      CARTERSVIL GA   30121        Apr 1 2020   NV
                       BACON      11015995   LEE        CARTER    MCCOY      120     LAKE LURE DR           ALMA       GA   31510        Jul 1 2020   FL




  Ex. 2 to Petition:
                       BACON      12896652   LEE        JENAH     GRACE      120     LAKE LURE DR           ALMA       GA   31510        Jul 1 2020   FL




Braynard Declaration
                       BURKE      10531572   CASSELLA MARJORIE               2042    SPRINGHILL CHURCH RD   HEPHZIBAH GA    30815        Sep 1 2020   FL
                       BARTOW     08235932   SMITH      JEREMIAS ANTONIOUS 57        HOLLY SPRINGS RD NE    WHITE      GA   30184        Feb 1 2020   LA
                       BARTOW     11674243   SMITH      PAUL      WATSON     46      SEMINOLE TRL SW        CARTERSVIL GA   30120        Aug 1 2018   FL
                       COBB       08675594   BRAMBLETT LAUREN     MARIE      291     SUMMERHOUR ST          MARIETTA GA     30060        Jul 1 2017   VA
                       CLAYTON    04314380   ROBERTSONLORETTA     SULUDA     3677    PADDINGTON TRL         REX        GA   30273-1202   May 1 2020   VA
                       CLAYTON    01511133   ROBINSON ANTONIUS DAVINCI       10446   SUNNY WAY              JONESBOR O GA   30238        Aug 1 2018   SC
                       COBB       05185075   EVANS      CHARLES              1723    OAKBROOK LN NW         KENNESAW GA     30152        Jun 1 2020   MA
                       BRYAN      06302947   JACKSON    MELISSA   LORRAINE 2304      RIVER OAKS DR          RICHMOND HGA    31324        May 1 2019   SC
                       BRYAN      12780293   JEFFERSON ERIC       TERRELL    45      CHESTNUT OAK DR        RICHMOND HGA    31324        Nov 1 2017   KS
                       COBB       06315292   CIARDULLO DAVID                 3548    HERREN DR SW           SMYRNA     GA   30082        Sep 1 2019   NY
                       CHEROKEE   00500317   MILLER     JOSEPH    C          2322    CASCADE DR             ACWORTH GA      30102-5935   Jun 1 2020   NJ
                       CHEROKEE   05545856   LAVRICH    DANIEL    LOUIS      4416    HOLLY SPRINAPT 9402    HOLLY SPRINGA   30115        Sep 1 2020   TX
                       CHEROKEE   11453147   LAWHON     HEATH     BARNETTE 110       DRAGGING CANOE         WOODSTOCKGA     30189        Sep 1 2020   TN
                       CHEROKEE   10196646   LAWHORN AARON        JAMAL LEE 219      PARC VIEW LN           WOODSTOCKGA     30188        Feb 1 2020   AL
                       CLAYTON    10692480   NEER       CAROL     L          48      GLENEAGLES DR          FAYETTEVILLGA   30215        Jul 1 2018   VA
                       CHEROKEE   05763968   YACKS      MICHELE   MARIE      2050    LAUREL CV              BALL GROUNGA    30107-2654   Nov 1 2018   TX
                       BIBB       00123694   BARLOW     BETTY     BROWN      200     PIERCE AVE APT 206 A   MACON      GA   31204        Sep 1 2020   SC
                       BARROW     11285500   DICKINSON TIERSA                1303    BAYLOR DR              BETHLEHEM GA    30620        Oct 1 2020   WV
                       CHEROKEE   11170314   JONES      ZACHARY   EDWARD ALV221      FOREST CREEK LN        CANTON     GA   30115        Oct 1 2020   NE
                       CLAYTON    07410102   MCGILL     KENYATTA MCGILL      417     WESLEY PARK DR         JONESBORO GA    30238        May 1 2019   AL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 550 of 571




                                                                                           Page 38
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       BRYAN      12859166   MORALES JENNIFFER DAYANA        160    BUTLER DR            RICHMOND HGA    31324        Jun 1 2017   VA
                       BRYAN      12364817   MORRIS    TINA      MARIE       132    MARSHVIEW DR         RICHMOND HGA    31324        Sep 1 2020   FL
                       COBB       08548366   MILES     ANDREW    SCOTT       1881   FOX CHAPEL DR SE     SMYRNA     GA   30080-6383   May 1 2020   AL
                       CLAYTON    11113799   HARDY     ALBERT    TRENELL     2970   WILDROSE CT          HAMPTON GA      30228        Dec 1 2018   TX
                       CLAYTON    05957958   HARDY     ALLISON   MARIA       2970   WILDROSE CT          HAMPTON GA      30228        Dec 1 2018   TX
                       CHEROKEE   10613652   JOHNSTON JACQUELINE ANN         6543   CEDAR MILL CV        ACWORTH GA      30102        Jun 1 2020   MI
                       CHEROKEE   12487710   JOHNSTON PATRICIA   DIANE       1058   DAVENTRY XING        WOODSTOCKGA     30188        Oct 1 2020   FL
                       CHATHAM    12086347   TYRING    LAURA     JEANETTE    302    LORCH ST UNIT 202    SAVANNAH GA     31401        Oct 1 2020   TX
                       CATOOSA    11775844   PADGETT   JAMES     FREDRICK    204    OWENS RD             RINGGOLD GA     30736        Apr 1 2018   TN
                       CATOOSA    11250973   PARHAM    JENNIFER L            72     JANIE AVE            RINGGOLD GA     30736        Apr 1 2020   CO
                       CARROLL    02170391   HAMBLIN   JENNIFER J            2385   TYUS CARROLLTON RD CARROLLTO GA      30117-9615   Mar 1 2020   SC
                       CARROLL    02950002   HAMBLIN   KEVIN     LYNN        2385   TYUS CARROLLTON RD CARROLLTO GA      30117-9615   Mar 1 2020   SC
                       COBB       08150298   KARY      BETHANY   ADELL       3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       06920991   KARY      DARRELL   BRANDON     3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       06920996   KARY      ROSE      LYNN        3839   ROCKHAVEN CT         MARIETTA GA     30066-6806   Jul 1 2020   VA
                       COBB       07012097   PRICE     GARRELL   LEE PAYNE   4071   MEADOW WAY NE        MARIETTA GA     30066-2707   Sep 1 2020   NC
                       COBB       07013992   PRICE     HELENA    C           4071   MEADOW WAY NE        MARIETTA GA     30066-2707   Sep 1 2020   NC
                       COBB       10194697   PRICE     KRISTIN   DANIELLE    3135   SEVEN PINES303       ATLANTA    GA   30339        Mar 1 2020   NC
                       CHEROKEE   11746093   JONES     BLAINE    STEVEN      410    PROVIDENCE WALK ST CANTON       GA   30114        Sep 1 2020   CA
                       BULLOCH    08305290   BOESCHE ELIJAH      THOMAS      504    N CROMLEY RD         BROOKLET GA     30415        Apr 1 2019   NC
                       CAMDEN     10366753   BOND      SAMANTHA RUTH         435    CREEKSIDE DR         SAINT MARY GA   31558        Jan 1 2017   FL
                       CHATHAM    08390177   JACSON    NATHALIE              2535   WHITEMARSH WAY       SAVANNAH GA     31410        Jun 1 2020   SC
                       CLAYTON    02565257   PARHAM    LLOYD     KENNETH     728    CHAPMAN ST           JONESBORO GA    30238-5682   Jul 1 2019   AL
                       BRYAN      07197432   SERENO    MICHAEL   STEVEN      93     ROUNDSTONE WAY       RICHMOND HGA    31324        May 1 2019   FL
                       CATOOSA    11999125   CARRICK   GABRIELLE REBA        1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN
                       CATOOSA    05316729   CARRICK   RHONDA    RAE         1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN
                       CATOOSA    05590078   CARRICK   RUSSELL   LEE         1104   LAKESHORE DR         FORT OGLETGA    30742        Jan 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA    00938504   CARROLL   RICHARD   WAYNE       85     HUMMINGBIRAPT 85     RINGGOLD GA     30736        Feb 1 2017   TN




Braynard Declaration
                       CATOOSA    07532669   CASEY     PAMELA    ANN         181    KNOLLWOODAPT. 12D    RINGGOLD GA     30736        Jul 1 2020   TN
                       BIBB       10802098   JONES     ERIC      DAVON       117    PARKLANE PL          MACON      GA   31220        Jul 1 2019   NC
                       CLARKE     06012967   BRANTLEY PEARSON REID           225    LOST TREE TRL        ATHENS     GA   30605        Jun 1 2018   NC
                       BRYAN      08833647   DURFEE    MICHELLE ANN          40     BLUE LAKE ST         RICHMOND HGA    31324        Mar 1 2020   FL
                       BRYAN      10672156   EARLE     GABRIEL   JEFFREY     290    CANTLE DR            RICHMOND HGA    31324        May 1 2019   NC
                       BRYAN      10589507   EARLE     MEGAN     ERIN        290    CANTLE DR            RICHMOND HGA    31324        May 1 2019   NC
                       CLAYTON    11647723   JONES     NATASHA   NICOLE      330    ARROWHEADAPT 50C     JONESBORO GA    30236        Jun 1 2020   VA
                       CHATHAM    01509389   GRAHAM    REBECCA   A           7600   CENTRAL AVE          SAVANNAH GA     31406-6414   Mar 1 2020   VA
                       CHEROKEE   03967739   LEE       SAMSON    C           824    NORTHWOODS DR        BALL GROUNGA    30107-6805   Jan 1 2020   AL
                       COBB       04937844   HASSAN    DELICIA   MEGUMI      3571   RIDGE RD SE          SMYRNA     GA   30080        Feb 1 2017   CA
                       CHATHAM    07336675   NEVELS    DARRELL   DEWAYNE     36     FIORE DR             SAVANNAH GA     31419        Aug 1 2018   TN
                       CHATHAM    04582109   NEVELS    MELISSA   CHANNEL     103    E FAIRMONT AVE       SAVANNAH GA     31406        Sep 1 2020   WV
                       COBB       10974477   LIDVALL   BRADLEY   DOUGLAS     1731   RIDENOUR PKWY NW     KENNESAW GA     30152        Oct 1 2020   IA
                       COBB       10820260   LIDVALL   MADDIE    MARIE       1731   RIDENOUR PKWY NW     KENNESAW GA     30152        Oct 1 2020   IA
                       COBB       11753427   LIEDL     MIKE      J           2121   WINDY HILL 2621      MARIETTA GA     30060        Mar 1 2019   SC
                       COBB       12664686   KILEMI    CAROLINE GAKII        3665   CHATTAHOOCHEE SUMM ATLANTA      GA   30339        Sep 1 2020   WA
                       CLAYTON    06367687   DUKE      TURIYA    NICOLE      5847   WEDGEWOOD MANOR      COLLEGE PAGA    30349        Dec 1 2019   AK
                       CARROLL    10222513   TISINGER  ANDREW    RICHARD     46     HIGHLAND CT          CARROLLTO GA    30116        Sep 1 2018   NC
                       CLARKE     05979324   MAHONE    ERIN      LYNETTE     250    EPPS BRIDG UNIT 1012 ATHENS     GA   30606-8341   Apr 1 2017   PA
                       COBB       11579997   EBERHARDT KEVIN     NEAL        922    BLACKWELL CT         MARIETTA GA     30066        Nov 1 2018   NC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 551 of 571




                                                                                           Page 39
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       COBB       11460975   MARISCHUK KHAILEE    S         453    COOPER WOODS CT SE    SMYRNA     GA   30082        Jul 1 2020   VA
                       BULLOCH    10285654   SULLIVAN   EBONY     MAKEBA    2000   STAMBUK L NAPT 326    STATESBOR GA    30458        Jun 1 2020   FL
                       BRYAN      11992463   MURRAY     DEREK               114    EGRETS WAY LN         RICHMOND HGA    31324        Jul 1 2020   VA
                       BRYAN      12009593   MURRAY     SARAH     ADAMS     114    EGRETS WAY LN         RICHMOND HGA    31324        Jul 1 2020   VA
                       BRYAN      11610928   NALLEY     DANIEL    FRANKLIN 460     CREEKSIDE CIR         ELLABELL GA     31308        Apr 1 2020   SC
                       COBB       12547008   MCCORMACKHOGAN       THOMAS    1810   GALLERIA LN SE        SMYRNA     GA   30080        Mar 1 2020   TN
                       CHATHAM    01513746   WILSON     MICHAEL   ANTHONY 18       JASMINE CT            SAVANNAH GA     31406        May 1 2020   SC
                       CHATHAM    10371806   WILSON     RYAN      A         215    W HUNTINGDON ST       SAVANNAH GA     31401        Sep 1 2020   SC
                       CHATHAM    11352460   WILSON     SANDRA    EVELYN    3      TRAIL CREEK CT        SAVANNAH GA     31405        Mar 1 2020   FL
                       CHATHAM    03632119   WILSON     SEAN      MICHEL    405    VALENTINE DR          SAVANNAH GA     31406        Aug 1 2017   NC
                       CHEROKEE   12099057   VASQUEZ    AIDA      LUZ       1345   TOWNE LAKE800-208     WOODSTOCKGA     30189        Aug 1 2020   PA
                       CLAYTON    10234837   SHAKIR LAW NAFEESAH A          6669   CAMERON RD            MORROW     GA   30260        Aug 1 2017   AL
                       BEN HILL   00194929   TAYLOR     AUDREY    J         160    WILSON AVE APT 406    FITZGERALD GA   31750        Aug 1 2019   PA
                       BIBB       10863518   SHADWICK LAWRENCE RANDALL      6629   FRAN DR               MACON      GA   31216        Jun 1 2020   FL
                       BURKE      05113833   DAVIS      AUDREY    LEE       584    WALLACE ST            WAYNESBORGA     30830        Sep 1 2020   NC
                       BARTOW     01377437   CHILDS     WENDE     ANNE      72     MASSELL DRUNIT #107   CARTERSVIL GA   30121        Aug 1 2020   AL
                       BARTOW     08530525   BOWMAN     JAMES     CAMERON 10       VALLEY CREEK DR SW    CARTERSVIL GA   30120        Jun 1 2019   OK
                       CLARKE     10737606   MANSELL    MADELINE            245    N HARRIS STAPT 2      ATHENS     GA   30601        Oct 1 2020   FL
                       CHEROKEE   11821810   HARRISON JESSICA               305    VERMILLION ST         ACWORTH GA      30102        Jun 1 2020   PA
                       CHEROKEE   08936329   HART       JAMES     JOHN      120    CEDAR WOODS TRL       CANTON     GA   30114-6699   Apr 1 2020   VT
                       CHEROKEE   12208658   HARTLEY    CHRISTINE MARIE     835    COMMERCE TRL          CANTON     GA   30114        Apr 1 2020   NV
                       CHEROKEE   12876604   HARTLEY    GREGORY J           835    COMMERCE TRL          CANTON     GA   30114        Apr 1 2020   NV
                       COBB       11992259   EVANS      MARIA     MARCELINA 1723   OAKBROOK LN NW        KENNESAW GA     30152        Jun 1 2020   MA
                       COBB       12271252   CORBIN     ANDREW    GLENN     4668   GILHAMS RD NE         ROSWELL GA      30075        Jul 1 2020   NC
                       CHATHAM    12164397   EDDY       TIANARA   MAE       216    W 31ST ST             SAVANNAH GA     31401        Sep 1 2020   SC
                       CHATHAM    12674680   EDELMAN    ROBERT    JOHN      65     HUNTER RIDGE LOOP     SAVANNAH GA     31405        Sep 1 2020   TX
                       CHATHAM    11022753   EDWARDS BRAD                   407    LIONS DEN DR          POOLER     GA   31322        Jul 1 2020   SC




  Ex. 2 to Petition:
                       CHEROKEE   02034147   MARTIN     DENNIS    ELDON     216    BALSAM DR             CANTON     GA   30114-4054   Oct 1 2020   MI




Braynard Declaration
                       CHEROKEE   02034369   MARTIN     JOANN               216    BALSAM DR             CANTON     GA   30114-4054   Oct 1 2020   MI
                       BIBB       03992139   FRYER      LASHAWN SHANETTA 2733      VILLAGE GREEN LN      MACON      GA   31206        Mar 1 2020   SC
                       BIBB       10509269   FULLER     MICHAELA ELIZABETH 197     GLENEAGLES CIR        MACON      GA   31210        Aug 1 2020   VA
                       CARROLL    05929311   STEVENS    BOBBY     JACK      125    PARK WEST CT          CARROLLTO GA    30117        Dec 1 2019   TX
                       CARROLL    04269421   STONE BARBDENISE     ANTOINETTE340    INDUSTRIAL BLVD       VILLA RICA GA   30180        Dec 1 2018   FL
                       CHEROKEE   05785352   BLASE      NATHAN    PHILIP    819    HONEY SPRINGS DR      WOODSTOCKGA     30189        Jul 1 2017   TX
                       CHEROKEE   11624699   BLEVINS    CYNTHIA   JULIETTE  129    OLDE HERITAGE WAY     WOODSTOCKGA     30188        Sep 1 2020   TN
                       CHEROKEE   11583940   BLEVINS    LONEAL              129    OLDE HERITAGE WAY     WOODSTOCKGA     30188        Sep 1 2020   TN
                       CHATHAM    05414552   TAYLOR     CHRISTOPHEDAVID     624    SOUTHBRIDGE BLVD      SAVANNAH GA     31405        Nov 1 2019   OK
                       CAMDEN     11637813   JACKSON    PATRICIA  MARIA     34     FOX PATH              SAINT MARY GA   31558        Jul 1 2019   AE
                       CAMDEN     12029371   JACKSON    TIMOTHY   BRIAN     202    BRACKENFERN WAY       KINGSLAND GA    31548        Apr 1 2019   CT
                       COBB       04764970   MCDONALD TERRIE      LYNN      3935   MILL CREEK RD NW      KENNESAW GA     30152-2342   Jun 1 2018   OR
                       BURKE      08150567   DUKES      KALIN     PATRICE   817    WASHINGTO B           WAYNESBORGA     30830        Jan 1 2019   FL
                       BULLOCH    05875769   MURRAY     TASIA     KAYLEN    510    PARKER AVE N          BROOKLET GA     30415        Mar 1 2020   MD
                       BARROW     07787629   HOARD      STEVEN    CHRISTIAN 412    LAYTHAN CT            WINDER     GA   30680        Aug 1 2019   FL
                       BARROW     11774850   HOFFMAN TABITHA      M         699    CREEK STONE DR        BETHLEHEM GA    30620        Aug 1 2019   AL
                       CHEROKEE   03324836   OBRYANT    BETH      PLYLER    3140   FOXHALL OVERLOOK      ROSWELL GA      30075        Sep 1 2020   SC
                       CHATHAM    12195621   RENZA      CHRISTOPHEMATTHEW 2429     RIVIERA DR            SAVANNAH GA     31406        Jul 1 2020   FL
                       CHATHAM    11358981   RENZA      MELISSA   SUE       2429   RIVIERA DR            SAVANNAH GA     31406        Jul 1 2020   FL
                       BARTOW     05544174   CABE       CORRIE    LORRAINE 593     CEDAR CREEK RD NW     CARTERSVIL GA   30121-4439   Sep 1 2017   MS
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 552 of 571




                                                                                         Page 40
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       BARTOW     05283414   CABE      WAYLON    ANTHONY 593        CEDAR CREEK RD NW   CARTERSVI L GA   30121        Sep 1 2017   MS
                       CLAYTON    05095675   WHITE     SYRETTA   TOLBERT    2016    ECHOTA WAY          RIVERDALE GA     30296        Jul 1 2018   AE
                       CHATHAM    06578198   THAYER    MICHAEL   BRANDON 101        SPRING LAK APT 801  SAVANNAH GA      31407        Feb 1 2020   TX
                       CLAYTON    06668335   PORTIS    ERICKA    ROCHELLE 1261      WILLOW DR           RIVERDALE GA     30296        Nov 1 2017   MI
                       BULLOCH    08787991   DANIELS   SARAH     ALAINE BACO14      SOMERSET TOWNHOUSE STATESBOR GA      30458-6045   Jan 1 2020   NC
                       CHATHAM    11853581   CARTER    JARREN    MYKAL      3521    BULL ST             SAVANNAH GA      31405        Aug 1 2020   MI
                       CHATHAM    05821668   CARTER    KESI      MUDIWA     10102   ADDISON PL          POOLER      GA   31322        Jul 1 2020   AE
                       CHATHAM    10911053   CARTER    NICHELLE DENEAN      3521    BULL ST     APT # 3 SAVANNAH GA      31405        Aug 1 2020   MI
                       CARROLL    12379975   KELLY     JASMIN    NICOLE     1321    LOVVORN RDAPT 907   CARROLLTO GA     30117        Jul 1 2020   FL
                       CHEROKEE   07373146   DALTON    KRYSTAL   SHERIDA    2054    BOXWOOD LN          CANTON      GA   30114        Sep 1 2019   FL
                       COBB       10135154   CRANDAL   KIM       KATHLEEN 2544      BRIDLEWOOD LN SE    ATLANTA     GA   30339        Sep 1 2020   CA
                       COBB       10135157   CRANDAL   MICHAEL   JEAN ESTES 2544    BRIDLEWOOD LN SE    ATLANTA     GA   30339        Sep 1 2020   CA
                       CLARKE     08499952   COBB      DAVID     WAYNE      110     PINYON PINEAPT 6201 ATHENS      GA   30606        Oct 1 2020   NY
                       CLARKE     11811939   HOLLERS   ANDREW    MICHAEL    125     JENNINGS M APT 2203 ATHENS      GA   30606        Aug 1 2020   TN
                       COBB       03110177   KELLY     PATRICIA  A          1255    ROLLING OAKS DR NW  KENNESAW GA      30152        Oct 1 2020   OH
                       COBB       10290910   KELM      ERIC      SCHULLER 4416      OAK LN              MARIETTA GA      30062        Sep 1 2019   KY
                       CATOOSA    05797545   SCOTT     HOLLY     ANNA       254     OLD COUNTY RD       RINGGOLD GA      30736-2551   Sep 1 2020   MO
                       CATOOSA    05818133   SCOTT     JOEL      T          254     OLD COUNTY RD       RINGGOLD GA      30736        Sep 1 2020   MO
                       BARTOW     08381403   PESSON    KARA      MICHELLE 445       E VALLEY RD NE      RYDAL       GA   30171        Sep 1 2020   KY
                       CLAYTON    01739605   KENT      DIANE     STROZIER 364       RIVERBROOK TRL      RIVERDALE GA     30274        Oct 1 2019   IL
                       CLAYTON    03561942   KETCHUP   MICHAEL   CUSHON     10581   SOURWOOD CT         JONESBOR O GA    30238-8835   Nov 1 2018   TN
                       COBB       11705310   DEVANATHA SHREYAS              2089    POWERS FE H         MARIETTA GA      30067        Oct 1 2020   TX
                       COBB       11958748   LAPRADE   NICHOLAS ADAM        679     WOLFS BANE DR NW    ACWORTH GA       30102        Dec 1 2018   TX
                       COBB       06650061   LARKIN    MARISSA   J'NE       3270    WALTON RIV 3058     ATLANTA     GA   30339        Jul 1 2020   IL
                       COBB       11600174   LARKIN    OLIVIA    DANIELLE   210     TAMARRON PKWY SE    ATLANTA     GA   30339        May 1 2020   TX
                       COBB       11603692   MIRCHANDA ANJALI               1330    EASTBROOKE TRCE     MARIETTA GA      30066        Sep 1 2020   TN
                       COBB       11574530   MIRCHANDA RAJAN     LACHMAN 1330       EASTBROOKE TRCE     MARIETTA GA      30066        Sep 1 2020   TN




  Ex. 2 to Petition:
                       COBB       12691385   FOX       CHARLES   MICHAEL    4700    MOSLEY RD           AUSTELL     GA   30106        Jul 1 2020   VA




Braynard Declaration
                       BULLOCH    10447987   JONES     HAILLE    MICHELE    710     GEORGIA AV APT 140  STATESBOR GA     30458        Mar 1 2020   FL
                       COBB       10273995   KNIGHT    KAETLYN   RAE        1705    BRANCHWOOD CT       POWDER SP GA     30127        Jul 1 2020   TN
                       COBB       03859750   DUNLAP    CATHERINE ELLEN      2786    SUMMER RIDGE LN NW KENNESAW GA       30152-2711   Oct 1 2020   WA
                       COBB       05143168   DUNLAP    CHRISTOPHEDAVID      2786    SUMMER RIDGE LN NW KENNESAW GA       30152-2711   Oct 1 2020   WA
                       BARROW     07897345   POOBALARA FELICITTA            917     WALLACE FALLS DR    BRASELTON GA     30517        Aug 1 2020   TX
                       CAMDEN     10777600   HOLMES    AUSTIN    LEE        175     E LAKEMONTUNIT #A   KINGSLAND GA     31548        Feb 1 2019   WV
                       CAMDEN     12769882   HON       HEAVNE    ELIZABETH 110      FLAMINGO DR         SAINT MARY GA    31558        Aug 1 2019   VA
                       CAMDEN     07032684   HOUSTON ZENOBIA     CARLETHEA 66       FOX SQUIRR APT #C   SAINT MARY GA    31558        Jul 1 2019   AP
                       CAMDEN     07003644   HOWARD    JEFFREY   WILLIAM    158     NATURES DR          SAINT MARY GA    31558-3984   Sep 1 2020   FL
                       CAMDEN     08164087   HOWARD    SHERMAN FRANKLIN 435         PELICAN RD          WOODBINE GA      31569-4023   Oct 1 2017   MI
                       COBB       00808723   GORDON    MELBA     BOYD       1425    RIDENOUR B 7007     KENNESAW GA      30152        Aug 1 2019   VA
                       BARROW     06640231   MOORE     NICHOLAS             1461    RIVEREDGE CT        BETHLEHEM GA     30620-3221   Oct 1 2020   SC
                       BARROW     11997513   BAIRD     CRYSTAL   ANNETTEE 220       JAMES ST #B         WINDER      GA   30680        Jun 1 2020   MS
                       CHATHAM    11854750   MERSEREAUHANNAH     ELISABETH 613      E DUFFY ST UNIT A   SAVANNAH GA      31401        Oct 1 2019   HI
                       CHATHAM    08395776   MERSEREAURICHARD    HIRAM      613     E DUFFY ST -APT. A  SAVANNAH GA      31401        Oct 1 2019   HI
                       CLAYTON    08061463   DAVIS     BYRAN     DEONDREY 3641      COLONNADE CT        REX        GA    30273-5022   Aug 1 2017   MD
                       COBB       07458755   LOVIN     DOMINICK ANTHONY 3837        KIRKWOOD RUN NW     KENNESAW GA      30144        Nov 1 2019   AL
                       COBB       11419343   COLIN     JEFFREY   DONALS     4793    GALLOWAYS FARM LN NWACWORTH GA       30101        Jan 1 2020   IL
                       CLARKE     08345611   GLENN     LAUREN    ASHLEY     128     TELFAIR PL          ATHENS      GA   30606-3205   Oct 1 2019   TN
                       CLARKE     11934755   CARTER    ANN                  165     HILLSIDE ST         ATHENS      GA   30601        Jul 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 553 of 571




                                                                                           Page 41
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       CHATHAM 10659432    CHEAS       PEDRO      F          123     BAYNARD ST           POOLER      GA   31322        Sep 1 2019   VA
                       COBB     12630668   JACKSON     DEANNA     MARIE      3205    CUMBERLA N 320       ATLANTA     GA   30339        Jun 1 2020   OH
                       COBB     11961323   JACKSON     DEDRA      Y          1938    PENNY LN SE          MARIETTA GA      30067        Dec 1 2019   NY
                       CATOOSA 10740631    DOTSON      KEITH      NELSON     34      YELLOW BRICK RD      ROSSVILLE GA     30741        Oct 1 2020   AZ
                       CARROLL  00883817   SPENCE      MARK       ALAN       1410    PLEASANT RIDGE RD    CARROLLTO GA     30117        Sep 1 2020   AL
                       CAMDEN   05887597   JOHNSON WILLIAM        MICHAEL    164     PINE BLUFF BLVD W    KINGSLAND GA     31548        Mar 1 2019   CT
                       CAMDEN   07108763   JONES-OXENSHAWN        RHEA       116     MILLERS TRACE DR     SAINT MAR Y GA   31558        Oct 1 2019   VA
                       BULLOCH  11703487   THOMAS      RACHEL     WREN       1013    BRADFORD WAY         STATESBOR GA     30461        Jul 1 2020   SC
                       COBB     06804095   BEACHAM LUCY           COOK       957     SAINT LYONN CTS      MARIETTA GA      30068-4533   Oct 1 2020   FL
                       CAMDEN   12004619   MARSHALL JESSICA       LYNNE      226     CREEKWOOD CT         KINGSLAND GA     31548        Sep 1 2020   FL
                       CARROLL  05294352   KEEBAUGH ZACHARY       ALAN       155     BOWEN ST APT 9       CARROLLTO GA     30117        Jun 1 2019   TN
                       CLAYTON  01727240   DEAN        JOHNNIE    M          2225    WILLOBY CT           MORROW      GA   30260-2646   Feb 1 2020   CA
                       CLAYTON  06766575   DEAN        KENDRA     THERESE    402     KING ARTHUR CT       JONESBORO GA     30236        Jan 1 2020   NV
                       CHATHAM 10627446    CHRISTMAS ELIZABETH    CORRINE    4119    SUMTER ST            SAVANNAH GA      31405        Feb 1 2020   VA
                       CLARKE   11075100   CASTANEDA MARVELLA     IRIZ       1905    S MILLEDGE APT 15    ATHENS      GA   30605        Aug 1 2020   FL
                       CARROLL  08676798   SARRAZIN STEPHEN       MICHAEL    303     BIRKDALE BLVD        CARROLLTO GA     30116-6068   Sep 1 2020   MN
                       COBB     06361055   ANDERSON DANIEL        LEROY      6128    HILL ST              AUSTELL     GA   30168        Oct 1 2018   TX
                       COBB     08766747   LEE         JENNA      QUIGLEY    3413    NAVAHO TRL SE        SMYRNA      GA   30080        Oct 1 2020   SC
                       CHEROKEE 07437615   GRAHAM      JUSTIN     LEE        6984    MCCURLEY RD          ACWORTH GA       30102        Feb 1 2019   FL
                       CHEROKEE 06882997   GRAHAM      MICHELLE   LEE        128     JAKE TAYLOR DR       ACWORTH GA       30102        Jul 1 2020   FL
                       CHEROKEE 01722271   GRAMLING DIANNE        LOVE       622     WEXFORD CT           ACWORTH GA       30102        Oct 1 2020   TN
                       CHEROKEE 03239489   GRAMLING LEON          ALBERT     622     WEXFORD CT           ACWORTH GA       30102        Oct 1 2020   TN
                       CHATTOOGA11430265   BURKS       DANIEL     CHRISTOPH E11255   HIGHWAY 337          SUMMERVILLGA     30747-6166   Oct 1 2020   AR
                       CHATTOOGA11125662   BURKS       JULIE      ANN        11255   HIGHWAY 337         SUMMERVIL LGA     30747        Oct 1 2020   AR
                       CHEROKEE 00491707   HINES       REGINA     F          890     RIVERMIST DR         BALL GROUNGA     30107-6021   Jun 1 2019   TN
                       CHEROKEE 08734959   HIRA        TRISHA     NITIN      1042    BLANKETS CREEK DR    CANTON      GA   30114-8122   May 1 2020   SC
                       CLAYTON  01778193   WALKER      DIANE      E          8022    NORTHCREST DR        JONESBORO GA     30238-4414   Jun 1 2017   MI




  Ex. 2 to Petition:
                       CHATHAM 12046450    CLAY        AMANDA     KELLY      166     WILMINGTONUNIT A     SAVANNAH GA      31410        Dec 1 2019   LA




Braynard Declaration
                       CHATHAM 11425315    CLAY        MARGARET   ROSE       12350   MERCY BLVDAPT 399    SAVANNAH GA      31419        Jul 1 2020   SC
                       CHATHAM 01153193    CLIFTON     CALVIN     BERNARD 1320       ADDISON PL           POOLER      GA   31322        Feb 1 2020   SC
                       COBB     10721779   MATTHEWS ROBERT        WADE       2665    N COBB PKWY          KENNESAW GA      30152        Mar 1 2018   IA
                       COBB     08599573   ROSS        SHANNON    DELANEY    1311    BEAUMONT CT NW       KENNESAW GA      30152-4686   Jul 1 2020   NC
                       CAMDEN   10663888   REIFSNYDERSHANNON      KAYE       268     DUCK BLIND WAY       WOODBINE GA      31569        Jul 1 2020   SC
                       CAMDEN   12349217   RESTO       DANIELLE   LEA        209     LAUREL LANDING BLVD KINGSLAND GA      31548        Oct 1 2020   FL
                       CHATHAM 01557567    WOOTEN      LOIS       CASON      201     MCLAWS ST            SAVANNAH GA      31405-5618   Nov 1 2018   TN
                       CHATHAM 03631604    BRADLEY     BARBARA    JEAN       10014   WHITE BLUF UNIT 106  SAVANNAH GA      31406-5602   Oct 1 2017   SC
                       CHATHAM 01554034    BRADY       FREDIA     MARIA      165     GRAYSON AVE          SAVANNAH GA      31419        May 1 2020   NC
                       CHATHAM 11891901    BRADY       MATTHEW    LOVETT     165     GRAYSON AVE          SAVANNAH GA      31419        Dec 1 2018   NC
                       CHATHAM 01525954    BRADY       RICKEY     R          165     GRAYSON AVE          SAVANNAH GA      31419        Dec 1 2018   NC
                       COBB     06956726   LEUCK       SARAH                 2628    SHADOW BLUFF DR NE MARIETTA GA        30062-2568   Jun 1 2020   FL
                       COBB     03417753   LEVENTAL NATALYA                  1199    MOUNTAINSIDE TRCE NW KENNESAW GA      30152-4661   Sep 1 2020   VA
                       CAMDEN   05647355   CLEMENTS CONDELL       E          111     GREYFIELD DR         SAINT MARY GA    31558        Jun 1 2019   TX
                       CHEROKEE 00478921   BUSH        PAUL       SILAS      1702    BROOKRIDGE CT        WOODSTOCKGA      30189        Jun 1 2020   FL
                       COBB     10380697   LAURA       BARBARA    KIMBROUGH 3874     FELTON HILL RD SW    SMYRNA      GA   30082        Oct 1 2020   AL
                       COBB     10388035   LAURA       JAMES      THOMAS     3874    FELTON HILL RD SW    SMYRNA      GA   30082        Oct 1 2020   AL
                       COBB     12704137   LAVENDER ASHLEY                   4040    THESSA CV NE         ROSWELL GA       30075        Jan 1 2020   CA
                       COBB     04017222   LAVENDER PATRICIA      V          4040    THESSA CV NE         ROSWELL GA       30075-5749   Jan 1 2020   CA
                       CLAYTON  11693080   FYNN AIKINS EBENEZER              5882    COLONNADE DR         REX         GA   30273        Jul 1 2019   OR
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 554 of 571




                                                                                            Page 42
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       CLARKE     11624398   MERRITT   MARY      BAER        325    QUAILWOOD DR           ATHENS     GA   30606        Jul 1 2020   NY
                       COBB       10181451   MURRAY    CANDICE   MARIE       2727   WYNFORD AVE SW         MARIETTA GA     30064        May 1 2020   MD
                       COBB       08565399   BAKER     APRYL     JONECE      2245   INTERSTAT E 621        ATLANTA    GA   30339        Jan 1 2020   AL
                       BLECKLEY   10843470   BERRY     SHANNON MARIE         520    BERRYHILL COODY RD     COCHRAN GA      31014        Oct 1 2020   FL
                       BURKE      04939550   GODWIN    KEVIN     MICHEAL     746    HANCOCK LALOT 2        WAYNESBORGA     30830        Mar 1 2017   AL
                       BURKE      11953989   GREEN     JENNIFER LEE          522    FORREST DR             WAYNESBORGA     30830        Jul 1 2019   TN
                       CLAYTON    08605569   CARTER    MARVIN    BERNARD     403    RIVERBROOK CT          RIVERDALE GA    30274        Sep 1 2019   LA
                       CLAYTON    10118761   CARTWRIGH GEORGE    EXELL       511    MONTEREY CIR           JONESBOR O GA   30236        Aug 1 2019   AL
                       BARTOW     10571602   EDWARDS CAMERON ASHLI           950    E MAIN ST APT 707      CARTERSVIL GA   30121        Aug 1 2020   MO
                       BARTOW     05129321   EDWARDS CAROLE      A           950    E MAIN ST APT 707      CARTERSVIL GA   30121        Aug 1 2020   MO
                       BARTOW     10919535   EDWARDS LISA                    15     CANNONADE RUN NE       CARTERSVIL GA   30121        Jun 1 2017   MD
                       COBB       12283093   BORDAS    CAITLYN   TERISA      1204   ADAMS LAKE BLVD SE     ATLANTA    GA   30339        Jun 1 2020   SC
                       CAMDEN     10026733   BEIFUSS   MARY      MARSHA      116    PINNACLE POINT DR      SAINT MARY GA   31558        Oct 1 2020   SC
                       CAMDEN     08462211   BELDING   MATTHEW CRAIG         520    POWDER HORN RD         SAINT MARY GA   31558        Jun 1 2020   FL
                       CHEROKEE   10707903   JACOBS    JUSTIN    YOSHIKI     284    S VILLAGE SQ           CANTON     GA   30115        Jan 1 2018   SD
                       CHEROKEE   03029028   JAMES     BARBARA   BARTLETT    102    ARBOR VIEW CT          WOODSTOCKGA     30188        Mar 1 2020   VA
                       CLARKE     12038666   GEATHERS KWAME      LEE         1681   MILLEDGE AVAPT U13     ATHENS     GA   30605        Apr 1 2020   NC
                       CLARKE     12038668   GEATHERS TAYLOR                 1681   MILLEDGE AVAPT 13      ATHENS     GA   30605        Apr 1 2020   NC
                       CLARKE     10589074   GEDDIE    REID      BRENT       141    ALICE WALKER DR        ATHENS     GA   30607        May 1 2019   CA
                       CLARKE     12449317   GEHRTZ    JESSICA               1287   CEDAR SHOAAPT # 609    ATHENS     GA   30605        Aug 1 2020   TX
                       CLARKE     07032708   GEIGERMAN DAVID     MAURICE     5055   BARNETT SHOALS RD      ATHENS     GA   30605        Feb 1 2020   TX
                       COBB       05382804   FOSTER    SHAUNDA RENEE         3049   LAWSON DR              MARIETTA GA     30064-6420   Aug 1 2018   CO
                       BIBB       06193170   COLON     JEANNETTE             963    MORNINGSIDE DR         MACON      GA   31217        Sep 1 2020   FL
                       CHATHAM    06492203   HARCHAR CHARITY     ELIZABETH   6      TIMBER CREST CT        SAVANNAH GA     31407        Aug 1 2020   AE
                       CATOOSA    04807629   WALLACE   BOBBY     GENE        1403   CEDAR CREEK DR         ROSSVILLE GA    30741-5827   Jan 1 2020   TN
                       COBB       06673668   HUDGINS   SARABRYNN MICHELLE    3153   SAWYER CT NE           MARIETTA GA     30066        Jun 1 2020   SC
                       CHEROKEE   05343391   VICKERMAN ELIZABETH PAIGE       214    LAKESIDE DR            WALESKA    GA   30183        Mar 1 2020   TN




  Ex. 2 to Petition:
                       BRYAN      07247988   BOTTOM    KRISTEN   LEIGH       129    SAVANNAH LN            RICHMOND HGA    31324        Jun 1 2017   KS




Braynard Declaration
                       BRYAN      08425696   BOWEN     JESSICA   ELLYN       50     SUE ELLEN LN           RICHMOND HGA    31324        Jun 1 2019   TX
                       BRYAN      11695103   BOWMAN    ASHLEY    DANIELLE    105    BOWRIDGE DR            RICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN      11257184   BOWMAN    CLIFF     W           105    BOWRIDGE DR            RICHMOND HGA    31324        Aug 1 2020   TX
                       BRYAN      10188329   BRADFORD CARMEN     DENISE      87     LANCASTER WAY          RICHMOND HGA    31324        Apr 1 2017   MI
                       COBB       07696819   FLYNN     ERIC      EDWARD      1421   RIVERLINE TRL SE       MABLETON GA     30126        May 1 2020   VT
                       COBB       08105551   FLYTE     MARK      HOWARD      1336   WINDY RIDGE LN SE      ATLANTA    GA   30339        Oct 1 2020   FL
                       COBB       10998393   KNOLL     BRADLEY   EDWARD      4985   CREEKSIDE LN           POWDER SP GA    30127        Aug 1 2018   OR
                       COBB       10692810   KNOLL     SUZANNE   M           4985   CREEKSIDE LN           POWDER SP GA    30127        Aug 1 2018   OR
                       CARROLL    12386498   LONG      ARIEANNA ALAZAY       1205   MAPLE ST APT # 412     CARROLLTO GA    30117        Sep 1 2020   FL
                       CHEROKEE   07982151   JOHNSON MAURITA     S           2024   LOWER BURRIS RD        CANTON     GA   30114-5026   Jul 1 2017   FL
                       COBB       08253379   BARNES    JOHN      ROBBINS     2765   OLD SEWELL RD          MARIETTA GA     30068        Aug 1 2020   FL
                       COBB       10086321   BARNES    STEPHANIE VERONICA    2025   BARRETT LA 4111        KENNESAW GA     30144        Jan 1 2020   MD
                       CHEROKEE   06733349   DYGAN     KEVIN     JAMES       1045   AL CV                  CANTON     GA   30114-9583   Oct 1 2018   FL
                       CLARKE     04183591   BOVE      CARL      VINCENT     1055   LAVENDER RD            ATHENS     GA   30606        Oct 1 2019   FL
                       CLARKE     04622797   BOWEN     KENNETH               237    WESTPARK DR            ATHENS     GA   30606        Sep 1 2019   NV
                       CLAYTON    10883632   NGUYEN    DUNG      VAN         9511   CREEKSIDE RD           JONESBOR O GA   30236        Oct 1 2020   DE
                       CLAYTON    12062555   VINES     LAMICKA   DESHAUN     881    OAKDALE DR             FOREST PARGA    30297        Jul 1 2020   OH
                       CLAYTON    06855353   PIERCE    DANIELLE  ROWLETTE    4009   VILLAGE CROSSING CIR   ELLENWOODGA     30294        Jan 1 2019   AL
                       CLAYTON    10730694   PILGRIM   LINDA     DIANE       296    GULFPORT DR            HAMPTON GA      30228        Apr 1 2020   NC
                       COBB       11290483   BENITEZ   YESENIA               3050   COBB PKWY 5132         KENNESAW GA     30152        May 1 2018   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 555 of 571




                                                                                           Page 43
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          Ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       CHEROKEE   03299368   CANNON    TIFFNY    NICOLE    170    CORNERSTONE CIR        WOODSTOC KGA   30188        Jul 1 2018   AP
                       CHEROKEE   05622190   CANNON    VICTOR    TERRELL   170    CORNERSTONE CIR        WOODSTOCKGA    30188        Jul 1 2018   AP
                       CHATHAM    10152113   SAVILLA   JAMES     KENNETH   2030   E 50TH ST              SAVANNAH GA    31404        Apr 1 2020   SC
                       CLAYTON    08764573   WELCH     WOODY               1360   BETHAVEN RD            RIVERDALE GA   30296-2149   Jan 1 2018   TX
                       BARROW     08918775   SESSIONS ANYA       MARIE     312    MOUNT MORIAH RD        AUBURN    GA   30011        Jul 1 2019   TX
                       BARROW     10107015   SESSIONS PAUL       CHARLES   312    MOUNT MORIAH RD        AUBURN    GA   30011        Jul 1 2018   TX
                       BULLOCH    00222205   JOYNER    TERRY     B         100    SUNSET DR              STATESBOR GA   30458-9148   Jul 1 2020   TN
                       BULLOCH    00221933   JOYNER    TERRY     JOHNSON 100      SUNSET DR              STATESBOR GA   30458-9148   Jul 1 2020   TN
                       COBB       11516625   BLACK     KISHA     R         6096   INDIAN WOOD CIR SE     MABLETON GA    30126        Jun 1 2017   CT
                       COBB       06814325   MARSHALL SHARNEZ    SHARNELL 5087    FARM VALLEY DR NE      WOODSTOCKGA    30188        Sep 1 2020   WI
                       BARTOW     03018035   STRICKLANDBARBARA   PAGE      10     INDIAN SPRINGS DR NE   RYDAL     GA   30171        Apr 1 2019   IL
                       COBB       03957462   JOHNSON SANDIE      MARIA     1493   DOLCETTO TRCE NW       KENNESAW GA    30152        May 1 2020   TN
                       COBB       07357645   JOHNSON SHANTERRY DIRECE      875    FRANKLIN GT333         MARIETTA GA    30067        Mar 1 2020   AR
                       CATOOSA    11448104   BEAVERS   SAVANNAH LEIGH GRAC 312    CLEVELAND APT 2        RINGGOLD GA    30736        Mar 1 2020   NC
                       COBB       10522977   HITE      EMANUELLE           2020   POWERS FE 1541         ATLANTA   GA   30339        Jul 1 2020   FL
                       COBB       12218971   MURPHY    BRADLEY   JOSEPH    3240   BIRCHFIELD TRCE        MARIETTA GA    30068        Oct 1 2020   PA
                       COBB       07727162   ADAMS     MARCISHA TERESE     6295   SHELBURNE PARK LN      MABLETON GA    30126        Dec 1 2019   MD
                       BARROW     06363030   SWANN     ALBERT    LEE       531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       BARROW     04270302   SWANN     CHRISTINA LEIGH     531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       BARROW     05092744   SWANN     RITA      J         531    ROSEWOOD CIR           WINDER    GA   30680        May 1 2020   FL
                       CHEROKEE   08429800   RICHARDS KIRSTI     DOVER     585    FREEHOME RD            CANTON    GA   30115        Jan 1 2020   WA
                       CHEROKEE   07454464   RICHARDS STEPHEN    COREY     585    FREEHOME RD            CANTON    GA   30115        Jan 1 2020   WA
                       BIBB       08827861   HUNTER    CHRISTINA RACHEL    628    LOKCHAPEE RDG          MACON     GA   31210        Sep 1 2020   AL
                       BIBB       08827750   HUNTER    JOSEPH    DOUGLAS 628      LOKCHAPEE RDG          MACON     GA   31210        Sep 1 2020   AL
                       CHATHAM    11136783   GERMANY KEITH       ALEXANDER 8000   WATERS AVE-APT. 8      SAVANNAH GA    31406        Apr 1 2020   MI
                       CHATHAM    10943710   GHASTIN   AMBER     MARIE     163    LITTLE RIVER DR        SAVANNAH GA    31419        Apr 1 2020   AE
                       CHATHAM    11967654   GIBBONS   JAMIL     RYSHON    111    W 59TH ST              SAVANNAH GA    31405        Dec 1 2019   NC




  Ex. 2 to Petition:
                       CHATHAM    03904557   GIBBS     HENRY               8      BOSTWICK DR            POOLER    GA   31322        May 1 2018   IL




Braynard Declaration
                       CHATHAM    04150187   GIBBS     TAKIYAH   SHAUNTE   8      BOSTWICK DR            POOLER    GA   31322        May 1 2018   IL
                       BARTOW     05534507   TRUMP     PHILLIP   DEAN      4540   CAMP PL SE             ACWORTH GA     30102-6243   Dec 1 2019   TN
                       BARTOW     00676008   TRUMP     TAMMA               4540   CAMP PL SE             ACWORTH GA     30102-6243   Dec 1 2019   TN
                       BIBB       07841648   GEORGE    LAGARRET D          3301   ARNWOOD AVE            MACON     GA   31204        Apr 1 2020   FL
                       COBB       06951521   EDWARDS SONYA       ANNETTE   4936   CHALDEN LN NE          MARIETTA GA    30066-1417   May 1 2020   LA
                       CLAYTON    07344263   SCOTT     ANDREA    AMANDA    2001   FLAT SHOALS RD         RIVERDALE GA   30296        Aug 1 2020   VA
                       ATKINSON   10634258   TANNER    LAKEN     RENEE     99     RUFUS RD               WILLACOOC GA   31650        Jul 1 2020   FL
                       CARROLL    11446501   JAMISON   LEWIS     ROGER     50     GREEN ACRES DR         CARROLLTO GA   30117        May 1 2020   SC
                       CAMDEN     10186516   ROE       PAMELA    JEAN      230    SUNRISE DR             WOODBINE GA    31569        May 1 2020   SC
                       CAMDEN     11765206   ROE       RILEY     RENAE     230    SUNRISE DR             WOODBINE GA    31569        May 1 2020   SC
                       CAMDEN     04165571   ROGERS    ANNA      MARIE     200    ALVAH BRAZELL RD S     KINGSLAND GA   31548-5556   Aug 1 2020   TX
                       CHEROKEE   06922587   POPE      CAROL     E         206    RATTLER CT             WOODSTOCKGA    30189        Aug 1 2018   FL
                       CHEROKEE   10374841   POPIEL    DENNIS    JOHN      3010   BRADSHAW CLUB DR       WOODSTOCKGA    30188        Oct 1 2020   MI
                       CHATHAM    10606800   RANDALL   ELIZABETH AINE      6      HARBOR VIEW CT         SAVANNAH GA    31411        May 1 2020   SC
                       CHEROKEE   08157406   PARKER    KIMBERLY MICHELLE 713      CEDAR CREEK WAY        WOODSTOCKGA    30189-5140   Jul 1 2020   AL
                       CHEROKEE   05129761   PARKER    ROBIN     M         713    CEDAR CREEK WAY        WOODSTOCKGA    30189-5140   Jul 1 2020   AL
                       BLECKLEY   05071657   GRIFFITH  GAIL      RUGGLES 142      PIGEON RD              COCHRAN GA     31014-3405   Aug 1 2020   AR
                       CHATHAM    11382761   TAYLOR    SANDRA    HARRIS    624    SOUTHBRIDGE BLVD       SAVANNAH GA    31405        Nov 1 2019   OK
                       CHATHAM    08752362   BLAIR     ELIZABETH JANE      34     STONELAKE CIR          SAVANNAH GA    31419        Aug 1 2020   WA
                       CHATHAM    11967698   BLAKE     JONATHAN GORDON     415    E 40TH ST              SAVANNAH GA    31401        Sep 1 2020   NC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 556 of 571




                                                                                         Page 44
                                                                                                                                                       II
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                       GA NCOA Out of State


                       CLARKE     00299899   WILLIAMS  THOMAS      HOWARD      102     BRANFORD PL           ATHENS    GA    30606        Feb 1 2020   TN
                       CLARKE     10764347   WILLIFORD GEORGE      WATSON      125     APPLEBY DR            ATHENS    GA    30605        Jul 1 2020   MS
                       BARTOW     11222511   BROWN     KELLY       ALBERTA-R E 366     OLD MILL RD APT 105   CARTERSVIL GA   30120        May 1 2018   MI
                       COBB       10548899   COTE      BRANDEN     T           2338    TALL TIMBERS LN       MARIETTA GA     30066        Dec 1 2016   NH
                       COBB       10518109   COTE      ERIN        MARIE       2338    TALL TIMBERS LN       MARIETTA GA     30066        Dec 1 2016   NH
                       CHATHAM    11291931   TUFTS     RICHARD     MICHAEL     217     SOMERSBY BLVD         POOLER     GA   31322        Jun 1 2020   CO
                       CHATHAM    07747642   TUITT     JEROME      JOEL        4206    WALDEN PARK DR        SAVANNAH GA     31410        Sep 1 2019   FL
                       CLAYTON    05105695   JONES     ALTON       P           11921   TURNER RD             HAMPTON GA      30228-1569   Feb 1 2019   LA
                       COBB       11321542   RODRIGUEZ JUSTINA     MICHELLE 2077       LAKE PARK DH          SMYRNA     GA   30080        Sep 1 2020   NY
                       COBB       12380844   WHITE     JUDITH      ELIZABETH 2001      TREES OF KENNESAW PK KENNESAW GA      30152        Jul 1 2020   OH
                       COBB       03131804   WHITE     JULIAN      F           410     WISCASSET WAY NW      DALLAS     GA   30157-6553   Sep 1 2019   FL
                       COBB       00510847   STILES    CARRIE      KAMELA      2088    FAIRPORT WAY          MARIETTA GA     30062        Mar 1 2020   TN
                       COBB       11435984   WEITZEL   RYAN        JACOB       2693    CAROLYN DR SE         SMYRNA     GA   30080        Aug 1 2020   MS
                       COBB       11978486   WEITZEL   TAYLOR      MARIE       2693    CAROLYN DR SE         SMYRNA     GA   30080        Aug 1 2020   MS
                       COBB       07969851   WHITE     BRIAN       MITCHELL 1845       HICKORY CREEK CT NW ACWORTH GA        30102        Mar 1 2020   SC
                       COBB       07137138   WHITE     CHASSIDY    LENAE       850     ORIOLE LN SE          MARIETTA GA     30067        Mar 1 2020   MS
                       COBB       03212269   WHITE     DALE        A           1792    APPLE BLVD            MARIETTA GA     30066-2953   Oct 1 2020   OH
                       COBB       11294619   ROSE      STACIE                  2065    POWERS FE H           MARIETTA GA     30067        Sep 1 2020   MA
                       COBB       07362145   ROCHELIN ARIELLE                  1650    BARNES MIL 1436       MARIETTA GA     30062        Aug 1 2020   NY
                       COBB       07153282   SCHMITZ   AARON       MICHAEL     3525    DAVENTRY LN NW        KENNESAW GA     30144        Apr 1 2020   TX
                       COLUMBIA   11339667   ZERR      JANAE       LEANN       557     LORY LN               GROVETOW NGA    30813        Aug 1 2019   NC
                       COBB       10748131   RASTER    VANESSA     AIDEE       3810    CLEAR LAKE WAY NW     ACWORTH GA      30101        Dec 1 2018   MA
                       COBB       03814945   PARISER   TALI        STELA       4700    W VILLAGE X5236       SMYRNA     GA   30080        Oct 1 2020   CO
                       COBB       12380825   PARRISH   BIANCA      MONET'      4700    W VILLAGE X5443       SMYRNA     GA   30080        Oct 1 2020   MD
                       COBB       12513871   OROZCO    MELANIE     ALEXA       2151    CUMBERLAN 1518        ATLANTA    GA   30339        Aug 1 2020   FL
                       COBB       06138834   SHERIDAN ANTHONY      PHILIP      255     ROBBIE LN SW          MARIETTA GA     30060        Oct 1 2020   PA
                       COBB       10423281   SHERIDAN LESLIE       SITKOFF     255     ROBBIE LN SW          MARIETTA GA     30060-5480   Oct 1 2020   PA




  Ex. 2 to Petition:
                       COBB       10818416   SHERROD TYLER         WILLIAM     858     FAIRLONG TRCE NW      ACWORTH GA      30101        Sep 1 2020   FL




Braynard Declaration
                       COBB       11939442   NEWMAN    ZEN         TAYLOR      3625    RIVER HEIGHTS XING SE MARIETTA GA     30067        Oct 1 2020   WA
                       COBB       10310009   NEWSOME MAURICE       MILTON      769     WADE FARM DR          AUSTELL    GA   30168        Mar 1 2020   VA
                       COBB       01770070   NICHOLSON CEDRIC      CHARLES     5803    RUTLAND LN            POWDER SP GA    30127-4782   Jul 1 2018   FL
                       COBB       08305736   RIGGINS   DARIUS      GENE        2628    GORDON CIR SE         SMYRNA     GA   30080        Mar 1 2019   TN
                       COBB       07112804   NEWMAN    ALISA       JANELL      1371    VELVET CREEK CT SW    MARIETTA GA     30008        Sep 1 2020   FL
                       COBB       12692978   SRIKISHUN AIDAN       PHILIP      901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       07881451   SRIKISHUN ELIZABETH               901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       07450029   SRIKISHUN PHILIP      GERARD      901     DENMEADE WALK SW      MARIETTA GA     30064        Jul 1 2019   NY
                       COBB       12247275   SCHUR     SARAH       MEGHANN 2705        BARNHILL DR           MARIETTA GA     30062        May 1 2020   TX
                       COBB       08809778   WARE      LAURA       NIKITA      2669    CANDLER DR SW         MARIETTA GA     30064-4278   Apr 1 2019   AL
                       COBB       03188679   THOMPSON JILL         ASTLEY      1460    OAK SPRINGS DR        MARIETTA GA     30066        Nov 1 2019   HI
                       COBB       06513263   SAUNDERS CALVIN       LEE         1564    MILFORD CREEK LN SW MARIETTA GA       30008        Apr 1 2020   NC
                       COBB       03155509   SAVAGE    RAMONA      R           120     CHASTAIN R 602        KENNESAW GA     30144        Dec 1 2019   SC
                       COBB       10618641   SAWYER    JESSICA     CELESTE     3718    SHADOWOOD PKWY SE ATLANTA        GA   30339        Sep 1 2020   TX
                       COLUMBIA   07133926   HASKELL   JEFFREY     MARK        2560    DOZIER RD             APPLING    GA   30802        Oct 1 2020   MO
                       COLUMBIA   04774224   HASKELL   KATHLEEN    MARY        2560    DOZIER RD             APPLING    GA   30802-1812   Oct 1 2020   MO
                       COLQUITT   00966126   RYKARD    MELANIE     TURNER      8       OLD TRAM RD           MOULTRIE GA     31768-6510   Aug 1 2020   TX
                       COLQUITT   00962627   RYKARD    STEPHEN     SCOTT       8       OLD TRAM RD           MOULTRIE GA     31768-6510   Aug 1 2020   TX
                       COLQUITT   11843794   RYKARD    WILLIAM     TURNER      8       OLD TRAM RD           MOULTRIE GA     31768        Aug 1 2020   TX
                       COFFEE     11013136   MCKINNON ALEXIS       MARE        3314    SINKHOLE RD           DOUGLAS GA      31535        Jul 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 557 of 571




                                                                                              Page 45
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            51

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                     GA NCOA Out of State


                       COBB       06112061   THOMAS     VAN        DONYEA     4555   DURON PL SW           MABLETON GA     30126        Oct 1 2019   MD
                       COLUMBIA   12791025   HARTY      NOAH                  3080   PARKRIDGE DR          GROVETOW NGA    30813        Jul 1 2020   RI
                       COLUMBIA   01821002   BROWN      VINCENT               808    MICHELLE CT           GROVETOWNGA     30813        Nov 1 2019   VA
                       COLUMBIA   08835242   BRUCE      COURTNEY   DSHADEE' 765      MICHELLE CT           GROVETOWNGA     30813        Jun 1 2018   CA
                       COLUMBIA   11289141   ERB        LAYLA                 4085   QUINN DR              EVANS      GA   30809        Aug 1 2018   MD
                       COLUMBIA   10965837   DIGUSTO    ANGEL      GABRIELLA-M712    ISLEWORTH DR          EVANS      GA   30809        Apr 1 2020   AL
                       COBB       10622459   VOOKLES    VIRGINIA   ANN        1742   E BANK DR             MARIETTA GA     30068        Feb 1 2017   TN
                       COLUMBIA   01825657   DENNIS     KRISTA     DOUCET     706    SOUTHWICK AVE         GROVETOW NGA    30813        Aug 1 2020   KY
                       COLUMBIA   12675038   DENNIS     NINA       CRYSTAL BE 881    RIDERS WAY E          EVANS      GA   30809        May 1 2020   NJ
                       COLUMBIA   08278979   SURAJ      KARAN                 626    SPRING CREEK LN       MARTINEZ GA     30907        Jul 1 2020   HI
                       COLUMBIA   01437782   SURLES     HUGH       SEXTON     713    BIG HOLLEY DR         AUGUSTA    GA   30907-3426   Oct 1 2020   NC
                       COLUMBIA   01437783   SURLES     NANCY      HELMS      713    BIG HOLLEY DR         AUGUSTA    GA   30907-3426   Oct 1 2020   NC
                       COLUMBIA   11652483   SUTHERLAN MEGAN       KATHLEEN 8023     BATTLE ST             GROVETOW NGA    30813        Nov 1 2019   CO
                       CARROLL    01137447   ESTVANKO DONNIA       GAIL       367    LAKEVIEW WAY          CARROLLTO GA    30117        Aug 1 2019   FL
                       CARROLL    10034531   ESTVANKO GARY         ANTHONY 367       LAKEVIEW WAY          CARROLLTO GA    30117        Aug 1 2019   FL
                       BIBB       03343217   STOOKSBER TRENA       MCRAE      4713   OXFORD RD             MACON      GA   31210        Oct 1 2020   SC
                       BIBB       00156350   STOOKSBER W           WADE       4713   OXFORD RD             MACON      GA   31210        Oct 1 2020   SC
                       COBB       07575384   MAXWELL CANDACE       NEOLANI    3173   CREEK TRCE W          POWDER SP GA    30127-3358   Oct 1 2020   CA
                       BULLOCH    11530366   DENNIS     CRAIG      EUGENE     121    TILLMAN RD APT 502    STATESBOR GA    30458        Feb 1 2018   FL
                       CHATHAM    03461498   PARKER     SAMUEL     W          118    GREENBRIAR DR         SAVANNAH GA     31419-2916   Apr 1 2018   MD
                       CHATHAM    06028902   PARKS      BENJAMIN   EDWARD     1016   FORDS POINTE CIR      SAVANNAH GA     31419        Aug 1 2020   PA
                       CHATHAM    11481534   PARKS      JASMINE    THERESE    1016   FORDS POINTE CIR      SAVANNAH GA     31419        Aug 1 2020   PA
                       BARTOW     10669351   JORDAN     THOMAS     DOMINIC    950    E MAIN ST APT 623     CARTERSVIL GA   30121        Sep 1 2018   CA
                       BARTOW     01665437   JUDD       JANICE     RICHARDSON24      LENOX DR NE           CARTERSVIL GA   30121-6068   Sep 1 2020   FL
                       BARTOW     01665442   JUDD       JOHN       RANDALL    24     LENOX DR NE           CARTERSVIL GA   30121-6068   Sep 1 2020   FL
                       BARTOW     10047822   KARLE      NICOLE     RAE        269    CASS PINE LOG RD NE   WHITE      GA   30184        Jul 1 2019   UT
                       BACON      11099877   TAYLOR     LINDA      PERNELL    721    DOUGLAS ST            ALMA       GA   31510        Oct 1 2020   OH




  Ex. 2 to Petition:
                       BACON      06480450   TAYLOR     TRAVIS     JULIAN     721    DOUGLAS ST            ALMA       GA   31510        Oct 1 2020   OH




Braynard Declaration
                       CAMDEN     11456106   MEAD       MOLLY      REBECCA    307    GARY CIR              SAINT MARY GA   31558        Apr 1 2020   AL
                       BARROW     02085145   ROBINSON HERBERT      E          121    GOVERNORS RDG         AUBURN     GA   30011        Jun 1 2018   TN
                       COBB       10615172   JEAN-BART KENNYSSA               4330   LAUREL SUMMIT CT SE   SMYRNA     GA   30082        Jul 1 2020   CT
                       COBB       12228023   JEAN-CLAUD HARVAIN               3000   STIRRUP LN SW         MARIETTA GA     30064        Aug 1 2020   WV
                       CLAYTON    08559289   ALLEN      ASHLEY                8243   GLENWOODS DR          RIVERDALE GA    30274        Dec 1 2019   FL
                       COBB       11832088   GASIOR     JOSEPH     PAUL       608    AUGUSTA DR SE         MARIETTA GA     30067        Oct 1 2020   IL
                       COBB       03844819   GASKIN     GENEVA     LAURIE     5120   HUNTCREST DR SW       MABLETON GA     30126-2063   Oct 1 2018   AR
                       COBB       02420912   CLINKSCALE DOROTHY    ELAIN      5051   HUNTCREST DR SW       MABLETON GA     30126-2061   Sep 1 2020   MD
                       COBB       03082028   GETTINGER GERALD      F          5194   LUPINE LN NW          ACWORTH GA      30102-6940   Oct 1 2020   AL
                       COBB       03137589   GETTINGER PATTI       PORTER     5194   LUPINE LN NW          ACWORTH GA      30102-6940   Oct 1 2020   AL
                       CARROLL    05368691   DAVIS      TIFFANY    RENEE      495    GRAY RD               CARROLLTO GA    30116-8928   Mar 1 2019   AL
                       CATOOSA    10856590   WATTS      CHRIS      EUGENE     1510   SAUNDERS RD           RINGGOLD GA     30736        May 1 2020   AL
                       CATOOSA    12354811   WATTS      VELMA      PUCKETT    1510   SAUNDERS RD           RINGGOLD GA     30736        May 1 2020   AL
                       COBB       11208104   MILLER     AYANA      MONEE      110    CARNES DR SE          MARIETTA GA     30008        Sep 1 2019   SC
                       COBB       10166872   MILLER     BETTY      JANE       2747   VINTAGE RESERVE LN    MARIETTA GA     30066        Oct 1 2019   SC
                       COBB       10623383   MILLER     BRIA       PATRICE    701    PARKWAY AVE SE        SMYRNA     GA   30080        Oct 1 2020   IL
                       CLAYTON    10205448   BETTON     TONY       MAURICE    601    WYNTHROPE PL          RIVERDALE GA    30274        Mar 1 2020   IN
                       CLAYTON    04088161   WILLIAMS   TANINA     MARIE      5420   RIVERDALE RAPT G5     COLLEGE PAGA    30349        Aug 1 2019   VA
                       CHEROKEE   08122767   CEPHAS     PATRICIA   K          300    SYCAMORE L203         WOODSTOCKGA     30188        Aug 1 2019   TX
                       CATOOSA    07541765   HEADRICK JESSE        MICAH      173    HEADRICK LN           RINGGOLD GA     30736-4216   Oct 1 2017   TN
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 558 of 571




                                                                                            Page 46
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       CATOOSA    08332063   HEADRICK JONATHAN     E         469     CINDY CIR            RINGGOLD GA     30736-8229   Apr 1 2020   TN
                       CATOOSA    06328405   HEINTZ    CHARLES     EVERETT   176     HIDDEN LAKES DR      RINGGOLD GA     30736        Jul 1 2018   CO
                       CLARKE     11349624   TAYLOR    KELSEY      RHEA      481     RUTH ST              ATHENS     GA   30601        Oct 1 2020   IN
                       COBB       04633361   FERNANDEZ OBED                  3781    GLENGARRY WAY NE     ROSWELL GA      30075        Jul 1 2017   SD
                       COBB       11728461   FERRARA   MARC        ANTHONY 2005      INVERNESS RD SE      SMYRNA     GA   30080        Oct 1 2020   AZ
                       COBB       10674299   FERRARA   YOHANA      ARREGUIN 2005     INVERNESS RD SE      SMYRNA     GA   30080        Oct 1 2020   AZ
                       CHATHAM    08048815   BUCHAN    KAYLA       BASS      1006    HAMMOCKS VW          SAVANNAH GA     31410        Jun 1 2020   AL
                       CHATHAM    11853147   SIMMONS   BROOKE      CANDACE 209       E 32ND ST            SAVANNAH GA     31401        Jun 1 2020   MA
                       CHATHAM    10497318   HARRELL   MATTHEW     BLAKE     710     LEE BLVD             SAVANNAH GA     31405        Sep 1 2020   TN
                       CHATHAM    10494379   ADAMS     KOLBY       JANE      121     FOX CHASE RD         SAVANNAH GA     31406        Jun 1 2020   MD
                       CATOOSA    06699885   WRIGHT    LORNA       E         47      CANYON TRL           RINGGOLD GA     30736        Aug 1 2020   TN
                       CHEROKEE   08669288   ATHEY     BRITNI      NICHOL    406     MOUNTAIN VIEW LN     WOODSTOCKGA     30188        Jul 1 2020   RI
                       CHATHAM    10647626   SHERWOOD GEOFFREY     BENTHAM 2         PADDINGTON CIR       SAVANNAH GA     31410        May 1 2019   MD
                       COBB       05353513   JANUS     KARL        ALBERT    4413    INLET RD             MARIETTA GA     30066-1822   Jun 1 2018   MN
                       COBB       05367703   JANUS     SARRAH      JEAN      4413    INLET RD             MARIETTA GA     30066-1822   Jun 1 2018   MN
                       COBB       05000671   JARMON-CO UYLADIA     L         2852    SAINT ANDREWS WAY NE MARIETTA GA     30062        Jun 1 2020   AL
                       BARTOW     10198315   PATTERSON SAMANTHA    DE JAGER 30       BRAMBLEWOOD PT SW CARTERSVIL GA      30120        Jan 1 2020   TN
                       COBB       11725837   POLLACK   NICHOLAS    ALEXANDER 550     CLUBWOOD CT          MARIETTA GA     30068        Aug 1 2019   OH
                       COBB       08478561   JUNEAU    IRA         BENJAMIN 80       STONINGTON PL        MARIETTA GA     30068        Jan 1 2020   OR
                       CAMDEN     06194222   SAVAGE    STACIE      IRENE     71      LAGOON RUN           SAINT MARY GA   31558        May 1 2018   CT
                       BARROW     07028994   THOMAS    NATHANIEL   STEVEN    616     BEAU CT              WINDER     GA   30680        Sep 1 2020   FL
                       BARROW     08175614   THOMAS    RACHEL      KAREN     616     BEAU CT              WINDER     GA   30680        Sep 1 2020   FL
                       COBB       05060981   KERNEY    SHAMIAH     TENESHA D 6615    DESTINY DR SE        MABLETON GA     30126-4689   Aug 1 2018   DC
                       CHATHAM    12301792   HAYMON    KAYLA       ELIZABETH 908     MILL CT              SAVANNAH GA     31419        Sep 1 2020   FL
                       CHATHAM    08236177   BENTLEY   LASHEENA    TIARA     1801    LLOYD ST             SAVANNAH GA     31405        Apr 1 2018   AE
                       CHEROKEE   06697693   WHITE     SHANNON     MARIE     166     OAK GROVE PL         ACWORTH GA      30102-7610   Aug 1 2020   FL
                       COBB       03077736   GLAZER    BENJAMIN    A         2997    CLARY HILL CT NE     ROSWELL GA      30075-5430   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       03077740   GLAZER    MICHELE     BUEHLER   2997    CLARY HILL CT NE     ROSWELL GA      30075-5430   Sep 1 2020   FL




Braynard Declaration
                       CHEROKEE   00513040   UFRET     MICHAEL     ALFONSO   1001    COPPER CREEK DR      CANTON     GA   30114-6899   Jun 1 2020   UT
                       CHEROKEE   06375692   UFRET     TERRI       OWENS     1001    COPPER CREEK DR      CANTON     GA   30114-6899   Jun 1 2020   UT
                       COBB       11400036   HUNT      KATHRYN     CECIL     2547    HADDENHAM LN SW      SMYRNA     GA   30082        Jul 1 2020   KY
                       COBB       11391768   HUNT      STEPHEN     HOWARD    2547    HADDENHAM LN SW      SMYRNA     GA   30082        Jul 1 2020   KY
                       BARTOW     07124166   MORRIS    NOAH        ANTHONY 33        RIVER BIRCH RD NW    CARTERSVIL GA   30121        Sep 1 2020   CA
                       CHEROKEE   04236998   ANDERSON RICHARD      F         645     WEXFORD CT           ACWORTH GA      30102        Oct 1 2020   TN
                       CHARLTON   00046015   POPHAM    GENEVA      BRANTLEY 111      CHARLTON CF28        FOLKSTON GA     31537        Oct 1 2019   FL
                       CHARLTON   11345182   RICHARDSONTANIYA      LAQUAN    60      WOOLARD RD           FOLKSTON GA     31537        Apr 1 2018   FL
                       CLAYTON    02487870   HANNAH    HERBERT               5900    CREEKSIDE DR         REX        GA   30273        Jun 1 2020   FL
                       CLAYTON    08231200   HAQQANI   ZIAULLAH              1937    FAITH CV             ATLANTA    GA   30349-5275   Aug 1 2020   PA
                       CHATHAM    10332481   LAMBERT BUDELORES     SHERRIE   325     OXFORD DR            SAVANNAH GA     31405        Aug 1 2020   NC
                       CHATHAM    10502951   LAND      RACHEL      GARLAND   22      W TAYLOR ST          SAVANNAH GA     31401        Oct 1 2017   SC
                       CHATHAM    10760711   LANDING   HEVYLLA     KELLY     59      MELODY DR            POOLER     GA   31322        Aug 1 2019   MD
                       CHATHAM    08682583   HUGUE     DEMERIA     LAWQUALLE 302     WILSHIRE BLVD        SAVANNAH GA     31419        Sep 1 2020   WA
                       CHATHAM    06194535   RAY       MICHAEL     RICHARD   520     DURANT AVE           SAVANNAH GA     31404        Sep 1 2020   TN
                       CHATHAM    01162001   RAY       ROBERT      MERCER    16      WARREN DR            PORT WENTW GA   31407        Oct 1 2020   NC
                       CHATHAM    07654791   RAYMOND CHRISTINE     ANNE      11330   WHITE BLUF UNIT 68   SAVANNAH GA     31419        Feb 1 2019   FL
                       CHATHAM    06132357   RAYNOR    ALETHEA     FRAZIER   321     LEEDS GATE RD        SAVANNAH GA     31406        Feb 1 2020   NC
                       COBB       11153866   AFOURGUIT ROK         JOHN      2924    MONTVIEW DR SW       MARIETTA GA     30060        Jul 1 2020   NC
                       CHATHAM    06102448   IVINS     SARAH       ALEXANDRA 86      HARVEST MOON DR      SAVANNAH GA     31419        Jun 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 559 of 571




                                                                                            Page 47
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Si

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       CHATHAM    07087592   EARLE      CHARVIS  NEHEMIAH 51        NEW SAVANNAH DR       SAVANNAH GA      31405        Jul 1 2020   VA
                       CHATHAM    07087593   EARLE      GINA     NICOLE     51      NEW SAVANNAH DR       SAVANNAH GA      31405        Jul 1 2020   VA
                       CHATHAM    04657798   ELLIOTT    DONNA    LEE        12502   APACHE AV EUNIT 9     SAVANNAH GA      31419-2339   Feb 1 2020   TX
                       CHATHAM    01554527   ELLIS      EPSIE    RENEE      4733    FAIRFAX DR            SAVANNAH GA      31405        May 1 2018   MD
                       CHATHAM    10678238   ELLIS      RYAN     MARSHALL 9400      ABERCORN SAPT 314     SAVANNAH GA      31406        May 1 2020   FL
                       CHATHAM    12235430   ELLIS      RYAN     MARSHALL 9400      ABERCORN SAPT 314     SAVANNAH GA      31406        May 1 2020   FL
                       COBB       08160060   AYIKA      PRINCESS ELILE THERE3004    VALLEY VIEW CIR       POWDER SP GA     30127        Jul 1 2020   FL
                       BARTOW     11917808   BURTON     ADARA               237     STATION WAY           ADAIRSVILLEGA    30103        Jun 1 2019   CO
                       CHATHAM    12195289   LUCAS      TODD     LEROY      207     W WALDBUR APT 1       SAVANNAH GA      31401        May 1 2020   MO
                       CHATHAM    10604271   LUGO       CINDY    KARELY     44      SPRING LAKES CIR      SAVANNAH GA      31407        Jul 1 2017   AZ
                       COBB       10440021   MOORE      GWENDOLYNMARIE      424     WINDY RIDGE LN SE     ATLANTA     GA   30339        Jun 1 2020   VA
                       COBB       12072429   MOORE      HAMZZA   AMOR ABDU 329      TWIN HILL CTQ         AUSTELL     GA   30168        Jul 1 2020   CA
                       CHATHAM    10586321   ALLEN      ASHTYN   GABRIELLE 30       TAMMYS CIR            POOLER      GA   31322        Jan 1 2020   SC
                       CHATHAM    01468668   SLOTIN     VIVIAN   HOROWITZ 32        ROUNDTREE CIR         SAVANNAH GA      31405-5992   Nov 1 2019   OH
                       BERRIEN    11263104   SMITH      RACHEL   NICOLE     594     HILL RD               RAY CITY    GA   31645        Dec 1 2019   FL
                       BERRIEN    05250086   STIPPEL    BRANDON MITCHELL 943        MARIE PRINCE RD       NASHVILLE GA     31639        Nov 1 2019   LA
                       BERRIEN    06929242   STIPPEL    KRISTIN  LEE        943     MARIE PRINCE RD       NASHVILLE GA     31639        Nov 1 2019   LA
                       CAMDEN     11373996   MILLER     KEVIN    JAMES      277     AUDUBON WYND          WAVERLY GA       31565        Feb 1 2020   FL
                       BIBB       10915652   STRAYHAN WANDA      DARLENE    5243    RIVERSIDE DAPT 1305   MACON       GA   31210        Aug 1 2017   FL
                       CHEROKEE   04369545   JONES      MARK     TAYLOR     1068    COPPER CREEK DR       CANTON      GA   30114        Feb 1 2019   CA
                       CHEROKEE   10245580   PICKLESIME MICHELLE M          1062    BOXWOOD LN            CANTON      GA   30114        Mar 1 2020   OH
                       CHATHAM    12352924   STONE      MICHAEL  ARTHUR     11204   TENNYSON LAPT 301     SAVANNAH GA      31405        Jul 1 2020   NY
                       CHATHAM    11056188   STOUDEMIR KRISTIN   ALYSE      40      NEW SAVANNAH DR       SAVANNAH GA      31405        Jun 1 2019   AL
                       BARTOW     07188300   HOFER      LAURA    JOY        200     GOVERNORSAPT 12203    CARTERSVIL GA    30121        May 1 2020   AL
                       CATOOSA    10368450   BABCOCK BRENDA      JUNE       2700    PINE GROVE RD         RINGGOLD GA      30736        Aug 1 2020   SC
                       CHATHAM    10474830   FROELICH KATELYN    MACKENZIE 722      E 57TH ST             SAVANNAH GA      31405        Sep 1 2020   AL
                       CHATHAM    10474832   FROELICH VICKI      LYNN       722     E 57TH ST             SAVANNAH GA      31405        Sep 1 2020   AL




  Ex. 2 to Petition:
                       COBB       03083369   DEEGAN     SHARON   L          2104    OWLS NEST NE          MARIETTA GA      30066-8003   Dec 1 2019   ID




Braynard Declaration
                       COBB       07240880   LEIGH      LEONORA EVELYN      452     DARTER DR NW          KENNESAW GA      30144-5088   Jan 1 2018   AE
                       COBB       08644801   LEIGH      RANDOLPH ADEYEMI    452     DARTER DR NW          KENNESAW GA      30144        Jan 1 2018   AE
                       COBB       10164595   LEMLEY     NICOLE   DANIELLE   2175    NORTHBROOK RDG NW     KENNESAW GA      30152        Sep 1 2020   FL
                       CHEROKEE   02335925   SCOTT      GEORGE   MARSHALL 119       ARBOR SHOALS DR       CANTON      GA   30115        Oct 1 2020   SC
                       CHATHAM    12075163   MOODY      ANDREANA CHRISTINA 9008     MIDDLEGRO APT A       SAVANNAH GA      31406        Jun 1 2020   NV
                       CHATHAM    06867303   MOORE      AMANDA   SUSANNE    118     AUSTIN WAY            SAVANNAH GA      31419        Dec 1 2018   AZ
                       CHATHAM    11851079   MOORE      BREANNA  LYNN       115     REESE WAY             SAVANNAH GA      31419        Sep 1 2020   CA
                       COBB       12189944   GALLOWAY LACONYA    CLEMONS 820        CANTON RD 315         MARIETTA GA      30060        Sep 1 2020   SC
                       COBB       12610375   GALLOWAY MITCHELL              820     CANTON RD 315         MARIETTA GA      30060        Sep 1 2020   SC
                       BARTOW     04637410   BAILEY     VICKI    EVONNE     55      KAY RD NE             WHITE       GA   30184        May 1 2020   FL
                       CARROLL    10644228   HEATH      MARSHALL ALLAN      209     E WILSON STAPT 20     VILLA RICA GA    30180        Sep 1 2017   AL
                       BARTOW     05437390   LOWERY     BLAIR    LEIGH      56      WILLIAMS RD           TAYLORSVIL GA    30178        Mar 1 2017   AL
                       BARTOW     11278015   HARDMAN CASSANDRA JONES        764     BUTTRUM RD NW         ADAIRSVILL EGA   30103        Sep 1 2020   NC
                       BARTOW     04609493   HARDMAN ERIC        DWAYNE     764     BUTTRUM RD NW         ADAIRSVILLEGA    30103        Sep 1 2020   NC
                       BIBB       10237319   WASHINGTO ASHLEY    CELESTE    465     PIERCE AVE            MACON       GA   31204        Aug 1 2020   CA
                       COBB       10478467   BRANNON JEAN        ELLEN      4700    MOSLEY RD             AUSTELL     GA   30106        Sep 1 2020   VA
                       COBB       04395722   BRANTLEY ANNIE      LAURIE     2625    HEARTHSTONE CIR       MARIETTA GA      30062        Sep 1 2020   SC
                       COBB       05800486   BRANTLEY MATTHEW ALAN          295     FONTAINE RD SW        MABLETON GA      30126        Sep 1 2017   AE
                       CLINCH     01060565   ROGERS     JEFFERY  MARK       206     MAGNOLIA ST           HOMERVILLEGA     31634        Nov 1 2019   FL
                       CHEROKEE   00453695   JARVIS     JOHN     DAVID      518     BONNESET CT           CANTON      GA   30114-1908   Jul 1 2019   AZ
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 560 of 571




                                                                                          Page 48
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       CHEROKEE   10648607   JENKINS    ANITA                 936    SILVER LAKE DR       ACWORTH GA      30102        Feb 1 2020   FL
                       BULLOCH    12471077   MANNING    AMI        L          111    CYPRESS LAKE DR      STATESBOR GA    30458        Mar 1 2020   TN
                       CATOOSA    11379524   FRANCO     ADELAIDO              95     MOUNTAIN VIEW DR     RINGGOLD GA     30736        Apr 1 2019   TN
                       CLARKE     03434710   BRIDE      BRIAN      EDWARD     347    OGLETHORPE AVE       ATHENS     GA   30606        Aug 1 2020   MD
                       CLAYTON    11865391   COGGINS    NIYA       SHANA LAPO8774    CHANNING DR          JONESBOR O GA   30238        Oct 1 2020   MS
                       CARROLL    12764434   POWELL     MELISSA    ANNE       130    FOXWOOD CT           VILLA RICA GA   30180        Oct 1 2020   MI
                       BIBB       11604052   HENSON     MILES      JOSEPH     551    HORIZON TRCE         MACON      GA   31220        Aug 1 2018   AL
                       BIBB       12051751   GOETTIE    KATRINA    RENAE      6687   SKIPPER RD APT 715   MACON      GA   31216        Aug 1 2020   FL
                       CLARKE     10495385   REICH      BRIANA     CATHERINE 2165    S MILLEDGE APT B7    ATHENS     GA   30605        Dec 1 2019   SC
                       COBB       08866600   LOVE       JO'NESSE DANIELLE     3206   VICKERY DR NE        MARIETTA GA     30066        Sep 1 2020   FL
                       COBB       12281518   LOVELACE   NICHOLAS DEWAYNE 719         TAMARRON PKWY SE     ATLANTA    GA   30339        Sep 1 2020   NC
                       CAMDEN     08619860   TURNER     CAITLIN    NICOLE     2904   PLANTATION APT B5    SAINT MARY GA   31558        Jul 1 2017   LA
                       CAMDEN     04477263   VALIGURA   JAMES      F          616    KINGS WAY            SAINT MARY GA   31558-4361   Sep 1 2020   OR
                       CAMDEN     04477273   VALIGURA   MARYANNE              616    KINGS WAY            SAINT MARY GA   31558-4361   Sep 1 2020   OR
                       BRYAN      10386101   SKRIBA     MICHAEL    JOHN       44     GLENNMARY LN E       RICHMOND HGA    31324        Oct 1 2020   SC
                       BRYAN      05758334   SMITH      DENNIS     RICHARD    8      BELLASERA WAY        RICHMOND HGA    31324        Jun 1 2020   VA
                       COBB       03948297   LANIER     LISA       MARIE      327    E CLAIBORNE CT       MARIETTA GA     30066        May 1 2019   MD
                       CLAYTON    07515673   MARTIN     QUENTEN LAVELL        2353   GLEBE CT             HAMPTON GA      30228        Sep 1 2020   FL
                       COBB       10980971   BRAR       SIMRAN                2774   BIRCH GROVE LN SE    MARIETTA GA     30067        Nov 1 2019   IN
                       CHATHAM    08943083   MILLS      DANELLE    MARIE      6      COPPERFIELD DR S     SAVANNAH GA     31410        Oct 1 2017   TN
                       CHATHAM    10873107   MILLS      DENNIS     WAYNE      111    TRAYNOR AVE          SAVANNAH GA     31405        Feb 1 2020   PA
                       CLARKE     11694294   LANG       JOSEPH     EVAN       156    S HOMEWOOD DR        ATHENS     GA   30606        Mar 1 2020   VA
                       COBB       03097679   RANDALL    FRANCIS    MIKE       4305   ROCKY GLN NE         ROSWELL GA      30075-1975   Oct 1 2020   TX
                       COBB       05205188   CHASE      STEPHEN    C          4029   DORCHESTER WALK NW   KENNESAW GA     30144-5750   Apr 1 2017   ID
                       COBB       05231430   CHASE      TRINA      DAVIS      4029   DORCHESTER WALK NW   KENNESAW GA     30144-5750   Apr 1 2017   UT
                       CHATHAM    08923422   WALTERS    JEFFREY    R          714    E VICTORY DR         SAVANNAH GA     31405        Sep 1 2020   CO
                       CHATHAM    11934029   WALTERS    KEISHAUNIA VILESHIA   229    HARMONY BLVD         POOLER     GA   31322        May 1 2020   MD




  Ex. 2 to Petition:
                       COBB       08563552   POWELL     CHARLES    EDWARD     5411   JAMESTOWNE DR        POWDER SP GA    30127        Sep 1 2020   OH




Braynard Declaration
                       COBB       03080817   HICKS      JANICE     MCGRIFF    1037   CHIPPENDALE TRL SW   MARIETTA GA     30064-5413   Oct 1 2020   AL
                       COBB       05644458   BOLNO      JASON                 4321   THORNGATE LN         ACWORTH GA      30101        Oct 1 2020   CO
                       CHEROKEE   04261077   CUSTANCE   GRACE      H          1725   GRAND OAKS DR        WOODSTOCKGA     30188-4863   Apr 1 2020   NC
                       CHEROKEE   07109660   GIRNYS     COURTNEY ELISE        334    WEATHERSTONE PL      WOODSTOCKGA     30188        Dec 1 2019   FL
                       COBB       05509301   FORTUNE    SANDRA                4227   CLEARVISTA LN NW     ACWORTH GA      30101        Apr 1 2020   NY
                       COBB       10494432   FORTUNE    SOLOMON               4227   CLEARVISTA LN NW     ACWORTH GA      30101        Apr 1 2020   NY
                       CHATHAM    08649902   BONNELL    DANIEL     BRIAN      9      W YORK ST APT 207B   SAVANNAH GA     31401        Feb 1 2020   SC
                       CHATHAM    08225595   LEWIS      BOBBIE     RENEE      101    PALM AVE             SAVANNAH GA     31404        Jul 1 2020   CO
                       CLAYTON    11534963   LASSITER   CHERYL                146    OLD MILL CT          COLLEGE PAGA    30349        Feb 1 2020   MN
                       CLAYTON    04935863   OWUSU      KOFI       OSEI       362    TAYLOR CT            RIVERDALE GA    30274        Apr 1 2019   MD
                       CLAYTON    11156236   OWUSU      TIARA      SHINAE     362    TAYLOR CT            RIVERDALE GA    30274        Apr 1 2019   MD
                       CAMDEN     12395742   EASTER     CHRISTOPHEJAMES       359    OAKRIDGE RD          SAINT MARY GA   31558        Jul 1 2020   VA
                       CAMDEN     12395739   EASTER     MARY       RACHEL     359    OAKRIDGE RD          SAINT MARY GA   31558        Jul 1 2020   VA
                       CAMDEN     10222986   ELLIOTT    KINAISHA   KIMERA-LAC 629    WILLOW CT APT C      SAINT MARY GA   31558        Jun 1 2018   CT
                       CAMDEN     12041524   ELLISON    STEPHEN    ZACHARY    210    HOLM PL              SAINT MARY GA   31558        Mar 1 2019   MI
                       CARROLL    10655461   SHERRY     GABRIEL    PETER      150    EARNEST RD           CARROLLTO GA    30117        Jul 1 2020   CA
                       BULLOCH    11659499   LONGORIA   AMBER      LEIGH      303    PALM AVE             STATESBOR GA    30458        Oct 1 2020   NM
                       CHATHAM    12265223   DEROCH     STEVEN     JOSEPH     314    VILLAGE GRN          POOLER     GA   31322        Jan 1 2020   UT
                       CHATHAM    06416557   JOHNSON    JEREMIAH LYLE         305    JOHNSTON ST          SAVANNAH GA     31405        Oct 1 2020   NC
                       COBB       12301647   MONCADA    SUHEILY    DIANA      936    TYRELL DR            AUSTELL    GA   30106        Aug 1 2019   MA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 561 of 571




                                                                                           Page 49
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       COBB       10614570   MONDELUS STEPHAN     JAMAAL    2628    MORNING SIDE TRL NW KENNESAW GA       30144        Mar 1 2020   VA
                       CHATHAM    11965000   LANKFORD RALPH       HAMILTON 1415     MILLER AVE           TYBEE ISLA NGA   31328        Aug 1 2019   CO
                       CHATHAM    11320089   LANNIGAN COLM        JOHN      503     E BROUGHTON ST       SAVANNAH GA      31401        Oct 1 2020   NJ
                       COBB       03417755   LEVENTAL VITALY                1199    MOUNTAINSIDE TRCE NW KENNESAW GA      30152-4661   Sep 1 2020   VA
                       COBB       05076568   LEVERSON CORRENZO LEWIS        6835    QUEEN MILL RD SE     MABLETON GA      30126        Apr 1 2020   TX
                       COBB       03905076   LEVIN      SHANE     JOSHUA    4031    GANN RD SE           SMYRNA      GA   30082        Sep 1 2020   IL
                       COBB       03449381   LEVIN      SUNSHINE ELAINE     4031    GANN RD SE           SMYRNA      GA   30082-3809   Sep 1 2020   IL
                       CHEROKEE   06574813   BORLAND    JAMES     ROBERT    8067    RIDGE VLY            WOODSTOCKGA      30189-7048   Oct 1 2019   NC
                       CHEROKEE   12521237   BORLAND    MARY      ABIGAIL   6207    TOWNE LAKE HTS       WOODSTOCKGA      30189        Aug 1 2020   NC
                       CHEROKEE   03156310   BORLAND    MELISSA   GAYLE     8067    RIDGE VLY            WOODSTOCKGA      30189-7048   Oct 1 2019   NC
                       COBB       03608049   AKRIDGE    KORINNE   LYNN      207     LAKE SOMERSET DR NW MARIETTA GA       30064-1721   Jul 1 2020   CO
                       CLARKE     06281760   HOLZ       ERAN      DOUGLAS 104       LAYLA CT             ATHENS      GA   30605        Feb 1 2020   OH
                       BARTOW     12354190   THOMPSON LEWIS       RAY       52      BLACK OAK RD SW      CARTERSVIL GA    30120        Sep 1 2020   IA
                       BARTOW     08173942   THRELKELD BAMBI      STAMPER   10      ANDREW COLE TRL NW CARTERSVIL GA      30120        Sep 1 2019   TX
                       BARTOW     10648102   TICHENOR NICHOLAS              650     TAYLORSVILLE MACEDONTAYLORSVIL GA     30178        Nov 1 2019   CO
                       BARTOW     12003731   TIDWELL    EMILY     GAYLE     100     CHIMNEY LN APT 29    CARTERSVIL GA    30120        Jun 1 2020   AL
                       BARTOW     07418954   TIDWELL    GLYNN     EDWARD    100     CHIMNEY LN APT 29    CARTERSVIL GA    30120        Jun 1 2020   AL
                       COBB       07013671   HART       LATRECIA MACHELL    3222    BLUE SPRINGS TRCE NW KENNESAW GA      30144        Jul 1 2019   MS
                       CAMDEN     05584714   DROST      TERESA    LYNN      416     OAK STUMP CIR        SAINT MARY GA    31558        Jan 1 2020   FL
                       BULLOCH    07695673   SMITH      BRITTANY SHARMAINE 614      WAVERLY LN           STATESBOR GA     30458        Jul 1 2018   FL
                       BULLOCH    07695640   SMITH      JANICE    O         614     WAVERLY LN           STATESBOR GA     30458        Jul 1 2018   FL
                       CLAYTON    12681198   GERVE      VANESSA             804     CHASELAKE DR         JONESBORO GA     30236        Aug 1 2020   TX
                       BRANTLEY   11314953   WISHART    RICHARD   F         19221   HWY 82 E             NAHUNTA     GA   31553        Oct 1 2020   FL
                       CATOOSA    11496538   STEPHENS WILLIAM     LATHAN GAG11      PINEWOOD DR          FORT OGLETGA     30742        May 1 2019   TN
                       CHATHAM    10627892   JOHNSON SALLY        PRESCOTT 12       E JONES LN           SAVANNAH GA      31401        Jan 1 2019   NC
                       BARTOW     00666278   JOHNSON BERTA        M         27      NOTTINGHAM DR NW     CARTERSVIL GA    30121-9211   Oct 1 2018   AL
                       BARTOW     06004658   JOHNSON CHRISTI      LEIGH     4792    COLONY DR SE         ACWORTH GA       30102        Jul 1 2020   FL




  Ex. 2 to Petition:
                       CHEROKEE   10617419   HAMILTON JOHN        CASWELL   755     MARKET ST 2109       WOODSTOCKGA      30188        Oct 1 2020   OR




Braynard Declaration
                       CHATHAM    11449356   GOMEZ CRU MARIBEL    YAZMIN    11330   WHITE BLUF APT 13    SAVANNAH GA      31419        Jul 1 2019   NC
                       CLAYTON    12277896   SMITH      ARIE      DORRELL   5882    SAVANNAH RIVER RD    ATLANTA     GA   30349        Mar 1 2020   IL
                       CLAYTON    01169008   SANDERS SOPHIA       LAFONDA   2738    HEATHER RIDGE LN     JONESBORO GA     30236-6886   Nov 1 2018   TN
                       CLAYTON    05848939   SANDERS SYLVIA       HALL      752     MAPLE VALLEY WAY     JONESBORO GA     30238        Jan 1 2020   CT
                       COBB       12338630   DILLARD    NOAH      ADAM      398     WOODHAVEN TRL NE     MARIETTA GA      30067        May 1 2020   AL
                       BRYAN      12164524   JOHNSON NICOLE       L         141     BRISBON HALL DR      RICHMOND HGA     31324        Mar 1 2020   SC
                       CHATHAM    04656263   MORGAN     CAROLYNE M          228     E OGLETHORPE AVE     SAVANNAH GA      31401-3802   Jan 1 2019   NC
                       CHATHAM    01525303   MORGAN     CLARA     HORTON    913     LYNAH ST             SAVANNAH GA      31415        Oct 1 2017   TX
                       CLAYTON    02435545   KILLEBREW DIANA                1122    QUAIL HUNT DR        RIVERDALE GA     30296        Feb 1 2020   IL
                       BROOKS     11871885   PEELE      SIERRA    YVONNE    704     SAVANNAH AVE         QUITMAN     GA   31643        Sep 1 2019   KY
                       COBB       03467921   LEAHY      COLLEEN   ANNE      1360    DOLCETTO TRCE NW     KENNESAW GA      30152-6760   Jul 1 2019   TX
                       BIBB       04279578   TURNER     BETTY     ANN       2361    KENSINGTON RD        MACON       GA   31211-2209   Jul 1 2019   LA
                       BERRIEN    10061287   BANKS      SHYAN     ALISHA    219     E BRUNSWICK ST       ALAPAHA     GA   31622        Sep 1 2018   TX
                       BERRIEN    08089828   BENNEFIELD DUSTIN    V         705     S BERRIEN ST         NASHVILLE GA     31639        Oct 1 2020   FL
                       CHATHAM    07810482   ROYAL      ALEXANDER BRYANT    41      HONOR AVE            SAVANNAH GA      31405        Jun 1 2019   KS
                       CHATHAM    01561850   RUBIN      BARBARA   SUTKER    6401    HABERSHAMUNIT 8A     SAVANNAH GA      31405        Oct 1 2020   NJ
                       COBB       02843757   HOWARD     DAPHNE    THROWER 603       PECAN KNOLL DR       MARIETTA GA      30008-3100   Sep 1 2020   FL
                       COBB       03142317   HOWARD     DEBRA     MARIE     2667    WENATCHEE DR         MARIETTA GA      30066-5279   Jun 1 2018   FL
                       COBB       08513337   JENKINS    JESSICA   LOUISE    2667    SUMMERBROOKE DR NW KENNESAW GA        30152        Sep 1 2020   OH
                       COBB       08547512   JENKINS    KAREN     SUBER     2413    GREENHOUSE PATIO DR KENNESAW GA       30144        Nov 1 2016   AE
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 562 of 571




                                                                                           Page 50
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         1,1

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                       GA NCOA Out of State


                       COBB       07474820   DEFOOR     ROBERT     ANDREW      4114    PAUL SAMUEL DR NW     KENNESAW GA     30152-7814   Sep 1 2020   SC
                       COBB       08489194   GREEN      KYLA       CORINNE S A 4951    WILLEO RIDGE CT       MARIETTA GA     30068-2155   Jun 1 2017   CA
                       COBB       11044972   GREEN      LORIN      ANGELA      3725    GEORGE BU 1320        KENNESAW GA     30144        Jul 1 2020   NM
                       BARTOW     07437414   RYLANDER LYNNETTE     ANN         25      EASTON TRCE           ADAIRSVILLEGA   30103        May 1 2019   TN
                       BRYAN      11516993   FLEET      TIMOTHY    ANDREW      250     JAMES DUNHAM PKWY     RICHMOND HGA    31324        Aug 1 2018   AE
                       BRYAN      08608774   FORD       KENDRA     LORRAINE 30         CHEY HILL LN          RICHMOND HGA    31324        Oct 1 2020   TX
                       BANKS      10730568   RODRIGUEZ NICOLASA    MARIE       120     SULLIVAN DR           HOMER      GA   30547        Aug 1 2020   TN
                       BIBB       05560146   SCOTT      MYTRICE    B           117     WATERS EDGE DR        LIZELLA    GA   31052-3618   Dec 1 2018   NC
                       CLARKE     10646092   SEGAL      MATILDA    SMITH       165     E DOUGHER APT 1418    ATHENS     GA   30601        May 1 2019   DC
                       CLARKE     04982086   SEIPLE     JARED      JORDAN      801     RIVERHILL D APT 230   ATHENS     GA   30606        Sep 1 2020   NY
                       CLARKE     12619382   SENCINDIVE BENJAMIN   DAVID       1287    CEDAR SHOAAPT 609     ATHENS     GA   30605        Aug 1 2020   TX
                       CHEROKEE   03818340   DUCHARME DEBORAH      ANN         301     BERKSHIRE TRCE        CANTON     GA   30115-6140   Oct 1 2020   MI
                       COBB       05638338   ELLIOTT    BRIAN      MICHAEL     4743    SHALLOW RIDGE RD NE   KENNESAW GA     30144        Sep 1 2020   UT
                       COBB       06434093   ELLIOTT    BRITTANY   NICOLE      4743    SHALLOW RIDGE RD NE   KENNESAW GA     30144-5304   Sep 1 2020   UT
                       CLARKE     10830113   SINGLETON RAINI       KEATON      121     BARRINGTONAPT 3       ATHENS     GA   30605        Jul 1 2020   NC
                       BRYAN      10684320   ESTELLO    ALEXIS     MARIE       956     YOUNG WAY             RICHMOND HGA    31324        Jul 1 2017   NC
                       BRYAN      04271940   EURE       BARBARA    G           21      MEADOWS RD            RICHMOND HGA    31324-5600   Aug 1 2018   AL
                       BRYAN      11797589   EWELL      PHILLIP    JASON       397     WAVERLY LN            RICHMOND HGA    31324        Oct 1 2018   AE
                       BALDWIN    08249568   NENNO      ROBERT     PETER       258     ERIN SHORES DR        SPARTA     GA   31087        Aug 1 2017   NC
                       CARROLL    05173664   ISBELL     JODIE      WILLIAMSON 166      GRIMMETT RD           WACO       GA   30182-2502   Jan 1 2019   TX
                       BARTOW     05405773   LEMMONS PATRICIA      KAY         54      TIMBERLAKE CV NE      CARTERSVIL GA   30121-5220   Oct 1 2020   NC
                       CHATHAM    11334848   CAMPBELL BRANDON      MAJOR       1128    SPRINGFIELD ST        SAVANNAH GA     31415        Jun 1 2020   FL
                       CHATHAM    06115933   MORRIS     SHANNON    ELIZABETH 5403      WATERS DR             SAVANNAH GA     31406        Dec 1 2019   SC
                       CHATHAM    06965558   MORROW     CLEOTIA    MAY         12726   GOLF CLUB DR          SAVANNAH GA     31419        Jun 1 2017   HI
                       CHATHAM    07025557   MORROW     ERIC       WAYNE       12726   GOLF CLUB DR          SAVANNAH GA     31419        Jun 1 2017   HI
                       CHATHAM    11212211   MORTON     CARRIE     ELIZABETH 202       CROMER ST             SAVANNAH GA     31407        Jun 1 2020   SC
                       CHATHAM    11513251   MCRELL     MICHAEL    STEVEN      2224    FLORIDA AVE           SAVANNAH GA     31404        Oct 1 2020   OH




  Ex. 2 to Petition:
                       CHATHAM    06056872   SALTERS    JESSICA    NEECHOLE 1044       SCOTT ST              SAVANNAH GA     31405        Aug 1 2019   TX




Braynard Declaration
                       CLARKE     10641157   MOORE      GENESIS    AMARA       314     BARNETT SHUNIT 348    ATHENS     GA   30605        Jul 1 2020   VA
                       CLARKE     08909886   MORAN      JOSE       DAGOBERTO174        TALMADGE SAPT 21      ATHENS     GA   30605        Jun 1 2019   WI
                       CLARKE     08533835   MORGAN     CAITLYN    JOELLE HOP 175      W PACES DR            ATHENS     GA   30605        Mar 1 2020   IL
                       COBB       07358986   ABRAMS     STEVEN     MARK        4187    NASHOBA DR NE         ROSWELL GA      30075-1668   Sep 1 2020   FL
                       BRYAN      06663521   DAVIS      GREGORY    ALFRED      618     YOUNG WAY             RICHMOND HGA    31324        Jul 1 2020   VA
                       COBB       10026626   JOHNSON DARIUS        MITCHELL 2053       WHITE CYPRESS CT      SMYRNA     GA   30082        Nov 1 2019   NC
                       CHATHAM    10335784   SMITH      EMILY      ANNA        3411    BULL ST      APT 2    SAVANNAH GA     31405        Mar 1 2020   SC
                       BRYAN      08543744   MCMILLAN JULIE        WHEAT       292     VINING WAY            RICHMOND HGA    31324        Sep 1 2020   AE
                       BRYAN      04810133   MCMILLAN TIMOTHY      R           292     VINING WAY            RICHMOND HGA    31324        Aug 1 2019   AE
                       BRYAN      10487897   MCWILLIAMSKRISTINE    KATHARINE 831       YOUNG WAY             RICHMOND HGA    31324        Apr 1 2019   AE
                       COBB       07904268   DONAHUE CAITLIN       DODD        258     MOUNTAIN VIEW RD NW   MARIETTA GA     30064        Jul 1 2020   OH
                       COBB       07073293   DONAHUE JEFFREY       JOHN        258     MOUNTAIN VIEW RD NW   MARIETTA GA     30064        Jul 1 2020   OH
                       COBB       05475892   DONALDSONJERMAINE     ROYEA       2300    ELITE LN N W B        KENNESAW GA     30144        Dec 1 2018   CT
                       CAMDEN     08087283   HALUSKA    MARGARET   JANE        825     E HILTON AVE          KINGSLAND GA    31548-6339   Sep 1 2020   MA
                       COBB       02872389   MAY        WILLIAM    EARNEST     4044    GEORGE BU 2107        KENNESAW GA     30144        Nov 1 2019   MI
                       COBB       12369227   MAYES      ANN        ELIZABETH 4252      CREEK HAVEN DR        MARIETTA GA     30062        Oct 1 2020   CO
                       COBB       12369234   MAYES      CURTIS     LAWRENCE 4252       CREEK HAVEN DR        MARIETTA GA     30062        Oct 1 2020   CO
                       COBB       07113008   MAYES      KIMBERLY   RENAY       1232    EVERWOOD DR SW        MARIETTA GA     30008        Jun 1 2020   NV
                       BANKS      08564934   KYLE       DENNIS     LEE         1460    JOHN MORRIS RD        MAYSVILLE GA    30558        Jul 1 2018   AZ
                       CLAYTON    10198590   WYCHE      ARLENE     SHANTELL 366        RIVER OAK DR          RIVERDALE GA    30274        Sep 1 2020   PA
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 563 of 571




                                                                                             Page 51
                                                                                                                                                            ~
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                 GA NCOA Out of State


                       BIBB     07470954   POLITES   JOHN      P          551    ORANGE ST APT 3A        MACON      GA   31201        May 1 2020             FL
                       BRANTLEY 01129555   PANOZZO   JAMES     FRANK      990    OLD HIGHWAY 259         WAYNESVIL LGA   31566-4248   Jan 1 2019             IN
                       BRANTLEY 08062890   PARK      JAMES     W          7178   OLD HIGHWAY 259         WAYNESVILLGA    31566-4344   Sep 1 2020             WV
                       BRANTLEY 08062575   PARK      PAMELA    SUE        7178   OLD HIGHWAY 259         WAYNESVILLGA    31566-4344   Sep 1 2020             WV
                       CHATHAM 12668952    GONZALEZ MICHELLE AALEJANDRA2010      E PRESIDEN APT 2204     SAVANNAH GA     31404        Oct 1 2020             NJ
                       CHATHAM 12410629    GOOCH     GREGORY KEN          15     BRASSELER APT H13       SAVANNAH GA     31419        Oct 1 2020             MO
                       CHATHAM 12413574    GOOCH     JUDY      MICHAEL    15     BRASSELER APT H13       SAVANNAH GA     31419        Oct 1 2020             MO
                       CHATHAM 01968791    GOODGAME BRENDA     MARIE      109    AUSTIN WAY              SAVANNAH GA     31419        Feb 1 2018             CA
                       CHATHAM 01571115    GOODWIN MICHAEL     A          8      QUAIL FOREST LN         SAVANNAH GA     31419        Oct 1 2020             SC
                       CHATHAM 02218793    GOODWIN REBECCA     J          8      QUAIL FOREST LN         SAVANNAH GA     31419-1226   Oct 1 2020             SC
                       CHATHAM 07783747    COOK      CAMERON JAREAU       300    BLUE MOON APT 9303      POOLER     GA   31322        Jan 1 2020             SC
                       CHATHAM 07342616    COOK      RHONDA    RENEE      502    W 34TH ST               SAVANNAH GA     31415        Jun 1 2019             SC
                       BUTTS    11577262   YARLING   LINDA     D          1400   BUCKSNORT RD            JACKSON    GA   30233        Sep 1 2020             CO
                       CHARLTON 05978746   WRICE     FRED      OLYN       140    FOREST LAKE DR          FOLKSTON GA     31537-7026   Oct 1 2018             FL
                       CARROLL  02564269   SWAIN     LULA      FREEMAN 55        LAKERIDGE CT            TEMPLE     GA   30179-4341   Aug 1 2020             FL
                       CARROLL  10081517   SWINDLE   MADISON   ALEXANDER 395     VILLA ROSA APT I8       TEMPLE     GA   30179        Jun 1 2020             AR
                       CARROLL  10583713   TALLENT   BARBARA   WAGES      305    OVERLAND TRL            TEMPLE     GA   30179        Mar 1 2020             TX
                       CLAYTON  08230071   DYER      FELESHIA  DANIELLE   1833   SPIVEY VILLAGE CIR      JONESBORO GA    30236        Apr 1 2020             CO
                       CHATHAM 11647135    JUSTICE   JAMES     HAROLD     13     GRENWICK LN             POOLER     GA   31322        Sep 1 2020             IA
                       CHATHAM 11660854    JUSTICE   KAYLA     MARIE      13     GRENWICK LN             POOLER     GA   31322        Sep 1 2020             IA
                       CHATHAM 12265222    KAMAUOHA JORDAN     SIENI      1110   E VICTORY DAPT 4        SAVANNAH GA     31404        Aug 1 2020             SC
                       BIBB     11626042   HATCHER   JACOB     AARON      230    FOREST PINE DR          MACON      GA   31216        Dec 1 2018             IA
                       BROOKS   08228633   KNIGHT    VERNELL   ELAINE     2609   DEWBERRY RD             QUITMAN    GA   31643        May 1 2017             FL
                       CLAYTON  12163437   JOSEPH    ALICIA    KERDLYN KA929     IRON GATE BLVD          JONESBOR O GA   30238        Oct 1 2019             VI
                       BANKS    04850665   ZDENAHLIK HOLLY     STEVENS    119    REUBEN LORD RD          COMMERCE GA     30530        Aug 1 2020             MI
                       CHEROKEE 12320332   STEVENS   SHARI     ANN        115    MISTY VALLEY DR         CANTON     GA   30114        Oct 1 2020             OK
                       CHEROKEE 10648772   STEVENSON GLENNEISHADAY-JEANNE618     DISCOVERY CT            ACWORTH GA      30102        Mar 1 2020             MI




  Ex. 2 to Petition:
                       CHATHAM 08386159    COOPER    VIRGINIA  GODWIN     702    RIDDICK LN              SAVANNAH GA     31407        Oct 1 2019             SC




Braynard Declaration
                       CHEROKEE 06899476   ZUCKERMANTERRI      MARCIA     341    GLENS WAY               WOODSTOCKGA     30188        Oct 1 2020             PA
                       CLARKE   11863378   ABDI      SHEIDA               436    HILL ST     APT 13      ATHENS     GA   30601        Oct 1 2020             DC
                       CATOOSA 07795958    STOVALL   SHARON    ANN        602    BUTTERFLY DR            FORT OGLETGA    30742        Jan 1 2019             TN
                       COBB     07838502   FAIRFAX   AMY       MARIA      3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020             AL
                       COBB     07838521   FAIRFAX   JOSEPH    PATRICK    3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020             AL
                       COBB     11480143   FAIRFAX   JOSEPH    PATRICK    3449   MEADOW CHASE DR         MARIETTA GA     30062        Jun 1 2020             AL
                       COBB     06085440   COTTO     KIMBERLY             6262   PROVIDENCE CLUB DR      MABLETON GA     30126-3697   Apr 1 2019             IL
                       CHEROKEE 06223596   THOMAS    SUSAN                313    HIAWASSEE DR            WOODSTOCKGA     30188-3312   Apr 1 2020             FL
                       BULLOCH  08912994   ROBERTS   TAMMY     JEAN       712    OGEECHEE DR E           STATESBOR GA    30461        Jul 1 2020             NC
                       BULLOCH  02879786   ROBERTSONMARY       ANN LANE 120      PEACHTREE RUN           STATESBOR GA    30461-4243   Dec 1 2019             SC
                       BULLOCH  11568953   ROBINSON JORDAN     ELISE      356    STILSON RD              BROOKLET GA     30415        Jun 1 2019             TX
                       CHATHAM 11866595    HOWALD    PAUL      LOUIS      434    COPPER CREEK CIR        POOLER     GA   31322        Mar 1 2020             IN
                       CHATHAM 01510785    HOWARD    CHARLESETTR          1111   E 59TH ST               SAVANNAH GA     31404-5410   Oct 1 2019             SC
                       CHATHAM 07049727    HOWARD    EMMA      M          125    VALHALLA DR             SAVANNAH GA     31419-6090   Jul 1 2020             FL
                       CHATTOOGA10157833   BAILEY    JOSHUA    SCOTT      265    OAK HILL RD             LYERLY     GA   30730-3106   Mar 1 2020             AL
                       CHATTOOGA07440285   MAHAN     KATHRYNE RENEE       1154   SHIELDS RD              SUMMERVIL LGA   30747        Oct 1 2020             AL
                       COBB     05185111   FRYDMAN BARAK       NIKOLAI    649    VININGS ESTATES DR SE   MABLETON GA     30126-5907   Oct 1 2019             FL
                       CLAYTON  10650114   PATTON    ARRIYANNA KILSHEA EAR2705   LOLLI CT                ELLENWOODGA     30294        Jun 1 2018             NY
                       CLAYTON  07169982   PAUL      ALAIN     JOSEPH     758    RIDGEVIEW CT            HAMPTON GA      30228        Jul 1 2020             FL
                       CHEROKEE 10778662   PARKER    ALVIN                505    LAKE FRONT DR           CANTON     GA   30115        Jun 1 2018             NC
                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 564 of 571




                                                                                        Page 52
                                                                                                                                                        ra

                                                                                                                                                   ID
                                                                                                                                              ;::
                                                                                                                                               -i
                                                                                                                                                                  B
                                                                                                                                                                  I!
                                                                                                                                                                  It
                                                                                                                                               -
                                                                                    GA NCOA Out of State


                       COBB       03219741   MOORE      CATHERINE T          4730   TALLEYBROOK DR NW    KENNESAW GA     30152-5484   Oct 1 2020   AL
                       COBB       11722050   ELLIOTT    VINCENT   BOBBIE     1716   TERRELL MI LQ13      MARIETTA GA     30067        Oct 1 2019   VA
                       CHARLTON   12082181   MEYER      CHERYL    GLASSCOCK 547     LAKEVIEW DR          FOLKSTON GA     31537        Jul 1 2020   FL
                       CHARLTON   00044222   MEYER      JOHN      FREDERICK 547     LAKEVIEW DR          FOLKSTON GA     31537-2952   Jul 1 2020   FL
                       BIBB       05496515   FOSTER-HERTIA        DAINESE    1078   MCCALL RD            MACON      GA   31217-4606   Jan 1 2019   NC
                       BIBB       08588946   FOUNTAIN MICHAEL     MCKINLEY 3555     SUNRISE DR           MACON     GA    31217        Oct 1 2019   FL
                       BIBB       07828129   FOUNTAIN SHMYRA                 3555   SUNRISE DR           MACON     GA    31217        Jul 1 2019   FL
                       BARTOW     03908645   TAFF       BEVERLY   ELAINE     116    HOWARD AVE NW        CARTERSVIL GA   30121        Sep 1 2020   SC
                       BULLOCH    10361390   CASTELLANODIANA      BARONE     345    WATERS CEMETERY RD   STATESBOR GA    30458        Oct 1 2018   TN
                       CLARKE     05891450   HART       BLAIRE    CREAMER 170       LANDOR DR            ATHENS    GA    30606        Jun 1 2018   MI
                       CLARKE     08383665   HART       MATTHEW LEVI         170    LANDOR DR            ATHENS    GA    30606        Jun 1 2018   MI
                       CLARKE     10036513   PIRTLE-NEVADONNA     PATRICIA   130    DOVE VALLEY LN       ATHENS     GA   30606        Oct 1 2020   TX
                       COBB       06780426   CAMPBELL THOMAS      CORY       1824   AKERS RIDGE DR SE    ATLANTA   GA    30339        Jun 1 2020   VA
                       CHATHAM    01581467   EVANS      STEVEN    ARMITAGE 4625     SUSSEX PL            SAVANNAH GA     31405-4220   Oct 1 2020   NC
                       CLARKE     11937439   EHRSAM     MIKAYLA   MARIA      416    OCONNER BLVD         ATHENS    GA    30607        Sep 1 2020   MO
                       CARROLL    07134928   EARLE      MORGAN    JULIETTE   735    OAK GROVE RD         CARROLLTO GA    30117-7701   Apr 1 2020   TX
                       BIBB       02342286   OKELLEY    SEAN      BENJAMIN R 1540   LONE OAK DR          MACON     GA    31211-1219   Feb 1 2017   OR
                       COBB       04189157   LARSEN     SUSAN     ELLEN      2383   AKERS MILL U6        ATLANTA   GA    30339        Oct 1 2020   FL
                       COBB       08388240   LARSON     KAREN     CORBIN     1461   MIMOSA CIR SE        SMYRNA    GA    30080        Sep 1 2020   LA
                       CHATHAM    05595537   SCOTT      DEMETIA   SCHNEIL    115    COMMONWEALTH AVE     PORT WENTW GA   31407        Jun 1 2017   AL
                       CHATHAM    01084710   LIPFORD    ERNEST    MICHAEL    5640   BEVERLY ST           SAVANNAH GA     31405        Jun 1 2017   TN
                       CHATHAM    12299992   LITTLEHALESALEXANDER JAMES      533    E 38TH ST -APT.202   SAVANNAH GA     31401        Sep 1 2020   VA
                       CHATHAM    08378857   LIU        TIFFANY   PORTER     1020   PINE NEEDLE DR       SAVANNAH GA     31410        Jan 1 2019   AL
                       CHEROKEE   02306785   MCCLOSKEY BARBARA    ANN        3015   HEATHERBROOK TRCE    CANTON     GA   30114        Jan 1 2020   TN
                       CHEROKEE   10584465   MCCOLL     TAYLOR    JO         124    OLDE HERITAGE WAY    WOODSTOCKGA     30188        Aug 1 2018   NM
                       CHEROKEE   03736359   MCCOLLUM DEANN       ELAINE     284    CLAY WADE RD         CANTON     GA   30114-4402   Jul 1 2020   FL
                       BRYAN      01738379   KARCHER JAMES        LAWRENCE 626      MAIN ST N            PEMBROKE GA     31321        Oct 1 2020   VA




  Ex. 2 to Petition:
                       BRYAN      12845673   KEARNES    ANNE                 130    BRISBON HALL DR      RICHMOND HGA    31324        Jul 1 2018   MO




Braynard Declaration
                       BRYAN      11819788   KEARNES    MICHAEL   RYAN BARKE130     BRISBON HALL DR      RICHMOND HGA    31324        Jul 1 2018   MO
                       BRYAN      10670989   KELLY      ASHLI     MARIE      45     LULLWATER UNIT 722   RICHMOND HGA    31324        Nov 1 2018   PA
                       BRYAN      10866839   KELLY      MICHAEL   SCOTT      566    EDWARD SMITH RD      ELLABELL GA     31308        Oct 1 2019   OK
                       CLARKE     10462169   BOLEN      ANSLEY    SHELTON    920    W HANCOCK APT 22     ATHENS     GA   30606        Jul 1 2019   DC
                       CLARKE     05461184   BONERI     CARL      STEPHEN AK195     GREENWOOD LN         ATHENS     GA   30605-4352   Dec 1 2019   IL
                       CLARKE     10072927   BONET      RACHEL               540    RIVER BOTTOM RD      ATHENS     GA   30606        Jun 1 2020   NY
                       COBB       03070033   GAY        ROBERT    EUGENE     1421   HEDGEWOOD LN NW      KENNESAW GA     30152-4514   Aug 1 2020   FL
                       COBB       08232329   FULLER     TAMARA    DENISE     623    SHADOWOOD PKWY SE    ATLANTA    GA   30339-2318   Apr 1 2020   MI
                       CHATHAM    12245604   LOMBARDI KAYLA       JEAN       48     COMPASS POINT CIR    SAVANNAH GA     31410        Jul 1 2020   RI
                       CLARKE     10195569   HING       DEVIN     RAPHAEL    210    APPLEBY DR APT 205   ATHENS     GA   30605        Sep 1 2020   NV
                       CLARKE     07644230   HITSELBERGBRIAN      JOSEPH     159    ONETA ST STE 1       ATHENS     GA   30601        May 1 2020   IN
                       COBB       10661649   DUMAS      KEATON    MAGGIE     374    DARTER PT NW         KENNESAW GA     30144        May 1 2020   SC
                       CHEROKEE   12417849   TORRES     LAUREN    KATHLEEN 253      TAYLORS FARM DR      CANTON    GA    30115        Oct 1 2020   FL
                       BARROW     02792135   SHEA       MARY      CAROL      1020   CYPERTS TRL          WINDER    GA    30680        Sep 1 2020   MD
                       COBB       07062767   WALTON     ALWYN     ALOYSIUS 50       OLD MOUNTAIN RD      POWDER SP GA    30127-4313   Feb 1 2017   CA
                       COLQUITT   08074415   HALL       BRITTANY DANIELLE    1171   6TH ST SW            MOULTRIE GA     31768        Jan 1 2020   TX
                       COLQUITT   00965938   HALL       JIMMY                7126   US HIGHWAY 319 N     OMEGA     GA    31775        Oct 1 2017   FL
                       COBB       07503148   RICHARDSONJULIAN     LEONARD    2721   WAYMAR DR SW         MARIETTA GA     30008-8178   Aug 1 2017   IL
                       COBB       10390067   OFFENBERG LAUREN     N          4530   WILKERSON PL SE      SMYRNA     GA   30082        Sep 1 2020   DC
                       COBB       04696097   OFFENBERG MELISSA    ANN        4530   WILKERSON PL SE      SMYRNA     GA   30082        Oct 1 2020   MS
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 565 of 571




                                                                                          Page 53
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        s;

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       COBB       04714505   OFFENBERG STEPHEN     DAVID      4530   WILKERSON PL SE       SMYRNA    GA   30082        Oct 1 2020   MS
                       COBB       04430569   OFFERMAN DAVID                   4650   VININGS CENTRAL RUN S ATLANTA   GA   30339        Oct 1 2020   FL
                       COBB       04409489   OFFERMANNGEOFFREY     J          3291   ROBINSON OAKS WAY N E MARIETTA GA    30062-4400   Oct 1 2020   SC
                       COBB       07877161   OGE       VLADIMIR    BOSSUET    7348   ROCKHOUSE RD          AUSTELL   GA   30168-7212   Mar 1 2020   CA
                       COBB       11967844   WESTMAN AMBERLY                  2648   DEERFIELD CIR SW      MARIETTA GA    30064        Dec 1 2019   WI
                       COBB       06481722   WESTRICK BRIAN        EDWARD     699    HARNESS MILL CT       MARIETTA GA    30068-2215   Oct 1 2020   FL
                       COBB       08151164   WESTRICK NANCY        JEAN       699    HARNESS MILL CT       MARIETTA GA    30068-2215   Oct 1 2020   FL
                       COBB       06319214   STERLING PARTHENIA    BELL       3757   OLD OAK CT            POWDER SP GA   30127        Jun 1 2020   FL
                       COBB       11977395   STERNBERG HAIM                   4660   WARRINGTON DR NE      ROSWELL GA     30075        Jun 1 2019   FL
                       COBB       12103073   STERNBERG JESSE       ELLEN      1675   ROSWELL RD1215        MARIETTA GA    30062        Aug 1 2019   SC
                       COLUMBIA   06228014   LAYMAN    LEE         A          3705   WINCHESTER WAY        MARTINEZ GA    30907        Mar 1 2020   PA
                       COBB       10558456   WILLIAMS  MONICA      SELEAN     901    BRADFORD LN           MARIETTA GA    30062        Jun 1 2019   PR
                       COBB       11429680   WILLIAMS  NATASHA     JO         4118   N COOPER LAKE RD SE SMYRNA      GA   30082        Jul 1 2019   FL
                       COBB       11512450   STRAUT    RYAN        TYLER      750    FRANKLIN GT29E        MARIETTA GA    30067        Aug 1 2020   IN
                       COLQUITT   10668814   GLOVER    LAURIEL     JENESE     288    SELINA RD             MOULTRIE GA    31768        Sep 1 2020   AK
                       COLQUITT   11202733   GLOVER    STEVEN      ISSAC      288    SELINA RD             MOULTRIE GA    31768        Sep 1 2020   AK
                       COBB       06704742   PATTERSON MICHAEL     ANDREW     4390   BENFIELD WAY SE       SMYRNA    GA   30080        Sep 1 2020   SC
                       COBB       07170878   PATTERSON RYAN        SCOTT      4024   SAINT GEORGE WALK SW POWDER SP GA    30127        Jun 1 2018   KY
                       COBB       10510081   PATEL     KASHYAP     MAHESHKUM3425     OWENS LANDING DR NW KENNESAW GA      30152        Aug 1 2019   WA
                       COBB       10466887   NGUYEN    JEANNE                 2179   LAKE PARK DG          SMYRNA    GA   30080        Apr 1 2017   PA
                       COBB       05008810   PATTON    MARK        SAMUEL     3110   LAKERIDGE DR SE       MARIETTA GA    30067        Jul 1 2019   MD
                       COBB       06646415   PATTON    SOPHIA      LOUISE     2688   MEADOW RDG            MARIETTA GA    30066-5628   Oct 1 2019   MO
                       COBB       11251520   YOUNG     JAMES       PAUL       1021   SUNSHINE LN NW        ACWORTH GA     30102        Jul 1 2020   VT
                       COBB       03047346   THOMAS    ELOISE      S          3629   SUMMERFORD DR         MARIETTA GA    30062-7015   May 1 2019   CA
                       COBB       12723335   THOMAS    JAMES       EDWARD     3758   STILLWOOD CT          MARIETTA GA    30066        Sep 1 2020   FL
                       COBB       06971262   OVERSTREE SUSAN       LION       2560   RUGER DR NE           MARIETTA GA    30066-1424   Feb 1 2020   TX
                       COBB       10607864   SHARP     CHRIS       I          913    SUMMIT FOREST DR      MARIETTA GA    30068        Nov 1 2019   TN




  Ex. 2 to Petition:
                       COBB       10887765   REED      JOSEPH      LAMONT     4354   COOPERS CREEK DR SE SMYRNA      GA   30082        Apr 1 2020   NC




Braynard Declaration
                       COBB       10185548   ROACH     MATTTHEW    JAMES      3699   THACKARY DR           POWDER SP GA   30127-1519   Jun 1 2020   KY
                       COBB       08267464   ROBBINS   LAUREN      CHANELLE 6086     ADDINGTON OVERLOOK NACWORTH GA       30101        Mar 1 2018   CA
                       COBB       10845454   ROBBINS   THOMAS      GABRIEL    2159   HERITAGE TRACE DR     MARIETTA GA    30062        May 1 2018   TX
                       COBB       08309079   OUZTS     CANDICE     BLAYRE     739    EARL ST SE            MARIETTA GA    30067        Nov 1 2019   NC
                       COBB       10648356   OVERSTREE ABIGAIL     MEI WILLENE2560   RUGER DR NE           MARIETTA GA    30066        Feb 1 2020   TX
                       COBB       10217677   OVERSTREE CAMERON     LION       2560   RUGER DR NE           MARIETTA GA    30066        Feb 1 2020   TX
                       COBB       12345266   WALKER    ELIZABETH   ANN        3375   SPRING HILL 1515      SMYRNA    GA   30080        Aug 1 2020   IN
                       COBB       10446052   SHAVER    SARAH       ANNE       3872   LINDSEY RD NE         MARIETTA GA    30067        Jun 1 2020   TX
                       COBB       04617589   WARREN    DAVID       DZ YOUNG 2154     KENSINGTON CT SW      MARIETTA GA    30064        Jun 1 2020   MD
                       COBB       06018681   WARREN    LAUREN      DAVISON    2154   KENSINGTON CT SW      MARIETTA GA    30064        Jun 1 2020   MD
                       COBB       11617106   WARREN    RODERICK    ANTWOIN    3545   BRONCO LN             POWDER SP GA   30127        Sep 1 2019   TX
                       COBB       01177071   VANDERHOF LYNN        MARION     1739   RUSTIC DR SW          MARIETTA GA    30008        Oct 1 2020   AL
                       COBB       11504243   TIMAR     KELLI       ELIZABETH 2875    CRESCENT P1534        ATLANTA   GA   30339        Jul 1 2020   MI
                       COBB       03442032   SMITH     DANA        LAWES      2655   TABBY WALK            MARIETTA GA    30062-8016   Aug 1 2019   NJ
                       COBB       07762843   UNDERWOO ELISABETH    AUSTIN     417    SAINT CATHERINES CT NWMARIETTA GA    30064-1430   Jan 1 2020   AL
                       COLUMBIA   10320639   TERRITO   SYLVIA      MIRANDA    1010   ARDREY CIR            EVANS     GA   30809        Sep 1 2020   NC
                       COBB       05341746   TOMICA    MICHAEL     CHRISTOPHE1001    BURNT HICK 122        MARIETTA GA    30064        Nov 1 2019   FL
                       COBB       03722484   WATSON    CHARLES     LEE        465    SHAY DR SW            MARIETTA GA    30060-5375   Sep 1 2020   NC
                       COBB       12308458   TODES     GAVIN       WAYNE      2705   BARNHILL DR           MARIETTA GA    30062        May 1 2020   TX
                       COBB       12177102   SMITH     ELIZABETH   CARY       925    BATTERY AV 410        ATLANTA   GA   30339        Sep 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 566 of 571




                                                                                            Page 54
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       COLUMBIA   10833501   THORESON CRYSTAL    LYNN      304     HIGH MEADOWS PL      GROVETOW NGA    30813        Aug 1 2018   AE
                       COLUMBIA   08625860   TAYLOR    KATHERINE LYNN      4428    SAPELO DR            EVANS      GA   30809-8221   Dec 1 2018   HI
                       COLQUITT   05815133   ONEAL     ROBERT    KENNETH   2001    FUNSTON SALE CITY RD MOULTRIE GA     31768        May 1 2020   FL
                       COLQUITT   11347359   LANKA     HEMATHEJA           315     15TH ST SE APT B2    MOULTRIE GA     31768        Oct 1 2020   IL
                       COLUMBIA   11919940   GRIMES    CHRISTOPHETHOMAS    9515    BERWICK CT           GROVETOWNGA     30813        Oct 1 2020   AE
                       COLUMBIA   07236552   JESTER    MATTHEW ROBERT      3757    EVANS TO LOCKS RD    MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   07203231   JESTER    REBECCA   GERHARD 3757      EVANS TO LOCKS RD    MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   11429211   JETER     JAMISON   THOMAS    421     SHORTLEAF TRL        MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   08455560   BUCK      AUBREY    SUZANNE   6768    COBBHAM RD           APPLING    GA   30802-2214   Nov 1 2019   TX
                       COLUMBIA   07601608   BUDENSKI JOSEPH     WESLEY    4844    BIRDWOOD CT          EVANS      GA   30809        Jul 1 2018   VA
                       COLUMBIA   05760416   BUDENSKI VIRGINIA   STRONG    4844    BIRDWOOD CT          EVANS      GA   30809        Jul 1 2018   VA
                       COLUMBIA   10548775   BUEHNER KELLY       ANN       2445    SUNFLOWER DR         EVANS      GA   30809        Feb 1 2019   VA
                       COWETA     08505639   BRANHAM PAMELA                40      JANE LN    B         NEWNAN     GA   30263        Dec 1 2017   TX
                       COLUMBIA   12728827   ELLIS     BRIAN     ANTHONY 369       BELLHAVEN DR         EVANS      GA   30809        Dec 1 2018   RI
                       COLUMBIA   12631100   GIBSON    MICHAEL   LAVELLE   3924    GRIESE LN            GROVETOWNGA     30813        Sep 1 2020   NC
                       DEKALB     08729868   OUYANG    LISA                5211    PEACHFORD CIR        DUNWOODY GA     30338        Sep 1 2020   NY
                       CHEROKEE   10396374   ALEXANDER CLAUDE    WILBUR    407     PAPERBARK CT         ACWORTH GA      30102        Jul 1 2017   NJ
                       CARROLL    08328865   CORN      ALEXIS    HOLLY     2454    LOVVORN RDLOT A1     CARROLLTO GA    30117        Jan 1 2019   AL
                       CHATHAM    11559943   BLATTNER AMIR                 1       MARY MUSGROVE DR     SAVANNAH GA     31410        Jul 1 2020   FL
                       CHATHAM    11561094   BLATTNER CLAUDIA              1       MARY MUSGROVE DR     SAVANNAH GA     31410        Jul 1 2020   FL
                       CHATHAM    07095688   BLESSARD FRANKIE    AUSTIN    13306   CHESTERFIELD DR      SAVANNAH GA     31419        Mar 1 2019   AE
                       CHATHAM    08461058   PARKER    ERIC      CHARLES   300     BLUE MOON APT 4310   POOLER     GA   31322        Mar 1 2020   CA
                       CHATHAM    10138280   PARKER    KAREN     CLYMER    350     BROWN THRUSH RD      SAVANNAH GA     31419        Oct 1 2020   VA
                       CHATHAM    10138282   PARKER    MICHAEL   LAWRENCE 350      BROWN THRUSH RD      SAVANNAH GA     31419        Oct 1 2020   VA
                       COBB       08309841   MILLER    ERIN      ELIZABETH 3914    REMINGTON WAY        MARIETTA GA     30066        Apr 1 2020   FL
                       CLARKE     03409871   JOLLY     CHRISTOPHEWAYNE     123     INVERNESS RD         ATHENS     GA   30606        Oct 1 2020   OR
                       BRYAN      05477302   OLSEN     JUDITH    M         19      PECAN DR             ELLABELL GA     31308        Apr 1 2020   FL




  Ex. 2 to Petition:
                       BRYAN      05401483   OWENS     MISTY     ANGELA    15      HOLLY TREE CT        RICHMOND HGA    31324        May 1 2017   NC




Braynard Declaration
                       BRYAN      12010244   OWINGS    KRISTIN   AMBER     110     SAINT CATHERINE CT   RICHMOND HGA    31324        Jul 1 2020   WA
                       CHEROKEE   10680206   ERICKSON MARY       ELIZABETH 1037    KNOTTS POINTE DR     WOODSTOCKGA     30188        Sep 1 2020   MN
                       CHEROKEE   11196629   ERICKSON RANDY                1037    KNOTTS POINTE DR     WOODSTOCKGA     30188        Sep 1 2020   MN
                       COBB       04039657   MARTIN    CURTIS              678     COBBLESTONE CREEK LNMABLETON GA      30126        Feb 1 2019   NY
                       BIBB       12115761   PEREZ     ANGEL     LUIS      911     BOULEVARD            MACON      GA   31211        Oct 1 2020   FL
                       CLARKE     08480852   COMBS-GON RACHEL    LIBERTY   1692    BARNETT S HAPT 1     ATHENS     GA   30605        May 1 2019   KY
                       CLAYTON    06594294   SIMPSON   GWENDOLYN           8213    HIGHWAY 85 1401      RIVERDALE GA    30274        Jun 1 2020   OH
                       CHATHAM    11729555   HERITAGE CONNOR     MCDEVITT 15       CEDAR VIEW DR        SAVANNAH GA     31410        Oct 1 2020   FL
                       CHATHAM    01562312   HERMAN    SARAH     G         10531   INDIGO RD            SAVANNAH GA     31406-4421   Jul 1 2020   SC
                       CHATHAM    11850568   PENICK    WILSON    DAVID     107     SUNSHINE A -LOT. 22  SAVANNAH GA     31405        Jul 1 2019   FL
                       CAMDEN     10382962   GENSCH    MICHAEL   JOSEPH    435     CREEKSIDE DR         SAINT MARY GA   31558        Feb 1 2017   FL
                       CAMDEN     11614317   GENTRY    ALLANA    FRANCES   19      MARTY LYNN AVE       KINGSLAND GA    31548        Sep 1 2020   FL
                       CAMDEN     07979939   WILLIAMS  THOMAS    BROCKINGTO205     GEORGE ST            SAINT MARY GA   31558        Oct 1 2019   SC
                       CLARKE     10377640   HOGAN     MADISON   ALEXANDRA 120     SANDSTONE DR         ATHENS     GA   30605        Aug 1 2020   CO
                       CLARKE     10803997   HOLDEN    SEAN      DENNIS    330     MILLSTONE CIR        ATHENS     GA   30605        Apr 1 2020   AZ
                       CHEROKEE   10975941   NEILL     POLLY     POWELL    465     MONDI DR             WOODSTOCKGA     30188        Oct 1 2020   OR
                       CHATHAM    05283211   CRAIG     MAUREEN PATRICIA M 3        DAYBREAK LN          SAVANNAH GA     31411        Oct 1 2020   SC
                       COBB       08775141   BEATTIE   EVAN      PATTERSON 978     TURNER DR SE         SMYRNA     GA   30080        Nov 1 2018   AL
                       COBB       08783996   BEATTIE   LAURA     BETH      978     TURNER DR SE         SMYRNA     GA   30080-1534   Nov 1 2018   AL
                       COBB       11973980   BEAUCHAMPMOLLY      GRACE     5213    WILLOW MILL DR       MARIETTA GA     30068        Jun 1 2019   PA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 567 of 571




                                                                                          Page 55
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       ll

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       CLARKE   05730803   DOWKER    JONATHAN    LUC         316     JASMINE TRL          ATHENS     GA   30606        Sep 1 2020   DE
                       CLARKE   08190533   DOWNS     CHRISTINA   OLIVIA      448     MILLEDGE HTS         ATHENS     GA   30606-4932   Jul 1 2019   CA
                       CLAYTON  01762747   TAYLOR    PHILLIP     R           4417    MITCHELLS RIDGE DR   ELLENWOO DGA    30294-4396   Feb 1 2020   SC
                       COBB     07675236   HOBDY     MIA         KATRICE     2757    COVEY CT             MARIETTA GA     30062        Jun 1 2019   FL
                       COBB     10887701   HOBSON    STEPHANIE   MARIS       1367    WINBORN CIR NW       KENNESAW GA     30152        Jan 1 2020   FL
                       CARROLL  02174053   PARMER    TARA        CHERIE      134     ALLISON CIR          CARROLLTO GA    30117        Apr 1 2020   AL
                       BRYAN    04144818   LUNDERMANVICTOR       LUCIEN      601     BRISTOL WAY          RICHMOND HGA    31324        Aug 1 2020   TN
                       CARROLL  02168504   BYRD      NAN         S           5       HILLVIEW DR          CARROLLTO GA    30116        Sep 1 2020   FL
                       COBB     03239673   GRIER     BRIDGET     LYNETTE     7020    IVY POINTE ROW       AUSTELL    GA   30168-5837   Feb 1 2020   FL
                       CLAYTON  07723164   BATISTE   ANDREA      M           3369    JONES RD             ELLENWOODGA     30294        Apr 1 2017   VI
                       CLARKE   11890874   HOVDA     DANIEL      ROY         240     HABERSHAM DR         ATHENS     GA   30606        Jul 1 2019   CO
                       CHEROKEE 04794037   ARRINGTON LORI        JILL        3301    TURNBURY WAY         WOODSTOCKGA     30189-6885   Sep 1 2020   TX
                       CHEROKEE 10057468   ASHCRAFT JOSHUA       NATHANIEL   3317    EAGLE WATCH DR       WOODSTOCKGA     30189        May 1 2020   AL
                       CHEROKEE 05962533   ASHCRAFT MEGAN        MAEGER      3317    EAGLE WATCH DR       WOODSTOCKGA     30189        May 1 2020   AL
                       CHATHAM 11406204    ROGERS    MICHELLE    MARIE       109     AQUINNAH DR          POOLER     GA   31322        Dec 1 2019   FL
                       CHATTOOGA07710991   CLAYTON   JOEL        BOLTON      11866   HIGHWAY 337          SUMMERVIL LGA   30747        Dec 1 2019   CO
                       CLARKE   02009182   JONES     VANESSA     PRYDE       595     MACON HWYAPT 3       ATHENS     GA   30606        Jun 1 2020   OH
                       CHATHAM 06570395    SIKES     DREW        CURTIS      16      BLUE RIDGE AVE       SAVANNAH GA     31404        Feb 1 2019   FL
                       COBB     06464951   FULLER    REITHA      NADINE      337     NIBLEWILL PL         MARIETTA GA     30066        Oct 1 2020   FL
                       COBB     11732077   PERKINS   PAMELA      MARY        2528    COUNTRY LAKE CIR     POWDER SP GA    30127        Aug 1 2020   ME
                       CHATHAM 10252872    STANFORD OLIVIA       NAOMI       501     LAWTON AVE           SAVANNAH GA     31404        Sep 1 2019   WI
                       CHATHAM 12272383    STANTON   KAITLIN     LINDSAY     630     MERCER ST APT A      SAVANNAH GA     31401        Sep 1 2020   SC
                       COBB     07478803   GABY      ERIN        ELIZABETH   4004    KNIGHTSBRIDGE RD NW KENNESAW GA      30144        Feb 1 2020   VA
                       COBB     10448705   GACHAGO NJERI                     5116    KEMPSFORD CT SE      ATLANTA    GA   30339        Feb 1 2020   SC
                       COBB     11053737   BENTLEY   JEFFREY     RANDALL     2598    CHAMBERS RD          MARIETTA GA     30066        Jul 1 2020   MA
                       COBB     03697560   BENTLEY   THERESA     A           2598    CHAMBERS RD          MARIETTA GA     30066        Jul 1 2020   MA
                       COBB     08825701   BENTON-WE ARIEL       DANIELLE    4512    CUMBERLAND GLEN LN S SMYRNA     GA   30080        Aug 1 2020   TN




  Ex. 2 to Petition:
                       BARTOW   08122672   WARD      GEORGE      CARLOS      259     JIMMIE NELSON RD     KINGSTON GA     30145-2718   Jan 1 2020   TN




Braynard Declaration
                       BARTOW   10790362   WARD      MIKAYLA     KATELYN     259     JIMMIE NELSON RD     KINGSTON GA     30145        Jan 1 2020   TN
                       CLARKE   10035663   MARTIN    CLAIRE      CHESWELL    421     W HANCOCK APT 225    ATHENS     GA   30601        Jun 1 2020   CA
                       CLARKE   11075910   MARTIN    ELIZABETH   MARIE       210     JOHNSON DR           ATHENS     GA   30605        Sep 1 2020   CA
                       CLARKE   00358192   MARTIN    MELISSA     KATHERINE   165     YORKSHIRE RD         BOGART     GA   30622        May 1 2019   ND
                       CLARKE   12060987   MARTIN    SARAH       ELIZABETH   245     CHINA ST    APT # 5  ATHENS     GA   30605        Jun 1 2020   PA
                       BARTOW   10261237   SEIGLE    ROBERT      LEE         79      POINT PLACE DR       CARTERSVIL GA   30120        Mar 1 2017   NC
                       COBB     05203118   HERRERA BENJAMIN                  5021    HEATHER RD SE        SMYRNA     GA   30082        Mar 1 2019   FL
                       COBB     10615188   HERRING   TEMEKA      NICOLE      5265    CENTER PL SW         MABLETON GA     30126        Dec 1 2019   VA
                       COBB     12547699   HERRON    BRIAN       WILLIAM     2875    CRESCENT P1534       ATLANTA    GA   30339        Jul 1 2020   MI
                       CHEROKEE 08235110   FATZINGER ANN         MARIE       430     MILL STREAM WAY      WOODSTOCKGA     30188-1934   May 1 2019   FL
                       CHEROKEE 08247248   FATZINGER KEVIN       LEE         430     MILL STREAM WAY      WOODSTOCKGA     30188-1934   May 1 2019   FL
                       BIBB     11502012   OSSAREH NASSER                    3808    RIGGINS MIL APT 2931 MACON      GA   31217        Apr 1 2020   CO
                       CHEROKEE 08848454   WELCH     TARIAH      ANDRECE     8079    RIDGE VLY            WOODSTOCKGA     30189        Jul 1 2020   LA
                       CLARKE   10382624   PURUCKER ANNA         CATHERINE   350     RIVERBEND APT B9     ATHENS     GA   30605        Aug 1 2020   NC
                       CLARKE   05087561   QUINN     OLIVER      THOMAS      129     HERMAN ST            ATHENS     GA   30601-3012   Aug 1 2020   VA
                       CLARKE   05791299   FISHER    CARROLL     FRANKLIN    150     MONTY DR             ATHENS     GA   30601        Jul 1 2020   FL
                       CLARKE   11813680   MCCRACKENARIADNE                  835     BOULEVARD APT A      ATHENS     GA   30601        Jul 1 2020   OR
                       CLARKE   07113940   MCCRARY DANIEL        P           232     EPPS BRIDG APT 5D    ATHENS     GA   30606        Jun 1 2020   AL
                       BRYAN    08488621   WILLIAMS  ORMONDA     MARDRICE    1254    SAINT CATHERINE CIR  RICHMOND HGA    31324-6516   Aug 1 2020   VI
                       BRYAN    08270462   WILLIAMS  TAI         RENEE       1254    SAINT CATHERINE CIR  RICHMOND HGA    31324        Aug 1 2020   VI
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 568 of 571




                                                                                            Page 56
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       CHATHAM   07296591   KING      AMBER       MICHIKO    11      SUGAR CANE DR          SAVANNAH GA     31419        Jun 1 2020   NC
                       BULLOCH   10895531   SCHWARTZ JACOB        WESLEY     303     PALM AVE               STATESBOR GA    30458        Oct 1 2020   NM
                       BULLOCH   08678117   SHARP     JEREMY      PATRICK    330     ILER RD                PEMBROKE GA     31321-8116   Jan 1 2017   CO
                       CHATHAM   12680153   SLAUGHTER WILLIAM     BLAKE      100     HARLEY LN APT 2311     POOLER     GA   31322        Oct 1 2020   NC
                       BRYAN     08756713   YOUNG     KELSEA      LYNN       282     GREENWIC H APT 12      RICHMOND HGA    31324        Jul 1 2019   SC
                       CAMDEN    11592024   GOLDEN    HATTIE      ELIZABETH  1104    WHEELER ST             SAINT MARY GA   31558        Sep 1 2018   FL
                       CAMDEN    12834198   GOLDEN    TIMOTHY     MITCHELL   1104    WHEELER ST             SAINT MARY GA   31558        Sep 1 2018   FL
                       CAMDEN    08030278   GOLDSWORTLYNN         SUSAN      2310    ISLES OF ST MARYS WA Y SAINT MARY GA   31558        Oct 1 2020   CA
                       CAMDEN    04396304   GONZALEZ DEMETRIUS    DELAI      233     GREENBRIAR RD          KINGSLAND GA    31548-5445   Jul 1 2018   AE
                       CAMDEN    06233187   GONZALEZ FELIPE                  233     GREENBRIAR RD          KINGSLAND GA    31548-5445   Jul 1 2018   AE
                       CAMDEN    11222018   GONZALEZ JESSIMINE    BELLA      103     HAMILTON DR            SAINT MARY GA   31558        Jan 1 2020   TX
                       CAMDEN    04642770   GORDON    RICHARD     FRANCIS    193     POWERLINE PATH         WOODBINE GA     31569        Nov 1 2019   FL
                       COBB      07396518   DOLL      MARY        ELLEN      4209    ABINGTON WALK NW       KENNESAW GA     30144        Oct 1 2019   IL
                       COBB      11620499   DOLLISON MONIQUE                 562     VININGS ESTATES DR SE MABLETON GA      30126        Dec 1 2019   IN
                       CHATHAM   12675378   FREEMAN KYLE          ANTHONY 4          BRIDLINGTON WAY        SAVANNAH GA     31407        Jun 1 2020   VA
                       CATOOSA   06835944   MULL      TRACY       CAVITT     204     ROBERTS DR             FORT OGLETGA    30742        Apr 1 2018   TN
                       CHATHAM   12014606   LOVING    SABRINA     ANN        12409   LARGO DR APT 220       SAVANNAH GA     31419        Jul 1 2020   TN
                       CHATHAM   01580595   DANIELL   ALAN        FRADY      7214    W SUGAR TREE CT        SAVANNAH GA     31410        Aug 1 2020   SC
                       CHATHAM   05308828   DANIELL   SHERRY      A          7214    W SUGAR TREE CT        SAVANNAH GA     31410        Aug 1 2020   SC
                       CHATHAM   10253498   BEAVERS   JAYNE       KICHAK     165     MOOR HEN LAND          SAVANNAH GA     31419        Sep 1 2020   WA
                       BIBB      01811642   PERKINS   THOMAS      LEONARD    112     IDLE HOUR DR           MACON      GA   31210-4434   Nov 1 2019   NC
                       BIBB      06077160   PERRY     ANDREW      NED        1037    BOULEVARD              MACON      GA   31211        Sep 1 2020   CO
                       BULLOCH   10832581   AMMANN    TIFFANY     ANN        900     TEEPEE WAY             STATESBOR GA    30461        May 1 2017   MN
                       CHATHAM   03961945   STITH     ANGELA      G          6       WINTER LAKE CIR        SAVANNAH GA     31407        Oct 1 2020   LA
                       CHATHAM   11334315   STOBIE    WESTLEY     SCOTT      8000    WATERS AVEAPT 91       SAVANNAH GA     31406        Mar 1 2020   SC
                       BULLOCH   12743239   MOROGIELLOJENNA                  1659    PONDSIDE DR            STATESBOR GA    30458        Sep 1 2020   NY
                       CHATHAM   12809005   SNYDER    AMY         WYNNE      120     ROCKING HORSE LN       POOLER     GA   31322        Jun 1 2018   AP




  Ex. 2 to Petition:
                       CHATHAM   08839500   SNYDER    ANDREW      DAIL       120     ROCKING HORSE LN       POOLER     GA   31322        Jun 1 2018   AP




Braynard Declaration
                       CHATHAM   11103896   SOLIS     ANNA        MARIE      505     LAWTON AVE             SAVANNAH GA     31404        Jun 1 2020   MD
                       COBB      04122800   MCELROY TERRY         SHAWN      4111    OBERON DR SE           SMYRNA     GA   30080-5201   Jun 1 2019   NC
                       CAMDEN    11225807   PEARSON TANELLE       DEANNA MAR118      BROOKSHIRE CT          KINGSLAND GA    31548        Oct 1 2019   VA
                       CLARKE    10648083   ROSSI     MORGAN      LYNNE      100     HUNTERS RUN RD         ATHENS     GA   30606        Jul 1 2020   NC
                       CLARKE    10738306   OWENS     CASH        AVERY      98      SPRINGDALE ST          ATHENS     GA   30605        Jul 1 2020   TX
                       CHATHAM   10601254   DRANTTEL JENNIFER     MARIE      627     E 40TH ST              SAVANNAH GA     31401        Aug 1 2017   FL
                       CHATHAM   01582410   DRISCOLL EDWARD       W          10      OLD BARN RD            SAVANNAH GA     31419-3312   May 1 2018   CA
                       COBB      08118822   CAPPADONA NICHOLAS    DANIEL     119     PATRICK WAY            MARIETTA GA     30064        Sep 1 2020   FL
                       COBB      03912379   BROWN     BRENDA      JEAN       1338    LING DR                AUSTELL    GA   30168        Nov 1 2018   FL
                       CATOOSA   07188263   LOZANO    ADAM        OWEN       51      SYCAMORE DR            CHICKAMAU GGA   30707        Oct 1 2017   TX
                       CATOOSA   00973594   HENSLEY   CAROLYN     ELIZABETH 126      CANARY CIR             RINGGOLD GA     30736        Oct 1 2020   FL
                       CATOOSA   00975432   HENSLEY   TIMOTHY     MARK       126     CANARY CIR             RINGGOLD GA     30736        Oct 1 2020   FL
                       COBB      10627054   HOEFER    DENNIS      MAURICE    2598    CHIMNEY SPRINGS DR     MARIETTA GA     30062        Sep 1 2020   MI
                       COBB      03190307   HOEFER    LYNDA       RAE        2598    CHIMNEY SPRINGS DR     MARIETTA GA     30062-5738   Sep 1 2020   MI
                       COBB      12190397   CUTSHALL KATELYNN     NICOLLE    1750    SHILOH RD N627         KENNESAW GA     30144        Oct 1 2020   VA
                       CHATHAM   11323391   BARRETT   OMARI       DEVONTE    111     WESTWIND DR            POOLER     GA   31322        May 1 2020   TN
                       CHATHAM   10503062   BARRIER   CHRISTINE   YVONNE     6       HAVASU LAKE DR         SAVANNAH GA     31407        Aug 1 2017   VA
                       CHATHAM   08820506   BARTLEY   SARAH       MICHELLE LE201     SALT CREEK RD          SAVANNAH GA     31405        Aug 1 2017   NC
                       CHATHAM   03988747   BARTON    ANDREW      WILLIAM    224     E 52ND ST              SAVANNAH GA     31405        Oct 1 2018   FL
                       BANKS     10333598   CHATHAM ZACHARY       SCOTT      423     CHAMBERS RD            COMMERCE GA     30530        Sep 1 2019   CA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 569 of 571




                                                                                            Page 57
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           It

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       CHARLTON   08821750   HODOCK     AMANDA    HOPE      3518   MAIN ST            FOLKSTON GA     31537        Aug 1 2020   MI
                       CLAYTON    10869592   STEFFEN    DANIEL    EDWARD    7878   N MAIN ST APT 3N   JONESBOR O GA   30236        May 1 2020   OH
                       BARROW     03826379   JACKSON    IVY       M         506    VINEMONT WAY       AUBURN     GA   30011-6000   Aug 1 2020   FL
                       BUTTS      01731497   MORROW     LLOYD     DANIAL    621    FAWN RD            FLOVILLA   GA   30216-2312   Feb 1 2020   FL
                       BUTTS      01725701   MORROW     PATRICIA  GOUGH     621    FAWN RD            FLOVILLA   GA   30216-2312   Feb 1 2020   FL
                       CHEROKEE   11095284   THACKER    LARRY     BRUCE     6676   VICTORY DR         ACWORTH GA      30102        Nov 1 2018   FL
                       COBB       06139868   AGYEPONG   STEPHEN             4139   MCBRIDE DR         POWDER SP GA    30127-8636   Jun 1 2020   VA
                       CHATHAM    08570617   MASTEL     ERIC      MARTIN    101    SALTWATER WAY      SAVANNAH GA     31411-1207   Sep 1 2019   SC
                       CATOOSA    12847251   PINARD     CHRISTOPHERAY       80     LARRY DR UNIT # 6  RINGGOLD GA     30736        Mar 1 2020   TN
                       COBB       12376694   KEYSER     JAMES     TANNER    2055   BARRETT LA 913     KENNESAW GA     30144        Apr 1 2020   TN
                       COBB       03626213   HESTER     JAMES     RUFUS     5572   CATHERS CREEK DR   POWDER SP GA    30127-2857   Aug 1 2020   FL
                       COBB       03037143   HESTER     MITZE     MARIA     5572   CATHERS CREEK DR   POWDER SP GA    30127        Aug 1 2020   FL
                       BIBB       10500990   STANLEY    XAVIER    DUROND    1956   NORTHBROOK AVE     MACON      GA   31201        Apr 1 2018   IL
                       CHATHAM    08722880   JENKINS    MARY      L HORLBACK1004   TREAT AVE B        SAVANNAH GA     31404        Oct 1 2018   SC
                       COBB       04046288   CRUPI      BRANDI    MICHELLE 391     STRAWBERRY WYNDE NWMARIETTA GA     30064        Jan 1 2020   VA
                       CLARKE     10629055   LACROIX    SAMANTHA CORTNEY 158       OLD WILL HUAPT 113 ATHENS     GA   30606        Aug 1 2020   SC
                       CHEROKEE   12518945   DEVIN      CHRISTINE DEE       349    WINCHESTER WAY     WOODSTOCKGA     30188        Mar 1 2020   FL
                       CHATHAM    10816351   KORCH      SALLY     ANN       107    HIGHTIDE LN        SAVANNAH GA     31410        Jul 1 2019   PA
                       CHATHAM    12637600   TODD       DEBRA     CAROL     136    WALLACE DR         BLOOMINGD GA    31302        Oct 1 2020   TN
                       CATOOSA    05288722   PUTNAM     NICOLE    LAURA     15     FAIRLANE DR        ROSSVILLE GA    30741        Mar 1 2020   FL
                       COBB       10256952   MAHDI      SHAKEELA COLEIN     616    LUCKETT CT         SMYRNA     GA   30080        Oct 1 2019   LA
                       COBB       03186525   BROWN      D         ANNE      490    BUCKINGHAM CIR     MARIETTA GA     30066-2504   Oct 1 2020   AL
                       COBB       10508692   ALVES      CLAUDIA   CAMPOS    2400   CUMBERLAN 714      ATLANTA    GA   30339        Jun 1 2020   UT
                       COBB       11048959   ALVES      REINALDO FERREIRA 2400     CUMBERLAN 714      ATLANTA    GA   30339        Jun 1 2020   UT
                       COBB       10804133   ALVIZUA    AARON               364    LEISURE CT SW      MARIETTA GA     30064        Jul 1 2017   NC
                       BARTOW     03038979   MYERS      BARBARA   PAULA     173    JONES SLOUGH RD    KINGSTON GA     30145        Oct 1 2020   FL
                       BRYAN      12525531   BALL       SHARON    VONCILLE 11      PLANTATION APT 206 RICHMOND HGA    31324        Sep 1 2020   TX




  Ex. 2 to Petition:
                       CLAYTON    06262128   REED       CHRIS     DAVID     589    WOODBRIDGE DR      RIVERDALE GA    30274        Aug 1 2020   FL




Braynard Declaration
                       CLAYTON    04369515   REED       HELEN     ELIZABETH 589    WOODBRIDGE DR      RIVERDALE GA    30274-4250   Aug 1 2020   FL
                       CATOOSA    03291777   REYNOLDS   KRISTI    LYNETTE   100    AUTUMN DR          RINGGOLD GA     30736        Oct 1 2020   TN
                       CLARKE     10146254   GREEN      FRANKIE   ELIZABETH 184    STAFFORD DR        ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     10400515   GREEN      JACQUELYN NICOLE    184    STAFFORD DR        ATHENS     GA   30605        May 1 2020   FL
                       CLARKE     10765794   GREENE     ZAKKARY             170    JONAS AVE UNIT # 2 ATHENS     GA   30601        Aug 1 2020   CA
                       CHATHAM    11107723   REGAL      JAIME     LUIS      5      SANDY CREEK RD     SAVANNAH GA     31410        Oct 1 2020   CA
                       BIBB       12329618   LIS        JAMES     P         227    NW POINTE DR       MACON      GA   31220        Jul 1 2020   IN
                       BIBB       12348089   LIS        LISA      MAE       227    NW POINTE DR       MACON      GA   31220        Jul 1 2020   IN
                       CHATHAM    10231308   MANNINGS   MIKAL     CHRISTOPHE12     INVIERNO LAKE DR   SAVANNAH GA     31407        Dec 1 2018   TN
                       CARROLL    02161738   COLE       PEGGY     L         108    LAKESHORE PARK DR  CARROLLTO GA    30117-1944   Sep 1 2020   AL
                       CHATHAM    05955780   ADAMS      TIFFANY   SHEREE    1514   AUDUBON DR         SAVANNAH GA     31415-7802   Aug 1 2018   FL
                       BARTOW     05706303   EBERLEIN   HALLIE    HAMRICK   26     HAMPTON LN         CARTERSVIL GA   30120        Jul 1 2020   AL
                       BARTOW     07540774   RUMPHOL    JOSHUA    RAY       28     GORE DR SW         CARTERSVIL GA   30120        Jul 1 2020   AL
                       COBB       05393773   BUTTS      CHESTER   EARL      1010   BRENTMOOR LN NW    KENNESAW GA     30144-7117   Jun 1 2019   TN
                       COBB       11247816   BUTTS      LEECHELLE NICOLE    1023   LINCOLN CREST DR   AUSTELL    GA   30106        Aug 1 2020   IN
                       COBB       05803337   BUTTS      SELINA    SANDERS   1010   BRENTMOOR LN NW    KENNESAW GA     30144        Jun 1 2019   TN
                       CAMDEN     10526018   CAGLE      LONNY     DEWAYNE 336      BRANT CREEK CIR    SAINT MARY GA   31558        Jul 1 2020   WA
                       CAMDEN     12765409   CALDWELL   SAMANTHA            998    MUSH BLUFF RD      SAINT MARY GA   31558        Sep 1 2018   CA
                       BULLOCH    07769310   LANIER     GENEVIEVE HOWARD    624    COLFAX STATION DR  STATESBOR GA    30458-0107   Aug 1 2017   NJ
                       BULLOCH    08510185   LATHAM     THERESA   WOODS     246    DONALDSON ST       STATESBOR GA    30458-4835   Apr 1 2019   TN
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 570 of 571




                                                                                         Page 58
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                     Ii

                                                                                                                                                -
                                                                                                                                                -
                                                                                    GA NCOA Out of State


                       COBB       08470102   STENDER   SCOTT      C         4257    MILLSIDE WALK SE      SMYRNA     GA   30080        Sep 1 2020   OH
                       COBB       06962014   STEPHENS ADAM        DOUGLAS 4935      BAKER PLANTATION WA Y ACWORTH GA      30101-6218   Mar 1 2017   VA
                       BRYAN      10477229   CROSTA    JOLEEN     MARIE     850     CANYON OAK LOOP       RICHMOND HGA    31324        Jan 1 2020   UT
                       BRYAN      08206682   CRUTCHER KARSTEN               739     BRISTOL WAY           RICHMOND HGA    31324        Dec 1 2019   VA
                       BRYAN      06152164   CRUTCHER VENE        VENESE    739     BRISTOL WAY           RICHMOND HGA    31324        Dec 1 2019   VA
                       BRYAN      08810636   CURRY     ALIYAH     D'ANDREA 650      CANYON OAK LOOP       RICHMOND HGA    31324        Dec 1 2019   AL
                       CHATHAM    10714678   HENAULT   CORBIN     BREANNE   1901    KINGSTOWN APT 78      SAVANNAH GA     31404        Mar 1 2020   CA
                       CHATHAM    07858460   HENDRICKS CHARLES    ROBERT    34      BARTOW POINT DR       SAVANNAH GA     31404        Sep 1 2020   CA
                       CHATHAM    07706956   HENDRICKSOANGELA     M         72      COFFEE POINTE DR      SAVANNAH GA     31419        Jun 1 2020   IL
                       CHATHAM    05619093   HENDRIKSONALLEN      F         35      MAIN ST    LOT 13     GARDEN CIT GA   31408        Sep 1 2020   TX
                       CLAYTON    08114844   DAVIS     KAYLA      MONIQUE   1906    SUMMERWIND DR         JONESBORO GA    30236        Dec 1 2018   MD
                       CLAYTON    10631582   CALMES    JESSIE     DANELIA   12102   CENTERRA DR           HAMPTON GA      30228        Oct 1 2020   NC
                       BIBB       06580712   SMITH     JESSICA    MARIE     224     FOREST PINE DR        MACON      GA   31216        Jul 1 2020   MD
                       COBB       05820382   LANDRY    LAUREN     ASHLEY    4265    MILLSIDE WALK SE      SMYRNA     GA   30080        Nov 1 2019   MD
                       COBB       03311362   BROWN     DARRYL     ANTONIO   4705    W VILLAGE W2443       SMYRNA     GA   30080        Dec 1 2019   AL
                       COBB       06967341   CAUTHEN   MICHELE    LEIGH     2961    SPOTTED PONY CT NW ACWORTH GA         30101-6810   Jan 1 2020   AL
                       COBB       05422180   KNIGHT    CORETTA    MICHELLE 4028     PALOVERDE CIR NW      KENNESAW GA     30144        Jun 1 2019   OR
                       COBB       10204305   LEE       MARK       GREGORY 3413      NAVAHO TRL SE         SMYRNA     GA   30080        Oct 1 2020   SC
                       CHEROKEE   04210451   DODD      DONNA      B         3425    SPINNAKER WAY         ACWORTH GA      30102-1061   May 1 2020   NC
                       CHEROKEE   03226182   DODD      THOMAS     CLAYTON   3425    SPINNAKER WAY         ACWORTH GA      30102-1061   May 1 2020   NC
                       BRANTLEY   12047625   MOEGENBURASHLEY                1297    EVERGREEN WAY         WAYCROSS GA     31503        Mar 1 2020   FL
                       BRYAN      11977157   GREENLEE CYDNEI      STOUDT    2202    RIVER OAKS DR         RICHMOND HGA    31324        May 1 2019   HI
                       BRYAN      12022801   GRIFFIN   BENJAMIN JACOB       571     BRISTOL WAY           RICHMOND HGA    31324        Jun 1 2019   AL
                       BRYAN      11108761   GUEBRE    ISSAKA               74      CASEY DR APT D        RICHMOND HGA    31324        Dec 1 2019   SC
                       COBB       07286577   JOHNSON KENDALL      LYNN      834     CLARINBRIDGE PKWY NWKENNESAW GA       30144        Aug 1 2020   TX
                       CAMDEN     12813788   CARBALLO-QYUNISDELSIS          577     EAGLE BLVD            KINGSLAND GA    31548        Jan 1 2020   FL
                       CAMDEN     07681893   CARLTON   AMANDA     CLAIRE    300     MATTHEWS RDG          SAINT MARY GA   31558        Sep 1 2020   OK




  Ex. 2 to Petition:
                       COBB       03118652   LANE      RICHARD    JOHN      1151    HIGHLAND DR           MARIETTA GA     30062        Aug 1 2020   FL




Braynard Declaration
                       CHEROKEE   07117443   BOLLS     PATRICK              360     CHAMBERS S411         WOODSTOCKGA     30188        Jul 1 2019   MS
                       CHEROKEE   03127965   BONDS     SUSAN      RENEE     100     COUNTRYSIDE CT        WOODSTOCKGA     30189        Oct 1 2020   MD
                       CHEROKEE   08338050   TRAPP     DINO       ANTHONY 602       TALMADGE LN           CANTON     GA   30115        Oct 1 2020   FL
                       CHEROKEE   08258567   TRAPP     IVETTE               602     TALMADGE LN           CANTON     GA   30115        Oct 1 2020   FL
                       CHATHAM    10778464   MENCHES CHRISTINA MARIE        5       DEL MAR CIR           SAVANNAH GA     31419        Oct 1 2019   NY
                       COBB       03670478   GRAHAM    EDWARD     ERICK     3353    HICKORY LN            POWDER SP GA    30127-3895   Jun 1 2020   TN
                       COBB       10711822   GRAHAM    JARED      PHILLIP   6303    MOUNT PISGAH LN       AUSTELL    GA   30168        Jul 1 2020   OH
                       COBB       04742907   GRAHAM    JENNIFER HOOTMAN 3004        WINDWARD DR NW        KENNESAW GA     30152-4668   Nov 1 2019   TN
                       BRYAN      10831528   ROBINSON CHANTEL     SHAWANA 877       LAUREL HILL CIR       RICHMOND HGA    31324        Jun 1 2017   WA
                       COBB       10432406   HAYS      STANLEY    MICHAEL   3840    KIRKWOOD RUN NW       KENNESAW GA     30144        Nov 1 2019   MI
                       BRYAN      12409693   LARBY     MITCHELL DAMON       367     ABBEY DR              RICHMOND HGA    31324        Jun 1 2020   VT
                       BRYAN      11718715   LARSON    KYLE                 80      TUPELO TRL            RICHMOND HGA    31324        Oct 1 2020   WI
                       BRYAN      11718721   LARSON    LISA       JEAN      80      TUPELO TRL            RICHMOND HGA    31324        Oct 1 2020   WI
                       BRYAN      10946405   LATOUR    RONALD     GEORGE    175     BELLE GROVE CIR       RICHMOND HGA    31324        Aug 1 2020   AL
                       BRYAN      05246444   LATOUR    WENDI      ALEXANDER 175     BELLE GROVE CIR       RICHMOND HGA    31324        Aug 1 2020   AL
                       CLARKE     12149333   WEBB      JAIME      MARIE     365     S CHURCH S APT B      ATHENS     GA   30605        May 1 2020   NE
                       CLAYTON    12907439   BATTLE    KITANA     TRYANN    3130    MEDINA DR             JONESBOR O GA   30236        Sep 1 2018   AL
                       BURKE      11513236   MOBLEY    DESHUNNA LATRESE     1474    THOMPSON BRIDGE RD WAYNESBORGA        30830        Nov 1 2018   SC
                       CAMDEN     08801771   HOLLAND   LEONARDO DAVINCI     112     PLEASANT BREEZE WAY KINGSLAND GA      31548        Jun 1 2020   FL
                       CHEROKEE   11527384   RODRIGUEZ KRYSTIE    NICOLE    308     WESTFIELD BND         HOLLY SPRINGA   30188        Aug 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-2 Filed 12/31/20 Page 571 of 571




                                                                                           Page 59
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
